

 S1790 ENR: National Defense Authorization Act for Fiscal Year 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 1790IN THE SENATE OF THE UNITED STATESAN ACTTo authorize appropriations for fiscal year 2020 for military activities of the Department of
			 Defense, for military construction, and for defense activities of the
			 Department of Energy, to prescribe military personnel strengths for such
			 fiscal year, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2020.
		2.Organization of Act into divisions; table of contents
 (a)DivisionsThis Act is organized into four divisions as follows: (1)Division A—Department of Defense Authorizations.
 (2)Division B—Military Construction Authorizations. (3)Division C—Department of Energy National Security Authorizations and Other Authorizations.
 (4)Division D—Funding Tables. (5)Division E—Intelligence Authorizations for Fiscal Years 2018, 2019, and 2020.
 (6)Division F—Other Matters. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Organization of Act into divisions; table of contents.Sec. 3. Congressional defense committees.Sec. 4. Budgetary effects of this Act.Division
						A—DEPARTMENT OF DEFENSE AUTHORIZATIONSTitle
						I—PROCUREMENTSubtitle
						A—Authorization Of AppropriationsSec. 101. Authorization of appropriations.Subtitle
						B—Army ProgramsSec. 111. Authority of the Secretary of the Army to waive certain
						limitations related to the Distributed Common
			 Ground System-Army Increment
						1.Subtitle
						C—Navy ProgramsSec. 121. Ford-class aircraft carrier cost limitation
						baselines.Sec. 122. Modification of annual report on cost targets for certain
						aircraft carriers.Sec. 123. Refueling and complex overhauls of the U.S.S. John C. Stennis and
						U.S.S. Harry S. Truman.Sec. 124. Ford class aircraft carrier support for F–35C
						aircraft.Sec. 125. Prohibition on use of funds for reduction of aircraft carrier
						force structure.Sec. 126. Modification of prohibition on availability of funds for Navy
						waterborne security barriers.Sec. 127. LHA Replacement Amphibious Assault Ship Program.Sec. 128. Strategic sealift fleet vessel.Sec. 129. Design and construction of amphibious transport dock designated
						LPD–31.Sec. 130. Limitation on availability of funds for the Littoral Combat
						Ship.Sec. 131. Limitation on the next new class of Navy large surface
						combatants.Sec. 132. Limitation on availability of funds pending quarterly updates on
						the CH–53K King Stallion helicopter program.Sec. 133. Limitation on availability of funds for VH–92A
						helicopter.Sec. 134. Report on carrier wing and aviation combat element
						composition.Subtitle
						D—Air Force ProgramsSec. 141. Modification of requirement to preserve certain C–5
						aircraft.Sec. 142. OC–135B aircraft recapitalization program.Sec. 143. Requirement to align Air Force aviation force structure with
						National Defense Strategy.Sec. 144. Prohibition on availability of funds for reduction in KC–10
						primary mission aircraft inventory.Sec. 145. Limitation on availability of funds for F–15EX
						aircraft.Sec. 146. Limitation on availability of funds for VC–25B
						aircraft.Sec. 147. Limitation on availability of funds for RC–26B
						aircraft.Sec. 148. Limitation on availability of funds for retirement of RC–135
						aircraft.Sec. 149. Air Force aggressor squadron modernization.Sec. 150. Air Force plan for Combat Rescue Helicopter fielding.Sec. 151. Report on feasibility of multiyear contract for procurement of
						JASSM–ER missiles.Sec. 152. Report on aircraft fleet of the Civil Air Patrol.Sec. 153. Sense of Congress on the light attack aircraft initiative of the
						Air Force.Subtitle
						E—Defense-wide, Joint, and Multiservice MattersSec. 161. Economic order quantity contracting and buy-to-budget acquisition
						for F–35 aircraft program.Sec. 162. Relief from contractors for failure to deliver ready-for-issue
						spare parts for the F–35 aircraft program.Sec. 163. Limitation on availability of funds for reallocation of Turkish
						F–35A aircraft to the United States.Sec. 164. Requirement to establish the use of an Agile DevOps software
						development solution as an alternative for Joint
			 Strike Fighter Autonomic
						Logistics Information System.Sec. 165. F–35 sustainment cost.Sec. 166. Reports on the progress and performance of the F–35 aircraft
						program.Sec. 167. Other reports on the F–35 aircraft program.Sec. 168. Limitation on availability of funds for communications systems
						lacking certain resiliency features.Sec. 169. Repeal of tactical unmanned vehicle common data link
						requirement.Title
						II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSubtitle
						A—Authorization of AppropriationsSec. 201. Authorization of appropriations.Subtitle
						B—Program Requirements, Restrictions, and
			 LimitationsSec. 211. Program on enhancement of preparation of dependents of members of
						Armed Forces for careers in science, technology,
			 engineering, and
						mathematics.Sec. 212. Updates to the Department of Defense personnel management
						authority to attract experts in science and
			 engineering.Sec. 213. Establishment of joint reserve detachment of the Defense
						Innovation Unit.Sec. 214. Research and educational programs and activities for Historically
						Black Colleges and Universities and
			 Minority-Serving Institutions of Higher
						Education.Sec. 215. Modification of authority for prizes for advanced technology
						achievements.Sec. 216. Joint hypersonics transition office.Sec. 217. Modification of proof of concept commercialization
						program.Sec. 218. Modification of authority and addition of technology areas for
						expedited access to technical talent.Sec. 219. Expansion of coordination in support of national security
						innovation and entrepreneurial education.Sec. 220. Modification of defense quantum information science and
						technology research and development program.Sec. 221. Understanding of investments in artificial intelligence and
						development of capabilities by adversaries.Sec. 222. Advisory role of JASON scientific advisory group.Sec. 223. Direct Air Capture and Blue Carbon Removal Technology
						Program.Sec. 224. Requiring defense microelectronics products and services meet
						trusted supply chain and operational security
			 standards.Sec. 225. Development and acquisition strategy to procure secure, low
						probability of detection data link network
			 capability.Sec. 226. Establishment of secure next-generation wireless network (5G)
						infrastructure for the Nevada Test and Training
			 Range and base
						infrastructure.Sec. 227. Administration of manufacturing innovation institutes funded by
						the Department of Defense.Sec. 228. Research program on foreign malign influence
						operations.Sec. 229. Diversification of the research and engineering workforce of the
						Department of Defense.Sec. 230. Policy on the talent management of digital expertise and software
						professionals.Sec. 231. Digital engineering capability to automate testing and
						evaluation.Sec. 232. Process to align policy formulation and emerging technology
						development.Sec. 233. Improvement of the Strategic Capabilities Office of the
						Department of Defense.Sec. 234. Pilot program on enhanced civics education.Sec. 235. Technology and national security fellowship.Sec. 236. Documentation relating to the Advanced Battle Management
						System.Sec. 237. Sensor data integration for fifth generation
						aircraft.Sec. 238. Sense of Congress on future vertical lift
						technologies.Sec. 239. Use of funds for Strategic Environmental Research Program,
						Environmental Security Technical Certification
			 Program, and Operational
						Energy Capability Improvement.Sec. 240. Limitation and report on Indirect Fire Protection Capability
						Increment 2 capability.Subtitle
						C—Plans, Reports, and Other MattersSec. 251. Master plan for implementation of authorities relating to science
						and technology reinvention laboratories.Sec. 252. Infrastructure to support research, development, test, and
						evaluation missions.Sec. 253. Energetics plan.Sec. 254. Strategy and implementation plan for fifth generation information
						and communications technologies.Sec. 255. Department-wide software science and technology
						strategy.Sec. 256. Artificial intelligence education strategy.Sec. 257. Cyber science and technology activities roadmap and
						reports.Sec. 258. Report on B–52 commercial engine replacement program.Sec. 259. Commercial edge computing technologies and best practices for
						Department of Defense warfighting systems.Sec. 260. Biannual report on the Joint Artificial Intelligence
						Center.Sec. 261. Quarterly updates on the Optionally Manned Fighting Vehicle
						program.Sec. 262. National Study on Defense Research At Historically Black Colleges
						and Universities and Other Minority Institutions.Sec. 263. Study on national security emerging biotechnologies for the
						Department of Defense.Sec. 264. Independent study on optimizing resources allocated to Combating
						Terrorism Technical Support Office.Sec. 265. Independent assessment of electronic warfare plans and
						programs.Sec. 266. Technical correction to Global Research Watch
						Program.Title
						III—Operation and MaintenanceSubtitle
						A—Authorization of AppropriationsSec. 301. Authorization of appropriations.Subtitle
						B—Energy and EnvironmentSec. 311. Timeline for Clearinghouse review of applications for energy
						projects that may have an adverse impact on
			 military operations and
						readiness.Sec. 312. Authority to accept contributions of funds from applicants for
						energy projects for mitigation of impacts on
			 military operations and
						readiness.Sec. 313. Use of proceeds from sale of recyclable materials.Sec. 314. Disposal of recyclable materials.Sec. 315. Department of Defense improvement of previously conveyed utility
						systems serving military installations.Sec. 316. Modification of Department of Defense environmental restoration
						authorities to include Federal Government
			 facilities used by National
						Guard.Sec. 317. Use of operational energy cost savings of Department of
						Defense.Sec. 318. Sale of electricity from alternate energy and cogeneration
						production facilities.Sec. 319. Energy resilience programs and activities.Sec. 320. Technical and grammatical corrections and repeal of obsolete
						provisions relating to energy.Sec. 321. Transfer authority for funding of study and assessment on health
						implications of per- and polyfluoroalkyl substances
			 contamination in
						drinking water by Agency for Toxic Substances and
			 Disease
						Registry.Sec. 322. Replacement of fluorinated aqueous film-forming foam with
						fluorine-free fire-fighting agent.Sec. 323. Prohibition of uncontrolled release of fluorinated aqueous
						film-forming foam at military installations.Sec. 324. Prohibition on use of fluorinated aqueous film forming foam for
						training exercises.Sec. 325. Real-time sound-monitoring at Navy installations where tactical
						fighter aircraft operate.Sec. 326. Development of extreme weather vulnerability and risk assessment
						tool.Sec. 327. Removal of barriers that discourage investments to increase
						military installation resilience.Sec. 328. Budgeting of Department of Defense relating to extreme
						weather.Sec. 329. Prohibition on Perfluoroalkyl Substances and Polyfluoroalkyl
						Substances in Meals Ready-to-Eat Food Packaging.Sec. 330. Disposal of materials containing per- and polyfluoroalkyl
						substances or aqueous film-forming foam.Sec. 331. Agreements to share monitoring data relating to perfluoroalkyl
						and polyfluoroalkyl substances and other
			 contaminants of
						concern.Sec. 332. Cooperative agreements with States to address contamination by
						perfluoroalkyl and polyfluoroalkyl substances.Sec. 333. Plan to phase out use of burn pits.Sec. 334. Information relating to locations of burn pit use.Sec. 335. Data quality review of radium testing conducted at certain
						locations of the Department of the Navy.Sec. 336. Reimbursement of Environmental Protection Agency for certain
						costs in connection with the Twin Cities Army
			 Ammunition Plant,
						Minnesota.Sec. 337. Pilot program for availability of working-capital funds for
						increased combat capability through energy
			 optimization.Sec. 338. Report on efforts to reduce high energy intensity at military
						installations.Subtitle
						C—Treatment of Contaminated Water Near Military
			 InstallationsSec. 341. Short title.Sec. 342. Definitions.Sec. 343. Provision of water uncontaminated with perfluorooctanoic acid
						(PFOA) and perfluorooctane sulfonate (PFOS) for
			 agricultural
						purposes.Sec. 344. Acquisition of real property by Air Force.Sec. 345. Remediation plan.Subtitle
						D—Logistics and SustainmentSec. 351. Materiel readiness metrics and objectives.Sec. 352. Clarification of authority regarding use of working-capital funds
						for unspecified minor military construction
			 projects related to
						revitalization and recapitalization of defense
			 industrial base
						facilities.Sec. 353. Modification to limitation on length of overseas forward
						deployment of naval vessels.Sec. 354. Extension of temporary installation reutilization authority for
						arsenals, depots, and plants.Sec. 355. F–35 Joint Strike Fighter sustainment.Sec. 356. Report on strategic policy for prepositioned materiel and
						equipment.Sec. 357. Pilot program to train skilled technicians in critical
						shipbuilding skills.Sec. 358. Requirement for military department inter-service depot
						maintenance.Sec. 359. Strategy to improve infrastructure of certain depots of the
						Department of Defense.Subtitle
						E—ReportsSec. 361. Readiness reporting.Sec. 362. Technical correction to deadline for transition to Defense
						Readiness Reporting System Strategic.Sec. 363. Report on Navy ship depot maintenance budget.Sec. 364. Report on Runit Dome.Sec. 365. Prohibition on subjective upgrades by commanders of unit ratings
						in monthly readiness reporting on military units.Sec. 366. Requirement to include foreign language proficiency in readiness
						reporting systems of Department of Defense.Subtitle
						F—Other MattersSec. 371. Prevention of encroachment on military training routes and
						military operations areas.Sec. 372. Expansion and enhancement of authorities on transfer and adoption
						of military animals.Sec. 373. Extension of authority for Secretary of Defense to use Department
						of Defense reimbursement rate for transportation
			 services provided to
						certain non-Department of Defense entities.Sec. 374. Extension of authority of Secretary of Transportation to issue
						non-premium aviation insurance.Sec. 375. Defense personal property program.Sec. 376. Public events about Red Hill Bulk Fuel Storage
						Facility.Sec. 377. Sense of Congress regarding Innovative Readiness Training
						program.Sec. 378. Detonation chambers for explosive ordnance disposal.Title
						IV—MILITARY PERSONNEL AUTHORIZATIONSSubtitle
						A—Active ForcesSec. 401. End strengths for active forces.Sec. 402. Revisions in permanent active duty end strength minimum
						levels.Subtitle
						B—Reserve ForcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for Reserves on active duty in support of the
						reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Maximum number of reserve personnel authorized to be on active
						duty for operational support.Sec. 415. Authorized strengths for Marine Corps Reserves on active
						duty.Sec. 416. Modification of authorized strength of Air Force Reserve serving
						on full-time reserve component duty for
			 administration of the reserves or
						the National Guard.Subtitle
						C—Authorization of AppropriationsSec. 421. Military personnel.Title
						V—MILITARY PERSONNEL POLICYSubtitle
						A—Officer Personnel PolicySec. 501. Maker of original appointments in a regular or reserve component
						of commissioned officers previously subject to
			 original appointment in other
						type of component.Sec. 502. Furnishing of adverse information on officers to promotion
						selection boards.Sec. 503. Limitation on number of officers recommendable for promotion by
						promotion selection boards.Sec. 504. Expansion of authority for continuation on active duty of
						officers in certain military specialties and career
			 tracks.Sec. 505. Management policies for joint qualified officers.Sec. 506. Modification of authorities on management of deployments of
						members of the Armed Forces and related unit
			 operating and personnel tempo
						matters.Sec. 507. Personnel tempo of the Armed Forces and the United States Special
						Operations Command during periods of
			 inapplicability of high-deployment
						limitations.Sec. 508. Permanent authority to defer past age 64 the retirement of
						chaplains in general and flag officer grades.Sec. 509. Higher grade in retirement for officers following reopening of
						determination or certification of retired grade.Sec. 510. Authority of promotion boards to recommend that officers of
						particular merit be placed higher on promotion
			 list.Sec. 510A. Availability on the internet of certain information about
						officers serving in general or flag officer grades.Sec. 510B. Functional badge or insignia upon commission for
						chaplains.Subtitle
						B—Reserve Component ManagementSec. 511. Modification of grade level threshold for Junior Reserve
						Officers’ Training Corps.Sec. 512. Inclusion of STEM in courses of instruction for the Junior
						Reserve Officers’ Training Corps.Sec. 513. Inclusion of homeschooled students in Junior Reserve Officers'
						Training Corps units.Sec. 514. Clarification of eligibility to serve as Commander, Marine Forces
						Reserve.Sec. 515. Extension and periodic evaluation of suicide prevention and
						resilience program for the reserve components.Sec. 516. Authority to defer mandatory separation at age 68 of officers in
						medical specialties in the reserve components.Sec. 517. Modernization of inspection authorities applicable to the
						National Guard.Sec. 518. Consultation with Chief of the National Guard Bureau in the
						appointment or designation of National Guard
			 property and fiscal
						officers.Sec. 519. Coast Guard Junior Reserve Officers’ Training Corps.Sec. 520. Repeal of requirement for review of certain Army Reserve officer
						unit vacancy promotions by commanders of associated
			 active duty
						units.Sec. 520A. Report on methods to enhance domestic response to large scale,
						complex and catastrophic disasters.Sec. 520B. Report and briefing on the Senior Reserve Officers' Training
						Corps.Sec. 520C. Sense of Congress on increase in number of Junior Reserve
						Officers' Training Corps units.Subtitle
						C—General Service Authorities and Correction of
			 Military RecordsSec. 521. Advice and counsel of trauma experts in review by boards for
						correction of military records and discharge review
			 boards of certain
						claims.Sec. 522. Reduction in required number of members of discharge review
						boards.Sec. 523. Establishment of process to review a request for upgrade of
						discharge or dismissal.Sec. 524. Prohibition on reduction in the number of personnel assigned to
						duty with a service review agency.Sec. 525. Training of members of boards for correction of military records
						and discharge review boards on sexual trauma,
			 intimate partner violence,
						spousal abuse, and related matters.Sec. 526. Time requirements for certification of honorable
						service.Sec. 527. Correction of certain discharge characterizations.Sec. 528. Development of guidelines for use of unofficial sources of
						information to determine eligibility of members and
			 former members of the
						Armed Forces for decorations when the service
			 records are incomplete because
						of damage to the official record.Sec. 529. Strategic plan for diversity and inclusion.Sec. 530. Study regarding screening individuals who seek to enlist in the
						Armed Forces.Sec. 530A. Feasibility study regarding notification to Secretary of
						Homeland Security of honorable discharges of
			 non-citizens.Sec. 530B. Sense of Congress regarding accession physicals.Subtitle
						D—Military JusticeSec. 531. Expansion of pre-referral matters reviewable by military judges
						and military magistrates in the interest of
			 efficiency in military
						justice.Sec. 532. Command influence.Sec. 533. Statute of limitations for certain offenses.Sec. 534. Public access to dockets, filings, and court records of
						courts-martial or other records of trial of the
			 military justice
						system.Sec. 535. Extension of Defense Advisory Committee on Investigation,
						Prosecution, and Defense of Sexual Assault in the
			 Armed Forces.Sec. 536. Authority for return of personal property to victims of sexual
						assault who file a Restricted Report before
			 conclusion of related
						proceedings.Sec. 537. Guidelines on sentences for offenses committed under the Uniform
						Code of Military Justice.Sec. 538. Notification of significant events and documentation of
						preference for prosecution jurisdiction for victims
			 of sexual
						assault.Sec. 539. Increase in number of digital forensic examiners for certain
						military criminal investigative organizations.Sec. 540. Increase in investigative personnel and Victim Witness Assistance
						Program liaisons.Sec. 540A. Training for sexual assault initial disposition authorities on
						exercise of disposition authority for sexual
			 assault and collateral
						offenses.Sec. 540B. Training for commanders in the Armed Forces on their role in all
						stages of military justice in connection with
			 sexual assault.Sec. 540C. Timely disposition of nonprosecutable sex-related
						offenses.Sec. 540D. Department of Defense-wide policy and military
						department-specific programs on reinvigoration of
			 the prevention of sexual
						assault involving members of the Armed Forces.Sec. 540E. Recommendations on separate punitive article in the Uniform Code
						of Military Justice on sexual harassment.Sec. 540F. Report on military justice system involving alternative
						authority for determining whether to prefer or
			 refer changes for felony
						offenses under the Uniform Code of Military
			 Justice.Sec. 540G. Report on standardization among the military departments in
						collection and presentation of information on
			 matters within the military
						justice system.Sec. 540H. Report on expansion of Air Force safe to report policy across
						the Armed Forces.Sec. 540I. Assessment of racial, ethnic, and gender disparities in the
						military justice system.Sec. 540J. Pilot programs on defense investigators in the military justice
						system.Sec. 540K. Report on preservation of recourse to restricted report on
						sexual assault for victims of sexual assault
			 following certain victim or
						third-party communications.Sec. 540L. Report on establishment of guardian ad litem program for certain
						military dependents who are a victim or witness of
			 an offense under the
						Uniform Code of Military Justice involving abuse or
						exploitation.Sec. 540M. Comptroller General of the United States report on
						implementation by the Armed Forces of recent
			 statutory requirements on
						sexual assault prevention and response in the
			 military.Sec. 540N. Sense of Congress on the Port Chicago 50.Subtitle
						E—Other Legal MattersSec. 541. Improvement of certain Special Victims' Counsel
						authorities.Sec. 542. Availability of Special Victims' Counsel at military
						installations.Sec. 543. Notification of issuance of military protective order to civilian
						law enforcement.Sec. 544. Copyright protection for civilian faculty of certain accredited
						institutions.Sec. 545. Termination of leases of premises and motor vehicles of
						servicemembers who incur catastrophic injury or
			 illness or die while in
						military service.Sec. 546. Military orders required for termination of leases pursuant to
						the Servicemembers Civil Relief Act.Sec. 547. Preservation of right to bring class action under Servicemembers
						Civil Relief Act.Sec. 548. Legal counsel for victims of alleged domestic violence
						offenses.Sec. 549. Notice to victims of alleged sexual assault of pendency of
						further administrative action following a
			 determination not to refer to
						trial by court-martial.Sec. 550. Treatment of information in Catch a Serial Offender Program for
						certain purposes.Sec. 550A. Policies and procedures on registration at military
						installations of civilian protective orders
			 applicable to members of the
						Armed Forces assigned to such installations and
			 certain other
						individuals.Sec. 550B. Defense Advisory Committee for the Prevention of Sexual
						Misconduct.Sec. 550C. Training for Special Victims' Counsel on civilian criminal
						justice matters in the States of the military
			 installations to which
						assigned.Sec. 550D. Enhancing the capability of military criminal investigative
						organizations to prevent and combat child sexual
			 exploitation.Sec. 550E. Feasibility study on establishment of database of military
						protective orders.Sec. 550F. GAO review of USERRA and SCRA.Subtitle
						F—Member EducationSec. 551. Authority for detail of certain enlisted members of the Armed
						Forces as students at law schools.Sec. 552. Inclusion of Coast Guard in Department of Defense STARBASE
						Program.Sec. 553. Degree granting authority for United States Army Armament
						Graduate School; limitation on establishment of
			 certain educational
						institutions.Sec. 554. Prohibition on off-duty employment for cadets and midshipmen
						completing obligated service after graduation.Sec. 555. Consideration of request for transfer of a cadet or midshipman at
						a military service academy who is the victim of a
			 sexual assault or related
						offense.Sec. 556. Redesignation of the Commandant of the United States Air Force
						Institute of Technology as the Director and
			 Chancellor of such
						Institute.Sec. 557. Eligibility of additional enlisted members for associate degree
						programs of the Community College of the Air Force.Sec. 558. Speech disorders of cadets and midshipmen.Sec. 559. Requirement to continue provision of tuition assistance for
						members of the Armed Forces.Sec. 560. Information on institutions of higher education participating in
						the Department of Defense Tuition Assistance
			 Program.Sec. 560A. Inclusion of information on free credit monitoring in annual
						financial literacy briefing.Sec. 560B. Programs to facilitate the award of private pilot's
						certificates.Subtitle
						G—Member Training and TransitionSec. 561. Requirement to provide information regarding benefits claims to
						members during TAP counseling.Sec. 562. Participation of other Federal agencies in the SkillBridge
						apprenticeship and internship program for members
			 of the Armed
						Forces.Sec. 563. First modification of elements of report on the improved
						Transition Assistance Program.Sec. 564. Second modification of elements of report on the improved
						Transition Assistance Program.Sec. 565. Prohibition on gender-segregated training at Marine Corps Recruit
						Depots.Sec. 566. Assessment of deaths of recruits under the jurisdiction of the
						Secretaries of the military departments.Sec. 567. Review of Department of Defense training programs regarding
						disinformation campaigns.Sec. 568. Command matters in connection with transition assistance
						programs.Sec. 569. Machine readability and electronic transferability of Certificate
						of Release or Discharge from Active Duty (DD Form
			 214).Sec. 570. Records of service for Reserves.Sec. 570A. Limitations and requirements in connection with separations for
						members of the Armed Forces who suffer from mental
			 health conditions in
						connection with a sex-related, intimate partner
			 violence-related, or
						spousal-abuse offense.Sec. 570B. Prohibition on involuntary separation of certain members of the
						Armed Forces; consideration of military service in
			 removal
						determinations.Sec. 570C. Inclusion of question regarding immigration status on
						preseparation counseling checklist (DD Form 2648).Sec. 570D. Counseling for members of the Armed Forces who are not citizens
						of the United States on naturalization in the
			 United States.Sec. 570E. Pilot program on information sharing between Department of
						Defense and designated relatives and friends of
			 members of the Armed Forces
						regarding the experiences and challenges of
			 military service.Sec. 570F. Connections of members retiring or separating from the Armed
						Forces with community-based organizations and
			 related entities.Sec. 570G. Pilot program regarding online application for the Transition
						Assistance Program.Subtitle
						H—Military Family Readiness and Dependents’
			 EducationSec. 571. Authorizing members to take leave for a birth or adoption in more
						than one increment.Sec. 572. Deferred deployment for members who give birth.Sec. 573. Authority of the Secretary concerned to transport remains of a
						covered decedent to no more than two places
			 selected by the person
						designated to direct disposition of the remains.Sec. 574. Military funeral honors matters.Sec. 575. Improvement of occupational license portability for relocated
						spouses of members of the uniformed services.Sec. 576. Continued eligibility for education and training opportunities
						for spouses of promoted members.Sec. 577. Modification to authority to reimburse for State licensure and
						certification costs of a spouse of a servicemember
			 arising from
						relocation.Sec. 578. Clarification regarding eligibility to transfer entitlement under
						Post-9/11 Educational Assistance Program.Sec. 579. Annual State report card.Sec. 580. Improvements to child care for members of the Armed
						Forces.Sec. 580A. Transportation of remains of casualties; travel expenses for
						next of kin.Sec. 580B. Meetings of officials of the Department of Defense with
						representative groups of survivors of deceased
			 members of the Armed
						Forces.Sec. 580C. Information and opportunities for registration for voting and
						absentee ballot requests for members of the Armed
			 Forces undergoing
						deployment overseas.Sec. 580D. Study on two-way military ballot barcode tracking.Sec. 580E. Assistance to schools with military dependent
						students.Sec. 580F. First expansion of the My Career Advancement Account program for
						military spouses.Sec. 580G. Second expansion of the My Career Advancement Account program
						for military spouses.Sec. 580H. Report on training and support available to military
						spouses.Sec. 580I. Ri’katak Guest Student Program at United States Army
						Garrison−Kwajalein Atoll.Subtitle
						I—Decorations and AwardsSec. 581. Modification of authorities on eligibility for and replacement of
						gold star lapel buttons.Sec. 582. Standardization of honorable service requirement for award of
						military decorations.Sec. 583. Authorization for award of the Medal of Honor to John J. Duffy
						for acts of valor in Vietnam.Sec. 584. Review of World War I valor medals.Subtitle
						J—Miscellaneous Reports and Other MattersSec. 591. Clarification of the term assault for purposes of
						Workplace and Gender Relations Surveys.Sec. 592. Inclusion of certain veterans on temporary disability or
						permanent disabled retirement lists in military
			 adaptive sports
						programs.Sec. 593. Questions in surveys regarding extremist activity in the
						workplace.Sec. 594. Study on best practices for providing financial literacy
						education for separating members of the Armed
			 Forces.Sec. 595. Report on oversight of authorized strengths of certain grades of
						commissioned regular and reserve officers of the
			 Armed Forces.Sec. 596. Report on certain waivers.Sec. 597. Notifications on manning of afloat naval forces.Sec. 598. Report regarding use of aerial systems of the Department of
						Defense to support agencies of States, Territories,
			 and the Federal
						Government.Sec. 599. Information for members of the Armed Forces on availability of
						services of the Department of Veterans Affairs
			 relating to sexual
						trauma.Sec. 599A. Authority to issue an honorary promotion to Colonel Charles E.
						McGee, United States Air Force (ret.), to the grade
			 of brigadier
						general.Sec. 599B. Authority to issue an honorary and posthumous promotion to
						Lieutenant Colonel Richard Cole, United States Air
			 Force (ret.), to the
						grade of colonel.Sec. 599C. Sense of Congress on the honorable and distinguished service of
						General Joseph F. Dunford, United States Marine
			 Corps, to the United
						States.Title
						VI—MILITARY COMPENSATIONSubtitle
						A—Pay and AllowancesSec. 601. Clarification of continuation of pays during hospitalization and
						rehabilitation resulting from wounds, injury, or
			 illness incurred while on
						duty in a hostile fire area or exposed to an event
			 of hostile fire or other
						hostile action.Sec. 602. Continued entitlements while a member of the Armed Forces
						participates in a career intermission program.Sec. 603. Exemption from repayment of voluntary separation pay.Sec. 604. Consideration of service on active duty to reduce age of
						eligibility for retired pay for non-regular
			 service.Sec. 605. Temporary adjustment of rates of basic allowance for housing
						following determination that local civilian housing
			 costs significantly
						differ from such rates.Sec. 606. Reinvestment of travel refunds by the Department of
						Defense.Sec. 607. Addition of partial dislocation allowance to allowable travel and
						transportation expenses for servicemembers.Sec. 608. Reductions on account of earnings from work performed while
						entitled to an annuity supplement.Sec. 609. Increase in basic pay.Subtitle
						B—Bonuses and Special Incentive PaysSec. 611. One-year extension of certain expiring bonus and special pay
						authorities.Subtitle
						C—Family and Survivor BenefitsSec. 621. Expansion of eligibility for exceptional transitional
						compensation for dependents to dependents of
			 current members.Sec. 622. Phase-out of reduction of Survivor Benefit Plan survivor
						annuities by amount of dependency and indemnity
			 compensation.Sec. 623. Death gratuity for ROTC graduates.Sec. 624. Expansion of authority to provide financial assistance to
						civilian providers of child care services or youth
			 program services who
						provide such services to survivors of members of
			 the Armed Forces who die in
						combat in the line of duty.Sec. 625. Casualty assistance for survivors of deceased ROTC
						graduates.Subtitle
						D—Defense Resale MattersSec. 631. Defense resale system matters.Sec. 632. Procurement by commissary stores of certain locally sourced
						products.Sec. 633. GAO review of defense resale optimization study.Subtitle
						E—Morale, Welfare, and Recreation PrivilegesSec. 641. Extension of certain morale, welfare, and recreation privileges
						to Foreign Service officers on mandatory home
			 leave.Sec. 642. Extension of pilot program on a Government lodging
						program.Subtitle
						F—Reports and Other MattersSec. 651. Annual reports on approval of employment or compensation of
						retired general or flag officers by foreign
			 governments for emoluments
						clause purposes.Sec. 652. Report regarding transition from overseas housing allowance to
						basic allowance for housing for servicemembers in
			 the
						territories.Sec. 653. Report on extension to members of the reserve components of the
						Armed Forces of special and incentive pays for
			 members of the Armed Forces
						not currently payable to members of the reserve
			 components.Sec. 654. Study regarding recoupment of separation pay, special separation
						benefits, and voluntary separation incentive
			 payments from members of the
						Armed Forces and veterans who receive disability
			 compensation under laws
						administered by the Secretary of Veterans Affairs.Sec. 655. Report on implementation of contributions to the Department of
						Defense Military Retirement Fund based on pay costs
			 per Armed Force rather
						than on Armed Forces-wide basis.Sec. 656. Report on food insecurity among members of the Armed Forces and
						their dependents.Title
						VII—Health Care ProvisionsSubtitle
						A—TRICARE and Other Health Care BenefitsSec. 701. Modification of eligibility for TRICARE Reserve Select for
						certain members of the Selected Reserve.Sec. 702. TRICARE payment options for retirees and their
						dependents.Sec. 703. Lead level screening and testing for children.Sec. 704. Exposure to open burn pits and toxic airborne chemicals or other
						airborne contaminants as part of periodic health
			 assessments and other
						physical examinations.Sec. 705. Enhancement of recordkeeping with respect to exposure by members
						of the Armed Forces to certain occupational and
			 environmental hazards while
						deployed overseas.Sec. 706. Modifications to post-deployment mental health assessments for
						members of the Armed Forces deployed in support of
			 a contingency
						operation.Sec. 707. Provision of blood testing for firefighters of Department of
						Defense to determine exposure to perfluoroalkyl and
			 polyfluoroalkyl
						substances.Subtitle
						B—Health Care AdministrationSec. 711. Modification of organization of military health
						system.Sec. 712. Support by military health system of medical requirements of
						combatant commands.Sec. 713. Requirements for certain prescription drug labels.Sec. 714. Officers authorized to command Army dental units.Sec. 715. Improvements to interagency program office of the Department of
						Defense and the Department of Veterans Affairs.Sec. 716. Expansion of strategy to improve acquisition of managed care
						support contracts under TRICARE program.Sec. 717. Inclusion of blast exposure history in medical records of members
						of the Armed Forces.Sec. 718. Comprehensive policy for provision of mental health care to
						members of the Armed Forces.Sec. 719. Limitation on the realignment or reduction of military medical
						manning end strength.Sec. 720. Strategy to recruit and retain mental health
						providers.Sec. 721. Development of partnerships to improve combat casualty care for
						personnel of the Armed Forces.Sec. 722. Modification to referrals for mental health services.Subtitle
						C—Reports and Other MattersSec. 731. Authorization of claims by members of the uniformed services
						against the United States for personal injury or
			 death caused by medical
						malpractice.Sec. 732. Extension and clarification of authority for Joint Department of
						Defense-Department of Veterans Affairs Medical
			 Facility Demonstration
						Fund.Sec. 733. Appointment of non-ex officio members of the Henry M. Jackson
						Foundation for the Advancement of Military
			 Medicine.Sec. 734. Establishment of Academic Health System in National Capital
						Region.Sec. 735. Provision of veterinary services by veterinary professionals of
						the Department of Defense in emergencies.Sec. 736. Three-year extension of authority to continue the DOD-VA Health
						Care Sharing Incentive Fund.Sec. 737. Preservation of resources of the Army Medical Research and
						Materiel Command and continuation as Center of
			 Excellence.Sec. 738. Encouragement of participation in Women’s Health Transition
						Training pilot program.Sec. 739. National Guard suicide prevention pilot program.Sec. 740. Pilot Program on civilian and military partnerships to enhance
						interoperability and medical surge capability and
			 capacity of National
						Disaster Medical System.Sec. 741. Reports on suicide among members of the Armed Forces and suicide
						prevention programs and activities of the
			 Department of Defense.Sec. 742. Modification of requirements for longitudinal medical study on
						blast pressure exposure of members of the Armed
			 Forces and collection of
						exposure information.Sec. 743. Study and plan on the use of military-civilian integrated health
						delivery systems.Sec. 744. Study on case management in the military health
						system.Sec. 745. Report on Global Health Security Strategy and the National
						Biodefense Security.Sec. 746. Study on establishment of wounded warrior service dog
						program.Sec. 747. GAO report on Department of Defense quality assurance program and
						impacts of medical malpractice actions.Sec. 748. Reports on Millennium Cohort Study relating to women members of
						the Armed Forces.Sec. 749. Study on effects of sleep deprivation on readiness of members of
						the Armed Forces.Sec. 750. Study and report on traumatic brain injury mitigation
						efforts.Title
						VIII—Acquisition Policy, Acquisition Management,
			 and Related
						MattersSubtitle
						A—Acquisition Policy and ManagementSec. 800. Authority for continuous integration and delivery of software
						applications and upgrades to embedded systems.Sec. 801. Pilot program on intellectual property evaluation for acquisition
						programs.Sec. 802. Pilot program to use alpha contracting teams for complex
						requirements.Sec. 803. Failure to provide other than certified cost or pricing data upon
						request.Sec. 804. Comptroller General report on price reasonableness.Sec. 805. Limitation on transfer of funds related to cost overruns and cost
						underruns.Sec. 806. Standardizing data collection and reporting on use of source
						selection procedures by Federal agencies.Sec. 807. Department of Defense use of fixed-price contracts.Sec. 808. Repeal of continuation of data rights during
						challenges.Sec. 809. Repeal of authority to waive acquisition laws to acquire vital
						national security capabilities.Sec. 810. Repeal of the Defense Cost Accounting Standards
						Board.Subtitle
						B—Amendments to General Contracting Authorities,
			 Procedures, and
						LimitationsSec. 815. Modification of Director of Operational Test and Evaluation
						report.Sec. 816. Modification of written approval requirement for task and
						delivery order single contract awards.Sec. 817. Responsibility for data analysis and requirements validation for
						services contracts.Sec. 818. Documentation of market research related to commercial item
						determinations.Sec. 819. Availability of data on the use of other transaction authority
						and report on the use of authority to carry out
			 prototype
						projects.Sec. 820. Notification of Navy procurement production
						disruptions.Sec. 821. Modification to acquisition authority of the Commander of the
						United States Cyber Command.Sec. 822. Extension of Never Contract With the Enemy.Sec. 823. Modification of justification and approval requirement for
						certain Department of Defense contracts.Sec. 824. Extension of sunset relating to Federal Data Center Consolidation
						Initiative.Sec. 825. Pilot program to accelerate contracting and pricing
						processes.Sec. 826. Uniformity in application of micro-purchase threshold to certain
						task or delivery orders.Sec. 827. Requirement for cost estimates on models of commercial e-commerce
						portal program.Subtitle
						C—Provisions Relating to Major Defense Acquisition
			 ProgramsSec. 830. Modification of requirements for reporting to Congress on certain
						acquisition programs.Sec. 831. Pilot program to streamline decision-making processes for weapon
						systems.Sec. 832. Analysis of alternatives pursuant to materiel development
						decisions.Sec. 833. Naval vessel certification required before Milestone B
						approval.Subtitle
						D—Provisions Relating to the Acquisition SystemSec. 835. Extramural acquisition innovation and research
						activities.Sec. 836. Report on realignment of the defense acquisition system to
						implement acquisition reforms.Sec. 837. Report and limitation on the availability of funds relating to
						the middle tier of acquisition programs.Sec. 838. Report on intellectual property policy and the cadre of
						intellectual property experts.Sec. 839. Guidance and reports relating to covered defense business
						systems.Sec. 840. Implementation guidance for use of a modular open system
						approach.Sec. 841. Limitation on availability of funds for the Office of the Chief
						Management Officer of the Department of Defense.Subtitle
						E—Industrial Base MattersSec. 845. Modernization of acquisition processes to ensure integrity of
						industrial base.Sec. 846. Report requirements for the national technology and industrial
						base.Sec. 847. Mitigating risks related to foreign ownership, control, or
						influence of Department of Defense contractors or
						subcontractors.Sec. 848. Prohibition on operation or procurement of foreign-made unmanned
						aircraft systems.Sec. 849. Modification of prohibition on acquisition of sensitive materials
						from non-allied foreign nations.Sec. 850. Acquisition and disposal of certain rare earth
						materials.Sec. 851. Pilot program for development of technology-enhanced capabilities
						with partnership intermediaries.Sec. 852. Authorized official to carry out the procurement technical
						assistance cooperative agreement program.Sec. 853. Requirement that certain ship components be manufactured in the
						national technology and industrial base.Sec. 854. Addition of domestically produced stainless steel flatware and
						dinnerware to the Berry Amendment.Sec. 855. Application of miscellaneous technology base policies and
						programs to the Columbia-class submarine program.Sec. 856. Application of limitation on procurement of goods other than
						United States goods to the FFG–Frigate Program.Sec. 857. Sense of Congress regarding consideration of price in procurement
						of the FFG(X) frigate.Subtitle
						F—Provisions Relating to Acquisition WorkforceSec. 860. Establishment of Defense Civilian Training Corps.Sec. 861. Defense acquisition workforce certification, education, and
						career fields.Sec. 862. Software development and software acquisition training and
						management programs.Sec. 863. Modification of temporary assignments of Department of Defense
						employees to a private-sector organization.Sec. 864. Incentives and consideration for qualified training
						programs.Sec. 865. Use of qualified apprentices by military construction
						contractors.Subtitle
						G—Small Business MattersSec. 870. Requirements relating to credit for certain small business
						concern subcontractors.Sec. 871. Inclusion of best in class designations in annual report on small
						business goals.Sec. 872. Reauthorization and improvement of Department of Defense
						Mentor-Protege Program.Sec. 873. Accelerated payments applicable to contracts with certain small
						business concerns under the Prompt Payment Act.Sec. 874. Postaward explanations for unsuccessful offerors for certain
						contracts.Sec. 875. Small business contracting credit for subcontractors that are
						Puerto Rico businesses or covered territory
			 businesses.Sec. 876. Technical amendment regarding treatment of certain surviving
						spouses under the definition of small business
			 concern owned and controlled
						by service-disabled veterans.Sec. 877. Extension of loan assistance and deferral eligibility to
						reservists and members of the National Guard beyond
			 periods of military
						conflict.Sec. 878. Modification to the Defense Research and Development Rapid
						Innovation Program.Sec. 879. Alignment of the Department of Defense Small Business Innovation
						Research Program and Small Business Technology
			 Transfer Program with the
						National Defense Science and Technology Strategy.Sec. 880. Assistance for small business concerns participating in the SBIR
						and STTR programs.Sec. 881. Cybersecurity technical assistance for SBIR and STTR
						programs.Sec. 882. Funding for defense research activities of small business
						concerns.Sec. 883. Modifications to budget display requirements for the Department
						of Defense Small Business Innovation Research
			 Program and Small Business
						Technology Transfer Program.Sec. 884. Pilot program for domestic investment under the SBIR
						program.Subtitle
						H—Other MattersSec. 885. Review of guidance to contractors on nondiscrimination on the
						basis of sex.Sec. 886. Comptroller General report on contractor violations of certain
						labor laws.Sec. 887. Comptroller General report on contingency
						contracting.Sec. 888. Policies and procedures for contractors to report gross
						violations of internationally recognized human
			 rights.Sec. 889. Comptroller General report on oversight of contractors providing
						private security functions.Sec. 890. Prohibition on contracting with persons that have business
						operations with the Maduro regime.Sec. 891. Report on the Combating Trafficking in Persons
						initiative.Sec. 892. Improved management of information technology and cyberspace
						investments.Sec. 893. Modification to requirements for purchase of commercial leasing
						services pursuant to multiple award contracts.Title
						IX—Department of Defense Organization and
			 ManagementSubtitle
						A—Office of the Secretary of Defense and Related
			 MattersSec. 901. Headquarters activities of the Department of Defense
						matters.Sec. 902. Clarifying the roles and responsibilities of the Under Secretary
						of Defense for Acquisition and Sustainment and the
			 Under Secretary of
						Defense for Research and Engineering.Sec. 903. Return to Chief Information Officer of the Department of Defense
						of responsibility for business systems and related
			 matters.Sec. 904. Assessments of responsibilities and authorities of the Chief
						Management Officer of the Department of Defense.Sec. 905. Senior Military Advisor for Cyber Policy and Deputy Principal
						Cyber Advisor.Sec. 906. Exclusion from limitations on personnel in the Office of the
						Secretary of Defense and Department of Defense
			 headquarters of fellows
						appointed under the John S. McCain Defense Fellows
			 Program.Subtitle
						B—Organization and Management of Other Department
			 of Defense Offices and
						ElementsSec. 911. Codification of Assistant Secretaries for Energy, Installations,
						and Environment of the Army, Navy, and Air Force.Subtitle
						C—Other Department of Defense Organization and
			 Management
						MattersSec. 921. Prohibition on ownership or trading of stocks in certain
						companies by certain officials of the Department of
			 Defense.Sec. 922. Limitation on consolidation of Defense Media
						Activity.Sec. 923. Report on resources to implement the civilian casualty policy of
						the Department of Defense.Subtitle
						D—United States Space ForceSec. 951. Short title.Sec. 952. The Space Force.Sec. 953. Chief of Space Operations.Sec. 954. Space Force Acquisition Council.Sec. 955. Assistant Secretary of Defense for Space Policy.Sec. 956. Assistant Secretary of the Air Force for Space Acquisition and
						Integration.Sec. 957. Service Acquisition Executive of the Department of the Air Force
						for Space Systems and Programs.Sec. 958. Conforming amendments and clarification of
						authorities.Sec. 959. Effects on military installations.Sec. 960. Availability of funds.Sec. 961. Implementation.Title
						X—General ProvisionsSubtitle
						A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Defense Business Audit Remediation Plan.Sec. 1003. Financial improvement and audit remediation plan.Sec. 1004. Reporting requirements relating to Department of Defense
						audits.Sec. 1005. Inclusion of certain military construction projects in annual
						reports on unfunded priorities of the Armed Forces
			 and the combatant
						commands.Sec. 1006. Prohibition on delegation of responsibility for submittal to
						Congress of Out-Year Unconstrained Total Munitions
			 Requirements and Out-Year
						Inventory numbers.Sec. 1007. Annual budget justification display for service-common and other
						support and enabling capabilities for special
			 operations forces.Sec. 1008. Element in annual reports on the Financial Improvement and Audit
						Remediation Plan on activities with respect to
			 classified
						programs.Sec. 1009. Plan of the Department of Defense for financial management
						information.Sec. 1010. Update of authorities and renaming of Department of Defense
						Acquisition Workforce Development Fund.Sec. 1011. Transparency of accounting firms used to support Department of
						Defense audit.Sec. 1012. Modification of required elements of annual reports on emergency
						and extraordinary expenses of the Department of
			 Defense.Subtitle
						B—Counterdrug ActivitiesSec. 1021. Modification of authority to support a unified counterdrug and
						counterterrorism campaign in Colombia.Sec. 1022. Extension of authority for joint task forces to provide support
						to law enforcement agencies conducting
			 counter-terrorism
						activities.Sec. 1023. Sense of Congress regarding Department of Defense counterdrug
						activities in the transit zone and Caribbean basin.Sec. 1024. Assessment of impact of any planned or proposed border wall on
						volume of illegal narcotics.Subtitle
						C—Naval VesselsSec. 1031. Modification of authority to purchase vessels using funds in
						National Defense Sealift Fund.Sec. 1032. Use of National Defense Sealift Fund for procurement of two used
						vessels.Sec. 1033. Transportation by sea of supplies for the Armed Forces and
						Defense Agencies.Sec. 1034. Senior Technical Authority for each naval vessel
						class.Sec. 1035. Permanent authority for sustaining operational readiness of
						littoral combat ships on extended deployment.Sec. 1036. Formal training for shipboard system programs of
						record.Sec. 1037. Report on shipbuilder training and the defense industrial
						base.Sec. 1038. Use of competitive procedures for CVN–80 and CVN–81 dual
						aircraft carrier contract.Sec. 1039. Report on expanding naval vessel maintenance.Subtitle
						D—CounterterrorismSec. 1041. Modification of support of special operations to combat
						terrorism.Sec. 1042. Extension of prohibition on use of funds for transfer or release
						of individuals detained at United States Naval
			 Station, Guantanamo Bay,
						Cuba, to certain countries.Sec. 1043. Extension of prohibition on use of funds for transfer or release
						of individuals detained at United States Naval
			 Station, Guantanamo Bay,
						Cuba, to the United States.Sec. 1044. Extension of prohibition on use of funds to construct or modify
						facilities in the United States to house detainees
			 transferred from United
						States Naval Station, Guantanamo Bay, Cuba.Sec. 1045. Extension of prohibition on use of funds to close or relinquish
						control of United States Naval Station, Guantanamo
			 Bay, Cuba.Sec. 1046. Chief Medical Officer at United States Naval Station, Guantanamo
						Bay, Cuba.Sec. 1047. Independent assessment on gender and countering violent
						extremism.Subtitle
						E—Miscellaneous Authorities and LimitationsSec. 1051. Scheduling of Department of Defense executive aircraft
						controlled by Secretaries of military departments.Sec. 1052. Explosive ordnance defense disposal program.Sec. 1053. Technical correction and extension of reporting requirement
						regarding enhancement of information sharing and
			 coordination of military
						training between Department of Homeland Security
			 and Department of
						Defense.Sec. 1054. Notification on the provision of defense sensitive
						support.Sec. 1055. Revision to authorities relating to mail service for members of
						the Armed Forces and Department of Defense
			 civilians overseas.Sec. 1056. Access to and use of military post offices by United States
						citizens employed overseas by the North Atlantic
			 Treaty Organization who
						perform functions in support of military operations
			 of the Armed
						Forces.Sec. 1057. Expenditure of funds for Department of Defense intelligence and
						counterintelligence activities.Sec. 1058. Limitation on use of funds for the inactivation of Army
						watercraft units.Title
						XI—Civilian Personnel MattersSubtitle
						A—General ProvisionsSec. 1101. Defense Advanced Research Projects Agency personnel management
						authority.Sec. 1102. Report on the probationary period for Department of Defense
						employees.Sec. 1103. Civilian personnel management.Sec. 1104. One-year extension of temporary authority to grant allowances,
						benefits, and gratuities to civilian personnel on
			 official duty in a combat
						zone.Sec. 1105. One-year extension of authority to waive annual limitation on
						premium pay and aggregate limitation on pay for
			 Federal civilian employees
						working overseas.Sec. 1106. Performance of civilian functions by military
						personnel.Sec. 1107. Extension of direct hire authority for domestic industrial base
						facilities and Major Range and Test Facilities
			 Base.Sec. 1108. Authority to provide additional allowances and benefits for
						certain Defense Clandestine Service employees.Sec. 1109. Modification of direct hire authorities for the Department of
						Defense.Sec. 1110. Designating certain FEHBP and FEGLI services provided by Federal
						employees as excepted services under the
			 Anti-Deficiency Act.Sec. 1111. Continuing supplemental dental and vision benefits and long-term
						care insurance coverage during a Government
			 shutdown.Sec. 1112. Limitation on transfer of Office of Personnel
						Management.Sec. 1113. Assessment of Accelerated Promotion Program
						suspension.Sec. 1114. Reimbursement for Federal, State, and local income taxes
						incurred during travel, transportation, and
			 relocation.Sec. 1115. Clarification of limitation on expedited hiring authority for
						post-secondary students.Sec. 1116. Modification of temporary assignments of Department of Defense
						employees to a private-sector organization.Sec. 1117. Extension of authority for part-time reemployment.Subtitle
						B—Fair Chance ActSec. 1121. Short title.Sec. 1122. Prohibition on criminal history inquiries prior to conditional
						offer for Federal employment.Sec. 1123. Prohibition on criminal history inquiries by contractors prior
						to conditional offer.Sec. 1124. Report on employment of individuals formerly incarcerated in
						Federal prisons.Subtitle
						C—ATC Hiring ReformSec. 1131. Short title; definition.Sec. 1132. Hiring of air traffic control specialists.Sec. 1133. Ensuring hiring preference for applicants with experience at an
						air traffic control facility of the National Guard.Sec. 1134. FAA reports on air traffic controller hiring and
						training.Sec. 1135. DOT Inspector General review and report.Title
						XII—Matters relating to foreign nationsSubtitle
						A—Assistance and trainingSec. 1201. Modification of authority to build capacity of foreign security
						forces.Sec. 1202. Modification and extension of cross servicing agreements for
						loan of personnel protection and personnel
			 survivability equipment in
						coalition operations.Sec. 1203. Modifications of authorities relating to acquisition and
						cross-servicing agreements.Sec. 1204. Modification of quarterly report on obligation and expenditure
						of funds for security cooperation programs and
			 activities.Sec. 1205. Gender perspectives and participation by women in security
						cooperation activities.Sec. 1206. Plan to provide consistency of administration of authorities
						relating to vetting of units of security forces of
			 foreign countries;
						modification of assessment, monitoring, and
			 evaluation of security
						cooperation programs and activities.Sec. 1207. Extension of authority for support of special operations for
						irregular warfare.Sec. 1208. Extension and modification of Commanders’ Emergency Response
						Program and elimination of certain payments to
			 redress injury and
						loss.Sec. 1209. Two-year extension of program authority for Global Security
						Contingency Fund.Sec. 1210. Legal institutional capacity building initiative for foreign
						defense institutions.Sec. 1210A. Department of Defense support for stabilization activities in
						national security interest of the United States.Subtitle
						B—Matters relating to Afghanistan and PakistanSec. 1211. Extension of authority to transfer defense articles and provide
						defense services to the military and security
			 forces of
						Afghanistan.Sec. 1212. Extension and modification of authority to acquire products and
						services produced in countries along a major route
			 of supply to
						Afghanistan.Sec. 1213. Authority for certain payments to redress injury and
						loss.Sec. 1214. Extension and modification of semiannual report on enhancing
						security and stability in Afghanistan.Sec. 1215. Special Immigrant Visa program reporting
						requirement.Sec. 1216. Meaningful inclusion of Afghan women in peace
						negotiations.Sec. 1217. Extension and modification of authority for reimbursement of
						certain coalition nations for support provided to
			 United States military
						operations.Sec. 1218. Support for reconciliation activities led by the Government of
						Afghanistan.Sec. 1219. Modification and extension of the Afghan Special Immigrant Visa
						Program.Subtitle
						C—Matters relating to Syria, Iraq, and IranSec. 1221. Modification of authority and limitation on use of funds to
						provide assistance to counter the Islamic State of
			 Iraq and
						Syria.Sec. 1222. Extension and modification of authority to provide assistance to
						vetted Syrian groups and individuals.Sec. 1223. Modification of authority to support operations and activities
						of the Office of Security Cooperation in Iraq.Sec. 1224. Establishing a coordinator for detained ISIS members and
						relevant displaced populations in Syria.Sec. 1225. Report on lessons learned from efforts to liberate Mosul and
						Raqqah from control of the Islamic State of Iraq
			 and Syria.Sec. 1226. Expansion of availability of financial assets of Iran to victims
						of terrorism.Sec. 1227. Report on the status of deconfliction channels with
						Iran.Sec. 1228. Prohibition on provision of weapons and other forms of support
						to certain organizations.Subtitle
						D—Matters relating to the Russian Federation Sec. 1231. Extension of limitation on military cooperation between the
						United States and Russia.Sec. 1232. Prohibition on availability of funds relating to sovereignty of
						Russia over Crimea.Sec. 1233. Sense of Congress on updating and modernizing existing
						agreements to avert miscalculation between the
			 United States and
						Russia.Sec. 1234. United States participation in Open Skies Treaty.Sec. 1235. Modifications of briefing, notification, and reporting
						requirements relating to non-compliance by the
			 Russian Federation with its
						obligations under the INF Treaty.Sec. 1236. Report on treaties relating to nuclear arms control.Sec. 1237. Reports relating to the New START Treaty.Sec. 1238. Report on military activities of the Russian Federation and the
						People's Republic of China in the Arctic region.Sec. 1239. Updated strategy to counter the threat of malign influence by
						the Russian Federation and other countries.Subtitle
						E—Matters relating to Europe and NATOSec. 1241. Sense of Congress on support for the North Atlantic Treaty
						Organization.Sec. 1242. Prohibition on the use of funds to suspend, terminate, or
						provide notice of denunciation of the North
			 Atlantic Treaty.Sec. 1243. Future years plans and planning transparency for the European
						Deterrence Initiative.Sec. 1244. Modification and extension of Ukraine Security Assistance
						Initiative.Sec. 1245. Limitation on transfer of F–35 aircraft to Turkey.Sec. 1246. Baltic defense assessment; extension and modification of
						security assistance for Baltic countries for joint
			 program for
						interoperability and deterrence against aggression.Sec. 1247. Extension of authority for and report on training for Eastern
						European national security forces in the course of
			 multilateral
						exercises.Sec. 1248. Extension and modification of NATO Special Operations
						Headquarters.Sec. 1249. North Atlantic Treaty Organization Joint Force
						Command.Sec. 1250. Report on North Atlantic Treaty Organization Readiness
						Initiative.Sec. 1250A. Repeal of prohibition on transfer of articles on the United
						States munitions list to the Republic of Cyprus.Subtitle
						F—Matters relating to the Indo-Pacific regionSec. 1251. Modification of Indo-Pacific Maritime Security
						Initiative.Sec. 1252. Expansion of Indo-Pacific Maritime Security Initiative and
						limitation on use of funds.Sec. 1253. Report on resourcing United States defense requirements for the
						Indo-Pacific region and study on competitive
			 strategies.Sec. 1254. Limitation on use of funds to reduce the total number of members
						of the Armed Forces serving on active duty who are
			 deployed to South
						Korea.Sec. 1255. Report on direct, indirect, and burden-sharing contributions of
						Japan and South Korea.Sec. 1256. Sense of Congress on security commitments to the Governments of
						Japan and the Republic of Korea and trilateral
			 cooperation among the United
						States, Japan, and the Republic of Korea.Sec. 1257. Sense of Congress on North Korea.Sec. 1258. Statement of policy and sense of Congress on, and strategy to
						fulfill obligations under, Mutual Defense Treaty
			 with the Republic of the
						Philippines.Sec. 1259. Report on security cooperation with the Philippine National
						Police.Sec. 1260. Modification of annual report on military and security
						developments involving the People’s Republic of
			 China.Sec. 1260A. Report on foreign military activities in Pacific Island
						countries.Sec. 1260B. Report on cybersecurity activities with Taiwan.Sec. 1260C. Review and report related to the Taiwan Relations
						Act.Sec. 1260D. Sense of Congress on enhancement of the United States-Taiwan
						defense relationship.Sec. 1260E. Chinese foreign direct investment in countries of the Arctic
						region.Sec. 1260F. Sense of Congress on policy toward Hong Kong.Sec. 1260G. Sense of Congress on enhancing defense and security cooperation
						with the Republic of Singapore.Sec. 1260H. Authority to transfer funds for Bien Hoa dioxin
						cleanup.Sec. 1260I. Limitation on removal of Huawei Technologies Co. Ltd. from
						entity list of Bureau of Industry and Security.Sec. 1260J. Report on ZTE compliance with Superseding Settlement Agreement
						and Superseding Order.Sec. 1260K. Report on the lay-down of United States Marines in the
						Indo-Pacific Region.Subtitle
						G—Other mattersSec. 1261. Modification to report on legal and policy frameworks for the
						use of military force.Sec. 1262. Independent review of sufficiency of resources available to
						United States Southern Command and United States
			 Africa Command.Sec. 1263. United States Central Command posture assessment and
						review.Sec. 1264. Limitation on production of nuclear proliferation assessment
						statements.Sec. 1265. Western Hemisphere resource assessment.Sec. 1266. Human rights in Brazil.Sec. 1267. Certification relating to assistance for Guatemala.Sec. 1268. Independent analysis of human rights situation in
						Honduras.Sec. 1269. Briefing on strategy to improve the efforts of the Nigerian
						military to prevent, mitigate, and respond to
			 civilian harm.Sec. 1270. Report on implications of Chinese military presence in
						Djibouti.Sec. 1271. Rule of construction on the permanent stationing of United
						States Armed Forces in Somalia.Sec. 1272. Defense and diplomatic strategy for Libya.Sec. 1273. Prohibition on in-flight refueling to non-United States aircraft
						that engage in hostilities in the ongoing civil war
			 in Yemen.Sec. 1274. Report on Saudi-led coalition strikes in Yemen.Sec. 1275. Reports on expenses incurred for in-flight refueling of Saudi
						coalition aircraft conducting missions relating to
			 civil war in
						Yemen.Sec. 1276. Report on Saudi Arabia’s human rights record.Sec. 1277. Report on intelligence community assessment relating to the
						killing of Washington Post columnist Jamal
			 Khashoggi.Sec. 1278. United States-Israel cooperation to counter unmanned aerial
						systems.Sec. 1279. Extension and modification of authority for United States-Israel
						anti-tunnel cooperation activities.Sec. 1280. Report on cost imposition strategy.Sec. 1281. Modification of initiative to support protection of national
						security academic researchers from undue influence
			 and other security
						threats.Sec. 1282. Modification of responsibility for policy on civilian casualty
						matters.Sec. 1283. Report on export of certain satellites to entities with certain
						beneficial ownership structures.Sec. 1284. Rule of construction relating to the use of military
						force.Sec. 1285. Reports and briefings on use of military force and support of
						partner forces.Title
						XIII—Cooperative Threat ReductionSec. 1301. Funding allocations; specification of cooperative threat
						reduction funds.Title
						XIV—Other AuthorizationsSubtitle
						A—Military programsSec. 1401. Working capital funds.Sec. 1402. Chemical agents and munitions destruction, defense.Sec. 1403. Drug interdiction and counter-drug activities,
						defense-wide.Sec. 1404. Defense inspector general.Sec. 1405. Defense health program.Subtitle
						B—Other mattersSec. 1411. Authority for transfer of funds to joint Department of
						Defense-Department of Veterans Affairs Medical
			 Facility Demonstration Fund
						for Captain James A. Lovell Health Care Center,
			 Illinois.Sec. 1412. Authorization of appropriations for Armed Forces Retirement
						Home.Title
						XV—Authorization of additional appropriations for
			 overseas contingency
						operationsSec. 1501. Purpose.Sec. 1502. Treatment as additional authorizations.Subtitle
						A—Authorization of appropriations for overseas
			 contingency
						operationsSec. 1511. Overseas contingency operations.Sec. 1512. Procurement.Sec. 1513. 
						Research, development, test, and evaluation.Sec. 1514. Operation and maintenance.Sec. 1515. Military personnel.Sec. 1516. Working capital funds.Sec. 1517. Drug interdiction and counter-drug activities,
						defense-wide.Sec. 1518. Defense inspector general.Sec. 1519. Defense health program.Sec. 1520. Afghanistan security forces fund.Sec. 1520A. Special transfer authority.Subtitle
						B—Authorization of appropriations for emergency
			 funds for recovery and
						restorationSec. 1521. Procurement.Sec. 1522. Research, development, test, and evaluation.Sec. 1523. Operation and maintenance.Sec. 1524. Restriction on transfer of funds authorized by this
						subtitle.Title
						XVI—Strategic Programs, Cyber, and Intelligence
			 MattersSubtitle
						A—Space ActivitiesSec. 1601. Repeal of requirement to establish United States Space Command
						as a subordinate unified command of the United
			 States Strategic
						Command.Sec. 1602. Coordination of modernization efforts relating to military-code
						capable GPS receiver cards.Sec. 1603. Demonstration of backup and complementary positioning,
						navigation, and timing capabilities of Global
			 Positioning
						System.Sec. 1604. Annual determination on plan on full integration and
						exploitation of overhead persistent infrared
			 capability.Sec. 1605. Space-based environmental monitoring mission
						requirements.Sec. 1606. Resilient enterprise ground architecture.Sec. 1607. Prototype program for multi-global navigation satellite system
						receiver development.Sec. 1608. Commercial space situational awareness capabilities.Sec. 1609. Program to enhance and improve launch support and
						infrastructure.Sec. 1610. Preparation to implement plan for use of allied launch
						vehicles.Sec. 1611. Independent study on plan for deterrence in space.Sec. 1612. Study on leveraging diverse commercial satellite remote sensing
						capabilities.Sec. 1613. Annual report on Space Command and Control program.Sec. 1614. Report on space debris.Subtitle
						B—Defense Intelligence and Intelligence-Related
			 ActivitiesSec. 1621. Redesignation of Under Secretary of Defense for Intelligence as
						Under Secretary of Defense for Intelligence and
			 Security.Sec. 1622. Modifications to ISR Integration Council and annual briefing
						requirements.Sec. 1623. Modification of annual authorization of appropriations for
						National Flagship Language Initiative.Sec. 1624. Improving the onboarding methodology for intelligence
						personnel.Sec. 1625. Defense Counterintelligence and Security Agency activities on
						facilitating access to local criminal records
			 historical data.Sec. 1626. Survey and report on alignment of intelligence collections
						capabilities and activities with Department of
			 Defense
						requirements.Sec. 1627. Reports on Consolidated Adjudication Facility of the Defense
						Counterintelligence and Security Agency.Sec. 1628. Report on the expanded purview of the Defense
						Counterintelligence and Security Agency.Sec. 1629. Termination of requirement for Department of Defense facility
						access clearances for joint ventures composed of
			 previously-cleared
						entities.Subtitle
						C—Cyberspace-Related MattersSec. 1631. Matters relating to military operations in the information
						environment.Sec. 1632. Notification requirements for sensitive military cyber
						operations.Sec. 1633. Evaluation of cyber vulnerabilities of major weapon systems of
						the Department of Defense.Sec. 1634. Quarterly assessments of the readiness of Cyber Mission
						Forces.Sec. 1635. Cyber posture review.Sec. 1636. Modification of elements of assessment required for termination
						of dual-hat arrangement for Commander of the United
			 States Cyber
						Command.Sec. 1637. Modification of cyber scholarship program.Sec. 1638. Tier 1 exercise of support to civil authorities for a cyber
						incident.Sec. 1639. Extension of the Cyberspace Solarium Commission.Sec. 1640. Authority to use operation and maintenance funds for cyber
						operations-peculiar capability development
			 projects.Sec. 1641. Role of Chief Information Officer in improving enterprise-wide
						cybersecurity.Sec. 1642. Notification of delegation of authorities to the Secretary of
						Defense for military operations in cyberspace.Sec. 1643. Limitation of funding for Consolidated Afloat Networks and
						Enterprise Services.Sec. 1644. Annual military cyberspace operations report.Sec. 1645. Annual report on cyber attacks and intrusions against the
						Department of Defense by certain foreign entities.Sec. 1646. Control and analysis of Department of Defense data stolen
						through cyberspace.Sec. 1647. Use of National Security Agency cybersecurity expertise to
						support evaluation of commercial cybersecurity
			 products.Sec. 1648. Framework to enhance cybersecurity of the United States defense
						industrial base.Sec. 1649. Report on cybersecurity training programs.Sec. 1650. National Security Presidential Memorandums relating to
						Department of Defense operations in cyberspace.Sec. 1651. Reorientation of Big Data Platform program.Sec. 1652. Zero-based review of Department of Defense cyber and information
						technology personnel.Sec. 1653. Study on improving cyber career paths in the Navy.Sec. 1654. Accreditation standards and processes for cybersecurity and
						information technology products and services.Sec. 1655. Study on future cyber warfighting capabilities of Department of
						Defense.Sec. 1656. Study to determine the optimal strategy for structuring and
						manning elements of the Joint Force
			 Headquarters–Cyber Organizations, Joint
						Mission Operations Centers, and Cyber
			 Operations–Integrated Planning
						Elements.Sec. 1657. Cyber governance structures and Principal Cyber Advisors on
						military cyber force matters.Sec. 1658. Designation of test networks for testing and accreditation of
						cybersecurity products and services.Sec. 1659. Consortia of universities to advise Secretary of Defense on
						cybersecurity matters.Sec. 1660. Joint assessment of Department of Defense cyber red team
						capabilities, capacity, demand, and requirements.Subtitle
						D—Nuclear ForcesSec. 1661. Conforming amendment to Council on Oversight of the National
						Leadership Command, Control, and Communications
			 System.Sec. 1662. Modification of authorities relating to nuclear command,
						control, and communications system.Sec. 1663. Briefings on meetings held by Nuclear Weapons
						Council.Sec. 1664. Consideration of budget matters at meetings of Nuclear Weapons
						Council.Sec. 1665. Improvement to annual report on the modernization of the nuclear
						weapons enterprise.Sec. 1666. Expansion of officials required to conduct biennial assessments
						of delivery platforms for nuclear weapons and
			 nuclear command and control
						system.Sec. 1667. Extension of annual briefing on costs of forward-deploying
						nuclear weapons in Europe.Sec. 1668. Elimination of conventional requirement for long-range standoff
						weapon.Sec. 1669. Briefing on long-range standoff weapon and sea-launched cruise
						missile.Sec. 1670. Extension of prohibition on availability of funds for mobile
						variant of ground-based strategic deterrent
			 missile.Sec. 1671. Reports on development of ground-based strategic deterrent
						weapon.Sec. 1672. Prohibition on reduction of the intercontinental ballistic
						missiles of the United States.Sec. 1673. Independent study on policy of no-first-use of nuclear
						weapons.Sec. 1674. Independent study on risks of nuclear terrorism and nuclear
						war.Sec. 1675. Report on military-to-military dialogue to reduce risks of
						miscalculation leading to nuclear war.Sec. 1676. Report on nuclear forces of the United States and near-peer
						countries.Sec. 1677. Report on operation of conventional forces of military
						departments under employment or threat of
			 employment of nuclear
						weapons.Sec. 1678. Report on operation of conventional forces of certain combatant
						commands under employment or threat of employment
			 of nuclear
						weapons.Sec. 1679. Briefings on plan for future-systems-level architecture of
						nuclear command, control, and communications
			 systems.Sec. 1680. Sense of Congress on nuclear deterrence commitments of the
						United States.Subtitle
						E—Missile Defense ProgramsSec. 1681. National missile defense policy.Sec. 1682. Development of space-based ballistic missile intercept
						layer.Sec. 1683. Development of hypersonic and ballistic missile tracking space
						sensor payload.Sec. 1684. Modifications to required testing by Missile Defense Agency of
						ground-based midcourse defense element of ballistic
			 missile defense
						system.Sec. 1685. Iron Dome short-range rocket defense system and Israeli
						cooperative missile defense program co-development
			 and
						co-production.Sec. 1686. Limitation on availability of funds for lower tier air and
						missile defense sensor.Sec. 1687. Plan for the redesigned kill vehicle replacement.Sec. 1688. Organization, authorities, and billets of the Missile Defense
						Agency.Sec. 1689. Annual assessment of ballistic missile defense
						system.Sec. 1690. Command and control, battle management, and communications
						program.Sec. 1691. Missile defense interceptor site in contiguous United
						States.Sec. 1692. Independent study on impacts of missile defense development and
						deployment.Sec. 1693. Report and briefing on multi-volume kill capability.Subtitle
						F—Other mattersSec. 1694. Extension of authorization for protection of certain facilities
						and assets from unmanned aircraft.Sec. 1695. Repeal of requirement for commission on electromagnetic pulse
						attacks and similar events.Sec. 1696. Repeal of review requirement for ammonium perchlorate
						report.Sec. 1697. Transferability of conventional prompt global strike weapon
						system technologies to surface-launched platforms.Sec. 1698. Prohibition on availability of funds for certain offensive
						ground-launched ballistic or cruise missile
			 systems.Sec. 1699. Hard and deeply buried targets.Title
						XVII—Reports and Other MattersSubtitle
						A—Studies and ReportsSec. 1701. Modification of annual reporting requirements on defense
						manpower.Sec. 1702. Termination of requirement for submittal to Congress of certain
						recurring reports.Sec. 1703. Modification of annual report on civilian casualties in
						connection with United States military operations.Sec. 1704. Extension of requirement for briefings on the national
						biodefense strategy.Sec. 1705. Authorization of appropriations for title III of the Defense
						Production Act of 1950.Sec. 1706. Report on the Department of Defense plan for mass-casualty
						disaster response operations in the Arctic.Sec. 1707. Transmittal to Congress of requests for assistance from other
						departments of the Federal Government that are
			 approved by the Department of
						Defense.Sec. 1708. Report and briefing on implementation of national defense
						strategy.Sec. 1709. Actions to increase analytic support.Sec. 1710. Inclusion of certain individuals investigated by Inspectors
						General in the semiannual report.Sec. 1711. Annual report on Joint Military Information Support Operations
						Web Operations Center.Sec. 1712. Mobility capability requirements study.Sec. 1713. Assessment of special operations force structure.Sec. 1714. Army aviation strategic plan and modernization
						roadmap.Sec. 1715. Report on ground-based long-range artillery to counter land and
						maritime threats.Sec. 1716. Independent review of transportation working-capital
						fund.Sec. 1717. Geographic command risk assessment of proposed use of certain
						aircraft capabilities.Sec. 1718. Report on backlog of personnel security clearance
						adjudications.Sec. 1719. Report regarding outstanding Government Accountability Office
						recommendations.Sec. 1720. Report on National Guard and United States Northern Command
						capacity to meet homeland defense and security
			 incidents.Sec. 1721. Assessment of standards, processes, procedures, and policy
						relating to civilian casualties.Sec. 1722. Report on transfers of equipment to prohibited
						entities.Sec. 1723. Annual report on strikes undertaken by the United States against
						terrorist targets outside areas of active
			 hostilities.Sec. 1724. Review and assessment of mitigation of military helicopter
						noise.Subtitle
						B—Other MattersSec. 1731. Technical, conforming, and clerical amendments.Sec. 1732. Establishment of lead Inspector General for an overseas
						contingency operation based on Secretary of Defense
						notification.Sec. 1733. Clarification of authority of Inspectors General for overseas
						contingency operations.Sec. 1734. Employment status of annuitants for Inspectors General for
						overseas contingency operations.Sec. 1735. Extension of National Security Commission on Artificial
						Intelligence.Sec. 1736. Exemption from calculation of monthly income, for purposes of
						bankruptcy laws, of certain payments from the
			 Department of Veterans Affairs
						and the Department of Defense.Sec. 1737. Extension of postage stamp for breast cancer
						research.Sec. 1738. National Commission on Military Aviation Safety.Sec. 1739. Guarantee of residency for spouses of members of the uniformed
						services.Sec. 1740. Electromagnetic pulses and geomagnetic disturbances.Sec. 1741. Improvements to Manufacturing USA Program.Sec. 1742. Regional innovation program.Sec. 1743. Aviation workforce development.Sec. 1744. Oversight of Department of Defense execute orders.Sec. 1745. Processes and procedures for notifications regarding special
						operations forces.Sec. 1746. Securing American science and technology.Sec. 1747. Standardized policy guidance for calculating aircraft operation
						and sustainment costs.Sec. 1748. Special Federal Aviation Regulation Working Group.Sec. 1749. Prohibition on names related to the Confederacy.Sec. 1750. Support for National Maritime Heritage Grants
						program.Sec. 1751. Support for world language advancement and
						readiness.Sec. 1752. Designation of Department of Defense strategic Arctic
						ports.Sec. 1753. Independent studies regarding potential cost savings with
						respect to the nuclear security enterprise and
			 force structure .Sec. 1754. Comprehensive Department of Defense policy on collective
						self-defense.Sec. 1755. Policy regarding the transition of data and applications to the
						cloud.Sec. 1756. Integrated public alert and warning system.Sec. 1757. Improving quality of information in background investigation
						request packages.Sec. 1758. Parole in place for members of the Armed Forces and certain
						military dependents.Sec. 1759. Report on reducing the backlog in legally required historical
						declassification obligations of the Department of
			 Defense.Sec. 1760. Military type certification for light attack experimentation
						aircraft.Division
						B—Military Construction AuthorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be
						specified by law.Sec. 2003. Effective date.Title
						XXI—Army Military ConstructionSec. 2101. Authorized Army construction and land acquisition
						projects.Sec. 2102. Family housing.Sec. 2103. Authorization of appropriations, Army.Sec. 2104. Modification of authority to carry out certain fiscal year 2019
						projects.Title
						XXII—Navy Military ConstructionSec. 2201. Authorized Navy construction and land acquisition
						projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.Sec. 2205. Modification of authority to carry out certain fiscal year 2017
						project.Title
						XXIII—Air Force Military ConstructionSec. 2301. Authorized Air Force construction and land acquisition
						projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authorities to carry out phased Joint
						Intelligence Analysis Complex consolidation.Sec. 2306. Modification of authority to carry out certain fiscal year 2016
						project.Sec. 2307. Modification of authority to carry out certain fiscal year 2017
						project.Sec. 2308. Modification of authority to carry out certain fiscal year 2018
						projects.Sec. 2309. Modification of authority to carry out certain fiscal year 2019
						projects.Title
						XXIV—Defense Agencies Military ConstructionSec. 2401. Authorized Defense Agencies construction and land acquisition
						projects.Sec. 2402. Authorized Energy Resilience and Conservation Investment Program
						projects.Sec. 2403. Authorization of appropriations, Defense Agencies.Title
						XXV—International programsSubtitle
						A—North Atlantic Treaty Organization Security
			 Investment ProgramSec. 2501. Authorized NATO construction and land acquisition
						projects.Sec. 2502. Authorization of appropriations, NATO.Subtitle
						B—Host country in-kind contributionsSec. 2511. Republic of Korea funded construction projects.Title
						XXVI—Guard and Reserve Forces FacilitiesSec. 2601. Authorized Army National Guard construction and land acquisition
						projects.Sec. 2602. Authorized Army Reserve construction and land acquisition
						projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction
						and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition
						projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition
						projects.Sec. 2606. Authorization of appropriations, National Guard and
						Reserve.Title
						XXVII—Base realignment and closure activitiesSec. 2701. Authorization of appropriations for base realignment and closure
						activities funded through Department of Defense
			 base closure
						account.Sec. 2702. Prohibition on conducting additional base realignment and
						closure (BRAC) round.Title
						XXVIII—Military Construction General ProvisionsSubtitle
						A—Military Construction ProgramSec. 2801. Military installation resilience plans and projects.Sec. 2802. Improved consultation with tribal governments when proposed
						military construction projects potentially impact
			 Indian tribes.Sec. 2803. Increased authority for use of certain appropriations amounts
						for restoration or replacement of damaged or
			 destroyed
						facilities.Sec. 2804. Amendment of Unified Facilities Criteria to promote military
						installation resilience, energy resilience, energy
			 and climate resiliency,
						and cyber resilience.Sec. 2805. Modification to Department of Defense Form 1391 regarding
						consideration of potential long-term adverse
			 environmental
						effects.Sec. 2806. Improved flood risk disclosure for military
						construction.Sec. 2807. Prioritization of projects in annual report on unfunded
						requirements for laboratory military construction
			 projects.Sec. 2808. Technical corrections and improvements to defense access road
						resilience.Sec. 2809. Military construction projects for child development centers at
						military installations.Sec. 2810. Prohibition on use of funds to reduce air base resiliency or
						demolish protected aircraft shelters in the
			 European theater without
						creating a similar protection from attack.Sec. 2811. Prohibition on use of funds to close or return certain bases to
						the host nation.Subtitle
						B—Real Property and Facilities AdministrationSec. 2821. Improved energy security for main operating bases in
						Europe.Sec. 2822. Access to Department of Defense installations for credentialed
						transportation workers.Sec. 2823. Improved recording and maintaining of Department of Defense real
						property data.Subtitle
						C—Land ConveyancesSec. 2831. Land conveyance, Hill Air Force Base, Ogden, Utah.Sec. 2832. Release of interests retained in Camp Joseph T. Robinson,
						Arkansas, for use of such land as a veterans
			 cemetery.Sec. 2833. Modification of authorized uses of certain property conveyed by
						the United States in Los Angeles, California.Sec. 2834. Transfer of administrative jurisdiction over certain parcels of
						Federal land in Arlington, Virginia.Subtitle
						D—Military Land WithdrawalsSec. 2841. Public notice regarding upcoming periods of Secretary of the
						Navy management of Shared Use Area of the Johnson
			 Valley Off-Highway Vehicle
						Recreation Area.Subtitle
						E—White Sands National Park and White Sands Missile
			 RangeSec. 2851. White Sands Missile Range Land Enhancements.Subtitle
						F—Other MattersSec. 2861. Installation and maintenance of fire extinguishers in Department
						of Defense facilities.Sec. 2862. Definition of community infrastructure for purposes of military
						base reuse studies and community planning
			 assistance.Sec. 2863. Temporary authority for acceptance and use of contributions for
						certain design and construction projects mutually
			 beneficial to the
						Department of Defense and the Republic of Korea.Sec. 2864. Black start exercises at military installations.Sec. 2865. Pilot program to extend service life of roads and runways under
						the jurisdiction of the Secretary of Defense.Sec. 2866. Restrictions on rehabilitation of Over-the-Horizon Backscatter
						Radar System receiving station, Modoc County,
			 California.Sec. 2867. Designation of Sumpter Smith Joint National Guard
						Base.Sec. 2868. Santa Ynez Band of Chumash Indians land affirmation.Sec. 2869. Lands to be taken into trust as part of the reservation of the
						Lytton Rancheria.Sec. 2870. Little Shell Tribe of Chippewa Indians of Montana.Sec. 2871. Sense of Congress on restoration of Tyndall Air Force
						Base.Title
						XXIX—Authorization of Overseas Contingency
			 Operations Military Construction
						and Emergency Military ConstructionSubtitle
						A—Overseas Contingency Operations Military
			 ConstructionSec. 2901. Authorized Army construction and land acquisition
						projects.Sec. 2902. Authorized Navy construction and land acquisition
						projects.Sec. 2903. Authorized Air Force construction and land acquisition
						projects.Sec. 2904. Authorized Defense Agencies construction and land acquisition
						projects.Sec. 2905. Authorization of appropriations.Subtitle
						B—Emergency Military ConstructionSec. 2911. Authorization of emergency Navy construction and land
						acquisition projects.Sec. 2912. Authorization of emergency Air Force construction and land
						acquisition projects.Sec. 2913. Authorization of emergency Army National Guard construction and
						land acquisition projects.Sec. 2914. Authorization of emergency Defense Agencies construction and
						land acquisition projects.Sec. 2915. Authorization of emergency supplemental appropriations for
						military construction projects.Title
						XXX—Military Housing Privatization ReformSec. 3001. Definitions.Subtitle
						A—Addition of New Reform SubchapterSec. 3011. Improved accountability and oversight of privatized military
						housing and protections and responsibilities for
			 tenants of privatized
						military housing.Sec. 3012. Designation of Chief Housing Officer for privatized military
						housing.Sec. 3013. Additional requirements relating to contracts for privatized
						military housing.Sec. 3014. Additional requirements relating to management of privatized
						military housing.Sec. 3015. Consideration of contractor history in contracts for privatized
						military housing.Sec. 3016. Additional improvements for management of privatized military
						housing.Sec. 3017. Maintenance work order system for privatized military
						housing.Sec. 3018. Access by tenants of privatized military housing to maintenance
						work order system.Sec. 3019. Access by tenants to historical maintenance information for
						privatized military housing.Sec. 3020. Prohibition on requirement to disclose personally identifiable
						information in certain requests for maintenance of
			 privatized military
						housing.Sec. 3021. Treatment of incentive fees for landlords of privatized military
						housing for failure to remedy a health or
			 environmental hazard.Sec. 3022. Dispute resolution process for landlord-tenant disputes
						regarding privatized military housing and requests
			 to withhold payments
						during dispute resolution process.Sec. 3023. Investigation of reports of reprisals relating to privatized
						military housing and congressional notification.Sec. 3024. Prohibition on use of nondisclosure agreements in connection
						with leases of privatized military housing.Subtitle
						B—Other Amendatory ProvisionsSec. 3031. Installation of carbon monoxide detectors in military family
						housing.Sec. 3032. Authority to furnish certain services in connection with use of
						alternative authority for acquisition and
			 improvement of military
						housing.Sec. 3033. Treatment of breach of contract for privatized military
						housing.Sec. 3034. Modification to requirements for window fall prevention devices
						in military family housing units.Sec. 3035. Expansion of direct hire authority for Department of Defense for
						childcare services providers for Department child
			 development centers to
						include direct hire authority for installation
			 military housing office
						personnel.Sec. 3036. Modification of authority to make payments to lessors of
						privatized military housing.Sec. 3037. Technical correction to definition used to make payments to
						lessors of privatized military housing.Subtitle
						C—One-Time Reporting RequirementsSec. 3041. Report on civilian personnel shortages for appropriate oversight
						of management of military housing constructed or
			 acquired using alternative
						authority for acquisition and improvement of
			 military housing.Sec. 3042. Plans for creation of councils on privatized military
						housing.Sec. 3043. Plan for establishment of Department of Defense jurisdiction
						over off-base privatized military housing.Sec. 3044. Inspector General review of Department of Defense oversight of
						privatized military housing.Sec. 3045. Information on legal services provided to members of the Armed
						Forces harmed by health or environmental hazards at
			 military
						housing.Subtitle
						D—Development of Housing Reform Standards and
			 ProcessesSec. 3051. Uniform code of basic standards for privatized military housing
						and plan to conduct inspections and assessments.Sec. 3052. Tool for assessment of hazards in Department of Defense
						housing.Sec. 3053. Process to identify and address environmental health hazards in
						Department of Defense housing.Sec. 3054. Department of Defense policy on lead-based paint testing on
						military installations.Sec. 3055. Standard for minimum credentials for health and environmental
						inspectors of privatized military housing.Sec. 3056. Requirements relating to move-in, move-out, and maintenance of
						privatized military housing.Sec. 3057. Standardized documentation, templates, and forms for privatized
						military housing.Sec. 3058. Satisfaction survey for tenants of military housing.Subtitle
						E—Other Housing Reform MattersSec. 3061. Radon testing of privatized military housing.Sec. 3062. Mitigation of risks posed by certain items in military family
						housing units.Sec. 3063. Suspension of Resident Energy Conservation Program and related
						programs for privatized military housing.Sec. 3064. Department of the Army pilot program to build and monitor use of
						single family homes.Division
						C—DEPARTMENT OF ENERGY NATIONAL SECURITY
			 AUTHORIZATIONS AND OTHER
						AUTHORIZATIONSTitle
						XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMSSubtitle
						A—National Security Programs and AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle
						B—Program Authorizations, Restrictions, and
			 LimitationsSec. 3111. Personnel matters at National Nuclear Security
						Administration.Sec. 3112. Estimation of costs of meeting defense environmental cleanup
						milestones required by consent orders.Sec. 3113. Office of Cost Estimating and Program Evaluation.Sec. 3114. Clarification of certain Stockpile Responsiveness Program
						objectives.Sec. 3115. Elimination of limitation on availability of funds relating to
						submission of annual reports on unfunded
			 priorities.Sec. 3116. Modification to certain requirements relating to plutonium pit
						production capacity.Sec. 3117. Annual certification of shipments to Waste Isolation Pilot
						Plant.Sec. 3118. Extension and modification of pilot program on unavailability
						for overhead costs of amounts specified for
			 laboratory-directed research and
						development.Sec. 3119. Modification to limitation on availability of funds for
						acceleration of nuclear weapons dismantlement.Sec. 3120. Implementation of common financial reporting system for nuclear
						security enterprise.Sec. 3121. Limitation relating to reclassification of high-level
						waste.Sec. 3122. National Laboratory Jobs ACCESS Program.Subtitle
						C—Reports and other mattersSec. 3131. Civil penalties for violations of certain whistleblower
						protections.Sec. 3132. Repeal of assessments of adequacy of budget requests relating to
						nuclear weapons stockpile.Sec. 3133. Repeal of requirement for review relating to enhanced
						procurement authority.Sec. 3134. Improvements to Energy Employees Occupational Illness
						Compensation Program Act of 2000.Sec. 3135. Replacement of W78 warhead.Sec. 3136. Independent review of capabilities for detection, verification,
						and monitoring of nuclear weapons and fissile
			 material.Sec. 3137. Assessment of high energy density physics.Sec. 3138. Determination of effect of treaty obligations with respect to
						producing tritium.Sec. 3139. Technical corrections to National Nuclear Security
						Administration Act and Atomic Energy Defense Act.Title
						XXXII—Defense Nuclear Facilities Safety BoardSec. 3201. Authorization.Sec. 3202. Improvements to Defense Nuclear Facilities Safety
						Board.Sec. 3203. Membership of Defense Nuclear Facilities Safety
						Board.Title
						XXXIV—Naval Petroleum ReservesSec. 3401. Authorization of appropriations.Title
						XXXV—Maritime MattersSubtitle
						A—Maritime AdministrationSec. 3501. Authorization of the Maritime Administration.Sec. 3502. Reauthorization of Maritime Security Program.Sec. 3503. Maritime technical assistance program.Sec. 3504. Appointment of candidates attending sponsored preparatory
						school.Sec. 3505. General support program.Sec. 3506. Improvements to the maritime guaranteed loan
						program.Sec. 3507. Requirement for small shipyard grantees.Sec. 3508. Salvage recoveries of cargoes.Sec. 3509. Salvage recoveries for subrogated ownership of vessels and
						cargoes.Sec. 3510. Maritime Occupational Safety and Health Advisory
						Committee.Sec. 3511. Military to mariner.Sec. 3512. Department of Transportation Inspector General
						Report.Sec. 3513. Independent study on the United States Merchant Marine
						Academy.Sec. 3514. Port operations, research, and technology.Sec. 3515. Assessment and report on strategic seaports.Sec. 3516. Technical corrections.Sec. 3517. United States Merchant Marine Academy sexual assault prevention
						and response program.Sec. 3518. Report on vessels for emerging offshore energy
						infrastructure.Sec. 3519. Report on United States flagged fuel tanker vessel
						capacity.Subtitle
						B—Cable Security FleetSec. 3521. Establishment of Cable Security Fleet.Subtitle
						C—Maritime SAFE ActSec. 3531. Short titles.Sec. 3532. Definitions.Sec. 3533. Purposes.Sec. 3534. Statement of policy.Part
						I—Programs to combat IUU fishing and increase
			 maritime securitySec. 3541. Coordination with international organizations.Sec. 3542. Engagement of diplomatic missions of the United
						States.Sec. 3543. Assistance by Federal agencies to improve law enforcement within
						priority regions and priority flag states.Sec. 3544. Expansion of existing mechanisms to combat IUU
						fishing.Sec. 3545. Improvement of transparency and traceability
						programs.Sec. 3546. Technology programs.Sec. 3547. Savings clause.Part
						II—Establishment of interagency working group on
			 IUU fishingSec. 3551. Interagency Working Group on IUU Fishing.Sec. 3552. Strategic plan.Sec. 3553. Reports.Sec. 3554. Gulf of Mexico IUU Fishing Subworking Group.Part
						III—Combating human trafficking in connection with
			 the catching and
						processing of seafood productsSec. 3561. Finding.Sec. 3562. Adding the Secretary of Commerce to the Interagency Task Force
						to Monitor and Combat Trafficking.Sec. 3563. Human trafficking in the seafood supply chain
						report.Part
						IV—Authorization of appropriationsSec. 3571. Authorization of appropriations.Sec. 3572. Accounting of funds.Division
						D—Funding TablesSec. 4001. Authorization of amounts in funding tables.Title
						XLI—PROCUREMENTSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.Sec. 4103. Procurement for emergency requirements.Title
						XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas
						contingency operations.Sec. 4203. Research, development, test, and evaluation for emergency
						requirements.Title
						XLIII—OPERATION AND MAINTENANCESec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency
						operations.Sec. 4303. Operation and maintenance for emergency
						requirements.Title
						XLIV—MILITARY PERSONNELSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency
						operations.Title
						XLV—OTHER AUTHORIZATIONSSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency
						operations.Title
						XLVI—MILITARY CONSTRUCTIONSec. 4601. Military construction.Sec. 4602. Military construction for overseas contingency
						operations.Sec. 4603. Military construction for emergency requirements.Title
						XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMSSec. 4701. Department of Energy national security programs.Division
						E—Intelligence authorizations for fiscal years
			 2018, 2019, and
						2020Sec. 5001. Short title.Sec. 5002. Subdivisions and table of contents.Sec. 5003. Definitions.Subdivision 1—Intelligence authorizations for fiscal year 2020Sec. 5100. Table of contents.Title
						LI—Intelligence activitiesSec. 5101. Authorization of appropriations.Sec. 5102. Classified schedule of authorizations.Sec. 5103. Intelligence community management account.Title
						LII—Central intelligence agency retirement and
			 disability systemSec. 5201. Authorization of appropriations.Title
						LIII—Intelligence community mattersSubtitle
						A—General intelligence community mattersSec. 5301. Restriction on conduct of intelligence activities.Sec. 5302. Increase in employee compensation and benefits authorized by
						law.Sec. 5303. Expansion of scope of protections for identities of covert
						agents.Sec. 5304. Required counterintelligence assessments, briefings,
						notifications, and reports.Sec. 5305. Inclusion of security risks in program management plans required
						for acquisition of major systems in National
			 Intelligence
						Program.Sec. 5306. Intelligence community public-private talent
						exchange.Sec. 5307. Assessment of contracting practices to identify certain security
						and counterintelligence concerns.Subtitle
						B—Office of the Director of National IntelligenceSec. 5321. Establishment of Climate Security Advisory Council.Sec. 5322. Foreign Malign Influence Response Center.Sec. 5323. Encouragement of cooperative actions to detect and counter
						foreign influence operations.Sec. 5324. Transfer of National Intelligence University to the Office of
						the Director of National Intelligence.Subtitle
						C—Inspector General of the Intelligence CommunitySec. 5331. Definitions.Sec. 5332. Inspector General external review panel.Sec. 5333. Harmonization of whistleblower processes and
						procedures.Sec. 5334. Oversight by Inspector General of the Intelligence Community
						over intelligence community whistleblower matters.Sec. 5335. Report on cleared whistleblower attorneys.Subtitle
						D—Central Intelligence AgencySec. 5341. Clarification of certain authority of the Central Intelligence
						Agency.Title
						LIV—Security clearancesSec. 5401. Improving visibility into the security clearance
						process.Sec. 5402. Making certain policies and execution plans relating to
						personnel clearances available to industry
			 partners.Title
						LV—Matters relating to foreign countriesSubtitle
						A—Matters relating to RussiaSec. 5501. Annual reports on influence operations and campaigns in the
						United States by the Russian Federation.Sec. 5502. Assessment of legitimate and illegitimate financial and other
						assets of Vladimir Putin.Sec. 5503. Assessments of intentions of political leadership of the Russian
						Federation.Subtitle
						B—Matters relating to ChinaSec. 5511. Annual reports on influence operations and campaigns in the
						United States by the Communist Party of China.Sec. 5512. Report on repression of ethnic Muslim minorities in the Xinjiang
						region of the People’s Republic of China.Sec. 5513. Report on efforts by People’s Republic of China to influence
						election in Taiwan.Subtitle
						C—Matters relating to other countriesSec. 5521. Sense of Congress and report on Iranian efforts in Syria and
						Lebanon.Sec. 5522. Assessments regarding the Northern Triangle and
						Mexico.Title
						LVI—Federal Efforts Against Domestic TerrorismSec. 5601. Definitions.Sec. 5602. Strategic intelligence assessment of and reports on domestic
						terrorism.Title
						LVII—Reports and other mattersSubtitle
						A—Reports and briefingsSec. 5701.
						 Modification of requirements for submission to
			 Congress of certain
						reports.Sec. 5702. Increased transparency regarding counterterrorism budget of the
						United States.Sec. 5703. Study on role of retired and former personnel of intelligence
						community with respect to certain foreign
			 intelligence
						operations.Sec. 5704. Collection, analysis, and dissemination of workforce
						data.Sec. 5705. Plan for strengthening the supply chain intelligence
						function.Sec. 5706. Comprehensive economic assessment of investment in key United
						States technologies by companies or organizations
			 linked to
						China.Sec. 5707. Report by Director of National Intelligence on fifth-generation
						wireless network technology.Sec. 5708. Report on use by intelligence community of facial recognition
						technology.Sec. 5709. Report on deepfake technology, foreign weaponization of
						deepfakes, and related notifications.Sec. 5710. Annual report by Comptroller General of the United States on
						cybersecurity and surveillance threats to Congress.Sec. 5711. Analysis of and periodic briefings on major initiatives of
						intelligence community in artificial intelligence
			 and machine
						learning.Sec. 5712. Report on best practices to protect privacy and civil liberties
						of Chinese Americans.Sec. 5713. Oversight of foreign influence in academia.Sec. 5714. Report on death of Jamal Khashoggi.Sec. 5715. Report on terrorist screening database.Sec. 5716. Report containing threat assessment on terrorist use of
						conventional and advanced conventional weapons.Sec. 5717. Assessment of homeland security vulnerabilities associated with
						certain retired and former personnel of the
			 intelligence
						community.Sec. 5718. Study on feasibility and advisability of establishing
						Geospatial-Intelligence Museum and learning center.Subtitle
						B—Other mattersSec. 5721. Whistleblower disclosures to Congress and committees of
						Congress.Sec. 5722. Task force on illicit financing of espionage and foreign
						influence operations.Sec. 5723. Establishment of fifth-generation technology prize
						competition.Sec. 5724. Establishment of deepfakes prize competition.Sec. 5725. Identification of and countermeasures against certain
						International Mobile Subscriber Identity-catchers.Sec. 5726. Securing energy infrastructure.Subdivision 2—Intelligence authorizations for fiscal years 2018 and
						2019Sec. 6100. Table of contents.Title
						LXI—Intelligence activitiesSec. 6101. Authorization of appropriations.Sec. 6102. Intelligence Community Management Account.Title
						LXII—Central Intelligence Agency Retirement and
			 Disability
						SystemSec. 6201. Authorization of appropriations.Sec. 6202. Computation of annuities for employees of the Central
						Intelligence Agency.Title
						LXIII—General intelligence community mattersSec. 6301. Restriction on conduct of intelligence activities.Sec. 6302. Increase in employee compensation and benefits authorized by
						law.Sec. 6303. Modification of special pay authority for science, technology,
						engineering, or mathematics positions and addition
			 of special pay authority
						for cyber positions.Sec. 6304. Modification of appointment of Chief Information Officer of the
						Intelligence Community.Sec. 6305. Director of National Intelligence review of placement of
						positions within the intelligence community on the
			 Executive
						Schedule.Sec. 6306. Supply Chain and Counterintelligence Risk Management Task
						Force.Sec. 6307. Consideration of adversarial telecommunications and
						cybersecurity infrastructure when sharing
			 intelligence with foreign
						governments and entities.Sec. 6308. Cyber protection support for the personnel of the intelligence
						community in positions highly vulnerable to cyber
			 attack.Sec. 6309. Elimination of sunset of authority relating to management of
						supply-chain risk.Sec. 6310. Limitations on determinations regarding certain security
						classifications.Sec. 6311. Joint Intelligence Community Council.Sec. 6312. Intelligence community information technology
						environment.Sec. 6313. Report on development of secure mobile voice solution for
						intelligence community.Sec. 6314. Policy on minimum insider threat standards.Sec. 6315. Submission of intelligence community policies.Sec. 6316. Expansion of intelligence community recruitment
						efforts.Title
						LXIV—Matters relating to elements of the
			 intelligence communitySubtitle
						A—Office of the Director of National IntelligenceSec. 6401. Authority for protection of current and former employees of the
						Office of the Director of National Intelligence.Sec. 6402. Designation of the program manager-information-sharing
						environment.Sec. 6403. Technical modification to the executive schedule.Sec. 6404. Chief Financial Officer of the Intelligence
						Community.Sec. 6405. Chief Information Officer of the Intelligence
						Community.Subtitle
						B—Central Intelligence AgencySec. 6411. Central Intelligence Agency subsistence for personnel assigned
						to austere locations.Sec. 6412. Special rules for certain monthly workers’ compensation payments
						and other payments for Central Intelligence Agency
			 personnel.Sec. 6413. Expansion of security protective service jurisdiction of the
						Central Intelligence Agency.Sec. 6414. Repeal of foreign language proficiency requirement for certain
						senior level positions in the Central Intelligence
			 Agency.Subtitle
						C—Office of Intelligence and Counterintelligence of
			 Department of
						EnergySec. 6421. Consolidation of Department of Energy Offices of Intelligence
						and Counterintelligence.Sec. 6422. Repeal of Department of Energy Intelligence Executive Committee
						and budget reporting requirement.Subtitle
						D—Other elementsSec. 6431. Plan for designation of counterintelligence component of Defense
						Security Service as an element of intelligence
			 community.Sec. 6432. Notice not required for private entities.Sec. 6433. Establishment of advisory board for National Reconnaissance
						Office.Sec. 6434. Collocation of certain Department of Homeland Security personnel
						at field locations.Title
						LXV—Election mattersSec. 6501. Report on cyber attacks by foreign governments against United
						States election infrastructure.Sec. 6502. Review of intelligence community's posture to collect against
						and analyze Russian efforts to influence the
			 Presidential
						election.Sec. 6503. Assessment of foreign intelligence threats to Federal
						elections.Sec. 6504. Strategy for countering Russian cyber threats to United States
						elections.Sec. 6505. Assessment of significant Russian influence campaigns directed
						at foreign elections and referenda.Sec. 6506. Information sharing with State election officials.Sec. 6507. Notification of significant foreign cyber intrusions and active
						measures campaigns directed at elections for
			 Federal offices.Sec. 6508. Designation of counterintelligence officer to lead election
						security matters.Title
						LXVI—Security clearancesSec. 6601. Definitions.Sec. 6602. Reports and plans relating to security clearances and background
						investigations.Sec. 6603. Improving the process for security clearances.Sec. 6604. Goals for promptness of determinations regarding security
						clearances.Sec. 6605. Security Executive Agent.Sec. 6606. Report on unified, simplified, Governmentwide standards for
						positions of trust and security clearances.Sec. 6607. Report on clearance in person concept.Sec. 6608. Reports on reciprocity for security clearances inside of
						departments and agencies.Sec. 6609. Intelligence community reports on security
						clearances.Sec. 6610. Periodic report on positions in the intelligence community that
						can be conducted without access to classified
			 information, networks, or
						facilities.Sec. 6611. Information-sharing program for positions of trust and security
						clearances.Sec. 6612. Report on protections for confidentiality of
						whistleblower-related communications.Sec. 6613. Reports on costs of security clearance background
						investigations.Title
						LXVII—Reports and other mattersSubtitle
						A—Matters relating to Russia and other foreign
			 powersSec. 6701. Limitation relating to establishment or support of cybersecurity
						unit with the Russian Federation.Sec. 6702. Assessment of threat finance relating to Russia.Sec. 6703. Notification of an active measures campaign.Sec. 6704. Notification of travel by accredited diplomatic and consular
						personnel of the Russian Federation in the United
			 States.Sec. 6705. Report and annual briefing on Iranian expenditures supporting
						foreign military and terrorist activities.Sec. 6706. Expansion of scope of committee to counter active
						measures.Subtitle
						B—ReportsSec. 6711. Technical correction to Inspector General study.Sec. 6712. Reports on authorities of the Chief Intelligence Officer of the
						Department of Homeland Security.Sec. 6713. Review of intelligence community whistleblower
						matters.Sec. 6714. Report on role of Director of National Intelligence with respect
						to certain foreign investments.Sec. 6715. Report on surveillance by foreign governments against United
						States telecommunications networks.Sec. 6716. Biennial report on foreign investment risks.Sec. 6717. Modification of certain reporting requirement on travel of
						foreign diplomats.Sec. 6718. Semiannual reports on investigations of unauthorized disclosures
						of classified information.Sec. 6719. Congressional notification of designation of covered
						intelligence officer as persona non grata.Sec. 6720. Reports on intelligence community participation in
						vulnerabilities equities process of Federal
			 Government.Sec. 6721. Inspectors General reports on classification.Sec. 6722. Reports and briefings on national security effects of global
						water insecurity and emerging infectious disease
			 and pandemics.Sec. 6723. Annual report on memoranda of understanding between elements of
						intelligence community and other entities of the
			 United States Government
						regarding significant operational activities or
			 policy.Sec. 6724. Study on the feasibility of encrypting unclassified wireline and
						wireless telephone calls.Sec. 6725. Reports on intelligence community loan repayment and related
						programs.Sec. 6726. Repeal of certain reporting requirements.Sec. 6727. Inspector General of the Intelligence Community report on senior
						executives of the Office of the Director of
			 National
						Intelligence.Sec. 6728. Briefing on Federal Bureau of Investigation offering permanent
						residence to sources and cooperators.Sec. 6729. Intelligence assessment of North Korea revenue
						sources.Sec. 6730. Report on possible exploitation of virtual currencies by
						terrorist actors.Subtitle
						C—Other mattersSec. 6741. Public Interest Declassification Board.Sec. 6742. Technical and clerical amendments to the National Security Act
						of 1947.Sec. 6743. Bug bounty programs.Sec. 6744. Technical amendments related to the Department of
						Energy.Sec. 6745. Sense of Congress on notification of certain disclosures of
						classified information.Sec. 6746. Sense of Congress on consideration of espionage activities when
						considering whether or not to provide visas to
			 foreign individuals to be
						accredited to a United Nations mission in the
			 United States.Sec. 6747. Sense of Congress on WikiLeaks.Division
						F—Other MattersTitle
						LXXI—Sanctions with respect to North KoreaSec. 7101. Short title.Subtitle
						A—Sanctions with respect to North KoreaSec. 7111. Sense of Congress.Sec. 7112. Definitions.Part
						I—Expansion of sanctions and related mattersSec. 7121. Sanctions with respect to foreign financial institutions that
						provide financial services to certain sanctioned
			 persons.Sec. 7122. Mandatory designations under North Korea Sanctions and Policy
						Enhancement Act of 2016.Sec. 7123. Extension of applicability period of proliferation prevention
						sanctions.Sec. 7124. Opposition to assistance by the international financial
						institutions.Sec. 7125. Support for capacity of the International Monetary Fund to
						prevent money laundering and financing of
			 terrorism.Sec. 7126. Report and briefings on compliance, penalties, and technical
						assistance.Sec. 7127. Sense of Congress on identification and blocking of property of
						North Korean officials.Sec. 7128. Modification of report on implementation of United Nations
						Security Council resolutions by other governments.Sec. 7129. Report on use by the Government of North Korea of beneficial
						ownership rules to access the international
			 financial system.Part
						II—Congressional review and oversightSec. 7131. Notification of termination or suspension of
						sanctions.Sec. 7132. Reports on certain licensing actions.Sec. 7133. Report and briefings on financial networks and financial methods
						of the Government of North Korea.Sec. 7134. Report on countries of concern with respect to transshipment,
						reexportation, or diversion of certain items to
			 North Korea.Part
						III—General mattersSec. 7141. Rulemaking.Sec. 7142. Authority to consolidate reports.Sec. 7143. Waivers, exemptions, and termination.Sec. 7144. Procedures for review of classified and certain other
						information.Sec. 7145. Briefing on resourcing of sanctions programs.Sec. 7146. Briefing on proliferation financing.Sec. 7147. Exception relating to importation of goods.Subtitle
						B—Financial industry guidance to halt traffickingSec. 7151. Short title.Sec. 7152. Sense of Congress.Sec. 7153. Coordination of human trafficking issues by the Office of
						Terrorism and Financial Intelligence.Sec. 7154. Strengthening the role of anti-money laundering and other
						financial tools in combating human trafficking.Sec. 7155. Sense of Congress on resources to combat human
						trafficking.Title
						LXXII—Sanctions with respect to foreign traffickers
			 of illicit synthetic
						opioidsSec. 7201. Short title.Sec. 7202. Sense of Congress.Sec. 7203. Definitions.Subtitle
						A—Sanctions with Respect to Foreign Opioid
			 TraffickersSec. 7211. Identification of foreign opioid traffickers.Sec. 7212. Imposition of sanctions.Sec. 7213. Description of sanctions.Sec. 7214. Waivers.Sec. 7215. Procedures for judicial review of classified
						information.Sec. 7216. Briefings on implementation.Sec. 7217. Inclusion of additional material in International Narcotics
						Control Strategy Report.Subtitle
						B—Commission on Combating Synthetic Opioid
			 TraffickingSec. 7221. Commission on combating synthetic opioid
						trafficking.Subtitle
						C—Other MattersSec. 7231. Director of National Intelligence program on use of intelligence
						resources in efforts to sanction foreign opioid
			 traffickers.Sec. 7232. Authorization of appropriations.Sec. 7233. Regulatory authority.Sec. 7234. Termination.Sec. 7235. Exception relating to importation of goods.Title
						LXXIII—PFASSec. 7301. Short title.Sec. 7302. Definition of Administrator.Subtitle
						A—Drinking WaterSec. 7311. Monitoring and detection.Sec. 7312. Drinking water state revolving funds.Subtitle
						B—PFAS Release DisclosureSec. 7321. Additions to toxics release inventory.Subtitle
						C—USGS Performance StandardSec. 7331. Definitions.Sec. 7332. Performance standard for the detection of highly fluorinated
						compounds.Sec. 7333. Nationwide sampling.Sec. 7334. Data usage.Sec. 7335. Collaboration.Subtitle
						D—Emerging ContaminantsSec. 7341. Definitions.Sec. 7342. Research and coordination plan for enhanced response on emerging
						contaminants.Subtitle
						E—Toxic Substances Control ActSec. 7351. PFAS data call.Sec. 7352. Significant new use rule for long-chain PFAS.Subtitle
						F—Other MattersSec. 7361. PFAS destruction and disposal guidance.Sec. 7362. PFAS research and development.Title
						LXXIV—Caesar Syria Civilian Protection Act of 2019Sec. 7401. Short title.Sec. 7402. Statement of policy.Subtitle
						A—Additional actions in connection with the
			 national emergency with respect
						to SyriaSec. 7411. Measures with respect to Central Bank of Syria.Sec. 7412. Sanctions with respect to foreign persons that engage in certain
						transactions.Sec. 7413. Strategy relating to areas of Syria in which civilians are
						subject to forced displacement.Subtitle
						B—Assistance for the people of SyriaSec. 7421. Sense of Congress.Sec. 7422. Briefing on monitoring and evaluating of ongoing assistance
						programs in Syria and to the Syrian people.Sec. 7423. Assessment of potential methods to enhance the protection of
						civilians.Sec. 7424. Assistance to support entities taking actions relating to
						gathering evidence for investigations into war
			 crimes or crimes against
						humanity in Syria since March 2011.Sec. 7425. Codification of certain services in support of nongovernmental
						organizations’ activities authorized.Sec. 7426. Briefing on strategy to facilitate humanitarian
						assistance.Subtitle
						C—General provisionsSec. 7431. Suspension of sanctions.Sec. 7432. Waivers and exemptions.Sec. 7433. Implementation and regulatory authorities.Sec. 7434. Exception relating to importation of goods.Sec. 7435. Cost limitation.Sec. 7436. Rule of construction.Sec. 7437. Prohibition on construction of provisions of this title as an
						authorization for use of military force.Sec. 7438. Sunset.Title
						LXXV—Protecting Europe’s Energy SecuritySec. 7501. Short title.Sec. 7502. Sense of Congress.Sec. 7503. Imposition of sanctions with respect to provision of certain
						vessels for the construction of certain Russian
			 energy export
						pipelines.Title
						LXXVI—Other MattersSubtitle
						A—Federal Employee Paid Leave ActSec. 7601. Short title.Sec. 7602. Paid parental leave under title 5.Sec. 7603. Paid parental leave for congressional employees.Sec. 7604. Conforming amendment to Family and Medical Leave Act for GAO and
						Library of Congress employees.Sec. 7605. Clarification for members of the National Guard and
						Reserves.Sec. 7606. Conforming amendment for certain TSA employees.Subtitle
						B—Other MattersSec. 7611. Liberian refugee immigration fairness.Sec. 7612. Pensacola Dam and Reservoir, Grand River, Oklahoma.Sec. 7613. Limitation on certain rolling stock procurements; cybersecurity
						certification for rail rolling stock and
			 operations.
 3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses.
		ADEPARTMENT OF DEFENSE AUTHORIZATIONS
			IPROCUREMENTSubtitle
						A—Authorization Of AppropriationsSec. 101. Authorization of appropriations.Subtitle
						B—Army ProgramsSec. 111. Authority of the Secretary of the Army to waive certain
						limitations related to the Distributed Common
			 Ground System-Army Increment
						1.Subtitle
						C—Navy ProgramsSec. 121. Ford-class aircraft carrier cost limitation
						baselines.Sec. 122. Modification of annual report on cost targets for certain
						aircraft carriers.Sec. 123. Refueling and complex overhauls of the U.S.S. John C. Stennis and
						U.S.S. Harry S. Truman.Sec. 124. Ford class aircraft carrier support for F–35C
						aircraft.Sec. 125. Prohibition on use of funds for reduction of aircraft carrier
						force structure.Sec. 126. Modification of prohibition on availability of funds for Navy
						waterborne security barriers.Sec. 127. LHA Replacement Amphibious Assault Ship Program.Sec. 128. Strategic sealift fleet vessel.Sec. 129. Design and construction of amphibious transport dock designated
						LPD–31.Sec. 130. Limitation on availability of funds for the Littoral Combat
						Ship.Sec. 131. Limitation on the next new class of Navy large surface
						combatants.Sec. 132. Limitation on availability of funds pending quarterly updates on
						the CH–53K King Stallion helicopter program.Sec. 133. Limitation on availability of funds for VH–92A
						helicopter.Sec. 134. Report on carrier wing and aviation combat element
						composition.Subtitle
						D—Air Force ProgramsSec. 141. Modification of requirement to preserve certain C–5
						aircraft.Sec. 142. OC–135B aircraft recapitalization program.Sec. 143. Requirement to align Air Force aviation force structure with
						National Defense Strategy.Sec. 144. Prohibition on availability of funds for reduction in KC–10
						primary mission aircraft inventory.Sec. 145. Limitation on availability of funds for F–15EX
						aircraft.Sec. 146. Limitation on availability of funds for VC–25B
						aircraft.Sec. 147. Limitation on availability of funds for RC–26B
						aircraft.Sec. 148. Limitation on availability of funds for retirement of RC–135
						aircraft.Sec. 149. Air Force aggressor squadron modernization.Sec. 150. Air Force plan for Combat Rescue Helicopter fielding.Sec. 151. Report on feasibility of multiyear contract for procurement of
						JASSM–ER missiles.Sec. 152. Report on aircraft fleet of the Civil Air Patrol.Sec. 153. Sense of Congress on the light attack aircraft initiative of the
						Air Force.Subtitle
						E—Defense-wide, Joint, and Multiservice MattersSec. 161. Economic order quantity contracting and buy-to-budget acquisition
						for F–35 aircraft program.Sec. 162. Relief from contractors for failure to deliver ready-for-issue
						spare parts for the F–35 aircraft program.Sec. 163. Limitation on availability of funds for reallocation of Turkish
						F–35A aircraft to the United States.Sec. 164. Requirement to establish the use of an Agile DevOps software
						development solution as an alternative for Joint
			 Strike Fighter Autonomic
						Logistics Information System.Sec. 165. F–35 sustainment cost.Sec. 166. Reports on the progress and performance of the F–35 aircraft
						program.Sec. 167. Other reports on the F–35 aircraft program.Sec. 168. Limitation on availability of funds for communications systems
						lacking certain resiliency features.Sec. 169. Repeal of tactical unmanned vehicle common data link
						requirement.
				AAuthorization Of Appropriations
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101.
					BArmy Programs
					111.Authority of the Secretary of the Army to waive certain limitations related
 to the Distributed Common Ground System-Army Increment 1Section 113(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2028) is amended by striking Secretary of Defense both places it appears and inserting Secretary of the Army.
					CNavy Programs
					121.Ford-class aircraft carrier cost limitation baselines
 (a)In generalChapter 863 of title 10, United States Code, is amended by adding at the end the following new section:
							
								8692.Ford-class aircraft carriers: cost limitation baselines
 (a)LimitationThe total amounts obligated or expended from funds authorized to be appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, may not exceed the following amounts for the following aircraft carriers:
 (1)$13,224,000,000 for the construction of the aircraft carrier designated CVN–78.
 (2)$11,398,000,000 for the construction of the aircraft carrier designated CVN–79.
 (3)$12,202,000,000 for the construction of the aircraft carrier designated CVN–80.
 (4)$12,451,000,000 for the construction of the aircraft carrier designated CVN–81.
 (b)Exclusion of battle and interim spares from cost limitationThe Secretary of the Navy shall exclude from the determination of the amounts set forth in subsection (a) the costs of the following items:
 (1)CVN–78 class battle spares. (2)Interim spares.
 (3)Increases attributable to economic inflation after December 1, 2018, not otherwise included in the amounts listed in subsection (a).
 (c)Written notice and briefing on change in amountThe Secretary of the Navy may adjust an amount listed in subsection (a) not fewer than 15 days after submitting written notice and providing a briefing to the congressional defense committees, each of which shall include the amount and rationale of any change and the resulting amount after such change..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 863 of such title is amended by inserting after the item relating to section 8691 the following new item:
							8692.
						Ford-class aircraft carriers: cost limitation
							baselines..
 (c)Repeal of superseded provisionSection 122 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104) is repealed.
						122.Modification of annual report on cost targets for certain aircraft
 carriersSection 126(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2035) is amended—
 (1)in the subsection heading, by striking and CVN–80 and inserting , CVN–80, and CVN–81;
 (2)in paragraph (1)— (A)by striking 2021 and inserting 2032; and
 (B)by striking costs described in subsection (b) for the CVN–79 and CVN–80 and inserting cost targets for the CVN–79, the CVN–80, and the CVN–81; and
 (3)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking  and the CVN–80 and inserting , the CVN–80, and the CVN–81
 (B)in subparagraph (A), by striking costs described in subsection (b) and inserting cost targets;
 (C)in subparagraph (F), by striking costs specified in subsection (b) and inserting cost targets; and
 (D)in subparagraph (G), by striking costs specified in subsection (b) and inserting cost targets.
							123.Refueling and complex overhauls of the U.S.S. John C. Stennis and U.S.S.
					Harry S. Truman
 (a)Refueling and complex overhaulThe Secretary of the Navy shall carry out the nuclear refueling and complex overhaul of the U.S.S. John C. Stennis (CVN–74) and U.S.S. Harry S. Truman (CVN–75).
 (b)Use of incremental fundingWith respect to any contract entered into under subsection (a) for the nuclear refueling and complex overhauls of the U.S.S. John C. Stennis (CVN–74) and U.S.S. Harry S. Truman (CVN–75), the Secretary may use incremental funding for a period not to exceed six years after advance procurement funds for such nuclear refueling and complex overhaul effort are first obligated.
						(c)Condition for out-year contract
 paymentsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2020 is subject to the availability of appropriations for that purpose for that later fiscal year.
 124.Ford class aircraft carrier support for F–35C aircraftBefore completing the post-shakedown availability of the Ford class aircraft carrier designated CVN–79, the Secretary of the Navy shall ensure that the aircraft carrier is capable of operating and deploying with the F–35C aircraft.
					125.Prohibition on use of funds for reduction of aircraft carrier force
 structureNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be obligated or expended to reduce the number of operational aircraft carriers of the Navy below the number specified in section 8062(b) of title 10, United States Code.
					126.Modification of prohibition on availability of funds for Navy waterborne
 security barriersSection 130 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)in subsection (a) by striking for fiscal year 2019 may be obligated or expended to procure legacy waterborne security barriers for Navy ports and inserting for fiscal year 2019 or fiscal year 2020 may be obligated or expended to procure legacy waterborne security barriers for Navy ports, including as replacements for legacy barriers;
 (2)in subsection (c)(1), by inserting of not more than 30 percent after replacement; and
 (3)by adding at the end the following new subsection:
							
 (d)NotificationNot later than 15 days after an exception is made pursuant to subsection (c)(2), the Secretary of the Navy shall submit a written notification to the congressional defense committees that includes—
 (1)the name and position of the government official who determined exigent circumstances exist;
 (2)a description of the exigent circumstances; and
 (3)a description of how waterborne security will be maintained until new waterborne security barriers are procured and installed..
						127.LHA Replacement Amphibious Assault Ship Program
						(a)Authority to use incremental
 fundingThe Secretary of the Navy may enter into and incrementally fund a contract for detail design and construction of the LHA replacement ship designated LHA 9 and, subject to subsection (b), funds for payments under the contract may be provided from amounts authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, for fiscal years 2019 through 2025.
						(b)Condition for out-year contract
 paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for any subsequent fiscal year is subject to the availability of appropriations for that purpose for such subsequent fiscal year.
 (c)Repeal of obsolete authoritySection 125 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2106) is repealed.
						128.Strategic sealift fleet vessel
 (a)In generalSubject to the availability of appropriations, the Secretary of the Navy shall seek to enter into a contract for the construction of one sealift vessel.
 (b)Delivery dateThe contract entered into under subsection (a) shall specify a delivery date for the sealift vessel of not later than September 30, 2026.
						(c)Design and construction requirements
 (1)Use of existing designThe design of the sealift vessel shall be based on a domestic or foreign design that exists as of the date of the enactment of this Act.
 (2)Commercial standards and practicesSubject to paragraph (1), the sealift vessel may be constructed using commercial design standards and commercial construction practices that are consistent with the best interests of the Federal Government.
 (3)Domestic shipyardThe sealift vessel shall be constructed in a shipyard that is located in the United States.
 (d)Certificate and endorsementThe sealift vessel shall meet the requirements necessary to receive a certificate of documentation and a coastwise endorsement under chapter 121 of tile 46, United States Code, and the Secretary of the Navy shall ensure that the completed vessel receives such a certificate and endorsement.
						(e)Executive agent
 (1)In generalThe Secretary of the Navy may seek to enter into a contract or other agreement with a private-sector entity under which the entity may act as executive agent for the Secretary for purposes of the contract under subsection (a).
 (2)ResponsibilitiesThe executive agent described in paragraph (1) may be responsible for— (A)selecting a shipyard for the construction of the sealift vessel;
 (B)managing and overseeing the construction of the sealift vessel; and (C)such other matters as the Secretary of the Navy determines to be appropriate
 (f)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary of the Navy may use incremental funding to make payments under the contract.
 (g)Sealift vessel definedIn this section, the term sealift vessel means the sealift vessel constructed pursuant to the contract entered into under subsection (a).
						129.Design and construction of amphibious transport dock designated
					LPD–31
 (a)In generalUsing funds authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, the Secretary of the Navy may enter into a contract, beginning with the fiscal year 2020 program year, for the design and construction of the amphibious transport dock designated LPD–31.
 (b)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract.
 (c)Condition for out-year contract paymentsThe contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2020 is subject to the availability of appropriations for that purpose for such later fiscal year.
						130.Limitation on availability of funds for the Littoral Combat Ship
 (a)LimitationsNone of the funds authorized to be appropriated by this Act for fiscal year 2020 for the Department of Defense may be used to exceed, and the Department may not otherwise exceed, the total procurement quantity of thirty-five Littoral Combat Ships, unless the Under Secretary of Defense for Acquisition and Sustainment submits to the congressional defense committees the certification described in subsection (b).
 (b)CertificationThe certification described in this subsection is a certification by the Under Secretary that awarding a contract for the procurement of a Littoral Combat Ship that exceeds the total procurement quantity listed in revision five of the Littoral Combat Ship acquisition strategy—
 (1)is in the national security interests of the United States;
 (2)will not result in exceeding the low-rate initial production quantity approved in the Littoral Combat Ship acquisition strategy in effect as of the date of the certification; and
 (3)is necessary to maintain a full and open competition for the Guided Missile Frigate (FFG(X)) with a single source award in fiscal year 2020.
							131.Limitation on the next new class of Navy large surface combatants
 (a)In generalMilestone B approval may not be granted for the next new class of Navy large surface combatants unless the class of Navy large surface combatants incorporates prior to such approval—
 (1)design changes identified during the full duration of the combat system ship qualification trials and operational test periods of the first Arleigh Burke-class destroyer in the Flight III configuration to complete such events; and
 (2)final results of test programs of engineering development models or prototypes for critical systems specified by the Senior Technical Authority pursuant to section 8669b of title 10, United States Code, as added by section 1034 of this Act, in their final form, fit, and function and in a realistic environment, which shall include a land-based engineering site for the propulsion system.
 (b)LimitationThe Secretary of the Navy may not release a detail design or construction request for proposals or obligate funds from the Shipbuilding and Conversion, Navy account for the next new class of Navy large surface combatants until the class of Navy large surface combatants receives Milestone B approval and the milestone decision authority notifies the congressional defense committees, in writing, of the actions taken to comply with the requirements under subsection (a).
 (c)DefinitionsIn this section: (1)The term Milestone B approval has the meaning given the term in section 2366(e)(7) of title 10, United States Code.
 (2)The term milestone decision authority means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program, including authority to approve entry of the program into the next phase of the acquisition process.
 (3)The term large surface combatants means Navy surface ships that are designed primarily to engage in attacks against airborne, surface, subsurface, and shore targets, excluding frigates and littoral combat ships.
							132.Limitation on availability of funds pending quarterly updates on the CH–53K
					King Stallion helicopter program
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for aircraft procurement, Navy, for the CH–53K King Stallion helicopter program, not more than 50 percent may be obligated or expended until a period of 30 days has elapsed following the date on which the Secretary of the Navy provides the first briefing required under subsection (b).
						(b)Quarterly briefings required
 (1)In generalBeginning not later than 30 days after the date of the enactment of this Act, and on a quarterly basis thereafter through the end of fiscal year 2022, the Secretary of the Navy shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the progress of the CH–53K King Stallion helicopter program.
 (2)ElementsEach briefing under paragraph (1) shall include, with respect to the CH–53K King Stallion helicopter program, the following:
 (A)An overview of the program schedule. (B)A statement of the total cost of the program as of the date of the briefing, including the costs of development, testing, and production.
 (C)A comparison of the total cost of the program relative to the approved acquisition program baseline.
 (D)An assessment of flight testing under the program, including identification of the number of test events that have been conducted on-time in accordance with the joint integrated program schedule.
 (E)An update on the correction of technical deficiencies under the program, including—
 (i)identification of the technical deficiencies that have been corrected as of the date of the briefing;
 (ii)identification of the technical deficiencies that have been discovered, but not corrected, as of such date;
 (iii)an estimate of the total cost of correcting technical deficiencies under the program; and
 (iv)an explanation of any significant deviations from the testing and program schedule that are anticipated due to the discovery and correction of technical deficiencies.
									133.Limitation on availability of funds for VH–92A helicopter
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for procurement for the VH–92A helicopter, not more than 80 percent may be obligated or expended until the date on which the Secretary of Navy submits to the Committees on Armed Services of the Senate and the House of Representatives the report required under subsection (b).
 (b)Report requiredThe Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the status of the VH–92A helicopter program industrial base and the potential impact of proposed manufacturing base changes on the acquisition program. The report shall include a description of—
 (1)estimated effects on the manufacturing readiness level of the VH–92 program due to potential changes to the program manufacturing base;
 (2)the estimated costs and assessment of cost risk to the program due to potential changes to the program manufacturing base;
 (3)any estimated schedule impacts, including impacts on delivery dates for the remaining low-rate initial production lots and full rate production, resulting from any changes to the manufacturing base;
 (4)an assessment of the effect of changes to the manufacturing base on VH–92A sustainment; and
 (5)the impact of such changes on production and sustainment capacity for the MH–60 and CH–53K helicopters of the Navy.
							134.Report on carrier wing and aviation combat element composition
 (a)In generalNot later than May 1, 2020, the Secretary of the Navy shall submit to the congressional defense committees a report on the optimal composition of the carrier air wing (CVW) on aircraft carriers and aviation combat element (ACE) embarked on amphibious ships in 2030 and 2040, including alternative force design concepts.
 (b)ElementsThe report required under subsection (a) shall include the following elements for the CVW and ACE:
 (1)Analysis and justification for the Department of the Navy's stated goal of a 50/50 mix of 4th and 5th generation aircraft for 2030.
 (2)Analysis and justification for an optimal mix of aircraft for 2040.
 (3)A plan for incorporating unmanned aerial vehicles and associated communication capabilities to effectively implement the future force design.
 (4)Analysis of the support equipment requirement for each aircraft type and the space needed to accommodate such equipment.
 (5)A description of existing and potential ship designs or design changes that would enable greater commonality and interoperability of embarked naval aircraft, including aircraft arresting gear and launch catapults.
 (c)BriefingNot later than March 1, 2020, the Secretary of the Navy shall provide the congressional defense committees a briefing on the report required under subsection (a).
						DAir Force Programs
 141.Modification of requirement to preserve certain C–5 aircraftSection 141(d) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1661) is amended—
 (1)in paragraph (1), by striking until the date that is 30 days after the date on which the briefing under section 144(b) of the National Defense Authorization Act for Fiscal Year 2018 is provided to the congressional defense committees and inserting until the date that is 30 days after the date on which the final report and briefing required under section 1712(c)(2) of the National Defense Authorization Act for Fiscal Year 2020 have each been provided to the congressional defense committees; and
 (2)in paragraph (2)(A), by striking can be returned to service and inserting is inducted into or maintained in type 1000 recallable storage.
 142.OC–135B aircraft recapitalization programThe Secretary of the Air Force shall ensure that any request for proposals for the procurement of an OC–135B aircraft under a recapitalization program for such aircraft meets the requirements for full and open competition as set forth in section 2304 of title 10, United States Code, and includes, as part of such request for proposals, consideration of proposals for the provision of new production aircraft and recently manufactured aircraft.
					143.Requirement to align Air Force aviation force structure with National
					Defense Strategy
 (a)Required submission of strategyNot later than March 1, 2020, the Secretary of the Air Force shall submit to the congressional defense committees an aviation force structure acquisition strategy that aligns with the stated capability and capacity requirements of the Department of the Air Force to meet the National Defense Strategy.
 (b)Alignment with strategyThe Secretary of the Air Force may not deviate from the strategy submitted under subsection (a) until—
 (1)the Secretary receives a waiver from the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff; and
 (2)the Secretary of Defense provides the congressional defense committees with the waiver approval documentation.
							144.Prohibition on availability of funds for reduction in KC–10 primary mission
 aircraft inventoryNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to reduce the number of KC–10 aircraft in the primary mission aircraft inventory of the Air Force.
					145.Limitation on availability of funds for F–15EX aircraft
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to procure any F–15EX aircraft, other than the first two prototypes of such aircraft, until a period of 15 days has elapsed following the date on which the Secretary of the Air Force submits to the congressional defense committees a report on the following topics relating to the F–15EX program:
 (1)Acquisition strategy. (2)Cost and schedule estimates.
 (3)Test and evaluation strategy. (4)Logistics strategy.
 (5)Post-production fielding strategy. (b)Exception for long-lead items (1)In generalNotwithstanding subsection (a), the Secretary of the Air Force may use the funds described in paragraph (2) to procure long-lead items for up to six additional F–15EX aircraft beyond the first two prototypes of such aircraft.
 (2)Funds describedThe funds described in this paragraph are funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force for any of the following:
 (A)Research and development, nonrecurring engineering. (B)Aircraft procurement.
 (c)F–15EX program definedIn this section, the term F–15EX program means the F–15EX aircraft program of the Air Force as described in the materials submitted to Congress by the Secretary of Defense in support of the budget of the President for fiscal year 2020 (as submitted to Congress under section 1105(a) of title 21, United States Code).
						146.Limitation on availability of funds for VC–25B aircraft
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 or any subsequent fiscal year for the Air Force may be obligated or expended to carry out over and above work on the VC–25B aircraft until a period of 30 days has elapsed following the date on which the Secretary of the Air Force notifies the congressional defense committees of the intent of the Secretary to authorize such work.
 (b)ExceptionThe limitation under subsection (a) shall not apply to over and above work carried out—
 (1)to repair or replace items damaged during the testing of the VC–25B aircraft; or
 (2)to make changes necessary to meet operational requirements. (c)DefinitionsIn this section:
 (1)The term operational requirements means any of the operational requirements for the VC–25B aircraft described in the capability development document or the system requirements document for the Presidential Aircraft Recapitalization Program.
 (2)The term over and above work means work performed pursuant to line 0012 (CLIN 0012) of the contract for Presidential Aircraft Recapitalization entered into between the Department of the Air Force and the Boeing Company (contract number FA8625–16–C–6599).
							147.Limitation on availability of funds for RC–26B aircraft
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to retire, divest, realign, or place in storage or on backup aircraft inventory status, or prepare to retire, divest, realign, or place in storage or backup inventory status, any RC–26B aircraft until the date on which the Secretary of the Air Force submits to the congressional defense committees—
 (1)the report required under subsection (c); and (2)the certification required under subsection (d).
 (b)ExceptionThe limitation in subsection (a) shall not apply to individual RC–26B aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps or other damage.
 (c)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report that includes the following:
 (1)A survey of any requirements for the Air Force to provide intelligence, surveillance, and reconnaissance support to other military forces and civil authorities that the Air Force and the Air National Guard meet using the RC–26B aircraft.
 (2)An assessment of the extent to which such requirements are appropriate for the Air Force to fulfill.
 (3)The manner in which the Secretary would meet such requirements if the RC–26B aircraft were to be retired.
 (4)A comparison of costs and effectiveness of alternative means of providing intelligence, surveillance, and reconnaissance support to other military forces and civil authorities.
 (5)An assessment of the utility of entering into one or more memoranda of agreement with other military forces and civil authorities to govern the process for providing intelligence, surveillance, and reconnaissance support to those forces and authorities.
 (d)Certification requiredNot later than 60 days after the date on which the Secretary of the Air Force submits the report required under subsection (c), the Secretary shall certify to the congressional defense committees—
 (1)whether there are requirements for the Air Force to provide intelligence, surveillance, and reconnaissance support to other military forces and civil authorities that the Air Force meets using the RC–26B aircraft; and
 (2)whether the Secretary has identified methods of meeting such requirements that are more effective and more efficient than meeting such requirements through the use of the RC–26B aircraft.
							148.Limitation on availability of funds for retirement of RC–135
					aircraft
 (a)LimitationExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to retire, or prepare to retire, any RC–135 aircraft until a period of 60 days has elapsed following the date on which the Secretary of Defense certifies to the congressional defense committees that—
 (1)technologies other than the RC–135 aircraft provide capacity and capabilities equivalent to the capacity and capabilities of the RC–135 aircraft; and
 (2)the capacity and capabilities of such other technologies meet the requirements of combatant commanders with respect to indications and warning, intelligence preparation of the operational environment, and direct support for kinetic and nonkinetic operations.
 (b)ExceptionThe limitation in subsection (a) shall not apply to individual RC–135 aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps, other damage, or being uneconomical to repair.
						149.Air Force aggressor squadron modernization
 (a)Sense of CongressIt is the sense of Congress that— (1)it is critical that the Air Force has the capability to train against an advanced air adversary in order to be prepared for conflicts against a modern enemy force, and that in order to have this capability, the Air Force must have access to an advanced adversary force prior to United States adversaries fielding a 5th-generation operational capability; and
 (2)the Air Force’s plan to use low-rate initial production F–35As as aggressor aircraft reflects a recognition of the need to field a modernized aggressor fleet.
							(b)Report
 (1)In generalThe Secretary of the Air Force may not transfer any low-rate initial production F–35 aircraft for use as aggressor aircraft until the Chief of Staff of the Air Force submits to the congressional defense committees a comprehensive plan and report on the strategy for modernizing its organic aggressor fleet.
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)Potential locations for F–35A aggressor aircraft, including an analysis of installations that—
 (i)have the size and availability of airspace necessary to meet flying operations requirements;
 (ii)have sufficient capacity and availability of range space;
 (iii)are capable of hosting advanced-threat training exercises; and
 (iv)meet or require minimal addition to the environmental requirements associated with the basing action.
 (B)An analysis of the potential cost and benefits of expanding aggressor squadrons currently operating 18 Primary Assigned Aircraft (PAA) to a level of 24 PAA each.
 (C)An analysis of the cost and timelines associated with modernizing the current Air Force aggressor squadrons to include upgrading aircraft radar, infrared search-and-track systems, radar warning receiver, tactical datalink, threat-representative jamming pods, and other upgrades necessary to provide a realistic advanced adversary threat.
								150.Air Force plan for Combat Rescue Helicopter fielding
 (a)Sense of congressIt is the sense of Congress that, given delays to Operational Loss Replacement (OLR) program fielding and the on-time fielding of Combat Rescue Helicopter (CRH), the Air National Guard should retain additional HH–60G helicopters at Air National Guard locations to meet their recommended primary aircraft authorized (PAA) per the Air Force’s June 2018 report on Air National Guard HH–60 requirements.
						(b)Report on fielding plan
 (1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on its fielding plan for the CRH program.
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)A description of the differences in capabilities between the HH–60G, OLR, and CRH helicopters.
 (B)A description of the costs and risks associated with changing the CRH fielding plan to reduce or eliminate inventory shortfalls.
 (C)A description of the measures for accelerating the program available within the current contract.
 (D)A description of the operational risks and benefits associated with fielding the CRH to the active component first, including—
 (i)how the differing fielding plan may affect deployment schedules;
 (ii)what capabilities active-component units deploying with the CRH will have that reserve component units deploying with OLR will not; and
 (iii)an analysis of the potential costs and benefits that could result from accelerating CRH fielding to all units through additional funding in the future years defense program.
									(c)Report on training plan
 (1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the plan to sustain training for initial-entry reserve component HH–60G pilots once the active component of the Air Force has received all of its CRH helicopters.
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)Projected reserve component aircrew initial HH–60G/OLR qualification training requirements, by year.
 (B)The number of legacy HH–60G/OLR helicopters required to continue providing initial HH–60G qualification training through the 150th Special Operations Wing at Kirtland Air Force Base.
 (C)The number of personnel required to continue providing initial HH–60G/OLR qualification training through the 150th Special Operations Wing at Kirtland Air Force Base.
 (D)The number of flying hours required per pilot to perform differences training at home station for initial entry HH–60 pilots receiving CRH training at Kirtland Air Force Base to become qualified in the HH–60G/OLR at their home station.
 (E)The projected effect of using local flying training hours at reserve component units on overall unit training readiness and ability to meet Ready Aircrew Program requirements.
								151.Report on feasibility of multiyear contract for procurement of JASSM–ER
					missiles
 (a)In generalNot later than March 31, 2020, the Secretary of the Air Force shall submit a report to the congressional defense committees assessing the feasibility of entering into a multiyear contract for procurement of JASSM–ER missiles starting in fiscal year 2022.
 (b)ElementsThe report required under subsection (a) shall include the following elements:
 (1)An initial assessment of cost savings to the Air Force from a multiyear contract.
 (2)An analysis of at least two different multiyear contract options that vary in either duration or quantity, at least one of which assumes a maximum procurement of 550 missiles per year for 5 years.
 (3)An assessment of how a multiyear contract will impact the industrial base.
 (4)An assessment of how a multiyear contract will impact the Long Range Anti-Ship Missile.
 (5)An assessment of how a multiyear contract will impact the ability of the Air Force to develop additional capabilities for the JASSM–ER missile.
							152.Report on aircraft fleet of the Civil Air Patrol
 (a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on the aircraft fleet of the Civil Air Patrol.
 (b)ElementsThe report required by subsection (a) shall include an assessment of each of the following:
 (1)Whether the number of aircraft, types of aircraft, and operating locations that comprise the Civil Air Patrol fleet are suitable for the missions and responsibilities assigned to the Civil Air Patrol, including—
 (A)flight proficiency and training; (B)operational mission training; and
 (C)support for cadet orientation and cadet flight training programs in the Civil Air Patrol wing of each State.
 (2)The ideal overall size of the Civil Air Patrol aircraft fleet, including a description of the factors used to determine that ideal size.
 (3)The process used by the Civil Air Patrol and the Air Force to determine the number and location of aircraft operating locations and whether State Civil Air Patrol wing commanders are appropriately involved in that process.
 (4)The process used by the Civil Air Patrol, the Air Force, and other relevant entities to determine the type and number of aircraft that are needed to support the emergency, operational, and training missions of the Civil Air Patrol.
							153.Sense of Congress on the light attack aircraft initiative of the Air
 ForceIt is the sense of the Congress that—
 (1)The United States Special Operations Command has a mission requirement to support foreign internal defense training and a light attack aircraft platform could potentially facilitate meeting that requirement.
 (2)The Secretary of the Air Force should coordinate with the Commander of the United States Special Operations Command to assess how general purpose forces and special operations forces can leverage the light attack aircraft phase three experimentation activities of the Air Force.
 (3)The Secretary of the Air Force, in coordination with the Commander of the United States Special Operations Command, should explore options for coordinating light attack aircraft experiment activities between general purpose forces and special operations forces to maximize efficiency and effectiveness and to further the mission requirements of both forces, including options to transfer a portion of funds authorized for Air Force light attack aircraft experiments to procure aircraft for supporting the combat air advisor mission of the Special Operations Command.
						EDefense-wide, Joint, and Multiservice Matters
					161.Economic order quantity contracting and buy-to-budget acquisition for F–35
					aircraft program
						(a)Economic order quantity contract authority
 (1)In generalSubject to paragraphs (2) through (4), from amounts made available for obligation under the F–35 aircraft program, the Secretary of Defense may enter into one or more contracts, beginning with the fiscal year 2020 program year, for the procurement of economic order quantities of material and equipment that has completed formal hardware qualification testing for the F–35 aircraft program for use in procurement contracts to be awarded for such program during fiscal years 2021, 2022, and 2023.
 (2)LimitationThe total amount obligated under all contracts entered into under paragraph (1) shall not exceed $574,000,000.
 (3)Preliminary findingsBefore entering into a contract under paragraph (1), the Secretary of Defense shall make each of the following findings with respect to such contract:
 (A)The use of such a contract will result in significant savings of the total anticipated costs of carrying out the program through annual contracts.
 (B)The minimum need for the property to be procured is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities.
 (C)There is a reasonable expectation that, throughout the contemplated contract period, the Secretary will request funding for the contract at the level required to avoid contract cancellation.
 (D)That there is a stable, certified, and qualified design for the property to be procured and that the technical risks and redesign risks associated with such property are low.
 (E)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of an economic order quantity contract are realistic.
 (F)Entering into the contract will promote the national security interests of the United States.
 (4)Certification requirementThe Secretary of Defense may not enter into a contract under paragraph (1) until a period of 30 days has elapsed following the date on which the Secretary certifies to the congressional defense committees, in writing, that each of the following conditions is satisfied:
 (A)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most recently available estimates of the program acquisition unit cost or procurement unit cost for such system to determine that the estimates of the unit costs are realistic.
 (B)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year will include the funding required to execute the program without cancellation.
 (C)The contract is a fixed-price type contract. (D)The proposed contract provides for production at not less than minimum economic rates given the existing tooling and facilities.
 (E)The Secretary has determined that each of the conditions described in subparagraphs (A) through (F) of paragraph (3) will be met by such contract and has provided the basis for such determination to the congressional defense committees.
 (b)Buy-to-budget acquisitionSubject to section 2308 of title 10, United States Code, the Secretary of Defense may procure a quantity of F–35 aircraft in excess of the quantity authorized by this Act.
						162.Relief from contractors for failure to deliver ready-for-issue spare parts
					for the F–35 aircraft program
 (a)Requirement to seek reliefConsistent with the findings and recommendations of the Inspector General of the Department of Defense in the report titled Audit of F–35 Ready-For-Issue Spare Parts and Sustainment Performance Incentive Fees (DODIG–2019–094) and dated June 13, 2019, the Secretary of Defense shall seek relief, as described in subsection (b), from prime contractors that delivered noncompliant ready-for-issue spare parts pursuant a contract under the F–35 aircraft program.
 (b)Relief describedThe relief sought by the Secretary of Defense under subsection (a) may include the following:
 (1)Specific performance. (2)Compensation for costs incurred by the Department of Defense as a result of the contractor’s failure to deliver compliant ready-for-issue spare parts under the contract.
 (3)Any other form of remediation or compensation the Secretary determines to be appropriate.
 (c)Rule of constructionNothing in this section shall be construed— (1)to alter the terms of a contract under the F–35 aircraft program; or
 (2)to authorize the Secretary of Defense to seek forms of relief beyond those otherwise available under law.
							163.Limitation on availability of funds for reallocation of Turkish F–35A
					aircraft to the United States
 (a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force may be obligated or expended to procure a covered F–35A aircraft for the United States Air Force until a period of 15 days has elapsed following the date on which the Secretary of Defense certifies to the congressional defense committees that—
 (1)ancillary mission equipment, initial spare parts and materials, technical data, and publications will be procured for each covered F–35A aircraft delivered to the Air Force; and
 (2)each such aircraft will be delivered to the Air Force in a common configuration that may be operated and integrated within the fleet of F–35A aircraft of the Air Force.
 (b)Covered F–35A aircraft definedIn this section, the term covered F–35A aircraft means an F–35A aircraft previously procured by or on behalf of the Government of the Republic of Turkey in F–35 production lot 12, 13, or 14.
						164.Requirement to establish the use of an Agile DevOps software development
					solution as an alternative for Joint Strike Fighter
			 Autonomic Logistics
					Information System
 (a)Competitive analysisThe Secretary of Defense shall conduct a competitive analysis of the performance and design architecture enhancement efforts between the currently fielded Autonomic logistics Information System, Autonomic Logistics Information System–Next, and the Department of the Air Force Agile Development Operations Madhatter initiative efforts, including system technology transition opportunities and timelines.
 (c)BriefingNot later than September 30, 2020, the Secretary of Defense shall provide the congressional defense committees a briefing on the findings of the competitive analysis carried out under subsection (a).
						165.F–35 sustainment cost
 (a)Quarterly updateThe Under Secretary of Defense for Acquisition and Sustainment shall include in the quarterly report required under section 155 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232)—
 (1)sustainment cost data related to the F–35 program, including a comparison in itemized format of the cost of legacy aircraft and the cost of the F–35 program, based on a standardized set of criteria; and
 (2)an evaluation and metrics on the extent to which the goals developed pursuant to subsection (b) are being achieved.
							(b)Cost reduction plan
 (1)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall develop and implement a plan for achieving significant reductions in the costs to operate, maintain, and sustain the F–35 system.
 (2)ElementsThe plan required under paragraph (1) shall include the following elements:
 (A)Specific changes in the management and execution of operation and support (O&S) cost elements to engender continuous and measurable process improvements.
 (B)Specific actions the Department will implement in the near, mid, and long terms to reduce O&S costs.
 (C)Firm and achievable timelines for implementing the specific actions and process changes.
 (3)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the congressional defense committees a report on the baseline plan developed pursuant to paragraph (1).
							166.Reports on the progress and performance of the F–35 aircraft
					program
						(a)F-35 Block 4 and Continuous Capability Development and Delivery
 ProgramThe Secretary of Defense shall include with the annual report required by section 224(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2059) an integrated master schedule and past performance assessment for each planned phase of the F–35 Block 4 Upgrade and Continuous Capability Development and Delivery Program.
						(b)Comptroller general reports
 (1)Annual report requiredNot later than 30 days after the date on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2021 through 2025, the Comptroller General of the United States shall submit to the congressional defense committees a report on the F–35 aircraft program.
 (2)ElementsEach report under paragraph (1) shall include, with respect to the F–35 aircraft program, the following:
 (A)An assessment of the progress of manufacturing processes improvement under the program.
 (B)The progress and results of the F–35 Block 4 Upgrade and Continuous Capability Development and Delivery Program and other follow-on modernization development and testing efforts.
 (C)An assessment of the Department’s schedule for delivering software upgrades in six-month, scheduled increments.
 (D)The progress and results of any other significant hardware development and fielding efforts necessary for the F–35 Block 4 Upgrade and Continuous Capability Development and Delivery Program.
 (E)Any other issues the Comptroller General determines to be appropriate. (c)F–35 block 4 definedIn this section, the term F–35 Block 4 Upgrade and Continuous Capability Development and Delivery Program means Block 4 capability upgrades for the F–35 aircraft program as described in the Selected Acquisition Report for the program submitted to Congress in March 2019, pursuant to section 2432 of title 10, United States Code.
						167.Other reports on the F–35 aircraft program
 (a)Report on F–35 reliability and maintainability metricsThe Secretary of Defense shall submit to the congressional defense committees a report on the reliability and maintainability metrics for the F–35 aircraft. The report shall include the following:
 (1)The results of a review and assessment, conducted by the program office for the F–35 aircraft program, of the reliability and maintainability metrics for the aircraft as set forth in the most recent operational requirements document for the program.
 (2)A determination of whether the reliability and maintainability metrics for the aircraft, as set forth in the most recent operational requirements document for the program, are feasible and attainable, and what changes, if any, will be made to update the metrics.
 (3)A certification that the program office for the F–35 aircraft program has revised the reliability and maintainability improvement plan for the aircraft—
 (A)to identify specific and measurable reliability and maintainability objectives in the improvement plan guidance; and
 (B)to identify and document which projects included in the improvement plan will achieve the objectives identified under subparagraph (A).
								(b)Report on F–35 Block 4 Upgrade and Continuous Capability Development and
					Delivery Program
 (1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on the F–35 Block 4 Upgrade and Continuous Capability Development and Delivery Program. The report shall include the following:
 (A)The results of the independent cost estimate for the Program conducted by the Director of Cost Assessment and Program Evaluation.
 (B)An approved test and evaluation master plan that addresses the adequacy of testing resources, testing aircraft shortfalls, and testing funding.
 (C)A review of the feasibility and schedule of the continuous capability development and delivery strategy for fielding technologies under the Program as conducted by the Under Secretary of Defense for Research and Engineering.
 (2)F–35 Block 4 definedIn this subsection, the term F–35 Block 4 Upgrade and Continuous Capability Development and Delivery Program has the meaning given that term in section 166.
 (c)Report on F–35 autonomic logistics information systemThe Secretary of Defense shall submit to the congressional defense committees a report on the autonomic logistics information system of the F–35 aircraft. The report shall include a description of each of the following:
 (1)All shortfalls, capability gaps, and deficiencies in the system that have been identified as of the date of the enactment of this Act.
 (2)The strategy and performance requirements that will be implemented to improve the system.
 (3)The strategy, implementation plan, schedule, and estimated costs of developing and fielding—
 (A)the next generation of the system; or (B)future increments of the system.
								(d)F-35 life-cycle cost estimates
 (1)Joint cost estimateThe Secretary of the Air Force and the Secretary of the Navy shall jointly develop a joint service cost estimate for the life-cycle costs of the F–35 aircraft program.
 (2)Independent cost estimateThe Director of Cost Assessment and Program Evaluation shall develop an independent cost estimate for the life-cycle costs of the F–35 aircraft program.
 (e)Deadline for submittalThe reports required under subsections (a) through (d) shall be submitted to the congressional defense committees not later than 180 days after the date of the enactment of this Act.
						168.Limitation on availability of funds for communications systems lacking
					certain resiliency features
 (a)In generalExcept as provided under subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be obligated or expended for the procurement of a current or future Department of Defense communications program of record, and the Department may not otherwise procure a current or future communications program of record, unless the communications equipment—
 (1)mitigates geolocation of a transmission that would allow a like echelon enemy force to target the user;
 (2)securely communicates classified information in a contested communications environment that includes operationally representative jamming;
 (3)reduces, within two years of continued development and upgrades, electronic signature and susceptibility to geolocation by using low probability of intercept/detect (LPI/LPD) waveforms, or other capability that would provide the same resiliency on the battlefield; and
 (4)utilizes a waveform that is either made available through the Department of Defense Waveform Information Repository, or is a commercial off the shelf (COTS) waveform available for government licensing with waveform analysis through the Joint Tactical Networking Center (JTNC) Tactical Communications Marketplace.
 (b)WaiverThe Secretary of a military department may waive the requirement under subsection (a) with respect to a communications system upon certifying to the congressional defense committees that the system's intended use is not for contested environments or will meet the requirement when operated as a component of an integrated network.
						169.Repeal of tactical unmanned vehicle common data link requirement
						(a)Report required
 (1)In generalNot later than February 1, 2020, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report on the status of the Common Data Link program and plans to meet new and emerging manned and unmanned intelligence, surveillance, and reconnaissance (ISR) vehicle secure and interoperable communication requirements.
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)A description of each Common Data Link (CDL) waveform in use and which platforms or systems utilize each CDL waveform.
 (B)A list of manned and unmanned ISR platforms or systems in development requiring networked, secure, low latency communications, and an assessment of the suitability of CDL to meet the requirements of each planned program.
 (C)A description of in-progress or planned technology development efforts to address networking requirements for manned and unmanned ISR systems operating in contested and denied environments.
 (b)RepealSection 157 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1667) is hereby repealed.
						IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSubtitle
						A—Authorization of AppropriationsSec. 201. Authorization of appropriations.Subtitle
						B—Program Requirements, Restrictions, and
			 LimitationsSec. 211. Program on enhancement of preparation of dependents of members of
						Armed Forces for careers in science, technology,
			 engineering, and
						mathematics.Sec. 212. Updates to the Department of Defense personnel management
						authority to attract experts in science and
			 engineering.Sec. 213. Establishment of joint reserve detachment of the Defense
						Innovation Unit.Sec. 214. Research and educational programs and activities for Historically
						Black Colleges and Universities and
			 Minority-Serving Institutions of Higher
						Education.Sec. 215. Modification of authority for prizes for advanced technology
						achievements.Sec. 216. Joint hypersonics transition office.Sec. 217. Modification of proof of concept commercialization
						program.Sec. 218. Modification of authority and addition of technology areas for
						expedited access to technical talent.Sec. 219. Expansion of coordination in support of national security
						innovation and entrepreneurial education.Sec. 220. Modification of defense quantum information science and
						technology research and development program.Sec. 221. Understanding of investments in artificial intelligence and
						development of capabilities by adversaries.Sec. 222. Advisory role of JASON scientific advisory group.Sec. 223. Direct Air Capture and Blue Carbon Removal Technology
						Program.Sec. 224. Requiring defense microelectronics products and services meet
						trusted supply chain and operational security
			 standards.Sec. 225. Development and acquisition strategy to procure secure, low
						probability of detection data link network
			 capability.Sec. 226. Establishment of secure next-generation wireless network (5G)
						infrastructure for the Nevada Test and Training
			 Range and base
						infrastructure.Sec. 227. Administration of manufacturing innovation institutes funded by
						the Department of Defense.Sec. 228. Research program on foreign malign influence
						operations.Sec. 229. Diversification of the research and engineering workforce of the
						Department of Defense.Sec. 230. Policy on the talent management of digital expertise and software
						professionals.Sec. 231. Digital engineering capability to automate testing and
						evaluation.Sec. 232. Process to align policy formulation and emerging technology
						development.Sec. 233. Improvement of the Strategic Capabilities Office of the
						Department of Defense.Sec. 234. Pilot program on enhanced civics education.Sec. 235. Technology and national security fellowship.Sec. 236. Documentation relating to the Advanced Battle Management
						System.Sec. 237. Sensor data integration for fifth generation
						aircraft.Sec. 238. Sense of Congress on future vertical lift
						technologies.Sec. 239. Use of funds for Strategic Environmental Research Program,
						Environmental Security Technical Certification
			 Program, and Operational
						Energy Capability Improvement.Sec. 240. Limitation and report on Indirect Fire Protection Capability
						Increment 2 capability.Subtitle
						C—Plans, Reports, and Other MattersSec. 251. Master plan for implementation of authorities relating to science
						and technology reinvention laboratories.Sec. 252. Infrastructure to support research, development, test, and
						evaluation missions.Sec. 253. Energetics plan.Sec. 254. Strategy and implementation plan for fifth generation information
						and communications technologies.Sec. 255. Department-wide software science and technology
						strategy.Sec. 256. Artificial intelligence education strategy.Sec. 257. Cyber science and technology activities roadmap and
						reports.Sec. 258. Report on B–52 commercial engine replacement program.Sec. 259. Commercial edge computing technologies and best practices for
						Department of Defense warfighting systems.Sec. 260. Biannual report on the Joint Artificial Intelligence
						Center.Sec. 261. Quarterly updates on the Optionally Manned Fighting Vehicle
						program.Sec. 262. National Study on Defense Research At Historically Black Colleges
						and Universities and Other Minority Institutions.Sec. 263. Study on national security emerging biotechnologies for the
						Department of Defense.Sec. 264. Independent study on optimizing resources allocated to Combating
						Terrorism Technical Support Office.Sec. 265. Independent assessment of electronic warfare plans and
						programs.Sec. 266. Technical correction to Global Research Watch
						Program.
				AAuthorization of Appropriations
 201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.
					BProgram Requirements, Restrictions, and Limitations
					211.Program on enhancement of preparation of dependents of members of Armed
					Forces for careers in science, technology, engineering, and
			 mathematics
 (a)Program requiredChapter 111 of title 10, United States Code, is amended by inserting after section 2192a the following new section:
							
								2192b.Program on enhancement of preparation of dependents of members of armed
						forces for careers in science, technology,
			 engineering, and
						mathematics
 (a)Program requiredThe Secretary of Defense shall carry out a program to— (1)enhance the preparation of students at covered schools for careers in science, technology, engineering, and mathematics; and
 (2)provide assistance to teachers at covered schools to enhance preparation described in paragraph (1).
 (b)CoordinationIn carrying out the program, the Secretary shall coordinate with the following:
 (1)The Secretaries of the military departments. (2)The Secretary of Education.
 (3)The National Science Foundation. (4)Other organizations as the Secretary of Defense considers appropriate.
 (c)ActivitiesActivities under the program may include the following: (1)Establishment of targeted internships and cooperative research opportunities at defense laboratories and other technical centers for students and teachers at covered schools.
 (2)Establishment of scholarships and fellowships for students at covered schools.
 (3)Efforts and activities that improve the quality of science, technology, engineering, and mathematics educational and training opportunities for students and teachers at covered schools, including with respect to improving the development of curricula at covered schools.
 (4)Development of travel opportunities, demonstrations, mentoring programs, and informal science education for students and teachers at covered schools.
 (d)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of activities conducted under the program with respect to the needs of the Department of Defense.
 (e)Covered schools definedIn this section, the term covered schools means elementary or secondary schools at which the Secretary determines a significant number of dependents of members of the armed forces are enrolled..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2192a the following new item:
							2192b. Program on enhancement of preparation of
						dependents of members of armed forces for careers
			 in science, technology,
						engineering, and
							mathematics..
 (c)Conforming repealSection 233 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2193a note) is repealed.
						212.Updates to the Department of Defense personnel management authority to
					attract experts in science and engineering
 (a)In generalSubsection (a) of section 1599h of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (6)Joint Artificial Intelligence CenterThe Director of the Joint Artificial Intelligence Center may carry out a program of personnel management authority provided in subsection (b) in order to facilitate recruitment of eminent experts in science or engineering for the Center. The authority to carry out the program under this paragraph shall terminate on December 31, 2024..
 (b)Scope of appointment authoritySubsection (b)(1) of such section is amended— (1)in subparagraph (D), by striking and at the end;
 (2)in subparagraph (E), by adding and at the end; and (3)by adding at the end the following new subparagraph:
								
 (F)in the case of the Joint Artificial Intelligence Center, appoint scientists and engineers to a total of not more than 5 scientific and engineering positions in the Center;.
 (c)Extension of terms of appointmentSubsection (c)(2) of such section is amended by striking or the Defense Innovation Unit Experimental and inserting the Defense Innovation Unit, or the Joint Artificial Intelligence Center.
 (d)Update to organizational nameSuch section is further amended— (1)in subsection (a)(5)—
 (A)in the subsection heading by striking DIUX and inserting DIU; and
 (B)by striking Experimental; and (2)in subsection (b)(1)(E), by striking Experimental.
							213.Establishment of joint reserve detachment of the Defense Innovation
					Unit
						(a)In general
							(1)Establishment of joint reserve detachment of the Defense Innovation
 UnitChapter 139 of title 10, United States Code, is amended by inserting after section 2358a the following new section:
								
									2358b.Joint reserve detachment of the Defense Innovation Unit
 (a)EstablishmentThe Secretary of Defense, in consultation with the Secretaries of the military departments, may establish a joint reserve detachment (referred to in this section as the Detachment) composed of members of the reserve components described in subsection (b) to be assigned to each office of the Defense Innovation Unit to—
 (1)support engagement and collaboration with private-sector industry and the community surrounding the location of such office; and
 (2)to accelerate the use and adoption of commercially-developed technologies for national security purposes.
 (b)MembersEach Secretary of a military department shall select for the Detachment, and make efforts to retain, members of the reserve components who possess relevant private-sector experience in the fields of business, acquisition, intelligence, engineering, technology transfer, science, mathematics, program management, logistics, cybersecurity, or such other fields as determined by the Under Secretary of Defense for Research and Engineering.
 (c)DutiesThe Detachment shall have the following duties: (1)Providing the Department of Defense with—
 (A)expertise on and analysis of commercially-developed technologies; (B)commercially-developed technologies to be used as alternatives for technologies in use by the Department; and
 (C)opportunities for greater engagement and collaboration between the Department and private-sector industry on innovative technologies.
 (2)On an ongoing basis— (A)partnering with the military departments, the combatant commands, and other Department of Defense organizations to—
 (i)identify and rapidly prototype commercially-developed technologies; and
 (ii)use alternative contracting mechanisms to procure such technologies;
 (B)increasing awareness of— (i)the work of the Defense Innovation Unit; and
 (ii)the technology requirements of the Department of Defense as identified in the National Defense Science and Technology Strategy developed under section 218 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679); and
 (C)using the investment in research and development made by private-sector industry in assessing and developing dual-use technologies.
 (3)Carrying out other activities as directed by the Under Secretary of Defense for Research and Engineering.
 (d)Joint dutyAssignment to a Detachment shall not qualify as a joint duty assignment, as defined in section 668(b)(1) of title 10, United States Code, unless approved by the Secretary of Defense..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2358a the following new item:
								2358b. Joint reserve detachment of the Defense
						Innovation
							Unit..
 (b)Implementation reportNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering, in consultation with the Director of the Defense Innovation Unit and the Secretaries of the military departments, shall submit to the congressional defense committees a report that includes—
 (1)an organizational plan and the estimated costs for establishing the joint reserve detachment required under section 2358b of title 10, United States Code (as added by subsection (a)); and
 (2)a timeline specifying when such detachment will attain initial operational capability and full operational capability, respectively.
							214.Research and educational programs and activities for Historically Black
					Colleges and Universities and Minority-Serving Institutions
			 of Higher
 EducationSection 2362 of title 10, United States Code, is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (2)by inserting after subsection (c) the following new subsection:  (d)IncentivesThe Secretary of Defense may develop incentives to encourage research and educational collaborations between covered educational institutions and other institutions of higher education..
						215.Modification of authority for prizes for
 advanced technology achievementsSection 2374a(a) of title 10, United States Code, is amended by striking Assistant Secretary of Defense for Research and Engineering and inserting Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Acquisition and Sustainment,.
 216.Joint hypersonics transition officeSection 218 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2358 note) is amended—
 (1)in subsection (a), by striking the program required under subsection (b), and shall and inserting the program and activities described in subsections (b) through (f), and shall;
 (2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively;
 (3)by inserting after subsection (b) the following new subsection (c):  (c)University expertise (1)Arrangement with institutions of higher educationUsing the authority specified in section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) or another similar authority, the Office shall seek to enter into an arrangement with one or more institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) under which such institutions may provide the Office with—
 (A)access to research, technology development, and workforce development expertise to support the mission of the Office; and
 (B)foundational and applied hypersonic research, development, and workforce support in areas that the Office determines to be relevant for the Department of Defense.
 (2)Availability of informationThe Office shall ensure that the results of any research and reports produced pursuant to an arrangement under paragraph (1) are made available to the Federal Government, the private sector, academia, and international partners consistent with appropriate security classification guidance.;
 (4)in subsection (d), as so redesignated—
 (A)in paragraph (4), by striking the comma before the period; and (B)in paragraph (5), by striking certified under subsection (e) as being consistent with the roadmap under subsection (d) and inserting certified under subsection (f) as being consistent with the roadmap under subsection (e);
 (5)in subsection (e), as so redesignated, by adding at the end the following new paragraph:
							
								(4)Submittal to congress
 (A)Initial submissionNot later than 180 days after the date of the enactment of this paragraph, the Secretary of Defense shall submit to the congressional defense committees the most recent roadmap developed under paragraph (1).
 (B)Subsequent submissionsThe Secretary of Defense shall submit to the congressional defense committees each roadmap revised under paragraph (1) together with the budget submitted to Congress under section 1105 of title 31, United States Code, for the fiscal year concerned.; and
 (6)in subsection (f), as so redesignated— (A)by striking subsection (d) each place it appears and inserting subsection (e); and
 (B)in paragraph (3), by striking 2016 and inserting 2026.
							217.Modification of proof of concept commercialization program
 (a)Extension of programSection 1603(g) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2359 note) is amended by striking 2019 and inserting 2024.
 (b)Additional improvementsSection 1603 of such Act, as amended by subsection (a), is further amended—
 (1)in the section heading, by inserting of dual-use technology after commercialization;
 (2)in subsection (a)— (A)by inserting of Dual-Use Technology after Commercialization; and
 (B)by inserting with a focus on priority defense technology areas that attract public and private sector funding, as well as private sector investment capital, including from venture capital firms in the United States, before in accordance;
 (3)in subsection (c)(4)(A)(iv), by inserting , which may include access to venture capital after award;
 (4)by striking subsection (d); (5)by redesignating subsection (e) as subsection (d);
 (6)by inserting after subsection (d), as so redesignated, the following new subsection (e):
								
 (e)AuthoritiesIn carrying out this section, the Secretary may use the following authorities:
 (1)Section 1599g of title 10 of the United States Code, relating to public-private talent exchanges.
 (2)Section 2368 of such title, relating to Centers for Science, Technology, and Engineering Partnerships.
 (3)Section 2374a of such title, relating to prizes for advanced technology achievements.
 (4)Section 2474 of such title, relating to Centers of Industrial and Technical Excellence.
 (5)Section 2521 of such title, relating to the Manufacturing Technology Program.
 (6)Section 225 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2359 note).
 (7)Section 1711 of such Act (Public Law 115–91; 10 U.S.C. 2505 note), relating to a pilot program on strengthening manufacturing in the defense industrial base.
 (8)Section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) and section 6305 of title 31, United States Code, relating to cooperative research and development agreements..
 (7)by striking subsection (f); and (8)by redesignating subsection (g) as subsection (f).
							218.Modification of authority and addition of technology areas for expedited
					access to technical talent
 (a)Modification of authoritySubsection (a)(1) of section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note) is amended by striking The Secretary of Defense shall, acting through the secretaries of the military departments, establish and inserting Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary of Defense shall direct the secretaries of the military departments to establish.
 (b)Additional technology areasSubsection (e) of such section is amended—
 (1)by redesignating paragraph (27) as paragraph (30); and
 (2)by inserting after paragraph (26) the following new paragraph (27):
								
 (27)Rapid prototyping. (28)Infrastructure resilience.
 (29)Hypersonics.. 219.Expansion of coordination in support of national security innovation and entrepreneurial educationSection 225(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2359 note) is amended by adding at the end the following new paragraph:
						
 (18)The Lab-Embedded Entrepreneurship Programs of the Department of Energy..
					220.Modification of defense quantum information science and technology research
 and development programSection 234 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking private sector entities and inserting private sector and international entities; and
 (B)in paragraph (6), by striking facilities and infrastructure and inserting facilities, workforce, and infrastructure;
 (2)in subsection (c)— (A)in paragraph (2), by striking quantum sciences; and inserting
								
 quantum information sciences, including through consultation with—(A)the National Quantum Coordination Office; (B)the subcommittee on Quantum Information Science of the National Science and Technology Council;
 (C)other organizations and elements of the Department of Defense; (D)other Federal agencies; and
 (E)appropriate private sector organizations;; (B)by redesignating paragraphs (3) and (4) as paragraphs (6) and (7), respectively;
 (C)by inserting after paragraph (2), the following new paragraphs:  (3)in consultation with the entities listed in paragraph (2), develop plans for—
 (A)the development of the quantum information science and technology workforce;
 (B)enhancing awareness of quantum information science and technology; (C)reducing the risk of cybersecurity threats posed by quantum information science technology; and
 (D)development of ethical guidelines for the use of quantum information science technology;
 (4)in consultation with the National Institute of Standards and Technology and other appropriate Federal entities, develop a quantum information science taxonomy and standards and requirements for quantum information technology;
 (5)support efforts to increase the technology readiness level of quantum information science technologies under development in the United States;;
 (D)in paragraph (6), as so redesignated, by striking quantum science and inserting quantum information science; and
 (E)in paragraph (7), as so redesignated, by striking for meeting the long-term challenges and achieving the specific technical goals and inserting for carrying out the program under subsection (a);
 (3)by redesignating subsection (d) as subsection (e); (4)by inserting afer subsection (c) the following new subsection (d):
							
 (d)Quantum information science research centersThe Secretary of each military department may establish or designate a defense laboratory or establish activities to engage with appropriate public and private sector organizations, including academic organizations, to enhance and accelerate the research, development, and deployment of quantum information sciences and quantum information science-enabled technologies and systems. The Secretary of Defense shall ensure that not less than one such laboratory or center is established or designated.; and
 (5)in paragraph (2) of subsection (e), as so redesignated— (A)in subparagraph (A), by inserting information before sciences;
 (B)in subparagraph (B), (i)by inserting information before sciences; and
 (ii)by inserting , including a discussion of likely impacts of quantum information science and technology on military capabilities before the period at the end;
 (C)in subparagraph (C), by inserting information before sciences;
 (D)by redesignating subparagraph (E) as subparagraph (F); and (E)by striking subparagraph (D) and inserting the following new subparagraphs:
								
 (D)A description of the activities carried out in accordance with this section, including, for each such activity—
 (i)a roadmap for the activity; (ii)a summary of the funding provided for the activity; and
 (iii)an estimated timeline for the development and military deployment of quantum technologies supported through the activity.
 (E)A description of the efforts of the Department of Defense to update classification and cybersecurity practices relating to quantum technology, including—
 (i)security processes and requirements for engagement with allied countries; and
 (ii)a plan for security-cleared government and contractor workforce development..
							221.Understanding of investments in artificial intelligence and development of
 capabilities by adversariesSection 238(c)(2)(I) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new clause:
							
 (iii)that appropriate entities in the Department are reviewing all open source publications from both the United States and outside the United States that contribute to, affect, or advance—
 (I)artificial intelligence research and development; or
 (II)the understanding of the Secretary concerning the investments by adversaries of the United States in artificial intelligence and the development by such adversaries of capabilities relating to artificial intelligence..
						222.Advisory role of JASON scientific advisory group
						(a)Ongoing engagement of certain scientific advisory personnel
 (1)In generalThe Secretary of Defense shall seek to engage the members of the independent, private scientific advisory group known as JASON as advisory personnel to provide advice, on an ongoing basis, on matters involving science, technology, and national security, including methods to defeat existential and technologically-amplified threats to national security.
 (2)Availability to other Federal agenciesAt the request of a Federal agency outside the Department of Defense, the Secretary of Defense shall seek to make personnel engaged under paragraph (1) available to such agency for the purpose of providing advice to the agency on the matters described in such subsection.
							(b)Arrangement for conduct of national security studies and analysis
 (1)In generalPursuant to subsection (a), the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall seek to enter into an arrangement under which JASON may provide national security research studies and other analyses to the Department of Defense and other Federal agencies to meet mission requirements and agency needs.
 (2)Form of arrangementThe arrangement entered into under paragraph (1) shall be in a form the Under Secretary of Defense for Acquisition and Sustainment determines to be appropriate for the Department of Defense, which may include a contract, a grant, a cooperative agreement, the use of other transaction authority under section 2371 of title 10, United States Code, or another such arrangement.
 (3)Timing of arrangementThe Secretary of Defense shall seek to enter into the arrangement under paragraph (1) not later than 120 days after the date of the enactment of this Act.
 (4)Terms of arrangementThe arrangement entered into under paragraph (1) shall—
 (A)if specifically negotiated as part of the arrangement, provide for the Department of Defense to reimburse the entity supporting JASON for all or a portion of the overhead costs incurred in support of the arrangement;
 (B)allow Federal Government entities outside the Department of Defense with responsibilities relating to national security to seek to engage JASON to perform individual studies relating to national security matters as part of the arrangement; and
 (C)require that a Federal agency that engages JASON to perform a study under the arrangement will fully fund such study, including a proportional percentage to the total overhead costs incurred under the arrangement.
								(5)Limitation on termination
 (A)In generalThe Secretary of Defense may not terminate the arrangement under paragraph (1) until a period of 180 days has elapsed following the date on which the Secretary—
 (i)notifies the congressional defense committees of the intent of the Secretary to terminate the arrangement; and
 (ii)submits the report required under subparagraph (B). (B)Report required (i)In generalIf the Secretary of Defense determines that the arrangement under paragraph (1) should be terminated, the Secretary shall submit to the congressional defense committees a report on the proposed termination of the arrangement.
 (ii)ElementsThe report required under clause (i) shall include the following: (I)A summary of the execution of research projects conducted by JASON over the four fiscal years preceding the date of the report, including the projects requested by the Department of Defense and the projects requested by other Federal agencies.
 (II)An analysis of the costs to the Department of Defense of maintaining the arrangement under which JASON provided national security research studies, including any overhead costs incurred by the Department or shared among Federal agencies over the four fiscal years preceding the date of the report.
 (III)A timeline for the potential transition or termination of the activities, functions, and expertise provided by JASON under the arrangement.
 (IV)An assessment of the impact that the termination of the arrangement with JASON will have on defense research studies and analytical capabilities, including a mitigation plan that identifies where alternative and comparable scientific advice and expertise is available and a comparison of the costs associated with each alternative.
 (iii)Form of reportThe report required under clause (i) may be submitted in unclassified or classified form.
 (6)Annual summary reportNot later than March 1 of each year beginning after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes—
 (A)a summary of expenditures made under the arrangement with JASON under paragraph (1); and
 (B)a summary of the studies and other activities carried out by JASON pursuant to such arrangement in the preceding calendar year.
								223.Direct Air Capture and Blue Carbon Removal Technology Program
						(a)Program required
 (1)In generalThe Secretary of Defense, in coordination with the Secretary of Homeland Security, the Secretary of Energy, and the heads of such other Federal agencies as the Secretary of Defense considers appropriate, shall carry out a program on research, development, testing, evaluation, study, and demonstration of technologies related to blue carbon capture and direct air capture.
 (2)Program goalsThe goals of the program established under paragraph (1) are as follows:
 (A)To develop technologies that capture carbon dioxide from seawater and the air to turn such carbon dioxide into clean fuels to enhance fuel and energy security.
 (B)To develop and demonstrate technologies that capture carbon dioxide from seawater and the air to reuse such carbon dioxide to create products for military uses.
 (C)To develop direct air capture technologies for use—
 (i)at military installations or facilities of the Department of Defense; or
 (ii)in modes of transportation by the Navy or the Coast Guard.
 (3)PhasesThe program established under paragraph (1) shall be carried out in two phases as follows:
 (A)The first phase shall consist of research and development and shall be carried out as described in subsection (b).
 (B)The second phase shall consist of testing and evaluation and shall be carried out as described in subsection (c), if the Secretary determines that the results of the research and development phase justify implementing the testing and evaluation phase.
 (4)DesignationThe program established under paragraph (1) shall be known as the Direct Air Capture and Blue Carbon Removal Technology Program (in this section referred to as the Program).
							(b)Research and development phase
 (1)In generalDuring the research and development phase of the Program, the Secretary of Defense shall conduct research and development in pursuit of the goals set forth in subsection (a)(2).
 (2)Direct air captureThe research and development phase of the Program may include, with respect to direct air capture, a front end engineering and design study that includes an evaluation of direct air capture designs to produce fuel for use—
 (A)at military installations or facilities of the Department of Defense; or
 (B)in modes of transportation by the Navy or the Coast Guard.
 (3)CommencementThe Secretary shall commence carrying out the research and development phase of the Program not later than 90 days after the date of the enactment of this Act.
 (4)Grants authorizedThe Secretary may carry out the research and development phase of the Program through the award of grants to private persons and eligible laboratories.
 (5)Report requiredNot later than 180 days after the date of the completion of the research and development phase of the Program, the Secretary shall submit to Congress a report on the research and development carried out under the Program.
							(c)Testing and evaluation phase
 (1)In generalDuring the testing and evaluation phase of the Program, the Secretary shall, in pursuit of the goals set forth in subsection (a)(2), conduct tests and evaluations of the technologies researched and developed during the research and development phase of the Program.
 (2)Direct air captureThe testing and evaluation phase of the Program may include demonstration projects for direct air capture to produce fuels for use—
 (A)at military installations or facilities of the Department of Defense; or
 (B)in modes of transportation by the Navy or the Coast Guard.
 (3)CommencementSubject to subsection (a)(3)(B), the Secretary shall commence carrying out the testing and evaluation phase of the Program on the date of the completion of the research and development phase described in subsection (b), except that the testing and evaluation phase of the Program with respect to direct air capture may commence at such time after a front end engineering and design study demonstrates to the Secretary that commencement of such phase is appropriate.
 (4)Grants authorizedThe Secretary may carry out the testing and evaluation phase of the Program through the award of grants to private persons and eligible laboratories.
 (5)LocationsThe Secretary shall carry out the testing and evaluation phase of the Program at military installations or facilities of the Department of Defense.
 (6)Report requiredNot later than September 30, 2026, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the effectiveness of the technologies tested and evaluated under the Program.
 (d)DefinitionsIn this section: (1)The term blue carbon capture means the removal of dissolved carbon dioxide from seawater through engineered or inorganic processes, including filters, membranes, or phase change systems.
 (2)(A)The term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.
 (B)The term direct air capture does not include any facility, technology, or system that captures carbon dioxide—
 (i)that is deliberately released from a naturally occurring subsurface spring; or
 (ii)using natural photosynthesis. (3)The term eligible laboratory means—
 (A)a National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801));
 (B)a science and technology reinvention laboratory designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note);
 (C)the Major Range and Test Facility Base (as defined in section 2358a(f) of title 10, United States Code); or
 (D)any other facility that supports the research, development, test, and evaluation activities of the Department of Defense or the Department of Energy.
								224.Requiring defense microelectronics products and services meet trusted supply
					chain and operational security standards
 (a)PurchasesTo protect the United States from intellectual property theft and to ensure national security and public safety in the application of new generations of wireless network technology and microelectronics, beginning no later than January 1, 2023, the Secretary of Defense shall ensure that each microelectronics product or service that the Department of Defense purchases on or after such date meets the applicable trusted supply chain and operational security standards established pursuant to subsection (b), except in a case in which the Department seeks to purchase a microelectronics product or service but—
 (1)no such product or service is available for purchase that meets such standards; or
 (2)no such product or service is available for purchase that—
 (A)meets such standards; and (B)is available at a price that the Secretary does not consider prohibitively expensive.
								(b)Trusted supply chain and operational
					security standards
 (1)Standards required(A)Not later than January 1, 2021, the Secretary shall establish trusted supply chain and operational security standards for the purchase of microelectronics products and services by the Department.
 (B)For purposes of this section, a trusted supply chain and operational security standard—
 (i)is a standard that systematizes best practices relevant to— (I)manufacturing location;
 (II)company ownership; (III)workforce composition;
 (IV)access during manufacturing, suppliers’ design, sourcing, manufacturing, packaging, and distribution processes;
 (V)reliability of the supply chain; and (VI)other matters germane to supply chain and operational security; and
 (ii)is not a military standard (also known as MIL-STD) or a military specification (also known as MIL-SPEC) for microelectronics that—
 (I)specifies individual features for Department of Defense microelectronics; or
 (II)otherwise inhibits the acquisition by the Department of securely manufactured, commercially-available products.
 (2)Consultation requiredIn developing standards under paragraph (1), the Secretary shall consult with the following:
 (A)The Secretary of Homeland Security, the Secretary of State, the Secretary of Commerce, and the Director of the National Institute of Standards and Technology.
 (B)Suppliers of microelectronics products and services from the United States and allies and partners of the United States.
 (C)Representatives of major United States industry sectors that rely on a trusted supply chain and the operational security of microelectronics products and services.
 (D)Representatives of the United States insurance industry.
								(3)Tiers of trust and levels of security
 authorizedIn carrying out paragraph (1), the Secretary may establish tiers and levels of trust and security within the supply chain and operational security standards for microelectronics products and services.
 (4)General applicabilityThe standards established pursuant to paragraph (1) shall be, to the greatest extent practicable, generally applicable to the trusted supply chain and operational security needs and use cases of the United States Government and commercial industry, such that the standards could be widely adopted by government agencies, commercial industry, and allies and partners of the United States as the basis for procuring microelectronics products and services.
 (5)Annual reviewNot later than October 1 of each year, the Secretary shall, in consultation with persons and entities set forth under paragraph (2), review the standards established pursuant to paragraph (1) and issue updates or modifications as the Secretary considers necessary or appropriate.
							(c)Ensuring ability to sell
					commercially
 (1)In generalThe Secretary shall, to the greatest extent practicable, ensure that suppliers of microelectronics products and services for the Department of Defense subject to subsection (a) are able and incentivized to sell products commercially and to governments of allies and partners of the United States that are produced on the same production lines as the microelectronics products supplied to the Department of Defense.
							(2)Effect of requirements and
 acquisitionsThe Secretary shall, to the greatest extent practicable, ensure that the requirements of the Department and the acquisition by the Department of microelectronics enable the success of a dual-use microelectronics industry.
							(d)Maintaining competition and
 innovationThe Secretary shall take such actions as the Secretary considers necessary and appropriate, within the Secretary’s authorized activities to maintain the health of the defense industrial base, to ensure that—
 (1)providers of microelectronics products and services that meet the standards established under subsection (b) are exposed to competitive market pressures to achieve competitive pricing and sustained innovation; and
 (2)the industrial base of microelectronics products and services that meet the standards established under subsection (b) includes providers manufacturing in the United States or in countries that are allies or partners of the United States.
							225.Development and acquisition strategy to procure secure, low probability of
					detection data link network capability
 (a)Strategy requiredNot later than March 1, 2020, the Chief of Staff of the Air Force, the Chief of Naval Operations, and the Chief of Staff of the Army shall jointly submit to the congressional defense committees a joint development and acquisition strategy to procure a secure, low probability of detection data link network capability, with the ability to effectively operate in hostile jamming environments while preserving the low observability characteristics of the relevant platforms, including both existing and planned platforms.
 (b)Network characteristicsThe data link network capability to be procured pursuant to the development and acquisition strategy submitted under subsection (a) shall—
 (1)ensure that any network made with such capability will be low risk and affordable, with minimal impact or change to existing host platforms and minimal overall integration costs;
 (2)use a non-proprietary and open systems approach compatible with the Rapid Capabilities Office Open Mission Systems initiative of the Air Force, the Future Airborne Capability Environment initiative of the Navy, and the Modular Open Systems Architecture initiative of the Army; and
 (3)provide for an architecture to connect, with operationally relevant throughput and latency—
 (A)fifth-generation combat aircraft; (B)fifth-generation and fourth-generation combat aircraft;
 (C)fifth-generation and fourth-generation combat aircraft and appropriate support aircraft and other network nodes for command, control, communications, intelligence, surveillance, and reconnaissance purposes; and
 (D)fifth-generation and fourth-generation combat aircraft and their associated network-enabled precision weapons.
 (c)LimitationOf the funds authorized to be appropriated by this Act for fiscal year 2020 for operation and maintenance for the Office of the Secretary of the Air Force, for operation and maintenance for the Office of the Secretary of the Navy, and for operations and maintenance for the Office of the Secretary of the Army, not more than 50 percent may be obligated or expended until the date that is 15 days after the date on which the Chief of Staff of the Air Force, the Chief of Naval Operations, and the Chief of Staff of the Army, respectively, submit the development and acquisition strategy required by subsection (a).
						226.Establishment of secure next-generation wireless network (5G) infrastructure
					for the Nevada Test and Training Range and base
			 infrastructure
 (a)Establishment requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish secure fifth-generation wireless network components and capabilities at no fewer than two Department of Defense installations in accordance with this section.
						(b)Installations
 (1)LocationsThe Secretary shall establish components and capabilities under subsection (a) at the following:
 (A)The Nevada Test and Training Range, which shall serve as a Major Range and Test Facility Base (MRTFB) for fifth-generation wireless networking.
 (B)Such Department installations or other installations as the Secretary considers appropriate for the purpose set forth in paragraph (2).
 (2)PurposeThe purpose of the establishment of components and capabilities under subsection (a) at the locations described in paragraph (1) of this subsection is to demonstrate the following:
 (A)The potential military utility of high bandwidth, scalable, and low latency fifth-generation wireless networking technology.
 (B)Advanced security technology that is applicable to fifth-generation networks as well as legacy Department command and control networks.
 (C)Secure interoperability with fixed and wireless systems (legacy and future systems).
 (D)Enhancements such as spectrum and waveform diversity, frequency hopping and spreading, and beam forming for military requirements.
 (E)Technology for dynamic network slicing for specific use cases and applications requiring varying levels of latency, scale, and throughput.
 (F)Technology for dynamic spectrum sharing and network isolation.
 (G)Base infrastructure installation of high bandwidth, scalable, and low latency fifth-generation wireless networking technology.
 (H)Applications for secure fifth-generation wireless network capabilities for the Department, such as the following:
 (i)Interactive augmented reality or synthetic training environments. (ii)Internet of things devices.
 (iii)Autonomous systems. (iv)Advanced manufacturing through the following:
 (I)Department-sponsored centers for manufacturing innovation (as defined in section 34(c) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(c))).
 (II)Department research and development organizations. (III)Manufacturers in the defense industrial base of the United States.
										227.Administration of manufacturing innovation institutes funded by the
					Department of Defense
 (a)In generalThe Secretary of Defense shall make such changes to the administration of covered institutes so as—
 (1)to encourage covered institutes to leverage existing workforce development programs across the Federal Government and State governments in order to build successful workforce development programs;
 (2)to develop metrics to evaluate the workforce development performed by the covered institutes, including metrics on job quality, career pathways, wages and benefits, and efforts to support veterans, and progress in aligning workforce skillsets with the current and long-term needs of the Department of Defense and the defense industrial base;
 (3)to allow metrics to vary between covered institutes and be updated and evaluated continuously in order to more accurately evaluate covered institutes with different goals and missions;
 (4)to encourage covered institutes to consider developing technologies that were previously funded by Federal Government investment for early-stage research and development and expand cross-government coordination and collaboration to achieve this goal;
 (5)to provide an opportunity for increased Department of Defense input and oversight from senior-level military and civilian personnel on future technology roadmaps produced by covered institutes;
 (6)to reduce the barriers to collaboration between and among multiple covered institutes;
 (7)to use contracting vehicles that can increase flexibility, reduce barriers for contracting with subject-matter experts and small and medium enterprises, enhance partnerships between covered institutes, and reduce the time to award contracts at covered institutes; and
 (8)to overcome barriers to the adoption of manufacturing processes and technologies developed by the covered institutes by the defense and commercial industrial base, particularly small and medium enterprises, by engaging with public and private sector partnerships and appropriate government programs and activities, including the Hollings Manufacturing Extension Partnership.
							(b)Coordination with other
 activitiesThe Secretary shall carry out this section in coordination with activities undertaken under—
 (1)the Manufacturing Technology Program established under section 2521 of title 10, United States Code;
 (2)the Manufacturing Engineering Education Program established under section 2196 of such title;
 (3)the Defense Manufacturing Community Support Program established under section 846 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232);
 (4)manufacturing initiatives of the Secretary of Commerce, the head of the National Office of the Manufacturing USA Network, the Secretary of Energy, and such other government and private sector organizations as the Secretary of Defense considers appropriate; and
 (5)such other activities as the Secretary considers appropriate.
 (c)Definition of covered instituteIn this section, the term covered institute means a manufacturing innovation institute that is funded by the Department of Defense.
						228.Research program on foreign malign influence operations
 (a)Program authorizedThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, may carry out a research program on foreign malign influence operations as part of the university research programs of the Department of Defense.
 (b)Program objectivesThe objectives of a research program carried out under subsection (a) should include the following:
 (1)Enhance the understanding of foreign malign influence operations, including activities conducted on social media platforms.
 (2)Facilitate the analysis of publicly available or voluntarily provided indicators of foreign malign influence operations.
 (3)Promote collaborative research and information exchange with relevant entities within the Department of Defense and with other agencies or nongovernmental organizations relating to foreign malign influence operations, as appropriate.
 (c)Notice to CongressNot later than 30 days before initiating a research program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees notice of the intent of the Secretary to initiate such a program, which shall include—
 (1)a detailed description of the program and any related research activities;
 (2)the estimated cost and duration of the program; and (3)any other matters the Secretary determines to be relevant.
							229.Diversification of the research and engineering workforce of the Department
					of Defense
						(a)Assessment required
 (1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and in consultation with the Under Secretary of Defense for Personnel and Readiness, shall conduct an assessment of critical skillsets required across, and the diversity of, the research and engineering workforce of the Department of Defense, including the science and technology reinvention laboratories, to support emerging and future warfighter technologies.
 (2)ElementsThe assessment required by paragraph (1) shall include analysis of the following:
 (A)The percentage of women and minorities employed in the research and engineering workforce of the Department of Defense as of the date of the assessment.
 (B)Of the individuals hired into the research and engineering workforce of the Department in the five years preceding the date of the assessment, the percentage of such individuals who are women and minorities.
 (C)The effectiveness of existing hiring, recruitment, and retention incentives for women and minorities in the research and engineering workforce of the Department.
 (D)The effectiveness of the Department in recruiting women and minorities into the laboratory workforce after such individuals complete work on Department-funded research, projects, grant projects, fellowships, and STEM programs.
 (E)The geographical diversity of the workforce across various geographic regions.
								(b)Plan required
 (1)In generalBased on the results of the assessment conducted under subsection (a), the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and in consultation with the Secretaries of the military departments, shall develop and implement a plan to diversify and strengthen the research and engineering workforce of the Department of Defense.
 (2)ElementsThe plan required by paragraph (1) shall— (A)align with science and technology strategy priorities of the Department of Defense, including the emerging and future warfighter technology requirements identified by the Department;
 (B)except as provided in subsection (c)(2), set forth steps for the implementation of each recommendation included in the 2013 report of the RAND corporation titled First Steps Toward Improving DoD STEM Workforce Diversity;
 (C)harness the full range of the Department’s STEM programs and other Department sponsored programs to develop and attract top talent;
 (D)use existing authorities to attract and retain students, academics, and other talent;
 (E)establish and use contracts, agreements, or other arrangements with institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), including historically black colleges and universities and other minority-serving institutions (as described in section 371(a) of such Act (20 U.S.C. 1067q(a)) to enable easy and efficient access to research and researchers for Government sponsored basic and applied research and studies at each institution, including contracts, agreements, and other authorized arrangements such as those authorized under—
 (i)section 217 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2358 note); and
 (ii)such other authorities as the Secretary determines to be appropriate; and
 (F)include recommendations for changes in authorities, regulations, policies, or any other relevant areas that would support the achievement of the goals set forth in the plan.
 (3)Submittal to congressNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes—
 (A)the plan developed under paragraph (1); and (B)with respect to each recommendation described in paragraph (2)(B) that the Secretary has implemented or expects to implement—
 (i)a summary of actions that have been taken to implement the recommendation; and
 (ii)a schedule, with specific milestones, for completing the implementation of the recommendation.
									(c)Deadline for implementation
 (1)In generalExcept as provided in paragraph (2), not later than 18 months after the date of the enactment of this Act the Secretary of Defense shall carry out activities to implement the plan developed under subsection (b).
							(2)Exception for implementation of certain recommendations
 (A)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described in subsection (b)(2)(B) after the date specified in paragraph (1) if the Secretary provides the congressional defense committees with a specific justification for the delay in implementation of such recommendation on or before such date.
 (B)NonimplementationThe Secretary of Defense may opt not to implement a recommendation described in subsection (b)(2)(B) if the Secretary provides to the congressional defense committees, on or before the date specified in paragraph (1)—
 (i)a specific justification for the decision not to implement the recommendation; and
 (ii)a summary of the alternative actions the Secretary plans to take to address the issues underlying the recommendation.
 (d)STEM definedIn this section, the term STEM means science, technology, engineering, and mathematics.
						230.Policy on the talent management of digital expertise and software
					professionals
						(a)Policy
 (1)In generalIt shall be a policy of the Department of Defense to promote and maintain digital expertise and software development as core competencies of civilian and military workforces of the Department, and as a capability to support the National Defense Strategy, which policy shall be achieved by—
 (A)the recruitment, development, and incentivization of retention in and to the civilian and military workforce of the Department of individuals with aptitude, experience, proficient expertise, or a combination thereof in digital expertise and software development;
 (B)at the discretion of the Secretaries of the military departments, the development and maintenance of civilian and military career tracks related to digital expertise, and related digital competencies for members of the Armed Forces, including the development and maintenance of training, education, talent management, incentives, and promotion policies in support of members at all levels of such career tracks; and
 (C)the development and application of appropriate readiness standards and metrics to measure and report on the overall capability, capacity, utilization, and readiness of digital engineering professionals to develop and deliver operational capabilities and employ modern business practices.
 (2)Digital engineering definedFor purposes of this section, the term digital engineering means the discipline and set of skills involved in the creation, processing, transmission, integration, and storage of digital data, including data science, machine learning, software engineering, software product management, and artificial intelligence product management.
 (b)Implementation planNot later than May 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan that describes how the Department of Defense will execute the policy described in subsection (a).
						(c)Responsibility
 (1)Appointment of officerNot later than 270 days after the date of enactment of this Act, the Secretary of Defense may appoint a civilian official responsible for the development and implementation of the policy and implementation plan set forth in subsections (a) and (b), respectively. The official shall be known as the Chief Digital Engineering Recruitment and Management Officer of the Department of Defense.
 (2)Expiration of appointmentThe appointment of the Officer under paragraph (1) shall expire on September 30, 2024.
							231.Digital engineering capability to automate testing and evaluation
						(a)Digital engineering capability
 (1)In generalThe Secretary of Defense shall establish a digital engineering capability to be used—
 (A)for the development and deployment of digital engineering models for use in the defense acquisition process; and
 (B)to provide testing infrastructure and software to support automated approaches for testing, evaluation, and deployment throughout the defense acquisition process.
 (2)RequirementsThe capability developed under subsection (a) shall meet the following requirements:
 (A)The capability will be accessible to, and useable by, individuals throughout the Department of Defense who have responsibilities relating to capability design, development, testing, evaluation, and operation.
 (B)The capability will provide for the development, validation, use, curation, and maintenance of technically accurate digital systems, models of systems, subsystems, and their components, at the appropriate level of fidelity to ensure that test activities adequately simulate the environment in which a system will be deployed.
 (C)The capability will include software to automate testing throughout the program life cycle, including to satisfy developmental test requirements and operational test requirements. Such software may be developed in accordance with the authorities provided under section 800, and shall support—
 (i)security testing that includes vulnerability scanning and penetration testing performed by individuals, including threat-based red team exploitations and assessments with zero-trust assumptions; and
 (ii)high-confidence distribution of software to the field on a time-bound, repeatable, frequent, and iterative basis.
									(b)Demonstration activities
 (1)In generalIn developing the capability required under subsection (a), the Secretary of Defense shall carry out activities to demonstrate digital engineering approaches to automated testing that—
 (A)enable continuous software development and delivery; (B)satisfy developmental test requirements for the software-intensive programs of the Department of Defense; and
 (C)satisfy operational test and evaluation requirements for such programs. (2)Program selectionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall assess and select not fewer than four and not more than ten programs of the Department of Defense to participate in the demonstration activities under paragraph (1), including—
 (A)at least one program participating in the pilot program authorized under section 873 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223a note);
 (B)at least one program participating in the pilot program authorized under section 874 of such Act (Public Law 115–91; 10 U.S.C. 2302 note);
 (C)at least one major defense acquisition program (as defined in section 2430 of title 10, United States Code);
 (D)at least one command and control program; (E)at least one defense business system (as defined in section 2222(i) of title 10, United States Code); and
 (F)at least one program from each military service. (3)Additional requirementsAs part of the demonstration activities under paragraph (1), the Secretary shall—
 (A)conduct a comparative analysis that assesses the risks and benefits of the digital engineering supported automated testing approaches of the programs participating in the demonstration activities relative to traditional testing approaches that are not supported by digital engineering;
 (B)ensure that the intellectual property strategy for each of the programs participating in the demonstration activities is best aligned to meet the goals of the program; and
 (C)develop a workforce and infrastructure plan to support any new policies and guidance implemented in connection with the demonstration activities, including any policies and guidance implemented after the completion of such activities.
 (c)Policies and guidance requiredNot later than one year after the date of the enactment of this Act, based on the results of the demonstration activities carried out under subsection (b), the Secretary of Defense shall issue or modify policies and guidance to—
 (1)promote the use of digital engineering capabilities for development and for automated testing; and
 (2)address roles, responsibilities, and procedures relating to such capabilities.
							(d)Steering committee
 (1)In generalThe Secretary of Defense shall establish a steering committee to assist the Secretary in carrying out subsections (a) through (c).
 (2)MembershipThe steering committee shall be composed of the following members or their designees:
 (A)The Under Secretary of Defense for Research and Engineering. (B)The Under Secretary of Defense for Acquisition and Sustainment.
 (C)The Chief Information Officer. (D)The Director of Operational Test and Evaluation.
 (E)The Director of Cost Assessment and Program Evaluation. (F)The Service Acquisition Executives.
 (G)The Service testing commands. (H)The Director of the Defense Digital Service.
								(e)Reports required
 (1)ImplementationNot later than March 15, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the Secretary in implementing subsections (a) through (c). The report shall include an explanation of how the results of the demonstration activities carried out under subsection (b) will be incorporated into the policy and guidance required under subsection (c), particularly the policy and guidance of the members of the steering committee established under subsection (d).
 (2)Legislative recommendationsNot later than October 15, 2020, the Secretary of Defense shall provide to the congressional defense committees a briefing that identifies any changes to existing law that may be necessary to facilitate the implementation of subsections (a) through (c).
							(f)Independent assessment
 (1)In generalNot later than March 15, 2021, the Defense Innovation Board and the Defense Science Board shall jointly complete an independent assessment of the progress of the Secretary in implementing subsections (a) through (c). The Secretary of Defense shall ensure that the Defense Innovation Board and the Defense Science Board have access to the resources, data, and information necessary to complete the assessment.
 (2)Information to CongressNot later than 30 days after the date on which the assessment under paragraph (1) is completed, the Defense Innovation Board and the Defense Science Board shall jointly provide to the congressional defense committees—
 (A)a report summarizing the assessment; and (B)a briefing on the findings of the assessment.
								232.Process to align policy formulation and emerging technology
					development
 (a)Alignment of policy and technological developmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a process to ensure that the policies of the Department of Defense relating to emerging technology are formulated and updated continuously as such technology is developed by the Department.
 (b)ElementsAs part of the process established under subsection (a), the Secretary shall—
 (1)specify the role of each covered official in ensuring that the formulation of policies relating to emerging technology is carried out concurrently with the development of such technology; and
 (2)incorporate procedures for the continuous legal review of— (A)weapons and other defense systems that incorporate or use emerging technology; and
 (B)treaties that may be affected by such technology. (c)Briefing requiredNot later than 30 days after the date on which the Secretary of Defense establishes the process required under subsection (a), the Secretary shall provide to the congressional defense committees a briefing on such process.
 (d)DefinitionsIn this section: (1)The term covered official means the following:
 (A)The Chairman of the Joint Chiefs of Staff. (B)The Under Secretary of Defense for Research and Engineering.
 (C)The Under Secretary of Defense for Acquisition and Sustainment. (D)The Under Secretary of Defense for Policy.
 (E)The commanders of combatant commands with responsibilities involving the use of weapons or other defense systems that incorporate or use emerging technology, as determined by the Secretary of Defense.
 (F)The Secretaries of the military departments. (2)The term emerging technology means technology determined to be in an emerging phase of development by the Secretary of Defense, including quantum computing, technology for the analysis of large and diverse sets of data (commonly known as big data analytics), artificial intelligence, autonomous technology, robotics, directed energy, hypersonics, biotechnology, and such other technology as may be identified by the Secretary.
							233.Improvement of the Strategic Capabilities Office of the Department of
					Defense
						(a)Organization
 (1)Authority of Deputy Secretary of DefenseThe Deputy Secretary of Defense shall exercise authority and direction over the Strategic Capabilities Office of the Department of Defense (referred to in this section as the Office).
 (2)Authority of DirectorThe Director of the Office shall report directly to the Deputy Secretary of Defense.
 (3)DelegationIn exercising authority and direction over the Office under subsection (a), the Deputy Secretary of Defense may delegate administrative, management, and other duties to the Director of the Defense Advanced Research Projects Agency, as needed, to effectively and efficiently execute the mission of the Office.
							(b)Cross-functional teams
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Deputy Secretary of Defense shall establish the following cross-functional teams to improve the effectiveness of the Office:
 (A)A transition cross-functional team to improve the efficiency and effectiveness with which the programs of the Office may be transitioned into—
 (i)research and development programs of the military services and other agencies of the Department of Defense; and
 (ii)programs of such services and agencies in operational use.
 (B)A technical cross functional team to improve the continuous technical assessment and review of the programs of the Office during program selection and execution.
 (2)MembershipThe Deputy Secretary of Defense shall select individuals to serve on the cross-functional teams described in paragraph (1) from among individuals in the defense research and engineering enterprise, acquisition community, Joint Staff, combatant commands, and other organizations, as determined to be appropriate by the Deputy Secretary.
							234.Pilot program on enhanced civics education
 (a)In generalThe Secretary of Defense, in consultation with the Secretary of Education, shall carry out a pilot program under which the Secretary provides enhanced educational support and funding to eligible entities to improve civics education programs taught by such entities.
 (b)PurposeThe purpose of the pilot program is to provide enhanced civics education on the following topics:
 (1)Critical thinking and media literacy. (2)Voting and other forms of political and civic engagement.
 (3)Interest in employment, and careers, in public service. (4)Understanding of United States law, history, and Government.
 (5)The ability of participants to collaborate and compromise with others to solve problems.
 (c)ConsiderationsIn carrying out the pilot program, the Secretary of Defense shall consider innovative approaches for improving civics education.
 (d)Metrics and evaluationsThe Secretary of Defense shall establish metrics and undertake evaluations to determine the effectiveness of the pilot program, including each of the activities carried out under subsection (e).
 (e)Types of support authorizedUnder the pilot program the Secretary of Defense— (1)shall provide support to eligible entities to address, at a minimum—
 (A)the development or modification of curricula relating to civics education;
 (B)classroom activities, thesis projects, individual or team projects, internships, or community service activities relating to civics;
 (C)collaboration with government entities, nonprofit organizations, or consortia of such entities and organizations to provide participants with civics-related experiences;
 (D)civics-related faculty development programs; (E)recruitment of educators who are highly qualified in civics education to teach civics or to assist with the development of curricula for civics education;
 (F)presentation of seminars, workshops, and training for the development of skills associated with civic engagement;
 (G)activities that enable participants to interact with government officials and entities;
 (H)expansion of civics education programs and outreach for members of the Armed Forces, dependents and children of such members, and employees of the Department of Defense; and
 (I)opportunities for participants to obtain work experience in fields relating to civics; and
 (2)may provide any other form of support the Secretary determines to be appropriate to enhance the civics education taught by eligible entities.
 (f)ReportNot later than 180 days after the conclusion of the first full academic year during which the pilot program is carried out, the Secretary of Defense shall submit to the congressional defense committees a report that includes—
 (1)a description of the pilot program, including the a description of the specific activities carried out under subsection (e); and
 (2)the metrics and evaluations used to assess the effectiveness of the program as required under subsection (d).
 (g)DefinitionsIn this section: (1)The term civics education program means an educational program that provides participants with—
 (A)knowledge of law, government, and the rights of citizens; and (B)skills that enable participants to responsibly participate in democracy.
 (2)The term eligible entity means any of following: (A)A local education agency that hosts a unit of the Junior Reserve Officers’ Training Corps.
 (B)A school operated by the Department of Defense Education Activity. 235.Technology and national security fellowship (a)Fellowship program (1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, may establish a civilian fellowship program designed to place eligible individuals within the Department of Defense and Congress to increase the number of national security professionals with science, technology, engineering, and mathematics credentials employed by the Department.
 (2)DesignationThe fellowship program established under paragraph (1) shall be known as the Technology and National Security Fellowship (in this section referred to as the fellows program).
 (3)AssignmentsEach individual selected for participation in the fellows program shall be assigned to a one year position within—
 (A)the Department of Defense; or (B)a congressional office with emphasis on defense and national security matters.
 (4)Pay and benefitsTo the extent practicable, each individual assigned to a position under paragraph (3)—
 (A)shall be compensated at a rate of basic pay that is equivalent to the rate of basic pay payable for a position at level 10 of the General Schedule; and
 (B)shall be treated as an employee of the United States during the assignment.
								(b)Eligible individuals
 (1)Eligibility for DOD assignmentSubject to subsection (e), an individual eligible for an assignment in the Department of Defense under subsection (a)(3)(A) is an individual who—
 (A)is a citizen of the United States; and
 (B)either— (i)expects to be awarded a bachelor's degree, associate's degree, or graduate degree that, as determined by the Secretary, focuses on science, technology, engineering, or mathematics course work not later than 180 days after the date on which the individual submits an application for participation in the fellows program;
 (ii)possesses a bachelor's degree, associate's degree, or graduate degree that, as determined by the Secretary, focuses on science, technology, engineering, or mathematics course work; or
 (iii)is an employee of the Department of Defense and possesses a bachelor's degree, associate's degree, or graduate degree that, as determined by the Secretary, focuses on science, technology, engineering, or mathematics course work.
 (2)Eligibility for congressional assignmentSubject to subsection (e), an individual eligible for an assignment in a congressional office under subsection (a)(3)(B) is an individual who—
 (A)meets the requirements specified in paragraph (1); and (B)has not less than 3 years of relevant work experience in the field of science, technology, engineering, or mathematics.
 (c)ApplicationEach individual seeking to participate in the fellows program shall submit to the Secretary an application therefor at such time and in such manner as the Secretary shall specify.
 (d)CoordinationIn carrying out this section, the Secretary may consider working through the following entities:
 (1)The National Security Innovation Network.
 (2)Universities. (3)Science and technology reinvention laboratories and test and evaluation centers of the Department of Defense.
 (4)Other organizations of the Department of Defense or public and private sector organizations, as determined appropriate by the Secretary.
							(e)Modifications to fellows
 programThe Secretary may modify the terms and procedures of the fellows program in order to better achieve the goals of the program and to support workforce needs of the Department of Defense.
 (f)ConsultationThe Secretary may consult with the heads of the agencies, components, and other elements of the Department of Defense, Members and committees of Congress, and such institutions of higher education and private entities engaged in work on national security and emerging technologies as the Secretary considers appropriate for purposes of the fellows program, including with respect to assignments in the fellows program.
						236.Documentation relating to the Advanced Battle Management System
 (a)Documentation requiredNot later than the date specified in subsection (b), the Secretary of the Air Force shall submit to the congressional defense committees the following documentation relating to the Advanced Battle Management System:
 (1)A list that identifies each program, project, and activity that contributes to the architecture of the Advanced Battle Management System.
 (2)The final analysis of alternatives for the Advanced Battle Management System.
 (3)The requirements for the networked data architecture necessary for the Advanced Battle Management System to provide multidomain command and control and battle management capabilities and a development schedule for such architecture.
 (b)Date specifiedThe date specified in this subsection is the earlier of— (1)the date that is 180 days after the date on which the final analysis of alternatives for the Advanced Battle Management System is completed; or
 (2)June 1, 2020. (c)Advanced Battle Management System definedIn this section, the term Advanced Battle Management System means the Advanced Battle Management System of Systems capability of the Air Force, including each program, project, and activity that contributes to such capability.
						237.Sensor data integration for fifth generation aircraft
 (a)F–35 sensor dataThe Secretary of Defense shall ensure that—
 (1)information collected by the passive and active on-board sensors of the F–35 Joint Strike Fighter aircraft is capable of being shared, in real time, with joint service users in cases in which the Joint Force Commander determines that sharing such information would be operationally advantageous; and
 (2)the Secretary has developed achievable, effective, and suitable concepts and supporting technical architectures to collect, store, manage, and disseminate information collected by such sensors.
							(b)GAO study and report
 (1)StudyThe Comptroller General of the United States shall conduct a study of the sensor data collection and dissemination capability of fifth generation aircraft of the Department of Defense.
 (2)ElementsThe study required by paragraph (1) shall include an assessment of the following—
 (A)the extent to which the Department has established doctrinal, organizational, or technological methods of managing the large amount of sensor data that is currently collected and which may be collected by existing and planned advanced fifth generation aircraft;
 (B)the status of the existing sensor data collection, storage, dissemination, and management capability and capacity of fifth generation aircraft, including the F–35, the F–22, and the B–21; and
 (C)the ability of the F–35 aircraft and other fifth generation aircraft to share information collected by the aircraft in real-time with other joint service users as described in subsection (a)(1).
								(3)Study results
 (A)Interim briefingNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall provide to the congressional defense committees a briefing on the preliminary findings of the study conducted under this subsection.
 (B)Final resultsThe Comptroller General shall provide the final results of the study conducted under this subsection to the congressional defense committees at such time and in such format as is mutually agreed upon by the committees and the Comptroller General at the time of the briefing under subparagraph (A).
 238.Sense of Congress on future vertical lift technologiesIt is the sense of Congress that the Army should continue to invest in research, development, test, and evaluation programs to mature future vertical lift technologies, including programs to improve pilot situational awareness, increase flight operations safety, and reduce operation and maintenance costs.
					239.Use of funds for Strategic Environmental
					Research Program, Environmental Security Technical
			 Certification Program, and
 Operational Energy Capability ImprovementOf the funds authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201 for the Strategic Environmental Research Program, Operational Energy Capability Improvement, and the Environmental Security Technical Certification Program, the Secretary of Defense shall, acting through the Under Secretary of Defense for Acquisition and Sustainment, expend amounts as follows:
 (1)Not less than $10,000,000 on the development and demonstration of long duration on-site energy battery storage for distributed energy assets.
 (2)Not less than $10,000,000 on the development, demonstration, and validation of non-fluorine based firefighting foams.
 (3)Not less than $10,000,000 on the development, demonstration, and validation of secure microgrids for both installations and forward operating bases.
 (4)Not less than $1,000,000 on the development, demonstration, and validation of technologies that can harvest potable water from air.
						240.Limitation and report on Indirect Fire Protection Capability Increment 2
					capability
						(a)Limitation and report on Indirect Fire
 Protection Capability Increment 2Not more than 50 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Army may be obligated or expended for research, development, test, and evaluation for the Indirect Fire Protection Capability Increment 2 capability until the Secretary of the Army submits to the congressional defense committees a report on the Indirect Fire Protection Capability Increment 2 program that contains the following:
 (1)An assessment of whether the requirements previously established for the enduring program meet the anticipated threat at the time of planned initial operating capability and fully operating capability.
 (2)A list of candidate systems considered to meet the Indirect Fire Protection Capability Increment 2 enduring requirement, including those fielded or in development by the Army and other elements of the Department of Defense.
 (3)An assessment of each candidate system’s capability against representative threats.
 (4)An assessment of other relevant specifications of each candidate system, including cost of development, cost per round if applicable, technological maturity, and logistics and sustainment.
 (5)A plan for how the Army will integrate the chosen system or systems into the Integrated Air and Missile Defense Battle Command System.
 (6)An assessment of the results of the performance, test, evaluation, integration, and interoperability of batteries one and two of the interim solution.
 (b)Notification requiredNot later than 10 days after the date on which the President submits the annual budget request of the President for fiscal year 2021 pursuant to section 1105 of title 31, United States Code, the Secretary of the Defense shall, without delegation, submit to the congressional defense committees a notification identifying the military services or agencies that will be responsible for the conduct of air and missile defense in support of joint campaigns as it applies to defense against current and emerging missile threats. The notification shall identify the applicable programs of record to address such threats, including each class of cruise missile threat.
						CPlans, Reports, and Other Matters
					251.Master plan for implementation of authorities relating to science and
					technology reinvention laboratories
 (a)Plan requiredThe Secretary of Defense, jointly with the Secretaries of the military departments and in consultation with the Under Secretary of Defense for Research and Engineering, shall develop a master plan for using existing authorities to strengthen and modernize the workforce and capabilities of the science and technology reinvention laboratories of the Department of Defense (referred to in this section as the laboratories) to enhance the ability of the laboratories to execute missions in the most efficient and effective manner.
 (b)ElementsThe master plan required under subsection (a) shall include, with respect to the laboratories, the following:
 (1)A summary of hiring and staffing deficiencies at laboratories, by location, and the effect of such deficiencies on the ability of the laboratories—
 (A)to meet existing and future requirements of the Department of Defense; and
 (B)to recruit and retain qualified personnel. (2)A summary of existing and emerging military research, development, test, and evaluation mission areas requiring the use of the laboratories.
 (3)An explanation of the laboratory staffing capabilities required for each mission area identified under paragraph (2).
 (4)Identification of specific projects, including hiring efforts and management reforms, that will be carried out—
 (A)to address the deficiencies identified in paragraph (1); and (B)to support the existing and emerging mission areas identified in paragraph (2).
 (5)For each project identified under paragraph (4)—
 (A)a summary of the plan for the project; (B)a description of the resources that will be applied to the project; and
 (C)a schedule of required investments that will be made as part of the project.
 (6)A description of how the Department, including each military department concerned, will carry out the projects identified in paragraph (4) using existing authorities.
 (7)Identification of any statutory, regulatory, or management-related barriers to implementing the master plan and a description of policy and legislative options that may be applied to address such barriers.
 (c)ConsultationIn developing the master plan required under subsection (a), the Secretary of Defense, the Secretaries of the military departments, and the Under Secretary of Defense for Research and Engineering shall consult with—
 (1)the Service Acquisition Executives with responsibilities relevant to the laboratories;
 (2)the commander of each military command with responsibilities relating to research and engineering that is affected by the master plan; and
 (3)any other officials determined to be relevant by the Secretary of Defense, the Secretaries of the military departments, and the Under Secretary of Defense for Research and Engineering.
 (d)Final reportNot later than October 30, 2020, the Secretary of Defense, jointly with the Secretaries of the military departments and in consultation with the Under Secretary of Defense for Research and Engineering, shall submit to the congressional defense committees—
 (1)the master plan developed under subsection (a); (2)a report on the activities carried out under this section; and
 (3)a report that identifies any barriers that prevent the full use and implementation of existing authorities, including any barriers presented by the policies, authorities, and activities of—
 (A)organizations and elements of the Department of Defense; and (B)organizations outside the Department.
								252.Infrastructure to support research, development, test, and evaluation
					missions
 (a)Master plan requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and in coordination with the Secretaries of the military departments, shall develop and implement a master plan that addresses the research, development, test, and evaluation infrastructure and modernization requirements of the Department of Defense, including the science and technology reinvention laboratories and the facilities of the Major Range and Test Facility Base.
 (b)ElementsThe master plan required under subsection (a) shall include, with respect to the research, development, test, and evaluation infrastructure of the Department of Defense, the following:
 (1)A summary of deficiencies in the infrastructure, by location, and the effect of the deficiencies on the ability of the Department—
 (A)to meet current and future military requirements identified in the National Defense Strategy;
 (B)to support science and technology development and acquisition programs; and
 (C)to recruit and train qualified personnel. (2)A summary of existing and emerging military research, development, test, and evaluation mission areas, by location, that require modernization investments in the infrastructure—
 (A)to improve operations in a manner that may benefit all users; (B)to enhance the overall capabilities of the research, development, test, and evaluation infrastructure, including facilities and resources;
 (C)to improve safety for personnel and facilities; and (D)to reduce the long-term cost of operation and maintenance.
 (3)Identification of specific infrastructure projects that are required to address the infrastructure deficiencies identified under paragraph (1) or to support the existing and emerging mission areas identified under paragraph (2).
 (4)For each project identified under paragraph (3)— (A)a description of the scope of work;
 (B)a cost estimate; (C)a summary of the plan for the project;
 (D)an explanation of the level of priority that will be given to the project; and
 (E)a schedule of required infrastructure investments. (5)A description of how the Department, including each military department concerned, will carry out the infrastructure projects identified in paragraph (3) using the range of authorities and methods available to the Department, including—
 (A)military construction authority under section 2802 of title 10, United States Code;
 (B)unspecified minor military construction authority under section 2805(a) of such title;
 (C)laboratory revitalization authority under section 2805(d) of such title;
 (D)the authority to carry out facility repair projects, including the conversion of existing facilities, under section 2811 of such title;
 (E)the authority provided under the Defense Laboratory Modernization Pilot Program under section 2803 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2358 note);
 (F)methods that leverage funding from entities outside the Department, including public-private partnerships, enhanced use leases and real property exchanges;
 (G)the authority to conduct commercial test and evaluation activities at a Major Range and Test Facility Installation, under section 2681 of title 10, United States Code; and
 (H)any other authorities and methods determined to be appropriate by the Secretary of Defense.
 (6)Identification of any regulatory or policy barriers to the effective and efficient implementation of the master plan.
 (c)Consultation and coordinationIn developing and implementing the plan required under subsection (a), the Secretary of Defense shall—
 (1)consult with existing and anticipated customers and users of the capabilities of the Major Range and Test Facility Base and science and technology reinvention laboratories;
 (2)ensure consistency with the science and technology roadmaps and strategies of the Department of Defense and the Armed Forces; and
 (3)ensure consistency with the strategic plan for test and evaluation resources required by section 196(d) of title 10, United States Code.
 (d)Submittal to CongressNot later than January 1, 2021, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to the congressional defense committees the master plan developed under subsection (a).
 (e)Research, development, test, and evaluation infrastructure definedIn this section, the term research, development, test, and evaluation infrastructure means the infrastructure of—
 (1)the science and technology reinvention laboratories (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note));
 (2)the Major Range and Test Facility Base (as defined in section 2358a(f)(3) of title 10, United States Code); and
 (3)other facilities that support the research development, test, and evaluation activities of the Department.
							253.Energetics plan
 (a)Plan requiredThe Under Secretary of Defense for Research and Engineering shall, in coordination with the technical directors at defense laboratories and such other officials as the Under Secretary considers appropriate, develop an energetics research and development plan to ensure a long-term multi-domain research, development, prototyping, and experimentation effort that—
 (1)maintains United States technological superiority in energetics technology critical to national security;
 (2)efficiently develops new energetics technologies and transitions them into operational use, as appropriate; and
 (3)maintains a robust industrial base and workforce to support Department of Defense requirements for energetic materials.
 (b)BriefingNot later than one year after the date of the enactment of this Act, the Under Secretary shall brief the congressional defense committees on the plan developed under subsection (a).
						254.Strategy and implementation plan for fifth generation information and
					communications technologies
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall develop—
 (1)a strategy for harnessing fifth generation (commonly known as 5G) information and communications technologies to enhance military capabilities, maintain a technological advantage on the battlefield, and accelerate the deployment of new commercial products and services enabled by 5G networks throughout the Department of Defense; and
 (2)a plan for implementing the strategy developed under paragraph (1). (b)ElementsThe strategy required under subsection (a) shall include the following elements:
 (1)Adoption and use of secure fourth generation (commonly known as 4G) communications technologies and the transition to advanced and secure 5G communications technologies for military applications and for military infrastructure.
 (2)Science, technology, research, and development efforts to facilitate the advancement and adoption of 5G technology and new uses of 5G systems, subsystems, and components, including—
 (A)5G testbeds for developing military and dual-use applications; and (B)spectrum-sharing technologies and frameworks.
 (3)Strengthening engagement and outreach with industry, academia, international partners, and other departments and agencies of the Federal Government on issues relating to 5G technology and the deployment of such technology, including development of a common industrial base for secure microelectronics.
 (4)Defense industrial base supply chain risk, management, and opportunities.
 (5)Preserving the ability of the Joint Force to achieve objectives in a contested and congested spectrum environment.
 (6)Strengthening the ability of the Joint Force to conduct full spectrum operations that enhance the military advantages of the United States.
 (7)Securing the information technology and weapon systems of the Department against malicious activity.
 (8)Advancing the deployment of secure 5G networks nationwide. (9)Such other matters as the Secretary of Defense determines to be relevant.
 (c)ConsultationIn developing the strategy and implementation plan required under subsection (a), the Secretary of Defense shall consult with the following:
 (1)The Chief Information Officer of the Department of Defense. (2)The Under Secretary of Defense for Research and Engineering.
 (3)The Under Secretary of Defense for Acquisition and Sustainment. (4)The Under Secretary of Defense for Intelligence.
 (5)Service Acquisition Executives of each military service. (d)Periodic briefings (1)In generalNot later than March 15, 2020, and not less frequently than once every three months thereafter through March 15, 2022, the Secretary of Defense shall provide to the congressional defense committees a briefing on the development and implementation of the strategy required under subsection (a), including an explanation of how the Department of Defense—
 (A)is using secure 5G wireless network technology; (B)is reshaping the Department’s policy for producing and procuring secure microelectronics; and
 (C)is working in the interagency and internationally to develop common policies and approaches.
 (2)ElementsEach briefing under paragraph (1) shall include information on— (A)efforts to ensure a secure supply chain for 5G wireless network equipment and microelectronics;
 (B)the continued availability of electromagnetic spectrum for warfighting needs;
 (C)planned implementation of 5G wireless network infrastructure in warfighting networks, base infrastructure, defense-related manufacturing, and logistics;
 (D)steps taken to work with allied and partner countries to protect critical networks and supply chains; and
 (E)such other topics as the Secretary of Defense considers relevant. 255.Department-wide software science and technology strategy (a)Designation of senior officialNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and in consultation with the Under Secretary of Defense for Acquisition and Sustainment and appropriate public and private sector organizations, shall designate a single official or existing entity within the Department of Defense as the official or entity (as the case may be) with principal responsibility for guiding the development of science and technology activities related to next generation software and software reliant systems for the Department, including—
 (1)research and development activities on new technologies for the creation of highly secure, scalable, reliable, time-sensitive, and mission-critical software;
 (2)research and development activities on new approaches and tools to software development and deployment, testing, integration, and next generation software management tools to support the rapid insertion of such software into defense systems;
 (3)foundational scientific research activities to support advances in software;
 (4)technical workforce and infrastructure to support defense science and technology and software needs and mission requirements;
 (5)providing capabilities, including technologies, systems, and technical expertise to support improved acquisition of software reliant business and warfighting systems; and
 (6)providing capabilities, including technologies, systems, and technical expertise to support defense operational missions which are reliant on software.
 (b)Development of strategyThe official or entity designated under subsection (a) shall develop a Department-wide strategy for the research and development of next generation software and software reliant systems for the Department of Defense, including strategies for—
 (1)types of software-related activities within the science and technology portfolio of the Department;
 (2)investment in new approaches to software development and deployment, and next generation management tools;
 (3)ongoing research and other support of academic, commercial, and development community efforts to innovate the software development, engineering, and testing process, automated testing, assurance and certification for safety and mission critical systems, large scale deployment, and sustainment;
 (4)to the extent practicable, implementing or continuing the implementation of the recommendations set forth in—
 (A)the final report of the Defense Innovation Board submitted to the congressional defense committees under section 872 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1497);
 (B)the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems described in section 868 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2223 note); and
 (C)other relevant studies on software research, development, and acquisition activities of the Department of Defense.
 (5)supporting the acquisition, technology development, testing, assurance, and certification and operational needs of the Department through the development of capabilities, including personnel and research and production infrastructure, and programs in—
 (A)the science and technology reinvention laboratories (as designated under section 1105 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note));
 (B)the facilities of the Major Range and Test Facility Base (as defined in section 2358a(f)(3) of title 10, United States Code);
 (C)the Defense Advanced Research Projects Agency; and (D)universities, federally funded research and development centers, and service organizations with activities in software engineering; and
 (6)the transition of relevant capabilities and technologies to relevant programs of the Department, including software-reliant cyber-physical systems, tactical systems, enterprise systems, and business systems.
 (c)Submittal to congressNot later than one year after the date of the enactment of this Act, the official or entity designated under subsection (a) shall submit to the congressional defense committees the strategy developed under subsection (b).
						256.Artificial intelligence education strategy
						(a)Strategy required
 (1)In generalThe Secretary of Defense shall develop a strategy for educating servicemembers in relevant occupational fields on matters relating to artificial intelligence.
 (2)ElementsThe strategy developed under subsection (a) shall include a curriculum designed to give servicemembers a basic knowledge of artificial intelligence. The curriculum shall include instruction in—
 (A)artificial intelligence design; (B)software coding;
 (C)potential military applications for artificial intelligence; (D)the impact of artificial intelligence on military strategy and doctrine;
 (E)artificial intelligence decisionmaking via machine learning and neural networks;
 (F)ethical issues relating to artificial intelligence; (G)the potential biases of artificial intelligence;
 (H)potential weakness in artificial intelligence technology; (I)opportunities and risks; and
 (J)any other matters the Secretary of Defense determines to be relevant. (b)Implementation planThe Secretary of Defense shall develop a plan for implementing the strategy developed under subsection (a).
 (c)Submittal to congressNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees—
 (1)the strategy developed under subsection (a); and (2)the implementation plan developed under subsection (b).
							257.Cyber science and technology activities roadmap and reports
						(a)Roadmap for science and technology
					activities to support development of cyber capabilities
 (1)Roadmap requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall develop a roadmap for science and technology activities of the Department of Defense to support development of cyber capabilities to meet Department needs and missions.
 (2)Goal of consistencyThe Secretary shall develop the roadmap required by paragraph (1) to ensure consistency with appropriate Federal interagency, industry, and academic activities.
 (3)ScopeThe roadmap required by paragraph (1) shall—
 (A)cover the development of capabilities that will likely see operational use within the next 25 years or earlier; and
 (B)address cyber operations and cybersecurity.
 (4)ConsultationThe Secretary shall develop the roadmap required by paragraph (1) in consultation with the following:
 (A)The Chief Information Officer of the Department.
 (B)The secretaries and chiefs of the military departments.
 (C)The Director of Operational Test and Evaluation.
 (D)The Commander of the United States Cyber Command.
 (E)The Director of the National Security Agency.
 (F)The Director of the Defense Information Systems Agency.
 (G)The Director of the Defense Advanced Research Projects Agency.
 (H)The Director of the Defense Digital Service.
 (I)Such interagency partners as the Secretary considers appropriate. (5)FormThe Secretary shall develop the roadmap required by paragraph (1) in unclassified form, but may include a classified annex.
 (6)PublicationThe Secretary shall make available to the public the unclassified form of the roadmap developed pursuant to paragraph (1).
							(b)Annual report on cyber science and
					technology activities
 (1)Annual reports requiredIn fiscal years 2021, 2022, and 2023, the Under Secretary of Defense for Research and Engineering shall submit to the congressional defense committees a report on the science and technology activities within the Department of Defense relating to cyber matters during the previous fiscal year, the current fiscal year, and the following fiscal year.
 (2)ContentsEach report submitted pursuant to paragraph (1) shall include, for the period covered by the report, a description and listing of the science and technology activities of the Department relating to cyber matters, including the following:
 (A)Extramural science and technology activities.
 (B)Intramural science and technology activities.
 (C)Major and minor military construction activities.
 (D)Major prototyping and demonstration programs.
 (E)A list of agreements and activities to transition capabilities to acquisition activities, including—
 (i)national security systems; (ii)business systems; and
 (iii)enterprise and network systems. (F)Efforts to enhance the national technical cybersecurity workforce, including specific programs to support education, training, internships, and hiring.
 (G)Efforts to perform cooperative activities with international partners.
 (H)Efforts under the Small Business Innovation Research and the Small Business Technology Transfer Program, including estimated amounts to be expected in the following fiscal year.
 (I)Efforts to encourage partnerships between the Department of Defense and universities participating in the National Centers of Academic Excellence in Cyber Operations and Cyber Defense.
 (3)TimingEach report submitted pursuant to paragraph (1) shall be submitted concurrently with the annual budget request of the President submitted pursuant to section 1105 of title 31, United States Code.
 (4)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							258.Report on B–52 commercial engine replacement program
 (a)Documentation requiredThe Secretary of the Air Force shall submit to the congressional defense committees a report on the B–52 commercial engine replacement program of the Air Force.
 (b)ContentsThe report submitted under subsection (a) shall include the following: (1)The acquisition strategy of the Secretary for the program.
 (2)The cost and schedule estimates of the Secretary for the program. (3)The key performance parameters or equivalent requirements document for the program.
 (4)The test and evaluation strategy of the Secretary for the program. (5)The logistics strategy of the Secretary for the program.
 (6)The post-production fielding strategy of the Secretary for the program. (7)An assessment of the potential for the commercial engine replacement to achieve nuclear system certification.
 (c)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Air Force, not more than 75 percent may be obligated or expended until the date on which the Secretary of the Air Force submits to the congressional defense committees the report required by subsection (a).
						259.Commercial edge computing technologies and best practices for Department of
					Defense warfighting systems
 (a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report on commercial edge computing technologies and best practices for Department of Defense warfighting systems.
 (b)ContentsThe report submitted under subsection (a) shall include the following:
 (1)Identification of initial warfighting system programs of record that will benefit most from accelerated insertion of commercial edge computing technologies and best practices, resulting in significant near-term improvement in system performance and mission capability.
 (2)The plan of the Department of Defense to provide additional funding for the systems identified in paragraph (1) to achieve fielding of accelerated commercial edge computing technologies before or during fiscal year 2021.
 (3)The plan of the Department to identify, manage, and provide additional funding for commercial edge computing technologies more broadly over the next four fiscal years where appropriate for—
 (A)command, control, communications, and intelligence systems;
 (B)logistics systems; and (C)other mission-critical systems.
 (4)A detailed description of the policies, procedures, budgets, and accelerated acquisition and contracting mechanisms of the Department for near-term insertion of commercial edge computing technologies and best practices into military mission-critical systems.
							260.Biannual report on the Joint Artificial Intelligence Center
 (a)Reports requiredNot later than 180 days after the date of the enactment of this Act and biannually thereafter through the end of 2023, the Secretary of Defense shall submit to the congressional defense committees a report on the Joint Artificial Intelligence Center (referred to in this section as the Center).
 (b)ElementsEach report under subsection (a) shall include the following: (1)Information relating to the mission and objectives of the Center.
 (2)A description of the National Mission Initiatives, Component Mission Initiatives, and any other initiatives of the Center, including a description of—
 (A)the activities carried out under the initiatives; (B)any investments made or contracts entered into under the initiatives; and
 (C)the progress of the initiatives. (3)A description of how the Center has sought to leverage lessons learned, share best practices, avoid duplication of efforts, and transition artificial intelligence research efforts into operational capabilities by—
 (A)collaborating with other organizations and elements of the Department of Defense, including the Defense Agencies and the military departments; and
 (B)deconflicting the activities of the Center with the activities of other organizations and elements of the Department.
 (4)A description of any collaboration between— (A)the Center and the private sector, national laboratories, and academia; and
 (B)the Center and international allies and partners. (5)The total number of military, contractor, and civilian personnel who are employed by the Center, assigned to the Center, and performing functions in support of the Center.
 (6)A description of the organizational structure and staffing of the Center.
 (7)A detailed description of the frameworks, metrics, and capabilities established to measure the effectiveness of the Center and the Center’s investments in the National Mission Initiatives and Component Mission Initiatives.
 (8)A description of any new policies, standards, or guidance relating to artificial intelligence that have been issued by the Chief Information Officer of the Department.
 (9)Identification of any ethical guidelines applicable to the use of artificial intelligence by the Department.
 (10)A description of any steps taken by the Center to protect systems that use artificial intelligence from any attempts to misrepresent or alter information used or provided by artificial intelligence.
 (c)Joint Artificial Intelligence Center definedIn this section, the term Joint Artificial Intelligence Center means the Joint Artificial Intelligence Center of the Department of Defense established pursuant to section 238 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2358 note).
						261.Quarterly updates on the Optionally Manned Fighting Vehicle program
 (a)In generalBeginning not later than December 1, 2019, and on a quarterly basis thereafter through October 1, 2022, the Assistant Secretary shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the progress of the Optionally Manned Fighting Vehicle program of the Army.
 (b)ElementsEach briefing under subsection (a) shall include, with respect to the Optionally Manned Fighting Vehicle program, the following elements:
 (1)An overview of funding for the program, including identification of— (A)any obligations and expenditures that have been made under the program; and
 (B)any obligations and expenditures that are planned for the program. (2)An overview of the program schedule.
 (3)An assessment of the status of the program with respect to— (A)the development and approval of technical requirements;
 (B)technological maturity; (C)testing;
 (D)delivery; and (E)program management.
 (4)Any other matters that the Assistant Secretary considers relevant to a full understanding of the status and plans of the program.
 (c)Assistant Secretary definedIn this section, the term Assistant Secretary means the Assistant Secretary of the Army for Acquisition, Logistics, and Technology (or the designee of the Assistant Secretary), in consultation with the Commander of the Army Futures Command (or the designee of the Commander).
						262.National Study on Defense Research At Historically Black Colleges and
					Universities and Other Minority Institutions
 (a)Study requiredThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies will conduct a study on the status of defense research at covered institutions and the methods and means necessary to advance research capacity at covered institutions to comprehensively address the national security and defense needs of the United States.
 (b)DesignationThe study conducted under subsection (a) shall be known as the National Study on Defense Research At Historically Black Colleges and Universities and Other Minority Institutions.
 (c)ElementsThe study conducted under subsection (a) shall include an examination of each of the following:
 (1)The degree to which covered institutions are successful in competing for and executing Department of Defense contracts and grants for defense research.
 (2)Best practices for advancing the capacity of covered institutions to compete for and conduct research programs related to national security and defense.
 (3)The advancements and investments necessary to elevate covered institutions to R2 status or R1 status on the Carnegie Classification of Institutions of Higher Education, consistent with the criteria of the classification system.
 (4)The facilities and infrastructure for defense-related research at covered institutions as compared to the facilities and infrastructure at institutions classified as R1 status on the Carnegie Classification of Institutions of Higher Education.
 (5)Incentives to attract, recruit, and retain leading research faculty to covered institutions.
 (6)Best practices of institutions classified as R1 status on the Carnegie Classification of Institutions of Higher Education, including best practices with respect to—
 (A)the establishment of a distinct legal entity to— (i)enter into contracts or receive grants from the Department;
 (ii)lay the groundwork for future research opportunities; (iii)develop research proposals;
 (iv)engage with defense research funding organizations; and (v)execute the administration of grants; and
 (B)determining the type of legal entity, if any, to establish for the purposes described in subparagraph (A).
 (7)The ability of covered institutions to develop, protect, and commercialize intellectual property created through defense-related research.
 (8)The total amount of defense research funding awarded to all institutions of higher education, including covered institutions, through contracts and grants for each of fiscal years 2010 through 2019 and, with respect to each such institution—
 (A)whether the institution established a distinct legal entity to enter into contracts or receive grants from the Department and, if so, the type of legal entity that was established;
 (B)the total value of contracts and grants awarded to the institution of higher education for each of fiscal years 2010 through 2019;
 (C)the overhead rate of the institution of higher education for fiscal year 2019;
 (D)the institution’s classification on the Carnegie Classification of Institutions of Higher Education; and
 (E)whether the institution qualifies as a covered institution. (9)Recommendations for strengthening and enhancing the programs executed under section 2362 of title 10, United States Code.
 (10)Recommendations to enhance the capacity of covered institutions to transition research products into defense acquisition programs or commercialization.
 (11)Previous executive or legislative actions by the Federal Government to address imbalances in Federal research funding, including such programs as the Defense Established Program to Stimulate Competitive Research (commonly known as DEPSCoR).
 (12)The effectiveness of the Department in attracting and retaining students specializing in science, technology, engineering, and mathematics fields from covered institutions for the Department’s programs on emerging capabilities and technologies.
 (13)Recommendations for the development of incentives to encourage research and educational collaborations between covered institutions and other institutions of higher education.
 (14)Any other matters the Secretary of Defense determines to be relevant to advancing the defense research capacity of covered institutions.
							(d)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the President and the appropriate congressional committees an initial report that includes—
 (A)the findings of the study conducted under subsection (a); and (B)any recommendations that the National Academies may have for action by the executive branch and Congress to improve the participation of covered institutions in Department of Defense research and any actions that may be carried out to expand the research capacity of such institutions.
 (2)Final reportNot later than December 31, 2021, the Secretary of Defense shall submit to the President and the appropriate congressional committees a comprehensive report on the results of the study required under subsection (a).
 (3)Form of reportsEach report submitted under this subsection shall be made publicly available.
							(e)Implementation required
 (1)In generalExcept as provided in paragraph (2), not later than March 1, 2022, the Secretary of Defense shall commence implementation of each recommendation included in the final report submitted under subsection (d)(2).
							(2)Exceptions
 (A)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described paragraph (1) later than March 1, 2022, if—
 (i)the Secretary submits to the congressional defense committees written notice of the intent of the Secretary to delay implementation of the recommendation; and
 (ii)includes, as part of such notice, a specific justification for the delay in implementing the recommendation.
 (B)NonimplementationThe Secretary of Defense may elect not to implement a recommendation described in paragraph (1), if—
 (i)the Secretary submits to the congressional defense committees written notice of the intent of the Secretary not to implement the recommendation; and
 (ii)includes, as part of such notice— (I)the reasons for the Secretary’s decision not to implement the recommendation; and
 (II)a summary of alternative actions the Secretary will carry out to address the purposes underlying the recommendation.
 (3)Implementation planFor each recommendation that the Secretary implements under this subsection, the Secretary shall submit to the congressional defense committees an implementation plan that includes—
 (A)a summary of actions that have been, or will be, carried out to implement the recommendation; and
 (B)a schedule, with specific milestones, for completing the implementation of the recommendation.
 (f)List of covered institutionsThe Secretary of Defense, in consultation with the Secretary of Education and the Presidents of the National Academies, shall make available a list identifying each covered institution examined as part of the study under subsection (a). The list shall be made available on a publicly accessible website and shall be updated not less frequently than once annually until the date on which the final report is submitted under subsection (d)(2).
 (g)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; (B)the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (C)the Committee on Education and Labor of the House of Representatives. (2)The term covered institution means—
 (A)a part B institution (as that term is defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)); or
 (B)any other institution of higher education (as that term is defined in section 101 of such Act (20 U.S.C. 1001)) at which not less than 50 percent of the total student enrollment consists of students from ethnic groups that are underrepresented in the fields of science and engineering.
								263.Study on national security emerging biotechnologies for the Department of
					Defense
						(a)Study required
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Science Board to carry out a study on emerging biotechnologies pertinent to national security.
 (2)ParticipationParticipants in the study shall include the following: (A)Such members of the Board as the Chairman of the Board considers appropriate for the study.
 (B)Such additional temporary members or contracted support as the Secretary—
 (i)selects from those recommended by the Chairman for purposes of the study; and
 (ii)considers to have significant technical, policy, or military expertise. (3)ElementsThe study conducted pursuant to paragraph (1) shall include the following:
 (A)A review of the military understanding and relevancy of applications of emerging biotechnologies to national security requirements of the Department of Defense, including—
 (i)a review of all research and development relating to emerging biotechnologies within the Department of Defense, including areas that demand further priority and investment;
 (ii)a review of interagency cooperation and collaboration on research and development relating to emerging biotechnologies between—
 (I)the Department; (II)other departments and agencies in the Federal Government; and
 (III)appropriate private sector entities that are involved in research and development relating to emerging biotechnologies;
 (iii)an assessment of current biotechnology research in the commercial sector, institutions of higher education, the intelligence community, and civilian agencies of the Federal Government relevant to critical Department of Defense applications of this research;
 (iv)an assessment of the potential national security risks of emerging biotechnologies, including risks relating to foreign powers advancing their use of emerging biotechnologies for military applications and other purposes faster than the Department; and
 (v)an assessment of the knowledge base of the Department with respect to emerging biotechnologies, including scientific expertise and infrastructure in the Department and the capacity of the Department to integrate emerging biotechnologies into its operational concepts, capabilities, and forces.
 (B)An assessment of the technical basis within the Department used to inform the intelligence community of the Department’s collection and analysis needs relating to emerging biotechnologies.
 (C)Development of a recommendation on a definition of emerging biotechnologies, as appropriate for the Department.
 (D)Development of such recommendations as the Board may have for legislative or administrative action relating to national security emerging biotechnologies for the Department.
 (4)Access to informationThe Secretary shall provide the Board with timely access to appropriate information, data, resources, and analysis so that the Board may conduct a thorough and independent analysis as required under this section.
 (5)Report(A)Not later than one year after the date on which the Secretary directs the Board to conduct the study pursuant to paragraph (1), the Board shall transmit to the Secretary a final report on the study.
 (B)Not later than 30 days after the date on which the Secretary receives the final report under subparagraph (A), the Secretary shall submit to the congressional defense committees such report and such comments as the Secretary considers appropriate.
 (b)Briefing requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide the congressional defense committees a briefing on potential national security risks of emerging biotechnologies, including risks relating to foreign powers advancing their use of emerging biotechnologies for military applications and other purposes faster than the Department.
						264.Independent study on optimizing resources allocated to Combating Terrorism
					Technical Support Office
 (a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center under which the center will conduct a study on the optimal use of resources allocated to the Combating Terrorism Technical Support Office.
 (b)Elements of studyIn carrying out the study referred to in subsection (a), the federally funded research and development center with which the Secretary enters into a contract under such subsection shall—
 (1)evaluate the current mission and organization of the Combating Terrorism Technical Support Office and its relation to the objectives outlined in the National Defense Strategy;
 (2)assess the extent to which the activities of the Combating Terrorism Technical Support Office are complementary to and coordinated with other relevant activities by other Department of Defense entities, including activities of the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Acquisition and Sustainment, United States Special Operations Command, and the military departments; and
 (3)identify opportunities to improve the efficiency and effectiveness of the Combating Terrorism Technical Support Office, including through increased coordination, realignment, or consolidation with other entities of the Department of Defense, if appropriate.
 (c)Submission to Department of DefenseNot later than 180 days after the date of the enactment of this Act, the federally funded research and development center that conducts the study under subsection (a) shall submit to the Secretary of Defense a report on the results of the study in both classified and unclassified form.
 (d)Submission to CongressNot later than 30 days after the date on which the Secretary of Defense receives the report under subsection (c), the Secretary shall submit to the congressional defense committees an unaltered copy of the report in both classified and unclassified form, and such comments as the Secretary may have with respect to the report.
						265.Independent assessment of electronic warfare plans and programs
 (a)AssessmentNot later than 120 days after the date of the enactment of this Act and pursuant to the arrangement entered into under section 222, the Secretary of Defense shall seek to engage the private scientific advisory group known as JASON to carry out an independent assessment of electronic warfare plans and programs.
 (b)ElementsIn carrying out the assessment under subsection (a), JASON shall— (1)assess the strategies, programs, order of battle, and doctrine of the Department of Defense related to the electronic warfare mission area and electromagnetic spectrum operations;
 (2)assess the strategies, programs, order of battle, and doctrine of potential adversaries, such as China, Iran, and the Russian Federation, related to the such mission area and operations;
 (3)develop recommendations for improvements to the strategies, programs, and doctrine of the Department of Defense in order to enable the United States to achieve and maintain superiority in the electromagnetic spectrum in future conflicts; and
 (4)develop recommendations for the Secretary of Defense, Congress, and such other Federal entities as JASON considers appropriate, including recommendations for—
 (A)closing technical, policy, or resource gaps;
 (B)improving cooperation and appropriate integration within the Department of Defense entities;
 (C)improving cooperation between the United States and other countries and international organizations as appropriate; and
 (D)such other important matters identified by JASON that are directly relevant to the strategies of the Department of Defense described in paragraph (3).
 (c)LiaisonsThe Secretary of Defense shall appoint appropriate liaisons to JASON to support the timely conduct of the services covered by this section.
 (d)MaterialsThe Secretary of Defense shall provide access to JASON to materials relevant to the services covered by this section, consistent with the protection of sources and methods and other critically sensitive information.
 (e)ClearancesThe Secretary of Defense shall ensure that appropriate members and staff of JASON have the necessary clearances, obtained in an expedited manner, to conduct the services covered by this section.
 (f)ReportNot later than October 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the assessment carried out under subsection (a), including—
 (1)the results of the assessment with respect to each element described in subsection (b);
 (2)the recommendations developed by JASON pursuant to such subsection. (g)Relationship to other lawThe assessment required under subsection (a) is separate and independent from the assessment described in section 255 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1705) and shall be carried out without regard to any agreement entered into under that section or the results of any assessment conducted pursuant to such agreement.
						266.Technical correction to Global Research
 Watch ProgramSection 2365 of title 10, United States Code, is amended—
 (1)in subsections (a) and (d)(2), by striking Assistant Secretary of Defense for Research and Engineering both places it appears and inserting Under Secretary of Defense for Research and Engineering;
 (2)in subsections (d)(3) and (e), by striking Assistant Secretary both places it appears and inserting Under Secretary of Defense for Research and Engineering; and
 (3)in subsection (d), by striking Assistant Secretary both places it appears and inserting Under Secretary.
						IIIOperation and MaintenanceSubtitle
						A—Authorization of AppropriationsSec. 301. Authorization of appropriations.Subtitle
						B—Energy and EnvironmentSec. 311. Timeline for Clearinghouse review of applications for energy
						projects that may have an adverse impact on
			 military operations and
						readiness.Sec. 312. Authority to accept contributions of funds from applicants for
						energy projects for mitigation of impacts on
			 military operations and
						readiness.Sec. 313. Use of proceeds from sale of recyclable materials.Sec. 314. Disposal of recyclable materials.Sec. 315. Department of Defense improvement of previously conveyed utility
						systems serving military installations.Sec. 316. Modification of Department of Defense environmental restoration
						authorities to include Federal Government
			 facilities used by National
						Guard.Sec. 317. Use of operational energy cost savings of Department of
						Defense.Sec. 318. Sale of electricity from alternate energy and cogeneration
						production facilities.Sec. 319. Energy resilience programs and activities.Sec. 320. Technical and grammatical corrections and repeal of obsolete
						provisions relating to energy.Sec. 321. Transfer authority for funding of study and assessment on health
						implications of per- and polyfluoroalkyl substances
			 contamination in
						drinking water by Agency for Toxic Substances and
			 Disease
						Registry.Sec. 322. Replacement of fluorinated aqueous film-forming foam with
						fluorine-free fire-fighting agent.Sec. 323. Prohibition of uncontrolled release of fluorinated aqueous
						film-forming foam at military installations.Sec. 324. Prohibition on use of fluorinated aqueous film forming foam for
						training exercises.Sec. 325. Real-time sound-monitoring at Navy installations where tactical
						fighter aircraft operate.Sec. 326. Development of extreme weather vulnerability and risk assessment
						tool.Sec. 327. Removal of barriers that discourage investments to increase
						military installation resilience.Sec. 328. Budgeting of Department of Defense relating to extreme
						weather.Sec. 329. Prohibition on Perfluoroalkyl Substances and Polyfluoroalkyl
						Substances in Meals Ready-to-Eat Food Packaging.Sec. 330. Disposal of materials containing per- and polyfluoroalkyl
						substances or aqueous film-forming foam.Sec. 331. Agreements to share monitoring data relating to perfluoroalkyl
						and polyfluoroalkyl substances and other
			 contaminants of
						concern.Sec. 332. Cooperative agreements with States to address contamination by
						perfluoroalkyl and polyfluoroalkyl substances.Sec. 333. Plan to phase out use of burn pits.Sec. 334. Information relating to locations of burn pit use.Sec. 335. Data quality review of radium testing conducted at certain
						locations of the Department of the Navy.Sec. 336. Reimbursement of Environmental Protection Agency for certain
						costs in connection with the Twin Cities Army
			 Ammunition Plant,
						Minnesota.Sec. 337. Pilot program for availability of working-capital funds for
						increased combat capability through energy
			 optimization.Sec. 338. Report on efforts to reduce high energy intensity at military
						installations.Subtitle
						C—Treatment of Contaminated Water Near Military
			 InstallationsSec. 341. Short title.Sec. 342. Definitions.Sec. 343. Provision of water uncontaminated with perfluorooctanoic acid
						(PFOA) and perfluorooctane sulfonate (PFOS) for
			 agricultural
						purposes.Sec. 344. Acquisition of real property by Air Force.Sec. 345. Remediation plan.Subtitle
						D—Logistics and SustainmentSec. 351. Materiel readiness metrics and objectives.Sec. 352. Clarification of authority regarding use of working-capital funds
						for unspecified minor military construction
			 projects related to
						revitalization and recapitalization of defense
			 industrial base
						facilities.Sec. 353. Modification to limitation on length of overseas forward
						deployment of naval vessels.Sec. 354. Extension of temporary installation reutilization authority for
						arsenals, depots, and plants.Sec. 355. F–35 Joint Strike Fighter sustainment.Sec. 356. Report on strategic policy for prepositioned materiel and
						equipment.Sec. 357. Pilot program to train skilled technicians in critical
						shipbuilding skills.Sec. 358. Requirement for military department inter-service depot
						maintenance.Sec. 359. Strategy to improve infrastructure of certain depots of the
						Department of Defense.Subtitle
						E—ReportsSec. 361. Readiness reporting.Sec. 362. Technical correction to deadline for transition to Defense
						Readiness Reporting System Strategic.Sec. 363. Report on Navy ship depot maintenance budget.Sec. 364. Report on Runit Dome.Sec. 365. Prohibition on subjective upgrades by commanders of unit ratings
						in monthly readiness reporting on military units.Sec. 366. Requirement to include foreign language proficiency in readiness
						reporting systems of Department of Defense.Subtitle
						F—Other MattersSec. 371. Prevention of encroachment on military training routes and
						military operations areas.Sec. 372. Expansion and enhancement of authorities on transfer and adoption
						of military animals.Sec. 373. Extension of authority for Secretary of Defense to use Department
						of Defense reimbursement rate for transportation
			 services provided to
						certain non-Department of Defense entities.Sec. 374. Extension of authority of Secretary of Transportation to issue
						non-premium aviation insurance.Sec. 375. Defense personal property program.Sec. 376. Public events about Red Hill Bulk Fuel Storage
						Facility.Sec. 377. Sense of Congress regarding Innovative Readiness Training
						program.Sec. 378. Detonation chambers for explosive ordnance disposal.
				AAuthorization of Appropriations
 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.
					BEnergy and Environment
					311.Timeline for Clearinghouse review of applications for energy projects that
					may have an adverse impact on military operations and
 readinessSection 183a(c)(1) of title 10, United States Code, is amended by striking 60 days and inserting 75 days.
					312.Authority to accept contributions of funds from applicants for energy
					projects for mitigation of impacts on military operations
 and readinessSection 183a(f) of title 10, United States Code, is amended by striking for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49 and inserting for an energy project.
 313.Use of proceeds from sale of recyclable materialsSection 2577(c) of title 10, United States Code, is amended by striking $2,000,000 and inserting $10,000,000.
 314.Disposal of recyclable materialsSection 2577(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (3)In this section, the term recyclable materials may include any quality recyclable material provided to the Department by a State or local government entity, if such material is authorized by the Office of the Secretary of Defense and identified in the regulations prescribed under paragraph (1)..
					315.Department of Defense improvement of previously conveyed utility systems
 serving military installationsSection 2688 of title 10, United States Code, is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following new subsection (k):
							
 (k)Improvement of conveyed utility systemsIn the case of a utility system that is conveyed under this section and that only provides utility services to a military installation, the Secretary concerned may use amounts authorized to be appropriated for military construction to improve the reliability, resilience, efficiency, physical security, or cybersecurity of the utility system..
						316.Modification of Department of Defense environmental restoration authorities
					to include Federal Government facilities used by National
			 Guard
 (a)In generalSection 2707 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (e)Authority for National Guard projectsNotwithstanding subsection (a) of this section and section 2701(c)(1) of this title, the Secretary concerned may use funds described in subsection (c) to carry out an environmental restoration project at a facility in response to perfluorooctanoic acid or perfluorooctane sulfonate contamination under this chapter or CERCLA..
 (b)Definition of facilitySection 2700(2) of such title is amended—
 (1)by striking The terms and inserting (A) The terms; and
 (2)by adding at the end the following new subparagraph:
								
 (B)The term facility includes real property that is owned by, leased to, or otherwise possessed by the United States at locations at which military activities are conducted under this title or title 32 (including real property owned or leased by the Federal Government that is licensed to and operated by a State for training for the National Guard)..
							(c)Inclusion of pollutants and contaminants
 in environmental response actionsSection 2701(c) of such title is amended by inserting or pollutants or contaminants after hazardous substances each place it appears.
 (d)Savings clauseNothing in this section, or the amendments made by this section, shall affect any requirement or authority under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
						317.Use of operational energy cost savings
 of Department of DefenseSection 2912 of title 10, United States Code, is amended—
 (1)in subsection (a), by striking subsection (b) and inserting subsection (b) or (c), as the case may be,;
 (2)in subsection (b), in the matter preceding paragraph (1), by striking The Secretary of Defense and inserting Except as provided in subsection (c) with respect to operational energy cost savings, the Secretary of Defense;
 (3)by redesignating subsection (c) as subsection (d); and
 (4)by inserting after subsection (b) the following new subsection (c):
							
								(c)Use of operational energy cost
 savingsThe amount that remains available for obligation under subsection (a) that relates to operational energy cost savings realized by the Department shall be used for the implementation of additional operational energy resilience, efficiencies, mission assurance, energy conservation, or energy security within the department, agency, or instrumentality that realized that savings..
						318.Sale of electricity from alternate energy and cogeneration production
 facilitiesSection 2916(b)(3)(B) of title 10, United States Code, is amended—
 (1)by striking shall be available and all that follows and inserting shall be provided directly to the commander of the military installation in which the geothermal energy resource is located to be used for—; and
 (2)by adding at the end the following new clauses:  (i)military construction projects described in paragraph (2) that benefit the military installation where the geothermal energy resource is located; or
 (ii)energy or water security projects that— (I)benefit the military installation where the geothermal energy resource is located;
 (II)the commander of the military installation determines are necessary; and
 (III)are directly coordinated with local area energy or groundwater governing authorities..
						319.Energy resilience programs and
					activities
						(a)Modification of annual energy management
 and resilience reportSection 2925(a) of title 10, United States Code, is amended—
 (1)in the subsection heading, by inserting and readiness after mission assurance;
 (2)in the matter preceding paragraph (1), by inserting The Secretary shall ensure that mission operators of critical facilities provide to personnel of military installations any information necessary for the completion of such report. after by the Secretary.;
 (3)in paragraph (4), in the matter preceding subparagraph (A), by striking megawatts and inserting electric and thermal loads; and
 (4)in paragraph (5), by striking megawatts and inserting electric and thermal loads.
							(b)Funding for energy program
					offices
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretaries of the military departments shall submit to the congressional defense committees a report stating whether the program offices specified in paragraph (2) are funded—
 (A)at proper levels to ensure that the energy resilience requirements of the Department of Defense are met; and
 (B)at levels that are not less than in any previous fiscal year.
 (2)Program offices specifiedThe program offices specified in this paragraph are the following:
 (A)The Power Reliability Enhancement Program of the Army.
 (B)The Office of Energy Initiatives of the Army.
 (C)The Office of Energy Assurance of the Air Force.
 (D)The Resilient Energy Program Office of the Navy.
								(3)Funding plan
 (A)In generalThe Secretaries of the military departments shall include in the report submitted under paragraph (1) a funding plan for the next five fiscal years beginning after the date of the enactment of this Act to ensure that funding levels are, at a minimum, maintained during that period.
 (B)ElementsThe funding plan under subparagraph (A) shall include, for each fiscal year covered by the plan, an identification of the amounts to be used for the accomplishment of energy resilience goals and objectives.
								(c)Establishment of targets for water
 useThe Secretary of Defense shall, where life-cycle cost-effective, improve water use efficiency and management by the Department of Defense, including storm water management, by—
 (1)installing water meters and collecting and using water balance data of buildings and facilities to improve water conservation and management;
 (2)reducing industrial, landscaping, and agricultural water consumption in gallons by two percent annually through fiscal year 2030 relative to a baseline of such consumption by the Department in fiscal year 2010; and
 (3)installing appropriate sustainable infrastructure features on installations of the Department to help with storm water and wastewater management.
							320.Technical and grammatical corrections
					and repeal of obsolete provisions relating to energy
						(a)Technical and grammatical
					corrections
 (1)Technical correctionsTitle 10, United States Code, is amended—
 (A)in section 2913(c), by striking government and inserting government or; and
 (B)in section 2926(d)(1), in the second sentence, by striking Defense Agencies and inserting the Defense Agencies.
 (2)Grammatical correctionsSuch title is further amended— (A)in section 2922a(d), by striking resilience are prioritized and included and inserting energy resilience are included as critical factors; and
 (B)in section 2925(a)(3), by striking impacting energy and all that follows through the period at the end and inserting degrading energy resilience at military installations (excluding planned outages for maintenance reasons), whether caused by on- or off-installation disruptions, including the total number of outages and their locations, the duration of each outage, the financial effect of each outage, whether or not the mission was affected, the downtimes (in minutes or hours) the mission can afford based on mission requirements and risk tolerances, the responsible authority managing the utility, and measures taken to mitigate the outage by the responsible authority..
								(b)Clarification of applicability of
					conflicting amendments made by 2018 Defense Authorization
 ActSection 2911(e) of such title is amended—
 (1)by striking paragraphs (1) and (2) and inserting the following new paragraphs:
								
 (1)Opportunities to reduce the current rate of consumption of energy, the future demand for energy, and the requirement for the use of energy.
 (2)Opportunities to enhance energy resilience to ensure the Department of Defense has the ability to prepare for and recover from energy disruptions that affect mission assurance on military installations.; and
 (2)by striking the second paragraph (13).
							(c)Conforming and clerical
					amendments
 (1)Heading amendmentThe heading of section 2926 of such title is amended to read as follows:
								
									2926.Operational energy.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 173 of such title is amended by striking the item relating to section 2926 and inserting the following new item:
								2926. Operational
							energy..
							321.Transfer authority for funding of study and assessment on health
					implications of per- and polyfluoroalkyl substances
			 contamination in drinking
 water by Agency for Toxic Substances and Disease RegistrySection 316(a)(2)(B)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350), as amended by section 315(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by striking 2019 and 2020 and inserting 2019, 2020, and 2021.
					322.Replacement of fluorinated aqueous film-forming foam with fluorine-free
					fire-fighting agent
						(a)Use of fluorine-free foam at military installations
 (1)Military specificationNot later than January 31, 2023, the Secretary of the Navy shall publish a military specification for a fluorine-free fire-fighting agent for use at all military installations and ensure that such agent is available for use by not later than October 1, 2023.
 (2)Report to CongressConcurrent with publication of the military specification under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a report containing a detailed plan for implementing the transition to a fluorine-free fire-fighting agent by not later than October 1, 2023. The report shall include—
 (A)a detailed description of the progress of the Department of Defense to identify a fluorine-free fire-fighting agent for use as a replacement fire-fighting agent at military installations;
 (B)a description of any technology and equipment required to implement the replacement fire-fighting agent;
 (C)funding requirements, by fiscal year, to implement the replacement fire-fighting agent, including funding for the procurement of a replacement fire-fighting agent, required equipment, and infrastructure improvements;
 (D)a detailed timeline of remaining required actions to implement such replacement.
 (b)LimitationNo amount authorized to be appropriated or otherwise made available for the Department of Defense may be obligated or expended after October 1, 2023, to procure fire-fighting foam that contains in excess of one part per billion of perfluoroalkyl substances and polyfluoroalkyl substances.
 (c)Prohibition on useFluorinated aqueous film-forming foam may not be used at any military installation on or after the earlier of the following dates:
 (1)October 1, 2024. (2)The date on which the Secretary determines that compliance with the prohibition under this subsection is possible.
 (d)Exemption for shipboard useSubsections (b) and (c) shall not apply to firefighting foam for use solely onboard ocean-going vessels.
						(e)Waiver
 (1)In generalSubject to the limitations under paragraph (2), the Secretary of Defense may waive the prohibition under subsection (c) with respect to the use of fluorinated aqueous film-forming foam, if, by not later than 60 days prior to issuing the waiver, the Secretary—
 (A)provides to the congressional defense committees a briefing on the basis for the waiver and the progress to develop and field a fluorine-free fire-fighting agent that meets the military specifications issued pursuant to subsection (a), which includes—
 (i)detailed data on the progress made to identify a replacement fluorine-free fire-fighting agent;
 (ii)a description of the range of technology and equipment-based solutions analyzed to implement replacement;
 (iii)a description of the funding, by fiscal year, applied towards research, development, test, and evaluation of replacement firefighting agents and equipment-based solutions;
 (iv)a description of any completed and projected infrastructure changes; (v)a description of acquisition actions made in support of developing and fielding the fluorine-free fire-fighting agent;
 (vi)an updated timeline for the completion of the transition to use of the fluorine-free fire-fighting agent; and
 (vii)a list of the categories of installation infrastructure or specific mobile firefighting equipment sets that require the waiver along with the justification;
 (B)submits to the congressional defense committees certification in writing, that—
 (i)the waiver is necessary for either installation infrastructure, mobile firefighting equipment, or both;
 (ii)the waiver is necessary for the protection of life and safety; (iii)no agent or equipment solutions are available that meet the military specific issued pursuant to subsection (a);
 (iv)the military specification issued pursuant to subsection (a) is still valid and does not require revision; and
 (v)includes details of the measures in place to minimize the release of and exposure to fluorinated compounds in fluorinated aqueous film-forming foam; and
 (C)provides for public notice of the waiver. (2)LimitationThe following limitations apply to a waiver issued under this subsection:
 (A)Such a waiver shall apply for a period that does not exceed one year. (B)The Secretary may extend such a waiver once for an additional period that does not exceed one year, if the requirements under paragraph (1) are met as of the date of the extension of the waiver.
 (C)The authority to grant a waiver under this subsection may not be delegated below the level of the Secretary of Defense.
 (f)DefinitionsIn this section: (1)The term perfluoroalkyl substances means aliphatic substances for which all of the H atoms attached to C atoms in the nonfluorinated substance from which they are notionally derived have been replaced by F atoms, except those H atoms whose substitution would modify the nature of any functional groups present.
 (2)The term polyfluoroalkyl substances means aliphatic substances for which all H atoms attached to at least one (but not all) C atoms have been replaced by F atoms, in such a manner that they contain the perfluoroalkyl moiety CnF2n+1_ (for example, C8F17CH2CH2OH).
							323.Prohibition of uncontrolled release of fluorinated aqueous film-forming foam
					at military installations
 (a)ProhibitionExcept as provided by subsection (b), the Secretary of Defense shall prohibit the uncontrolled release of fluorinated aqueous film-forming foam (hereinafter in this section referred to as AFFF) at military installations.
 (b)ExceptionsNotwithstanding subsection (a), fluorinated AFFF may be released at military installations as follows:
 (1)AFFF may be released for purposes of an emergency response. (2)A non-emergency release of AFFF may be made for the purposes of testing of equipment or training of personnel, if complete containment, capture, and proper disposal mechanisms are in place to ensure no AFFF is released into the environment.
							324.Prohibition on use of fluorinated aqueous film forming foam for training
 exercisesThe Secretary of Defense shall prohibit the use of fluorinated aqueous film forming foam for training exercises at military installations.
					325.Real-time sound-monitoring at Navy installations where tactical fighter
					aircraft operate
 (a)MonitoringThe Secretary of the Navy shall conduct real-time sound-monitoring at no fewer than two Navy installations and their associated outlying landing fields on the west coast of the United States where Navy combat coded F/A–18, E/A–18G, or F–35 aircraft are based and operate and noise contours have been developed through noise modeling. Sound monitoring under such study shall be conducted—
 (1)during times of high, medium, and low activity over the course of a 12-month period; and
 (2)along and in the vicinity of flight paths used to approach and depart the selected installations and their outlying landing fields.
 (b)Plan for additional monitoringNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a plan for real-time sound monitoring described in subsection (a) in the vicinity of training areas predominantly overflown by tactical fighter aircraft from the selected installations and outlying landing fields, including training areas that consist of real property administered by the Federal Government (including Department of Defense, Department of Interior, and Department of Agriculture), State and local governments, and privately owned land with the permission of the owner.
 (c)Report requiredNot later than December 1, 2020, the Secretary of the Navy shall submit to the congressional defense committees a report on the monitoring required under subsection (a). Such report shall include—
 (1)the results of such monitoring; (2)a comparison of such monitoring and the noise contours previously developed with the analysis and modeling methods previously used;
 (3)an overview of any changes to the analysis and modeling process that have been made or are being considered as a result of the findings of such monitoring; and
 (4)any other matters that the Secretary determines appropriate. (d)Public availability of monitoring resultsThe Secretary shall make the results of the monitoring required under subsection (a) publicly available on a website of the Department of Defense.
						326.Development of extreme weather vulnerability and risk assessment
					tool
 (a)In generalThe Secretary of Defense shall consult with the entities described in subsection (b) to determine whether an existing climate vulnerability and risk assessment tool is available or can be adapted to be used to quantify the risks associated with extreme weather events and the impact of such events on networks, systems, installations, facilities, and other assets to inform mitigation planning and infrastructure development.
 (b)ConsultationIn determining the availability of an appropriate tool to use or adapt for use under subsection (a), the Secretary shall consult with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, the Administrator of the National Oceanic and Atmospheric Administration, the Administrator of the Federal Emergency Management Agency, the Commander of the Army Corps of Engineers, the Administrator of the National Aeronautics and Space Administration, a federally funded research and development center, and the heads of such other relevant Federal agencies as the Secretary of Defense determines appropriate.
 (c)Best available scienceBefore choosing a tool for use or adaptation for use under subsection (a), the Secretary shall obtain from a federally funded research and development center with which the Secretary has consulted under subsection (b) a certification in writing that the tool relies on the best publicly available science for the prediction of extreme weather risk and effective mitigation of that risk.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the implementation of this section. Such report shall include—
 (1)in the case that a tool has been chosen under subsection (a) before the date of the submittal of the report, a description of the tool and how such tool will be used by the Department; or
 (2)in the case that the Secretary determines that no available tool meets the requirements of the Department as described in subsection (a) or is readily adaptable for use, a plan for the development of such a tool, including the estimated cost and timeframe for development of such a tool.
							327.Removal of barriers that discourage investments to increase military
					installation resilience
 (a)In generalThe Secretary of Defense shall— (1)identify and seek to remove barriers that discourage investments to increase military installation resilience;
 (2)reform policies and programs that unintentionally increased the vulnerability of systems to related extreme weather events; and
 (3)develop, and update at least once every four years, an adaptation plan to assess how climate impacts affected the ability of the Department of Defense to accomplish its mission, and the short-and long- term actions the Department can take to ensure military installation resilience.
 (b)Military installation resilienceIn this section, the term military installation resilience has the meaning given such term in section 101(e)(8) of title 10, United States Code.
						328.Budgeting of Department of Defense
					relating to extreme weather
 (a)In generalThe Secretary of Defense shall include in the annual budget submission of the President under section 1105(a) of title 31, United States Code—
 (1)a dedicated budget line item for adaptation to, and mitigation of, effects of extreme weather on military networks, systems, installations, facilities, and other assets and capabilities of the Department of Defense; and
 (2)an estimate of the anticipated adverse impacts to the readiness of the Department and the financial costs to the Department during the year covered by the budget of the loss of, or damage to, military networks, systems, installations, facilities, and other assets and capabilities of the Department, including loss of or obstructed access to training ranges, as a result extreme weather events.
							(b)Disaggregation of impacts and
 costsThe estimate under subsection (a)(2) shall set forth the adverse readiness impacts and financial costs under that subsection by military department, Defense Agency, and other component or element of the Department.
 (c)Extreme weather definedIn this section, the term extreme weather means recurrent flooding, drought, desertification, wildfires, and thawing permafrost.
						329.Prohibition on Perfluoroalkyl Substances and Polyfluoroalkyl Substances in
					Meals Ready-to-Eat Food Packaging
 (a)ProhibitionNot later than October 1, 2021, the Director of the Defense Logistics Agency shall ensure that any food contact substances that are used to assemble and package meals ready-to-eat (MREs) procured by the Defense Logistics Agency do not contain any perfluoroalkyl substances or polyfluoroalkyl substances.
 (b)DefinitionsIn this section: (1)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.
 (2)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.
							330.Disposal of materials containing per- and polyfluoroalkyl substances or
					aqueous film-forming foam
 (a)In generalThe Secretary of Defense shall ensure that when materials containing per- and polyfluoroalkyl substances (referred to in this section as PFAS) or aqueous film forming foam (referred to in this section as AFFF) are disposed—
 (1)all incineration is conducted at a temperature range adequate to break down PFAS chemicals while also ensuring the maximum degree of reduction in emission of PFAS, including elimination of such emissions where achievable;
 (2)all incineration is conducted in accordance with the requirements of the Clean Air Act (42 USC 7401 et seq.), including controlling hydrogen fluoride;
 (3)any materials containing PFAS that are designated for disposal are stored in accordance with the requirement under part 264 of title 40, Code of Federal Regulations; and
 (4)all incineration is conducted at a facility that has been permitted to receive waste regulated under subtitle C of the Solid Waste Disposal Act (42 USC 6921 et seq.).
 (b)Scope of applicationThe requirements in subsection (a) only apply to all legacy AFFF formulations containing PFAS, materials contaminated by AFFF release, and spent filters or other PFAS contaminated materials resulting from site remediation or water filtration that—
 (1)have been used by the Department of Defense or a military department; or
 (2)are being discarded for disposal by means of incineration by the Department of Defense or a military department; or
 (3)are being removed from sites or facilities owned or operated by the Department of Defense.
							331.Agreements to share monitoring data relating to perfluoroalkyl and
					polyfluoroalkyl substances and other contaminants of
			 concern
 (a)In generalThe Secretary of Defense shall seek to enter into agreements with municipalities or municipal drinking water utilities located adjacent to military installations under which both the Secretary and the municipalities and utilities would share monitoring data relating to perfluoroalkyl substances, polyfluoroalkyl substances, and other emerging contaminants of concern collected at the military installation.
 (b)Publicly available websiteThe Secretary of Defense shall maintain a publicly available website that provides a clearinghouse for information about the exposure of members of the Armed Forces, their families, and their communities to per- and polyfluoroalkyl substances. The information provided on the website shall include information on testing, clean-up, and recommended available treatment methodologies.
 (c)Public communicationAn agreement under subsection (a) does not negate the responsibility of the Secretary to communicate with the public about drinking water contamination from perfluoroalkyl substances, polyfluoroalkyl substances, and other contaminants.
 (d)Military installation definedIn this section, the term military installation has the meaning given that term in section 2801(c) of title 10, United States Code.
						332.Cooperative agreements with States to address contamination by
					perfluoroalkyl and polyfluoroalkyl substances
						(a)Cooperative agreements
 (1)In generalUpon request from the Governor or chief executive of a State, the Secretary of Defense shall work expeditiously, pursuant to section 2701(d) of title 10, United States Code, to finalize a cooperative agreement, or amend an existing cooperative agreement to address testing, monitoring, removal, and remedial actions relating to the contamination or suspected contamination of drinking, surface, or ground water from PFAS originating from activities of the Department of Defense by providing the mechanism and funding for the expedited review and approval of documents of the Department related to PFAS investigations and remedial actions from an active or decommissioned military installation, including a facility of the National Guard.
 (2)Minimum standardsA cooperative agreement finalized or amended under paragraph (1) shall meet or exceed the most stringent of the following standards for PFAS in any environmental media:
 (A)An enforceable State standard, in effect in that State, for drinking, surface, or ground water, as described in section 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)).
 (B)An enforceable Federal standard for drinking, surface, or ground water, as described in section 121(d)(2)(A)(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(i)).
 (C)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).
 (3)Other authorityIn addition to the requirements for a cooperative agreement under paragraph (1), when otherwise authorized to expend funds for the purpose of addressing ground or surface water contaminated by a perfluorinated compound, the Secretary of Defense may, to expend those funds, enter into a grant agreement, cooperative agreement, or contract with—
 (A)the local water authority with jurisdiction over the contamination site, including—
 (i)a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)); and
 (ii)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)); or
 (B)a State, local, or Tribal government. (b)ReportBeginning on February 1, 2020, if a cooperative agreement is not finalized or amended under subsection (a) within one year after the request from the Governor or chief executive under that subsection, and annually thereafter, the Secretary of Defense shall submit to the appropriate committees and Members of Congress a report—
 (1)explaining why the agreement has not been finalized or amended, as the case may be; and
 (2)setting forth a projected timeline for finalizing or amending the agreement.
 (c)DefinitionsIn this section: (1)Appropriate committees and Members of CongressThe term appropriate committees and Members of Congress means—
 (A)the congressional defense committees;
 (B)the Senators who represent a State impacted by PFAS contamination described in subsection (a)(1); and
 (C)the Members of the House of Representatives who represent a district impacted by such contamination.
 (2)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine.
 (3)PFASThe term PFAS means perfluoroalkyl and polyfluoroalkyl substances that are man-made chemicals with at least one fully fluorinated carbon atom.
 (4)StateThe term State has the meaning given the term in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
 333.Plan to phase out use of burn pitsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to phase out the use of the burn pits identified in the Department of Defense Open Burn Pit Report to Congress dated April 2019.
 334.Information relating to locations of burn pit useThe Secretary of Defense shall provide to the Secretary of Veterans Affairs and to Congress a list of all locations where open-air burn pits have been used by the Secretary of Defense, for the purposes of augmenting the research, healthcare delivery, disability compensation, and other activities of the Secretary of Veterans Affairs.
					335.Data quality review of radium testing conducted at certain locations of the
					Department of the Navy
 (a)Review of radium testingExcept as provided in subsection (b), the Secretary of the Navy shall provide for an independent third-party data quality review of all radium testing completed by contractors of the Department of the Navy at a covered location.
 (b)ExceptionIn the case of a covered location for which an independent third-party data quality review of all radium testing completed by contractors of the Department has been conducted prior to the date of the enactment of this Act, the requirement under subsection (a) shall not apply if the Secretary of the Navy submits to the congressional defense committees a report containing—
 (1)a certification that such review has been conducted for such covered location; and
 (2)a description of the results of such review. (c)Covered location definedIn this section, the term covered location means any of the following:
 (1)Naval Weapons Industrial Reserve Plant, Bethpage, New York.
 (2)Hunter’s Point Naval Shipyard, San Francisco, California. 336.Reimbursement of Environmental Protection Agency for certain costs in connection with the Twin Cities Army Ammunition Plant, Minnesota (a)Transfer amountNotwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Administrator of the Environmental Protection Agency—
 (1)in fiscal year 2020, not more than $890,790; and
 (2)in each of fiscal years 2021 through 2026, not more than $150,000.
 (b)Purpose of reimbursementThe amount authorized to be transferred under subsection (a) is to reimburse the Environmental Protection Agency for costs the Agency has incurred and will incur relating to the response actions performed at the Twin Cities Army Ammunition Plant, Minnesota, through September 30, 2025.
 (c)Interagency agreementThe reimbursement described in subsection (b) is intended to satisfy certain terms of the interagency agreement entered into by the Department of the Army and the Environmental Protection Agency for the Twin Cities Army Ammunition Plant that took effect in December 1987 and that provided for the recovery of expenses by the Agency from the Department of the Army.
						337.Pilot program for availability of
					working-capital funds for increased combat capability
			 through energy
					optimization
 (a)In generalNotwithstanding section 2208 of title 10, United States Code, the Secretary of Defense and the military departments may use a working capital fund established pursuant to that section for expenses directly related to conducting a pilot program for energy optimization initiatives described in subsection (b).
 (b)Energy optimization initiativesEnergy optimization initiatives covered by the pilot program include the research, development, procurement, installation, and sustainment of technologies or weapons system platforms, and the manpower required to do so, that would improve the efficiency and maintainability, extend the useful life, lower maintenance costs, or provide performance enhancement of the weapon system platform or major end item.
 (c)Limitation on certain projectsFunds may not be used pursuant to subsection (a) for—
 (1)any product improvement that significantly changes the performance envelope of an end item; or
 (2)any single component with an estimated total cost in excess of $10,000,000.
							(d)Limitation in fiscal year pending timely
 reportIf during any fiscal year the report required by paragraph (1) of subsection (e) is not submitted by the date specified in paragraph (2) of that subsection, funds may not be used pursuant to subsection (a) during the period—
 (1)beginning on the date specified in such paragraph (2); and
 (2)ending on the date of the submittal of the report.
							(e)Annual report
 (1)In generalThe Secretary of Defense shall submit an annual report to the congressional defense committees on the use of the authority under subsection (a) during the preceding fiscal year.
 (2)Deadline for submittalThe report required by paragraph (1) in a fiscal year shall be submitted not later than 60 days after the date of the submittal to Congress of the budget of the President for the succeeding fiscal year pursuant to section 1105 of title 31, United States Code.
 (3)RecommendationIn the case of the report required to be submitted under paragraph (1) during fiscal year 2020, the report shall include the recommendation of the Secretary of Defense and the military departments regarding whether the authority under subsection (a) should be made permanent.
 (f)SunsetThe authority under subsection (a) shall expire on October 1, 2024.
						338.Report on efforts to reduce high energy
					intensity at military installations
						(a)Report
 (1)Report requiredNot later than September 1, 2020, the Under Secretary of Defense for Acquisition and Sustainment, in conjunction with the assistant secretaries responsible for installations and environment for the military departments and the Defense Logistics Agency, shall submit to the congressional defense committees a report detailing the efforts to achieve cost savings at military installations with high energy intensity.
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)A comprehensive, installation-specific assessment of feasible and mission-appropriate energy initiatives supporting energy production and consumption at military installations with high energy intensity.
 (B)An assessment of current sources of energy in areas with high energy intensity and potential future sources that are technologically feasible, cost-effective, and mission-appropriate for military installations.
 (C)A comprehensive implementation strategy to include required investment for feasible energy efficiency options determined to be the most beneficial and cost-effective, where appropriate, and consistent with priorities of the Department of Defense.
 (D)An explanation on how the military departments are working collaboratively in order to leverage lessons learned on potential energy efficiency solutions.
 (E)An assessment of the extent to which activities administered under the Federal Energy Management Program of the Department of Energy could be used to assist with the implementation strategy under subparagraph (C).
 (F)An assessment of State and local partnership opportunities that could achieve efficiency and cost savings, and any legislative authorities required to carry out such partnerships or agreements.
								(3)Coordination with State, local, and
 other entitiesIn preparing the report required under paragraph (1), the Under Secretary of Defense for Acquisition and Sustainment may work in conjunction and coordinate with the States containing areas of high energy intensity, local communities, and other Federal agencies.
 (b)DefinitionIn this section, the term high energy intensity means costs for the provision of energy by kilowatt of electricity or British Thermal Unit of heat or steam for a military installation in the United States that is in the highest 20 percent of all military installations for a military department.
						CTreatment of Contaminated Water Near
					Military Installations
 341.Short titleThis subtitle may be cited as the Prompt and Fast Action to Stop Damages Act of 2019.
 342.DefinitionsIn this subtitle: (1)PFOAThe term PFOA means perfluorooctanoic acid.
 (2)PFOSThe term PFOS means perfluorooctane sulfonate.
						343.Provision of water uncontaminated with
					perfluorooctanoic acid (PFOA) and perfluorooctane sulfonate
			 (PFOS) for
					agricultural purposes
						(a)Authority
 (1)In generalUsing amounts authorized to be appropriated or otherwise made available for operation and maintenance for the military department concerned, or for operation and maintenance Defense-wide in the case of the Secretary of Defense, the Secretary concerned may provide water sources uncontaminated with perfluoroalkyl and polyfluoroalkyl substances, including PFOA and PFOS, or treatment of contaminated waters, for agricultural purposes used to produce products destined for human consumption in an area in which a water source has been determined pursuant to paragraph (2) to be contaminated with such compounds by reason of activities on a military installation under the jurisdiction of the Secretary concerned.
 (2)Applicable standardFor purposes of paragraph (1), an area is determined to be contaminated with PFOA or PFOS if—
 (A)the level of contamination is above the Lifetime Health Advisory for contamination with such compounds issued by the Environmental Protection Agency and printed in the Federal Register on May 25, 2016; or
 (B)on or after the date the Food and Drug Administration sets a standard for PFOA and PFOS in raw agricultural commodities and milk, the level of contamination is above such standard.
 (b)Secretary concerned definedIn this section, the term Secretary concerned means the following:
 (1)The Secretary of the Army, with respect to the Army.
 (2)The Secretary of the Navy, with respect to the Navy, the Marine Corps, and the Coast Guard (when it is operating as a service in the Navy).
 (3)The Secretary of the Air Force, with respect to the Air Force.
 (4)The Secretary of Defense, with respect to the Defense Agencies.
							344.Acquisition of real property by Air
					Force
						(a)Authority
 (1)In generalThe Secretary of the Air Force may acquire one or more parcels of real property within the vicinity of an Air Force base that has shown signs of contamination from PFOA and PFOS due to activities on the base and which would extend the contiguous geographic footprint of the base and increase the force protection standoff near critical infrastructure and runways.
							(2)Improvements and personal
 propertyThe authority under paragraph (1) to acquire real property described in that paragraph shall include the authority to purchase improvements and personal property located on that real property.
 (3)Relocation expensesThe authority under paragraph (1) to acquire real property described in that paragraph shall include the authority to provide Federal financial assistance for moving costs, relocation benefits, and other expenses incurred in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).
 (b)Environmental activitiesThe Air Force shall conduct such activities at a parcel or parcels of real property acquired under subsection (a) as are necessary to remediate contamination from PFOA and PFOS related to activities at the Air Force base.
 (c)FundingFunds for the land acquisitions authorized under subsection (a) shall be derived from amounts authorized to be appropriated for fiscal year 2020 for military construction or the unobligated balances of appropriations for military construction that are enacted after the date of the enactment of this Act.
 (d)Rule of constructionThe authority under this section constitutes authority to carry out land acquisitions for purposes of section 2802 of title 10, United States Code.
						345.Remediation plan
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a remediation plan for cleanup of all water at or adjacent to a military installation that is contaminated with PFOA or PFOS.
 (b)StudyIn preparing the remediation plan under subsection (a), the Secretary shall conduct a study on the contamination of water at military installations with PFOA or PFOS.
 (c)Budget amountThe Secretary shall ensure that each budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, requests funding in amounts necessary to address remediation efforts under the remediation plan submitted under subsection (a).
						DLogistics and Sustainment
					351.Materiel readiness metrics and objectives
						(a)Annual report on major weapons systems sustainment
 (1)In generalChapter 2 of title 10, United States Code, is amended by inserting after section 117 the following new section:
								
 118.Annual report on major weapons systems sustainmentNot later than five days after the date on which the Secretary of Defense submits to Congress the materials in support of the budget of the President for a fiscal year, the Secretary of Defense shall submit to the congressional defense committees an annual report on major weapons systems sustainment for the period covered by the future years defense program specified by section 221 of this title. Such report shall include—
 (1)an assessment of the materiel availability, materiel reliability, and mean down time metrics for each major weapons system;
 (2)a detailed explanation of any factors that could preclude the Department of Defense or any of the military departments from meeting applicable readiness goals or objectives; and
 (3)an assessment of the validity and effectiveness of the definitions used to determine defense readiness, including the terms major weapons system, covered asset, total and required inventory, materiel and operational availability, materiel and operational capability, materiel and operational reliability..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 117 the following new item:
								118. Annual report on major weapons systems
							sustainment..
							(b)Assessment of materiel readiness and weapons system sustainment
 (1)Assessment requiredNot later than March 1, 2020, the Secretary of Defense shall complete a comprehensive assessment of the materiel readiness and weapons systems sustainment of the Department of Defense across the Department organic industrial base and industry partners.
 (2)ContentsThe assessment required by paragraph (1) shall include— (A)an assessment of the overall readiness strategy of the Department of Defense and the capability of such strategy to measure, track, and assess the readiness of major weapons systems;
 (B)an assessment of the use of objectives and metrics; (C)a description of applicable reporting requirements; and
 (D)applicable definitions and common usage of relevant terms, including the terms major weapons system, covered asset, total and required inventory, materiel and operational availability, materiel and operational capability, materiel and operational reliability, and maintenance costs.
 (3)Submission to CongressThe Secretary shall provide to the congressional defense committees—
 (A)a briefing on the assessment required by paragraph (1) by not later than March 1, 2020; and
 (B)a final report on such assessment by not later than April 1, 2020. 352.Clarification of authority regarding use of working-capital funds for unspecified minor military construction projects related to revitalization and recapitalization of defense industrial base facilitiesSection 2208(u) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking carry out and inserting fund;
 (2)in paragraph (2)— (A)by striking Section 2805 and inserting (A) Except as provided in subparagraph (B), section 2805;
 (B)by striking carried out with and inserting funded using; and
 (C)by adding at the end the following new subparagraph:  (B)For purposes of applying subparagraph (A), the dollar limitation specified in subsection (a)(2) of section 2805 of this title, subject to adjustment as provided in subsection (f) of such section, shall apply rather than the dollar limitation specified in subsection (c) of such section.; and
 (3)in paragraph (4), by striking carry out and inserting fund.
						353.Modification to limitation on length of overseas forward deployment of naval
 vesselsSection 323 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Extension of limitation on length of overseas forward deployment for U.S.S. Shiloh (CG–67)Notwithstanding subsection (b), the Secretary of the Navy shall ensure that the U.S.S. Shiloh (CG–67) is assigned a homeport in the United States by not later than September 30, 2023..
						354.Extension of temporary installation
 reutilization authority for arsenals, depots, and plantsSection 345(d) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2667 note) is amended by striking September 30, 2020 and inserting September 30, 2025.
					355.F–35 Joint Strike Fighter sustainment
 (a)Limitation on use of fundsOf the amounts authorized to be appropriated or otherwise made available in this Act for the Office of the Under Secretary of Defense for Acquisition and Sustainment for fiscal year 2020, not more than 75 percent may be obligated or expended until the date on which the Under Secretary submits the report required by subsection (b).
 (b)Report requiredThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on steps being taken to improve the availability and accountability of F–35 parts within the supply chain. At a minimum, the report shall include a detailed plan for each of the following elements:
 (1)How the accountable property system of record will be updated with information from the prime contractors supplying such parts on required cost and related data with respect to the parts and how the F–35 Program Office will ensure such contractors are adhering to contractual requirements for the management, reporting, visibility, and accountability of all such parts supplied by the prime contractors.
 (2)How the accountability property system of record will have interfaces that allow the F–35 Program Office and other authorized entities to have proper accountability of assets in accordance with applicable Department of Defense Instructions, Department of Defense Manuals, and other applicable regulations.
 (3)How the F–35 Program Office, in coordination with the military departments, will ensure business rules for the prioritization of F–35 parts across all program participants are sufficient, effective, and responsive.
 (4)Steps being taken to ensure parts within the base, afloat, and deployment spares packages are compatible for deploying F–35 aircraft and account for updated parts demand.
 356.Report on strategic policy for prepositioned materiel and equipmentNot later than March 1, 2020, the Assistant Secretary of Defense for Sustainment, in coordination with the Joint Staff, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the implementation plan for prepositioned materiel and equipment required by section 321(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 730; 10 U.S.C. 2229 note). Such report shall include each of the following:
 (1)A comprehensive list of the prepositioned materiel and equipment programs of the Department of Defense.
 (2)A detailed description of how the plan will be implemented. (3)A description of the resources required to implement the plan, including the amount of funds and personnel.
 (4)A description of how the plan will be reviewed and assessed to monitor progress.
 (5)Guidance on applying a consistent definition of prepositioning across the Department, including the military departments, the combatant commands, and the Defense Agencies.
 (6)A detailed description of how the Secretary will implement a joint oversight approach of the prepositioning programs of the military departments.
						357.Pilot program to train skilled technicians in critical shipbuilding
					skills
 (a)EstablishmentThe Secretary of the Navy may carry out a pilot program to train individuals to become skilled technicians in critical shipbuilding skills such as welding, metrology, quality assurance, machining, and additive manufacturing.
 (b)PartnershipsIn carrying out the pilot program under this section, the Secretary may partner with existing Federal or State projects relating to investment and infrastructure in training and education or workforce development, such as the National Network for Manufacturing Innovation, the Industrial Base Analysis and Sustainment program of the Department of Defense, and the National Maritime Educational Council.
 (c)TerminationThe authority to carry out a pilot program under this section shall terminate on September 30, 2025.
 (d)BriefingsIf the Secretary carries out a pilot program under this section, the Secretary shall provide briefings to the Committees on Armed Services of the Senate and the House of Representatives as follows:
 (1)Not later than 30 days before beginning to implement the pilot program, the Secretary shall provide a briefing on the plan, cost estimate, and schedule for the pilot program.
 (2)Not less frequently than annually during the period when the pilot program is carried out, the Secretary shall provide briefings on the progress of the Secretary in carrying out the pilot program.
							358.Requirement for military department
					inter-service depot maintenance
 (a)Joint process for technical compliance and quality controlIf the Secretary of a military department transfers any maintenance action on a platform to a depot under the jurisdiction of the Secretary of another military department, the two Secretaries shall develop and implement a process to ensure the technical compliance and quality control for the work performed.
 (b)RequirementsA process developed under subsection (a) shall include the following requirements—
 (1)The Secretary of the military department with jurisdiction over the depot to which the maintenance action is transferred shall—
 (A)ensure that the technical specifications, requirements, and standards for work to be performed are provided to such action or depot; and
 (B)implement procedures to ensure that completed work complies with such specifications, requirements and standards.
 (2)The Secretary who transfers the maintenance activity or depot shall ensure that—
 (A)the technical specifications and requirements are clearly understood; and
 (B)the work performed is completed to the technical specifications, requirements, and standards prescribed under paragraph (1), and that the Secretary of the military department with jurisdiction over the depot is informed of any shortcoming or discrepancy.
 (c)ReportsNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report containing a certification that sufficient policy and procedures are in place to ensure quality control when the depot or maintenance activities of one military department support another. The report shall include a description of known shortfalls in existing policies and procedures and actions the Department of Defense is taking to address such shortfalls.
						359.Strategy to improve infrastructure of certain depots of the Department of
					Defense
 (a)Strategy requiredNot later than October 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a comprehensive strategy for improving the depot infrastructure of the military departments with the objective of ensuring that all covered depots have the capacity and capability to support the readiness and material availability goals of current and future weapon systems of the Department of Defense.
 (b)ElementsThe strategy under subsection (a) shall include the following: (1)A comprehensive review of the conditions and performance at each covered depot, including the following:
 (A)An assessment of the current status of the following elements: (i)Cost and schedule performance of the depot.
 (ii)Material availability of weapon systems supported at the depot and the impact of the performance of the depot on that availability.
 (iii)Work in progress and non-operational items awaiting depot maintenance. (iv)The condition of the depot.
 (v)The backlog of restoration and modernization projects at the depot. (vi)The condition of equipment at the depot.
 (vii)the vulnerability of the depot to adverse environmental conditions and, if necessary, the investment required to withstand those conditions.
 (B)An identification of analytically based goals relating to the elements identified in subparagraph (A).
 (2)A business-case analysis that assesses investment alternatives comparing cost, performance, risk, and readiness outcomes and recommends an optimal investment approach across the Department of Defense to ensure covered depots efficiently and effectively meet the readiness goals of the Department, including an assessment of the following alternatives:
 (A)The minimum investment necessary to meet investment requirements under section 2476 of title 10, United States Code.
 (B)The investment necessary to ensure the current inventory of facilities at covered depots can meet the mission-capable, readiness, and contingency goals of the Secretary of Defense.
 (C)The investment necessary to execute the depot infrastructure optimization plans of each military department.
 (D)Any other strategies for investment in covered depots, as identified by the Secretary.
 (3)A plan to improve conditions and performance of covered depots that identifies the following:
 (A)The approach of the Secretary of Defense for achieving the goals outlined in paragraph (1)(B).
 (B)The resources and investments required to implement the plan. (C)The activities and milestones required to implement the plan.
 (D)A results-oriented approach to assess— (i)the progress of each military department in achieving such goals; and
 (ii)the progress of the Department in implementing the plan. (E)Organizational roles and responsibilities for implementing the plan.
 (F)A process for conducting regular management review and coordination of the progress of each military department in implementing the plan and achieving such goals.
 (G)The extent to which the Secretary has addressed recommendations made by the Comptroller General of the United States relating to depot operations during the five-year period preceding the date of submittal of the strategy under this section.
 (H)Risks to implementing the plan and mitigation strategies to address those risks.
 (c)Annual report on progressAs part of the annual budget submission of the President under section 1105(a) of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report describing the progress made in—
 (1)implementing the strategy under subsection (a); and (2)achieving the goals outlined in subsection (b)(1)(B).
							(d)Comptroller General reports
 (1)Assessment of strategyNot later than January 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report assessing the extent to which the strategy under subsection (a) meets the requirements of this section.
 (2)Assessment of implementationNot later than April 1, 2022, the Comptroller General shall submit to the congressional defense committees a report setting forth an assessment of the extent to which the strategy under subsection (a) has been effectively implemented by each military department and the Secretary of Defense.
 (e)Covered depot definedIn this section, the term covered depot has the meaning given that term in section 2476(e) of title 10, United States Code.
						EReports
					361.Readiness reporting
 (a)Readiness reporting systemSection 117 of title 10, United States Code, is amended—
 (1)by striking subsections (d) through (g); and (2)by redesignating subsection (h) as subsection (d).
 (b)Quarterly reportsSection 482 of title 10, United States Code, is amended— (1)in the section heading, by striking Quarterly reports: personnel and unit readiness and inserting Readiness reports;
 (2)in subsection (a)— (A)In the subsection heading, by striking Quarterly Reports Required and inserting Reports and briefings;
 (B)In the first sentence— (i)by striking Not later and inserting (1) Not later; and
 (ii)by striking each calendar-year quarter and inserting the second and fourth quarter of each calendar year;
 (C)by striking the second and third sentences and inserting The Secretary of Defense shall submit each such report in writing and shall also submit a copy of each such report to the Chairman of the Joint Chiefs of Staff.; and
 (D)by adding at the end the following new paragraphs:  (2)Not later than 30 days after the end of the first and third quarter of each calendar year, the Secretary of Defense shall provide to Congress a briefing regarding the military readiness of the active and reserve components.
 (3)Each report under this subsection shall contain the elements required by subsection (b) for the quarter covered by the report, and each briefing shall address any changes to the elements described in subsection (b) since the submittal of the most recently submitted report.;
 (3)by striking subsection (b) and inserting the following:  (b)Required elementsThe elements described in this subsection are each of the following:
 (1)A description of each readiness problem or deficiency that affects the ground, sea, air, space, cyber, or special operations forces, and any other area determined appropriate by the Secretary of Defense.
 (2)The key contributing factors, indicators, and other relevant information related to each identified problem or deficiency.
 (3)The short-term mitigation strategy the Department will employ to address each readiness problem or deficiency until a resolution is in place, as well as the timeline, cost, and any legislative remedies required to support the resolution.
 (4)A summary of combat readiness ratings for the key force elements assessed, including specific information on personnel, supply, equipment, and training problems or deficiencies that affect the combat readiness ratings for each force element.
 (5)A summary of each upgrade or downgrade of the combat readiness of a unit that was issued by the commander of the unit, together with the rationale of the commander for the issuance of such upgrade or downgrade.
 (6)A summary of the readiness of supporting capabilities, including infrastructure, prepositioned equipment and supplies, and mobility assets, and other supporting logistics capabilities.
 (7)A summary of the readiness of the combat support and related agencies, any readiness problem or deficiency affecting any mission essential tasks of any such agency, and actions recommended to address any such problem or deficiency.
 (8)A list of all Class A, Class B, and Class C mishaps that occurred in operations related to combat support and training events involving aviation, ground, or naval platforms, weapons, space, or Government vehicles, as defined by Department of Defense Instruction 6055.07, or a successor instruction.
 (9)Information on the extent to which units of the armed forces have removed serviceable parts, supplies, or equipment from one vehicle, vessel, or aircraft in order to render a different vehicle, vessel, or aircraft operational.
 (10)Such other information as determined necessary or appropriate by the Secretary of Defense.;
 (4)by striking subsections (d) through (h) and subsection (j);
 (5)by redesignating subsection (i) as subsection (e); and (6)by inserting after subsection (c) the following new subsections (d):
								
 (d)Semi-Annual joint force readiness review(1)Not later than 30 days after the last day of the first and third quarter of each calendar year, the Chairman of the Joint Chiefs of Staff shall submit to Congress a written report on the capability of the armed forces, the combat support and related agencies, operational contract support, and the geographic and functional combatant commands to execute their wartime missions based upon their posture and readiness as of the time the review is conducted.
 (2)The Chairman shall produce the report required under this subsection using information derived from the quarterly reports required by subsection (a).
 (3)Each report required by this subsection shall include an assessment by each commander of a geographic or functional combatant command of the readiness of the command to conduct operations in a multidomain battle that integrates ground, sea, air, space, cyber, and special operations forces.
 (4)The Chairman shall submit to the Secretary of Defense a copy of each report under this subsection..
 (c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 482 and inserting the following new item:
							482. Readiness
							reports..
						362.Technical correction to deadline for transition to Defense Readiness
 Reporting System StrategicSection 358(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking October 1, 2019 and inserting October 1, 2020.
					363.Report on Navy ship depot maintenance budget
 (a)In generalNot later than March 1 of each of 2020, 2021, and 2022, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the Operation and Maintenance, Ship Depot Maintenance budget sub-activity group.
 (b)ElementsThe report required under subsection (a) shall include each of the following elements:
 (1)A breakdown of funding, categorized by class of ship, requested for ship and submarine maintenance.
 (2)A description of how the requested funding, categorized by class of ship, compares to the identified ship maintenance requirement.
 (3)The amount of funds appropriated for each class of ship for the preceding fiscal year.
 (4)The amount of funds obligated and expended for each class of ship for each of the three preceding fiscal years.
 (5)The cost, categorized by class of ship, of unplanned growth work for each of the three preceding fiscal years.
							364.Report on Runit Dome
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the status of the Runit Dome in the Marshal Islands.
 (b)Matters for inclusionThe report required by subsection (a) shall include each of the following:
 (1)A detailed plan to repair the dome to ensure that it does not have any harmful effects to the local population, environment, or wildlife, including the projected costs of implementing such plan.
 (2)The effects on the environment that the dome has currently and is projected to have in 5 years, 10 years, and 20 years.
 (3)An assessment of the current condition of the outer constructs of the dome.
 (4)An assessment of the current and long-term safety to local humans posed by the site.
 (5)An assessment of how rising sea levels might affect the dome. (6)A summary of interactions between the Government of the United States and the government of the Marshall Islands about the dome.
 (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form and made publicly available.
						365.Prohibition on subjective upgrades by commanders of unit ratings in monthly
					readiness reporting on military units
 (a)In generalThe Chairman of the Joint Chiefs of Staff shall modify Chairman of the Joint Chiefs of Staff Instruction (CJCSI) 3401.02B, on Force Readiness Reporting, to prohibit the commander of a military unit who is responsible for monthly reporting of the readiness of the unit under the instruction from making any upgrade of the overall rating of the unit (commonly referred to as the C-rating) for such reporting purposes based in whole or in part on subjective factors.
						(b)Waiver
 (1)In generalThe modification required by subsection (a) shall authorize an officer in a general or flag officer grade in the chain of command of a commander described in that subsection to waive the prohibition described in that subsection in connection with readiness reporting on the unit concerned if the officer considers the waiver appropriate in the circumstances.
 (2)Reporting on waiversEach report on personnel and unit readiness submitted to Congress for a calendar year quarter pursuant to section 482 of title 10, United States Code, shall include information on each waiver, if any, issued pursuant to paragraph (1) during such calendar year quarter.
							366.Requirement to include foreign language proficiency in readiness reporting
 systems of Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of each military department shall include in the Global Readiness and Force Management Enterprise, for the appropriate billets with relevant foreign language requirements, measures of foreign language proficiency as a mandatory element of unit readiness reporting, to include the Defense Readiness Reporting Systems-Strategic (DRRS-S) and all other subordinate systems that report readiness data.
					FOther Matters
					371.Prevention of encroachment on military training routes and military
 operations areasSection 183a of title 10, United States Code, is amended—
 (1)in subsection (c)(6), in the second sentence— (A)by striking radar or airport surveillance radar operated and inserting radar, airport surveillance radar, or wide area surveillance over-the-horizon radar operated; and
 (B)by inserting Any setback for a project pursuant to the previous sentence shall not be more than what is determined to be necessary by a technical analysis conducted by the Lincoln Laboratory at the Massachusetts Institute of Technology or any successor entity. after mitigation options.;
 (2)in subsection (d)— (A)in paragraph (2)(E), by striking to a Deputy Secretary of Defense, an Under Secretary of Defense, or a Principal Deputy Under Secretary of Defense and inserting to the Deputy Secretary of Defense, an Under Secretary of Defense, or a Deputy Under Secretary of Defense;
 (B)by redesignating paragraph (3) as paragraph (4); and (C)by inserting after paragraph (2) the following new paragraph (3):
								
 (3)The governor of a State may recommend to the Secretary of Defense additional geographical areas of concern within that State. Any such recommendation shall be submitted for notice and comment pursuant to paragraph (2)(C).;
 (3)in subsection (e)(3), by striking an under secretary of defense, or a deputy under secretary of defense and inserting an Under Secretary of Defense, or a Deputy Under Secretary of Defense;
 (4)in subsection (f), in the first sentence, by striking from an applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49 and inserting from an entity requesting a review by the Clearinghouse under this section; and
 (5)in subsection (h)— (A)by redesignating paragraphs (3), (4), (5), (6), and (7) as paragraphs (4), (5), (6), (7), and (9), respectively;
 (B)by inserting after paragraph (2) the following new paragraph (3):  (3)The term governor, with respect to a State, means the chief executive officer of the State.;
 (C)in paragraph (7), as redesignated by subparagraph (A), by striking by the Federal Aviation Administration and inserting by the Administrator of the Federal Aviation Administration; and
 (D)by inserting after paragraph (7), as redesignated by subparagraph (A), the following new paragraph:
								
 (8)The term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the United States Virgin Islands, and American Samoa..
							372.Expansion and enhancement of authorities on transfer and adoption of
					military animals
 (a)Transfer and adoption generallySection 2583 of title 10, United States Code, is amended— (1)in subsection (a)—
 (A)in the subsection heading, by inserting transfer or before adoption; and
 (B)by striking adoption each place it appears and inserting transfer or adoption;
 (2)in subsection (b)— (A)in the subsection heading, by inserting transfer or before adoption; and
 (B)in the first sentence, by striking adoption and inserting transfer or adoption; and
 (C)in the second sentence, striking adoptability and inserting transferability or adoptability;
 (3)in subsection (c)(1)— (A)in the matter preceding subparagraph (A)—
 (i)by inserting transfer or before adoption; and
 (ii)by inserting , by after recommended priority;
 (B)in subparagraphs (A) and (B), by inserting adoption before by;
 (C)in subparagraph (B), by inserting or organizations after persons; and
 (D)in subparagraph (C), by striking by and inserting transfer to; and
 (4)in subsection (e)— (A)in the subsection heading, by inserting or adoptedafter transferred;
 (B)in paragraphs (1) and (2), by striking transferred each place it appears and inserting transferred or adopted; and
 (C)in paragraph (2), by striking transfer each place it appears and inserting transfer or adoption.
								(b)Veterinary screening and care for military working dogs to be
 retiredSuch section is further amended— (1)by redesignating subsections (f), (g), and (h) as subsections (g), (h), and (i), respectively; and
 (2)by inserting after subsection (e) the following new subsection (f):  (f)Veterinary screening and care for military working dogs To be retired(1)(A)If the Secretary of the military department concerned determines that a military working dog should be retired, such Secretary shall transport the dog to the Veterinary Treatment Facility at Lackland Air Force Base, Texas.
 (B)In the case of a contract working dog to be retired, transportation required by subparagraph (A) is satisfied by the transfer of the dog to the 341st Training Squadron at the end of the dog's service life as required by section 2410r of this title and assignment of the dog to the Veterinary Treatment Facility referred to in that subparagraph.
 (2)(A)The Secretary of Defense shall ensure that each dog transported as described in paragraph (1) to the Veterinary Treatment Facility referred to in that paragraph is provided with a full veterinary screening, and necessary veterinary care (including surgery for any mental, dental, or stress-related illness), before transportation of the dog in accordance with subsection (g).
 (B)For purposes of this paragraph, stress-related illness includes illness in connection with post-traumatic stress, anxiety that manifests in a physical ailment, obsessive compulsive behavior, and any other stress-related ailment.
 (3)Transportation is not required under paragraph (1), and screening and care is not required under paragraph (2), for a military working dog located outside the United States if the Secretary of the military department concerned determines that transportation of the dog to the United States would not be in the best interests of the dog for medical reasons..
							(c)Coordination of screening and care requirements with transportation
 requirementsSubsection (g) of such section, as redesignated by subsection (b)(1) of this section, is amended to read as follows:
							
 (g)Transportation of retiring military working dogsUpon completion of veterinary screening and care for a military working dog to be retired pursuant to subsection (f), the Secretary of the military department concerned shall—
 (1)if the dog was at a location outside the United States immediately prior to transportation for such screening and care and a United States citizen or member of the armed forces living abroad agrees to adopt the dog, transport the dog to such location for adoption; or
 (2)for any other dog, transport the dog— (A)to the 341st Training Squadron;
 (B)to another location within the United States for transfer or adoption under this section..
						(d)Preservation of policy on transfer of military working dogs to law
 enforcement agenciesSubsection (h) of such section, as so redesignated, is amended in paragraph (3) by striking adoption of military working dogs and all that follows through the period at the end and inserting transfer of military working dogs to law enforcement agencies before the end of the dogs’ useful working lives..
 (e)Clarification of horses treatable as military animalsSubsection (i) of such section, as so redesignated, is amended by striking paragraph (2) and inserting the following new paragraph (2):
							
 (2)An equid (horse, mule, or donkey) owned by the Department of Defense..
 (f)Contract term for contract working dogsSection 2410r(a) of title 10, United States Code, is amended— (1)by inserting , and shall contain a contract term, after shall require;
 (2)by inserting and assigned for veterinary screening and care in accordance with section 2583 of this title after 341st Training Squadron; and
 (3)by striking section 2583 of this title and inserting such section.
							373.Extension of authority for Secretary of Defense to use Department of Defense
					reimbursement rate for transportation services provided to
			 certain
 non-Department of Defense entitiesSection 2642(b) of title 10, United States Code, is amended by striking October 1, 2019 and inserting October 1, 2024.
					374.Extension of authority of Secretary of Transportation to issue non-premium
 aviation insuranceSection 44310(b) of title 49, United States Code, is amended by striking December 31, 2019 and inserting September 30, 2023.
					375.Defense personal property program
						(a)Report on Personal Property Program Improvement Action Plan
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Defense for Personnel and Readiness shall jointly submit to the congressional defense committees a report on implementation of the Personal Property Program Improvement Action Plan that was developed by the Personnel Relocation/Household Goods Movement Cross-Functional Team.
 (2)Contents of reportThe report required under paragraph (1) shall include updated information on the efforts of the Department of Defense to—
 (A)integrate permanent-change-of-station orders with transportation systems;
 (B)reduce the number of report dates during peak moving season; (C)synchronize the communication of information about orders to all parties involved, including industry;
 (D)improve lead time for permanent-change-of-station orders; (E)meet quality assurance inspection standards;
 (F)improve the claims review process; and (G)incorporate predictive analytics to anticipate potentially problematic shipments.
 (3)BriefingNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment and the Assistant Secretary of Defense for Personnel and Readiness shall jointly provide to the congressional defense committees a briefing on the report required under this subsection.
 (b)Business case analysisNot later than 30 days after the date of the enactment of this Act, the Commander of United States Transportation Command shall submit to the congressional defense committees a business case analysis for the proposed award of a global household goods contract for the defense personal property program.
 (c)GAO reportNot later than 30 days after the date on which the Commander of United States Transportation Command submits the business case analysis required by subsection (b), the Comptroller General of the United States shall submit to the congressional defense committees a report on a comprehensive study conducted by the Comptroller General that includes—
 (1)an analysis of the effects that the outsourcing of the management and oversight of the movement of household goods to a private entity or entities would have on members of the Armed Forces and their families;
 (2)a comprehensive cost-benefit analysis; and (3)recommendations for changes to the strategy of the Department of Defense for the defense personal property program.
 (d)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2020 may be used to enter into a global household goods contract until April 1, 2020.
 (e)DefinitionsIn this section: (1)The term global household goods contract means the solicitation managed by United States Transportation Command to engage a private entity to manage the defense personal property program.
 (2)The term defense personal property program means the Department of Defense program used to manage the shipment of the baggage and household effects of members of the Armed Forces under section 476 of title 37, United States Code.
							376.Public events about Red Hill Bulk Fuel Storage Facility
 (a)RequirementAt least once every calendar quarter, the Secretary of the Navy, or the designee of the Secretary, shall hold an event that is open to the public at which the Secretary shall provide up-to-date information about the Red Hill Bulk Fuel Storage Facility.
 (b)TerminationThe requirement to hold events under subsection (a) shall terminate on the earlier of the following dates:
 (1)September 30, 2025. (2)The date on which the Red Hill Bulk Fuel Storage Facility ceases operation.
 377.Sense of Congress regarding Innovative Readiness Training programIt is the sense of Congress that— (1)the Innovative Readiness Training program is an effective training program for members of the Armed Forces and is highly beneficial to civilian-military relationships with local American communities;
 (2)due to the geographic complexities and realities of non-contiguous States and territories, Innovative Readiness Training has lent greater benefit to such States and territories while providing unique and realistic training opportunities and deployment readiness for members of the Armed Forces;
 (3)the Department of Defense should pursue continued Innovative Readiness Training opportunities, and, where applicable, strongly encourage the use of Innovative Readiness Training in non-contiguous States and territories; and
 (4)in considering whether to recommend a project, the Secretary should consider the benefits of the project to the economy of a region damaged by natural disasters.
						378.Detonation chambers for explosive ordnance disposal
 (a)In generalThe Secretary of the Navy shall purchase and operate a portable closed detonation chamber and water jet cutting system to be deployed at a former naval bombardment area located outside the continental United States that is part of an active remediation program using amounts made available for environmental restoration, Navy. Upon a determination by the Secretary of the Navy that the chamber has completed the mission of destroying appropriately sized munitions at such former naval bombardment area, the Secretary may deploy the chamber to another location.
 (b)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2020 $10,000,000 to carry out subsection (a).
						IVMILITARY PERSONNEL AUTHORIZATIONSSubtitle
						A—Active ForcesSec. 401. End strengths for active forces.Sec. 402. Revisions in permanent active duty end strength minimum
						levels.Subtitle
						B—Reserve ForcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for Reserves on active duty in support of the
						reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Maximum number of reserve personnel authorized to be on active
						duty for operational support.Sec. 415. Authorized strengths for Marine Corps Reserves on active
						duty.Sec. 416. Modification of authorized strength of Air Force Reserve serving
						on full-time reserve component duty for
			 administration of the reserves or
						the National Guard.Subtitle
						C—Authorization of AppropriationsSec. 421. Military personnel.
				AActive Forces
 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2020, as follows:
 (1)The Army, 480,000. (2)The Navy, 340,500.
 (3)The Marine Corps, 186,200. (4)The Air Force, 332,800.
 402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs:
						
 (1)For the Army, 480,000. (2)For the Navy, 340,500.
 (3)For the Marine Corps, 186,200. (4)For the Air Force, 332,800..
					BReserve Forces
					411.End strengths for Selected Reserve
 (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2020, as follows:
 (1)The Army National Guard of the United States, 336,000. (2)The Army Reserve, 189,500.
 (3)The Navy Reserve, 59,000. (4)The Marine Corps Reserve, 38,500.
 (5)The Air National Guard of the United States, 107,700. (6)The Air Force Reserve, 70,100.
 (7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—
 (1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and
 (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.
 (c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.
						412.End strengths for Reserves on active duty in support of the
 reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2020, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:
 (1)The Army National Guard of the United States, 30,595. (2)The Army Reserve, 16,511.
 (3)The Navy Reserve, 10,155. (4)The Marine Corps Reserve, 2,386.
 (5)The Air National Guard of the United States, 22,637. (6)The Air Force Reserve, 4,431.
						413.End strengths for military technicians (dual status)
 (a)In generalThe minimum number of military technicians (dual status) as of the last day of fiscal year 2020 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:
 (1)For the Army National Guard of the United States, 22,294. (2)For the Army Reserve, 6,492.
 (3)For the Air National Guard of the United States, 13,569. (4)For the Air Force Reserve, 8,938.
 (b)LimitationUnder no circumstances may a military technician (dual status) employed under the authority of this section be coerced by a State into accepting an offer of realignment or conversion to any other military status, including as a member of the Active, Guard, and Reserve program of a reserve component. If a military technician (dual status) declines to participate in such realignment or conversion, no further action will be taken against the individual or the individual’s position.
						(c)Adjustment of authorized
					strength
 (1)In generalIf, at the end of fiscal year 2019, the Air National Guard of the United States does not meet its full-time support realignment goals for such fiscal year (as presented in the justification materials of the Department of Defense in support of the budget of the President for such fiscal year under section 1105 of title 31, United States Code), the authorized number of military technicians (dual status) of the Air National Guard of the United States under subsection (a)(3) shall be increased by the number equal to the difference between—
 (A)3,190, which is the number of military technicians (dual status) positions in the Air National Guard of the United States sought to be converted to the Active, Guard, and Reserve program of the Air National Guard during fiscal year 2019; and
 (B)the number of realigned positions achieved in the Air National Guard by the end of fiscal year 2019.
 (2)LimitationThe increase under paragraph (1) in the authorized number of military technician (dual status) positions described in that paragraph may not exceed 2,292.
							(3)Decrease in authorized number of ANGUS
 Reserves on active duty in support of the reservesIn the event of an adjustment to the authorized number military technicians (dual status) of the Air National Guard of the United States under this subsection, the number of members of the Air National Guard of the United States authorized by section 412(5) to be on active duty as of September 30, 2020, shall be decreased by the number equal to the number of such adjustment.
 (d)CertificationNot later than January 1, 2020, the Chief of the National Guard Bureau shall certify to the Committees on Armed Services of the Senate and House of Representatives the number of positions realigned from a military technician (dual status) position to a position in the Active, Guard, and Reserve program of a reserve component in fiscal year 2019.
 (e)DefinitionsIn subsections (b), (c), and (d): (1)The term realigned position means any military technician (dual status) position which has been converted or realigned to a position in an Active, Guard, and Reserve program of a reserve component under the full time support rebalancing plan of the Armed Force concerned, regardless of whether such position is encumbered.
 (2)The term Active, Guard, and Reserve program, in the case of a reserve component, means the program of the reserve component under which Reserves serve on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training such reserve component.
							414.Maximum number of reserve personnel authorized to be on active duty for
 operational supportDuring fiscal year 2020, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:
 (1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000.
 (3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000.
 (5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000.
						415.Authorized strengths for Marine Corps Reserves on active duty
 (a)OfficersSection 12011(a)(1) of title 10, United States Code, is amended by striking those parts of the table pertaining to the Marine Corps Reserve and inserting the following:
 “Marine Corps Reserve:1,0009963201,20010367211,30010770221,40011173231,50011476241,60011779251,70012082261,80012385271,90012688282,00012991292,10013294302,20013497312,300136100322,400143105342,500149109352,600155113362,700161118372,800167122392,900173126413,00017913042”. (c)Senior enlisted membersSection 12012(a) of title 10, United States Code, is amended by striking those parts of the table pertaining to the Marine Corps Reserve and inserting the following:
 “Marine Corps Reserve:1,10050111,20055121,30060131,40065141,50070151,60075161,70080171,80085181,90089192,00093202,10096212,20099222,300101232,400106242,500112252,600116262,700121272,800125282,900130293,00013430”.  416.Modification of authorized strength of Air Force Reserve serving on full-time reserve component duty for administration of the reserves or the National Guard (a)In generalThe table in section 12011(a)(1) of title 10, United States Code, is amended by striking the matter relating to the Air Force Reserve and inserting the following new matter:
							Air Force Reserve1,0001661701001,5002452511432,0003223301822,5003964062163,0004674792463,5005365502714,0006026182924,5006656833085,0007267463205,5007848063256,0008408643277,0009629903478,0001,0871,11035610,0001,3221,362395.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2019, and shall apply with respect to fiscal years beginning on or after that date.
						CAuthorization of Appropriations
					421.Military personnel
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.
 (b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2020.
						VMILITARY PERSONNEL POLICYSubtitle
						A—Officer Personnel PolicySec. 501. Maker of original appointments in a regular or reserve component
						of commissioned officers previously subject to
			 original appointment in other
						type of component.Sec. 502. Furnishing of adverse information on officers to promotion
						selection boards.Sec. 503. Limitation on number of officers recommendable for promotion by
						promotion selection boards.Sec. 504. Expansion of authority for continuation on active duty of
						officers in certain military specialties and career
			 tracks.Sec. 505. Management policies for joint qualified officers.Sec. 506. Modification of authorities on management of deployments of
						members of the Armed Forces and related unit
			 operating and personnel tempo
						matters.Sec. 507. Personnel tempo of the Armed Forces and the United States Special
						Operations Command during periods of
			 inapplicability of high-deployment
						limitations.Sec. 508. Permanent authority to defer past age 64 the retirement of
						chaplains in general and flag officer grades.Sec. 509. Higher grade in retirement for officers following reopening of
						determination or certification of retired grade.Sec. 510. Authority of promotion boards to recommend that officers of
						particular merit be placed higher on promotion
			 list.Sec. 510A. Availability on the internet of certain information about
						officers serving in general or flag officer grades.Sec. 510B. Functional badge or insignia upon commission for
						chaplains.Subtitle
						B—Reserve Component ManagementSec. 511. Modification of grade level threshold for Junior Reserve
						Officers’ Training Corps.Sec. 512. Inclusion of STEM in courses of instruction for the Junior
						Reserve Officers’ Training Corps.Sec. 513. Inclusion of homeschooled students in Junior Reserve Officers'
						Training Corps units.Sec. 514. Clarification of eligibility to serve as Commander, Marine Forces
						Reserve.Sec. 515. Extension and periodic evaluation of suicide prevention and
						resilience program for the reserve components.Sec. 516. Authority to defer mandatory separation at age 68 of officers in
						medical specialties in the reserve components.Sec. 517. Modernization of inspection authorities applicable to the
						National Guard.Sec. 518. Consultation with Chief of the National Guard Bureau in the
						appointment or designation of National Guard
			 property and fiscal
						officers.Sec. 519. Coast Guard Junior Reserve Officers’ Training Corps.Sec. 520. Repeal of requirement for review of certain Army Reserve officer
						unit vacancy promotions by commanders of associated
			 active duty
						units.Sec. 520A. Report on methods to enhance domestic response to large scale,
						complex and catastrophic disasters.Sec. 520B. Report and briefing on the Senior Reserve Officers' Training
						Corps.Sec. 520C. Sense of Congress on increase in number of Junior Reserve
						Officers' Training Corps units.Subtitle
						C—General Service Authorities and Correction of
			 Military RecordsSec. 521. Advice and counsel of trauma experts in review by boards for
						correction of military records and discharge review
			 boards of certain
						claims.Sec. 522. Reduction in required number of members of discharge review
						boards.Sec. 523. Establishment of process to review a request for upgrade of
						discharge or dismissal.Sec. 524. Prohibition on reduction in the number of personnel assigned to
						duty with a service review agency.Sec. 525. Training of members of boards for correction of military records
						and discharge review boards on sexual trauma,
			 intimate partner violence,
						spousal abuse, and related matters.Sec. 526. Time requirements for certification of honorable
						service.Sec. 527. Correction of certain discharge characterizations.Sec. 528. Development of guidelines for use of unofficial sources of
						information to determine eligibility of members and
			 former members of the
						Armed Forces for decorations when the service
			 records are incomplete because
						of damage to the official record.Sec. 529. Strategic plan for diversity and inclusion.Sec. 530. Study regarding screening individuals who seek to enlist in the
						Armed Forces.Sec. 530A. Feasibility study regarding notification to Secretary of
						Homeland Security of honorable discharges of
			 non-citizens.Sec. 530B. Sense of Congress regarding accession physicals.Subtitle
						D—Military JusticeSec. 531. Expansion of pre-referral matters reviewable by military judges
						and military magistrates in the interest of
			 efficiency in military
						justice.Sec. 532. Command influence.Sec. 533. Statute of limitations for certain offenses.Sec. 534. Public access to dockets, filings, and court records of
						courts-martial or other records of trial of the
			 military justice
						system.Sec. 535. Extension of Defense Advisory Committee on Investigation,
						Prosecution, and Defense of Sexual Assault in the
			 Armed Forces.Sec. 536. Authority for return of personal property to victims of sexual
						assault who file a Restricted Report before
			 conclusion of related
						proceedings.Sec. 537. Guidelines on sentences for offenses committed under the Uniform
						Code of Military Justice.Sec. 538. Notification of significant events and documentation of
						preference for prosecution jurisdiction for victims
			 of sexual
						assault.Sec. 539. Increase in number of digital forensic examiners for certain
						military criminal investigative organizations.Sec. 540. Increase in investigative personnel and Victim Witness Assistance
						Program liaisons.Sec. 540A. Training for sexual assault initial disposition authorities on
						exercise of disposition authority for sexual
			 assault and collateral
						offenses.Sec. 540B. Training for commanders in the Armed Forces on their role in all
						stages of military justice in connection with
			 sexual assault.Sec. 540C. Timely disposition of nonprosecutable sex-related
						offenses.Sec. 540D. Department of Defense-wide policy and military
						department-specific programs on reinvigoration of
			 the prevention of sexual
						assault involving members of the Armed Forces.Sec. 540E. Recommendations on separate punitive article in the Uniform Code
						of Military Justice on sexual harassment.Sec. 540F. Report on military justice system involving alternative
						authority for determining whether to prefer or
			 refer changes for felony
						offenses under the Uniform Code of Military
			 Justice.Sec. 540G. Report on standardization among the military departments in
						collection and presentation of information on
			 matters within the military
						justice system.Sec. 540H. Report on expansion of Air Force safe to report policy across
						the Armed Forces.Sec. 540I. Assessment of racial, ethnic, and gender disparities in the
						military justice system.Sec. 540J. Pilot programs on defense investigators in the military justice
						system.Sec. 540K. Report on preservation of recourse to restricted report on
						sexual assault for victims of sexual assault
			 following certain victim or
						third-party communications.Sec. 540L. Report on establishment of guardian ad litem program for certain
						military dependents who are a victim or witness of
			 an offense under the
						Uniform Code of Military Justice involving abuse or
						exploitation.Sec. 540M. Comptroller General of the United States report on
						implementation by the Armed Forces of recent
			 statutory requirements on
						sexual assault prevention and response in the
			 military.Sec. 540N. Sense of Congress on the Port Chicago 50.Subtitle
						E—Other Legal MattersSec. 541. Improvement of certain Special Victims' Counsel
						authorities.Sec. 542. Availability of Special Victims' Counsel at military
						installations.Sec. 543. Notification of issuance of military protective order to civilian
						law enforcement.Sec. 544. Copyright protection for civilian faculty of certain accredited
						institutions.Sec. 545. Termination of leases of premises and motor vehicles of
						servicemembers who incur catastrophic injury or
			 illness or die while in
						military service.Sec. 546. Military orders required for termination of leases pursuant to
						the Servicemembers Civil Relief Act.Sec. 547. Preservation of right to bring class action under Servicemembers
						Civil Relief Act.Sec. 548. Legal counsel for victims of alleged domestic violence
						offenses.Sec. 549. Notice to victims of alleged sexual assault of pendency of
						further administrative action following a
			 determination not to refer to
						trial by court-martial.Sec. 550. Treatment of information in Catch a Serial Offender Program for
						certain purposes.Sec. 550A. Policies and procedures on registration at military
						installations of civilian protective orders
			 applicable to members of the
						Armed Forces assigned to such installations and
			 certain other
						individuals.Sec. 550B. Defense Advisory Committee for the Prevention of Sexual
						Misconduct.Sec. 550C. Training for Special Victims' Counsel on civilian criminal
						justice matters in the States of the military
			 installations to which
						assigned.Sec. 550D. Enhancing the capability of military criminal investigative
						organizations to prevent and combat child sexual
			 exploitation.Sec. 550E. Feasibility study on establishment of database of military
						protective orders.Sec. 550F. GAO review of USERRA and SCRA.Subtitle
						F—Member EducationSec. 551. Authority for detail of certain enlisted members of the Armed
						Forces as students at law schools.Sec. 552. Inclusion of Coast Guard in Department of Defense STARBASE
						Program.Sec. 553. Degree granting authority for United States Army Armament
						Graduate School; limitation on establishment of
			 certain educational
						institutions.Sec. 554. Prohibition on off-duty employment for cadets and midshipmen
						completing obligated service after graduation.Sec. 555. Consideration of request for transfer of a cadet or midshipman at
						a military service academy who is the victim of a
			 sexual assault or related
						offense.Sec. 556. Redesignation of the Commandant of the United States Air Force
						Institute of Technology as the Director and
			 Chancellor of such
						Institute.Sec. 557. Eligibility of additional enlisted members for associate degree
						programs of the Community College of the Air Force.Sec. 558. Speech disorders of cadets and midshipmen.Sec. 559. Requirement to continue provision of tuition assistance for
						members of the Armed Forces.Sec. 560. Information on institutions of higher education participating in
						the Department of Defense Tuition Assistance
			 Program.Sec. 560A. Inclusion of information on free credit monitoring in annual
						financial literacy briefing.Sec. 560B. Programs to facilitate the award of private pilot's
						certificates.Subtitle
						G—Member Training and TransitionSec. 561. Requirement to provide information regarding benefits claims to
						members during TAP counseling.Sec. 562. Participation of other Federal agencies in the SkillBridge
						apprenticeship and internship program for members
			 of the Armed
						Forces.Sec. 563. First modification of elements of report on the improved
						Transition Assistance Program.Sec. 564. Second modification of elements of report on the improved
						Transition Assistance Program.Sec. 565. Prohibition on gender-segregated training at Marine Corps Recruit
						Depots.Sec. 566. Assessment of deaths of recruits under the jurisdiction of the
						Secretaries of the military departments.Sec. 567. Review of Department of Defense training programs regarding
						disinformation campaigns.Sec. 568. Command matters in connection with transition assistance
						programs.Sec. 569. Machine readability and electronic transferability of Certificate
						of Release or Discharge from Active Duty (DD Form
			 214).Sec. 570. Records of service for Reserves.Sec. 570A. Limitations and requirements in connection with separations for
						members of the Armed Forces who suffer from mental
			 health conditions in
						connection with a sex-related, intimate partner
			 violence-related, or
						spousal-abuse offense.Sec. 570B. Prohibition on involuntary separation of certain members of the
						Armed Forces; consideration of military service in
			 removal
						determinations.Sec. 570C. Inclusion of question regarding immigration status on
						preseparation counseling checklist (DD Form 2648).Sec. 570D. Counseling for members of the Armed Forces who are not citizens
						of the United States on naturalization in the
			 United States.Sec. 570E. Pilot program on information sharing between Department of
						Defense and designated relatives and friends of
			 members of the Armed Forces
						regarding the experiences and challenges of
			 military service.Sec. 570F. Connections of members retiring or separating from the Armed
						Forces with community-based organizations and
			 related entities.Sec. 570G. Pilot program regarding online application for the Transition
						Assistance Program.Subtitle
						H—Military Family Readiness and Dependents’
			 EducationSec. 571. Authorizing members to take leave for a birth or adoption in more
						than one increment.Sec. 572. Deferred deployment for members who give birth.Sec. 573. Authority of the Secretary concerned to transport remains of a
						covered decedent to no more than two places
			 selected by the person
						designated to direct disposition of the remains.Sec. 574. Military funeral honors matters.Sec. 575. Improvement of occupational license portability for relocated
						spouses of members of the uniformed services.Sec. 576. Continued eligibility for education and training opportunities
						for spouses of promoted members.Sec. 577. Modification to authority to reimburse for State licensure and
						certification costs of a spouse of a servicemember
			 arising from
						relocation.Sec. 578. Clarification regarding eligibility to transfer entitlement under
						Post-9/11 Educational Assistance Program.Sec. 579. Annual State report card.Sec. 580. Improvements to child care for members of the Armed
						Forces.Sec. 580A. Transportation of remains of casualties; travel expenses for
						next of kin.Sec. 580B. Meetings of officials of the Department of Defense with
						representative groups of survivors of deceased
			 members of the Armed
						Forces.Sec. 580C. Information and opportunities for registration for voting and
						absentee ballot requests for members of the Armed
			 Forces undergoing
						deployment overseas.Sec. 580D. Study on two-way military ballot barcode tracking.Sec. 580E. Assistance to schools with military dependent
						students.Sec. 580F. First expansion of the My Career Advancement Account program for
						military spouses.Sec. 580G. Second expansion of the My Career Advancement Account program
						for military spouses.Sec. 580H. Report on training and support available to military
						spouses.Sec. 580I. Ri’katak Guest Student Program at United States Army
						Garrison−Kwajalein Atoll.Subtitle
						I—Decorations and AwardsSec. 581. Modification of authorities on eligibility for and replacement of
						gold star lapel buttons.Sec. 582. Standardization of honorable service requirement for award of
						military decorations.Sec. 583. Authorization for award of the Medal of Honor to John J. Duffy
						for acts of valor in Vietnam.Sec. 584. Review of World War I valor medals.Subtitle
						J—Miscellaneous Reports and Other MattersSec. 591. Clarification of the term assault for purposes of
						Workplace and Gender Relations Surveys.Sec. 592. Inclusion of certain veterans on temporary disability or
						permanent disabled retirement lists in military
			 adaptive sports
						programs.Sec. 593. Questions in surveys regarding extremist activity in the
						workplace.Sec. 594. Study on best practices for providing financial literacy
						education for separating members of the Armed
			 Forces.Sec. 595. Report on oversight of authorized strengths of certain grades of
						commissioned regular and reserve officers of the
			 Armed Forces.Sec. 596. Report on certain waivers.Sec. 597. Notifications on manning of afloat naval forces.Sec. 598. Report regarding use of aerial systems of the Department of
						Defense to support agencies of States, Territories,
			 and the Federal
						Government.Sec. 599. Information for members of the Armed Forces on availability of
						services of the Department of Veterans Affairs
			 relating to sexual
						trauma.Sec. 599A. Authority to issue an honorary promotion to Colonel Charles E.
						McGee, United States Air Force (ret.), to the grade
			 of brigadier
						general.Sec. 599B. Authority to issue an honorary and posthumous promotion to
						Lieutenant Colonel Richard Cole, United States Air
			 Force (ret.), to the
						grade of colonel.Sec. 599C. Sense of Congress on the honorable and distinguished service of
						General Joseph F. Dunford, United States Marine
			 Corps, to the United
						States.
				AOfficer Personnel Policy
					501.Maker of original appointments in a regular or reserve component of
					commissioned officers previously subject to original
			 appointment in other type
					of component
						(a)Maker of regular appointments in transfer from reserve active-status list to
 active-duty listSection 531(c) of title 10, United States Code, is amended by striking the Secretary concerned and inserting the Secretary of Defense.
						(b)Maker of reserve appointments in transfer from active-duty list to reserve
 active-status listSection 12203(b) of such title is amended by striking the Secretary concerned and inserting the Secretary of Defense.
 (c)ReportNot later than April 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)The average number per fiscal year, during fiscal years 2010 through 2019, of transfers of appointment from regular officer to reserve officer in the Armed Forces, set forth by each of transfers requiring and transfers not requiring appointment by and with the advice and consent of the Senate.
 (2)The average amount of time required per fiscal year, during such fiscal years, for completion of a transfer of appointment from regular officer to reserve officer in situations not requiring appointment by and with the advice and consent of the Senate.
 (3)An assessment of the number of officers who experience a break-in-service due to delays in transfer of appointment from regular officer to reserve officer as a result of the requirement for appointment by and with the advice and consent of the Senate.
 (4)An assessment of the feasibility and advisability of each of the following:
 (A)Appointment of regular officers as both a regular officer and a reserve officer immediately upon commissioning.
 (B)Consolidation of the provisions of title 10, United States Code, relating to appointment as a regular or reserve officer in a manner designed to facilitate and improve officer retention.
 (5)Such other recommendations for legislative or administrative action as the Secretary considers appropriate to improve the rapid transfer of appointment of an officer from regular status to reserve status.
							502.Furnishing of adverse information on officers to promotion selection
					boards
 (a)Expansion of grades of officers for which information is furnishedSection 615(a)(3) of title 10, United States Code, is amended— (1)by inserting (A) after (3);
 (2)in subparagraph (A), as designated by paragraph (1), by striking a grade above colonel or, in the case of the Navy, captain and inserting a grade specified in subparagraph (B); and
 (3)by adding at the end the following new subparagraph:  (B)A grade specified in this subparagraph is as follows:
 (i)In the case of a regular officer, a grade above captain or, in the case of the Navy, lieutenant.
 (ii)In the case of a reserve officer, a grade above lieutenant colonel or, in the case of the Navy, commander..
 (b)Furnishing at every phase of considerationSuch section is further amended by adding at the end the following new subparagraph:
							
 (C)The standards and procedures referred to in subparagraph (A) shall require the furnishing to the selection board, and to each individual member of the board, the information described in that subparagraph with regard to an officer in a grade specified in subparagraph (B) at each stage or phase of the selection board, concurrent with the screening, rating, assessment, evaluation, discussion, or other consideration by the board or member of the official military personnel file of the officer, or of the officer..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to the proceedings of promotion selection boards convened under section 611(a) of title 10, United States Code, after that date.
						503.Limitation on number of officers recommendable for promotion by promotion
					selection boards
 (a)In generalSection 616 of title 10, United States Code is amended— (1)by redesignating subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h), respectively; and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)The number of officers recommended for promotion by a selection board convened under section 611(a) of this title may not exceed the number equal to 95 percent of the number of officers included in the promotion zone established under section 623 of this title for consideration by the board..
 (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to consideration by promotion selection boards convened under section 611(a) of title 10, United States Code, of promotion zones that are established under section 623 of that title on or after that date.
						504.Expansion of authority for continuation
					on active duty of officers in certain military specialties
			 and career
 tracksSection 637a(a) of title 10, United States Code, is amended by inserting separation or after provided for the.
 505.Management policies for joint qualified officersSection 661(d)(3)(B) of title 10, United States Code, is amended in the third sentence by inserting “or a designee of the Chairman who is an officer of the armed forces in grade O–9 or higher” before the period.
					506.Modification of authorities on management of deployments of members of the
					Armed Forces and related unit operating and personnel tempo
			 matters
						(a)Limitation on scope of delegations of approval of exceptions to deployment
 thresholdsParagraph (3) of section 991(a) of title 10, United States Code, is amended by striking be delegated to— and all that follows and inserting be delegated to a civilian officer of the Department of Defense appointed by the President, by and with the advice and consent of the Senate..
 (b)Separate policies on dwell time for regular and reserve membersParagraph (4) of such section is amended— (1)by striking addresses the amount and inserting “addresses each of the following:
								
 (A)The amount.; (2)in subparagraph (A), as designated by paragraph (1), by inserting regular before member; and
 (3)by adding at the end the following new subparagraph:  (B)The amount of dwell time a reserve member of the armed forces remains at the member’s permanent duty station after completing a deployment of 30 days or more in length..
							507.Personnel tempo of the Armed Forces and
					the United States Special Operations Command during periods
			 of inapplicability
					of high-deployment limitations
 (a)In generalSection 991(d) of title 10, United States Code, is amended—
 (1)by inserting (1) before The Secretary; and
 (2)by adding at the end the following new paragraph:
								
 (2)(A)Whenever a waiver is in effect under paragraph (1), the member or group of members covered by the waiver shall be subject to specific and measurable deployment thresholds established and maintained for purposes of this subsection.
 (B)Thresholds under this paragraph may be applicable—
 (i)uniformly, Department of Defense-wide; or
 (ii)separately, with respect to each armed force or the United States Special Operations Command.
 (C)If thresholds under this paragraph are applicable Department-wide, such thresholds shall be established and maintained by the Under Secretary of Defense for Personnel and Readiness. If such thresholds are applicable only to one armed force or the Under States Special Operations Command, such thresholds shall be established and maintained respectively by the Secretary of the Army, the Secretary of the Navy (other than with respect to the Marine Corps), the Secretary of the Air Force, the Commandant of the Marine Corps (with respect to the Marine Corps), and the Commander of the United States Special Operations Command, as applicable.
 (D)In undertaking recordkeeping for purposes of subsection (c), the Under Secretary shall, in conjunction with the officials and officers referred to in subparagraph (C), collect complete and reliable personnel tempo data of members described in subparagraph (A) in order to ensure that the Department, the armed forces, and the United States Special Operations Command fully and completely monitor personnel tempo under any waiver authorized under paragraph (1) and the effect of such waiver on the armed forces..
 (b)Deadline for implementationParagraph (2) of section 991(d) of title 10, United States Code, as added by subsection (a), shall be fully implemented by not later than March 1, 2020.
						508.Permanent authority to defer past age 64
					the retirement of chaplains in general and flag officer
 gradesSection 1253(c) of title 10, United States Code, is amended by striking paragraph (3).
					509.Higher grade in retirement for officers following reopening of determination
					or certification of retired grade
 (a)Advice and consent of Senate required for higher gradeSection 1370(f) of title 10, United States Code, is amended— (1)by redesignating paragraph (5) as paragraph (6); and
 (2)by inserting after paragraph (4) the following new paragraph (5):  (5)If the retired grade of an officer is proposed to be increased through the reopening of the determination or certification of officer's retired grade, the increase in the retired grade shall be made by the Secretary of Defense, by and with the advice and consent of the Senate..
 (b)Recalculation of retired payParagraph (6) of such section, as redesignated by subsection (a)(1), is amended—
 (1)by inserting or increased after reduced; (2)by inserting as a result of the reduction or increase after any modification of the retired pay of the officer;
 (3)by inserting or increase after the reduction; and
 (4)by adding at the end the following new sentence: An officer whose retired grade is increased as described in the preceding sentence shall not be entitled to an increase in retired pay for any period before the effective date of the increase..
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to an increase in the retired grade of an officer that occurs through a reopening of the determination or certification of the officer's retired grade on or after that date, regardless of when the officer retired.
						510.Authority of promotion boards to recommend that officers of particular merit
					be placed higher on promotion list
 (a)In generalSection 14108 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(f)Higher placement of officers of particular merit on promotion
 list(1)In selecting officers to be recommended for promotion, a promotion board may, when authorized by the Secretary concerned, recommend that officers of particular merit, from among those officers selected for promotion, be placed higher on the promotion list established by the Secretary under section 14308(a) of this title.
 (2)A promotion board may make a recommendation under paragraph (1) only if an officer receives the recommendation of—
 (A)a majority of the members of the promotion board; or (B)an alternative requirement established by the Secretary concerned and furnished to the promotion board as part of the guidelines under section 14107 of this title.
 (3)For officers who receive recommendations under paragraph (1), the board shall recommend the order in which those officers should be placed on the promotion list..
						(b)Reports regarding recommendations that officers of particular merit be
 placed higher on promotion listSection 14109 of such title is amended by adding at the end the following new subsection:
							
								(d)Report of officers recommended for higher placement on promotion
 listA promotion board convened under section 14101(a) of this title shall, when authorized under section 14108(f) of this title, include in its report to the Secretary concerned—
 (1)the names of those officers the promotion board recommends be placed higher on the promotion list; and
 (2)the order in which the promotion board recommends those officers should be placed on the promotion list..
 (c)Officers of particular merit appearing higher on promotion listSection 14308(a) of such title is amended in the first sentence by inserting “or based on particular merit, as determined by the promotion board” before the period.
						510A.Availability on the internet of certain information about officers serving
					in general or flag officer grades
						(a)Availability required
 (1)In generalThe Secretary of each military department shall make available on an internet website of such department available to the public information specified in paragraph (2) on each officer in a general or flag officer grade under the jurisdiction of such Secretary, including any such officer on the reserve active-status list.
 (2)InformationThe information on an officer specified by this paragraph to be made available pursuant to paragraph (1) is the information as follows:
 (A)The officer's name. (B)The officer’s current grade, duty position, command or organization, and location of assignment.
 (C)A summary list of the officer’s past duty assignments while serving in a general or flag officer grade.
 (b)Additional public notice on certain officersWhenever an officer in a grade of O–7 or above is assigned to a new billet or reassigned from a current billet, the Secretary of the military department having jurisdiction of such officer shall make available on an internet website of such department available to the public a notice of such assignment or reassignment.
						(c)Limitation on withholding of certain information or notice
 (1)LimitationThe Secretary of a military department may not withhold the information or notice specified in subsections (a) and (b) from public availability pursuant to subsection (a), unless and until the Secretary notifies the Committees on Armed Services of the Senate and House of Representatives in writing of the information or notice that will be so withheld, together with justification for withholding the information or notice from public availability.
 (2)Limited duration of withholdingThe Secretary concerned may withhold from the public under paragraph (1) information or notice on an officer only on the basis of individual risk or national security, and may continue to withhold such information or notice only for so long as the basis for withholding remains in force.
 510B.Functional badge or insignia upon commission for chaplainsA military chaplain shall receive a functional badge or insignia upon commission.
					BReserve Component Management
					511.Modification of grade level threshold for Junior Reserve Officers’ Training
 CorpsSection 2031(b)(1) of title 10, United States Code, is amended by striking above the 8th grade each place it appears and inserting above the 7th grade and physically co-located with the 9th grade participating unit.
					512.Inclusion of STEM in courses of instruction for the Junior Reserve Officers’
					Training Corps
 (a)In generalSection 2031(b)(3) of title 10, United States Code, is amended by inserting and which may include instruction or activities in the fields of science, technology, engineering, and mathematics after duration.
 (b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act.
						513.Inclusion of homeschooled students in Junior Reserve Officers' Training
 Corps unitsSection 2031 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (g)(1)Each public secondary educational institution that maintains a unit under this section shall permit membership in the unit to homeschooled students residing in the area served by the institution who are qualified for membership in the unit (but for lack of enrollment in the institution).
 (2)A student who is a member of a unit pursuant to this subsection shall count toward the satisfaction by the institution concerned of the requirement in subsection (b)(1) relating to the minimum number of student members in the unit necessary for the continuing maintenance of the unit..
					514.Clarification of eligibility to serve as Commander, Marine Forces
					Reserve
 (a)In generalSection 8084(b)(1) of title 10, United States Code, is amended by striking general officers of the Marine Corps (as defined in section 8001(2)) and inserting general officers of the Marine Corps Reserve.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act and shall apply to appointments made after such date.
						515.Extension and periodic evaluation of suicide prevention and resilience
 program for the reserve componentsSection 10219 of title 10, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); (2)in subsection (h), as redesignated by paragraph (1), by striking 2020 and inserting 2025; and
 (3)by inserting after subsection (f) the following new subsection (g):  (g)Triennial evaluationThe Secretary shall evaluate the program every third year beginning in 2022 until the program terminates to determine whether the program effectively—
 (1)provides training and assistance under subsections (b), (c), and (d); and
 (2)implements subsection (e).. 516.Authority to defer mandatory separation at age 68 of officers in medical specialties in the reserve componentsSection 14703(b) of title 10, United States Code, is amended—
 (1)by striking An and inserting (1) Subject to paragraph (2), an; and
 (2)by adding at the end the following new paragraph (2):  (2)The Secretary concerned may, with the consent of the officer, retain in an active status an officer in a medical specialty described in subsection (a) beyond the date described in paragraph (1) of this subsection if the Secretary concerned determines that such retention is necessary to the military department concerned. Each such retention shall be made on a case-by-case basis and for such period as the Secretary concerned determines appropriate..
						517.Modernization of inspection authorities applicable to the National
					Guard
						(a)Modernization of inspection authorities of Secretaries of the Army and Air
 ForceSubsection (a) of section 105 of title 32, United States Code, is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking by him, the Secretary of the Army shall have and inserting by such Secretary, the Secretary of the Army and the Secretary of the Air Force shall each have;
 (B)by striking , if necessary,; and (C)by striking the Regular Army and inserting the Regular Army or the Regular Air Force;
 (2)by striking Army National Guard each place it appears and inserting Army National Guard or Air National Guard; and
 (3)by striking the flush matter following paragraph (7). (b)Inspection authority of Chief of the National Guard Bureau on behalf of SecretariesSuch section is further amended by adding at the end the following new subsection:
							
 (c)The Chief of the National Guard Bureau may have an inspection described in subsection (a) made by inspectors general, or by commissioned officers of the Army National Guard of the United States or the Air National Guard of the United States detailed for that purpose, on behalf of the Secretary of the Army or the Secretary of the Air Force. Any such inspection may be made only with the approval of the Secretary of the Army or the Secretary of the Air Force, as applicable..
						518.Consultation with Chief of the National Guard Bureau in the appointment or
 designation of National Guard property and fiscal officersSection 708(a) of title 32, United States Code, is amended in the first sentence by inserting , in consultation with the Chief of the National Guard Bureau, after shall.
					519.Coast Guard Junior Reserve Officers’ Training Corps
 (a)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following new section:
							
								320.Coast Guard Junior Reserve Officers’ Training Corps
 (a)EstablishmentThe Secretary of the department in which the Coast Guard is operating may establish and maintain a Junior Reserve Officers' Training Corps, organized into units, at public and private secondary educational institutions.
 (b)ApplicabilityExcept as provided in subsection (c), the provisions of chapter 102 of title 10 shall apply to a Junior Reserve Officers’ Training Corps established and maintained under this section in the same manner that such provisions apply to the Junior Reserve Officers’ Training Corps of each military department. For purposes of the application of such provisions to this section—
 (1)any reference in such provisions to a military department shall be treated as a reference to the department in which the Coast Guard is operating; and
 (2)any reference in such provisions to a Secretary of a military department, a Secretary concerned, or the Secretary of Defense shall be treated as a reference to the Secretary of the department in which the Coast Guard is operating.
 (c)ExceptionThe requirements of chapter 102 of title 10 shall not apply to a unit of the Junior Reserve Officers’ Training Corps established by the Secretary of the department in which the Coast Guard is operating before the date of the enactment of this section unless the Secretary determines it is appropriate to apply such requirements to such unit..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							320. Coast Guard Junior Reserve Officers’ Training
							Corps..
						520.Repeal of requirement for review of
					certain Army Reserve officer unit vacancy promotions by
			 commanders of associated
 active duty unitsSection 1113 of the Army National Guard Combat Readiness Reform Act of 1992 (Public Law 102–484; 10 U.S.C. 10105 note) is repealed.
					520A.Report on methods to enhance domestic response to large scale, complex and
					catastrophic disasters
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation and coordination with the Federal Emergency Management Agency, the National Security Council, the Council of Governors, and the National Governors Association, shall submit to the congressional defense committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the plan of the Department to establish policy and processes to implement the authority under section 502 of title 32, United States Code. The report shall include a detailed examination of the policy framework consistent with existing authorities, identify major statutory or policy impediments to implementation, and make recommendations for legislation as appropriate.
 (b)ContentsThe report submitted under subsection (a) shall include a description of—
 (1)the current policy and processes whereby governors can request activation of the National Guard under title 32, United States Code, as part of the response to large scale, complex, catastrophic disasters that are supported by the Federal Government and, if no formal process exists in policy, the Secretary of Defense shall provide a timeline and plan to establish such a policy, including consultation with the Council of Governors and the National Governors Association;
 (2)the Secretary of Defense’s assessment, informed by consultation with the Federal Emergency Management Agency, the National Security Council, the Council of Governors, and the National Governors Association, regarding the sufficiency of current authorities for the reimbursement of National Guard and Reserve manpower during large scale, complex, catastrophic disasters under title 10 and title 32, United States Code, and specifically whether reimbursement authorities are sufficient to ensure that military training and readiness are not degraded to fund disaster response, or whether invoking such reimbursement authorities degrades the effectiveness of the Disaster Relief Fund;
 (3)the Department of Defense’s plan to ensure there is parallel and consistent policy in the application of the authorities granted under section 12304a of title 10, United States Code, and section 502(f) of title 32, United States Code, including—
 (A)a description of the disparities between benefits and protections under Federal law versus State active duty;
 (B)recommended solutions to achieve parity at the Federal level; and (C)recommended changes at the State level, if appropriate; and
 (4)the Department of Defense’s plan to ensure there is parity of benefits and protections for military members employed as part of the response to large scale, complex, catastrophic disasters under title 32 or title 10, United States Code, and recommendations for addressing any shortfalls.
							520B.Report and briefing on the Senior Reserve Officers' Training Corps
 (a)Report on various expansions of the CorpsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)An assessment of the feasibility and advisability of distance learning programs for the Senior Reserve Officers' Training Corps for students at educational institutions who reside outside the viable range for a cross-town program.
 (2)An assessment of the feasibility and advisability of expanding the eligibility of institutions authorized to maintain a unit of the Senior Reserve Officers' Training Corps to include community colleges.
							(b)Briefing on long-term effects on the Corps of the operation of certain
					recent prohibitions
 (1)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall brief the congressional defense committees on the effects of the prohibitions in section 8032 of the Department of Defense Appropriations Act, 2019 (division A of Public Law 115–245) on the long-term viability of the Senior Reserve Officers' Training Corps.
 (2)ElementsThe matters addressed by the briefing under paragraph (1) shall include an assessment of the effects of the prohibitions described in paragraph (1) on the following:
 (A)Readiness. (B)The efficient manning and administration of Senior Reserve Officers' Training Corps units.
 (C)The ability of the Armed Forces to commission on a yearly basis the number and quality of new officers they need and that are representative of the nation as a whole.
 (D)The availability of Senior Reserve Officers' Training Corps scholarships in rural areas.
 (E)Whether the Senior Reserve Officers' Training Corps program produces officers representative of the demographic and geographic diversity of the United States, especially with respect to urban areas, and whether restrictions on establishing or disestablishing units of the Corps affects the diversity of the officer corps of the Armed Forces.
								520C.Sense of Congress on increase in number of Junior Reserve Officers' Training
 Corps unitsIt is the sense of Congress that the Junior Reserve Officers' Training Corps was supported in the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) and should be increased in fiscal year 2020 to include not fewer than 3,700 units nationwide.
					CGeneral Service Authorities and Correction of Military Records
					521.Advice and counsel of trauma experts in review by boards for correction of
					military records and discharge review boards of certain
			 claims
 (a)Boards for correction of military recordsSection 1552(g) of title 10, United States Code, is amended— (1)by inserting (1) after (g); and
 (2)by adding at the end the following new paragraph:  (2)If a board established under subsection (a)(1) is reviewing a claim described in subsection (h), the board shall seek advice and counsel in the review from a psychiatrist, psychologist, or social worker with training on mental health issues associated with post-traumatic stress disorder or traumatic brain injury or other trauma as specified in the current edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.
 (3)If a board established under subsection (a)(1) is reviewing a claim in which sexual trauma, intimate partner violence, or spousal abuse is claimed, the board shall seek advice and counsel in the review from an expert in trauma specific to sexual assault, intimate partner violence, or spousal abuse, as applicable..
 (b)Discharge review boardsSection 1553(d)(1) of such title is amended— (1)by inserting (A) after (1); and
 (2)by adding at the end the following new subparagraph;  (B)In the case of a former member described in paragraph (3)(B) who claims that the former member's post-traumatic stress disorder or traumatic brain injury as described in that paragraph in based in whole or in part on sexual trauma, intimate partner violence, or spousal abuse, a board established under this section to review the former member's discharge or dismissal shall seek advice and counsel in the review from a psychiatrist, psychologist, or social worker with training on mental health issues associated with post-traumatic stress disorder or traumatic brain injury or other trauma as specified in the current edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association..
							522.Reduction in required number of members
 of discharge review boardsSection 1553(a) of title 10, United States Code, is amended by striking five and inserting not fewer than three.
					523.Establishment of process to review a request for upgrade of discharge or
					dismissal
 (a)EstablishmentChapter 79 of title 10, United States Code, is amended by inserting after section 1553 the following new section 1553a:
							
								1553a.Review of a request for upgrade of discharge or dismissal
 (a)EstablishmentThe Secretary of Defense shall establish a process by which to conduct a final review of a request for an upgrade in the characterization of a discharge or dismissal.
 (b)Consideration; recommendation(1)Upon the request of a petitioner, the Secretary of Defense shall review the findings and decisions of the boards established under sections 1552 and 1553 of this title regarding the final review of a request for an upgrade in the characterization of a discharge or dismissal.
 (2)The Secretary of Defense may recommend that the Secretary of the military department concerned upgrade the characterization of the discharge or dismissal of the petitioner if the Secretary of Defense determines that such recommendation is appropriate after review under paragraph (1).
 (c)DefinitionsIn this section: (1)The term final review of a request for an upgrade in the characterization of a discharge or dismissal means a request by a petitioner for an upgrade to the characterization of a discharge or dismissal—
 (A)that was not granted under sections 1552 and 1553 of this title; and
 (B)regarding which the Secretary of Defense determines the petitioner has exhausted all remedies available to the petitioner under sections 1552 and 1553 of this title.
 (2)The term petitioner means a member or former member of the armed forces (or if the member or former member is dead, the surviving spouse, next of kin, or legal representative of the member or former member) whose request for an upgrade to the characterization of a discharge or dismissal was not granted under sections 1552 and 1553 of this title..
						(b)Technical and conforming amendments
 (1)Table of sectionsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1553 the following new item:
								1553a. Review of a request for upgrade of discharge
						or
							dismissal..
							(2)Conforming amendments
 (A)Section 1552(a)(4) of such title is amended to read as follows:  (4)(A)Subject to subparagraph (B), a correction under this section is final and conclusive on all officers of the United States except when procured by fraud.
 (B)If a board established under this section does not grant a request for an upgrade to the characterization of a discharge or dismissal, that declination may be considered under section 1553a of this title..
 (B)Section 1553(b) of such title is amended— (i)by inserting (1) before A board; and
 (ii)by adding at the end the following new paragraph:  (2)If a board established under this section does not grant a request for an upgrade to the characterization of a discharge or dismissal, that declination may be considered under section 1552 or section 1553a of this title, as applicable..
 (c)DeadlineThe Secretary of Defense shall implement section 1553a of such title, as added by subsection (a), not later than January 1, 2021.
 (d)ResourcesIn establishing and implementing the process under such section 1553a, the Secretary of Defense shall, to the maximum extent practicable, use existing organizations, boards, processes, and personnel of the Department of Defense.
						(e)Reporting
 (1)ReportNot later than January 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the process established under such section 1553a. The report shall include, with respect to considerations under such process since implementation, the following:
 (A)The number of requests considered. (B)The number of upgrades to the characterization of a discharge or dismissal granted pursuant to such process, including the most common reasons for such upgrades.
 (C)The number of upgrades to the characterization of a discharge or dismissal declined pursuant to such process, including the most common reasons for such declinations.
 (2)Online publicationOn October 1, 2022, and annually thereafter, the Secretary shall publish the information described in paragraph (1) with regards to the immediately preceding fiscal year on a website of the Department of Defense that is accessible by the public.
							524.Prohibition on reduction in the number of personnel assigned to duty with a
					service review agency
 (a)ProhibitionSection 1559(a) of title 10, United States Code, is amended—
 (1)by striking December 31, 2019 and inserting December 31, 2025;
 (2)by striking that agency until— and inserting that agency.; and
 (3)by striking subsections (1) and (2).
							(b)Report
 (1)Report requiredNot later than 180 days after the enactment of this Act, the Secretary of each military department shall submit a report to the Committees on Armed Services of the Senate and House of Representatives that details a plan to—
 (A)reduce the backlog of applications before the service review agency of the military department concerned; and
 (B)maintain the resources required to meet the timeliness standards for disposition of applications before the Corrections Boards under section 1557 of title 10, United States Code, not later than October 1, 2021.
 (2)ElementsEach report under this subsection shall include the following: (A)A description of the current backlog of applications before the service review agency of the military department concerned.
 (B)The number of personnel required to meet the deadline described in paragraph (1)(B).
 (C)The plan of the Secretary concerned to modernize the application and review system of the service review agency of the military department concerned.
								525.Training of members of boards for correction of military records and
					discharge review boards on sexual trauma, intimate partner
			 violence, spousal
					abuse, and related matters
 (a)Boards for correction of military recordsThe curriculum of training for members of boards for the correction of military records under section 534(c) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 1552 note) shall include training on each of the following:
 (1)Sexual trauma. (2)Intimate partner violence.
 (3)Spousal abuse. (4)The various responses of individuals to trauma.
							(b)Discharge review boards
 (1)In generalEach Secretary concerned shall develop and provide training for members of discharge review boards under section 1553 of title 10, United States Code, that are under the jurisdiction of such Secretary on each of the following:
 (A)Sexual trauma. (B)Intimate partner violence.
 (C)Spousal abuse. (D)The various responses of individuals to trauma.
 (2)Uniformity of trainingThe Secretary of Defense and the Secretary of Homeland Security shall jointly ensure that the training developed and provided pursuant to this subsection is, to the extent practicable, uniform.
 (3)Secretary concerned definedIn this subsection, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.
 526.Time requirements for certification of honorable serviceThe Secretary of Defense shall publish regulations for submission and processing of a completed United States Citizenship and Immigration Services Form N–426, by a member of the Armed Forces. Such regulations shall designate the appropriate level for the certifying officer as well as establish time requirements for the form to be returned to the member of the Armed Forces.
					527.Correction of certain discharge characterizations
 (a)In generalIn accordance with this section, and in a manner that is consistent across the military departments to the greatest extent practicable, the appropriate board shall, at the request of a covered member or the authorized representative of a covered member—
 (1)review the discharge characterization of that covered member; and (2)change the discharge characterization of that covered member to honorable if the appropriate board determines such change to be appropriate after review under paragraph (1).
 (b)AppealA covered member or the authorized representative of that covered member may seek review of a decision by the appropriate board not to change the discharge characterization of that covered member. Such review may be made pursuant to section 1552 of title 10, United States Code, section 1553 of such title, or any other process established by the Secretary of Defense for such purpose.
 (c)Change of recordsFor each covered member whose discharge characterization is changed under subsection (a) or (b), the Secretary of the military department concerned shall issue to the covered member or the authorized representative of the covered member a corrected Certificate of Release or Discharge from Active Duty (DD Form 214), or other like form regularly used by an Armed Force that—
 (1)reflects the upgraded discharge characterization of the covered member; and
 (2)does not reflect the sexual orientation of the covered member or the original stated reason for the discharge or dismissal of that covered member.
 (d)DefinitionsIn this section: (1)The term appropriate board means a board for the correction of military or naval records under section 1552 of title 10, United States Code, or a discharge review board under section 1553 of such title, as the case may be.
 (2)The term authorized representative means an heir or legal representative of a covered member.
 (3)The term covered member means any former member of the Armed Forces who was discharged from the Armed Forces because of the sexual orientation of that member.
 (4)The term discharge characterization means the characterization assigned to the service of a covered member on the discharge or dismissal of that covered member from service in the Armed Forces.
							528.Development of guidelines for use of unofficial sources of information to
					determine eligibility of members and former members of the
			 Armed Forces for
					decorations when the service records are incomplete because
			 of damage to the
					official record
 (a)Guidelines requiredThe Secretary of Defense shall develop guidelines regarding the use by the Secretaries of the military departments of unofficial sources of information, including eyewitness statements, to determine the eligibility of a member or former member of the Armed Forces for decorations when the service records of the member are incomplete because of damage to the records as a result of the 1973 fire at the National Personnel Records Center in St. Louis, Missouri, or any subsequent incident while the records were in the possession of the Department of Defense.
 (b)Time for completionThe Secretary of Defense shall complete development of the guidelines not later than one year after the date of the enactment of this Act.
						529.Strategic plan for diversity and inclusion
 (a)Plan requiredThe Secretary of Defense shall design and implement a five-year strategic plan for diversity and inclusion in the Department of Defense.
 (b)ElementsThe strategic plan under this section—
 (1)shall incorporate existing efforts to promote diversity and inclusion within the Department; and
 (2)may not conflict with the objectives of the 2018 National Military Strategy.
 (c)DeadlineThe Secretary shall implement the strategic plan under this section not later than one year after the date of the enactment of this Act.
						530.Study regarding screening individuals who seek to enlist in the Armed
					Forces
 (a)StudyThe Secretary of Defense shall study the feasibility of, in background investigations and security and suitability screenings of individuals who seek to enlist in the Armed Forces—
 (1)screening for extremist and gang-related activity; and (2)using the following resources of the Federal Bureau of Investigation:
 (A)The Tattoo and Graffiti Identification Program.
 (B)The National Gang Intelligence Center.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit an unclassified report in writing to the Committees on Armed Services of the Senate and House of Representatives containing conclusions of the Secretary regarding the study under subsection (a).
						530A.Feasibility study regarding notification to Secretary of Homeland Security
					of honorable discharges of non-citizens
 (a)Study requiredThe Secretary of Defense, in consultation with the Secretary of Homeland Security, shall study the feasibility of providing the Secretary of Homeland Security with a copy of the Certificate of Release or Discharge from Active Duty (DD Form 214) or National Guard Report of Separation and Record of Service (NGB-22) for each individual who is not a citizen of the United States who is honorably discharged from the Armed Forces so the Secretary of Homeland Security may note such discharge in an I–213 Record of Deportable/Inadmissible Alien for that individual.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the committees on Armed Services of the Senate and House of Representatives a report regarding the results of the study under this section.
 530B.Sense of Congress regarding accession physicalsIt is the sense of Congress that the Secretary of Defense should explore alternatives to centralized accession physicals at Military Entrance Processing Stations, including conducting physicals through community health care providers, in order to reduce transportation costs, increase efficiency in processing times, and free recruiters to focus on the core of the recruiting mission.
					DMilitary Justice
					531.Expansion of pre-referral matters reviewable by military judges and military
					magistrates in the interest of efficiency in military
			 justice
 (a)In generalSubsection (a) of section 830a of title 10, United States Code (article 30a of the Uniform Code of Military Justice), is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs:
							
 (1)The President shall prescribe regulations for matters relating to proceedings conducted before referral of charges and specifications to court-martial for trial, including the following:
 (A)Pre-referral investigative subpoenas. (B)Pre-referral warrants or orders for electronic communications.
 (C)Pre-referral matters referred by an appellate court. (D)Pre-referral matters under subsection (c) or (e) of section 806b of this title (article 6b).
 (E)Pre-referral matters relating to the following: (i)Pre-trial confinement of an accused.
 (ii)The mental capacity or mental responsibility of an accused. (iii)A request for an individual military counsel.
 (2)In addition to the matters specified in paragraph (1), the regulations prescribed under that paragraph shall—
 (A)set forth the matters that a military judge may rule upon in such proceedings;
 (B)include procedures for the review of such rulings; (C)include appropriate limitations to ensure that proceedings under this section extend only to matters that would be subject to consideration by a military judge in a general or special court-martial; and
 (D)provide such limitations on the relief that may be ordered under this section as the President considers appropriate..
						(b)Conforming and clerical amendments
 (1)Heading amendmentThe heading of such section is amended to read as follows:  830a. Art 30a.Proceedings conducted before referral. (2)Clerical amendmentThe table of sections at the beginning of subchapter VI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 830a (article 30a) and inserting the following new item:
								830a. 30a.
						Proceedings conducted before
							referral..
							532.Command influence
 (a)In generalSection 837 of title 10, United States Code (article 37 of the Uniform Code of Military Justice), is amended—
 (1)by striking Unlawfully influencing action of court and inserting Command influence;
 (2)by amending subsection (a) to read as follows:  (a)(1)No court-martial convening authority, nor any other commanding officer, may censure, reprimand, or admonish the court or any member, military judge, or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding.
 (2)No court-martial convening authority, nor any other commanding officer, may deter or attempt to deter a potential witness from participating in the investigatory process or testifying at a court-martial. The denial of a request to travel at government expense or refusal to make a witness available shall not by itself constitute unlawful command influence.
 (3)No person subject to this chapter may attempt to coerce or, by any unauthorized means, attempt to influence the action of a court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority or preliminary hearing officer with respect to such acts taken pursuant to this chapter as prescribed by the President.
 (4)Conduct that does not constitute a violation of paragraphs (1) through (3) may include, for example—
 (A)general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing persons on the substantive and procedural aspects of courts-martial;
 (B)statements regarding criminal activity or a particular criminal offense that do not advocate a particular disposition, or a particular court-martial finding or sentence, or do not relate to a particular accused; or
 (C)statements and instructions given in open court by the military judge or counsel.
 (5)(A)Notwithstanding paragraphs (1) through (3), but subject to subparagraph (B)—
 (i)a superior convening authority or officer may generally discuss matters to consider regarding the disposition of alleged violations of this chapter with a subordinate convening authority or officer; and
 (ii)a subordinate convening authority or officer may seek advice from a superior convening authority or officer regarding the disposition of an alleged offense under this chapter.
 (B)No superior convening authority or officer may direct a subordinate convening authority or officer to make a particular disposition in a specific case or otherwise substitute the discretion of such authority or such officer for that of the subordinate convening authority or officer.;
 (3)in subsection (b)— (A)by striking advanced, in grade and inserting advanced in grade; and
 (B)by striking accused before a court-martial and inserting person in a court-martial proceeding; and
 (4)by adding at the end the following new subsections:  (c)No finding or sentence of a court-martial may be held incorrect on the ground of a violation of this section unless the violation materially prejudices the substantial rights of the accused.
 (d)(1)A superior convening authority or commanding officer may withhold the authority of a subordinate convening authority or officer to dispose of offenses in individual cases, types of cases, or generally.
 (2)Except as provided in paragraph (1) or as otherwise authorized by this chapter, a superior convening authority or commanding officer may not limit the discretion of a subordinate convening authority or officer to act with respect to a case for which the subordinate convening authority or officer has authority to dispose of the offenses..
 (b)Clerical amendmentThe table of sections at the beginning subchapter VII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 837 (article 37) and inserting the following new item:
							837. Art. 37. Command
							influence..
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to violations of section 837 of title 10, United States Code (article 37 of the Uniform Code of Military Justice), committed on or after such date.
						533.Statute of limitations for certain offenses
 (a)In generalSection 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), is amended—
 (1)in subsection (a), by inserting maiming of a child, kidnapping of a child, after sexual assault of a child,; and
 (2)in subsection (b)(2)(B)— (A)by striking clauses (ii) and (iv); and
 (B)by redesignating clause (iii) as clause (ii). (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply with respect to the prosecution of offenses committed before, on, or after the date of the enactment of this Act if the applicable limitation period has not yet expired.
						534.Public access to dockets, filings, and court records of courts-martial or
					other records of trial of the military justice system
 (a)In generalSection 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), is amended—
 (1)by striking The Secretary of Defense and inserting (a) In general.—The Secretary of Defense, in consultation with the Secretary of Homeland Security,;
 (2)in subsection (a), as designated by paragraph (1)— (A)in the matter preceding paragraph (1), by inserting (including with respect to the Coast Guard) after military justice system; and
 (B)in paragraph (4), by inserting public before access to docket information; and
 (3)by adding at the end the following new subsections:  (b)Protection of certain personally identifiable informationRecords of trial, docket information, filings, and other records made publicly accessible in accordance with the uniform standards and criteria for conduct established by the Secretary under subsection (a) shall restrict access to personally identifiable information of minors and victims of crime (including victims of sexual assault and domestic violence), as practicable to the extent such information is restricted in electronic filing systems of Federal and State courts.
 (c)Inapplicability to certain dockets and recordsNothing in this section shall be construed to provide public access to docket information, filings, or records that are classified, subject to a judicial protective order, or ordered sealed..
 (b)Existing standards and criteriaThe Secretary of Homeland Security shall apply to the Coast Guard the standards and criteria for conduct established by the Secretary of Defense under section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as in effect on the day before the date of the enactment of this Act, until such time as the Secretary of Defense, in consultation with the Secretary of Homeland Security, prescribes revised standards and criteria for conduct under such section that implement the amendments made by subsection (a) of this section.
						535.Extension of Defense Advisory Committee
					on Investigation, Prosecution, and Defense of Sexual
			 Assault in the Armed
 ForcesSection 546(f)(1) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 1561 note) is amended by striking five and inserting 10.
					536.Authority for return of personal property to victims of sexual assault who
					file a Restricted Report before conclusion of related
 proceedingsSection 586 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 1561 note) is amended—
 (1)by redesignating subsection (f) as subsection (e); (2)in subsection (e), as so redesignated, in the subsection heading, by inserting in unrestricted reporting cases after proceedings; and
 (3)by adding at the end the following new subsection:  (f)Return of personal property in restricted reporting cases(1)The Secretary of Defense shall prescribe procedures under which a victim who files a restricted report on an incident of sexual assault may request, at any time, the return of any personal property of the victim obtained as part of the sexual assault forensic examination.
 (2)The procedures shall ensure that— (A)a request of a victim under paragraph (1) may be made on a confidential basis and without affecting the restricted nature of the restricted report; and
 (B)at the time of the filing of the restricted report, a Sexual Assault Response Coordinator or Sexual Assault Prevention and Response Victim Advocate—
 (i)informs the victim that the victim may request the return of personal property as described in paragraph (1); and
 (ii)advises the victim that such a request for the return of personal property may negatively impact a subsequent case adjudication, if the victim later decides to convert the restricted report to an unrestricted report.
 (3)Except with respect to personal property returned to a victim under this subsection, nothing in this subsection shall affect the requirement to retain a sexual assault forensic examination (SAFE) kit for the period specified in subsection (c)(4)(A)..
						537.Guidelines on sentences for offenses committed under the Uniform Code of
					Military Justice
 (a)Development of guidelinesNot later than the date specified in subsection (d), the Secretary of Defense shall develop nonbinding guidelines on sentences for offenses under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice). The guidelines shall provide the sentencing authority with a suggested range of punishments, including suggested ranges of confinement, that will generally be appropriate for a violation of each offense under such chapter.
 (b)Sentencing dataIn developing the guidelines for sentences under subsection (a), the Secretary of Defense shall take into account the sentencing data collected by the Military Justice Review Panel pursuant to section 946(f)(2) of title 10, United States Code (article 146(f)(2) of the Uniform Code of Military Justice).
 (c)Submittal to CongressNot later than the date specified in subsection (d), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives—
 (1)the guidelines for sentences developed under subsection (a); and (2)an assessment of the feasibility and advisability of implementing such guidelines in panel sentencing cases.
 (d)Date specifiedThe date specified in this subsection is the date that is not later than one year after the date on the which the first report of the Military Justice Review Panel is submitted to the Committees on Armed Services of the Senate and the House of Representatives pursuant to section 946(f)(5) of title 10, United States Code (article 146(f)(5) of the Uniform Code of Military Justice).
						538.Notification of significant events and documentation of preference for
					prosecution jurisdiction for victims of sexual assault
						(a)Notification to victims of events in military justice process
 (1)Notification requiredA member of the Armed Forces who is the victim of an alleged sexual assault by another member of the Armed Forces shall receive notification of each significant event in the military justice process that relates to the investigation, prosecution, and confinement of such other member for such assault.
 (2)DocumentationAppropriate documentation of each notification made pursuant to paragraph (1) shall be created and maintained in an appropriate system of records of the military department concerned.
 (b)Documentation of victim’s preference for prosecution jurisdictionIn the case of a member of the Armed Forces who is the victim of an alleged sexual assault committed by another member of the Armed Forces who is subject to prosecution for such offense both by court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), and by a civilian court under Federal or State law, appropriate documentation of the preference, if any, of such victim for prosecution of such offense by court-martial or by a civilian court as provided for by Rule for Courts-Martial 306(e) (as set forth in the Manual for Courts-Martial, 2019 edition, or any successor rule), shall be created and maintained in an appropriate system of records of the military department concerned.
 (c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations implementing this section.
						539.Increase in number of digital forensic examiners for certain military
					criminal investigative organizations
 (a)In generalEach Secretary of a military department shall take appropriate actions to increase the number of digital forensic examiners in each military criminal investigative organization specified in subsection (b) under the jurisdiction of such Secretary by not fewer than 10 from the authorized number of such examiners for such organization as of September 30, 2019.
 (b)Military criminal investigative organizationsThe military criminal investigative organizations specified in this subsection are the following:
 (1)The Army Criminal Investigation Command. (2)The Naval Criminal Investigative Service.
 (3)The Air Force Office of Special Investigations. (c)FundingFunds for additional digital forensic examiners as required by subsection (a) for fiscal year 2020, including for compensation, initial training, and equipment, shall be derived from amounts authorized to be appropriated for that fiscal year for the Armed Force concerned for operation and maintenance.
						540.Increase in investigative personnel and Victim Witness Assistance Program
					liaisons
 (a)Military criminal investigative servicesNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall increase the number of personnel assigned to the military criminal investigative services of the department with the goal of ensuring, to the extent practicable, that the investigation of any sex-related offense is completed not later than six months after the date on which the investigation is initiated. An investigation shall be considered completed for purposes of the preceding sentence when the active phase of the investigation is sufficiently complete to enable the appropriate authority to reach a decision with respect to the disposition of charges for the sex-related offense.
 (b) Victim Witness Assistance Program liaisonsNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall increase the number of personnel serving as Victim Witness Assistance Program liaisons to address personnel shortages in the Victim Witness Assistance Program.
 (c)Rule of constructionNothing in this section shall be construed to create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
						540A.Training for sexual assault initial disposition authorities on exercise of
					disposition authority for sexual assault and collateral
			 offenses
 (a)In generalThe training for sexual assault initial disposition authorities on the exercise of disposition authority under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), shall include comprehensive training on the exercise of disposition authority with respect to cases for which disposition authority is withheld to such authorities pursuant to the memorandum described in subsection (b) for the purpose of promoting confidence and trust in the military justice process with respect to such cases.
 (b)Memorandum describedThe memorandum described in this subsection is the memorandum of the Secretary of Defense titled Withholding Initial Disposition Authority Under the Uniform Code of Military Justice in Certain Sexual Assault Cases and dated April 20, 2012, or any successor memorandum.
						540B.Training for commanders in the Armed Forces on their role in all stages of
					military justice in connection with sexual assault
 (a)In generalThe training provided commanders in the Armed Forces shall include comprehensive training on the role of commanders in all stages of military justice in connection with sexual assaults by members of the Armed Forces.
 (b)Elements To be coveredThe training provided pursuant to subsection (a) shall include training on the following:
 (1)The role of commanders in each stage of the military justice process in connection with sexual assault committed by a member of the Armed Forces, including investigation and prosecution.
 (2)The role of commanders in assuring that victims of sexual assault described in paragraph (1) are informed of, and have the opportunity to obtain, assistance available for victims of sexual assault by law.
 (3)The role of commanders in assuring that victims of sexual assault described in paragraph (1) are afforded the rights and protections available to victims by law.
 (4)The role of commanders in preventing retaliation against victims, their family members, witnesses, first responders, and bystanders for their their complaints, statements, testimony, and status in connection with sexual assault described in paragraph (1), including the role of commanders in ensuring that subordinates in the command are aware of their responsibilities in preventing such retaliation.
 (5)The role of commanders in establishing and maintaining a healthy command climate in connection with reporting on sexual assault described in paragraph (1), and in the response of the commander, subordinates in the command, and other personnel in the command to such sexual assault, such reporting, and the military justice process in connection with such sexual assault.
 (6)Any other matters on the role of commanders in connection with sexual assault described in paragraph (1) that the Secretary of Defense considers appropriate for purposes of this section.
							(c)Incorporation of best practices
 (1)In generalThe training provided pursuant to subsection (a) shall incorporate best practices on all matters covered by the training.
 (2)Identification of best practicesThe Secretaries of the military departments shall, acting through the training and doctrine commands of the Armed Forces, undertake from time to time surveys and other reviews of the matters covered by the training provided pursuant to subsection (a) in order to identify and incorporate into such training the most current practicable best practices on such matters.
 (d)UniformityThe Secretary of Defense shall ensure that the training provided pursuant to subsection (a) is, to the extent practicable, uniform across the Armed Forces.
						540C.Timely disposition of nonprosecutable sex-related offenses
 (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a policy to ensure the timely disposition of nonprosecutable sex-related offenses.
 (b)Nonprosecutable sex-related offense definedIn this section, the term nonprosecutable sex-related offense means an alleged sex-related offense (as that term is defined in section 1044e(g) of title 10, United States Code) that a court-martial convening authority has declined to refer for trial by a general or special court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), due to a determination that there is insufficient evidence to support prosecution of the sex-related offense.
						540D.Department of Defense-wide policy and military department-specific programs
					on reinvigoration of the prevention of sexual assault
			 involving members of the
					Armed Forces
 (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and issue a comprehensive policy for the Department of Defense to reinvigorate the prevention of sexual assault involving members of the Armed Forces.
						(b)Policy elements
 (1)In generalThe policy required by subsection (a) shall include the following: (A)Education and training for members of the Armed Forces on the prevention of sexual assault.
 (B)Elements for programs designed to encourage and promote healthy relationships among members of the Armed Forces.
 (C)Elements for programs designed to empower and enhance the role of non-commissioned officers in the prevention of sexual assault.
 (D)Elements for programs to foster social courage among members of the Armed Forces to encourage and promote intervention in situations in order to prevent sexual assault.
 (E)Processes and mechanisms designed to address behaviors among members of the Armed Forces that are included in the continuum of harm that frequently results in sexual assault.
 (F)Elements for programs designed to address alcohol abuse, including binge drinking, among members of the Armed Forces.
 (G)Such other elements, processes, mechanisms, and other matters as the Secretary of Defense considers appropriate.
 (2)Continuum of harm resulting in sexual assaultFor purposes of paragraph (1)(E), the continuum of harm that frequently results in sexual assault includes hazing, sexual harassment, and related behaviors (including language choices, off-hand statements, jokes, and unconscious attitudes or biases) that create a permissive climate for sexual assault.
 (c)Programs requiredNot later than 180 days after the issuance of the policy required by subsection (a), each Secretary of a military department shall develop and implement for each Armed Force under the jurisdiction of such Secretary a program to reinvigorate the prevention of sexual assaults involving members of the Armed Forces. Each program shall include the elements, processes, mechanisms, and other matters developed by the Secretary of Defense pursuant to subsection (a) tailored to the requirements and circumstances of the Armed Force or Armed Forces concerned.
						540E.Recommendations on separate punitive
					article in the Uniform Code of Military Justice on sexual
 harassmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing such recommendations as the Secretary considers appropriate with respect to the establishment of a separate punitive article in chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), on sexual harassment.
					540F.Report on military justice system involving alternative authority for
					determining whether to prefer or refer changes for felony
			 offenses under the
					Uniform Code of Military Justice
						(a)Report required
 (1)In generalNot later than 300 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a study, conducted for purposes of the report, on the feasibility and advisability of an alternative military justice system in which determinations as to whether to prefer or refer charges for trial by court-martial for any offense specified in paragraph (2) is made by a judge advocate in grade O–6 or higher who has significant experience in criminal litigation and is outside of the chain of command of the member subject to the charges rather than by a commanding officer of the member who is in the chain of command of the member.
 (2)Specified offenseAn offense specified in this paragraph is any offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), for which the maximum punishment authorized includes confinement for more than one year.
 (b)ElementsThe study required for purposes of the report under subsection (a) shall address the following:
 (1)Relevant procedural, legal, and policy implications and considerations of the alternative military justice system described in subsection (a).
 (2)An analysis of the following in connection with the implementation and maintenance of the alternative military justice system:
 (A)Legal personnel requirements. (B)Changes in force structure.
 (C)Amendments to law. (D)Impacts on the timeliness and efficiency of legal processes and court-martial adjudications.
 (E)Potential legal challenges to the system. (F)Potential changes in prosecution and conviction rates.
 (G)Potential impacts on the preservation of good order and discipline, including the ability of a commander to carry out nonjudicial punishment and other administrative actions.
 (H)Such other considerations as the Secretary considers appropriate. (3)A comparative analysis of the military justice systems of relevant foreign allies with the current military justice system of the United States and the alternative military justice system, including whether or not approaches of the military justice systems of such allies to determinations described in subsection (a) are appropriate for the military justice system of the United States.
 (4)An assessment of the feasibility and advisability of conducting a pilot program to assess the feasibility and advisability of the alternative military justice system, and, if the pilot program is determined to be feasible and advisable—
 (A)an analysis of potential legal issues in connection with the pilot program, including potential issues for appeals; and
 (B)recommendations on the following: (i)The populations to be subject to the pilot program.
 (ii)The duration of the pilot program. (iii)Metrics to measure the effectiveness of the pilot program.
 (iv)The resources to be used to conduct the pilot program. 540G.Report on standardization among the military departments in collection and presentation of information on matters within the military justice systemNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:
 (1)A plan for actions to provide for standardization, to the extent practicable, among the military departments in the collection and presentation of information on matters within their military justice systems, including information collected and maintained for purposes of section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), and such other information as the Secretary considers appropriate.
 (2)An assessment of the feasibility and advisability of establishing and maintaining a single, Department of Defense-wide data management system for the standardized collection and presentation of information described in paragraph (1).
						540H.Report on expansion of Air Force safe to report policy across the Armed
					Forces
 (a)ReportNot late than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the feasibility and advisability of expanding the applicability of the safe to report policy described in subsection (b) so that the policy applies across the Armed Forces.
 (b)Safe to report policyThe safe to report policy described in this subsection is the policy, currently applicable in the Air Force alone, under which a member of the Armed Forces who is the victim of an alleged sexual assault committed by another member of the Armed Forces, but who may have committed minor collateral misconduct at or about the time of such alleged sexual assault, or whose minor collateral misconduct at or about such time is discovered only as a result of the investigation into such alleged sexual assault, may report such alleged sexual assault to proper authorities without fear or receipt of discipline in connection with such minor collateral misconduct.
						540I.Assessment of racial, ethnic, and gender disparities in the military justice
					system
 (a)In generalThe Secretary of Defense shall provide for the carrying out of the activities described in subsections (b) and (c) in order to improve the ability of the Department of Defense to detect and address racial, ethnic, and gender disparities in the military justice system.
 (b)Secretary of Defense and related activitiesThe activities described in this subsection are the following, to be commenced or carried out (as applicable) by not later than 180 days after the date of the enactment of this Act:
 (1)For each court-martial conducted by an Armed Force after the date of the enactment of this Act, the Secretary of Defense shall require the head of the Armed Force concerned—
 (A)to record the race, ethnicity, and gender of the victim and the accused, and such other demographic information about the victim and the accused as the Secretary considers appropriate;
 (B)to include data based on the information described in subparagraph (A) in the annual military justice reports of the Armed Force.
 (2)The Secretary of Defense, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, shall issue guidance that—
 (A)establishes criteria to determine when data indicating possible racial, ethnic, or gender disparities in the military justice process should be further reviewed; and
 (B)describes how such a review should be conducted. (3)The Secretary of Defense, in consultation with the Secretaries of the military departments and the Secretary of Homeland Security, shall—
 (A)conduct an evaluation to identify the causes of any racial, ethnic, or gender disparities identified in the military justice system;
 (B)take steps to address the causes of any such disparities, as appropriate.
								(c)DAC–IPAD activities
 (1)In generalThe activities described in this subsection are the following, to be conducted by the independent committee DAC–IPAD:
 (A)A review and assessment, by fiscal year, of the race and ethnicity of members of the Armed Forces accused of a penetrative sexual assault offense or contact sexual assault offense in an unrestricted report made pursuant to Department of Defense Instruction 6495.02, including an unrestricted report involving a spouse or intimate partner, in all cases completed in each fiscal year assessed.
 (B)A review and assessment, by fiscal year, of the race and ethnicity of members of the Armed Forces against whom charges were preferred pursuant to Rule for Courts-Martial 307 for a penetrative sexual assault offense or contact sexual assault offense in all cases completed in each fiscal year assessed.
 (C)A review and assessment, by fiscal year, of the race and ethnicity of members of the Armed Forces who were convicted of a penetrative sexual assault offense or contact sexual assault offense in all cases completed in each fiscal year assessed.
								(2)Information from Federal agencies
 (A)In generalUpon request by the chair of the committee, a department or agency of the Federal Government shall provide information that the committee considers necessary to conduct reviews and assessments required by paragraph (1), including military criminal investigation files, charge sheets, records of trial, and personnel records.
 (B)Handling, storage, and returnThe committee shall handle and store all records received and reviewed under this subsection in accordance with applicable privacy laws and Department of Defense policy, and shall return all records so received in a timely manner.
 (3)ReportNot later than one year after the date of the enactment of this Act, the committee shall submit to the Secretary of Defense, and to the Committees on Armed Services of the Senate and the House of Representatives, a report setting forth the results of the reviews and assessments required by paragraph (1). The report shall include such recommendations for legislative or administrative action as the committee considers appropriate in light of such results.
 (4)DefinitionsIn this subsection: (A)The term independent committee DAC–IPAD means the independent committee established by the Secretary of Defense under section 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3374), commonly known as the DAC-IPAD.
 (B)The term case means an unrestricted report of any penetrative sexual assault offense or contact sexual assault offense made against a member of the Armed Forces pursuant to Department of Defense Instruction 6495.02, including any unrestricted report involving a spouses or intimate partner for which an investigation has been opened by a criminal investigative organization.
 (C)The term completed, with respect to a case, means that the case was tried to verdict, dismissed without further action, or dismissed and then resolved by non-judicial or administrative proceedings.
 (D)The term contact sexual assault offense means aggravated sexual contact, abusive sexual contact, wrongful sexual contact, and attempts to commit such offenses under the Uniform Code of Military Justice.
 (E)The term penetrative sexual assault offense means rape, aggravated sexual assault, sexual assault, forcible sodomy, and attempts to commit such offenses under the Uniform Code of Military Justice.
								540J.Pilot programs on defense investigators in the military justice
					system
 (a)In generalEach Secretary of a military department shall carry out a pilot program on defense investigators within the military justice system under the jurisdiction of such Secretary in order to do the following:
 (1)Determine whether the presence of defense investigators within such military justice system will—
 (A)make such military justice system more effective in providing an effective defense for the accused; and
 (B)make such military justice system more fair and efficient. (2)Otherwise assess the feasibility and advisability of defense investigators as an element of such military justice system.
							(b)Elements
 (1)Interview of victimA defense investigator may question a victim under a pilot program only upon a request made through the Special Victims’ Counsel or other counsel if the victim does not have such counsel.
 (2)Uniformity across military justice systemsThe Secretary of Defense shall ensure that the personnel and activities of defense investigators under the pilot programs are, to the extent practicable, uniform across the military justice systems of the military departments.
							(c)Report
 (1)In generalNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs under subsection (a).
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A description of each pilot program, including the personnel and activities of defense investigators under such pilot program.
 (B)An assessment of the feasibility and advisability of establishing and maintaining defense investigators as an element of the military justice systems of the military departments.
 (C)If the assessment under subparagraph (B) is that the establishment and maintenance of defense investigators as an element of the military justice systems of the military departments is feasible and advisable, such recommendations for legislative and administrative action as the Secretary of Defense considers appropriate to establish and maintain defense investigators as an element of the military justice systems.
 (D)Any other matters the Secretary of Defense considers appropriate. 540K.Report on preservation of recourse to restricted report on sexual assault for victims of sexual assault following certain victim or third-party communications (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report making findings and recommendations on the feasibility and advisability of a policy for the Department of Defense that would permit a victim of a sexual assault, that is or may be investigated as a result of a communication described in subsection (b), which victim is a member of the Armed Forces or an adult dependent of a member of the Armed Forces, to have the reporting on the sexual assault be treated as a restricted report without regard to the party initiating or receiving such communication.
 (b)CommunicationsA communication described in this subsection is a communication reporting a sexual assault as follows:
 (1)By the victim to a member of the Armed Forces, whether a commissioned officer or a noncommissioned officer, in the chain of command of the victim or the victim's military sponsor.
 (2)By the victim to military law enforcement personnel or personnel of a military criminal investigative organization (MCIO).
 (3)By any individual other than victim. (c)Scope of findings and recommendationsThe report required by subsection (a) may include recommendations for new provisions of statute or regulations, or modification of current statute or regulations, that may be required to put into effect the findings and recommendations described in subsection (a).
 (d)ConsultationIn preparing the report required by subsection (a), the Secretary shall consult with the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces (DAC–IPAD) under section 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 1561 note).
						540L.Report on establishment of guardian ad litem program for certain military
					dependents who are a victim or witness of an offense under
			 the Uniform Code of
					Military Justice involving abuse or exploitation
						(a)Report required
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the feasibility and advisability of establishing a guardian ad litem program for military dependents described in paragraph (2) who are a victim or witness of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that involves an element of abuse or exploitation in order to protect the best interests of such dependents in a court-martial of such offense.
 (2)Covered dependentsThe military dependents described in this paragraph are as follows: (A)Military dependents under 12 years of age.
 (B)Military dependents who lack mental or other capacity. (b)ElementsThe report required by subsection (a) shall include the following:
 (1)An assessment of the feasibility and advisability of establishing a guardian ad litem program as described in subsection (a).
 (2)If establishment of the guardian ad litem program is considered feasible and advisable, the following:
 (A)A description of administrative requirements in connection with the program, including the following:
 (i)Any memoranda of understanding between the Department of Defense and State and local authorities required for purposes of the program.
 (ii)The personnel, funding, and other resources required for purposes of the program.
 (B)Best practices for the program (as determined in consultation with appropriate civilian experts on child advocacy).
 (C)Such recommendations for legislative and administration action to implement the program as the Secretary considers appropriate.
								540M.Comptroller General of the United States report on implementation by the
					Armed Forces of recent statutory requirements on sexual
			 assault prevention and
					response in the military
 (a)Report requiredThe Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report, in writing, on a study, conducted by the Comptroller General for purposes of the report, on the implementation by the Armed Forces of statutory requirements on sexual assault prevention and response in the military in the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136) and each succeeding national defense authorization Act through the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A list and citation of each statutory requirement (whether codified or uncodified) on sexual assault prevention and response in the military in each national defense authorization Act specified in paragraph (1), including—
 (A)whether such statutory requirement is still in force; and (B)if such statutory requirement is no longer in force, the date of the repeal or expiration of such requirement.
 (2)For each statutory requirement listed pursuant to paragraph (1), the following:
 (A)An assessment of the extent to which such requirement was implemented, or is currently being implemented, as applicable, by each Armed Force to which such requirement applied or applies.
 (B)A description and assessment of the actions taken by each of the Department of Defense, the military department concerned, and the Armed Force concerned to assess and determine the effectiveness of actions taken pursuant to such requirement in meeting its intended objective.
 (3)Any other matters in connection with the statutory requirements specified in subsection (a), and the implementation of such requirements by the Armed Forces, that the Comptroller General considers appropriate.
 (c)BriefingsNot later than May 1, 2020, the Comptroller General shall provide to the committees referred to in subsection (a) one or more briefings on the status of the study required by subsection (a), including any preliminary findings and recommendations of the Comptroller General as a result of the study as of the date of such briefing.
 540N.Sense of Congress on the Port Chicago 50It is the sense of Congress that— (1)the American people should recognize the role of racial bias during the era in which the prosecution and convictions of the Port Chicago 50 took place for mutiny following the deadliest home-front disaster in World War II, in which 320 were killed on July 17, 1944, during a munitions explosion; and
 (2)in light of the well-documented challenges associated with uniformed service by African Americans during this era, the Secretary of the Navy should, as appropriate, recommend executive action in favor of the 49 remaining Sailors with general court-martial convictions and the 207 remaining Sailors with summary court-martial convictions.
						EOther Legal Matters
					541.Improvement of certain Special Victims' Counsel authorities
						(a)Enhancement of legal consultation and assistance in connection with
 potential victim benefitsParagraph (8)(D) of subsection (b) of section 1044e of title 10, United States Code, is amended by striking and other and inserting , section 1408(h) of this title, and other.
						(b)Expansion of legal assistance authorized to Include consultation and
 assistance for retaliationSubsection (b) of such section is amended further— (1)by redesignating paragraph (10) as paragraph (11); and
 (2)by inserting after paragraph (9) the following new paragraph (10):  (10)Legal consultation and assistance in connection with an incident of retaliation, whether such incident occurs before, during, or after the conclusion of any criminal proceedings, including—
 (A)in understanding the rights and protections afforded to victims of retaliation;
 (B)in the filing of complaints; and (C)in any resulting military justice proceedings..
 (c)Staffing caseload levelsSuch section is further amended— (1)by redesignating subsections (g) and (h) as subsections (h) and (i), respectively; and
 (2)by inserting after subsection (f) the following new subsection (g):  (g)Staffing caseload levelsCommencing not later than four years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, each Secretary concerned shall ensure that the number of Special Victims’ Counsel serving in each military department (and with respect to the Coast Guard) is sufficient to ensure that the average caseload of a Special Victims’ Counsel does not exceed, to the extent practicable, 25 cases any given time..
							542.Availability of Special Victims' Counsel at military installations
 (a)Deadline for availabilitySection 1044e(f) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (4)(A)Subject to subparagraph (B), if a Special Victims' Counsel is not available at a military installation for access by a member of the armed forces who requests access to a Special Victims' Counsel, a Special Victims' Counsel shall be made available at such installation for access by such member by not later than 72 hours after such request.
 (B)If the Secretary concerned determines that, due to exigent circumstances related to military activities, a Special Victims’ Counsel cannot be made available to a member of the armed forces within the time period required by subparagraph (A), the Secretary concerned shall ensure that a Special Victims' Counsel is made available to such member as soon as is practical under such circumstances..
 (b)Report on civilian support of SVCsNot later than 180 days after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the assessment of such Secretary of the feasibility and advisability of establishing and maintaining for each Special Victims' Counsel under the jurisdiction of such Secretary one or more civilian positions for the purpose of—
 (1)providing support to such Special Victims' Counsel; and (2)ensuring continuity and the preservation of institutional knowledge in transitions between the service of individuals as such Special Victims' Counsel.
							543.Notification of issuance of military protective order to civilian law
					enforcement
 (a)Notification of issuanceSection 1567a of title 10, United States Code, is amended—
 (1)in subsection (a), by striking and any individual involved in the order does not reside on a military installation at any time during the duration of the military protective order, the commander of the military installation shall notify and inserting , the commander of the unit to which the member is assigned shall, not later than seven days after the date of the issuance of the order, notify;
 (2)by redesignating subsection (b) as subsection (c); (3)by inserting after subsection (a) the following new subsection (b);
								
 (b)Notification in event of transferIn the event that a member of the armed forces against whom a military protective order is issued is transferred to another unit—
 (1)not later than the date of the transfer, the commander of the unit from which the member is transferred shall notify the commander of the unit to which the member is transferred of—
 (A)the issuance of the protective order; and (B)the individuals involved in the order; and
 (2)not later than seven days after receiving the notice under paragraph (1), the commander of the unit to which the member is transferred shall provide notice of the order to the appropriate civilian authorities in accordance with subsection (a).; and
 (4)in subsection (c), as so redesignated, by striking commander of the military installation and inserting commander of the unit to which the member is assigned.
 (b)Annual report requiredNot later than March 1, 2021, and each year thereafter through 2025, the Secretary of Defense shall submit to the congressional defense committees a report that identifies—
 (1)the number of military protective orders issued in the calendar year preceding the year in which the report is submitted; and
 (2)the number of such orders that were reported to appropriate civilian authorities in accordance with section 1567a(a) of title 10, United States Code, in such preceding year.
							544.Copyright protection for civilian faculty of certain accredited
 institutionsSection 105 of title 17, United States Code, is amended—
 (1)by inserting (a) In general.— before Copyright; and
 (2)by adding at the end the following:  (b)Copyright protection of certain of worksSubject to subsection (c), the covered author of a covered work owns the copyright to that covered work.
 (c)Use by Federal GovernmentThe Secretary of Defense may direct the covered author of a covered work to provide the Federal Government with an irrevocable, royalty-free, world-wide, nonexclusive license to reproduce, distribute, perform, or display such covered work for purposes of the United States Government.
 (c)DefinitionsIn this section: (1)The term covered author means a civilian member of the faculty of a covered institution.
 (2)The term covered institution means the following: (A)National Defense University.
 (B)United States Military Academy. (C)Army War College.
 (D)United States Army Command and General Staff College. (E)United States Naval Academy.
 (F)Naval War College. (G)Naval Post Graduate School.
 (H)Marine Corps University. (I)United States Air Force Academy.
 (J)Air University. (K)Defense Language Institute.
 (L)United States Coast Guard Academy. (3)The term covered work means a literary work produced by a covered author in the course of employment at a covered institution for publication by a scholarly press or journal..
						545.Termination of leases of premises and motor vehicles of servicemembers who
					incur catastrophic injury or illness or die while in
			 military service
 (a)Catastrophic injuries and illnessesSubsection (a) of section 305 of the Servicemembers Civil Relief Act (50 U.S.C. 3955), as amended by section 301 of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407), is further amended by adding at the end the following new paragraph:
							
 (4)Catastrophic injury or illness of lesseeThe spouse of the lessee on a lease described in subsection (b) may terminate the lease during the one-year period beginning on the date on which the lessee incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37, United States Code), if the lessee incurs the catastrophic injury or illness during a period of military service or while performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..
 (b)DeathsParagraph (3) of such subsection is amended by striking in subsection (b)(1) and inserting in subsection (b).
						546.Military orders required for termination of leases pursuant to the
 Servicemembers Civil Relief ActSection 305(i) of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended—
 (1)in paragraph (1), by inserting (including orders for separation or retirement) after official military orders; and
 (2)by adding at the end the following new paragraph:
							
 (3)Permanent change of stationThe term permanent change of station includes separation or retirement from military service..
						547.Preservation of right to bring class action under Servicemembers Civil
					Relief Act
 (a)In generalSection 802(a) of the Servicemembers Civil Relief Act (50 U.S.C. 4042(a)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (3)be a representative party on behalf of members of a class or be a member of a class, in accordance with the Federal Rules of Civil Procedure, notwithstanding any previous agreement to the contrary..
 (b)ConstructionThe amendments made by subsection (a) shall not be construed to imply that a person aggrieved by a violation of such Act did not have a right to bring a civil action as a representative party on behalf of members of a class or be a member of a class in a civil action before the date of the enactment of this Act.
						548.Legal counsel for victims of alleged domestic violence offenses
 (a)In generalNot later than December 1, 2020, the Secretary of Defense shall carry out a program to provide legal counsel (referred to in this section as Counsel) to victims of alleged domestic violence offenses who are otherwise eligible for military legal assistance under section 1044 of title 10, United States Code.
 (b)Form of implementationThe program required under subsection (a) may be carried out as part of another program of the Department of Defense or through the establishment of a separate program.
 (c)Training and termsThe Secretary of Defense shall ensure that Counsel— (1)receive specialized training in legal issues commonly associated with alleged domestic violence offenses; and
 (2)to the extent practicable, serve as Counsel for a period of not less than 2 years.
 (d)Attorney-client relationshipThe relationship between a Counsel and a victim in the provision of legal advice and assistance shall be the relationship between an attorney and client.
 (e)Paralegal supportThe Secretary of Defense shall ensure that sufficient trained paralegal support is provided to Counsel under the program.
						(f)Report required
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the program under subsection (a).
 (2)ElementsThe report required under paragraph (1) shall include the following: (A)A description and assessment of the manner in which the Department of Defense will implement the program required under subsection (a).
 (B)An explanation of whether the program will be carried out as part of another program of the Department or through the establishment of a separate program.
 (C)A comprehensive description of the additional personnel, resources, and training that will be required to implement the program, including identification of the specific number of additional billets that will be needed to staff the program.
 (D)Recommendations for any modifications to law that may be necessary to effectively and efficiently implement the program.
 (g)Alleged domestic violence offense definedIn this section, the term alleged domestic violence offense means any allegation of—
 (1)a violation of section 928(b), 928b(1), 928b(5), or 930 of title 10, United States Code (article 128(b), 128b(1), 128b(5), or 130 of the Uniform Code of Military Justice), when committed against a spouse, intimate partner, or immediate family member;
 (2)a violation of any other provision of subchapter X of chapter 47 of such title (the Uniform Code of Military Justice), when committed against a spouse, intimate partner, or immediate family member; or
 (3)an attempt to commit an offense specified in paragraph (1) or (2) as punishable under section 880 of such title (article 80 of the Uniform Code of Military Justice).
							549.Notice to victims of alleged sexual
					assault of pendency of further administrative action
			 following a determination
 not to refer to trial by court-martialUnder regulations prescribed by the Secretary of Defense, upon a determination not to refer a case of alleged sexual assault for trial by court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), the commander making such determination shall periodically notify the victim of the status of a final determination on further action on such case, whether non-judicial punishment under section 815 of such title (article 15 of the Uniform Code of Military Justice), other administrative action, or no further action. Such notifications shall continue not less frequently than monthly until such final determination.
					550.Treatment of information in Catch a Serial Offender Program for certain
					purposes
 (a)Treatment under FOIAVictim disclosures under the Catch a Serial Offender Program shall be withheld from public disclosure under paragraph (b)(3) of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act).
 (b)Preservation of Restricted ReportThe transmittal or receipt in connection with the Catch a Serial Offender Program of a report on a sexual assault that is treated as a restricted report shall not operate to terminate its treatment or status as a restricted report.
						550A.Policies and procedures on registration at military installations of
					civilian protective orders applicable to members of the
			 Armed Forces assigned to
					such installations and certain other individuals
 (a)Policies and procedures requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, establish policies and procedures for the registration at military installations of any civilian protective orders described in subsection (b), including the duties and responsibilities of commanders of installations in the registration process.
 (b)Civilian protective ordersA civilian protective order described in this subsection is any civilian protective order as follows:
 (1)A civilian protective order against a member of the Armed Forces assigned to the installation concerned.
 (2)A civilian protective order against a civilian employee employed at the installation concerned.
 (3)A civilian protective order against the civilian spouse or intimate partner of a member of the Armed Forces on active duty and assigned to the installation concerned, or of a civilian employee described in paragraph (2), which order provides for the protection of such member or employee.
 (c)Particular elementsThe policies and procedures required by subsection (a) shall include the following:
 (1)A requirement for notice between and among the commander, military law enforcement elements, and military criminal investigative elements of an installation when a member of the Armed Forces assigned to such installation, a civilian employee employed at such installation, a civilian spouse or intimate partner of a member assigned to such installation, or a civilian spouse or intimate partner of a civilian employee employed at such installation becomes subject to a civilian protective order.
 (2)A statement of policy that failure to register a civilian protective order may not be a justification for the lack of enforcement of such order by military law enforcement and other applicable personnel who have knowledge of such order.
 (d)LetterAs soon as practicable after establishing the policies and procedures required by subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a letter that includes the following:
 (1)A detailed description of the policies and procedures. (2)A certification by the Secretary that the policies and procedures have been implemented on each military installation.
							550B.Defense Advisory Committee for the Prevention of Sexual Misconduct
						(a)Establishment required
 (1)In generalThe Secretary of Defense shall establish and maintain within the Department of Defense an advisory committee to be known as the Defense Advisory Committee for the Prevention of Sexual Misconduct (in this section referred to as the Advisory Committee).
 (2)Deadline for establishmentThe Secretary shall establish the Advisory Committee not later than one year after the date of the enactment of this Act.
							(b)Membership
 (1)In generalThe Advisory Committee shall consist of not more than 20 members, appointed by the Secretary from among individuals who have an expertise appropriate for the work of the Advisory Committee, including at least one individual with each expertise as follows:
 (A)Expertise in the prevention of sexual assault and behaviors on the sexual assault continuum of harm.
 (B)Expertise in adverse behaviors, including the prevention of suicide and the prevention of substance abuse.
 (C)Expertise in the change of culture of large organizations. (D)Expertise in implementation science.
 (2)Background of individualsIndividuals appointed to the Advisory Committee may include individuals with expertise in sexual assault prevention efforts of institutions of higher education, public health officials, and such other individuals as the Secretary considers appropriate.
 (3)Prohibition on membership of members of Armed Forces on active dutyA member of the Armed Forces serving on active duty may not serve as a member of the Advisory Committee.
							(c)Duties
 (1)In generalThe Advisory Committee shall advise the Secretary on the following: (A)The prevention of sexual assault (including rape, forcible sodomy, other sexual assault, and other sexual misconduct (including behaviors on the sexual assault continuum of harm)) involving members of the Armed Forces.
 (B)The policies, programs, and practices of each military department, each Armed Force, and each military service academy for the prevention of sexual assault as described in subparagraph (A).
 (2)Basis for provision of adviceFor purposes of providing advice to the Secretary pursuant to this subsection, the Advisory Committee shall review, on an ongoing basis, the following:
 (A)Closed cases involving allegations of sexual assault described in paragraph (1).
 (B)Efforts of institutions of higher education to prevent sexual assault among students.
 (C)Any other information or matters that the Advisory Committee or the Secretary considers appropriate.
 (3)Coordination of effortsIn addition to the reviews required by paragraph (2), for purposes of providing advice to the Secretary the Advisory Committee shall also consult and coordinate with the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces (DAC-IPAD) on matters of joint interest to the two Advisory Committees.
 (d)Annual reportNot later than March 30 each year, the Advisory Committee shall submit to the Secretary and the Committees on Armed Services of the Senate and the House of Representatives a report on the activities of the Advisory Committee pursuant to this section during the preceding year.
 (e)Sexual assault continuum of harmIn this section, the term sexual assault continuum of harm includes—
 (1)inappropriate actions (such as sexist jokes), sexual harassment, gender discrimination, hazing, cyber bullying, or other behavior that contributes to a culture that is tolerant of, or increases risk for, sexual assault; and
 (2)maltreatment or ostracism of a victim for a report of sexual misconduct.
							(f)Termination
 (1)In generalExcept as provided in paragraph (2), the Advisory Committee shall terminate on the date that is five years after the date of the establishment of the Advisory Committee pursuant to subsection (a).
 (2)ContinuationThe Secretary of Defense may continue the Advisory Committee after the termination date applicable under paragraph (1) if the Secretary determines that continuation of the Advisory Committee after that date is advisable and appropriate. If the Secretary determines to continue the Advisory Committee after that date, the Secretary shall notify the Committees on the Armed Services of the Senate and House of Representatives.
							550C.Training for Special Victims' Counsel on civilian criminal justice matters
					in the States of the military installations to which
			 assigned
						(a)Training
 (1)In generalExcept as provided in subsection (c), upon the assignment of a Special Victims' Counsel (including a Victim Legal Counsel of the Navy) to a military installation in the United States, such Counsel shall be provided appropriate training on the law and policies of the State or States in which such military installation is located with respect to the criminal justice matters specified in paragraph (2). The purpose of the training is to assist such Counsel in providing victims of alleged sex-related offenses with information necessary to make an informed decision regarding preference as to the jurisdiction (whether court-martial or State court) in which such offenses will be prosecuted.
 (2)Criminal justice mattersThe criminal justice matters specified in this paragraph, with respect to a State, are the following:
 (A)Victim rights. (B)Prosecution of criminal offenses.
 (C)Sentencing for conviction of criminal offenses. (D)Protective orders.
 (b)Alleged sex-related offense definedIn this section, the term alleged sex-related offense means any allegation of—
 (1)a violation of section 920, 920b, 920c, or 930 of title 10, United States Code (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice); or
 (2)an attempt to commit an offense specified in a paragraph (1) as punishable under section 880 of title 10, United States Code (article 80 of the Uniform Code of Military Justice).
 (c)ExceptionThe requirements of this section do not apply to a Special Victims’ Counsel of the Coast Guard.
						550D.Enhancing the capability of military criminal investigative organizations to
					prevent and combat child sexual exploitation
 (a)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish and carry out an initiative to enhance the capability of military criminal investigative organizations to prevent and combat child sexual exploitation.
 (b)ActivitiesIn establishing and carrying out the initiative under subsection (a), the Secretary of Defense may—
 (1)work with internal and external functional experts to train the personnel of military criminal investigative organizations across the Department regarding—
 (A)technologies, tools, and techniques, including digital forensics, to enhance the investigation of child sexual exploitation; and
 (B)evidence-based forensic interviewing of child victims, and the referral of child victims for trauma-informed mental and medical health care, and other treatment and support services;
 (2)to the extent authorized by law, collaborate with Federal, State, local, and other civilian law enforcement agencies on issues relating to child sexual exploitation, including by—
 (A)participating in task forces established by such agencies for the purpose of preventing and combating child sexual exploitation;
 (B)establishing cooperative agreements to facilitate co-training and collaboration with such agencies; and
 (C)ensuring that streamlined processes for the referral of child sexual exploitation cases to other agencies and jurisdictions, as appropriate, are fully operational;
 (3)as appropriate, assist in educating the military community on the prevention and response to child sexual exploitation; and
 (4)carry out such other activities as the Secretary determines to be relevant.
							550E.Feasibility study on establishment of database of military protective
					orders
 (a)StudyThe Secretary of Defense shall conduct a study on the feasibility of establishing a database of military protective orders issued by military commanders against individuals suspected of having committed an offense of domestic violence under section 928b of title 10, United States Code (article 128b of the Uniform Code of Military Justice). The study shall include an examination of each of the following:
 (1)The feasibility of creating a database to record, track, and report such military protective orders to the National Instant Criminal Background Check System.
 (2)The feasibility of establishing a process by which a military judge or magistrate may issue a protective order against an individual suspected of having committed such an offense.
 (3)How the database and process described in paragraphs (1) and (2), respectively, may differ from analogous civilian databases and processes, including with regard to due process and other procedural protections.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the study conducted under subsection (a).
						550F.GAO review of USERRA and SCRA
 (a)Report requiredNot later than January 31, 2021, the Comptroller General of the United States shall conduct a review and submit a report to the Committees on Armed Services of the Senate and House of Representatives regarding what the Comptroller General determines are the effects of the common commercial and governmental practices of including a mandatory arbitration clause in employment and consumer agreements, on the ability of servicemembers to assert claims under and secure redress for violations of—
 (1)chapter 43 of title 38, United States Code (commonly referred to as the Uniformed Services Employment and Reemployments Rights Act of 1994 and referred to in this section as USERRA); and
 (2)the Servicemembers Civil Relief Act (50 U.S.C. 3901 et seq. (referred to in this section as SCRA)).
 (b)ElementsThe report under this section shall include the following:
 (1)Each process by which a servicemember may assert a claim under USERRA or SCRA, including—
 (A)administrative assistance; (B)support, and dispute resolution processes provided by Federal and State agencies;
 (C)arbitration; and (D)litigation.
 (2)With regards to each process identified under paragraph (1), an evaluation of—
 (A)the flexibility the process affords to the servicemember and other parties to the process;
 (B)the burden on the servicemember and other parties to the process; (C)the financial cost of the process to the servicemember and the other parties;
 (D)the speed of each process, including the rate at which each claim pursued under such process is resolved;
 (E)the confidentiality of each process; and (F)the effects of the process.
 (3)Based on data regarding the results of past actions to enforce servicemember rights and benefits under USERRA and SCRA, including data of the Departments of Defense and Labor regarding dispute resolution under USERRA and data of the Department of Justice regarding litigation under SCRA—
 (A)an analysis of the extent to which each of the processes identified in paragraph (1) has been employed to address claims under USERRA or SCRA and
 (B)the extent to which each such process achieved a final disposition favorable to the servicemember.
 (4)An assessment of general societal trends in the use of mandatory arbitration clauses in employment and consumer agreements, including any trend in a specific industry or employment sector that relies on mandatory arbitration in such contracts and agreements.
 (5)An assessment and explanation of any effect— (A)of the use of mandatory arbitration clauses in employment or consumer agreements on military readiness and deployability.
 (B)of USERRA or SCRA on the willingness of employers to employ, and consumer service businesses to provide services to servicemembers and their families.
								FMember Education
					551.Authority for detail of certain enlisted members of the Armed Forces as
					students at law schools
 (a)In generalSection 2004 of title 10, United States Code, is amended—
 (1)in subsection (a)— (A)by inserting and enlisted members after commissioned officers;
 (B)by striking bachelor of laws or; and (C)by inserting and enlisted members after twenty-five officers;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by inserting or enlisted member after officer;
 (B)by striking paragraph (1) and inserting the following new paragraph (1):
									
 (1)either— (A)have served on active duty for a period of not less than two years nor more than six years and be an officer in the pay grade O–3 or below as of the time the training is to begin; or
 (B)have served on active duty for a period of not less than four years nor more than eight years and be an enlisted member in the pay grade E–5, E–6, or E–7 as of the time the training is to begin;;
 (C)by redesignating paragraph (2) as paragraph (3); (D)by inserting after paragraph (1), as amended by subparagraph (B), the following new paragraph (2):
									
 (2)in the case of an enlisted member, meet all requirements for acceptance of a commission as a commissioned officer in the armed forces; and; and
 (E)in subparagraph (B) of paragraph (3), as redesignated by subparagraph (C) of this paragraph, by striking or law specialist;
 (3)in subsection (c)— (A)in the first sentence, by inserting and enlisted members after Officers; and
 (B)in the second sentence, by inserting or enlisted member after officer each place it appears;
 (4)in subsection (d), by inserting and enlistment members after officers;
 (5)in subsection (e), by inserting or enlistment member after officer; and
 (6)in subsection (f), by inserting or enlisted member after officer.
							(b)Conforming and clerical amendments
 (1)Heading amendmentThe heading of such section is amended to read as follows:  2004.Detail as students at law schools; commissioned officers; certain enlisted members. (2)Clerical amendmentThe table of sections at the beginning of chapter 101 of such title is amended by striking the item relating to section 2004 and inserting the following new item:
								2004.
						Detail as students at law schools; commissioned
			 officers; certain enlisted
							members..
 552.Inclusion of Coast Guard in Department of Defense STARBASE ProgramSection 2193b of title 10, United States Code, is amended—
 (1)in subsection (a), by inserting and the Secretary of the Department in which the Coast Guard is operating after military departments; and
 (2)in subsection (f), by striking and the Secretaries of the military departments and inserting , the Secretaries of the military departments, and the Secretary of the Department in which the Coast Guard is operating.
						553.Degree granting authority for United States Army Armament Graduate School;
					limitation on establishment of certain educational
			 institutions
						(a)Degree granting authority for United States Army Armament Graduate
					School
 (1)In generalChapter 751 of title 10, United States Code, is amended by adding at the end the following new section:
								
									7422.Degree granting authority for United States Army Armament Graduate
						School
 (a)AuthorityUnder regulations prescribed by the Secretary of the Army, the Chancellor of the United States Army Armament Graduate School may, upon the recommendation of the faculty and provost of the school, confer appropriate degrees upon graduates who meet the degree requirements.
 (b)LimitationA degree may not be conferred under this section unless—
 (1)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and
 (2)the United States Army Armament Graduate School is accredited by the appropriate civilian academic accrediting agency or organization to award the degree, as determined by the Secretary of Education.
 (c)Congressional notification requirements(1)When seeking to establish degree granting authority under this section, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives—
 (A)a copy of the self-assessment questionnaire required by the Federal Policy Governing Granting of Academic Degrees by Federal Agencies, at the time the assessment is submitted to the Department of Education’s National Advisory Committee on Institutional Quality and Integrity; and
 (B)the subsequent recommendations and rationale of the Secretary of Education regarding the establishment of the degree granting authority.
 (2)Upon any modification or redesignation of existing degree granting authority, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation of the Secretary of Education on the proposed modification or redesignation.
 (3)The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report containing an explanation of any action by the appropriate academic accrediting agency or organization not to accredit the United States Army Armament Graduate School to award any new or existing degree..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								7422. Degree granting authority for United States
						Army Armament Graduate
							School..
							(b)Limitation
 (1)In generalChapter 101 of title 10, United States Code, is amended by adding at the end the following new section:
								
									2017.Limitation on establishment of postsecondary educational institutions
						pending notice to Congress
 (a)LimitationThe Secretary of Defense may not establish a postsecondary educational institution within the Department of Defense until a period of one year has elapsed following the date on which the Secretary notifies the congressional defense committees of the intent of the Secretary to establish the institution.
 (b)Postsecondary educational institution definedIn this section, the term postsecondary educational institution means a school or other educational institution that is intended to provide students with a course of instruction that is comparable, in length and academic rigor, to a course of instruction for which an associate’s, bachelor’s, or graduate degree may be awarded..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
								2017. Limitation on establishment of postsecondary
						educational institutions pending notice to
							Congress..
 (3)ApplicabilitySection 2017 of title 10, United States Code, as added by paragraph (1), shall apply with respect to postsecondary educational institutions intended to be established by the Secretary of Defense on or after the date of the enactment of this Act.
							554.Prohibition on off-duty employment for cadets and midshipmen completing
					obligated service after graduation
 (a)Military AcademySection 7448(a)(5)(A) of title 10, United States Code, is amended by inserting or seek or accept approval for off-duty employment while completing the cadet’s commissioned service obligation before to obtain employment.
 (b)Naval AcademySection 8459(a)(5)(A) of title 10, United States Code, is amended by inserting or seek or accept approval for off-duty employment while completing the midshipman’s commissioned service obligation before to obtain employment.
 (c)Air Force AcademySection 9448(a)(5)(A) of title 10, United States Code, is amended by inserting or seek or accept approval for off-duty employment while completing the cadet’s commissioned service obligation before to obtain employment.
						555.Consideration of request for transfer of a cadet or midshipman at a military
					service academy who is the victim of a sexual assault or
			 related
					offense
 (a)United States Military AcademySection 7461 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(e)Consideration of request for transfer of a cadet who is the victim of a
 sexual assault or related offense(1)The Secretary of the Army shall provide for timely consideration of and action on a request submitted by a cadet appointed to the United States Military Academy who is the victim of an alleged sexual assault or other offense covered by section 920, 920c, or 930 of this title (article 120, 120c, or 130 of the Uniform Code of Military Justice) for transfer to another military service academy or to enroll in a Senior Reserve Officers’ Training Corps program affiliated with another institution of higher education.
 (2)The Secretary of the Army shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that—
 (A)provide that the Superintendent of the United States Military Academy shall ensure that any cadet who has been appointed to the United States Military Academy and who is a victim of an alleged sexual assault or other offense referred to in paragraph (1), is informed of the right to request a transfer pursuant to this section, and that any formal request submitted by a cadet is processed as expeditiously as practicable through the chain of command for review and action by the Superintendent;
 (B)direct the Superintendent of the United States Military Academy, in coordination with the Superintendent of the military service academy to which the cadet requests to transfer—
 (i)to take action on a request for transfer under this subsection not later than 72 hours after receiving the formal request from the cadet;
 (ii)to approve such request for transfer unless there are exceptional circumstances that require denial of the request; and
 (iii)upon approval of such request, to take all necessary and appropriate action to effectuate the transfer of the cadet to the military service academy concerned as expeditiously as possible; and
 (C)direct the Superintendent of the United States Military Academy, in coordination with the Secretary of the military department that sponsors the Senior Reserve Officers’ Training Corps program at the institution of higher education to which the cadet requests to transfer—
 (i)to take action on a request for transfer under this subsection not later than 72 hours after receiving the formal request from the cadet;
 (ii)subject to the cadet’s acceptance for admission to the institution of higher education to which the cadet wishes to transfer, to approve such request for transfer unless there are exceptional circumstances that require denial of the application; and
 (iii)to take all necessary and appropriate action to effectuate the cadet’s enrollment in the institution of higher education to which the cadet wishes to transfer and to process the cadet for participation in the relevant Senior Reserve Officers’ Training Corps program as expeditiously as possible.
 (3)If the Superintendent of the United States Military Academy denies a request for transfer under this subsection, the cadet may request review of the denial by the Secretary of the Army, who shall take action on such request not later than 72 hours after receipt of the formal request for review.
 (4)The Secretary concerned shall ensure that all records of any request, determination, transfer, or other action under this subsection remain confidential, consistent with applicable law and regulation.
 (5)A cadet who transfers under this subsection may retain the cadet’s appointment to the United States Military Academy or may be appointed to the military service academy to which the cadet transfers without regard to the limitations and requirements set forth in sections 7442, 8454, and 9442 of this title..
 (b)United States Naval AcademySection 8480 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(e)Consideration of request for transfer of a midshipman who is the victim
 of a sexual assault or related offense(1)The Secretary of the Navy shall provide for timely consideration of and action on a request submitted by a midshipman appointed to the United States Naval Academy who is the victim of an alleged sexual assault or other offense covered by section 920, 920c, or 930 of this title (article 120, 120c, or 130 of the Uniform Code of Military Justice) for transfer to another military service academy or to enroll in a Senior Reserve Officers’ Training Corps program affiliated with another institution of higher education.
 (2)The Secretary of the Navy shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that—
 (A)provide that the Superintendent of the United States Naval Academy shall ensure that any midshipman who has been appointed to the United States Naval Academy and who is a victim of an alleged sexual assault or other offense referred to in paragraph (1), is informed of the right to request a transfer pursuant to this section, and that any formal request submitted by a midshipman is processed as expeditiously as practicable through the chain of command for review and action by the Superintendent;
 (B)direct the Superintendent of the United States Naval Academy, in coordination with the Superintendent of the military service academy to which the midshipman requests to transfer—
 (i)to take action on a request for transfer under this subsection not later than 72 hours after receiving the formal request from the midshipman;
 (ii)to approve such request for transfer unless there are exceptional circumstances that require denial of the request; and
 (iii)upon approval of such request, to take all necessary and appropriate action to effectuate the transfer of the midshipman to the military service academy concerned as expeditiously as possible; and
 (C)direct the Superintendent of the United States Naval Academy, in coordination with the Secretary of the military department that sponsors the Senior Reserve Officers’ Training Corps program at the institution of higher education to which the midshipman requests to transfer—
 (i)to take action on a request for transfer under this subsection not later than 72 hours after receiving the formal request from the midshipman;
 (ii)subject to the midshipman’s acceptance for admission to the institution of higher education to which the midshipman wishes to transfer, to approve such request for transfer unless there are exceptional circumstances that require denial of the application; and
 (iii)to take all necessary and appropriate action to effectuate the midshipman’s enrollment in the institution of higher education to which the midshipman wishes to transfer and to process the midshipman for participation in the relevant Senior Reserve Officers’ Training Corps program as expeditiously as possible.
 (3)If the Superintendent of the United States Naval Academy denies a request for transfer under this subsection, the midshipman may request review of the denial by the Secretary of the Navy, who shall take action on such request not later than 72 hours after receipt of the formal request for review.
 (4)The Secretary concerned shall ensure that all records of any request, determination, transfer, or other action under this subsection remain confidential, consistent with applicable law and regulation.
 (5)A midshipman who transfers under this subsection may retain the midshipman’s appointment to the United States Naval Academy or may be appointed to the military service academy to which the midshipman transfers without regard to the limitations and requirements set forth in sections 7442, 8454, and 9442 of this title..
 (c)United States Air Force AcademySection 9461 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(e)Consideration of request for transfer of a cadet who is the victim of a
 sexual assault or related offense(1)The Secretary of the Air Force shall provide for timely consideration of and action on a request submitted by a cadet appointed to the United States Air Force Academy who is the victim of an alleged sexual assault or other offense covered by section 920, 920c, or 930 of this title (article 120, 120c, or 130 of the Uniform Code of Military Justice) for transfer to another military service academy or to enroll in a Senior Reserve Officers’ Training Corps program affiliated with another institution of higher education.
 (2)The Secretary of the Air Force shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that—
 (A)provide that the Superintendent of the United States Air Force Academy shall ensure that any cadet who has been appointed to the United States Air Force Academy and who is a victim of an alleged sexual assault or other offense referred to in paragraph (1), is informed of the right to request a transfer pursuant to this section, and that any formal request submitted by a cadet is processed as expeditiously as practicable through the chain of command for review and action by the Superintendent;
 (B)direct the Superintendent of the United States Air Force Academy, in coordination with the Superintendent of the military service academy to which the cadet requests to transfer—
 (i)to take action on a request for transfer under this subsection not later than 72 hours after receiving the formal request from the cadet;
 (ii)to approve such request for transfer unless there are exceptional circumstances that require denial of the request; and
 (iii)upon approval of such request, to take all necessary and appropriate action to effectuate the transfer of the cadet to the military service academy concerned as expeditiously as possible; and
 (C)direct the Superintendent of the United States Air Force Academy, in coordination with the Secretary of the military department that sponsors the Senior Reserve Officers’ Training Corps program at the institution of higher education to which the cadet requests to transfer—
 (i)to take action on a request for transfer under this subsection not later than 72 hours after receiving the formal request from the cadet;
 (ii)subject to the cadet’s acceptance for admission to the institution of higher education to which the cadet wishes to transfer, to approve such request for transfer unless there are exceptional circumstances that require denial of the application; and
 (iii)to take all necessary and appropriate action to effectuate the cadet’s enrollment in the institution of higher education to which the cadet wishes to transfer and to process the cadet for participation in the relevant Senior Reserve Officers’ Training Corps program as expeditiously as possible.
 (3)If the Superintendent of the United States Air Force Academy denies a request for transfer under this subsection, the cadet may request review of the denial by the Secretary of the Air Force, who shall take action on such request not later than 72 hours after receipt of the formal request for review.
 (4)The Secretary concerned shall ensure that all records of any request, determination, transfer, or other action under this subsection remain confidential, consistent with applicable law and regulation.
 (5)A cadet who transfers under this subsection may retain the cadet’s appointment to the United States Air Force Academy or may be appointed to the military service academy to which the cadet transfers without regard to the limitations and requirements set forth in sections 7442, 8454, and 9442 of this title..
						556.Redesignation of the Commandant of the United States Air Force Institute of
					Technology as the Director and Chancellor of such Institute
 (a)RedesignationSection 9414b(a) of title 10, United States Code, is amended—
 (1)in the subsection heading, by striking Commandant and inserting Director and Chancellor;
 (2)by striking Commandant each place it appears and inserting Director and Chancellor; and
 (3)in the heading of paragraph (3), by striking Commandant and inserting Director and Chancellor.
 (b)Conforming amendmentsSection 9414(f) of such title is amended by striking Commandant both places it appears and inserting Director and Chancellor.
 (c)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the Commandant of the United States Air Force Institute of Technology shall be deemed to be a reference to the Director and Chancellor of the United States Air Force Institute of Technology.
						557.Eligibility of additional enlisted members for associate degree programs of
 the Community College of the Air ForceSection 9415(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (3)Enlisted members of the armed forces other than the Air Force who are participating in Community College of the Air Force affiliated joint-service training and education courses..
					558.Speech disorders of cadets and midshipmen
 (a)TestingThe Superintendent of a military service academy shall provide testing for speech disorders to incoming cadets or midshipmen under the jurisdiction of that Superintendent.
 (b)No effect on admissionThe testing under subsection (a) may not have any effect on admission to a military service academy.
 (c)ResultsThe Superintendent shall provide each cadet or midshipman under the jurisdiction of that Superintendent the result of the testing under subsection (a) and a list of warfare unrestricted line officer positions and occupation specialities that require successful performance on the speech test.
 (d)TherapyThe Superintendent shall furnish speech therapy to a cadet or midshipman under the jurisdiction of that Superintendent at the election of the cadet or midshipman.
 (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretaries of the military departments shall submit to the Committees on Armed Services of the Senate and the House of Representatives a joint report that includes the following:
 (1)The number of cadets or midshipmen with an identified speech disorder in each military service academy.
 (2)A list of the health care and administrative resources related to speech disorders available to cadets and midshipmen described in paragraph (1).
 (3)A list of positions and specialties described in subsection (c) pursued by the cadets and midshipmen described in paragraph (1) at the time of graduation.
							559.Requirement to continue provision of
 tuition assistance for members of the Armed ForcesThe Secretary of each military department shall carry out tuition assistance programs for members of an Armed Force under the jurisdiction of that Secretary during fiscal year 2020 using an amount not less than the sum of any amounts appropriated for tuition assistance for members of that Armed Force for fiscal year 2020.
					560.Information on institutions of higher education participating in the
					Department of Defense Tuition Assistance Program
 (a)List of participating institutionsThe Secretary of Defense shall make available, on a publicly accessible website of the Department of Defense, a list that identifies—
 (1)each institution of higher education that receives funds under the Department of Defense Tuition Assistance Program; and
 (2)the amount of such funds received by the institution. (b)Annual updatesThe Secretary of Defense shall update the list described in subsection (a) not less frequently than once annually.
						560A.Inclusion of information on free credit
 monitoring in annual financial literacy briefingThe Secretary of each military department shall ensure that the annual financial literacy education briefing provided to members of the Armed Forces includes information on the availability of free credit monitoring services pursuant to section 605A(k) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(k)).
					560B.Programs to facilitate the award of private pilot's certificates
 (a)Programs authorizedEach Secretary of a military department may carry out a program under which qualified participants may obtain a private pilot's certificate through an institution of higher education with an accredited aviation program that is approved by such Secretary pursuant to subsection (c).
						(b)Participant qualifications and types of assistance
 (1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall prescribe—
 (A)the standards to be met for participation in the program; and (B)the types of assistance, if any, to be provided to individuals who participate in the program.
 (2)Uniformity across military departmentsTo the extent practicable, the standards and types of assistance prescribed under paragraph (1) shall be uniform across the military departments.
							(c)Approved institutions of higher education
 (1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall maintain a list of institutions of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) through which an individual participating in the program may obtain a private pilot's certificate.
 (2)Qualifications and standardsAny institution of higher education included on a list under paragraph (1), and any course of instruction toward obtaining a private pilot's certificate offered by such institution, shall meet such qualifications and standards as the Secretary shall prescribe for purposes of the program. Such qualifications and standards shall include a requirement that any institution included on the list award, to individual participating in the program, academic credit at such institution for any portion of course work completed on the ground school course of instruction of such institution in connection with obtaining a private pilot's certificate, regardless of whether the participant fully completed the ground school course of instruction.
							(d)Annual reports on programs
 (1)In generalNot later than February 28, 2021, and each year thereafter, each Secretary of a military department shall submit to Congress a report on the program, if any, carried out by such Secretary under subsection (a) during the preceding calendar year.
 (2)ElementsEach report under paragraph (1) shall include, for the program and year covered by such report, the following:
 (A)The total number of participants in the program. (B)The number of private pilot's certificates awarded to participants in the program.
 (C)The number of participants in the program who fully completed a ground school course of instruction in connection with obtaining a private pilot's certificate.
								GMember Training and Transition
					561.Requirement to provide information regarding benefits claims to members
 during TAP counselingSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
						
 (19)Information regarding how to file claims for benefits available to the member under laws administered by the Secretaries of Defense and Veterans Affairs..
					562.Participation of other Federal agencies in the SkillBridge apprenticeship
 and internship program for members of the Armed ForcesSection 1143(e) of title 10, United States Code, is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following new paragraph (3):
							
 (3)Any program under this subsection may be carried out at, through, or in consultation with such other departments or agencies of the Federal Government as the Secretary of the military department concerned considers appropriate..
						563.First modification of elements of report on the improved Transition
 Assistance ProgramSection 552(b)(4) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by adding at the end the following:
						
 (E)The evaluation of the Secretary regarding the effectiveness of the Transition Assistance Program for all members of the Armed Forces.
 (F)The evaluation of the Secretary regarding the effectiveness of the Transition Assistance Program specifically for female members of the Armed Forces..
					564.Second modification of elements of report on the improved Transition
 Assistance ProgramSection 552(b)(4) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), as amended by section 563 of this Act, is further amended—
 (1)by redesignating subparagraphs (A) through (F) as subparagraphs (B) through (G), respectively;
 (2)by inserting before subparagraph (B), as redesignated by paragraph (1), the following new subparagraph (A):
							
 (A)The total number of members eligible to attend Transition Assistance Program counseling.; and
 (3)by adding at the end the following new subparagraphs:  (H)The number of members who participated in programs under section 1143(e) of title 10, United States Code (commonly referred to as Job Training, Employment Skills, Apprenticeships and Internships (JTEST-AI) or Skill Bridge).
 (I)Such other information as is required to provide Congress with a comprehensive description of the participation of the members in the Transition Assistance Program and programs described in subparagraph (H)..
						565.Prohibition on gender-segregated training at Marine Corps Recruit
					Depots
						(a)Parris Island
 (1)ProhibitionSubject to paragraph (2), training at the Marine Corps Recruit Depot, Parris Island, South Carolina, may not be segregated based on gender.
 (2)DeadlineThe Commandant of the Marine Corps shall carry out this subsection not later than five years after the date of the enactment of this Act.
							(b)San Diego
 (1)ProhibitionSubject to paragraph (2), training at the Marine Corps Recruit Depot, San Diego, California, may not be segregated based on gender.
 (2)DeadlineThe Commandant of the Marine Corps shall carry out this subsection not later than eight years after the date of the enactment of this Act.
							566.Assessment of deaths of recruits under the jurisdiction of the Secretaries
					of the military departments
 (a)AssessmentThe Inspector General of the Department of Defense shall conduct an assessment of the deaths of recruits at facilities under the jurisdiction of the Secretaries of the military departments, and the effectiveness of the current medical protocols on the training bases.
 (b)ReportNot later than September 30, 2020, the Inspector General shall submit to the Committees on Armed Services of the Senate and the House of Representative a report containing the results of the assessment conducted under subsection (a). The report shall include the following:
 (1)The number of recruits who died during basic training in the five years preceding the date of the report.
 (2)The causes of deaths described in paragraph (1). (3)The types of medical treatment that was provided to recruits described in paragraph (1).
 (4)Whether any of the deaths identified under paragraph (1) were found to be a result of medical negligence.
 (5)A description of medical capabilities and personnel available to the recruits at each facility.
 (6)A description of medical resources accessible to the recruits at the company level at each facility.
 (7)A description of 24-hour medical resources available to recruits at each facility.
 (8)An evaluation of the guidelines and resources in place to monitor sick recruits.
 (9)An evaluation of how supervisors evaluate and determine whether a sick recruit should continue training or further seek medical assistance.
 (10)An evaluation of how the Secretaries of the military departments can increase visibility of the comprehensive medical status of a sick recruit to instructors and supervisors in order to provide better situational awareness of the such medical status.
 (11)An evaluation of how to improve medical care for recruits. 567.Review of Department of Defense training programs regarding disinformation campaigns (a)ReviewNot later than 120 days after the enactment of this Act, the Secretary of Defense shall conduct a review of existing programs, tools, and resources of the Department of Defense for training members of the Armed Forces and employees of the Department regarding the threat of disinformation campaigns specifically targeted at such individuals and the families of such individuals.
 (b)Report requiredNot later than 270 days after the enactment of this Act, the Secretary of Defense shall submit a report to the congressional defense committees regarding the programs, tools, and resources identified under subsection (a).
 568.Command matters in connection with transition assistance programsThe training provided a commander of a military installation in connection with the commencement of assignment to the installation shall include a module on the covered transition assistance programs available for members of the Armed Forces assigned to the installation.
					569.Machine readability and electronic transferability of Certificate of Release
					or Discharge from Active Duty (DD Form 214)
 (a)Modification requiredThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to—
 (1)be machine readable and electronically transferable; and (2)include a specific block explicitly identified as the location in which a member of the Armed Forces may provide one or more email addresses by which the member may be contacted after discharge or release from active duty.
 (b)Deadline for modificationThe Secretary of Defense shall release a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified pursuant to subsection (a), not later than four years after the date of the enactment of this Act.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to Congress regarding the following:
 (1)What systems of the Department of Defense require an individual to manually enter information from DD Form 214.
 (2)What activities of the Department of Defense require a veteran or former member of the Armed Forces to provide a physical copy of DD Form 214.
 (3)The order of priority for modernizing items identified under paragraphs (1) and (2) as determined by the Secretary.
 (4)The estimated cost, as determined by the Secretary, to automate items identified under paragraphs (1) and (2).
							570.Records of service for Reserves
 (a)EstablishmentNot later than September 30, 2020, the Secretary of Defense shall establish and implement a standard record of service for members of the reserve components of the Armed Forces, similar to DD Form 214, that summarizes the record of service of each such member, including dates of active duty service.
 (b)CoordinationIn carrying out this section, the Secretary of Defense shall coordinate with the Secretary of Veterans Affairs to ensure that the record established under this section is acceptable as proof of service for former members of the reserve components of the Armed Forces who are eligible for benefits under laws administered by the Secretary of Veterans Affairs to receive such benefits.
						570A.Limitations and requirements in connection with separations for members of
					the Armed Forces who suffer from mental health conditions
			 in connection with a
					sex-related, intimate partner violence-related, or
			 spousal-abuse
					offense
 (a)Confirmation of diagnosis of condition required before separationBefore a member of the Armed Forces who was the victim of a sex-related offense, an intimate partner violence-related offense, or a spousal-abuse offense during service in the Armed Forces (whether or not such offense was committed by another member of the Armed Forces), and who has a mental health condition not amounting to a physical disability, is separated, discharged, or released from the Armed Forces based solely on such condition, the diagnosis of such condition must be—
 (1)corroborated by a competent mental health care professional at the peer level or a higher level of the health care professional making the diagnosis; and
 (2)endorsed by the Surgeon General of the military department concerned. (b)Narrative reason for separation if mental health condition presentIf the narrative reason for separation, discharge, or release from the Armed Forces of a member of the Armed Forces is a mental health condition that is not a disability, the appropriate narrative reason for the separation, discharge, or release shall be a condition, not a disability, or Secretarial authority.
 (c)DefinitionsIn this section: (1)The term intimate partner violence-related offense means the following:
 (A)An offense under section 928 or 930 of title 10, United States Code (article 128 or 130 of the Uniform Code of Military Justice).
 (B)An offense under State law for conduct identical or substantially similar to an offense described in subparagraph (A).
 (2)The term sex-related offense means the following: (A)An offense under section 920 or 920b of title 10, United States Code (article 120 or 120b of the Uniform Code of Military Justice).
 (B)An offense under State law for conduct identical or substantially similar to an offense described in subparagraph (A).
 (3)The term spousal-abuse offense means the following: (A)An offense under section 928 of title 10, United States Code (article 128 of the Uniform Code of Military Justice).
 (B)An offense under State law for conduct identical or substantially similar to an offense described in subparagraph (A).
 (d)Effective dateThis section shall take effect 180 days after the date of the enactment of this Act, and shall apply with respect to separations, discharges, and releases from the Armed Forces that occur on or after that effective date.
						570B.Prohibition on involuntary separation of certain members of the Armed
					Forces; consideration of military service in removal
			 determinations
						(a)Prohibition on involuntary separation
 (1)In generalNo member of the Armed Forces may be involuntarily separated from the Armed Forces solely because that member is a covered member.
 (2)Covered member definedIn this subsection, the term covered member means a member of the Armed Forces who—
 (A)possesses a current and valid employment authorization document that was issued pursuant to the memorandum of the Secretary of Homeland Security dated June 15, 2012, and entitled Exercising Prosecutorial Discretion with Respect to Individuals who Came to the United States as Children; or
 (B)is currently in a temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).
								(b)Consideration of military service in removal determinations
 (1)In generalWith regards to an individual, an immigration officer shall take into consideration evidence of military service by that individual in determining whether—
 (A)to issue to that individual a notice to appear in removal proceedings, an administrative order of removal, or a reinstatement of a final removal order; and
 (B)to execute a final order of removal regarding that individual. (2)DefinitionsIn this subsection:
 (A)The term evidence of service means evidence that an individual served as a member of the Armed Forces, and the characterization of each period of service of that individual in the Armed Forces.
 (B)The term immigration officer has the meaning given that term in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								570C.Inclusion of question regarding
					immigration status on preseparation counseling checklist
 (DD Form 2648)Not later than September 30, 2020, the Secretary of Defense shall modify the preseparation counseling checklist for active component, active guard reserve, active reserve, full time support, and reserve program administrator service members (DD Form 2648) to include a specific block wherein a member of the Armed Forces may indicate that the member would like to receive information regarding the immigration status of that member and expedited naturalization.
					570D.Counseling for members of the Armed Forces who are not citizens of the
					United States on naturalization in the United States
 (a)In generalThe Secretary concerned shall furnish to covered individuals under the jurisdiction of that Secretary counseling regarding how to apply for naturalization in the United States.
 (b)DefinitionsIn this section: (1)The term covered individual means a member of the Armed Forces who is not a citizen of the United States.
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.
							570E.Pilot program on information sharing between Department of Defense and
					designated relatives and friends of members of the Armed
			 Forces regarding the
					experiences and challenges of military service
						(a)Pilot program required
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the American Red Cross to carry out a pilot program under which the American Red Cross—
 (A)encourages a member of the Armed Forces, upon the enlistment or appointment of such member, to designate up to 10 persons to whom information regarding the military service of such member shall be disseminated using contact information obtained under paragraph (6); and
 (B)provides such persons, within 30 days after the date on which such persons are designated under subparagraph (A), the option to elect to receive such information regarding military service.
 (2)DisseminationThe Secretary shall disseminate information described in paragraph (1)(A) under the pilot program on a regular basis.
 (3)Types of informationThe types of information to be disseminated under the pilot program to persons who elect to receive such information shall include information regarding—
 (A)aspects of daily life and routine experienced by members of the Armed Forces;
 (B)the challenges and stresses of military service, particularly during and after deployment as part of a contingency operation;
 (C)the services available to members of the Armed Forces and the dependents of such members to cope with the experiences and challenges of military service;
 (D)benefits administered by the Department of Defense for members of the Armed Forces and the dependents of such members;
 (E)a toll-free telephone number through which such persons who elect to receive information under the pilot program may request information regarding the program; and
 (F)such other information as the Secretary determines to be appropriate. (4)Privacy of informationIn carrying out the pilot program, the Secretary may not disseminate information under paragraph (3) in violation of laws and regulations pertaining to the privacy of members of the Armed Forces, including requirements pursuant to—
 (A)section 552a of title 5, United States Code; and (B)the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191).
 (5)Notice and ModificationsIn carrying out the pilot program, the Secretary shall, with respect to a member of the Armed Forces—
 (A)ensure that such member is notified of the ability to modify designations made by such member under paragraph (1)(A); and
 (B)upon the request of a member, authorize such member to modify such designations at any time.
 (6)Contact informationIn making a designation under the pilot program, a member of the Armed Forces shall provide necessary contact information, specifically including an email address, to facilitate the dissemination of information regarding the military service of the member.
							(7)Opt-in and opt-out of program
 (A)Opt-in by membersA member may participate in the pilot program only if the member voluntarily elects to participate in the program. A member seeking to make such an election shall make such election in a manner, and by including such information, as the Secretary and the Red Cross shall jointly specify for purposes of the pilot program.
 (B)Opt-in by designated recipientsA person designated pursuant to paragraph (1)(A) may receive information under the pilot program only if the person makes the election described in paragraph (1)(B).
 (C)Opt-outIn carrying out the pilot program, the Secretary shall, with respect to a person who has elected to receive information under such pilot program, cease disseminating such information to that person upon request of such person.
								(b)Survey and report on pilot program
 (1)SurveyNot later than two years after the date on which the pilot program commences, the Secretary, in consultation with the American Red Cross, shall administer a survey to persons who elected to receive information under the pilot program for the purpose of receiving feedback regarding the quality of information disseminated under this section, including whether such information appropriately reflects the military career progression of members of the Armed Forces.
 (2)ReportNot later than three years after the date on which the pilot program commences, the Secretary shall submit to the congressional defense committees a final report on the pilot program which includes—
 (A)the results of the survey administered under paragraph (1); (B)a determination as to whether the pilot program should be made permanent; and
 (C)recommendations as to modifications necessary to improve the program if made permanent.
 (c)Termination of pilot programThe pilot program shall terminate upon submission of the report required by subsection (b)(2).
						570F.Connections of members retiring or separating from the Armed Forces with
					community-based organizations and related entities
 (a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly seek to enter into memoranda of understanding or other agreements with State veterans agencies under which information from Department of Defense Form DD–2648 on individuals undergoing retirement, discharge, or release from the Armed Forces is transmitted to one or more State veterans agencies, as elected by such individuals, to provide or connect veterans to benefits or services as follows:
 (1)Assistance in preparation of resumes. (2)Training for employment interviews.
 (3)Employment recruitment training. (4)Other services leading directly to a successful transition from military life to civilian life.
 (5)Healthcare, including care for mental health. (6)Transportation or transportation-related services.
 (7)Housing. (8)Such other benefits or services as the Secretaries jointly consider appropriate for purposes of this section.
 (b)Information transmittedThe information transmitted on individuals as described in subsection (a) shall be such information on Form DD–2648 as the Secretaries jointly consider appropriate to facilitate community-based organizations and related entities in providing or connecting such individuals to benefits and services as described in subsection (a).
 (c)Modification of Form DD–2648The Secretary of Defense shall make such modifications to Form DD–2648 as the Secretary considers appropriate to allow an individual filling out the form to indicate an email address at which the individual may be contacted to receive or be connected to benefits or services described in subsection (a).
 (d)Voluntary participationInformation on an individual may be transmitted to and through a State veterans agency as described in subsection (a) only with the consent of the individual. In giving such consent, an individual shall specify the following:
 (1)The State veterans agency or agencies elected by the individual to transmit such information as described in subsection (a).
 (2)The benefits and services for which contact information shall be so transmitted.
 (3)Such other information on the individual as the individual considers appropriate in connection with the transmittal.
							570G.Pilot program regarding online application for the Transition Assistance
					Program
 (a)EstablishmentThe Secretary of Defense, the Secretary of Veterans Affairs, and the Secretary of Labor may jointly carry out a pilot program that creates a one-stop source for online applications for the purposes of assisting members of the Armed Forces and Veterans participating in the Transition Assistance Program (in this section referred to as TAP).
 (b)Data sourcesIf the Secretaries carry out the pilot program, any online application developed under such program shall, in part, aggregate existing data from government resources and the private sector under one uniform resource locator for the purpose of assisting members of the Armed Forces and veterans participating in TAP.
 (c)Availability; accessibilityAny online application developed under a pilot program shall, to the extent feasible be—
 (1)widely available as a mobile application; and (2)easily accessible by veterans, members of the Armed Forces, and employers.
							(d)Assessments
 (1)Interim assessmentsNot later than the dates that are one and two years after the date of the commencement of any pilot program under this section, the Secretaries shall jointly assess the pilot program.
 (2)Final assessmentNot later than the date that is three years after the date of the commencement of any pilot program under this section, the Secretaries shall jointly carry out a final assessment of the pilot program.
 (3)PurposeThe general objective of each assessment under this subsection shall be to determine if the online application under the pilot program helps participants in TAP to accomplish the goals of TAP, accounting for the individual profiles of participants, including military experience and geographic location.
 (e)BriefingIf the Secretaries carry out the pilot program, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and House of Representatives a briefing on findings regarding the pilot program, including any recommendations for legislation.
 (f)DefinitionsIn this section: (1)The term mobile application means a software program that runs on the operating system of a mobile device.
 (2)The term mobile device means a smartphone, tablet computer, or similar portable computing device that transmits data over a wireless connection.
							HMilitary Family Readiness and Dependents’ Education
					571.Authorizing members to take leave for a birth or adoption in more than one
 incrementParagraph (5) of section 701(i) of title 10, United States Code, is amended—
 (1)by striking only in one increment and inserting in more than one increment; and
 (2)by inserting in accordance with regulations prescribed by the Secretary concerned before the period.
 572.Deferred deployment for members who give birthSection 701 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (l)A member of the armed forces who gives birth while on active duty may be deployed during the period of 12 months beginning on the date of such birth only with the approval of a health care provider employed at a military medical treatment facility and—
 (1)at the election of such member; or (2)in the interest of national security, as determined by the Secretary of Defense..
					573.Authority of the Secretary concerned to transport remains of a covered
					decedent to no more than two places selected by the person
			 designated to direct
					disposition of the remains
 (a)AuthoritySection 1482(a)(8) of title 10, United States Code, is amended to read as follows:
							
 (8)(A)Transportation of the remains, and travel and transportation allowances as specified in regulations prescribed under section 464 of title 37 for an escort of one person, to the place, subject to subparagraph (B), selected by the person designated to direct disposition of the remains or, if such a selection is not made, to a national or other cemetery which is selected by the Secretary and in which burial of the decedent is authorized.
 (B)The person designated to direct disposition of the remains may select two places under subparagraph (A) if the second place is a national cemetery. If that person selects two places, the Secretary concerned may pay for transportation to the second place only by means of reimbursement under subsection (b).
 (C)When transportation of the remains includes transportation by aircraft under section 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note), the Secretary concerned shall provide, to the maximum extent practicable, for delivery of the remains by air to the commercial, general aviation, or military airport nearest to the place selected by the designee..
 (b)Military escort and honor guard only to first locationSection 562(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note) is amended by adding at the end the following: If the person designated to direct disposition of the remains selects two places under such section, the term means only the first of those two places..
						574.Military funeral honors matters
 (a)Full military honors ceremony for certain veteransSection 1491(b) of title 10, United States Code, is amended by adding at the end the following:
							
 (3)The Secretary concerned shall provide full military honors (as determined by the Secretary concerned) for the funeral of a veteran who—
 (A)is first interred or first inurned in Arlington National Cemetery on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020;
 (B)was awarded the medal of honor or the prisoner-of-war medal; and (C)is not entitled to full military honors by the grade of that veteran..
						(b)Full military funeral honors for veterans at military installations
 (1)Installation plans for honors requiredThe commander of each military installation at or through which a funeral honors detail for a veteran is provided pursuant to section 1491 of title 10, United States Code (as amended by subsection (a)), shall maintain and carry out a plan for the provision, upon request, of full military funeral honors at funerals of veterans for whom a funeral honors detail is authorized in that section.
 (2)ElementsEach plan of an installation under paragraph (1) shall include the following:
 (A)Mechanisms to ensure compliance with the requirements applicable to the composition of funeral honors details in section 1491(b) of title 10, United States Code (as so amended).
 (B)Mechanisms to ensure compliance with the requirements for ceremonies for funerals in section 1491(c) of such title.
 (C)In addition to the ceremonies required pursuant to subparagraph (B), the provision of a gun salute, if otherwise authorized, for each funeral by appropriate personnel, including personnel of the installation, members of the reserve components of the Armed Forces residing in the vicinity of the installation who are ordered to funeral honors duty, or members of veterans organizations or other organizations referred to in section 1491(b)(2) of such title.
 (D)Mechanisms for the provision of support authorized by section 1491(d) of such title.
 (E)Such other mechanisms and activities as the Secretary concerned considers appropriate in order to assure that full military funeral honors are provided upon request at funerals of veterans.
 (3)DefinitionsIn this subsection: (A)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.
 (B)The term veteran has the meaning given that term in section 1491(h) of title 10, United States Code.
								575.Improvement of occupational license portability for relocated spouses of
 members of the uniformed servicesSection 1784 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
							(h)Improvement of occupational license portability through interstate
						compacts
 (1)In generalThe Secretary of Defense shall seek to enter into a cooperative agreement with the Council of State Governments to assist with funding of the development of interstate compacts on licensed occupations in order to alleviate the burden associated with relicensing in such an occupation by spouse of a members of the armed forces in connection with a permanent change of duty station of members to another State.
								(2)Limitation on assistance per
 compactThe amount provided under paragraph (1) as assistance for the development of any particular interstate compact may not exceed $1,000,000.
								(3)Limitation on total amount of
 assistanceThe total amount of assistance provided under paragraph (1) in any fiscal year may not exceed $4,000,000.
 (4)Annual reportNot later than February 28 each year, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on interstate compacts described in paragraph (1) developed through assistance provided under that paragraph. Each report shall set forth the following:
 (A)Any interstate compact developed during the preceding calendar year, including the occupational licenses covered by such compact and the States agreeing to enter into such compact.
 (B)Any interstate compact developed during a prior calendar year into which one or more additional States agreed to enter during the preceding calendar year.
 (5)ExpirationThe authority to enter into a cooperative agreement under paragraph (1), and to provide assistance described in that paragraph pursuant to such cooperative agreement, expire on September 30, 2024..
					576.Continued eligibility for education and training opportunities for spouses
 of promoted membersSection 1784a(b) of title 10, United States Code, is amended—
 (1)by inserting (1) before Assistance; and (2)by adding at the end the following new paragraph:
							
 (2)A spouse who is eligible for a program under this section and begins a course of education or training for a degree, license, or credential described in subsection (a) may not become ineligible to complete such course of education or training solely because the member to whom the spouse is married is promoted to a higher grade..
						577.Modification to authority to reimburse for State licensure and certification
					costs of a spouse of a servicemember arising from
 relocationSection 476(p) of title 37, United States Code, is amended—
 (1)in paragraph (1), by striking armed forces and inserting uniformed services;
 (2)in paragraph (2), by striking $500 and inserting $1,000;
 (3)in paragraph (3)— (A)in subparagraph (A), by striking and;
 (B)in subparagraph (B), by striking the period and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (C)an analysis of whether the maximum reimbursement amount under paragraph (2) is sufficient to cover the average costs of relicensing described in paragraph (1).; and
 (4)in paragraph (4), by striking December 31, 2022 and inserting December 31, 2024.
						578.Clarification regarding eligibility to transfer entitlement under Post-9/11
 Educational Assistance ProgramSection 3319(j) of title 38, United States Code, is amended by adding at the end the following new paragraph:
						
 (3)The Secretary of Defense may not prescribe any regulation that would provide for a limitation on eligibility to transfer unused education benefits to family members based on a maximum number of years of service in the Armed Forces..
 579.Annual State report cardSection 1111(h)(1)(C)(ii) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(ii)) is amended by striking on active duty (as defined in section 101(d)(5) of such title).
					580.Improvements to child care for members of the Armed Forces
						(a)Clarifying technical amendment to direct hire authority of the Department of
					Defense for child care services providers for department
			 child development
 centersSection 559(e) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 1792 note) is amended by inserting (including family childcare coordinator services and school age childcare coordinator services) after childcare services.
						(b)Assessment of financial assistance provided to civilian child care
					providers
 (1)AssessmentThe Secretary of Defense shall assess the maximum amount of financial assistance provided to eligible civilian providers of child care services or youth program services that furnish such service for members of the armed forces and employees of the United States under section 1798 of title 10, United States Code. Such assessment shall include the following:
 (A)The determination of the Secretary whether the maximum allowable financial assistance should be standardized across the Armed Forces.
 (B)Whether the maximum allowable amount adequately accounts for high-cost duty stations.
 (2)ReportNot later than June 1, 2020, the Secretary of Defense shall submit a report to the Committees on Armed Services of the Senate and the House of Representatives regarding the results of the assessment under paragraph (1) and any actions taken by the Secretary to remedy identified shortfalls in assistance described in that paragraph.
							(c)Reduction in wait lists for child care at military installations
 (1)Remedial actionThe Secretary of Defense shall take steps the Secretary determines necessary to reduce the waiting lists for child care at military installations to ensure that members of the Armed Forces have meaningful access to child care during tours of duty.
 (2)ReportNot later than June 1, 2020, the Secretary of Defense shall provide a report to the Committees on Armed Forces of the Senate and the House of Representative regarding—
 (A)action taken under paragraph (1); and (B)any additional resources (including additional funding for and child care facilities and workers) the Secretary determines necessary to increase access described in paragraph (1).
 (d)GAO reviewThe Comptroller General of the United States shall conduct a review of the assessments, actions, and determinations of the Secretary under subsections (b)(1) and (c). Not later than December 1, 2020, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the review performed under this subsection.
						(e)Assessment of accessibility of websites of the Department of Defense related
					to child care and spousal employment
 (1)AssessmentThe Secretary of Defense shall review the functions and accessibility of websites of the Department of Defense designed for members of the Armed Forces and the families of such members to access information and services offered by the Department regarding child care, spousal employment, and other family matters.
 (2)ReportNot later than March 1, 2020, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives regarding the results of the assessment under paragraph (1) and actions taken to enhance accessibility of the websites.
 (f)Portability of background investigations for child care providersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall ensure that the background investigation and training certification for a child care provider employed by the Department of Defense in a facility of the Department may be transferred to another facility of the Department, without regard to which Secretary of a military department has jurisdiction over either such facility.
						580A.Transportation of remains of casualties; travel expenses for next of
					kin
						(a)Transportation for remains of a member who dies not in a theater of combat
 operationsSection 562 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1482 note), as amended by section 573 of this Act, is further amended—
 (1)in the heading, by striking dying in a theater of combat operations; and
 (2)in subsection (a), by striking in a combat theater of operations and inserting outside of the United States.
 (b)Transportation for familyThe Secretary of Defense shall extend travel privileges via Invitational Travel Authorization to family members of members of the Armed Forces who die outside of the United States and whose remains are returned to the United States through the mortuary facility at Dover Air Force Base, Delaware.
						580B.Meetings of officials of the Department of Defense with representative
					groups of survivors of deceased members of the Armed Forces
 (a)Chiefs of the Armed ForcesThe Secretary of Defense shall direct the chiefs of the Armed Forces to meet periodically with representative groups of survivors of deceased members of the Armed Forces to receive feedback from those survivors regarding issues affecting such survivors. The Chief of the National Guard Bureau shall meet with representative groups of survivors of deceased members of the Air National Guard and the Army National Guard.
 (b)Under Secretary of Defense for Personnel and ReadinessThe Under Secretary of Defense for Personnel and Readiness shall meet periodically with representative groups of survivors of deceased members of the Armed Forces to discuss policies of the Department of Defense regarding military casualties and Gold Star families.
 (c)BriefingNot later than April 1, 2020, the Under Secretary of Defense for Personnel and Readiness shall brief the Committee on Armed Services of the House of Representatives regarding policies established and the results of the meetings under subsection (b).
						580C.Information and opportunities for registration for voting and absentee
					ballot requests for members of the Armed Forces undergoing
			 deployment
					overseas
 (a)In generalNot later than 45 days prior to a general election for Federal office, a member of the Armed Forces shall, upon request, be provided with the following:
 (1)A Federal write-in absentee ballot prescribed pursuant to section 103 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20303), together with instructions on the appropriate use of the ballot with respect to the State in which the member is registered to vote.
 (2)In the case of a member intending to vote in a State that does not accept the Federal write-in absentee ballot as a simultaneous application and acceptable ballot for Federal elections, instructions on, and an opportunity to fill out, the official post card form for absentee voter registration application and absentee ballot application prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301(b)(2)).
 (b)Personnel responsible of dischargeBallots and instructions pursuant to paragraph (1) of subsection (a), and briefings and forms pursuant to paragraph (2) of such subsection, shall be provided by Voting Assistance Officers or such other personnel as the Secretary of the military department concerned shall designate.
						580D.Study on two-way military ballot barcode tracking
 (a)StudyThe Director of the Federal Voting Assistance Program of the Department of Defense shall conduct a study on the feasibility of a pilot program providing full ballot tracking of overseas military absentee ballots through the mail stream in a manner that is similar to the 2016 Military Ballot Tracking Pilot Program conducted by the Federal Voting Assistance Program.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Director shall submit to Congress a report on the results of the study conducted under subsection (a). The report shall include—
 (1)an estimate of the costs and requirements needed to conduct the pilot program described in subsection (a);
 (2)a description of the organizations that would provide substantial support for the pilot program;
 (3)a time line for the phased implementation of the pilot program to all military personnel actively serving overseas;
 (4)a method to determine under the pilot program if a ballot was counted, and a way to provide such information to the member of the Armed Forces casting the vote; and
 (5)a description of the efforts being undertaken to ensure a reliable and secure military ballot tracking system.
							580E.Assistance to schools with military dependent students
						(a)Impact aid for children with severe disabilities
 (1)In generalOf the amount authorized to be appropriated for fiscal year 2020 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 20 U.S.C. 7703a).
 (2)Use of certain amountOf the amount available under paragraph (1) for payments as described in that paragraph, $5,000,000 shall be available for such payments to local educational agencies determined by the Secretary of Defense, in the discretion of the Secretary, to have higher concentrations of military children with severe disabilities.
							(b)Assistance to schools with significant numbers of military dependent
 studentsOf the amount authorized to be appropriated for fiscal year 2020 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $40,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).
 (c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
						580F.First expansion of the My Career Advancement Account program for military
 spousesThe Secretary of Defense shall modify the My Career Advancement Account program of the Department of Defense to ensure that military spouses participating in the program may receive financial assistance for the pursuit of a license, certification, or Associate’s degree in any career field or occupation.
					580G.Second expansion of the My Career Advancement Account program for military
 spousesThe spouse of a member of the Coast Guard may participate in the My Career Advancement Account program of the Department of Defense if the Coast Guard reimburses the Department of Defense.
					580H.Report on training and support available to military spouses
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Personnel and Readiness shall submit to the committees on Armed Services of the Senate and the House of Representatives a report that includes a description of the following:
 (1)Financial literacy programs currently designed specifically for military spouses.
 (2)Efforts to evaluate the effectiveness of financial literacy programs. (b)Public availabilityThe report submitted under subsection (a) shall be made available on a publicly accessible website of the Department of Defense.
						580I.Ri’katak Guest Student Program at United States Army Garrison−Kwajalein
					Atoll
 (a)Program authorizedThe Secretary of the Army may conduct an assistance program to educate up to five local national students per grade, per academic year, on a space-available basis at the contractor-operated schools on United States Army Garrison─Kwajalein Atoll. The program shall be known as the Ri’katak Guest Student Program.
 (b)Student assistanceAssistance that may be provided to students participating in the program carried out pursuant to subsection (a) includes the following:
 (1)Classroom instruction. (2)Extracurricular activities.
 (3)Student meals. (4)Transportation.
							IDecorations and Awards
					581.Modification of authorities on eligibility for and replacement of gold star
					lapel buttons
 (a)Expansion of authority To determine next of kin for issuanceSection 1126 of title 10, United States Code, is amended— (1)in subsection (a), by striking widows, parents, and in the matter preceding paragraph (1);
 (2)in subsection (b), by striking the widow and to each parent and and inserting each; and
 (3)in subsection (d)— (A)by striking paragraphs (1), (2), (3), and (4) and inserting the following new paragraph (1):
									
 (1)The term next of kin means individuals standing in such relationship to members of the armed forces described in subsection (a) as the Secretaries concerned shall jointly specify in regulations for purposes of this section.; and
 (B)by redesignating paragraphs (5), (6), (7), and (8) as paragraphs (2), (3), (4), and (5), respectively.
 (b)ReplacementSubsection (c) of such section is amended by striking and payment and all that follows and inserting and without cost..
						582.Standardization of honorable service requirement for award of military
					decorations
						(a)Honorable service requirement
 (1)In generalChapter 57 of title 10, United States Code, is amended by adding at the end the following new section:
								
 1136.Honorable service requirement for award of military decorationsNo military decoration, including a medal, cross, or bar, or an associated emblem or insignia, may be awarded or presented to any person, or to a representative of the person, if the service of the person after the person distinguished himself or herself has not been honorable..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 57 of such title is amended by adding at the end the following:
								1136. Honorable service requirement for
						award of military
							decorations..
 (b)Conforming amendmentsTitle 10, United States Code, is further amended as follows: (1)In section 7274—
 (A)in subsection (b), in the matter preceding paragraph (1), by striking subsection (d) and inserting subsection (c);
 (B)by striking subsection (c); and (C)by redesignating subsection (d) as subsection (c).
 (2)(A)Section 8299 is repealed. (B)The table of sections at the beginning of chapter 837 is amended by striking the item relating to section 8299.
 (3)In section 9274— (A)in subsection (b), in the matter preceding paragraph (1), by striking subsection (d) and inserting subsection (c);
 (B)by striking subsection (c); and (C)by redesignating subsection (d) as subsection (c).
 (4)In section 9279, by striking subsection (c). 583.Authorization for award of the Medal of Honor to John J. Duffy for acts of valor in Vietnam (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to John J. Duffy for the acts of valor in Vietnam described in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of John J. Duffy on April 14 and 15, 1972, in Vietnam for which he was previously awarded the Distinguished-Service Cross.
						584.Review of World War I valor medals
 (a)Review requiredEach Secretary concerned shall review the service records of World War I veterans described in subsection (b) under the jurisdiction of such Secretary in order to determine whether any such veteran should be awarded the Medal of Honor for valor during World War I.
 (b)Covered World War I veteransThe World War I veterans whose service records may be reviewed under subsection (a) are the following:
 (1)African American war veterans, Asian American war veterans, Hispanic American war veterans, Jewish American war veterans, and Native American war veterans who were awarded the Distinguished Service Cross or the Navy Cross for an action that occurred between April 6, 1917, and November 11, 1918.
 (2)African American war veterans, Asian American war veterans, Hispanic American war veterans, Jewish American war veterans, and Native American war veterans who were awarded the Croix de Guerre with Palm (that is, awarded at the Army level or above) by the Government of France for an action that occurred between April 6, 1917, and November 11, 1918.
 (3)African American war veterans, Asian American war veterans, Hispanic American war veterans, Jewish American war veterans, and Native American war veterans who were recommended for a Medal of Honor for actions that occurred from April 6, 1917, to November 11, 1918, if the Department of Defense possesses or receives records relating to such recommendation.
 (c)Recommendation based on reviewIf a Secretary concerned determines, based upon the review under subsection (a), that the award of the Medal of Honor to a covered World War I veteran is warranted, such Secretary shall submit to the President a recommendation that the President award the Medal of Honor to that veteran.
 (d)Authority To award Medal of HonorThe Medal of Honor may be awarded to a World War I veteran in accordance with a recommendation of a Secretary concerned under subsection (c).
 (e)Waiver of time limitationsAn award of the Medal of Honor may be made under subsection (d) without regard to—
 (1)section 7274 or 8298 of title 10, United States Code, as applicable; and
 (2)any regulation or other administrative restriction on— (A)the time for awarding the Medal of Honor; or
 (B)the awarding of the Medal of Honor for service for which a Distinguished Service Cross or Navy Cross has been awarded.
 (f)DeadlineThe review under subsection (a) shall terminate not later than five years after the date of the enactment of this Act.
						(g)Definitions
 (1)In generalIn this section: (A)African American war veteranThe term African American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as of African descent on his military personnel records.
 (B)Asian American war veteranThe term Asian American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself racially, nationally, or ethnically as originating from a country in Asia on his military personnel records.
 (C)Hispanic American war veteranThe term Hispanic American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself racially, nationally, or ethnically as originating from a country where Spanish is an official language on his military personnel records.
 (D)Jewish American war veteranThe term Jewish American war veteran mean any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as Jewish on his military personnel records.
 (E)Native American war veteranThe term Native American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as a member of a federally recognized tribe within the modern territory of the United States on his military personnel records.
 (F)Secretary concernedThe term Secretary concerned means— (i)the Secretary of the Army, in the case of members of the Armed Forces who served in the Army between April 6, 1917, and November 11, 1918; and
 (ii)the Secretary of the Navy, in the case of members of the Armed Forces who served in the Navy or the Marine Corps between April 6, 1917, and November 11, 1918.
 (2)Application of definitions of originIf the military personnel records of a person do not reflect the person’s membership in one of the groups identified in subparagraphs (B) through (F) of paragraph (1) but historical evidence exists that demonstrates the person’s Jewish faith held at the time of service, or that the person identified himself as of African, Asian, Hispanic, or Native American descent, the person may be treated as being a member of the applicable group by the Secretary concerned for purposes of this section.
							JMiscellaneous Reports and Other Matters
					591.Clarification of the term assault for purposes of Workplace
					and Gender Relations Surveys
 (a)Surveys of members of the Armed ForcesSection 481 of title 10, United States Code, is amended by inserting (including unwanted sexual contact) after assault each place it appears.
 (b)Surveys of civilian employees of the Department of DefenseSection 481a of title 10, United States Code, is amended by inserting (including unwanted sexual contact) after assault each place it appears.
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to surveys under sections 481 and 481a of title 10, United States Code, that are initiated after such date.
						592.Inclusion of certain veterans on temporary disability or permanent disabled
					retirement lists in military adaptive sports programs
 (a)Inclusion of certain veteransSubsection (a)(1) of section 2564a of title 10, United States Code, is amended by striking for members of the armed forces who and all that follows through the period at the end and inserting the following: “for—
							
 (A)any member of the armed forces who is eligible to participate in adaptive sports because of an injury, illness, or wound incurred in the line of duty in the armed forces; and
 (B)any veteran (as defined in section 101 of title 38), during the one-year period following the veteran’s date of separation, who—
 (i)is on the Temporary Disability Retirement List or Permanently Disabled Retirement List;
 (ii)is eligible to participate in adaptive sports because of an injury, illness, or wound incurred in the line of duty in the armed forces; and
 (iii)was enrolled in the program authorized under this section prior to the veteran’s date of separation..
 (b)Conforming amendmentSubsection (b) of such section is amended by inserting and veterans after members.
						(c)Clerical amendments
 (1)Heading amendmentThe heading of such section is amended to read as follows:  2564a.Provision of assistance for adaptive sports programs: members of the armed forces; certain veterans. (2)Table of sectionThe table of sections at the beginning of chapter 152 of such title is amended by striking the item relating to section 2564a and inserting the following new item:
								2564a.
						Provision of assistance for adaptive sports
			 programs: members of the armed
						forces; certain
							veterans..
 593.Questions in surveys regarding extremist activity in the workplaceThe Secretary of Defense shall include in appropriate surveys administered by the Department of Defense questions regarding whether respondents have ever—
 (1)experienced or witnessed extremist activity in the workplace; or (2)reported such activity.
						594.Study on best practices for providing financial literacy education for
					separating members of the Armed Forces
 (a)Study requiredThe Secretary of Defense, and with respect to members of the Coast Guard, in coordination with the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Navy, shall conduct a study on the best practices to provide financial literacy education for separating members of the Armed Forces.
 (b)ElementsThe study required by subsection (a) shall include— (1)an examination, recommendations, and reporting on best practices for providing financial literacy education to separating members of the Armed Forces; and
 (2)detailed current financial literacy programs for separating members of the Armed Forces.
 (c)ConsultationIn conducting the study required by subsection (a), the Secretaries shall consult with the Financial Literacy and Education Commission of the Department of the Treasury.
 (d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the committees on Armed Services of the Senate and the House of Representatives a report on the study under subsection (a).
 (e)Financial literacy definedIn this section, the term financial literacy means education regarding personal finance including the insurance, credit, loan, banking, career training and education benefits available to veterans.
						595.Report on oversight of authorized strengths of certain grades of
					commissioned regular and reserve officers of the Armed
			 Forces
 (a)Report requiredNot later than April 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on oversight of the authorized strengths of commissioned regular officers of the Armed Forces and commissioned reserve officers of the Armed Forces in the grades as follows:
 (1)The grades of major, lieutenant colonel, and colonel in the Army, the Air Force, and the Marine Corps.
 (2)The grades of lieutenant commander, commander, and captain in the Navy. (b)ElementsThe report required by subsection (a) shall include the following:
 (1)Such recommendations as the Secretary considers appropriate on mechanisms to improve Department of Defense oversight, and oversight by Congress, of the authorized strengths of commissioned officers in the grades specified in subsection (a), including the following:
 (A)An analysis of the history of each military department in complying with the authorized strengths and strengths in grade specified in sections 523 and 12005 of title 10, United States Code, including a description of—
 (i)the number of officers in each grade and Armed Force concerned as of the end of each fiscal year between fiscal year 2010 and fiscal year 2019; and
 (ii)the number of officers authorized for such grade and Armed Force as of the end of such fiscal year under the applicable section.
 (B)An assessment of the feasibility and advisability of submitting to Congress each year a request for an authorization for officers serving in the grades currently covered by the tables in section 523 of title 10, United States Code.
 (C)An assessment of the feasibility and advisability of submitting to Congress each year a proposal for legislation to update the tables in such section.
 (D)An assessment of the advisability of converting the authorization for end strengths for regular officers in the grades specified in subsection (a) to a percentage-based approach like that currently utilized for reserve officers in section 12005 of title 10, United States Code.
 (2)Such other recommendations as the Secretary considers appropriate to improve the effectiveness of the oversight by Congress of the number of commissioned regular and reserve officers of the Armed Forces in the grades specified in subsection (a).
							596.Report on certain waivers
 (a)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter during the two subsequent calendar years, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report identifying, with respect to the reporting period for such report, and disaggregated by Armed Force, the following:
							(1)Accession and commission
 (A)The number of individuals who were processed by a Secretary of a military department for a medical accession or commissioning qualification determination on or after April 12, 2019.
 (B)Of the individuals described in subparagraph (A), the number of such individuals who were found medically disqualified pursuant to the standards established in DTM–19–004 regarding enlistment in or commission as an officer of an Armed Force under the jurisdiction of the Secretary of a military department.
 (C)Of the individuals described in subparagraph (A), the number of such individuals—
 (i)described in section I.b.(1), 1.b(2), 1.b(3), or II.b.(1) of attachment 3 to DTM–19–004; and
 (ii)who did not require a waiver or exception to standards described in subparagraph (B).
 (D)Of the individuals described in subparagraph (C), the number of such individuals who enlisted or were commissioned.
 (E)Of the individuals described in subparagraph (B), the number of such individuals who were considered for a waiver or exception to standards described in subparagraph (B).
 (F)Of the individuals described in subparagraph (E), the number of such individuals who were denied such a waiver or exception.
 (G)Of the individuals described in subparagraph (E), the number of such individuals who received such a waiver or exception.
 (H)Of the individuals described in subparagraph (G), the number of such individuals who enlisted or were commissioned.
								(2)Retention
 (A)The number of members of each Armed Force under the jurisdiction of the Secretary of a military department who received a diagnosis of gender dysphoria on or after April 12, 2019.
 (B)Of the members described in subparagraph (A), the number of members who were—
 (i)referred to the Disability Evaluation System; or (ii)subject to processing for administrative separation based on conditions and circumstances not constituting a physical disability that interfered with assignment to or performance of duty.
 (C)Of the members described in subparagraph (A), the number of members who were subsequently considered for a waiver or exception to standards established in DTM–19–004 to permit those members to serve in other than the biological sex of each such member.
 (D)Of the members described in subparagraph (C), the number of members who were granted such a waiver or exception.
 (E)Of the members described in subparagraph (C), the number of members who were denied such a waiver or exception.
 (F)Of the members described in subparagraph (E), the number of members who were discharged because of such denial, aggregated by characterization of discharge.
 (b)Protection of certain informationNo report submitted under this section may contain any personally identifiable information or protected health information of any individual.
 (c)DefinitionsIn this section: (1)The term DTM–19–004 means the memorandum—
 (A)issued by the Office of the Deputy Secretary of Defense; (B)dated March 12, 2019; and
 (C)with the subject heading Directive-type Memorandum (DTM)–19–004–Military Service by Transgender Persons and Persons with Gender Dysphoria.
 (2)The terms exempt individuals and nonexempt individuals have the meanings given those terms in attachment 3 to DTM–19–004.
 (3)The term reporting period means, with respect to a report submitted under subsection (a), the calendar year most recently completed before the date on which such report is to be submitted.
							597.Notifications on manning of afloat naval forces
 (a)In generalThe Secretary of the Navy shall notify the congressional defense committees, in writing, not later than 30 days after the end of each fiscal year quarter, of each covered ship (if any) that met either condition as follows:
 (1)The manning fit for such ship was less than 87 percent for more than 14 days during such fiscal year quarter.
 (2)The manning fill for such ship was less than 90 percent for more than 14 days during such fiscal year quarter.
 (b)ElementsThe notification required by subsection (a) shall include, with respect to a covered ship, the following:
 (1)The name and hull number of the ship. (2)The homeport location of the ship.
 (3)The current manning fit and fill of the ship. (4)If the lowest level of manning fit or manning fill for the ship occurred during the fiscal year quarter concerned, the level concerned and the date on which such level occurred.
 (5)If the lowest level of manning fit or manning fill for the ship is projected to occur after the fiscal year quarter concerned, the projected level and the date on which such level is projected to occur.
 (6)If not achieved as of the date of the notification the projected date on which the Navy will achieve a manning fit and fill at least 87 percent and 90 percent, respectively, for the ship.
 (7)If not achieved as of the date of the notification, the projected date on which the Navy will achieve a manning fit and fill of at least 92 percent and 95 percent, respectively, for the ship.
 (8)A description of the reasons the Navy has not achieved, or will not achieve, as applicable, manning fit and fill of at least 87 percent and 90 percent, respectively, for the ship, including a detailed description of the specific ratings or skillset areas that must be manned to achieve those percentages.
 (9)A description of corrective actions the Navy is taking to improve manning fit or manning fill on the ship.
 (c)Special ruleFor purposes of determining whether a percentage of manning fit or manning fill has been achieved, a sailor in a more senior paygrade may count as filling the billet of a more junior paygrade, but a sailor in a more junior paygrade may not count as filling the billet of a more senior paygrade.
 (d)DefinitionsIn this section: (1)Manning fitThe term manning fit, in the case of a ship, means the skills (rating), specialty skills (Navy Enlisted Classifications), and experience (paygrade) for the ship when compared with the ship manpower document requirement and billets authorized for such skills and experience.
 (2)Manning fillThe term manning fill, in the case of a ship, means the total number of military personnel assigned to the ship by rating when compared with the ship manpower document requirement and billets authorized for the ship by rating.
 (3)Covered shipThe term covered ship means a commissioned battle force ship that is included in the battle force count of the Naval Vessel Register.
 (e)SunsetThe requirement to submit notifications under subsection (a) with respect to fiscal year quarters shall cease beginning with fiscal year quarters in fiscal year 2025.
 (f)Repeal of superseded requirementsSection 525 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1757; 10 U.S.C. 8013 note) is repealed.
						598.Report regarding use of aerial systems of the Department of Defense to
					support agencies of States, Territories, and the Federal
			 Government
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chief of the National Guard Bureau, shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report regarding the requirements, policies, and procedures governing the use of manned and unmanned aerial systems of the Department of Defense to support State and Federal agencies.
 (b)ElementsThe report under subsection (a) shall include the following: (1)A description of requirements for providing support to State and Federal agencies that the Secretary considers appropriate for planning, programming and budgeting resources.
 (2)A description of manned and unmanned aerial systems that the Secretary regularly provides to support State and Federal agencies, including examples of support provided, and length of time to approve requests.
 (3)A list of requests for such aerial systems from State and Federal agencies during fiscal year 2019 that the Secretary denied and the reason each such request was disapproved.
 (4)An overview of current policies and procedures governing the use of such aerial systems by States and Federal agencies, including—
 (A)procedures a State or Federal agency must follow to obtain use of such aerial systems for natural disasters and search and rescue operations;
 (B)the typical amount of time needed to process such requests, and whether such procedures can be streamlined; and
 (C)to what extent different policies and procedures apply to unmanned aerial systems versus manned aerial systems.
 (5)A description of the different categories of unmanned aerial systems of the Department of Defense, how such categories are managed, and whether the criteria for such categories affect the ability of the Secretary to use unmanned aerial systems to support State or Federal agencies.
 (6)An explanation of any restrictions on the use of such unmanned aerial systems under—
 (A)the Guidance for the Domestic Use of Unmanned Aircraft Systems in U.S. National Airspace, dated August 18, 2018;
 (B)Department of Defense Instruction 3025.18 Defense Support to Civil Authorities; and
 (C)other relevant guidance of the Department of Defense.
 (7)Whether restrictions described in paragraph (6) apply differently to regular members of the Armed Forces serving on active duty and to members of the National Guard.
 (8)Whether members of the National Guard may operate the different categories of such unmanned aerial systems when operating under section 502(f) of title 32, United States Code.
 (9)An analysis of how the Secretary may improve access to and knowledge of States and Federal agencies regarding the availability of such unmanned aerial systems and related request procedures.
 (10)Whether— (A)the Secretary has been unable to provide an unmanned aerial system to support to a State agency at the request of such State agency; and
 (B)the Secretary has plans to make more unmanned aerial systems available to fulfil such requests.
 (11)Any other matters the Secretary determines appropriate. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)State definedIn this section, the term State has the meaning given that term in section 901 of title 32, United States Code.
						599.Information for members of the Armed Forces on availability of services of
					the Department of Veterans Affairs relating to sexual
			 trauma
 (a)In generalThe Secretary of Defense shall inform members of the Armed Forces, using mechanisms available to the Secretary, of the eligibility of such members for services of the Department of Veterans Affairs relating to sexual trauma.
 (b)Information from sexual assault response coordinatorsThe Secretary of Defense shall ensure— (1)that Sexual Assault Response Coordinators and uniformed victims advocates of the Department of Defense advise members of the Armed Forces who report instances of sexual trauma regarding the eligibility of such members for services at the Department of Veterans Affairs; and
 (2)that such information is included in mandatory training materials. (c)Sexual trauma definedIn this section, the term sexual trauma means psychological trauma described in section 1720D(a)(1) of title 38, United States Code.
						599A.Authority to issue an honorary promotion
					to Colonel Charles E. McGee, United States Air Force
			 (ret.), to the grade of
					brigadier general
 (a)In generalPursuant to section 1563 of title 10, United States Code, the President may issue to Colonel Charles E. McGee, United States Air Force (retired), a distinguished Tuskegee Airman, an honorary promotion to the grade of brigadier general.
 (b)Additional benefits not to accrueThe advancement of Charles E. McGee on the retired list of the Air Force under subsection (a) shall not affect the retired pay or other benefits from the United States to which Charles E. McGee is entitled based upon his military service, or affect any benefits to which any other person is or may become entitled based on such military service.
						599B.Authority to issue an honorary and posthumous promotion to Lieutenant
					Colonel Richard Cole, United States Air Force (ret.), to
			 the grade of
					colonel
 (a)In generalPursuant to section 1563 of title 10, United States Code, the President may issue to Lieutenant Colonel Richard E. Cole, United States Air Force (retired), an honorary and posthumous promotion to the grade of colonel.
 (b)Additional benefits not to accrueThe advancement of Richard E. Cole on the retired list of the Air Force under subsection (a) shall not affect the retired pay or other benefits from the United States to which Richard E. Cole would have been entitled based upon his military service, or affect any benefits to which any other person is or may become entitled based on such military service.
						599C.Sense of Congress on the honorable and distinguished service of General
					Joseph F. Dunford, United States Marine Corps, to the
 United StatesIt is the sense of Congress that— (1)the United States deeply appreciates the decades of honorable service of General Joseph F. Dunford, United States Marine Corps; and
 (2)the indispensable leadership of General Dunford and his dedication to the men and women of the Armed Forces demonstrates the finest example of service to the United States.
						VIMILITARY COMPENSATIONSubtitle
						A—Pay and AllowancesSec. 601. Clarification of continuation of pays during hospitalization and
						rehabilitation resulting from wounds, injury, or
			 illness incurred while on
						duty in a hostile fire area or exposed to an event
			 of hostile fire or other
						hostile action.Sec. 602. Continued entitlements while a member of the Armed Forces
						participates in a career intermission program.Sec. 603. Exemption from repayment of voluntary separation pay.Sec. 604. Consideration of service on active duty to reduce age of
						eligibility for retired pay for non-regular
			 service.Sec. 605. Temporary adjustment of rates of basic allowance for housing
						following determination that local civilian housing
			 costs significantly
						differ from such rates.Sec. 606. Reinvestment of travel refunds by the Department of
						Defense.Sec. 607. Addition of partial dislocation allowance to allowable travel and
						transportation expenses for servicemembers.Sec. 608. Reductions on account of earnings from work performed while
						entitled to an annuity supplement.Sec. 609. Increase in basic pay.Subtitle
						B—Bonuses and Special Incentive PaysSec. 611. One-year extension of certain expiring bonus and special pay
						authorities.Subtitle
						C—Family and Survivor BenefitsSec. 621. Expansion of eligibility for exceptional transitional
						compensation for dependents to dependents of
			 current members.Sec. 622. Phase-out of reduction of Survivor Benefit Plan survivor
						annuities by amount of dependency and indemnity
			 compensation.Sec. 623. Death gratuity for ROTC graduates.Sec. 624. Expansion of authority to provide financial assistance to
						civilian providers of child care services or youth
			 program services who
						provide such services to survivors of members of
			 the Armed Forces who die in
						combat in the line of duty.Sec. 625. Casualty assistance for survivors of deceased ROTC
						graduates.Subtitle
						D—Defense Resale MattersSec. 631. Defense resale system matters.Sec. 632. Procurement by commissary stores of certain locally sourced
						products.Sec. 633. GAO review of defense resale optimization study.Subtitle
						E—Morale, Welfare, and Recreation PrivilegesSec. 641. Extension of certain morale, welfare, and recreation privileges
						to Foreign Service officers on mandatory home
			 leave.Sec. 642. Extension of pilot program on a Government lodging
						program.Subtitle
						F—Reports and Other MattersSec. 651. Annual reports on approval of employment or compensation of
						retired general or flag officers by foreign
			 governments for emoluments
						clause purposes.Sec. 652. Report regarding transition from overseas housing allowance to
						basic allowance for housing for servicemembers in
			 the
						territories.Sec. 653. Report on extension to members of the reserve components of the
						Armed Forces of special and incentive pays for
			 members of the Armed Forces
						not currently payable to members of the reserve
			 components.Sec. 654. Study regarding recoupment of separation pay, special separation
						benefits, and voluntary separation incentive
			 payments from members of the
						Armed Forces and veterans who receive disability
			 compensation under laws
						administered by the Secretary of Veterans Affairs.Sec. 655. Report on implementation of contributions to the Department of
						Defense Military Retirement Fund based on pay costs
			 per Armed Force rather
						than on Armed Forces-wide basis.Sec. 656. Report on food insecurity among members of the Armed Forces and
						their dependents.
				APay and Allowances
					601.Clarification of continuation of pays during hospitalization and
					rehabilitation resulting from wounds, injury, or illness
			 incurred while on duty
					in a hostile fire area or exposed to an event of hostile
			 fire or other hostile
 actionSection 372(b)(1) of title 37, United States Code, is amended to read as follows:
						
 (1)The date on which the member is returned for assignment to other than a medical or patient unit for duty; however, in the case of a member under the jurisdiction of a Secretary of a military department, the date on which the member is determined fit for duty..
					602.Continued entitlements while a member of the Armed Forces participates in a
 career intermission programSection 710(h) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking “; and” and inserting a semicolon;
 (2)in paragraph (2), by striking the period and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:
							
 (3)the entitlement of the member and of the survivors of the member to all death benefits under the provisions of chapter 75 of this title;
 (4)the provision of all travel and transportation allowances for the survivors of deceased members to attend burial ceremonies under section 481f of title 37; and
 (5)the eligibility of the member for general benefits as provided in part II of title 38..
 603.Exemption from repayment of voluntary separation paySection 1175a(j) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (4);
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph:
							
 (4)This subsection shall not apply to a member who—
 (A)is involuntarily recalled to active duty or full-time National Guard duty; and
 (B)in the course of such duty, incurs a service-connected disability rated as total under section 1155 of title 38..
						604.Consideration of service on active duty to reduce age of eligibility for
 retired pay for non-regular serviceSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by striking under a provision of law referred to in section 101(a)(13)(B) or under section 12301(d) and inserting under section 12301(d) or 12304b of this title, or under a provision of law referred to in section 101(a)(13)(B).
					605.Temporary adjustment of rates of basic allowance for housing following
					determination that local civilian housing costs
			 significantly differ from such
 ratesSection 403(b) of title 37, United States Code, is amended by adding at the end the following new paragraph:
						
 (8)(A)The Secretary of Defense may prescribe a temporary adjustment in the current rates of basic allowance for housing for a military housing area or a portion thereof (in this paragraph, BAH rates) if the Secretary determines that the actual costs of adequate housing for civilians in that military housing area or portion thereof differs from the current BAH rates by more than 20 percent.
 (B)Any temporary adjustment in BAH rates under this paragraph shall remain in effect only until the effective date of the first adjustment of BAH rates for the affected military housing area that occurs after the date of the adjustment under this paragraph.
 (C)This paragraph shall cease to be effective on September 30, 2022.. 606.Reinvestment of travel refunds by the Department of Defense (a)Refunds for official travelSubchapter I of chapter 8 of title 37, United States Code, is amended by adding at the end the following new section:
							
								456.Managed travel program refunds
 (a)Credit of refundsThe Secretary of Defense may credit refunds attributable to Department of Defense managed travel programs as a direct result of official travel to such operation and maintenance or research, development, test, and evaluation accounts of the Department as designated by the Secretary that are available for obligation for the fiscal year in which the refund or amount is collected.
 (b)Use of refundsRefunds credited under subsection (a) may only be used for official travel or operations and efficiency improvements for improved financial management of official travel.
 (c)DefinitionsIn this section: (1)Managed travel programThe term managed travel program includes air, rental car, train, bus, dining, lodging, and travel management, but does not include rebates or refunds attributable to the use of the Government travel card, the Government Purchase Card, or Government travel arranged by Government Contracted Travel Management Centers.
 (2)RefundThe term refund includes miscellaneous receipts credited to the Department identified as a refund, rebate, repayment, or other similar amounts collected..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 8 of such title is amended by inserting after the item relating to section 455 the following new item:
							456. Managed travel program
							refunds..
 (c)Clarification on retention of travel promotional itemsSection 1116(a) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 5 U.S.C. 5702 note) is amended—
 (1)by striking Definition.—In this section, the term and inserting the following: “Definitions.—In this section:
								
 (1)The term; and (2)by adding at the end the following new paragraph:
								
 (2)The term general public includes the Federal Government or an agency..
							607.Addition of partial dislocation allowance to allowable travel and
					transportation expenses for servicemembers
 (a)Current authoritySection 477(f)(1) of title 37, United States Code, is amended by striking family.
 (b)Future authoritySection 452(c) of title 37, United States Code, is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following new paragraph (3):
								
 (3)A partial dislocation allowance paid to a member ordered to occupy or vacate housing provided by the United States..
							608.Reductions on account of earnings from work performed while entitled to an
 annuity supplementSection 8421a(c) of title 5, United States Code, is amended—
 (1)by striking full-time as an air traffic control instructor and inserting as an air traffic control instructor, or supervisor thereof,; and
 (2)by inserting or supervisor after an instructor.
 609.Increase in basic payEffective on January 1, 2020, the rates of monthly basic pay for members of the uniformed services are increased by 3.1 percent.
					BBonuses and Special Incentive Pays
					611.One-year extension of certain expiring bonus and special pay
					authorities
						(a)Authorities relating To reserve
 forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2019 and inserting December 31, 2020.
 (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020:
 (1)Section 2130a(a)(1), relating to nurse officer candidate accession program.
 (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.
							(c)Authorities relating to nuclear
 officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020.
						(d)Authorities relating to title 37 consolidated special pay, incentive pay,
 and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020:
 (1)Section 331(h), relating to general bonus authority for enlisted members.
 (2)Section 332(g), relating to general bonus authority for officers. (3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.
 (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.
 (5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.
 (6)Section 351(h), relating to hazardous duty pay. (7)Section 352(g), relating to assignment pay or special duty pay.
 (8)Section 353(i), relating to skill incentive pay or proficiency bonus. (9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.
							(e)Authority to provide temporary increase in rates of basic allowance for
 housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020.
						CFamily and Survivor Benefits
					621.Expansion of eligibility for exceptional transitional compensation for
 dependents to dependents of current membersSection 1059(m) of title 10, United States Code, is amended—
 (1)in the subsection heading, by inserting members or after dependents of;
 (2)by inserting member or before former member each place it appears;
 (3)by redesignating paragraph (3) as paragraph (4); and (4)by inserting after paragraph (2) the following new paragraph (3):
							
 (3)For purposes of the provision of benefits under this section pursuant to this subsection, a member shall be considered separated from active duty upon the earliest of—
 (A)the date an administrative separation is initiated by a commander of the member;
 (B)the date the court-martial sentence is adjudged if the sentence, as adjudged, includes a dismissal, dishonorable discharge, bad conduct discharge, or forfeiture of all pay and allowances; or
 (C)the date the member’s term of service expires.. 622.Phase-out of reduction of Survivor Benefit Plan survivor annuities by amount of dependency and indemnity compensation (a)Phase-outSubchapter II of chapter 73 of title 10, United States Code, is amended as follows:
 (1)In generalIn section 1450(c)(1)— (A)by striking that the annuity otherwise payable under this section would exceed that compensation. and inserting calculated as follows:; and
 (B)by adding at the end the following:  (A)During the period beginning on January 1, 2020, and ending on December 31, 2020, the amount that the annuity otherwise payable under this section would exceed such dependency and indemnity compensation.
 (B)During the period beginning on January 1, 2021, and ending on December 31, 2021, the amount that the annuity otherwise payable under this section would exceed two-thirds of such dependency and indemnity compensation.
 (C)During the period beginning on January 1, 2022, and ending on December 31, 2022, the amount that the annuity otherwise payable under this section would exceed one-third of such dependency and indemnity compensation.
 (D)On and after January 1, 2023, the full amount of the annuity under this section..
 (2)Conforming amendmentIn section 1451(c)(2), by inserting a portion (calculated under section 1450(c) of this title) of before the amount.
 (b)Prohibition on retroactive benefitsNo benefits may be paid to any person for any period before the effective date provided under subsection (f) by reason of the amendments made by subsection (a).
						(c)Prohibition on recoupment of certain amounts previously refunded to SBP
 recipientsA surviving spouse who is or has been in receipt of an annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United States Code, that is in effect before the effective date provided under subsection (f) and that is adjusted by reason of the amendments made by subsection (a) and who has received a refund of retired pay under section 1450(e) of title 10, United States Code, shall not be required to repay such refund to the United States.
 (d)Repeal of authority for optional annuity for dependent childrenSection 1448(d)(2) of such title is amended— (1)by striking Dependent children.— and all that follows through In the case of a member described in paragraph (1), and inserting Dependent children.—In the case of a member described in paragraph (1),; and
 (2)by striking subparagraph (B). (e)Restoration of eligibility for previously eligible spousesThe Secretary of the military department concerned shall restore annuity eligibility to any eligible surviving spouse who, in consultation with the Secretary, previously elected to transfer payment of such annuity to a surviving child or children under the provisions of section 1448(d)(2)(B) of title 10, United States Code, as in effect on the day before the effective date provided under subsection (f). Such eligibility shall be restored whether or not payment to such child or children subsequently was terminated due to loss of dependent status or death. For the purposes of this subsection, an eligible spouse includes a spouse who was previously eligible for payment of such annuity and is not remarried, or remarried after having attained age 55, or whose second or subsequent marriage has been terminated by death, divorce or annulment.
 (f)Effective dateThis section and the amendments made by this section shall take effect on the first day of the first month that begins after the date of the enactment of this Act, except subsections (d) and (e) of this section and the amendments made thereby shall take effect on January 1, 2023.
						623.Death gratuity for ROTC graduates
 (a)In generalSection 1475(a)(4) of title 10, United States Code, is amended by adding ; or a graduate of a reserve officers' training corps who has received a commission but has yet to receive a first duty assignment; or at the end.
 (b)Effective dateThe amendment under subsection (a) applies to deaths that occur on or after the date of the enactment of this Act.
						624.Expansion of authority to provide financial assistance to civilian providers
					of child care services or youth program services who
			 provide such services to
					survivors of members of the Armed Forces who die in combat
			 in the line of
 dutySection 1798(a) of title 10, United States Code, is amended by inserting , survivors of members of the armed forces who die in combat-related incidents in the line of duty, after armed forces.
 625.Casualty assistance for survivors of deceased ROTC graduatesSection 633 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note) is amended by adding at the end the following new subsection:
						
							(c)ROTC graduates
 (1)Treated as membersFor purposes of this section, a graduate of a reserve officers' training corps who receives a commission and who dies before receiving a first duty assignment shall be treated as a member of the Armed Forces who dies while on active duty.
 (2)Effective dateThis subsection applies to deaths on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020..
					DDefense Resale Matters
					631.Defense resale system matters
 (a)In generalThe Under Secretary of Defense for Personnel and Readiness shall, in coordination with the Chief Management Officer of the Department of Defense, maintain oversight of business transformation efforts of the defense commissary system and the exchange stores system in order to ensure the following:
 (1)Development of an intercomponent business strategy that maximizes efficiencies and results in a viable defense resale system in the future.
 (2)Preservation of patron savings and satisfaction from and in the defense commissary system and exchange stores system.
 (3)Sustainment of financial support of the defense commissary and exchange systems for morale, welfare, and recreation (MWR) services of the Armed Forces.
 (b)Executive Resale Board advice on operations of systemsThe Executive Resale Board of the Department of Defense shall advise the Under Secretary on the implementation of sustainable, complementary operations of the defense commissary system and the exchange stores system.
 (c)Information technology modernizationThe Secretary of Defense shall, acting through the Under Secretary and with advice from the Executive Resale Board, require the Defense Commissary Agency and the Military Exchange Service to do as follows:
 (1)Field new technologies and best business practices for information technology for the defense resale system.
 (2)Implement cutting-edge marketing opportunities across the defense resale system.
 (d)Inclusion of advertising in operating expenses of commissary storesSection 2483(b) of title 10, United States Code, is amended by adding at the end the following paragraph:
							
 (7)Advertising of commissary sales on materials available within commissary stores and at other on-base locations..
						632.Procurement by commissary stores of
 certain locally sourced productsThe Secretary of Defense shall ensure that the dairy products and fruits and vegetables procured for commissary stores under the defense commissary system are, to the extent practicable and while maintaining mandated patron savings, locally sourced in order to ensure the availability of the freshest possible dairy products and fruits and vegetables for patrons of the stores.
					633.GAO review of defense resale optimization study
 (a)ReviewThe Comptroller General of the United States shall conduct a review of the business case analysis performed as part of the defense resale optimization study conducted by the Reform Management Group, titled Study to Determine the Feasibility of Consolidation of the Defense Resale Entities and dated December 4, 2018.
 (b)Reports required; elementsNot later than March 1, 2020, and June 1, 2020, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report and a final report, respectively, regarding the review performed under this section. Each report shall include evaluations of the following:
 (1)The descriptions and justifications for the assumptions, analytical choices and data used by the Reform Management Group to calculate:
 (A)Pricing. (B)Sales assumptions.
 (C)Accuracy of methods employed to measure patron savings levels. (2)The timetable for consolidation of military exchanges and commissaries.
 (3)The recommendations for consolidation developed as part of the business case analysis, including the overall cost of consolidation.
 (4)The budget and oversight implications of merging non-appropriated funds and appropriated funds to implement the recommended reforms.
 (5)The extent to which the Reform Management Group coordinated with the Secretaries of the military departments and the chiefs of the Armed Forces in preparing the study.
 (6)The extent to which the Reform Management Group addressed concerns of the Secretaries of the military departments and the chiefs of the Armed Forces in the study.
 (7)If the recommendations in the business case analysis were implemented—
 (A)the ability of military exchanges and commissaries to provide earnings to support on-base morale, welfare, and recreation programs; and
 (B)the financial viability of the military exchanges and commissaries.
 (c)Delay on consolidationThe Secretary of Defense may not take any action to consolidate military exchanges and commissaries until the Committees on Armed Services of the Senate and the House of Representatives notify the Secretary in writing of receipt and acceptance of the findings of the Comptroller General in the reports required under this section.
						EMorale, Welfare, and Recreation Privileges
					641.Extension of certain morale, welfare, and recreation privileges to Foreign
					Service officers on mandatory home leave
 (a)In generalSection 1065 of title 10, United States Code, as added by section 621 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended—
 (1)in the heading, by striking veterans and caregivers for veterans and inserting veterans, caregivers for veterans, and Foreign Service officers;
 (2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively;
 (3)by inserting after subsection (e) the following new subsection (f):  (f)Eligibility of Foreign Service officers on mandatory home leaveA Foreign Service officer on mandatory home leave may be permitted to use military lodging referred to in subsection (h).; and
 (4)in subsection (h), as redesignated by paragraph (2), by adding at the end the following new paragraphs:
								
 (5)The term Foreign Service officer has the meaning given that term in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903).
 (6)The term mandatory home leave means leave under section 903 of the Foreign Service Act of 1980 (22 U.S.C. 4083)..
 (b)Effective dateThe amendments made by this section shall take effect on January 1, 2020, as if originally incorporated in section 621 of Public Law 115–232.
						642.Extension of pilot program on a
 Government lodging programSection 914(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (5 U.S.C. 5911 note) is amended by striking December 31, 2019 and inserting December 31, 2020.
					FReports and Other Matters
					651.Annual reports on approval of employment or compensation of retired general
					or flag officers by foreign governments for emoluments
			 clause purposes
 (a)Annual reportsSection 908 of title 37, United States Code is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Annual reports on approvals for retired general and flag officersNot later than January 31 each year, the Secretaries of the military departments, after consulting with the Secretary of State, shall jointly submit to the Committees on Armed Services of the Senate and House of Representatives a report on each approval under subsection (b) for employment or compensation described in subsection (a) for a retired member of the armed forces in general or flag officer grade that was issued during the preceding year..
 (b)Scope of first reportThe first report submitted pursuant to subsection (c) of section 908 of title 37, United States Code (as amended by subsection (a) of this section), after the date of the enactment of this Act shall cover the five-year period ending with the year before the year in which such report is submitted.
						652.Report regarding transition from overseas housing allowance to basic
 allowance for housing for servicemembers in the territoriesNot later than February 1, 2020, the Secretary of Defense shall submit a report to the congressional defense committees regarding the recommendation of the Secretary whether members of the uniformed services located in the territories of the United States and who receive the overseas housing allowance should instead receive the basic allowance for housing to ensure the most appropriate housing compensation for such members and their families.
					653.Report on extension to members of the reserve components of the Armed Forces
					of special and incentive pays for members of the Armed
			 Forces not currently
					payable to members of the reserve components
 (a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the results of a study, conducted by the Secretary for purposes of the report, on the feasability and advisability of paying eligible members of the reserve components of the Armed Forces any special or incentive pay for members of the Armed Forces that is not currently payable to members of the reserve components.
 (b)ElementsThe report required by subsection (a) shall set forth the following: (1)An estimate of the yearly cost of paying members of the reserve components risk pay and flight pay under sections 334, 334a, and 351 of title 37, United States Code, at the same rate as members on active duty, regardless of the number of periods of instruction or appropriate duty participated in, so long as there is at least one such period of instruction or appropriate duty in the month.
 (2)A statement of the number of members of the reserve components who qualify or potentially qualify for hazardous duty incentive pay based on current professions or required duties, broken out by hazardous duty categories set forth in section 351 of title 37, United States Code.
 (3)If the Secretary determines that payment to eligible members of the reserve components of any special or incentive pay for members of the Armed Forces that is not currently payable to members of the reserve components is feasible and advisable, such recommendations as the Secretary considers appropriate for legislative or administrative action to authorize such payment.
							654.Study regarding recoupment of separation pay, special separation benefits,
					and voluntary separation incentive payments from members of
			 the Armed Forces and
					veterans who receive disability compensation under laws
			 administered by the
					Secretary of Veterans Affairs
 (a)StudyThe Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall conduct a study to determine, with regards to members of the Armed Forces and veterans whose separation pay, special separation benefits, and voluntary separation incentive payments either Secretary recoups because such members and veterans subsequently receive disability compensation under laws administered by the Secretary of Veterans Affairs—
 (1)how many such members and veterans are affected by such recoupment; and
 (2)the aggregated amount of additional money such members and veterans would receive but for such recoupment.
 (b)Report requiredNot later than September 30, 2020, the Secretary of Defense shall submit to the Committees on Armed Services and Veterans’ Affairs of the Senate and House of Representatives a report regarding the results of the study under subsection (a).
						655.Report on implementation of contributions to the Department of Defense
					Military Retirement Fund based on pay costs per Armed Force
			 rather than on Armed
					Forces-wide basis
						(a)Report required
 (1)In generalNot later than April 1, 2020, the Secretary of Defense shall, in consultation with the Secretaries of the military departments, submit to the congressional defense committees a report setting forth a plan for the implementation of the amendments described in paragraph (2) as if such amendments would apply with respect to determinations of contributions to the Department of Defense Military Retirement Fund under chapter 74 of title 10, United States Code, and payments into the Fund, beginning with fiscal year 2025.
 (2)Covered amendmentsThe amendments described in this paragraph are the amendments proposed to be made by section 631 of S.1790 of the 116th Congress, as reported to the Senate by the Committee on Armed Services of the Senate on June 11, 2019.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A plan to implement the amendments described in paragraph (2) of subsection (a) in the manner described in paragraph (1) of that subsection.
 (2)A timeline for actions required to implement such amendments in that manner.
 (3)An assessment of the impact of the implementation of such amendments in that manner on each of the following:
 (A)The budgeting of the military departments. (B)The efforts of the Department of Defense to achieve audits of its financial statements.
 (C)Decisions on military manning of the Armed Forces. (D)The cost and complexity of tracking contributions to the Department of Defense Military Retirement Fund.
								656.Report on food insecurity among members of the Armed Forces and their
					dependents
 (a)Report requiredNot later than May 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on food insecurity among members of the Armed Forces and their dependents.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of the current extent of food insecurity among members of the Armed Forces and their dependents, including a description and analysis of the following:
 (A)Use of food assistance by members and their dependents, as revealed in data of the Department of Defense and other data available to the Department.
 (B)Use of free and reduced price school meals by dependents. (C)Use of food banks or similar assistance by members and their dependents.
 (2)A description and assessment of the barriers, if any, to qualification for or access to adequate food assistance of any type by members of the Armed Forces and their dependents.
 (3)A description of the number of members of the Armed Forces overseas who enrolled in the Family Supplemental Subsistence Allowance (FSSA) program under section 402a of title 37, United States Code, during the five-fiscal year period ending with fiscal year 2019, and of the cost to the Department of such enrollment during each fiscal year concerned.
 (4)An assessment of the effectiveness of the Family Supplemental Subsistence Allowance program for members of the Armed Forces overseas.
 (5)A description and assessment of the participation of members of the Armed Forces in the Supplemental Nutrition Assistance Program (SNAP), including with respect to the following:
 (A)Coordination between the Department of Defense and the Department of Agriculture for purposes of determining the numbers of members currently participating in the program.
 (B)Career stigma for members resulting from participation in the program. (C)Adverse consequences for member personal financial management resulting from participation in the program.
 (D)Other support available to and used by members to meet basic needs requirements.
 (6)An assessment of food insecurity among members of the Armed Forces who reside in on-post housing (and thus do not receive basic allowance for housing (BAH)) and their dependents, including eligibility of such members for and participation of such members in the Supplemental Nutrition Assistance Program.
 (7)An assessment of the feasability and advisability of a basic needs allowance for low-income members of the Armed Forces (including an allowance calculated both with and without basic allowance for housing included in the determination of member gross household income), including with respect to the following:
 (A)The maximum member gross household income for eligibility for the allowance.
 (B)The number of members who would be eligible for the allowance. (C)The optimal average annual amount of the allowance.
 (D)The total annual cost of paying the allowance. (E)Whether particular geographic locations would include large number of members eligible for the allowance.
 (F)The effects of payment of the allowance on recruitment and retention of members, and on member morale and conduct.
 (8)Any other recommendations for policies, programs, and activities to address food insecurity among members of the Armed Forces and their dependents that the Secretary considers appropriate.
							VIIHealth Care ProvisionsSubtitle
						A—TRICARE and Other Health Care BenefitsSec. 701. Modification of eligibility for TRICARE Reserve Select for
						certain members of the Selected Reserve.Sec. 702. TRICARE payment options for retirees and their
						dependents.Sec. 703. Lead level screening and testing for children.Sec. 704. Exposure to open burn pits and toxic airborne chemicals or other
						airborne contaminants as part of periodic health
			 assessments and other
						physical examinations.Sec. 705. Enhancement of recordkeeping with respect to exposure by members
						of the Armed Forces to certain occupational and
			 environmental hazards while
						deployed overseas.Sec. 706. Modifications to post-deployment mental health assessments for
						members of the Armed Forces deployed in support of
			 a contingency
						operation.Sec. 707. Provision of blood testing for firefighters of Department of
						Defense to determine exposure to perfluoroalkyl and
			 polyfluoroalkyl
						substances.Subtitle
						B—Health Care AdministrationSec. 711. Modification of organization of military health
						system.Sec. 712. Support by military health system of medical requirements of
						combatant commands.Sec. 713. Requirements for certain prescription drug labels.Sec. 714. Officers authorized to command Army dental units.Sec. 715. Improvements to interagency program office of the Department of
						Defense and the Department of Veterans Affairs.Sec. 716. Expansion of strategy to improve acquisition of managed care
						support contracts under TRICARE program.Sec. 717. Inclusion of blast exposure history in medical records of members
						of the Armed Forces.Sec. 718. Comprehensive policy for provision of mental health care to
						members of the Armed Forces.Sec. 719. Limitation on the realignment or reduction of military medical
						manning end strength.Sec. 720. Strategy to recruit and retain mental health
						providers.Sec. 721. Development of partnerships to improve combat casualty care for
						personnel of the Armed Forces.Sec. 722. Modification to referrals for mental health services.Subtitle
						C—Reports and Other MattersSec. 731. Authorization of claims by members of the uniformed services
						against the United States for personal injury or
			 death caused by medical
						malpractice.Sec. 732. Extension and clarification of authority for Joint Department of
						Defense-Department of Veterans Affairs Medical
			 Facility Demonstration
						Fund.Sec. 733. Appointment of non-ex officio members of the Henry M. Jackson
						Foundation for the Advancement of Military
			 Medicine.Sec. 734. Establishment of Academic Health System in National Capital
						Region.Sec. 735. Provision of veterinary services by veterinary professionals of
						the Department of Defense in emergencies.Sec. 736. Three-year extension of authority to continue the DOD-VA Health
						Care Sharing Incentive Fund.Sec. 737. Preservation of resources of the Army Medical Research and
						Materiel Command and continuation as Center of
			 Excellence.Sec. 738. Encouragement of participation in Women’s Health Transition
						Training pilot program.Sec. 739. National Guard suicide prevention pilot program.Sec. 740. Pilot Program on civilian and military partnerships to enhance
						interoperability and medical surge capability and
			 capacity of National
						Disaster Medical System.Sec. 741. Reports on suicide among members of the Armed Forces and suicide
						prevention programs and activities of the
			 Department of Defense.Sec. 742. Modification of requirements for longitudinal medical study on
						blast pressure exposure of members of the Armed
			 Forces and collection of
						exposure information.Sec. 743. Study and plan on the use of military-civilian integrated health
						delivery systems.Sec. 744. Study on case management in the military health
						system.Sec. 745. Report on Global Health Security Strategy and the National
						Biodefense Security.Sec. 746. Study on establishment of wounded warrior service dog
						program.Sec. 747. GAO report on Department of Defense quality assurance program and
						impacts of medical malpractice actions.Sec. 748. Reports on Millennium Cohort Study relating to women members of
						the Armed Forces.Sec. 749. Study on effects of sleep deprivation on readiness of members of
						the Armed Forces.Sec. 750. Study and report on traumatic brain injury mitigation
						efforts.
				ATRICARE and Other Health Care Benefits
					701.Modification of eligibility for TRICARE Reserve Select for certain members
 of the Selected ReserveSection 1076d(a)(2) of title 10, United States Code, is amended by striking Paragraph (1) does not apply and inserting During the period preceding January 1, 2030, paragraph (1) does not apply.
					702.TRICARE payment options for retirees and their dependents
 (a)In generalSection 1099 of title 10, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)Payment options(1)A member or former member of the uniformed services, or a dependent thereof, eligible for medical care and dental care under section 1074(b) or 1076 of this title shall pay a premium for coverage under this chapter.
 (2)To the maximum extent practicable, a premium owed by a member, former member, or dependent under paragraph (1) shall be withheld from the retired, retainer, or equivalent pay of the member, former member, or dependent. In all other cases, a premium shall be paid in a frequency and method determined by the Secretary..
							(b)Conforming and clerical amendments
 (1)Conforming amendmentsSection 1097a of title 10, United States Code, is amended— (A)by striking subsection (c); and
 (B)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively.
								(2)Heading amendments
 (A)Automatic enrollmentsThe heading for section 1097a of such title is amended to read as follows:
									
										1097a.TRICARE Prime: automatic enrollments.
 (B)Enrollment system and payment optionsThe heading for section 1099 of such title is amended to read as follows:
									
										1099.Health care enrollment system and payment options.
 (3)Clerical amendmentsThe table of sections at the beginning of chapter 55 of such title is amended—
 (A)by striking the item relating to section 1097a and inserting the following new item:
									1097a. TRICARE Prime: automatic
							enrollments.;
							and
 (B)by striking the item relating to section 1099 and inserting the following new item:
									1099. Health care enrollment system and
						payment
							options..
 (c)Effective dateThe amendments made by this section shall apply to health care coverage beginning on or after January 1, 2021.
						703.Lead level screening and testing for children
						(a)Comprehensive screening, testing, and reporting guidelines
 (1)In generalThe Secretary of Defense shall establish clinical practice guidelines for health care providers employed by the Department of Defense on screening, testing, and reporting of blood lead levels in children.
 (2)Use of CDC recommendationsGuidelines established under paragraph (1) shall reflect recommendations made by the Centers for Disease Control and Prevention with respect to the screening, testing, and reporting of blood lead levels in children.
 (3)Dissemination of guidelinesNot later than one year after the date of the enactment of this Act, the Secretary shall disseminate the clinical practice guidelines established under paragraph (1) to health care providers of the Department of Defense.
 (b)Care provided in accordance with CDC guidanceThe Secretary shall ensure that any care provided by the Department of Defense to a child for an elevated blood lead level shall be carried out in accordance with applicable guidance issued by the Centers for Disease Control and Prevention.
						(c)Sharing of results of testing
 (1)In generalWith respect to a child who receives from the Department of Defense a test for an elevated blood lead level—
 (A)the Secretary shall provide the results of the test to the parent or guardian of the child; and
 (B)notwithstanding any requirements for the confidentiality of health information under the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191), if the results of the test show an abnormal blood lead level or elevated blood lead level, the Secretary shall provide those results and the address at which the child resides to—
 (i)the relevant health department of the State in which the child resides if the child resides in the United States; or
 (ii)if the child resides outside the United States— (I)the Centers for Disease Control and Prevention;
 (II)the appropriate authority of the country in which the child resides; and
 (III)the primary provider of health care for the child for follow-up.
 (2)State definedIn this subsection, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (d)ReportNot later than January 1, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing, with respect to the period beginning on the date of the enactment of this Act and ending on the date of the report, the following:
 (1)The number of children who were tested by the Department of Defense for the level of lead in the blood of the child, and of such number, the number who were found to have an elevated blood lead level.
 (2)The number of children who were screened by the Department of Defense for an elevated risk of lead exposure.
 (e)Comptroller General reportNot later than January 1, 2022, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the effectiveness of screening and testing for lead exposure and elevated blood lead levels under chapter 55 of title 10, United States Code.
 (f)DefinitionsIn this section, the terms abnormal blood lead level and elevated blood lead level have the meanings given those terms by the Centers for Disease Control and Prevention.
						704.Exposure to open burn pits and toxic airborne chemicals or other airborne
					contaminants as part of periodic health assessments and
			 other physical
					examinations
 (a)Periodic health assessmentThe Secretary of Defense shall ensure that any periodic health assessment provided to members of the Armed Forces includes an evaluation of whether the member has been—
 (1)based or stationed at a location where an open burn pit was used; or
 (2)exposed to toxic airborne chemicals or other airborne contaminants, including any information recorded as part of the Airborne Hazards and Open Burn Pit Registry.
 (b)Separation history and physical examinationsSection 1145(a)(5) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
							
 (C)The Secretary concerned shall ensure that each physical examination of a member under subparagraph (A) includes an assessment of whether the member was—
 (i)based or stationed at a location where an open burn pit, as defined in subsection (c) of section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note), was used; or
 (ii)exposed to toxic airborne chemicals or other airborne contaminants, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under such section 201..
 (c)Deployment assessmentsSection 1074f(b)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
							
 (D)An assessment of whether the member was—
 (i)based or stationed at a location where an open burn pit, as defined in subsection (c) of section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note), was used; or
 (ii)exposed to toxic airborne chemicals or other airborne contaminants, including any information recorded as part of the registry established by the Secretary of Veterans Affairs under such section 201..
						(d)Sharing of information
 (1)DOD–VAThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly enter into a memorandum of understanding providing for the sharing by the Department of Defense with the Department of Veterans Affairs of the results of covered evaluations regarding the exposure by a member of the Armed Forces to toxic airborne chemicals or other airborne contaminants.
 (2)RegistryIf a covered evaluation of a member of the Armed Forces establishes that the member was based or stationed at a location where an open burn pit was used or that the member was exposed to toxic airborne chemicals or other airborne contaminants, the member shall be enrolled in the Airborne Hazards and Open Burn Pit Registry unless the member elects to not so enroll.
 (e)Rule of constructionNothing in this section may be construed to preclude eligibility for benefits under the laws administered by the Secretary of Veterans Affairs by reason of the open burn pit exposure history of a veteran not being recorded in a covered evaluation.
 (f)DefinitionsIn this section: (1)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
 (2)The term covered evaluation means— (A)a periodic health assessment conducted in accordance with subsection (a);
 (B)a separation history and physical examination conducted under section 1145(a)(5) of title 10, United States Code, as amended by this section; and
 (C)a deployment assessment conducted under section 1074f(b)(2) of such title, as amended by this section.
 (3)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
							705.Enhancement of recordkeeping with respect to exposure by members of the
					Armed Forces to certain occupational and environmental
			 hazards while deployed
					overseas
						(a)Inclusion in medical tracking system of occupational and environmental
					health risks in deployment area
 (1)Elements of medical tracking systemSubsection (b)(1)(A) of section 1074f of title 10, United States Code, is amended—
 (A)in clause (ii), by striking and at the end; (B)in clause (iii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new clause:  (iv)accurately record any exposure to occupational and environmental health risks during the course of their deployment..
 (2)RecordkeepingSubsection (c) of such section is amended by inserting after deployment area the following: (including the results of any assessment performed by the Secretary of occupational and environmental health risks for such area).
 (b)Postdeployment medical examination and reassessmentsSection 1074f of title 10, United States Code, as amended by subsection (a), is further amended by adding at the end the following new subsection:
							
								(g)Additional requirements for postdeployment medical examinations and
 health reassessments(1)The Secretary of Defense shall standardize and make available to a provider that conducts a postdeployment medical examination or reassessment under the system described in subsection (a) questions relating to occupational and environmental health exposure.
 (2)The Secretary, to the extent practicable, shall ensure that the medical record of a member includes information on the external cause relating to a diagnosis of the member, including by associating an external cause code (as issued under the International Statistical Classification of Diseases and Related Health Problems, 10th Revision (or any successor revision))..
						(c)Access to information in burn pit registry
 (1)In generalThe Secretary of Defense shall ensure that all medical personnel of the Department of Defense have access to the information contained in the burn pit registry.
 (2)Burn pit registry definedIn this subsection, the term burn pit registry means the registry established under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
							706.Modifications to post-deployment mental health assessments for members of
					the Armed Forces deployed in support of a contingency
			 operation
 (a)Required assessmentsSection 1074m(a)(1) of title 10, United States Code, is amended by striking subparagraphs (C) and (D) and inserting the following new subparagraphs:
							
 (C)Subject to paragraph (3) and subsection (d), once during the period beginning on the date of redeployment from the contingency operation and ending on the date that is 21 days after the date on which the post-deployment leave of the member terminates.
 (D)Subject to subsection (d), not less than once annually— (i)beginning 21 days after the date on which the post-deployment leave of the member terminates; or
 (ii)if the assessment required by subparagraph (C) is performed during the period specified in paragraph (3), beginning 180 days after the date of redeployment from the contingency operation..
 (b)ExceptionsSection 1074m(a) of such title, as amended by subsection (a), is further amended by striking paragraph (2) and inserting the following new paragraphs:
							
 (2)A mental health assessment is not required for a member of the armed forces under subparagraphs (C) and (D) of paragraph (1) (including an assessment performed pursuant to paragraph (3)) if the Secretary determines that providing such assessment to the member during the time periods under such subparagraphs would remove the member from forward deployment or put members or operational objectives at risk.
 (3)A mental health assessment required under subparagraph (C) of paragraph (1) may be provided during the period beginning 90 days after the date of redeployment from the contingency operation and ending 180 days after such redeployment date if the Secretary determines that—
 (A)an insufficient number of personnel are available to perform the assessment during the time period under such subparagraph; or
 (B)an administrative processing issue exists upon the return of the member to the home unit or duty station that would prohibit the effective performance of the assessment during such time period..
 (c)Elimination of sunset for assessments during deploymentSection 1074m(a)(1)(B) of such title is amended by striking Until January 1, 2019, once and inserting Once.
 (d)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to a date of redeployment that is on or after January 1, 2020.
						707.Provision of blood testing for firefighters of Department of Defense to
					determine exposure to perfluoroalkyl and polyfluoroalkyl
			 substances
 (a)In generalBeginning on October 1, 2020, the Secretary of Defense shall provide blood testing to determine and document potential exposure to perfluoroalkyl and polyfluoroalkyl substances (commonly known as PFAS) for each firefighter of the Department of Defense during the annual physical exam conducted by the Department for each such firefighter.
 (b)Firefighter definedIn this section, the term firefighter means someone whose primary job or military occupational specialty is being a firefighter.
						BHealth Care Administration
					711.Modification of organization of military health system
 (a)Administration of military medical treatment facilitiesSubsection (a) of section 1073c of title 10, United States Code, is amended—
 (1)in paragraph (1)— (A)by redesignating subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (C), (D), (E), (G), (H), and (I), respectively;
 (B)by inserting before subparagraph (C), as redesignated by subparagraph (A) of this paragraph, the following new subparagraphs:
									
 (A)provision and delivery of health care within each such facility; (B)management of privileging, scope of practice, and quality of health care provided within each such facility;; and
 (C)by inserting after subparagraph (E), as so redesignated, the following new subparagraph:
									
 (F)supply and equipment;; (2)in paragraph (2)—
 (A)by redesignating subparagraphs (D), (E), (F), and (G) as subparagraphs (E), (F), (H), and (I), respectively;
 (B)by inserting after subparagraph (C) the following new subparagraph (D):  (D)to identify the capacity of each military medical treatment facility to support clinical readiness standards of health care providers established by the Secretary of a military department or the Assistant Secretary of Defense for Health Affairs; and
 (C)by striking subparagraph (F), as redesignated by subparagraph (A) of this paragraph, and inserting the following new subparagraphs:
									
 (F)to determine, in coordination with each Secretary of a military department, manning, including joint manning, assigned to military medical treatment facilities and intermediary organizations;
 (G)to select, after considering nominations from the Secretaries of the military departments, commanders or directors of military medical treatment facilities;; and
 (3)in paragraph (3)— (A)in subparagraph (A)—
 (i)by inserting on behalf of the military departments, before ensuring; and
 (ii)by striking and civilian employees; and (B)in subparagraph (B), by inserting on behalf of the Defense Health Agency, before furnishing.
 (b)DHA Assistant DirectorSubsection (b)(2) of such section is amended by striking equivalent education and experience and all that follows and inserting the education and experience to perform the responsibilities of the position..
 (c)DHA Deputy Assistant DirectorsSubsection (c) of such section is amended— (1)in paragraph (2)(B), by striking across the military health system and inserting at military medical treatment facilities; and
 (2)in paragraph (4)(B), by inserting at military medical treatment facilities before the period at the end.
							(d)Treatment of Department of Defense for purposes of personnel
 assignmentSuch section is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following new subsection (f):  (f)Treatment of Department of Defense for purposes of personnel assignmentIn implementing this section—
 (1)the Department of Defense shall be considered a single agency for purposes of civilian personnel assignment under title 5; and
 (2)the Secretary of Defense may reassign any employee of a component of the Department of Defense or a military department in a position in the civil service (as defined in section 2101 of title 5) to any other component of the Department of Defense or military department..
 (e)Military medical treatment facilitySubsection (g) of such section, as redesignated by subsection (d)(1), is amended by adding at the end the following new paragraph:
							
 (3)The term military medical treatment facility means— (A)any fixed facility of the Department of Defense that is outside of a deployed environment and used primarily for health care; and
 (B)any other location used for purposes of providing health care services as designated by the Secretary of Defense..
 (f)Technical amendmentsSubsection (a) of such section is amended— (1)in paragraph (1), by striking paragraph (4) and inserting paragraph (5);
 (2)by redesignating paragraph (5) as paragraph (6); (3)by redesignating the first paragraph (4) as paragraph (5); and
 (4)by moving the second paragraph (4) so as to appear before paragraph (5), as redesignated by paragraph (3) of this subsection.
							712.Support by military health system of medical requirements of combatant
					commands
 (a)In generalSection 712 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)in subsection (a), by amending paragraph (1) to read as follows:  (1)In generalThe Secretary of Defense shall, acting through the Secretaries of the military departments, the Defense Health Agency, and the Joint Staff, implement an organizational framework of the military health system that effectively and efficiently implements chapter 55 of title 10, United States Code, to maximize the readiness of the medical force, promote interoperability, and integrate medical capabilities of the Armed Forces in order to enhance joint military medical operations in support of requirements of the combatant commands.;
 (2)in subsection (e), by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by moving such paragraphs so as to appear at the end of subsection (d);
 (3)by striking subsection (e), as amended by paragraph (2) of this subsection;
 (4)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively;
 (5)by inserting after subsection (a) the following new subsection (b):  (b)Additional duties of Surgeons General of the Armed ForcesThe Surgeons General of the Armed Forces shall have the following duties:
 (1)To ensure the readiness for operational deployment of medical and dental personnel and deployable medical or dental teams or units of the Armed Force or Armed Forces concerned.
 (2)To meet medical readiness standards, subject to standards and metrics established by the Assistant Secretary of Defense for Health Affairs.
 (3)With respect to uniformed medical and dental personnel of the military department concerned—
 (A)to assign such personnel— (i)primarily to military medical treatment facilities, under the operational control of the commander or director of the facility; or
 (ii)secondarily to partnerships with civilian or other medical facilities for training activities specific to such military department; and
 (B)to maintain readiness of such personnel for operational deployment. (4)To provide logistical support for operational deployment of medical and dental personnel and deployable medical or dental teams or units of the Armed Force or Armed Forces concerned.
 (5)To oversee mobilization and demobilization in connection with the operational deployment of medical and dental personnel of the Armed Force or Armed Forces concerned.
 (6)To develop operational medical capabilities required to support the warfighter, and to develop policy relating to such capabilities.
 (7)To provide health professionals to serve in leadership positions across the military healthcare system.
 (8)To deliver operational clinical services under the operational control of the combatant commands—
 (A)on ships and planes; and (B)on installations outside of military medical treatment facilities.
 (9)To manage privileging, scope of practice, and quality of health care in the settings described in paragraph (8).;
 (6)in subsection (c), as redesignated by paragraph (4) of this subsection— (A)in the subsection heading, by inserting Agency before regions; and
 (B)in paragraph (1)— (i)in the paragraph heading, by inserting Agency before regions; and
 (ii)by striking defense health and inserting Defense Health Agency;
 (7)in subsection (d), as redesignated by paragraph (4) of this subsection— (A)in the subsection heading, by inserting Agency before regions;
 (B)in the matter preceding paragraph (1), by striking defense health and inserting Defense Health Agency; and
 (C)in paragraph (3), by striking subsection (b) and inserting subsection (c); and
 (8)in subsection (e), as redesignated by paragraph (4) of this subsection— (A)in paragraph (2)—
 (i)by amending subparagraph (A) to read as follows:  (A)In generalThe Secretaries of the military departments shall coordinate with the Chairman of the Joint Chiefs of Staff to direct resources allocated to the military departments to support requirements related to readiness and operational medicine support that are established by the combatant commands and validated by the Joint Staff.; and
 (ii)in subparagraph (B), in the matter preceding clause (i), by striking Based on and all that follows through shall— and inserting The Director of the Defense Health Agency, in coordination with the Assistant Secretary of Defense for Health Affairs, shall—;
 (B)in paragraph (3), as moved and redesignated by paragraph (2) of this subsection, in the second sentence—
 (i)by inserting primarily before through; and
 (ii)by inserting, in coordination with the Secretaries of the military departments, after the Defense Health Agency; and
 (C)by adding at the end the following:  (5)Manpower (A)Administrative control of military personnelEach Secretary of a military department shall exercise administrative control of members of the Armed Forces assigned to military medical treatment facilities, including personnel assignment and issuance of military orders.
											(B)Oversight of certain personnel by the Director of the Defense Health
 AgencyIn situations in which members of the Armed Forces provide health care services at a military medical treatment facility, the Director of the Defense Health Agency shall maintain operational control over such members and oversight for the provision of care delivered by such members through policies, procedures, and privileging responsibilities of the military medical treatment facility..
								(b)Conforming amendments
 (1)Heading amendmentThe heading for section 712 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended to read as follows:
								
									712.Support by military healthcare system of medical requirements of
						combatant commands.
 (2)Clerical amendmentThe table of contents for such Act is amended by striking the item relating to section 712 and inserting the following new item:
								Sec. 712.
						Support by military healthcare system of medical
			 requirements of combatant
							commands..
							713.Requirements for certain prescription drug labels
 (a)RequirementSection 1074g of title 10, United States Code, is amended—
 (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (2)by inserting after subsection (g) the following new subsection (h):  (h)LabelingThe Secretary of Defense shall ensure that drugs made available through the facilities of the armed forces under the jurisdiction of the Secretary include labels and other labeling that are in compliance with the requirements of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)..
 (b)Conforming amendmentSubsection (b)(1) of such section is amended by striking under subsection (h) and inserting under subsection (j).
 (c)ImplementationBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement subsection (h) of section 1074g of title 10, United States Code, as added by subsection (a).
 714.Officers authorized to command Army dental unitsSection 7081(d) of title 10, United States Code, is amended by striking Dental Corps Officer and inserting commissioned officer of the Army Medical Department.
					715.Improvements to interagency program office of the Department of Defense and
					the Department of Veterans Affairs
 (a)LeadershipSubsection (c) of section 1635 of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended to read as follows:
							
								(c)Leadership
 (1)DirectorThe Director of the Office shall be the head of the Office.
 (2)Deputy directorThe Deputy Director of the Office shall be the deputy head of the Office and shall assist the Director in carrying out the duties of the Director.
 (3)ReportingThe Director shall report directly to the Deputy Secretary of Defense and the Deputy Secretary of Veterans Affairs.
									(4)Appointments
 (A)DirectorThe Director shall be appointed by the Secretary of Defense, with the concurrence of the Secretary of Veterans Affairs, for a fixed term of four years. For the subsequent term, the Secretary of Veterans Affairs, with the concurrence of the Secretary of Defense, shall appoint the Director for a fixed term of four years, and thereafter, the appointment of the Director for a fixed term of four years shall alternate between the Secretaries.
 (B)Deputy directorThe Deputy Director shall be appointed by the Secretary of Veterans Affairs, with the concurrence of the Secretary of Defense, for a fixed term of four years. For the subsequent term, the Secretary of Defense, with the concurrence of the Secretary of Veterans Affairs, shall appoint the Deputy Director for a fixed term of four years, and thereafter, the appointment of the Deputy Director for a fixed term of four years shall alternate between the Secretaries.
 (C)Minimum QualificationsThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop qualification requirements for the Director and the Deputy Director. Such requirements shall ensure that, at a minimum, the Director and Deputy Director, individually or together, meet the following qualifications:
 (i)Significant experience at a senior management level fielding enterprise-wide technology in a health care setting, or business systems in the public or private sector.
 (ii)Credentials for enterprise-wide program management. (iii)Significant experience leading implementation of complex organizational change by integrating the input of experts from various disciplines, such as clinical, business, management, informatics, and technology.
 (5)SuccessionThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop a leadership succession process for the Office.
 (6)Additional guidanceThe Department of Veterans Affairs-Department of Defense Joint Executive Committee may provide guidance in the discharge of the functions of the Office under this section.
 (7)Information to CongressUpon request by any of the appropriate committees of Congress, the Director and the Deputy Director shall testify before such committee, or provide a briefing or otherwise provide requested information to such committee, regarding the discharge of the functions of the Office under this section..
 (b)AuthorityParagraph (1) of subsection (b) of such section is amended by adding at the end the following new sentence: The Office shall carry out decision making authority delegated to the Office by the Secretary of Defense and the Secretary of Veterans Affairs with respect to the definition, coordination, and management of functional, technical, and programmatic activities that are jointly used, carried out, and shared by the Departments..
 (c)PurposesParagraph (2) of subsection (b) of such section is amended by adding at the end the following new subparagraphs:
							
 (C)To develop and implement a comprehensive interoperability strategy, which shall include—
 (i)the Electronic Health Record Modernization Program of the Department of Veterans Affairs; and
 (ii)the Healthcare Management System Modernization Program of the Department of Defense.
 (D)To pursue the highest level of interoperability for the delivery of health care by the Department of Defense and the Department of Veterans Affairs.
 (E)To accelerate the exchange of health care information between the Departments, and advances in the health information technology marketplace, in order to support the delivery of health care by the Departments.
 (F)To collect the operational and strategic requirements of the Departments relating to the strategy under subsection (a) and communicate such requirements and activities to the Office of the National Coordinator for Health Information Technology of the Department of Health and Human Services for the purpose of implementing title IV of the 21st Century Cures Act (division A of Public Law 114–255), and the amendments made by that title, and other objectives of the Office of the National Coordinator for Health Information Technology.
 (G)To plan for and effectuate the broadest possible implementation of standards, specifically with respect to the Fast Healthcare Interoperability Resources standard or successor standard, the evolution of such standards, and the obsolescence of such standards.
 (H)To actively engage with national and international health standards setting organizations, including by taking membership in such organizations, to ensure that standards established by such organizations meet the needs of the Departments pursuant to the strategy under subsection (a), and oversee and approve adoption of and mapping to such standards by the Departments.
 (I)To express the content and format of health data of the Departments using a common language to improve the exchange of data between the Departments and with the private sector, and to ensure that clinicians of the Departments have access to integrated, computable, comprehensive health records of patients.
 (J)To inform the Chief Information Officer of the Department of Defense and the Chief Information Officer of the Department of Veterans Affairs of any activities of the Office affecting or relevant to cybersecurity.
 (K)To establish an environment that will enable and encourage the adoption by the Departments of innovative technologies for health care delivery.
 (L)To leverage data integration to advance health research and develop an evidence base for the health care programs of the Departments.
 (M)To prioritize the use of open systems architecture by the Departments.
 (N)To ensure ownership and control by patients of personal health information and data in a manner consistent with applicable law.
 (O)To prevent contractors of the Departments or other non-departmental entities from owning or having exclusive control over patient health data, for the purposes of protecting patient privacy and enhancing opportunities for innovation.
 (P)To implement a single lifetime longitudinal personal health record between the Department of Defense and the Department of Veterans Affairs.
 (Q)To attain interoperability capabilities—
 (i)sufficient to enable the provision of seamless health care by health care facilities and providers of the Departments, as well as private sector facilities and providers contracted by the Departments; and
 (ii)that are more adaptable and far reaching than those achievable through biodirectional information exchange between electronic health records of the exchange of read-only data alone.
 (R)To make maximum use of open-application program interfaces and the Fast Healthcare Interoperability Resources standard (or successor standard)..
 (d)Implementation milestonesSubsection (e) of such section is amended to read as follows:  (e)Implementation milestones (1)EvaluationWith respect to the electronic health record systems of the Department of Defense and the Department of Veterans Affairs, the Office shall seek to enter into an agreement with an independent entity to conduct an evaluation by not later than October 1, 2021 of the following:
 (A)Whether a clinician of the Department of Defense, can access, and meaningfully interact with, a complete patient health record of a veteran, from a military medical treatment facility.
 (B)Whether a clinician of the Department of Veterans Affairs can access, and meaningfully interact with, a complete patient health record of a member of the Armed Forces serving on active duty, from a medical center of the Department of Veterans Affairs.
 (C)Whether clinicians of the Departments can access, and meaningfully interact with, the data elements of the health record of a patient who is a veteran or is a member of the Armed Forces which are generated when the individual receives health care from a community care provider of the Department of Veterans Affairs or a TRICARE program provider of the Department of Defense.
 (D)Whether a community care provider of the Department of the Veterans Affairs and a TRICARE program provider of the Department of Defense on a Health Information Exchange-supported electronic health record can access patient health records of veterans and active-duty members of the Armed Forces from the system of the provider.
 (E)An assessment of interoperability between the legacy electronic health record systems and the future electronic health record systems of the Department of Veterans Affairs and the Department of Defense.
 (F)An assessment of the use of interoperable content between—
 (i)the legacy electronic health record systems and the future electronic health record systems of the Department of Veterans Affairs and the Department of Defense; and
 (ii)third-party applications. (2)System configuration managementThe Office shall—
 (A)maintain the common configuration baseline for the electronic health record systems of the Department of Defense and the Department of Veterans Affairs; and
 (B)continually evaluate the state of configuration and the impacts on interoperability; and
 (C)promote the enhancement of such electronic health records systems. (3)Consultation (A)Annual meeting requiredNot less than once per year, the Office shall convene a meeting of clinical staff from the Department of Defense, the Department of Veterans Affairs, the Coast Guard, community providers, and other leading clinical experts, for the purpose of assessing the state of clinical use of the electronic health record systems and whether the systems are meeting clinical and patient needs.
 (B)RecommendationsClinical staff participating in a meeting under subparagraph (A) shall make recommendations to the Office on the need for any improvements or concerns with the electronic health record systems.
 (4)Clinical and patient satisfaction surveyBeginning October 1, 2021, and on at least a biannual basis thereafter until 2025 at the earliest, the Office shall undertake a clinician and patient satisfaction survey regarding clinical use and patient experience with the electronic health record systems of the Department of Defense and the Department of Veterans Affairs..
 (e)Resources and staffingSubsection (g) of such section is amended—
 (1)in paragraph (1), by inserting before the period at the end the following: , including the assignment of clinical or technical personnel of the Department of Defense or the Department of Veterans Affairs to the Office; and
 (2)by adding at the end the following new paragraphs:  (3)Cost sharingThe Secretary of Defense and the Secretary of Veterans shall enter into an agreement on cost sharing and providing resources for the operations and staffing of the Office.
 (4)Hiring authorityThe Secretary of Defense and the Secretary of Veterans Affairs shall delegate to the Director the authority under title 5, United States Code, regarding appointments in the competitive service to hire personnel of the Office..
 (f)ReportsSubsection (h) of such section is amended to read as follows:  (h)Reports (1)Annual reportsNot later than September 30, 2020, and each year thereafter through 2024, the Director shall submit to the Secretary of Defense and the Secretary of Veterans Affairs, and to the appropriate committees of Congress, a report on the activities of the Office during the preceding calendar year. Each report shall include the following:
 (A)A detailed description of the activities of the Office during the year covered by such report, including a detailed description of the amounts expended and the purposes for which expended.
 (B)With respect to the objectives of the strategy under paragraph (2)(C) of subsection (b), and the purposes of the Office under such subsection—
 (i)a discussion, description, and assessment of the progress made by the Department of Defense and the Department of Veterans Affairs during the preceding calendar year; and
 (ii)a discussion and description of the goals of the Department of Defense and the Department of Veterans Affairs for the following calendar year, including updates to strategies and plans.
 (C)A detailed financial summary of the activities of the Office, including the funds allocated to the Office by each Department, the expenditures made, and an assessment as to whether the current funding is sufficient to carry out the activities of the Office.
 (D)A detailed description of the status of each of the implementation milestones, including the nature of the evaluation, methodology for testing, and findings with respect to each milestone under subsection (e).
 (E)A detailed description of the state of the configuration baseline, including any activities which decremented or enhanced the state of configuration under subsection (e).
 (F)With respect to the annual meeting required under subsection (e)(3)—
 (i)a detailed description of activities, assessments, and recommendations relating to such meeting; and
 (ii)the response of the Office to any such recommendations. (2)AvailabilityEach report under this subsection shall be made publicly available..
 (g)DefinitionsSuch section is further amended by adding at the end the following new subsection (k):
							
 (k)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committees on Veterans’ Affairs of the House of Representatives and the Senate.
 (2)The term configuration baseline means a fixed reference in the development cycle or an agreed-upon specification of a product at a point in time that serves as a documented basis for defining incremental change in all aspects of an information technology product.
 (3)The term Electronic Health Record Modernization Program has the meaning given that term in section 503 of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407; 132 Stat. 5376).
 (4)The term interoperability means the ability of different information systems, devices, or applications to connect, regardless of the technology platform or the location where care is provided—
 (A)in a coordinated and secure manner, within and across organizational boundaries, and across the complete spectrum of care, including all applicable care settings;
 (B)with relevant stakeholders, including the person whose information is being shared, to access, exchange, integrate, and use computable data regardless of the origin or destination of the data or the applications employed;
 (C)with the capability to reliably exchange information without error;
 (D)with the ability to interpret and to make effective use of such exchanged information;
 (E)with the ability for information that can be used to advance patient care to move between health care entities; and
 (F)without additional intervention by the end user. (5)The term meaningfully interact means the ability to view, consume, act upon, and edit information in a clinical setting to facilitate high-quality clinical decision making.
 (6)The term seamless health care means health care which is optimized through access by patients and clinicians to integrated, relevant, and complete information about the clinical experiences of the patient, social and environmental determinants of health, and health trends over time, in order to enable patients and clinicians to—
 (A)move efficiently within and across organizational boundaries; (B)make high-quality decisions; and
 (C)effectively carry out complete plans of care. (7)The term Secretary concerned means—
 (A)the Secretary of Defense, with respect to matters concerning the Department of Defense;
 (B)the Secretary of Veterans Affairs, with respect to matters concerning the Department of Veterans Affairs; and
 (C)the Secretary of Homeland Security, with respect to matters concerning the Coast Guard when it is not operating as a service in the Department of the Navy.
 (8)The term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code..
						(h)Interoperability strategy
 (1)Report requiredNot later than 270 days after the date of the enactment of this Act, the Director shall submit to each Secretary concerned and to the appropriate congressional committees a report that contains a comprehensive interoperability strategy with respect to electronic health records jointly developed by the Secretary of Defense and Secretary of Veterans Affairs, including any accompanying or associated implementation plans and supporting plans.
 (2)ElementsThe comprehensive interoperability strategy under paragraph (1) shall discuss the purposes described in paragraphs (K) through (R) of section 1635(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), as amended by subsection (c).
 (3)DefinitionsIn this subsection: (A)The term appropriate congressional committees means—
 (i)the Committees on Armed Services of the Senate and the House of Representatives; and
 (ii)the Committees on Veterans’ Affairs of the Senate and the House of Representatives.
 (B)The term Director means the individual described in section 1635(c) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), as amended by subsection (a).
 (C)The term interoperability has the meaning given that term in subsection (k) of such section, as added by subsection (g).
 (i)Conforming repealSection 713 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1071 note) is repealed.
						716.Expansion of strategy to improve acquisition of managed care support
 contracts under TRICARE programSection 705(c)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1073a note) is amended, in the matter preceding subparagraph (A), by striking , other than overseas medical support contracts.
					717.Inclusion of blast exposure history in medical records of members of the
					Armed Forces
 (a)RequirementIf a covered incident occurs with respect to a member of the Armed Forces, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall document blast exposure history in the medical record of the member to assist in determining whether a future illness or injury of the member is service-connected and inform future blast exposure risk mitigation efforts of the Department of Defense.
 (b)ElementsA blast exposure history under subsection (a) shall include, at a minimum, the following:
 (1)The date of the exposure. (2)The duration of the exposure, and, if known, the measured blast pressure experienced by the individual during such exposure.
 (3)Whether the exposure occurred during combat or training. (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the types of information included in a blast exposure history under subsection (a).
 (d)Covered incident definedIn this section, the term covered incident means a concussive event or injury that requires a military acute concussive evaluation by a skilled health care provider.
						718.Comprehensive policy for provision of mental health care to members of the
					Armed Forces
 (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Personnel and Readiness, shall develop and implement a comprehensive policy for the provision of mental health care to members of the Armed Forces.
 (b)ElementsThe policy under subsection (a) shall address each of the following: (1)The compliance of health professionals in the military health system engaged in the provision of health care services to members with clinical practice guidelines for—
 (A)suicide prevention; (B)medication-assisted therapy for alcohol use disorders; and
 (C)medication-assisted therapy for opioid use disorders.
 (2)The access and availability of mental health care services to members who are victims of sexual assault or domestic violence.
 (3)The availability of naloxone reversal capability on military installations.
 (4)The promotion of referrals of members by civilian health care providers to military medical treatment facilities when such members are—
 (A)at high risk for suicide and diagnosed with a psychiatric disorder; or (B)receiving treatment for opioid use disorders.
 (5)The provision of comprehensive behavioral health treatment to members of the reserve components that takes into account the unique challenges associated with the deployment pattern of such members and the difficulty such members encounter post-deployment with respect to accessing such treatment in civilian communities.
 (c)ConsiderationIn developing the policy under subsection (a), the Secretary of Defense shall solicit and consider recommendations from the Secretaries of the military departments and the Chairman of the Joint Chiefs of Staff regarding the feasibility of implementation and execution of particular elements of the policy.
 (d)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the policy under subsection (a).
						719.Limitation on the realignment or reduction of military medical manning end
					strength
 (a)LimitationExcept as provided by subsection (d), the Secretary of Defense and the Secretaries concerned may not realign or reduce military medical end strength authorizations until—
 (1)each review is conducted under paragraph (1) of subsection (b); (2)each analysis is conducted under paragraph (2) of such subsection;
 (3)the measurement is developed under paragraph (3) of such subsection; (4)each plan and forum is provided under paragraph (4) of such subsection; and
 (5)a period of 90 days elapses following the date on which the Secretary submits the report under subsection (c).
							(b)Reviews, analyses, and other information
 (1)ReviewEach Secretary concerned, in coordination with the Chairman of the Joint Chiefs of Staff, shall conduct a review of the medical manpower requirements of the military department of the Secretary that accounts for all national defense strategy scenarios.
 (2)AnalysesWith respect to each military medical treatment facility that would be affected by a proposed military medical end strength realignment or reduction, the Secretary concerned shall conduct an analysis that—
 (A)identifies affected billets; and (B)includes a plan for mitigating any potential gap in health care services caused by such realignment or reduction.
 (3)MeasurementThe Secretary of Defense shall— (A)develop a standard measurement for network adequacy to determine the capacity of the local health care network to provide care for covered beneficiaries in the area of a military medical treatment facility that would be affected by a proposed military medical end strength realignment or reduction; and
 (B)use such measurement in carrying out this section and otherwise evaluating proposed military medical end strength realignment or reductions.
 (4)OutreachThe Secretary of Defense shall provide to each member of the Armed Forces and covered beneficiary located in the area of a military medical treatment facility that would be affected by a proposed military medical end strength realignment or reduction the following:
 (A)A transition plan for continuity of health care services. (B)A public forum to discuss the concerns of the member and covered beneficiary regarding such proposed realignment or reduction.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the proposed military medical end strength realignments or reductions, including—
 (1)the reviews, analyses, and other information developed under subsection (b); and
 (2)a description of the actions the Secretary plans to take with respect to such proposed realignments or reductions.
							(d)Exception
 (1)In generalThe limitation in subsection (a) shall not apply— (A)to administrative billets of a medical department of a military department that have remained unfilled since at least October 1, 2018;
 (B)to billets identified as non-clinical in the budget of the President for fiscal year 2020 submitted to Congress pursuant to section 1105 of title 31, United States Code, except that the amount of such billets shall not exceed 1,700; and
 (C)to medical headquarters billets of the military departments not assigned or directly supporting to operational commands.
 (2)Determination prior to realignment or reductionThe Secretary concerned may realign or reduce a billet described in paragraph (1) if the Secretary determines that such realignment or reduction does not affect the provision of health care services to members of the Armed Forces or covered beneficiaries.
 (e)DefinitionsIn this section: (1)The term covered beneficiary has the meaning given that term in section 1072 of title 10, United States Code.
 (2)The term proposed military medical end strength realignment or reduction means a realignment or reduction of military medical end strength authorizations as proposed by the budget of the President for fiscal year 2020 submitted to Congress pursuant to section 1105 of title 31, United States Code.
 (3)The term Secretary concerned means— (A)the Secretary of the Army, with respect to matters concerning the Army;
 (B)the Secretary of the Navy, with respect to matters concerning the Navy, the Marine Corps, and the Coast Guard when it is operating as a service in the Department of the Navy; and
 (C)the Secretary of the Air Force, with respect to matters concerning the Air Force.
 720.Strategy to recruit and retain mental health providersNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that—
 (1)describes the shortage of mental health providers of the Department of Defense;
 (2)explains the reasons for such shortage; (3)explains the effect of such shortage on members of the Armed Forces; and
 (4)contains a strategy to better recruit and retain mental health providers, including with respect to psychiatrists, psychologists, mental health nurse practitioners, licensed social workers, and other licensed providers of the military health system, in a manner that addresses the need for cultural competence and diversity among such mental health providers.
						721.Development of partnerships to improve combat casualty care for personnel of
					the Armed Forces
						(a)Partnerships
 (1)In generalThe Secretary of Defense, through the Joint Trauma Education and Training Directorate established under section 708 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note), may develop partnerships with civilian academic medical centers and large metropolitan teaching hospitals to improve combat casualty care for personnel of the Armed Forces.
 (2)Partnerships with level I trauma centersIn carrying out partnerships under paragraph (1), trauma surgeons and physicians of the Department of Defense may partner with level I civilian trauma centers to provide training and readiness for the next generation of medical providers to treat critically injured burn patients.
 (b)Support of partnershipsThe Secretary of Defense may make every effort to support partnerships under the Joint Trauma Education and Training Directorate with academic institutions that have level I civilian trauma centers, specifically those centers with a burn center, that offer burn rotations and clinical experience to provide training and readiness for the next generation of medical providers to treat critically injured burn patients.
 (c)Level I civilian trauma center definedIn this section, the term level I civilian trauma center has the meaning given that term in section 708 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note).
 722.Modification to referrals for mental health servicesIf the Secretary of Defense is unable to provide mental health services in a military medical treatment facility to a member of the Armed Forces within 15 days of the date on which such services are first requested by the member, the Secretary may refer the member to a provider under the TRICARE program (as that term is defined in section 1072 of title 10, United States Code) to receive such services.
					CReports and Other Matters
					731.Authorization of claims by members of the uniformed services against the
					United States for personal injury or death caused by
			 medical
					malpractice
						(a)Medical malpractice claims
 (1)In generalChapter 163 of title 10, United States Code, is amended by inserting after section 2733 the following new section:
								
									2733a.Medical malpractice claims by members of the uniformed services
 (a)In generalConsistent with this section and under such regulations as the Secretary of Defense shall prescribe under subsection (f), the Secretary may allow, settle, and pay a claim against the United States for personal injury or death incident to the service of a member of the uniformed services that was caused by the medical malpractice of a Department of Defense health care provider.
 (b)Requirement for claimsA claim may be allowed, settled, and paid under subsection (a) only if—
 (1)the claim is filed by the member of the uniformed services who is the subject of the medical malpractice claimed, or by an authorized representative on behalf of such member who is deceased or otherwise unable to file the claim due to incapacitation;
 (2)the claim is for personal injury or death caused by the negligent or wrongful act or omission of a Department of Defense health care provider in the performance of medical, dental, or related health care functions while such provider was acting within the scope of employment;
 (3)the act or omission constituting medical malpractice occurred in a covered military medical treatment facility;
 (4)the claim is presented to the Department in writing within two years after the claim accrues;
 (5)the claim is not allowed to be settled and paid under any other provision of law; and
 (6)the claim is substantiated as prescribed in regulations prescribed by the Secretary of Defense under subsection (f).
 (c)Liability(1)The Department of Defense is liable for only the portion of compensable injury, loss, or damages attributable to the medical malpractice of a Department of Defense health care provider.
 (2)The Department of Defense shall not be liable for the attorney fees of a claimant under this section.
 (d)Payment of claims(1)If the Secretary of Defense determines, pursuant to regulations prescribed by the Secretary under subsection (f), that a claim under this section in excess of $100,000 is meritorious, and the claim is otherwise payable under this section, the Secretary may pay the claimant $100,000 and report any meritorious amount in excess of $100,000 to the Secretary of the Treasury for payment under section 1304 of title 31.
 (2)Except as provided in paragraph (1), no claim may be paid under this section unless the amount tendered is accepted by the claimant in full satisfaction.
 (e)Reporting medical malpracticeNot later than 30 days after a determination of medical malpractice or the payment of all or part of a claim under this section, the Secretary of Defense shall submit to the Director of the Defense Health Agency a report documenting such determination or payment to be used by the Director for all necessary and appropriate purposes, including medical quality assurance.
 (f)Regulations(1)The Secretary of Defense shall prescribe regulations to implement this section.
 (2)Regulations prescribed by the Secretary under paragraph (1) shall include the following:
 (A)Policies and procedures to ensure the timely, efficient, and effective processing and administration of claims under this section, including—
 (i)the filing, receipt, investigation, and evaluation of a claim; (ii)the negotiation, settlement, and payment of a claim;
 (iii)such other matters relating to the processing and administration of a claim, including an administrative appeals process, as the Secretary considers appropriate.
 (B)Uniform standards consistent with generally accepted standards used in a majority of States in adjudicating claims under chapter 171 of title 28 (commonly known as the Federal Tort Claims Act) to be applied to the evaluation, settlement, and payment of claims under this section without regard to the place of occurrence of the medical malpractice giving rise to the claim or the military department or service of the member of the uniformed services, and without regard to foreign law in the case of claims arising in foreign countries, including uniform standards to be applied to determinations with respect to—
 (i)whether an act or omission by a Department of Defense health care provider in the context of performing medical, dental, or related health care functions was negligent or wrongful, considering the specific facts and circumstances;
 (ii)whether the personal injury or death of the member was caused by a negligent or wrongful act or omission of a Department of Defense health care provider in the context of performing medical, dental, or related health care functions, considering the specific facts and circumstances;
 (iii)requirements relating to proof of duty, breach of duty, and causation resulting in compensable injury or loss, subject to such exclusions as may be established by the Secretary of Defense; and
 (iv)calculation of damages. (C)Such other matters as the Secretary considers appropriate.
 (3)In order to implement expeditiously the provisions of this section, the Secretary may prescribe the regulations under this subsection—
 (A)by prescribing an interim final rule; and (B)not later than one year after prescribing such interim final rule and considering public comments with respect to such interim final rule, by prescribing a final rule.
 (g)Limitation on attorney fees(1)No attorney shall charge, demand, receive, or collect for services rendered, fees in excess of 20 percent of any claim paid pursuant to this section.
 (2)Any attorney who charges, demands, receives, or collects for services rendered in connection with a claim under this section any amount in excess of the amount allowed under paragraph (1), if recovery be had, shall be fined not more than $2,000, imprisoned not more than one year, or both.
 (h)Annual reportNot less frequently than annually until 2025, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report—
 (1)indicating the number of claims processed under this section; (2)indicating the resolution of each such claim; and
 (3)describing any other information that may enhance the effectiveness of the claims process under this section.
 (i)DefinitionsIn this section: (1)Covered military medical treatment facilityThe term covered military medical treatment facility means a facility described in subsection (b), (c), or (d) of section 1073d of this title.
 (2)Department of Defense health care providerThe term Department of Defense health care provider means a member of the uniformed services, civilian employee of the Department of Defense, or personal services contractor of the Department (under section 1091 of this title) authorized by the Department to provide health care services and acting within the scope of employment of such individual.
 (3)Member of the uniformed servicesThe term member of the uniformed services includes a member of a reserve component of the armed forces if the claim by the member under this section is in connection with personal injury or death that occurred while the member was in Federal status..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 163 of such title is amended by inserting after the item relating to section 2733 the following new item:
								2733a.
						Medical malpractice claims by members of the
			 uniformed
							services..
 (b)Interim briefing on development of regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the development of regulations under section 2733a(f) of title 10, United States Code, as added by subsection (a)(1).
						(c)Conforming amendments
 (1)Section 2735 of such title is amended by striking 2733, and inserting 2733, 2733a,.
 (2)Section 1304(a)(3)(D) of title 31, United States Code, is amended by striking 2733, and inserting 2733, 2733a,.
							(d)Effective date and transition provision
 (1)Effective dateThe amendments made by this section shall apply to any claim filed under section 2733a of such title, as added by subsection (a)(1), on or after January 1, 2020.
 (2)TransitionAny claim filed in calendar year 2020 shall be deemed to be filed within the time period specified in section 2733a(b)(4) of such title, as so added, if it is filed within three years after it accrues.
							732.Extension and clarification of authority for Joint Department of
					Defense-Department of Veterans Affairs Medical Facility
			 Demonstration
 FundTitle XVII of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2567) is amended—
 (1)in section 1701— (A)in subsection (a), by striking Subject to subsection (b), the and inserting The;
 (B)by striking subsection (b); and (C)by redesignating subsections (c) through (f) as subsections (b) through (e), respectively;
 (2)in section 1702(a)(1), by striking hereafter in this title and inserting in this section;
 (3)in section 1703, in subsections (a) and (c), by striking the facility and inserting the James A. Lovell Federal Health Care Center;
 (4)in section 1704— (A)in subsections (a)(3), (a)(4)(A), and (b)(1), by striking the facility and inserting the James A. Lovell Federal Health Care Center; and
 (B)in subsection (e), as most recently amended by section 731 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), by striking September 30, 2020 and inserting September 30, 2021;
 (5)in section 1705— (A)in subsection (a), by striking the facility and inserting the James A. Lovell Federal Health Care Center (in this section referred to as the JALFHCC);
 (B)in subsection (b), in the matter preceding paragraph (1), by striking the facility and inserting the JALFHCC; and
 (C)in subsection (c)— (i)by striking the facility each place it appears and inserting the JALFHCC; and
 (ii)by adding at the end the following new paragraph:  (4)To permit the JALFHCC to enter into personal services contracts to carry out health care responsibilities in the JALFHCC to the same extent and subject to the same conditions and limitations as apply under section 1091 of title 10, United States Code, to the Secretary of Defense with respect to health care responsibilities in medical treatment facilities of the Department of Defense..
								733.Appointment of non-ex officio members of the Henry M. Jackson Foundation for
					the Advancement of Military Medicine
 (a)Appointment by non-ex officio membersSubparagraph (C) of paragraph (1) of section 178(c) of title 10, United States Code, is amended to read as follows:
							
 (C)six members, each of whom shall be appointed at the expiration of the term of a member appointed under this subparagraph, as provided for in paragraph (2), by the members currently serving on the Council pursuant to this subparagraph and paragraph (2), including the member whose expiring term is so being filled by such appointment..
 (b)Repeal of obsolete authority establishing staggered termsParagraph (2) of such section is amended— (1)by striking except that— and all that follows through any person and inserting except that any person;
 (2)by striking ; and and inserting a period; and (3)by striking subparagraph (B).
							(c)Effective date
 (1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)Construction for current membersNothing in the amendments made by this section shall be construed to terminate or otherwise alter the appointment or term of service of members of the Henry M. Jackson Foundation for the Advancement of Military Medicine who are so serving on the date of the enactment of this Act pursuant to an appointment under paragraph (1)(C) or (2) of section 178(c) of title 10, United States Code, made before that date.
							734.Establishment of Academic Health System in National Capital Region
 (a)In generalChapter 104 of title 10, United States Code, is amended by inserting after section 2113a the following new section:
							
								2113b.Academic Health System
 (a)In generalThe Secretary of Defense may establish an Academic Health System to integrate the health care, health professions education, and health research activities of the military health system, including under this chapter, in the National Capital Region.
 (b)Leadership(1)The Secretary may appoint employees of the Department of Defense to leadership positions in the Academic Health System established under subsection (a).
 (2)Such positions may include responsibilities for management of the health care, health professions education, and health research activities described in subsection (a) and are in addition to similar leadership positions for members of the armed forces.
 (c)National Capital Region definedIn this section, the term National Capital Region means the area, or portion thereof, as determined by the Secretary, in the vicinity of the District of Columbia..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 104 of such title is amended by inserting after the item relating to section 2113a the following new item:
							2113b. Academic Health
							System..
						735.Provision of veterinary services by veterinary professionals of the
					Department of Defense in emergencies
 (a)In generalChapter 53 of title 10, United States Code, is amended by adding at the end the following new section:
							
								1060c.Provision of veterinary services in emergencies
 (a)In generalA veterinary professional described in subsection (b) may provide veterinary services for the purposes described in subsection (c) in any State, the District of Columbia, or a territory or possession of the United States, without regard to where such veterinary professional or the patient animal are located, if the provision of such services is within the scope of the authorized duties of such veterinary professional for the Department of Defense.
 (b)Veterinary professional describedA veterinary professional described in this subsection is an individual who is—
 (1)(A)a member of the armed forces, a civilian employee of the Department of Defense, or otherwise credentialed and privileged at a Federal veterinary institution or location designated by the Secretary of Defense for purposes of this section; or
 (B)a member of the National Guard performing training or duty under section 502(f) of title 32;
 (2)certified as a veterinary professional by a certification recognized by the Secretary of Defense; and
 (3)currently licensed by a State, the District of Columbia, or a territory or possession of the United States to provide veterinary services.
 (c)Purposes describedThe purposes described in this subsection are veterinary services in response to any of the following:
 (1)A national emergency declared by the President pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.).
 (2)A major disaster or an emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)).
 (3)A public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d).
 (4)An extraordinary emergency, as determined by the Secretary of Agriculture under section 10407(b) of the Animal Health Protection Act (7 U.S.C. 8306(b))..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 53 of such title is amended by inserting after the item relating to section 1060b the following new item:
							1060c. Provision of veterinary services in
							emergencies..
						736.Three-year extension of authority to continue the DOD-VA Health Care Sharing
 Incentive FundSection 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2020 and inserting, September 30, 2023.
					737.Preservation of resources of the Army Medical Research and Materiel Command
					and continuation as Center of Excellence
 (a)In generalThe Secretary of Defense shall preserve the resources of the Army Medical Research and Materiel Command for use by such command, which shall include manpower and funding, at not less than the level of such resources as of the date of the enactment of this Act until September 30, 2022.
 (b)Transfer of fundsOn October 1, 2022, all amounts available for the Army Medical Research and Materiel Command shall be transferred from accounts for research, development, test, and evaluation for the Army to accounts for the Defense Health Program.
 (c)Continuation as Center of ExcellenceAfter September 30, 2022, the Army Medical Research and Materiel Command and Fort Detrick shall continue to serve as a Center of Excellence for Joint Biomedical Research, Development and Acquisition Management for efforts undertaken under the Defense Health Program.
						738.Encouragement of participation in Women’s Health Transition Training pilot
					program
 (a)Encouragement of participationThe Secretaries of the military departments shall encourage female members of the Armed Forces who are separating or retiring from the Armed Forces during fiscal year 2020 to participate in the Women’s Health Transition Training pilot program (in this section referred to as the pilot program) administered by the Secretary of Veterans Affairs.
 (b)SelectionEach Secretary of a military department shall select at least one location at which the pilot program is offered and encourage participation in the pilot program at such location.
 (c)ReportNot later than September 30, 2020, the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, shall submit to the Committees on Armed Services of the Senate and the House of Representatives and the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the pilot program that includes the following:
 (1)For the period since the commencement of the pilot program— (A)the number of courses held under the pilot program;
 (B)the locations at which such courses were held; and (C)for each location identified in subparagraph (B)—
 (i)the number of female members by military department (with respect to Department of the Navy, separately for the Navy and Marine Corps) who participated in the pilot program; and
 (ii)the number of seats available under the pilot program. (2)Data relating to—
 (A)satisfaction with courses held under the pilot program; (B)improved awareness of health care services administered by the Secretary of Veterans Affairs; and
 (C)any other available statistics regarding the pilot program. (3)A discussion of regulatory, legal, or resource barriers to—
 (A)making the pilot program permanent to enable access by a greater number of female members at locations throughout the United States;
 (B)offering the pilot program online for female members who are unable to attend courses held under the pilot program in person; and
 (C)providing for automatic enrollment of participants in the pilot program in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code.
								739.National Guard suicide prevention pilot program
 (a)Pilot program authorizedThe Chief of the National Guard Bureau may carry out a pilot program to expand suicide prevention and intervention efforts at the community level through the use of a mobile application that provides the capability for a member of the National Guard to receive prompt support, including access to a behavioral health professional, on a smartphone, tablet computer, or other handheld mobile device.
 (b)ElementsThe pilot program shall include, subject to such conditions as the Secretary may prescribe—
 (1)the use by members of the National Guard of an existing mobile application that provides the capability described in subsection (a); or
 (2)the development and use of a new mobile application that provides such capability.
 (c)Eligibility and participation requirementsThe Chief of the National Guard Bureau shall establish requirements with respect to eligibility and participation in the pilot program.
 (d)Assessment prior to pilot program commencementPrior to commencement of the pilot program, the Chief of the National Guard Bureau shall—
 (1)conduct an assessment of existing prevention and intervention efforts of the National Guard in each State that include the use of mobile applications that provide the capability described in subsection (a) to determine best practices for providing immediate and localized care through the use of such mobile applications; and
 (2)determine the feasibility of expanding existing programs on a national scale.
 (e)Responsibilities of entities participating in pilot programEach entity that participates in the pilot program shall— (1)share best practices with other entities participating in the program; and
 (2)annually assess outcomes with respect to members of the National Guard. (f)TermThe pilot program shall terminate on the date that is three years after the date on which the pilot program commenced.
						(g)Reports
 (1)Initial reportIf the Chief of the National Guard Bureau commences the pilot program authorized under subsection (a), not later than 180 days after the date of the commencement of such program, the Chief shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a description of the pilot program and such other matters as the Chief considers appropriate.
							(2)Final report
 (A)In generalNot later than 180 days after the termination of the pilot program, the Chief of the National Guard Bureau shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on such pilot program.
 (B)Matters includedThe report under subparagraph (A) shall include the following: (i)A description of the pilot program, including any partnerships entered into by the Chief of the National Guard Bureau under the program.
 (ii)An assessment of the effectiveness of the pilot program. (iii)A description of costs associated with the implementation of the pilot program.
 (iv)The estimated costs of making the pilot program permanent. (v)A recommendation as to whether the pilot program should be extended or made permanent.
 (vi)Such other recommendations for legislative or administrative action as the Chief of the National Guard Bureau considers appropriate.
 (h)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
						740.Pilot Program on civilian and military partnerships to enhance
					interoperability and medical surge capability and capacity
			 of National Disaster
					Medical System
 (a)In generalThe Secretary of Defense may carry out a pilot program to establish partnerships with public, private, and nonprofit health care organizations, institutions, and entities in collaboration with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Transportation to enhance the interoperability and medical surge capability and capacity of the National Disaster Medical System under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11) in the vicinity of major aeromedical and other transport hubs and logistics centers of the Department of Defense.
 (b)DurationThe Secretary of Defense may carry out the pilot program under subsection (a) for a period of not more than five years.
 (c)LocationsThe Secretary shall carry out the pilot program under subsection (a) at not fewer than five aeromedical or other transport hub regions or logistics centers in the United States.
 (d)RequirementsIn establishing partnerships under the pilot program under subsection (a), the Secretary, in collaboration with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Transportation, shall establish requirements under such partnerships for staffing, specialized training, medical logistics, telemedicine, patient regulating, movement, situational status reporting, tracking, and surveillance.
 (e)Evaluation metricsThe Secretary of Defense shall establish metrics to evaluate the effectiveness of the pilot program under subsection (a).
						(f)Reports
							(1)Initial report
 (A)In generalNot later than 180 days after the commencement of the pilot program under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program.
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A description of the pilot program.
 (ii)The requirements established under subsection (d). (iii)The evaluation metrics established under subsection (e).
 (iv)Such other matters relating to the pilot program as the Secretary considers appropriate.
									(2)Final report
 (A)In generalNot later than 180 days after completion of the pilot program under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program.
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A description of the pilot program, including the partnerships established under the pilot program as described in subsection (a).
 (ii)An assessment of the effectiveness of the pilot program. (iii)An assessment of the cost of the pilot program and an estimate of the cost of making the pilot program a permanent part of the budget of the Department of Defense.
 (iv)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program, including recommendations for extending or making permanent the authority for the pilot program.
									741.Reports on suicide among members of the Armed Forces and suicide prevention
					programs and activities of the Department of Defense
						(a)Department of Defense reports on suicide among members of the Armed
					Forces
 (1)Reports requiredNot later than 90 days after the date of the enactment of this Act, and annually thereafter through January 31, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on suicide among members of the Armed Forces during the year preceding the date of the report.
 (2)Matters includedEach report under paragraph (1) shall include the following with respect to the year covered by the report:
 (A)The number of suicides, attempted suicides, and known cases of suicidal ideation involving a member of the Armed Forces, including the reserve components thereof, listed by Armed Force.
 (B)The number of suicides, attempted suicides, or known cases of suicidal ideation identified under subparagraph (A) that occurred during each of the following periods:
 (i)The first 180 days of the member serving in the Armed Forces. (ii)The period in which the member is deployed in support of a contingency operation.
 (C)With respect to the number of suicides, attempted suicides, or known cases of suicidal ideation identified under subparagraph (B)(i), the initial recruit training location of the member.
 (D)The number of suicides involving a dependent of a member. (E)A description of any research collaborations and data sharing by the Department of Defense with the Department of Veterans Affairs, other departments or agencies of the Federal Government, academic institutions, or nongovernmental organizations.
 (F)Identification of a research agenda for the Department of Defense to improve the evidence base on effective suicide prevention treatment and risk communication.
 (G)The availability and usage of the assistance of chaplains, houses of worship, and other spiritual resources for members of the Armed Forces who identify as religiously affiliated and have attempted suicide, have experienced suicidal ideation, or are at risk of suicide, and metrics on the impact these resources have in assisting religiously-affiliated members who have access to and utilize them compared to religiously-affiliated members who do not.
 (H)A description of the effectiveness of the policies developed pursuant to section 567 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1071 note) and section 582 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1071 note), including with respect to—
 (i)metrics identifying effective treatment modalities for members of the Armed Forces who are at risk for suicide (including any clinical interventions involving early identification and treatment of such members);
 (ii)metrics for the rate of integration of mental health screenings and suicide risk and prevention for members during the delivery of primary care for such members;
 (iii)metrics relating to the effectiveness of suicide prevention and resilience programs and preventative behavioral health programs of the Department of Defense (including those of the military departments and the Armed Forces); and
 (iv)metrics evaluating the training standards for behavioral health care providers to ensure that such providers have received training on clinical best practices and evidence-based treatments.
									(b)GAO report on suicide prevention programs and activities
 (1)Report requiredNot later than 240 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the programs and activities of the Department of Defense and the Armed Forces for the prevention of suicide among members of the Armed Forces (including the reserve components) and their families.
 (2)ElementsThe report under paragraph (1) shall include the following: (A)A description of the current programs and activities of the Department of Defense and the Armed Forces for the prevention of suicide among members of the Armed Forces and their families.
 (B)An assessment whether the programs and activities described pursuant to subparagraph (A)—
 (i)are evidence-based and incorporate best practices identified in peer-reviewed medical literature;
 (ii)are appropriately resourced; and (iii)deliver outcomes that are appropriate relative to peer activities and programs (including those undertaken in the civilian community and in military forces of other countries).
 (C)A description and assessment of any impediments to the effectiveness of such programs and activities.
 (D)Such recommendations as the Comptroller General considers appropriate for improvements to such programs and activities.
 (E)Such recommendations as the Comptroller General considers appropriate for additional programs and activities for the prevention of suicide among members of the Armed Forces and their families.
								742.Modification of requirements for longitudinal medical study on blast
					pressure exposure of members of the Armed Forces and
			 collection of exposure
					information
 (a)Modification of studySection 734 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1444) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking ; and and inserting a semicolon;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (4)assess the feasibility and advisability of—
 (A)uploading the data gathered from the study into the Defense Occupational and Environmental Health Readiness System – Industrial Hygiene (DOEHRS-IH) or similar system;
 (B)allowing personnel of the Department of Defense and the Department of Veterans Affairs to have access to such system; and
 (C)ensuring such data is interoperable and can be uploaded into the MHS Genesis electronic health record or successor system of the Department of Defense.; and
 (2)in subsection (c)— (A)by redesignating paragraph (2) as paragraph (3); and
 (B)by inserting after paragraph (1) the following new paragraph (2):  (2)Annual status reportNot later than January 1 of each year during the period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 and ending on the completion of the study under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a status report on the study..
 (b)Collection of exposure informationThe Secretary of Defense shall collect blast exposure information with respect to a member of the Armed Forces in a manner—
 (1)consistent with blast exposure measurement training guidance of the Department of Defense, including any guidance developed pursuant to—
 (A)the longitudinal medical study on blast pressure exposure required by section 734 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1444); and
 (B)the review of guidance on blast exposure during training required by section 253 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2001 note prec.);
 (2)compatible with training and operational objectives of the Department; and
 (3)that is automated, to the extent practicable, to minimize the reporting burden of unit commanders.
							743.Study and plan on the use of military-civilian integrated health delivery
					systems
 (a)StudyThe Secretary of Defense shall conduct a study on the use of local military-civilian integrated health delivery systems pursuant to section 706 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1096 note). The study shall examine the following:
 (1)Geographic locations where military medical treatment facilities have existing contractual relationships with local civilian health care networks, including Fort Drum, New York, Joint Base McGuire-Dix-Lakehurst, New Jersey, Joint Base Lewis-McCord, Washington, Fort Leonard Wood, Missouri, Elmendorf Air Force Base, Alaska, Fort Sill, Oklahoma, Tripler Army Medical Center, Hawaii, the National Capital Region, and similar locations.
 (2)Health care activities that promote value-based care, measurable health outcomes, patient safety, timeliness of referrals, and transparent communication with covered beneficiaries.
 (3)Locations where health care providers of the Department of Defense may be able to attain critical wartime readiness skills in a local integrated military-civilian integrated health delivery system.
 (4)The cost of providing care under an integrated military-civilian integrated health delivery system as compared to health care provided by a managed care support contractor.
 (b)PlanThe Secretary of Defense shall develop a plan for the further development of the use of local military-civilian integrated health delivery systems by the Department of Defense.
 (c)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate—
 (1)a report on the results of the study under subsection (a); and (2)the plan developed under subsection (b).
 (d)DefinitionsIn this section: (1)The term covered beneficiaries has the meaning given that term in section 1072 of title 10, United States Code.
 (2)The term National Capital Region has the meaning given that term in section 2674 of title 10, United States Code.
							744.Study on case management in the military health system
 (a)StudyThe Secretary of Defense shall conduct a study on the effectiveness of case management practices in the military health system. The study shall include the following:
 (1)A standardized definition of case management. (2)An evaluation of case management practices provided by the military departments before and during the transition of the administration of military medical treatment facilities to the Defense Health Agency pursuant to section 1073c of title 10, United States Code.
 (3)A discussion of the metrics used in determining the effectiveness and cost of case management.
 (4)An evaluation of the case management and outreach provided by the managed care support contractors supporting the Defense Health Agency, including with respect to—
 (A)the intervals at which patients are contacted; (B)the role of the case manager in coordination;
 (C)the approximate number of patients managed by a case manager; and (D)any other best practices relating to case management that would improve the experience of care across the military health system.
 (5)A review of case management best practices in the private sector, including with respect to—
 (A)the intervals at which patients should be contacted; (B)the role of the case manager in coordination;
 (C)the approximate number of patients managed by a case manager; and (D)any other best practices relating to case management that would improve the experience of care across the military health system.
 (6)The results of discussions with covered beneficiaries (as defined in section 1072 of title 10, United States Code) at not less than four public forums held in different geographic areas, relating to the satisfaction of such covered beneficiaries with case management and outreach provided by the Defense Health Agency and the military departments in military medical treatment facilities.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the results of the study under subsection (a).
						745.Report on Global Health Security Strategy and the National Biodefense
					Security
 (a)ReportNot later than 180 days after the date on which the Comptroller General of the United States publishes a review of the National Biodefense Strategy, the Secretary of Defense shall submit to the appropriate congressional committees a report on the implementation of the Global Health Security Strategy and the National Biodefense Strategy.
 (b)ElementsThe report under subsection (a) shall, at a minimum— (1)designate the individual and offices responsible for overseeing the implementation of each strategy referred to in subsection (a) within the Department of Defense;
 (2)detail actions that the Department is taking to support implementation of the Global Health Security Agenda;
 (3)detail actions taken to coordinate the efforts of the Department with the other agencies responsible for the Global Health Security Strategy and National Biodefense Strategy; and
 (4)with respect to the review of the National Biodefense Strategy conducted by the Comptroller General—
 (A)detail the recommendations in the review that the Secretary plans on or is currently implementing;
 (B)specify the official implementing such recommendations and the actions the official is taking to implement the recommendations;
 (C)specify the recommendations in the review that the Secretary has determined not to implement; and
 (D)explain the rationale of the Secretary with respect to not implementing such recommendations.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; (2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Homeland Security of the House of Representatives; and
 (3)the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, and the Committee on Homeland Security and Governmental Affairs of the Senate.
							746.Study on establishment of wounded warrior service dog program
 (a)StudyNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall conduct a study on the feasibility of establishing a wounded warrior service dog program.
 (b)ElementsThe study under subsection (a) shall include the following:
 (1)An assessment of the need and feasibility of establishing a wounded warrior service dog program.
 (2)With respect to a nonprofit organization seeking a grant under a wounded warrior service dog program, an assessment of the feasibility of requiring that the organization—
 (A)specify the training requirements for covered members; (B)detail the training of dogs that will serve as assistance dogs;
 (C)establish a database— (i)to track whether a dog has prior experience as a military working dog, service dog, or assistance dog; and
 (ii)that contains a designation for each dog with prior experience as a military working dog;
 (D)describe the aftercare services that the organization will provide to assistance dogs and covered members; and
 (E)possess the appropriate accreditation standards for assistance dogs, as the Secretary determines appropriate.
 (3)A list of locations at which the greatest number of covered members are likely to participate in a wounded warrior service dog program.
 (4)An estimate of the costs required to create a wounded warrior service dog program.
 (5)A list of peer reviewed articles and other appropriate studies that examine the clinical effectiveness of assistance dogs with respect to the treatment of patients with disabilities.
 (c)DefinitionsIn this section: (1)Assistance dog (A)In generalThe term assistance dog means a dog specifically trained to perform physical tasks to mitigate the effects of a disability described in subparagraph (B), except that the term does not include a dog specifically trained for comfort or personal defense.
 (B)Disability describedA disability described in this subparagraph is any of the following: (i)Blindness or visual impairment.
 (ii)Loss of limb, paralysis, or other significant mobility issues. (iii)Loss of hearing.
 (iv)Traumatic brain injury. (v)Post-traumatic stress disorder.
 (vi)Any other disability that the Secretary of Defense considers appropriate.
 (2)Covered memberThe term covered member means a member of the Armed Forces who is—
 (A)receiving medical treatment, recuperation, or therapy under chapter 55 of title 10, United States Code;
 (B)in medical hold or medical holdover status; or (C)covered under section 1202 or 1205 of title 10, United States Code.
 (3)Wounded warrior service dog programThe term wounded warrior service dog program means a pilot program under which the Secretary of Defense awards competitive grants to non-profit organizations that would assist such organizations in the planning, designing, establishing, or operating (or any combination thereof) of programs to provide assistance dogs to covered members.
							747.GAO report on Department of Defense quality assurance program and impacts of
 medical malpractice actionsNot later than January 1, 2021, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the following:
 (1)An assessment of the effectiveness of the quality assurance program of the Department of Defense in querying and monitoring the National Practitioner Data Bank established pursuant to the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.) with respect to—
 (A)recruitment and retention of military service medical providers; (B)hiring or contracting of civilian medical providers in military medical treatment facilities;
 (C)recording of adverse privileging and credentialing actions of such military service medical providers and civilian medical providers; and
 (D)any other matters relating to ensuring the highest quality of care is provided throughout the military health system.
 (2)An analysis that includes— (A)with respect to military health system patients, a comparison of outcomes for such patients who may bring an action against the Federal Government for negligence or malpractice and outcomes for such patients who may not bring such an action, based on an examination of all relevant data relating to clinical outcome measures and clinical quality management process actions; and
 (B)a comparison of— (i)the elements and average amounts of death and disability compensation that apply regardless of the underlying cause of the death or disability; and
 (ii)the elements and average amounts of settlements that result from medical malpractice litigation against the Federal Government.
								748.Reports on Millennium Cohort Study relating to women members of the Armed
					Forces
 (a)Annual reports requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter through January 31, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on findings of the Millennium Cohort Study relating to the gynecological and perinatal health of women members of the Armed Forces.
 (b)Matters includedEach report under subsection (a) shall include, at a minimum—
 (1)a summary of general findings of the Millennium Cohort Study pertaining to gynecological and perinatal health, including diseases, disorders, and conditions that affect the functioning of reproductive systems, maternal mortality and severe maternal morbidity, birth defects, developmental disorders, low birth weight, preterm birth, reduced fertility, menstrual disorders, and other health concerns; and
 (2)identification of— (A)all research projects that have concluded during the year covered by the report and the outcomes of such projects;
 (B)areas in which the Millennium Cohort Study can increase efforts to capture data and produce studies in the field of gynecological and perinatal health of women members of the Armed Forces; and
 (C)activities underway to achieve such efforts. (c)Millennium Cohort Study definedIn this section, the term Millennium Cohort Study means the longitudinal study authorized under section 743 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2074) to evaluate data on the health conditions of members of the Armed Forces upon the return of the members from deployment.
						749.Study on effects of sleep deprivation on readiness of members of the Armed
					Forces
 (a)StudyThe Secretary of Defense shall conduct a study on the effects of sleep deprivation on the readiness of members of the Armed Forces.
 (b)ElementsThe study under subsection (a) shall include the following: (1)A standardized definition of sleep deprivation.
 (2)An assessment of the prevalence of sleep deprivation on members of the Armed Forces related to circadian rhythm disturbances from crossing multiple time zones, mission related maladaptive sleep practices, uncomfortable or otherwise inhospitable sleeping environments, and the use of stimulants and hypnotics to support operational tempo.
 (3)An assessment of whether there may be a relationship between sleep deprivation and medical conditions such as traumatic brain injury, post-traumatic stress disorder, and depression.
 (4)Recommendations on efforts to mitigate sleep deprivation described in paragraphs (2) and (3).
 (c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the study under subsection (a).
						750.Study and report on traumatic brain injury mitigation efforts
 (a)StudyThe Secretary of Defense shall conduct a meta-analysis of evidence-based traumatic brain injury mitigation efforts by the Secretary and related Federal agency partners, and efforts discussed in academic literature, that have demonstrated the best clinical effectiveness in the treatment of members of the Armed Forces for traumatic brain injury.
 (b)RoadmapThe Secretary shall develop and include in the study under subsection (a) a roadmap for implementation across the military health system of measures that address, with respect to the treatment of members for traumatic brain injury—
 (1)the process for receiving such treatment; (2)patient outcomes;
 (3)cost; (4)patient and command satisfaction with such treatment; and
 (5)structured documentation to monitor system-wide implementation of the measures developed pursuant to paragraphs (1) through (4).
 (c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the study under subsection (a).
						VIIIAcquisition Policy, Acquisition Management, and Related MattersTitle
						VIII—Acquisition Policy, Acquisition Management,
			 and Related
						MattersSubtitle
						A—Acquisition Policy and ManagementSec. 800. Authority for continuous integration and delivery of software
						applications and upgrades to embedded systems.Sec. 801. Pilot program on intellectual property evaluation for acquisition
						programs.Sec. 802. Pilot program to use alpha contracting teams for complex
						requirements.Sec. 803. Failure to provide other than certified cost or pricing data upon
						request.Sec. 804. Comptroller General report on price reasonableness.Sec. 805.
						Limitation on transfer of funds related to cost
			 overruns and cost
						underruns.Sec. 806. Standardizing data collection and reporting on use of source
						selection procedures by Federal agencies.Sec. 807. Department of Defense use of fixed-price contracts.Sec. 808. Repeal of continuation of data rights during
						challenges.Sec. 809. Repeal of authority to waive acquisition laws to acquire vital
						national security capabilities.Sec. 810. Repeal of the Defense Cost Accounting Standards
						Board.Subtitle
						B—Amendments to General Contracting Authorities,
			 Procedures, and
						LimitationsSec. 815. Modification of Director of Operational Test and Evaluation
						report.Sec. 816. Modification of written approval requirement for task and
						delivery order single contract awards.Sec. 817. Responsibility for data analysis and requirements validation for
						services contracts.Sec. 818. Documentation of market research related to commercial item
						determinations.Sec. 819. Availability of data on the use of other transaction authority
						and report on the use of authority to carry out
			 prototype
						projects.Sec. 820. Notification of Navy procurement production
						disruptions.Sec. 821. Modification to acquisition authority of the Commander of the
						United States Cyber Command.Sec. 822. Extension of Never Contract With the Enemy.Sec. 823. Modification of justification and approval requirement for
						certain Department of Defense contracts.Sec. 824. Extension of sunset relating to Federal Data Center Consolidation
						Initiative.Sec. 825. Pilot program to accelerate contracting and pricing
						processes.Sec. 826. Uniformity in application of micro-purchase threshold to certain
						task or delivery orders.Sec. 827. Requirement for cost estimates on models of commercial e-commerce
						portal program.Subtitle
						C—Provisions Relating to Major Defense Acquisition
			 ProgramsSec. 830. Modification of requirements for reporting to Congress on certain
						acquisition programs.Sec. 831. Pilot program to streamline decision-making processes for weapon
						systems.Sec. 832. Analysis of alternatives pursuant to materiel development
						decisions.Sec. 833. Naval vessel certification required before Milestone B
						approval.Subtitle
						D—Provisions Relating to the Acquisition SystemSec. 835. Extramural acquisition innovation and research
						activities.Sec. 836. Report on realignment of the defense acquisition system to
						implement acquisition reforms.Sec. 837. Report and limitation on the availability of funds relating to
						the middle tier of acquisition programs.Sec. 838. Report on intellectual property policy and the cadre of
						intellectual property experts.Sec. 839. Guidance and reports relating to covered defense business
						systems.Sec. 840. Implementation guidance for use of a modular open system
						approach.Sec. 841. Limitation on availability of funds for the Office of the Chief
						Management Officer of the Department of Defense.Subtitle
						E—Industrial Base MattersSec. 845. Modernization of acquisition processes to ensure integrity of
						industrial base.Sec. 846. Report requirements for the national technology and industrial
						base.Sec. 847. Mitigating risks related to foreign ownership, control, or
						influence of Department of Defense contractors or
						subcontractors.Sec. 848. Prohibition on operation or procurement of foreign-made unmanned
						aircraft systems.Sec. 849. Modification of prohibition on acquisition of sensitive materials
						from non-allied foreign nations.Sec. 850. Acquisition and disposal of certain rare earth
						materials.Sec. 851. Pilot program for development of technology-enhanced capabilities
						with partnership intermediaries.Sec. 852. Authorized official to carry out the procurement technical
						assistance cooperative agreement program.Sec. 853. Requirement that certain ship components be manufactured in the
						national technology and industrial base.Sec. 854. Addition of domestically produced stainless steel flatware and
						dinnerware to the Berry Amendment.Sec. 855. Application of miscellaneous technology base policies and
						programs to the Columbia-class submarine program.Sec. 856. Application of limitation on procurement of goods other than
						United States goods to the FFG–Frigate Program.Sec. 857. Sense of Congress regarding consideration of price in procurement
						of the FFG(X) frigate.Subtitle
						F—Provisions Relating to Acquisition WorkforceSec. 860. Establishment of Defense Civilian Training Corps.Sec. 861. Defense acquisition workforce certification, education, and
						career fields.Sec. 862. Software development and software acquisition training and
						management programs.Sec. 863. Modification of temporary assignments of Department of Defense
						employees to a private-sector organization.Sec. 864. Incentives and consideration for qualified training
						programs.Sec. 865. Use of qualified apprentices by military construction
						contractors.Subtitle
						G—Small Business MattersSec. 870. Requirements relating to credit for certain small business
						concern subcontractors.Sec. 871. Inclusion of best in class designations in annual report on small
						business goals.Sec. 872. Reauthorization and improvement of Department of Defense
						Mentor-Protege Program.Sec. 873. Accelerated payments applicable to contracts with certain small
						business concerns under the Prompt Payment Act.Sec. 874. Postaward explanations for unsuccessful offerors for certain
						contracts.Sec. 875. Small business contracting credit for subcontractors that are
						Puerto Rico businesses or covered territory
			 businesses.Sec. 876. Technical amendment regarding treatment of certain surviving
						spouses under the definition of small business
			 concern owned and controlled
						by service-disabled veterans.Sec. 877. Extension of loan assistance and deferral eligibility to
						reservists and members of the National Guard beyond
			 periods of military
						conflict.Sec. 878. Modification to the Defense Research and Development Rapid
						Innovation Program.Sec. 879. Alignment of the Department of Defense Small Business Innovation
						Research Program and Small Business Technology
			 Transfer Program with the
						National Defense Science and Technology Strategy.Sec. 880. Assistance for small business concerns participating in the SBIR
						and STTR programs.Sec. 881. Cybersecurity technical assistance for SBIR and STTR
						programs.Sec. 882. Funding for defense research activities of small business
						concerns.Sec. 883. Modifications to budget display requirements for the Department
						of Defense Small Business Innovation Research
			 Program and Small Business
						Technology Transfer Program.Sec. 884. Pilot program for domestic investment under the SBIR
						program.Subtitle
						H—Other MattersSec. 885. Review of guidance to contractors on nondiscrimination on the
						basis of sex.Sec. 886. Comptroller General report on contractor violations of certain
						labor laws.Sec. 887. Comptroller General report on contingency
						contracting.Sec. 888. Policies and procedures for contractors to report gross
						violations of internationally recognized human
			 rights.Sec. 889. Comptroller General report on oversight of contractors providing
						private security functions.Sec. 890. Prohibition on contracting with persons that have business
						operations with the Maduro regime.Sec. 891. Report on the Combating Trafficking in Persons
						initiative.Sec. 892. Improved management of information technology and cyberspace
						investments.Sec. 893. Modification to requirements for purchase of commercial leasing
						services pursuant to multiple award contracts.
				AAcquisition Policy and Management
					800.Authority for continuous integration and delivery of software applications
					and upgrades to embedded systems
 (a)Software acquisition and development pathwaysThe Secretary of Defense shall establish pathways as described under subsection (b) to provide for the efficient and effective acquisition, development, integration, and timely delivery of secure software. Such a pathway shall include the following:
 (1)Use of proven technologies and solutionsA pathway established under this section shall provide for the use of proven technologies and solutions to continuously engineer and deliver capabilities in software.
 (2)Use of authorityIn using the authority under this section, the Secretary shall consider how such use will—
 (A)initiate the engineering of new software capabilities quickly; (B)demonstrate the viability and effectiveness of such capabilities for operational use not later than one year after the date on which funds are first obligated to acquire or develop software; and
 (C)allow for the continuous updating and delivery of new capabilities not less frequently than annually to iteratively meet a requirement.
 (3)Treatment not as major defense acquisition programSoftware acquired or developed using the authority under this section shall not be treated as a major defense acquisition program for purposes of section 2430 of title 10, United States Code, or Department of Defense Directive 5000.01 without the specific direction of the Under Secretary of Defense for Acquisition and Sustainment or a Senior Acquisition Executive.
 (4)Risk-based approachThe Secretary of Defense shall use a risk-based approach for the consideration of innovative technologies and new capabilities for software to be acquired or developed under this authority to meet needs communicated by the Joint Chiefs of Staff and the combatant commanders.
 (b)PathwaysThe Secretary of Defense may establish as many pathways as the Secretary determines appropriate and shall establish the following pathways:
 (1)ApplicationsThe applications software acquisition pathway shall provide for the use of rapid development and implementation of applications and other software or software improvements operated by the Department of Defense, which may include applications running on commercial commodity hardware (including modified hardware) and commercially available cloud computing platforms.
 (2)Embedded systemsThe embedded systems software acquisition pathway shall provide for the rapid development and insertion of upgrades and improvements for software embedded in weapon systems and other military-unique hardware systems.
							(c)Expedited process
 (1)In generalA pathway established under subsection (a) shall provide for— (A)a streamlined and coordinated requirements, budget, and acquisition process to support rapid fielding of software applications and of software upgrades to embedded systems for operational use in a period of not more than one year from the time that the process is initiated;
 (B)the collection of data on software fielded; and (C)continuous engagement with the users of software to support engineering activities, and to support delivery of software for operational use in periods of not more than one year.
								(2)Expedited software requirements process
								(A)Inapplicability of Joint Capabilities Integration and Development System
 (JCIDS) manualSoftware acquisition or development conducted under the authority of this section shall not be subject to the Joint Capabilities Integration and Development System Manual, except pursuant to a modified process specifically provided for the acquisition or development of software by the Vice Chairman of the Joint Chiefs of Staff, in consultation with Under Secretary of Defense for Acquisition and Sustainment and each service acquisition executive (as defined in section 101(a)(10) of title 10, United States Code).
 (B)Inapplicability of Defense Acquisition System DirectiveSoftware acquisition or development conducted under the authority of this section shall not be subject to Department of Defense Directive 5000.01, except when specifically provided for the acquisition or development of software by the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Vice Chairman of the Joint Chiefs of Staff and each service acquisition executive.
 (d)ElementsIn implementing a pathway established under the authority of this section, the Secretary shall tailor requirements relating to—
 (1)iterative development of requirements for software to be acquired or developed under the authority of this section through engagement with the user community and through the use of operational user feedback, in order to continuously define and update priorities for such requirements;
 (2)early identification of the warfighter or user need, including the rationale for how software capabilities will support increased lethality and efficiency, and identification of a relevant user community;
 (3)initial contract requirements and format, including the use of summary-level lists of problems and shortcomings in existing software and desired features or capabilities of new or upgraded software;
 (4)continuous refinement and prioritization of contract requirements through use of evolutionary processes, informed by continuous engagement with operational users throughout the development and implementation period;
 (5)continuous consideration of issues related to lifecycle costs, technical data rights, and systems interoperability;
 (6)planning for support of software capabilities in cases where the software developer may stop supporting the software;
 (7)rapid contracting procedures, including expedited timeframes for making awards, selecting contract types, defining teaming arrangements, and defining options;
 (8)program execution processes, including supporting development and test infrastructure, automation and tools, digital engineering, data collection and sharing with Department of Defense oversight organizations and with Congress, the role of developmental and operational testing activities, key decision making and oversight events, and supporting processes and activities (such as independent costing activity, operational demonstration, and performance metrics);
 (9)assurances that cybersecurity metrics of the software to be acquired or developed, such as metrics relating to the density of vulnerabilities within the code of such software, the time from vulnerability identification to patch availability, the existence of common weaknesses within such code, and other cybersecurity metrics based on widely-recognized standards and industry best practices, are generated and made available to the Department of Defense and the congressional defense committees;
 (10)administrative procedures, including procedures related to who may initiate and approve an acquisition under this authority, the roles and responsibilities of the implementing project or product teams and supporting activities, team selection and staffing process, governance and oversight roles and responsibilities, and appropriate independent technology assessments, testing, and cost estimation (including relevant thresholds or designation criteria);
 (11)mechanisms and waivers designed to ensure flexibility in the implementation of a pathway under this section, including the use of other transaction authority, broad agency announcements, and other procedures; and
 (12)mechanisms the Secretary will use for appropriate reporting to Congress on the use of this authority, including notice of initiation of the use of a pathway and data regarding individual programs or acquisition activities, how acquisition activities are reflected in budget justification materials or requests to reprogram appropriated funds, and compliance with other reporting requirements.
							(e)Guidance required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue initial guidance to implement the requirements of this section.
 (2)LimitationIf the Secretary of Defense has not issued final guidance to implement the requirements of this section before October 1, 2021, the Secretary may not use the authority under this section—
 (A)to establish a new pathway to acquire or develop software; or (B)to continue activities to acquire or develop software using a pathway established under initial guidance described in paragraph (1).
								(f)Report
 (1)In generalNot later than October 15, 2020, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the secretaries of the military departments and other appropriate officials, shall report on the use of the authority under this section using the initial guidance issued under subsection (d).
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)The final guidance required by subsection (d)(2), including a description of the treatment of use of the authority that was initiated before such final guidance was issued.
 (B)A summary of how the authority under this section has been used, including a list of the cost estimate, schedule for development, testing and delivery, and key management risks for each initiative conducted pursuant to such authority.
 (C)Accomplishments from and challenges to using the authority under this section, including organizational, cultural, talent, infrastructure, testing, and training considerations.
 (D)Recommendations for legislative changes to the authority under this section.
 (E)Recommendations for regulatory changes to the authority under this section to promote effective development and deployment of software acquired or developed under this section.
								801.Pilot program on intellectual property evaluation for acquisition
					programs
 (a)Pilot programNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretaries of the military departments may jointly carry out a pilot program to assess mechanisms to evaluate intellectual property (such as technical data deliverables and associated license rights), including commercially available intellectual property valuation analysis and techniques, in acquisition programs for which each such Secretary is responsible to better understand the benefits associated with these mechanisms on—
 (1)the development of cost-effective intellectual property strategies; (2)the assessment and management of the value and acquisition costs of intellectual property during acquisition and sustainment activities (including source selection evaluation factors) throughout the acquisition lifecycle for any acquisition program selected by such Secretary; and
 (3)the use of a commercial product (as defined in section 103 of title 41, United States Code, as in effect on January 1, 2020), commercial service (as defined in section 103a of title 41, United States Code, as in effect on January 1, 2020), or nondevelopmental item (as defined in section 110 of title 41, United States Code) as an alternative to a product or service to be specifically developed for a selected acquisition program, including evaluation of the benefits of reduced risk regarding cost, schedule, and performance associated with commercial products, commercial services, and nondevelopmental items.
 (b)ActivitiesActivities carried out under the pilot program may include the following:
 (1)Establishment of a team of Department of Defense and private sector subject matter experts (which may include the cadre of intellectual property experts established under section 2322(b) of title 10, United States Code) to—
 (A)recommend acquisition programs to be selected for the pilot program established under subsection (a);
 (B)recommend criteria for the consideration of types of commercial products, commercial services, or nondevelopmental items that can used as an alternative to a product or service to be specifically developed for a selected acquisition program; or
 (C)identify, to the maximum extent practicable at each milestone established for each selected acquisition program, intellectual property evaluation techniques to obtain quantitative and qualitative analysis of intellectual property during the procurement, production and deployment, and operations and support phases for the each selected acquisition program.
 (2)Assessment of commercial valuation techniques for intellectual property for use by the Department of Defense.
 (3)Assessment of the feasibility of agency-level oversight to standardize intellectual property evaluation practices and procedures.
 (4)Assessment of contracting mechanisms to speed delivery of intellectual property to the Armed Forces or reduce sustainment costs.
 (5)Assessment of agency acquisition planning to ensure procurement of appropriate intellectual property deliverables and intellectual property rights necessary for Government-planned sustainment activities.
 (6)Engagement with the private sector to— (A)support the development of strategies and program requirements to aid in acquisition planning for intellectual property;
 (B)support the development and improvement of intellectual property strategies as part of life-cycle sustainment plans; and
 (C)propose and implement alternative and innovative methods of intellectual property valuation, prioritization, and evaluation techniques for intellectual property.
 (7)Recommendations to the relevant program manager of an acquisition program selected under subsection (a), including evaluation techniques and contracting mechanisms for acquisition and sustainment activities.
 (c)ReportNot later than November 1, 2020, and annually thereafter through November 1, 2023, the Secretary of Defense, in coordination with the Secretaries concerned, shall submit to the congressional defense committees a joint report on the pilot program conducted under this section. The report shall, at a minimum, include—
 (1)a description of the acquisition programs selected by the Secretary concerned;
 (2)a description of the specific activities in subsection (c) that were performed under each program;
 (3)an assessment of the effectiveness of the activities; (4)an assessment of improvements to acquisition or sustainment activities related to the pilot program; and
 (5)an assessment of the results related to the pilot program, including any cost savings and improvement to mission success during the operations and support phase of the selected acquisition program.
							802.Pilot program to use alpha contracting teams for complex
					requirements
 (a)In general(1)The Secretary of Defense shall select at least 2, and up to 5, initiatives to participate in a pilot to use teams that, with the advice of expert third parties, focus on the development of complex contract technical requirements for services, with each team focusing on developing achievable technical requirements that are appropriately valued and identifying the most effective acquisition strategy to achieve those requirements.
 (2)The Secretary shall develop metrics for tracking progress of the program at improving quality and acquisition cycle time.
							(b)Development of criteria and
 initiatives(1)Not later than February 1, 2020, the Secretary of Defense shall establish the pilot program and notify the congressional defense committees of the criteria used to select initiatives and the metrics used to track progress.
 (2)Not later than May 1, 2020, the Secretary shall notify the congressional defense committees of the initiatives selected for the program.
 (3)Not later than December 1, 2020, the Secretary shall brief the congressional defense committees on the progress of the selected initiatives, including the progress of the initiatives at improving quality and acquisition cycle time according to the metrics developed under subsection (a)(2).
							803.Failure to provide other than certified cost or pricing data upon
 requestSection 2306a(d) of title 10, United States Code, is amended—
 (1)in paragraph (1), by adding at the end the following: Contracting officers shall not determine the price of a contract or subcontract to be fair and reasonable based solely on historical prices paid by the Government.;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following new paragraph:
							
 (2)Ineligibility for award(A)In the event the contracting officer is unable to determine proposed prices are fair and reasonable by any other means, an offeror who fails to make a good faith effort to comply with a reasonable request to submit data in accordance with paragraph (1) is ineligible for award unless the head of the contracting activity, or the designee of the head of contracting activity, determines that it is in the best interest of the Government to make the award to that offeror, based on consideration of pertinent factors, including the following:
 (i)The effort to obtain the data. (ii)Availability of other sources of supply of the item or service.
 (iii)The urgency or criticality of the Government’s need for the item or service.
 (iv)Reasonableness of the price of the contract, subcontract, or modification of the contract or subcontract based on information available to the contracting officer.
 (v)Rationale or justification made by the offeror for not providing the requested data.
 (vi)Risk to the Government if award is not made. (B)(i)Any new determination made by the head of the contracting activity under subparagraph (A) shall be reported to the Principal Director, Defense Pricing and Contracting on a quarterly basis.
 (ii)The Under Secretary of Defense for Acquisition and Sustainment, or a designee, shall produce an annual report identifying offerors that have denied multiple requests for submission of uncertified cost or pricing data over the preceding three-year period, but nevertheless received an award. The report shall identify products or services offered by such offerors that should undergo should-cost analysis. The Secretary of Defense may include a notation on such offerors in the system used by the Federal Government to monitor or record contractor past performance. The Under Secretary shall assess the extent to which these offerors are sole source providers within the defense industrial base and shall develop strategies to incentivize new entrants into the industrial base to increase the availability of other sources of supply for the product or service..
 804.Comptroller General report on price reasonablenessNot later than March 31, 2021, the Comptroller General of the United States shall submit to the congressional defense committees, the Committee on Oversight and Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the efforts of the Secretary of Defense to secure data relating to the price reasonableness of offers from offerors. The report shall include a review of—
 (1)the number of, and justification for, any waiver of requirements for submission of certified cost or pricing data for sole source contracts for spare parts issued during fiscal years 2015 through 2019 pursuant to section 2306a(b)(1)(C) of title 10, United States Code;
 (2)the number of, and justification for, any exception to the requirements for submission of certified cost or pricing data for sole source contracts for spare parts provided during fiscal years 2015 through 2019 pursuant to section 2306a(b)(1)(B) of title 10, United States Code;
 (3)the number of contracts awarded for which a request for cost or pricing data, including data other than certified cost or pricing data, to determine price reasonableness was denied by an offeror at the time of award;
 (4)actions taken by the Secretary if an offeror refused to provide requested data described in paragraph (2), including—
 (A)whether the contracting officer included a notation in the system used by the Federal Government to monitor or record contractor past performance regarding the refusal of an offeror to provide such data;
 (B)any strategies developed by the Secretary to acquire the good that was the subject of a contract for which the offeror refused to provide such data in the future without the need for such a waiver.
							805.Limitation on transfer of funds related to cost overruns and cost
					underruns
 (a)In generalSection 828(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note) is amended by striking For each of fiscal years 2018 through 2022 and inserting For fiscal years 2018 and 2019.
 (b)Technical amendmentSection 825 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1466; 10 U.S.C. 2430 note) is amended—
 (1)by repealing subsection (b); and (2)by striking (a) In general.—.
							806.Standardizing data collection and reporting on use of source selection
					procedures by Federal agencies
						(a)Repeal of Government Accountability Office reporting requirements on use of
					lowest price technically acceptable source selection
			 criteria
 (1)Department of DefenseSection 813 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 2305 note) is amended by striking subsection (d).
 (2)Other agenciesSection 880 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1910; 41 U.S.C. 3701 note) is amended by striking subsection (d) and redesignating subsection (e) as subsection (d).
 (b)Revision to the Federal procurement data systemNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services, in coordination with the Administrator for Federal Procurement Policy, shall direct appropriate revisions to the Federal procurement data system established pursuant to section 1122(a)(4) of title 41, United States Code (or any successor system), to facilitate the collection of complete, timely, and reliable data on the source selection processes used by Federal agencies for the contract actions being reported in the system. The Administrator of General Services shall ensure that data are collected—
 (1)at a minimum, on the usage of the lowest price technically acceptable contracting methods and best value contracting methods process; and
 (2)on all applicable contracting actions, including task orders or delivery orders issued under indefinite delivery-indefinite quantity contracts.
							807.Department of Defense use of fixed-price
					contracts
						(a)Department of Defense review
 (1)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall review how the Department of Defense informs decisions to use fixed-price contracts to support broader acquisition objectives to ensure that such decisions are made strategically and consistently. The review should include decisions on the use of the various types of fixed price contracts, including fixed-price incentive contracts.
 (2)BriefingNot later than February 1, 2020, the Under Secretary shall brief the congressional defense committees on the findings of the review required under paragraph (1).
							(b)Comptroller General report
 (1)In generalNot later than February 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report on the Department of Defense's use of fixed-price contracts, including different types of fixed-price contracts.
 (2)ElementsThe report required under paragraph (1) shall include the following elements:
 (A)A description of the extent to which fixed-price contracts have been used over time and the conditions in which they are used.
 (B)An assessment of the effects of the decisions to use fixed-price contract types, such as any additional costs or savings or efficiencies in contract administration.
 (C)An assessment of how decisions to use various types of fixed-price contracts affects the contract closeout process.
								(c)Delayed implementation of regulations
					requiring the use of fixed-Price contracts for foreign
 military salesThe regulations prescribed pursuant to section 830(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2762 note) shall not take effect until December 31, 2020. The regulations as so prescribed shall take into account the findings of the review conducted under subsection (a)(1).
						808.Repeal of continuation of data rights during challenges
 (a)RepealSection 866 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1901; 10 U.S.C. 2321) is repealed.
 (b)Restoration of amended provisionSubsection (i) of section 2321 of title 10, United States Code, is amended to read as follows:
							
 (i)Rights and liability upon final disposition(1)If, upon final disposition, the contracting officer's challenge to the use or release restriction is sustained—
 (A)the restriction shall be cancelled; and (B)if the asserted restriction is found not to be substantially justified, the contractor or subcontractor asserting the restriction shall be liable to the United States for payment of the cost to the United States of reviewing the asserted restriction and the fees and other expenses (as defined in section 2412(d)(2)(A) of title 28) incurred by the United States in challenging the asserted restriction, unless special circumstances would make such payment unjust.
 (2)If, upon final disposition, the contracting officer's challenge to the use or release restriction is not sustained—
 (A)the United States shall continue to be bound by the restriction; and
 (B)the United States shall be liable for payment to the party asserting the restriction for fees and other expenses (as defined in section 2412(d)(2)(A) of title 28) incurred by the party asserting the restriction in defending the asserted restriction if the challenge by the United States is found not to be made in good faith..
						809.Repeal of authority to waive acquisition laws to acquire vital national
 security capabilitiesSection 806 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is repealed.
					810.Repeal of the Defense Cost Accounting Standards Board
 (a)RepealSection 190 of title 10, United States Code, is repealed.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 190.
						BAmendments to General Contracting Authorities, Procedures, and
					Limitations
 815.Modification of Director of Operational Test and Evaluation reportSection 139(h) of title 10, United States Code, is amended—
 (1)in paragraph (2), by striking , through January 31, 2021 and inserting , through January 31, 2025; and
 (2)by amending paragraph (5) to read as follows:
							
 (5)The Director shall solicit comments from the Secretaries of the military departments on each report of the Director to Congress under this section and include any comments as an appendix to the Director's report. The Director shall determine the amount of time available for the Secretaries to comment on the draft report on a case by case basis, and consider the extent to which substantive discussions have already been held between the Director and the military department. The Director shall reserve the right to issue the report without comment from a military department if the department's comments are not received within the time provided, and shall indicate any such omission in the report..
						816.Modification of written approval
					requirement for task and delivery order single contract
 awardsSection 2304a(d)(3) of title 10, United States Code, is amended—
 (1)in subparagraph (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively;
 (2)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively;
 (3)by striking No task or delivery order contract and inserting (A) Except as provided under subparagraph (B), no task or delivery order contract; and
 (4)by adding at the end the following new subparagraph:
							
 (B)A task or delivery order contract in an amount estimated to exceed $100,000,000 (including all options) may be awarded to a single source without the written determination otherwise required under subparagraph (A) if the head of the agency has made a written determination pursuant to section 2304(c) of this title that procedures other than competitive procedures may be used for the awarding of such contract..
						817.Responsibility for data analysis and requirements validation for services
					contracts
 (a)In generalSection 2329 of title 10, United States Code, is amended—
 (1)in subsection (a), by inserting , acting through the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation, after Secretary of Defense;
 (2)in subsection (b), in the matter preceding paragraph (1), by inserting , acting through the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation, after Secretary of Defense; and
 (3)in subsection (c)(2)(A), by inserting , acting through the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation, after Secretary of Defense.
 (b)Conforming amendmentSection 818(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1852) is amended by striking the Under Secretary of Defense for Acquisition and Sustainment and inserting the Under Secretary of Defense (Comptroller) and Director of Cost Assessment and Program Evaluation.
						818.Documentation of market research related
					to commercial item determinations
						(a)Department of Defense procurements
 (1)In generalSection 2377(c) of title 10, United States Code, is amended—
 (A)by redesignating paragraph (4) as paragraph (5); and
 (B)by inserting after paragraph (3) the following new paragraph:
									
 (4)The head of an agency shall document the results of market research in a manner appropriate to the size and complexity of the acquisition..
								(2)Conforming amendment related to
 prospective amendmentSection 836(d)(3)(C)(ii) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking in paragraph (4) and inserting in paragraph (5).
 (b)Civilian agency procurementsSection 3307(d) of title 41, United States Code, is amended by adding at the end the following new paragraph:
							
 (4)DocumentationThe head of the agency shall document the results of market research in a manner appropriate to the size and complexity of the acquisition..
						819.Availability of data on the use of other transaction authority and report on
 the use of authority to carry out prototype projectsSection 873 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1905; 10 U.S.C. 2371 note) is amended—
 (1)in subsection (b)— (A)by striking the period at the end and inserting ; and;
 (B)by striking shall analyze and inserting the following:  shall—(1)analyze; and (C)by adding at the end the following new paragraph:
								
 (2)make the data collected under subsection (a) accessible to any official designated by the Secretary of Defense for inclusion by such official in relevant reports made by such official.; and
 (2)by amending subsection (c) to read as follows:  (c)Report required (1)In generalNot later than December 31, 2019, and annually thereafter through December 31, 2023, the Secretary of Defense shall submit to the congressional defense committees a report on the use of other transaction authority to carry out prototype projects during the preceding fiscal year. Each report shall summarize the data collected under subsection (a) on the nature and extent of each such use of the authority, including a description—
 (A)of the participants to an agreement entered into pursuant to the authority of subsection (a) of section 2371b of title 10, United States Code, or a follow-on contract or transaction entered into pursuant to the authority of subsection (f) of such section;
 (B)of the quantity of prototype projects to be produced pursuant to such an agreement, follow-on contract, or transaction;
 (C)of the amount of payments made pursuant to each such agreement, follow-on contract, or transaction;
 (D)of the purpose, description, and status of prototype projects carried out pursuant to each such agreement, follow-on contract, or transaction; and
 (E)including case examples, of the successes and challenges with using the authority of such subsection (a) or (f).
 (2)Form of reportA report required under this subsection shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex..
						820.Notification of Navy procurement production disruptions
 (a)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2339b.Notification of Navy procurement
						production disruptions
									(a)Requirement for contractor To
 provide notice of delaysThe Secretary of the Navy shall require prime contractors of any Navy procurement program funded under either the Shipbuilding and Conversion, Navy account or the Other Procurement, Navy account to report within 15 calendar days any stop work order or other manufacturing disruption of 15 calendar days or more, by the prime contractor or any subcontractor, to the respective program manager and Navy technical authority.
 (b)Quarterly reportsThe Secretary of the Navy shall submit to the congressional defense committees not later than 15 calendar days after the end of each quarter of a fiscal year a report listing all notifications made pursuant to subsection (a) during the preceding quarter..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2339a the following new item:
							2339b. Notification of Navy procurement
						production
							disruptions..
						821.Modification to acquisition authority of the Commander of the United States
 Cyber CommandSection 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note) is amended by inserting on new contract efforts after may not obligate or expend more than $75,000,000.
 822.Extension of Never Contract With the EnemySection 841(n) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2302 note) is amended by striking December 31, 2021 and inserting December 31, 2023.
					823.Modification of justification and approval requirement for certain
					Department of Defense contracts
						(a)Modification of justification and
 approval requirementNotwithstanding section 811 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2405)—
 (1)no justification and approval is required under such section for a sole-source contract awarded by the Department of Defense in a covered procurement for an amount not exceeding $100,000,000; and
 (2)for purposes of subsections (a)(2) and (c)(3)(A) of such section, the appropriate official designated to approve the justification for a sole-source contract awarded by the Department of Defense in a covered procurement exceeding $100,000,000 is the official designated in section 2304(f)(1)(B)(ii) of title 10, United States Code.
 (b)GuidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to implement the authority under subsection (a).
						(c)Comptroller General review
 (1)Data tracking and collectionThe Department of Defense shall track the use of the authority as modified by subsection (a) and make the data available to the Comptroller General for purposes of the report required under paragraph (2).
 (2)ReportNot later than March 1, 2022, the Comptroller General of the United States shall submit a report to the congressional defense committees on the use of the authority as modified by subsection (a) through the end of fiscal year 2021. The report shall include—
 (A)a review of the financial effect of the change to the justification and approval requirement in subsection (a) on the native corporations and businesses and associated native communities;
 (B)a description of the nature and extent of contracts excluded from the justification and approval requirement by subsection (a); and
 (C)other matters the Comptroller General deems appropriate. 824.Extension of sunset relating to Federal Data Center Consolidation InitiativeSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Year 2015 (44 U.S.C. 3601 note) is amended by striking 2020 and inserting 2022.
					825.Pilot program to accelerate contracting
 and pricing processesSection 890 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1919; 10 U.S.C. 2306a note) is amended—
 (1)by striking subsection (b); (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;
 (3)in subsection (b), as redesignated by paragraph (2), by striking and an assessment of whether the program should be continued or expanded; and
 (4)in subsection (c), as so redesignated, by striking January 2, 2021 and inserting January 2, 2023.
						826.Uniformity in application of micro-purchase threshold to certain task or
 delivery ordersSection 4106(c) of title 41, United States Code, is amended by striking $2,500 and inserting the micro-purchase threshold under section 1902 of this title.
					827.Requirement for cost estimates on models of commercial e-commerce portal
					program
 (a)In generalIn implementing section 846 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 41 U.S.C. 1901 note), the Administrator of General Services shall submit to the appropriate congressional committees, not later than one year after the first contract is awarded pursuant to such section, a cost estimate for the three models for commercial e-commerce portals identified in section 4.1 of Procurement Through Commercial E-Commerce Portals Phase II Report: Market Research & Consultation issued by the Administrator in April 2019.
 (b)Appropriate congressional committees definedThe term appropriate congressional committees means the following:
 (1)The Committees on Armed Services of the Senate and House of Representatives.
 (2)The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives.
 (3)The Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives.
							CProvisions Relating to Major Defense Acquisition Programs
					830.Modification of requirements for reporting to Congress on certain
					acquisition programs
 (a)Modification of report to CongressSection 2432 of title 10, United States Code, is amended— (1)in subsection (b)(1), by adding after major defense acquisition programs the following: and any program that is estimated by the Secretary of Defense to require an eventual total expenditure for research, development, test, and evaluation of more than $300,000,000 (based on fiscal year 1990 constant dollars) or an eventual total expenditure for procurement, including all planned increments or spirals, of more than $1,800,000,000 (based on fiscal year 1990 constant dollars); and
 (2)by adding at the end the following new subsections:  (i)Form of reportA Selected Acquisition Report required under this section shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.
 (j)TerminationThe requirements under this section shall terminate after the final submission covering fiscal year 2021..
 (b)Proposal for reports on acquisition programs and activitiesNot later than October 15, 2020, the Secretary of Defense shall submit to the congressional defense committees a proposal for an alternative methodology for reporting on all acquisition programs that includes—
 (1)conforming changes from the most recent update of Department of Defense Directive 5000.01 (The Defense Acquisition System) and Department of Defense Instruction 5000.02 (Operation of the Defense Acquisition System);
 (2)the reporting requirements relating to Selected Acquisition Reports under section 2432 of title 10, United States Code;
 (3)the reporting requirements relating to unit costs under section 2433 of such title; and
 (4)the reporting requirements for acquisition programs that use alternative acquisition pathways or tailored acquisition procedures.
							831.Pilot program to streamline decision-making processes for weapon
					systems
 (a)Candidate acquisition programsNot later than February 1, 2020, each Service Acquisition Executive shall recommend to the Secretary of Defense at least one major defense acquisition program for a pilot program to include tailored measures to streamline the entire milestone decision process, with the results evaluated and reported for potential wider use.
 (b)ElementsEach pilot program selected pursuant to subsection (a) shall include the following elements:
 (1)Delineating the appropriate information needed to support milestone decisions, assuring program accountability and oversight, which should be based on the business case principles needed for well-informed milestone decisions, including user-defined requirements, reasonable acquisition and life-cycle cost estimates, and a knowledge-based acquisition plan for maturing technologies, stabilizing the program design, and ensuring key manufacturing processes are in control.
 (2)Developing an efficient process for providing this information to the milestone decision authority by—
 (A)minimizing any reviews between the program office and the different functional staff offices within each chain of command level; and
 (B)establishing frequent, regular interaction between the program office and milestone decision makers, in lieu of documentation reviews, to help expedite the process.
								832.Analysis of alternatives pursuant to materiel development decisions
 (a)TimelineNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall update existing guidance for analyses of alternatives conducted pursuant to a materiel development decision for a major defense acquisition program to incorporate the following:
 (1)Study completion within nine months.
 (2)Study guidance issued by the Director, Cost Assessment and Program Evaluation of a scope designed to provide for reasonable completion of the study within the nine-month period.
 (3)Procedures for waiver of the timeline requirements of this subsection on a case-by-case basis if—
 (A)the subject of the analysis is of extreme technical complexity;
 (B)collection of additional intelligence is required to inform the analysis;
 (C)insufficient technical expertise is available to complete the analysis; or
 (D)the Secretary determines that there other sufficient reasons for delay of the analysis.
 (b)ReportingIf an analysis of alternatives cannot be completed within the allotted time, or a waiver is used, the Secretary shall report to the congressional defense committees the following information:
 (1)For a waiver, the basis for use of the waivers, including the reasons why the study cannot be completed within the allotted time.
 (2)For a study estimated to take more than nine months—
 (A)an estimate of when the analysis will be completed;
 (B)an estimate of any additional costs to complete the analysis; and
 (C)other relevant information pertaining to the analysis and its completion.
								(c)Report on analyses of alternatives
							(1)Assessment
 (A)In generalThe Under Secretary of Defense for Acquisition and Sustainment shall engage with an independent entity, including under the Program for Acquisition Innovation Research, to assess the conduct of analyses of alternatives.
 (B)ElementsThe assessment required under subparagraph (A) shall— (i)assess the time required to complete analyses of alternatives within the Department of Defense completed over the last five fiscal years, as compared with best practices;
 (ii)provide recommendations and policy options to improve analyses of alternatives; and
 (iii)discuss any other matters as identified by the Under Secretary. (C)Access to dataThe Under Secretary shall ensure that the independent entity is provided access to the data, information, and resources necessary to complete the required analyses and assessment.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Under Secretary shall submit to the congressional defense committees a report including the assessment required under paragraph (1) and a review and assessment by the Under Secretary of the findings made in the assessment.
 833.Naval vessel certification required before Milestone B approvalSection 2366b(a) of title 10, United States Code, is amended—
 (1)in paragraph (3)(O), by striking ; and and inserting a semicolon;
 (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:
							
 (5)in the case of a naval vessel program, certifies compliance with the requirements of section 8669b of this title..
						DProvisions Relating to the Acquisition System
					835.Extramural acquisition innovation and research activities
						(a)Extramural acquisition innovation and research activities
 (1)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2361 the following new section:
								
									2361a.Extramural acquisition innovation and research activities
 (a)EstablishmentThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment and in coordination with the Under Secretary of Defense for Research and Engineering, shall establish and maintain extramural acquisition innovation and research activities as described in subsection (d), which shall include an acquisition research organization within a civilian college or university that is not owned or operated by the Federal Government that is established to provide and maintain essential research and development capabilities through a long-term strategic relationship with the Department of Defense.
 (b)GoalsThe goal of any activity conducted pursuant to this section shall be to provide academic analyses and policy alternatives for innovation in defense acquisition policies and practices to policymakers in the Federal Government by using a variety of means intended to widely disseminate research findings from such an activity, in addition to executing demonstration and pilot programs of innovative acquisition policies and practices.
										(c)Director
 (1)AppointmentNot later than June 1, 2020, the Secretary of Defense shall appoint an individual from civilian life to serve as the director for the extramural acquisition innovation and research activities required by this section (referred to in this section as the Director).
 (2)TermThe Director shall serve a term of five years.
 (d)ActivitiesThe activities described in this subsection are as follows:
 (1)Research on past and current defense acquisition policies and practices, commercial and international best practices, and the application of new technologies and analytical capabilities to improve acquisition policies and practices.
 (2)Pilot programs to prototype and demonstrate new acquisition practices for potential transition to wider use in the Department of Defense.
 (3)Establishment of data repositories and development of analytical capabilities, in coordination with the Chief Data Officer of the Department of Defense, to enable researchers and acquisition professionals to access and analyze historical data sets to support research and new policy and practice development.
 (4)Executive education to— (A)support acquisition workforce development, including for early career, mid-career, and senior leaders; and
 (B)provide appropriate education on acquisition issues to non-acquisition professionals.
 (5)On an ongoing basis, a review of the implementation of recommendations contained in relevant Department of Defense and private sector studies on acquisition policies and practices, including—
 (A)for recommendations for the enactment of legislation, identify the extent to which the recommendations have been enacted into law by Congress;
 (B)for recommendations for the issuance of regulations, identify the extent to which the recommendations have been adopted through the issuance or revision of regulations;
 (C)for recommendations for revisions to policies and procedures in the executive branch, identify the extent to which the recommendations have been adopted through issuance of an appropriate implementing directive or other form of guidance; and
 (D)for recommendations for the resources required to implement recommendations contained in relevant Department of Defense and private sector studies on acquisition policies and practices.
 (6)Engagement with researchers and acquisition professionals in the Department of Defense, as appropriate.
 (e)FundingSubject to the availability of appropriations, the Secretary may use amounts available in the Defense Acquisition Workforce and Development Account to carry out the requirements of this section.
 (f)Annual reportNot later than September 30, 2021, and annually thereafter, the Director shall submit to the Secretary of Defense and the congressional defense committees a report describing the activities conducted under this section during the previous year..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2361 the following new item:
								2361a. Extramural acquisition innovation and research
							activities..
							(3)Implementation
 (A)DeadlineNot later than March 1, 2020, the Secretary of Defense shall establish the extramural acquisition innovation and research activities required by section 2361a of title 10, United States Code (as added by this subsection).
								(B)Report
 (i)In generalNot later than January 1, 2021, the Director of the extramural acquisition innovation and research activities appointed under such section shall submit to the Secretary of Defense a report setting forth a plan, proposed budget, and schedule for execution of such activities.
 (ii)TransmittalNot later than February 1, 2021, the Secretary of Defense shall transmit the report required under clause (i), together with whatever comments the Secretary considers appropriate, to the Committees on Armed Services of the Senate and the House of Representatives.
									(b)Records of the Section 809 Panel
 (1)Transfer and maintenance of recordsNot later than March 1, 2020, the records of the Section 809 Panel shall be transferred to, and shall be maintained by, the Defense Technical Information Center.
 (2)Status of recordsWorking papers, records of interview, and any other draft work products generated for any purpose by the Section 809 Panel shall be covered by the deliberative process privilege exemption under paragraph (5) of section 552(b) of title 5, United States Code.
 (3)AvailabilityTo the maximum extent practicable, the Secretary shall make the records available to support activities conducted by the research organization described under section 2361a of title 10, United States Code (as added by subsection (a)).
 (4)Section 809 Panel definedIn this subsection, the term Section 809 Panel means the panel established by the Secretary of Defense pursuant to section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).
							836.Report on realignment of the defense acquisition system to implement
 acquisition reformsThe Secretary of Defense shall include with the budget for fiscal year 2021, as submitted to Congress pursuant to section 1105(a) of title 31, United States Code, a report on the progress of implementing acquisition reform initiatives that have been enacted into law through Department of Defense regulations, Directives, Instructions, or other guidance. Such report shall include a description of—
 (1)how the Secretary will identify, quantify, assess, and manage acquisition program risks;
 (2)what changes have been made to systems for collecting and sharing data on acquisition programs, including how access to acquisition program data is managed; and
 (3)updates to, or the implementation of, procedures for tailoring acquisition methods, including alternative acquisition pathways such as—
 (A)the use of the middle tier of acquisition programs described under section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note);
 (B)the alternative acquisition pathways established under section 805 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note);
 (C)a software acquisition pathway described under section 800 of this Act; and
 (D)the use of procedures to respond to urgent operational needs. 837.Report and limitation on the availability of funds relating to the middle tier of acquisition programs (a)ReportNot later than December 15, 2019, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report that includes the guidance required under section 804(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note). The Under Secretary of Defense for Acquisition and Sustainment shall ensure such guidance includes the business case elements required by an acquisition program established pursuant to such guidance and the metrics required to assess the performance of such a program.
						(b)Limitation
 (1)In generalBeginning on December 15, 2019, if the Under Secretary of Defense for Acquisition and Sustainment has not submitted the report required under subsection (a), not more than 75 percent of the funds specified in paragraph (2) may be obligated or expended until the date on which the report required under subsection (a) has been submitted.
 (2)Funds specifiedThe funds specified in this paragraph are the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense that remain unobligated as of December 15, 2019, for the following:
 (A)The execution of any acquisition program established pursuant to the guidance required under such section 804(a).
 (B)The operations of the Office of the Under Secretary of Defense for Research & Engineering.
 (C)The operations of the Office of the Under Secretary of Defense for Acquisition & Sustainment.
 (D)The operations of the Office of the Director of Cost Analysis and Program Evaluation.
 (E)The operations of the offices of the service acquisition executives of the military departments.
								838.Report on intellectual property policy and the cadre of intellectual
					property experts
 (a)In generalSection 802 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1450) is amended by adding at the end the following new subsection:
							
 (c)ReportNot later than December 15, 2019, the Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall submit to the congressional defense committees a report that includes—
 (1)the policy required in subsection (a) of section 2322 of title 10, United States Code;
 (2)an identification of each member of the cadre of intellectual property experts required in subsection (b) of such section and the office to which such member belongs;
 (3)a description of the leadership structure and the office that will manage the cadre of intellectual property experts; and
 (4)a description of the specific activities performed, and programs and efforts supported, by the cadre of intellectual property experts during the 12-month period preceding the date of the report..
						(b)Limitation
 (1)In generalOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for any of the offices described in paragraph (2) until the date on which the Secretary of Defense submits the report required under subsection (c) of section 802 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1450), as added by this section.
 (2)Offices describedThe offices described in this paragraph are as follows: (A)The Office of the Under Secretary of Defense for Acquisition and Sustainment.
 (B)The Office of the Assistant Secretary of the Army for Acquisition, Logistics, and Technology.
 (C)The Office of the Assistant Secretary of the Navy for Research, Development, and Acquisition.
 (D)The Office of the Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics.
								839.Guidance and reports relating to covered defense business systems
 (a)Amendments to guidance for covered defense business systemsSection 2222(d) of title 10, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking subsection (c)(1) and inserting subsection (c); and
 (2)by adding at the end the following new paragraphs:  (7)Policy to ensure a covered defense business system is in compliance with the Department’s auditability requirements.
 (8)Policy to ensure approvals required for the development of a covered defense business system..
							(b)Reports
 (1)GuidanceThe Secretary of Defense shall submit to the congressional defense committees a report—
 (A)not later than December 31, 2019, that includes the guidance required under paragraph (1) of section 2222(c) of title 10, United States Code; and
 (B)not later than March 31, 2020, that includes the guidance required under paragraph (2) of such section.
 (2)Information technology and defense business enterprise architectureNot later than February 1, 2020, the Chief Information Officer of the Department of Defense shall submit to the congressional defense committees a notification that the information technology enterprise architecture required under subparagraph (B) of section 2222(e)(4) of title 10, United States Code—
 (A)has been established, including a schedule for implementing the plan required under such subparagraph (B) and a schedule for integrating the defense business enterprise architecture into the information technology enterprise architecture (as required under subparagraph (A) of such section); or
 (B)has not been established, and include a schedule for— (i)establishing such architecture;
 (ii)implementing the plan required under such subparagraph (B); and
 (iii)integrating the defense business enterprise architecture into the information technology enterprise architecture (as required under subparagraph (A) of such section).
									840.Implementation guidance for use of a modular open system approach
						(a)Guidance for program capabilities development and acquisition weapon system
 designSection 2446b of title 10, United States Code, is amended by adding at the end the following new subsection:
							
 (f)Implementation guidanceThe Secretaries of the military departments shall issue guidance to implement the requirements of this section..
 (b)Guidance for major system interfacesSection 2446c of title 10, United States Code, is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and adding ; and; and
 (3)by adding at the end the following new paragraph:  (6)issue guidance to implement the requirements of this section..
							841.Limitation on availability of funds for the Office of the Chief Management
 Officer of the Department of DefenseOf the funds authorized to be appropriated or otherwise made available for fiscal year 2020 for the Department of Defense, not more than 75 percent may be obligated or expended for the Office of the Chief Management Officer until the date on which the Chief Management Officer submits to the congressional defense committees—
 (1)the certification of cost savings described in subparagraph (A) of section 921(b)(5) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2222 note); or
 (2)the notice and justification described in subparagraph (B) of such section.
						EIndustrial Base Matters
					845.Modernization of acquisition processes to ensure integrity of industrial
					base
 (a)In generalSubchapter II of chapter 148 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2509.Modernization of acquisition processes to ensure integrity of industrial
						base
									(a)Digitization and
 modernizationThe Secretary of Defense shall streamline and digitize the existing Department of Defense approach for identifying and mitigating risks to the defense industrial base across the acquisition process, creating a continuous model that uses digital tools, technologies, and approaches designed to ensure the accessibility of data to key decision-makers in the Department.
 (b)Analytical framework(1)The Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Director of the Defense Counterintelligence and Security Agency and the heads of other elements of the Department of Defense as appropriate, shall develop an analytical framework for risk mitigation across the acquisition process.
 (2)The analytical framework required under paragraph (1) shall include the following elements:
 (A)Characterization and monitoring of supply chain risks, including—
 (i)material sources and fragility, including the extent to which sources, items, materials, and articles are mined, produced, or manufactured within or outside the United States;
 (ii)telecommunications services or equipment (other than optical transmission components);
 (iii)counterfeit parts; (iv)cybersecurity of contractors;
 (v)video surveillance services or equipment;
 (vi)vendor vetting in contingency or operational environments;
 (vii)other electronic or information technology products and services; and
 (viii)other risk areas as determined appropriate.
 (B)Characterization and monitoring of risks posed by contractor behavior that constitute violations of laws or regulations, including those relating to—
 (i)fraud; (ii)ownership structures;
 (iii)trafficking in persons; (iv)workers’ health and safety;
 (v)affiliation with the enemy; (vi)foreign influence; and
 (vii)other risk areas as deemed appropriate.
 (C)Characterization and assessment of the acquisition processes and procedures of the Department of Defense, including—
 (i)market research; (ii)responsibility determinations, including consideration of the need for special standards of responsibility to address the risks described in subparagraphs (A) and (B);
 (iii)facilities clearances; (iv)the development of contract requirements;
 (v)the technical evaluation of offers and contract awards;
 (vi)contractor mobilization, including hiring, training, and establishing facilities;
 (vii)contract administration, contract management, and oversight;
 (viii)contract audit for closeout; (ix)suspension and debarment activities and administrative appeals activities;
 (x)contractor business system reviews; and
 (xi)other relevant processes and procedures.
 (D)Characterization and monitoring of the health and activities of the defense industrial base, including those relating to—
 (i)balance sheets, revenues, profitability, and debt;
 (ii)investment, innovation, and technological and manufacturing sophistication;
 (iii)finances, access to capital markets, and cost of raising capital within those markets;
 (iv)corporate governance, leadership, and culture of performance; and
 (v)history of performance on past Department of Defense and government contracts.
 (c)Roles and responsibilitiesThe Secretary of Defense shall designate the roles and responsibilities of organizations and individuals to execute activities under this section, including—
 (1)the Under Secretary of Defense for Acquisition and Sustainment, including the Office of Defense Pricing and Contracting and the Office of Industrial Policy;
 (2)service acquisition executives; (3)program offices and procuring contracting officers;
 (4)administrative contracting officers within the Defense Contract Management Agency and the Supervisor of Shipbuilding;
 (5)the Defense Counterintelligence and Security Agency;
 (6)the Defense Contract Audit Agency;
 (7)each element of the Department of Defense which own or operate systems containing data relevant to contractors of the Department;
 (8)the Under Secretary of Defense for Research and Engineering;
 (9)the suspension and debarment official of the Department; (10)the Chief Information Officer; and
 (11)other relevant organizations and individuals.
										(d)Enabling data, tools, and
 systems(1)(A)The Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Chief Data Officer of the Department of Defense and the Director of the Defense Counterintelligence and Security Agency, shall assess the extent to which existing systems of record relevant to risk assessments and contracting are producing, exposing, and timely maintaining valid and reliable data for the purposes of the Department’s continuous assessment and mitigation of risks in the defense industrial base.
 (B)The assessment required under subparagraph (A) shall include the following elements:
 (i)Identification of the necessary source data, to include data from contractors, intelligence and security activities, program offices, and commercial research entities.
 (ii)A description of the modern data infrastructure, tools, and applications and what changes would improve the effectiveness and efficiency of mitigating the risks described in subsection (b)(2).
 (iii)An assessment of the following systems owned or operated outside of the Department of Defense that the Department depends upon or to which it provides data:
 (I)The Federal Awardee Performance and Integrity Information System (FAPIIS).
 (II)The System for Award Management (SAM).
 (III)The Federal Procurement Data System–Next Generation (FPDS–NG).
 (IV)The Electronic Data Management Information System. (V)Other systems the Secretary of Defense determines appropriate.
 (iv)An assessment of systems owned or operated by the Department of Defense, including the Defense Counterintelligence and Security Agency and other defense agencies and field activities used to capture and analyze the status and performance (including past performance) of vendors and contractors.
 (2)Based on the findings pursuant to paragraph (1), the Secretary of Defense shall develop a unified set of activities to modernize the systems of record, data sources and collection methods, and data exposure mechanisms. The unified set of activities should feature—
 (A)the ability to continuously collect data on, assess, and mitigate risks;
 (B)data analytics and business intelligence tools and methods; and
 (C)continuous development and continuous delivery of secure software to implement the activities.
 (e)Rule of constructionNothing in this section shall be construed to limit or modify any other procurement policy, procedure, requirement, or restriction provided by law.
 (f)Implementation and reporting requirementsThe Secretary of Defense shall carry out the implementation phases set forth in, and submit to the congressional defense committees the items of information required by, the following paragraphs:
 (1)Phase 1: implementation planNot later than 90 days after the date of the enactment of this section, an implementation plan and schedule for carrying out the framework established pursuant to subsection (b), including—
 (A)a discussion and recommendations for any changes to, or exemptions from, laws necessary for effective implementation, including updating the definitions in section 2339a(e) of this title relating to covered procurement, covered system, and covered item of supply, and any similar terms defined in other law or regulation; and
 (B)a process for an entity to contact the Department after the entity has taken steps to remediate, mitigate, or otherwise address the risks identified by the Department in conducting activities under subsection (b).
 (2)Phase 2: implementation of frameworkNot later than one year after the date of the submission of the implementation plan and schedule required under paragraph (1), a report on the actions taken to implement the framework established pursuant to subsection (b).
										(g)Comptroller General reviews
 (1)BriefingNot later than February 15, 2020, the Comptroller General of the United States shall brief the congressional defense committees on Department of Defense efforts over the previous 5 years to continuously assess and mitigate risks to the defense industrial base across the acquisition process, and a summary of current and planned efforts.
 (2)Periodic assessmentsThe Comptroller General shall submit to the congressional defense committees three periodic assessments of Department of Defense progress in implementing the framework required under subsection (b), to be provided not later than October 15, 2020, March 15, 2022, and March 15, 2024..
 (b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 148 of such title is amended by inserting after the item relating to section 2508 the following new item:
							2509. Modernization of acquisition
						processes to ensure integrity of industrial
							base..
						846.Report requirements for the national technology and industrial base
						(a)National security strategy for national technology and industrial
 baseSection 2501(a) of title 10, United States Code, is amended by inserting after the first sentence the following new sentence: The Secretary shall submit such strategy to Congress not later than 180 days after the date of submission of the national security strategy report required under section 108 of the National Security Act of 1947 (50 U.S.C. 3043)..
 (b)Annual report to CongressSection 2504(3) of title 10, United States Code, is amended— (1)in the matter preceding subparagraph (A), by inserting Executive order or after pursuant to;
 (2)by amending subparagraph (A) to read as follows:  (A)a map of the industrial base;;
 (3)by redesignating subparagraph (B) as subparagraph (C); and (4)by inserting after subparagraph (A) the following new subparagraph:
								
 (B)a prioritized list of gaps or vulnerabilities in the national technology and industrial base, including—
 (i)a description of mitigation strategies necessary to address such gaps or vulnerabilities;
 (ii)the identification of the Secretary concerned or the head of the Defense Agency responsible for addressing such gaps or vulnerabilities; and
 (iii)a proposed timeline for action to address such gaps or vulnerabilities; and.
							(c)Annual report on unfunded priorities for national technical industrial
					base
 (1)In generalSubchapter II of chapter 148 of title 10, United States Code, is amended by inserting after section 2504 the following new section:
								
									2504a.Unfunded priorities of the national technology and industrial base:
						annual report
 (a)Annual reportNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the congressional defense committees a report on the unfunded priorities to address gaps or vulnerabilities in the national technology and industrial base.
										(b)Elements
 (1)In generalEach report under subsection (a) shall specify, for each unfunded priority covered by such report, the following:
 (A)A summary description of such priority, including the objectives to be achieved if such priority is funded (whether in whole or in part).
 (B)The additional amount of funds recommended in connection with the objectives under subparagraph (A).
 (C)Account information with respect to such priority, including the following (as applicable):
 (i)Line Item Number (LIN) for applicable procurement accounts. (ii)Program Element (PE) number for applicable research, development, test, and evaluation accounts.
 (iii)Sub-activity group (SAG) for applicable operation and maintenance accounts.
 (2)Prioritization of prioritiesEach report shall present the unfunded priorities covered by such report in order of urgency of priority.
 (c)Unfunded priority definedIn this section, the term unfunded priority, in the case of a fiscal year, means a program, activity, or mission requirement of the national technology and industrial base that—
 (1)is not funded in the budget of the President for the fiscal year as submitted to Congress pursuant to section 1105 of title 31;
 (2)is necessary to address gaps or vulnerabilities in the national technology and industrial base; and
 (3)would have been recommended for funding through the budget referred to in paragraph (1) if—
 (A)additional resources had been available for the budget to fund the program, activity, or mission requirement; or
 (B)the program, activity, or mission requirement had emerged before the budget was formulated..
 (2)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end the following new item:
								2504a. Unfunded priorities of the national technology
						and industrial base: annual
							report..
							847.Mitigating risks related to foreign
					ownership, control, or influence of Department of Defense
			 contractors or
					subcontractors
 (a)DefinitionsIn this section: (1)Beneficial owner; beneficial ownershipThe terms beneficial owner and beneficial ownership shall be determined in a manner that is not less stringent than the manner set forth in section 240.13d–3 of title 17, Code of Federal Regulations (as in effect on the date of the enactment of this Act).
 (2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.
							(3)Covered contractor or
 subcontractorThe term covered contractor or subcontractor means a company that is an existing or prospective contractor or subcontractor of the Department of Defense on a contract or subcontract with a value in excess of $5,000,000, except as provided in subsection (c).
							(4)Foreign ownership, control, or
 influence; FOCIThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document.
							(b)Improved assessment and mitigation of
					risks related to foreign ownership, control, or influence
 (1)In generalIn developing and implementing the analytical framework for mitigating risk relating to ownership structures, as required by section 2509 of title 10, United States Code, as added by section 845 of this Act, the Secretary of Defense shall improve the process and procedures for the assessment and mitigation of risks related to foreign ownership, control, or influence (FOCI) of contractors and subcontractors doing business with the Department of Defense.
 (2)ElementsThe process and procedures for the assessment and mitigation of risk relating to ownership structures referred to in paragraph (1) shall include the following elements:
 (A)Assessment of FOCI(i)A requirement for covered contractors and subcontractors to disclose to the Defense Counterintelligence and Security Agency, or its successor organization, their beneficial ownership and whether they are under FOCI.
 (ii)A requirement to update such disclosures when changes occur to information previously provided, consistent with or similar to the procedures for updating FOCI information under the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document.
 (iii)A requirement for covered contractors and subcontractors determined to be under FOCI to disclose contact information for each of its foreign owners that is a beneficial owner.
 (iv)A requirement that, at a minimum, the disclosures required by this paragraph be provided at the time the contract or subcontract is awarded, amended, or renewed, but in no case later than one year after the Secretary prescribes regulations to carry out this subsection.
 (B)Responsibility determinationConsistent with section 2509 of title 10, United States Code, as added by section 845 of this Act, consideration of FOCI risks as part of responsibility determinations, including—
 (i)whether to establish a special standard of responsibility relating to FOCI risks for covered contractors or subcontractors, and the extent to which the policies and procedures consistent with or similar to those relating to FOCI under the National Industrial Security Program shall be applied to covered contractors or subcontractors;
 (ii)procedures for contracting officers making responsibility determinations regarding whether covered contractors and subcontractors may be under foreign ownership, control, or influence and for determining whether there is reason to believe that such foreign ownership, control, or influence would pose a risk or potential risk to national security or potential compromise because of sensitive data, systems, or processes, such as personally identifiable information, cybersecurity, or national security systems involved with the contract or subcontract; and
 (iii)modification of policies, directives, and practices to provide that an assessment that a covered contractor or subcontractor is under FOCI may be a sufficient basis for a contracting officer to determine that a contractor or subcontractor is not responsible.
									(C)Contract requirements, administration,
					and oversight relating to foci
 (i)Requirements for contract clauses providing for and enforcing disclosures related to changes in FOCI or beneficial ownership during performance of the contract or subcontract, consistent with subparagraph (A), and necessitating the effective mitigation of risks related to FOCI throughout the duration of the contract or subcontract.
 (ii)Pursuant to section 831(c), designation of the appropriate Department of Defense official responsible to approve and to take actions relating to award, modification, termination of a contract, or direction to modify or terminate a subcontract due to an assessment by the Defense Counterintelligence and Security Agency, or its successor organization, that a covered contractor or subcontractor under FOCI poses a risk to national security or potential risk of compromise.
 (iii)A requirement for the provision of additional information regarding beneficial ownership and control of any covered contractor or subcontractor on the contract or subcontract.
 (iv)Other measures as necessary to be consistent with other relevant practices, policies, regulations, and actions, including those under the National Industrial Security Program.
									(c)Applicability to contracts and
					subcontracts for commercial products and services and other
			 forms of acquisition
					agreements
							(1)Commercial products and
 servicesThe requirements under subsection (b)(2)(A) and (b)(2)(C) shall not apply to a contract or subcontract for commercial products or services, unless a designated senior Department of Defense official specifically requires the applicability of subsections (b)(2)(A) and (b)(2)(C) based on a determination by the designated senior official that the contract or subcontract involves a risk or potential risk to national security or potential compromise because of sensitive data, systems, or processes, such as personally identifiable information, cybersecurity, or national security systems.
							(2)Research and development and procurement
 activitiesThe Secretary of Defense shall ensure that the requirements of this section are applied to research and development and procurement activities, including for the delivery of services, established through any means including those under section 2358(b) of title 10, United States Code.
 (d)Availability of resourcesThe Secretary shall ensure that sufficient resources, including subject matter expertise, are allocated to execute the functions necessary to carry out this section, including the assessment, mitigation, contract administration, and oversight functions.
 (e)Rule of constructionNothing in this section shall be construed to limit or modify any other procurement policy, procedure, requirement, or restriction provided by law, including section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565), as amended by the Foreign Interference Risk Review Modernization Act of 2018 (subtitle A of title XVII of Public Law 115–232).
						(f)Availability of beneficial ownership
					data
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a process to update systems of record to improve the assessment and mitigation of risks associated with FOCI through the inclusion and updating of all appropriate associated uniquely identifying information about the contracts and contractors and subcontracts and subcontractors in the Federal Awardee Performance and Integrity Information System (FAPIIS), administered by the General Services Administration, and the Commercial and Government Entity (CAGE) database, administered by the Defense Logistics Agency.
							(2)Limited availability of
 informationThe Secretary of Defense shall ensure that the information required to be disclosed pursuant to this section is—
 (A)not made public; (B)made available via the FAPIIS and CAGE databases; and
 (C)made available to appropriate government departments or agencies.
								848.Prohibition on operation or procurement of foreign-made unmanned aircraft
					systems
						(a)Prohibition on agency operation or
 procurementThe Secretary of Defense may not operate or enter into or renew a contract for the procurement of—
 (1)a covered unmanned aircraft system that—
 (A)is manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;
 (B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;
 (C)uses a ground control system or operating software developed in a covered foreign country or by an entity domiciled in a covered foreign country; or
 (D)uses network connectivity or data storage located in or administered by an entity domiciled in a covered foreign country; or
 (2)a system manufactured in a covered foreign country or by an entity domiciled in a covered foreign country for the detection or identification of covered unmanned aircraft systems.
 (b)ExemptionThe Secretary of Defense is exempt from the restriction under subsection (a) if the operation or procurement is for the purposes of—
 (1)Counter-UAS surrogate testing and training; or
 (2)intelligence, electronic warfare, and information warfare operations, testing, analysis, and training.
 (c)WaiverThe Secretary of Defense may waive the restriction under subsection (a) on a case by case basis by certifying in writing to the congressional defense committees that the operation or procurement is required in the national interest of the United States.
 (d)DefinitionsIn this section: (1)Covered foreign countryThe term covered foreign country means the People’s Republic of China.
							(2)Covered unmanned aircraft
 systemThe term covered unmanned aircraft system means an unmanned aircraft system and any related services and equipment.
							849.Modification of prohibition on acquisition of sensitive materials from
					non-allied foreign nations
						(a)Expansion of materials covered by prohibition on sale from National Defense
 StockpileSubsection (a)(2) of section 2533c of title 10, United States Code, is amended, in the matter preceding subparagraph (A), by striking covered material and inserting material.
 (b)Inclusion of tantalum in definition of covered materialsSubsection (d)(1) of such section is amended— (1)in subparagraph (C), by striking ; and and inserting a semicolon;
 (2)in subparagraph (D), by striking the period and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (E)tantalum metals and alloys..
							850.Acquisition and disposal of certain rare earth materials
						(a)Authority to dispose of and acquire materials for the national defense
					stockpile
 (1)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager shall dispose of 3,000,000 pounds of tungsten ores and concentrates contained in the National Defense Stockpile (in addition to any amount previously authorized for disposal).
							(2)Acquisition authority
 (A)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States:
 (i)Aerospace-grade rayon. (ii)Electrolytic manganese metal.
 (iii)Pitch-based carbon fiber. (iv)Rare earth cerium compounds.
 (v)Rare earth lanthanum compounds. (B)Amount of authorityThe National Defense Stockpile Manager may use up to $37,420,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified in this paragraph.
 (3)Fiscal year limitationThe authority under this subsection is available for purchases made during fiscal year 2020 through fiscal year 2024.
 (b)Sense of Congress relating to national defense stockpile salesIt is the sense of Congress that tantalum should be designated as a strategic and critical material under the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.) required to meet the defense, industrial, and essential civilian needs of the United States.
 (c)Report on supply chain issues for rare earth materialsNot later than 180 days after the date of the enactment of this Act, the Administrator of the Defense Logistics Agency, in coordination with the Deputy Assistant Secretary of Defense for Industrial Policy, shall submit a report to Congress assessing issues relating to the supply chain for rare earth materials. Such report shall include the following:
 (1)An assessment of the rare earth materials in the reserves held by the United States.
 (2)A estimate of the needs of the United States for rare earth materials—
 (A)in general; and (B)to support a major near-peer conflict as described in war game scenarios in the 2018 National Defense Strategy.
 (3)An assessment of the extent to which substitutes for rare earth materials are available.
 (4)A strategy or plan to encourage the use of rare earth materials mined, refined, processed, melted, or sintered in the United States, or from trusted allies, including an assessment of the best acquisition practices (which shall include an analysis of best value contracting methods) to ensure the viability of trusted suppliers of rare earth materials to meet national security needs.
							851.Pilot program for development of technology-enhanced capabilities with
					partnership intermediaries
 (a)EstablishmentThe Commander of the United States Special Operations Command may use the greater of $2,000,000 or 5 percent of the funds required to be expended by the United States Special Operations Command under section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1)) for a pilot program to increase participation by small business concerns in the development of technology-enhanced capabilities for special operations forces.
						(b)Use of partnership intermediary
 (1)AuthorizationThe Commander of the United States Special Operations Command may modify an existing agreement with a partnership intermediary to assist the Commander in carrying out the pilot program under this section, including with respect to the award of contracts and agreements to small business concerns.
 (2)Use of fundsNone of the funds referred to in subsection (a) shall be used to pay a partnership intermediary for any administrative costs associated with the pilot program.
 (c)ReportNot later than October 1, 2020, and October 1, 2021, the Commander of the United States Special Operations Command, in coordination with the Under Secretary of Defense for Research and Engineering, shall submit to the congressional defense committees, the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate a report describing any agreement with a partnership intermediary entered into pursuant to this section. The report shall include, for each such agreement, the amount of funds obligated, an identification of the recipient of such funds, and a description of the use of such funds.
 (d)TerminationThe authority to carry out a pilot program under this section shall terminate on September 30, 2021.
 (e)DefinitionsIn this section: (1)Partnership intermediaryThe term partnership intermediary has the meaning given the term in section 23(c) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3715(c)).
 (2)Small business concernThe term small business concern has the meaning given the term under section 3 of the Small Business Act (15 U.S.C. 632).
 (3)Small business innovation research programThe term Small Business Innovation Research Program has the meaning given the term in section 9(e)(4) of the Small Business Act (15 U.S.C. 638(e)).
 (4)Small business technology transfer programThe term Small Business Technology Transfer Program has the meaning given the term in section 9(e)(6) of the Small Business Act (15 U.S.C. 638(e)).
 (5)Technology-enhanced capabilityThe term technology-enhanced capability means a product, concept, or process that improves the ability of a member of the Armed Forces to achieve an assigned mission.
							852.Authorized official to carry out the procurement technical assistance
					cooperative agreement program
 (a)Authorized officialEffective October 1, 2021, section 2411(3) of title 10, United States Code, is amended by striking Director of the Defense Logistics Agency and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (b)Report and briefingNot later than November 1, 2020, the Secretary of Defense shall provide to the congressional defense committees a written report and briefing on the activities carried out in preparation for the transition of responsibilities for carrying out the procurement technical assistance cooperative agreement program under chapter 142 of title 10, United States Code, from the Director of Defense Logistics Agency to the Under Secretary of Defense for Acquisition and Sustainment, as required by subsection (a).
 (c)Annual budget justification documentsThe Secretary of Defense shall submit to Congress, as a part of the defense budget materials (as defined in section 234(d) of title 10, United States Code) for fiscal year 2021 and each fiscal year thereafter, a budget justification display that includes the procurement technical assistance cooperative agreement program under chapter 142 of title 10, United States Code, as part of the budget justification for Operation and Maintenance, Defense-wide for the Office of the Secretary of Defense.
						853.Requirement that certain ship components be manufactured in the national
					technology and industrial base
 (a)Additional procurement limitationSection 2534(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (6)Components for auxiliary shipsSubject to subsection (k), large medium-speed diesel engines.. (b)ImplementationSuch section is further amended by adding at the end the following new subsection:
							
 (k)Implementation of auxiliary ship component limitationSubsection (a)(6) applies only with respect to contracts awarded by the Secretary of a military department for new construction of an auxiliary ship after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 using funds available for National Defense Sealift Fund programs or Shipbuilding and Conversion, Navy. For purposes of this subsection, the term auxiliary ship does not include an icebreaker or a special mission ship..
						854.Addition of domestically produced stainless steel flatware and dinnerware to
					the Berry Amendment
						(a)Addition of domestically produced stainless steel flatware and
					dinnerware
 (1)In generalSection 2533a(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs:
								
 (3)Stainless steel flatware. (4)Dinnerware..
 (2)ApplicabilityParagraphs (3) and (4) of section 2533a(b) of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts entered into on or after the date occurring 1 year after the date of the enactment of this Act.
 (3)RepealEffective September 30, 2023, such paragraphs (3) and (4) are repealed.
							(b)Report
 (1)Report requiredNot later than October 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report that provides a market survey, cost assessment, description of national security considerations, and a recommendation regarding whether the procurement of dinnerware and stainless steel flatware should be limited to sources in the United States.
 (2)ContentsThe report required under paragraph (1) shall include an analysis of the following with respect to dinnerware and stainless steel flatware:
 (A)The extent to which such items have commercial applications. (B)The number of such items to be procured by current programs of record.
 (C)The criticality of such items to a military unit’s mission accomplishment.
 (D)The estimated cost and other considerations of reconstituting the production capability of such items, if not maintained in the United States.
 (E)National security regulations or restrictions imposed on such items that may not be imposed on such items if provided by a competitor outside the United States.
 (F)Federal, State, and local government regulations that are not related to national security that are imposed on such items that may not be imposed on a competitor outside the United States.
 (G)The extent to which such items is fielded in current programs of record.
 (H)The extent to which such items can be procured as and when needed in satisfactory quality and sufficient quantity at United States market prices.
 (I)The benefits accrued to the Department of Defense and the defense industrial base to procure such items from sources outside the United States.
								855.Application of miscellaneous technology base policies and programs to the
 Columbia-class submarine programNotwithstanding subchapter V of chapter 148 of title 10, United States Code (except for sections 2534, 2533a, and 2533b of such title), for a period of one year beginning on the date of the enactment of this Act, the milestone decision authority (as defined in section 2366a of title 10, United States Code) for the Columbia-class submarine program shall ensure that such program maintains the Acquisition Program Baseline schedule dates approved under the Milestone B approval (as defined in such section).
					856.Application of limitation on procurement of goods other than United States
 goods to the FFG–Frigate ProgramNotwithstanding any other provision of law, amounts authorized to carry out the FFG–Frigate Program may be used to award a new contract that provides for the acquisition of the following components regardless of whether those components are manufactured in the United States:
 (1)Auxiliary equipment (including pumps) for shipboard services.
 (2)Propulsion equipment (including engines, reduction gears, and propellers).
 (3)Shipboard cranes. (4)Spreaders for shipboard cranes.
						857.Sense of Congress regarding consideration of price in procurement of the
 FFG(X) frigateIt is the sense of Congress that during fiscal year 2020, in evaluating proposals for a contract to procure a FFG(X) frigate, the Secretary of the Navy should ensure price is a critical factor.
					FProvisions Relating to Acquisition Workforce
					860.Establishment of Defense Civilian Training Corps
 (a)In generalPart III of subtitle A of title 10, United States Code, is amended by inserting after chapter 112 the following new chapter:
							
								113DEFENSE CIVILIAN TRAINING CORPSSec. 2200g. Establishment. 
						Sec. 2200h. Program elements. 
						Sec. 2200i. Model authorities. 
						Sec. 2200j. Definitions.
					
 2200g.EstablishmentFor the purposes of preparing selected students for public service in Department of Defense occupations relating to acquisition, science, engineering, or other civilian occupations determined by the Secretary of Defense, and to target critical skill gaps in the Department of Defense, the Secretary of Defense shall establish and maintain a Defense Civilian Training Corps program, organized into one or more units, at any accredited civilian educational institution authorized to grant baccalaureate degrees.
 2200h.Program elementsIn establishing the program, the Secretary of Defense shall determine the following:
 (1)A methodology to identify and target critical skills gaps in Department of Defense occupations relating to acquisition, science, engineering, or other civilian occupations determined by the Secretary of Defense.
 (2)A mechanism to track and report the success of the program in eliminating any critical skills gaps identified under paragraph (1).
 (3)Criteria for an accredited civilian educational institution to participate in the program.
 (4)The eligibility of a student to become a member of the program. (5)Criteria required for a member of the program to receive financial assistance from the Department of Defense.
 (6)The term of service as an employee of the Department of Defense required for a member of the program to receive such financial assistance.
 (7)Criteria required for a member of the program to be released from a term of service.
 (8)The method by which a successful graduate of the program may gain immediate employment in the Department of Defense.
 (9)Resources required for implementation of the program. 2200i.Model authoritiesIn making determinations under section 2200h of this title, the Secretary of Defense shall use the authorities under chapters 103 and 111 of this title as guides.
 2200j.DefinitionsIn this chapter: (1)The term program means the Defense Civilian Training Corps program established under section 2200g.
 (2)The term member of the program means a student at an accredited civilian educational institution who is enrolled in the program..
						(b)Implementation timeline
 (1)Initial implementationNot later than February 15, 2020, the Secretary of Defense shall submit to the congressional defense committees a plan and schedule to implement the Defense Civilian Training Corps program established under chapter 113 of title 10, United States Code (as added by subsection (a)) at one accredited civilian educational institution authorized to grant baccalaureate degrees not later than August 1, 2021. The plan shall include a list of critical skills gaps the program will address and recommendations for any legislative changes required for effective implementation of the program.
 (2)ExpansionNot later than December 31, 2020, the Secretary of Defense shall submit to the congressional defense committees an expansion plan and schedule to expand the Defense Civilian Training Corps program to five accredited civilian educational institutions not later than August 1, 2022.
 (3)Full implementationNot later than December 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a full implementation plan and schedule to expand the Defense Civilian Training Corps program to at least 20 accredited civilian educational institutions with not fewer than 400 members enrolled in the program not later than August 1, 2023.
							861.Defense acquisition workforce certification, education, and career
					fields
						(a)Professional certification requirement
							(1)Professional certification required for all acquisition workforce
 personnelSection 1701a of title 10, United States Code, is amended— (A)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (B)by inserting after subsection (b) the following new subsection:  (c)Professional certification(1)In generalThe Secretary of Defense shall implement a certification program to provide for a professional certification requirement for all members of the acquisition workforce. Except as provided in paragraph (2), the certification requirement for any acquisition workforce career field shall be based on standards developed by a third-party accredited program based on nationally or internationally recognized standards.
 (2)Requirements for SecretaryIf the Secretary determines that, for a particular acquisition workforce career field, a third-party accredited program based on nationally or internationally recognized standards does not exist, the Secretary shall establish the certification requirement for that career field that conforms with the practices of national or international accrediting organizations. The Secretary shall determine the best approach for meeting the certification requirement for any such career field, including by implementing such certification requirement through entities outside the Department of Defense, and may design and implement such certification requirement without regard to section 1746 of this title..
 (2)Performance managementSubsection (b) of such section is amended— (A)in paragraph (5), by striking encourage and inserting direct; and
 (B)in paragraph (6), by inserting and consequences after warnings.
 (3)Participation in professional associationsSubsection (b) of such section is further amended— (A)by redesignating paragraphs (6), (7), (8), and (9) as paragraphs (7), (8), (9), and (10), respectively; and
 (B)by inserting after paragraph (5) the following new paragraph:  (6)authorize a member of the acquisition workforce to participate in professional associations, consistent with the performance plan of such a member in order to provide the member with the opportunity to gain leadership and management skills..
 (4)General education, training, and experience requirementsSection 1723 of such title is amended—
 (A)in subsection (a)(3), by striking the second sentence; and (B)in subsection (b)(1), by striking encourage and inserting direct.
 (5)Effective dateThe Secretary of Defense shall implement procedures to institute the program required by subsection (c) of section 1701a of title 10, United States Code, as added by paragraph (1), not later than 180 days after the date of the enactment of this Act.
							(b)Elimination of statutory requirement for completion of 24 semester credit
					hours
 (1)Qualification requirements for contracting positionsSection 1724 of title 10, United States Code, is amended— (A)in subsection (a)(3)—
 (i)by striking (A) after (3); and (ii)by striking , and (B) and all that follows through and management; and
 (B)in subsection (b), by striking requirements in the first sentences of paragraphs (1) and (2) and inserting requirement;
 (C)in subsection (e)— (i)in paragraph (1)—
 (I)by striking requirements in subparagraphs (A) and (B) of subsection (a)(3) and inserting requirement of subsection (a)(3); and
 (II)in subparagraph (C), by striking requirements and inserting requirement; and
 (ii)in paragraph (2)— (I)by striking shall have— and all that follows through been awarded and inserting shall have been awarded;
 (II)by striking ; or and inserting a period; and (III)by striking subparagraph (B); and
 (D)in subsection (f), by striking , including— and all that follows and inserting a period.
 (2)Selection criteria and proceduresSection 1732 of such title is amended— (A)in subsection (b)(1)—
 (i)by striking Such requirements, and all the follows through the person— and inserting Such requirements shall include a requirement that the person—;
 (ii)by striking subparagraph (B); and (iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and conforming the margins accordingly;
 (B)in subsection (c), by striking requirements of subsections (b)(1)(A) and (b)(1)(B) in paragraphs (1) and (2) and inserting requirement of subsection (b)(1); and
 (C)in subsection (d)— (i)by striking (1) Except as provided in paragraph (2),; and
 (ii)by striking paragraph (2). (c)Defense Acquisition UniversitySection 1746 of title 10, United States Code, is amended—
 (1)in subsection (b)— (A)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
 (B)by inserting after paragraph (1) the following new paragraphs:  (2)The professors, instructors, and lecturers employed under paragraph (1) shall include individuals from civilian colleges or universities that are not owned or operated by the Federal Government, commercial learning and development organizations, industry, or federally funded research and development centers.
 (3)The Secretary of Defense shall ensure that— (A)not later than September 1, 2021, not less than five full-time visiting professors employed under paragraph (1) are from civilian colleges or universities described under paragraph (2); ; and
 (B)not later than September 1, 2022, not less than ten full-time visiting professors employed under paragraph (1) are from such civilian colleges or universities.; and
 (2)in subsection (c), by inserting , and with commercial training providers, after military departments.
 (d)Designation of security cooperation as an acquisition positionSection 1721(b) of title 10, United States Code, is amended—
 (1)by amending paragraph (11) to read as follows:  (11)Security cooperation.; and
 (2)by adding at the end the following new paragraph:  (13)Other positions, as necessary..
							(e)Career paths
 (1)Career path required for each acquisition workforce career fieldParagraph (4) of section 1701a(b) of title 10, United States Code, is amended to read as follows:
								
 (4)develop and implement a career path, as described in section 1722(a) of this title, for each career field designated by the Secretary under section 1721(a) of this title as an acquisition workforce career field;.
 (2)Conforming amendmentsSection 1722(a) of such title is amended— (A)by striking appropriate career paths and inserting an appropriate career path; and
 (B)by striking are identified and inserting is identified for each acquisition workforce career field.
 (3)Deadline for implementation of career pathsNot later than the end of the two-year period beginning on the date of the enactment of this Act, the Secretary of Defense shall carry out the requirements of paragraph (4) of section 1701a(b) of title 10, United States Code (as amended by paragraph (1)).
							(f)Career fields
 (1)Designation of acquisition workforce career fieldsSection 1721(a) of such title is amended by adding at the end the following new sentence: The Secretary shall also designate in regulations those career fields in the Department of Defense that are acquisition workforce career fields for purposes of this chapter..
 (2)Clerical amendments(A)The heading of section 1721 of such title is amended to read as follows:
									
										1721.Designation of acquisition positions and acquisition workforce career
						fields.
 (B)The item relating to such section in the table of sections at the beginning of subchapter II of chapter 87 of such title is amended to read as follows:
									1721. Designation of acquisition positions and
						acquisition workforce career
							fields..
 (3)(A)The heading of subchapter II of chapter 87 of such title is amended to read as follows:
									SUBCHAPTER II—ACQUISITION POSITIONS AND
						ACQUISITION WORKFORCE CAREER
							FIELDS.
 (B)The item relating to such subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:
									II.Acquisition Positions And Acquisition
							Workforce Career Fields 1721.
 (4)Deadline for designation of career fieldsNot later than the end of the six-month period beginning on the date of the enactment of this Act, the Secretary of Defense shall carry out the requirements of the second sentence of section 1721(a) of title 10, United States Code (as added by paragraph (1)).
							(g)Key work experiences
							(1)Development of key work experiences for each acquisition workforce career
 fieldSection 1722b of such title is amended by adding at the end the following new subsection:
								
 (c)Key work experiencesIn carrying out subsection (b)(2), the Secretary shall ensure that key work experiences, in the form of multidisciplinary experiences, are developed for each acquisition workforce career field..
 (2)Plan for implementation of key work experiencesNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan identifying the specific actions the Secretary has taken, and is planning to take, to develop and establish key work experiences for each acquisition workforce career field as required by subsection (c) of section 1722b of title 10, United States Code (as added by paragraph (1)). The plan shall specify the percentage of the acquisition workforce, or funds available for administration of the acquisition workforce on an annual basis, that the Secretary will dedicate towards developing and establishing such key work experiences.
							(h)Applicability of career path requirements to all members of acquisition
 workforceSection 1723(b) of such title is amended by striking the critical acquisition-related.
						(i)Competency development
 (1)In generalSubchapter V of chapter 87 of such title is amended by adding at the end the following new section:
								
 1765.Competency developmentFor each acquisition workforce career field, the Secretary of Defense shall—
 (1)establish, for the civilian personnel in that career field, defined proficiency standards and technical and nontechnical competencies which shall be used in personnel qualification assessments; and
 (2)assign resources to accomplish such technical and nontechnical competencies..
 (2)The table of sections at the beginning of such subchapter II is amended by adding at the end the following new item:
								1765. Competency
							development..
 (3)Deadline for implementationNot later than the end of the two-year period beginning on the date of the enactment of this Act, the Secretary of Defense shall carry out the requirements of section 1765 of title 10, United States Code (as added by paragraph (1)).
							(j)Termination of defense Acquisition Corps
 (1)The Acquisition Corps for the Department of Defense referred to in section 1731(a) of title 10, United States Code, is terminated.
 (2)Section 1733 of title 10, United States Code, is amended— (A)by striking subsection (a); and
 (B)by redesignating subsection (b) as subsection (a). (3)Subsection (b) of section 1731 of such title is transferred to the end of section 1733 of such title, as amended by paragraph (2), and amended—
 (A)by striking Acquisition Corps in the heading and inserting the Acquisition Workforce; and
 (B)by striking selected for the Acquisition Corps and inserting in the acquisition workforce.
 (4)Subsection (e) of section 1732 of such title is transferred to the end of section 1733 of such title, as amended by paragraphs (2) and (3), redesignated as subsection (c), and amended—
 (A)by striking in the Acquisition Corps in paragraphs (1) and (2) and inserting in critical acquisition positions; and
 (B)by striking serving in the Corps in paragraph (2) and inserting employment.
 (5)Sections 1731 and 1732 of such title are repealed. (6)(A)Section 1733 of such title, as amended by paragraphs (2), (3), and (4), is redesignated as section 1731.
 (B)The table of sections at the beginning of subchapter III of chapter 87 of such title is amended by striking the items relating to sections 1731, 1732, and 1733 and inserting the following new item:
									1731. Critical acquisition
							positions..
 (7)(A)The heading of subchapter III of chapter 87 of such title is amended to read as follows:
									SUBCHAPTER III—CRITICAL ACQUISITION
							POSITIONS.
 (B)The item relating to such subchapter in the table of subchapters at the beginning of such chapter is amended to read as follows:
									III.Critical Acquisition Positions 1731.
 (8)Section 1723(a)(2) of such title is amended by striking section 1733 of this title and inserting section 1731 of this title.
 (9)Section 1725 of such title is amended— (A)in subsection (a)(1), by striking Defense Acquisition Corps and inserting acquisition workforce; and
 (B)in subsection (d)(2), by striking of the Defense Acquisition Corps and inserting in the acquisition workforce serving in critical acquisition positions.
 (10)Section 1734 of such title is amended— (A)by striking of the Acquisition Corps in subsections (e)(1) and (h) and inserting of the acquisition workforce; and
 (B)in subsection (g)— (i)by striking of the Acquisition Corps in the first sentence and inserting of the acquisition workforce;
 (ii)by striking of the Corps and inserting of the acquisition workforce; and
 (iii)by striking of the Acquisition Corps in the second sentence and inserting of the acquisition workforce in critical acquisition positions.
 (11)Section 1737 of such title is amended— (A)in subsection (a)(1), by striking of the Acquisition Corps and inserting of the acquisition workforce; and
 (B)in subsection (b), by striking of the Corps and inserting of the acquisition workforce.
 (12)Section 1742(a)(1) of such title is amended by striking the Acquisition Corps and inserting acquisition positions in the Department of Defense.
 (13)Section 2228(a)(4) of such title is amended by striking under section 1733(b)(1)(C) of this title and inserting under section 1731 of this title.
 (14)Section 7016(b)(5)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.
 (15)Section 8016(b)(4)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.
 (16)Section 9016(b)(4)(B) of such title is amended by striking under section 1733 of this title and inserting under section 1731 of this title.
 (17)Paragraph (1) of section 317 of title 37, United States Code, is amended to read as follows:
								
 (1)is a member of the acquisition workforce selected to serve in, or serving in, a critical acquisition position designated under section 1731 of title 10..
							862.Software development and software acquisition training and management
					programs
						(a)Establishment of software development and software acquisition training and
					management programs
 (1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment and in consultation with the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Personnel and Readiness, and the Chief Information Officer of the Department of Defense, shall establish software development and software acquisition training and management programs for all software acquisition professionals, software developers, and other appropriate individuals (as determined by the Secretary of Defense), to earn a certification in software development and software acquisition.
 (2)Program contentsThe programs established under paragraph (1) shall—
 (A)develop and expand the use of specialized training programs for chief information officers of the military departments and the Defense Agencies, service acquisition executives, program executive officers, and program managers to include training on and experience in—
 (i)continuous software development; and (ii)acquisition pathways available to acquire software;
 (B)ensure that appropriate program managers— (i)have demonstrated competency in current software processes;
 (ii)have the skills to lead a workforce that can quickly meet challenges, use software tools that prioritize continuous or frequent upgrades as such tools become available, take up opportunities provided by new innovations, and plan software activities in short iterations to learn from risks of software testing; and
 (iii)have the experience and training to delegate technical oversight and execution decisions; and
 (C)include continuing education courses, exchanges with private-sector organizations, and experiential training to help individuals maintain skills learned through the programs.
								(b)Reports
 (1)Reports requiredThe Secretary shall submit to the congressional defense committees— (A)not later than 90 days after the date of the enactment of this Act, an initial report; and
 (B)not later than one year after the date of the enactment of this Act, a final report.
 (2)ContentsEach report required under paragraph (1) shall include— (A)the status of implementing the software development and software acquisition training and management programs established under subsection (a)(1);
 (B)a description of the requirements for certification, including the requirements for competencies in current software processes;
 (C)a description of potential career paths in software development and software acquisition within the Department of Defense;
 (D)an independent assessment conducted by the Defense Innovation Board of the progress made on implementing the programs established under subsection (a)(1); and
 (E)any recommendations for changes to existing law to facilitate the implementation of the programs established under subsection (a)(1).
 (c)DefinitionsIn this section: (1)Program executive officer; program managerThe terms program executive officer and program manager have the meanings given those terms, respectively, in section 1737 of title 10, United States Code.
 (2)Service acquisition executiveThe terms military department, Defense Agency, and service acquisition executive have the meanings given those terms, respectively, in section 101 of title 10, United States Code.
 (3)Major defense acquisition programThe term major defense acquisition program has the meaning given in section 2430 of title 10, United States Code.
 (4)Defense business systemThe term defense business system has the meaning given in section 2222(i)(1) of title 10, United States Code.
							863.Modification of temporary assignments of Department of Defense employees to
					a private-sector organization
 (a)Public-private talent exchange programSection 1599g of title 10, United States Code, is amended by adding at the end the following new subsections:
							
 (i)Conflicts of interestA private-sector organization that is temporarily assigned a member of the acquisition workforce under this section shall not be considered to have a conflict of interest with the Department of Defense solely because of participation in the program established under this section.
 (j)Funding; use of Defense Acquisition Workforce Development FundFunds for the expenses for the program established under this section may be provided from amounts in the Department of Defense Acquisition Workforce Development Fund. Expenses for the program include—
 (1)notwithstanding section 1705(e)(5) of this title, the base salary of a civilian member of the acquisition workforce assigned to a private-sector organization under this section, during the period of that assignment;
 (2)expenses relating to assignment under this section of a member of the acquisition workforce away from the member’s regular duty station, including expenses for travel, per diem, and lodging; and
 (3)expenses for the administration of the program..  (b)Use of Defense Acquisition Workforce Development FundSection 1705(e)(1) of such title is amended by adding at the end the following new subparagraph:
							
 (C)Amounts in the Fund may be used to pay the expenses of the public-private talent exchange program established under section 1599g of this title..
						864.Incentives and consideration for qualified training programs
 (a)In generalChapter 141 of title 10, United States Code, is amended by inserting after section 2409 the following new section:
							
								2409a.Incentives and consideration for qualified training programs
 (a)IncentivesThe Secretary of Defense shall develop workforce development investment incentives for a contractor that implements a qualified training program to develop the workforce of the contractor in a manner consistent with the needs of the Department of Defense.
 (b)Consideration of qualified training programsThe Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of the availability, quality, and effectiveness of a qualified training program of an offeror as part of the past performance rating of such offeror.
 (c)Qualified training program definedThe term qualified training program means any of the following:
 (1)A program eligible to receive funds under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
 (2)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
 (3)A program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (4)Any other program determined to be a qualified training program for purposes of this section, and that meets the workforce needs of the Department of Defense, as determined by the Secretary of Defense..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2409 the following new item:
							2409a. Incentives and consideration for qualified
						training
							programs..
						865.Use of qualified apprentices by military construction contractors
						(a)Use of qualified apprentices by military construction contractors
 (1)In generalSubchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:
								
									2870.Use of qualified apprentices by military construction
						contractors
 (a)Certification requiredThe Secretary of Defense shall require each offeror for a contract for a military construction project to certify to the Secretary that, if awarded such a contract, the offeror will—
 (1)establish a goal that not less than 20 percent of the total workforce employed in the performance of such a contract are qualified apprentices; and
 (2)make a good faith effort to meet or exceed such goal.
 (b)IncentivesThe Secretary of Defense shall develop incentives for offerors for a contract for military construction projects to meet or exceed the goal described in subsection (a).
 (c)Consideration of use of qualified apprenticesThe Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of whether the contractor has made a good faith effort to meet or exceed the goal described in subsection (a), including consideration of the actual number of qualified apprentices used by the contractor on the contract, as part of the past performance rating of such contractor.
 (d)Qualified apprentice definedIn this section, the term qualified apprentice means an employee participating in an apprenticeship program that is—
 (1)registered with the Office of Apprenticeship of the Employment Training Administration of the Department of Labor pursuant to the Act of August 16, 1937 (popularly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.);
 (2)registered with a State apprenticeship agency recognized by such Office of Apprenticeship pursuant to such Act; or
 (3)determined to be a high-quality apprenticeship program by industry and the Secretary of Labor..
 (2)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new item:
								2870. Use of qualified apprentices by military
						construction
							contractors..
 (b)ApplicabilityThe amendments made by this section shall apply with respect to contracts awarded on or after the date that is 180 days after the date of the enactment of this Act.
						GSmall Business Matters
					870.Requirements relating to credit for certain small business concern
					subcontractors
 (a)Credit for certain small business concern subcontractorsSection 8(d)(16) of the Small Business Act (15 U.S.C. 637(d)) is amended to read as follows:
							
								(16)Credit for certain small business concern subcontractors
 (A)In generalFor purposes of determining whether or not a prime contractor has attained the percentage goals specified in paragraph (6)—
 (i)if the subcontracting goals pertain only to a single contract with a Federal agency, the prime contractor may elect to receive credit for small business concerns performing as first tier subcontractors or subcontractors at any tier pursuant to the subcontracting plans required under paragraph (6)(D) in an amount equal to the total dollar value of any subcontracts awarded to such small business concerns; and
 (ii)if the subcontracting goals pertain to more than one contract with one or more Federal agencies, or to one contract with more than one Federal agency, the prime contractor may only receive credit for first tier subcontractors that are small business concerns.
 (B)Collection and review of data on subcontracting plansThe head of each contracting agency shall ensure that the agency— (i)collects and reports data on the extent to which prime contractors of the agency meet the goals and objectives set forth in subcontracting plans submitted pursuant to this subsection; and
 (ii)periodically reviews data collected and reported pursuant to clause (i) for the purpose of ensuring that such contractors comply in good faith with the requirements of this subsection.
 (C)Rule of constructionNothing in this paragraph shall be construed to allow a Federal agency to establish a goal for an number of subcontracts with a subcontractor at any tier for a prime contractor otherwise eligible to receive credit under this paragraph..
						(b)Maintenance of records with respect to credit under a subcontracting
 planSection 8(d)(6) of the Small Business Act (15 U.S.C. 637(d)(6)) is amended—
 (1)by redesignating subparagraphs (G) and (H) as subparagraphs (H) and (I), respectively (and conforming the margins accordingly); and
 (2)by inserting after subparagraph (F) the following new subparagraph:  (G)a recitation of the types of records the successful offeror or bidder will maintain to demonstrate that procedures have been adopted to substantiate the credit the successful offeror or bidder will elect to receive under paragraph (16)(A);.
							871.Inclusion of best in class designations in annual report on small business
 goalsSection 15(h) of the Small Business Act (15 U.S.C. 644(h)) is amended by adding at the end the following new paragraph:
						
							(4)Best in class small business participation reporting
 (A)AddendumIn addition to the requirements under paragraph (2) and for each best in class designation, the Administrator shall include in the report required by such paragraph—
 (i)the total amount of spending Governmentwide in such designation; and
 (ii)the number of small business concerns awarded contracts and the dollar amount of such contracts awarded within each such designation to each of the following—
 (I)qualified HUBZone small business concerns; (II)small business concerns owned and controlled by women;
 (III)small business concerns owned and controlled by service-disabled veterans; and
 (IV)small business concerns owned and controlled by socially and economically disadvantaged individuals.
 (B)Best in class definedThe term best in class has the meaning given such term by the Director of the Office of Management and Budget.
 (C)Effective dateThe Administrator shall report on the information described by subparagraph (A) beginning on the date that such information is available in the Federal Procurement Data System, the System for Award Management, or any successor to such systems..
					872.Reauthorization and improvement of Department of Defense Mentor-Protege
					Program
						(a)Reauthorization
 (1)In generalSubsection (j) of section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—
 (A)in paragraph (1), by striking September 30, 2018 and inserting September 30, 2024; and
 (B)in paragraph (2), by striking September 30, 2021 and inserting September 30, 2026.
 (2)Program participation termSubsection (e)(2) of such section is amended by striking three years each place such term appears and inserting two years.
 (3)Effective dateThe amendments made by this subsection shall take effect on the date on which the Secretary of Defense submits to Congress the small business strategy required under section 2283 of title 10, United States Code. The Secretary of Defense shall notify the Law Revision Counsel of the House of Representatives of the submission of the strategy so that the Law Revision Counsel may execute the amendments made by this subsection.
 (b)Office of Small Business Programs oversightSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) is amended—
 (1)by redesignating subsection (n) as subsection (o); and (2)by inserting after subsection (m) the following new subsection:
								
 (n)Establishment of performance goals and periodic reviewsThe Office of Small Business Programs of the Department of Defense shall—
 (1)establish performance goals consistent with the stated purpose of the Mentor-Protege Program and outcome-based metrics to measure progress in meeting those goals; and
 (2)submit to the congressional defense committees, not later than February 1, 2020, a report on progress made toward implementing these performance goals and metrics, based on periodic reviews of the procedures used to approve mentor-protege agreements..
 (c)Modification of disadvantaged small business concern definitionParagraph (2) of section 831(o) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as redesignated by subsection (b)(1), is amended in the matter preceding subparagraph (A) by striking has less than half the size standard corresponding to its primary North American Industry Classification System code and inserting is not more than the size standard corresponding to its primary North American Industry Classification System code.
 (d)Independent report on program effectivenessThe Secretary of Defense shall direct the Defense Business Board to submit, not later than March 31, 2022, to the congressional defense committees a report evaluating the effectiveness of the Mentor-Protege Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), including recommendations for improving the program in terms of performance metrics, forms of assistance, and overall program effectiveness.
 (e)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter until September 30, 2024, the Secretary of Defense shall submit to the congressional defense committees a report on the Mentor-Protege Program established under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note) that describes—
 (1)each mentor-protege agreement entered into under such section, disaggregated by the type of disadvantaged small business concern (as defined in subsection (o) of such section) receiving assistance pursuant to such an agreement;
 (2)the type of assistance provided to protege firms (as defined in such subsection) under each such agreement;
 (3)the benefits provided to mentor firms (as defined in such subsection) under each such agreement; and
 (4)the progress of protege firms under each such agreement with respect to competing for Federal prime contracts and subcontracts.
							873.Accelerated payments applicable to contracts with certain small business
 concerns under the Prompt Payment ActSection 3903(a) of title 31, United States Code, is amended—
 (1)in paragraph (1)(B), by inserting except as provided in paragraphs (10) and (11), before 30 days;
 (2)in paragraph (8), by striking and; (3)in paragraph (9), by striking the period at the end and inserting a semicolon; and
 (4)by adding at the end the following new paragraphs:  (10)for a prime contractor (as defined in section 8701(5) of title 41) that is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if a specific payment date is not established by contract; and
 (11)for a prime contractor (as defined in section 8701(5) of title 41) that subcontracts with a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)), to the fullest extent permitted by law, require that the head of an agency establish an accelerated payment date with a goal of 15 days after a proper invoice for the amount due is received if—
 (A)a specific payment date is not established by contract; and (B)such prime contractor agrees to make payments to such subcontractor in accordance with such accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to such subcontractor..
						874.Postaward explanations for unsuccessful offerors for certain
 contractsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require that with respect to an offer for a task order or delivery order in an amount greater than the simplified acquisition threshold (as defined in section 134 of title 41, United States Code) and less than or equal to $5,500,000 issued under an indefinite delivery-indefinite quantity contract, the contracting officer for such contract shall, upon written request from an unsuccessful offeror, provide a brief explanation as to why such offeror was unsuccessful that includes a summary of the rationale for the award and an evaluation of the significant weak or deficient factors in the offeror’s offer.
					875.Small business contracting credit for subcontractors that are Puerto Rico
 businesses or covered territory businessesSection 15(x) of the Small Business Act (15 U.S.C. 644(x)(1)) is amended—
 (1)in the subsection heading, by adding and covered territory businesses after Puerto Rico businesses;
 (2)in paragraph (1)— (A)by inserting or a covered territory business, or a prime contractor awards a subcontract (at any tier) to a subcontractor that is a Puerto Rico business or a covered territory business, after Puerto Rico business;
 (B)by inserting or subcontract after the contract; and
 (C)by striking subsection (g)(1)(A)(i) and inserting subsection (g)(1)(A); and
 (3)by adding at the end the following new paragraph:  (3)Covered territory business definedIn this subsection, the term covered territory business means a small business concern that has its principal office located in one of the following:
 (A)The United States Virgin Islands. (B)American Samoa.
 (C)Guam. (D)The Northern Mariana Islands..
						876.Technical amendment regarding treatment of certain surviving spouses under
					the definition of small business concern owned and
			 controlled by
 service-disabled veteransEffective on the date specified in subsection (e) of section 1832 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2660), section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)) is amended—
 (1)in subparagraph (C)(i)(II), by striking rated as 100 percent and all that follows through service-connected disability; and
 (2)by amending subparagraph (C)(ii)(III) to read as follows:
							
 (III)the date that— (aa)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the death of the veteran; or
 (bb)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is 3 years after the date of the death of the veteran..
						877.Extension of loan assistance and deferral eligibility to reservists and
					members of the National Guard beyond periods of military
			 conflict
 (a)Small Business Act amendmentsSection 7 of the Small Business Act (15 U.S.C. 636) is amended—
 (1)in subsection (b)(3)— (A)in subparagraph (A)—
 (i)by striking clause (ii); (ii)by redesignating clause (i) as clause (ii);
 (iii)by inserting before clause (ii), as so redesignated, the following:  (i)the term active service has the meaning given that term in section 101(d)(3) of title 10, United States Code;; and
 (iv)in clause (ii), as so redesignated, by adding and at the end;
 (B)in subparagraph (B), by striking being ordered to active military duty during a period of military conflict and inserting being ordered to perform active service for a period of more than 30 consecutive days;
 (C)in subparagraph (C), by striking active duty each place it appears and inserting active service; and
 (D)in subparagraph (G)(ii)(II), by striking active duty and inserting active service; and
 (2)in subsection (n)— (A)in the subsection heading, by striking Active Duty and inserting Active Service;
 (B)in paragraph (1)— (i)by striking subparagraph (C);
 (ii)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
 (iii)by inserting before subparagraph (B), as so redesignated, the following:
										
 (A)Active serviceThe term active service has the meaning given that term in section 101(d)(3) of title 10, United States Code.; 
 (iv)in subparagraph (B), as so redesignated, by striking ordered to active duty during a period of military conflict and inserting ordered to perform active service for a period of more than 30 consecutive days; and
 (v)in subparagraph (D), by striking active duty each place it appears and inserting active service; and
 (C)in paragraph (2)(B), by striking active duty each place it appears and inserting active service.
 (b)ApplicabilityThe amendments made by subsection (a)(1) shall apply to an economic injury suffered or likely to be suffered as the result of an essential employee being ordered to perform active service (as defined in section 101(d)(3) of title 10, United States Code) for a period of more than 30 consecutive days who is discharged or released from such active service on or after the date of enactment of this Act.
 (c)Semiannual reportNot later than 180 days after the date of enactment of this Act, and semiannually thereafter, the President shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives a report on the number of loans made under the Military Reservist Economic Injury Disaster Loan program and the dollar volume of those loans. The report shall contain the subsidy rate of the disaster loan program as authorized under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) with the loans made under the Military Reservist Economic Injury Disaster Loan program and without those loans included.
 (d)Technical and conforming amendmentSection 8(l) of the Small Business Act (15 U.S.C. 637(l)) is amended— (1)by striking The Administration and inserting the following:
								
 (1)In generalThe Administration;  (2)by striking (as defined in section 7(n)(1)); and
 (3)by adding at the end the following:  (2)Definition of period of military conflictIn this subsection, the term period of military conflict means—
 (A)a period of war declared by the Congress; (B)a period of national emergency declared by the Congress or by the President; or
 (C)a period of a contingency operation, as defined in section 101(a) of title 10, United States Code..
							878.Modification to the Defense Research and Development Rapid Innovation
					Program
 (a)Types of awards; award size; limitation on certain awardsSection 2359a of title 10, United States Code, is amended— (1)in subsection (a)(1), by inserting phase II Small Business Technology Transfer Program projects, after projects,;
 (2)in subsection (b)— (A)in paragraph (3), by striking $3,000,000 and all that follows through the period at the end and inserting $6,000,000.; and
 (B)by adding at the end the following new paragraph:  (7)A preference under the program for funding small business concerns.; and
 (3)in subsection (d)— (A)by striking Subject to and inserting (1) Subject to;
 (B)in paragraph (1), as so designated, by inserting and to the limitation under paragraph (2) after for such purpose; and
 (C)by adding at the end the following new paragraph:  (2)During any fiscal year, the total amount of awards in an amount greater than $3,000,000 made under the program established under subsection (a) may not exceed 25 percent of the amount made available to carry out such program during such fiscal year..
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the program established under section 2359a(a) of title 10, United States Code (commonly known as the Defense Research and Development Rapid Innovation Program), which shall include—
 (1)with respect to the two fiscal years preceding the submission of the report—
 (A)a description of the total number of proposals funded under the program;
 (B)the percent of funds made available under the program for phase II Small Business Innovation Research Program projects (as defined under section 9 of the Small Business Act (15 U.S.C. 638)); and
 (C)a list of phase II Small Business Innovation Research Program projects that received funding under the program that were included in major defense acquisition programs (as defined in section 2430 of title 10, United States Code) and other defense acquisition programs that meet critical national security needs; and
 (2)an assessment on the effectiveness of the program in stimulating innovative technologies, reducing acquisition or lifecycle costs, addressing technical risk, and improving the timeliness and thoroughness of test and evaluation outcomes.
							879.Alignment of the Department of Defense Small Business Innovation Research
					Program and Small Business Technology Transfer Program with
			 the National Defense
 Science and Technology StrategyThe Secretary of Defense and Secretaries of the military departments shall, to the extent practicable, align the research topics selected for activities conducted under the Small Business Innovation Research Program and Small Business Technology Transfer Program (as defined under section 9 of the Small Business Act (15 U.S.C. 638)) with the National Defense Science and Technology Strategy developed under section 218 of the John. S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1679).
					880.Assistance for small business concerns participating in the SBIR and STTR
					programs
 (a)Definition of senior procurement executiveSection 9(e) of the Small Business Act (15 U.S.C. 638(e)) is amended— (1)in paragraph (12)(B), by striking and at the end;
 (2)in paragraph (13)(B), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (14)the term senior procurement executive means an official designated under section 1702(c) of title 41, United States Code, as the senior procurement executive of a Federal agency participating in a SBIR or STTR program..
							(b)Inclusion of senior procurement executives in SBIR and STTR
 (1)In generalSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended— (A)in paragraph (8), by striking and at the end;
 (B)in paragraph (9), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (10)to consult, where appropriate, with personnel from the relevant Federal agency to assist small business concerns participating in a SBIR or STTR program with commercializing research developed under such a program before such small business concern is awarded a contract from such Federal agency..
 (2)Technical amendmentSection 9(b)(3) of the Small Business Act (15 U.S.C. 638(b)(3)) is amended by striking and at the end.
							(c)Modifications relating to procurement center representatives and other
					acquisition personnel
 (1)SBIR amendmentSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the end the following new paragraph:
								
 (4)Modifications relating to procurement center representativesUpon the enactment of this paragraph, the Administrator shall modify the policy directives issued pursuant to this subsection to require procurement center representatives (as described in section 15(l)) to consult with the appropriate personnel from the relevant Federal agency, to assist small business concerns participating in the SBIR program, particularly in Phase III..
 (2)STTR amendmentSection 9(p)(2) of the Small Business Act (15 U.S.C. 638(p)(2)) is amended—
 (A)in subparagraph (E)(ii), by striking and at the end; (B)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (G)procedures to ensure that procurement center representatives (as described in section 15(l))—
 (i)consult with the appropriate personnel from the relevant Federal agency, to assist small business concerns participating in the STTR program, particularly in Phase III;
 (ii)provide technical assistance to such concerns to submit a bid for an award of a Federal contract; and
 (iii)consult with the appropriate personnel from the relevant Federal agency in providing the assistance described in clause (i)..
 (d)Amendment to duties of procurement center representativesSection 15(l)(2) of the Small Business Act (15 U.S.C. 644(l)(2)) is amended—
 (1)in subparagraph (I), by striking and at the end; (2)by redesignating subparagraph (J) as subparagraph (K); and
 (3)by inserting after subparagraph (I) the following new subparagraph:  (J)consult with the appropriate personnel from the relevant Federal agency, to assist small business concerns participating in a SBIR or STTR program under section 9 with Phase III;.
							(e)Amendment to the duties of the director of small and disadvantaged business
 utilization for federal agenciesSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended— (1)in paragraph (19), by striking and at the end;
 (2)in paragraph (20), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following new paragraph:  (21)shall consult with the appropriate personnel from the relevant Federal agency to assist small business concerns participating in a SBIR or STTR program under section 9 with researching applicable solicitations for the award of a Federal contract (particularly with the Federal agency that has a funding agreement, as defined under section 9, with the concern) to market the research developed by such concern under such SBIR or STTR program..
							881.Cybersecurity technical assistance for SBIR and STTR programs
 (a)In generalThe Secretary of Defense may enter into an agreement with 1 or more vendors selected under section 9(q)(2) of the Small Business Act (15 U.S.C. 638(q)(2)) to provide small business concerns engaged in SBIR or STTR projects with cybersecurity technical assistance, such as access to a network of cybersecurity experts and engineers engaged in designing and implementing cybersecurity practices.
 (b)AmountsIn carrying out subsection (a), the Secretary of Defense may provide the amounts described under section 9(q)(3) of such Act (15 U.S.C. 638(q)(3)) to a recipient that meets the eligibility requirements under the such paragraph, if the recipient requests to seek cybersecurity technical assistance from an individual or entity other than a vendor selected as described in subsection (a).
 882.Funding for defense research activities of small business concernsNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on funds or other assistance made available to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) as prime contractors for research, development, test, and evaluation activities, in each of fiscal years 2017, 2018, and 2019 under any—
 (1)research, development, test, and evaluation programs of the Department of Defense;
 (2)Small Business Innovation Research programs of the Department of Defense;
 (3)Small Business Technology Transfer programs of the Department of Defense; and
 (4)other relevant activities of the Department of Defense. 883.Modifications to budget display requirements for the Department of Defense Small Business Innovation Research Program and Small Business Technology Transfer ProgramSection 857 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1891) is amended—
 (1)in subsection (a)— (A)by inserting Under Secretary of Defense (Comptroller) and the before Under Secretary of Defense for Research and Engineering; and
 (B)by striking a budget display and inserting one or more budget displays;
 (2)in subsection (b), by striking The budget display and inserting The budget displays; and
 (3)in subsection (d), by striking The budget display and inserting The budget displays.
						884.Pilot program for domestic investment under the SBIR program
 (a)In generalNot later than 1 year after the date of the enactment of this Act and subject to subsection (b), the Secretary of Defense shall establish and administer a program to be known as the Domestic Investment Pilot Program under which the Secretary and the service acquisition executive for each military department may make a SBIR award under section 9(dd) of the Small Business Act (15 U.S.C. 638) to a small business concern without providing the written determination described under paragraph (2) of such section 9(dd) if such concern is—
 (1)exclusively owned by multiple United States-owned venture capital operating companies, hedge funds, or private equity firms, or
 (2)majority-owned by multiple United States-owned venture capital operating companies, hedge funds, or private equity firms, if the minority foreign ownership of such concern is limited to members of the national technology and industrial base as defined under section 2500 of title 10, United States Code.
 (b)LimitationDuring any fiscal year, the aggregate amount of awards made under the Domestic Investment Pilot Program shall not exceed an amount equal to 10 percent of the total amount that the Secretary of Defense may award under section 9 of the Small Business Act (15 U.S.C. 638) during such fiscal year.
 (c)Evaluation criteriaIn carrying out the Domestic Investment Pilot Program, the Secretary of Defense may not use investment of venture capital or investment from hedge funds or private equity firms as a criterion for the award of contracts under the SBIR program or STTR program.
 (d)Annual reportingThe Secretary of Defense shall include as part of each annual report required under section 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) information on the implementation of the Domestic Investment Pilot Program with respect to the year covered by the report, including—
 (1)the number of applications for participation received from small business concerns;
 (2)the number of awards made to small business concerns, including an identification of such concerns;
 (3)the extent to which a small business concern participant is foreign-owned, including an identification of the foreign owners; and
 (4)an assessment of the effect of the Domestic Investment Pilot Program on—
 (A)inducing additional venture capital, hedge fund, or private equity funding of research as defined in section 9(e)(5) of the Small Business Act (15 U.S.C. 638(e)(5));
 (B)substantially contributing to the mission of the Department of Defense; and
 (C)otherwise fulfilling the capital needs of small business concerns for additional financing for SBIR projects.
 (e)NotificationThe Secretary of Defense shall notify the Small Business Administration of an award made under the Domestic Investment Pilot Program not later than 30 days after such award is made.
 (f)TerminationThe Domestic Investment Pilot Program established under this section shall terminate on September 30, 2022.
 (g)DefinitionsIn this section: (1)Military department; service acquisition executiveThe terms military department and service acquisition executive have the meanings given those terms, respectively, in section 101 of title 10, United States Code.
 (2)SBIR; STTRThe terms SBIR and STTR have the meanings given those terms, respectively, in section 9(e) of the Small Business Act (15 U.S.C. 638(e)).
 (3)Small Business Act definitionsThe terms small business concern, venture capital operating company, hedge fund, and private equity firm have the meanings given those terms, respectively, in section 3 of the Small Business Act (15 U.S.C. 632).
							HOther Matters
					885.Review of guidance to contractors on nondiscrimination on the basis of
					sex
 (a)ReviewNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, serving as the senior procurement executive for the Department of Defense pursuant to section 133b(b)(4)(B) of title 10, United States Code, shall conduct a review of the implementation of the requirement for Government contracting agencies under Executive Order 11246 (42 U.S.C. 2000e note) relating to expectations of contractors and subcontractors to ensure nondiscrimination on the basis of sex.
 (b)ElementsThe review required under subsection (a) shall, at a minimum, consider— (1)existing contracting processes and tools for oversight of contracts, including contractor responsibility determinations and documentation of performance; and
 (2)the extent to which best practices for contractors and subcontractors identified in the appendix to part 60–20 of title 41 of the Code of Federal Regulations, such as establishing and implementing procedures for handling and resolving complaints about harassment and intimidation based on sex, have been incorporated in Department policies and procedures.
 (c)Updated training guidanceNot later than 180 days after the date of the completion of the review required under subsection (a), the Under Secretary of Defense for Acquisition and Sustainment shall update any relevant training guidance for the acquisition workforce to account for the conclusions of the review.
 (d)Briefing requiredNot later than December 15, 2020, the Secretary of Defense shall brief the congressional defense committees on the review required under subsection (a), which shall include any updates to training guidance or contracting procedures resulting from the review.
						886.Comptroller General report on contractor violations of certain labor
 lawsNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the number of contractors—
 (1)that performed a contract with the Department of Defense during the five-year period preceding the date of the enactment of this Act; and
 (2)that have been found by the Department of Labor to have committed willful or repeat violations of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), and the nature of the violations committed.
 887.Comptroller General report on contingency contractingNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the use of contractors to perform work supporting contingency operations, including the logistical support for such operations, since January 1, 2009. Such report shall include—
 (1)an evaluation of the nature and extent to which the Department of Defense has used contractors to perform such work, including the type of operation or exercise, the functions performed by a contractor, the place of performance, and contract obligations;
 (2)an evaluation of the processes for tracking and reporting on the use of such contractors;
 (3)an evaluation of the extent to which recommendations made by the Wartime Contracting Commission established in section 841 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 230) have been implemented in policy, guidance, education and training, as appropriate; and
 (4)any other issues the Comptroller General determines to be appropriate.
						888.Policies and procedures for contractors to report gross violations of
					internationally recognized human rights
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall update Department of Defense policy and guidance and the Department of Defense Supplement to the Federal Acquisition Regulation to provide specific guidance to Department of Defense employees and contractors performing a Department of Defense contract that supports United States Armed Forces deployed outside of the United States on monitoring and reporting allegations of gross violations of internationally recognized human rights.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate congressional committees a report that describes—
 (1)the policies and procedures in place to obtain information about possible cases of gross violations of internationally recognized human rights from Department of Defense contractors described in subsection (a), including the methods for tracking cases; and
 (2)the resources needed to investigate reports made pursuant to subsection (a).
 (c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesthe term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given such term in subsection (d)(1) of section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304).
							889.Comptroller General report on oversight of contractors providing private
					security functions
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on efforts of the Secretary of Defense to improve the oversight of contractors providing private security functions to fulfill non-combat requirements for security in contingency operations, humanitarian operations, peacekeeping operations, or other similar operations or exercises since January 1, 2009.
 (b)ElementsThe report required under subsection (a) shall evaluate— (1)the nature and extent to which the Department of Defense has used contractors to perform private security functions described under subsection (a), including the type of operation or exercise, the functions performed by a contractor, the place of performance, and contract obligations;
 (2)the processes for tracking and reporting on the use of such contractors;
 (3)changes to law, regulation, and policy on the use of such contractors and how the Secretary has implemented such changes, including—
 (A)the Montreux Document on Pertinent International Legal Obligations and Good Practices for States Related to Operations of Private Military and Security Companies During Armed Conflict (published on May 2, 2011);
 (B)using standards for such contractors issued by the American National Standards Institute and the International Organization for Standardization; and
 (C)using other associated accreditation and certification standards for such contractors; and
 (4)the oversight outcomes of the Department due to implementing the processes described in paragraph (2) and the changes described in paragraph (3), including—
 (A)progress with certification and accreditation of companies;
 (B)the use of the maturity model of the Department to assess contractors; and
 (C)the nature and extent of referrals for suspension and debarment and the number of suspensions and debarments that have resulted from such referrals.
 (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, to the maximum extent possible, but may contain a classified annex, if necessary.
						890.Prohibition on contracting with persons that have business operations with
					the Maduro regime
 (a)ProhibitionExcept as provided under subsections (c), (d), and (e), the Department of Defense may not enter into a contract for the procurement of goods or services with any person that has business operations with an authority of the Government of Venezuela that is not recognized as the legitimate Government of Venezuela by the United States Government.
						(b)Exceptions
 (1)In generalThe prohibition under subsection (a) does not apply to a contract that the Secretary of Defense and the Secretary of State jointly determine—
 (A)is necessary— (i)for purposes of providing humanitarian assistance to the people of Venezuela;
 (ii)for purposes of providing disaster relief and other urgent life-saving measures; or
 (iii)to carry out noncombatant evacuations; or (B)is vital to the national security interests of the United States.
 (2)Notification requirementThe Secretary of Defense shall notify the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate of any contract entered into on the basis of an exception provided for under paragraph (1).
 (c)Office of foreign assets control licensesThe prohibition in subsection (a) shall not apply to a person that has a valid license to operate in Venezuela issued by the Office of Foreign Assets Control of the Department of the Treasury.
 (d)American diplomatic mission in VenezuelaThe prohibition in subsection (a) shall not apply to contracts related to the operation and maintenance of the United States Government’s consular offices and diplomatic posts in Venezuela.
 (e)DefinitionsIn this section: (1)Business operationsThe term business operations means engaging in commerce in any form, including acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.
 (2)Government of VenezuelaThe term Government of Venezuela includes the government of any political subdivision of Venezuela, and any agency or instrumentality of the Government of Venezuela. For purposes of this paragraph, the term agency or instrumentality of the Government of Venezuela means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to Venezuela.
 (3)PersonThe term person means— (A)a natural person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group;
 (B)any governmental entity or instrumentality of a government, including a multilateral development institution (as defined in section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3))); and
 (C)any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in subparagraph (A) or (B).
 (f)ApplicabilityThis section shall apply with respect to any contract entered into on or after the date of the enactment of this section.
 891.Report on the Combating Trafficking in Persons initiativeNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing an analysis of the progress of the Department of Defense in implementing the Combating Trafficking in Persons initiative described in Department of Defense Instruction 2200.01 (published February 2007; revised on June 21, 2019).
					892.Improved management of information technology and cyberspace
					investments
						(a)Improved management
 (1)In generalThe Chief Information Officer of the Department of Defense shall work with the Chief Data Officer of the Department of Defense to optimize the Department's process for accounting for, managing, and reporting its information technology and cyberspace investments. The optimization should include alternative methods of presenting budget justification materials to the public and congressional staff to more accurately communicate when, how, and with what frequency capability is delivered to end users, in accordance with best practices for managing and reporting on information technology investments.
 (2)BriefingNot later than February 3, 2020, the Chief Information Officer of the Department of Defense shall brief the congressional defense committees on the process optimization undertaken pursuant to paragraph (1), including any recommendations for legislation.
							(b)Delivery of information technology
 budgetThe Secretary of Defense shall submit to the congressional defense committees the Department of Defense budget request for information technology not later than 15 days after the submittal to Congress of the budget of the President for a fiscal year pursuant to section 1105 of title 31, United States Code.
						893.Modification to requirements for purchase of commercial leasing services
					pursuant to multiple award contracts
 (a)RepealSection 877 of the John S. McCain National Defense Authorization Act For Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1907; 41 U.S.C. 3302 note) is repealed.
						(b)Exemption for commercial leasing services
 (1)In generalSection 3302 of title 41, United States Code, is amended by adding at the end the following new subsection:
								
 (f)Commercial leasing servicesThe regulations required by subsection (b) shall not apply to individual purchases for commercial leasing services that are made on a no cost basis and made under a multiple award contract awarded in accordance with the requirements for full and open competition..
 (2)TerminationEffective December 31, 2025, subsection (f) of section 3302 of title 41, United States Code, as added by paragraph (1), is repealed.
 (c)AuditThe Comptroller General of the United States shall—
 (1)conduct an audit not later than the last day of fiscal year 2021, 2023, and 2025 analyzing the National Broker Contract program of the General Services Administration to determine—
 (A)whether brokers selected under the program provide lower lease rental rates than rates negotiated by employees of the General Services Administration; and
 (B)the impact of the program on the length of time of lease procurements;
 (2)conduct a review of whether the application of section 863 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.4547) resulted in rental cost savings for the Government during the years in which such section was applicable; and
 (3)not later than September 30, 2022, and September 30, 2024, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—
 (A)summarizes the results of the most recent audit required under paragraph (1) and the review required by paragraph (2);
 (B)includes an assessment of whether the National Broker Contract program provides greater efficiencies and savings than the use of employees of the General Services Administration; and
 (C)includes recommendations for improving General Services Administration lease procurements.
								IXDepartment of Defense Organization and ManagementSubtitle
						A—Office of the Secretary of Defense and Related
			 MattersSec. 901. Headquarters activities of the Department of Defense
						matters.Sec. 902. Clarifying the roles and responsibilities of the Under Secretary
						of Defense for Acquisition and Sustainment and the
			 Under Secretary of
						Defense for Research and Engineering.Sec. 903. Return to Chief Information Officer of the Department of Defense
						of responsibility for business systems and related
			 matters.Sec. 904. Assessments of responsibilities and authorities of the Chief
						Management Officer of the Department of Defense.Sec. 905. Senior Military Advisor for Cyber Policy and Deputy Principal
						Cyber Advisor.Sec. 906. Exclusion from limitations on personnel in the Office of the
						Secretary of Defense and Department of Defense
			 headquarters of fellows
						appointed under the John S. McCain Defense Fellows
			 Program.Subtitle
						B—Organization and Management of Other Department
			 of Defense Offices and
						ElementsSec. 911. Codification of Assistant Secretaries for Energy, Installations,
						and Environment of the Army, Navy, and Air Force.Subtitle
						C—Other Department of Defense Organization and
			 Management
						MattersSec. 921. Prohibition on ownership or trading of stocks in certain
						companies by certain officials of the Department of
			 Defense.Sec. 922. Limitation on consolidation of Defense Media
						Activity.Sec. 923. Report on resources to implement the civilian casualty policy of
						the Department of Defense.Subtitle
						D—United States Space ForceSec. 951. Short title.Sec. 952. The Space Force.Sec. 953. Chief of Space Operations.Sec. 954. Space Force Acquisition Council.Sec. 955. Assistant Secretary of Defense for Space Policy.Sec. 956. Assistant Secretary of the Air Force for Space Acquisition and
						Integration.Sec. 957. Service Acquisition Executive of the Department of the Air Force
						for Space Systems and Programs.Sec. 958. Conforming amendments and clarification of
						authorities.Sec. 959. Effects on military installations.Sec. 960. Availability of funds.Sec. 961. Implementation.
				AOffice of the Secretary of Defense and Related Matters
					901.Headquarters activities of the
					Department of Defense matters
						(a)Modification of limitations on number of
					personnel in OSD and other DoD headquarters
 (1)OSDSection 143 of title 10, United States Code, is amended—
 (A)in subsection (a), by striking 3,767 and inserting 4,300; and
 (B)in subsection (b), by striking , civilian, and detailed personnel and inserting and civilian personnel.
								(2)Joint staff
 (A)In generalSection 155(h)(1) of such title is amended by striking 2,069 and inserting 2,250.
 (B)Effective dateThe amendment made by subparagraph (A) shall take effect on December 31, 2019, immediately after the coming into effect of the amendment made by section 903(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2344), to which such amendments relate
 (3)Office of Secretary of the ArmySection 7014(f) of title 10, United States Code, is amended—
 (A)in paragraph (1), by striking 3,105 and inserting 3,250; and
 (B)in paragraph (2), by striking 1,865 and inserting 1,900.
 (4)Office of Secretary of the NavySection 8014(f) of such title is amended—
 (A)in paragraph (1), by striking 2,866 and inserting 3,150; and
 (B)in paragraph (2), by striking 1,720 and inserting 1,800.
								(5)Office of Secretary of the Air
 ForceSection 9014(f) of such title is amended—
 (A)in paragraph (1), by striking 2,639 and inserting 2,750; and
 (B)in paragraph (2), by striking 1,585 and inserting 1,650.
								(b)Sunset of reduction in funding for DoD
 headquarters, administrative, and support activitiesSection 346 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 111 note) is amended by adding at the end the following new subsection:
							
 (d)SunsetNo action is required under this section with respect to any fiscal year after fiscal year 2019..
						902.Clarifying the roles and responsibilities of the Under Secretary of Defense
					for Acquisition and Sustainment and the Under Secretary of
			 Defense for Research
 and EngineeringThe laws of the United States are amended as follows:
 (1)Section 129a(c)(3) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (2)Section 133a(b)(2) of title 10, United States Code, is amended— (A)by striking prototyping, and inserting appropriate prototyping activities,; and
 (B)by striking , including the allocation of resources for defense research and engineering,.
 (3)Section 134(c) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics, and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.
 (4)Section 139 of title 10, United States Code, is amended— (A)in subsection (b), by striking and the Under Secretary of Defense for Acquisition, Technology, and Logistics each place it appears and inserting , the Under Secretary of Defense for Acquisition and Sustainment, and the Under Secretary of Defense for Research and Engineering; and
 (B)in subsections (c) and (h), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.
 (5)Section 139a(d)(6) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.
 (6)Section 171(a) of title 10, United States Code, is amended— (A)in paragraph (3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (B)by redesignating paragraphs (9) through (13) as paragraphs (12) through (16);
 (C)by redesignating paragraphs (4) through (8) as paragraphs (5) through (9), respectively;
 (D)by inserting after paragraph (3) the following new paragraph:  (4)the Under Secretary of Defense for Research and Engineering;; and
 (E)by inserting after paragraph (9), as redesignated, the following new paragraphs:
								
 (10)the Deputy Under Secretary of Defense for Research and Engineering; (11)the Deputy Under Secretary of Defense for Acquisition and Sustainment;.
 (7)Subsection (d)(1) of section 181 of title 10, United States Code, is amended—
 (A)in subparagraph (C), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (B)by inserting after subparagraph (C) the following new subparagraph:  (D)the Under Secretary of Defense for Research and Engineering.; and
 (C)by redesignating paragraphs (D) through (G) as paragraphs (E) through (H), respectively.
 (8)Subsection (b)(2) of section 393 of title 10, United States Code, is amended—
 (A)in subparagraph (B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (B)by inserting after subparagraph (B) the following new subparagraph:  (C)the Under Secretary of Defense for Research and Engineering.; and
 (C)by redesignating subparagraphs (C) through (E) as subparagraphs (D) through (F).
 (9)Section 1111 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1032; 10 U.S.C. 1701 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (10)Section 231 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 45; 10 U.S.C. 1701 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (11)Section 1702 of title 10, United States Code, is amended— (A)in the section heading, by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (12)Section 807(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2608; 10 U.S.C. 1702 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (13)Section 1705 of title 10, United States Code, is amended— (A)in subsection (c), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (B)in subsection (e)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (C)in subsection (g)(2)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (14)Section 803(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1825; 10 U.S.C. 1705 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (15)Section 1722 of title 10, United States Code, is amended— (A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (b)(2)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (16)Section 1722a of title 10, United States Code, is amended— (A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (e), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (17)Section 1722b(a) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (18)Section 1723 of title 10, United States Code, is amended— (A)in subsection (a)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (b), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (19)Section 1725(e)(2) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (20)Section 1735(c)(1) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (21)Section 1737(c) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (22)Section 1741(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (23)Section 1746(a) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (24)Section 1748 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (25)Section 2222 of title 10, United States Code, is amended— (A)in subsection (c)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (f)(2)(B)(i), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (26)Section 217(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 770; 10 U.S.C. 2222 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment and Under Secretary of Defense for Research and Engineering.
 (27)Section 882(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 128 Stat. 4308; 10 U.S.C. 2222 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (28)Section 2272 of title 10, United States Code, is amended by striking Assistant Secretary of Defense for Research and Engineering and inserting Under Secretary of Defense for Research and Engineering.
 (29)Section 2275(a) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (30)Section 2279(d) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (31)Section 2279b of title 10, United States Code, is amended— (A)in subsection (b)—
 (i)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively;
 (ii)by striking paragraph (2); and (iii)by inserting after paragraph (1) the following new paragraphs:
									
 (2)The Under Secretary of Defense for Research and Engineering. (3)The Under Secretary of Defense for Acquisition and Sustainment.; and
 (B)in subsection (c) by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Acquisition and Sustainment,.
 (32)Section 898(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2000; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (33)Section 804 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 726; 10 U.S.C. 2302 note) is amended—
 (A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (d)(1)(A), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Deputy Secretary of Defense.
 (34)Section 852 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 130 Stat. 3458; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (35)Section 806 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1487; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (36)Section 843 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1487; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (37)Section 254(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4402; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (38)Section 802(d) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2004; 10 U.S.C. 2302 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (39)Section 2304 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (40)Section 806(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4260; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (41)Section 821(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 226; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (42)Section 801(b)(2)(A) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 204; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (43)Section 817(e) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2326; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (44)Section 811(e)(1) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 120 Stat. 2326; 10 U.S.C. 2304 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (45)Section 875 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2310; 10 U.S.C. 2305 note) is amended—
 (A)in subsection (b)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (B)in subsection (c), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (C)in subsection (d), by striking The Under Secretary for Acquisition, Technology, and Logistics and inserting The Under Secretary of Defense for Research and Engineering; and
 (D)in subsection (e) through (f), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (46)Section 888(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2322; 10 U.S.C. 2305 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (47)Section 829(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2281; 10 U.S.C. 2306 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (48)Section 2306b(i)(7) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (49)Section 2311(c) of title 10, United States Code, is amended— (A)in paragraph (1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in paragraph (2)(B), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (50)Section 2326(g) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (51)Section 2330 of title 10, United States Code, is amended— (A)in subsection (a)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (B)in subsection (a)(3), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (C)in subsection (b)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (D)in subsection (b)(3)(A), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (52)Section 882 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 942; 10 U.S.C. 2330 note) is amended in the matter preceding paragraph (1) by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (53)Section 2334 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (54)Section 2350a(b)(2) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics, and the Assistant Secretary of Defense for Research and Engineering and inserting Under Secretary of Defense for Acquisition and Sustainment, and the Under Secretary of Defense for Research and Engineering.
 (55)Section 2359(b)(1) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.
 (56)Section 2359b of title 10, United States Code, is amended— (A)in subsection (a)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering; and
 (B)in subsection (l)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.
 (57)Section 2375 of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (58)Section 874(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2310; 10 U.S.C. 2375 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (59)Section 876 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2311; 10 U.S.C. 2377 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (60)Section 855 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 919; 10 U.S.C. 2377 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place such term appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (61)Section 856(a)(2)(B) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 920; 10 U.S.C. 2377 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (62)Section 2399(b)(3) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics, and inserting Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.
 (63)Section 2419(a)(1) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (64)Section 826(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 908; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (65)Section 827(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 909; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (66)Section 811(b)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1828; 10 U.S.C. 2430 note) is amended by striking if the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting if the service acquisition executive, in the case of a major defense acquisition program of the military department, or the Under Secretary of Defense for Acquisition and Sustainment, in the case of a Defense-wide or Defense Agency major defense acquisition program,.
 (67)Section 814 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4528) is amended—
 (A)in subsection (b)(2)— (i)by redesignating subparagraphs (B) through (H) as subparagraphs (C) through (I), respectively;
 (ii)by striking subparagraph (A); and (iii)by inserting before subparagraph (C), as redesignated by clause (i), the following new subparagraphs:
									
 (A)The Office of the Under Secretary of Defense for Research and Engineering.
 (B)The Office of the Under Secretary of Defense for Acquisition and Sustainment.; and
 (B)in subsection (c)(5), in the flush matter following subparagraph (B), by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics certifies to the congressional defense committees, and includes and inserting the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment jointly certify to the congressional defense committees, and include.
 (68)Section 801(a)(1) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2312; 10 U.S.C. 2430 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (69)Section 1675 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 192 Stat. 1131; 10 U.S.C. 2431 note) is amended—
 (A)in subsection (a), by striking The Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff, acting through the Missile Defense Executive Board and inserting The Vice Chairman of the Joint Chiefs of Staff and the chairman of the Missile Defense Executive Board (pursuant to section 1681(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2162)), acting through the Missile Defense Executive Board,; and
 (B)in subsection (b)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting chairman of the Missile Defense Executive Board.
 (70)Section 2431a(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (71)Section 2435 of title 10, United States Code, is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics each place it appears and inserting the Under Secretary of Defense for Acquisition and Sustainment.
 (72)Section 2438(b) of title 10, United States Code, is amended— (A)in paragraph (1), by striking Under Secretary of Defense for Acquisition, Technology and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in paragraph (2), by striking Under Secretary of Defense for Acquisition, Technology and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (73)Section 2448b of title 10, United States Code, is amended by striking subsections (a) and (b) and inserting the following new subsections:
							
 (a)In GeneralWith respect to a major defense acquisition program, the Secretary of Defense shall conduct or approve independent technical risk assessments—
 (1)before any decision to grant Milestone A approval for the program pursuant to section 2366a of this title, that identifies critical technologies and manufacturing processes that need to be matured; and
 (2)before any decision to grant Milestone B approval for the program pursuant to section 2366b of this title, any decision to enter into low-rate initial production or full-rate production, or at any other time considered appropriate by the Secretary, that includes the identification of any critical technologies or manufacturing processes that have not been successfully demonstrated in a relevant environment.
 (b)GuidanceThe Secretary shall issue guidance and a framework for the conduct, execution, and approval of independent technical risk assessments..
 (74)Section 2503(b) of title 10, United States Code, is amended— (A)by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment; and
 (B)by striking the Under Secretary shall and inserting the Under Secretaries shall.
 (75)Section 2508(b) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (76)Section 2521 of title 10, United States Code, is amended— (A)in subsection (a), by striking The Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting The Under Secretary of Defense for Research and Engineering;
 (B)in subsection (e)(4)(D), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering; and
 (C)in subsection (e)(5), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering.
 (77)Section 2533b(k)(2)(A) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (78)Section 2546 of title 10, United States Code, is amended— (A)in the heading of subsection (a), by striking Under secretary of defense for acquisition, technology, and logistics and inserting Under secretary of defense for acquisition and sustainment;
 (B)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (C)in subsection (b), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (79)Section 2548 of title 10, United States Code, is amended— (A)in subsection (a), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (c)(8), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (80)Section 2902(b) of title 10, United States Code, is amended— (A)in paragraph (1), by striking Office of the Assistant Secretary of Defense for Research and Engineering and inserting Office of the Under Secretary of Defense for Research and Engineering; and
 (B)in paragraph (3), by striking Office of the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Office of the Under Secretary of Defense for Acquisition and Sustainment.
 (81)Section 2824(d) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2154; 10 U.S.C. 2911 note) is amended by striking Under Secretary of Defense and all that follows through Environment and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (82)Section 315(d) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1357; 10 U.S.C. 2911 note) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (83)Section 2926(e)(5)(D) of title 10, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary for Defense for Acquisition and Sustainment.
 (84)Section 836(a)(2) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1508; 22 U.S.C. 2767 note) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Assistant Secretary of Defense for Research, and inserting the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering,.
 (85)Section 105(d)(7)(M)(v) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)(M)(v)) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (86)Section 1126(a)(3) of title 31, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (87)Section 11319(d)(4) of title 40, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (88)Section 1302(b)(2)(A)(i) of title 41, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (89)Section 1311(b)(3) of title 41, United States Code, is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (90)Section 7(a)(3) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98f(a)(3)) is amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (91)Section 1412 of the National Defense Authorization Act, 1986 (50 U.S.C. 1521) is amended—
 (A)in subsection (f)(1), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (g)(2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Acquisition and Sustainment..
 (92)Section 133b(b)(2) of title 10, United States Code, is amended by inserting appropriate prototyping activities, after development,.
 (93)(A)Section 5314 of title 5, United States Code, is amended by inserting before the item relating to the Under Secretary of Defense for Acquisition and Sustainment the following new item: Under Secretary of Defense for Research and Engineering..
 (B)Section 5313 of title 5, United States Code, is amended by striking the item relating to the Under Secretary of Defense for Research and Engineering.
 (C)This paragraph shall have no force or effect until the next date on which the Congress confirms an individual to serve as the Under Secretary of Defense for Research and Engineering after the date of enactment of this Act.
 (94)Section 338 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1728) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment.
 (95)Section 136(a)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1317) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment.
 (96)Section 1652(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2609) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Research and Engineering.
 (97)Section 1689(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2631) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Research and Engineering.
 (98)Section 144 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1325) is amended—
 (A)in subsection (a), by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment; and
 (B)in subsection (b)(4), by striking the Assistant Secretary of Defense for Research and Engineering and inserting the Under Secretary of Defense for Research and Engineering.
 (99)Section 838(2)(B) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1509) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment.
 (100)Section 802(a)(3)(C) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2410p note) is amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment.
						903.Return to Chief Information Officer of the Department of Defense of
					responsibility for business systems and related matters
						(a)Return of responsibility
 (1)In generalSection 142(b)(1) of title 10, United States Code, is amended by striking systems and each place it appears in subparagraphs (A), (B), and (C).
 (2)Conforming amendments to CMO authoritiesSection 132a(b) of such title is amended— (A)in paragraph (2), by striking performance measurement and management, and business information technology management and improvement activities and programs and inserting and performance measurement and management activities and programs;
 (B)by striking paragraphs (4) and (5); and (C)by redesignating paragraphs (6) and (7) as paragraphs (4) and (5), respectively.
								(b)Chief Data Officer responsibility for DoD data sets
 (1)In generalIn addition to any other functions and responsibilities specified in section 3520(c) of title 44, United States, Code, the Chief Data Officer of the Department of Defense shall also be the official in the Department of Defense with principal responsibility for providing for the availability of common, usable, Defense-wide data sets.
 (2)Access to all DoD dataIn order to carry out the responsibility specified in paragraph (1), the Chief Data Officer shall have access to all Department of Defense data, including data in connection with warfighting missions and back-office data.
 (3)Responsible to CIOThe Chief Data Officer shall report directly to the Chief Information Officer of the Department of Defense in the performance of the responsibility specified in paragraph (1).
 (4)ReportNot later than December 1, 2019, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth such recommendations for legislative or administrative action as the Secretary considers appropriate to carry out this subsection.
							904.Assessments of responsibilities and authorities of the Chief Management
					Officer of the Department of Defense
 (a)In generalThe Secretary of Defense shall provide for the conduct of two assessments of the implementation of the position of Chief Management Officer of the Department of Defense pursuant to section 132a of title 10, United States Code, as follows:
 (1)Department of Defense assessmentAn assessment conducted by the Secretary or a designee of the Secretary.
 (2)Independent assessmentAn assessment conducted by the Defense Business Board or an appropriate number of individuals selected by the Secretary from among individuals in academia or academic institutions with expertise in public administration and management.
 (b)Assessment elementsEach assessment conducted pursuant to subsection (a) shall include an assessment of the implementation of the position of Chief Management Officer of the Department of Defense, including and taking into account the following:
 (1)The extent to which the position has been effective in achieving the service, and exercising the powers and authorities, specified in section 132a of title 10, United States Code
 (2)The perspectives of the Under Secretaries of the military departments on the matters described in paragraph (1) based on the experiences of such Under Secretaries as the Chief Management Officer of a military department
 (3)The extent to which the ingrained organizational culture of the Department of Defense poses fundamental structural challenges for the position of Chief Management Officer of the Department, irrespective of the individual appointed to the position.
 (4)The observations of the Comptroller General of the United States on progress and challenges during the prior 10 years in the establishment of positions of Chief Management Officer in agencies throughout the Executive Branch, including in the Department of Defense and in other Federal agencies.
 (5)An identification and comparison of best practices in the private sector and the public sector for the responsibilities and authorities of Chief Management Officers.
 (6)An identification and assessment of differences in responsibilities and authorities of the Chief Management Office of the Department, the Chief Operating Officer of the Department of Defense, and the Deputy Secretary of Defense.
 (c)Modification of responsibilities and authoritiesThe Secretary shall identify such modifications, if any, to the responsibilities and authorities of the Chief Management Officer of the Department (whether specified in statute or otherwise) as the Secretary considers appropriate in light of the assessments conducted pursuant to subsection (a). In identifying any such modification, the Secretary shall develop recommendations for such legislative action as the Secretary considers appropriate to implement such modification.
 (d)ReportNot later than March 15, 2020, the Secretary shall submit to the congressional defense committees a report on the assessments conducted pursuant to subsection (a) and on any modifications to the responsibilities and authorities of the Chief Management Officer of the Department identified pursuant to subsection (c). The report shall include the following:
 (1)A description and the results of the assessment conducted pursuant to subsection (a).
 (2)Any modifications of the responsibilities and authorities of the Chief Management Officer identified pursuant to subsection (c), including recommendations developed for legislative action to implement such recommendations and a proposed timeline for the implementation of such recommendations.
							905.Senior Military Advisor for Cyber Policy and Deputy Principal Cyber
					Advisor
						(a)Advisor
 (1)In generalThe Under Secretary of Defense for Policy shall, acting through the Joint Staff, designate an officer within the Office of the Under Secretary of Defense for Policy to serve within that Office as the Senior Military Advisor for Cyber Policy, and concurrently, as the Deputy Principal Cyber Advisor.
 (2)Officers eligible for designationThe officer designated pursuant to this subsection shall be designated from among commissioned regular officers of the Armed Forces in a general or flag officer grade who are qualified for designation
 (3)GradeThe officer designated pursuant to this subsection shall have the grade of major general or rear admiral (upper half) while serving in that position, without vacating the officer's permanent grade.
							(b)Scope of positions
 (1)In generalThe officer designated pursuant to subsection (a) is each of the following:
 (A)The Senior Military Advisor for Cyber Policy to the Under Secretary of Defense for Policy.
 (B)The Deputy Principal Cyber Advisor to the Secretary of Defense. (2)Direction and control and reportingIn carrying out duties under this section, the officer designed pursuant to subsection (a) shall be subject to the authority, direction, and control of, and shall report directly to, the following:
 (A)The Under Secretary with respect to Senior Military Advisor for Cyber Policy duties.
 (B)The Principal Cyber Advisor with respect to Deputy Principal Cyber Advisor duties.
								(c)Duties
 (1)Duties as Senior Military Advisor for Cyber PolicyThe duties of the officer designated pursuant to subsection (a) as Senior Military Advisor for Cyber Policy are as follows:
 (A)To serve as the principal uniformed military advisor on military cyber forces and activities to the Under Secretary of Defense for Policy.
 (B)To assess and advise the Under Secretary on aspects of policy relating to military cyberspace operations, resources, personnel, cyber force readiness, cyber workforce development, and defense of Department of Defense networks.
 (C)To advocate, in consultation with the Joint Staff, and senior officers of the Armed Forces and the combatant commands, for consideration of military issues within the Office of the Under Secretary of Defense for Policy, including coordination and synchronization of Department cyber forces and activities.
 (D)To maintain open lines of communication between the Chief Information Officer of the Department of Defense, senior civilian leaders within the Office of the Under Secretary, and senior officers on the Joint Staff, the Armed Forces, and the combatant commands on cyber matters, and to ensure that military leaders are informed on cyber policy decisions.
 (2)Duties as Deputy Principal Cyber AdvisorThe duties of the officer designated pursuant to subsection (a) as Deputy Principal Cyber Advisor are as follows:
 (A)To synchronize, coordinate, and oversee implementation of the Cyber Strategy of the Department of Defense and other relevant policy and planning.
 (B)To advise the Secretary of Defense on cyber programs, projects, and activities of the Department, including with respect to policy, training, resources, personnel, manpower, and acquisitions and technology.
 (C)To oversee implementation of Department policy and operational directives on cyber programs, projects, and activities, including with respect to resources, personnel, manpower, and acquisitions and technology.
 (D)To assist in the overall supervision of Department cyber activities relating to offensive missions.
 (E)To assist in the overall supervision of Department defensive cyber operations, including activities of component-level cybersecurity service providers and the integration of such activities with activities of the Cyber Mission Force.
 (F)To advise senior leadership of the Department on, and advocate for, investment in capabilities to execute Department missions in and through cyberspace.
 (G)To identify shortfalls in capabilities to conduct Department missions in and through cyberspace, and make recommendations on addressing such shortfalls in the Program Budget Review process.
 (H)To coordinate and consult with stakeholders in the cyberspace domain across the Department in order to identify other issues on cyberspace for the attention of senior leadership of the Department.
 (I)On behalf of the Principal Cyber Advisor, to lead the cross-functional team established pursuant to 932(c)(3) of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 2224 note) in order to synchronize and coordinate military and civilian cyber forces and activities of the Department.
								906.Exclusion from limitations on personnel
					in the Office of the Secretary of Defense and Department of
			 Defense headquarters
					of fellows appointed under the John S. McCain Defense
 Fellows ProgramSection 932(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1938; 10 U.S.C. 1580 note prec.) is amended by adding at the end the following new sentence: An individual appointed pursuant to this paragraph shall not count against the limitation on the number of Office of the Secretary of Defense personnel in section 143 of title 10, United States Code, or any similar limitation in law on the number of personnel in headquarters of the Department that would otherwise apply to the office or headquarters to which appointed..
					BOrganization and Management of Other Department of Defense Offices and
					Elements
					911.Codification of Assistant Secretaries for Energy, Installations, and
					Environment of the Army, Navy, and Air Force
 (a)Assistant Secretary of the ArmySection 7016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (6)(A)One of the Assistant Secretaries shall be the Assistant Secretary for Energy, Installations, and Environment.
 (B)The principal duty of the Assistant Secretary for Energy, Installations, and Environment shall be the overall supervision of energy, installation, and environment matters for the Department of the Army..
 (b)Assistant Secretary of the NavySection 8016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (5)(A)One of the Assistant Secretaries shall be the Assistant Secretary for Energy, Installations, and Environment.
 (B)The principal duty of the Assistant Secretary for Energy, Installations, and Environment shall be the overall supervision of energy, installation, and environment matters for the Department of the Navy..
 (c)Assistant Secretary of the Air ForceSection 9016(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (5)(A)One of the Assistant Secretaries shall be the Assistant Secretary for Energy, Installations, and Environment.
 (B)The principal duty of the Assistant Secretary for Energy, Installations, and Environment shall be the overall supervision of energy, installation, and environment matters for the Department of the Air Force..
						COther Department of Defense Organization and Management Matters
					921.Prohibition on ownership or trading of stocks in certain companies by
					certain officials of the Department of Defense
 (a)In generalChapter 49 of title 10, United States Code, is amended by adding at the end the following new section:
							
								988.Prohibition on ownership or trading of stocks in certain companies by
						certain officials of the Department of Defense
 (a)ProhibitionExcept as provided in subsection (b), a covered official of the Department of Defense may not own or purchase publicly traded stock of a company if that company is one of the 10 entities awarded the most amount of contract funds by the Department of Defense in a fiscal year during the five preceding fiscal years.
 (b)ExceptionsThis section shall not apply to the purchase or ownership of a publicly traded stock of a company otherwise described in subsection (a) as follows:
 (1)If the aggregate market value of the holdings of the covered official, and the spouse and minor children of the covered official, in the stock of that company, both before and after purchase (in the case of a purchase), does not exceed the de minimis threshold established in section 2640.202(a)(2) of title 5, Code of Federal Regulations.
 (2)If the stock is purchased and owned as part of an Excepted Investment Fund or mutual fund.
 (c)DefinitionsIn this section: (1)The term covered official of the Department of Defense means any of the following:
 (A)A civilian appointed to a position in the Department of Defense by the President, by and with the advice and consent of the Senate.
 (B)If serving in a key acquisition position (as designated by the Secretary of Defense or the Secretary concerned for purposes of this section), the following:
 (i)A member of the armed forces in a grade above O–6. (ii)A civilian officer or employee in a Senior Executive Service, Senior-Level, or Scientific or Professional position.
 (2)The term Excepted Investment Fund means a widely-held investment fund described in section 102(f)(8) of the Ethics in Government Act of 1978 (5 U.S.C. App.)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 49 of such title is amended by adding at the end the following new item:
							988.
						Prohibition on ownership or trading of stocks in
			 certain companies by
						certain officials of the Department of
							Defense..
						922.Limitation on consolidation of Defense Media Activity
 (a)LimitationThe Secretary of Defense may not take any action to consolidate the Defense Media Activity until a period of 60 days has elapsed following the date on which the Secretary of Defense submits the report required under subsection (b).
 (b)Report requiredThe Secretary of Defense shall submit to the congressional defense committees a report that includes the following:
 (1)Any current or future plans to restructure, reduce, or eliminate the functions, personnel, facilities, or capabilities of the Defense Media Activity, including the timelines associated with such plans.
 (2)Any modifications that have been made, or that may be made, to personnel compensation or funding accounts in preparation for, or in response to, efforts to consolidate the Defense Media Activity.
 (3)Any contractual agreements that have been entered into to consolidate or explore the consolidation of the Defense Media Activity.
 (4)Any Department of Defense directives or Administration guidance relating to efforts to consolidate the Defense Media Activity, including any directives or guidance intended to inform or instruct such efforts.
 (c)Consolidate definedIn this section, the term consolidate, means any action to reduce the functions, personnel, facilities, or capabilities of the Defense Media Activity.
						923.Report on resources to implement the
 civilian casualty policy of the Department of DefenseNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report, in unclassified form, on the resources necessary over the period of the future-years defense plan for fiscal year 2020 under section 221 of title 10, United States Code, to fulfill the requirements of section 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1939; 10 U.S.C. 134 note) and fully implement policies developed as a result of such section.
					DUnited States Space Force
 951.Short titleThis subtitle may be cited as the United States Space Force Act.
					952.The Space Force
 (a)RedesignationThe Air Force Space Command is hereby redesignated as the United States Space Force (USSF).
 (b)AuthorityTitle 10, United States Code, is amended— (1)in chapter 907 of part I of subtitle D, by redesignating sections 9067, 9069, 9074, 9075, 9081, and 9084 as sections 9063, 9064, 9065, 9066, 9067, and 9068, respectively;
 (2)by adding at the end of such part the following new chapter:  908The Space ForceSec. 9081. The United States Space Force. 9082. Chief of Space Operations. 9083. Officer career field for space.; (3)by transferring section 2279c to chapter 908, as so added, and redesignating such section as section 9081; and
 (4)by amending such section 9081 to read as follows:  9081.The United States Space Force (a)EstablishmentThere is established a United States Space Force as an armed force within the Department of the Air Force.
 (b)CompositionThe Space Force shall be composed of the following: (1)The Chief of Space Operations.
 (2)The space forces and such assets as may be organic therein.
 (c)FunctionsThe Space Force shall be organized, trained, and equipped to provide—
 (1)freedom of operation for the United States in, from, and to space; and
 (2)prompt and sustained space operations. (d)DutiesIt shall be the duty of the Space Force to—
 (1)protect the interests of the United States in space; (2)deter aggression in, from, and to space; and
 (3)conduct space operations.. (c)Space Force as an Armed ForceSection 101(a)(4) of title 10, United States Code, is amended by inserting Space Force, after Marine Corps,.
						(d)Members
 (1)In generalEffective as of the date of the enactment of this Act, there shall be assigned to the Space Force such members of the Air Force as the Secretary of the Air Force shall specify.
							(2)No authorization of additional military
 billetsThe Secretary shall carry out this subsection within military personnel of the Air Force otherwise authorized by this Act. Nothing in this subsection shall be construed to authorize additional military billets for the purposes of, or in connection with, the establishment of the Space Force.
 (e)Officer career field for spaceSection 9068 of title 10, United States Code (as redesignated by subsection (b)(1)), is hereby transferred to the end of chapter 908 of such title (as added by subsection (b)(2)) and redesignated as section 9083.
 (f)Tables of chaptersThe tables of chapters at the beginning of subtitle D of title 10, United States Code, and part I of such subtitle are each amended by inserting after the item relating to chapter 907 the following new item:
							908.The Space Force9081..
 (g)Conforming clerical amendment to chapter 907The table of sections at the beginning of chapter 907 of title 10, United States Code, is amended by striking the items relating to sections 9067, 9069, 9074, 9075, 9081, and 9084 and inserting the following new items:
							9063. Designation: officers to perform certain
						professional functions. 
					9064. Air Force nurses: Chief; appointment. 
					9065. Commands: territorial organization. 
					9066. Regular Air Force: composition. 
					9067. Assistant Surgeon General for Dental Services.
							.
						953.Chief of Space Operations
 (a)ChiefChapter 908 of title 10, United States Code (as added by section 952 of this Act), is amended by inserting after section 9081 the following new section:
							
								9082.Chief of Space Operations
 (a)Appointment(1)There is a Chief of Space Operations, appointed by the President, by and with the advice and consent of the Senate, from the general officers of the Air Force. The Chief serves at the pleasure of the President.
 (2)The Chief shall be appointed for a term of four years. In time of war or during a national emergency declared by Congress, the Chief may be reappointed for a term of not more than four years.
 (b)GradeThe Chief, while so serving, has the grade of general without vacating the permanent grade of the officer.
 (c)Relationship to the Secretary of the Air ForceExcept as otherwise prescribed by law and subject to section 9013(f) of this title, the Chief performs the duties of such position under the authority, direction, and control of the Secretary of the Air Force and is directly responsible to the Secretary.
 (d)DutiesSubject to the authority, direction, and control of the Secretary of the Air Force, the Chief shall—
 (1)preside over the Office of the Chief of Space Operations;
 (2)transmit the plans and recommendations of the Office of the Chief of Space Operations to the Secretary and advise the Secretary with regard to such plans and recommendations;
 (3)after approval of the plans or recommendations of the Office of the Chief of Space Operations by the Secretary, act as the agent of the Secretary in carrying them into effect;
 (4)exercise supervision, consistent with the authority assigned to commanders of unified or specified combatant commands under chapter 6 of this title, over such of the members and organizations of the Space Force as the Secretary determines; and
 (5)perform such other military duties, not otherwise assigned by law, as are assigned to the Chief by the President, the Secretary of Defense, or the Secretary of the Air Force.
 (e)Joint Chiefs of Staff(1)Commencing one year after the date of the enactment of the United States Space Force Act, the Chief of Space Operations shall be a member of the Joint Chiefs of Staff.
 (2)To the extent that such action does not impair the independence of the Chief in the performance of the duties of the Chief as a member of the Joint Chiefs of Staff pursuant to paragraph (1), the Chief shall inform the Secretary of the Air Force regarding military advice rendered by members of the Joint Chiefs of Staff on matters affecting the Department of the Air Force.
 (3)Subject to the authority, direction, and control of the Secretary of Defense, the Chief shall keep the Secretary of the Air Force fully informed of significant military operations affecting the duties and responsibilities of the Secretary..
						(b)Service
 (1)IncumbentThe individual serving as Commander of the Air Force Space Command as of the day before the date of the enactment of this Act may serve as the Chief of Space Operations under subsection (a) of section 9082 of title 10, United States Code (as added by subsection (a) of this section), after that date without further appointment as otherwise provided for by subsection (a) of such section 9082.
 (2)U.S. Space CommandDuring the one-year period beginning on the date of the enactment of this Act, the Secretary of Defense may authorize an officer serving as the Chief of Space Operations to serve concurrently as the Commander of the United States Space Command, without further appointment.
 (c)Joint Chiefs of Staff mattersEffective on the date that is one year after the date of the enactment of this Act, section 151(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (8)The Chief of Space Operations.. 954.Space Force Acquisition Council (a)In generalChapter 903 of title 10, United States Code, is amended—
 (1)by redesignating section 9021 as section 9021a; and (2)by inserting after section 9020 the following new section 9021:
								
									9021.Space Force Acquisition Council
 (a)EstablishmentThere is in the Office of the Secretary of the Air Force a council to be known as the Space Force Acquisition Council (in this section referred to as the Council).
 (b)MembersThe members of the Council are as follows: (1)The Under Secretary of the Air Force.
 (2)The Assistant Secretary of the Air Force for Space Acquisition and Integration, who shall act as chair of the Council.
 (3)The Assistant Secretary of Defense for Space Policy. (4)The Director of the National Reconnaissance Office.
 (5)The Chief of Space Operations. (6)The Commander of the United States Space Command.
 (c)DutiesThe Council shall oversee, direct, and manage acquisition and integration of the Air Force for space systems and programs in order to ensure integration across the national security space enterprise.
 (d)MeetingsThe Council shall meet not less frequently than monthly. (e)ReportsNot later than 30 days after the end of each calendar year quarter through the first calendar year quarter of 2025, the Council shall submit to the congressional defense committees a report on the activities of the Council during the calendar year quarter preceding the calendar year quarter in which such report is submitted..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 903 of such title is amended by striking the item relating to section 9021 and inserting the following new items:
							9021. Space
						Force Acquisition Council. 
					9021a. Air Force Reserve Forces Policy
							Committee..
						955.Assistant Secretary of Defense for Space Policy
 (a)In generalSection 138(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
							
 (5)One of the Assistant Secretaries is the Assistant Secretary of Defense for Space Policy. The principal duty of the Assistant Secretary shall be the overall supervision of policy of the Department of Defense for space warfighting..
						(b)Elements of office
 (1)Development of recommendationsThe Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center on the development of recommendations as to the appropriate elements of the Office of the Assistant Secretary of Defense for Space Policy, including, in particular, whether the elements of the Office should include elements on space that are currently assigned to the Office of the Under Secretary of Defense for Intelligence or the Military Intelligence Program.
 (2)TransmittalNot later than 180 days after the date of the enactment of this Act, the Secretary shall transmit to the Committees on Armed Services of the Senate and the House of Representatives the recommendations developed pursuant to paragraph (1), together with an assessment of such recommendations by the Secretary.
							956.Assistant Secretary of the Air Force for Space Acquisition and
					Integration
						(a)Redesignation of Principal Assistant for Space as Assistant Secretary for
					Space Acquisition and Integration
 (1)In generalThe Principal Assistant to the Secretary of the Air Force for Space is hereby redesignated as the Assistant Secretary of the Air Force for Space Acquisition and Integration.
 (2)ReferencesAny reference to the Principal Assistant to the Secretary of the Air Force for Space in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Assistant Secretary of the Air Force for Space Acquisition and Integration.
							(b)Codification of position and responsibilities
 (1)In generalSection 9016 of title 10, United States Code, as amended by subtitle B of this title, is further amended—
 (A)in subsection (a), by striking four and inserting five; and
 (B)in subsection (b), by adding at the end the following new paragraph:  (6)(A)One of the Assistant Secretaries is the Assistant Secretary of the Air Force for Space Acquisition and Integration.
 (B)Subject to the authority, direction, and control of the Secretary of the Air Force, the Assistant Secretary shall do as follows:
 (i)Be responsible for all architecture and integration of the Air Force for space systems and programs, including in support of the Chief of Space Operations under section 9082 of this title.
 (ii)Act as the chair of the Space Force Acquisition Council under section 9021 of this title.
 (iii)Advise the service acquisition executive of the Air Force with responsibility for space systems and programs (including for all major defense acquisition programs under chapter 144 of this title for space) on the acquisition of such systems and programs by the Air Force.
 (iv)Oversee and direct each of the following: (I)The Space Rapid Capabilities Office under section 2273a of this title.
 (II)The Space and Missile Systems Center. (III)The Space Development Agency.
 (v)Advise and synchronize acquisition projects for all space systems and programs of the Air Force, including projects for space systems and programs responsibility for which is transferred to the Assistant Secretary pursuant to section 956(b)(3) of the United States Space Force Act.
 (vi)Effective as of October 1, 2022, in accordance with section 957 of that Act, serve as the Service Acquisition Executive of the Department of the Air Force for Space Systems and Programs..
 (2)Executive Schedule level IVSection 5315 of title 5, United States Code, is amended by striking the item relating to the Assistant Secretaries of the Air Force and inserting the following new item:
								
 Assistant Secretaries of the Air Force (5).. (3)Transfer of acquisition projects for space systems and programsEffective October 1, 2022, the Secretary of the Air Force shall transfer to the Assistant Secretary of the Air Force for Space Acquisition and Integration under paragraph (6) of section 9016(b) of title 10, United States Code (as added by this subsection), responsibility for architecture and integration of any acquisition projects for space systems and programs of the Air Force that are under the oversight or direction of the Assistant Secretary of the Air Force for Acquisition as of September 30, 2022.
							957.Service Acquisition Executive of the Department of the Air Force for Space
					Systems and Programs
 (a)In generalEffective October 1, 2022, there shall be within the Department of the Air Force a Service Acquisition Executive of the Department of the Air Force for Space Systems and Programs.
						(b)Service
 (1)In generalEffective as of October 1, 2022, and subject to paragraph (2), the individual serving as Assistant Secretary of the Air Force for Space Acquisition and Integration under paragraph (6) of section 9016(b) of title 10, United States Code (as added by section 1832(b) of this Act), shall also serve as the Service Acquisition Executive for Space Systems and Programs.
 (2)IncumbentThe individual serving as Assistant Secretary of the Air Force for Space Acquisition and Integration as of October 1, 2022, may also serve as the Service Acquisition Executive for Space Systems and Programs pursuant to paragraph (1) only if appointed as the Service Acquisition Executive for Space Systems and Programs by the President, by and with the advice and consent of the Senate, pursuant to a nomination submitted to the Senate on or after that date.
							(c)Authorities and responsibilities
 (1)In generalThe Service Acquisition Executive for Space Systems and Programs shall have within the Department of the Air Force all the authorities and responsibilities of a service acquisition executive under section 1704 of title 10, United States Code, and other applicable law, for the Department of the Air Force with respect to space systems and programs.
 (2)Separate SAE within the Air ForceThe Service Acquisition Executive for Space Systems and Programs shall be in addition to the service acquisition executive in the Department of the Air Force for all acquisition matters of the Department of the Air Force other than with respect to space systems and programs.
 (3)Guidance on relationship among SAEsNot later than October 1, 2022, and from time to time thereafter, the Secretary of the Air Force shall issue guidance for the Department of the Air Force on the authorities and responsibilities of the Service Acquisition Executive for Space Systems and Programs and the authorities and responsibilities of the service acquisition executive of the Department for all acquisition matters of the Department other than with respect to space systems and programs.
							958.Conforming amendments and clarification of authorities
 (a)Conforming amendmentsTitle 10, United States Code, is amended as follows:
 (1)In section 101(a)(9)(C), by inserting and the Space Force before the semicolon.
 (2)In section 2273a— (A)in subsection (a), by striking Air Force Space Command and inserting Space Force; and
 (B)in subsection (b), by striking Commander of the Air Force Space Command and inserting Chief of Space Operations.
								(b)Clarification of authorities
 (1)In generalExcept as specifically provided by this subtitle or the amendments made by this subtitle—
 (A)a member of the Space Force shall be treated as a member of the Air Force for the purpose of the application of any provision of law, including provisions of law relating to pay, benefits, and retirement; and
 (B)a civilian employee of the Space Force shall be treated as a civilian employee of the Air Force for the purpose of the application of any provision of law, including provisions of law relating to pay, benefits, and retirement.
 (2)Appointment and enlistmentFor purposes of the appointment or enlistment of individuals as members of the Space Force pending the integration of the Space Force into the laws providing for the appointment or enlistment of individuals as members of the Armed Forces, appointments and enlistments of individuals as members of the Armed Forces in the Space Force may be made in the same manner in which appointments and enlistments of individuals as members of the Armed Forces in the other Armed Forces may be made by law.
 959.Effects on military installationsNothing in this subtitle, or the amendments made by this subtitle, shall be construed to authorize or require the relocation of any facility, infrastructure, or military installation of the Air Force.
					960.Availability of funds
 (a)In generalSubject to subsection (b), amounts authorized to be appropriated for fiscal year 2020 by this Act and available for the Air Force may be obligated and expended for programs, projects, and activities for space, including personnel and acquisition programs, projects, and activities, for and in connection with the establishment of the Space Force and the discharge of the other requirements of this title and the amendments made by this subtitle.
 (b)LimitationThe total amount obligated and expended in fiscal year 2020 from amounts authorized to be appropriated by this Act for and in connection with the establishment of the Space Force and the discharge of the requirements described in subsection (a) may not exceed the total amount requested for the Space Force in the budget of the President for fiscal year 2020, as submitted to Congress pursuant to section 1105(a) of title 10, United States Code.
						961.Implementation
 (a)RequirementExcept as specifically provided by this subtitle, the Secretary of the Air Force shall implement this subtitle, and the amendments made by this subtitle, by not later than 18 months after the date of the enactment of this Act.
 (b)BriefingsNot later than 60 days after the date of the enactment of this Act, and every 60 days thereafter until March 31, 2023, the Secretary of the Air Force and the Chief of Space Operations shall jointly provide to the congressional defense committees a briefing on the status of the implementation of the Space Force pursuant to this subtitle and the amendments made by this subtitle. Each briefing shall address the current missions, operations and activities, manpower requirements and status, and budget and funding requirements and status of the Space Force, and such other matters with respect to the implementation and operation of the Space Force as the Secretary and the Chief jointly consider appropriate to keep Congress fully and currently informed on the status of the implementation of the Space Force.
						XGeneral ProvisionsSubtitle
						A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Defense Business Audit Remediation Plan.Sec. 1003. Financial improvement and audit remediation plan.Sec. 1004. Reporting requirements relating to Department of Defense
						audits.Sec. 1005. Inclusion of certain military construction projects in annual
						reports on unfunded priorities of the Armed Forces
			 and the combatant
						commands.Sec. 1006. Prohibition on delegation of responsibility for submittal to
						Congress of Out-Year Unconstrained Total Munitions
			 Requirements and Out-Year
						Inventory numbers.Sec. 1007. Annual budget justification display for service-common and other
						support and enabling capabilities for special
			 operations forces.Sec. 1008. Element in annual reports on the Financial Improvement and Audit
						Remediation Plan on activities with respect to
			 classified
						programs.Sec. 1009. Plan of the Department of Defense for financial management
						information.Sec. 1010. Update of authorities and renaming of Department of Defense
						Acquisition Workforce Development Fund.Sec. 1011. Transparency of accounting firms used to support Department of
						Defense audit.Sec. 1012. Modification of required elements of annual reports on emergency
						and extraordinary expenses of the Department of
			 Defense.Subtitle
						B—Counterdrug ActivitiesSec. 1021. Modification of authority to support a unified counterdrug and
						counterterrorism campaign in Colombia.Sec. 1022. Extension of authority for joint task forces to provide support
						to law enforcement agencies conducting
			 counter-terrorism
						activities.Sec. 1023. Sense of Congress regarding Department of Defense counterdrug
						activities in the transit zone and Caribbean basin.Sec. 1024. Assessment of impact of any planned or proposed border wall on
						volume of illegal narcotics.Subtitle
						C—Naval VesselsSec. 1031. Modification of authority to purchase vessels using funds in
						National Defense Sealift Fund.Sec. 1032. Use of National Defense Sealift Fund for procurement of two used
						vessels.Sec. 1033. Transportation by sea of supplies for the Armed Forces and
						Defense Agencies.Sec. 1034. Senior Technical Authority for each naval vessel
						class.Sec. 1035. Permanent authority for sustaining operational readiness of
						littoral combat ships on extended deployment.Sec. 1036. Formal training for shipboard system programs of
						record.Sec. 1037. Report on shipbuilder training and the defense industrial
						base.Sec. 1038. Use of competitive procedures for CVN–80 and CVN–81 dual
						aircraft carrier contract.Sec. 1039. Report on expanding naval vessel maintenance.Subtitle
						D—CounterterrorismSec. 1041. Modification of support of special operations to combat
						terrorism.Sec. 1042. Extension of prohibition on use of funds for transfer or release
						of individuals detained at United States Naval
			 Station, Guantanamo Bay,
						Cuba, to certain countries.Sec. 1043. Extension of prohibition on use of funds for transfer or release
						of individuals detained at United States Naval
			 Station, Guantanamo Bay,
						Cuba, to the United States.Sec. 1044. Extension of prohibition on use of funds to construct or modify
						facilities in the United States to house detainees
			 transferred from United
						States Naval Station, Guantanamo Bay, Cuba.Sec. 1045. Extension of prohibition on use of funds to close or relinquish
						control of United States Naval Station, Guantanamo
			 Bay, Cuba.Sec. 1046. Chief Medical Officer at United States Naval Station, Guantanamo
						Bay, Cuba.Sec. 1047. Independent assessment on gender and countering violent
						extremism.Subtitle
						E—Miscellaneous Authorities and LimitationsSec. 1051. Scheduling of Department of Defense executive aircraft
						controlled by Secretaries of military departments.Sec. 1052. Explosive ordnance defense disposal program.Sec. 1053. Technical correction and extension of reporting requirement
						regarding enhancement of information sharing and
			 coordination of military
						training between Department of Homeland Security
			 and Department of
						Defense.Sec. 1054. Notification on the provision of defense sensitive
						support.Sec. 1055. Revision to authorities relating to mail service for members of
						the Armed Forces and Department of Defense
			 civilians overseas.Sec. 1056. Access to and use of military post offices by United States
						citizens employed overseas by the North Atlantic
			 Treaty Organization who
						perform functions in support of military operations
			 of the Armed
						Forces.Sec. 1057. Expenditure of funds for Department of Defense intelligence and
						counterintelligence activities.Sec. 1058. Limitation on use of funds for the inactivation of Army
						watercraft units.
				AFinancial Matters
					1001.General transfer authority
						(a)Authority to transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2020 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000.
 (3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).
 (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— (1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and
 (2)may not be used to provide authority for an item that has been denied authorization by Congress.
 (c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.
 (d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).
						1002.Defense Business Audit Remediation Plan
 (a)In generalChapter 9A of title 10, United States Code, is amended by adding at the end the following new section:
							
								240g.Defense Business Audit Remediation Plan
 (a)In generalThe Secretary of Defense shall maintain a plan, to be known as the Defense Business Systems Audit Remediation Plan. Such plan shall include a current accounting of the defense business systems of the Department of Defense that will be introduced, replaced, updated, modified, or retired in connection with the audit of the full financial statements of the Department, including a comprehensive roadmap that displays—
 (1)in-service, retirement, and other pertinent dates for affected defense business systems;
 (2)current cost-to-complete estimates for each affected defense business system; and
 (3)dependencies both between the various defense business systems and between the introduction, replacement, update, modification, and retirement of such systems.
										(b)Report and briefing requirements
 (1)Annual reportNot later than June 30, 2020, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees an updated report on the Defense Business Systems Audit Remediation Plan under subsection (a).
 (2)Semiannual briefingsNot later than January 31 and June 30 each year, the Secretary shall provide to the congressional defense committees a briefing on the status of the Defense Business Systems Audit Remediation Plan. Such briefing shall include a description of any updates to the defense business systems roadmap referred to in subsection (a).
 (c)Defense business systemIn this section, the term defense business system has the meaning given such term in section 2222(i)(1)(A) of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							240g. Defense Business Audit Remediation
							Plan..
						1003.Financial improvement and audit remediation plan
 (a)Elements of annual reportSubsection (b)(1)(B) of section 240b of title 10, United States Code, is amended—
 (1)in clause (vii)— (A)by striking or if less than 50 percent of the audit remediation services; and
 (B)by striking and audit remediation activities; and (2)in clause (viii), by striking or if less than 25 percent of the audit remediation services.
 (b)Semiannual briefingsSubsection (b)(2) of such section is amended by striking or audit remediation.
 (c)Audit remediation servicesSubsection (b) of such section is further amended— (1)in paragraph (1)(B), by adding at the end the following new clauses:
								
 (ix)If less than 50 percent of the audit remediation services under contract, as described in the briefing required under paragraph (2)(B), are being performed by individual professionals meeting the qualifications described in suhsection (c), a detailed description of the risks associated with the risks of the acquisition strategy of the Department with respect to conducting audit remediation activities and an explanation of how the strategy complies with the policies expressed by Congress.
 (x)If less than 25 percent of the audit remediation services under contract, as described in the briefing required under paragraph (2)(B), are being performed by individual professionals meeting the qualifications described in subsection (c), a written certification that the staffing ratio complies with commercial best practices and presents no increased risk of delay in the Department’s ability to achieve a clean audit opinion.; and
 (2)in paragraph (2)— (A)by striking Not later and inserting (A) Not later; and
 (B)by adding at the end the following new subparagraph:  (B)Not later than January 31 and June 30 each year, the Under Secretary of Defense (Comptroller) and the comptrollers of the military departments shall provide a briefing to the congressional defense committees on the status of the corrective action plan. Such briefing shall include both the absolute number and percentage of personnel performing the amount of audit remediation services being performed by professionals meeting the qualifications described in subsection (c)..
 (d)Selection of audit remediation servicesSuch section is further amended by adding at the end the following new subsection:
							
 (c)Selection of audit remediation servicesThe selection of audit remediation service providers shall be based, among other appropriate criteria, on qualifications, relevant experience, and capacity to develop and implement corrective action plans to address internal control and compliance deficiencies identified during a financial statement or program audit..
						1004.Reporting requirements relating to Department of Defense audits
						(a)Annual report
 (1)In generalChapter 9A of title 10, United States Code, as amended by section 1002 is further amended by adding at the end the following new section:
								
									240h.Annual report on auditable financial statements
 (a)In generalNot later than January 30 of each year, the Secretary of Defense shall submit to the congressional defense committees a report that includes a ranking of all of the military departments and Defense Agencies in order of how advanced each such department and Agency is in achieving auditable financial statements, as required by law. In preparing the report, the Secretary shall seek to exclude information that is otherwise available in other reports to Congress.
 (b)Bottom quartileNot later than June 30 of each year, the head of each of the military departments and Defense Agencies that were ranked in the bottom quartile of the report submitted under subsection (a) for that year shall submit to the congressional defense committees a report that includes the following information for that military department or Defense Agency:
 (1)A description of the material weaknesses of the military department or Defense Agency.
 (2)The underlying causes of such weaknesses. (3)A plan for remediating such weaknesses.
 (4)The total number of open audit notices of findings and recommendations (hereinafter referred to as NFRs) for the most recently concluded fiscal year and the preceding two fiscal years, where applicable.
 (5)The number of repeat or reissued NFRs from the most recently concluded fiscal year.
 (6)The number of NFRs that were previously forecasted to be closed during the most recently concluded fiscal year that remain open.
 (7)The number of closed NFRs during the current fiscal year and prior fiscal years.
 (8)The number of material weaknesses that were validated by external auditors as fully resolved or downgraded in the current fiscal year over prior fiscal years.
 (9)A breakdown by fiscal years in which open NFRs are forecasted to be closed.
 (10)Explanations for unfavorable trends in the information under paragraphs (1) through (9)..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter , as amended by section 1002 is futher amended by adding at the end the following new item:
								240h. Annual report on auditable financial
							statements..
 (b)Plan for remediated audit findingsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on Department-wide audit metrics. Such report shall include each of the following:
 (1)The total number of open audit notices of findings and recommendations (hereinafter referred to as NFRs) for the most recent fiscal year and the preceding two fiscal years where applicable.
 (2)The number of repeat or reissued NFRs from the most recent fiscal year. (3)The number of NFRs that were previously forecasted to be closed in the most recently completed fiscal year that remain open,
 (4)The number of closed NFRs in the current fiscal year and prior fiscal years.
 (5)The number of material weaknesses that were validated by external auditors as fully resolved or downgraded in the current fiscal year over prior fiscal years.
 (6)A breakdown by fiscal years in which open NFRs are forecasted to be closed.
 (7)Explanations for unfavorable trends in the information under paragraphs (1) through (5).
							1005.Inclusion of certain military construction projects in annual reports on
					unfunded priorities of the Armed Forces and the combatant
			 commands
						(a)Inclusion of certain military construction projects among unfunded
 prioritiesSubsection (d) of section 222a of title 10, United States Code, is amended to read as follows:
							
 (d)DefinitionsIn this section: (1)The term unfunded priority, in the case of a fiscal year, means a program, activity, or mission requirement, including a covered military construction project, that—
 (A)is not funded in the budget of the President for the fiscal year as submitted to Congress pursuant to section 1105 of title 31;
 (B)is necessary to fulfill a requirement associated with an operational or contingency plan of a combatant command or other validated requirement; and
 (C)would have been recommended for funding through the budget referred to in subparagraph (1) by the officer submitting the report required by subsection (a) in connection with the budget if—
 (i)additional resources been available for the budget to fund the program, activity, or mission requirement; or
 (ii)the program, activity, or mission requirement has emerged since the budget was formulated.
 (2)The term covered military construction project, in connection with a fiscal year, means a military construction project that—
 (A)is included in any fiscal year of the future-years defense program under section 221 of this title that is submitted in connection with the budget of the President for the fiscal year, and is executable in the fiscal year; or
 (B)is considered by the commander of a combatant command referred to in subsection (b)(5) to be an urgent need, and is executable in the fiscal year..
 (b)Order of urgency of prioritiesParagraph (2) of subsection (c) of such section is amended to read as follows:
							
 (2)Prioritization of prioritiesEach report shall present the unfunded priorities covered by such report as follows:
 (A)In overall order of urgency of priority. (B)In overall order of urgency of priority among unfunded priorities (other than covered military construction projects).
 (C)In overall order of urgency of priority among covered military construction projects..
						1006.Prohibition on delegation of responsibility for submittal to Congress of
					Out-Year Unconstrained Total Munitions Requirements and
			 Out-Year Inventory
 numbersSection 222c of title 10, United States Code, is amended—
 (1)in subsection (a), by striking subsection (b) and inserting subsection (c);
 (2)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
 (3)by inserting after subsection (a) the following new subsection (b):  (b)Prohibition on delegation of submittal responsibilityThe responsibility of the chief of staff of an armed force in subsection (a) to submit a report may not be delegated outside the armed force concerned.; and
 (4)in subsection (c), as redesignated by paragraph (2), by striking subsection (c) in paragraph (6) and inserting subsection (d).
						1007.Annual budget justification display for service-common and other support and
					enabling capabilities for special operations forces
 (a)In generalChapter 9 of title 10, United States Code, is amended by inserting after section 225 the following new section:
							
								226.Special operations forces: display of service-common and other support
						and enabling capabilities
 (a)In generalThe Secretary shall include, in the budget materials submitted to Congress under section 1105 of title 31 for fiscal year 2021 and any subsequent fiscal year, a consolidated budget justification display showing service-common and other support and enabling capabilities for special operations forces requested by a military service or Defense Agency. Such budget justification display shall include any amount for service-common or other capability development and acquisition, training, operations, pay, base operations sustainment, and other common services and support.
 (b)Service-common and other support and enabling capabilitiesIn this section, the term service-common and other support and enabling capabilities means capabilities provided in support of special operations that are not reflected in Major Force Program–11 or designated as special operations forces-peculiar..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 225 the following new item:
							226. Special operations forces: display of
						service-common and other support and enabling
							capabilities..
						1008.Element in annual reports on the Financial Improvement and Audit Remediation
 Plan on activities with respect to classified programsSection 240b(b)(1) of title 10, United States Code, is amended—
 (1)in subparagraph (B), as amended by section 1003, by adding at the end the following new clause:
							
 (xi)A description of audit activities and results for classified programs, including a description of the use of procedures and requirements to prevent unauthorized exposure of classified information in such activities.; and
 (2)in subparagraph (C)(i), by inserting or (ix) after clause (vii).
						1009.Plan of the Department of Defense for financial management
					information
 (a)Element on support of NDS by corrective action plansSection 240b(b)(1)(B) of title 10, United States Code, as amended by section 1008 of this Act, is further amended by adding at the end the following new clause:
							
 (xii)An identification the manner in which the corrective action plan or plans of each department, agency, component, or element of the Department of Defense, and the corrective action plan of the Department as a whole, support the National Defense Strategy (NDS) of the United States..
 (b)Technical amendmentClause (i) of such section is amended by striking section 253a and inserting section 240c.
 (c)Annual reports on funding for corrective action plansNot later than five days after the submittal to Congress under section 1105(a) of title 31, United States Code, of the budget of the President for any fiscal year after fiscal year 2020, the Secretary of Defense shall submit to the congressional defense committees a reporting setting forth a detailed estimate of the funding required for such fiscal year to procure, obtain, or otherwise implement each process, system, and technology identified to address the current corrective action plans of the departments, agencies, components, and elements of the Department of Defense, and the corrective action plan of the Department as a whole, for purposes of chapter 9A of title 10, United States Code, during such fiscal year.
						1010.Update of authorities and renaming of Department of Defense Acquisition
					Workforce Development Fund
						(a)Renaming as Account
 (1)In generalSection 1705 of title 10, United States Code, is amended— (A)in subsection (a), by striking the Department of Defense Acquisition Workforce Development Fund (in this section referred to as the Fund) and inserting the Department of Defense Acquisition Workforce Development Account (in this section referred to as the Account); and
 (B)by striking Fund each place it appears (other than subsection (e)(6)) and inserting Account.
								(2)Conforming and clerical amendments
 (A)Section headingThe heading of such section is amended to read as follows:  1705.Department of Defense Acquisition Workforce Development Account. (B)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 87 of such title is amended by striking the item relating to section 1705 and inserting the following new item:
									1705. Department of Defense Acquisition Workforce
						Development
							Account..
 (b)ManagementSuch section is further amended by striking Under Secretary of Defense for Acquisition, Technology, and Logistics each place it appears and inserting Under Secretary of Defense for Acquisition and Sustainment.
 (c)Appropriations as sole elements of AccountSubsection (d) of such section is amended to read as follows:  (d)ElementsThe Account shall consist of amounts appropriated to the Account by law..
 (d)Availability of amounts in AccountSubsection (e)(6) of such section is amended by striking credited to the Fund and all that follows and inserting appropriated to the Account pursuant to subsection (d) shall remain available for expenditure for the fiscal year in which appropriated and the succeeding fiscal year..
						(e)Effective date
 (1)In generalThe amendments made by this section shall take effect on October 1, 2019, and shall apply with respect to fiscal years that begin on or after that date.
 (2)Duration of availability of previously deposited fundsNothing in the amendments made by this section shall modify the duration of availability of amounts in the Department of Defense Acquisition Workforce Development Fund that were appropriated or credited to, or deposited, in the Fund, before October 1, 2019, as provided for in section 1705(e)(6) of title 10, United States Code, as in effect on the day before such date.
							1011.Transparency of accounting firms used to support Department of Defense
 auditSection 1006 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)by striking For all contract actions and inserting (a) In general.—For all contract actions; and
 (2)by adding at the end the following new subsections  (b)Treatment of statementA statement setting forth the details of a disciplinary proceeding submitted pursuant to subsection (a), and the information contained in such a statement, shall be—
 (1)treated as confidential to the extent required by the court or agency in which the proceeding has occurred; and
 (2)treated in a manner consistent with any protections or privileges established by any other provision of Federal law..
						1012.Modification of required elements of annual reports on emergency and
 extraordinary expenses of the Department of DefenseParagraph (2) of section 127(d) of title 10, United States Code, is amended to read as follows:
						
 (2)Each report submitted under paragraph (1) shall include, for each individual expenditure covered by such report in an amount in excess of $100,000, the following:
 (A)A detailed description of the purpose of such expenditure. (B)The amount of such expenditure.
 (C)An identification of the approving authority for such expenditure. (D)A justification why other authorities available to the Department could not be used for such expenditure.
 (E)Any other matters the Secretary considers appropriate.. BCounterdrug Activities 1021.Modification of authority to support a unified counterdrug and counterterrorism campaign in Colombia (a)Organizations with respect to which assistance may be providedSubsection (a) of section 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1545), is further amended—
 (1)in paragraph (1), by striking organizations designated as and all that follows and inserting the Revolutionary Armed Forces of Colombia (FARC), the National Liberation Army (ELN), the United Self-Defense Forces of Colombia (AUC), and any covered organization that the Secretary of Defense, with the concurrence of the Secretary of State, determines poses a threat to the national security interests of the United States.;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following new paragraph (2):
								
 (2)For purposes of paragraph (1), a covered organization is any foreign terrorist organization, or other organization that is a non-state armed group, that—
 (A)promotes illicit economies; (B)employs violence to protect its interests;
 (C)has a military type structure, tactics, and weapons that provide it the ability to carry out large-scale violence;
 (D)challenges the security response capacity of Colombia; and (E)has the capability to control territory..
 (b)Notice on assistanceSuch section is further amended— (1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and
 (2)by inserting after subsection (d) the following new subsection (e):  (e)Notice on assistance with respect to covered organizations(1)Not later than 30 days before providing assistance pursuant to the authority in subsection (a) with respect to a covered organization, the Secretary of Defense shall submit to the appropriate committees of Congress a written notification of the intent to use such authority with respect to such organization, including the name of such organization, the characteristics of such organization, and threat posed by such organization.
 (2)In this subsection, the term appropriate committees of Congress means—
 (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives..
							1022.Extension of authority for joint task forces to provide support to law
					enforcement agencies conducting counter-terrorism
			 activities
 (a)ExtensionSubsection (b) of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 271 note) is amended by striking 2020 and inserting 2022.
 (b)Technical correctionsSubsection (e) of such section is amended—
 (1)in paragraph (1), by inserting a period at the end; and (2)by adding at the end the following paragraph (2):
								
 (2)For purposes of applying the definition of transnational organized crime under paragraph (1) to this section, the term illegal means, as it appears in such definition, includes the trafficking of money, human trafficking, illicit financial flows, illegal trade in natural resources and wildlife, trade in illegal drugs and weapons, and other forms of illegal means determined by the Secretary of Defense..
							1023.Sense of Congress regarding Department of Defense counterdrug activities in
 the transit zone and Caribbean basinIt is the sense of Congress that— (1)combating transnational criminal organizations and illicit narcotics trafficking across the transit zone and the Caribbean basin is critical to the national security of the United States;
 (2)the Department of Defense should work with the Department of Homeland Security, the Department of State, and other relevant Federal, State, local, and international partners to improve surveillance capabilities and maximize the effectiveness of counterdrug operations in the region; and
 (3)the Secretary of Defense should, to the greatest extent possible, ensure United States Northern Command and United States Southern Command have the necessary assets to support and increase counter-drug activities within their respective areas of operations in the transit zone and the Caribbean basin.
						1024.Assessment of impact of any planned or proposed border wall on volume of
					illegal narcotics
 (a)Assessment requiredThe Secretary of Defense, in consultation with the Secretary of Homeland Security, shall conduct an assessment of the impact that any planned or proposed border wall construction under section 284 or 2808 of title 10, United States Code, along the southern border of the United States would have on the volume of illegal narcotics entering the United States.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly submit to Congress a report on the assessment required by subsection (a).
						CNaval Vessels
					1031.Modification of authority to purchase vessels using funds in National
					Defense Sealift Fund
 (a)In generalSection 2218(f)(3)(E) of title 10, United States Code, is amended— (1)in clause (i), by striking ten new sealift vessels and inserting ten new vessels that are sealift vessels, auxiliary vessels, or a combination of such vessels; and
 (2)in clause (ii), by striking sealift. (b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2019, and shall apply with respect to fiscal years beginning on or after that date.
						1032.Use of National Defense Sealift Fund for procurement of two used
 vesselsPursuant to section 2218(f)(3) of title 10, United States Code, and using amounts authorized to be appropriated for Operation and Maintenance, Navy, for fiscal year 2020, the Secretary of the Navy shall seek to enter into a contract for the procurement of two used vessels.
					1033.Transportation by sea of supplies for the Armed Forces and Defense
 AgenciesSection 2631 of title 10, United States Code, is amended—
 (1)in the first sentence of subsection (a), by inserting or for a Defense Agency after Marine Corps; and
 (2)in subsection (b)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
 (B)by inserting after paragraph (1) the following new paragraph (2):  (2)Before entering into a contract for the transportation by sea of fuel products under this section, the Secretary shall provide a minimum variance of three days on the shipment date.; and
 (C)in paragraph (4), as redesignated by subparagraph (A), by striking the requirement described in paragraph (1) and insert a requirement under paragraph (1) or (2).
							1034.Senior Technical Authority for each naval vessel class
 (a)Senior Technical Authority for each class requiredChapter 863 of title 10, United States Code, is amended by inserting after section 8669a the following new section:
							
								8669b.Senior Technical Authority for each naval vessel class
									(a)Senior Technical Authority
 (1)Designation for each vessel class requiredThe Secretary of the Navy shall designate, in writing, a Senior Technical Authority for each class of naval vessels as follows:
 (A)In the case of a class of vessels which has received Milestone A approval, an approval to enter into technology maturation and risk reduction, or an approval to enter into a subsequent Department of Defense or Department of the Navy acquisition phase as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, not later than 30 days after such date of enactment.
 (B)In the case of any class of vessels which has not received any approval described in subparagraph (A) as of such date of enactment, at or before the first of such approvals.
 (2)Individuals eligible for designationEach individual designated as a Senior Technical Authority under paragraph (1) shall be an employee of the Navy in the Senior Executive Service in an organization of the Navy that—
 (A)possesses the technical expertise required to carry out the responsibilities specified in subsection (b); and
 (B)operates independently of chains-of-command for acquisition program management.
 (3)TermEach Senior Technical Authority shall be designated for a fixed term, not shorter than the time anticipated to establish demonstrated successful performance of the class of vessels concerned in accordance with its approved capabilities document, as determined by the Secretary at the time of designation.
 (4)Voluntary departureIf an individual designated as a Senior Technical Authority voluntarily departs the position before demonstrated successful performance of the class of vessels concerned, the Secretary shall designate, in writing, a replacement, and shall notify, in writing, the congressional defense committees not later than 90 days after such departure.
 (5)RemovalAn individual may be removed involuntarily from designation as a Senior Technical Authority only by the Secretary. Not later than 15 days after the involuntary removal of an individual from such designation, the Secretary shall notify, in writing, the congressional defense committees of the removal, including the reasons for the removal. Not later than 90 days after the involuntary removal, the Secretary shall designate, in writing, a replacement, and shall notify, in writing, the congressional defense committees of such designation.
 (6)Reassignment for mission needsSubject to paragraphs (4) and (5), the Secretary may reassign a Senior Technical Authority or remove an individual from designation as a Senior Technical Authority in furtherance of Department of the Navy mission needs.
 (b)Responsibilities and authorityEach Senior Technical Authority shall be responsible for, and have the authority to, establish, monitor, and approve technical standards, tools, and processes for the class of naval vessels for which designated under this section in conformance with applicable laws and Department of Defense and Department of the Navy policies, requirements, architectures, and standards.
									(c)Limitation on obligation of funds on lead vessel in vessel
						class
 (1)In generalOn or after January 1, 2021, funds authorized to be appropriated for Shipbuilding and Conversion, Navy or Other Procurement, Navy may not be obligated for the first time on the lead vessel in a class of naval vessels unless the Secretary of the Navy certifies as described in paragraph (2).
 (2)Certification elementsThe certification on a class of naval vessels described in this paragraph is a certification containing each of the following:
 (A)The name or names of the individual or individuals designated as the Senior Technical Authority for such class of vessels, and the qualifications and professional biography or biographies of the individual or individuals so designated.
 (B)A description by the Senior Technical Authority of the systems engineering, technology, and ship integration risks for such class of vessels.
 (C)The designation by the Senior Technical Authority of each critical hull, mechanical, electrical, propulsion, and combat system of such class of vessels, including systems relating to power generation, power distribution, and key operational mission areas.
 (D)The date on which the Senior Technical Authority approved the systems engineering, engineering development, and land-based engineering and testing plans for such class of vessels.
 (E)A description by the Senior Technical Authority of the key technical knowledge objectives and demonstrated system performance of each plan approved as described in subparagraph (D).
 (F)A determination by the Senior Technical Authority that such plans are sufficient to achieve thorough technical knowledge of critical systems of such class of vessels before the start of detail design and construction.
 (G)A determination by the Senior Technical Authority that actual execution of activities in support of such plans as of the date of the certification have been and continue to be effective and supportive of the acquisition schedule for such class of vessels.
 (H)A description by the Senior Technical Authority of other technology maturation and risk reduction efforts not included in such plans for such class of vessels taken as of the date of the certification.
 (I)A certification by the Senior Technical Authority that each critical system covered by subparagraph (C) has been demonstrated through testing of a prototype or identical component in its final form, fit, and function in a realistic environment.
 (J)A determination by the Secretary that the plans approved as described in subparagraph (D) are fully funded and will be fully funded in the future-years defense program for the fiscal year beginning in the year in which the certification is submitted.
 (K)A determination by the Secretary that the Senior Technical Authority will approve, in writing, the ship specification for such class of vessels before the request for proposals for detail design, construction, or both, as applicable, is released.
 (3)Deadline for submittal of certificationThe certification required by this subsection with respect to a class of naval vessels shall be submitted, in writing, to the congressional defense committees not fewer than 30 days before the Secretary obligates for the first time funds authorized to be appropriated for Shipbuilding and Conversion, Navy or Other Procurement, Navy for the lead vessel in such class of naval vessels.
 (d)DefinitionsIn this section: (1)The term class of naval vessels—
 (A)means any group of similar undersea or surface craft procured with Shipbuilding and Conversion, Navy or Other Procurement, Navy funds, including manned, unmanned, and optionally-manned craft; and
 (B)includes— (i)a substantially new class of craft (including craft procured using new start procurement); and
 (ii)a class of craft undergoing a significant incremental change in its existing class (such as a next flight of destroyers or next block of attack submarines).
 (2)The term future-years defense program has the meaning given that term in section 221 of this title.
 (3)The term Milestone A approval has the meaning given that term in section 2431a of this title..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 863 of such title is amended by inserting after the item relating to section 8669a the following new item:
							8669b. Senior Technical Authority for each naval
						vessel
							class..
						1035.Permanent authority for sustaining operational readiness of littoral combat
 ships on extended deploymentSection 8680(a)(2) of title 10, United States Code, is amended—
 (1)in subparagraph (C)(ii)— (A)by striking means preservation or corrosion control efforts and cleaning services and inserting means—; and
 (B)by adding at the end the following new subclauses:  (I)the effort required to provide housekeeping services throughout the ship;
 (II)the effort required to perform coating maintenance and repair to exterior and interior surfaces due to normal environmental conditions; and
 (III)the effort required to clean mechanical spaces, mission zones, and topside spaces.; and
 (2)by striking subparagraph (D). 1036.Formal training for shipboard system programs of record (a)In generalThe Secretary of the Navy shall ensure that there is formal training provided for any shipboard system that is a program of record on any Navy surface vessel.
						(b)Timline for implementation
 (1)Current programsIn the case of any shipboard system program of record that is in use as of the date of the enactment of this Act for which no formal training is available, the Secretary shall ensure that such training is available by not later than 12 months after the date of the enactment of this Act.
 (2)Future programsIn the case of any shipboard system program of record that is first accepted by the Government after the date of the enactment of this Act, the Secretary shall ensure that formal training is established for such program by not later than 12 months after the date on which the shipboard system program of record is first accepted by the Government.
 1037.Report on shipbuilder training and the defense industrial baseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Labor, shall submit to the Committee on Armed Services and the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Armed Services and the Committee on Education and Labor of the House of Representatives a report on shipbuilder training and hiring requirements necessary to achieve the Navy’s 30-year shipbuilding plan and to maintain the shipbuilding readiness of the defense industrial base. Such report shall include each of the following:
 (1)An analysis and estimate of the time and investment required for new shipbuilders to gain proficiency in particular shipbuilding occupational specialties, including detailed information about the occupational specialty requirements necessary for construction of naval surface ship and submarine classes to be included in the Navy’s 30-year shipbuilding plan.
 (2)An analysis of the age demographics and occupational experience level (measured in years of experience) of the shipbuilding defense industrial workforce.
 (3)An analysis of the potential time and investment challenges associated with developing and retaining shipbuilding skills in organizations that lack intermediate levels of shipbuilding experience.
 (4)Recommendations concerning how to address shipbuilder training during periods of demographic transition, including whether emerging technologies, such as augmented reality, may aid in new shipbuilder training.
 (5)Recommendations concerning how to encourage young adults to enter the defense shipbuilding industry and to develop the skills necessary to support the shipbuilding defense industrial base.
						1038.Use of competitive procedures for CVN–80 and CVN–81 dual aircraft carrier
 contractTo the extent practicable and unless otherwise required by law, the Secretary of the Navy shall ensure that competitive procedures are used with respect to any task order or delivery order issued under a dual aircraft carrier contract relating to the CVN–80 and CVN–81.
					1039.Report on expanding naval vessel maintenance
 (a)Report requiredNot later than May 1, 2020, the Secretary of the Navy shall submit to the congressional defense committees a report on the feasibility and advisability of allowing maintenance to be performed on a naval vessel at a shipyard other than a homeport shipyard of the vessel.
 (b)ElementsThe report required under subsection (a) shall include the following: (1)An assessment of the ability of homeport shipyards to meet the current naval vessel maintenance demands.
 (2)An assessment of the ability of homeport shipyards to meet the naval vessel maintenance demands of the force structure assessment requirement of the Navy for a 355-ship navy.
 (3)An assessment of the ability of non-homeport firms to augment repair work at homeport shipyards, including an assessment of the following:
 (A)The capability and proficiency of shipyards in the Great Lakes, Gulf Coast, East Coast, West Coast, and Alaska regions to perform technical repair work on naval vessels at locations other than their homeports.
 (B)The improvements to the capability and capacity of shipyards in the Great Lakes, Gulf Coast, East Coast, West Coast, and Alaska regions that would be required to enable performance of technical repair work on naval vessels at locations other than their homeports.
 (C)The types of naval vessels (such as noncombatant vessels or vessels that only need limited periods of time in shipyards) best suited for repair work performed by shipyards in locations other than their homeports.
 (D)The potential benefits to fleet readiness of expanding shipyard repair work to include shipyards not located at the homeports of naval vessels.
 (E)The ability of non-homeport firms to maintain surge capacity when homeport shipyards lack the capacity or capability to meet homeport requirements.
 (4)An assessment of the potential benefits of expanding repair work for naval vessels to shipyards not eligible for short-term work in accordance with section 8669a(c) of title 10, United States Code.
 (5)Such other related matters as the Secretary of the Navy considers appropriate.
							(c)Rules of construction
							(1)Requirements relating to construction of combatant and escort vessels and
 assignment of vessel projectsNothing in this section may be construed to override the requirements of section 8669a of title 10, United States Code.
 (2)No funding for shipyards of non-homeport firmsNothing in this section may be construed to authorize funding for shipyards of non-homeport firms.
 (d)DefinitionsIn this section: (1)Homeport shipyardThe term homeport shipyard means a shipyard associated with a firm capable of being awarded short-term work at the homeport of a naval vessel in accordance with section 8669a(c) of title 10, United States Code.
 (2)Short-term workThe term short-term work has the meaning given that term in section 8669a(c)(4) of such title.
							DCounterterrorism
 1041.Modification of support of special operations to combat terrorismSection 127e of title 10, United States Code, is amended—
 (1)in subsection (a), by inserting authorized before ongoing; and
 (2)in subsection (d)(2)— (A)in subparagraph (A), by inserting and a description of the authorized ongoing operation before the period at the end;
 (B)by redesignating subparagraph (C) as subparagraph (D); (C)by striking subparagraphs (B) and inserting the following new subparagraphs after subparagraph (A):
								
 (B)A description of the foreign forces, irregular forces, groups, or individuals engaged in supporting or facilitating the authorized ongoing operation who will receive support provided under this section.
 (C)A detailed description of the support provided or to be provided to the recipient.; and
 (D)by adding at the end the following new subparagraphs:  (E)A detailed description of the legal and operational authorities related to the authorized ongoing operation, including relevant execute orders issued by the Secretary of Defense and combatant commanders related to the authorized ongoing operation, including an identification of operational activities United States Special Operations Forces are authorized to conduct under such execute orders.
 (F)The duration for which the support is expected to be provided and an identification of the timeframe in which the provision of support will be reviewed by the combatant commander for a determination regarding the necessity of continuation of support..
							1042.Extension of prohibition on use of funds
					for transfer or release of individuals detained at United
			 States Naval Station,
 Guantanamo Bay, Cuba, to certain countriesSection 1035 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking December 31, 2019 and inserting December 31, 2020.
					1043.Extension of prohibition on use of funds
					for transfer or release of individuals detained at United
			 States Naval Station,
 Guantanamo Bay, Cuba, to the United StatesSection 1033 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking December 31, 2019 and inserting December 31, 2020.
					1044.Extension of prohibition on use of funds
					to construct or modify facilities in the United States to
			 house detainees
					transferred from United States Naval Station, Guantanamo
 Bay, CubaSection 1034(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking December 31, 2019 and inserting December 31, 2020.
					1045.Extension of prohibition on use of funds
					to close or relinquish control of United States Naval
			 Station, Guantanamo Bay,
 CubaSection 1036 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1551), as amended by section 1032 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1953), is further amended by striking or 2019 and inserting , 2019, or 2020.
					1046.Chief Medical Officer at United States
					Naval Station, Guantanamo Bay, Cuba
						(a)Chief Medical Officer
 (1)In generalThere shall be at United States Naval Station, Guantanamo Bay, Cuba, a Chief Medical Officer of United States Naval Station, Guantanamo Bay (in this section referred to as the Chief Medical Officer).
 (2)GradeThe individual serving as Chief Medical Officer shall be an officer of the Armed Forces who holds a grade not below the grade of colonel, or captain in the Navy.
 (3)Chain of commandNotwithstanding sections 162 and 164 of title 10, United States Code, the Chief Medical Officer shall be assigned and report to the Assistant Secretary of Defense for Health Affairs, with duty at United States Naval Station, Guantanamo Bay, Cuba, in the performance of duties and the exercise of powers of the Chief Medical Officer under this section.
							(b)Duties
 (1)In generalThe Chief Medical Officer shall oversee the provision of medical care to individuals detained at Guantanamo.
 (2)Quality of careThe Chief Medical Officer shall ensure that medical care provided as described in paragraph (1) meets applicable standards of care.
							(c)Powers
 (1)In generalThe Chief Medical Officer shall make medical determinations relating to medical care for individuals detained at Guantanamo, including—
 (A)decisions regarding assessment, diagnosis, and treatment; and
 (B)determinations concerning medical accommodations to living conditions and operating procedures for detention facilities.
								(2)Resolution of declination to follow
 determinationsIf the commander of Joint Task Force Guantanamo or the Commander of United States Southern Command declines to follow a determination of the Chief Medical Officer under paragraph (1), the matter covered by such determination shall be resolved by the Assistant Secretary of Defense for Health Affairs, in consultation with the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, not later than seven days after receipt by both Assistant Secretaries of written notification of the matter from the Chief Medical Officer.
 (3)Security clearancesThe appropriate departments or agencies of the Federal Government shall, to the extent practicable in accordance with existing procedures and requirements, process expeditiously any application and adjudication for a security clearance required by the Chief Medical Officer to carry out the Chief Medical Officer's duties and powers under this section.
							(d)Access to individuals, information, and
					assistance
 (1)In generalThe Chief Medical Officer may secure directly from the Department of Defense access to any individual, information, or assistance that the Chief Medical Officer considers necessary to enable the Chief Medical Officer to carry out this section, including full access to the following:
 (A)Any individual detained at Guantanamo.
 (B)Any medical records of any individual detained at Guantanamo.
 (C)Medical professionals of the Department who are working, or have worked, at United States Naval Station, Guantanamo Bay.
 (2)Access upon requestUpon request of the Chief Medical Officer, the Department shall make available to the Chief Medical Officer on an expeditious basis access to individuals, information, and assistance as described in paragraph (1).
							(3)Lack of expeditious
 availabilityIf access to individuals, information, or assistance is not made available to the Chief Medical Officer upon request on an expeditious basis as required by paragraph (2), the Chief Medical Officer shall notify the Assistant Secretary of Defense for Health Affairs and the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, who shall take actions to resolve the matter expeditiously.
 (e)DefinitionsIn this section: (1)Individual detained at Guantanamo definedThe term individual detained at Guantanamo means an individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (A)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or a member of the Armed Forces of the United States; and
 (B)is— (i)in the custody or under the control of the Department of Defense; or
 (ii)otherwise detained at United States Naval Station, Guantanamo Bay.
 (2)Medical careThe term medical care means physical and mental health care.
 (3)Standard of careThe term standard of care means evaluation and treatment that is accepted by medical experts and reflected in peer-reviewed medical literature as the appropriate medical approach for a condition, symptoms, illness, or disease and that is widely used by healthcare professionals.
							1047.Independent assessment on gender and countering violent extremism
 (a)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall seek to enter into a contract with a nonprofit entity or a federally funded research and development center independent of the Department of Defense and the Department of State to conduct research and analysis on the relationship between gender and violent extremism.
 (b)ElementsThe research and analysis conducted under subsection (a) shall include consideration of the following:
 (1)The probable causes and historical trends of women’s participation in violent extremist organizations.
 (2)Potential ways in which women’s participation in violent extremism is likely to change in the near- and medium-term.
 (3)The relationship between violent extremism and each of the following: (A)Gender-based violence, abduction, and human trafficking.
 (B)The perceived role or value of women at the community level, including with respect to property and inheritance rights and bride-price and dowry.
 (C)Community opinions of killing or harming of women. (D)Violations of girls’ rights, including child, early, and forced marriage and access to education.
 (4)Ways for the Department of Defense to engage and support women and girls who are vulnerable to extremist behavior and activities as a means to counter violent extremism and terrorism.
 (c)UtilizationThe Secretary of Defense and the Secretary of State shall utilize the results of the research and analysis conducted under subsection (a) to inform the strategic and operational objectives of the geographic combatant command, where appropriate. Such utilization shall be in accordance with the Women, Peace, and Security Act of 2017 (Public Law 115–68; 22 U.S.C. 2152j et seq.).
						(d)Reports
 (1)In generalNot later than 270 days after the date of the enactment of this Act, the nonprofit entity or federally funded research and development center with which the Secretary of Defense enters into the contract under subsection (a) shall submit to the Secretary of Defense and Secretary of State a report on the results of the research and analysis required by subsection (a).
 (2)Submission to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees each of the following:
 (A)A copy of the report submitted under paragraph (1) without change.
 (B)Any comments, changes, recommendations, or other information provided by the Secretary of Defense and the Secretary of State relating to the research and analysis required by subsection (a) and contained in such report.
 (3)Appropriate congressional committeesIn this paragraph, the term appropriate congressional committees means—
 (A)the congressional defense committees;
 (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives; and
 (C)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
								EMiscellaneous Authorities and Limitations
					1051.Scheduling of Department of Defense executive aircraft controlled by
					Secretaries of military departments
 (a)In generalChapter 2 of title 10, United States Code, is amended by adding at the end the following new section:
							
								120.Department of Defense executive aircraft controlled by Secretaries of
						military departments
 (a)In generalThe Secretary of Defense shall ensure that the Chief of the Air Force Special Air Mission Office is given the responsibility for coordination of scheduling all Department of Defense executive aircraft controlled by the Secretaries of the military departments in order to support required use travelers.
 (b)Responsibilities(1)Not later than 180 days after the date of the enactment of this section, the Secretary of each of the military departments shall execute a memorandum of understanding with the Air Force Special Air Mission Office regarding oversight and management of executive aircraft controlled by that military department.
 (2)The Secretary of Defense shall be responsible for prioritizing travel when requests exceed available executive airlift capability.
 (3)The Secretary of a military department shall maintain overall authority for scheduling the required use travelers of that military department on executive aircraft controlled by the Secretary. When an executive aircraft controlled by the Secretary of a military department is not supporting required use travelers of that military department, the Secretary of the military department shall make such executive aircraft available for scheduling of other required use travelers.
 (c)Limitations(1)The Secretary of Defense may not establish a new command and control organization to support aircraft.
 (2)No executive aircraft controlled by the Secretary of a military department may be permanently stationed at any location without a required use traveler without the approval of the Secretary of Defense.
 (d)DefinitionsIn this section: (1)The term required use traveler has the meaning given such term in Department of Defense directive 4500.56, as in effect on the date of the enactment of this section.
 (2)The term executive aircraft has the meaning given such term in Department of Defense directive 4500.43, as in effect on the date of the enactment of this section..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
							120. Department of Defense executive aircraft
						controlled by Secretaries of military
							departments..
						1052.Explosive ordnance defense disposal program
 (a)Roles, responsibilities, and authoritiesSubsection (b) of section 2284 of title 10, United States Code, is amended—
 (1)by redesignating paragraph (2) as paragraph (3); (2)in paragraph (1)—
 (A)in subparagraph (A), by inserting and after the semicolon; (B)by redesignating subparagraph (B) as paragraph (2), moving it to appear after paragraph (1), and adjusting the margins accordingly;
 (C)by redesignating subparagraph (C) as subparagraph (B); (D)in subparagraph (B), as so redesignated—
 (i)by striking joint program executive officer who and inserting training and technology program that;
 (ii)by inserting , provides common individual training, after explosive ordnance disposal;
 (iii)by striking and procurement; (iv)by inserting for common tools after activities;
 (v)by striking and combatant commands; and (E)by striking subparagraphs (D) and (E);
 (3)in paragraph (2), as redesignated by paragraph (2)(B) of this subsection, by inserting (A) after paragraph (1);
 (4)in paragraph (3), as redesignated by paragraph (1) of this subsection, by striking such as weapon systems, manned and unmanned vehicles and platforms, cyber and communication equipment, and the integration of explosive ordnance disposal sets, kits and outfits and explosive ordnance disposal tools, equipment, sets, kits, and outfits developed by the department. and inserting ; and; and
 (5)by adding at the end the following new paragraph:  (4)the Secretary of the Army shall designate an Army explosive ordnance disposal-qualified general officer to serve as the co-chair of the Department of Defense explosive ordnance disposal defense program..
 (b)DefinitionsSuch section is further amended by adding at the end the following new subsection:
							
 (d)DefinitionsIn this section: (1)The term explosive ordnance has the meaning given such term in section 283(d) of this title.
 (2)The term explosive ordnance disposal means the detection, identification, on-site evaluation, rendering safe, exploitation, recovery, and final disposal of explosive ordnance..
						1053.Technical correction and extension of reporting requirement regarding
					enhancement of information sharing and coordination of
			 military training between
 Department of Homeland Security and Department of DefenseSection 1014 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended—
 (1)by striking section 371 of title 10, United States Code each place it appears and inserting section 271 of title 10, United States Code; and
 (2)in subsection (d)(3) by striking January 31, 2020 and inserting December 31, 2022.
 1054.Notification on the provision of defense sensitive supportSection 1055(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 113 note) is amended—
 (1)in paragraph (2)— (A)by redesignating subparagraph (C) as subparagraph (E); and
 (B)by inserting after subparagraph (B) the following new subparagraphs:  (C)A description of the required duration of the support.
 (D)A description of the initial costs for the support.; and (2)by adding at the end the following new paragraph:
							
 (5)Sustainment costsIf the Secretary determines that sustainment costs will be incurred as a result of the provision of defense sensitive support, the Secretary, not later than 15 days after the initial provision of such support, shall certify to the congressional defense committees (and the congressional intelligence committees with respect to matters relating to members of the intelligence community) that such sustainment costs will not interfere with the ability of the Department to execute operations, accomplish mission objectives, and maintain readiness..
						1055.Revision to authorities relating to mail service for members of the Armed
					Forces and Department of Defense civilians overseas
 (a)Eligibility for free mailSection 3401(a) of title 39, United States Code, is amended to read as follows:
							
 (a)(1)First-class letter mail having the character of personal correspondence shall be carried, at no cost to the sender, in the manner provided by this section, when mailed by an eligible individual described in paragraph (2) and addressed to a place within the delivery limits of a United States post office, if—
 (A)such letter mail is mailed by the eligible individual at an Armed Forces post office established in an overseas area designated by the President, where the Armed Forces of the United States are deployed for a contingency operation as determined by the Secretary of Defense; or
 (B)the eligible individual is hospitalized as a result of disease or injury incurred as a result of service in an overseas area designated by the President under subparagraph (A).
 (2)An eligible individual described in this paragraph is— (A)a member of the Armed Forces of the United States on active duty, as defined in section 101 of title 10; or
 (B)a civilian employee of the Department of Defense or a military department who is providing support to military operations..
 (b)Surface shipment of mail authorizedSection 3401 of title 39, United States Code, is amended— (1)by striking subsection (c);
 (2)by redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f), respectively; and
 (3)by amending subsection (b) to read as follows:  (b)There shall be transported by surface or air, consistent with the service purchased by the mailer, between Armed Forces post offices or from an Armed Forces post office to a point of entry into the United States, the following categories of mail matter which are mailed at any such Armed Forces post office:
 (1)Letter mail communications having the character of personal correspondence.
 (2)Any parcel exceeding 1 pound in weight but less than 70 pounds in weight and less than 130 inches in length and girth combined.
 (3)Publications published not less frequently than once per week and featuring principally current news of interest to members of the Armed Forces of the United States and the general public..
							(c)Technical and conforming amendments
 (1)Section 3401 of title 39, United States Code, is amended in the section heading by striking and of friendly foreign nations.
 (2)The table of sections for chapter 34 of title 39, United States Code, is amended by striking the item relating to section 3401 and inserting the following:
								3401. Mailing privileges of members of Armed Forces
						of the United
							States..
							1056.Access to and use of military post offices by United States citizens
					employed overseas by the North Atlantic Treaty Organization
			 who perform
					functions in support of military operations of the Armed
 ForcesSection 406 of title 39, United States Code, is amended by adding at the end the following:
						
 (c)(1)The Secretary of Defense may authorize the use of a post office established under subsection (a) in a location outside the United States by citizens of the United States—
 (A)who— (i)are employed by the North Atlantic Treaty Organization; and
 (ii)perform functions in support of the Armed Forces of the United States; and
 (B)if the Secretary makes a written determination that such use is— (i)in the best interests of the Department of Defense; and
 (ii)otherwise authorized by applicable host nation law or agreement. (2)No funds may be obligated or expended to establish, maintain, or expand a post office established under subsection (a) for the purpose of use described in paragraph (1) of this subsection..
					1057.Expenditure of funds for Department of Defense intelligence and
					counterintelligence activities
 (a)In generalSubject to subsections (b) and (c), the Secretary of Defense may expend amounts made available for the Military Intelligence Program for any of fiscal years 2020 through 2025 for intelligence and counterintelligence activities for any purpose the Secretary determines to be proper with regard to intelligence and counterintelligence objects of a confidential, extraordinary, or emergency nature. Such a determination is final and conclusive upon the accounting officers of the United States.
 (b)Limitation on amountThe Secretary of Defense may not expend more than five percent of the amounts described in subsection (a) for any fiscal year for objects described in that subsection unless—
 (1)the Secretary notifies the congressional defense committees and the congressional intelligence committees of the intent to expend the amounts and purpose of the expenditure; and
 (2)30 days have elapsed from the date on which the Secretary provides the notice described in paragraph (1).
 (c)CertificationFor each expenditure of funds under this section, the Secretary shall certify that such expenditure was made for an object of a confidential, extraordinary, or emergency nature.
 (d)ReportNot later than December 31 of each of 2020 through 2025, the Secretary of Defense shall submit to the congressional defense committees and the congressional intelligence committees a report on expenditures made under this section during the fiscal year preceding the year in which the report is submitted. Each such report shall include, for each expenditure under this section during the fiscal year covered by the report, a description, the purpose, the program element, and the certification required under section (c).
 (e)Limitation on delegationsThe Secretary of Defense may not delegate the authority under this section with respect to any expenditure in excess of $100,000.
 (f)Congressional intelligence committees definedIn this section, the term congressional intelligence committees means—
 (1)the Select Committee on Intelligence of the Senate; and
 (2)the Permanent Select Committee on Intelligence of the House of Representatives.
							1058.Limitation on use of funds for the inactivation of Army watercraft
 unitsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 may be obligated or expended for the inactivation of any Army watercraft unit until the Secretary of Defense submits to Congress certification that—
 (1)the Secretary has completed the Army Watercraft Requirements Review; and
 (2)the Secretary has entered into a contract with a federally funded research and development corporation for the review of the ability of the Army to meet the watercraft requirements of the combatant commanders and the effects on preparedness to provide support to States and territories in connection with natural disasters, threats, and emergencies.
						XICivilian Personnel MattersSubtitle
						A—General ProvisionsSec. 1101. Defense Advanced Research Projects Agency personnel management
						authority.Sec. 1102. Report on the probationary period for Department of Defense
						employees.Sec. 1103. Civilian personnel management.Sec. 1104. One-year extension of temporary authority to grant allowances,
						benefits, and gratuities to civilian personnel on
			 official duty in a combat
						zone.Sec. 1105. One-year extension of authority to waive annual limitation on
						premium pay and aggregate limitation on pay for
			 Federal civilian employees
						working overseas.Sec. 1106. Performance of civilian functions by military
						personnel.Sec. 1107. Extension of direct hire authority for domestic industrial base
						facilities and Major Range and Test Facilities
			 Base.Sec. 1108. Authority to provide additional allowances and benefits for
						certain Defense Clandestine Service employees.Sec. 1109. Modification of direct hire authorities for the Department of
						Defense.Sec. 1110. Designating certain FEHBP and FEGLI services provided by Federal
						employees as excepted services under the
			 Anti-Deficiency Act.Sec. 1111. Continuing supplemental dental and vision benefits and long-term
						care insurance coverage during a Government
			 shutdown.Sec. 1112. Limitation on transfer of Office of Personnel
						Management.Sec. 1113. Assessment of Accelerated Promotion Program
						suspension.Sec. 1114. Reimbursement for Federal, State, and local income taxes
						incurred during travel, transportation, and
			 relocation.Sec. 1115. Clarification of limitation on expedited hiring authority for
						post-secondary students.Sec. 1116. Modification of temporary assignments of Department of Defense
						employees to a private-sector organization.Sec. 1117. Extension of authority for part-time reemployment.Subtitle
						B—Fair Chance ActSec. 1121. Short title.Sec. 1122. Prohibition on criminal history inquiries prior to conditional
						offer for Federal employment.Sec. 1123. Prohibition on criminal history inquiries by contractors prior
						to conditional offer.Sec. 1124. Report on employment of individuals formerly incarcerated in
						Federal prisons.Subtitle
						C—ATC Hiring ReformSec. 1131. Short title; definition.Sec. 1132. Hiring of air traffic control specialists.Sec. 1133. Ensuring hiring preference for applicants with experience at an
						air traffic control facility of the National Guard.Sec. 1134. FAA reports on air traffic controller hiring and
						training.Sec. 1135. DOT Inspector General review and report.
				AGeneral Provisions
					1101.Defense Advanced Research Projects Agency personnel management
 authoritySection 1599h(b)(1)(B) of title 10, United States Code, is amended by striking 100 positions and inserting 140 positions.
					1102.Report on the probationary period for Department of Defense
					employees
 (a)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall—
 (1)conduct an independent review on the probationary periods applicable to Department of Defense employees under section 1599e of title 10, United States Code; and
 (2)submit a report on such review to the Committees on Armed Services and Oversight and Reform of the House of Representatives and the Committees on Armed Services and Homeland Security and Governmental Affairs of the Senate.
 (b)ContentsThe review and report under subsection (a) shall cover the period beginning on the date of the enactment of such section 1599e and ending on December 31, 2018, and include the following:
 (1)An assessment and identification of the demographics of each Department of Defense employee who, during such period, was on a probationary period and who was removed from the civil service, subject to any disciplinary action (up to and including removal), or who filed a claim or appeal with the Office of Special Counsel or the Equal Employment Opportunity Commission.
 (2)A statistical assessment of the distribution patterns with respect to any removal from the civil service during such period of, or any disciplinary action (up to and including a removal) taken during such period against, any Department employee while the employee was on a probationary period.
 (3)An analysis of the best practices and abuses of discretion by supervisors and managers of the Department with respect to probationary periods.
 (4)An assessment of the utility of the probationary period prescribed by such section 1599e on the successful recruitment, retention, and professional development of civilian employees of the Department, including any recommendation for regulatory or statutory changes the Secretary determines to be appropriate.
 (5)A discussion of the cases where the Department made a determination to remove a Department employee during the second year of such employee’s probationary period.
 (6)A summary of how the Department has implemented the authority provided in such section 1599e with respect to probationary periods, including the number, and a demographic summary, of each Department employee removed from the civil service, subject to any disciplinary action (up to and including removal), or who filed a claim or appeal with the Office of Special Counsel or the Equal Employment Opportunity Commission during the second year of any such employee’s probationary period.
 (c)ConsultationThe analysis and recommendations in the report required under subsection (a) shall be prepared in consultation with Department of Defense employees and managers, labor organizations representing such employees, staff of the Office of Special Counsel and the Equal Employment Opportunity Commission, and attorneys representing Department employees in wrongful termination actions.
 1103.Civilian personnel managementSection 129 of title 10, United States Code, is amended—
 (1)in subsection (a)— (A)in the first sentence, by striking each fiscal year and inserting each fiscal year primarily; and
 (B)in the second sentence— (i)by striking Any and inserting The management of such personnel in any fiscal year shall not be subject solely to any; and
 (ii)by striking shall be developed and all that follows through changed circumstances; and
 (2)in subsection (c)(2)— (A)in each of subparagraphs (A) and (B), by inserting and associated cost after each instance of projected size; and
 (B)in subparagraph (B), by striking that have been taken and all that follows through the period and inserting to reduce the overall costs of the total force of military, civilian, and contract workforces..
							1104.One-year extension of temporary authority to grant allowances, benefits, and
					gratuities to civilian personnel on official duty in a
 combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1115 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking 2020 and inserting 2021.
					1105.One-year extension of authority to waive
					annual limitation on premium pay and aggregate limitation
			 on pay for Federal
 civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1104(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2001), is further amended by striking through 2019 and inserting through 2020.
 1106.Performance of civilian functions by military personnelSubparagraph (B) of paragraph (1) of subsection (g) of section 129a of title 10, United States Code, is amended to read as follows:
						
 (B)such functions may be performed by military personnel for a period that does not exceed one year if the Secretary of the military department concerned determines that—
 (i)the performance of such functions by military personnel is required to address critical staffing needs resulting from a reduction in personnel or budgetary resources by reason of an Act of Congress; and
 (ii)the military department concerned is in compliance with the policies, procedures, and analysis required by this section and section 129 of this title..
					1107.Extension of direct hire authority for domestic industrial base facilities
					and Major Range and Test Facilities Base
 (a)In generalSubsection (a) of section 1125 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by subsection (a) of section 1102 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), is further amended by striking through 2021, and inserting through 2025,.
 (b)BriefingSubsection (b) of such section 1102 is amended by striking fiscal years 2019 and 2021 and inserting fiscal years 2019 through 2025.
						1108.Authority to provide additional allowances and benefits for certain Defense
 Clandestine Service employeesSection 1603 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
							(c)Additional allowances and benefits for certain employees of the defense
 clandestine service(1)Beginning on the date on which the Secretary of Defense submits the report under paragraph (3)(A), in addition to the authority to provide compensation under subsection (a), the Secretary may provide a covered employee allowances and benefits under paragraph (1) of section 9904 of title 5 without regard to the limitations in that section—
 (A)that the employee be assigned to activities outside the United States; or
 (B)that the activities to which the employee is assigned be in support of Department of Defense activities abroad.
 (2)The Secretary may not provide allowances and benefits under paragraph (1) to more than 125 covered employees per year.
 (3)(A)The Secretary shall submit to the appropriate congressional committees a report containing a strategy addressing the mission of the Defense Clandestine Service during the period covered by the most recent future-years defense program submitted under section 221 of this title, including—
 (i)how such mission will evolve during such period; (ii)how the authority provided by paragraph (1) will assist the Secretary in carrying out such mission; and
 (iii)an implementation plan for carrying out paragraph (1), including a projection of how much the amount of the allowances and benefits provided under such paragraph compare with the amount of the allowances and benefits provided before the date of the report.
 (B)Not later than December 31, 2020, and each year thereafter, the Secretary shall submit to the appropriate congressional committees a report, with respect to the fiscal year preceding the date on which the report is submitted—
 (i)identifying the number of covered employees for whom the Secretary provided allowances and benefits under paragraph (1); and
 (ii)evaluating the efficacy of such allowances and benefits in enabling the execution of the objectives of the Defense Intelligence Agency.
 (C)The reports under subparagraphs (A) and (B) may be submitted in classified form.
 (4)In this subsection: (A)The term appropriate congressional committees means—
 (i)the congressional defense committees; and (ii)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
 (B)The term covered employee means an employee in a defense intelligence position who is assigned to the Defense Clandestine Service at a location in the United States that the Secretary determines has living costs equal to or higher than the District of Columbia..
					1109.Modification of direct hire authorities for the Department of
					Defense
 (a)In generalSection 9905 of title 5, United States Code, is amended—
 (1)in subsection (a)— (A)by amending paragraph (2) to read as follows:
									
 (2)Any cyber workforce position.; and (B)by adding afer paragraph (4) the following:
									
 (5)Any scientific, technical, engineering, or mathematics positions, including technicians, within the defense acquisition workforce, or any category of acquisition positions within the Department designated by the Secretary as a shortage or critical need category.
 (6)Any scientific, technical, engineering, or mathematics position, except any such position within any defense Scientific and Technology Reinvention Laboratory, for which a qualified candidate is required to possess a bachelor’s degree or an advanced degree, or for which a veteran candidate is being considered.
 (7)Any category of medical or health professional positions within the Department designated by the Secretary as a shortage category or critical need occupation.
 (8)Any childcare services position for which there is a critical hiring need and a shortage of childcare providers.
 (9)Any financial management, accounting, auditing, actuarial, cost estimation, operational research, or business or business administration position for which a qualified candidate is required to possess a finance, accounting, management or actuarial science degree or a related degree, or a related degree of equivalent experience.
 (10)Any position, as determined by the Secretary, for the purpose of assisting and facilitating the efforts of the Department in business transformation and management innovation.; and
 (2)by striking subsection (b) and inserting the following:  (b)Sunset (1)In generalExcept as provided in paragraph (2), effective on September 30, 2025, the authority provided under subsection (a) shall expire.
 (2)ExceptionParagraph (1) shall not apply to the authority provided under subsection (a) to make appointments to positions described under paragraph (5) of such subsection.
 (c)Suspension of other hiring authoritiesDuring the period beginning on the effective date of the regulations issued to carry out the hiring authority with respect to positions described in paragraphs (5) through (10) of subsection (a) and ending on the date described in subsection (b)(1), the Secretary of Defense may not exercise or otherwise use any hiring authority provided under the following provisions of law:
 (1)Sections 1599c(a)(2) and 1705(h) of title 10. (2)Sections 1112 and 1113 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1033).
 (3)Sections 1110 and 1643(a)(3) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2450 and 2602).
 (4)Sections 559 and 1101 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1406 and 1627)..
							(b)Report
 (1)In generalNot later than February 1, 2021, the Secretary of Defense, in coordination with the Director of the Office of Personnel Management, shall provide for the conduct of an independent review and report to the congressional defense committees and the Committee on Oversight and Reform of the House of Representatives.
 (2)ContentsThe report required under paragraph (1) shall— (A)assess and identify steps that could be taken to improve the competitive hiring process at the Department and ensure that direct hiring is conducted in a manner consistent with ensuring a merit based civil service and a diverse workforce in the Department and the rest of the Federal Government; and
 (B)consider the feasibility and desirability of using cohort hiring, or hiring talent pools, instead of conducting all hiring on a position-by-position basis.
 (3)ConsultationThe analysis and recommendations in the report required under paragraph (1) shall be prepared in consultation with all stakeholders, public sector unions, hiring managers, career agency, and Office of Personnel Management personnel specialists, and after a survey of public sector employees and job applicants.
							1110.Designating certain FEHBP and FEGLI services provided by Federal employees
					as excepted services under the Anti-Deficiency Act
 (a)FEHBPSection 8905 of title 5, United States Code, is amended by adding at the end the following:
							
 (i)Any services by an officer or employee under this chapter relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled, shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..
 (b)FEGLISection 8702 of title 5, United States Code, is amended by adding at the end the following:
							
 (d)Any services by an officer or employee under this chapter relating to benefits under this chapter shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..
						(c)Regulations
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Office of Personnel Management shall prescribe regulations to carry out the amendments made by subsections (a) and (b).
 (2)Pay status for furloughed employeesThe regulations prescribed under paragraph (1) for the amendments made by subsection (a) shall provide that an employee furloughed as result of a lapse in appropriations shall, during such lapse, be deemed to be in a pay status for purposes of enrolling or changing the enrollment (as the case may be) of that employee under chapter 89 of title 5, United States Code.
 (d)ApplicationThe amendments made by subsection (a) and (b) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.
						1111.Continuing supplemental dental and vision benefits and long-term care
					insurance coverage during a Government shutdown
 (a)In generalTitle 5, United States Code, is amended—
 (1)in section 8956, by adding at the end the following:  (d)Coverage under a dental benefits plan under this chapter for any employee or a covered TRICARE-eligible individual enrolled in such a plan and who, as a result of a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse.; 
 (2)in section 8986, by adding at the end the following:
								
 (d)Coverage under a vision benefits plan under this chapter for any employee or a covered TRICARE-eligible individual enrolled in such a plan and who, as a result of a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse.; and
 (3)in section 9003, by adding at the end the following:  (e)Effect of Government shutdownCoverage under a master contract under this chapter for long-term care insurance for an employee or member of the uniformed services enrolled under such contract and who, due to a lapse in appropriations, is furloughed or excepted from furlough and working without pay shall continue during such lapse and may not be cancelled as a result of nonpayment of premiums or other periodic charges due to such lapse..
							(b)Regulations
 (1)In generalConsistent with paragraph (2), the Director of the Office of Personnel Management shall prescribe regulations under which premiums for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, (as amended by subsection (a)) that are unpaid by an employee, a covered TRICARE-eligible individual, or a member of the uniformed services (as the case may be), as a result of that employee, covered TRICARE-eligible individual, or member being furloughed or excepted from furlough and working without pay as a result of a lapse in appropriations, are paid to the applicable carrier from back pay made available to the employee or member as soon as practicable upon the end of such lapse.
 (2)Long-term care premiums from source other than backpayThe regulations promulgated under paragraph (1) for the amendments made by subsection (a)(3) may provide, with respect to any individual who elected under section 9004(d) of title 5, United States Code, to pay premiums directly to the carrier, that such individual may continue to pay premiums pursuant to such election instead of from back pay made available to such individual.
 (c)ApplicationThe amendments made by subsection (a) shall apply to any contract for supplemental dental, supplemental vision, or long-term care insurance under chapter 89A, 89B, or 90 (respectively) of title 5, United States Code, entered into before, on, or after the date of enactment of this Act.
						1112.Limitation on transfer of Office of Personnel Management
 (a)In generalNo person may assign, transfer, transition, merge, or consolidate any function, responsibility, authority, service, system, or program that is assigned in law to the Office of Personnel Management to or with the General Services Administration, the Office of Management and Budget, or the Executive Office of the President, until on or after the date that is 180 days after the date on which the report required by subsection (c) is submitted to the appropriate committees of Congress, and subject to the enactment of any legislation required.
						(b)Independent study and report
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Personnel Management (in this section referred to as the Director) shall contract with the National Academy of Public Administration (in this section referred to as the Academy) to conduct a study addressing each of the elements set forth in paragraph (3) and to report the findings and recommendations derived from such study.
 (2)DeadlineNot later than one year after the date the contract required by paragraph (1) is entered into, the Academy shall submit the report prepared under such contract to the Director and the appropriate committees of Congress.
 (3)RequirementsThe study and report required by paragraph (1) and (2) shall include a comprehensive assessment and analysis of—
 (A)the statutory mandates assigned to the Office of Personnel Management and the challenges associated with the Office’s execution of those mandates;
 (B)the non-statutory functions, responsibilities, authorities, services, systems, and programs performed or executed by the Office of Personnel Management; the Office’s justification for carrying out such functions, responsibilities, authorities, services, systems, and programs; and the challenges associated with the Office’s execution of same;
 (C)the means, options, and recommended courses of action for addressing the challenges identified pursuant to subparagraphs (A) and (B), including an analysis of the benefits, costs, and feasibility of each option and the effect of each on labor-management agreements;
 (D)a timetable for the implementation of options and recommended courses of action identified pursuant to subparagraph (C);
 (E)statutory or regulatory changes necessary to execute any course of action recommended;
 (F)the methods for involving, engaging with, and receiving input from other Federal agencies, departments, and entities potentially affected by any change in the structure, functions, responsibilities, authorities of the Office of Personnel Management that may be recommended;
 (G)the views of identified stakeholders, including other Federal agencies, departments, and entities; non-Federal entities or organizations representing customers or intended beneficiaries of Office of Personnel Management functions, services, systems, or programs; and such individual customers and intended beneficiaries; and
 (H)such other matters as the Director may prescribe. (c)OPM report (1)In generalNot later than 180 days after the date on which the report is submitted pursuant to subsection (b)(2) to the Director and the appropriate committees of Congress, the Director, in consultation with the General Services Administration, the Office of Management and Budget, and other appropriate Federal agencies, departments, or entities, shall submit to the appropriate committees of Congress a report on the views of the Office of Personnel Management on the findings and recommendations set forth in the report prepared under subsection (b), together with any recommendations for changes in the structure, functions, responsibilities, and authorities of the Office of Personnel Management.
 (2)Business case analysisAny recommendation submitted in the report under paragraph (1) for change shall be accompanied by a business case analysis setting forth the operational efficiencies and cost savings (in both the short- and long-terms) associated with such change, and a proposal for legislative or administrative action required to effect the change proposed.
 (d)Definition of appropriate committees of CongressFor purposes of this section, the term appropriate committees of Congress are the Committees on Appropriations and Homeland Security and Governmental Affairs of the Senate and the Committees on Appropriations and Oversight and Reform of the House of Representatives.
						1113.Assessment of Accelerated Promotion Program suspension
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall conduct an assessment of the impacts resulting from the Navy’s suspension in 2016 of the Accelerated Promotion Program (in this section referred to as the APP).
 (b)ElementsThe assessment required under subsection (a) shall include the following elements:
 (1)An identification of the number of employees who were hired at the four public shipyards between January 23, 2016, and December 22, 2016, covering the period in which APP was suspended, and who would have otherwise been eligible for APP had the program been in effect at the time they were hired.
 (2)An assessment for employees identified in paragraph (1) to determine the difference between wages earned from the date of hire to the date on which wage data is collected for purposes of the assessment and the wages which would have been earned during this same period had that employee participated in APP from the date of hire and been promoted according to the average promotion timeframe for participants hired in the five-year period prior to the suspension.
 (3)An assessment for each employee identified in paragraph (1) to determine at what grade and step each effected employee who would have met the required experience and training to qualify for an accelerated promotion would be on October 1, 2020, had that employee been promoted according to the average promotion timeframe for participants hired in the five-year period prior to the suspension.
 (4)An evaluation of existing authorities available to the Secretary to determine whether the Secretary can take measures using those authorities to provide the pay difference and corresponding interest to each effected employee who has otherwise met the required experience and training to qualify for an accelerated promotion identified in paragraph (2) and directly promote the employee to the grade and step identified in paragraph (3).
 (c)ReportThe Secretary shall submit to the congressional defense committees a report on the results of the assessment required under subsection (a) by not later than June 1, 2020, and shall provide interim briefings upon request.
						1114.Reimbursement for Federal, State, and local income taxes incurred during
					travel, transportation, and relocation
 (a)In generalSection 5724b of title 5, United States Code, is amended— (1)in the section heading, by striking of employees transferred;
 (2)in subsection (a)— (A)in the first sentence, by striking employee, or by an employee and such employee’s spouse (if filing jointly), for any moving or storage and inserting individual, or by an individual and such individual’s spouse (if filing jointly), for any travel, transportation, or relocation; and
 (B)in the second sentence, by striking employee and inserting individual, or the individual; and
 (3)by striking subsection (b) and inserting the following:  (b)For purposes of this section, the term travel, transportation, or relocation expenses means all travel, transportation, or relocation expenses reimbursed or furnished in kind pursuant to this subchapter of chapter 41..
 (b)Technical and conforming amendmentThe table of sections for chapter 57 of title 5, United States Code, is amended by striking the item relating to section 5724b and inserting the following:
							5724b. Taxes on reimbursements for travel,
						transportation, and relocation
							expenses.
 (c)Retroactive effective dateThe amendments made by this section shall take effect on January 1, 2018.
						1115.Clarification of limitation on expedited hiring authority for post-secondary
 studentsSection 3116(d)(1) of title 5, United States Code, is amended to read as follows:
						
 (1)In generalExcept as provided in paragraph (2), the total number of students that the head of an agency may appoint under this section during a fiscal year may not exceed the number equal to 15 percent of the number of students that the agency head appointed during the previous fiscal year to a position at the GS–11 level, or an equivalent level, or below..
					1116.Modification of temporary assignments of
					Department of Defense employees to a private-sector
 organizationSection 1599g(e)(2)(A) of title 10, United States Code, is amended by inserting permanent after without the.
					1117.Extension of authority for part-time reemployment
 (a)Civil Service Retirement SystemSection 8344(l)(7) of title 5, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2024.
 (b)Federal Employees Retirement SystemSection 8468(i)(7) of title 5, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2024.
						BFair Chance Act
 1121.Short titleThis subtitle may be cited as the Fair Chance to Compete for Jobs Act of 2019 or the Fair Chance Act.
					1122.Prohibition on criminal history inquiries prior to conditional offer for
					Federal employment
 (a)In generalSubpart H of part III of title 5, United States Code, is amended by adding at the end the following:
							
								92Prohibition on criminal history inquiries prior to conditional
						offerSec. 
						9201. Definitions. 
						9202. Limitations on requests for criminal
							history record information. 
						9203. Agency policies; complaint procedures. 
						9204. Adverse action. 
						9205. Procedures. 
						9206. Rules of construction.
					
 9201.DefinitionsIn this chapter— (1)the term agency means Executive agency as such term is defined in section 105 and includes—
 (A)the United States Postal Service and the Postal Regulatory Commission; and
 (B)the Executive Office of the President; (2)the term appointing authority means an employee in the executive branch of the Government of the United States that has authority to make appointments to positions in the civil service;
 (3)the term conditional offer means an offer of employment in a position in the civil service that is conditioned upon the results of a criminal history inquiry;
 (4)the term criminal history record information— (A)except as provided in subparagraphs (B) and (C), has the meaning given the term in section 9101(a);
 (B)includes any information described in the first sentence of section 9101(a)(2) that has been sealed or expunged pursuant to law; and
 (C)includes information collected by a criminal justice agency, relating to an act or alleged act of juvenile delinquency, that is analogous to criminal history record information (including such information that has been sealed or expunged pursuant to law); and
 (5)the term suspension has the meaning given the term in section 7501.
										9202.Limitations on requests for criminal history record information
 (a)Inquiries prior to conditional offerExcept as provided in subsections (b) and (c), an employee of an agency may not request, in oral or written form (including through the Declaration for Federal Employment (Office of Personnel Management Optional Form 306) or any similar successor form, the USAJOBS internet website, or any other electronic means) that an applicant for an appointment to a position in the civil service disclose criminal history record information regarding the applicant before the appointing authority extends a conditional offer to the applicant.
 (b)Otherwise required by lawThe prohibition under subsection (a) shall not apply with respect to an applicant for a position in the civil service if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.
										(c)Exception for certain positions
 (1)In generalThe prohibition under subsection (a) shall not apply with respect to an applicant for an appointment to a position—
 (A)that requires a determination of eligibility described in clause (i), (ii), or (iii) of section 9101(b)(1)(A);
 (B)as a Federal law enforcement officer (as defined in section 115(c) of title 18); or
 (C)identified by the Director of the Office of Personnel Management in the regulations issued under paragraph (2).
												(2)Regulations
 (A)IssuanceThe Director of the Office of Personnel Management shall issue regulations identifying additional positions with respect to which the prohibition under subsection (a) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.
 (B)Compliance with civil rights lawsThe regulations issued under subparagraph (A) shall— (i)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and
 (ii)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.
 9203.Agency policies; complaint proceduresThe Director of the Office of Personnel Management shall—
 (1)develop, implement, and publish a policy to assist employees of agencies in complying with section 9202 and the regulations issued pursuant to such section; and
 (2)establish and publish procedures under which an applicant for an appointment to a position in the civil service may submit a complaint, or any other information, relating to compliance by an employee of an agency with section 9202.
										9204.Adverse action
 (a)First violationIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee of an agency has violated section 9202, the Director shall—
 (1)issue to the employee a written warning that includes a description of the violation and the additional penalties that may apply for subsequent violations; and
 (2)file such warning in the employee’s official personnel record file. (b)Subsequent violationsIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee that was subject to subsection (a) has committed a subsequent violation of section 9202, the Director may take the following action:
 (1)For a second violation, suspension of the employee for a period of not more than 7 days.
 (2)For a third violation, suspension of the employee for a period of more than 7 days.
 (3)For a fourth violation— (A)suspension of the employee for a period of more than 7 days; and
 (B)a civil penalty against the employee in an amount that is not more than $250.
 (4)For a fifth violation— (A)suspension of the employee for a period of more than 7 days; and
 (B)a civil penalty against the employee in an amount that is not more than $500.
 (5)For any subsequent violation— (A)suspension of the employee for a period of more than 7 days; and
 (B)a civil penalty against the employee in an amount that is not more than $1,000.
												9205.Procedures
 (a)AppealsThe Director of the Office of Personnel Management shall by rule establish procedures providing for an appeal from any adverse action taken under section 9204 by not later than 30 days after the date of the action.
 (b)Applicability of other lawsAn adverse action taken under section 9204 (including a determination in an appeal from such an action under subsection (a) of this section) shall not be subject to—
 (1)the procedures under chapter 75; or (2)except as provided in subsection (a) of this section, appeal or judicial review.
 9206.Rules of constructionNothing in this chapter may be construed to—
 (1)authorize any officer or employee of an agency to request the disclosure of information described under subparagraphs (B) and (C) of section 9201(4); or
 (2)create a private right of action for any person.. (b)Regulations; effective date (1)RegulationsNot later than 1 year after the date of enactment of this subtitle, the Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out chapter 92 of title 5, United States Code (as added by this subtitle).
 (2)Effective dateSection 9202 of title 5, United States Code (as added by this subtitle), shall take effect on the date that is 2 years after the date of enactment of this subtitle.
 (c)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 91 the following:
							92.Prohibition on criminal history inquiries
							prior to conditional offer9201.
						(d)Application to Legislative Branch
 (1)In generalThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended—
 (A)in section 102(a) (2 U.S.C. 1302(a)), by adding at the end the following:
									
 (12)Section 9202 of title 5, United States Code.; (B)by redesignating section 207 (2 U.S.C. 1317) as section 208; and
 (C)by inserting after section 206 (2 U.S.C. 1316) the following new section:
									
										207.Rights and protections relating to criminal history inquiries
 (a)DefinitionsIn this section, the terms agency, criminal history record information, and suspension have the meanings given the terms in section 9201 of title 5, United States Code, except as otherwise modified by this section.
											(b)Restrictions on criminal history inquiries
												(1)In general
 (A)In generalExcept as provided in subparagraph (B), an employee of an employing office may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5, United States Code, if made by an employee of an agency.
 (B)Conditional offerFor purposes of applying that section 9202 under subparagraph (A), a reference in that section 9202 to a conditional offer shall be considered to be an offer of employment as a covered employee that is conditioned upon the results of a criminal history inquiry.
 (2)Rules of constructionThe provisions of section 9206 of title 5, United States Code, shall apply to employing offices, consistent with regulations issued under subsection (d).
												(c)Remedy
 (1)In generalThe remedy for a violation of subsection (b)(1) shall be such remedy as would be appropriate if awarded under section 9204 of title 5, United States Code, if the violation had been committed by an employee of an agency, consistent with regulations issued under subsection (d), except that the reference in that section to a suspension shall be considered to be a suspension with the level of compensation provided for a covered employee who is taking unpaid leave under section 202.
 (2)Process for obtaining reliefAn applicant for employment as a covered employee who alleges a violation of subsection (b)(1) may rely on the provisions of title IV (other than section 407 or 408, or a provision of this title that permits a person to obtain a civil action or judicial review), consistent with regulations issued under subsection (d).
												(d)Regulations To implement section
 (1)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Board shall, pursuant to section 304, issue regulations to implement this section.
 (2)Parallel with agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 to implement the statutory provisions referred to in subsections (a) through (c) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section.
 (e)Effective DateSection 102(a)(12) and subsections (a) through (c) shall take effect on the date on which section 9202 of title 5, United States Code, applies with respect to agencies..
								(2)Clerical amendments
 (A)The table of contents in section 1(b) of the Congressional Accountability Act of 1995 (Public Law 104–1; 109 Stat. 3) is amended—
 (i)by redesignating the item relating to section 207 as the item relating to section 208; and
 (ii)by inserting after the item relating to section 206 the following new item:
										Sec. 207. Rights and protections relating to criminal
						history
							inquiries..
 (B)Section 62(e)(2) of the Internal Revenue Code of 1986 is amended by striking or 207 and inserting 207, or 208.
 (e)Application to judicial branchSection 604 of title 28, United States Code, is amended by adding at the end the following:
							
								(i)Restrictions on criminal history inquiries
 (1)DefinitionsIn this subsection— (A)the terms agency and criminal history record information have the meanings given those terms in section 9201 of title 5;
 (B)the term covered employee means an employee of the judicial branch of the United States Government, other than—
 (i)any judge or justice who is entitled to hold office during good behavior;
 (ii)a United States magistrate judge; or
 (iii)a bankruptcy judge; and (C)the term employing office means any office or entity of the judicial branch of the United States Government that employs covered employees.
 (2)RestrictionA covered employee may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency.
 (3)Employing office policies; complaint procedureThe provisions of sections 9203 and 9206 of title 5 shall apply to employing offices and to applicants for employment as covered employees, consistent with regulations issued by the Director to implement this subsection.
									(4)Adverse action
 (A)Adverse actionThe Director may take such adverse action with respect to a covered employee who violates paragraph (2) as would be appropriate under section 9204 of title 5 if the violation had been committed by an employee of an agency.
 (B)AppealsThe Director shall by rule establish procedures providing for an appeal from any adverse action taken under subparagraph (A) by not later than 30 days after the date of the action.
 (C)Applicability of other lawsExcept as provided in subparagraph (B), an adverse action taken under subparagraph (A) (including a determination in an appeal from such an action under subparagraph (B)) shall not be subject to appeal or judicial review.
										(5)Regulations to be issued
 (A)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Director shall issue regulations to implement this subsection.
 (B)Parallel with agency regulationsThe regulations issued under subparagraph (A) shall be the same as substantive regulations promulgated by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2019 except to the extent that the Director of the Administrative Office of the United States Courts may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this subsection.
 (6)Effective dateParagraphs (1) through (4) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies..
						1123.Prohibition on criminal history inquiries by contractors prior to
					conditional offer
						(a)Civilian agency contracts
 (1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new section:
								
									4714.Prohibition on criminal history inquiries by contractors prior to
						conditional offer
										(a)Limitation on criminal history inquiries
 (1)In generalExcept as provided in paragraphs (2) and (3), an executive agency—
 (A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and
 (B)shall require, as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally, or through written form, request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before the contractor extends a conditional offer to the applicant.
 (2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.
											(3)Exception for certain positions
 (A)In generalThe prohibition under paragraph (1) does not apply with respect to—
 (i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or
 (ii)a position that the Administrator of General Services identifies under the regulations issued under subparagraph (B).
													(B)Regulations
 (i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Administrator of General Services, in consultation with the Secretary of Defense, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.
 (ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall— (I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and
 (II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.
 (b)Complaint proceduresThe Administrator of General Services shall establish and publish procedures under which an applicant for a position with a Federal contractor may submit to the Administrator a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).
										(c)Action for violations of prohibition on criminal history
						inquiries
 (1)First violationIf the head of an executive agency determines that a contractor has violated subsection (a)(1)(B), such head shall—
 (A)notify the contractor; (B)provide 30 days after such notification for the contractor to appeal the determination; and
 (C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.
 (2)Subsequent violationIf the head of an executive agency determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), such head shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including—
 (A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;
 (B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and
 (C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section.
 (d)DefinitionsIn this section: (1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.
 (2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5..
 (2)Clerical amendmentThe table of sections for chapter 47 of title 41, United States Code, is amended by adding at the end the following new item:
								4714. Prohibition on criminal history inquiries by
						contractors prior to conditional
							offer..
 (3)Effective dateSection 4714 of title 41, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 1122(b)(2) of this subtitle.
							(b)Defense contracts
 (1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2338 the following new section:
								
									2339.Prohibition on criminal history inquiries by contractors prior to
						conditional offer
										(a)Limitation on criminal history inquiries
 (1)In generalExcept as provided in paragraphs (2) and (3), the head of an agency—
 (A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and
 (B)shall require as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally or through written form request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before such contractor extends a conditional offer to the applicant.
 (2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law.
											(3)Exception for certain positions
 (A)In generalThe prohibition under paragraph (1) does not apply with respect to—
 (i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or
 (ii)a position that the Secretary of Defense identifies under the regulations issued under subparagraph (B).
													(B)Regulations
 (i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2019, the Secretary of Defense, in consultation with the Administrator of General Services, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions.
 (ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall— (I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and
 (II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws.
 (b)Complaint proceduresThe Secretary of Defense shall establish and publish procedures under which an applicant for a position with a Department of Defense contractor may submit a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B).
										(c)Action for violations of prohibition on criminal history
						inquiries
 (1)First violationIf the Secretary of Defense determines that a contractor has violated subsection (a)(1)(B), the Secretary shall—
 (A)notify the contractor; (B)provide 30 days after such notification for the contractor to appeal the determination; and
 (C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations.
 (2)Subsequent violationsIf the Secretary of Defense determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), the Secretary shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including—
 (A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section;
 (B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and
 (C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section.
 (d)DefinitionsIn this section: (1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry.
 (2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5..
 (2)Effective dateSection 2339(a) of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 1122(b)(2) of this subtitle.
 (3)Clerical amendmentThe table of sections for chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2338 the following new item:
								2339. Prohibition on criminal history
						inquiries by contractors prior to conditional
							offer..
							(c)Revisions to Federal Acquisition Regulation
 (1)In generalNot later than 18 months after the date of enactment of this subtitle, the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation to implement section 4714 of title 41, United States Code, and section 2339 of title 10, United States Code, as added by this section.
 (2)Consistency with Office of Personnel Management regulationsThe Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation under paragraph (1) to be consistent with the regulations issued by the Director of the Office of Personnel Management under section 1122(b)(1) to the maximum extent practicable. The Council shall include together with such revision an explanation of any substantive modification of the Office of Personnel Management regulations, including an explanation of how such modification will more effectively implement the rights and protections under this section.
							1124.Report on employment of individuals formerly incarcerated in Federal
					prisons
 (a)DefinitionIn this section, the term covered individual—
 (1)means an individual who has completed a term of imprisonment in a Federal prison for a Federal criminal offense; and
 (2)does not include an alien who is or will be removed from the United States for a violation of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).
 (b)Study and report requiredThe Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall—
 (1)not later than 180 days after the date of enactment of this subtitle, design and initiate a study on the employment of covered individuals after their release from Federal prison, including by collecting—
 (A)demographic data on covered individuals, including race, age, and sex; and
 (B)data on employment and earnings of covered individuals who are denied employment, including the reasons for the denials; and
 (2)not later than 2 years after the date of enactment of this subtitle, and every 5 years thereafter, submit a report that does not include any personally identifiable information on the study conducted under paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (C)the Committee on Oversight and Reform of the House of Representatives; and
 (D)the Committee on Education and Labor of the House of Representatives.
								CATC Hiring Reform
					1131.Short title; definition
 (a)Short titleThis subtitle may be cited as the ATC Hiring Reform Act.
 (b)Definition of appropriate committees of CongressIn this subtitle, the term appropriate committees of Congress means—
 (1)the Committee on Oversight and Reform of the House of Representatives; (2)the Committee on Transportation and Infrastructure of the House of Representatives;
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (4)the Committee on Commerce, Science, and Transportation of the Senate.
							1132.Hiring of air traffic control
 specialistsSection 44506(f)(1)(B)(i) of title 49, United States Code, is amended by striking referring and all that follows through 10 percent. and inserting giving further preferential consideration, within each qualification category based upon pre-employment testing results (including application of veterans' preference as required under section 40122(g)(2)(B)), to pool 1 applicants described in clause (ii) before pool 2 applicants described in clause (iii)..
					1133.Ensuring hiring preference for
					applicants with experience at an air traffic control
			 facility of the National
 GuardSection 44506(f)(1)(A)(ii) of title 49, United States Code, is amended by inserting (including a facility of the National Guard) after Department of Defense.
					1134.FAA reports on air traffic controller hiring and training
 (a)Reports to CongressNot later than September 30 of 2020, 2021, 2022, and 2023, the Administrator of the Federal Aviation Administration shall submit to the appropriate committees of Congress a report regarding the hiring and training of air traffic controllers.
 (b)ContentsEach report under subsection (a) shall include the following information:
 (1)The number of applicants, from each hiring pool (by vacancy announcement beginning with vacancy announcement FAA-ATO-19-ALLSRCE-61676 (issued on June 14, 2019)) who have done the following:
 (A)Applied for the position of air traffic controller. (B)Been issued a tentative offer letter for the position of air traffic controller.
 (C)Been issued a firm offer letter for the position of air traffic controller.
 (D)Been hired for the position of air traffic controller. (E)Reported to the FAA Academy for initial qualification training.
 (F)Successfully passed Air Traffic Basics training at the FAA Academy. (G)Successfully passed Terminal initial training at the FAA Academy.
 (H)Successfully passed En Route initial training at the FAA Academy. (2)The average cost of training per individual for each such hiring pool for the following:
 (A)Air Traffic Basics training at the FAA Academy. (B)Terminal initial training at the FAA Academy.
 (C)En Route initial training at the FAA Academy. (3)The FAA Academy attrition rate for each such hiring pool.
 (4)The number of applicants, from each such hiring pool, who have successfully completed qualification training at their first FAA facility and the number who are still in training at their first facility.
 (5)Other information determined appropriate by the Administrator of the Federal Aviation Administration.
							1135.DOT Inspector General review and report
						(a)Review
 (1)In generalThe Inspector General of the Department of Transportation (in this section referred to as the Inspector General) shall conduct a review that assesses the assumptions and methodologies used to develop the air traffic controller pre-employment test. Such review shall include—
 (A)what job-relevant aptitudes are measured by the air traffic controller pre-employment test and to what extent such aptitudes are tested;
 (B)the scoring methodology for the air traffic controller pre-employment test, including an assessment of whether such methodology is applied uniformly for all classes of applicants;
 (C)whether the air traffic controller pre-employment test incorporates any biographical questionnaire or assessment other than basic identifiers, such as name and questions that assess personal characteristics, and the extent to which such biographical assumptions are relied upon to assess air traffic controller applicants;
 (D)the effectiveness of the pre-employment test, mental health screening, and any other applicable pre-employment assessment to determine whether an applicant possesses the skills necessary to perform the duties of a controller; and
 (E)ways to improve the pre-employment test and other applicable pre-employment assessments as the Inspector General determines appropriate.
 (2)Start dateThe Inspector General shall initiate the review under paragraph (1) by not later than 90 days after the date of enactment of this Act.
 (b)ReportNot later than 180 days after the date the Inspector General initiates the review under subsection (a), the Inspector General shall submit to the appropriate committees of Congress a report on such review.
						XIIMatters relating to foreign nationsSubtitle
						A—Assistance and trainingSec. 1201. Modification of authority to build capacity of foreign security
						forces.Sec. 1202. Modification and extension of cross servicing agreements for
						loan of personnel protection and personnel
			 survivability equipment in
						coalition operations.Sec. 1203. Modifications of authorities relating to acquisition and
						cross-servicing agreements.Sec. 1204. Modification of quarterly report on obligation and expenditure
						of funds for security cooperation programs and
			 activities.Sec. 1205. Gender perspectives and participation by women in security
						cooperation activities.Sec. 1206. Plan to provide consistency of administration of authorities
						relating to vetting of units of security forces of
			 foreign countries;
						modification of assessment, monitoring, and
			 evaluation of security
						cooperation programs and activities.Sec. 1207. Extension of authority for support of special operations for
						irregular warfare.Sec. 1208. Extension and modification of Commanders’ Emergency Response
						Program and elimination of certain payments to
			 redress injury and
						loss.Sec. 1209. Two-year extension of program authority for Global Security
						Contingency Fund.Sec. 1210. Legal institutional capacity building initiative for foreign
						defense institutions.Sec. 1210A. Department of Defense support for stabilization activities in
						national security interest of the United States.Subtitle
						B—Matters relating to Afghanistan and PakistanSec. 1211. Extension of authority to transfer defense articles and provide
						defense services to the military and security
			 forces of
						Afghanistan.Sec. 1212. Extension and modification of authority to acquire products and
						services produced in countries along a major route
			 of supply to
						Afghanistan.Sec. 1213. Authority for certain payments to redress injury and
						loss.Sec. 1214. Extension and modification of semiannual report on enhancing
						security and stability in Afghanistan.Sec. 1215. Special Immigrant Visa program reporting
						requirement.Sec. 1216. Meaningful inclusion of Afghan women in peace
						negotiations.Sec. 1217. Extension and modification of authority for reimbursement of
						certain coalition nations for support provided to
			 United States military
						operations.Sec. 1218. Support for reconciliation activities led by the Government of
						Afghanistan.Sec. 1219. Modification and extension of the Afghan Special Immigrant Visa
						Program.Subtitle
						C—Matters relating to Syria, Iraq, and IranSec. 1221. Modification of authority and limitation on use of funds to
						provide assistance to counter the Islamic State of
			 Iraq and
						Syria.Sec. 1222. Extension and modification of authority to provide assistance to
						vetted Syrian groups and individuals.Sec. 1223. Modification of authority to support operations and activities
						of the Office of Security Cooperation in Iraq.Sec. 1224. Establishing a coordinator for detained ISIS members and
						relevant displaced populations in Syria.Sec. 1225. Report on lessons learned from efforts to liberate Mosul and
						Raqqah from control of the Islamic State of Iraq
			 and Syria.Sec. 1226. Expansion of availability of financial assets of Iran to victims
						of terrorism.Sec. 1227. Report on the status of deconfliction channels with
						Iran.Sec. 1228. Prohibition on provision of weapons and other forms of support
						to certain organizations.Subtitle
						D—Matters relating to the Russian Federation Sec. 1231. Extension of limitation on military cooperation between the
						United States and Russia.Sec. 1232. Prohibition on availability of funds relating to sovereignty of
						Russia over Crimea.Sec. 1233. Sense of Congress on updating and modernizing existing
						agreements to avert miscalculation between the
			 United States and
						Russia.Sec. 1234. United States participation in Open Skies Treaty.Sec. 1235. Modifications of briefing, notification, and reporting
						requirements relating to non-compliance by the
			 Russian Federation with its
						obligations under the INF Treaty.Sec. 1236. Report on treaties relating to nuclear arms control.Sec. 1237. Reports relating to the New START Treaty.Sec. 1238. Report on military activities of the Russian Federation and the
						People's Republic of China in the Arctic region.Sec. 1239. Updated strategy to counter the threat of malign influence by
						the Russian Federation and other countries.Subtitle
						E—Matters relating to Europe and NATOSec. 1241. Sense of Congress on support for the North Atlantic Treaty
						Organization.Sec. 1242. Prohibition on the use of funds to suspend, terminate, or
						provide notice of denunciation of the North
			 Atlantic Treaty.Sec. 1243. Future years plans and planning transparency for the European
						Deterrence Initiative.Sec. 1244. Modification and extension of Ukraine Security Assistance
						Initiative.Sec. 1245. Limitation on transfer of F–35 aircraft to Turkey.Sec. 1246. Baltic defense assessment; extension and modification of
						security assistance for Baltic countries for joint
			 program for
						interoperability and deterrence against aggression.Sec. 1247. Extension of authority for and report on training for Eastern
						European national security forces in the course of
			 multilateral
						exercises.Sec. 1248. Extension and modification of NATO Special Operations
						Headquarters.Sec. 1249. North Atlantic Treaty Organization Joint Force
						Command.Sec. 1250. Report on North Atlantic Treaty Organization Readiness
						Initiative.Sec. 1250A. Repeal of prohibition on transfer of articles on the United
						States munitions list to the Republic of Cyprus.Subtitle
						F—Matters relating to the Indo-Pacific regionSec. 1251. Modification of Indo-Pacific Maritime Security
						Initiative.Sec. 1252. Expansion of Indo-Pacific Maritime Security Initiative and
						limitation on use of funds.Sec. 1253. Report on resourcing United States defense requirements for the
						Indo-Pacific region and study on competitive
			 strategies.Sec. 1254. Limitation on use of funds to reduce the total number of members
						of the Armed Forces serving on active duty who are
			 deployed to South
						Korea.Sec. 1255. Report on direct, indirect, and burden-sharing contributions of
						Japan and South Korea.Sec. 1256. Sense of Congress on security commitments to the Governments of
						Japan and the Republic of Korea and trilateral
			 cooperation among the United
						States, Japan, and the Republic of Korea.Sec. 1257. Sense of Congress on North Korea.Sec. 1258. Statement of policy and sense of Congress on, and strategy to
						fulfill obligations under, Mutual Defense Treaty
			 with the Republic of the
						Philippines.Sec. 1259. Report on security cooperation with the Philippine National
						Police.Sec. 1260. Modification of annual report on military and security
						developments involving the People’s Republic of
			 China.Sec. 1260A. Report on foreign military activities in Pacific Island
						countries.Sec. 1260B. Report on cybersecurity activities with Taiwan.Sec. 1260C. Review and report related to the Taiwan Relations
						Act.Sec. 1260D. Sense of Congress on enhancement of the United States-Taiwan
						defense relationship.Sec. 1260E. Chinese foreign direct investment in countries of the Arctic
						region.Sec. 1260F. Sense of Congress on policy toward Hong Kong.Sec. 1260G. Sense of Congress on enhancing defense and security cooperation
						with the Republic of Singapore.Sec. 1260H. Authority to transfer funds for Bien Hoa dioxin
						cleanup.Sec. 1260I. Limitation on removal of Huawei Technologies Co. Ltd. from
						entity list of Bureau of Industry and Security.Sec. 1260J. Report on ZTE compliance with Superseding Settlement Agreement
						and Superseding Order.Sec. 1260K. Report on the lay-down of United States Marines in the
						Indo-Pacific Region.Subtitle
						G—Other mattersSec. 1261. Modification to report on legal and policy frameworks for the
						use of military force.Sec. 1262. Independent review of sufficiency of resources available to
						United States Southern Command and United States
			 Africa Command.Sec. 1263. United States Central Command posture assessment and
						review.Sec. 1264. Limitation on production of nuclear proliferation assessment
						statements.Sec. 1265. Western Hemisphere resource assessment.Sec. 1266. Human rights in Brazil.Sec. 1267. Certification relating to assistance for Guatemala.Sec. 1268. Independent analysis of human rights situation in
						Honduras.Sec. 1269. Briefing on strategy to improve the efforts of the Nigerian
						military to prevent, mitigate, and respond to
			 civilian harm.Sec. 1270. Report on implications of Chinese military presence in
						Djibouti.Sec. 1271. Rule of construction on the permanent stationing of United
						States Armed Forces in Somalia.Sec. 1272. Defense and diplomatic strategy for Libya.Sec. 1273. Prohibition on in-flight refueling to non-United States aircraft
						that engage in hostilities in the ongoing civil war
			 in Yemen.Sec. 1274. Report on Saudi-led coalition strikes in Yemen.Sec. 1275. Reports on expenses incurred for in-flight refueling of Saudi
						coalition aircraft conducting missions relating to
			 civil war in
						Yemen.Sec. 1276. Report on Saudi Arabia’s human rights record.Sec. 1277. Report on intelligence community assessment relating to the
						killing of Washington Post columnist Jamal
			 Khashoggi.Sec. 1278. United States-Israel cooperation to counter unmanned aerial
						systems.Sec. 1279. Extension and modification of authority for United States-Israel
						anti-tunnel cooperation activities.Sec. 1280. Report on cost imposition strategy.Sec. 1281. Modification of initiative to support protection of national
						security academic researchers from undue influence
			 and other security
						threats.Sec. 1282. Modification of responsibility for policy on civilian casualty
						matters.Sec. 1283. Report on export of certain satellites to entities with certain
						beneficial ownership structures.Sec. 1284. Rule of construction relating to the use of military
						force.Sec. 1285. Reports and briefings on use of military force and support of
						partner forces.
				AAssistance and training
					1201.Modification of authority to build capacity of foreign security
					forces
 (a)AuthoritySubsection (a)(7) of section 333 of title 10, United States Code, is amended by inserting existing before international coalition operation.
 (b)Notice and wait on activities under programsSubsection (e) of such section is amended by adding at the end the following:
							
 (9)In the case of a program described in subsection (a), each of the following:
 (A)A description of whether assistance under the program could be provided pursuant to other authorities under this title, the Foreign Assistance Act of 1961, or any other train and equip authorities of the Department of Defense.
 (B)An identification of each such authority described in subparagraph (A)..
						1202.Modification and extension of cross servicing agreements for loan of
					personnel protection and personnel survivability equipment
			 in coalition
 operationsSection 1207 of the Carl Levin and Howard P. Buck Mckeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 2342 note) is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;
 (2)by inserting after subsection (c) the following:  (d)Reports to congressIf the authority provided under this section is exercised during a fiscal year, the Secretary of Defense shall, with the concurrence of the Secretary of State, submit to the appropriate committees of Congress a report on the exercise of such authority by not later than October 30 of the year in which such fiscal year ends. Each report on the exercise of such authority shall specify the recipient country of the equipment loaned, the type of equipment loaned, and the duration of the loan of such equipment.; and
 (3)in subsection (f), as redesignated, by striking September 30, 2019 and inserting December 31, 2024.
						1203.Modifications of authorities relating to acquisition and cross-servicing
					agreements
						(a)Designation and notice of intent to
 enter into agreement with non-NATO countrySubsection (b) of section 2342 of title 10, United States Code, is amended to read as follows:
							
 (b)(1)The Secretary of Defense may not designate a country for an agreement under this section unless—
 (A)the Secretary, after consultation with the Secretary of State, determines that the designation of such country for such purpose is in the interest of the national security of the United States; and
 (B)in the case of a country that is not a member of the North Atlantic Treaty Organization, the Secretary submits to the appropriate committees of Congress notice of the intended designation not less than 30 days before the date on which such country is designated by the Secretary under subsection (a).
 (2)In the case of a country that is not a member of the North Atlantic Treaty Organization, the Secretary of Defense may not enter into an agreement under this section unless the Secretary submits to the appropriate committees of Congress a notice of intent to enter into such an agreement not less than 30 days before the date on which the Secretary enters into the agreement..
 (b)Oversight responsibilitiesSuch section is further amended— (1)by redesignating subsections (f) through (h) as subsections (g) through (i), respectively; and
 (2)by inserting after subsection (e) the following new subsection (f):
								
 (f)Not later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary of Defense shall designate an existing senior civilian or military official who shall have primary responsibility for—
 (1)accounting for logistic support, supplies, and services received or provided under acquisition and cross-servicing agreements;
 (2)ensuring consistent standards and guidance to the armed forces and combatant commands in executing acquisition and cross-servicing agreements;
 (3)overseeing and monitoring the implementation of acquisition and cross-servicing agreements in coordination with the Under Secretary of Defense for Policy; and
 (4)such other responsibilities as may be prescribed by the Secretary.. (c)RegulationsSubsection (g) of such section, as redesignated by subsection (b)(1), is amended to read as follows:
							
 (g)(1)Not later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary of Defense shall prescribe regulations to ensure that—
 (A)contracts entered into under this subchapter are free from self-dealing, bribery, and conflict of interests;
 (B)adequate processes and controls are in place to provide for the accurate accounting of logistic support, supplies, and services received or provided under the authority of this subchapter; and
 (C)personnel responsible for accounting for logistic support, supplies, and services received or provided under such authority are fully trained and aware of such responsibilities.
 (2)(A)Not later than 270 days after the issuance of the regulations under paragraph (1), the Comptroller General of the United States shall conduct a review of the implementation by the Secretary of such regulations.
 (B)The review conducted under subparagraph (A) shall—
 (i)assess the effectiveness of such regulations and the implementation of such regulations to ensure the effective management and oversight of an agreement under subsection (a)(1); and
 (ii)include any other matter the Comptroller General considers relevant..
 (d)ReportsSubsection (h) of such section, as redesignated by subsection (b)(1), is amended—
 (1)in paragraph (1), by striking in effect and inserting that have entered into force or were applied provisionally;
 (2)in paragraph (2), by striking date on which the Secretary and all that follows through the period at the end and inserting “dates on which the Secretary notified Congress—
								
 (A)pursuant to subsection (b)(1)(B) of the designation of such country under subsection (a); and
 (B)pursuant to subsection (b)(2) of the intent of the Secretary to enter into the agreement.; 
 (3)by amending paragraph (3) to read as follows:
								
 (3)The class of supply, total dollar amount, the amount collected, and the outstanding balance of logistic support, supplies, and services provided during the preceding fiscal year under each such agreement.; 
 (4)by amending paragraph (4) to read as follows:
								
 (4)The class of supply, total dollar amount, the amount collected, and the outstanding balance of logistic support, supplies, and services received during the preceding fiscal year under each such agreement.;
 (5)by striking paragraph (5); and (6)by adding at the end the following new paragraphs:
								
 (5)With respect to any transaction for logistic support, supplies, and services that has not been reconciled more than one year after the date on which the transaction occurred, a description of the transaction that includes the following:
 (A)The date on which the transaction occurred.
 (B)The country or organization to which logistic support, supplies, and services were provided.
 (C)The value of the transaction. (6)An explanation of any waiver granted under section 2347(c) during the preceding fiscal year, including an identification of the relevant contingency operation or non-combat operation..
							1204.Modification of quarterly report on obligation and expenditure of funds for
 security cooperation programs and activitiesSection 381(b) of title 10, United States Code, is amended by striking 30 days and inserting 60 days.
					1205.Gender perspectives and participation by women in security cooperation
 activitiesConsistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68), the Secretary of Defense, in coordination with the Secretary of State, should seek to incorporate gender perspectives and participation by women in security cooperation activities to the maximum extent practicable.
					1206.Plan to provide consistency of administration of authorities relating to
					vetting of units of security forces of foreign countries;
			 modification of
					assessment, monitoring, and evaluation of security
			 cooperation programs and
					activities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and Secretary of State shall jointly develop, implement, and submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a plan to provide consistency in administration of section 362 of title 10, United States Code, and section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).
 (b)Matters to be includedThe plan required by subsection (a) shall contain the following: (1)Common standards and procedures which shall be used by the Department of Defense and Department of State to obtain and verify information regarding the vetting of units of the security forces of foreign countries for gross violation of human rights under the authorities described in subsection (a), including—
 (A)public guidelines for external sources to report information; and (B)methods and criteria employed by the Department of Defense and Department of State to determine whether sources, source reporting, and allegations are credible.
 (2)Measures to ensure the Department of Defense has read-only access to the International Vetting and Security Tracking (INVEST) system, and any successor or equivalent system.
 (3)Measures to ensure the authorities described in subsection (a) are applied to any foreign forces, irregular forces, groups, and individuals that receive training, equipment, or other assistance from the United States military.
 (c)FormThe plan required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						(d)Integration of human rights and civilian protection into assessment,
					monitoring, and evaluation of security cooperation programs
			 and
					activities
 (1)Reports requiredThe Secretary of Defense shall submit to the appropriate congressional committees an interim report and a final report on the steps the Secretary will take to incorporate partner units’ activities, as such activities relate to human rights and protection of civilians, into the program elements described in section 383(b)(1) of title 10, United States Code.
							(2)Deadlines
 (A)Interim reportThe interim report required under paragraph (1) shall be submitted to the appropriate congressional committees not later than 180 days after the date of the enactment of this Act and shall include a summary of the progress of the Secretary in implementing the steps described in such paragraph.
 (B)Final reportThe final report required under paragraph (1) shall be submitted to the appropriate congressional committees not later than one year after the date of enactment of this Act and shall specifically identify the actions the Secretary took to implement the steps described in paragraph (1).
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following:
 (A)The Committee on Armed Services and the Committee on Foreign Relations of the Senate.
 (B)The Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
								1207.Extension of authority for support of special operations for irregular
 warfareSection 1202(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1639) is amended by striking 2020 and inserting 2023.
					1208.Extension and modification of Commanders’ Emergency Response Program and
					elimination of certain payments to redress injury and loss
						(a)Extension and modification of Commanders’ Emergency Response
 ProgramSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended—
 (1)in subsection (a)— (A)by striking During the period beginning on October 1, 2016, and ending on December 31, 2019 and inserting During the period beginning on October 1, 2019, and ending on December 31, 2020; and
 (B)by striking $10,000,000 and inserting $2,500,000;
 (2)in subsection (b)(1), by striking of fiscal years 2017 through 2019 and inserting for each of fiscal years 2017 through 2020; and
 (3)in subsection (f), in the first sentence, by striking during the period beginning on October 1, 2016, and ending on December 31, 2019 and inserting during the period beginning on October 1, 2019, and ending on December 31, 2020.
							(b)Elimination of authority for certain payments to redress injury and loss in
 Afghanistan, Iraq, Syria, Somalia, Libya, and YemenSection 1211 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2477), as most recently amended by section 1224(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking subsection (b).
						1209.Two-year extension of program authority for Global Security Contingency
 FundSection 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note) is amended—
 (1)in subsection (i)— (A)in paragraph (1), by striking September 30, 2019 and inserting September 30, 2021; and
 (B)by amending paragraph (2) to read as follows:
								
 (2)ExceptionAmounts appropriated and transferred to the Fund before September 30, 2019, shall remain available for obligation and expenditure after that date, but only for activities under programs commenced under subsection (b) before September 30, 2019.; and
 (2)in subsection (o)— (A)in the first sentence, by striking September 30, 2019 and inserting September 30, 2021; and
 (B)in the second sentence, by striking through 2019 and inserting through 2021.
							1210.Legal institutional capacity building initiative for foreign defense
					institutions
 (a)InitiativeThe Secretary of Defense may carry out, in accordance with section 332 of title 10, United States Code, an initiative of legal institutional capacity building in collaboration with the appropriate ministry of defense (or security agency serving a similar defense function) legal institutions that support the efforts of one or more foreign countries to establish or improve legal institutional capacity.
 (b)PurposeThe purpose of the initiative under subsection (a) is to enhance, through advisory services, training, or related training support services, as appropriate, the legal institutional capacity of the applicable foreign country to do the following:
 (1)Integrate legal matters into the authority, doctrine, and policies of the ministry of defense (or security agency serving a similar defense function) and forces of such country.
 (2)Provide appropriate legal support to commanders conducting defense and national security operations.
 (3)With respect to defense and national security law, institutionalize education, training, and professional development for personnel and forces, including uniformed lawyers, officers, noncommissioned officers, and civilian lawyers and leadership within such ministries of defense (and security agencies serving a similar defense function).
 (4)Establish a military justice system that is objective, transparent, and impartial.
 (5)Conduct effective and transparent command and administrative investigations.
 (6)Build the legal capacity of the forces and civilian personnel of ministries of defense (and security agencies serving a similar defense function) to provide equitable, transparent, and accountable institutions and provide for anti-corruption measures within such institutions.
 (7)Build capacity— (A)to provide for the protection of civilians consistent with the law of armed conflict and human rights law; and
 (B)to investigate incidents of civilian casualties. (8)Promote understanding and observance of—
 (A)the law of armed conflict; (B)human rights and fundamental freedoms;
 (C)the rule of law; and (D)civilian control of the military.
 (9)Establish mechanisms for effective civilian oversight of defense and national security legal institutions and legal matters.
 (c)ElementsThe initiative under subsection (a) shall include the following elements:
 (1)A measure for monitoring the implementation of the initiative and evaluating the efficiency and effectiveness of the initiative, in accordance with section 383 of title 10, United States Code.
 (2)An assessment of the organizational weaknesses for legal institutional capacity building of the applicable foreign country, including baseline information, an assessment of gaps in the capability and capacity of the appropriate institutions of such country, and any other indicator of efficacy, in accordance with section 383 of title 10, United States Code.
 (3)An engagement plan for building legal institutional capacity that addresses the weaknesses identified under paragraph (2), including objectives, milestones, and a timeline.
							(d)Reports
 (1)In generalBeginning in fiscal year 2020 through the fiscal year in which the initiative under subsection (a) terminates, the Secretary of Defense shall submit to the appropriate committees of Congress an annual report on the legal institutional capacity building activities carried out under this section.
 (2)Integration into other capacity building reportsThe report submitted under paragraph (1) for a fiscal year shall be integrated into the report required pursuant to subsection (b)(2) of section 332 of title 10, United States Code, for the fourth fiscal year quarter of such fiscal year.
 (3)Matters To Be includedEach report submitted under paragraph (1) shall include the following: (A)The same information required under subsection (b)(2) of section 332 of title 10, United States Code.
 (B)The names of the one or more countries in which the initiative was conducted.
 (C)For each such country— (i)the purpose of the initiative;
 (ii)the objectives, milestones, and timeline of the initiative; (iii)the number and type of advisors assigned and deployed to the country, as applicable; and
 (iv)an assessment of the progress of the implementation of the initiative. (e)SunsetThe initiative under subsection (a) shall terminate on December 31, 2024.
 (f)FundingAmounts for programs carried out pursuant to subsection (a) in a fiscal year, and for other purposes in connection with such programs as authorized by this section, may be derived only from amounts authorized to be appropriated for such fiscal year for the Department of Defense for operation and maintenance, Defense-wide, and available for the Defense Security Cooperation Agency for such programs and purposes.
						1210A.Department of Defense support for stabilization activities in national
					security interest of the United States
 (a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State and in consultation with the Administrator of the United States Agency for International Development, provide support for the stabilization activities of other Federal agencies specified in subsection (c)(1).
						(b)Designation of foreign areas
 (1)In generalAmounts authorized to be provided pursuant to this section shall be available only for support for stabilization activities—
 (A)in a country specified in paragraph (2); and (B)that the Secretary of Defense, with the concurrence of the Secretary of State, has determined are in the national security interest of the United States.
 (2)Specified countriesThe countries specified in this paragraph are as follows: (A)Iraq.
 (B)Syria. (C)Afghanistan.
 (D)Somalia. (c)Support to other agencies (1)In generalSupport may be provided for stabilization activities under subsection (a) to the Department of State, the United States Agency for International Development, or other Federal agencies, on a reimbursable or nonreimbursable basis. The authority to provide such support under this paragraph on a reimbursable basis is in addition to other authorities to provide support on such basis.
 (2)Type of supportSupport under subsection (a) may consist of logistic support, supplies, and services.
							(d)Requirement for a stabilization strategy
 (1)LimitationWith respect to any country specified in subsection (b)(2), no amount of support may be provided under subsection (a) until 15 days after the date on which the Secretary of Defense, with the concurrence of the Secretary of State, submits to the appropriate committees of Congress a detailed report setting forth a stabilization strategy for such country.
 (2)Elements of strategyThe stabilization strategy required by paragraph (1) shall set forth the following:
 (A)The United States interests in conducting stabilization activities in the country specified in subsection (b)(2).
 (B)The key foreign partners and actors in such country. (C)The desired end states and objectives of the United States stabilization activities in such country.
 (D)The Department of Defense support intended to be provided for the stabilization activities of other Federal agencies under subsection (a).
 (E)Any mechanism for civil-military coordination regarding support for stabilization activities.
 (F)The mechanisms for monitoring and evaluating the effectiveness of Department of Defense support for United States stabilization activities in the area.
 (e)Implementation in accordance with guidanceSupport provided under subsection (a) shall be implemented in accordance with the guidance of the Department of Defense entitled DoD Directive 3000.05 Stabilization, dated December 13, 2018 (or successor guidance).
 (f)ReportThe Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress on an annual basis a report that includes the following:
 (1)The identification of each foreign area within countries specified in subsection (b)(2) for which support to stabilization has occurred.
 (2)The total amount spent by the Department of Defense, broken out by recipient Federal agency and activity.
 (3)An assessment of the contribution of each activity toward greater stability.
 (4)An articulation of any plans for continued Department of Defense support to stabilization in the specified foreign area in order to maintain or improve stability.
 (5)Other matters as the Secretary of Defense considers to be appropriate. (g)Use of funds (1)Source of fundsAmounts for activities carried out under this section in a fiscal year shall be derived only from amounts authorized to be appropriated for such fiscal year for the Department of Defense for Operation and Maintenance, Defense-wide.
 (2)LimitationNot more than $18,000,000 in each fiscal year is authorized to be used to provide nonreimbursable support under this section.
 (h)ExpirationThe authority provided under this section may not be exercised after December 31, 2020.
 (i)DefinitionsIn this section: (1)Appropriate committees of congressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)Logistic support, supplies, and servicesThe term logistic support, supplies, and services has the meaning given the term in section 2350(1) of title 10, United States Code.
							BMatters relating to Afghanistan and Pakistan
					1211.Extension of authority to transfer defense articles and provide defense
					services to the military and security forces of Afghanistan
 (a)Extension of authoritySubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992) is amended by striking December 31, 2020 and inserting December 31, 2022.
 (b)Excess defense articlesSubsection (i)(2) of such section is amended by striking December 31, 2020 each place it appears and inserting December 31, 2022.
						1212.Extension and modification of authority to acquire products and services
					produced in countries along a major route of supply to
			 Afghanistan
 (a)Termination of authoritySubsection (f) of section 801 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399) is amended by striking December 31, 2019 and inserting December 31, 2021.
 (b)Report on authoritySuch section, as so amended, is further amended by adding at the end the following:
							
								(g)Report on authority
 (1)In generalNot later than March 1, 2020, and March 1, 2021, the Secretary of Defense shall submit to the appropriate congressional committees a report on the use of the authority provided in subsection (a). The report shall address, at a minimum, the following:
 (A)The number of determinations made by the Secretary pursuant to subsection (b).
 (B)A description of the products and services acquired using the authority.
 (C)The extent to which the use of the authority has met the objectives of subparagraph (A), (B), or (C) of subsection (b)(2).
 (D)A list of the countries providing products or services as a result of a determination made pursuant to subsection (b).
 (2)Appropriate congressional committees definedFor purposes of this subsection, the term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate..
						1213.Authority for certain payments to redress injury and loss
 (a)AuthorityDuring the period beginning on the date of the enactment of this Act and ending on December 31, 2022, not more than $3,000,000 for each calendar year, to be derived from funds authorized to be appropriated to the Office of the Secretary of Defense under the Operation and Maintenance, Defense-wide account, may be made available for ex gratia payments for damage, personal injury, or death that is incident to the use of force by the United States Armed Forces, a coalition that includes the United States, a military organization supporting the United States, or a military organization supporting the United States or such coalition.
 (b)Conditions on paymentAn ex gratia payment authorized pursuant to subsection (a) may be provided only if—
 (1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States;
 (2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act);
 (3)the property damage, personal injury, or death was not caused by action by an enemy;
 (4)the claimant suffered property damage, personal injury, or death that was—
 (A)caused by the United States Armed Forces, a coalition that includes the United States, or a military organization supporting the United States or such a coalition; and
 (B)occurred during an operation carried out by the United States, such coalition, or such military organization; and
 (5)the claimant had no involvement in planning or executing an attack or other hostile action that gave rise to the use of force by the United States, such coalition, or such military organization resulting in such property damage, personal injury, or death.
 (c)Nature of paymentA payment provided pursuant to the authority under subsection (a) may not be construed or considered as an admission or acknowledgment of any legal obligation to provide compensation for any property damage, personal injury, or death.
 (d)Amount of paymentsIf the Secretary of Defense determines a payment under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to the use of force by the United States Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, conducted in consultation with the Secretary of State, that includes such factors as cultural appropriateness and prevailing economic conditions. A copy of any regulations so prescribed shall be provided to the congressional defense committees upon finalization.
 (e)Legal adviceLocal military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations.
 (f)Written recordA written record of any ex gratia payment offered pursuant to the authority under subsection (a), and whether accepted or denied, shall be kept by the local military commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense.
 (g)Quarterly reportNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report including the following:
 (1)With respect to each ex gratia payment made under the authority in this subsection or any other authority during the preceding 90-day period, each of the following:
 (A)The amount used for such payments and the country with respect to which each such payment was made.
 (B)The manner in which claims for such payments were verified. (C)The position of the official who approved the payment.
 (D)The manner in which payments are made. (2)With respect to a preceding 90-day period in which no ex gratia payments were made—
 (A)whether any such payment was refused, along with the reason for such refusal; or
 (B)any other reason for which no such payments were made. (h)Relation to other authoritiesNotwithstanding any other provision of law, the authority provided by this section shall be construed as the sole authority available to make ex gratia payments for property damage, personal injury, or death that is incident to the use of force by the United States Armed Forces.
						1214.Extension and modification of semiannual report on enhancing security and
					stability in Afghanistan
 (a)ExtensionParagraph (2) of subsection (a) of section 1225 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3550), as most recently amended by section 1215 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1649), is further amended by striking December 15, 2020 and inserting December 15, 2022.
 (b)FormParagraph (3) of such subsection is amended to read as follows:
							
 (3)FormEach report required under paragraph (1) shall be submitted in unclassified form without any designation relating to dissemination control, but may include a classified annex..
 (c)Modification of elementsSubsection (b) of such section 1225, as amended by section 1215(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2480), is further amended—
 (1)in paragraph (1)— (A)in the paragraph heading, by inserting and taking into account the August 2017 strategy of the United States after 2014;
 (B)by amending subparagraph (A) to read as follows:  (A)the strategy and objectives of any post-2014 United States mission, including the 2017 South Asia Strategy of the United States and any subsequent United States strategy, and any mission agreed by the North Atlantic Treaty Organization (NATO), that are pertinent to—
 (i)training, advising, and assisting the ANSF; or (ii)conducting counterrorism operations in Afghanistan; and; and
 (C)in subparagraph (B)— (i)by striking the period at the end and inserting a semicolon;
 (ii)by striking in the assessment of any such and inserting “in the assessment of—
										
 (i)any such; and  (iii)by adding at the end the following new clauses:
										
 (ii)the United States counterterrorism mission; and (iii)efforts by the Department of Defense to support reconciliation efforts and develop conditions for the expansion of the reach of the Government of Afghanistan throughout Afghanistan.;
 (2)in paragraph (2)— (A)by inserting “, including the progress of the Government of Afghanistan on securing Afghan territory and population,” after “the current security conditions in Afghanistan”; and
 (B)by striking and the Haqqani Network and inserting “the Haqqani Network, and the Islamic State of Iraq and Syria Khorasan”; and
 (3)by adding at the end the following new paragraph:  (9)Monitoring and evaluation measures relating to ASFFA description of the monitoring and evaluation measures that the Department of Defense and the Government of Afghanistan are taking to ensure that funds of the Afghanistan Security Forces Fund provided to the Government of Afghanistan as direct government-to-government assistance are not subject to waste, fraud, or abuse..
							1215.Special Immigrant Visa program reporting requirement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State shall submit a report, which may contain a classified annex, to—
 (1)the Committee on the Judiciary, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate; and
 (2)the Committee on the Judiciary, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives.
 (b)ContentsThe report submitted under subsection (a) shall evaluate the obstacles to effective protection of Afghan and Iraqi allies through the special immigrant visa programs and suggestions for improvements in future programs, including information relating to—
 (1)the hiring of locally employed staff and contractors; (2)documenting the identity and employment of locally employed staff and contractors of the United States Government, including the possibility of establishing a central database of employees of the United States Government and its contractors;
 (3)the protection and safety of employees of locally employed staff and contractors;
 (4)means of expediting processing at all stages of the process for applicants, including consideration of reducing required forms;
 (5)appropriate staffing levels for expedited processing domestically and abroad;
 (6)the effect of uncertainty of visa availability on visa processing; (7)the cost and availability of medical examinations; and
 (8)means to reduce delays in interagency processing and security checks. (c)ConsultationIn preparing the report under subsection (a), the Inspector General shall consult with current and, to the extent possible, former employees of—
 (1)the Department of State, Bureau of Consular Affairs, Visa Office; (2)the Department of State, Bureau of Near Eastern Affairs and South and Central Asian Affairs, Executive Office;
 (3)the United States embassy in Kabul, Afghanistan, Consular Section; (4)the United States embassy in Baghdad, Iraq, Consular Section;
 (5)the Department of Homeland Security, U.S. Citizenship and Immigration Services;
 (6)the Department of Defense; and (7)non-governmental organizations providing legal aid in the special immigrant visa application process.
							1216.Meaningful inclusion of Afghan women in peace negotiations
 (a)In generalThe Secretary of State, in coordination with the Secretary of Defense, shall seek to ensure the meaningful participation of Afghan women in the peace process in Afghanistan in a manner consistent with the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j et seq.), including through advocacy for the inclusion of Afghan women in ongoing and future negotiations to end the conflict in Afghanistan.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress a report describing the steps taken to fulfill the duties of the Secretary of State and the Secretary of Defense under subsection (a).
						(c)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1217.Extension and modification of authority for reimbursement of certain
					coalition nations for support provided to United States
			 military
					operations
 (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1225 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended to read as follows:
							
 (a)AuthorityFrom funds made available for the Department of Defense for the period beginning on October 1, 2019, and ending on December 31, 2020, for overseas contingency operations for operation and maintenance, Defense-wide activities, the Secretary of Defense may reimburse any key cooperating nation (other than Pakistan) for—
 (1)logistical and military support provided by that nation to or in connection with United States military operations in Afghanistan, Iraq, or Syria; and
 (2)logistical, military, and other support, including access, provided by that nation to or in connection with United States military operations described in paragraph (1)..
 (b)Modification to limitationSubsection (d)(1) of such section is amended— (1)by striking October 1, 2018, and ending on December 31, 2019 and inserting October 1, 2019, and ending on December 31, 2020; and
 (2)by striking $350,000,000 and inserting $450,000,000.
							1218.Support for reconciliation activities led by the Government of
					Afghanistan
 (a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, provide covered support for reconciliation activities to one or more designated persons or entities or Federal agencies.
 (b)Framework for use of authorityNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the appropriate committees of Congress a report on the use of the authority under subsection (a) that includes—
 (1)a framework for use of such authority; (2)evaluation requirements; and
 (3)a prioritization of covered support. (c)DesignationNot later than 15 days before the Secretary of Defense designates an individual or organization as a designated person or entity, the Secretary shall notify the congressional defense committees of the intent of the Secretary to make such designation.
						(d)Reimbursement
 (1)Designated persons or entitiesThe Secretary of Defense may provide covered support to a designated person or entity on a nonreimbursable basis.
 (2)Federal agenciesThe Secretary of Defense may provide covered support to a Federal agency on a reimbursable or nonreimbursable basis.
							(e)Location of covered support
 (1)In generalExcept as provided in paragraph (2), the Secretary of Defense may only provide covered support within Afghanistan.
 (2)ExceptionNotwithstanding paragraph (1), the Secretary of Defense may provide covered support in Pakistan if the Secretary of Defense, with the concurrence of the Secretary of State, determines, and certifies to the appropriate committees of Congress, that providing covered support in Pakistan is in the national security interest of the United States.
 (f)NotificationNot later than 15 days after the date on which the Secretary of Defense provides covered support in Pakistan, or an individual expenditure for covered support reaches a monetary threshold of $75,000 or greater, the Secretary shall submit to the appropriate committees of Congress written notice that includes—
 (1)the intended recipient of such covered support and the specific covered support to be provided; and
 (2)a description of the manner in which such covered support facilitates reconciliation.
							(g)Funding
 (1)Source of fundsAmounts for covered support may only be derived from amounts authorized to be appropriated for the Department of Defense for operation and maintenance.
 (2)LimitationNot more than $15,000,000 may be used in each fiscal year to provide covered support under this section.
 (h)Rule of constructionCovered support shall not be construed to violate section 2339, 2339A, or 2339B of title 18, United States Code.
						(i)Reports
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Defense shall, with the concurrence of the Secretary of State, submit to the appropriate committees of Congress a report on covered support during the preceding 90-day period.
 (2)ElementsEach report under this subsection shall include, for the preceding reporting period, the following:
 (A)A summary of the reconciliation activities for which covered support was provided.
 (B)A description of the covered support, by class or type, and the designated person or entity or Federal agency that received each class or type of covered support.
 (C)The total dollar amount of each class or type of covered support, including budget details.
 (D)The intended duration of each provision of covered support.
 (E)Any other matter the Secretary of Defense considers appropriate.
 (j)SunsetThe authority to carry out this section shall terminate on December 31, 2020.
 (k)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional defense committees; (B)the Committee on Foreign Relations of the Senate; and
 (C)the Committee on Foreign Affairs of the House of Representatives. (2)Covered support (A)In generalThe term covered support means logistic support, supplies, and services (as defined in section 2350 of title 10, United States Code) and security provided under this section.
 (B)ExclusionsThe term covered support does not include the following support, supplies, or services described in section 2350 of title 10, United States Code:
 (i)Ammunition, construction incident to base operations support, training services, and the temporary use of general purpose vehicles.
 (ii)With respect to any member of the Taliban, transportation in vehicles or on aircraft owned by the United States Government.
									(3)Designated person or entity
 (A)In generalThe term designated person or entity means an individual or organization designated by the Secretary of Defense, with the concurrence of the Secretary of State, as necessary to facilitate a reconciliation activity.
 (B)ExclusionThe term designated person or entity does not include a Federal agency or department.
 (4)Reconciliation activityThe term reconciliation activity means any activity intended to support, facilitate, or enable a political settlement between the Government of Afghanistan and the Taliban for the purpose of ending the war in Afghanistan.
 (5)SecurityThe term security means any measure determined by the Secretary of Defense to be necessary to protect reconciliation activities from hostile acts.
							1219.Modification and extension of the Afghan Special Immigrant Visa
					Program
 (a)Principal aliensSubclause (I) of section 602(b)(2)(A)(ii) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended to read as follows:
							
 (I)by, or on behalf of, the United States Government; or.
 (b)Extension of afghan special immigrant programSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
 (1)in the heading, by striking 2015, 2016, and 2017 and inserting 2015 through 2020;
 (2)in the matter preceding clause (i), by striking 18,500 and inserting 22,500;
 (3)in clause (i), by striking December 31, 2020 and inserting December 31, 2021; and
 (4)in clause (ii), by striking December 31, 2020 and inserting December 31, 2021.
							CMatters relating to Syria, Iraq, and Iran
					1221.Modification of authority and limitation
					on use of funds to provide assistance to counter the
			 Islamic State of Iraq and
					Syria
 (a)Limitation on use of fundsOf the amounts authorized to be appropriated for fiscal year 2020 by this Act for activities under section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as amended by this section, not more than 50 percent may be obligated or expended for such activities until the date on which the Secretary of Defense submits to the congressional defense committees a report setting forth the following:
 (1)An assessment of— (A)security in liberated areas in Iraq;
 (B)the extent to which security forces trained and equipped, directly or indirectly, by the United States are prepared to provide post-conflict stabilization and security in such liberated areas; and
 (C)the effectiveness of security forces in the post-conflict environment and an identification of which such forces will provide post-conflict stabilization and security in such liberated areas.
 (2)A summary of available information relating to the disposition of militia groups throughout Iraq, with particular focus on groups in areas liberated from ISIS or in sensitive areas with historically mixed ethnic or minority communities.
 (3)Any updates to or changes in the plan, strategy, process, vetting requirements and process as described in subsection (e) of such section 1236, and end-use monitoring mechanisms and procedures.
 (4)An identification of the specific units of the Iraqi Security Forces to receive training and equipment or other support in fiscal year 2020.
 (5)A plan for ensuring that any vehicles or equipment provided to the Iraqi Security Forces pursuant to such authority are maintained in subsequent fiscal years using funds of Iraq.
 (6)A description of any misuse or loss of provided equipment and how such misuse or loss is being mitigated.
 (7)An estimate, by fiscal year, of the funding anticipated to be required for support of the Iraqi Security Forces during the five fiscal years beginning in fiscal year 2020.
 (8)A plan for normalizing assistance to the Iraqi Security Forces under chapter 16 of title 10, United States Code, beginning in fiscal year 2020.
 (9)A detailed plan for the obligation and expenditure of the funds requested for fiscal year 2020 for the Department of Defense for stipends.
 (10)A plan for the transition to the Government of Iraq the responsibility for funding for stipends for any fiscal year after fiscal year 2020.
 (11)A description of how attacks against United States or coalition personnel are being mitigated, statistics on any such attacks, including green-on-blue attacks.
 (12)A list of the forces or elements of forces that are restricted from receiving assistance under subsection (a) of such section 1236, other than the forces or elements of forces with respect to which the Secretary of Defense has exercised the waiver authority under subsection (j) of such section 1236, as a result of vetting required by subsection (e) of such section 1236 or by section 362 of title 10, United States Code, and a detailed description of the reasons for such restriction, including for each force or element, as applicable, the following:
 (A)Information relating to gross violation of human rights committed by such force or element, including the time-frame of the alleged violation.
 (B)The source of the information described in subparagraph (A) and an assessment of the veracity of the information.
 (C)The association of such force or element with terrorist groups or groups associated with the Government of Iran.
 (D)The amount and type of any assistance provided to such force or element by the Government of Iran.
 (b)FundingSubsection (g) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558) is amended—
 (1)by striking fiscal year 2019 and inserting fiscal year 2020; and
 (2)by striking $850,000,000 and inserting $645,000,000.
							(c)Clarification with respect to scope of authority
 (1)In generalSubsection (j)(2) of such section 1236 is amended to read as follows:  (2)Scope of assistance authorityNotwithstanding paragraph (1), the authority granted by subsection (a) may only be exercised in consultation with the Government of Iraq..
 (2)Technical correctionThe heading of subsection (j) of such section 1236 is amended by inserting ; Scope after Authority.
 (d)Technical correctionSubsection (c) of such section 1236 is amended in the matter preceding paragraph (1) by striking subsection (a)(1) and inserting subsection (b)(1)(A).
 (e)Additional technical correctionEffective as of December 12, 2017, and as if included therein as enacted, section 1222 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1651) is amended—
 (1)by striking subsection (b); and (2)by striking subsection (c)(3).
							1222.Extension and modification of authority to provide assistance to vetted
					Syrian groups and individuals
 (a)Extension and modificationSection 1209 of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559) is amended as follows:
 (1)In subsection (a)— (A)in the matter preceding paragraph (1), by striking with a cost and all that follows through through December 31, 2019 and inserting and sustainment to appropriately vetted Syrian groups and individuals through December 31, 2020; and
 (B)by striking paragraphs (1) through (3) and inserting the following:  (1)Defending the Syrian people from attacks by the Islamic State of Iraq and Syria.
 (2)Securing territory formerly controlled by the Islamic State of Iraq and Syria.
 (3)Protecting the United States and its partners and allies from the threats posed by the Islamic State of Iraq and Syria, al Qaeda, and associated forces in Syria.
 (4)Providing appropriate support to vetted Syrian groups and individuals to conduct temporary and humane detention and repatriation of Islamic State of Iraq and Syria foreign terrorist fighters in accordance with all laws and obligations related to the conduct of such operations, including, as applicable—
 (A)the law of armed conflict; (B)internationally recognized human rights;
 (C)the principle of non-refoulement; (D)the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984); and
 (E)the United Nations Convention Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made applicable by the Protocol Relating to the Status of Refugees, done at New York January 31, 1967 (19 UST 6223))..
 (2)By amending subsection (b) to read as follows:  (b)Notice before provision of assistance (1)In generalIn accordance with the requirements under paragraph (2), the Secretary of Defense shall notify the congressional defense committees in writing of the use of the relevant authority to provide assistance and include the following:
 (A)The requirements and process used to determine appropriately vetted recipients.
 (B)The mechanisms and procedures that will be used to monitor and report to the appropriate congressional committees and leadership of the House of Representatives and Senate on unauthorized end-use of provided training and equipment or other violations of relevant law by appropriately vetted recipients.
 (C)The amount, type, and purpose of assistance to be funded and the recipient of the assistance.
 (D)The goals and objectives of the assistance. (E)The number and role of United States Armed Forces personnel involved.
 (F)Any other relevant details. (2)Timing of required noticeA notice described in paragraph (1) shall be required—
 (A)not later than 15 days before the expenditure of each 10-percent increment of the amount made available in fiscal year 2019 or fiscal year 2020 to carry out the authorization in this section; or
 (B)not later than 48 hours after such an expenditure, if the Secretary determines that extraordinary circumstances that affect the national security of the United States exist..
 (3)By amending subsection (c) to read as follows:  (c)FormThe notifications required under subsection (b) shall be submitted in unclassified form but may include a classified annex..
 (4)By amending subsection (d) to read as follows:
								
									(d)Quarterly progress reports
 (1)In generalBeginning on January 15, 2020, and every 90 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees and leadership of the House of Representatives and the Senate a progress report.
 (2)Matters to be includedEach progress report under paragraph (1) shall include, based on the most recent quarterly information, the following:
 (A)A description of the appropriately vetted recipients receiving assistance under subsection (a), including a description of their geographical locations, demographic profiles, political affiliations, and current capabilities.
 (B)A description of training, equipment, supplies, stipends, and other support provided to appropriately vetted recipients under subsection (a) and a statement of the amount of funds expended for such purposes during the period covered by the report.
 (C)Any misuse or loss of provided training and equipment and how such misuse or loss is being mitigated.
 (D)An assessment of the recruitment, throughput, and retention rates of appropriately vetted recipients.
 (E)An assessment of the operational effectiveness of appropriately vetted recipients in meeting the purposes specified in subsection (a).
 (F)A description of the current and planned posture of United States forces and the planned level of engagement by such forces with appropriately vetted recipients, including the oversight of equipment provided under this section and the activities conducted by such appropriately vetted recipients.
 (G)A detailed explanation of the relationship between appropriately vetted recipients and civilian governance authorities, including a description of efforts to ensure appropriately vetted recipients are subject to the control of competent civilian authorities.
 (H)A description of United States Government stabilization objectives and activities carried out in areas formerly controlled by the Islamic State of Iraq and Syria, including significant projects and funding associated with such projects.
 (I)A description of coalition contributions to the purposes specified in subsection (a) and other related stabilization activities.
 (J)With respect to Islamic State of Iraq and Syria foreign terrorist fighters—
 (i)an estimate of the number of such individuals being detained by appropriately vetted Syrian groups and individuals;
 (ii)an estimate of the number of such individuals that have been repatriated and the countries to which such individuals have been repatriated; and
 (iii)a description of United States Government support provided to facilitate the repatriation of such individuals.
 (I)An assessment of the extent to which appropriately vetted Syrian groups and individuals have enabled progress toward establishing inclusive, representative, accountable, and civilian-led governance and security structures in territories liberated from the Islamic State of Iraq and Syria..
 (5)In subsection (e)(1)(A), by striking include, and all that follows through (ISIL) and inserting include the Islamic State of Iraq and Syria.
 (6)By striking subsection (f) and inserting the following:
								
									(f)Restriction on scope of assistance in the form of weapons
 (1)In generalThe Secretary may only provide assistance in the form of weapons pursuant to the authority under subsection (a) if such weapons are small arms or light weapons.
 (2)WaiverThe Secretary may waive the restriction under paragraph (1) upon certification to the appropriate congressional committees that such provision of law would (but for the waiver) impede national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance..
 (5)In subsection (g)— (A)by inserting , at the end of the 15-day period beginning on the date the Secretary notifies the congressional defense committees of the amount, source, and intended purpose of such contributions after as authorized by this section; and
 (B)by striking operation and maintenance accounts and all that follows through the end of the subsection and inserting accounts..
 (6)By amending subsection (l) to read as follows:  (l)Limitation on cost of construction and repair projects (1)In generalThe cost of construction and repair projects carried out under this section may not exceed, in any fiscal year—
 (A)$4,000,000 per project; or (B)$20,000,000 in the aggregate.
 (2)Foreign contributionsThe limitation under paragraph (1) shall not apply to the expenditure of foreign contributions in excess of the per-project or aggregate limitation set forth in that paragraph..
 (b)Availability of authorityNot more than 10 percent of the funds authorized to be appropriated for the Department of Defense for activities under the authority provided by section 1209 of the Carl Levin and Howard P. “Buck” McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as amended by subsection (a) of this section, may be obligated or expended until the first quarterly report required to be submitted pursuant to subsection (d) of such section 1209 (as so amended) has been submitted to the appropriate congressional committees and leadership in accordance with such subsection.
						1223.Modification of authority to support operations and activities of the Office
					of Security Cooperation in Iraq
 (a)ModificationSection 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended as follows:
 (1)AuthorityBy amending subsection (a) to read as follows:  (a)AuthorityThe Secretary of Defense may support United States Government security cooperation activities in Iraq by providing funds for the operations and activities of the Office of Security Cooperation in Iraq..
 (2)Types of supportIn subsection (b)— (A)by striking the comma after life support and inserting and; and
 (B)by striking , and construction and renovation of facilities.
 (3)Limitation on amountIn subsection (c)— (A)by striking fiscal year 2019 and inserting fiscal year 2020; and
 (B)by striking $45,300,000 and inserting $30,000,000.
 (4)Source of fundsIn subsection (d), by striking fiscal year 2019 and inserting fiscal year 2020.
 (5)Coverage of costs of the office of security cooperation in iraqIn subsection (e)— (A)in the heading, by striking of OSCI;
 (B)by inserting appropriate administrative charges after includes and
 (C)by striking , charges sufficient to recover and all that follows through with such sale.
 (6)Additional authorityIn subsection (f), by adding at the end the following new paragraph:  (3)SunsetThe authority provided in this subsection shall terminate on the date that is 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020..
 (7)ReportsIn subsection (g)— (A)in paragraph (1), by striking September 30, 2015 and inserting September 30, 2020; and
 (B)in paragraph (2)— (i)by striking current each place it appears;
 (ii)in subparagraph (A), by striking Iraq, including and inserting Iraq that also addresses;
 (iii)in subparagraph (B), by striking the programs conducted and all that follows through will address and inserting United States security assistance and security cooperation activities are intended to address; and
 (iv)by amending subparagraph (F) to read as follows:  (F)An evaluation of the effectiveness of United States efforts to promote respect for human rights, military professionalism, and respect for legitimate civilian authority in Iraq..
 (b)Limitation on availability of fundsSuch section 1215 is further amended by adding at the end the following:
							
 (h)Limitation on availability of fundsOf the amount made available for fiscal year 2020 to carry out section 1215 of the National Defense Authorization Act for Fiscal Year 2012, not more than $20,000,000 may be obligated or expended for the Office of Security Cooperation in Iraq until the date on which the Secretary of Defense certifies to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate, that each of the following reforms relating to that Office has been completed:
 (1)The appointment of a Senior Defense Official/Defense Attache to oversee the Office.
 (2)The development of a staffing plan to reorganize the Office in a manner similar to that of other security cooperation offices in the region that emphasizes the placement of personnel with regional or security cooperation expertise in key leadership positions and closes duplicative or extraneous sections.
 (3)The initiation of bilateral engagement with the Government of Iraq with the objective of establishing a joint mechanism for security assistance planning, including a five-year security assistance roadmap for developing sustainable military capacity and capabilities and enabling defense institution building and reform..
						1224.Establishing a coordinator for detained ISIS members and relevant displaced
					populations in Syria
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the President, in consultation with the Secretary of Defense, the Secretary of State, the Director of National Intelligence, the Secretary of the Treasury, and the Attorney General, shall submit to the appropriate committees of Congress a report identifying whether a senior-level coordinator exists on all matters for the United States Government relating to ISIS members who are in Syrian Democratic Forces custody, including with respect to—
 (1)the long-term disposition of such ISIS members, including in all matters in connection with—
 (A)repatriation, transfer, prosecution, and intelligence-gathering;
 (B)all multilateral and international engagements led by the Department of State and other agencies that are related to the current and future handling, detention, and prosecution of such ISIS members, including with the International Criminal Police Organization; and
 (C)coordinating the provision of technical and evidentiary assistance to foreign countries to aid in the successful prosecution of such ISIS members, as appropriate, in accordance with international humanitarian law and other internationally recognized human rights and rule of law standards; and
 (2)all multilateral and international engagements related to the humanitarian access, provision of basic services, freedom of movement, security and safe return of internally displaced persons and refugees at camps or facilities in Syria that hold family members of such ISIS members.
 (b)DesignationIf the President is unable to identify a senior-level coordinator for all matters described in subsection (a), the President, in consultation with the Secretary of Defense, the Secretary of State, the Director of National Intelligence, the Secretary of the Treasury, and the Attorney General, shall designate an existing official within the executive branch to serve as senior-level coordinator to coordinate, in conjunction with other relevant agencies, all matters described in such subsection.
 (c)Retention of authorityThe appointment of a senior-level coordinator pursuant to subsection (b) shall not deprive any agency of any authority to independently perform functions of that agency.
						(d)Annual report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than once each year thereafter through January 31, 2021, the individual designated under subsection (b) shall submit to the appropriate committees of Congress a detailed report regarding the following detained ISIS members:
 (A)Alexanda Kotey. (B)El Shafee Elsheikh.
 (C)Aine Lesley Davis. (D)Umm Sayyaf.
 (E)Any other high-value detained ISIS member that the coordinator reasonably determines to be subject to criminal prosecution.
 (2)ElementsThe report under paragraph (1) shall include, at a minimum, the following:
 (A)A detailed description of the facilities where detained ISIS members described in paragraph (1) are being held, including security and management of such facilities and adherence to international humanitarian law standards.
 (B)An analysis of all United States efforts to prosecute detained ISIS members described in paragraph (1) and the outcomes of such efforts. Any information, the disclosure of which may violate Department of Justice policy or law, relating to a prosecution or investigation may be withheld from a report under paragraph (1).
 (C)A detailed description of any option to expedite prosecution of any detained ISIS member described in paragraph (1), including in a court of competent jurisdiction outside of the United States.
 (D)An analysis of factors on the ground in Syria and Iraq that may result in the unintended release of detained ISIS members described in paragraph (1), and an assessment of any measures available to mitigate such releases.
 (E)A detailed description of efforts to coordinate the disposition and security of detained ISIS members described in paragraph (1) with other countries and international organizations, including the International Criminal Police Organization, to ensure secure chains of custody and locations of such ISIS members.
 (F)An analysis of the manner in which the United States Government communicates on such proposals and efforts to the families of United States citizens believed to be a victim of a criminal act by a detained ISIS member.
 (G)An analysis of all efforts between the United States and partner countries within the Global Coalition to Defeat ISIS or other countries to share intelligence or evidence that may aid in the prosecution of ISIS members, and any legal obstacles that may hinder such efforts.
 (H)A description of all multilateral and international engagements related to the humanitarian access and provision of basic services to and freedom of movement and security and safe return of internally displaced persons and refugees at camps or facilities in Iraq, Syria, or any other area affected by ISIS activity, including—
 (i)any current or future potential threats to United States national security interests emanating from such individuals (including an analysis of the Al-Hol camp and annexes); and
 (ii)United States Government plans and strategies to respond to any such threats.
 (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (e)SunsetThe requirements under this section shall sunset on January 31, 2021. (f)DefinitionsIn this section:
							(1)Appropriate committees of
 CongressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Banking, Housing, and Urban Affairs, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on the Judiciary, Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
 (2)ISIS memberThe term ISIS member means a person who was part of, or substantially supported, the Islamic State of Iraq and Syria.
							1225.Report on lessons learned from efforts
					to liberate Mosul and Raqqah from control of the Islamic
			 State of Iraq and
					Syria
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on lessons learned from coalition operations to liberate Mosul, Iraq, and Raqqah, Syria, from control of the Islamic State of Iraq and Syria (ISIS).
 (b)ElementsThe report required by subsection (a) shall include a description of lessons learned in connection with each of the following:
 (1)Combat in densely populated urban environments.
 (2)Enablement of partner forces, including unique aspects of conducting combined operations with regular and irregular forces.
 (3)Advise, assist, and accompany efforts, including such efforts conducted remotely.
 (4)Integration of United States general purpose and special operations forces.
 (5)Integration of United States and international forces.
 (6)Irregular and unconventional warfare approaches, including the application of training and doctrine by special operations and general purpose forces.
 (7)Use of command, control, communications, computer, intelligence, surveillance, and reconnaissance systems and techniques.
 (8)Logistics. (9)Information operations.
 (10)Targeting and weaponeering, including efforts to avoid civilian casualties and other collateral damage.
 (11)Facilitation of flows of internally displaced people and humanitarian assistance.
 (12)Such other matters as the Secretary considers appropriate and could benefit training, doctrine, and resourcing of future operations.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1226.Expansion of availability of financial assets of Iran to victims of
 terrorismSection 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8772) is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (A), by striking in the United States and inserting by or;
 (B)in subparagraph (B), by inserting , or an asset that would be blocked if the asset were located in the United States, after unblocked); and
 (C)in the flush text at the end— (i)by inserting after in aid of execution the following: , or to an order directing that the asset be brought to the State in which the court is located and subsequently to execution or attachment in aid of execution,; and
 (ii)by inserting , without regard to concerns relating to international comity after resources for such an act; and
 (2)in subsection (b)— (A)by striking that are identified and inserting the following: “that are—
								
 (1)identified; (B)by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (2)identified in and the subject of proceedings in the United States District Court for the Southern District of New York in Peterson et al. v. Islamic Republic of Iran et al., Case No. 13 Civ. 9195 (LAP)..
							1227.Report on the status of deconfliction channels with Iran
 (a)In generalNot later than 30 days after the date of enactment of this Act, the President shall submit to Congress a report on the status of deconfliction channels with Iran.
 (b)Matters to be includedThe report required by subsection (a) shall include the following: (1)The status of United States diplomatic deconfliction channels with Iran to prevent miscalculation, define ambiguities, and correct misunderstandings that could otherwise lead to unintended consequences, including unnecessary or harmful military activity.
 (2)The status of United States military-to-military deconfliction channels with Iran to prevent military and diplomatic miscalculation.
 (3)An analysis of the need and rationale for bilateral and multilateral deconfliction channels, including an assessment of recent United States experience with such channels of communication with Iran.
							1228.Prohibition on provision of weapons and other forms of support to certain
 organizationsNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2020 may be used to knowingly provide weapons or any other form of support to Al Qaeda, the Islamic State of Iraq and Syria (ISIS), Jabhat Fateh al Sham, Hamas, Hizballah, Palestine Islamic Jihad, al-Shabaab, Islamic Revolutionary Guard Corps, or any individual or group affiliated with any such organization.
					DMatters relating to the Russian Federation 
					1231.Extension of limitation on military cooperation between the United States
 and RussiaSection 1232(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488), is amended by striking or 2019 and inserting , 2019, or 2020.
					1232.Prohibition on availability of funds
					relating to sovereignty of Russia over Crimea
 (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of Russia over Crimea.
 (b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the prohibition under subsection (a) if the Secretary of Defense—
 (1)determines that a waiver is in the national security interest of the United States; and
 (2)on the date on which the waiver is invoked, submits a notification of the waiver and a justification of the reason for seeking the waiver to—
 (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
								1233.Sense of Congress on updating and modernizing existing agreements to avert
 miscalculation between the United States and RussiaIt is the sense of Congress that— (1)conventional arms control and confidence and security building measures have played an important role in helping to increase military transparency and reduce the risk of miscalculation;
 (2)Russia's violations of the sovereignty and territorial integrity of Georgia and Ukraine, and Russia's ongoing destabilizing and aggressive behavior, has undermined peace, security, and stability in Europe and beyond;
 (3)Russia's unilateral suspension and violation of the Treaty on Conventional Armed Forces in Europe, done at Vienna November 19, 1990, and entered into force November 9, 1992, and selective implementation of the Vienna Document of the Organization for Security and Cooperation in Europe 2011 have contributed to a greater risk of miscalculation;
 (4)Russia’s unsafe and unprofessional interactions with United States aircraft and vessels—
 (A)are contrary to the spirit of— (i)the Agreement Between the Government of the United States and the Government of the Union of Soviet Socialist Republics on the Prevention of Incidents On and Over the High Seas, done at Moscow May 25, 1972, and entered into force May 25, 1972; and
 (ii)the Agreement on the Prevention of Dangerous Military Activities Agreement, done at Moscow June 12, 1989, and entered into force January 1, 1990; and
 (B)erode military transparency, predictability, and trust; (5)the United States remains committed to upholding its current treaty obligations and commitments with respect to conventional arms control and confidence and security building measures; and
 (6)the Secretary of Defense and the Secretary of State should explore options, as practicable, for updated or new frameworks for increasing military transparency, stability, and reducing the risk of miscalculation, including through enhanced diplomatic engagement and military-to-military dialogue.
						1234.United States participation in Open Skies Treaty
 (a)Notification requiredNot later than 120 days before the provision of notice of intent to withdraw the United States from the Open Skies Treaty to either treaty depository pursuant to Article XV of the Treaty, the Secretary of Defense and the Secretary of State shall jointly submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a notification that—
 (1)such withdrawal is in the best interests of the United States national security; and
 (2)the other state parties to the Treaty have been consulted with respect to such withdrawal.
							(b)Repeal of limitation on use of funds to vote to approve or otherwise adopt
					any implementing decision of the open skies consultative
			 commission and
					modifications to report
 (1)In generalSection 1236 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2491) is amended—
 (A)by striking subsections (a) and (b); and (B)by redesignating subsections (c), (d), (e), and (f) as subsections (a), (b), (c), and (d), respectively.
 (2)Modifications to reportSubsection (a) of such section, as so redesignated, is amended— (A)in the heading, by striking Quarterly and inserting Annual;
 (B)in paragraph (1)— (i)by inserting the Secretary of State, before the Secretary of Energy;
 (ii)by striking quarterly basis and inserting annual basis;
 (iii)by striking by the Russian Federation over the United States and inserting by all parties to the Open Skies Treaty, including the United States, under the Treaty; and
 (iv)by striking calendar quarter and inserting preceding calendar year; and
 (C)in paragraph (2), by striking subparagraphs (B), (C), and (D) and inserting the following:
									
 (B)In the case of an observation flight by the United States, including an observation flight over the territory of Russia—
 (i)an analysis of data collected that supports United States intelligence and military collection goals; and
 (ii)an assessment of data collected regarding military activity that could not be collected through other means.
 (C)In the case of an observation flight over the territory of the United States—
 (i)an analysis of whether and the extent to which any United States critical infrastructure was the subject of image capture activities of such observation flight;
 (ii)an estimate for the mitigation costs imposed on the Department of Defense or other United States Government agencies by such observation flight; and
 (iii)an assessment of how such information is used by the parties conducting the observation flight, for what purpose, and how the information fits into the overall collection posture..
 (3)FormSubsection (c) of such section, as so redesignated, is amended by striking certification, report, and notice and inserting report.
 (4)DefinitionsSubsection (d) of such section, as so redesignated, is amended— (A)by striking paragraphs (3) and (6); and
 (B)by redesignating paragraphs (4), (5), and (7) as paragraphs (3), (4), and (5), respectively.
 (c)Open skies: implementation planSection 1235(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1660) is amended—
 (1)in paragraph (1)— (A)by striking during such fiscal year and inserting during a calendar year; and
 (B)by striking the President submits and all that follows and inserting the Secretary of Defense provides to the appropriate congressional committees a report on a plan described in paragraph (2) with respect to such calendar year.;
 (2)in paragraph (2), by striking such fiscal year and inserting such calendar year; and
 (3)in paragraph (3), by striking a fiscal year and submit the updated plan and inserting a calendar year and provide a report on the updated plan.
 (d)Definition of open skies treaty; treatyIn this section, the term Open Skies Treaty or Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
						1235.Modifications of briefing, notification, and reporting requirements relating
					to non-compliance by the Russian Federation with its
			 obligations under the INF
					Treaty
 (a)Briefing requirementSection 1244(d) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3565; 22 U.S.C. 2593a note) is amended—
 (1)by striking At the time and inserting the following:
								
 (1)In generalAt the time; and  (2)by adding at the end the following new paragraph:
								
 (2)SunsetThe briefing requirement under paragraph (1) shall be in effect so long as the INF Treaty remains in force..
							(b)Notification requirement relating to
 coordination with alliesSection 1243(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1601) is amended by adding at the end the following new paragraph:
							
 (3)SunsetThe notification requirement under paragraph (1) shall be in effect so long as the INF Treaty remains in force..
						(c)Notification requirement relating to
					development, deployment, or test of a system inconsistent
			 with INF
 TreatySection 1244(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1673; 22 U.S.C. 2593a note) is amended by adding at the end the following new paragraph:
							
 (3)SunsetThe notification requirement under paragraph (1) shall be in effect so long as the INF Treaty remains in force..
						(d)Reporting requirement under Ukraine
 Freedom Support Act of 2014Section 10(c) of the Ukraine Freedom Support Act of 2014 (22 U.S.C. 8929) is amended by adding at the end the following new paragraph:
							
 (3)SunsetThe reporting requirement under paragraph (1) shall be in effect so long as the INF Treaty remains in force..
						1236.Report on treaties relating to nuclear arms control
 (a)FindingsCongress finds the following: (1)On October 24, 2018, the House Committee on Armed Services and House Committee on Foreign Affairs wrote to the Secretary of Defense requesting information regarding the Administration’s policies and strategies related to nuclear arms control.
 (2)The Committees did not receive the requested information from the Secretary of Defense.
 (b)Assessment requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State and the Director of National Intelligence, shall submit to the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Foreign Relations of the Senate an assessment that includes each of the following:
 (1)The implications, in terms of military threat to the United States or its allies in Europe, of Russian deployment of intermediate-range cruise and ballistic missiles without restriction.
 (2)What new capabilities the United States might need in order to pursue additional technologies or programs to offset such Russian capabilities, and the costs associated with such capabilities, technologies, and programs.
 (3)An assessment of the threat to the United States of Russia’s strategic nuclear force in the event the New START Treaty lapses.
 (4)What measures could have been taken short of withdrawal, including economic, military, and diplomatic options, to increase pressure on Russia for violating the INF Treaty.
 (5)The status of all consultations with allies pertaining to the INF Treaty and the threat posed by Russian forces that are noncompliant with the obligations of such treaty.
 (6)The impact that Russian withdrawal from the INF Treaty and the expiration of the New START Treaty could have on long-term United States-Russia strategic stability.
 (c)Withholding of fundsUntil the date of the submission of the assessment required by subsection (b), an amount that is equal to 20 percent of the total amount authorized to be appropriated to the Office of the Secretary of Defense under the Operations and Maintenance, Defense-Wide account for the travel of persons shall be withheld from obligation or expenditure.
 (d)DefinitionsIn this section: (1)New start treatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011.
 (2)Inf treatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988.
							1237.Reports relating to the New START Treaty
 (a)Sense of congressIt is the sense of Congress that legally binding, verifiable limits on Russian strategic nuclear forces are in the national security interest of the United States.
 (b)Prior notification for withdrawalNot later than 120 days before the provision to Russia, pursuant to Article XIV of the New Start Treaty, of notice of intent to withdraw the United States from the Treaty, the Secretary of Defense and the Secretary of State shall jointly submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a notification that includes a description of the extraordinary events jeopardizing the United States’ supreme interests accompanying such notice of intent to withdraw in accordance with the requirements of such Article XIV.
						(c)Assessments from director of national intelligence
 (1)Relating to expiration of new start treatyNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an assessment of the implications of the expiration of the New START Treaty without the United States and Russia having entered into a new arms control agreement. The assessment shall include the following elements:
 (A)An assessment of possible changes to the Russian nuclear force structure through 2026, if the Treaty expires in 2021 without replacement, including Russia’s ability and intent to deploy strategic nuclear warheads and delivery vehicles above the central limits of the Treaty and with respect to possible future strategic nuclear weapons research and development programs.
 (B)An assessment of the verification and transparency benefits of the Treaty and a description of the Treaty's impact on the United States' understanding of Russia's nuclear forces.
 (C)An assessment of what actions would be necessary for the United States to remediate the loss of the Treaty’s verification and transparency benefits if the Treaty is not extended and a new arms control agreement is not concluded, and an estimate of the remedial resources required to ensure no concomitant loss of understanding of Russia’s nuclear forces as practicable.
								(2)Relating to Russia’s willingness to engage in nuclear arms control
 negotiationsNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees an assessment of Russia’s willingness to engage in nuclear arms control negotiations and Russia’s priorities in these negotiations. The assessment shall include the following elements:
 (A)An assessment of Russia’s willingness to extend the New START Treaty and its likely negotiating position to discuss such an extension with the United States.
 (B)An assessment of Russia’s interest in negotiating a broader arms control agreement that would include nuclear weapons systems not accountable under the New START Treaty, including non-strategic nuclear weapons.
 (C)An assessment of what concessions Russia would likely seek from the United States during such negotiations, including what additional United States’ military capabilities Russia would seek to limit, in any broader arms control negotiation.
 (D)Any other matter the Director determines to be relevant. (d)Reports and briefing from secretary of state (1)Relating to nato, nato member countries, and other United States alliesNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report and provide a briefing to the appropriate congressional committees that includes—
 (A)an assessment of the likely reactions of the North Atlantic Treaty Organization (NATO), NATO member countries, and other United States allies and partners to the expiration of the New START Treaty without the entry into force of a new nuclear arms control agreement between the United States and Russia; and
 (B)a description of the consultations undertaken with allies relating to the Treaty.
 (2)Relating to ongoing implementation of the new start treatyNot later than 60 days after the date of the enactment of this Act, and again not later than September 1, 2020, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the appropriate congressional committees with an assessment of the following elements:
 (A)Whether the Russian Federation remains in compliance with its obligations under the New START Treaty.
 (B)Whether continuing implementation of the New START Treaty remains in the national security interest of the United States.
 (3)Relating to other mattersNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter until the New START Treaty is extended beyond February 2021 or expires, the Secretary of State, in consultation with the Secretary of Defense, shall provide a briefing to the appropriate congressional committees that includes the following elements:
 (A)A description of any discussions with Russia on the Treaty or a multilateral arms control treaty with Russia and other countries on the reduction and limitation of strategic offensive arms, and discussions addressing the disparity between the non-strategic nuclear weapons stockpiles of Russia and of the United States, at the Assistant Secretary level, Ambassadorial level, or higher.
 (B)The dates, locations, discussion topics, and Russian interlocutors involved in those discussions.
 (C)An identification of the United States Government departments and agencies involved in the discussions.
 (D)The types of systems, both nuclear and nonnuclear, discussed by either side in such discussions as the potential subjects of an agreement.
 (E)Whether formal negotiations to extend the Treaty or negotiate a new agreement have occurred.
								(e)Report and briefing from secretary of defense
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of Energy, shall submit a report to the congressional defense committees that includes an assessment of the manner and extent to which the United States nuclear force structure could change if the New START Treaty expires in 2021, including current and planned nuclear modernization programs, and associated costs.
 (2)Additional report upon expirationNot later than April 5, 2021, the Secretary of Defense, in consultation with the Secretary of Energy, shall, if the New START Treaty has expired prior to such date, submit a plan describing the manner in which the United States nuclear force structure will change, including current and planned nuclear modernization programs and associated costs.
 (f)FormEach report, plan, or assessment required by this section shall be submitted in unclassified form, but may include a classified annex.
 (g)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)New start treaty; treatyThe terms New START Treaty and Treaty mean the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.
							1238.Report on military activities of the Russian Federation and the People's
					Republic of China in the Arctic region
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State and the Director of National Intelligence, shall submit to the appropriate committees of Congress the following:
 (1)A report on any military activities of the Russian Federation in the Arctic region.
 (2)A report on any military activities of the People's Republic of China in the Arctic region.
 (b)Matters to be includedThe reports under subsection (a) shall include, with respect to the Russian Federation or the People's Republic of China, as applicable, the following:
 (1)A description of military activities of such country in the Arctic region, including—
 (A)the emplacement of military infrastructure, equipment, or forces;
 (B)any exercises or other military activities; and
 (C)activities that are non-military in nature, but are considered to have military or other strategic implications.
 (2)An assessment of— (A)the intentions of such activities;
 (B)the extent to which such activities affect or threaten the interests of the United States and allies in the Arctic region; and
 (C)any response to such activities by the United States or allies.
 (3)A description of future plans and requirements with respect to such activities.
 (c)FormEach report under subsection (a) shall be submitted in classified form, but may include an unclassified executive summary.
						(d)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
							1239.Updated strategy to counter the threat
					of malign influence by the Russian Federation and other
			 countries
 (a)In generalThe Secretary of Defense and the Secretary of State, in coordination with the appropriate United States Government officials, shall jointly update, with the additional elements described in subsection (b), the comprehensive strategy to counter the threat of malign influence developed pursuant to section 1239A of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1667).
 (b)Additional elementsThe updated strategy required under subsection (a) shall include the following:
 (1)With respect to each element specified in paragraphs (1) through (7) of subsection (b) of such section 1239A, actions to counter the threat of malign influence operations by the People’s Republic of China and any other country engaged in significant malign influence operations.
 (2)A description of the interagency organizational structures and procedures for coordinating the implementation of the comprehensive strategy for countering malign influence by the Russian Federation, China, and any other country engaged in significant malign influence operations.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report detailing the updated strategy required under subsection (a).
						(d)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress has the meaning given the term in subsection (e) of such section 1239A.
						EMatters relating to Europe and NATO
					1241.Sense of Congress on support for the North Atlantic Treaty
 OrganizationIt is the sense of Congress that— (1)the North Atlantic Treaty Organization (NATO) is critical to achieving United States national security interests and defense objectives around the world;
 (2)NATO is the most successful military alliance in history, founded on the principles of democracy, individual liberty, and the rule of law, and its contributions to the collective defense are indispensable to the security, prosperity, and freedom of its members;
 (3)membership in NATO is a cornerstone of the security and national defense of the United States;
 (4)the United States commitment to the NATO alliance has been foundational to the rules-based international order for seven decades, helping to sustain a system of mutual security and shared values and enhance the United States security through common defense;
 (5)the United States must remain ironclad in its commitment to uphold its obligations under the North Atlantic Treaty, including Article 5 of such Treaty;
 (6)the United States should deepen strategic and defense cooperation with non-NATO European partners, and encourage NATO cooperation with such partners;
 (7)the United States should encourage defense cooperation that complements and strengthens NATO collective defense, interoperability, and allies’ commitment to Article 3 of the North Atlantic Treaty; and
 (8)the United States should pursue a long-term policy to strengthen relationships with NATO allies, oppose efforts to undermine and divide the NATO alliance, invest in long-term efforts to deter aggression against NATO allies and counter campaigns aimed at eroding shared values of the alliance, and enhance interoperability and planning for collective defense.
						1242.Prohibition on the use of funds to suspend, terminate, or provide notice of
 denunciation of the North Atlantic TreatyNotwithstanding any other provision of law, no funds may be obligated, expended, or otherwise made available during the period beginning on the date of the enactment of this Act and ending on December 31, 2020, to take any action to suspend, terminate, or provide notice of denunciation of the North Atlantic Treaty, done at Washington, D.C. on April 4, 1949.
					1243.Future years plans and planning transparency for the European Deterrence
					Initiative
 (a)AmendmentsSection 1273 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1696) is amended as follows:
 (1)In the section heading, by striking plan and inserting plans.
 (2)In subsection (a) to read as follows:  (a)Initial planNot later than December 31, 2019, the Secretary of Defense, in consultation with the Commander of the United States European Command, shall submit to the congressional defense committees a future years plan on activities and resources of the European Deterrence Initiative (EDI) for fiscal year 2020 and not fewer than the four succeeding fiscal years..
 (3)Matters to be includedIn subsection (b)— (A)in paragraph (1) to read as follows:
									
 (1)A description of the objectives of the EDI, including a description of—
 (A)the intended force structure and posture of the assigned and allocated forces within the area of responsibility of the United States European Command for the last fiscal year of the plan; and
 (B)the manner in which such force structure and posture support the implementation of the National Defense Strategy.;
 (B)in paragraph (5), by striking required infrastructure investments and inserting required infrastructure and military construction investments; and
 (C)in paragraph (8)— (i)in subparagraph (E), by striking and at the end;
 (ii)in subparagraph (F), by striking the period at the end and inserting a semicolon; and
 (iii)by adding at the end the following:  (G)a detailed assessment of the resources necessary to achieve the requirements of the plan, including specific cost estimates for each project under the EDI to support increased presence, exercises and training, enhanced prepositioning, improved infrastructure, and building partnership capacity;
 (H)a detailed timeline to achieve the force posture and capabilities, including permanent force posture requirements; and
 (I)a detailed explanation of any significant modifications to activities and resources as compared to the future years plan on activities and resources of the EDI submitted for the previous year..
 (4)By redesignating subsections (c) and (d) as subsections (d) and (e), respectively.
 (5)By inserting after subsection (b) the following:  (c)Subsequent plans (1)In generalNot later than the date on which the Secretary of Defense submits to Congress the budget request for the Department of Defense for fiscal year 2021 and each fiscal year thereafter, the Secretary, in consultation with the Commander of the United States European Command, shall submit to the congressional defense committees a future years plan on activities and resources of the European Deterrence Initiative for such fiscal year and not fewer than the four succeeding fiscal years.
 (2)Matters to be includedThe plan required under paragraph (1) shall include—
 (A)the matters described in subsection (b); and
 (B)a detailed explanation of any significant modifications in requirements or resources, as compared to the plan submitted under such subsection (b)..
 (6)In subsection (d), as redesignated, by striking The plan required under subsection (a) and inserting The plans required under subsections (a) and (c).
 (7)In subsection (e), as redesignated, by striking Limitations and all that follows through In the case of and inserting Limitations.—In the case of.
 (b)Budget display informationThe Secretary of Defense shall include in the materials submitted to Congress by the Secretary in support of the budget of the President for fiscal year 2021 and each fiscal year thereafter (as submitted under section 1105 of title 31, United States Code), a detailed budget display for the European Deterrence Initiative that includes the following information (regardless of whether the funding line is for overseas contingency operations):
 (1)With respect to procurement accounts—
 (A)amounts displayed by account, budget activity, line number, line item, and line item title; and
 (B)a description of the requirements for each such amounts specific to the Initiative.
 (2)With respect to research, development, test, and evaluation accounts— (A)amounts displayed by account, budget activity, line number, program element, and program element title; and
 (B)a description of the requirements for each such amounts specific to the Initiative.
 (3)With respect to operation and maintenance accounts— (A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and
 (B)a description of how such amounts will specifically be used. (4)With respect to military personnel accounts—
 (A)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and
 (B)a description of the requirements for each such amounts specific to the Initiative.
 (5)With respect to each project under military construction accounts (including with respect to unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount by fiscal year.
 (c)End of fiscal year reportNot later than November 30, 2020, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report that contains—
 (1)a detailed summary of funds obligated for the European Deterrence Initiative for the preceding fiscal year; and
 (2)a detailed comparison of funds obligated for the European Deterrence Initiative for the preceding fiscal year to amounts requested for the Initiative for that fiscal year in the materials submitted to Congress by the Secretary in support of the budget of the President for that fiscal year as required by subsection (c), including with respect to each of the accounts described in paragraphs (1), (2), (3), (4), and (5) of subsection (b) and the information required under each such paragraph.
 (d)Interim briefingNot later than March 30, 2021, and annually thereafter, the Secretary of Defense shall provide the congressional defense committees with an interim briefing on the status of all matters covered by the end of fiscal year report required by section (c).
						1244.Modification and extension of Ukraine Security Assistance
 InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068) is amended—
 (1)in subsection (a), by striking in coordination with the Secretary of State and inserting with the concurrence of the Secretary of State;
 (2)in subsection (b)— (A)by amending paragraph (11) to read as follows:
								
 (11)Air defense and coastal defense radars, and systems to support effective command and control and integration of air defense and coastal defense capabilities.;
 (B)by redesignating paragraphs (14) and (15) as paragraphs (15) and (16), respectively;
 (C)by inserting after paragraph (13) the following:  (14)Coastal defense and anti-ship missile systems.; and
 (D)in paragraph (15), as so redesignated, by striking paragraphs (1) through (13) and inserting paragraphs (1) through (14);
 (3)in subsection (c)— (A)in paragraph (1), by striking 50 percent of the funds available for fiscal year 2019 pursuant to subsection (f)(4) and inserting 50 percent of the funds available for fiscal year 2020 pursuant to subsection (f)(5);
 (B)in paragraph (3), by striking fiscal year 2019 and inserting fiscal year 2020; and
 (C)in paragraph (5), by striking Of the funds available for fiscal year 2019 pursuant to subsection (f)(4) and inserting Of the funds available for fiscal year 2020 pursuant to subsection (f)(5);
 (4)in subsection (f), by adding at the end the following:  (5)For fiscal year 2020, $300,000,000.; and
 (5)in subsection (h), by striking December 31, 2021 and inserting December 31, 2022.
						1245.Limitation on transfer of F–35 aircraft to Turkey
 (a)LimitationNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense may be used to do the following, and the Department may not otherwise do the following:
 (1)Transfer, facilitate the transfer, or authorize the transfer of, any F–35 aircraft or related support equipment or parts to Turkey.
 (2)Transfer intellectual property, technical data, or material support necessary for, or related to, any maintenance or support of the F–35 aircraft necessary to establish Turkey’s indigenous F–35 capability.
 (3)Construct a storage facility for, or otherwise facilitate the storage in Turkey of, any F–35 aircraft transferred to Turkey.
							(b)Waiver
 (1)CertificationThe Secretary of Defense, jointly with the Secretary of State, may waive the limitation under subsection (a) only if the Secretaries submit to the appropriate committees of Congress a written certification that contains a determination by the Secretaries, and any relevant documentation on which the determination is based, that the Government of Turkey, having previously accepted delivery of the S–400 air and missile defense system from the Russian Federation—
 (A)no longer possesses the S–400 air and missile defense system or any other equipment, materials, or personnel associated with such system;
 (B)has provided credible assurances that the Government of Turkey will not in the future accept delivery of such system; and
 (C)has not, since July 31, 2019, purchased or accepted delivery of defense equipment from the Russian Federation in addition to the S–400 air and missile defense system that would increase the risk of compromising the capabilities of the F–35 aircraft and its associated systems.
 (2)Notice and wait requirementThe Secretary of Defense and the Secretary of State may not waive the limitation under subsection (a) until 90 days after the date on which the Secretaries submit the certification under paragraph (1).
 (c)Sense of CongressIt is the sense of Congress that— (1)Turkey’s possession of the S–400 air and missile defense system adversely affects the national security of Turkey, the United States, and all members of the North Atlantic Treaty Alliance;
 (2)the United States offer of the Patriot air and missile defense system to Turkey constituted a viable alternative to Turkey’s acquisition of the S–400 air and missile defense system;
 (3)acceptance of the S–400 air and missible defense system by Turkey constitutes a significant transaction within the meaning of section 231(a) of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9525(a)); and
 (4)the President should implement the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 131 Stat. 886) by imposing and applying sanctions under section 235 of that Act (22 U.S.C. 9529) with respect to any individual or entity determined to have engaged in such significant transaction as if such person were a sanctioned person for purposes of such section.
							(d)Authorization of expenditure
 (1)In generalThe Secretary of Defense is authorized— (A)to fly up to 6 Turkish F–35 aircraft (tail numbers AT–1 thru AT–6) to a storage location in the United States; and
 (B)to induct these aircraft into a long-term storage condition. (2)Storage, plan, and disposition of aircraft and equipmentThe Secretary of Defense may expend up to $30,000,000 of funds authorized to be appropriated for fiscal year 2020 for the Department of Defense to conduct activities associated with storage, preservation, and developing a plan for the final disposition of such F–35 aircraft and Turkish F–35 aircraft equipment, including full mission simulators, helmet mounted display systems, air system maintenance trainer, and ancillary mission equipment, as a result of efforts taken by the United States to limit, reduce, or terminate Turkey’s status as a member of the F–35 Joint Strike Fighter cooperative program.
 (3)Report requiredNot later than 90 days after the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a report outlining the long-term plan for the disposition of such assets, including options for recovery of costs from Turkey and for unilateral use of such assets by the Department of Defense.
 (4)Notification requiredNot later than 15 days before any expenditure of funds in an amount of $15,000,000 or more pursuant to the authority described in paragraph (1), the Secretary shall provide to the congressional defense committees a written notification describing the activities to be conducted.
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1246.Baltic defense assessment; extension and modification of security assistance
					for Baltic countries for joint program for interoperability
			 and deterrence
					against aggression
 (a)Baltic Defense AssessmentNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly conduct a comprehensive, multilateral assessment of the military requirements of Lithuania, Latvia, and Estonia to deter and resist aggression by Russia that—
 (1)provides an assessment of past and current initiatives to improve the efficiency, effectiveness, readiness and interoperability of Lithuania, Latvia, and Estonia’s national defense capabilities; and
 (2)assesses the manner in which to achieve such improvements, including future resource requirements and recommendations, by undertaking activities in the following areas:
 (A)Activities to increase the rotational and forward presence, improve the capabilities, and enhance the posture and response readiness of the United States or NATO forces in the Baltic region.
 (B)Activities to improve air defense systems, including modern air-surveillance capabilities.
 (C)Activities to improve counter-unmanned aerial system capabilities. (D)Activities to improve command and control capabilities through increasing communications, technology, and intelligence capacity and coordination, including secure and hardened communications.
 (E)Activities to improve intelligence, surveillance, and reconnaissance capabilities.
 (F)Activities to enhance maritime domain awareness. (G)Activities to improve military and defense infrastructure, logistics, and access, particularly transport of military supplies and equipment.
 (H)Investments to ammunition stocks and storage. (I)Activities and training to enhance cyber security and electronic warfare capabilities.
 (J)Bilateral and multilateral training and exercises. (K)New and existing cost-sharing mechanisms with United States and NATO allies to reduce financial burden.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State jointly shall submit to the appropriate congressional committees a report, which shall be submitted in unclassified form but may include a classified annex, that includes each of the following:
 (1)A report on the findings of the assessment conducted pursuant to subsection (a).
 (2)A list of any recommendations resulting from such assessment. (3)An assessment of the resource requirements to achieve the objectives described in subsection (a)(1) with respect to the national defense capability of Baltic countries, including potential investments by host countries.
 (4)A plan for the United States to use appropriate security cooperation authorities or other authorities to—
 (A)facilitate relevant recommendations included in the list described in paragraph (2);
 (B)expand joint training between the Armed Forces and the military of Lithuania, Latvia, or Estonia, including with the participation of other NATO allies; and
 (C)support United States foreign military sales and other equipment transfers to Baltic countries, especially for the activities described in subparagraphs (A) through (I) of subsection (a)(2).
 (5)A comprehensive list of authorities and funding sources used for security cooperation with the Baltic countries, including—
 (A)a description of the funds made available and used to provide assistance through each authority, if any, during the last two years;
 (B)whether the authority to provide assistance pursuant to section 1279D of the National Defense Authorization Act for Fiscal Year 2018 (22 U.S.C. 2753 note) was used, and whether any alternative authorities exist under which the Secretary can provide such assistance; and
 (C)a determination whether any new authorities or funds are needed to achieve the objectives described in subsection (a)(1).
 (c)Modification of security assistance authoritiesSubsection (c) of section 1279D of the National Defense Authorization Act for Fiscal Year 2018 (22 U.S.C. 2753 note) is amended by inserting after paragraph (4) the following:
							
 (5)Command, control, communications, computers, intelligence, surveillance, and reconnaissance (C4ISR) equipment..
 (d)FundingSubsection (f) of such section 1279D is amended— (1)in paragraph (2), by striking $100,000,000 and inserting $125,000,000; and
 (2)by adding at the end the following new paragraph:  (3)Matching amountThe amount of assistance provided under subsection (a) for procurement described in subsection (b) may not exceed the aggregate amount contributed to such procurement by the Baltic nations..
 (e)ExtensionSubsection (g) of such section 1279D is amended by striking December 31, 2020 and inserting December 31, 2021.
 (f)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
							1247.Extension of authority for and report on training for Eastern European
					national security forces in the course of multilateral
			 exercises
 (a)ExtensionSubsection (h) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended—
 (1)in the first sentence, by striking December 31, 2020 and inserting December 31, 2021; and
 (2)in the second sentence, by striking for for the period beginning on October 1, 2015, and ending on December 31, 2020 and inserting for the period beginning on October 1, 2015, and ending on December 31, 2021.
							(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Commander of United States European Command, shall submit to the congressional defense committees a report on the authority for training Eastern European national security forces in the course of multilateral exercises under the authority of such section.
 (2)Matters to be includedThe report required by paragraph (1) shall include the following: (A)For each recipient country, a description of—
 (i)the training provided pursuant to such authority beginning in fiscal year 2016; and
 (ii)payments of incremental expenses incurred by the country as the direct result of such training.
 (B)A description of the elements of the U.S. European Command theater campaign plan advanced by such authority.
 (C)An assessment whether the training and payment of the incremental expenses incurred by each recipient country as the direct result of participation in such training could be provided pursuant to other training or security cooperation authorities of the Department of Defense.
 (D)Any recommendations of the Secretary of Defense regarding such authority.
 (E)Any other matter the Secretary of Defense considers appropriate. 1248.Extension and modification of NATO Special Operations Headquarters (a)AuthorizationSubsection (a) of section 1244 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541) is amended by striking 2020 and inserting 2024.
 (b)Repeal of certification; limitationSuch section is amended— (1)by striking subsection (c); and
 (2)by inserting after subsection (b) the following new subsection:  (c)LimitationOf the amounts made available under subsection (a) for fiscal year 2020, not more than 90 percent of such amounts may be obligated or expended until the Secretary of Defense, acting through the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, submits to the congressional defense committees a report on the decision to realign responsibilities for overseeing and supporting NSHQ from U.S. Special Operations Command to U.S. European Command, including—
 (1)a justification and description of the impact of such realignment; and
 (2)a description of how such realignment will strengthen the role of the NSHQ in fostering special operations capabilities within NATO..
 (c)Annual reportSuch section, as so amended, is further amended by adding at the end the following new subsection:
							
 (d)Annual reportNot later than March 1 of each year until 2024, the Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report regarding support for the NSHQ. Each report shall include the following:
 (1)The total amount of funding provided by the United States and other NATO nations to the NSHQ for operating costs of the NSHQ.
 (2)A description of the activities carried out with such funding, including—
 (A)the amount of funding allocated for each such activity; (B)the extent to which other NATO nations participate in each such activity;
 (C)the extent to which each such activity is carried out in coordination or cooperation with the Joint Special Operations University;
 (D)the extent to which each such activity is carried out in relation to other security cooperation activities, exercises, or operations of the Department of Defense;
 (E)the extent to which each such activity is designed to meet the purposes set forth in paragraphs (1) through (5) of subsection (b); and
 (F)an assessment of the extent to which each such activity will promote the mission of the NSHQ.
 (3)Other contributions, financial or in kind, provided by the United States and other NATO nations in support of the NSHQ.
 (4)Any other matters that the Secretary of Defense considers appropriate..
						1249.North Atlantic Treaty Organization Joint
					Force Command
 (a)In generalSubchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new section:
							
								2350nNorth Atlantic Treaty Organization
						Joint Force Command
 (a)AuthorizationThe Secretary of Defense shall authorize the establishment of, and the participation by members of the armed forces in, the North Atlantic Treaty Organization Joint Force Command (in this section referred to as the Joint Force Command), to be established in the United States.
									(b)Use of Department of Defense
 facilities and equipmentThe Secretary may use facilities and equipment of the Department of Defense to support the Joint Force Command.
 (c)Availability of fundsAmounts authorized to be appropriated to the Department of Defense shall be available to carry out the purposes of this section..
 (b)Conforming amendmentThe table of sections at the beginning of subchapter II of chapter 138 of title 10, United States Code, is amended by adding at the end the following new item:
							2350n. North Atlantic Treaty Organization
						Joint Force
							Command..
						1250.Report on North Atlantic Treaty Organization Readiness Initiative
 (a)ReportNot later than October 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the North Atlantic Treaty Organization (NATO) Readiness Initiative, which shall include assessments of the following:
 (1)The number of units North Atlantic Treaty Organization allies have pledged against the benchmark to provide an additional 30 air attack squadrons, 30 naval combat vessels, and 30 mechanized battalions ready to fight in not more than 30 days.
 (2)The procedure by which the North Atlantic Treaty Organization certifies, reports, and ensures that the Supreme Allied Commander Europe (SACEUR) maintains a detailed understanding of the readiness of the forces described in paragraph (1).
 (3)The North Atlantic Treaty Organization plan to maintain the readiness of such forces in future years.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1250A.Repeal of prohibition on transfer of articles on the United States munitions
					list to the Republic of Cyprus
 (a)Sense of CongressIt is the sense of Congress that— (1)allowing for the export, re-export or transfer of arms subject to the United States Munitions List (part 121 of title 22, Code of Federal Regulations) to the Republic of Cyprus would advance United States security interests in Europe by helping to reduce the dependence of the Government of the Republic of Cyprus on other countries, including countries that pose challenges to United States interests around the world, for defense-related materiel; and
 (2)it is in the interest of the United States to continue to support United Nations-facilitated efforts toward a comprehensive solution to the division of Cyprus.
 (b)Modification of prohibitionSection 620C(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2373(e)) is amended—
 (1)in paragraph (1), by striking Any agreement and inserting Except as provided in paragraph (3), any agreement; and
 (2)by adding at the end the following new paragraph:
								
 (3)The requirement under paragraph (1) shall not apply to any sale or other provision of any defense article or defense service to Cyprus if the end-user of such defense article or defense service is the Government of the Republic of Cyprus..
							(c)Exclusion of the Government of the
					Republic of Cyprus from certain related regulations
 (1)In generalSubject to subsection (d) and except as provided in paragraph (2), beginning on the date of the enactment of this Act, the Secretary of State shall not apply a policy of denial for exports, re-exports, or transfers of defense articles and defense services destined for or originating in the Republic of Cyprus if—
 (A)the request is made by or on behalf of the Government of the Republic of Cyprus; and
 (B)the end-user of such defense articles or defense services is the Government of the Republic of Cyprus.
 (2)ExceptionThis exclusion shall not apply to any denial based upon credible human rights concerns.
							(d)Limitations on the transfer of articles
					on the United States Munitions List to the Republic of
			 Cyprus
 (1)In generalThe policy of denial for exports, re-exports, or transfers of defense articles on the United States Munitions List to the Republic of Cyprus shall remain in place unless the President determines and certifies to the appropriate congressional committees not less than annually that—
 (A)the Government of the Republic of Cyprus is continuing to cooperate with the United States Government in efforts to implement reforms on anti-money laundering regulations and financial regulatory oversight; and
 (B)the Government of the Republic of Cyprus has made and is continuing to take the steps necessary to deny Russian military vessels access to ports for refueling and servicing.
 (2)WaiverThe President may waive the limitations contained in this subsection for one fiscal year if the President determines that it is essential to the national security interests of the United States to do so.
							(3)Appropriate congressional committees
 definedIn this section, the term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
								FMatters relating to the Indo-Pacific region
					1251.Modification of Indo-Pacific Maritime Security Initiative
 (a)Types of assistance and trainingSubsection (c)(2)(A) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2282 note) is amended by inserting the law of armed conflict, the rule of law, and after respect for.
 (b)Notice to Congress on assistance and trainingSubsection (g)(1) of such section is amended— (1)in subparagraph (A), by inserting at the end before the period the following: , the specific unit or units whose capacity to engage in activities under a program of assistance or training to be provided under subsection (a) will be built under the program, and the amount, type, and purpose of the support to be provided;
 (2)by redesignating subparagraph (F) as subparagraph (J); and (3)by inserting after subparagraph (E) the following new subparagraphs:
								
 (F)Information, including the amount, type, and purpose, on assistance and training provided under subsection (a) during the three preceding fiscal years, if applicable.
 (G)A description of the elements of the theater campaign plan of the geographic combatant command concerned and the interagency integrated country strategy that will be advanced by the assistance and training provided under subsection (a).
 (H)A description of whether assistance and training provided under subsection (a) could be provided pursuant to—
 (i)section 333 of title 10, United States Code, or other security cooperation authorities of the Department of Defense; or
 (ii)security cooperation authorities of the Department of State.
 (I)An identification of each such authority described in subparagraph (H)..
 (c)Annual monitoring reportsSuch section is amended— (1)by redesignating subsection (h) as subsection (j); and
 (2)by inserting after subsection (g) the following new subsection:  (h)Annual monitoring reports (1)In generalNot later than March 1, 2020, and annually thereafter, the Secretary of Defense shall submit to the appropriate committees of Congress a report setting forth, for the preceding calendar year, the following:
 (A)An assessment, by recipient foreign country, of—
 (i)the country’s capabilities relating to maritime security and maritime domain awareness;
 (ii)the country’s capability enhancement priorities, including how such priorities relate to the theater campaign strategy, country plan, and theater campaign plan relating to maritime security and maritime domain awareness;
 (B)A discussion, by recipient foreign country, of— (i)priority capabilities that the Department of Defense plans to enhance under the authority under subsection (a) and priority capabilities the Department plans to enhance under separate United States security cooperation and security assistance authorities; and
 (ii)the anticipated timeline for assistance and training for each such capability.
 (C)Information, by recipient foreign country, on the status of funds allocated for assistance and training provided under subsection (a), including funds allocated but not yet obligated or expended.
 (D)Information, by recipient foreign country, on the delivery and use of assistance and training provided under subsection (a).
 (E)Information, by recipient foreign country, on the timeliness of the provision of assistance and training under subsection (a) as compared to the timeliness of the provision of assistance and training previously provided to the foreign country under subsection (a).
 (F)A description of the reasons the Department of Defense chose to utilize the authority for assistance and training under subsection (a) in the preceding calendar year.
 (G)An explanation of any impediments to timely obligation or expenditure of funds allocated for assistance and training under subsection (a) or any significant delay in the delivery of such assistance and training.
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress has the meaning given the term in subsection (g)(2)..
 (d)LimitationSuch section, as so amended, is further amended by inserting after subsection (h), as added by subsection (c)(2), the following:
							
 (i)LimitationThe provision of assistance and training pursuant to a program under subsection (a) shall be subject to the provisions of section 383 of title 10, United States Code..
						1252.Expansion of Indo-Pacific Maritime Security Initiative and limitation on use
					of funds
 (a)Expansion of recipient countriesSubsection (b) of section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note) is amended by adding at the end the following new paragraphs:
							
 (8)The Federated States of Micronesia.
 (9)The Independent State of Samoa. (10)The Kingdom of Tonga.
 (11)Papua New Guinea. (12)The Republic of Fiji.
 (13)The Republic of Kiribati. (14)The Republic of the Marshall Islands.
 (15)The Republic of Nauru. (16)The Republic of Palau.
 (17)The Republic of Vanuatu. (18)The Solomon Islands.
 (19)Tuvalu.. (b)Limitation on use of funds (1)In generalNone of the funds authorized to be appropriated for the Indo-Pacific Maritime Security Initiative under such section may be obligated or expended to provide training or assistance to a recipient country described in any of paragraphs (8) through (19) of subsection (b) of such section until the date on which the Secretary of Defense, with the concurrence of the Secretary of State, submits to the appropriate committees of Congress a report on security cooperation with and security assistance to such countries.
 (2)ReportThe report referred to in paragraph (1) shall include the following: (A)An identification of elements of the theater campaign plan of the geographic combatant command concerned and the interagency integrated country strategy that will be advanced by expansion of security cooperation and assistance programs and activities to such recipient countries.
 (B)An assessment of the capabilities, and a description of the capability enhancement priorities, of each such country.
 (C)A description of the manner in which United States security cooperation and assistance authorities, including assistance provided pursuant to other security cooperation authorities of the Department of Defense or security assistance authorities of the Department of State, may be used to enhance the priority capabilities of each such country.
 (D)A description, as appropriate, of the manner in which the Secretary of Defense, together with the Secretary of State, shall ensure that security cooperation with and security assistance to such countries complement regional engagement efforts undertaken by United States allies, including the Pacific Step-Up efforts of the Government of Australia and the Pacific Reset efforts of the Government of New Zealand.
 (E)A description of absorption capacity and sustainability issues for each such country and a plan to resolve such issues.
 (F)An identification of the estimated annual cost for such assistance and training for fiscal years 2020 through 2025.
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the congressional defense committees; (2)the Committee on Foreign Relations and the Subcommittee on State, Foreign Operations, and Related Programs of the Committee on Appropriations of the Senate; and
 (3)the Committee on Foreign Affairs and the Subcommittee on State, Foreign Operations, and Related Programs of the Committee on Appropriations of the House of Representatives.
							1253.Report on resourcing United States defense requirements for the Indo-Pacific
					region and study on competitive strategies
						(a)Report required
 (1)In generalNot later than March 15, 2020, the Commander of United States Indo-Pacific Command shall submit to the congressional defense committees a report containing the independent assessment of the Commander with respect to the activities and resources required, for fiscal years 2022 through 2026, to achieve the following objectives:
 (A)The implementation of the National Defense Strategy with respect to the Indo-Pacific region.
 (B)The maintenance or restoration of the comparative military advantage of the United States with respect to the People's Republic of China.
 (C)The reduction of the risk of executing contingency plans of the Department of Defense.
 (2)Matters to be includedThe report required under paragraph (1) shall include the following:
 (A)A description of the intended force structure and posture of assigned and allocated forces within the area of responsibility of United States Indo-Pacific Command for fiscal year 2026 to achieve the objectives described in paragraph (1).
 (B)An assessment of capabilities requirements to achieve such objectives.
 (C)An assessment of logistics requirements, including personnel, equipment, supplies, storage, and maintenance needs to achieve such objectives.
 (D)An identification of required infrastructure and military construction investments to achieve such objectives.
 (E)An assessment of security cooperation activities or resources required to achieve such objectives.
 (F)(i)A plan to fully resource United States force posture and capabilities, including—
 (I)a detailed assessment of the resources necessary to address the elements described in subparagraphs (A) through (E), including specific cost estimates for recommended investments or projects—
 (aa)to increase joint force lethality; (bb)to enhance force design and posture;
 (cc)to support a robust exercise, experimentation, and innovation program; and
 (dd)to strengthen cooperation with allies and partners; and
 (II)a detailed timeline to achieve the intended force structure and posture described in subparagraph (A).
 (ii)The specific cost estimates required by clause (i)(I) shall, to the maximum extent practicable, include the following:
 (I)With respect to procurement accounts— (aa)amounts displayed by account, budget activity, line number, line item, and line item title; and
 (bb)a description of the requirements for each such amount. (II)With respect to research, development, test, and evaluation accounts—
 (aa)amounts displayed by account, budget activity, line number, program element, and program element title; and
 (bb)a description of the requirements for each such amount. (III)With respect to operation and maintenance accounts—
 (aa)amounts displayed by account title, budget activity title, line number, and subactivity group title; and
 (bb)a description of the specific manner in which each such amount would be used.
 (IV)With respect to military personnel accounts— (aa)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and
 (bb)a description of the requirements for each such amount. (V)With respect to each project under military construction accounts (including unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount for each fiscal year.
 (VI)With respect to any expenditure or proposed appropriation not described in subclause (I) through (V), a level of detail equivalent or greater than the level of detail provided in the future-years defense program submitted pursuant to section 221(a) of title 10, United States Code.
 (3)FormThe report required under paragraph (1) may be submitted in classified form, but shall include an unclassified summary.
 (4)AvailabilityNot later than March 15, 2020, the Commander of United States Indo-Pacific Command shall make the report available to the Secretary of Defense, the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), the Director of Cost Assessment and Program Evaluation, the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the chiefs of staff of each military service.
							(b)Briefings required
 (1)Initial briefingNot later than April 15, 2020, the Secretary of Defense (acting through the Under Secretary of Defense for Policy, the Under Secretary of Defense (Comptroller), and the Director of Cost Assessment and Program Evaluation) and the Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees a joint briefing, and any written comments the Secretary of Defense and the Chairman of the Joint Chiefs of Staff consider necessary, with respect to their assessments of the report submitted under subsection (a), including their assessments of the feasibility and advisability of the plan required by paragraph (2)(F) of that subsection.
 (2)Subsequent briefingNot later than April 30, 2020, the Secretary of the Air Force, the Secretary of the Army, and the Secretary of the Navy shall provide to the congressional defense committees a joint briefing, and documents as appropriate, with respect to their assessments of the report submitted under subsection (a), including their assessments of the feasibility and advisability of the plan required by paragraph (2)(F) of that subsection.
							(c)Study on competitive strategies with respect to the People's Republic of
					China
 (1)In generalThe Secretary of Defense, acting through the Director of the Office of Net Assessment, shall conduct a study on not fewer than three possible long-term competitive strategies with respect to the People’s Republic of China that focuses on the identification of opportunities to shape strategic competition to the advantage of the United States.
 (2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees the results of the study required under paragraph (1).
							1254.Limitation on use of funds to reduce the total number of members of the
					Armed Forces serving on active duty who are deployed to
 South KoreaNone of the funds authorized to be appropriated by this Act may be used to reduce the total number of members of the Armed Forces serving on active duty who are deployed to South Korea below 28,500 until 90 days after the date on which the Secretary of Defense certifies to the congressional defense committees the following:
 (1)Such a reduction is in the national security interest of the United States and will not significantly undermine the security of United States allies in the region.
 (2)The Secretary has appropriately consulted with allies of the United States, including South Korea and Japan, regarding such a reduction.
						1255.Report on direct, indirect, and burden-sharing contributions of Japan and
					South Korea
 (a)In generalNot later than the date agreed to in accordance with subsection (e)(2), the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the direct, indirect, and burden-sharing contributions of Japan and South Korea to support overseas military installations of the United States and United States Armed Forces deployed to or permanently stationed in Japan and South Korea, respectively.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)The benefits to United States national security and regional security derived from the forward presence of the Armed Forces in the Indo-Pacific region, including Japan and South Korea.
 (2)For calendar year 2016 and each subsequent calendar year, the overall cost for the presence of the Armed Forces in Japan and South Korea and the breakdown of such costs between the United States and the respective host nations.
 (3)For calendar year 2016 and each subsequent calendar year, a description of the one-time and recurring costs associated with the presence of the Armed Forces in Japan and South Korea, including—
 (A)costs to relocate the Armed Forces within Japan and South Korea and to realign the Armed Forces from Japan and South Korea;
 (B)military personnel costs; (C)operation and maintenance costs; and
 (D)military construction costs. (4)A description of direct, indirect, and burden-sharing contributions of Japan and South Korea, including—
 (A)contributions for labor costs associated with the presence of the Armed Forces;
 (B)contributions to military construction projects of the Department of Defense, including planning, design, environmental reviews, construction, construction management costs, rents on privately-owned land, facilities, labor, utilities, and vicinity improvements;
 (C)contributions such as loan guarantees on public-private venture housing and payment-in-kind for facilities returned to Japan and South Korea;
 (D)contributions accepted for labor, logistics, utilities, facilities, and any other purpose; and
 (E)other contributions, such as Camp Humphreys and the Futenma Replacement Facility, as determined appropriate by the Comptroller General.
 (5)The methodology and accounting procedures used to measure and track direct, indirect, and burden-sharing contributions made by Japan and South Korea.
 (c)Description of contributions in united states dollarsThe report required by subsection (a) shall describe the direct, indirect, and burden-sharing contributions of Japan and South Korea in United States dollars and shall specify the exchange rates used to determine the United States dollar value of such contributions.
 (d)FormThe report required by subsection (a) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.
 (e)BriefingNot later than March 2, 2020, the Comptroller General shall provide to the appropriate congressional committees an interim briefing—
 (1)on the status of the report and initial findings; and
 (2)to agree on the date on which to submit the report required by subsection (a).
 (f)Support from the Department of DefenseThe Secretary of Defense shall provide the Comptroller General with timely access to the appropriate information, data, and analyses necessary to fulfill the requirement under subsection (a) in a timely, thorough, and independent manner.
 (g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1256.Sense of Congress on security commitments to the Governments of Japan and
					the Republic of Korea and trilateral cooperation among the
			 United States, Japan,
 and the Republic of KoreaIt is the sense of Congress that— (1)the United States remains committed to its alliances with Japan and the Republic of Korea, which are—
 (A)essential to the peace and stability in the Indo-Pacific region; and
 (B)based on the shared values of democracy, the rule of law, free and open markets, and respect for human rights;
 (2)cooperation among the United States, Japan, and the Republic of Korea is essential for confronting regional and global challenges, including—
 (A)preventing the proliferation of weapons of mass destruction;
 (B)combating piracy; (C)assisting victims of conflict and disaster worldwide;
 (D)protecting maritime security; and (E)ensuring freedom of navigation, commerce, and overflight in the Indo-Pacific region;
 (3)the United States, Japan, and the Republic of Korea share deep concern that the nuclear and ballistic missile programs, the conventional military capabilities, and the chemical and biological weapons programs of the Democratic People's Republic of Korea, together with the long history of aggression and provocation by the Democratic People's Republic of Korea, pose grave threats to peace and stability on the Korean Peninsula and in the Indo-Pacific region;
 (4)the United States views security cooperation between Japan and the Republic of Korea as essential to maintaining peace and stability in the Indo-Pacific region, promoting mutual interests, and addressing shared concerns;
 (5)the bilateral military intelligence-sharing pact between Japan and the Republic of Korea, signed on November 23, 2016, and the trilateral intelligence sharing agreement among the United States, Japan, and the Republic of Korea, signed on December 29, 2015, are critical to security in the Indo-Pacific region and should be maintained; and
 (6)recognizing that the security of the United States, Japan, and the Republic of Korea are intertwined by common threats, including from the Democratic People's Republic of Korea, the United States strongly encourages—
 (A)strengthened bilateral security ties between Japan and the Republic of Korea; and
 (B)deeper trilateral defense coordination and cooperation, including through expanded exercises, training, senior-level exchanges, and information sharing.
 1257.Sense of Congress on North KoreaIt is the sense of Congress that— (1)diplomacy, economic sanctions, and credible deterrence are essential to address North Korea’s illicit weapons of mass destruction program and the conventional threat that North Korea poses to United States forces on the Korean Peninsula and to United States allies in the region;
 (2)North Korea’s recent missile tests are destabilizing, increase regional tensions, and run counter to the spirit of diplomatic negotiations;
 (3)every effort should be made to deter actions by North Korea that could lead to a military confrontation, which would pose extreme risks to—
 (A)United States military personnel; (B)noncombatants, including United States citizens and citizens of United States allies; and
 (C)regional security; (4)a sustained and credible diplomatic process based on concrete measures to achieve the denuclearization of North Korea and an eventual end to the Korean War should be pursued;
 (5)continued actions by North Korea that run counter to diplomatic negotiations call into question North Korea’s intentions and commitment to a diplomatic solution; and
 (6)until such time as North Korea no longer poses a threat to the United States or United States allies, the United States should, in concert with such allies, continue to deter North Korea through credible defense and deterrence posture.
						1258.Statement of policy and sense of Congress on, and strategy to fulfill
					obligations under, Mutual Defense Treaty with the Republic
			 of the
					Philippines
 (a)Statement of policyIt is the policy of the United States that—
 (1)while the United States has long adopted an approach that takes no position on the ultimate disposition of the disputed sovereignty claims in the South China Sea, disputing states should—
 (A)resolve their disputes peacefully without the threat or use of force; and
 (B)ensure that their maritime claims are consistent with international law; and
 (2)an armed attack on the armed forces, public vessels, or aircraft of the Republic of the Philippines in the Pacific, including the South China Sea, would trigger the mutual defense obligations of the United States under Article IV of the Mutual Defense Treaty to meet common dangers in accordance with its constitutional processes.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State and the Secretary of Defense should—
 (1)affirm the commitment of the United States to the Mutual Defense Treaty;
 (2)preserve and strengthen the military alliance of the United States with the Republic of the Philippines;
 (3)prioritize efforts to develop a shared understanding of alliance commitments and defense planning; and
 (4)provide appropriate support to the Republic of the Philippines to strengthen the self-defense capabilities of the Republic of the Philippines, particularly in the maritime domain.
							(c)Strategy required
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress a report that sets forth the strategy of the Department of Defense for achieving the objectives described in subsection (b).
 (2)Elements of strategyThe strategy required by paragraph (1) shall include the following: (A)A description of the national security interests and objectives of the United States furthered by the Mutual Defense Treaty.
 (B)A description of the regional security environment, including— (i)an assessment of threats to both the United States and the Republic of the Philippines national security interests in the region and the role of the Department in addressing such threats;
 (ii)a description of the strategic security challenges that are detrimental to regional peace and global stability, including challenges posed by the People’s Republic of China, violent extremist organizations, and natural disasters; and
 (iii)a description of each violent extremist organization that presents a threat to the Republic of the Philippines, including, with respect to each such organization—
 (I)the primary objectives of the organization; (II)an assessment of—
 (aa)the capacity and capability of the organization; (bb)the transnational threat posed by the organization;
 (cc)recent trends in the capability and influence of the organization; (dd)the potential for the organization to reconstitute, expand, or otherwise pose a significant transnational threat; and
 (ee)the conditions that contribute to efforts of the organization to reconstitute, expand, or pose such a threat; and
 (III)a description of the metrics used to assess the capability and influence of the organization.
 (C)A description of Department objectives with the Republic of the Philippines, including—
 (i)the benchmarks for assessing progress towards such objectives; and (ii)the Department strategy to achieve such objectives, including through—
 (I)defense cooperation; (II)use of security cooperation authorities; and
 (III)other support or activities in the Republic of the Philippines. (D)An identification of all current and planned Department resources, programs, and activities to support the strategy required by paragraph (1), including a review of the necessity of an ongoing named operation and the criteria used to determine such necessity.
 (d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Mutual Defense TreatyThe term Mutual Defense Treaty means the Mutual Defense Treaty between the Republic of the Philippines and the United States of America, done at Washington August 30, 1951.
							1259.Report on security cooperation with the Philippine National Police
 (a)ReportNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to the appropriate congressional committees a report concerning security sector assistance programs with the Philippine National Police.
 (b)Matters to be includedThe report required by subsection (a) shall include the following: (1)A description of current and planned security sector assistance programs with the Philippine National Police.
 (2)The purpose, objectives, and type of training, equipment, or assistance provided under each such program or activity.
 (3)An identification of the lead agency responsible for each such program or activity.
 (4)An identification of the authority or authorities under which each such program or activity is conducted.
 (5)A description of the process and criteria used to determine utilization of each such authority or authorities.
 (6)A description of how each such program or activity advances United States national security interests as it relates to the Department’s strategy regarding the Philippines.
 (7)An identification of the specific units of the Philippine National Police to receive training, equipment, or assistance under each such program.
 (8)A description of the process and criteria by which specific units of the Philippine National Police are selected as recipients of such programs and activities, including an assessment of the comparative value of working with units of law enforcement and units of the military forces of the Philippines.
 (9)An assessment of the current operational effectiveness of such units and a description of the metrics used to make such assessment.
 (10)An identification of priority capabilities of such units to enhance through training, equipment, or assistance under each such program or activity.
 (11)A plan to identify, monitor, track, and assess the ability of each such program or activity to meet each of the objectives described pursuant to paragraph (2) to enhance the capabilities of each such unit.
 (12)An identification of any units of the Philippine National Police that are determined or credibly alleged to have committed human rights abuses.
 (13)A description of the relationship between any units of the Philippine National Police identified pursuant to paragraph (12) and any unit identified pursuant to paragraph (7).
 (14)A description of the current or previous role, if any, of each unit identified pursuant to paragraph (7) in the anti-drug campaign.
 (15)An assessment of the ability of the United States to identify the units described in paragraph (12).
 (16)Any other matters the Secretary of Defense determines should be included.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and (2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1260.Modification of annual report on military and security developments
					involving the People’s Republic of China
 (a)Modification to annual report requirementsSection 1202 of the National Defense Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended as follows:
 (1)In subsection (a), by inserting , in consultation with the heads of other Federal departments and agencies as appropriate, after the Secretary of Defense.
 (2)In subsection (b)— (A)by amending paragraph (26) to read as follows:
									
 (26)The relationship between Chinese overseas investment, including the Belt and Road Initiative, the Digital Silk Road, and any state-owned or controlled digital or physical infrastructure projects of China, and Chinese security and military strategy objectives, including—
 (A)an assessment of the Chinese investments or projects likely, or with significant potential, to be converted into military assets of China;
 (B)an assessment of the Chinese investments or projects of greatest concern with respect to United States national security interests;
 (C)a description of any Chinese investment or project located in another country that is linked to military cooperation with such country, such as cooperation on satellite navigation or arms production;
 (D)an assessment of any Chinese investment, project, or associated agreement in or with another country that presents significant financial risk for the country or may undermine the sovereignty of such country; and
 (E)an assessment of the implications for United States military or governmental interests related to denial of access, compromised intelligence activities, and network advantages of Chinese investments or projects in other countries.; and
 (B)by adding at the end the following:  (29)Developments relating to the China Coast Guard, including an assessment of—
 (A)how the change in the Guard’s command structure to report to China’s Central Military Commission affects the Guard’s status as a law enforcement entity;
 (B)the implications of such command structure with respect to the use of the Guard as a coercive tool to conduct gray zone activities in the East China Sea and the South China Sea; and
 (C)how the change in such command structure may affect interactions between the Guard and the United States Navy.
 (30)An assessment of the military-to-military relations between China and Russia, including an identification of mutual and competing interests.
 (31)An assessment of China’s expansion of its surveillance state, including—
 (A)any correlation of such expansion with its oppression of its citizens or its threat to United States national security interests around the world; and
 (B)an overview of the extent to which such surveillance corresponds to an overall respect, or lack thereof, for human rights in China, especially for religious and ethnic minorities..
 (3)In subsection (c)— (A)by striking and the each place it appears and inserting , the;
 (B)in paragraph (1), by striking of the Senate. and inserting , and the Select Committee on Intelligence of the Senate.; and
 (C)in paragraph (2), by striking Committee on International Relations of the House of Representatives. and inserting Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (b)Additional defined termSuch section 1202, as so amended, is further amended by adding at the end the following:
							
								(d)State-owned or controlled digital or physical infrastructure project of
						China
 (1)In generalFor purposes of subsection (b)(26), the term state-owned or controlled digital or physical infrastructure project of China means a transportation, energy, or information technology infrastructure project that is—
 (A)owned, controlled, under the direct or indirect influence of, or subsidized by—
 (i)the Government of the People’s Republic of China, including any agency within such Government and any subdivision or other unit of government at any level of jurisdiction within China;
 (ii)any agent or instrumentality of such Government, including such agencies or subdivisions; or
 (iii)the Chinese Communist Party; or (B)a project of any Chinese company operating in a sector identified as a strategic industry in the Chinese Government’s Made in China 2025 strategy to make China a manufacturing power as a core national interest.
 (2)Owned; controlledFor purposes paragraph (1)(A), with respect to a project—
 (A)the term owned means a majority or controlling interest, whether by value or voting interest, in that project, including through fiduciaries, agents, or other means; and
 (B)the term controlled means the power by any means to determine or influence, directly or indirectly, important matters affecting the project, regardless of the level of ownership and whether or not that power is exercised..
						1260A.Report on foreign military activities in Pacific Island countries
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence, in coordination with the Director of the Defense Intelligence Agency and the Director of National Intelligence, shall submit to the congressional defense committees a report specifying and analyzing—
 (1)strategic interests of foreign militaries in Pacific Island countries, known or emerging foreign partnerships or alliances with non-Pacific Island countries, and foreign military training, exercises, or operations in the region, excluding with countries who are members of the Southeast Asia Treaty Organization;
 (2)gaps in intelligence collection capabilities and activities that prevent or may prevent a comprehensive understanding of current intelligence assessments for Pacific Island countries; and
 (3)plans to overcome any current intelligence collection deficiencies, including an analysis of both United States and allied and partner intelligence collection capabilities and activities.
 (b)Pacific Island country definedIn this section, the term Pacific Island country includes any of the following countries: The Republic of Fiji, the Republic Kiribati, the Marshall Islands, the Federated States of Micronesia, the Republic of Nauru, the Republic of Palau, the Independent State of Samoa, the Solomon Islands, the Kingdom of Tonga, Tuvalu, and the Republic of Vanuatu.
 1260B.Report on cybersecurity activities with TaiwanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the following:
 (1)The feasibility of establishing a high-level, interagency United States-Taiwan working group for coordinating responses to emerging issues related to cybersecurity.
 (2)A discussion of the Department of Defense’s current and future plans to engage with Taiwan in cybersecurity activities.
 (3)A discussion of obstacles encountered in forming, executing, or implementing agreements with Taiwan for cybersecurity activities.
 (4)Any other matters the Secretary of Defense determines should be included.
						1260C.Review and report related to the Taiwan
					Relations Act
 (a)ReviewThe Secretary of Defense, in coordination with the Secretary of State, shall conduct a review of—
 (1)whether, and the means by which, as applicable, the Government of the People's Republic of China or the Chinese Communist Party are affecting, including through military, economic, information, digital, diplomatic, or any other form of coercion—
 (A)the security, or the social and economic system, of the people of Taiwan;
 (B)the military balance of power between the People's Republic of China and Taiwan; or
 (C)the expectation that the future of Taiwan will continue to be determined by peaceful means; and
 (2)the role of United States policy toward Taiwan with respect to the implementation of the 2017 National Security Strategy and the 2018 National Defense Strategy.
							(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall provide to the appropriate committees of Congress a report on the review under subsection (a).
 (2)Matters to be includedThe report under paragraph (1) shall include the following:
 (A)The assessments resulting from the review. (B)Recommendations on legislative changes or Department of Defense or Department of State policy changes necessary to ensure that the United States continues to meets its obligations to Taiwan under the Taiwan Relations Act (22 U.S.C. 3301 et seq.).
 (C)Guidelines for— (i)new defense requirements, including requirements relating to information and digital space;
 (ii)exchanges between senior-level civilian and military officials of the United States and Taiwan; and
 (iii)the regular transfer of defense articles, especially defense articles that are mobile, survivable, and cost effective, to most effectively deter attacks and support the asymmetric defense strategy of Taiwan.
									(c)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1260D.Sense of Congress on enhancement of the United States-Taiwan defense
 relationshipIt is the sense of Congress that— (1)Taiwan is a vital partner of the United States and is critical to a free and open Indo-Pacific region;
 (2)the Taiwan Relations Act (22 U.S.C. 3301 et seq.) and the Six Assurances are both cornerstones of United States relations with Taiwan;
 (3)the United States should continue to strengthen defense and security cooperation with Taiwan to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability;
 (4)consistent with the Taiwan Relations Act (22 U.S.C. 3301 et seq.), the United States should strongly support the acquisition by Taiwan of defense articles and services through foreign military sales, direct commercial sales, and industrial cooperation, with an emphasis on anti-ship, coastal defense, anti-armor, air defense, defensive naval mining, and resilient command and control capabilities that support the asymmetric defense strategy of Taiwan;
 (5)the President and Congress should determine the nature and quantity of such defense articles and services based solely upon their judgment of the needs of Taiwan, as required by the Taiwan Relations Act and in accordance with procedures established by law;
 (6)the United States should continue efforts to improve the predictability of United States arms sales to Taiwan by ensuring timely review of and response to requests of Taiwan for defense articles and services;
 (7)the Secretary of Defense should promote policies concerning exchanges that enhance the security of Taiwan, including—
 (A)opportunities with Taiwan for practical training and military exercises that—
 (i)enable Taiwan to maintain a sufficient self-defense capability, as described in section 3(a) of the Taiwan Relations Act (22 U.S.C. 3302(a)); and
 (ii)emphasize capabilities consistent with the asymmetric defense strategy of Taiwan;
 (B)exchanges between senior defense officials and general officers of the United States and Taiwan, consistent with the Taiwan Travel Act (Public Law 115–135), especially for the purpose of enhancing cooperation on defense planning and improving the interoperability of United States and Taiwan forces; and
 (C)opportunities for exchanges between junior officers and senior enlisted personnel of the United States and Taiwan;
 (8)the United States and Taiwan should expand cooperation in humanitarian assistance and disaster relief;
 (9)the Secretary of Defense should consider options, including exercises and ship visits, as appropriate, to expand the scale and scope of humanitarian assistance and disaster response cooperation with Taiwan and other regional partners so as to improve disaster response planning and preparedness; and
 (10)the Secretary of Defense should continue regular transits of United States Navy vessels through the Taiwan Strait, commend the armed forces of France for their April 6, 2019, legal transit of the Taiwan Strait, and encourage allies and partners to follow suit in conducting such transits, in order to demonstrate the commitment of the United States and its allies and partners to fly, sail, and operate anywhere international law allows.
						1260E.Chinese foreign direct investment in countries of the Arctic region
						(a)Independent study
 (1)In generalNot later than 45 days after the date of enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally-funded research and development center described in paragraph (2) to complete an independent study of Chinese foreign direct investment in countries of the Arctic region, with a focus on the effects of such foreign direct investment on United States national security and near-peer competition in the Arctic region.
 (2)Federally-funded research and development center describedA federally-funded research and development center described in this paragraph is a federally-funded research and development center that—
 (A)has access to relevant data and demonstrated data-sets regarding foreign direct investment in the Arctic region; and
 (B)has access to policy experts throughout the United States and the Arctic region.
 (b)ElementsThe study required by subsection (a) shall include the following: (1)Projects in the Arctic that are directly or indirectly funded by public and private Chinese entities, to—
 (A)build public infrastructure; (B)finance infrastructure;
 (C)lease mineral and oil and gas leases; (D)purchase real estate;
 (E)extract or process, including smelting, minerals and oil and gas; (F)engage in shipping or to own and operate or construct shipping infrastructure, including ship construction;
 (G)lay undersea cables; and (H)manufacture, own or operate telecommunications capabilities and infrastructure.
 (2)An analysis of the legal environment in which Chinese foreign direct investment are occurring in the United States, Russia, Canada, Greenland, Norway, and Iceland. The analysis should include—
 (A)an assessment of the efficacy of mechanisms for screening foreign direct investment in the United States, Russia, Canada, Greenland, Norway, and Iceland;
 (B)an assessment of the degree to which there is transparency in Chinese foreign direct investment in countries of the Arctic region;
 (C)an assessment of the criteria used to assess potential Chinese foreign direct investment in countries of the Arctic region;
 (D)an assessment of the efficacy of methods for monitoring approved Chinese foreign direct investment in countries of the Arctic region; and
 (E)an assessment of public reporting of the decision to approve such Chinese foreign direct investment.
 (3)A comparison of Chinese foreign direct investment in countries of the Arctic region to other countries with major investments in such countries, including India, Japan, South Korea, the Netherlands, and France.
 (4)An assessment of the environmental impact of past Chinese investments in oil and gas, mineral, and infrastructure projects in the Arctic region, including the degree to which Chinese investors are required to comply with local environmental laws and post bonds to assure remediation if a project becomes bankrupt.
 (5)A review of the 2018 Chinese Arctic Policy and other relevant public and nonpublic Chinese policy documents to determine the following:
 (A)China’s strategic objectives in the Arctic region from a military, economic, territorial, and political perspective.
 (B)China’s goals in the Arctic region with respect to its relations with the United States and Russia, including the degree to which activities of China in the region are an extension of China’s strategic competition with the United States.
 (C)Whether any active or planned infrastructure investments are likely to result in a regular presence of Chinese military vessels or the establishment of military bases in the Arctic region.
 (D)The extent to which Chinese research activities in the Arctic region are a front for economic activities, including illegal economic espionage, intelligence gathering, and support for future Chinese military activities in the region.
 (E)The degree to which Arctic littoral states are susceptible to the political and economic risks of unregulated foreign direct investment.
 (F)The vulnerability of semi-autonomous regions, such as tribal lands, to Chinese foreign direct investment, including the influence of legal controls and political or economic manipulation with respect to such vulnerability.
 (G)The implications of China’s Arctic development and participation model with respect to forecasting China’s military, economy, territorial, and political activities.
 (6)Policy and legislative recommendations to enhance the position of the United States in affairs of the Arctic region, including—
 (A)recommendations for how the United States would best interact with nongovernmental organizations such as the World Bank, Arctic Council, United Nations General Assembly, and International Maritime Organization;
 (B)recommendations to pursue or not pursue the formation of an Arctic Development Bank and, if pursued, how to organize, fund, and operate the bank;
 (C)measures the United States can take to promote regional governance and eliminate the soft-power influence from Chinese foreign direct investment, in particular, steps where the United States and Russia should cooperate; and
 (D)the possibility of negotiating a regional arrangement to regulate foreign direct investment in countries of the Arctic region.
 (c)Report to Department of DefenseNot later than 720 days after the date of the enactment of this Act, the federally-funded research and development center with respect to which the Secretary of Defense has entered into a contract under subsection (a) shall submit to the Secretary a report containing the study under subsections (a) and (b).
 (d)Report to CongressNot later than 750 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees the report under subsection (c), without change.
 (e)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees;
 (2)the Committee on Foreign Relations and the Committee on Commerce, Science, and Transportation of the Senate; and
 (3)the Committee on Foreign Affairs and the Committee on Transportation and Infrastructure of the House of Representatives.
 1260F.Sense of Congress on policy toward Hong KongIt is the sense of Congress that— (1)Congress stands unequivocally with the people of Hong Kong as they defend their rights and freedoms and preserve their autonomy against the People’s Republic of China;
 (2)the Government of the People’s Republic of China should— (A)abide fully by its commitments in the Sino-British Joint Declaration of 1984 to allow the people of Hong Kong a high degree of autonomy to govern Hong Kong;
 (B)adhere fully to Hong Kong’s Basic Law of 1997; and (C)immediately cease and desist in its interference in the political and legal affairs of Hong Kong;
 (3)the decision of authorities of the Hong Kong Special Autonomous Region in September 2019 to fully withdraw the proposed amendments to the Fugitive Offenders Ordinance of Hong Kong is a necessary first step and should be followed by efforts to resolve the remaining demands raised by protestors who represent a broad cross-section of Hong Kong, which are that authorities—
 (A)drop all charges against individuals who have been arrested for participating in political protests;
 (B)retract the proclamation that the protests were riots; (C)establish a thorough and independent investigation into police brutality; and
 (D)implement genuine universal suffrage for the election of the Chief Executive and all Legislative Council members of Hong Kong;
 (4)the United States should— (A)work with like-minded countries to stand with the people of Hong Kong;
 (B)encourage more responsible behavior by the People’s Republic of China; and
 (C)impose consequences in the event that the authorities of the People's Republic of China and Hong Kong continue to violate fundamental agreements regarding the autonomy of Hong Kong;
 (5)the People’s Republic of China should refrain from use of any organization within the military, paramilitary, or law enforcement apparatus of the People's Republic of China to engage in violent suppression in Hong Kong;
 (6)in the event of use of force by the Government of the People’s Republic of China against protestors in Hong Kong, Congress will recommend swift action by the United States, including—
 (A)a fundamental reevaluation of the special treatment of Hong Kong under the Hong Kong Policy Act of 1992 (Public Law 102–383; 106 Stat. 1448) and other United States law, particularly in areas of law in which the People’s Republic of China is exploiting Hong Kong to the detriment of United States interests and values; and
 (B)coordinated actions with like-minded countries to impose meaningful costs on the People’s Republic of China, including the imposition of sanctions, travel restrictions, and other actions against responsible senior officials in the Chinese Communist Party, the People’s Liberation Army, and the People’s Armed Police; and
 (7)if at any point the Government of Hong Kong implements legislation that affects, directly or indirectly, the interests of the United States with respect to an agreement the United States maintains with Hong Kong, including a future reconsideration of amendments to the Fugitive Offenders Ordinance of Hong Kong, the United States should conduct a full review of all relevant agreements between the United States and Hong Kong and make necessary adjustments to those agreements to safeguard United States interests.
						1260G.Sense of Congress on enhancing defense and security cooperation with the
 Republic of SingaporeIt is the sense of Congress that— (1)the United States and the Republic of Singapore have built a strong, enduring, and forward-looking strategic partnership based on long-standing and mutually beneficial cooperation, including through security, defense, economic, and people-to-people ties;
 (2)robust security cooperation between the United States and the Republic of Singapore is crucial to promoting peace and stability in the Indo-Pacific region;
 (3)the status of the Republic of Singapore as a major security cooperation partner of the United States, as recognized in the 2005 Strategic Framework Agreement between the United States and the Republic of Singapore for a Closer Partnership in Defense and Security, plays an important role in the global network of strategic partnerships, especially in promoting maritime security and countering terrorism;
 (4)the United States values the Republic of Singapore's provision of access to its military facilities, which supports the continued security presence of the United States in Southeast Asia and across the Indo-Pacific region;
 (5)the United States should continue to welcome the presence of the military forces of the Republic of Singapore in the United States for exercises and training, and should consider opportunities to expand such activities at additional locations in the United States, as appropriate; and
 (6)as the United States and the Republic of Singapore have renewed the 1990 Memorandum of Understanding Regarding the United States Use of Facilities in Singapore, the United States should—
 (A)continue to enhance defense and security cooperation with the Republic of Singapore to promote peace and stability in the Indo-Pacific region based on common interests and shared values;
 (B)reinforce the status of the Republic of Singapore as a major security cooperation partner of the United States; and
 (C)explore additional steps to better facilitate interoperability between the United States Armed Forces and the military forces of the Republic of Singapore to promote peace and stability in the Indo-Pacific region.
							1260H.Authority to transfer funds for Bien Hoa dioxin cleanup
 (a)Transfer authorityNotwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Secretary of State, for use by the United States Agency for International Development, amounts to be used for the Bien Hoa dioxin cleanup in Vietnam.
 (b)Limitation on amountNot more than $15,000,000 may be transferred in fiscal year 2020 under the transfer authority in subsection (a).
 (c)Additional transfer authorityThe transfer authority in subsection (a) is in addition to any other transfer authority available to the Department of Defense.
 (d)Notice on exercise of authorityIf the Secretary of Defense determines to use the transfer authority in subsection (a), the Secretary shall notify the congressional defense committees of that determination not later than 30 days before the Secretary uses the transfer authority.
						1260I.Limitation on removal of Huawei Technologies Co. Ltd. from entity list of
					Bureau of Industry and Security
 (a)In generalThe Secretary of Commerce may not remove Huawei Technologies Co. Ltd. or any of its affiliates (in this section collectively referred to as Huawei) from the entity list unless and until the Secretary certifies to the appropriate congressional committees that—
 (1)Huawei has sufficiently resolved or settled the charges that were the basis for the addition of Huawei to the entity list in a manner that is consistent with the standards for the removal of an entity from the entity list under the Export Administration Regulations;
 (2)Huawei has sufficiently resolved or settled any other charges that Huawei violated sanctions imposed by the United States;
 (3)regulations have been implemented that sufficiently restrict exporting to, and importing from, the United States items that would pose a national security threat to telecommunications systems in the United States; and
 (4)the Department of Commerce has mitigated, to the maximum extent possible, other threats to the national security of the United States posed by Huawei.
							(b)Report
 (1)In generalNot later than 60 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Commerce shall submit to the appropriate congressional committees a report on licenses issued for exports to Huawei.
 (2)Matters to be includedFor each such license, the report required by paragraph (1) shall describe—
 (A)the items authorized for export; (B)the end-uses of the items;
 (C)the identities of the companies granted the license; and (D)how the approval of the license is consistent with the national security licensing policy set forth in the Export Administration Regulations.
 (3)Disclosure by appropriate congressional committeesSubclause (ii) of section 1761(h)(2)(B) of the Export Control Reform Act of 2018 (50 U.S.C. 4820(h)(2)(B)) shall apply with respect to information in a report received by the appropriate congressional committees under paragraph (1) to the same extent and in the same manner as such subclause (ii) applies with respect to information made available under subclause (i) of such section 1761(h)(2)(B).
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Banking, Housing, and Urban Affairs and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Entity listThe term entity list means the list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations.
 (3)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.
							1260J.Report on ZTE compliance with Superseding Settlement Agreement and
					Superseding Order
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to Congress a report on the compliance of Zhongxing Telecommunications Equipment Corporation (ZTE Corporation) and ZTE Kangxun Telecommunications Ltd. (ZTE Kangxun) (collectively, ZTE) with the Superseding Settlement Agreement and Superseding Order reached with the Department of Commerce on June 8, 2018.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form and publicly accessible, but may include a classified annex.
						1260K.Report on the lay-down of United States Marines in the Indo-Pacific
					Region
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the implementation of the planned distributed lay-down of members of the United States Marine Corps in Okinawa, Guam, Hawaii, Australia, and other locations.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A description of the relationship between the planned distributed lay-down in the Indo-Pacific region and the implementation of the National Defense Strategy with respect to such region.
 (2)An assessment of the impact of the planned distributed lay-down on the ability of the Armed Forces to respond to current and future contingencies in the area of responsibility of United States Indo-Pacific Command that reflects contingency plans of the Department of Defense.
 (3)A description of— (A)the implementation timeline for the planned distributed lay-down; and
 (B)progress made on the planned distributed lay-down, as compared with such timeline.
 (4)A description of the adequacy of current and expected training resources at each location associated with the planned distributed lay-down, including—
 (A)the ability to train against the full spectrum of threats from near-peer or peer threats; and
 (B)any projected limitation due to political, environmental, or other limiting factors.
 (5)A description of sustainment concepts to support the planned distributed lay-down, including an assessment of the manner in which the planned distributed lay-down will impact logistics and sustainment requirements in support of contingency plans of the Department of Defense.
 (6)An updated and detailed description of any military construction projects required to execute the distributed lay-down.
 (7)A description of any recommended revision to the current implementation plan, including any recommended new investment associated with any such revision relating to basing, access, and prepositioning in the Indo-Pacific region.
							GOther matters
					1261.Modification to report on legal and policy frameworks for the use of
 military forceSection 1264 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1689) is amended—
 (1)in the heading for subsection (a), by striking Initial and inserting Annual;
 (2)in subsection (a)(1), by striking 90 days after the date of the enactment of this Act and inserting March 1 of each year;
 (3)in subsection (a)(2), by striking during the period and all that follows to the end and inserting:
							
 from the preceding year, including—(A)a list of all foreign forces, irregular forces, groups, or individuals for which a determination has been made that force could legally be used under the Authorization for Use of Military Force (Public Law 107–40), including—
 (i)the legal and factual basis for such determination; and (ii)a description of whether force has been used against each such foreign force, irregular force, group, or individual; and
 (B)the criteria and any changes to the criteria for designating a foreign force, irregular force, group, or individual as lawfully targetable, as a high value target, and as formally or functionally a member of a group covered under the Authorization for Use of Military Force.; and
 (4)in subsection (c), by adding at the end the following: The unclassified portion of each report shall, at a minimum, include each change made to the legal and policy frameworks during the preceding year and the legal, factual, and policy justifications for such changes, and shall be made available to the public at the same time it is submitted to the appropriate congressional committees..
						1262.Independent review of sufficiency of resources available to United States
					Southern Command and United States Africa Command
 (a)In generalThe Secretary of Defense shall seek to enter into a contract with a not-for-profit entity or federally funded research and development center independent of the Department of Defense to conduct a review of the sufficiency of resources available to United States Southern Command and United States Africa Command to carry out their respective missions in support of United States national security objectives.
 (b)Matters to be includedThe review described in subsection (a) shall include— (1)a review of current and emerging United States national security interests in the United States Southern Command and United States Africa Command areas of responsibilities;
 (2)a review of the National Defense Strategy and its implications for United States presence and activities in the United States Southern Command and United States Africa Command areas of responsibilities;
 (3)a comparative analysis of the National Defense Strategy and the Theater Campaign Plans of United States Southern Command and United States Africa Command, which shall include a description of differences, if any, between the guidance and objectives outlined in the National Defense Strategy and those of the respective Theater Campaign Plans;
 (4)a review of the sufficiency of the resources available to United States Southern Command and United States Africa Command, including personnel, human resources, and financial resources as well as other non-Department of Defense resources available to United States Southern Command and United States Africa Command, in promoting United States national security interests;
 (5)an assessment of the level of regional expertise and experience of the leadership of each such combatant command and their subordinate organizations, service components, and task forces, to include personnel from agencies other than the Department of Defense;
 (6)a description of the strategic objectives and end states in the geographic region for which each such combatant command has responsibility and a comparison of the importance and priority of the resources available to each such combatant command to perform its mission; and
 (7)an assessment of the ability of each such combatant command to carry out their respective missions based on available resources, including non-Department of Defense resources.
 (c)Access to informationThe not-for-profit entity or federally funded research and development center with which the Secretary enters into the contract under subsection (a) shall have full and direct access to all information related to resources available to United States Southern Command and United States Africa Command.
						(d)Report
 (1)In generalThe Secretary of Defense shall require, as a term of the contract entered into under subsection (a), that not later than 240 days after the date of the enactment of this Act, the not-for-profit entity or federally funded research and development center with which the Secretary of Defense enters into the contract under subsection (a) shall submit to the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development a report that contains the assessment required by subsection (a).
 (2)Submission to congressNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees—
 (A)a copy of such report without change; and (B)any comments the Secretary of Defense considers appropriate.
								1263.United States Central Command posture assessment and review
						(a)Assessment and review required
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center to conduct an independent assessment and comprehensive review of United States military force posture and capabilities in the United States Central Command area of responsibility for the purpose of clarifying and evolving United States military force posture and basing throughout such area of responsibility in accordance with the strategic guidance of the National Defense Strategy during the posture review period.
 (2)Matters to be includedThe assessment and review conducted under paragraph (1) shall include, for the posture review period, the following:
 (A)An assessment of the threats and challenges in the United States Central Command area of responsibility, including threats and challenges posed to United States interests by near-peer competitors.
 (B)An explanation of the policy and strategic frameworks for addressing the threats and challenges identified under subparagraph (A).
 (C)An identification of current and future United States military force posture and capabilities necessary to counter threats, deter conflict, and defend United States national security interests in the United States Central Command area of responsibility.
 (D)An assessment of threats and vulnerabilities to current basing, posture, and readiness in the United States Central Command area of responsibility.
 (E)An assessment of the basing, cooperative security locations, and other infrastructure necessary to support steady state operations in support of the theater campaign plan and potential contingencies that may arise in or affect the United States Central Command area of responsibility, including any potential efficiencies and risk mitigation measures to be taken.
 (F)An assessment of the risks and tradeoffs to United States Central Command priorities resulting from the reorientation of resources toward National Defense Strategy priorities and a description of methods to mitigate any negative impact of such reorientation.
 (G)An explanation of the manner in which a modernized global operating model or dynamic force employment approach may yield efficiencies and increase strategic flexibility while achieving United States military objectives in the United States Central Command area of responsibility.
 (H)An articulation of the United States nonmilitary efforts and activities necessary to enable the achievement of United States national security interests in the United States Central Command area of responsibility.
 (I)Any other matter considered relevant.
 (b)ResultsThe federally funded research and development center concerned shall submit to the Secretary the results of the assessment and review under subsection (a), which shall include the following:
 (1)Considerations and recommendations for improving posture, basing, and readiness in the United States Central Command area of responsibility.
 (2)Alternative basing and posture options to reduce costs, enhance readiness, improve posture, and align with National Defense Strategy priorities.
 (3)Any legislative recommendations— (A)to support and facilitate National Defense Strategy implementation with respect to United States Central Command; and
 (B)to modernize or improve basing, posture, and readiness in the United States Central Command area of responsibility.
								(c)Submittal to Congress
 (1)In generalNot later than July 1, 2020, the Secretary shall submit to the congressional defense committees an unaltered copy of the results under subsection (b), together with the written perspectives of the Secretary and the Chairman of the Joint Chiefs of Staff with respect to such results.
 (2)FormThe submission under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (d)Posture review period definedIn this section, the term posture review period means the period beginning on the date that is five years after the date of the enactment of this Act and ending on the date that is 15 years after such date of enactment.
						1264.Limitation on production of nuclear proliferation assessment
					statements
 (a)LimitationThe Secretary of State may not provide to the President, and the President may not submit to Congress, a Nuclear Proliferation Assessment Statement described in subsection a. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) with respect to a proposed cooperation agreement with any country that has not signed and implemented an Additional Protocol with the International Atomic Energy Agency, other than a country with which, as of June 19, 2019, there is in effect a civilian nuclear cooperation agreement pursuant to such section 123.
 (b)WaiverThe limitation under subsection (a) shall be waived with respect to a particular country beginning on the date that is 90 days after the date on which the President submits to the appropriate congressional committees a report describing the manner in which such agreement would advance the national security and defense interests of the United States and not contribute to the proliferation of nuclear weapons.
 (c)FormThe report described in subsection (b) shall be submitted in unclassified form but may include a classified annex.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1265.Western Hemisphere resource assessment
 (a)In generalThe Secretary of Defense shall seek to enter into a contract with an independent, non-governmental institute described in section 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under section 501(a) of such Code, that has recognized credentials and expertise in national security and military affairs to conduct an accounting of and an assessment of the sufficiency of resources available to the United States Southern Command (SOUTHCOM), United States Northern Command (NORTHCOM), Department of State, and United States Agency for International Development (USAID) to carry out their respective missions in the Western Hemisphere.
 (b)Matters to be includedThe assessment described in subsection (a) shall include each of the following:
 (1)An accounting and description of the funds available to SOUTHCOM, NORTHCOM, the Department of State, and USAID.
 (2)A list of bilateral and multilateral military training and exercises with allies and partner countries in the Western Hemisphere.
 (3)A description of the security force activities of the United States in the Western Hemisphere.
 (4)A description of the activities of the Departments of State and Defense in addressing security challenges in the Western Hemisphere.
 (5)Cyber domain activities of the United States and those actions in concert with allied and partner countries in the Western Hemisphere.
 (6)A description of the funding for all international military education and training programs.
 (7)An overview of all foreign military sales and foreign military financing programs with partner countries in the Western Hemisphere.
 (8)A list of investments, programs, or partnerships in the Western Hemisphere by China, Iran, Russia, or other adversarial groups or countries that threaten the national security of the United States.
 (9)Recommendations for actions the Department of Defense, the Department of State, and USAID could take to advance United States national security interests in the Western Hemisphere.
 (c)Access to informationThe independent, non-governmental institute described in subsection (a) with which the Secretary enters into a contract pursuant to such subsection shall have full and direct access to all information related to resources available to SOUTHCOM, NORTHCOM, the Department of State, and USAID.
						(d)Reports required
 (1)Report of assessmentThe Secretary of Defense shall include as a term in the contract entered into pursuant to subsection (a) that the independent, non-governmental institute shall submit to the Secretary of Defense, the Secretary of State, and the Administrator of the USAID a report containing the assessment described in such subsection not later than 240 days after the date of the enactment of this Act.
 (2)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report that includes—
 (A)an unedited copy of the report submitted in accordance to paragraph (1); and
 (B)any comments, changes, recommendations, or other information of the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development determine appropriate that relates to the assessment required by subsection (a) and contained in such report.
 (3)FormThe report required by paragraph (2) shall be submitted in unclassified form but may include a classified annex.
 (e)Appropriate congressional committees definedThe term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives.
							1266.Human rights in Brazil
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate congressional committees a report that includes the following:
 (1)A description of the security cooperation relationship between the United States and Brazil, including a description of United States objectives, any ongoing or planned security cooperation activities with the military forces of Brazil, and an identification of priority capabilities of the military forces of Brazil that the Department could enhance.
 (2)An assessment of the capabilities of the military forces of Brazil.
 (3)A description of the human rights climate in Brazil, an assessment of the Brazilian military forces’ adherence to human rights, and a description of any ongoing or planned cooperative activities between the United States and Brazil focused on human rights.
 (4)An identification of any Brazilian military and security force units that are determined or credibly alleged to have engaged in human rights violations and have received or purchased United States equipment or training.
 (5)A description of the manner and extent to which a security cooperation strategy between the United States and Brazil could address any human rights abuses identified pursuant to paragraph (3) or (4), encourage accountability, and promote reform through training on human rights, rule of law, and rules of engagement.
 (6)Any other matter the Secretary determines to be relevant. (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1267.Certification relating to assistance for Guatemala
 (a)In generalPrior to the transfer of any vehicles by the Department of Defense to a joint task force of the Ministry of Defense or the Ministry of the Interior of Guatemala during fiscal year 2020, the Secretary of Defense shall certify to the appropriate congressional committees that such ministries have made a credible commitment to use such equipment only for the uses for which they were intended.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Armed Services, the Committee on Appropriations, and the Committee on Foreign Relations of the Senate.
							1268.Independent analysis of human rights situation in Honduras
						(a)Analysis required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall select and enter into an agreement with an independent think tank or a federally funded research and development center to conduct an analysis of the compliance of the military and security forces of Honduras with international human rights laws and standards.
 (2)Matters to be includedThe analysis under paragraph (1) shall include the following:
 (A)A description of the military-to-military activities between the United States and Honduras, including the manner in which Department of Defense engagement with the military and security forces of Honduras supports the National Defense Strategy.
 (B)An analysis of the activities of the military and security forces of Honduras with respect to human rights activists, including—
 (i)a description of the processes and procedures of the Department to identify human rights violations; and
 (ii)an analysis of whether such processes and procedures comply with Department policy on adherence to human rights and international law.
 (C)With respect to United States national security interests, an analysis of the challenges posed by corruption within the military and security forces of Honduras, including—
 (i)an analysis of participation, if any, by the military and security forces of Honduras in illegal narcotics trafficking activities; and
 (ii)the processes and procedures within the military and security forces of Honduras to ensure accountability for such activities.
 (D)An analysis of— (i)the security cooperation provided to Honduras by the Department during the 3-year period preceding the date of the enactment of this Act; and
 (ii)the extent to which such cooperation has improved accountability, transparency, and compliance to international human rights laws and standards in the security and military operations of the Government of Honduras.
 (E)(i)An identification of the units of the military and security forces of Honduras trained by the Department.
 (ii)An analysis of the role such units have had, if any, in the training, deployment, and command of the Military Police for Public Order (PMOP) in Honduras.
 (F)An analysis of the security cooperation of the Department with military intelligence and special forces units of Honduras.
 (G)An analysis of the relative importance of providing development assistance to Honduras to achieve United States national security objectives, including countering the proliferation of illegal narcotics flows through Honduras.
 (H)Recommendations on the development of future security cooperation with Honduras that prioritizes—
 (i)compliance of the military and security forces of Honduras with human rights laws and standards;
 (ii)citizen security; and (iii)the advancement of United States national security interests with respect to countering the proliferation of illegal narcotics flows through Honduras.
 (I)Any other matters the Secretary considers necessary and relevant to United States national security interests.
 (b)ReportNot later than 270 days after the date of the enactment of this Act, the entity selected under subsection (a) shall submit to the appropriate committees of Congress a report on the results of the analysis conducted under that subsection.
 (c)Department of Defense supportThe Secretary shall provide the entity selected under subsection (a) with timely access to appropriate information, data, and analyses necessary to carry out such analysis in a thorough and independent manner.
						(d)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1269.Briefing on strategy to improve the efforts of the Nigerian military to
 prevent, mitigate, and respond to civilian harmNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly provide to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a briefing on—
 (1)the current strategy to improve defense institutions and security sector forces in Nigeria required by section 1279A of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1701);
 (2)any efforts planned or under way to assist the Nigerian military to improve its efforts to prevent, mitigate, and respond to civilian harm;
 (3)an assessment of the effectiveness of such training; and (4)an overall assessment of efforts by the Government of Nigeria to improve civilian protection, accountability for human rights violations, and transparency in the defense institutions and security sector force.
						1270.Report on implications of Chinese military presence in Djibouti
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains a comprehensive strategy to address security concerns posed by the Chinese People’s Liberation Army Support Base in Djibouti to United States military installations and logistics chains in sub-Saharan Africa and the Middle East.
 (b)Matters to be includedThe report required by subsection (a) shall include the following: (1)An assessment of the potential military, intelligence, and logistical threats facing regional United States military infrastructure, supply chains, and operations due to Chinese military presence in Djibouti and a description of any efforts to mitigate such threats.
 (2)An assessment of Djibouti’s Chinese-held public debt as well as any other potential means of Chinese economic coercion, and a description of the strategic vulnerabilities posed to the United States if China moves to claim the Port of Djibouti or other key logistical assets in repayment.
 (3)A description of the specific operational challenges facing the United States military in the Horn of Africa and the Middle East in the event that access to the Port of Djibouti becomes limited or lost in its entirety, as well as a description of any contingency plans in the event of such scenarios.
 (4)An identification of the measures in place to mitigate risk of escalation between United States and Chinese military assets in Djibouti or any additional mechanisms that may be advisable.
 (5)Any other matters the Secretary of Defense considers appropriate. (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1271.Rule of construction on the permanent stationing of United States Armed
 Forces in SomaliaNothing in this Act may be construed to authorize the permanent stationing of members of the Armed Forces in Somalia.
					1272.Defense and diplomatic strategy for Libya
 (a)Report requiredNot later than 270 days after the date of enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees a report that contains a description of the United States defense and diplomatic strategy for Libya.
 (b)ElementsThe report required by subsection (a) shall include the following elements:
 (1)An explanation of the defense and diplomatic strategy for Libya, including a description of the ends, ways, and means inherent to the strategy, and the role of the Armed Forces in supporting the strategy.
 (2)An explanation of the policy and legal authorities of the Department of Defense and the Department of State required to support the strategy.
 (3)A detailed description of Department of Defense security partnerships with Libyan actors.
 (4)A detailed description of Libyan and external security actors and an assessment of how those actors advance or undermine stability in Libya and United States strategic interests in Libya, including United States interests in a political settlement to the conflict in Libya.
 (5)A detailed description of the military activities of external actors in Libya, including assessments of whether those activities—
 (A)have undermined progress towards stabilization of Libya, including the United Nations-led negotiations;
 (B)involve United States-origin equipment and violate contractual conditions of acceptable use of such equipment; or
 (C)violate or seek to violate the United Nations arms embargo on Libya imposed pursuant to United Nations Security Council Resolution 1970 (2011).
 (6)A description of any plans to integrate the United States defense and diplomatic resources necessary to implement the strategy.
 (7)Any other matters the Secretaries considers appropriate. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
							1273.Prohibition on in-flight refueling to non-United States aircraft that engage
 in hostilities in the ongoing civil war in YemenFor the two-year period beginning on the date of the enactment of this Act, the Department of Defense may not provide in-flight refueling pursuant to section 2342 of title 10, United States Code, or any other applicable statutory authority, to non-United States aircraft that engage in hostilities in the ongoing civil war in Yemen unless and until a declaration of war or a specific statutory authorization for such use of United States Armed Forces has been enacted.
					1274.Report on Saudi-led coalition strikes in Yemen
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter for two years, the Secretary of Defense, in consultation with the Secretary of State and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on civilian casualties caused by the Saudi-led coalition and by the Houthis as part of the civil war in Yemen.
 (b)Matters to be includedEach such report shall contain the following: (1)An estimate of the number of civilian casualties resulting from operations by the Saudi-led coalition and by the Houthis during the preceding year.
 (2)An assessment of whether members of the Saudi-led coalition and the Houthis followed the norms and practices the United States military employs to avoid civilian casualties and ensure proportionality.
 (3)An assessment of whether operations executed by members of the Saudi-led coalition and by the Houthis are in compliance with the United States’ interpretation of the laws governing armed conflict and proportionality.
 (4)Any other matters the Secretary determines to be relevant. (c)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and (2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and
 (3)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives.
							1275.Reports on expenses incurred for in-flight refueling of Saudi coalition
					aircraft conducting missions relating to civil war in Yemen
						(a)Reports required
 (1)In generalNot later than 30 days after the date of the enactment of this Act, and every 30 days thereafter, the Secretary of Defense shall submit a report to the appropriate committees of Congress detailing the expenses incurred by the United States in providing in-flight refueling services for Saudi or Saudi-led coalition non-United States aircraft conducting missions as part of the civil war in Yemen during the period of March 1, 2015, through November 11, 2018, and the extent to which such expenses have been reimbursed by members of the Saudi-led coalition.
 (2)ElementsEach report required under paragraph (1) shall include the following:
 (A)The total expenses incurred by the United States in providing in-flight refueling services, including fuel, flight hours, and other applicable expenses, to Saudi or Saudi-led coalition, non-United States aircraft conducting missions as part of the civil war in Yemen.
 (B)The amount of the expenses described in subparagraph (A) that has been reimbursed by each member of the Saudi-led coalition.
 (C)Any action taken by the United States to recoup the remaining expenses described in subparagraph (A), including any commitments by members of the Saudi-led coalition to reimburse the United States for such expenses.
 (3)SunsetThe reporting requirement under paragraph (1) shall cease to be effective on the date on which the Secretary certifies to the appropriate committees of Congress that all expenses incurred by the United States in providing in-flight refueling services for Saudi or Saudi-led coalition non-United States aircraft conducting missions as part of the civil war in Yemen during the period of March 1, 2015, through November 11, 2018, have been reimbursed.
							(b)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services of the Senate;
 (2)the Committee on Armed Services of the House of Representatives;
 (3)the Committee on Foreign Relations of the Senate; and
 (4)the Committee on Foreign Affairs of the House of Representatives.
							1276.Report on Saudi Arabia’s human rights record
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report in writing that—
 (1)describes the extent to which officials of the Government of Saudi Arabia, including members of the military or security services, are responsible for or complicit in gross violations of internationally recognized human rights, including violations of the human rights of journalists, bloggers, human rights defenders, and those who support women’s rights or religious freedom;
 (2)describes violations of human rights in Saudi Arabia by officials of the Government of Saudi Arabia, including against journalists, bloggers, human rights defenders, and civil society activists;
 (3)describes United States actions to address Saudi violations of human rights, including against journalists, bloggers, human rights defenders, and civil society activists, including demands for clemency review of these cases;
 (4)describes any intolerant content in educational materials published by Saudi Arabia’s Ministry of Education that are used in schools both inside Saudi Arabia and at schools throughout the world; and
 (5)describes United States actions to encourage Saudi Arabia to retrieve and destroy materials with intolerant material and revise teacher manuals and retrain teachers to reflect changes in educational materials and promote tolerance.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Appropriate congressional committees definedIn the section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives.
							1277.Report on intelligence community assessment relating to the killing of
					Washington Post columnist Jamal Khashoggi
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report consisting of—
 (1)a determination and presentation of evidence with respect to the advance knowledge and role of any current or former official of the Government of Saudi Arabia or any current or former senior Saudi political figure over the directing, ordering, or tampering of evidence in the killing of Washington Post columnist Jamal Khashoggi; and
 (2)a list of foreign persons that the Director of National Intelligence has high confidence—
 (A)were responsible for, or complicit in, ordering, controlling, or otherwise directing an act or acts contributing to or causing the death of Jamal Khashoggi;
 (B)knowingly and materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in subparagraph (A); or
 (C)impeded the impartial investigation of the killing of Jamal Khashoggi, including through the tampering of evidence relating to the investigation.
								(b)Form
 (1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (2)Names of foreign persons listedThe name of each foreign person listed in the report described in subsection (a)(2) shall be included in the unclassified portion of the report unless the Director of National Intelligence determines that such disclosure would undermine United States intelligence sources and methods or threaten the national security interests of the United States.
 (c)DefinedIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.
 (2)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
							1278.United States-Israel cooperation to counter unmanned aerial systems
						(a)Authority to establish capabilities to
					counter unmanned aerial systems
 (1)In generalThe Secretary of Defense, upon request of the Ministry of Defense of Israel and in consultation with the Secretary of State and the Director of National Intelligence, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish capabilities for countering unmanned aerial systems that threaten the United States or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive technology and information and the national security interests of the United States and Israel.
 (2)ReportThe activities described in paragraph (1) and subsection (b) may not be carried out until after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following:
 (A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement—
 (i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
									(b)Support in connection with the
					program
 (1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to Israel for the research, development, test, and evaluation activities authorized in subsection (a)(1). Such authority includes authority to install equipment necessary to carry out such research, development, test, and evaluation activities.
 (2)ReportSupport may not be provided under paragraph (1) until 15 days after the Secretary submits to the appropriate committees of Congress a report setting forth a detailed description of the support to be provided.
							(3)Matching contribution
 (A)In generalExcept as provided in subparagraph (B), support may not be provided under this subsection unless the Government of Israel contributes an amount not less than the amount of support to be so provided to the program, project, or activity for which the support is to be so provided in the calendar year in which the support is provided.
 (B)ExceptionSubject to paragraph (4), the Secretary may use amounts available to the Secretary in excess of the amount contributed by the Government of Israel to provide support under this subsection for costs associated with any unique national requirement identified by the United States with respect to countering unmanned aerial systems.
 (4)Annual limitation on amountThe amount of support provided under this subsection in any year may not exceed $25,000,000.
							(5)Use of certain amounts for RDT&E
 activities in the United StatesOf the amount provided by the United States in support under paragraph (1), not less than 50 percent of such amount shall be used for research, development, test, and evaluation activities in the United States in connection with such support.
 (c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.
 (d)Semiannual reportsThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
						(e)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (f)SunsetThe authority in this section to carry out activities described in subsection (a), and to provide support described in subsection (b), shall expire on December 31, 2024.
						1279.Extension and modification of authority
					for United States-Israel anti-tunnel cooperation activities
 (a)Modification of authoritySubsection (a) of section 1279 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 8606 note) is amended, in the first sentence, by striking and to establish capabilities for countering unmanned aerial systems.
						(b)Exception to matching contribution
 requirementSubsection (b)(3) of such section is amended—
 (1)by striking Support and inserting the following:
								
 (A)In generalExcept as provided in subparagraph (B), support; and 
 (2)by adding at the end the following:  (B)ExceptionSubject to paragraph (4), the Secretary may use amounts available to the Secretary in excess of the amount contributed by the Government of Israel to provide support under this subsection for costs associated with any unique national requirement identified by the United States with respect to anti-tunnel capabilities..
 (c)ExtensionSubsection (f) of such section is amended by striking December 31, 2020 and inserting December 31, 2024.
						1280.Report on cost imposition strategy
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the heads of other Federal departments and agencies, as appropriate, shall submit to the congressional defense committees a report describing the cost imposition strategies of the Department of Defense with respect to the People's Republic of China and the Russian Federation.
 (b)ElementsThe report under subsection (a) shall include the following:
 (1)A description of the manner in which the future-years defense program and current operational concepts of the Department are designed to impose costs on the People's Republic of China and the Russian Federation, including—
 (A)political, economic, budgetary, human capital, and technology costs; and
 (B)costs associated with military efficiency and effectiveness.
 (2)A description of the policies and processes of the Department relating to the development and execution of cost imposition strategies.
 (c)FormThe report under subsection (a) shall be submitted in classified form, and shall include an unclassified summary.
						1281.Modification of initiative to support protection of national security
					academic researchers from undue influence and other
			 security threats
 (a)In generalSubsection (a) of section 1286 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended, in the matter preceding paragraph (1), by striking academic institutions and inserting institutions of higher education.
 (b)Additional requirementsSubsection (c) of such section is amended—
 (1)by amending paragraph (2) to read as follows:  (2)Training developed and delivered in consultation with institutions of higher education and appropriate Government agencies, and other support to institutions of higher education, to promote security and limit undue influence on institutions of higher education and personnel, including Department of Defense financial support to carry out such activities, that—
 (A)emphasizes best practices for protection of sensitive national security information; and
 (B)includes the dissemination of unclassified materials and resources for identifying and protecting against emerging threats to institutions of higher education, including specific counterintelligence information and advice developed specifically for faculty and academic researchers based on actual identified threats.; 
 (2)in paragraph (3), by striking and academic institutions; (3)in paragraph (7), by striking academic institution and inserting institution of higher education; and
 (4)by adding at the end the following new paragraph:  (8)A list, developed and continuously updated in consultation with the Bureau of Industry and Security of the Department of Commerce, the Director of National Intelligence, United States institutions of higher education that conduct significant Department of Defense research or engineering activities, and other appropriate individuals and organizations, of academic institutions of the People's Republic of China, the Russian Federation, and other countries, that—
 (A)have a history of improper technology transfer, intellectual property theft, or cyber or human espionage;
 (B)operate under the direction of the military forces or intelligence agency of the applicable country;
 (C)are known— (i)to recruit foreign individuals for the purpose of transferring knowledge to advance military or intelligence efforts; or
 (ii)to provide misleading information or otherwise attempt to conceal the connections of an individual or institution to a defense or an intelligence agency of the applicable country; or
 (D)pose a serious risk of improper technology transfer of data, technology, or research that is not published or publicly available..
 (c)Procedures for enhanced information sharingSubsection (d) of such section is amended to read as follows:  (d)Procedures for enhanced information sharing (1)In generalNot later than October 1, 2020, for the purpose of maintaining appropriate security controls over research activities, technical information, and intellectual property, the Secretary, in conjunction with appropriate public and private entities, shall establish streamlined procedures to collect appropriate information relating to individuals, including United States citizens and foreign nationals, who participate in defense research and development activities (other than basic research).
 (2)Protection from releaseThe procedures required by paragraph (1) shall include procedures to protect such information from release, consistent with applicable regulations.
 (3)Reporting to Government information systems and repositoriesThe procedures required by paragraph (1) may include procedures developed, in coordination with appropriate public and private entities, to report such information to existing Government information systems and repositories..
 (d)Annual reportSubsection (e) of such section is amended— (1)in the subsection heading, by inserting Annual before report;
 (2)in paragraph (1), by striking one year after the date of the enactment and all that follows through the Secretary and inserting April 30, 2020, and annually thereafter, the Secretary, acting through appropriate Government officials (including the Under Secretary for Research and Engineering),; and
 (3)in paragraph (2), by adding at the end the following new subparagraph:  (F)Identification of any incident relating to undue influence to security threats to academic research activities funded by the Department of Defense, including theft of property or intellectual property relating to a project funded by the Department at an institution of higher education..
							1282.Modification of responsibility for policy on civilian casualty
 mattersSection 936 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 134 note) is amended—
 (1)in subsection (b)— (A)in paragraph (3), by inserting appropriate to the specific regional circumstances after publicly available means;
 (B)in paragraph (5)— (i)in subparagraph (A), by inserting , including for acknowledging the status of any individuals killed or injured who were believed to be enemy combatants, but subsequently determined to be non-combatants after operations; and
 (ii)in subparagraph (B)— (I)by inserting or other assistance after payments; and
 (II)by striking necessary and inserting reasonable and culturally appropriate; and
 (C)in paragraph (7), by striking and at the end; (D)by redesignating paragraph (8) as paragraph (9); and
 (E)by inserting after paragraph (7) the following:  (8)cultivating, developing, retaining, and disseminating—
 (A)lessons learned for integrating civilian protection into operational planning and identifying the proximate cause or causes of civilian casualties; and
 (B)practices developed to prevent, mitigate, or respond to such casualties;;
 (2)by redesignating subsection (c) as subsection (d); (3)by inserting after subsection (b) the following:
							
 (c)CoordinationThe senior civilian official designated under subsection (a) shall develop and implement steps to increase coordination with the relevant Chiefs of Mission and other appropriate positions in the Department of State with respect to the policies required pursuant to subsection (a) and other matters or assistance related to civilian harm, resulting from military operations.; and
 (4)by inserting after subsection (d), as so redesignated, the following:  (e)BriefingNot later than 180 days after the date of the enactment of this subsection, the senior civilian official designated under subsection (a) shall provide to the congressional defense committees a briefing on—
 (1)the updates made to the policy developed by the senior civilian official pursuant to this section; and
 (2)the efforts of the Department to implement such updates.. 1283.Report on export of certain satellites to entities with certain beneficial ownership structures (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the heads of appropriate agencies, shall submit to the appropriate congressional committees a report on addressing the threat or potential threat posed by the export, reexport, or in-country transfer of satellites described in section 1261(c)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 22 U.S.C. 2778 note) to entities described in subsection (b).
						(b)Entities described
 (1)In generalAn entity described in this subsection is an entity the beneficial owner of which is—
 (A)an individual who is a citizen or national of a country described in section 1261(c)(2) of the National Defense Authorization Act for Fiscal Year 2013;
 (B)an entity organized under the laws of or otherwise subject to the jurisdiction of such a country;
 (C)the government of such a country; or
 (D)any other individual or entity the Secretary determines would detrimentally affect the national security of the United States.
								(2)Determination of beneficial
 ownershipFor purposes of paragraph (1), the Secretary shall identify a person as the beneficial owner of an entity—
 (A)in a manner that is not less stringent than the manner set forth in section 240.13d–3 of title 17, Code of Federal Regulations (as in effect on the date of the enactment of this Act); and
 (B)based on a threshold, to be determined by the Secretary, based on an assessment of whether the person's position would give the person an opportunity to control the use of a satellite described in section 1261(c)(1) of the National Defense Authorization Act for Fiscal Year 2013 and exported, reexported, or transferred in country to the entity.
 (c)ElementsThe report required by subsection (a) shall include the following:
 (1)An evaluation of whether satellites described in section 1261(c)(1) of the National Defense Authorization Act for Fiscal Year 2013 have been exported, reexported, or transferred in-country, directly or indirectly, to entities described in subsection (b).
 (2)An examination of the effect on national security of the potential export, reexport, or in-country transfer of satellites in compliance with section 1261(c) of the National Defense Authorization Act for Fiscal Year 2013 in circumstances in which the services, bandwidth, or functions of the satellites could subsequently be leased or sold to, or otherwise used by, an entity described in subsection (b).
 (3)An examination of the effect on national security of not limiting the export, reexport, or in-country transfer of such satellites to entities described in subsection (b).
 (4)Recommendations for, and an assessment of the effectiveness of, a licensing condition that would prohibit or limit the export, reexport, or in-country transfer of such satellites to, or the use of such satellites by, entities described in subsection (b).
 (5)An assessment, based on realistic and justifiable assumptions and forecasts, of the economic implications of and potential harm caused by a licensing condition described in paragraph (4) on the United States industries that develop or produce satellites and commercial telecommunications equipment that do not have direct national security ties.
 (6)An evaluation of the resources necessary to ensure the ability of the Bureau of Industry and Security of the Department of Commerce—
 (A)to adequately identify and analyze the beneficial owners of entities in decisions relating to—
 (i)issuing licenses for the export, reexport, or in-country transfer of such satellites to such entities; or
 (ii)the ultimate end uses and end-users of such satellites; and
 (B)when evaluating such a decision— (i)to have full knowledge of the potential end-user of the satellite and the current beneficial owner of the entity; and
 (ii)to be able to determine whether issuing the license would be inconsistent with the goal of preventing entities described in subsection (b) from accessing or using such satellites.
 (d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						(e)Appropriate congressional committees
 definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Financial Services, the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 1284.Rule of construction relating to the use of military forceNothing in this Act, or any amendment made by this Act, may be construed to authorize the use of military force, including the use of military force against Iran or any other country.
					1285.Reports and briefings on use of military force and support of partner
					forces
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on actions taken pursuant to the Authorization for Use of Military Force (Public Law 107–40) against those countries or organizations described in such law, as well as any actions taken to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such forces are engaged in hostilities or in situations where imminent involvement in hostilities is clearly indicated by the circumstances, during the preceding 180-day period.
 (b)Matters to be includedThe report required by subsection (a) shall include, with respect to the time period for which the report was submitted, the following:
 (1)A list of each country or organization with respect to which force has been used pursuant to the Authorization for Use of Military Force, including the legal and factual basis for the determination that authority under such law applies with respect to each such country or organization.
 (2)An intelligence assessment of the risk to the United States posed by each such country or organization.
 (3)A list of each country in which operations were conducted pursuant to such law and a description of the circumstances necessitating the use of force pursuant to such law, including whether the country is designated as an area of active hostilities.
 (4)A general description of the status of operations conducted pursuant to such law as well as a description of the expected scope and duration of such operations.
 (5)A list of each partner force and country with respect to which United States Armed Forces have commanded, coordinated, participated in the movement of, or accompanied the regular or irregular forces of any foreign country or government that have engaged in hostilities or there existed an imminent threat that such forces would become engaged in hostilities, including—
 (A)a delineation of any such instances in which such United States Armed Forces were or were not operating under the Authorization for Use of Military Force; and
 (B)a determination of whether the foreign forces, irregular forces, groups, or individuals against which such hostilities occurred are covered by such law.
 (6)A description of the actual and proposed contributions, including financing, equipment, training, troops, and logistical support, provided by each foreign country that participates in any international coalition with the United States to combat a country or organization described in the Authorization for Use of Military Force.
 (c)FormThe information required under paragraphs (1) and (2) of subsection (b) shall be submitted in unclassified form.
 (d)Other reportsIf United States Armed Forces are introduced into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, against any country, organization, or person pursuant to statutory or constitutional authorities other than Authorization for Use of Military Force, the President shall comply with the reporting requirements under—
 (1)this section to the same extent and in the same manner as if such actions had been taken under Authorization for Use of Military Force;
 (2)the War Powers Resolution (50 U.S.C. 1541 et seq.); and (3)any other applicable provision of law.
 (e)BriefingsAt least once during each 180-day period described in subsection (a), the President shall provide to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a briefing on the matters covered by the report required under this section for such period.
						XIIICooperative Threat ReductionSec. 1301. 
						Funding allocations; specification of cooperative
			 threat reduction
						funds.
				1301.Funding allocations; specification of cooperative threat reduction
					funds
 (a)Funding allocationsOf the $338,700,000 authorized to be appropriated to the Department of Defense for fiscal year 2010 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:
 (1)For strategic offensive arms elimination, $492,000.
 (2)For chemical weapons destruction, $12,856,000.
 (3)For global nuclear security, $33,919,000.
 (4)For cooperative biological engagement, $183,642,000.
 (5)For proliferation prevention, $79,869,000.
 (6)For activities designated as Other Assessments/Administrative Costs, $27,922,000.
 (b)Specification of cooperative threat reduction fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2020, 2021, and 2022.
					XIVOther AuthorizationsSubtitle
						A—Military programsSec. 1401. Working capital funds.Sec. 1402. Chemical agents and munitions destruction, defense.Sec. 1403. Drug interdiction and counter-drug activities,
						defense-wide.Sec. 1404. Defense inspector general.Sec. 1405. Defense health program.Subtitle
						B—Other mattersSec. 1411. Authority for transfer of funds to joint Department of
						Defense-Department of Veterans Affairs Medical
			 Facility Demonstration Fund
						for Captain James A. Lovell Health Care Center,
			 Illinois.Sec. 1412. Authorization of appropriations for Armed Forces Retirement
						Home.
				AMilitary programs
 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.
					1402.Chemical agents and munitions destruction, defense
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.
 (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—
 (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
 (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act.
 1403.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501.
 1404.Defense inspector generalFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501.
 1405.Defense health programFunds are hereby authorized to be appropriated for fiscal year 2020 for the Defense Health Program for use of the Armed Forces and other activities and agencies of the Department of Defense for providing for the health of eligible beneficiaries, as specified in the funding table in section 4501.
					BOther matters
					1411.Authority for transfer of funds to joint Department of Defense-Department of
					Veterans Affairs Medical Facility Demonstration Fund for
			 Captain James A. Lovell
					Health Care Center, Illinois
 (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $127,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.
 (b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).
 1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2020 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.
					XVAuthorization of additional appropriations for overseas contingency
					operationsSec. 1501. Purpose.Sec. 1502. Treatment as additional authorizations.Subtitle
						A—Authorization of appropriations for overseas
			 contingency
						operationsSec. 1511. Overseas contingency operations.Sec. 1512. Procurement.Sec. 1513. 
						Research, development, test, and evaluation.Sec. 1514. Operation and maintenance.Sec. 1515. Military personnel.Sec. 1516. Working capital funds.Sec. 1517. Drug interdiction and counter-drug activities,
						defense-wide.Sec. 1518. Defense inspector general.Sec. 1519. Defense health program.Sec. 1520. Afghanistan security forces fund.Sec. 1520A. Special transfer authority.Subtitle
						B—Authorization of appropriations for emergency
			 funds for recovery and
						restorationSec. 1521. Procurement.Sec. 1522. Research, development, test, and evaluation.Sec. 1523. Operation and maintenance.Sec. 1524. Restriction on transfer of funds authorized by this
						subtitle.
 1501.PurposeThe purposes of this title are to authorize appropriations for the Department of Defense for fiscal year 2020—
 (1)to provide additional funds for overseas contingency operations being carried out by the Armed Forces; and
 (2)to provide additional emergency funds for the recovery and restoration of military missions and activities at military installations in California, Florida, North Carolina, and Nebraska that were impacted by natural disasters.
 1502.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.
				AAuthorization of appropriations for overseas contingency operations
 1511.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(ii)).
 1512.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102.
 1513. Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202.
 1514.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302.
 1515.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, military personnel accounts, as specified in the funding table in section 4402.
 1516.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502.
 1517.Drug interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502.
 1518.Defense inspector generalFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502.
 1519.Defense health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502.
					1520.Afghanistan security forces fund
						(a)Continuation of prior authorities and notice and reporting
 requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2020 shall be subject to the conditions contained in—
 (1)subsections (b) through (f) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428); and
 (2)section 1521(d)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2577).
							(b)Equipment disposition
 (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts authorized to be appropriated for the Afghanistan Security Forces Fund by this Act and is intended for transfer to the security forces of the Ministry of Defense and the Ministry of the Interior of the Government of Afghanistan, but is not accepted by such security forces.
 (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that such equipment was procured for the purpose of meeting requirements of the security forces of the Ministry of Defense and the Ministry of the Interior of the Government of Afghanistan, as agreed to by both the Government of Afghanistan and the Government of the United States, but is no longer required by such security forces or was damaged before transfer to such security forces.
 (3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to the acceptance of such equipment by the Secretary. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5).
 (4)Treatment as department of defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment.
							(5)Quarterly reports on equipment disposition
 (A)In generalNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following:
 (i)This subsection. (ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575).
 (iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088).
 (iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613).
 (v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note).
 (B)ElementsEach report under subparagraph (A) shall include a list of all equipment that was accepted during the period covered by such report and treated as stocks of the Department of Defense and copies of the determinations made under paragraph (2), as required by paragraph (3).
								(c)Security of afghan women
 (1)In generalOf the funds available to the Department of Defense for the Afghan Security Forces Fund for fiscal year 2020, it is the goal that $45,500,000, but in no event less than $10,000,000, shall be used for—
 (A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and
 (B)the recruitment, training, and contracting of female security personnel for future elections.
 (2)Types of programs and activitiesSuch programs and activities may include— (A)efforts to recruit and retain women into the Afghan National Defense and Security Forces, including the special operations forces;
 (B)programs and activities of the Directorate of Human Rights and Gender Integration of the Ministry of Defense of Afghanistan and the Office of Human Rights, Gender and Child Rights of the Ministry of Interior of Afghanistan;
 (C)development and dissemination of gender and human rights educational and training materials and programs within the Ministry of Defense and the Ministry of Interior of Afghanistan;
 (D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces;
 (E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station;
 (F)support for Afghanistan National Police Family Response Units; (G)security provisions for high-profile female police and military officers;
 (H)programs to promote conflict prevention, management, and resolution through the meaningful participation of Afghan women in the Afghan National Defense and Security Forces, by exposing Afghan women and girls to the activities of and careers available with such forces, encouraging their interest in such careers, or developing their interest and skills necessary for service in such forces; and
 (I)enhancements to Afghan National Defense and Security Forces recruitment programs for targeted advertising with the goal of increasing the number of female recruits.
								(d)Assessment of Afghanistan progress on objectives
 (1)Assessment requiredNot later than June 1, 2020, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate an assessment describing—
 (A)the progress of the Government of the Islamic Republic of Afghanistan toward meeting shared security objectives; and
 (B)the efforts of the Government of the Islamic Republic of Afghanistan to manage, employ, and sustain the equipment and inventory provided under subsection (a).
 (2)Matters to be includedIn conducting the assessment required by paragraph (1), the Secretary of Defense shall include each of the following:
 (A)The extent to which the Government of Afghanistan has a strategy for, and has taken steps toward, increased accountability and the reduction of corruption within the Ministry of Defense and the Ministry of Interior of Afghanistan.
 (B)The extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training, and an articulation of the metrics used to assess such improvements.
 (C)The extent to which the Afghan National Defense and Security Forces have been able to increase pressure on the Taliban, al-Qaeda, the Haqqani network, the Islamic State of Iraq and Syria-Khorasan, and other terrorist organizations, including by re-taking territory, defending territory, and disrupting attacks.
 (D)The distribution practices of the Afghan National Defense and Security Forces and whether the Government of Afghanistan is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to, and employed by, security forces charged with fighting the Taliban and other terrorist organizations.
 (E)A description of— (i)the policy governing the use of Acquisition and Cross Servicing Agreements (ACSA) in Afghanistan;
 (ii)each ACSA transaction by type, amount, and recipient for the period beginning on October 1, 2018, and ending December 31, 2019; and
 (iii)for any transactions from the United States to Afghan military forces, an explanation for why such transaction was not carried out under the authorities of the Afghanistan Security Forces Fund.
 (F)The extent to which the Government of Afghanistan has designated the appropriate staff, prioritized the development of relevant processes, and provided or requested the allocation of resources necessary to support a peace and reconciliation process in Afghanistan.
 (G)A description of the ability of the Ministry of Defense and the Ministry of Interior of Afghanistan to manage and account for previously divested equipment, including a description of any vulnerabilities or weaknesses of the internal controls of such Ministry of Defense and Ministry of Interior and any plan in place to address shortfalls.
 (H)A description of any significant irregularities in the divestment of equipment to the Afghan National Defense and Security Forces during the period beginning on May 1, 2019, and ending on May 1, 2020, including any major losses of such equipment or any inability on the part of the Afghan National Defense and Security Forces to account for equipment so procured.
 (I)A description of the sustainment and maintenance costs required during the 5-year period beginning on the date of the enactment of this Act, for major weapons platforms previously divested, and a description of the plan for the Afghan National Defense and Security Forces to maintain such platforms in the future.
 (J)The extent to which the Government of Afghanistan is adhering to conditions for receiving assistance established in annual financial commitment letters or any other bilateral agreements with the United States.
 (K)The extent to which the Government of Afghanistan has made progress in achieving security sector benchmarks as outlined by the United States-Afghan Compact (commonly known as the Kabul Compact) and a description of any other documents, plans, or agreements used by the United States to measure security sector progress.
 (L)Such other factors as the Secretaries consider appropriate. (3)FormThe assessment required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(4)Withholding of assistance for insufficient progress
 (A)In generalIf the Secretary of Defense determines, in coordination with the Secretary of State and pursuant to the assessment under paragraph (1), that the Government of Afghanistan has made insufficient progress in the areas described in paragraph (2), the Secretary of Defense shall—
 (i)withhold $480,000,000, to be derived from amounts made available for assistance for the Afghan National Defense and Security Forces, from expenditure or obligation until the date on which the Secretary certifies to the congressional defense committees that the Government of Afghanistan has made sufficient progress; and
 (ii)notify the congressional defense committees not later than 30 days before withholding such funds.
 (B)WaiverIf the Secretary of Defense determines that withholding such assistance would impede the national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance, the Secretary may waive the withholding requirement under subparagraph (A) if the Secretary, in coordination with the Secretary of State, certifies such determination to the congressional defense committees not later than 30 days before the effective date of the waiver.
 (e)Additional reporting requirementsThe Secretary of Defense shall include in the materials submitted in support of the budget for fiscal year 2021 that is submitted by the President under section 1105(a) of title 31, United States Code, each of the following:
 (1)The amount of funding provided in fiscal year 2019 through the Afghanistan Security Forces Fund to the Government of Afghanistan in the form of direct government-to-government assistance or on-budget assistance for the purposes of supporting any entity of such government, including the Afghan National Defense and Security Forces, the Afghan Ministry of Interior, or the Afghan Ministry of Defense.
 (2)The amount of funding provided and anticipated to be provided, as of the date of the submission of the materials, in fiscal year 2020 through such Fund in such form.
 (3)To the extent the amount described in paragraph (2) exceeds the amount described in paragraph (1), an explanation as to the reason why the such amount is greater and the specific entities and purposes that were supported by such increase.
							1520A.Special transfer authority
						(a)Authority to transfer authorizations
 (1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this subtitle for fiscal year 2020 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.
 (2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $2,000,000,000.
 (b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
 (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001.
						BAuthorization of appropriations for emergency funds for recovery and
					restoration
 1521.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4103.
 1522.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4203.
 1523.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4303.
					1524.Restriction on transfer of funds authorized by this subtitle
 (a)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this subtitle for fiscal year 2020 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with the authorization to which transferred and shall be available for the recovery and restoration of military missions and activities at military installations in California, Florida, North Carolina, and Nebraska impacted by natural disasters.
 (b)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under sections 1001 and 1520A.
 (c)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.
						XVIStrategic Programs, Cyber, and Intelligence MattersSubtitle
						A—Space ActivitiesSec. 1601. Repeal of requirement to establish United States Space Command
						as a subordinate unified command of the United
			 States Strategic
						Command.Sec. 1602. Coordination of modernization efforts relating to military-code
						capable GPS receiver cards.Sec. 1603. Demonstration of backup and complementary positioning,
						navigation, and timing capabilities of Global
			 Positioning
						System.Sec. 1604. Annual determination on plan on full integration and
						exploitation of overhead persistent infrared
			 capability.Sec. 1605. Space-based environmental monitoring mission
						requirements.Sec. 1606. Resilient enterprise ground architecture.Sec. 1607. Prototype program for multi-global navigation satellite system
						receiver development.Sec. 1608. Commercial space situational awareness capabilities.Sec. 1609. Program to enhance and improve launch support and
						infrastructure.Sec. 1610. Preparation to implement plan for use of allied launch
						vehicles.Sec. 1611. Independent study on plan for deterrence in space.Sec. 1612. Study on leveraging diverse commercial satellite remote sensing
						capabilities.Sec. 1613. Annual report on Space Command and Control program.Sec. 1614. Report on space debris.Subtitle
						B—Defense Intelligence and Intelligence-Related
			 ActivitiesSec. 1621. Redesignation of Under Secretary of Defense for Intelligence as
						Under Secretary of Defense for Intelligence and
			 Security.Sec. 1622. Modifications to ISR Integration Council and annual briefing
						requirements.Sec. 1623. Modification of annual authorization of appropriations for
						National Flagship Language Initiative.Sec. 1624. Improving the onboarding methodology for intelligence
						personnel.Sec. 1625. Defense Counterintelligence and Security Agency activities on
						facilitating access to local criminal records
			 historical data.Sec. 1626. Survey and report on alignment of intelligence collections
						capabilities and activities with Department of
			 Defense
						requirements.Sec. 1627. Reports on Consolidated Adjudication Facility of the Defense
						Counterintelligence and Security Agency.Sec. 1628. Report on the expanded purview of the Defense
						Counterintelligence and Security Agency.Sec. 1629. Termination of requirement for Department of Defense facility
						access clearances for joint ventures composed of
			 previously-cleared
						entities.Subtitle
						C—Cyberspace-Related MattersSec. 1631. Matters relating to military operations in the information
						environment.Sec. 1632. Notification requirements for sensitive military cyber
						operations.Sec. 1633. Evaluation of cyber vulnerabilities of major weapon systems of
						the Department of Defense.Sec. 1634. Quarterly assessments of the readiness of Cyber Mission
						Forces.Sec. 1635. Cyber posture review.Sec. 1636. Modification of elements of assessment required for termination
						of dual-hat arrangement for Commander of the United
			 States Cyber
						Command.Sec. 1637. Modification of cyber scholarship program.Sec. 1638. Tier 1 exercise of support to civil authorities for a cyber
						incident.Sec. 1639. Extension of the Cyberspace Solarium Commission.Sec. 1640. Authority to use operation and maintenance funds for cyber
						operations-peculiar capability development
			 projects.Sec. 1641. Role of Chief Information Officer in improving enterprise-wide
						cybersecurity.Sec. 1642. Notification of delegation of authorities to the Secretary of
						Defense for military operations in cyberspace.Sec. 1643. Limitation of funding for Consolidated Afloat Networks and
						Enterprise Services.Sec. 1644. Annual military cyberspace operations report.Sec. 1645. Annual report on cyber attacks and intrusions against the
						Department of Defense by certain foreign entities.Sec. 1646. Control and analysis of Department of Defense data stolen
						through cyberspace.Sec. 1647. Use of National Security Agency cybersecurity expertise to
						support evaluation of commercial cybersecurity
			 products.Sec. 1648. Framework to enhance cybersecurity of the United States defense
						industrial base.Sec. 1649. Report on cybersecurity training programs.Sec. 1650. National Security Presidential Memorandums relating to
						Department of Defense operations in cyberspace.Sec. 1651. Reorientation of Big Data Platform program.Sec. 1652. Zero-based review of Department of Defense cyber and information
						technology personnel.Sec. 1653. Study on improving cyber career paths in the Navy.Sec. 1654. Accreditation standards and processes for cybersecurity and
						information technology products and services.Sec. 1655. Study on future cyber warfighting capabilities of Department of
						Defense.Sec. 1656. Study to determine the optimal strategy for structuring and
						manning elements of the Joint Force
			 Headquarters–Cyber Organizations, Joint
						Mission Operations Centers, and Cyber
			 Operations–Integrated Planning
						Elements.Sec. 1657. Cyber governance structures and Principal Cyber Advisors on
						military cyber force matters.Sec. 1658. Designation of test networks for testing and accreditation of
						cybersecurity products and services.Sec. 1659. Consortia of universities to advise Secretary of Defense on
						cybersecurity matters.Sec. 1660. Joint assessment of Department of Defense cyber red team
						capabilities, capacity, demand, and requirements.Subtitle
						D—Nuclear ForcesSec. 1661. Conforming amendment to Council on Oversight of the National
						Leadership Command, Control, and Communications
			 System.Sec. 1662. Modification of authorities relating to nuclear command,
						control, and communications system.Sec. 1663. Briefings on meetings held by Nuclear Weapons
						Council.Sec. 1664. Consideration of budget matters at meetings of Nuclear Weapons
						Council.Sec. 1665. Improvement to annual report on the modernization of the nuclear
						weapons enterprise.Sec. 1666. Expansion of officials required to conduct biennial assessments
						of delivery platforms for nuclear weapons and
			 nuclear command and control
						system.Sec. 1667. Extension of annual briefing on costs of forward-deploying
						nuclear weapons in Europe.Sec. 1668. Elimination of conventional requirement for long-range standoff
						weapon.Sec. 1669. Briefing on long-range standoff weapon and sea-launched cruise
						missile.Sec. 1670. Extension of prohibition on availability of funds for mobile
						variant of ground-based strategic deterrent
			 missile.Sec. 1671. Reports on development of ground-based strategic deterrent
						weapon.Sec. 1672. Prohibition on reduction of the intercontinental ballistic
						missiles of the United States.Sec. 1673. Independent study on policy of no-first-use of nuclear
						weapons.Sec. 1674. Independent study on risks of nuclear terrorism and nuclear
						war.Sec. 1675. Report on military-to-military dialogue to reduce risks of
						miscalculation leading to nuclear war.Sec. 1676. Report on nuclear forces of the United States and near-peer
						countries.Sec. 1677. Report on operation of conventional forces of military
						departments under employment or threat of
			 employment of nuclear
						weapons.Sec. 1678. Report on operation of conventional forces of certain combatant
						commands under employment or threat of employment
			 of nuclear
						weapons.Sec. 1679. Briefings on plan for future-systems-level architecture of
						nuclear command, control, and communications
			 systems.Sec. 1680. Sense of Congress on nuclear deterrence commitments of the
						United States.Subtitle
						E—Missile Defense ProgramsSec. 1681. National missile defense policy.Sec. 1682. Development of space-based ballistic missile intercept
						layer.Sec. 1683. Development of hypersonic and ballistic missile tracking space
						sensor payload.Sec. 1684. Modifications to required testing by Missile Defense Agency of
						ground-based midcourse defense element of ballistic
			 missile defense
						system.Sec. 1685. Iron Dome short-range rocket defense system and Israeli
						cooperative missile defense program co-development
			 and
						co-production.Sec. 1686. Limitation on availability of funds for lower tier air and
						missile defense sensor.Sec. 1687. Plan for the redesigned kill vehicle replacement.Sec. 1688. Organization, authorities, and billets of the Missile Defense
						Agency.Sec. 1689. Annual assessment of ballistic missile defense
						system.Sec. 1690. Command and control, battle management, and communications
						program.Sec. 1691. Missile defense interceptor site in contiguous United
						States.Sec. 1692. Independent study on impacts of missile defense development and
						deployment.Sec. 1693. Report and briefing on multi-volume kill capability.Subtitle
						F—Other mattersSec. 1694. Extension of authorization for protection of certain facilities
						and assets from unmanned aircraft.Sec. 1695. Repeal of requirement for commission on electromagnetic pulse
						attacks and similar events.Sec. 1696. Repeal of review requirement for ammonium perchlorate
						report.Sec. 1697. Transferability of conventional prompt global strike weapon
						system technologies to surface-launched platforms.Sec. 1698. Prohibition on availability of funds for certain offensive
						ground-launched ballistic or cruise missile
			 systems.Sec. 1699. Hard and deeply buried targets.
				ASpace Activities
					1601.Repeal of requirement to establish United States Space Command as a
					subordinate unified command of the United States Strategic
			 Command
 (a)In generalSection 169 of title 10, United States Code, is repealed.
						(b)Technical and conforming
					amendments
 (1)The table of sections for chapter 6 of title 10, United States Code, is amended by striking the item relating to section 169.
 (2)Section 2273a(d)(3) of title 10, United States Code, is amended by striking The Commander of the United States Strategic Command, acting through the United States Space Command, and inserting The Commander of the United States Space Command, or, if no such command exists, the Commander of the United States Strategic Command,.
							1602.Coordination of modernization efforts relating to military-code capable GPS
 receiver cardsSection 1610 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2111; 10 U.S.C. 2281 note) is amended—
 (1)in subsection (b)(2), by striking the period at the end and inserting , including with respect to each program of the Department that requires M-code capable receiver cards.; and
 (2)in subsection (c), by striking the period at the end and inserting , and shall clarify the roles of the Chief Information Officer and the Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise with respect to M-code modernization efforts..
						1603.Demonstration of backup and complementary positioning, navigation, and
 timing capabilities of Global Positioning SystemEffective on June 1, 2019, section 1606 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1725) is amended—
 (1)in subsection (c)(2), by striking the date that is 18 months after the date of the enactment of this Act and inserting December 31, 2020; and
 (2)in subsection (d), by striking 18 months after the date of the enactment of this Act and inserting December 31, 2020.
						1604.Annual determination on plan on full integration and exploitation of
 overhead persistent infrared capabilitySection 1618(c) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2431 note) is amended by striking for a fiscal year and inserting for each of fiscal years 2021 through 2028.
					1605.Space-based environmental monitoring mission requirements
						(a)Procurement of modernized pathfinder program satellite
 (1)In generalThe Secretary of the Air Force shall procure a modernized pathfinder program satellite that—
 (A)addresses space-based environmental monitoring mission requirements;
 (B)reduces the risk that the Department of Defense experiences a gap in meeting such requirements during the period beginning January 1, 2023, and ending December 31, 2025; and
 (C)is launched not later than January 1, 2023. (2)Type of satelliteThe satellite described in paragraph (1) may be a free-flyer or a hosted payload satellite.
 (3)PlanNot later than 60 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the appropriate congressional committees a plan to procure and launch the satellite described in paragraph (1), including with respect to—
 (A)the requirements for such satellite, including operational requirements;
 (B)timelines for such procurement and launch; (C)costs for such procurement and launch; and
 (D)the launch plan. (4)ProceduresThe Secretary of the Air Force shall ensure that the satellite described in paragraph (1) is procured using full and open competition through the use of competitive procedures.
 (5)Withholding of fundsThe amount equal to 10 percent of the total amount authorized to be appropriated to the Office of the Secretary of Air Force for the travel of persons under the Operations and Maintenance, Defense-Wide account shall be withheld from obligation or expenditure until the date on which a contract is awarded for the procurement of the satellite described in paragraph (1).
 (b)Weather system satelliteThe Secretary of the Air Force shall ensure that the electro-optical/infrared weather system satellite—
 (1)meets space-based environmental monitoring mission requirements;
 (2)is procured using full and open competition through the use of competitive procedures; and
 (3)is launched not later than September 30, 2025. (c)DefinitionsIn this section:
 (1)The term appropriate congressional committees means— (A)the congressional defense committees; and
 (B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
 (2)The term space-based environmental monitoring mission requirements means the national security requirements for cloud characterization and theater weather imagery.
							1606.Resilient enterprise ground architecture
 (a)Sense of CongressIt is the sense of Congress that the Secretary of the Air Force, to advance the security of the space assets of the Department of Defense, should—
 (1)expand on complementary efforts within the Air Force that promote the adoption of a resilient enterprise ground architecture that is responsive to new and changing threats and can rapidly integrate new capabilities to make the warfighting force of the United States more resilient in a contested battlespace; and
 (2)prioritize the swift transition of space ground architecture to a common platform and leverage commercial capabilities in concurrence with the 2015 intent memorandum of the Commander of the Air Force Space Command.
 (b)Future architectureThe Secretary of Defense shall, to the extent practicable— (1)develop future satellite ground architectures of the Department of Defense to be compatible with complementary commercial systems that can support uplink and downlink capabilities with dual-band spacecraft; and
 (2)emphasize that future ground architecture transition away from stove-piped systems to a service-based platform that provides members of the Armed Forces with flexible and adaptable capabilities that—
 (A)use, as applicable, commercially available capabilities and technologies for increased resiliency and cost savings; and
 (B)build commercial opportunity and integration across the range of resilient space systems.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the future architecture described in subsection (b).
						1607.Prototype program for multi-global navigation satellite system receiver
					development
 (a)Prototype Multi-GNSS programThe Secretary of the Air Force shall carry out a program to prototype an M-code based, multi-global navigation satellite system receiver that is capable of receiving covered signals to increase the resilience and capability of military position, navigation, and timing equipment against threats to the Global Positioning System and to deter the likelihood of attack on the worldwide Global Positioning System by reducing the benefits of such an attack.
 (b)ElementsIn carrying out the program under subsection (a), the Secretary shall— (1)with respect to each covered signal that could be received by the prototype receiver under such program, conduct an assessment of the relative benefits and risks of using that signal, including with respect to any existing or needed monitoring infrastructure that would alert users of the Department of Defense of potentially corrupted signal information, and the cyber risks and challenges of incorporating such signals into a properly designed receiver;
 (2)ensure that monitoring systems are able to include any monitoring network of the United States or allies of the United States;
 (3)conduct an assessment of the benefits and risks, including with respect to the compatibility of non-United States global navigation satellite system signals with existing position, navigation, and timing equipment of the United States, and the extent to which the capability to receive such signals would impact current receiver or antenna design; and
 (4)conduct an assessment of the desirability of establishing a program for the development and deployment of the receiver system described in subsection (a) in a manner that—
 (A)is a cooperative effort, coordinated with the Secretary of State, between the United States and the allies of the United States that may also have interest in funding a multi-global navigation satellite system and M-code program; and
 (B)the Secretary of Defense, in coordination with the Secretary of State, ensures that the United States has access to sufficient insight into trusted signals of allied systems to assure potential reliance by the United States on such signals.
 (c)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary, in coordination with the Air Force GPS User Equipment Program office, shall provide to the congressional defense committees a briefing on a plan to carry out the program under subsection (a) that includes—
 (1)the estimated cost, including total cost and out-year funding requirements for a program to develop and deploy the receiver system described in subsection (a);
 (2)the schedule for such program; (3)a plan for how the results of the program could be incorporated into future blocks of the Global Positioning System military user equipment program; and
 (4)the recommendations and analysis contained in the study sponsored by the Department of Defense conducted by the MITRE Corporation on the risks, benefits, and approaches to adding multi-global navigation satellite system capabilities to military user equipment.
 (d)ReportNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing—
 (1)an explanation of how the Secretary intends to comply with section 1609 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2281 note);
 (2)an outline of any potential cooperative efforts acting in accordance with the North Atlantic Treaty Organization, the European Union, or Japan that would support such compliance;
 (3)an assessment of the potential to host, or incorporate through software-defined payloads, Global Positioning System M-code functionality onto allied global navigation satellite system systems; and
 (4)an assessment of new or enhanced monitoring capabilities that would be needed to incorporate global navigation satellite system functionality into weapon systems of the Department.
 (e)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for increment 2 of the acquisition of military Global Positioning System user equipment terminals, not more than 90 percent may be obligated or expended until the date on which the briefing has been provided under subsection (c) and the report has been submitted under subsection (d).
						(f)Waiver authority for trusted signals
 capabilitiesSection 1609(a)(2)(B) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2281 note) is amended by striking such capability and inserting the capability to add multi-Global Navigation Satellite System signals to provide substantive military utility.
 (g)DefinitionsIn this section: (1)The term allied systems means—
 (A)the Galileo system of the European Union; (B)the QZSS system of Japan; and
 (C)upon designation by the Secretary of Defense, in consultation with the Director of National Intelligence—
 (i)the NAVIC system of India; and (ii)any similarly associated wide area augmentation systems.
 (2)The term covered signals—
 (A)means global navigation satellite system signals from— (i)allied systems; and
 (ii)non-allied systems; and (B)includes both encrypted signals and open signals.
 (3)The term encrypted signals means global navigation satellite system signals that incorporate encryption or other internal methods to authenticate signal information.
 (4)The term M-code means, with respect to global navigation satellite system signals, military code that provides enhanced positioning, navigation, and timing capabilities and improved resistance to existing and emerging threats, such as jamming.
 (5)The term non-allied systems means— (A)the Russian GLONASS system; and
 (B)the Chinese Beidou system. (6)The term open signals means global navigation satellite system that do not include encryption or other internal methods to authenticate signal information.
							1608.Commercial space situational awareness capabilities
 (a)CertificationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force, without delegation, shall certify to the congressional defense committees that the Air Force is using commercial space situational awareness services.
 (b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the enterprise space battle management command and control, not more than 85 percent may be obligated or expended until the date on which the Secretary of the Air Force makes the certification under subsection (a).
 (c)ReportNot later than March 1, 2020, the Secretary of the Air Force shall submit to the congressional defense committees a report on using commercial space situational awareness services to fill the space situational awareness requirements that were not filled in the Joint Space Operations Center Mission Center. The report shall include the following:
 (1)A description of current domestic commercial capabilities to detect and track space objects in low-Earth orbit below the 10 centimeter threshold of legacy systems.
 (2)A description of current domestic best-in-breed commercial capabilities that can meet such requirements.
 (3)Estimates of the timelines, milestones, and funding requirements to procure a near-term solution to meet such requirements until the development programs of the Air Force are projected to be operationally fielded.
 (d)Commercial space situational awareness services definedIn this section, the term commercial space situational awareness services means commercial space situational awareness processing software and data from commercial sensors to address warfighter requirements and fill gaps in current space situational capabilities of the Air Force.
						1609.Program to enhance and improve launch support and infrastructure
 (a)In generalIn support of the policy described in section 2273(a) of title 10, United States Code, the Secretary of Defense, in coordination with the Administrator of the Federal Aviation Administration, may carry out a program to enhance infrastructure and improve support activities for the processing and launch of Department of Defense small-class and medium-class payloads.
 (b)ProgramThe program under subsection (a) shall include improvements to operations at launch ranges and Federal Aviation Administration-licensed spaceports that are consistent with, and necessary to permit, the use of such launch ranges and spaceports by the Department.
 (c)ConsultationIn carrying out the program under subsection (a), the Secretary may consult with current and anticipated users of launch ranges and Federal Aviation Administration-licensed spaceports, including the Space Rapid Capabilities Office.
 (d)CooperationIn carrying out the program under subsection (a), the Secretary may enter into a contract or agreement under section 2276 of title 10, United States Code.
 (e)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report describing a plan for the program under subsection (a).
 (f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the congressional defense committees; (2)the Committee on Commerce, Science, and Transportation and the Select Committee on Intelligence of the Senate; and
 (3)the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Permanent Select Committee on Intelligence of the House of Representatives.
							1610.Preparation to implement plan for use of allied launch vehicles
 (a)PreparationThe Secretary of Defense, in coordination with the Director of National Intelligence, shall take actions necessary to prepare to implement the plan developed pursuant to section 1603 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2584) regarding using allied launch vehicles to meet the requirements for achieving the policy relating to assured access to space set forth in section 2273 of title 10, United States Code.
 (b)Actions requiredIn carrying out subsection (a), the Secretary shall— (1)identify the satellites of the United States that would be appropriate to be launched on an allied launch vehicle;
 (2)assess the relevant provisions of Federal law, regulations, and policies governing the launch of national security satellites and determine whether any legislative, regulatory, or policy actions (including with respect to waivers) would be necessary to allow for the launch of a national security satellite on an allied launch vehicle; and
 (3)address any certification requirements necessary for such use of allied launch vehicles and the estimated cost, schedule, and actions necessary to certify allied launch vehicles for such use.
 (c)Submission to CongressNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on preparing to implement the plan described in subsection (a), including information regarding each action required by paragraphs (1), (2), and (3) of subsection (b).
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							1611.Independent study on plan for deterrence in space
						(a)Independent study
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center or other independent entity to conduct a study on deterrence in space.
 (2)Matters includedThe study under paragraph (1) shall include, at a minimum, the following:
 (A)An assessment of the existing range of major studies and writings on space deterrence and a comprehensive comparative analysis of the conclusions of such studies and writings.
 (B)An examination, using appropriate analytical tools, of the approaches proposed by such studies and writings with respect to creating conditions of deterrence suitable for use in the space domain, including, at a minimum, an assessment of all aspects of deterrence in space, including varying classification, strategies to deny benefit or impose cost, and space mission assurance (including resilience, active defense, and reconstitution).
 (C)A determination, made either by extending such studies and writings or through new analysis, of a holistic and comprehensive theory of deterrence in space appropriate for use in defense planning.
 (D)An evaluation of existing policies, programs, and plans of the Department of Defense to provide an assessment of the likely effectiveness of those policies, programs, and plans to achieve effective space deterrence.
 (b)Assessment by Defense Policy BoardNot later than 180 days after the date of the enactment of this Act, the Defense Policy Board shall submit to the Secretary of Defense an assessment of the study under subsection (a)(1), including, at a minimum—
 (1)a determination of the soundness of the study; (2)a description of any disagreements the Board has with the conclusions of such study, including recommended changes or clarifications to such conclusions the Board determines appropriate; and
 (3)changes to the policies, programs, and plans of the Department of Defense that the Board recommends based on such study and the changes and clarifications described in paragraph (2).
 (c)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report that contains the following:
 (1)The study under subsection (a)(1), without change.
 (2)The assessment under subsection (b), without change. (3)Based on such study and assessment, a description of any changes to the policies, programs, and plans of the Department of Defense that the Secretary recommends to enhance deterrence in space, including with respect to—
 (A)considerations and decision on reducing the opportunities and incentives for adversaries to attack space systems of the United States or allies of the United States;
 (B)new architectures, including proliferated systems, hosted payloads, nontraditional orbits, and reconstitution among others;
 (C)appropriate uses of partnering with both commercial entities and allies to improve deterrence in space;
 (D)necessary capabilities to enhance the protection of space systems to achieve improved deterrence;
 (E)bilateral, multilateral, and unilateral measures, including confidence-building measures, that could be taken to reduce the risk of miscalculation that would lead to an attack in space;
 (F)policies and capability requirements with regard to attribution of an attack in space;
 (G)policies with regard to retaliatory measures either in space or on the ground;
 (H)authorities with regard to decisions and actions to defend assets of the United States in space; and
 (I)changes to current war plans, routine operations (including information sharing), and demonstration and test procedures that could enhance the capability of the United States to signal the intentions and capabilities of the United States in an effective manner.
 (d)BriefingNot later than 270 days after the date of the enactment of this Act, the Secretary shall provide to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a briefing on the study under subsection (a)(1) and the assessment under subsection (b).
						1612.Study on leveraging diverse commercial satellite remote sensing
					capabilities
 (a)StudyThe Secretary of Defense, in consultation with the Director of National Intelligence, shall conduct a study on the status of the transition from the National Geospatial-Intelligence Agency to the National Reconnaissance Office of the leadership role in acquiring commercial satellite remote sensing data on behalf of the Department of Defense and the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).
 (b)ElementsIn conducting the study under subsection (a), the Secretary shall study—
 (1)commercial geospatial intelligence requirements for the National Geospatial-Intelligence Agency and the combatant commands;
 (2)plans of the National Reconnaissance Office to meet the requirements specified in paragraph (1) through the acquisition of all levels of resolution data from multiple commercial providers; and
 (3)plans of the National Reconnaissance Office to further develop such programs with commercial companies to continue to support, while also expanding, adoption by the geospatial intelligence user community of the Department of Defense.
 (c)SubmissionNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report on the study conducted under subsection (a).
						1613.Annual report on Space Command and Control program
						(a)Reports required
 (1)Initial reportNot later than May 1, 2020, the Secretary of the Air Force shall submit to the Under Secretary of Defense for Acquisition and Sustainment, the congressional defense committees, and the Comptroller General of the United States, a report on the Space Command and Control program for fiscal year 2021.
 (2)Subsequent reportsFor each of fiscal years 2022 through 2025, concurrent with the submittal to Congress of the budget of the Department of Defense with the budget of the President for the subsequent fiscal year under section 1105(a) of title 31, United States Code, the Secretary of the Air Force shall submit to the Under Secretary of Defense for Acquisition and Sustainment, the congressional defense committees, and the Comptroller General of the United States, an annual report on the Space Command and Control program.
 (b)Matters to be includedEach report required by subsection (a) shall include the following:
 (1)A description of any modification to the metrics established by the Secretary in the acquisition strategy for the program.
 (2)The short-term objectives for the subsequent fiscal year.
 (3)For the preceding fiscal year— (A)a description of—
 (i)the ongoing, achieved, and deferred objectives;
 (ii)the challenges encountered and the lessons learned;
 (iii)the modifications made or planned so as to incorporate such lessons learned into subsequent efforts to address challenges; and
 (iv)the cost, schedule, and performance effects of such modifications; and
 (B)a full survey of combatant command requirements, including Commanders’ Integrated Priorities Lists, and impacts with respect to the program.
 (4)A description of potential future combatant command requirements being considered with respect to the program.
							(c)Review of reports and briefing by
 Comptroller GeneralWith respect to each report submitted under this section, the Comptroller General shall review and provide to the congressional defense committees a briefing on a date mutually agreed on by the Comptroller General and the congressional defense committees.
						1614.Report on space debris
 (a)In generalNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the risks posed by man-made space debris in low-Earth orbit, including—
 (1)recommendations with respect to the remediation of such risks; and (2)outlines of plans to reduce the incidence of such space debris.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services and the Committee on Science, Space, and Technology of the House of Representatives; and
 (2)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate.
							BDefense Intelligence and Intelligence-Related Activities
					1621.Redesignation of Under Secretary of Defense for Intelligence as Under
					Secretary of Defense for Intelligence and Security
						(a)Redesignation of Under Secretary
 (1)In generalThe Under Secretary of Defense for Intelligence is hereby redesignated as the Under Secretary of Defense for Intelligence and Security.
 (2)Service of incumbent in positionThe individual serving as Under Secretary of Defense for Intelligence as of the date of the enactment of this Act may serve as Under Secretary of Defense for Intelligence and Security commencing as of that date without further appointment under section 137 of title 10, United States Code (as amended by subsection (c)(1)(A)(ii)).
 (3)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the Under Secretary of Defense for Intelligence shall be deemed to be a reference to the Under Secretary of Defense for Intelligence and Security.
							(b)Redesignation of related Deputy Under Secretary
 (1)In generalThe Deputy Under Secretary of Defense for Intelligence is hereby redesignated as the Deputy Under Secretary of Defense for Intelligence and Security.
 (2)Service of incumbent in positionThe individual serving as Deputy Under Secretary of Defense for Intelligence as of the date of the enactment of this Act may serve as Deputy Under Secretary of Defense for Intelligence and Security commencing as of that date without further appointment under section 137a of title 10, United States Code (as amended by subsection (c)(1)(B)).
 (3)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the Deputy Under Secretary of Defense for Intelligence shall be deemed to be a reference to the Deputy Under Secretary of Defense for Intelligence and Security.
 (c)Rule of construction regarding effects of redesignationNothing in this section shall be construed to modify or expand the authorities, resources, responsibilities, roles, or missions of the Under Secretary of Defense for Intelligence and Security, as redesignated by this section.
 (d)Protection of privacy and civil libertiesSection 137 of title 10, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)The protection of privacy and civil liberties in accordance with Federal law and the regulations and directives of the Department of Defense shall be a top priority for the Under Secretary of Defense for Intelligence and Security..
							(e)Conforming amendments
 (1)Title 10Title 10, United States Code, is amended as follows: (A)In each provision as follows, by striking Under Secretary of Defense for Intelligence and inserting Under Secretary of Defense for Intelligence and Security:
 (i)Section 131(b)(3)(F). (ii)Section 137, each place it appears.
 (iii)Section 139a(d)(6). (iv)Section 139b(c)(2)(E).
 (v)Section 181(d)(1)(B). (vi)Section 393(b)(2)(C).
 (vii)Section 426, each place it appears. (viii)Section 430(a).
 (B)In section 137a(c)(6), by striking Deputy Under Secretary of Defense for Intelligence and inserting Deputy Under Secretary of Defense for Intelligence and Security.
 (C)The heading of section 137 is amended to read as follows:  137.Under Secretary of Defense for Intelligence and Security. (D)The table of sections at the beginning of chapter 4 is amended by striking the item relating to section 137 and inserting the following new item:
									137. Under
						Secretary of Defense for Intelligence and
							Security..
 (2)Title 5Title 5, United States Code, is amended as follows: (A)In section 5314, by striking Under Secretary of Defense for Intelligence and inserting Under Secretary of Defense for Intelligence and Security.
 (B)In section 5315, by striking Deputy Under Secretary of Defense for Intelligence and inserting Deputy Under Secretary of Defense for Intelligence and Security.
								1622.Modifications to ISR Integration Council and annual briefing
					requirements
 (a)ISR Integration CouncilSubsection (a) of section 426 of title 10, United States Code, is amended to read as follows:
							
 (a)ISR Integration Council(1)The Under Secretary of Defense for Intelligence and Security shall establish an Intelligence, Surveillance, and Reconnaissance Integration Council—
 (A)to assist the Secretary of Defense in carrying out the responsibilities of the Secretary under section 105(a) of the National Security Act of 1947 (50 U.S.C. 3038(a));
 (B)to assist the Under Secretary with respect to matters relating to— (i)integration of intelligence and counterintelligence capabilities and activities under section 137(b) of this title of the military departments, intelligence agencies of the Department of Defense, and relevant combatant commands; and
 (ii)coordination of related developmental activities of such departments, agencies, and combatant commands; and
 (C)to otherwise provide a means to facilitate such integration and coordination.
 (2)The Council shall be composed of— (A)the Under Secretary, who shall chair the Council;
 (B)the directors of the intelligence agencies of the Department of Defense;
 (C)the senior intelligence officers of the armed forces and the regional and functional combatant commands;
 (D)the Director for Intelligence of the Joint Chiefs of Staff; and (E)the Director for Operations of the Joint Chiefs of Staff.
 (3)The Under Secretary shall invite the participation of the Director of National Intelligence (or a representative of the Director) in the proceedings of the Council.
 (4)The Under Secretary may designate additional participants to attend the proceedings of the Council, as the Under Secretary determines appropriate..
 (b)Annual briefingsSuch section is further amended by striking subsections (b) and (c) and inserting the following new subsection (b):
							
								(b)Annual briefings on the intelligence and counterintelligence
 requirements of the combatant commands(1)The Chairman of the Joint Chiefs of Staff shall provide to the congressional defense committees and the congressional intelligence committees a briefing on the following:
 (A)The intelligence and counterintelligence requirements, by specific intelligence capability type, of each of the relevant combatant commands.
 (B)For the year preceding the year in which the briefing is provided, the fulfillment rate for each of the relevant combatant commands of the validated intelligence and counterintelligence requirements, by specific intelligence capability type, of such combatant command.
 (C)A risk analysis identifying the critical gaps and shortfalls in efforts to address operational and strategic requirements of the Department of Defense that would result from the failure to fulfill the validated intelligence and counterintelligence requirements of the relevant combatant commands.
 (D)A mitigation plan to balance and offset the gaps and shortfalls identified under subparagraph (C), including with respect to spaceborne, airborne, ground, maritime, and cyber intelligence, surveillance, and reconnaissance capabilities.
 (E)For the year preceding the year in which the briefing is provided— (i)the number of intelligence and counterintelligence requests of each commander of a relevant combatant command determined by the Joint Chiefs of Staff to be a validated requirement, and the total of capacity of such requests provided to each such commander;
 (ii)with respect to such validated requirements— (I)the quantity of intelligence and counterintelligence capabilities or activities, by specific intelligence capability type, that the Joint Chiefs of Staff requested each military department to provide; and
 (II)the total of capacity of such requests so provided by each such military department; and
 (iii)a qualitative assessment of the alignment of intelligence and counterintelligence capabilities and activities with the program of analysis for each combat support agency and intelligence center of a military service that is part of—
 (I)the Defense Intelligence Enterprise; and (II)the intelligence community.
 (2)The Under Secretary of Defense for Intelligence and Security shall provide to the congressional defense committees and the congressional intelligence committees a briefing on short-, mid-, and long-term strategies to address the validated intelligence and counterintelligence requirements of the relevant combatant commands, including with respect to spaceborne, airborne, ground, maritime, and cyber intelligence, surveillance, and reconnaissance capabilities.
 (3)The briefings required by paragraphs (1) and (2) shall be provided at the same time that the President’s budget is submitted pursuant to section 1105(a) of title 31 for each of fiscal years 2021 through 2025.
 (4)In this subsection: (A)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (B)The term Defense Intelligence Enterprise means the organizations, infrastructure, and measures, including policies, processes, procedures, and products, of the intelligence, counterintelligence, and security components of each of the following:
 (i)The Department of Defense. (ii)The Joint Staff.
 (iii)The combatant commands. (iv)The military departments.
 (v)Other elements of the Department of Defense that perform national intelligence, defense intelligence, intelligence-related, counterintelligence, or security functions.
 (C)The term fulfillment rate means the percentage of combatant command intelligence and counterintelligence requirements satisfied by available, acquired, or realigned intelligence and counterintelligence capabilities or activities.
 (D)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)..
						1623.Modification of annual authorization of appropriations for National Flagship
 Language InitiativeSection 811(a) of the Fair Chance Act (50 U.S.C. 1911(a)) is amended— (1)by striking fiscal year 2003 and inserting fiscal year 2020; and
 (2)by striking $10,000,000 and inserting $16,000,000.
						1624.Improving the onboarding methodology for
					intelligence personnel
 (a)In generalThe Secretary of Defense and the Director of National Intelligence shall, consistent with Department of Defense Instruction 1400.25, as in effect on the day before the date of the enactment of this Act—
 (1)not later than 180 days after the date of the enactment of this Act, submit to the appropriate committees of Congress a report that outlines a common methodology for measuring onboarding in elements of the intelligence community, including human resources and security processes;
 (2)not later than one year after the date of the enactment of this Act, issue metrics for assessing key phases in the onboarding described in paragraph (1) for which results will be reported by the date that is 90 days after the date of such issuance;
 (3)not later than 180 days after the date of the enactment of this Act, submit to the appropriate committees of Congress a report on collaboration among elements of the intelligence community on their onboarding processes;
 (4)not later than 180 days after the date of the enactment of this Act, submit to the appropriate committees of Congress a report on employment of automated mechanisms in elements of the intelligence community, including for tracking personnel as they pass through each phase of the onboarding process; and
 (5)not later than December 31, 2020, distribute surveys to human resources offices and applicants about their experiences with the onboarding process in elements of the intelligence community.
 (b)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Select Committee on Intelligence and the Committee on Armed Services of the Senate; and
 (B)the Permanent Select Committee on Intelligence and the Committee on Armed Services of the House of Representatives.
 (2)The term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
							1625.Defense Counterintelligence and Security
					Agency activities on facilitating access to local criminal
			 records historical
					data
 (a)Activity authorizedSubject to subsection (c), the Director of the Defense Counterintelligence and Security Agency may carry out a set of activities to reduce the time and cost of accessing State, local, and tribal law enforcement records for the background investigations required for current and prospective Federal Government employees and contractors.
 (b)Activities characterizedThe activities carried out under subsection (a) shall include only that training, education, and direct assistance to State, local, and tribal communities needed for the purpose of streamlining access to historical criminal record data.
						(c)Limitations
 (1)Commencement of activitiesThe Director may not commence carrying out any activities under subsection (a) until the date that is 90 days after the date on which the Director submits the report required by subsection (d)(1).
 (2)Legal and reporting obligationsThe Director shall ensure that no activity carried out under subsection (a) obligates a State, local, or tribal entity to any additional legal or reporting obligation to the Defense Counterintelligence and Security Agency.
 (3)ScopeNo activity may be carried out under subsection (a) that applies to any matter outside the limited purpose of conducting background investigations for current and prospective Federal Government employees and contractors.
 (4)Consistency with access providedThe Director shall ensure that the activities carried out under subsection (a) are carried out in a manner that is consistent with the access provided by Federal law enforcement entities to the Defense Counterintelligence and Security Agency.
							(d)Reports
 (1)Initial reportNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a report that details a concept of operation for the set of activities authorized by subsection (a).
 (2)Annual reportsNot later than one year after the date on which the Director submits a report pursuant to paragraph (1) and not less frequently than once each year thereafter, the Director shall submit to the congressional defense committees, the Select Committee on Intelligence of the Senate, and the Permanent Select Committee on Intelligence of the House of Representatives a detailed report on the activities carried out by the Director under subsection (a).
							1626.Survey and report on alignment of intelligence collections capabilities and
					activities with Department of Defense requirements
						(a)Survey and review
 (1)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence and Security, in coordination with the Chairman of the Joint Chiefs of Staff and the Director of National Intelligence, shall—
 (A)review the organization, posture, current and planned investments, and processes of the intelligence collections capabilities and activities, for the purpose of assessing the sufficiency, integration, and interoperability of such capabilities and activities to support the current and future requirements of the Department of Defense; and
 (B)conduct a survey of each geographic and functional combatant command, with respect to intelligence collections capabilities and activities, to assess—
 (i)the current state of the support of such capabilities and activities to military operations;
 (ii)whether the posture of such capabilities and activities is sufficient to address the requirements of the Department of Defense;
 (iii)the extent to which such capabilities and activities address gaps and deficiencies with respect to the operational requirements of the Global Campaign Plans, as identified in the most recent readiness reviews conducted by the Joint Staff; and
 (iv)whether current and planned investments in such capabilities and activities are sufficient to address near-, mid-, and long-term spaceborne, airborne, terrestrial, and human collection capability requirements.
 (2)ElementsThe survey and review under paragraph (1) shall include the following: (A)A comprehensive assessment of intelligence collections capabilities and activities, and whether such capabilities and activities—
 (i)are appropriately postured and sufficiently resourced to meet current and future requirements of the Department of Defense;
 (ii)are appropriately balanced to address operational and strategic defense intelligence requirements; and
 (iii)are sufficiently integrated and interoperable between activities of the Military Intelligence Program and the National Intelligence Program to respond to emerging requirements of the Department of Defense.
 (B)With respect to each geographic and functional combatant command— (i)information on the gaps and deficiencies, by specific intelligence capability type, described in paragraph (1)(B)(iii);
 (ii)a review of the alignment of such gaps and deficiencies with the intelligence, surveillance, and reconnaissance submissions to the integrated priorities list for the period beginning with the completion of the most recent readiness reviews conducted by the Joint Staff and ending on the date of the commencement of the survey and review under subsection (a); and
 (iii)detailed information on the allocation and realignment of intelligence collections capabilities and activities to address—
 (I)such gaps and deficiencies; and (II)such intelligence, surveillance, and reconnaissance submissions.
										(b)Report
 (1)SubmissionNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Intelligence and Security shall submit to the appropriate congressional committees a report on the findings of the Under Secretary with respect to the survey and review under subsection (a)(1).
 (2)ContentThe report under paragraph (1) shall include— (A)an evaluation of—
 (i)the organization, posture, current and planned investments, and processes of the intelligence collections capabilities and activities, including the extent to which such capabilities and activities enable the geographic and functional combatant commands to meet the operational and strategic requirements of the Department of Defense;
 (ii)the use or planned use by each geographic and functional combatant command of intelligence collections capabilities and activities available to such command to address operational and strategic requirements of the Department of Defense;
 (iii)the gaps and deficiencies described in subsection (a)(1)(B)(iii), if any, that prohibit each geographic and functional combatant command from the most effective use of the intelligence collections capabilities and activities to address priority requirements of the Department of Defense;
 (iv)the accepted risk by the Secretary of Defense from the prioritization of certain Department of Defense requirements with respect to the allocation of intelligence collections capabilities and activities; and
 (v)the alignment and responsiveness of intelligence collections capabilities and activities with respect to the planning requirements for the Program of Analysis of each combat support agency that is part of—
 (I)the Defense Intelligence Enterprise; and (II)the intelligence community; and
 (B)recommendations, if any, to improve the sufficiency, responsiveness, and interoperability of intelligence collections capabilities and activities to fulfill the operational and strategic requirements of the Department of Defense.
 (3)FormThe report under paragraph (1) shall be submitted in unclassified form without any designation relating to dissemination control, but may contain a classified annex.
 (c)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional defense committees; and (B)the congressional intelligence committees.
 (2)The term combat support agency has the meaning given that term in section 193(f) of title 10, United States Code.
 (3)The term Defense Intelligence Enterprise has the meaning given that term in section 1633(c)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2600).
 (4)The term intelligence collections capabilities and activities means the totality of intelligence collections systems and processes which enable the tasking, processing, exploitation, and dissemination capabilities, capacity, and activities of the Defense Intelligence Enterprise.
 (5)The term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (6)The term congressional intelligence committees has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
							1627.Reports on Consolidated Adjudication
					Facility of the Defense Counterintelligence and Security
			 Agency
 (a)ReportsOn a semiannual basis during the period beginning on the date of the enactment of this Act and ending on the date specified in subsection (b), and annually thereafter, the Director of the Defense Counterintelligence and Security Agency shall submit to the congressional defense committees a report on the processes in place for adjudicating security clearances and the progress made to address the backlog of security clearance applications, including—
 (1)metrics used by the Director to evaluate the inventory and timeliness of adjudicating security clearance cases; and
 (2)details on the resources used by the Director in carrying out the security clearance mission of the Consolidated Adjudication Facility.
 (b)Determination and briefingUpon the date on which the Director of the Defense Counterintelligence and Security Agency determines both that the backlog of security clearance adjudications has been substantially eliminated and that the timeline to conduct background investigations reflects the type of investigation being conducted and the level of clearance required, the Director shall—
 (1)notify the congressional defense committees of such determination; and (2)provide to such committees a briefing on the progress made by the Director with respect to security clearance adjudications.
							1628.Report on the expanded purview of the
					Defense Counterintelligence and Security Agency
 (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the Defense Counterintelligence and Security Agency.
 (b)ContentsThe report submitted under subsection (a) shall include the following:
 (1)Identification of the resources and authorities appropriate for the inspector general for the expanded purview of the Defense Counterintelligence and Security Agency.
 (2)Identification of the resources and authorities needed to perform the civil liberties and privacy officer function of the Defense Counterintelligence and Security Agency.
 (3)An assessment of the security protocols in effect for personally identifiable information held by the Defense Counterintelligence and Security Agency.
 (4)An assessment of the governance structure of the Defense Counterintelligence and Security Agency as it relates to the Department of Defense, including with respect to status, authorities, and leadership.
 (5)An assessment of the governance structure of the Defense Counterintelligence and Security Agency as it relates to interagency partners, including the Office of Management and Budget, the Office of the Director of National Intelligence, and the Office of Personnel Management.
 (6)The methodology the Defense Counterintelligence and Security Agency will prioritize requests for background investigation requests from government agencies and industry.
							1629.Termination of requirement for
					Department of Defense facility access clearances for joint
			 ventures composed of
 previously-cleared entitiesA clearance for access to a Department of Defense installation or facility may not be required for a joint venture if that joint venture is composed entirely of entities that are currently cleared for access to such installation or facility.
					CCyberspace-Related Matters
					1631.Matters relating to military operations
					in the information environment
						(a)Principal Information Operations
					Advisor
 (1)In generalChapter 19 of title 10, United States Code, is amended by adding at the end the following new section:
								
									397.Principal Information Operations
						Advisor
 (a)DesignationNot later than 30 days after the enactment of this Act, the Secretary of Defense shall designate, from among officials appointed to a position in the Department of Defense by and with the advice and consent of the Senate, a Principal Information Operations Advisor to act as the principal advisor to the Secretary on all aspects of information operations conducted by the Department.
 (b)ResponsibilitiesThe Principal Information Operations Advisor shall have the following responsibilities:
 (1)Oversight of policy, strategy, planning, resource management, operational considerations, personnel, and technology development across all the elements of information operations of the Department.
 (2)Overall integration and supervision of the deterrence of, conduct of, and defense against information operations.
 (3)Promulgation of policies to ensure adequate coordination and deconfliction with the Department of State, the intelligence community (as such term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), and other relevant agencies and departments of the Federal Government.
 (4)Coordination with the head of the Global Engagement Center to support the purpose of the Center (as set forth by section 1287(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note)) and liaison with the Center and other relevant Federal Government entities to support such purpose.
 (5)Establishing and supervising a rigorous risk management process to mitigate the risk of potential exposure of United States Persons to information intended exclusively for foreign audiences.
 (6)Promulgation of standards for the attribution or public acknowledgment, if any, of operations in the information environment.
 (7)Development of guidance for, and promotion of, the capability of the Department to liaison with the private sector and academia on matters relating to the influence activities of malign actors.
 (8)Such other matters relating to information operations as the Secretary shall specify for purposes of this subsection..
							(2)Clerical amendments
								(A)Chapter 19
 (i)Chapter headingThe heading of chapter 19 of such title is amended to read as follows:
										
											19Cyber and Information Operations
						Matters.
 (ii)Table of sectionsThe table of sections at the beginning of chapter 19 of such title is amended by inserting at the end the following new item:
										397. Principal Information Operations
							Advisor..
 (B)Table of chaptersThe table of chapters for part I of subtitle A of such title is amended by striking the item relating to chapter 19 and inserting the following new item:
									19.Cyber and Information Operations
							Matters391.
								(b)Affirming the authority of the Secretary
					of Defense to conduct military operations in the
			 information
 environment(1)Congress affirms that the Secretary of Defense is authorized to conduct military operations, including clandestine operations, in the information environment to defend the United States, allies of the United States, and interests of the United States, including in response to malicious influence activities carried out against the United States or a United States person by a foreign power.
 (2)The military operations referred to in paragraph (1), when appropriately authorized include the conduct of military operations short of hostilities and in areas outside of areas of active hostilities for the purpose of preparation of the environment, influence, force protection, and deterrence of hostilities.
							(c)Treatment of clandestine military
					operations in the information environment as traditional
			 military
 activitiesA clandestine military operation in the information environment shall be considered a traditional military activity for the purposes of section 503(e)(2) of the National Security Act of 1947 (50 U.S.C. 3093(e)(2)).
						(d)Quarterly information operations
 briefings(1)Not less frequently than once each quarter, the Secretary of Defense shall provide the congressional defense committees a briefing on significant military operations, including all clandestine operations in the information environment, carried out by the Department of Defense during the immediately preceding quarter.
 (2)Each briefing under paragraph (1) shall include, with respect to the military operations in the information environment described in such paragraph, the following:
 (A)An update, disaggregated by geographic and functional command, that describes the operations carried out by the commands.
 (B)An overview of authorities and legal issues applicable to the operations, including any relevant legal limitations.
 (C)An outline of any interagency activities and initiatives relating to the operations.
 (D)Such other matters as the Secretary considers appropriate.
 (e)Rule of constructionNothing in this section may be construed to limit, expand, or otherwise alter the authority of the Secretary to conduct military operations, including clandestine operations, in the information environment, to authorize specific military operations, or to limit, expand, or otherwise alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.) or an authorization for use of military force that was in effect on the day before the date of the enactment of this Act.
						(f)Cross-functional team
 (1)EstablishmentThe Principal Information Operations Advisor shall integrate the expertise in all elements of information operations and perspectives of appropriate organizations within the Office of the Secretary of Defense, Joint Staff, military departments, Defense Agencies, and combatant commands by establishing and maintaining a full-time cross-functional team composed of subject-matter experts selected from those organizations.
 (2)Selection and organizationThe cross-functional team established under paragraph (1) shall be selected, organized, and managed in a manner consistent with section 911 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note).
							(g)Strategy and posture review
							(1)Strategy and posture review
 requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Principal Information Operations Advisor under section 397 of title 10, United States Code (as added by subsection (a)) and the cross-functional team established under subsection (f)(1), shall—
 (A)develop or update, as appropriate, a strategy for operations in the information environment, including how such operations will be synchronized across the Department of Defense and the global, regional, and functional interests of the combatant commands;
 (B)conduct an information operations posture review, including an analysis of capability gaps that inhibit the Department’s ability to successfully execute the strategy developed or updated pursuant to subparagraph (A);
 (C)designate Information Operations Force Providers and Information Operations Joint Force Trainers for the Department of Defense;
 (D)develop and persistently manage a joint lexicon for terms related to information operations, including information operations, information environment, operations in the information environment, and information related capabilities; and
 (E)determine the collective set of combat capabilities that will be treated as part of operations in the information environment, including cyber warfare, space warfare, military information support operations, electronic warfare, public affairs, and civil affairs.
 (2)Coordination on certain cyber mattersFor any matters in the strategy and posture review under paragraph (1) that involve or relate to Department of Defense cyber capabilities, the Principal Information Operations Advisor shall fully collaborate with the Principal Cyber Advisor to the Secretary of Defense.
 (3)ElementsAt a minimum, the strategy developed or updated pursuant to paragraph (1)(A) shall include the following:
 (A)The establishment of lines of effort, objectives, and tasks that are necessary to implement such strategy and eliminate the capability gaps identified under paragraph (1)(B).
 (B)In partnership with the Principal Cyber Advisor to the Secretary of Defense and in coordination with any other component or Department of Defense entity as selected by the Secretary of Defense, an evaluation of any organizational changes that may be required within the Office of the Secretary of Defense, including potential changes to Under Secretary or Assistant Secretary-level positions to comprehensively conduct oversight of policy development, capabilities, and other aspects of operations in the information environment as determined pursuant to the information operations posture review under paragraph (1)(B).
 (C)An assessment of various models for operationalizing information operations, including the feasibility and advisability of establishing an Army Information Warfare Command.
 (D)A review of the role of information operations in combatant commander operational planning, the ability of combatant commanders to respond to hostile acts by adversaries, and the ability of combatant commanders to engage and build capacity with allies.
 (E)A review of the law, policies, and authorities relating to, and necessary for, the United States to conduct military operations, including clandestine military operations, in the information environment.
 (4)Submission to CongressUpon completion, the Secretary of Defense shall present the strategy for operations in the information environment and the information operations posture review under subparagraphs (A) and (B), respectively, of paragraph (1) to the Committees on Armed Services of the House of Representatives and the Senate.
							(h)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report for the structuring and manning of information operations capabilities and forces across the Department of Defense. The Secretary shall provide such Committees with quarterly updates on such plan.
 (2)ElementsThe plan required under paragraph (1) shall address the following: (A)How the Department of Defense will organize to develop a combined information operations strategy and posture review under subsection (g).
 (B)How the Department will fulfill the roles and responsibilities of the Principal Information Operations Advisor under section 397 of title 10, United States Code (as added by subsection (a)).
 (C)How the Department will establish the information operations cross-functional team under subsection (f)(1).
 (D)How the Department will utilize boards and working groups involving senior-level Department representatives on information operations.
 (E)Such other matters as the Secretary of Defense considers appropriate. (i)DefinitionsIn this section:
 (1)The terms foreign person and United States person have the meanings given such terms in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
 (2)The term hostilities has the same meaning as such term is used in the War Powers Resolution (50 U.S.C. 1541 et seq.).
 (3)The term clandestine military operation in the information environment means an operation or activity, or associated preparatory actions, authorized by the President or the Secretary of Defense, that—
 (A)is marked by, held in, or conducted with secrecy, where the intent is that the operation or activity will not be apparent or acknowledged publicly; and
 (B)is to be carried out— (i)as part of a military operation plan approved by the President or the Secretary of Defense;
 (ii)to deter, safeguard, or defend against attacks or malicious influence activities against the United States, allies of the United States, and interests of the United States;
 (iii)in support of hostilities or military operations involving the United States armed forces; or
 (iv)in support of military operations short of hostilities and in areas where hostilities are not occurring for the purpose of preparation of the environment, influence, force protection, and deterrence.
 1632.Notification requirements for sensitive military cyber operationsSection 395 of title 10, United States Code, is amended—
 (1)in subsection (b)(3), by inserting , signed by the Secretary, or the Secretary’s designee, after written notification; and
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking and after the semicolon at the end;
 (ii)by redesignating subparagraph (B) as subparagraph (C); and (iii)by inserting after subparagraph (A) the following new subparagraph:
									
 (B)is determined to— (i)have a medium or high collateral effects estimate;
 (ii)have a medium or high intelligence gain or loss; (iii)have a medium or high probability of political retaliation, as determined by the political military assessment contained within the associated concept of operations;
 (iv)have a medium or high probability of detection when detection is not intended; or
 (v)result in medium or high collateral effects; and; and (B)in paragraph (2)(B), by striking outside the Department of Defense Information Networks to defeat an ongoing or imminent threat.
							1633.Evaluation of cyber vulnerabilities of major weapon systems of the
 Department of DefenseSection 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended by adding at the end the following new subsections:
						
 (f)Written notificationIf the Secretary determines that the Department will not complete an evaluation of the cyber vulnerabilities of each major weapon system of the Department by the date specified in subsection (a)(1), the Secretary shall provide to the congressional defense committees written notification relating to each such incomplete evaluation. Such a written notification shall include the following:
 (1)An identification of each major weapon system for which an evaluation will not be complete by the date specified in subsection (a)(1), the anticipated date of completion of the evaluation of each such weapon system, and a description of the remaining work to be done for the evaluation of each such weapon system.
 (2)A justification for the inability to complete such an evaluation by the date specified in subsection (a)(1).
 (g)ReportThe Secretary, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall provide a report to the congressional defense committees upon completion of the requirement for an evaluation of the cyber vulnerabilities of each major weapon system of the Department under this section. Such report shall include the following:
 (1)An identification of cyber vulnerabilities of each major weapon system requiring mitigation.
 (2)An identification of current and planned efforts to address the cyber vulnerabilities of each major weapon system requiring mitigation, including efforts across the doctrine, organization, training, materiel, leadership and education, personnel, and facilities of the Department.
 (3)A description of joint and common cyber vulnerability mitigation solutions and efforts, including solutions and efforts across the doctrine, organization, training, materiel, leadership and education, personnel, and facilities of the Department.
 (4)A description of lessons learned and best practices regarding evaluations of the cyber vulnerabilities and cyber vulnerability mitigation efforts relating to major weapon systems, including an identification of useful tools and technologies for discovering and mitigating vulnerabilities, such as those specified in section 1657 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), and steps taken to institutionalize the use of these tools and technologies.
 (5)A description of efforts to share lessons learned and best practices regarding evaluations of the cyber vulnerabilities and cyber vulnerability mitigation efforts of major weapon systems across the Department.
 (6)An identification of measures taken to institutionalize evaluations of cyber vulnerabilities of major weapon systems, including an identification of which major weapon systems evaluated under this section will be reevaluated in the future, when these evaluations will occur, and how evaluations will occur for future major weapon systems.
 (7)Information relating to guidance, processes, procedures, or other activities established to mitigate or address the likelihood of cyber vulnerabilities of major weapon systems by incorporation of lessons learned in the research, development, test, evaluation, and acquisition cycle, including promotion of cyber education of the acquisition workforce.
 (8)An identification of systems to be incorporated into or that have been incorporated into the National Security Agency’s Strategic Cybersecurity Program and the status of these systems in the Program.
 (9)Any other matters the Secretary determines relevant.. 1634.Quarterly assessments of the readiness of Cyber Mission Forces (a)In generalSection 484(b) of title 10, United States Code, is amended—
 (1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3) the following new paragraph (4):
								
 (4)An overview of the readiness of the Cyber Mission Forces to perform assigned missions that—
 (A)address all of the abilities of such Forces to conduct cyberspace operations based on capability and capacity of personnel, equipment, training, and equipment condition—
 (i)using both quantitative and qualitative metrics; and (ii)in a way that is common to all military departments; and
 (B)is consistent with readiness reporting pursuant to section 482 of this title..
							(b)Metrics
 (1)Establishment requiredThe Secretary of Defense shall establish metrics for the assessment of the readiness of the Cyber Mission Forces of the Department of Defense.
 (2)Briefings requiredNot later than 90 days after the date of the enactment of this Act and quarterly thereafter until completion of the establishment of the metrics under paragraph (1), the Secretary shall provide a briefing to the congressional defense committees on such metrics, including progress as required pursuant to subsection (c).
 (c)Modification of readiness reporting systemNot later than 180 days after the date of the enactment of this Act, the Secretary shall take such actions as the Secretary considers appropriate to ensure that the comprehensive readiness reporting system established pursuant to section 117(a) of title 10, United States Code, covers matters relating to the readiness of the Cyber Mission Forces—
 (1)using the metrics established pursuant to subsection (b)(1); and (2)in a manner that is consistent with sections 117 and 482 of such title.
 (d)First quarterly briefing assessing cyber readinessThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act.
 1635.Cyber posture reviewSection 1644 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is amended—
 (1)in subsection (a), by inserting , not later than December 31, 2022, and quadrennially thereafter, before conduct;
 (2)in subsection (b), by striking the review and inserting each review;
 (3)in subsection (c)— (A)in the matter preceding paragraph (1), by striking The review and inserting Each review;
 (B)by redesignating paragraph (9) as paragraph (11); and (C)by inserting after paragraph (8) the following new paragraphs:
								
 (9)An assessment of the potential costs, benefits, and value, if any, of establishing a cyber force as a separate uniformed service.
 (10)Any recurrent problems or capability gaps that remain unaddressed since the previous posture review.;
 (4)in subsection (d)— (A)in paragraph (1), by striking the cyber and inserting each cyber;
 (B)in paragraph (2), by striking The report and inserting Each report; and
 (C)by striking paragraph (3); and (5)in subsection (e), by striking period beginning on the date that is five years after the date of the enactment of this Act and ending on the date that is 10 years after such date of enactment and inserting eight-year period that begins on the date of each review conducted under subsection (a).
						1636.Modification of elements of assessment required for termination of dual-hat
					arrangement for Commander of the United States Cyber
 CommandSection 1642 of the National Defense Authorization Act for Fiscal Year 2017 (130 Stat. 2601; Public Law 114–328) is amended—
 (1)in subsection (b)(2)(C)— (A)in clause (ii), by inserting and national intelligence operations after operations;
 (B)by amending clause (iii) to read as follows:  (iii)The tools, weapons, and accesses used in and available for military cyber operations are sufficient for achieving required effects and United States Cyber Command is capable of acquiring or developing such tools, weapons, and accesses.; and
 (C)by amending clause (vi) to read as follows:  (vi)The Cyber Mission Force has achieved full operational capability and has demonstrated the capacity to execute the cyber missions of the Department, including the following:
 (I)Execution of national-level missions through cyberspace, including deterrence and disruption of adversary cyber activity.
 (II)Defense of the Department of Defense Information Network. (III)Support for other combatant commands, including targeting of adversary military assets.;
 (2)by redesignating subsection (c) as subsection (d); and (3)by inserting after subsection (b) the following new subsection:
							
								(c)Biannual briefing
 (1)In generalNot later than 90 days after the date of the enactment of this subsection and biannually thereafter, the Secretary of Defense and the Director of National Intelligence shall provide to the appropriate committees of Congress briefings on the nature of the National Security Agency and United States Cyber Command’s current and future partnership. Briefings under this subsection shall not terminate until the certification specified in subsection (a) is issued.
 (2)ElementsEach briefing under this subsection shall include status updates on the current and future National Security Agency-United States Cyber Command partnership efforts, including relating to the following:
 (A)Common infrastructure and capability acquisition. (B)Operational priorities and partnership.
 (C)Research and development partnership. (D)Executed documents, written memoranda of agreements or understandings, and policies issued governing such current and future partnership.
 (E)Projected long-term efforts.. 1637.Modification of cyber scholarship programSection 2200a(a)(1) of title 10, United States Code, is amended by striking or advanced degree, or a certification, and inserting advanced degree, or certificate.
					1638.Tier 1 exercise of support to civil authorities for a cyber
 incidentSection 1648 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended—
 (1)in subsection (a), by striking The and inserting Not later than May 1, 2020, the; and
 (2)by adding at the end the following new subsection:  (c)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense for the White House Communications Agency, not more than 90 percent of such funds may be obligated or expended until the initiation of the tier 1 exercise required under subsection (a)..
 1639.Extension of the Cyberspace Solarium CommissionParagraph (1) of section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking September 1, 2019 and inserting April 30, 2020.
					1640.Authority to use operation and maintenance funds for cyber
					operations-peculiar capability development projects
 (a)In generalThe Secretary of Defense and each Secretary of the military departments concerned may obligate and expend not more than $3,000,000 of amounts authorized to be appropriated for operation and maintenance per service in each of fiscal years 2020 through 2022 to carry out cyber operations-peculiar capability development projects.
 (b)NotificationNot later than 15 days after exercising the authority provided for in subsection (a), the Secretary of Defense, or his designee, and each Secretary of the military departments concerned, or their designees, shall notify the congressional defense committees of such exercise for projects exceeding $500,000.
 (c)ReportNot later than December 31 of each year through 2022, the Secretary of Defense shall submit to the congressional defense committees a report on obligations and expenditures made pursuant to the authority provided for in subsection (a). Each such report shall include a full description and evaluation of each of the cyber operations-peculiar capability development projects that is the subject of each such obligation or expenditure, definitions and standards for cyber operations-peculiar requirements, transition plans, and any other matters the Secretary determines relevant.
						1641.Role of Chief Information Officer in improving enterprise-wide
					cybersecurity
 (a)In generalIn carrying out the responsibilities established in section 142 of title 10, United States Code, the Chief Information Officer of the Department of Defense shall, to the maximum extent practicable, ensure that the cybersecurity programs and capabilities of the Department—
 (1)fit into an enterprise-wide cybersecurity architecture; (2)are maximally interoperable with each other, including those programs and capabilities deployed by the components of the Department;
 (3)enhance enterprise-level visibility and responsiveness to threats; and (4)are developed, procured, instituted, and managed in a cost-efficient manner, exploiting economies of scale and enterprise-wide services and discouraging unnecessary customization and piecemeal acquisition.
 (b)RequirementsIn carrying out subsection (a), the Chief Information Officer shall— (1)manage and modernize the cybersecurity architecture of the Department, including—
 (A)ensuring the cybersecurity architecture of the Department maximizes cybersecurity capability, network, and endpoint activity data sharing across Department components;
 (B)ensuring the cybersecurity architecture of the Department supports improved automaticity of cybersecurity detection and response; and
 (C)modernizing and configuring the Department’s standardized deployed perimeter, network-level, and endpoint capabilities to improve interoperability, meet pressing capability needs, and negate common adversary tactics, techniques, and procedures;
 (2)establish mechanisms to enable and mandate, as necessary, cybersecurity capability and network and endpoint activity data-sharing across Department components;
 (3)make mission data, through data tagging, automatic transmission, and other means, accessible and discoverable by Department components other than owners of such mission data;
 (4)incorporate into the cybersecurity architecture of the Department emerging cybersecurity technologies from the Defense Advanced Research Projects Agency, the Strategic Capabilities Office, the Defense Innovation Unit, the laboratories of the military departments, and the commercial sector;
 (5)ensure that the Department possesses the necessary computing infrastructure, through technology refresh, installation or acquisition of bandwidth, and the use of cloud computing power, to host and enable necessary cybersecurity capabilities; and
 (6)utilize the Department’s cybersecurity expertise to improve cybersecurity performance, operations, and acquisition, including—
 (A)the cybersecurity testing, architecting, and engineering expertise of the National Security Agency; and
 (B)the technology policy, workforce, and engineering expertise of the Defense Digital Service.
								1642.Notification of delegation of authorities to the Secretary of Defense for
					military operations in cyberspace
 (a)In generalThe Secretary of Defense shall provide written notification to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate of the following:
 (1)Authorities delegated to the Secretary by the President for military operations in cyberspace that are otherwise held by the National Command Authority, not later than 15 days after any such delegation. A notification under this paragraph shall include a description of the authorities delegated to the Secretary.
 (2)Concepts of operations approved by the Secretary pursuant to delegated authorities described in paragraph (1), not later than 15 days after any such approval. A notification under this paragraph shall include the following:
 (A)A description of authorized activities to be conducted or planned to be conducted pursuant to such authorities.
 (B)The defined military objectives relating to such authorities. (C)A list of countries in which such authorities may be exercised.
 (D)A description of relevant orders issued by the Secretary in accordance with such authorities.
								(b)Procedures
 (1)In generalThe Secretary of Defense shall establish and submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate procedures for complying with the requirements of subsection (a), consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify such committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes.
 (2)SufficiencyThe Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to such committees pursuant to this section.
 (3)Notification in event of unauthorized disclosureIn the event of an unauthorized disclosure of authorities covered by this section, the Secretary of Defense shall ensure, to the maximum extent practicable, that the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate are notified immediately. Notification under this paragraph may be verbal or written, but in the event of a verbal notification, a written notification signed by the Secretary shall be provided by not later than 48 hours after the provision of such verbal notification.
							1643.Limitation of funding for Consolidated Afloat Networks and Enterprise
 ServicesOf the funds authorized to be appropriated by this Act for fiscal year 2020 for the Consolidated Afloat Networks and Enterprise Services, not more than 85 percent of such funds may be obligated or expended until the Secretary of the Navy and the Chief Information Officer of the Department of Defense independently certify to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate that recommendations in the Audit of Consolidated Afloat Networks and Enterprise Services Security Safeguards (DODIG-2019-072) have been implemented.
					1644.Annual military cyberspace operations report
 (a)In generalNot later than March 1 of each year, the Secretary of Defense shall provide to the congressional defense committees a written report summarizing all named military cyberspace operations conducted in the previous calendar year, including cyber effects, operations, cyber effects enabling operations, and cyber operations conducted as defensive operations. Each such summary should be organized by adversarial country and should include the following for each named operation:
 (1)An identification of the objective and purpose. (2)Descriptions of the impacted countries, organizations, or forces, and nature of the impact.
 (3)A description of methodologies used for the cyber effects operation or cyber effects enabling operation.
 (4)An identification of the Cyber Mission Force teams, or other Department of Defense entity or units, that conducted such operation, and supporting teams, entities, or units.
 (5)An identification of the infrastructures on which such operations occurred.
 (6)A description of relevant legal, operational, and funding authorities. (7)Additional costs beyond baseline operations and maintenance and personnel costs directly associated with the conduct of the cyber effects operation or cyber effects enabling operation.
 (8)Any other matters the Secretary determines relevant. (b)ClassificationThe Secretary of Defense shall provide each report required under subsection (a) at a classification level the Secretary determines appropriate.
 (c)LimitationThis section does not apply to cyber-enabled military information support operations or military deception operations.
						1645.Annual report on cyber attacks and intrusions against the Department of
					Defense by certain foreign entities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and each fiscal year thereafter through fiscal year 2023, the Principal Cyber Advisor to the Secretary of Defense and Chief Information Officer of the Department of Defense shall submit to the congressional defense committees a report on cyber attacks and intrusions in the previous 12 months by agents or associates of the Governments of the Russian Federation, the People’s Republic of China, the Islamic Republic of Iran, and the Democratic People’s Republic of Korea against or into the information systems (as such term is defined in section 3502 of title 44, United States Code) of—
 (1)the Department of Defense; and (2)any contractor of the Department of Defense that works on sensitive United States military technology.
 (b)FormThe report required by subsection (a) shall be submitted in classified form. The data in such report shall be aggregated from U.S. Cyber Command, the Defense Information Systems Agency, the military services and Department of Defense agencies, the Joint Staff, and the Office of the Secretary of Defense.
						1646.Control and analysis of Department of Defense data stolen through
					cyberspace
 (a)RequirementsIf the Secretary of Defense determines that significant Department of Defense data may have been stolen through cyberspace and evidence of theft of the data in question—
 (1)is in the possession of a component of the Department, the Secretary shall—
 (A)either transfer or replicate and transfer such Department data in a prompt and secure manner to a secure repository with access by Department personnel appropriately limited on a need-to-know basis or otherwise ensure such consistent access to the relevant data by other means;
 (B)ensure the Department applies such automated analytic tools and capabilities to the repository of potentially compromised data as are necessary to rapidly understand the scope and effect of the potential compromise;
 (C)for high priority and mission critical Department systems, develop analytic products that characterize the scope of data compromised;
 (D)ensure that relevant mission-affected entities in the Department are made aware of the theft or possible theft and, as damage assessment and mitigation proceeds, are kept apprised of the extent of the data stolen; and
 (E)ensure that Department counterintelligence organizations are— (i)fully integrated with any damage assessment team assigned to the breach;
 (ii)fully informed of the data that have or potentially have been stolen and the effect of such theft; and
 (iii)provided resources and tasked, in conjunction with subject matter experts and responsible authorities, to immediately and appropriately respond, including through the development and execution of relevant countermeasures, to any breach involving espionage and data theft; or
 (2)is in the possession of or under controls or restrictions imposed by the Federal Bureau of Investigation, or a national counterintelligence or intelligence organization, the Secretary shall determine, jointly with the Director of the Federal Bureau of Investigation or the Director of National Intelligence, as appropriate, the most expeditious process, means, and conditions for carrying out the activities otherwise required by paragraph (1).
 (b)RecommendationsNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees such recommendations as the Secretary may have for legislative or administrative action to address such barriers that may be inhibiting the implementation of this section.
						1647.Use of National Security Agency cybersecurity expertise to support
					evaluation of commercial cybersecurity products
 (a)Advisory missionThe National Security Agency shall, as a mission in its role in securing the information systems of the Department of Defense, advise and assist the Department of Defense in its evaluation and adoption of cybersecurity products and services from industry, especially the commercial cybersecurity sector.
						(b)Program to improve acquisition of cybersecurity products and
					services
 (1)EstablishmentConsistent with subsection (a), the Director of the National Security Agency shall establish a permanent program consisting of market research, testing, and expertise transmission, or augments to existing programs, to improve the evaluation by the Department of Defense of cybersecurity products and services.
 (2)RequirementsUnder the program established pursuant to paragraph (1), the Director shall, independently and at the request of the components of the Department of Defense—
 (A)test and evaluate commercially available cybersecurity products and services using—
 (i)generally known cyber operations techniques; and (ii)tools and cyber operations techniques and advanced tools and techniques available to the National Security Agency;
 (B)develop and establish standard procedures, techniques, and threat-informed metrics to perform the testing and evaluation required by subparagraph (A); and
 (C)advise the Chief Information Officer and the components of the Department of Defense on the merits and disadvantages of evaluated cybersecurity products, including with respect to—
 (i)any synergies between products; (ii)value;
 (iii)matters relating to operation and maintenance; and (iv)matters relating to customization requirements.
 (3)LimitationsThe program established under paragraph (1) may not— (A)by used to accredit cybersecurity products and services for use by the Department;
 (B)create approved products lists; or (C)be used for the procurement and fielding of cybersecurity products on behalf of the Department.
								1648.Framework to enhance cybersecurity of the United States defense industrial
					base
 (a)Framework requiredNot later than February 1, 2020, the Secretary of Defense shall develop a consistent, comprehensive framework to enhance cybersecurity for the United States defense industrial base.
 (b)ElementsThe framework developed pursuant to subsection (a) shall include the following:
 (1)Identification of unified cybersecurity standards, regulations, metrics, ratings, third-party certifications, or requirements to be imposed on the defense industrial base for the purpose of assessing the cybersecurity of individual contractors.
 (2)Roles and responsibilities of the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Intelligence and Security, the Chief Information Officer, the Director of the Protecting Critical Technologies Task Force, and the Secretaries of the military departments relating to the following:
 (A)Establishing and ensuring compliance with cybersecurity standards, regulations, and policies.
 (B)Deconflicting existing cybersecurity standards, regulations, and policies.
 (C)Coordinating with and providing assistance to the defense industrial base for cybersecurity matters, particularly as relates to the programs and processes described in paragraphs (8) and (9).
 (D)Management and oversight of the acquisition process, including responsibility determination, solicitation, award, and contractor management, relating to cybersecurity standards, regulations, metrics, ratings, third-party certifications, or requirements.
 (3)The responsibilities of the prime contractors, and all subcontractors in the supply chain, for implementing the required cybersecurity standards, regulations, metrics, ratings, third-party certifications, and requirements identified under paragraph (1).
 (4)Definitions for Controlled Unclassified Information (CUI) and For Official Use Only (FOUO), as well as policies regarding protecting information designated as either of such.
 (5)Methods and programs for managing controlled unclassified information, and for limiting the presence of unnecessary sensitive information on contractor networks.
 (6)A plan to provide implementation guidance, education, manuals, and, as necessary, direct technical support or assistance, to contractors on matters relating to cybersecurity.
 (7)Quantitative metrics for assessing the effectiveness of the overall framework over time, with respect to the exfiltration of controlled unclassified information from the defense industrial base.
 (8)A comprehensive list of current and planned Department of Defense programs to assist the defense industrial base with cybersecurity compliance requirements of the Department, including those programs that provide training, expertise, and funding, and maintain approved security products lists and approved providers lists.
 (9)Processes for enhanced threat information sharing between the Department of Defense and the defense industrial base.
 (c)Matters for considerationIn developing the framework pursuant to subsection (a), the Secretary shall consider the following:
 (1)Designating an official to be responsible for the cybersecurity of the defense industrial base.
 (2)Risk-based methodologies, standards, metrics, and tiered cybersecurity requirements for the defense industrial base, including third-party certifications such as the Cybersecurity Maturity Model Certification pilot program, as the basis for a mandatory Department standard.
 (3)Tailoring cybersecurity requirements for small- and medium-sized contractors based on a risk-based approach.
 (4)Ensuring a consistent approach across the Department to cybersecurity standards, regulations, metrics, ratings, third-party certifications, or requirements of the defense industrial base.
 (5)Ensuring the Department’s traceability and visibility of cybersecurity compliance of suppliers to all levels of the supply chain.
 (6)Evaluating incentives and penalties for cybersecurity performance of suppliers.
 (7)Integrating cybersecurity and traditional counterintelligence measures, requirements, and programs.
 (8)Establishing a secure software development environment (DevSecOps) in a cloud environment inside the perimeter of the Department for contractors to perform their development work.
 (9)Establishing a secure cloud environment through which contractors may access the data of the Department needed for their contract work.
 (10)An evaluation of the resources and utilization of Department programs to assist the defense industrial base in complying with cybersecurity compliance requirements referred to in subsection (b)(1).
 (11)Technological means, operational concepts, reference architectures, offensive counterintelligence operation concepts, and plans for operationalization to complicate adversary espionage, including honeypotting and data obfuscation.
 (12)Implementing enhanced security vulnerability assessments for contractors working on critical acquisition programs, technologies, manufacturing capabilities, and research areas.
 (13)Identifying ways to better leverage technology and employ machine learning or artificial intelligence capabilities, such as Internet Protocol monitoring and data integrity capabilities, to be applied to contractor information systems that host, receive, or transmit controlled unclassified information.
 (14)Developing tools to easily segregate program data to only allow subcontractors access to their specific information.
 (15)Appropriate communications of threat assessments of the defense industrial base to the acquisition workforce at all classification levels.
 (16)A single Sector Coordinating Council for the defense industrial base. (17)Appropriate communications with the defense industrial base on the impact of cybersecurity requirements in contracting and procurement decisions.
 (d)ConsultationIn developing the framework required pursuant to subsection (a), the Secretary shall consult with the following:
 (1)Industry groups representing the defense industrial base. (2)Contractors in the defense industrial base.
 (3)The Director of the National Institute of Standards and Technology. (4)The Secretary of Energy.
 (5)The Director of National Intelligence. (6)Relevant Federal regulatory agencies.
							(e)Briefing
 (1)In generalNot later than March 11, 2020, the Secretary of Defense shall provide the congressional defense committees with a briefing on the framework developed pursuant to subsection (a).
 (2)ContentsThe briefing required by paragraph (1) shall include the following: (A)An overview of the framework developed pursuant to subsection (a).
 (B)Identification of such pilot programs as the Secretary considers may be required to improve the cybersecurity of the defense industrial base.
 (C)Implementation timelines and identification of costs. (D)Such recommendations as the Secretary may have for legislative action to improve the cybersecurity of the defense industrial base.
								(f)Quarterly briefings
 (1)In generalNot less frequently than once each quarter after the briefing provided pursuant to subsection (e) until February 1, 2022, the Secretary of Defense shall brief the congressional defense committees on the status of development and implementation of the framework developed pursuant to subsection (a).
 (2)Coordination with other briefingsEach briefing under paragraph (1) shall be conducted in conjunction with a quarterly briefing under section 484(a) of title 10, United States Code.
 (3)ElementsEach briefing under paragraph (1) shall include the following: (A)The current status of the development and implementation of the framework developed pursuant to subsection (a).
 (B)A description of the efforts undertaken by the Secretary to evaluate the matters for consideration set forth in subsection (c).
 (C)The current status of any pilot programs the Secretary is carrying out to develop the framework.
 1649.Report on cybersecurity training programsNot later than 240 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report that accounts for all of the efforts, programs, initiatives, and investments of the Department of Defense to train elementary, secondary, and postsecondary students in fields related to cybersecurity, cyber defense, and cyber operations. The report shall—
 (1)include information on the metrics used to evaluate such efforts, programs, initiatives, and investments, and identify overlaps or redundancies across the such efforts, programs, initiatives, and investments; and
 (2)address how the Department leverages such efforts, programs, initiatives, and investments in the recruitment and retention of both the civilian and military cyber workforces.
						1650.National Security Presidential Memorandums relating to Department of Defense
 operations in cyberspaceNot later than 30 days after the date of the enactment of this Act, upon request of the congressional defense committees, the President shall allow for such committees to read a copy of all National Security Presidential Memorandums relating to Department of Defense operations in cyberspace at an appropriately cleared facility of the requesting committee’s choosing. At the conclusion of such reading, such documents shall be collected and returned to the President.
					1651.Reorientation of Big Data Platform program
						(a)Reorientation of program
 (1)In generalNot later than January 1, 2021, the Secretary of Defense shall— (A)reorient the Big Data Platform program as specified in this section; and
 (B)align the reorientation effort under an existing line of effort of the Cyber Strategy of the Department of Defense.
 (2)Oversight of implementationThe Secretary shall act through the Principal Cyber Advisor and the supporting Cross Functional Team in the oversight of the implementation of paragraph (1).
							(b)Common baseline and security classification scheme
 (1)In generalNot later than January 1, 2021, the Secretary shall establish a common baseline and security classification scheme for the collection, storage, processing, querying, analysis, and accessibility of a common and comprehensive set of metadata from sensors, applications, appliances, products, and systems deployed across the Department of Defense Information Network (DODIN) to enable the discovery, tracking, and remediation of cybersecurity threats.
 (2)RequirementsIn carrying out paragraph (1), the Secretary shall— (A)take such actions as the Secretary considers necessary to standardize deployed infrastructure, including the Department of Defense’s perimeter capabilities at the Internet Access Points, the Joint Regional Security Stacks, or other approved solutions, and the routing of data laterally and vertically from Department of Defense Information Network segments and tiers, to enable standard and comprehensive metadata collection;
 (B)take such actions as the Secretary considers necessary to standardize deployed cybersecurity applications, products, and sensors and the routing of data laterally and vertically from Department of Defense Information Network segments and tiers, to enable standard and comprehensive metadata collection;
 (C)develop an enterprise-wide architecture and strategy for— (i)where to place sensors or extract data from network information technology, operational technology, and cybersecurity appliances, applications, products, and systems for cybersecurity purposes;
 (ii)which metadata data records should be universally sent to Big Data Platform instances and which metadata data records, if any, should be locally retained; and
 (iii)expeditiously and efficiently transmitting metadata records to the Big Data Platform instances, including the acquisition and installation of further data bandwidth;
 (D)determine the appropriate number, organization, and functions of separate Big Data Platform instances, and whether the Big Data Platform instances that are currently managed by Department of Defense components, including the military services, should instead be jointly and regionally organized, or terminated;
 (E)determine the appropriate roles of the Defense Information Systems Agency’s Acropolis, United States Cyber Command’s Scarif, and any similar Big Data Platforms as enterprise-wide real-time cybersecurity situational awareness capabilities or as complements or replacements for component level Big Data Platform instances;
 (F)ensure that all Big Data Platform instances are engineered and approved to enable standard access and expeditious query capabilities by the Unified Platform, the network defense service providers, and the Cyber Mission Forces, with centrally managed authentication and authorization services;
 (G)prohibit and remove barriers to information sharing, distributed query, data analysis, and collaboration across Big Data Platform instances, such as incompatible interfaces, interconnection service agreements, and the imposition of accreditation boundaries;
 (H)transition all Big Data Platform instances to a cloud computing environment in alignment with the cloud strategy of the Chief Information Officer of the Department of Defense;
 (I)consider whether packet capture databases should continue to be maintained separately from the Big Data Platform instances, managed at the secret level of classification, and treated as malware-infected when the packet data are copies of packets extant in the Department of Defense Information Network;
 (J)in the case that the Secretary decides to sustain the status quo on packet capture databases, ensure that analysts operating on or from the Unified Platform, the Big Data Platform instances, the network defense services providers, and the Cyber Mission Forces can directly access packets and query the database; and
 (K)consider whether the Joint Artificial Intelligence Center’s cybersecurity artificial intelligence national mission initiative, and any other similar initiatives, should include an application for the metadata residing in the Big Data Platform instances.
 (c)Limit on data and data indexing schemaThe Secretary shall ensure that the Unified Platform and the Big Data Platform programs achieve data and data indexing schema standardization and integration to ensure interoperability, access, and sharing by and between Big Data Platform and other data sources and stores.
 (d)Analytics and application sourcing and collaborationThe Secretary shall ensure that the services, U.S. Cyber Command, and Defense Information Systems Agency—
 (1)seek advanced analytics and applications from Government and commercial sources that can be executed on the deployed Big Data Platform architecture; and
 (2)collaborate with vendors offering commercial analytics and applications, including support to refactoring commercial capabilities to the Government platform where industry can still own the intellectual property embedded in the analytics and applications.
 (e)Briefing requiredNot later than 180 days after the date of the enactment of this Act and not less frequently than once every 180 days thereafter until the activities required by subsection (a)(1) are completed, the Secretary shall brief the congressional defense committees on the activities of the Secretary in carrying out subsection (b).
						1652.Zero-based review of Department of
					Defense cyber and information technology personnel
 (a)Review requiredNot later than January 1, 2021, each head of a covered department, component, or agency shall—
 (1)complete a zero-based review of the cyber and information technology personnel of the head’s covered department, component, or agency; and
 (2)provide the Principal Cyber Advisor, the Chief Information Officer of the Department of Defense, and the Under Secretary of Defense for Personnel and Readiness the findings of the head with respect to the head’s covered department, component, or agency.
							(b)Covered departments, components, and
 agenciesFor purposes of this section, a covered department, component, or agency is—
 (1)an independent Department of Defense component or agency;
 (2)the Office of the Secretary of Defense;
 (3)a component of the Joint Staff; (4)a military department or an armed force; or
 (5)a reserve component of the Armed Forces.
 (c)Scope of reviewAs part of a review conducted pursuant to subsection (a)(1), the head of a covered department, component, or agency shall, with respect to the covered department, component, or agency of the head—
 (1)assess military, civilian, and contractor positions and personnel performing cyber and information technology missions;
 (2)determine the roles and functions assigned by reviewing existing position descriptions and conducting interviews to quantify the current workload performed by military, civilian, and contractor workforce;
 (3)compare the Department’s manning with the manning of comparable industry organizations;
 (4)include evaluation of the utility of cyber- and information technology-focused missions, positions, and personnel within such components—
 (A)to assess the effectiveness and efficiency of current activities;
 (B)to assess the necessity of increasing, reducing, or eliminating resources; and
 (C)to guide prioritization of investment and funding;
 (5)develop recommendations and objectives for organizational, manning, and equipping change, taking into account anticipated developments in information technologies, workload projections, automation and process enhancements, and Department requirements;
 (6)develop a gap analysis, contrasting the current organization and the objectives developed pursuant to paragraph (5); and
 (7)develop roadmaps of prioritized activities and a timeline for implementing the activities to close the gaps identified pursuant to paragraph (6).
 (d)ElementsIn carrying out a review pursuant to subsection (a)(1), the head of a covered department, component, or agency shall consider the following:
 (1)Whether position descriptions and coding designators for given cybersecurity and information technology roles are accurate indicators of the work being performed.
 (2)Whether the function of any cybersecurity or information technology position or personnel can be replaced by acquisition of cybersecurity or information technology products or automation.
 (3)Whether a given component or subcomponent is over- or under-resourced in terms of personnel, using industry standards as a benchmark where applicable.
 (4)Whether cybersecurity service provider positions and personnel fit coherently into the enterprise-wide cybersecurity architecture and with the Department’s cyber protection teams.
 (5)Whether the function of any cybersecurity or information technology position or personnel could be conducted more efficiently or effectively by enterprise-level cyber or information technology personnel.
							(e)Furnishing data and analysis
 (1)Data and analysisIn carrying out subsection (a)(2), each head of a covered department, component, or agency, shall furnish to the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary a description of the analysis that led to the findings submitted under such subsection and the data used in such analysis.
 (2)CertificationThe Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary of Defense shall jointly review each submittal under subsection (a)(2) and certify whether the findings and analysis are in compliance with the requirements of this section.
 (f)RecommendationsAfter receiving findings submitted by a head of a covered department, component, or agency pursuant to paragraph (2) of subsection (a) with respect to a review conducted by the head pursuant to paragraph (1) of such subsection, the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary shall jointly provide to such head such recommendations as the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary may have for changes in manning or acquisition that proceed from such review.
 (g)ImplementationThe Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary shall jointly oversee and assist in the implementation of the roadmaps developed pursuant to subsection (c)(7) and the recommendations developed pursuant to subsection (f).
 (h)In-progress reviewsNot later than six months after the date of the enactment of this Act and not less frequently than once every six months thereafter until the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary give the briefing required by subsection (i), the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary shall jointly—
 (1)conduct in-progress reviews of the status of the reviews required by subsection (a)(1); and
 (2)provide the congressional defense committees with a briefing on such in-progress reviews.
 (i)Final briefingAfter all of the reviews have been completed under paragraph (1) of subsection (a), after receiving all of the findings pursuant to paragraph (2) of such subsection, and not later than June 1, 2021, the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary shall jointly provide to the congressional defense committees a briefing on the findings of the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary with respect to such reviews, including such recommendations as the Principal Cyber Advisor, the Chief Information Officer, and the Under Secretary may have for changes to the budget of the Department as a result of such reviews.
 (j)Definition of zero-based reviewIn this section, the term zero-based review means a review in which an assessment is conducted with each item, position, or person costed anew, rather than in relation to its size or status in any previous budget.
						1653.Study on improving cyber career paths in the Navy
 (a)Study requiredNot later than October 1, 2020, the Secretary of the Navy and the Chief of Naval Operations shall jointly—
 (1)complete a study on methods to improve military and civilian cyber career paths within the Navy; and
 (2)submit to the congressional defense committees a report on the findings of the Secretary and Chief with respect to the study completed pursuant to paragraph (1), including all of the data used in such study.
 (b)ElementsThe report submitted pursuant to subsection (a)(2) shall include the following:
 (1)A plan for implementing career paths for civilian and military personnel tailored to develop expertise in cyber skill sets, including skill sets appropriate for offensive and defensive military cyber operations. Such plan should also evaluate the current Cyber Warfare Engineer career field for officers, including options for expanding the career field beyond current plans.
 (2)Suggested changes to the processes that govern the identification of talent and career progression of the civilian and military workforce.
 (3)A methodology for a cyber workforce assignment policy that deliberately builds depth and breadth of knowledge regarding the conduct of cyber operations throughout an entire career.
 (4)Possible enhancements to identifying, recruiting, training, and retaining the civilian and military cyber workforce, especially for Interactive On-Net operators and tool developers.
 (5)Recommendations for legislative and administrative actions to address the findings and recommendations of the Secretary and the Chief with respect to the study completed pursuant to subsection (a)(1).
 (c)ConsultationIn conducting the study required by subsection (a)(1), the Secretary and the Chief shall consult with the following:
 (1)The Principal Cyber Advisor of the Department of Defense. (2)The Secretary of the Air Force.
 (3)The Commander of the United States Cyber Command. (4)The Air Force Chief of Staff.
 (5)The Secretary of the Army. (6)The Army Chief of Staff.
 (7)The Commandant of the Marine Corps. (8)The Under Secretary of Defense for Personnel and Readiness.
 (9)The Chief Information Officer of the Department of Defense. 1654.Accreditation standards and processes for cybersecurity and information technology products and services (a)AssessmentConsistent with the responsibilities and duties outlined in section 142 of title 10, United States Code, the Chief Information Officer of the Department of Defense shall conduct an enterprise assessment of accreditation standards and processes for cybersecurity and information technology products and services.
						(b)Report
 (1)In generalNot later than April 1, 2020, the Chief Information Officer shall submit to the congressional defense committees a report on the assessment conducted under subsection (a).
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)The findings of the Chief Information Officer with respect to the assessment conducted under subsection (a).
 (B)A description of the modifications proposed or implemented to accreditation standards and processes arising out of the assessment.
 (C)A description of how the Department will increasingly automate accreditation processes, pursue agile development, incorporate machine learning, and foster reciprocity across authorizing officials.
								1655.Study on future cyber warfighting
					capabilities of Department of Defense
 (a)Study requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Science Board to carry out a study on the future cyber warfighting capabilities of the Department of Defense.
 (b)ParticipationParticipants in the study shall include the following:
 (1)Such members of the Board, including members of the Task Force on Cyber Deterrence of the Board, as the Chairman of the Board considers appropriate for the study.
 (2)Such additional temporary members or contracted support as the Secretary—
 (A)selects from those recommended by the Chairman for purposes of the study; and
 (B)considers to have significant technical, policy, or military expertise.
 (c)ElementsThe study conducted pursuant to subsection (a) shall include the following:
 (1)A technical evaluation of the Joint Cyber Warfighting Architecture of the Department, especially the Unified Platform, Joint Cyber Command and Control, and Persistent Cyber Training Environment, including with respect to the following:
 (A)The suitability of the requirements and, as relevant, the delivered capability of such architecture to modern cyber warfighting.
 (B)Such requirements or capabilities as may be absent or underemphasized in such architecture.
 (C)The speed of development and acquisition as compared to mission need.
 (D)Identification of potential duplication of efforts among the programs and concepts evaluated.
 (E)The coherence of such architecture with the National Mission Teams and Combat Mission Teams of the Cyber Mission Force, as constituted and organized on the day before the date of the enactment of this Act.
 (F)The coherence of such architecture with the Cyber Protection Teams of the Cyber Mission Force and the cybersecurity service providers of the Department, as constituted and organized on the day before the date of the enactment of this Act.
 (G)The coherence of such architecture with the concepts of persistent engagement and defending forward as incorporated in the 2018 Department of Defense Cyber Strategy, including with respect to operational concepts such as consistent spy-on-spy engagement, securing adversary operating pictures, and preemptively feeding indicators and warning to defensive operators.
 (2)A technical evaluation of the tool development and acquisition programs of the Department, including with respect to the following:
 (A)The suitability of planned tool suite and cyber armory constructs of the United States Cyber Command to modern cyber warfighting.
 (B)The speed of development and acquisition as compared to mission need.
 (C)The resourcing and effectiveness of the internal tool development of the United States Cyber Command as compared to the tool development of the National Security Agency.
 (D)The resourcing and effectiveness of the internal tool development of the United States Cyber Command as compared to its acquisition.
 (E)The coherence of such programs with the concepts of persistent engagement and defending forward as incorporated in the 2018 Department of Defense Cyber Strategy, including with respect to operational concepts such as consistent spy-on-spy engagement, securing adversary operating pictures, and preemptively feeding indicators and warning to defensive operators.
 (3)An evaluation of the operational planning and targeting of the United States Cyber Command, including support for regional combatant commands, and suitability for modern cyber warfighting.
 (4)Development of such recommendations as the Board may have for legislative or administrative action relating to the future cyber warfighting capabilities of the Department.
 (d)Access to informationThe Secretary shall provide the Board with timely access to appropriate information, data, resources, and analysis so that the Board may conduct a thorough and independent analysis as required under this section.
						(e)Report
 (1)Transmittal to SecretaryNot later than November 1, 2021, the Board shall transmit to the Secretary a final report on the study conducted pursuant to subsection (a).
 (2)Transmittal to CongressNot later than 30 days after the date on which the Secretary receives the final report under paragraph (1), the Secretary shall submit to the congressional defense committees such report and such comments as the Secretary considers appropriate.
							1656.Study to determine the optimal strategy for structuring and manning elements
					of the Joint Force Headquarters–Cyber Organizations, Joint
			 Mission Operations
					Centers, and Cyber Operations–Integrated Planning Elements
						(a)Study
 (1)In generalThe Principal Cyber Advisor of the Department of Defense shall conduct a study to determine the optimal strategy for structuring and manning elements of the following:
 (A)Joint Force Headquarters–Cyber organizations. (B)Joint Mission Operations Centers.
 (C)Cyber Operations–Integrated Planning Elements. (D)Joint Cyber Centers.
 (2)ElementsThe study conducted under subsection (a) shall include assessment of the following:
 (A)Operational effects on the military services if the entities listed in subparagraphs (A) through (C) of paragraph (1) are restructured from organizations that are service component organizations to joint organizations.
 (B)Organizational effects on the military services if the billets associated with the entities listed in subparagraphs (A) through (C) of paragraph (1) are transferred to United States Cyber Command and designated as joint billets for joint qualification purposes.
 (C)Operational and organizational effects on the military services, United States Cyber Command, other combatant commands, and the Joint Staff if the entities listed in subparagraphs (A) through (D) of paragraph (1) are realigned, restructured, or consolidated.
								(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Principal Cyber Advisor shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the study conducted under subsection (a).
 (2)ContentsThe report submitted under paragraph (1) shall contain the following: (A)The findings of the Principal Cyber Advisor with respect to the study conducted under subsection (a).
 (B)Details of the operational and organizational effects assessed under subsection (a)(2).
 (C)A plan to carry out the transfer described in subsection (a)(2)(B) and the associated costs, as appropriate.
 (D)A plan to realign, restructure, or consolidate the entities listed in subparagraphs (A) through (D) of subsection (a)(1).
 (E)Such other matters as the Principal Cyber Advisor considers appropriate.
								1657.Cyber governance structures and Principal Cyber Advisors on military cyber
					force matters
						(a)Designation
 (1)In generalNot later than 270 days after the date of the enactment of this Act, each of the secretaries of the military departments, in consultation with the service chiefs, shall appoint an independent Principal Cyber Advisor for each service to act as the principal advisor to the relevant secretary on all cyber matters affecting that military service.
 (2)Nature of positionEach Principal Cyber Advisor position under paragraph (1) shall— (A)be a senior civilian leadership position, filled by a senior member of the Senior Executive Service, not lower than the equivalent of a 3-star general officer, or by exception a comparable military officer with extensive cyber experience;
 (B)exclusively occupy the Principal Cyber Advisor position and not assume any other position or responsibility in the relevant military department;
 (C)be independent of the relevant service’s chief information officer; and (D)report directly to and advise the secretary of the relevant military department and advise the relevant service’s senior uniformed officer.
 (3)NotificationEach of the secretaries of the military departments shall notify the Committees on Armed Services of the Senate and House of Representatives of his or her Principal Cyber Advisor appointment. In the case that the appointee is a military officer, the notification shall include a justification for the selection and an explanation of the appointee’s ability to execute the responsibilities of the Principal Cyber Advisor.
 (b)Responsibilities of Principal Cyber AdvisorsEach Principal Cyber Advisor under subsection (a) shall be responsible for advising both the secretary of the relevant military department and the senior uniformed military officer of the relevant military service and implementing the Department of Defense Cyber Strategy within the service by coordinating and overseeing the execution of the service’s policies and programs relevant to the following:
 (1)The recruitment, resourcing, and training of military cyberspace operations forces, assessment of these forces against standardized readiness metrics, and maintenance of these forces at standardized readiness levels.
 (2)Acquisition of offensive, defensive, and Department of Defense Information Networks cyber capabilities for military cyberspace operations.
 (3)Cybersecurity management and operations. (4)Acquisition of cybersecurity tools and capabilities, including those used by cybersecurity service providers.
 (5)Evaluating, improving, and enforcing a culture of cybersecurity warfighting and accountability for cybersecurity and cyberspace operations.
 (6)Cybersecurity and related supply chain risk management of the industrial base.
 (7)Cybersecurity of Department of Defense information systems, information technology services, and weapon systems, including the incorporation of cybersecurity threat information as part of secure development processes, cybersecurity testing, and the mitigation of cybersecurity risks.
 (c)CoordinationTo ensure service compliance with the Department of Defense Cyber Strategy, each Principal Cyber Advisor under subsection (a) shall work in close coordination with the following:
 (1)Service chief information officers. (2)Service cyber component commanders.
 (3)Principal Cyber Advisor to the Secretary of Defense. (4)Department of Defense Chief Information Officer.
 (5)Defense Digital Service. (d)Budget certification authority (1)In generalEach of the secretaries of the military departments shall require service components with responsibilities associated with cyberspace operations forces, offensive or defensive cyberspace operations and capabilities, and cyberspace issues relevant to the duties specified in subsection (b) to transmit the proposed budget for such responsibilities for a fiscal year and for the period covered by the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year to the relevant service’s Principal Cyber Advisor for review under subparagraph (B) before submitting the proposed budget to the department’s comptroller.
 (2)ReviewEach Principal Cyber Advisor under subsection (a)(1) shall review each proposed budget transmitted under paragraph (1) and submit to the secretary of the relevant military department a report containing the comments of the Principal Cyber Advisor with respect to all such proposed budgets, together with the certification of the Principal Cyber Advisor regarding whether each proposed budget is adequate.
 (3)ReportNot later than March 31 of each year, each of the secretaries of the military departments shall submit to the congressional defense committees a report specifying each proposed budget for the subsequent fiscal year contained in the most-recent report submitted under paragraph (2) that the Principal Cyber Advisor did not certify to be adequate. The report of the secretary shall include a discussion of the actions that the secretary took or proposes to take, together with any additional comments that the Secretary considers appropriate regarding the adequacy or inadequacy of the proposed budgets.
 (e)Principal cyber advisors’ briefing to CongressNot later than February 1, 2021, and biannually thereafter, each Principal Cyber Advisor under subsection (a) shall brief the Committees on Armed Services of the Senate and House of Representatives on that Advisor’s activities and ability to perform the functions specified in subsection (b).
						(f)Review of current responsibilities
 (1)In generalNot later than January 1, 2021, each of the secretaries of the military departments shall review the relevant military department’s current governance model for cybersecurity with respect to current authorities and responsibilities.
 (2)ElementsEach review under paragraph (1) shall include the following: (A)An assessment of whether additional changes beyond the appointment of a Principal Cyber Advisor pursuant to subsection (a) are required.
 (B)Consideration of whether the current governance structure and assignment of authorities—
 (i)enable effective governance; (ii)enable effective Chief Information Officer and Chief Information Security Officer action;
 (iii)are adequately consolidated so that the authority and responsibility for cybersecurity risk management are clear and at an appropriate level of seniority;
 (iv)provide authority to a single individual to certify compliance of Department of Defense information systems and information technology services with all current cybersecurity standards; and
 (v)support efficient coordination across the military services, the Office of the Secretary of Defense, the Defense Information Systems Agency, and United States Cyber Command.
 (3)BriefingNot later than October 1, 2020, each of the secretaries of the military departments shall brief the Committees on Armed Services of the Senate and House of Representatives on the findings of the Secretary with respect to the review conducted by the Secretary pursuant to paragraph (1).
							1658.Designation of test networks for testing and accreditation of cybersecurity
					products and services
 (a)DesignationNot later than April 1, 2020, the Secretary of Defense shall designate, for use by the Defense Information Systems Agency and such other components of the Department of Defense as the Secretary considers appropriate, three test networks for the testing and accreditation of cybersecurity products and services.
 (b)RequirementsThe networks designated under subsection (a) shall— (1)be of sufficient scale to realistically test cybersecurity products and services;
 (2)feature substantially different architectures and configurations; (3)be live, operational networks; and
 (4)feature cybersecurity processes, tools, and technologies that are appropriate for test purposes and representative of the processes, tools, and technologies that are widely used throughout the Department.
 (c)AccessUpon request, information generated in the testing and accreditation of cybersecurity products and services shall be made available to the Office of the Director, Operational Test and Evaluation.
						1659.Consortia of universities to advise Secretary of Defense on cybersecurity
					matters
 (a)Establishment and functionThe Secretary of Defense shall establish one or more consortia of universities to assist the Secretary on cybersecurity matters relating to the following:
 (1)To provide the Secretary a formal mechanism to communicate with consortium or consortia members regarding the Department of Defense’s cybersecurity strategic plans, cybersecurity requirements, and priorities for basic and applied cybersecurity research.
 (2)To advise the Secretary on the needs of academic institutions related to cybersecurity and research conducted on behalf of the Department and provide feedback to the Secretary from members of the consortium or consortia.
 (3)To serve as a focal point or focal points for the Secretary and the Department for the academic community on matters related to cybersecurity, cybersecurity research, conceptual and academic developments in cybersecurity, and opportunities for closer collaboration between academia and the Department.
 (4)To provide to the Secretary access to the expertise of the institutions of the consortium or consortia on matters relating to cybersecurity.
 (5)To align the efforts of such members in support of the Department. (b)MembershipThe consortium or consortia established under subsection (a) shall be open to all universities that have been designated as centers of academic excellence by the Director of the National Security Agency or the Secretary of Homeland Security.
						(c)Organization
 (1)Designation of administrative chair and termsFor each consortium established under subsection (a), the Secretary of Defense, based on recommendations from the members of the consortium, shall designate one member of the consortium to function as an administrative chair of the consortium for a term with a specific duration specified by the Secretary.
 (2)Subsequent termsNo member of a consortium designated under paragraph (1) may serve as the administrative chair of that consortium for two consecutive terms.
 (3)Duties of administrative chairEach administrative chair designated under paragraph (1) for a consortium shall—
 (A)act as the leader of the consortium for the term specified by the Secretary under paragraph (1);
 (B)be the liaison between the consortium and the Secretary; (C)distribute requests from the Secretary for advice and assistance to appropriate members of the consortium and coordinate responses back to the Secretary; and
 (D)act as a clearinghouse for Department of Defense requests relating to assistance on matters relating to cybersecurity and to provide feedback to the Secretary from members of the consortium.
 (4)Executive committeeFor each consortium, the Secretary, in consultation with the administrative chair, may form an executive committee comprised of university representatives to assist the chair with the management and functions of the consortia. Executive committee institutions may not serve consecutive terms before all other consortium institutions have been afforded the opportunity to hold the position.
 (d)ConsultationThe Secretary, or a senior level designee, shall meet with each consortium not less frequently than twice per year, or at a periodicity agreed to between the Department and each such consortium.
 (e)ProceduresThe Secretary shall establish procedures for organizations within the Department to access the work product produced by and the research, capabilities, and expertise of a consortium established under subsection (a) and the universities that constitute such consortium.
						1660.Joint assessment of Department of
					Defense cyber red team capabilities, capacity, demand, and
			 requirements
 (a)Joint assessment requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Chief Information Officer of the Department of Defense, Principal Cyber Advisor, and the Director of Operational Test and Evaluation—
 (1)conduct a joint assessment of Department cyber red team capabilities, capacity, demand, and future requirements that affect the Department’s ability to develop, test, and maintain secure systems in a cyber environment; and
 (2)brief the congressional defense committees on the results of the joint assessment.
 (b)ElementsThe joint assessment required by subsection (a)(1) shall—
 (1)specify demand for cyber red team support for acquisition and operations;
 (2)specify shortfalls in meeting demand and future requirements, disaggregated by the Department of Defense component or agency and by military department;
 (3)examine funding and retention initiatives to increase cyber red team capacity to meet demand and future requirements identified to support the testing, training, and development communities;
 (4)examine the feasibility and benefit of developing and procuring a common Red Team Integrated Capabilities Stack that better utilizes increased capacity of cyber ranges and better models the capabilities and tactics, techniques, and procedures of adversaries;
 (5)examine the establishment of oversight and assessment metrics for Department cyber red teams;
 (6)assess the implementation of common development efforts for tools, techniques, and training;
 (7)assess potential industry and academic partnerships and services;
 (8)assess the mechanisms and procedures in place to deconflict red-team activities and defensive cyber operations on active networks;
 (9)assess the use of Department cyber personnel in training as red team support;
 (10)assess the use of industry and academic partners and contractors as red team support and the cost- and resource-effectiveness of such support; and
 (11)assess the need for permanent, high-end dedicated red-teaming activities to model sophisticated adversaries’ attacking critical Department systems and infrastructure.
							DNuclear Forces
					1661.Conforming amendment to Council on
					Oversight of the National Leadership Command, Control, and
			 Communications
 SystemSection 171a of title 10, United States Code, is amended by striking , Technology, and Logistics each place it appears and inserting and Sustainment.
					1662.Modification of authorities relating to
					nuclear command, control, and communications system
						(a)Duties and powers of Under Secretary of
 Defense for Acquisition and SustainmentSection 133b(b) of title 10, United States Code, is amended—
 (1)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively;
 (2)by inserting after paragraph (3) the following new paragraph (4):
								
 (4)establishing policies for, and providing oversight, guidance, and coordination with respect to, the nuclear command, control, and communications system;; and
 (3)in paragraph (6), as redesignated by paragraph (1), by inserting after overseeing the modernization of nuclear forces the following: , including the nuclear command, control, and communications system,.
							(b)Duties and responsibilities of chief
 information officerSection 142(b)(1) of such title is amended—
 (1)by striking subparagraph (G); and (2)by redesignating subparagraphs (H) and (I) as subparagraphs (G) and (H), respectively.
 1663.Briefings on meetings held by Nuclear Weapons CouncilSection 179 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (g)Semiannual briefings(1)Not later than February 1 and August 1 of each year, the Council shall provide to the congressional defense committees a briefing on, with respect to the six-month period preceding the briefing—
 (A)the dates on which the Council met; and
 (B)except as provided by paragraph (2), a summary of any decisions made by the Council pursuant to subsection (d) at each such meeting and the rationale for and options that informed such decisions.
 (2)The Council shall not be required to include in a briefing under paragraph (1) the matters described in subparagraph (B) of that paragraph with respect to decisions of the Council relating to the budget of the President for a fiscal year if the budget for that fiscal year has not been submitted to Congress under section 1105 of title 31 as of the date of the briefing..
					1664.Consideration of budget matters at meetings of Nuclear Weapons
					Council
						(a)Attendance
 (1)RequirementExcept as provided by subsection (b), each official described in paragraph (2) shall attend the meetings of the Nuclear Weapons Council established by section 179 of title 10, United States Code, and the meetings of the Standing and Safety Committee of the Council, or such a successor committee. Each such official shall attend such meetings as advisors on matters within the authority and expertise of the official.
 (2)Officials describedThe officials described in this paragraph are each of the following officials (or the designees of the officials):
 (A)The Director of Cost Assessment and Program Evaluation of the Department of Defense.
 (B)The Director of the Office of Management and Budget of the National Nuclear Security Administration.
 (C)The Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration.
 (D)The Director of the Office of Management and Budget. (b)ExceptionOn a case-by-case basis, the Chairman of the Nuclear Weapons Council, without delegation, may exclude the attendance of an official at a meeting pursuant to subsection (a) because of specific requirements relating to classified information or other exigent circumstances as determined by the Chairman.
						1665.Improvement to annual report on the modernization of the nuclear weapons
					enterprise
 (a)ExtensionSubsection (a) of section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1670 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2157), is further amended in paragraph (1) by striking 2023 and inserting 2024.
 (b)Acquisition costsSubsection (b)(1) of such section is amended—
 (1)in subparagraph (B), by striking ; and and inserting the following: , including an estimate of the acquisition costs during such period for programs relating to such life extension, modernization, or replacement;;
 (2)in subparagraph (C), by striking the end period and inserting ; and; and
 (3)by adding at the end the following:  (D)an estimate of the relative percentage of total acquisition costs of the military departments and of the Department of Defense during such period represented by the acquisition costs estimated under subparagraph (B)..
							(c)Transfer of provision
 (1)CodificationSuch section 1043, as amended by subsections (a) and (b), is— (A)transferred to chapter 24 of title 10, United States Code;
 (B)inserted after section 492; (C)redesignated as section 492a; and
 (D)amended— (i)in the enumerator, by striking SEC. and inserting §; and
 (ii)in the section heading— (I)by striking the period at the end; and
 (II)by conforming the typeface and typestyle, including capitalization, to the typeface and typestyle as used in the section heading of section 491 of such title.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 24 of title 10, United States Code, is amended by inserting after the item relating to section 492 the following new item:
								492a. Annual report on the plan for the nuclear
						weapons stockpile, nuclear weapons complex, nuclear
			 weapons delivery
						systems, and nuclear weapons command and control
							system..
							1666.Expansion of officials required to
					conduct biennial assessments of delivery platforms for
			 nuclear weapons and
 nuclear command and control systemSection 492(d) of title 10, United States Code, is amended—
 (1)in paragraph (2), by striking ; and and inserting a semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:
							
 (4)the Commander of the United States Air Forces in Europe..
						1667.Extension of annual briefing on costs of forward-deploying nuclear weapons
 in EuropeSection 1656(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1124) is amended by striking 2021 and inserting 2024.
					1668.Elimination of conventional requirement for long-range standoff
 weaponSubsection (a) of section 217 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 706), as amended by section 1662 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2152), is amended to read as follows:
						
 (a)Long-range standoff weaponThe Secretary of the Air Force shall develop a follow-on air-launched cruise missile to the AGM–86 that—
 (1)achieves initial operating capability for nuclear missions prior to the retirement of the nuclear-armed AGM–86; and
 (2)is capable of internal carriage and employment for nuclear missions on the next-generation long-range strike bomber..
					1669.Briefing on long-range standoff weapon
 and sea-launched cruise missileNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the Administrator for Nuclear Security, shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on potential opportunities—
 (1)to increase commonality between the long-range standoff weapon and the sea-launched cruise missile; and
 (2)to leverage, in the development of the sea-launched cruise missile, technologies developed, or under development as of the date of the briefing, as part of the long-range standoff weapon program.
						1670.Extension of prohibition on availability
					of funds for mobile variant of ground-based strategic
 deterrent missileSection 1664 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2615), as most recently amended by section 1666 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2155), is further amended by striking for any of fiscal years 2017 through 2020 and inserting for any of fiscal years 2017 through 2024.
					1671.Reports on development of ground-based strategic deterrent weapon
 (a)Annual report requiredNot later than February 15, 2020, and annually thereafter until the date on which the ground-based strategic deterrent weapon receives Milestone C approval (as defined in section 2366 of title 10, United States Code), the Secretary of the Air Force, in coordination with the Administrator for Nuclear Security and the Chairman of the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall submit to the congressional defense committees a report describing the joint development of the ground-based strategic deterrent weapon, including the missile developed by the Air Force and the W87–1 warhead modification program conducted by the National Nuclear Security Administration.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An estimate of the date on which the ground-based strategic deterrent weapon will reach initial operating capability.
 (2)A description of any development milestones for the missile developed by the Air Force or the warhead developed by the National Nuclear Security Administration that depend on corresponding progress at the other agency.
 (3)A description of coordination efforts between the Air Force and the National Nuclear Security Administration during the year preceding submission of the report.
 (4)A description of any schedule delays projected by the Air Force or the National Nuclear Security Administration, including delays related to infrastructure capacity and subcomponent production, associated costs, and the anticipated effect such delays would have on the schedule of work of the other agency.
 (5)Plans to mitigate the effects of any delays described in paragraph (4). (c)Additional reportIf the Air Force receives only one bid for the engineering and manufacturing development phase of the ground-based strategic deterrent program, the Secretary shall, not later than 60 days after awarding a contract for that phase, submit to the congressional defense committees a report assessing the risks and costs resulting from receiving only one bid for that phase and plans to mitigate such risks and costs.
 (d)FormEach report required by subsection (a) or (c) shall be submitted in unclassified form, but may include a classified annex.
						1672.Prohibition on reduction of the intercontinental ballistic missiles of the
					United States
 (a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act for fiscal year 2020 for the Department of Defense may be obligated or expended for the following, and the Department may not otherwise take any action to do the following:
 (1)Reduce, or prepare to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States.
 (2)Reduce, or prepare to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities:
 (1)The maintenance or sustainment of intercontinental ballistic missiles. (2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles.
							1673.Independent study on policy of no-first-use of nuclear weapons
 (a)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study on the United States adopting a policy to not use nuclear weapons first.
 (b)Matters includedThe study under subsection (a) shall include the following: (1)An assessment of the benefits and risks of adopting a policy to not use nuclear weapons first to reduce the risk of miscalculation in a crisis.
 (2)An assessment of the views of the allies of the United States with respect to the United States adopting such a policy, including whether, and if so how, any concerns regarding such a policy could be mitigated, including the value of engaging such allies to offer credible extended deterrence assurances.
 (3)An assessment of which foreign countries have stated or adopted such a policy, including the credibility of any such policies and how they affect planning and operations.
 (4)An assessment of how adversaries of the United States might view a declaration of such a policy.
 (5)An assessment of the benefits and risks of such a policy with respect to nuclear nonproliferation.
 (6)An assessment of changes in force posture and force requirements, if any, and costs or savings, that such a policy would require or allow.
 (7)Any other matters the Secretary determines appropriate. (c)Submission to DODNot later than 240 days after the date of the enactment of this Act, the federally funded research and development center shall submit to the Secretary the study under subsection (a).
						(d)Submission to Congress
 (1)Interim briefingNot later than 120 days after the date of the enactment of this Act, the Secretary shall provide to the appropriate congressional committees an interim briefing on the study under subsection (a).
 (2)StudyNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees the study under subsection (a), without change.
 (e)FormThe study under subsection (a) shall be submitted under subsections (c) and (d)(2) in unclassified form, but may include a classified annex.
 (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional defense committees; and
 (2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
							1674.Independent study on risks of nuclear
					terrorism and nuclear war
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an agreement with the National Academy of Sciences to conduct a study on—
 (1)whether a risk assessment framework is applicable to determining the potential risks of nuclear terrorism and nuclear war; and
 (2)the implications for national security of assumptions in nuclear policy and doctrine.
 (b)Matters includedThe study under subsection (a) shall— (1)identify risks described in paragraph (1) of that subsection;
 (2)assess prior literature on such risks; (3)assess the role that quantitative and nonquantitative analytical methods can play in assessing such risks, including the limitations of such analysis;
 (4)identify and examine the assumptions about nuclear risks that underlie the national security strategy of the United States; and
 (5)describe the consequences of the methods and assumptions that have been, are, or could be used in developing the nuclear security strategy of the United States.
 (c)RecommendationsBased on findings under subsection (b), the study may provide recommendations with respect to improving the use of a risk assessment framework described in subsection (a)(1).
 (d)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the study under subsection (a), without change.
 (e)FormThe study shall be submitted in unclassified form, but may include a classified annex.
						1675.Report on military-to-military dialogue to reduce risks of miscalculation
 leading to nuclear warNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing the following:
 (1)A description of— (A)current discussions between the United States Armed Forces and military counterparts from governments of foreign countries to reduce the risks of miscalculation, unintended consequences, or accidents that could precipitate the use of one or more nuclear weapons; and
 (B)bilateral and multilateral agreements to which the United States is a party that provide for or facilitate military-to-military dialogue to address such risks.
 (2)An assessment of the extent to which, if any, that military-to-military dialogue to reduce such risks is consistent with or supportive of other efforts conducted between the United States Government and foreign governments, or between nongovernmental organizations and foreign counterparts, to reduce such risks.
 (3)An assessment conducted jointly by the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, and in consultation with the Director of National Intelligence—
 (A)on the risks and benefits of establishing, in addition to the discussions described in paragraph (1)(A), military-to-military discussions with the Russian Federation, Iran, the People's Republic of China, and North Korea to address the risks described in that paragraph, including with respect to policy, cost, and operational matters; and
 (B)of the willingness of the governments of those countries to engage in such discussions.
							1676.Report on nuclear forces of the United States and near-peer
					countries
 (a)ReportNot later than February 15, 2020, the Secretary of Defense, in coordination with the Director of National Intelligence, shall submit to the appropriate committees of Congress a report on the nuclear forces of the United States and near-peer countries.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment of the current and planned nuclear systems of the United States, including with respect to research and development timelines, deployment timelines, and force size.
 (2)An assessment of the current and planned nuclear systems of the People's Republic of China, including with respect to research and development timelines, deployment timelines, and force size.
 (3)An assessment of the current and planned nuclear systems of the Russian Federation, including with respect to research and development timelines, deployment timelines, and force size, including—
 (A)deployed nuclear weapons not covered by the New START Treaty; (B)nuclear weapons in development that would not be covered by the New START Treaty; and
 (C)strategic nuclear weapons that are not deployed. (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011.
							1677.Report on operation of conventional forces of military departments under
					employment or threat of employment of nuclear weapons
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of the Air Force, the Secretary of the Army, and the Secretary of the Navy, shall submit to the congressional defense committees a report detailing the views of each such Secretary on the ability of conventional forces under the authority of that Secretary to operate effectively under employment or threat of employment of nuclear weapons by the United States, an ally of the United States, or an adversary of the United States, including with respect to—
 (1)measures taken to maximize the likelihood that such forces could continue to operate;
 (2)risks or gaps in the capabilities of such forces that would result from the employment or threat of employment of nuclear weapons; and
 (3)how the capabilities and limitations of such forces would impact decisions to continue or terminate operations.
 (b)Form of reportThe report required by subsection (a) shall be submitted in classified form but shall be accompanied by an unclassified summary appropriate for release to the public.
						1678.Report on operation of conventional forces of certain combatant commands
					under employment or threat of employment of nuclear weapons
 (a)In generalNot later than one year after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff, in coordination with the Commander of the United States European Command, the Commander of the United States Indo-Pacific Command, and the Commander of the United States Strategic Command, shall submit to the congressional defense committees a report detailing the views of the Chairman and each such Commander on the ability of conventional forces under the authority of that Commander to execute contingency plans under employment or threat of employment of nuclear weapons by the United States, an ally of the United States, or an adversary of the United States, including with respect to—
 (1)measures taken to maximize the likelihood that such forces could continue to operate;
 (2)risks or gaps in the capabilities of such forces that would result from the employment or threat of employment of nuclear weapons; and
 (3)how the capabilities and limitations of such forces would impact decisions to continue or terminate operations.
 (b)Form of reportThe report required by subsection (a) shall be submitted in classified form but shall be accompanied by an unclassified summary appropriate for release to the public.
						1679.Briefings on plan for
					future-systems-level architecture of nuclear command,
			 control, and
					communications systems
 (a)In generalNot later than February 15, 2020, and every 180 days thereafter through fiscal year 2025, the Commander of the United States Strategic Command, in coordination with the Under Secretary of Defense for Acquisition and Sustainment, shall provide to the congressional defense committees a briefing on the plan of the Department of Defense for the future-systems-level architecture of the nuclear command, control, and communications systems.
 (b)ElementsEach briefing required by subsection (a) shall address the following: (1)Near- and long-term plans and options considered as of the date of the briefing in determining the future-systems-level architecture of the nuclear command, control, and communications systems, including options to maximize resilience of such systems.
 (2)Requirements, including with respect to cybersecurity, survivability, and reliability, including levels of redundancy.
 (3)The risks and benefits of replicating the legacy architecture for such systems.
 (4)The risks and benefits of using different architectures for such systems, including using hosted payloads in space payloads.
 (5)Security considerations for such systems, including classification and requirements and plans to ensure supply chain security.
 (6)Classification options and decisions with respect to such architecture and systems to deter attacks on such systems.
 (7)Timelines and general cost estimates for long-term investments in such systems, to the extent possible at the time of the briefing.
 (8)Risks and benefits of pursuing agreements with adversaries of the United States, including potential agreements not to target nuclear command, control, and communications systems through kinetic, nonkinetic, or cyber attacks.
 (9)Required levels of civilian and military staffing within the United States Strategic Command, the Office of the Secretary of Defense, and any other relevant component of the Department of Defense to evaluate or execute such architecture, and an estimate of when such levels of staffing will be achieved.
 (10)Any other matters the Secretary considers appropriate. 1680.Sense of Congress on nuclear deterrence commitments of the United StatesIt is the sense of Congress that—
 (1)credible extended deterrence commitments make key contributions to the security of the United States, international stability, and the nonproliferation objectives of the United States;
 (2)the nuclear forces of the United States, as well as the independent nuclear forces of other members of the North Atlantic Treaty Organization (in this section referred to as NATO), continue to play a critical role in the security of the NATO alliance;
 (3)United States forward-deployed nuclear weapons and dual-capable aircraft in Europe contribute to the assurance of allies of the United States of the commitment of the United States to their security and to the deterrence and defense posture of NATO; and
 (4)nuclear-certified F–35A aircraft will provide the most advanced nuclear fighter capability in the current and future anti-access area denial environments.
						EMissile Defense Programs
					1681.National missile defense policy
 (a)PolicySubsection (a) of section 1681 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended to read as follows:
							
 (a)PolicyIt is the policy of the United States to—
 (1)maintain and improve, with funding subject to the annual authorization of appropriations and the annual appropriation of funds for National Missile Defense—
 (A)an effective, layered missile defense system capable of defending the territory of the United States against the developing and increasingly complex missile threat posed by rogue states; and
 (B)an effective regional missile defense system capable of defending the allies, partners, and deployed forces of the United States against increasingly complex missile threats; and
 (2)rely on nuclear deterrence to address more sophisticated and larger quantity near-peer intercontinental missile threats to the homeland of the United States..
 (b)Redesignation requirementNot later than the date on which the President submits to Congress the annual budget request of the President for fiscal year 2021 pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall, as the Secretary considers appropriate, redesignate all strategies, policies, programs, and systems under the jurisdiction of the Secretary to reflect that missile defense programs of the United States defend against ballistic, cruise, and hypersonic missiles in all phases of flight.
 1682.Development of space-based ballistic missile intercept layerSection 1688 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsection (d) as subsection (c).
						1683.Development of hypersonic and ballistic missile tracking space sensor
					payload
 (a)DevelopmentSection 1683 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended—
 (1)by redesignating subsections (d), (e), (f), (g), and (h), as subsections (e), (f), (g), (h), and (j), respectively; and
 (2)by inserting after subsection (c) the following new subsection (d):  (d)Hypersonic and ballistic missile tracking space sensor payload (1)DevelopmentThe Director of the Missile Defense Agency, in coordination with the Director of the Space Development Agency and the Secretary of the Air Force, as appropriate, shall—
 (A)develop a hypersonic and ballistic missile tracking space sensor payload; and
 (B)include such payload as a component of the sensor architecture developed under subsection (a).
											(2)Assignment of primary
 responsibilityNot later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary of Defense shall—
 (A)assign the Director of the Missile Defense Agency with the principal responsibility for the development and deployment of a hypersonic and ballistic tracking space sensor payload; and
 (B)submit to the congressional defense committees a certification of such assignment..
 (b)Updated planSuch section is further amended by inserting after subsection (h), as redesignated by subsection (a), the following new subsection:
							
 (i)Updated planNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary of Defense shall submit to the appropriate congressional committees an update to the plan under subsection (h), including with respect to the following:
 (1)How the Director of the Missile Defense Agency, the Director of the Defense Advanced Research Projects Agency, the Secretary of the Air Force, and the Director of the Space Development Agency, will each participate in the development of the sensor architecture under subsection (a) and the inclusion of the hypersonic and ballistic missile tracking space sensor payload as a component of such architecture pursuant to subsection (d), with respect to both prototype and operational capabilities, including how each such official will work together to avoid duplication of efforts.
 (2)How such payload will address the requirement of the United States Strategic Command for a hypersonic and ballistic missile tracking space sensing capability.
 (3)The estimated costs (in accordance with subsection (e)) to develop, acquire, and deploy, and the lifecycle costs to operate and sustain, the payload under subsection (d) and include such payload in the sensor architecture developed under subsection (a)..
 (c)Conforming amendmentSubsection (h)(1) of such section, as redesignated by subsection (a), is amended by striking with subsection (d) and inserting with subsection (e).
						1684.Modifications to required testing by Missile Defense Agency of ground-based
					midcourse defense element of ballistic missile defense
 systemSection 1689(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2631; 10 U.S.C. 2431 note) is amended—
 (1)in the matter preceding paragraph (1), by striking , when possible,; and
 (2)in paragraph (3), by inserting , including the use of threat-representative countermeasures before the period.
						1685.Iron Dome short-range rocket defense system and Israeli cooperative missile
					defense program co-development and co-production
						(a)Iron Dome Short-Range Rocket Defense
					System
 (1)Availability of fundsOf the funds authorized to be appropriated by this Act for fiscal year 2020 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $95,000,000 may be provided to the Government of Israel to procure components for the Iron Dome short-range rocket defense system through co-production of such components in the United States by industry of the United States.
							(2)Conditions
 (A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors.
 (B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition and Sustainment shall jointly submit to the appropriate congressional committees—
 (i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; and
 (ii)an assessment detailing any risks relating to the implementation of such agreement.
									(b)Israeli Cooperative Missile Defense
					Program, David's Sling Weapon System co-production
 (1)In generalSubject to paragraph (3), of the funds authorized to be appropriated for fiscal year 2020 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $50,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry.
 (2)AgreementProvision of funds specified in paragraph (1) shall be subject to the terms and conditions in the bilateral co-production agreement, including—
 (A)a one-for-one cash match is made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and
 (B)co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent.
 (3)Certification and assessmentThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees—
 (A)a certification that the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; and
 (B)an assessment detailing any risks relating to the implementation of such agreement.
								(c)Israeli Cooperative Missile Defense
					Program, Arrow 3 Upper Tier Interceptor Program
			 Co-Production
 (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2020 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $55,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry.
 (2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that—
 (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement for the Arrow 3 Upper Tier Interceptor Program;
 (B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);
 (C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds—
 (i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production;
 (ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;
 (iii)technical milestones for co-production of parts and components and procurement;
 (iv)a joint affordability working group to consider cost reduction initiatives; and
 (v)joint approval processes for third-party sales; and
 (D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent.
 (d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (2) of subsection (c), the Under Secretary may submit—
 (1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or
 (2)separate certifications for each respective system.
 (e)TimingThe Under Secretary shall submit to the congressional defense committees the certification and assessment under subsection (b)(3) and the certification under subsection (c)(2) by not later than 30 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel.
						(f)Appropriate congressional committees
 definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional defense committees.
 (2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							1686.Limitation on availability of funds for lower tier air and missile defense
					sensor
 (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Army for the lower tier air and missile defense sensor, not more than 75 percent may be obligated or expended until the Secretary of the Army submits the report under subsection (b).
 (b)ReportThe Secretary of the Army shall submit to the congressional defense committees a report on the test and demonstration of lower tier air and missile defense sensors that occurred during the third quarter of fiscal year 2019. Such report shall include the following:
 (1)An explanation of how the test and demonstration was conducted and what the test and demonstration set out to achieve, including—
 (A)an explanation of the performance specifications used; and (B)a description of the emulated threats used in the test and demonstration and how such threats compare to emerging regional air and missile threats.
 (2)An explanation of the capability of the sensor system that the Secretary determined to be the winner of the test and demonstration, including with respect to—
 (A)the capability of such sensor system against key threats and requirements, including whether such sensor system will be delivered with full 360-degree coverage and the ability of such sensor system to detect, track, and surveil targets;
 (B)the estimated procurement and life-cycle costs of operating such sensor system; and
 (C)the cost, timeline, and approach that will be used to integrate the lower tier air and missile defense sensor with other sensors using the Integrated Air and Missile Defense Battle Command System.
 (3)An explanation of whether future performance improvements to the lower tier air and missile defense sensor are conditional on intellectual property and how such improvements will be made if the United States does not own such intellectual property.
							1687.Plan for the redesigned kill vehicle replacement
 (a)Sense of CongressIt is the sense of Congress that— (1)the decision by the Department of Defense to terminate the redesigned kill vehicle contract on August 22, 2019, due to technological problems encountered during development will result in a delay to the fielding of an additional 20 ground-based interceptors at Fort Greely, Alaska, which had been planned to be emplaced by the end of calendar year 2023;
 (2)to ensure that the future next-generation improved homeland defense interceptor program will deliver the required capability, have rigorous technical and acquisition oversight, and maintain schedule milestones, thereby mitigating the risk of similar issues as experienced with the redesigned kill vehicle, the acquisition strategy for such program should be reviewed and jointly approved by both the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Acquisition and Sustainment, with input by stakeholders across the Department of Defense prior to proceeding with development efforts and awarding a contract; and
 (3)the Department, including the Missile Defense Agency, should uphold fly before you buy principles in such new acquisition strategy to ensure the overall system and components have been rigorously flight-tested prior to making procurement decisions.
 (b)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Missile Defense Agency for the next-generation improved homeland defense interceptor, not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense submits the report under subsection (c).
 (c)ReportThe Secretary of Defense shall submit to the congressional defense committees a report on the next-generation improved homeland defense interceptor program to replace the redesigned kill vehicle. The report shall include the following:
 (1)Updated threat assessments by the intelligence community informing system threshold and objective requirements.
 (2)Updated requirements to address current and emerging threats. (3)Technical, programmatic, and cost analyses conducted on courses of action and alternatives to meet capability requirements, including—
 (A)an independent cost estimate for each course of action considered; and (B)an evaluation of the technical readiness level of the overall system and the components for each course of action considered.
 (4)Options considered to address reliability efforts of the current fleet, understanding known deficiencies, and the impact of not addressing such efforts and deficiencies until the delivery of the next-generation improved homeland defense interceptors.
 (5)An obsolescence, refurbishment, and sustainment plan for all ground-based interceptor silos, including any impacts to the construction, delivery, and sustainment of missile field 4 located at Fort Greely, Alaska, taking into account the delay to emplacing additional interceptors.
 (6)Possible opportunities as a result of the impacts described in paragraph (4) for improvements to missile fields located at Fort Greely other than missile field 4, including additional infrastructure or components required, and estimated schedules and costs for such opportunities.
 (7)A determination of the appropriate fleet mix of ground-based interceptor kill vehicles and boosters to maximize overall system effectiveness and increase capacity and capability, including the costs and benefits of continued inclusion of capability enhancement II block 1 interceptors after the fielding of the next-generation improved homeland defense interceptor.
							1688.Organization, authorities, and billets of the Missile Defense
					Agency
						(a)Independent study
 (1)AssessmentIn accordance with paragraph (2), the Secretary of Defense shall seek to enter into a contract with a federally funded research and development center to conduct a study assessing—
 (A)the organization of the Missile Defense Agency under the Under Secretary of Defense for Research and Engineering pursuant to section 205(b) of title 10, United States Code;
 (B)alternative ways to organize the Agency under other officials of the Department of Defense, including the Under Secretary for Acquisition and Sustainment and any other official of the Department the federally funded research and development center determines appropriate; and
 (C)transitioning the Agency to the standard acquisition process pursuant to Department of Defense Instruction 5000, including both the risks and benefits of making such a transition.
 (2)Scope of studyBefore entering into the contract with a federally funded research and development center to conduct the study under paragraph (1), the Secretary shall provide to the congressional defense committees an update on the scope of such study.
 (3)Submission to DODNot later than 180 days after the date of the enactment of this Act, the federally funded research and development center shall submit to the Secretary the study conducted under paragraph (1).
 (4)Submission to CongressNot later than 30 days after the date on which the federally funded research and development center submits to the Secretary the study under paragraph (1), the Secretary shall submit to the congressional defense committees the study, without change.
							(b)Notification on changes to non-standard acquisition processes and
					responsibilities
 (1)RequirementsThe Secretary may not make any changes to the missile defense non-standard acquisition processes and responsibilities described in paragraph (2) until the Secretary, without delegation—
 (A)has consulted with the Under Secretary of Defense for Research and Engineering, the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Policy, the secretaries of the military departments, the Chairman of the Joint Chiefs of Staff, the Commander of United States Strategic Command, the Commander of United States Northern Command, and the Director of the Missile Defense Agency;
 (B)certifies to the congressional defense committees that the Secretary has coordinated the changes with and received the views of the individuals referred to in subparagraph (A);
 (C)submits to the congressional defense committees a report describing the changes, the rationale for the changes, and the views of the individuals referred to in subparagraph (A) with respect to such changes; and
 (D)a period of 120 days has elapsed following the date on which the Secretary submits such report.
 (2)Non-standard acquisition processes and responsibilities describedThe non-standard acquisition processes and responsibilities described in this paragraph are such processes and responsibilities described in—
 (A)the memorandum of the Secretary of Defense titled Missile Defense Program Direction signed on January 2, 2002;
 (B)Department of Defense Directive 5134.09, as in effect on the date of the enactment of this Act; and
 (C)United States Strategic Command Instruction 583–3. (c)Limitation on certain transfers of billetsDuring fiscal year 2020, the Secretary of Defense may not transfer civilian or military billets from the Missile Defense Agency to any element of the Department under the Under Secretary of Defense for Research and Engineering until, for each such transfer—
 (1)the Secretary notifies the congressional defense committees of such proposed transfer; and
 (2)a period of 90 days has elapsed following the date of such notification.
							1689.Annual assessment of ballistic missile defense system
 (a)Annual assessmentAs part of the annual report of the Director of Operational Test and Evaluation submitted to Congress under section 139 of title 10, United States Code, the Director shall include an assessment of the ballistic missile defense system and all of the elements of the system that have been fielded or are planned, as of the date of the assessment, including—
 (1)the operational effectiveness, suitability, and survivability of the ballistic missile defense system and the elements of the system that have been fielded or tested; and
 (2)the adequacy and sufficiency of the test program of such system as of the date of the assessment, including with respect to the operational realism of the tests.
 (b)FormEach assessment under subsection (a) may be submitted in unclassified form, and may include a classified annex.
						1690.Command and control, battle management, and communications program
 (a)Limitation on saleThe Director of the Missile Defense Agency may not release the command and control, battle management, and communications program for export until the date on which the Director submits the report under subsection (b).
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing the following:
 (1)An explanation of the rationale of the Director for considering to export the command and control, battle management, and communications program (or any variants thereof) in light of the critical role of the program in the strategic national defense of the United States and the allies of the United States against ballistic missile attack.
 (2)The findings of the market research and analysis conducted by the Director regarding exportable command and control solutions for ballistic missile defense, including such solutions that are internationally available.
							1691.Missile defense interceptor site in contiguous United States
 (a)ReportNot later than January 31, 2020, the Secretary of Defense shall submit to the congressional defense committees a report on the designation made on June 26, 2019, of a preferred potential future missile field site in the contiguous United States from the sites evaluated pursuant to section 227 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1678). The report shall address the following:
 (1)The environmental impact statement prepared pursuant to such section 227.
 (2)The strategic and operational effectiveness of the site, including with respect to the location that is the most advantageous site in providing coverage to the entire contiguous United States, including having the capability to provide shoot-assess-shoot coverage to the entire contiguous United States.
 (3)Construction remediation efforts and impacts to the existing environment at the site.
 (4)The existing infrastructure at the site.
 (5)The costs to construct, equip, and operate the site.
 (b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Rule of constructionNothing in this section may be construed—
 (1)as requiring the Secretary of Defense to begin a military construction project relating to the missile defense site in the contiguous United States; or
 (2)as a statement that there is any current military requirement for such a site.
 (d)Conforming repealSection 1681 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1776) is repealed.
						1692.Independent study on impacts of missile defense development and
					deployment
 (a)StudyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center to conduct a study on the impacts of the development and deployment of homeland missile defenses of the United States on the security of the United States as a whole.
 (b)Matters includedThe study under subsection (a) shall— (1)consider whether security benefits obtained by the deployment of homeland missile defenses of the United States are undermined or counterbalanced by adverse reactions of potential adversaries, including both rogue states and near-peer adversaries; and
 (2)consider the effectiveness of the homeland missile defense efforts of the United States to deter the development of ballistic missiles, in particular by both rogue states and near-peer adversaries.
 (c)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the study under subsection (a), without change.
 (d)FormThe study shall be submitted under subsection (c) in unclassified form, but may include a classified annex.
 1693.Report and briefing on multi-volume kill capabilityNot later than 120 days after the date of the enactment of this Act, the Under Secretary of Defense for Research and Engineering, in coordination with the Director of the Missile Defense Agency, the Under Secretary of Defense for Acquisition and Sustainment, and the Director of Cost Assessment and Program Evaluation, shall submit to the congressional defense committees a report, and shall provide to such committees a briefing, on an assessment of potential roles for a multi-volume kill capability in a future architecture of the ballistic missile defense system. Such report and briefing shall include the following:
 (1)An assessment of the current technology readiness level of necessary components and the technology readiness levels needed for an operational system.
 (2)An assessment of the costs and a comprehensive development and testing schedule to deploy a multi-volume kill capability.
 (3)A concept of operations with respect to how a multi-volume kill capability could be employed and how such a capability compares to single-kill ground-based midcourse defense system interceptors.
						FOther matters
					1694.Extension of authorization for protection of certain facilities and assets
					from unmanned aircraft
 (a)In generalSubsection (i) of section 130i of title 10, United States Code, is amended by striking 2020 both places it appears and inserting 2023.
 (b)Technical correctionsSuch section is amended— (1)in subsection (i)(1), as amended by subsection (a), by striking of subsection (j)(3) and inserting of subsection (j)(3)(C); and
 (2)in subsection (j)(6), by striking in and all that follows through the period at the end and inserting in section 44801 of title 49.
							1695.Repeal of requirement for commission on electromagnetic pulse attacks and
 similar eventsSection 1691 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1786) is repealed.
 1696.Repeal of review requirement for ammonium perchlorate reportSection 1694 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1792) is amended by striking subsection (d).
					1697.Transferability of conventional prompt global strike weapon system
					technologies to surface-launched platforms
 (a)Surface-launched technologiesThe Secretary of the Navy shall ensure that the technologies developed for the conventional prompt global strike weapon system are transferrable to a surface-launched platform.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the programmatic changes required to integrate the conventional prompt global strike weapon system into current or future surface combatant ships.
						1698.Prohibition on availability of funds for certain offensive ground-launched
					ballistic or cruise missile systems
 (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Defense may be obligated or expended for the procurement or deployment of an offensive ground-launched ballistic or cruise missile system with a range between 500 and 5,500 kilometers.
 (b)ReportNot later than January 31, 2020, the Secretary of Defense shall submit to the congressional defense committees a report, and provide a briefing, that includes the following:
 (1)An evaluation of the capabilities required to execute contingency plans in the areas of responsibility of the United States European Command and the United States Indo-Pacific Command using offensive ground-launched missile systems of ranges in excess of 500 kilometers.
 (2)An evaluation of what types of systems (including the range and flight profile of such systems), if any, could be used to meet the required capabilities identified under paragraph (1).
 (3)The results of an analysis of alternatives conducted by the Chairman of the Joint Chiefs of Staff and the Director of Cost Assessment and Program Evaluation that considers—
 (A)conventional missile systems, including ground-, sea-, and air-launched missiles, that could be deployed to meet the required capabilities identified under paragraph (1);
 (B)the cost, schedule, and feasibility of tailored acquisition strategies for each such system considered;
 (C)simulations and games that were performed to inform the analysis of alternatives;
 (D)benefits and risks of such different types of systems, including operational considerations in contested environments; and
 (E)any other operational or programmatic considerations determined relevant by the Chairman or the Director.
 (4)Options for basing any such missile system in, or deploying any such missile system to, Europe or the Indo-Pacific region, including any agreements required for such options and potential timelines to implement such options.
 (5)A list of any governments of a foreign country consulted about such possible deployments, and a summary of the reaction of each such government.
 (6)A discussion of whether deploying such missile systems on the territory of a NATO ally would require a consensus decision by NATO.
 (c)FormThe report under subsection (b) shall be submitted in unclassified form, but may contain a classified annex.
						1699.Hard and deeply buried targets
						(a)Briefing required
 (1)In generalNot later than December 1, 2019, the Chairman of the Joint Chiefs of Staff shall, in consultation with the Commander of the United States Strategic Command, provide to the congressional defense committees a classified briefing on hard and deeply buried targets.
 (2)ElementsThe briefing required by paragraph (1) shall include the following: (A)An estimate of the total number of high-value hard and deeply buried targets associated with United States military operations plans.
 (B)A description of the contents, functions, and hardening characteristics of the targets described in subparagraph (A), as well as their level of protection by anti-access and area denial capabilities.
 (C)An assessment of the current ability of, and requirement, cost, and implications for deterrence and strategic stability for, the United States to hold such targets at risk using existing conventional and nuclear capabilities.
 (D)An assessment of the potential ability of, and requirement, cost, and implications for deterrence and strategic stability for, the United States to hold such targets at risk using projected conventional and nuclear capabilities as of 2030.
 (b)Plan requiredNot later than February 15, 2020, the Secretary of Defense shall develop a plan detailing the requirement, cost, and implications for deterrence and strategic stability for the United States to possess by 2025 the capabilities to pose a credible threat against targets described in the briefing required by subsection (a).
						XVIIReports and Other MattersSubtitle
						A—Studies and ReportsSec. 1701. Modification of annual reporting requirements on defense
						manpower.Sec. 1702. Termination of requirement for submittal to Congress of certain
						recurring reports.Sec. 1703. Modification of annual report on civilian casualties in
						connection with United States military operations.Sec. 1704. Extension of requirement for briefings on the national
						biodefense strategy.Sec. 1705. Authorization of appropriations for title III of the Defense
						Production Act of 1950.Sec. 1706. Report on the Department of Defense plan for mass-casualty
						disaster response operations in the Arctic.Sec. 1707. Transmittal to Congress of requests for assistance from other
						departments of the Federal Government that are
			 approved by the Department of
						Defense.Sec. 1708. Report and briefing on implementation of national defense
						strategy.Sec. 1709. Actions to increase analytic support.Sec. 1710. Inclusion of certain individuals investigated by Inspectors
						General in the semiannual report.Sec. 1711. Annual report on Joint Military Information Support Operations
						Web Operations Center.Sec. 1712. Mobility capability requirements study.Sec. 1713. Assessment of special operations force structure.Sec. 1714. Army aviation strategic plan and modernization
						roadmap.Sec. 1715. Report on ground-based long-range artillery to counter land and
						maritime threats.Sec. 1716. Independent review of transportation working-capital
						fund.Sec. 1717. Geographic command risk assessment of proposed use of certain
						aircraft capabilities.Sec. 1718. Report on backlog of personnel security clearance
						adjudications.Sec. 1719. Report regarding outstanding Government Accountability Office
						recommendations.Sec. 1720. Report on National Guard and United States Northern Command
						capacity to meet homeland defense and security
			 incidents.Sec. 1721. Assessment of standards, processes, procedures, and policy
						relating to civilian casualties.Sec. 1722. Report on transfers of equipment to prohibited
						entities.Sec. 1723. Annual report on strikes undertaken by the United States against
						terrorist targets outside areas of active
			 hostilities.Sec. 1724. Review and assessment of mitigation of military helicopter
						noise.Subtitle
						B—Other MattersSec. 1731. Technical, conforming, and clerical amendments.Sec. 1732. Establishment of lead Inspector General for an overseas
						contingency operation based on Secretary of Defense
						notification.Sec. 1733. Clarification of authority of Inspectors General for overseas
						contingency operations.Sec. 1734. Employment status of annuitants for Inspectors General for
						overseas contingency operations.Sec. 1735. Extension of National Security Commission on Artificial
						Intelligence.Sec. 1736. Exemption from calculation of monthly income, for purposes of
						bankruptcy laws, of certain payments from the
			 Department of Veterans Affairs
						and the Department of Defense.Sec. 1737. Extension of postage stamp for breast cancer
						research.Sec. 1738. National Commission on Military Aviation Safety.Sec. 1739. Guarantee of residency for spouses of members of the uniformed
						services.Sec. 1740. Electromagnetic pulses and geomagnetic disturbances.Sec. 1741. Improvements to Manufacturing USA Program.Sec. 1742. Regional innovation program.Sec. 1743. Aviation workforce development.Sec. 1744. Oversight of Department of Defense execute orders.Sec. 1745. Processes and procedures for notifications regarding special
						operations forces.Sec. 1746. Securing American science and technology.Sec. 1747. Standardized policy guidance for calculating aircraft operation
						and sustainment costs.Sec. 1748. Special Federal Aviation Regulation Working Group.Sec. 1749. Prohibition on names related to the Confederacy.Sec. 1750. Support for National Maritime Heritage Grants
						program.Sec. 1751. Support for world language advancement and
						readiness.Sec. 1752. Designation of Department of Defense strategic Arctic
						ports.Sec. 1753. Independent studies regarding potential cost savings with
						respect to the nuclear security enterprise and
			 force structure .Sec. 1754. Comprehensive Department of Defense policy on collective
						self-defense.Sec. 1755. Policy regarding the transition of data and applications to the
						cloud.Sec. 1756. Integrated public alert and warning system.Sec. 1757. Improving quality of information in background investigation
						request packages.Sec. 1758. Parole in place for members of the Armed Forces and certain
						military dependents.Sec. 1759. Report on reducing the backlog in legally required historical
						declassification obligations of the Department of
			 Defense.Sec. 1760. Military type certification for light attack experimentation
						aircraft.
				AStudies and Reports
					1701.Modification of annual reporting requirements on defense manpower
 (a)Conversion of annual requirements report into annual profile reportSection 115a of title 10, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking the first two sentences and inserting the following new sentence: Not later than April 1 each year, the Secretary of Defense shall submit to Congress a defense manpower profile report.;
 (B)in paragraph (1), by adding and at the end; (C)in paragraph (2), by striking ; and and inserting a period; and
 (D)by striking paragraph (3); (2)in subsection (b)—
 (A)by striking (1); and (B)by striking paragraphs (2) and (3); and
 (3)in subsection (c), by striking the following: and all that follows and inserting the manpower required for support and overhead functions within the armed forces and the Department of Defense..
							(b)Conversion of certain current report elements into separate, modified
 reportsSuch section is further amended— (1)in subsection (d), by striking The Secretary shall also include in each such report and inserting Not later than April 1 each year, the Secretary shall submit to Congress a report that sets forth; and
 (2)in subsection (e)(1), by striking In each such report, the Secretary shall also include and inserting Not later than April 1 each year, the Secretary shall submit to Congress a report that sets forth;
 (3)in subsection (f)— (A)in the matter preceding paragraph (1), by striking The Secretary shall also include in each such report and inserting Not later than June 1 each year, the Secretary shall submit to Congress a report that sets forth; and
 (B)in paragraph (1), by striking and estimates of such numbers for the current fiscal year and subsequent fiscal years;
 (4)in subsection (g)— (A)in the matter preceding paragraph (1), by striking In each report submitted under subsection (a), the Secretary shall also include a detailed discussion and inserting Not later than September 1 each year, the Secretary shall submit to Congress a report that sets forth a detailed discussion, current as of the preceding fiscal year,; and
 (B)by striking the year each place it appears and inserting the fiscal year; and
 (5)in subsection (h), by striking In each such report, the Secretary shall include a separate report and inserting Not later than April 1 each year, the Secretary shall submit to Congress a report.
							(c)Conforming and clerical amendments
 (1)Heading amendmentThe heading of such section is amended to read as follows:  115a.Annual defense manpower profile report and related reports. (2)Clerical amendmentThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 115a and inserting the following new item:
								115a.
						Annual defense manpower profile report and related
							reports..
							1702.Termination of requirement for submittal to Congress of certain recurring
					reports
 (a)TerminationEffective on December 30, 2021, each report described in subsection (b) that is still required to be submitted to Congress as of such effective date shall no longer be required to be submitted to Congress.
 (b)Covered reportsA report described in this subsection is any of the following: (1)The report required by section 1696(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).
 (2)The report required by section 1071(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
 (3)The report required by section 1788a(d) of title 10, United States Code, as added by section 555 of such Act.
 (4)The report required under section 709(g) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1071 note).
 (5)The report required by section 1292(a)(2) of such Act (22 U.S.C. 2751 note).
 (6)The quarterly report required by section 1236(c) of such Act. (7)The annual certification required by section 1666 of such Act (10 U.S.C. 2431 note).
 (8)The updates required under paragraph (3) of subsection (a) of section 1694 of such Act to the report required under paragraph (1) of such subsection.
 (9)The notifications required by section 1695 of such Act. (10)The report required under section 522(g) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).
							(c)Conforming repeal
 (1)In generalSection 1788a of title 10, United States Code, is amended by striking subsection (d).
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on December 30, 2021.
							(d)Requirement for preparation of certain reports to Congress by civilian
					employees of the Federal Government and members of the
			 Armed Forces
 (1)RequirementExcept as expressly otherwise provided in the provision of law requiring such report, any report submitted to Congress pursuant to a provision of a national defense authorization Act that is enacted on or after the date that is three years after the date of the enactment of this Act shall be written by civilian employees of the Federal Government, members of the Armed Forces, or both, and not by contractor employees of the Federal Government.
 (2)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on the actions to be taken to ensure compliance with the requirement in paragraph (1), including on any impediments to compliance with the requirement.
							1703.Modification of annual report on civilian casualties in connection with
					United States military operations
 (a)In generalSection 1057 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as amended by section 1062 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended—
 (1)in subsection (b)— (A)by redesignating paragraphs (5) and (6) as paragraphs (8) and (9), respectively; and
 (B)by striking paragraphs (3) and (4) and inserting the following new paragraphs:
									
 (3)A description of the process by which the Department of Defense investigates allegations of civilian casualties resulting from United States military operations, including how the Department incorporates information from interviews with witnesses, civilian survivors of United States operations, and public reports or other nongovernmental sources.
 (4)A description of— (A)steps taken by the Department to mitigate harm to civilians in conducting such operations; and
 (B)in the case of harm caused by such an operation to a civilian, any ex gratia payment or other assistance provided to the civilian or the family of the civilian.
 (5)A description of any allegations of civilian casualties made by public or non-governmental sources formally investigated by the Department of Defense.
 (6)A description of the general reasons for any discrepancies between the assessments of the United States and reporting from nongovernmental organizations regarding non-combatant deaths resulting from strikes and operations undertaken by the United States.
 (7)The definitions of combatant and non-combatant used in the preparation of the report, which shall be consistent with the laws of armed conflict.; and
 (2)in subsection (e), by striking five years and inserting seven years.
 (b)ClassificationThe Law Revision Counsel is directed to place such section 1057 in a note following section 113 of title 10, United States Code.
						1704.Extension of requirement for briefings
 on the national biodefense strategySection 1086(d) of the National Defense Authorization Act for Fiscal year 2017 (Public Law 114–328; 130 Stat. 2423; 6 U.S.C. 104(d)) is amended by striking March 1, 2019 and inserting March 1, 2025.
					1705.Authorization of appropriations for title III of the Defense Production Act
					of 1950
 (a)In generalSection 711 of the Defense Production Act of 1950 (50 U.S.C. 4561) is amended by adding at the end the following: In addition to the appropriations authorized by the previous sentence, there is authorized to be appropriated $117,000,000 for each of fiscal years 2020 through 2024 to carry out title III..
 (b)Annual briefing requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of Defense, or the designee of the Secretary, shall brief the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on activities undertaken in the preceding year with respect to title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.).
						1706.Report on the Department of Defense plan for mass-casualty disaster response
					operations in the Arctic
 (a)Sense of CongressIt is the sense of Congress that— (1)the Department of Defense may be called upon to support the Coast Guard and other agencies of the Department of Homeland Security in responding to any mass-casualty disaster response operations in the Arctic;
 (2)coordination between the Department of Defense and the Coast Guard might be necessary for responding to a mass-casualty event in the Arctic; and
 (3)prior planning for Arctic mass-casualty disaster response operations will bolster the response of the Federal Government to a mass-casualty disaster in the Arctic environment.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of Homeland Security, submit to the appropriate committees of Congress a report on the plan of the Department of Defense for assisting mass-casualty disaster response operations in the Arctic.
 (c)ElementsThe report required by subsection (b) shall include the following: (1)A description of the assets that could be made available to support other agencies and departments of the Federal Government for mass-casualty disaster response operations in the Arctic.
 (2)A description and assessment of the command, control, and coordination relationships that would be useful to integrate rescue forces for such operations from multiple agencies and departments of the Federal Government.
 (3)A description and assessment of the communications assets that could be made available in support of other agencies and departments of the Federal Government for communication and coordination in such operations.
 (4)A description of any cooperative arrangements with Canada and other regional partners in providing rescue assets and infrastructure in connection with such operations.
 (5)A description of available medical infrastructure and assets that could be made available in support of other agencies and departments of the Federal Government for aeromedical evacuation in connection with such operations.
 (6)A description of available shelter locations that could be made available in support of other agencies and departments of the Federal Government for use in connection with such operations, including the number of people that can be sheltered per location.
 (7)An assessment of logistical challenges that evacuations from the Arctic in connection with such operations entail, including potential rotary and fixed-wing aircraft trans-load locations and onward movement requirements.
 (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.
							1707.Transmittal to Congress of requests for assistance from other departments of
					the Federal Government that are approved by the Department
			 of Defense
 (a)Requests following approvalNot later than seven calendar days after the Department of Defense approves a Request for Assistance from the Department of Homeland Security or the Department of Health and Human Services, the Secretary of Defense shall electronically transmit to the Committees on Armed Services of the Senate and the House of Representatives a copy of such Request for Assistance.
 (b)Official responses to approved requestsAt the same time the Secretary of Defense submits to the Secretary of Homeland Security or the Secretary of Health and Human Services an official response of the Department of Defense approving a Request for Assistance from the Department of Homeland Security or the Department of Health and Human Services, as applicable, the Secretary of Defense shall electronically transmit to the Committees on Armed Services of the Senate and the House of Representatives a copy of such official response.
						1708.Report and briefing on implementation of national defense strategy
 (a)Report and briefingIn addition to the assessment required under section 113(g)(1)(F) of title 10, United States Code, by not later than April 30, 2020, the Secretary of Defense shall submit to the congressional defense committees a report, and provide an accompanying briefing, on the implementation of the national defense strategy required under section 113(g) of title 10, United States Code. Such report and briefing shall include each of the following:
 (1)An explanation of the joint operational concepts to deter and, if necessary, to defeat strategic competitors, including—
 (A)an evaluation of the risks associated with the employment of such joint operational concepts;
 (B)the ways of adapting innovative joint operational concepts to strategically significant scenarios;
 (C)the ways that such joint operational concepts address operational challenges to achieve advantages against strategic competitors in the nuclear, space, and cyber domains; and
 (D)the employment of the force in peacetime to dissuade strategic competitors from conducting malign activities below the threshold of open warfare, including an evaluation of the use of Dynamic Force Employment and the Global Operating Model.
 (2)The force posture changes and the United States defense investments required to implement the national defense strategy.
 (3)Adjustments to research and development projects and programs of record, including any additions, deletions, or modifications intended to align force management, including Joint Force development and design, required to implement the national defense strategy.
 (4)An assessment of the personnel and organizational changes required to implement the national defense strategy.
 (5)The resources and defense investments necessary to support the operational concepts and their implementation.
							(b)Independent studies
							(1)Studies required
 (A)In generalThe Secretary of Defense shall provide for the performance of two independent studies on the development of joint operational concepts within the Department of Defense in accordance with this subsection.
 (B)Submittal to congressNot later than October 1, 2020, the Secretary shall submit to the congressional defense committees the results of each study required under subparagraph (A).
 (C)FormEach study required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.
 (2)Entities to perform studiesThe Secretary shall provide for the studies under paragraph (1) to be performed as follows:
 (A)One study shall be performed by a federally funded research and development center.
 (B)One study shall be performed by an independent, non-governmental institute, which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and which is exempt from taxation under section 501(a) of such Code, and which has recognized credentials and expertise in national security and military affairs.
								(3)Performance of studies
 (A)Independent performanceThe Secretary shall require the studies required under this subsection to be conducted independently of one another.
 (B)Matters to be consideredIn performing a study under this subsection, the organization performing the study shall consider the following matters:
 (i)An assessment of the Department of Defense Capstone Concept of Joint Operations process to define, develop, and improve joint operational concepts.
 (ii)An evaluation of how the Department is validating new joint operational concepts through experimentation and military exercises.
 (iii)The effectiveness of joint operational concepts to accomplish the objective of deterring and defeating strategic competitors, including an evaluation of the risks associated with each joint operational concept.
 (iv)The ability of joint operational concepts to promote or to effectuate strategic objectives, defense policies, and budgetary priorities.
 (v)Recommendations to alter or improve joint operational concepts. (vi)Such other matters as the Secretary of Defense determines to be appropriate.
									1709.Actions to increase analytic support
 (a)In generalThe Secretary of Defense shall direct the Under Secretary of Defense for Policy, the Director of the Joint Staff, and the Director of Cost Assessment and Program Evaluation, in consultation with the Secretary of each of the military services, to jointly develop and implement a plan to strengthen the analytic capabilities, expertise, and processes necessary to implement the national defense strategy, as required under section 113(g) of title 10, United States Code.
 (b)ElementsThe plan under subsection (a) shall include— (1)an assessment of the decision support capability of the Department of Defense to support decision-making, specifically the analytic expertise available to inform senior leader decisions that link national defense strategy objectives with approaches to competing effectively across the full spectrum of engagement against strategic competitors;
 (2)an analytic approach to force structure development, including an assessment of the major elements, products, and milestones of the force planning process of the Department;
 (3)the conclusions and recommendations of the Defense Planning and Analysis Community initiative;
 (4)the progress of the Department in implementing the recommendations of the Comptroller General of the United States set forth in Government Accountability Office Report (GAO-19-40C);
 (5)the progress of the Under Secretary, the Chairman of the Joint Chiefs of Staff, and the Director of Cost Assessment and Program Evaluation in implementing paragraph (5) of section 134(b) of title 10, United States Code, as added by section 902(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232); and
 (6)such other matters as the Secretary of Defense determines to be appropriate.
 (c)Briefing requiredNot later than March 1, 2020, the Secretary of Defense shall provide to the congressional defense committees a briefing on the plan under subsection (a).
						1710.Inclusion of certain individuals investigated by Inspectors General in the
 semiannual reportSection 5(a)(19) of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is amended by inserting the name of the senior government official (as defined by the department or agency) if already made public by the Office, and after including.
					1711.Annual report on Joint Military Information Support Operations Web
					Operations Center
 (a)In generalNot later than March 1 of 2020, and each subsequent year until the termination date specified in subsection (c), the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Commander of United States Special Operations Command shall jointly submit to the congressional defense committees a report on the activities of the Joint Military Information Support Operations Web Operations Center (hereinafter referred to as the JMWC) during the most recently concluded fiscal year.
 (b)ElementsThe report required by subsection (a) shall include each of the following, for the fiscal year covered by the report:
 (1)Definitions of initial operating capability and full operational capability as such terms relate to the JMWC.
 (2)A detailed description of all activities conducted or planned to be conducted toward achieving initial operating capability and full operational capability of the JMWC.
 (3)A list of all associated funding requested for each program element for achieving initial operating capability and full operational capability.
 (4)A detailed description of validated doctrine, organization, training, materiel, leadership and education, personnel, facilities, and policy requirements relating to establishment and operation of the JMWC.
 (5)A description of current JMWC capabilities, including information technology infrastructure and contractual arrangements.
 (6)A list of all physical locations hosting JMWC capabilities. (7)The number of military, contractor, and civilian personnel associated with the JMWC and any affiliated agency, service, or other Department of Defense entity.
 (8)A description of the JMWC personnel organizational structure. (9)An identification of inherently governmental functions relating to administration of the JMWC and execution of Military Information Support Operations (hereinafter referred to as MISO) programs enabled by the JMWC.
 (10)A detailed description of frameworks, metrics, and capabilities to measure the effectiveness of MISO programs enabled by the JMWC.
 (11)A list of all associated funding requested by program element from each of the geographic combatant commanders for MISO programs enabled by the JMWC and a description of such MISO activities.
 (12)An assessment of the effectiveness of MISO programs enabled by the JMWC.
 (13)A description of efforts and activities conducted to share best practices and leverage lessons learned across the Department of Defense relating to MISO programs enabled by the JMWC, as well as a description of such best practices and lessons learned.
 (14)An identification of liaisons and detailees to the JMWC from agencies and elements of the Department of Defense and other elements of the Federal Government.
 (15)Activities and efforts conducted to synchronize and deconflict MISO programs within the Department of Defense and with interagency and international partners related to strategic communications, as appropriate.
 (16)Such other information as the Assistant Secretary and the Commander determine appropriate.
 (c)TerminationThe requirement to submit a report under this section shall terminate on January 1, 2025.
						1712.Mobility capability requirements study
 (a)In generalThe Commander of the United States Transportation Command, in coordination with the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the commanders of the combatant commands, shall conduct a study of the end-to-end, full-spectrum mobility requirements to fulfill the national defense strategy required by section 113(g) of title 10, United States Code, for 2018. Such study shall be completed not later than January 1, 2021.
 (b)Elements of studyThe study required under subsection (a) shall include each of the following:
 (1)An assessment of the ability of the programmed airlift aircraft, tanker aircraft, sealift ships, and key mobility enablers to meet the integrated mobility requirements in expected strategic environments, as defined by the guidance in such national defense strategy.
 (2)An identification, quantification, and description of the associated risk-to-mission (as defined by Chairman of the Joint Chiefs of Staff Manual 3105.01, Joint Risk Analysis) required to fulfill such strategy, including—
 (A)as assessment of risk-to-mission associated with achieving strategic and operational objectives using the programmed airlift aircraft, tanker aircraft, sealift ships, and key mobility enablers; and
 (B)a description of the combinations of airlift aircraft, tanker aircraft, sealift ships, and key mobility enabler requirements and capabilities that provide low, moderate, significant, and high levels of risk-to-mission to fulfill such strategy.
 (3)An identification of any mobility capability gaps, shortfalls, overlaps, or excesses, including—
 (A)an assessment of associated risks with respect to the ability to conduct operations; and
 (B)recommended mitigation strategies where possible. (4)The articulation of all key assumptions and decisions made and excursions examined in conducting the study with respect to—
 (A)risk; (B)programmed forces and infrastructure;
 (C)the availability of commercial airlift and commercial United States sealift capabilities and resources, when applicable;
 (D)aircraft usage rates, aircraft mission availability rates, aircraft mission capability rates, aircrew ratios, aircrew production, and aircrew readiness rates;
 (E)readiness, crewing, and activation rates for sealift ships; (F)prepositioning, forward stationing, seabasing, engineering, and infrastructure;
 (G)demand signals used to represent missions described in the national defense strategy for 2018, in competition and wartime;
 (H)concurrency and global integration of demand signals; (I)integrated global presence and basing strategy;
 (J)host nation or third-country support; (K)adversary actions to degrade and disrupt United States mobility operations;
 (L)adversary actions that threaten freedom of navigation on international waterways, including attacks on foreign ships and crews;
 (M)aircraft being used for training or undergoing depot maintenance or modernization or ships undergoing depot maintenance;
 (N)mobility enabling forces availability, readiness, and use; (O)logistics concept of operations, including any support concepts, methods, combat support forces, and combat service support forces, that are required to enable the projection and enduring support to forces both deployed and in combat for each analytic scenario;
 (P)anticipated attrition rates for the assessed force structure; and (Q)such other matters as the Commander determines appropriate.
 (5)Such other elements as the Commander determines appropriate. (c)Reports and briefings (1)Interim report and briefingNot later than June 1, 2020, the Commander of the United States Transportation Command, in coordination with the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the commanders of the combatant commands, shall—
 (A)submit to the congressional defense committees an interim report on the study; and
 (B)provide to such committees a briefing on the report. (2)Final report and briefingNot later than January 1, 2021, the Commander of the United States Transportation Command, in coordination with the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, and the commanders of the combatant commands, shall—
 (A)submit to the congressional defense committees a final report on the study; and
 (B)provide to such committees a briefing on the report.
 (3)Form of reportsThe reports required by paragraphs (1) and (2) shall be submitted in unclassified form, but may include a classified annex.
 (d)Definition of sealift shipIn this section, the term sealift ship includes surge sealift vessels, tanker vessels, and non-governmental vessels incorporated as part of the maritime logistics enterprise.
						1713.Assessment of special operations force structure
 (a)AssessmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center for the conduct of an independent assessment of the force structure and roles and responsibilities of special operations forces.
 (b)Matters to be consideredIn performing the assessment under this section, the federally funded research and development center shall consider the following matters:
 (1)The most recent national defense strategy under section 113(g) of title 10, United States Code.
 (2)Special operations activities, as described in section 167(k) of title 10, United States Code.
 (3)Potential future national security threats to the United States. (4)Ongoing counterterrorism and contingency operations of the United States.
 (5)The demand for special operations forces by geographic combatant commanders for security cooperation, exercises, and other missions that could be executed by conventional forces.
 (6)Other government and non-government analyses that would contribute to the assessment through variations in study assumptions or potential scenarios.
 (7)The role of emerging technology on special operations forces. (8)Opportunities for reduced operation and sustainment costs of special operations.
 (9)Current and projected capabilities of other United States Armed Forces that could affect force structure capability and capacity requirements of special operations forces.
 (10)The process by which United States Special Operations Command determines force size and structure.
 (11)The size, composition, and organizational structure of United States Special Operations Command headquarters and subordinate headquarters elements.
 (12)The readiness of special operations forces for assigned missions and future conflicts.
 (13)The adequacy of special operations force structure for meeting the goals of the National Military Strategy under section 153(b) of title 10, United States Code.
 (14)Any other matters deemed relevant. (c)Assessment resultsThe results of the assessment under this section shall include each of the following:
 (1)Considerations and recommendations for improving the readiness of special operations forces.
 (2)Alternative headquarters and force structure options to reduce administrative costs and enhance operational effectiveness.
 (3)Legislative recommendations with respect to section 167 of title 10, United States Code, and other relevant provisions of law.
 (d)Submission to CongressNot later than July 1, 2020, the Secretary shall submit to the congressional defense committees an unaltered copy of the assessment required under subsection (a) together with the views of the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Commander of United States Special Operations Command on the assessment and the recommendations included in the assessment.
						1714.Army aviation strategic plan and modernization roadmap
						(a)Strategic plan and modernization roadmap
 (1)In generalThe Secretary of the Army shall develop a comprehensive strategic plan for Army aviation, which shall—
 (A)ensure the alignment between requirements, both current and future, and Army budget submissions to meet such requirements; and
 (B)inform the preparation of future defense program and budget requests by the Secretary, and the consideration of such requests by Congress.
 (2)ElementsThe plan required by paragraph (1) shall include the following: (A)An assessment of all missions for Army aviation, both current missions and those missions necessary to support the national defense strategy and the U.S. Army in Multi-Domain Operations 2028 concept.
 (B)An analysis of platforms, capabilities, and capacities necessary to fulfill such current and future Army aviation missions.
 (C)The anticipated life cycle budget associated with each platform, capability, and capacity requirement for both current and future requirements.
 (D)An analysis showing operational, budget, and schedule trade-offs between sustainment of currently fielded capabilities, modernization of currently fielded capabilities, and development and production of new capabilities.
 (b)Report to CongressNot later than March 30, 2020, the Secretary of the Army shall submit to the congressional defense committees a report containing—
 (1)the comprehensive strategic plan required by subsection (a); and (2)a sustainment and modernization plan for carrying out such strategic plan through fiscal year 2028.
							1715.Report on ground-based long-range artillery to counter land and maritime
					threats
 (a)In generalNot later than March 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the efforts by the Army and Marine Corps to develop and deploy ground-based long-range rocket and cannon artillery to counter land and maritime threats.
 (b)ElementsThe report required by subsection (a) shall include each of the following:
 (1)An assessment of ongoing and future Army and Marine Corps efforts to develop and deploy ground-based long-range rocket and cannon artillery to counter land and maritime fires in the areas of operations of United States Indo-Pacific Command and United States European Command.
 (2)An assessment of and recommendations for how the Department of Defense can improve the development and deployment of such artillery.
 (3)An analysis, assessment, and determination of how such artillery employed in support of the United States and allied forces will be stationed, deployed, operationally positioned, and controlled to operate effectively against potential adversaries throughout the depth of their tactical, operational, and strategic formations, including any recommendations of the Secretary regarding how such capabilities and support could be enhanced.
 (c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
						1716.Independent review of transportation working-capital fund
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of each of the military departments, shall enter into a contract with a federally funded research and development center for the conduct of an independent review of the transportation working-capital fund (hereinafter referred to as the TWCF) of the United States Transportation Command.
 (b)Matters for inclusionThe review conducted under subsection (a) shall include each of the following:
 (1)The viability of the TWCF as it is structured as of the date of the enactment of this Act.
 (2)An assessment of any instances in which excess TWCF funds were used for procurement or modernization efforts that would not otherwise have been funded using amounts made available for operation and maintenance.
 (3)Recommendations for how the TWCF could be restructured in order to make the fund more effective and efficient.
 (4)Potential alternative funding mechanisms for certain components of the TWCF, including the channel system.
 (5)Any other matters the Secretaries jointly determine appropriate. (c)ReportNot later than March 1, 2021, the Secretary of Defense and the Secretary of each of the military departments shall jointly submit the to the congressional defense committees a copy of the review conducted under subsection (a).
						1717.Geographic command risk assessment of proposed use of certain aircraft
					capabilities
 (a)In generalNot later than March 31, 2020, each commander of a geographic combatant command shall submit to the congressional defense committees a report containing an assessment of the level of operational risk to that command posed by the plans of the Department of the Navy and Department of the Air Force to provide a mix of fifth generation and advanced fourth generation tactical aircraft capabilities to meet near-, mid-, and far-term contingency and steady-state operational requirements against adversaries in support of the objectives of the 2018 national defense strategy.
 (b)Assessment of riskIn assessing levels of operational risk under subsection (a), a commander shall use the military risk matrix of the Chairman of the Joint Chiefs of Staff, as described in CJCS Instruction 3401.01E.
 (c)Geographic combatant commandIn this section, the term geographic combatant command means each of the following:
 (1)United States European Command. (2)United States Indo-Pacific Command.
 (3)United States Africa Command. (4)United States Southern Command.
 (5)United States Northern Command. (6)United States Central Command.
							1718.Report on backlog of personnel security clearance adjudications
 (a)In generalNot later than 120 days after the date of the enactment of this Act, and quarterly thereafter for three years, the Security Executive Agent, in coordination with members of the Performance Accountability Council established pursuant to Executive Order 13467, shall submit to Congress a report on the backlog of personnel security clearance adjudications conducted by all Government agencies that adjudicate decisions for security clearances. Such report shall include—
 (1)the size of the backlog of personnel security clearance adjudications, by agency, for the fiscal quarter preceding the quarter during which the report is submitted;
 (2)the average length of time, for each security clearance sensitivity level, to carry out an initial adjudication and an adjudication following a periodic reinvestigation, by agency;
 (3)the number of cases referred to the Consolidated Adjudication Facility of the Department of Defense;
 (4)the number of initial investigations adjudicated by the Consolidated Adjudication Facility;
 (5)the number of periodic reinvestigations adjudicated by the Consolidated Adjudication Facility;
 (6)the number of cases adjudicated by the Consolidated Adjudication Facility stemming from participation in a continuous evaluation program;
 (7)the number of personnel enrolled in a continuous evaluation program as opposed to subject to a periodic reinvestigation;
 (8)the number of adjudicators by agency; and (9)a backlog mitigation plan, which shall include—
 (A)the identification of the cause of, and recommendations to remedy, the adjudication backlog at Federal agencies; and
 (B)the steps the Security Executive Agent, established pursuant to Executive Order 13467, shall take to reduce the adjudication backlog.
 (b)Public availabilityEach report required under subsection (a) shall be made publicly available.
						1719.Report regarding outstanding Government Accountability Office
 recommendationsNot later than September 30, 2020, the Secretary of Defense shall submit to the congressional defense committees a report that includes—
 (1)a list of the priority recommendations identified by the Comptroller General of the United States regarding matters of the Department of Defense that the Secretary has not implemented due to funding limitations.
 (2)the estimated cost associated with implementing such recommendations. 1720.Report on National Guard and United States Northern Command capacity to meet homeland defense and security incidentsNot later than September 30, 2020, the Chief of the National Guard Bureau shall, in consultation with the Commander of United States Northern Command, submit to the congressional defense committees a report setting forth the following:
 (1)A clarification of the roles and missions, structure, capabilities, and training of the National Guard and the United States Northern Command, and an identification of emerging gaps and shortfalls in light of current homeland security threats to our country.
 (2)A list of the resources that each State and Territory National Guard has at its disposal that are available to respond to a homeland defense or security incident, with particular focus on a multi-State electromagnetic pulse event.
 (3)The readiness and resourcing status of forces listed pursuant to paragraph (2).
 (4)The current strengths and areas of improvement in working with State and Federal interagency partners.
 (5)The current assessments that address National Guard readiness and resourcing of regular United States Northern Command forces postured to respond to homeland defense and security incidents.
 (6)A roadmap to 2040 that addresses readiness across the spectrum of long-range emerging threats facing the United States.
						1721.Assessment of standards, processes, procedures, and policy relating to
					civilian casualties
 (a)AssessmentThe Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center for the conduct of an independent assessment of Department of Defense standards, processes, procedures, and policy relating to civilian casualties resulting from United States military operations.
 (b)Matters To be consideredIn conducting the assessment under this section, the federally funded research and development center shall consider the following matters:
 (1)Department of Defense policy relating to civilian casualties resulting from United States military operations.
 (2)Standards, processes, and procedures for internal assessments and investigations of civilian casualties resulting from United States military operations.
 (3)Standards, processes, and procedures for identifying, assessing, investigating, and responding to reports of civilian casualties resulting from United States military operations from the public and non-governmental entities and sources.
 (4)Combatant command resourcing and organizational constructs for assessing and investigating civilian casualties resulting from United States military operations.
 (5)Mechanisms for public and non-governmental entities to report civilian casualties that may have resulted from United States military operations to the Department of Defense.
 (6)Standards and processes for accurately recording kinetic strikes, including raids, strikes, and other missions, and civilian casualties resulting from United States military operations.
 (7)An analysis of general reasons for any disparity between third party public estimates and official United States Government estimates of civilian casualties resulting from United States or joint military operations.
 (8)The standardization of dissemination and institutionalization across the Department of Defense and the combatant commands of lessons learned from United States military operations as a means of reducing the likelihood of civilian casualties from United States military operations.
 (9)Any other matters the Secretary of Defense determines appropriate. (c)Recommendations for improvementsThe results of the assessment under this section shall include recommendations for improvements to standards, processes, procedures, policy, and organizational constructs relating to civilian casualties resulting from United States military operations.
						(d)Submission of report
 (1)In generalNot later than July 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an unaltered copy of the assessment under this section, together with the views of the Secretary on the assessment and on the recommendations included pursuant to subsection (c).
 (2)Form of reportThe report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
 (3)Public availabilityThe Secretary shall make the unclassified form of the report under paragraph (1) available to the public.
							1722.Report on transfers of equipment to prohibited entities
 (a)Annual reportNot later than March 1, 2021, and each subsequent year through 2025, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate committees of Congress a report on the transfer of defense articles during the year preceding the year during which the report is submitted to any of the following:
 (1)Any security force unit that has committed a gross violation of human rights in violation of section 362 of title 10, United States Code, or section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).
 (2)Any group or organization prohibited by law from receiving assistance from the United States.
 (b)Matters to Be IncludedThe report required by subsection (a) shall include the following:
 (1)A description of any confirmed instance in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority subsequently transferred any such articles to a unit of that foreign state that is prohibited from receiving assistance from the United States by reason of a determination by the Secretary of Defense or the Secretary of State that there is credible evidence that such unit has committed a gross violation of human rights.
 (2)A description of any instance, confirmed or under investigation, in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority subsequently transferred any such articles to a group or organization that is prohibited by law from receiving assistance from the United States.
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
							1723.Annual report on strikes undertaken by the United States against terrorist
					targets outside areas of active hostilities
 (a)Annual reportNot later than May 1 2020, and annually thereafter until 2022, the Director of National Intelligence and the Secretary of Defense shall jointly submit to Congress a report on the number of strikes undertaken by the United States against terrorist targets outside areas of active hostilities during the preceding calendar year, as well as assessments of combatant and non-combatant deaths resulting from those strikes.
 (b)Contents of reportThe report required by subsection (a) shall include— (1)information obtained from relevant agencies regarding the general sources of information and methodology used to conduct the assessments of combatant and non-combatant deaths;
 (2)to the extent feasible and appropriate, the general reasons for discrepancies between post-strike assessments from the United States and credible reporting from nongovernmental organizations regarding non-combatant deaths resulting from strikes undertaken by the United States against terrorist targets outside areas of active hostilities.
 (c)Review of post-strike reportingIn preparing a report under this section, the Director and the Secretary shall, to the maximum extent practicable, review relevant and credible post-strike all-source reporting, including such information from nongovernmental sources, for the purpose of ensuring that this reporting is available to and considered by relevant agencies in their assessment of deaths.
 (d)Form of reportThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
						1724.Review and assessment of mitigation of military helicopter noise
 (a)In generalThe Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff, shall conduct a review and assessment of military helicopter noise in the National Capital Region. Such review and assessment shall include—
 (1)a study on the causes and effects of military helicopter noise on communities and individuals in the National Capital Region;
 (2)recommendations to mitigate the effects of military helicopter noise on individuals, structures, and property values in the National Capital Region; and
 (3)the extent to which the Department has processes in place for collecting, analyzing, and managing military helicopter noise complaints from the general public across the National Capital Region.
 (b)FocusIn conducting the review under subsection (a), the Secretary and the Chairman of the Joint Chiefs of Staff shall focus on all military helicopter flights in the National Capital Region, including helicopters from the Army, Air Force, and Marine Corps.
 (c)ReportNot later than six months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the results of the review conducted under subsection (a). Such report shall include a description of the policies and procedures currently being used by the Army, Air Force, and Marine Corps in the National Capital Region to mitigate the impact of helicopter noise as well as the means to track compliance with these internal practices to ensure compliance.
 (d)Definition of National Capital RegionIn this section, the term National Capital Region has the meaning given the term in section 2574 of title 10, United States Code.
						BOther Matters
					1731.Technical, conforming, and clerical amendments
 (a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)The table of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 9A and inserting the following:
								9A.Audit240a.
 (2)The table of chapters at the beginning of subtitle A, and at the beginning of part I of such subtitle, are each amended by striking the item relating to chapter 112 and inserting the following:
								112.Cyber Scholarship
							Program2200.
 (3)Section 113(j)(1) is amended by inserting the before congressional defense committees.
 (4)Section 119a is amended in each of the subsection headings for subsections (a) and (b) by striking AACMS and inserting ACCMS.
 (5)Section 127(c)(1) is amended by inserting the before congressional defense committees.
 (6)Section 130i is amended— (A)in subsection (i)(1), by inserting (C) after (j)(3); and
 (B)in subsection (j)(6), by striking 40101 and inserting 44802.
 (7)Section 131(b)(8) is amended by redesignating subparagraph (I) as subparagraph (F).
 (8)Section 132 is amended by redesignating subsection (e) as subsection (d).
 (9)The item relating to section 169 in the table of sections at the beginning of chapter 6 is amended by inserting a period after Command.
 (10)The item relating to section 183a in the table of sections at the beginning of chapter 7 is amended to read as follows:
								183a. Military Aviation and Installation Assurance
						Clearinghouse for review of mission
							obstructions..
 (11)Section 187(a)(2)(C) is amended by striking Assistant Secretary of the Army for Acquisition, Technology, and Logistics and inserting Assistant Secretary of the Army for Acquisition, Logistics, and Technology.
 (12)Section 222a(d)(3)(A) is amended by inserting had before been.
 (13)Section 222b(a) is amended by striking United States Code,.
 (14)Section 284 is amended— (A)by striking section 376 both places it appears and inserting section 276;
 (B)in subsection (f), by inserting ) after Stat. 1564);
 (C)in subsection (g)(2), by striking section 375 and inserting section 275; and
 (D)in subsection (h)(1)(A)(vi)(VI) by striking section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) and.
 (15)The table of sections at the beginning of subchapter V of chapter 16 is amended by striking Sec. after the item relating to section 350.
 (16)Section 341(e)(2)(A) is amended by adding a period at the end.
 (17)Section 526(k) is amended by inserting the before number of general officers.
 (18)Section 649j is amended by striking (a) In general.–The and inserting The.
 (19)Section 651(a) is amended by inserting shall serve after (50 U.S.C. 3806(d)(1)).
 (20)The heading of section 928b (article 128b of the Uniform Code of Military Justice) is amended to read as follows:
								
									928b. Art. 128b.Domestic violence.
 (21)Section 1034(b)(1)(B)(ii) is amended by striking subsection (i) and inserting subsection (j);
 (22)Section 1073c(a) is amended by redesignating the second paragraph (4) as paragraph (6).
 (23)Section 1075(d)(1) is amended in the table by striking 25% of out of network and inserting 25% out of network.
 (24)Section 1076d(d)(1) is amended by striking section 1075 of this section and inserting section 1075 of this title.
 (25)Section 1076e(d)(1) is amended by striking section 1075 of this section and inserting section 1075 of this title.
 (26)Section 1142(c)(3) is amended by striking paragraph (2)(B) and inserting paragraph (2)(C).
 (27)Section 1762(c) is amended by striking in at any one time and inserting at any one time in.
 (28)Section 1788a is amended in subsection (d)(1) by striking Not later than March 1, 2019, and each March 1 thereafter and inserting Not later than March 1 each year.
 (29)Section 2208(u) is amended by inserting of this title after 2805 each place it appears.
 (30)Section 2216(b)(1) is amended by striking subsection (c)(1)(B)(iii) and inserting subsection (c)(1)(B)(ii).
 (31)Section 2222(i)(11) is amended by striking subsection (a)(6)(A) and inserting subsection (e)(6)(A).
 (32)Section 2228(a)(2) is amended by striking the second period at the end. (33)The item relating to section 2229b in the table of sections at the beginning of chapter 131 is amended to read as follows:
								2229b. Comptroller General assessment of acquisition
						programs and
							initiatives..
 (34)Section 2273(b)(1) is amended by inserting a semicolon at the end. (35)The heading for section 2279d is amended by striking the period at the end.
 (36)The heading of section 2284, as added by section 311(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1708), is amended to read as follows:
								
									2284.Explosive Ordnance Disposal Defense Program.
 (37)Section 2304(f)(1)(B) is amended— (A)in clause (ii), by striking paragraph (6)(A) and inserting paragraph (5)(A); and
 (B)in clause (iii), by striking paragraph (6)(B) and inserting paragraph (5)(B).
 (38)Section 2305a(d)(1) is amended by striking a indefinite and inserting an indefinite.
 (39)(A)Section 2304e is amended by striking the last four words of the section heading.
 (B)Section 2323a is amended— (i)in the section heading, by striking the last six words; and
 (ii)in subsection (e)— (I)in paragraph (1), by striking 102 Stat. 2468;;
 (II)in paragraph (2), by striking (25 U.S.C. 450b(d)) and inserting (25 U.S.C. 5304(d)); and
 (III)in paragraph (3), by striking (25 U.S.C. 450b(e)) and inserting (25 U.S.C. 5304(e)).
 (C)The table of sections at the beginning of chapter 137 is amended by striking the last four words of the item relating to section 2304e and the last six words of the item relating to section 2323a.
 (40)Section 2307(a)(1) is amended by striking may and inserting may—.
 (41)Section 2313b(d) is amended by striking an task order both places it appears and inserting a task order.
 (42)Section 2329(g)(1) is amended by striking bridge contact and inserting bridge contract.
 (43)Section 2339a(e)(5) is amended by striking section 3542(b) and inserting section 3552(b)(6).
 (44)Section 2366a(c)(1)(F) is amended by striking section 2366a(b)(6) of this title and inserting subsection (b)(6).
 (45)Section 2368(f)(1) is amended by striking transition and inserting transaction.
 (46)Section 2371b(d)(1)(C) is amended by striking other than after sources.
 (47)Section 2380B is amended— (A)by inserting section before 2376(1) of this title; and
 (B)by striking purposed of and inserting purposes of.
 (48)Section 2401(e)(2) is amended by striking subsection (f) and inserting subsection (g).
 (49)The item relating to section 2439 in the table of sections at the beginning of chapter 144 is amended to read as follows:
								2439. Negotiation of price for technical data before
						development, production, or sustainment of major
			 weapon
							systems..
 (50)The item relating to subchapter II in the table of subchapters for chapter 144B is amended to read as follows:
								II.Development, Prototyping, and
							Deployment of Weapon System Components or
			 Technology2447a. 
 (51)Section 2447a(a) is amended by striking after fiscal year 2017.
 (52)Section 2547(b)(2) is amended— (A)by striking material and inserting materiel; and
 (B)by striking Material both places it appears and inserting Materiel.
 (53)Section 2802(e)(1) is amended by striking shall comply with and inserting
								
 shall—(A)comply with. (54)Section 2804(b) is amended, in the second sentence—
 (A)by striking (1) and (2); and (B)by striking project and and inserting project,.
 (55)Section 2805(d)(1)(B) is amended by inserting under after made available.
 (56)Section 2835a(c) is amended by striking (1) The Secretary and inserting The Secretary.
 (57)Section 2879(a)(2)(A) is amended by striking the comma after 2017.
 (58)Section 2913(c) is amended by striking government a gas or electric utility and inserting government gas or electric utility.
 (59)The item relating to section 2914 in the table of sections at the beginning of chapter 173 is amended to read as follows:
								2914. Energy resilience and conservation construction
							projects..
 (60)(A)The heading of section 8749, as amended by section 1114(b)(2) and redesignated by section 807(d)(6) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by capitalizing the initial letter of the fifth, sixth, and seventh words and the initial letter of the last two words.
 (B)The heading of section 8749a, as added by section 1114(a) and redesignated by section 8(d)(6) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is amended by capitalizing the initial letter of the fifth, sixth, and seventh words.
 (61)Section 9069(a) is amended by striking are and inserting is.
 (62)Section 10217(e)(4) is amended by striking shall an individual and inserting shall be an individual.
 (63)The item relating to section 2568a in the table of sections at the beginning of chapter 152 is amended to read as follows:
								2568a. Damaged personal protective equipment: award
						to members separating from the armed forces and
							veterans..
 (64)Section 7016(b)(5)(A) is amended by striking Assistant Secretary of the Army for Acquisition, Technology, and Logistics and inserting Assistant Secretary of the Army for Acquisition, Logistics, and Technology.
 (b)NDAA for fiscal year 2019Effective as of August 13, 2018, and as if included therein as enacted, the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended as follows:
 (1)Section 331(g)(2) (132 Stat. 1724) is amended by inserting of such title after chapter 2.
 (2)Section 844(b) (132 Stat. 1881) is amended by striking This section and the amendments made by this section and inserting The amendment made by subsection (a).
 (3)Section 1246(1)(B) (132 Stat. 2049) is amended by adding at the end before the semicolon the following: and transferring it to appear after paragraph (15).
 (4)Section 2805(c) (132 Stat. 2262; 10 U.S.C. 2864 note) is amended by striking United Facilities Criteria and inserting Unified Facilities Criteria.
 (c)NDAA for fiscal year 2018Effective as of December 12, 2017, and as if included therein as enacted, section 1609(b)(3) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1728; 10 U.S.C. 2273 note) is amended by striking , and, and inserting , and.
 (d)NDAA for fiscal year 2017Effective as of December 23, 2016, and as if included therein as enacted, section 233(c)(2)(C)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 114–328; 130 Stat. 2061; 10 U.S.C. 2358 note) is amended by striking Assistant Secretary of the Army for Acquisition, Technology, and Logistics and inserting Assistant Secretary of the Army for Acquisition, Logistics, and Technology.
 (e)NDAA for fiscal year 2012Effective as of December 31, 2011, and as if included therein as enacted, section 315 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1358; 10 U.S.C. 2911 note) is amended by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively.
 (f)Coordination with other amendments made by this ActFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act.
						1732.Establishment of lead Inspector General
					for an overseas contingency operation based on Secretary of
			 Defense
					notification
						(a)Notification on commencement of
 OCOSection 113 of title 10, United States Code, is amended by adding at the end the following new subsection:
							
								(n)Notification of certain overseas
						contingency operations for purposes of Inspector
			 General Act of
 1978The Secretary of Defense shall provide the Chair of the Council of Inspectors General on Integrity and Efficiency written notification of the commencement or designation of a military operation as an overseas contingency operation upon the earlier of—
 (1)a determination by the Secretary that the overseas contingency operation is expected to exceed 60 days; or
 (2)the date on which the overseas contingency operation exceeds 60 days..
						(b)Establishment of lead Inspector General
 based on notificationSection 8L of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subsection (a)— (A)by striking Upon the commencement  and all that follows through the Chair and inserting The Chair; and
 (B)by inserting before the period at the end the following: “upon the earlier of—
									
 (1)the commencement or designation of a military operation as an overseas contingency operation that exceeds 60 days; or
 (2)receipt of a notification under section 113(n) of title 10, United States Code, with respect to an overseas contingency operation; and
 (2)in subsection (d)(1), by striking the commencement or designation of the military operation concerned as an overseas contingency operation that exceeds 60 days and inserting “the earlier of—
								
 (A)the commencement or designation of the military operation concerned as an overseas contingency operation that exceeds 60 days; or
 (B)receipt of a notification under section 113(n) of title 10, United States Code, with respect to an overseas contingency operation.
							1733.Clarification of authority of Inspectors
 General for overseas contingency operationsSection 8L(d)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in subparagraph (D)— (A)in clause (i), by striking to exercise and all that follows through such matter and inserting to identify and coordinate with the Inspector General who has principal jurisdiction over the matter to ensure effective oversight; and
 (B)by adding at the end the following:  (iii)(I)Upon written request by the Inspector General with principal jurisdiction over a matter with respect to the contingency operation, and with the approval of the lead Inspector General, an Inspector General specified in subsection (c) may provide investigative support or conduct an independent investigation of an allegation of criminal activity by any United States personnel, contractor, subcontractor, grantee, or vendor in the applicable theater of operations.
 (II)In the case of a determination by the lead Inspector General that no Inspector General has principal jurisdiction over a matter with respect to the contingency operation, the lead Inspector General may—
 (aa)conduct an independent investigation of an allegation described in subclause (I); or
 (bb)request that an Inspector General specified in subsection (c) conduct such investigation.; and 
 (2)by adding at the end the following:  (I)To enhance cooperation among Inspectors General and encourage comprehensive oversight of the contingency operation, any Inspector General responsible for conducting oversight of any program or operation performed in support of the contingency operation may, to the maximum extent practicable and consistent with the duties, responsibilities, policies, and procedures of such Inspector General—
 (i)coordinate such oversight activities with the lead Inspector General; and
 (ii)provide information requested by the lead Inspector General relating to the responsibilities of the lead Inspector General described in subparagraphs (B), (C), and (G)..
						1734.Employment status of annuitants for
 Inspectors General for overseas contingency operationsSection 8L(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in paragraph (2)(E), by inserting (without regard to subsection (b)(2) of such section) after United States Code,;
 (2)in paragraph (3), by amending subparagraph (C) to read as follows:
							
 (C)(i)An annuitant receiving an annuity under the Foreign Service Retirement and Disability System or the Foreign Service Pension System under chapter 8 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) who is reemployed under this subsection—
 (I)shall continue to receive the annuity; and
 (II)shall not be considered a participant for purposes of chapter 8 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) or an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code.
 (ii)An annuitant described in clause (i) may elect in writing for the reemployment of the annuitant under this subsection to be subject to section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064). A reemployed annuitant shall make an election under this clause not later than 90 days after the date of the reemployment of the annuitant.; and
 (3)by adding at the end the following:  (5)(A)A person employed by a lead Inspector General for an overseas contingency operation under this section shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications upon the completion of 2 years of continuous service as an employee under this section.
 (B)No person who is first employed as described in subparagraph (A) more than 2 years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 may acquire competitive status under subparagraph (A)..
						1735.Extension of National Security
					Commission on Artificial Intelligence
 (a)ExtensionSubsection (e) of section 1051 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1962) is amended by striking October 1, 2020 and inserting October 1, 2021.
 (b)Authority to accept giftsSubsection (a) of such section is amended by adding at the end the following new paragraph:
							
 (8)Authority to accept giftsThe Commission may accept, use, and dispose of gifts or donations of services, goods, and property from non-Federal entities for the purposes of aiding and facilitating the work of the Commission. The authority in this paragraph does not extend to gifts of money..
 (c)ReportsSubsection (c) of such section is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (1) the following new paragraphs:
								
 (2)Interim reportsNot later than each of December 1, 2019, and December 1, 2020, the Commission shall submit as described in that paragraph an interim report on the review required under subsection (b).
 (3)Final reportNot later than March 1, 2021, the Commission shall submit as described in paragraph (1) a comprehensive final report on the review required under subsection (b)..
							1736.Exemption from calculation of monthly income, for purposes of bankruptcy
					laws, of certain payments from the Department of Veterans
			 Affairs and the
 Department of DefenseSection 101(10A) of title 11, United States Code, is amended by striking subparagraph (B) and inserting the following:
						
 (B)(i)includes any amount paid by any entity other than the debtor (or in a joint case the debtor and the debtor's spouse), on a regular basis for the household expenses of the debtor or the debtor's dependents (and, in a joint case, the debtor's spouse if not otherwise a dependent); and
 (ii)excludes— (I)benefits received under the Social Security Act (42 U.S.C. 301 et seq.);
 (II)payments to victims of war crimes or crimes against humanity on account of their status as victims of such crimes;
 (III)payments to victims of international terrorism or domestic terrorism, as those terms are defined in section 2331 of title 18, on account of their status as victims of such terrorism; and
 (IV)any monthly compensation, pension, pay, annuity, or allowance paid under title 10, 37, or 38 in connection with a disability, combat-related injury or disability, or death of a member of the uniformed services, except that any retired pay excluded under this subclause shall include retired pay paid under chapter 61 of title 10 only to the extent that such retired pay exceeds the amount of retired pay to which the debtor would otherwise be entitled if retired under any provision of title 10 other than chapter 61 of that title..
 1737.Extension of postage stamp for breast cancer researchSection 414(h) of title 39, United States Code, is amended by striking 2019 and inserting 2027.
					1738.National Commission on Military Aviation Safety
 (a)Extension of deadline for reportSubsection (h)(2) of section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking March 1, 2020 and inserting December 1, 2020.
 (b)Secretary of Defense reportSuch section is further amended by adding at the end the following new subsection:
							
 (m)Report to CongressNot later than 120 days after the date of the submittal of the report under subsection (h)(2), the Secretary of Defense, in coordination with the Secretary of each of the military departments, shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that includes each of the following:
 (1)An assessment of the findings and conclusions of the Commission. (2)The plan of the Secretaries for implementing the recommendations of the Commission.
 (3)Any other actions taken or planned by the Secretary of Defense or the Secretary of any of the military departments to improve military aviation safety..
 (c)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated for the National Commission on Military Aviation Safety established under section 1087 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), of the amounts authorized to be appropriated for Operation and Maintenance, Defense-wide for fiscal year 2020, as specified in the funding table in section 4301, $3,000,000 shall be available for the National Commission on Aviation Safety.
						1739.Guarantee of residency for spouses of members of the uniformed
					services
 (a)In generalTitle VI of the Servicemembers Civil Relief Act (50 U.S.C. 4021 et seq.) is amended by adding at the end the following new section:
							
 707.Guarantee of residency for spouses of servicemembersFor the purposes of establishing the residency of a spouse of a servicemember for any purpose (including the registration of a business), the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 706 the following new item:
							Sec. 707. Guarantee of residency for
						spouses of
							servicemembers..
						1740.Electromagnetic pulses and geomagnetic
					disturbances
						(a)EMP and GMD mitigation research and development
 (1)Threat assessment, response, and recoverySection 320 of the Homeland Security Act of 2002 (6 U.S.C. 195f) is amended—
 (A)in the section heading, by inserting and threat assessment, response, and recovery after development; and
 (B)by adding at the end the following:  (d)Threat assessment, response, and recovery (1)Roles and responsibilities (A)Distribution of information (i)In generalBeginning not later than June 19, 2020, the Secretary shall provide timely distribution of information on EMPs and GMDs to Federal, State, and local governments, owners and operators of critical infrastructure, and other persons determined appropriate by the Secretary.
 (ii)BriefingThe Secretary shall brief the appropriate congressional committees on the effectiveness of the distribution of information under clause (i).
													(B)Response and recovery
 (i)In generalThe Administrator of the Federal Emergency Management Agency shall—
 (I)coordinate the response to and recovery from the effects of EMPs and GMDs on critical infrastructure, in coordination with the heads of appropriate Sector-Specific Agencies, and on matters related to the bulk power system, in consultation with the Secretary of Energy and the Federal Energy Regulatory Commission; and
 (II)to the extent practicable, incorporate events that include EMPs and extreme GMDs as a factor in preparedness scenarios and exercises.
 (ii)ImplementationThe Administrator of the Federal Emergency Management Agency, in coordination with the Director of the Cybersecurity and Infrastructure Security Agency, and on matters related to the bulk power system, the Secretary of Energy and the Federal Energy Regulatory Commission, shall—
 (I)not later than June 19, 2020, develop plans and procedures to coordinate the response to and recovery from EMP and GMD events; and
 (II)not later than December 21, 2020, conduct a national exercise to test the preparedness and response of the Nation to the effect of an EMP or extreme GMD event.
														(C)Research and development
 (i)In generalThe Secretary, in coordination with the heads of relevant Sector-Specific Agencies, shall—
 (I)without duplication of existing or ongoing efforts, conduct research and development to better understand and more effectively model the effects of EMPs and GMDs on critical infrastructure (which shall not include any system or infrastructure of the Department of Defense or any system or infrastructure of the Department of Energy associated with nuclear weapons activities); and
 (II)develop technologies to enhance the resilience of and better protect critical infrastructure.
 (ii)PlanNot later than March 26, 2020, and in coordination with the heads of relevant Sector-Specific Agencies, the Secretary shall submit to the appropriate congressional committees a research and development action plan to rapidly address modeling shortfall and technology development.
													(D)Emergency information
						system
 (i)In generalThe Administrator of the Federal Emergency Management Agency, in coordination with relevant stakeholders, shall maintain a network of systems, such as the alerting capabilities of the integrated public alert and warning system authorized under section 526, that are capable of providing appropriate emergency information to the public before (if possible), during, and in the aftermath of an EMP or GMD.
 (ii)BriefingNot later than December 21, 2020, the Administrator of the Federal Emergency Management Agency, shall brief the appropriate congressional committees regarding the maintenance of systems, including the alerting capabilities of the integrated public alert and warning system authorized under section 526.
													(E)Quadrennial risk
						assessments
 (i)In generalThe Secretary, in coordination with the Secretary of Defense, the Secretary of Energy, and the Secretary of Commerce, and informed by intelligence-based threat assessments, shall conduct a quadrennial EMP and GMD risk assessment.
 (ii)BriefingsNot later than March 26, 2020, and every four years thereafter until 2032, the Secretary, the Secretary of Defense, the Secretary of Energy, and the Secretary of Commerce shall provide a briefing to the appropriate congressional committees regarding the quadrennial EMP and GMD risk assessment.
 (iii)Enhancing resilienceThe Secretary, in coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of Commerce, and the heads of other relevant Sector-Specific Agencies, shall use the results of the quadrennial EMP and GMD risk assessments to better understand and to improve resilience to the effects of EMPs and GMDs across all critical infrastructure sectors, including coordinating the prioritization of critical infrastructure at greatest risk to the effects of EMPs and GMDs.
													(2)Coordination
												(A)Report on technological
 optionsNot later than December 21, 2020, and every four years thereafter until 2032, the Secretary, in coordination with the Secretary of Defense, the Secretary of Energy, the heads of other appropriate agencies, and, as appropriate, private-sector partners, shall submit to the appropriate congressional committees, a report that—
 (i)assesses the technological options available to improve the resilience of critical infrastructure to the effects of EMPs and GMDs; and
 (ii)identifies gaps in available technologies and opportunities for technological developments to inform research and development activities.
													(B)Test data
 (i)In generalNot later than December 20, 2020, the Secretary, in coordination with the heads of Sector-Specific Agencies, the Secretary of Defense, and the Secretary of Energy, shall—
 (I)review test data regarding the effects of EMPs and GMDs on critical infrastructure systems, networks, and assets representative of those throughout the Nation; and
 (II)identify any gaps in the test data.
 (ii)PlanNot later than 180 days after identifying gaps in test data under clause (i), the Secretary, in coordination with the heads of Sector-Specific Agencies and in consultation with the Secretary of Defense and the Secretary of Energy, shall use the sector partnership structure identified in the National Infrastructure Protection Plan to develop an integrated cross-sector plan to address the identified gaps.
 (iii)ImplementationThe heads of each agency identified in the plan developed under clause (ii) shall implement the plan in collaboration with the voluntary efforts of the private sector, as appropriate.
 (3)DefinitionsIn this subsection: (A)The term appropriate congressional committees means—
 (i)the Committee on Homeland Security and Governmental Affairs, the Committee on Armed Services, the Committee on Energy and Natural Resources, and the Committee on Commerce, Science, and Transportation of the Senate; and
 (ii)the Committee on Transportation and Infrastructure, the Committee on Homeland Security, the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Science, Space and Technology of the House of Representatives.
 (B)The terms prepare and preparedness mean the actions taken to plan, organize, equip, train, and exercise to build and sustain the capabilities necessary to prevent, protect against, mitigate the effects of, respond to, and recover from those threats that pose the greatest risk to the security of the homeland, including the prediction and notification of impending EMPs and GMDs.
 (C)The term Sector-Specific Agency has the meaning given that term in section 2201.
 (e)Rule of constructionNothing in this section may be construe—
 (1)to affect in any manner the authority of the executive branch to implement Executive Order 13865, dated March 26, 2019, and entitled Coordinating National Resilience to Electromagnetic Pulses, or any other authority existing on the day before the date of enactment of this subsection of any other component of the Department or any other Federal department or agency, including the authority provided to the Sector-Specific Agency specified in section 61003(c) of division F of the Fixing America’s Surface Transportation Act (6 U.S.C. 121 note), including the authority under section 215 of the Federal Power Act (16 U.S.C. 824o), and including the authority of independent agencies to be independent; or
 (2)as diminishing or transferring any authorities vested in the Administrator of the Federal Emergency Management Agency or in the Agency prior to the date of the enactment of this subsection..
								(2)Technical and conforming
 amendmentThe table of sections in section 1(b) of the Homeland Security Act of 2002 is amended by striking the item relating to section 320 and inserting the following:
								Sec. 320. EMP and GMD mitigation research
						and development and threat assessment, response,
			 and
							recovery..
							(b)Consultation with Secretary of Energy in preparation of quadrennial homeland
 security reviewSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended—
 (1)in subsection (a)(3)(A), by inserting the Secretary of Energy, after the Secretary of Agriculture; and
 (2)in subsection (c)(2)(B), by inserting after review the following or for purposes of the quadrennial EMP and GMD risk assessment under section 320(d)(1)(E).
							(c)National essential functions
 (1)Updated operational plansNot later than March 20, 2020, each agency that supports a national essential function shall prepare updated operational plans documenting the procedures and responsibilities of the agency relating to preparing for, protecting against, and mitigating the effects of EMPs and GMDs.
							(2)Definition of national essential
 functionIn this subsection, the term national essential functions means the overarching responsibilities of the Federal Government to lead and sustain the Nation before, during, and in the aftermath of a catastrophic emergency, such as an EMP or GMD that adversely affects the performance of the Federal Government.
 (d)BenchmarksNot later than March 26, 2020, and as appropriate thereafter, the Secretary of Energy, in consultation with the Secretary of Defense, the Secretary of Homeland Security, and, as appropriate, the private sector, may develop or update, as necessary, quantitative and voluntary benchmarks that sufficiently describe the physical characteristics of EMPs, including waveform and intensity, in a form that is useful to and can be shared with owners and operators of critical infrastructure. Nothing in this subsection shall affect the authority of the Electric Reliability Organization to develop and enforce, or the authority of the Federal Energy Regulatory Commission to approve, reliability standards.
						(e)Pilot test by DHS to evaluate
					engineering approaches
 (1)In generalNot later than September 22, 2020, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, in coordination with the Director of the Cybersecurity and Infrastructure Security Agency and the Administrator of the Federal Emergency Management Agency, the Secretary of Defense, and the Secretary of Energy, and in consultation with the private sector, as appropriate, shall develop and implement a pilot test to evaluate available engineering approaches for mitigating the effects of EMPs and GMDs on the most vulnerable critical infrastructure systems, networks, and assets.
 (2)BriefingNot later than 90 days after the date on which the pilot test described in paragraph (1) is completed, the Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, in coordination with the Director of the Cybersecurity and Infrastructure Security Agency and the Administrator of the Federal Emergency Management Agency, the Secretary of Defense, and the Secretary of Energy, shall jointly brief the appropriate congressional committees on the cost and effectiveness of the evaluated approaches.
							(f)Pilot test by DOD to evaluate
					engineering approaches
 (1)In generalNot later than September 22, 2020, the Secretary of Defense, in consultation with the Secretary of Homeland Security and the Secretary of Energy, shall conduct a pilot test to evaluate engineering approaches for hardening a strategic military installation, including infrastructure that is critical to supporting that installation, against the effects of EMPs and GMDs.
 (2)ReportNot later than 180 days after completing the pilot test described in paragraph (1), the Secretary of Defense shall submit to the appropriate congressional committees a report regarding the cost and effectiveness of the evaluated approaches.
							(g)Communications operational
 plansNot later than December 21, 2020, the Secretary of Homeland Security, after holding a series of joint meetings with the Administrator of the Federal Emergency Management Agency, the Director of the Cybersecurity and Infrastructure Security Agency, the Secretary of Defense, the Under Secretary of Commerce for Standards and Technology, the Assistant Secretary of Commerce for Communications and Information, the Federal Communications Commission, and the Secretary of Transportation, shall submit to the appropriate congressional committees a report—
 (1)assessing the effects of EMPs and GMDs on critical communications infrastructure; and
 (2)recommending any necessary changes to operational plans to enhance national response and recovery efforts after an EMP or GMD.
 (h)DefinitionsIn this section: (1)The term appropriate congressional committees has the meaning given that term in subsection (d) of section 320 of the Homeland Security Act of 2002, as added by subsection (a) of this section; and
 (2)The terms critical infrastructure, EMP, and GMD have the meanings given such terms in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
							1741.Improvements to Manufacturing USA Program
 (a)In generalSection 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s) is amended to read as follows:
							
								34.Manufacturing USA
 (a)DefinitionsIn this section: (1)Agency headThe term agency head means the head of any Executive agency (as defined in section 105 of title 5, United States Code), other than the Department of Defense.
 (2)Regional innovation initiativeThe term regional innovation initiative has the meaning given such term in section 27(f)(1) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722(f)(1)).
										(b)Establishment of Manufacturing USA Program
 (1)In generalThe Secretary shall establish within the Institute a program to be known as the Manufacturing United States of America Program or the Manufacturing USA Program (referred to in this section as the Program).
 (2)Purposes of ProgramThe purposes of the Program are— (A)to improve the competitiveness of United States manufacturing and to increase the production of goods manufactured predominantly within the United States;
 (B)to stimulate United States leadership in advanced manufacturing research, innovation, and technology;
 (C)to facilitate the transition of innovative technologies into scalable, cost-effective, and high-performing manufacturing capabilities;
 (D)to facilitate access by manufacturing enterprises to capital-intensive infrastructure, including high-performance electronics and computing, and the supply chains that enable these technologies;
 (E)to accelerate the development of an advanced manufacturing workforce;
 (F)to facilitate peer exchange of and the documentation of best practices in addressing advanced manufacturing challenges;
 (G)to leverage non-Federal sources of support to promote a stable and sustainable business model without the need for long-term Federal funding;
 (H)to create and preserve jobs; and (I)to contribute to the development of regional innovation initiatives across the United States.
 (3)SupportThe Secretary, acting through the Director, shall carry out the purposes set forth in paragraph (2) by supporting—
 (A)the Manufacturing USA Network established under subsection (b); and (B)the establishment of Manufacturing USA institutes.
 (4)DirectorThe Secretary shall carry out the Program through the Director. (c)Establishment of Manufacturing USA Network (1)In generalAs part of the Program, the Secretary shall establish a network of Manufacturing USA institutes.
 (2)DesignationThe network established under paragraph (1) shall be known as the Manufacturing United States of America Network or the Manufacturing USA Network (referred to in this section as the Network).
										(d)Manufacturing USA institutes
 (1)In generalFor purposes of this section, a Manufacturing USA institute is an institute that—
 (A)has been established by a person or group of persons to address challenges in advanced manufacturing and to assist manufacturers in retaining or expanding industrial production and jobs in the United States;
 (B)has a predominant focus on a manufacturing process, novel material, enabling technology, supply chain integration methodology, or another relevant aspect of advanced manufacturing, such as nanotechnology applications, advanced ceramics, photonics and optics, composites, biobased and advanced materials, flexible hybrid technologies, tool development for microelectronics, food manufacturing, superconductors, advanced battery technologies, robotics, advanced sensors, quantum information science, supply chain water optimization, aeronautics and advanced materials, and graphene and graphene commercialization;
 (C)has the potential— (i)to improve the competitiveness of United States manufacturing, including key advanced manufacturing technologies such as nanotechnology, advanced ceramics, photonics and optics, composites, biobased and advanced materials, flexible hybrid technologies, tool development for microelectronics, food manufacturing, superconductors, advanced battery technologies, robotics, advanced sensors, quantum information science, supply chain water optimization, aeronautics and advanced materials, and graphene and graphene commercialization;
 (ii)to accelerate non-Federal investment in advanced manufacturing production capacity in the United States; or
 (iii)to enable the commercial application of new technologies or industry-wide manufacturing processes; and
 (D)includes active participation among representatives from multiple industrial entities, research universities, community colleges, and other entities as appropriate, which may include industry-led consortia, career and technical education schools, Federal laboratories, State, local, and Tribal governments, businesses, educational institutions, and nonprofit organizations.
											(2)Activities
 (A)Required activitiesFor purposes of this section, a Manufacturing USA institute is also an institute that carries out the following:
 (i)Research, development, and demonstration projects, including proof-of-concept development and prototyping, to reduce the cost, time, or risk of commercializing new technologies and improvements in existing technologies, processes, products, and research and development of materials to solve precompetitive industrial problems with economic or national security implications.
 (ii)Development and implementation of education, training, and workforce recruitment courses, materials, and programs addressing workforce needs through training and education programs at all appropriate education levels, including programs on applied engineering.
 (iii)Development of innovative methodologies and practices for supply chain integration and introduction of new technologies into supply chains, as appropriate.
 (iv)Outreach and engagement with small and medium-sized manufacturing enterprises, including women, minority, and veteran owned manufacturing enterprises, in addition to large manufacturing enterprises.
 (v)Development of roadmaps or leveraging of existing roadmaps with respect to technology areas being pursued by that Manufacturing USA institute that take into account the research and development undertaken at other Manufacturing USA institutes and Federal agencies with respect to such areas.
 (B)Permissible activitiesIn addition to the activities set forth under subparagraph (A), a Manufacturing USA institute may carry out such other activities as may be consistent with the purposes set forth under subsection (b)(2).
											(3)Additional Manufacturing USA institutes
 (A)In generalExcept as provided in subparagraph (C), the National Additive Manufacturing Innovation Institute and other manufacturing institutes formally recognized as Manufacturing USA institutes pursuant to Federal law or executive actions, or under pending interagency review for such recognition as of December 16, 2014, shall be considered Manufacturing USA institutes for purposes of this section.
 (B)Network participationExcept as provided in subparagraph (C), an institute that is substantially similar to an institute described by paragraphs (1) and (2) but does not meet every element of such description and does not receive financial assistance under subsection (e) may, upon request of the institute, be recognized as a Manufacturing USA institute by the Secretary for purposes of participation in the Network.
 (C)ApplicabilityEffective beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, an institute shall be treated as a Manufacturing USA institute under this section and subject to subsections (b)(2), (d), and (e) in the same manner and to the same extent as such provisions apply to a Manufacturing USA institute described by paragraphs (1) and (2) if such institute—
 (i)(I)is, as of such date of enactment, considered a Manufacturing USA institute under subparagraph (A) or recognized as a Manufacturing USA institute under subparagraph (B); and
 (II)as of such date of enactment, receives Federal financial assistance under subsection (e) or otherwise consistent with the purposes of this section;
 (ii)is under pending agency review for such recognition as of such date of enactment; or
 (iii)is currently funded by the Department of Energy. (e)Financial assistance to establish and support Manufacturing USA institutes (1)Financial assistance authorizedUnder the Program, the Secretary and the Secretary of Energy shall, and every other agency head may, award financial assistance to a person or group of persons to assist the person or group of persons in planning, establishing, or supporting a Manufacturing USA institute.
										(2)Period and renewal of awards
 (A)Initial periodsAn award of financial assistance under paragraph (1) shall be awarded for an initial period of not less than 5 years and not more than 7 years.
											(B)Renewal of awards
 (i)Renewal authorizedAn award of financial assistance under paragraph (1) may be renewed for additional periods, with each period not to exceed the duration of the initial period of the award, subject to a rigorous merit review.
 (ii)Consideration of performance standardsIn carrying out a rigorous merit review under clause (i) for renewal of an award under such clause for a Manufacturing USA institute, an agency head shall consider the extent to which the institute has made progress in meeting the standards of performance established pursuant to paragraph (5)(C).
 (iii)Initial failure to meet performance standardsIf, pursuant to a rigorous merit review under clause (i) for renewal of an award under such clause for a Manufacturing USA institute, an agency head finds that the institute does not meet the standards for performance established pursuant to paragraph (5)(C), the agency head shall—
 (I)notify the institute of any deficiencies in the performance of the institute; and
 (II)provide the institute one year to remedy such deficiencies. (iv)Further failure to meet performance standardsIf a Manufacturing USA institute fails to remedy a deficiency identified or to show significant improvement in performance during the 1-year period set forth under clause (iii)(II)—
 (I)the institute shall not be eligible for renewed award under clause (i); and
 (II)the agency head that conducted the review for renewal shall notify the institute of such ineligibility.
 (v)Continuation of existing Manufacturing USA institutesNot withstanding clauses (i) through (iv), a Manufacturing USA institute already in existence or undergoing a renewal process prior to December 1, 2019—
 (I)may continue to receive support for the duration of the original funding award beginning on the date of establishment of that institute; and
 (II)shall be eligible for renewal of that funding pursuant to clause (i).
													(3)Application for financial assistance
 (A)In generalA person or group of persons seeking financial assistance under paragraph (1) shall submit to an agency head an application therefor at such time, in such manner, and containing such information as the agency head may require.
 (B)RequirementsAn application submitted under subparagraph (A) for an institute shall, at a minimum include the following:
 (i)A description of the specific sources and amounts of non-Federal financial support for the institute on the date financial assistance is sought.
 (ii)A description of the anticipated sources and amounts of non-Federal financial support during the period for which the institute could be eligible for continued Federal financial assistance under this section.
												(4)Selection
 (A)Competitive, merit reviewIn awarding financial assistance under paragraph (1), an agency head shall—
 (i)use a competitive, merit review process that includes review by a diverse group of individuals with relevant expertise from both the private and public sectors; and
 (ii)ensure that the technology focus of a Manufacturing USA institute does not substantially duplicate the technology focus of any other Manufacturing USA institute.
												(B)Participation in process
 (i)Prohibition on participation by political appointeesThe review required by subparagraph (A)(i) may not include a review by a group of individuals that includes a political appointee.
 (ii)Conflict of interest policiesEach agency head shall implement a conflict of interest policy that—
 (I)ensures public transparency and accountability in the process used under subparagraph (A)(i); and
 (II)requires full disclosure of any real or potential conflicts of interest on the parts of individuals that participate in the process used under subparagraph (A)(i).
 (iii)Definition of political appointeeFor purposes of this subparagraph, the term political appointee has the meaning given such term in section 714(h) of title 38, United States Code.
 (C)ConsiderationsIn selecting a person or group of persons who submitted an application to an agency head under paragraph (3) for an award of financial assistance under paragraph (1) for a Manufacturing USA institute, the agency head shall consider, at a minimum, the following:
 (i)The potential of the Manufacturing USA institute to advance domestic manufacturing and the likelihood of economic impact, including the creation or preservation of jobs, in the predominant focus areas of the institute.
 (ii)The commitment of continued financial support, advice, participation, and other contributions from non-Federal sources, to provide leverage and resources to promote a stable and sustainable business model.
 (iii)Whether the financial support provided to the Manufacturing USA institute from non-Federal sources exceeds the requested Federal financial assistance.
 (iv)How the Manufacturing USA institute will increase the non-Federal investment in advanced manufacturing research in the United States.
 (v)How the Manufacturing USA institute will engage with small and medium-sized manufacturing enterprises to improve the capacity of such enterprises to commercialize new processes and technologies and to improve the domestic supply chain.
 (vi)How the Manufacturing USA institute will carry out educational and workforce activities that meet industrial needs related to the predominant focus areas of the institute.
 (vii)How the Manufacturing USA institute will advance economic competitiveness and generate substantial benefits to the Nation that extend beyond the direct return to participants in the Program.
 (viii)Whether the predominant focus of the Manufacturing USA institute is a manufacturing process, novel material, enabling technology, supply chain integration methodology, or other relevant aspect of advanced manufacturing that has not already been commercialized, marketed, distributed, or sold by another entity.
 (ix)How the Manufacturing USA institute will strengthen and leverage the industrial, research, entrepreneurship, and other assets of a region.
 (x)How the Manufacturing USA institute will encourage the education and training of veterans and individuals with disabilities.
 (5)Performance measurement, transparency, and accountabilityFor each award of financial assistance under paragraph (1) by an agency head, the agency head shall—
 (A)develop metrics to assess the effectiveness of the activities funded in making progress toward the purposes of the Program set forth under subsection (b)(2), including the effectiveness of Manufacturing USA institutes in advancing technology readiness levels or manufacturing readiness levels;
 (B)establish standards for the performance of Manufacturing USA institutes that are based on the metrics developed under subparagraph (A); and
 (C)for each Manufacturing USA institute supported by the award, 5 years after the initial award and every 5 years thereafter until Federal financial assistance under this subsection is discontinued, conduct an assessment of the institute to confirm whether the performance of the institute is meeting the standards for performance established under subparagraph (B).
 (6)CollaborationIn awarding financial assistance under paragraph (1), an agency head, in coordination with the National Program Office, as the agency head considers appropriate, may collaborate with Federal departments and agencies whose missions contribute to or are affected by advanced manufacturing, including, as the agency head considers appropriate, the Department of Agriculture, the Department of Defense, the Department of Education, the Department of Energy, the Department of Labor, the Food and Drug Administration, the National Aeronautics and Space Administration, the National Institutes of Health, and the National Science Foundation.
										(7)Matching funds and preferences
 (A)In generalExcept as provided in subparagraph (B), an agency head may not, with respect to a Manufacturing USA institute, award financial assistance under paragraph (1) or renew an award of financial assistance under paragraph (2) unless the agency head determines that non-Federal funding comprises 50 percent or more of the total amount of funding made available for the operation and support of the institute.
 (B)WaiversAn agency head awarding financial assistance under paragraph (1) with respect to a Manufacturing USA institute may waive the requirements of subparagraph (A) in the case of satellite centers, large capital facilities, equipment purchases, workforce development, or general operations.
											(f)Grant program for public service activities for Manufacturing USA
 institutes without Federal fundingThe Secretary may award a grant on a competitive basis to a Manufacturing USA institute that is not receiving financial assistance under subsection (e) to carry out workforce development, outreach to small- and medium-sized manufacturers, and other activities that—
 (1)are determined by the Secretary to be in the national interest; and (2)are unlikely to receive private sector financial support.
										(g)Authorization of Appropriations
 (1)NIST Industrial Technical Services accountTo the extent provided for in advance by appropriations Acts, the Secretary may use amounts appropriated to the Industrial Technical Services account to carry out this section as follows:
 (A)For each of the fiscal years 2015 through 2019, an amount not to exceed $5,000,000.
 (B)For each of fiscal years 2020 through 2030, such amounts as may be necessary to carry out this section.
 (2)Department of EnergyThere are authorized to be appropriated to the Secretary of Energy for the provision of financial assistance under subsection (e) by the Department of Energy amounts as follows:
 (A)$70,000,000 for each of fiscal years 2020, 2021, and 2022. (B)$84,000,000 for each of fiscal years 2023 and 2024.
											(h)National Program Office
 (1)EstablishmentThe Secretary shall establish, within the Institute, the National Office of the Manufacturing USA Network (referred to in this section as the National Program Office), which shall oversee and carry out the Program.
 (2)FunctionsThe functions of the National Program Office are— (A)to oversee the planning, management, and coordination of the Program;
 (B)to coordinate with and, as appropriate, enter into memorandums of understanding with Federal departments and agencies whose missions contribute to or are affected by advanced manufacturing, including the Department of Agriculture, the Department of Defense, the Department of Education, the Department of Energy, the Department of Labor, the Food and Drug Administration, the National Aeronautics and Space Administration, the National Institutes of Health, and the National Science Foundation, to carry out the purposes set forth under subsection (b)(2);
 (C)to develop, not later than December 16, 2015, and update not less frequently than once every 3 years thereafter, a strategic plan to guide the Program;
 (D)to establish such procedures, processes, and criteria as may be necessary and appropriate to maximize cooperation and coordinate the activities of the Program with programs and activities of other Federal departments and agencies whose missions contribute to or are affected by advanced manufacturing;
 (E)to establish a clearinghouse of public information related to the activities of the Program;
 (F)to act as a convener of the Network; (G)to work with Federal agencies that are not sponsoring or supporting a Manufacturing USA institute to explore and develop options for sponsoring or supporting a Manufacturing USA institute;
 (H)to work with Federal agencies that are sponsoring or supporting a Manufacturing USA institute to develop and implement network-wide performance goals with measurable targets and timelines;
 (I)to help develop pilot programs that may be implemented by the Manufacturing USA institutes to address specific purposes of the Program, including to accelerate technology transfer to the private sector and to develop entrepreneurship programs;
 (J)to provide support services to promote workforce development activities;
 (K)to identify and disseminate best practices for workforce education and training across the Network and further enhance collaboration among Manufacturing USA institutes in developing and implementing such practices;
 (L)to collaborate with the Department of Labor, the Department of Education, industry, career and technical education schools, local community colleges, universities, and labor organizations to provide input, as appropriate, for the development of national certifications for advanced manufacturing workforce skills in the technology areas of the Manufacturing USA institutes; and
 (M)to coordinate with Manufacturing USA institutes to develop best practices for the membership agreements and coordination of similar project solicitations.
 (3)RecommendationsIn developing and updating the strategic plan under paragraph (2)(C), the Secretary shall solicit recommendations and advice from a wide range of stakeholders, including industry, small and medium-sized manufacturing enterprises, research universities, community colleges, State, Tribal, and local governments, and other relevant organizations and institutions on an ongoing basis.
 (4)Report to congressUpon completion, the Secretary shall transmit the strategic plan required under paragraph (2)(C) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives.
										(5)Hollings manufacturing extension partnership
 (A)In generalThe Secretary shall ensure that the National Program Office leverages the capabilities of the Hollings Manufacturing Extension Partnership into Program planning to ensure—
 (i)significant outreach to, participation of, and engagement of small- and medium-sized manufacturers in Manufacturing USA institutes across the entirety of the manufacturing supply chain; and
 (ii)that the results of the Program, including technologies developed by the Program, reach small- and medium-sized manufacturers and that such entities have access to technical assistance, as appropriate, in deploying those technologies.
 (B)LiaisonsThe Secretary may provide financial assistance to a manufacturing extension center established as part of the Hollings Manufacturing Extension Partnership to support the purposes of the Program by providing services in one or more of the following areas:
 (i)Support services for small- and medium-sized manufacturers, that many include the designation of a liaison.
 (ii)Assistance with workforce development. (iii)Technology transfer for small and medium-sized manufacturers.
 (iv)Such other areas as the Secretary determines appropriate to support the purposes of the Program.
 (6)DetaileesAny Federal Government employee may be detailed to the National Program Office without reimbursement. Such detail shall be without interruption or loss of civil service status or privilege.
										(i)Reporting and auditing
										(1)Annual reports to the Secretary
 (A)In generalNot less frequently than once each year, each agency head that is providing financial assistance under subsection (e) shall—
 (i)require each recipient of such financial assistance submit to the agency head a report that describes the finances and performance of the Manufacturing USA institute with respect to which the financial assistance is awarded; and
 (ii)submit to the Secretary each report received by the agency head under clause (i).
 (B)ElementsEach report submitted under subparagraph (A) shall include: (i)an accounting of expenditures of amounts awarded to the recipient under subsection (e); and
 (ii)consistent with the standards for performance established under subsection (e)(5)(B), a description of the performance of the Manufacturing USA institute with respect to—
 (I)its goals, plans, financial support, and accomplishments; and (II)how the Manufacturing USA institute has furthered the purposes set forth under subsection (b)(2).
													(2)Annual reports to Congress
 (A)In generalNot less frequently than once each year until December 31, 2030, the Secretary shall submit a report to Congress that describes the performance of the Program during the most recent 1-year period.
 (B)ElementsEach report submitted under subparagraph (A) shall include, for the period covered by the report—
 (i)a summary and assessment of the reports received by the Secretary under paragraph (1);
 (ii)an accounting of the funds expended by the Secretary under the Program, including any waivers made under subsection (e)(7)(B);
 (iii)an assessment of the participation in, and contributions to, the Network by any Manufacturing USA institutes not receiving financial assistance under subsection (e); and
 (iv)an assessment of the Program with respect to meeting the purposes set forth under subsection (b)(2).
												(3)Assessments by Comptroller General of the United States
 (A)AssessmentsNot less frequently than once every 3 years, the Comptroller General of the United States shall submit to Congress an assessment of the operation of the Program during the most recent 3-year period, including an assessment of the progress made towards achieving the goals specified in the national strategic plan for advanced manufacturing required under section 102(b)(7) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622(b)(7)).
 (B)ElementsEach assessment submitted under subparagraph (A) shall include, for the period covered by the report—
 (i)a review of the management, coordination, and industry utility of the Program;
 (ii)an assessment of the extent to which the Program has furthered the purposes set forth under subsection (b)(2);
 (iii)such recommendations for legislative and administrative action as the Comptroller General considers appropriate to improve the Program; and
 (iv)an assessment as to whether any prior recommendations for improvement made by the Comptroller General have been implemented or adopted.
 (C)Final assessmentNo later than December 31, 2030, the Comptroller General shall submit to Congress a final report regarding the overall success of the Program.
											(j)Additional authorities
 (1)Appointment of personnel and contractsThe Secretary may appoint such personnel and enter into such contracts, financial assistance agreements, and other agreements as the Secretary considers necessary or appropriate to carry out the Program, including support for research and development activities involving a Manufacturing USA institute.
 (2)Transfer of fundsOf amounts available under the authority provided by subsection (g), the Secretary may transfer to other Federal agencies such sums as the Secretary considers necessary or appropriate to carry out the Program. No funds so transferred may be used to reimburse or otherwise pay for the costs of financial assistance incurred or commitments of financial assistance made prior to December 16, 2014.
 (3)Authority of other agenciesIn the event that the Secretary exercises the authority to transfer funds to another agency under paragraph (2), such agency may accept such funds to award and administer, under the same conditions and constraints applicable to the Secretary, all aspects of financial assistance awards under this section.
 (4)Use of resourcesIn furtherance of the purposes of the Program, the Secretary may use, with the consent of a covered entity and with or without reimbursement, the land, services, equipment, personnel, and facilities of such covered entity.
 (5)Acceptance of resourcesIn addition to amounts appropriated to carry out the Program, the Secretary may accept funds, services, equipment, personnel, and facilities from any covered entity to carry out the Program, subject to the same conditions and constraints otherwise applicable to the Secretary under this section and such funds may only be obligated to the extent provided for in advance by appropriations Acts.
 (6)Covered entitiesFor purposes of this subsection, a covered entity is any Federal department, Federal agency, instrumentality of the United States, State, local government, Tribal government, territory, or possession of the United States, or of any political subdivision thereof, or international organization, or any public or private entity or individual.
 (7)Collaborations with other agenciesThe Secretary shall collaborate with Federal agencies whose missions contribute to, or are affected by, advanced manufacturing to identify and leverage existing resources at such Federal agencies to assist Manufacturing USA institutes in carrying out the purposes of the Program set forth under subsection (b)(2). Such existing resources may include programs—
 (A)at the Department of Labor relating to labor and apprenticeships; (B)at the Economic Development Administration relating to regional innovation, such as the Regional Innovation Strategies program;
 (C)at the Department of Education relating to workforce development, education, training, and retraining;
 (D)at the Department of Defense relating to procurement and other authorities of the Department of Defense;
 (E)at the Food and Drug Administration relating to biopharmaceutical manufacturing;
 (F)at the National Science Foundation, including the Advanced Technological Education program;
 (G)at the National Aeronautics and Space Administration relating to procurement, workforce development, education, training, and retraining;
 (H)at the Department of Energy relating to development of clean energy technologies and other authorities of the Department of Energy;
 (I)at the Department of Agriculture relating to outreach to rural communities;
 (J)additional programs that the Secretary determines are appropriate to support the activities of existing Manufacturing USA institutes; and
 (K)additional programs that the Secretary determines are appropriate to support the activities of existing Manufacturing USA institutes.
 (k)PatentsChapter 18 of title 35, United States Code, shall apply to any funding agreement (as defined in section 201 of that title) awarded to new or existing Manufacturing USA institutes with respect to which financial assistance is awarded under subsection (e).
 (l)References to prior names and terminologyAny reference in law, regulation, map, document, paper, or other record of the United States to the Network for Manufacturing Innovation Program, the Network for Manufacturing Innovation, National Office of the Network for Manufacturing Innovation Program, or a center for manufacturing innovation shall be considered to be a reference to the Manufacturing USA Program, the Manufacturing USA Network, the National Office of the Manufacturing USA Network, or a Manufacturing USA institute, respectively..
 (b)Expansion of Manufacturing USA NetworkSubject to the availability of appropriations, the Secretary of Commerce shall take such actions as may be necessary to increase the number of Manufacturing USA institutes that participate in the Manufacturing USA Network.
 1742.Regional innovation programSection 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) is amended to read as follows:
						
							27.Regional innovation program
 (a)DefinitionsIn this section: (1)Eligible recipientThe term eligible recipient means—
 (A)a State; (B)an Indian tribe;
 (C)a city or other political subdivision of a State;
 (D)an entity that— (i)is a nonprofit organization, an institution of higher education, a public-private partnership, a science or research park, a Federal laboratory, a venture development organization, or an economic development organization or similar entity that is focused primarily on improving science, technology, innovation, or entrepreneurship; and
 (ii)has an application submitted under subsection (c)(4) that is supported by a State or a political subdivision of a State; or
 (E)a consortium of any of the entities described in subparagraphs (A) through (D).
										(2)Regional innovation
 initiativeThe term regional innovation initiative means a geographically-bounded public or nonprofit activity or program to address issues in the local innovation systems in order to—
 (A)increase the success of innovation-driven industry;
 (B)strengthen the competitiveness of industry through new product innovation and new technology adoption;
 (C)improve the pace of market readiness and overall commercialization of innovative research;
 (D)enhance the overall innovation capacity and long-term resilience of the region;
 (E)leverage the region’s unique competitive strengths to stimulate innovation; and
 (F)increase the number of full-time equivalent employment opportunities within innovation-based business ventures in the geographic region.
 (3)StateThe term State means one of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any other territory or possession of the United States.
									(4)Venture development
 organizationThe term venture development organization means a State or nonprofit organization that contributes to regional or sector-based economic prosperity by providing services for the purposes of accelerating the commercialization of research.
 (b)EstablishmentThe Secretary shall establish a regional innovation program to encourage and support the development of regional innovation strategies designed to increase innovation-driven economic opportunity within their respective regions.
								(c)Regional innovation grants
 (1)Authorization of grantsAs part of the program established pursuant to subsection (b), the Secretary may award grants, on a competitive basis, to eligible recipients for activities designed to develop and support a regional innovation initiative.
 (2)Permissible activitiesA grant awarded under this subsection shall be used for multiple activities determined appropriate by the Secretary, including—
 (A)planning, technical assistance, and communication among participants of a regional innovation initiative to improve the connectedness and strategic orientation of the regional innovation initiative;
 (B)attracting additional participants to a regional innovation initiative;
 (C)increasing the availability and investment of private and philanthropic financing that supports innovation-based business ventures; and
 (D)facilitating commercialization of products, processes, and services, including through demonstration, deployment, technology transfer, and entrepreneurial activities.
 (3)Restricted activitiesGrants awarded under this subsection may not be used to pay for—
 (A)costs related to the recruitment, inducement, or associated financial or tangible incentives that might be offered to relocate an existing business from a geographic area to another geographic area; or
 (B)costs associated with offsetting revenues forgone by 1 or more taxing authorities through tax incentives, tax increment financing, special improvement districts, tax abatements for private development within designated zones or geographic areas, or other reduction in revenues resulting from tax credits affecting the geographic region of the eligible recipients.
										(4)Applications
 (A)In generalAn eligible recipient shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.
 (B)ComponentsEach application submitted under subparagraph (A) shall—
 (i)describe the regional innovation initiative;
 (ii)indicate whether the regional innovation initiative is supported by the private sector, State and local governments, and other relevant stakeholders;
 (iii)identify what activities the regional innovation initiative will undertake;
 (iv)describe the expected outcomes of the regional innovation initiative and the metrics the eligible recipient will use to assess progress toward those outcomes;
 (v)indicate whether the participants in the regional innovation initiative have access to, or contribute to, a well-trained workforce and other innovation assets that are critical to the successful outcomes specified in the application;
 (vi)indicate whether the participants in the regional innovation initiative are capable of attracting additional funds from non-Federal sources; and
 (vii)if appropriate for the activities proposed in the application, analyze the likelihood that the participants in the regional innovation initiative will be able to sustain activities after grant funds received under this subsection have been expended.
 (C)FeedbackThe Secretary shall provide feedback to program applicants that are not awarded grants to help them improve future applications.
 (D)Special considerationsThe Secretary shall give special consideration to—
 (i)applications proposing to include workforce or training related activities in their regional innovation initiative from eligible recipients who agree to collaborate with local workforce investment area boards; and
 (ii)applications from regions that contain communities negatively impacted by trade.
 (5)Cost shareThe Secretary may not provide more than 50 percent of the total cost of any activity funded under this subsection.
									(6)Outreach to rural
 communitiesThe Secretary shall conduct outreach to public and private sector entities in rural communities to encourage those entities to participate in regional innovation initiatives under this subsection.
 (7)Geographic distributionIn conducting a competitive process, the Secretary shall avoid undue geographic concentration among any one category of States based on their predominant rural or urban character as indicated by population density.
 (8)FundingThe Secretary may accept funds from other Federal agencies to support grants and activities under this subsection.
									(d)Regional innovation research and
						information program
 (1)In generalAs part of the program established pursuant to subsection (b), the Secretary shall establish a regional innovation research and information program—
 (A)to gather, analyze, and disseminate information on best practices for regional innovation initiatives, including information relating to how innovation, productivity, and economic development can be maximized through such strategies;
 (B)to provide technical assistance, including through the development of technical assistance guides, for the development and implementation of regional innovation initiatives;
 (C)to support the development of relevant metrics and measurement standards to evaluate regional innovation initiatives, including the extent to which such strategies stimulate innovation, productivity, and economic development; and
 (D)to collect and make available data on regional innovation initiatives in the United States, including data on—
 (i)the size, specialization, and competitiveness of regional innovation initiatives;
 (ii)the regional domestic product contribution, total jobs and earnings by key occupations, establishment size, nature of specialization, patents, Federal research and development spending, and other relevant information for regional innovation initiatives; and
 (iii)supply chain product and service flows within and between regional innovation initiatives.
 (2)Research grantsThe Secretary may award research grants on a competitive basis to support and further the goals of the program established under this section.
									(3)Dissemination of
 informationData and analysis compiled by the Secretary under the program established in this subsection shall be made available to other Federal agencies, State and local governments, and nonprofit and for-profit entities.
									(4)Regional innovation grant
 programThe Secretary shall incorporate data and analysis relating to any grant awarded under subsection (c) into the program established under this subsection.
									(e)Interagency coordination
 (1)In generalTo the maximum extent practicable, the Secretary shall ensure that the activities carried out under this section are coordinated with, and do not duplicate the efforts of, other programs at the Department of Commerce or at other Federal agencies.
									(2)Collaboration
 (A)In generalThe Secretary shall explore and pursue collaboration with other Federal agencies, including through multi-agency funding opportunities, on regional innovation strategies.
 (B)Small businessesThe Secretary shall ensure that such collaboration with Federal agencies prioritizes the needs and challenges of small businesses.
										(f)Evaluation
 (1)In generalNot later than 5 years after Congress first appropriates funds to carry out this section, the Secretary shall competitively award a contract with an independent entity to conduct an evaluation of programs established under this section.
 (2)RequirementsThe evaluation conducted under paragraph (1) shall include—
 (A)an assessment of whether the program is achieving its goals;
 (B)the program’s efficacy in providing awards to geographically diverse entities;
 (C)any recommendations for how the program may be improved; and
 (D)a recommendation as to whether the program should be continued or terminated.
 (g)Reporting requirementNot later than 5 years after the first grant is awarded under subsection (c), and every 5 years thereafter until 5 years after the last grant recipient completes the regional innovation initiative for which such grant was awarded, the Secretary shall submit a summary report to Congress that describes the outcome of each regional innovation initiative that was completed during the previous 5 years.
 (h)FundingFrom amounts appropriated by Congress to the Secretary, the Secretary may use up to $50,000,000 in each of the fiscal years 2020 through 2024 to carry out this section..
					1743.Aviation workforce development
 (a)In generalSection 625(c)(1) of the FAA Reauthorization Act of 2018 (Public Law 115–254) is amended—
 (1)in subparagraph (C), by striking or after the semicolon; (2)in subparagraph (D), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (E)an organization representing aircraft users, aircraft owners, or aircraft pilots..
 (b)Effective DateThe amendments made by subsection (a) shall take effect as if included in the enactment of the FAA Reauthorization Act of 2018 (Public Law 115–254).
						1744.Oversight of Department of Defense
					execute orders
 (a)Review of execute ordersNot later than 30 days after receiving a written request by the Chairman or Ranking Member of a congressional defense committee, the Secretary of Defense shall provide the committee, including appropriately designated staff of the committee, with—
 (1)an execute order approved by the Secretary or the commander of a combatant command for review; and
 (2)a detailed briefing on such execute order. (b)Exception (1)In generalIn extraordinary circumstances necessary to protect operations security or the sensitivity of the execute order, the Secretary may limit review of an execute order. A determination that extraordinary circumstances exist for purposes of this paragraph may only be made by the Secretary and the decision to limit the review of an execute order may not be delegated.
 (2)Summary and other informationIn extraordinary circumstances described in paragraph (1) with respect to an execute order, within 30 days of receiving a written request under subsection (a), the Secretary shall provide to the committee concerned, including appropriately designated staff of the committee—
 (A)a written explanation of the extraordinary circumstances that led to the determination by the Secretary to limit review of the execute order; and
 (B)a detailed summary of the execute order and other information necessary for the conduct of the oversight duties of the committee.
 (c)Quarterly reportNot later than 30 days after the date on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2021 and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a comprehensive report identifying and summarizing all execute orders approved by the Secretary or the commander of a combatant command in effect for the Department of Defense as of the date of the report.
						1745.Processes and procedures for notifications regarding special operations
					forces
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish and submit to the congressional defense committees processes and procedures for providing notifications to the committees regarding members of special operations forces, as identified in section 167(j) of title 10, United States Code.
 (b)Processes and proceduresThe processes and procedures established under subsection (a) shall— (1)clarify the roles and responsibilities of the Secretaries of the military departments, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, and the Commander of United States Special Operations Command;
 (2)provide guidance relating to the types of matters that would warrant congressional notification, including awards, reprimands, incidents, and any other matters the Secretary determines necessary;
 (3)be consistent with the national security of the United States; (4)be designed to protect sensitive information during an ongoing investigation;
 (5)account for the privacy of members of the Armed Forces; and (6)take in to account existing processes and procedures for notifications to the congressional defense committees regarding members of the conventional Armed Forces.
							1746.Securing American science and technology
						(a)Interagency working group
 (1)In generalThe Director of the Office of Science and Technology Policy, acting through the National Science and Technology Council, in consultation with the National Security Advisor, shall establish or designate an interagency working group to coordinate activities to protect federally funded research and development from foreign interference, cyber attacks, theft, or espionage and to develop common definitions and best practices for Federal science agencies and grantees, while accounting for the importance of the open exchange of ideas and international talent required for scientific progress and American leadership in science and technology.
							(2)Membership
 (A)In generalThe working group shall include at least one representative of— (i)the National Science Foundation;
 (ii)the Department of Energy; (iii)the National Aeronautics and Space Administration;
 (iv)the Department of Commerce; (v)the Department of Health and Human Services;
 (vi)the Department of Defense; (vii)the Department of Agriculture;
 (viii)the Department of Education; (ix)the Department of State;
 (x)the Department of the Treasury; (xi)the Department of Justice;
 (xii)the Department of Homeland Security;
 (xiii)the Central Intelligence Agency; (xiv)the Office of the Director of National Intelligence;
 (xv)the Office of Management and Budget;
 (xvi)the National Economic Council; and (xvii)such other Federal department or agency as the President considers appropriate.
 (B)ChairThe working group shall be chaired by the Director of the Office of Science and Technology Policy (or the Director’s designee).
 (3)Responsibilities of the working groupThe working group established under paragraph (1) shall— (A)identify known and potential cyber, physical, and human intelligence threats and vulnerabilities within the United States scientific and technological enterprise;
 (B)coordinate efforts among agencies to share and update important information, including specific examples of foreign interference, cyber attacks, theft, or espionage directed at federally funded research and development or the integrity of the United States scientific enterprise;
 (C)identify and assess existing mechanisms for protection of federally funded research and development;
 (D)develop an inventory of— (i)terms and definitions used across Federal science agencies to delineate areas that may require additional protection; and
 (ii)policies and procedures at Federal science agencies regarding protection of federally funded research; and
 (E)develop and periodically update unclassified recommendations for policy guidance to assist Federal science agencies and grantees in defending against threats to federally funded research and development and the integrity of the United States scientific enterprise that—
 (i)includes— (I)descriptions of known and potential threats to federally funded research and development and the integrity of the United States scientific enterprise;
 (II)common definitions and terminology for categorization of research and technologies that are protected;
 (III)identified areas of research or technology that might require additional protection;
 (IV)recommendations for how control mechanisms can be utilized to protect federally funded research and development from foreign interference, cyber attacks, theft or espionage, including any recommendations for updates to existing control mechanisms;
 (V)recommendations for best practices for Federal science agencies, universities, and grantees to defend against threats to federally funded research and development, including coordination and harmonization of any relevant reporting requirements that Federal science agencies implement for grantees, and by providing such best practices with grantees and universities at the time of awarding such grants or entering into research contracts;
 (VI)a remediation plan for grantees and universities to mitigate the risks regarding such threats before research grants or contracts are cancelled because of such threats;
 (VII)recommendations for providing opportunities and facilities for academic researchers to perform controlled and classified research in support of Federal missions;
 (VIII)assessments of potential consequences that any proposed practices would have on international collaboration and United States leadership in science and technology; and
 (IX)a classified addendum as necessary to further inform Federal science agency decisionmaking; and
 (ii)accounts for the range of needs across different sectors of the United States science and technology enterprise.
 (4)Policy guidanceNot later than 270 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy, in consultation with the working group established under paragraph (1), shall—
 (A)develop and issue policy guidance to Federal science agencies with more than $100,000,000 in extramural research in fiscal year 2018 to protect against threats to federally funded research and the United States science enterprise, including foreign interference, cyber attacks, theft, or espionage; and
 (B)encourage consistency in the policies developed by Federal science agencies with more than $100,000,000 in extramural research in fiscal year 2018, as appropriate, and factoring in the potential range of applications across different areas of science and technology.
 (5)Coordination with national academies roundtableThe Director of the Office of Science and Technology Policy shall coordinate with the Academies to ensure that at least one member of the interagency working group is also a member of the roundtable under subsection (b).
 (6)Interim reportNot later than six months after the date of enactment of this Act, the Director of the Office of Science and Technology Policy shall provide a report to the relevant committees that includes the inventory required under paragraph (3)(D), and an update on progress toward developing the policy guidance required under paragraphs (3)(E) and (4), as well as any additional activities undertaken by the working group in that time.
 (7)Biennial reportingTwo years after the date of enactment of this Act, and at least every two years thereafter, the Director of the Office of Science and Technology Policy shall provide a summary report to the relevant committees on the activities of the working group and the most current version of the policy guidance required under paragraph (4).
 (8)TerminationThe working group established or designated under paragraph (1) shall terminate on the date that is ten years after the date on which such working group is established or designated.
							(b)National academies science, technology and security roundtable
 (1)In generalThe National Science Foundation, the Department of Energy, and the Department of Defense, and any other agencies as determined by the Director of the Office of Science and Technology Policy, shall enter into a joint agreement with the Academies to create a new National Science, Technology, and Security Roundtable (hereinafter in this subsection referred to as the roundtable).
 (2)ParticipantsThe roundtable shall include senior representatives and practitioners from Federal science, intelligence, and national security agencies, law enforcement, as well as key stakeholders in the United States scientific enterprise including institutions of higher education, Federal research laboratories, industry, and non-profit research organizations.
 (3)PurposeThe purpose of the roundtable is to facilitate among participants— (A)exploration of critical issues related to protecting United States national and economic security while ensuring the open exchange of ideas and international talent required for scientific progress and American leadership in science and technology;
 (B)identification and consideration of security threats and risks involving federally funded research and development, including foreign interference, cyber attacks, theft, or espionage;
 (C)identification of effective approaches for communicating the threats and risks identified in subparagraph (b) to the academic and scientific community, including through the sharing of unclassified data and relevant case studies;
 (D)sharing of best practices for addressing and mitigating the threats and risks identified in subparagraph (B); and
 (E)examination of potential near- and long-term responses by the Government and the academic and scientific community to mitigate and address the risks associated with foreign threats.
 (4)Report and briefingThe joint agreement under paragraph (1) shall specify that—
 (A)the roundtable shall periodically organize workshops and issue publicly available reports on the topics described in paragraph (3) and the activities of the roundtable;
 (B)not later than March 1, 2020, the Academies shall provide a briefing to the relevant committees on the progress and activities of the roundtable; and
 (C)the Academies shall issue a final report on its activities to the relevant committees before the end of fiscal year 2024.
 (5)TerminationThe roundtable shall terminate on September 30, 2024. (c)DefinitionsIn this section:
 (1)The term Academies means the National Academies of Science, Engineering and Medicine.
 (2)The term Federal science agency means any Federal agency with at least $100,000,000 in basic and applied research obligations in fiscal year 2018.
 (3)The term grantee means an entity that is— (A)a recipient or subrecipient of a Federal grant or cooperative agreement; and
 (B)an institution of higher education or a non-profit organization. (4)The term relevant committees means—
 (A)the Committee on Science, Space, and Technology of the House of Representatives;
 (B)the Committee on Commerce, Science, and Transportation of the Senate; (C)the Committee on Armed Services of the House of Representatives;
 (D)the Committee on Armed Services of the Senate; and (E)the Committee on Homeland Security and Governmental Affairs of the Senate.
								1747.Standardized policy guidance for calculating aircraft operation and
 sustainment costsNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Director of Cost Analysis and Program Evaluation and in consultation with the Secretary of each of the military services, shall develop and implement standardized policy guidance for calculating aircraft operation and sustainment costs for the Department of Defense. Such guidance shall provide for a standardized calculation of—
 (1)aircraft cost per flying hour; (2)aircraft cost per aircraft tail per year;
 (3)total cost of ownership per flying hour for aircraft systems; (4)average annual operation and sustainment cost per aircraft; and
 (5)any other cost metrics the Under Secretary of Defense determines appropriate.
						1748.Special Federal Aviation Regulation Working Group
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Transportation, and the Secretary of State, shall jointly establish a Special Federal Aviation Regulation (in this section referred to as the SFAR) interagency working group to review the current options for the Department of Defense to use contracted United States civil aviation to provide support for Department of Defense missions in areas where a Federal Aviation Administration SFAR is in effect.
 (b)DutiesThe working group shall— (1)analyze all options currently available for the Department of Defense to use contracted United States civil aviation to provide support for Department of Defense missions in areas where a Federal Aviation Administration SFAR is in effect;
 (2)review existing processes of the Department of Defense, the Federal Aviation Administration, and the Department of State, with respect to the Department of Defense’s use of contracted United States civil aviation in areas where a Federal Aviation Administration SFAR is in effect;
 (3)identify any issues, inefficiencies, or concerns with the existing options and processes, including safety of flight, legal considerations, mission delivery, and security considerations; and
 (4)develop recommendations, if any, to improve existing processes or expand the options available for the Department of Defense to use contracted United States civil aviation to provide support to Department of Defense missions in areas where a Federal Aviation Administration SFAR is in effect.
							(c)Members
 (1)AppointmentThe Secretary of Defense, the Secretary of Transportation, and the Secretary of State shall each appoint not more than 5 members to the working group with expertise in civil aviation safety, state aircraft operations, the provision of contracted aviation support to the Department of Defense, and the coordination of such efforts between the Department of Defense, the Department of State, and the Federal Aviation Administration. The 5 members appointed by the Secretary of Transportation shall include at least 3 members from the Federal Aviation Administration.
 (2)QualificationsAll working group members shall be full-time employees of the Federal Government with appropriate security clearances to allow discussion of all classified information and materials necessary to fulfill the working group’s duties pursuant to subsection (b).
 (d)ReportNot later than 1 year after the date it is established, the working group shall submit a report on its findings and any recommendations developed pursuant to subsection (b) to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives.
 (e)TerminationThe working group shall terminate 90 days after the date the report is submitted under subsection (d).
 (f)DefinitionsIn this section the following definitions apply: (1)The term United States civil aviation means—
 (A)United States air carriers and United States commercial operators; (B)persons exercising the privileges of an airman certificate issued by the FAA, except such persons operating United States-registered aircraft for a foreign air carrier; and
 (C)operators of civil aircraft registered in the United States, except where the operator of such aircraft is a foreign air carrier.
 (2)The term Federal Aviation Administration SFAR means the Special Federal Aviation Regulation included under subpart M of part 91 of title 14, Code of Federal Regulations.
							1749.Prohibition on names related to the Confederacy
 (a)Prohibition on names related to the ConfederacyIn naming a new asset or renaming an existing asset, the Secretary of Defense or the Secretary of a military department may not give a name to an asset that refers to, or includes a term referring to, the Confederate States of America (commonly referred to as the Confederacy), including any name referring to—
 (1)a person who served or held leadership within the Confederacy; or (2)a Confederate battlefield victory.
 (b)Asset definedIn this section, the term asset includes any base, installation, facility, aircraft, ship, equipment, or any other property owned or controlled by the Department of Defense or a military department.
 (c)Savings clauseNothing in this section may be construed as requiring a Secretary concerned to initiate a review of previously named assets.
 1750.Support for National Maritime Heritage Grants programOf the funds authorized to be appropriated by this Act for fiscal year 2020 for the Department of Defense, the Secretary of Defense may contribute up to $5,000,000 to support the National Maritime Heritage Grants Program established under section 308703 of title 54, United States Code.
					1751.Support for world language advancement and readiness
						(a)Program authority
 (1)In generalThe Secretary of Defense, in consultation with the Director of National Intelligence and the Secretary of Education, may carry out a program under which the Secretary may provide support to eligible entities for the establishment, improvement, or expansion of world language study for elementary school and secondary school students.
 (2)Special requirements for local educational agenciesIn providing support under paragraph (1) to an eligible entity that is a local educational agency, the Secretary of Defense shall support programs that—
 (A)show the promise of being continued after such support is no longer available;
 (B)demonstrate approaches that can be disseminated to and duplicated in other local educational agencies; and
 (C)may include a professional development component. (3)Applications (A)In generalTo be considered for support under paragraph (1), an eligible entity shall submit an application to the Secretary of Defense at such time, in such manner, and containing such information and assurances as the Secretary may require.
 (B)Special considerationThe Secretary of Defense shall give special consideration to applications describing programs that—
 (i)include intensive summer world language programs for professional development of world language teachers;
 (ii)link nonnative English speakers in the community with the schools in order to promote two-way language learning;
 (iii)promote the sequential study of a world language for students, beginning in elementary schools;
 (iv)make effective use of technology, such as computer-assisted instruction, language laboratories, or distance learning, to promote world language study;
 (v)promote innovative activities, such as dual language immersion, partial world language immersion, or content-based instruction; and
 (vi)are carried out through a consortium comprised of the eligible entity receiving the grant, an elementary school or secondary school, and an institution of higher education (as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means the following:
 (A)A local educational agency that hosts a unit of the Junior Reserve Officers’ Training Corps.
 (B)A school operated by the Department of Defense Education Activity. (2)Esea termsThe terms elementary school, local educational agency and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)World languageThe term world language means— (A)any natural language other than English, including—
 (i)languages determined by the Secretary of Defense to be critical to the national security interests of the United States;
 (ii)classical languages; (iii)American sign language; and
 (iv)Native American languages; and (B)any language described in subparagraph (A) that is taught in combination with English as part of a dual language or immersion learning program.
								1752.Designation of Department of Defense strategic Arctic ports
 (a)Sense of CongressIt is the sense of Congress that— (1)the Arctic is a region of strategic importance to the national security interests of the United States and the Department of Defense must better align its presence, force posture, and capabilities to meet the growing array of challenges in the region; and
 (2)although much progress has been made to increase awareness of Arctic issues and to promote increased presence in the region, additional measures, including the designation of one or more strategic Arctic ports, are needed to show the commitment of the United States to this emerging strategic choke point of future great power competition.
							(b)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, and the Administrator of the Maritime Administration, shall submit to the congressional defense committees a report evaluating potential sites for one or more strategic ports in the Arctic.
 (2)ElementsConsistent with the updated military strategy for the protection of United States national security interests in the Arctic region set forth in the report required under section 1071 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 114–92; 129 Stat. 992), the report required under paragraph (1) shall include—
 (A)an evaluation of the amount of sufficient and suitable space needed to create capacity for port and other necessary infrastructure for at least one of each of type of Navy or Coast Guard vessel, including an Arleigh Burke class destroyer of the Navy, a national security cutter, and a heavy polar ice breaker of the Coast Guard;
 (B)an evaluation of the amount of sufficient and suitable space needed to create capacity for equipment and fuel storage, technological infrastructure, and civil infrastructure to support military and civilian operations, including—
 (i)aerospace warning; (ii)maritime surface and subsurface warning;
 (iii)maritime control and defense; (iv)maritime domain awareness;
 (v)homeland defense; (vi)defense support to civil authorities;
 (vii)humanitarian relief; (viii)search and rescue;
 (ix)disaster relief; (x)oil spill response;
 (xi)medical stabilization and evacuation; and (xii)meteorological measurements and forecasting;
 (C)an identification of proximity and road access required to an airport designated as a commercial service airport by the Federal Aviation Administration that is capable of supporting military and civilian aircraft for operations designated in subparagraph (B);
 (D)a description of the requirements, to include infrastructure and installations, communications, and logistics necessary to improve response effectiveness to support military and civilian operations described in subparagraph (B);
 (E)an identification of the sites that the Secretary recommends as potential sites for designation as Department of Defense Strategic Arctic Ports;
 (F)the estimated cost of sufficient construction necessary to initiate and sustain expected operations at such sites; and
 (G)such other information as the Secretary deems relevant. (c)Designation of strategic arctic portsNot later than 90 days after the date on which the report required under subsection (b) is submitted, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, and the Administrator of the Maritime Administration, may designate one or more ports as Department of Defense Strategic Arctic Ports from the sites identified under subsection (b)(2)(E).
 (d)Rule of constructionNothing in this section may be construed to authorize any additional appropriations for the Department of Defense for the establishment of any port designated pursuant to this section.
 (e)Arctic definedIn this section, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
						1753.Independent studies regarding potential cost savings with respect to the
					nuclear security enterprise and force structure 
						(a)Review of nuclear deterrence postures
 (1)In generalThe Secretary of Defense shall seek to enter into agreements with two federally funded research and development centers for the conduct of independent reviews of alternative defense postures that achieve United States national security objectives and could produce cost savings. Each such review shall include—
 (A)alternative nuclear deterrence postures to achieve national security objectives, including two alternatives with reduced and increased force posture levels;
 (B)the options for and cost impacts resulting from changes to force structure, active and reserve component balance, domestic and overseas basing, and other impacts resulting from potential challenges to foundational planning assumptions to achieve national security objectives;
 (C)the potential cost savings from alterations to the current balance between the military and civilian workforces; and
 (D)options for reducing service contracts in the Department of Defense. (2)Cost dataA federally funded research and development center that conducts a review pursuant to paragraph (1) shall standardize cost data through the use of Department of Defense cost estimation methodologies and may make reference to appropriate national security policy documents.
 (3)Access to classified informationThe Secretary of Defense shall provide to such a center classified information on threat capability developments, plans, and intentions of China, Russia, North Korea, Iran, and violent extremist organizations.
							(b)Report and briefings
 (1)Briefing on cost savingsNot later than February 1, 2020, the Comptroller General of the United States shall provide to the congressional defense committees a briefing on the recommendations of the Comptroller General with respect to cost savings in the Department of Defense.
 (2)Briefing on efficiency initiativesNot later than February 1, 2020, the Comptroller General of the United States shall provide to the congressional defense committees a briefing on the recommendations of the Comptroller General with respect to the efficiency initiatives undertaken by the Office of the Chief Management Officer of the Department of Defense.
 (3)ReportSubsequent to providing the briefing under paragraph (2), the Comptroller General shall submit to the congressional defense committees a report on the matters covered by the briefing.
							1754.Comprehensive Department of Defense
					policy on collective self-defense
 (a)Comprehensive policy requiredThe Secretary of Defense shall prescribe a comprehensive written policy for the Department of Defense on the issuance of authorization for, and the provision by members and units of the United States Armed Forces of, collective self-defense to designated foreign nationals, their facilities, and their property.
 (b)ElementsThe policy required by subsection (a) shall address the following:
 (1)Each basis under domestic and international law pursuant to which a member or unit of the United States Armed Forces has been or may be authorized to provide collective self-defense to designated foreign nationals, their facilities, or their property under each circumstance as follows:
 (A)Inside an area of active hostilities, or in a country or territory in which United States forces are authorized to conduct or support direct action operations.
 (B)Outside an area of active hostilities, or in a country or territory in which United States forces are not authorized to conduct direct action military operations.
 (C)When United States personnel, facilities, or equipment are not threatened, including both as described in subparagraph (A) and as described in subparagraph (B).
 (D)When members of the United States Armed Forces are not participating in a military operation as part of an international coalition.
 (E)Any other circumstance not encompassed by subparagraphs (A) through (D) in which a member or unit of the United States Armed Forces has been or may be authorized to provide such collective self-defense.
 (2)A list and explanation of any limitations imposed by law or policy on the provision of collective self-defense to designated foreign nationals, their facilities, and their property under any of the bases in domestic or international law in the circumstances enumerated in paragraph (1), and the conditions under which any such limitation applies.
 (3)The procedure by which a proposal that any member or unit of the United States Armed Forces provide collective self-defense in support of designated foreign nationals, their facilities, and their property is to be submitted, processed, and endorsed through offices, officers, and officials of the Department to the applicable approval authority for final decision, and a list of any information, advice, or opinion to be included with such proposal in order to inform appropriate action on such proposal by such approval authority.
 (4)The title and duty position of any officers and officials of the Department empowered to render a final decision on a proposal described in paragraph (3), and the conditions applicable to, and limitations on, the exercise of such decisionmaking authority by each such officer or official.
 (5)A description of the Rules of Engagement applicable to the provision of collective self-defense to designated foreign nationals, their facilities, and their property under any of the bases in domestic or international law in the circumstances enumerated in paragraph (1), and the conditions under which any such Rules of Engagement would be modified.
 (6)A description of the process through which policy guidance pertaining to the authorization for, and the provision by members of the United States Armed Forces of, collective self-defense to designated foreign nationals, their facilities, and their property is to be disseminated to the level of tactical execution.
 (7)Such other matters as the Secretary considers appropriate.
							(c)Report on policy
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth the policy required by subsection (a).
 (2)DoD general counsel statementThe Secretary shall include in the report under paragraph (1) a statement by the General Counsel of the Department of Defense as to whether the policy prescribed pursuant to subsection (a) is consistent with domestic and international law.
 (3)FormThe report required by paragraph (1) may be submitted in classified form.
 (d)Briefing on policyNot later than 30 days after the date of the submittal of the report required by subsection (c), the Secretary shall provide the congressional defense committees a classified briefing on the policy prescribed pursuant to subsection (a). The briefing shall make use of vignettes designated to illustrate real world application of the policy in each the circumstances enumerated in subsection (b)(1).
						1755.Policy regarding the transition of data
					and applications to the cloud
 (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer of the Department of Defense and the Chief Data Officer of the Department shall, in consultation with the J6 of the Joint Staff and the Chief Management Officer, develop and issue enterprise-wide policy and implementing instructions regarding the transition of data and applications to the cloud under the Department cloud strategy in accordance with subsection (b).
 (b)DesignThe policy required by subsection (a) shall be designed to dramatically improve support to operational missions and management processes, including by the use of artificial intelligence and machine learning technologies, by—
 (1)making the data of the Department available to support new types of analyses;
 (2)preventing, to the maximum extent practicable, the replication in the cloud of data stores that cannot readily be accessed by applications for which the data stores were not originally engineered;
 (3)ensuring that data sets can be readily discovered and combined with others to enable new insights and capabilities; and
 (4)ensuring that data and applications are readily portable and not tightly coupled to a specific cloud infrastructure or platform.
							1756.Integrated public alert and warning system
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Agency;
 (2)the term Agency means the Federal Emergency Management Agency;
 (3)the term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (C)the Committee on Homeland Security of the House of Representatives; (4)the term public alert and warning system means the integrated public alert and warning system of the United States described in section 526 of the Homeland Security Act of 2002 (6 U.S.C. 321o);
 (5)the term Secretary means the Secretary of Homeland Security; and
 (6)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
							(b)Integrated public alert and warning system
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop minimum requirements for State, Tribal, and local governments to participate in the public alert and warning system and that are necessary to maintain the integrity of the public alert and warning system, including—
 (A)guidance on the categories of public emergencies and appropriate circumstances that warrant an alert and warning from State, Tribal, and local governments using the public alert and warning system;
 (B)the procedures for State, Tribal, and local government officials to authenticate civil emergencies and initiate, modify, and cancel alerts transmitted through the public alert and warning system, including protocols and technology capabilities for—
 (i)the initiation, or prohibition on the initiation, of alerts by a single authorized or unauthorized individual;
 (ii)testing a State, Tribal, or local government incident management and warning tool without accidentally initiating an alert through the public alert and warning system; and
 (iii)steps a State, Tribal, or local government official should take to mitigate the possibility of the issuance of a false alert through the public alert and warning system;
 (C)the standardization, functionality, and interoperability of incident management and warning tools used by State, Tribal, and local governments to notify the public of an emergency through the public alert and warning system;
 (D)the annual training and recertification of emergency management personnel on requirements for originating and transmitting an alert through the public alert and warning system;
 (E)the procedures, protocols, and guidance concerning the protective action plans that State, Tribal, and local governments shall issue to the public following an alert issued under the public alert and warning system;
 (F)the procedures, protocols, and guidance concerning the communications that State, Tribal, and local governments shall issue to the public following a false alert issued under the public alert and warning system;
 (G)a plan by which State, Tribal, and local government officials may, during an emergency, contact each other as well as Federal officials and participants in the Emergency Alert System and the Wireless Emergency Alert System, when appropriate and necessary, by telephone, text message, or other means of communication regarding an alert that has been distributed to the public; and
 (H)any other procedure the Administrator considers appropriate for maintaining the integrity of and providing for public confidence in the public alert and warning system.
 (2)Coordination with National Advisory Council reportThe Administrator shall ensure that the minimum requirements developed under paragraph (1) do not conflict with recommendations made for improving the public alert and warning system provided in the report submitted by the National Advisory Council under section 2(b)(7)(B) of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 332).
 (3)Public consultationIn developing the minimum requirements under paragraph (1), the Administrator shall ensure appropriate public consultation and, to the extent practicable, coordinate the development of the requirements with stakeholders of the public alert and warning system, including—
 (A)appropriate personnel from Federal agencies, including the National Institute of Standards and Technology, the Agency, and the Federal Communications Commission;
 (B)representatives of State and local governments and emergency services personnel, who shall be selected from among individuals nominated by national organizations representing those governments and personnel;
 (C)representatives of Federally recognized Indian tribes and national Indian organizations;
 (D)communications service providers; (E)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;
 (F)third-party service bureaus; (G)the national organization representing the licensees and permittees of noncommercial broadcast television stations;
 (H)technical experts from the broadcasting industry; (I)educators from the Emergency Management Institute; and
 (J)other individuals with technical expertise as the Administrator determines appropriate.
 (4)Advice to the AdministratorIn accordance with the Federal Advisory Committee Act (5 U.S.C. App.), the Administrator may obtain advice from a single individual or non-consensus advice from each of the several members of a group without invoking that Act.
							(c)Incident management and warning tool validation
 (1)In generalThe Administrator shall establish a process to ensure that an incident management and warning tool used by a State, Tribal, or local government to originate and transmit an alert through the public alert and warning system meets the requirements developed by the Administrator under subsection (b)(1).
 (2)RequirementsThe process required to be established under paragraph (1) shall include—
 (A)the ability to test an incident management and warning tool in the public alert and warning system lab;
 (B)the ability to certify that an incident management and warning tool complies with the applicable cyber frameworks of the Department of Homeland Security and the National Institute of Standards and Technology;
 (C)a process to certify developers of emergency management software; and (D)requiring developers to provide the Administrator with a copy of and rights of use for ongoing testing of each version of incident management and warning tool software before the software is first used by a State, Tribal, or local government.
 (d)Review and update of memoranda of understandingThe Administrator shall review the memoranda of understanding between the Agency and State, Tribal, and local governments with respect to the public alert and warning system to ensure that all agreements ensure compliance with the requirements developed by the Administrator under subsection (b)(1).
 (e)Future memorandaOn and after the date that is 60 days after the date on which the Administrator issues the requirements developed under subsection (b)(1), any new memorandum of understanding entered into between the Agency and a State, Tribal, or local government with respect to the public alert and warning system shall comply with those requirements.
						(f)Missile alert and warning authorities
							(1)In general
 (A)AuthorityOn and after the date that is 120 days after the date of enactment of this Act, the authority to originate an alert warning the public of a missile launch directed against a State using the public alert and warning system shall reside primarily with the Federal Government.
 (B)Delegation of authorityThe Secretary may delegate the authority described in subparagraph (A) to a State, Tribal, or local entity if, not later than 180 days after the date of enactment of this Act, the Secretary submits a report to the appropriate congressional committees that—
 (i)it is not feasible for the Federal Government to alert the public of a missile threat against a State; or
 (ii)it is not in the national security interest of the United States for the Federal Government to alert the public of a missile threat against a State.
 (C)Activation of systemUpon verification of a missile threat, the President, utilizing established authorities, protocols and procedures, may activate the public alert and warning system.
 (D)Rule of constructionNothing in this paragraph shall be construed to change the command and control relationship between entities of the Federal Government with respect to the identification, dissemination, notification, or alerting of information of missile threats against the United States that was in effect on the day before the date of enactment of this Act.
 (2)Required processesThe Secretary, acting through the Administrator, shall establish a process to promptly notify a State warning point, and any State entities that the Administrator determines appropriate, following the issuance of an alert described in paragraph (1)(A) so the State may take appropriate action to protect the health, safety, and welfare of the residents of the State.
 (3)GuidanceThe Secretary, acting through the Administrator, shall work with the Governor of a State warning point to develop and implement appropriate protective action plans to respond to an alert described in paragraph (1)(A) for that State.
 (4)Study and reportNot later than 1 year after the date of enactment of this Act, the Secretary shall—
 (A)examine the feasibility of establishing an alert designation under the public alert and warning system that would be used to alert and warn the public of a missile threat while concurrently alerting a State warning point so that a State may activate related protective action plans; and
 (B)submit a report of the findings under subparagraph (A), including of the costs and timeline for taking action to implement an alert designation described in subparagraph (A), to—
 (i)the Subcommittee on Homeland Security of the Committee on Appropriations of the Senate;
 (ii)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (iii)the Subcommittee on Homeland Security of the Committee on Appropriations of the House of Representatives;
 (iv)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (v)the Committee on Homeland Security of the House of Representatives. (g)Use of integrated public alert and warning system labNot later than 1 year after the date of enactment of this Act, the Administrator shall—
 (1)develop a program to increase the utilization of the public alert and warning system lab of the Agency by State, Tribal, and local governments to test incident management and warning tools and train emergency management professionals on alert origination protocols and procedures; and
 (2)submit to the appropriate congressional committees a report describing— (A)the impact on utilization of the public alert and warning system lab by State, Tribal, and local governments, with particular attention given to the impact on utilization in rural areas, resulting from the program developed under paragraph (1); and
 (B)any further recommendations that the Administrator would make for additional statutory or appropriations authority necessary to increase the utilization of the public alert and warning system lab by State, Tribal, and local governments.
 (h)Awareness of alerts and warningsNot later than 1 year after the date of enactment of this Act, the Administrator shall—
 (1)conduct a review of the National Watch Center and each Regional Watch Center of the Agency; and
 (2)submit to the appropriate congressional committees a report on the review conducted under paragraph (1), which shall include—
 (A)an assessment of the technical capability of the National and Regional Watch Centers described in paragraph (1) to be notified of alerts and warnings issued by a State through the public alert and warning system;
 (B)a determination of which State alerts and warnings the National and Regional Watch Centers described in paragraph (1) should be aware of; and
 (C)recommendations for improving the ability of the National and Regional Watch Centers described in paragraph (1) to receive any State alerts and warnings that the Administrator determines are appropriate.
 (i)Reporting false alertsNot later than 15 days after the date on which a State, Tribal, or local government official transmits a false alert under the public alert and warning system, the Administrator shall report to the appropriate congressional committees on—
 (1)the circumstances surrounding the false alert; (2)the content, cause, and population impacted by the false alert; and
 (3)any efforts to mitigate any negative impacts of the false alert. (j)Reporting participation ratesThe Administrator shall, on an annual basis, report to the appropriate congressional committees on—
 (1)participation rates in the public alert and warning system; and (2)any efforts to expand alert, warning, and interoperable communications to rural and underserved areas.
 (k)Timeline for complianceEach State shall be given a reasonable amount of time to comply with any new rules, regulations, or requirements imposed under this section.
						1757.Improving quality of information in
					background investigation request packages
						(a)Report on metrics and best
 practicesNot later than 180 days after the date of the enactment of this Act, the Director of the Defense Counterintelligence and Security Agency, which serves as the primary executive branch service provider for background investigations for eligibility for access to classified information, eligibility to hold a sensitive position, and for suitability and fitness for other matters pursuant to Executive Order 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for Government employment, fitness for contractor employees, and eligibility for access to classified national security information), shall, in consultation with the Security, Suitability, and Credentialing Performance Accountability Council established under such executive order, submit to Congress a report on—
 (1)metrics for assessing the completeness and quality of packages for background investigations submitted by agencies requesting background investigations from the Defense Counterintelligence and Security Agency;
 (2)rejection rates of background investigation submission packages due to incomplete or erroneous data, by agency; and
 (3)best practices for ensuring full and complete information in background investigation requests.
 (b)Annual report on performanceNot later than 270 days after the date of the enactment of this Act and not less frequently than once each year thereafter, the Security, Suitability, and Credentialing Performance Accountability Council shall submit to Congress a report on performance against the metrics and return rates identified in paragraphs (1) and (2) of subsection (a).
						(c)Improvement plans
 (1)IdentificationNot later than one year after the date of the enactment of this Act, executive agents under Executive Order 13467 (50 U.S.C. 3161 note) shall identify agencies in need of improvement with respect to the quality of the information in the background investigation submissions of the agencies as reported in subsection (b).
 (2)PlansNot later than 90 days after an agency is identified under paragraph (1), the head of the agency shall provide the executive agents referred to in such paragraph with a plan to improve the performance of the agency with respect to the quality of the information in the agency's background investigation submissions.
							1758.Parole in place for members of the Armed Forces and certain military
					dependents
 (a)In generalIn evaluating a request from a covered individual for parole in place under section 212(d)(5) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(5)), the Secretary of Homeland Security shall consider, on a case-by-case basis, whether granting the request would enable military family unity that would constitute a significant public benefit.
 (b)Sense of CongressIt is the sense of Congress that— (1)parole in place reinforces the objective of military family unity;
 (2)except as required in furtherance of the missions of the Armed Forces, disruption to military family unity should be minimized in order to enhance military readiness and allow members of the Armed Forces to focus on the faithful execution of their military missions and objectives, with peace of mind regarding the well-being of their family members; and
 (3)the importance of the parole in place authority of the Secretary of Homeland Security is reaffirmed.
 (c)Covered individual definedIn this section, the term covered individual means an alien who—
 (1)is a member of the Armed Forces; (2)is the spouse, son, or daughter of a member of the Armed Forces;
 (3)is the parent of a member of the Armed Forces who supports the request of such parent for parole in place; or
 (4)is the widow, widower, parent, son, or daughter of a deceased member of the Armed Forces.
							1759.Report on reducing the backlog in legally required historical
					declassification obligations of the Department of Defense
 (a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing the progress made by the Secretary toward reducing the backlog in legally required historical declassification obligations of the Department of Defense.
 (b)ElementsThe report under subsection (a) shall include, with respect to the Department of Defense, the following:
 (1)A plan to achieve legally mandated historical declassification requirements and reduce backlogs.
 (2)A plan to incorporate new technologies, such as artificial intelligence, that would increase productivity and reduce cost in implementing the plan under paragraph (1).
 (3)A detailed assessment of the documents released in each of the proceeding three years before the date of the report, broken out by program, such as the 25 and 50 year programs.
 (4)A detailed assessment of the documents awaiting review for release and an estimate of how many documents will be released in each of the next three years.
 (5)Potential policy, resource, and other options available to the Secretary to reduce backlogs.
 (6)The progress and objectives of the Secretary with respect to the release of documents for publication in the Foreign Relations of the United States series or to facilitate the public accessibility of such documents at the National Archives, presidential libraries, or both.
 (c)Form and availabilityThe report under subsection (a) shall be submitted in unclassified form, which shall be made publicly available, but may include a classified annex.
						1760.Military type certification for light
 attack experimentation aircraftThe Secretary of the Air Force shall make available and conduct military type certifications for light attack experimentation aircraft as needed, pursuant to the Department of Defense Directive on Military Type Certificates, 5030.61.
					BMilitary Construction AuthorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be
						specified by law.Sec. 2003. Effective date.
 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2020.
			2002.Expiration of authorizations and amounts required to be specified by
					law
 (a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—
 (1)October 1, 2024; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2025.
 (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—
 (1)October 1, 2024; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2025 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.
 2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of—
 (1)October 1, 2019; or (2)the date of the enactment of this Act.
				XXIArmy Military ConstructionSec. 2101. Authorized Army construction and land acquisition
						projects.Sec. 2102. Family housing.Sec. 2103. Authorization of appropriations, Army.Sec. 2104. Modification of authority to carry out certain fiscal year 2019
						projects.
				2101.Authorized Army construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Army: Inside the United StatesStateInstallationAmountAlabamaRedstone
								Arsenal$38,000,000ColoradoFort
								Carson$71,000,000GeorgiaFort
								Gordon$107,000,000Hunter Army
								Airfield$62,000,000KentuckyFort
								Campbell$61,300,000MassachusettsU.S.
								Army Natick Soldier Systems Center$50,000,000MichiganDetroit Arsenal$24,000,000New YorkFort
								Drum$44,000,000North CarolinaFort
								Bragg$12,500,000OklahomaFort Sill$73,000,000PennsylvaniaCarlisle
								Barracks$98,000,000South CarolinaFort
								Jackson$88,000,000TexasCorpus Christi
								Army Depot$86,000,000Fort Hood$50,500,000VirginiaFort
								Belvoir$60,000,000Joint Base
								Langley-Eustis$55,000,000WashingtonJoint Base
								Lewis-McChord$46,000,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Army: Outside the United StatesCountryInstallation AmountHondurasSoto Cano Air Base$34,000,000KwajaleinKwajalein Atoll$40,000,000
					(c)Study of near-term facility alternatives to house high value
					detainees
 (1)Study requiredThe Secretary of Defense shall conduct a study of alternatives to meet the near-term facility requirements to safely and humanely house high value detainees current detained at Naval Station Guantanamo Bay, Cuba. As part of the study, the Secretary shall consider the following alternatives:
 (A)The construction of new facilities. (B)The repair of current facilities.
 (C)The renovation and repurposing of other facilities at Naval Station Guantanamo Bay, Cuba.
 (D)Such other alternatives as the Secretary considers practicable. (2)Submission of resultsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the study conducted under paragraph (1). The report shall be unclassified, but may include a classified annex.
						2102.Family housing
 (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, and in the amount, set forth in the following table:Army: Family HousingState/CountryInstallationUnitsAmountPennsylvania
								Tobyhanna Army DepotFamily Housing Replacement Construction$19,000,000
 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $9,222,000.
					2103.Authorization of appropriations, Army
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					2104.Modification of authority to carry out certain fiscal year 2019
					projects
 (a)Anniston Army Depot, AlabamaIn the case of the authorization contained in the table in section 2101(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2241) for Anniston Army Depot, Alabama, for construction of a weapon maintenance shop, as specified in the funding table in section 4601 of such Act (132 Stat. 2401), the Secretary of the Army may construct a 21,000-square foot weapon maintenance shop.
 (b)United States Military Academy, New YorkThe table in section 2101(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2241) is amended in the item relating to the United States Military Academy, New York, by striking $160,000,000 and inserting $197,000,000 for construction of a Consolidated Engineering Center and Parking Structure rather than the separate projects specified in the funding table in section 4601 of such Act (132 Stat. 2401).
					XXIINavy Military ConstructionSec. 2201. Authorized Navy construction and land acquisition
						projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.Sec. 2205. Modification of authority to carry out certain fiscal year 2017
						project.
				2201.Authorized Navy construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Navy: Inside the United StatesStateInstallation or LocationAmountArizonaMarine Corps Air Station Yuma $189,760,000California Camp Pendleton$185,569,000Marine Corps Air Station Miramar  $37,400,000Naval Air Weapons Station China Lake $64,500,000Navel Base Coronado$165,830,000Naval Base San Diego  $9,900,000Naval Weapons Station Seal Beach $123,310,000 Travis Air Force Base$64,000,000ConnecticutNaval Submarine Base New London $72,260,000FloridaBlount Island $18,700,000 Naval Air Station Jacksonville $32,420,000GuamJoint Region Marianas$226,000,000HawaiiMarine Corps Air Station Kaneohe Bay $134,050,000Naval Ammunition Depot West Loch $53,790,000MarylandSaint Inigoes  $15,000,000 North CarolinaCamp Lejeune$229,010,000Marine Corps Air Station Cherry Point $114,570,000Marine Corps Air Station New River $11,320,000PennsylvaniaPhiladelphia$74,630,000South CarolinaParris Island  $37,200,000VirginiaMarine Corps Base Quantico $143,350,000Naval Station Norfolk $139,100,000Portsmouth Naval Shipyard $48,930,000Yorktown Naval Weapons Station  $59,000,000WashingtonBremerton$51,010,000Keyport$25,050,000
 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryInstallation or LocationAmountAustraliaDarwin$211,500,000JapanFleet Activities Yokosuka $174,692,000Marine Corps Air Station Iwakuni$15,870,000
					(c)Report required as condition of authorization
 (1)ReportAt the same time that the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2021, the Secretary of the Navy shall submit to the congressional defense committees a report describing, for each project authorized in the first item in the table in subsection (b) for Darwin that is required to support the full complement of the Marine Rotational Force–Darwin—
 (A)the required infrastructure investments for the project; (B)the source of funding, including funds provided by the Government of Australia, for the project; and
 (C)the proposed year for implementation of the project. (2)ConditionThe Secretary of the Navy may not commence a project authorized in the first item in the table in subsection (b) for Darwin until the report under paragraph (1) has been submitted.
 2202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $5,863,000.
 2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $41,798,000.
				2204.Authorization of appropriations, Navy
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					2205.Modification of authority to carry out certain fiscal year 2017
 projectThe table in section 2201(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2691) is amended in the item relating to Bangor, Washington, by striking $113,415,000 and inserting $161,415,000 for construction of a SEAWOLF Class Service Pier, as specified in the funding table in section 4601 of such Act (130 Stat. 2876).
				XXIIIAir Force Military ConstructionSec. 2301. Authorized Air Force construction and land acquisition
						projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authorities to carry out phased Joint
						Intelligence Analysis Complex consolidation.Sec. 2306. Modification of authority to carry out certain fiscal year 2016
						project.Sec. 2307. Modification of authority to carry out certain fiscal year 2017
						project.Sec. 2308. Modification of authority to carry out certain fiscal year 2018
						projects.Sec. 2309. Modification of authority to carry out certain fiscal year 2019
						projects.
				2301.Authorized Air Force construction and land acquisition projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Air Force: Inside the United StatesStateInstallation or LocationAmountAlaskaEielson Air Force Base$8,600,000ArkansasLittle Rock Air Force Base$47,000,000California Travis Air Force Base $43,100,000ColoradoPeterson Air Force Base $54,000,000Schriever Air Force Base $148,000,000United States Air Force Academy $49,000,000GeorgiaMoody Air Force Base  $12,500,000GuamJoint Region Marianas $65,000,000IllinoisScott Air Force Base$100,000,000Mariana IslandsTinian$316,000,000MissouriWhiteman Air Force Base$27,000,000MontanaMalmstrom Air Force Base$235,000,000NevadaNellis Air Force Base$65,200,000New MexicoHolloman Air Force Base$20,000,000Kirtland Air Force Base $37,900,000North DakotaMinot Air Force Base$5,500,000Texas Joint Base San Antonio$243,300,000UtahHill Air Force Base$114,500,000WashingtonFairchild-White Bluff$31,000,000WyomingF.E. Warren Air Force Base$18,100,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryInstallation or LocationAmountAustraliaTindal$70,600,000CyprusRoyal Air Force Akrotiri$27,000,000JapanYokota Air Base$12,400,000United KingdomRoyal Air Force Lakenheath$14,300,000
 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,409,000.
 2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $53,584,000.
				2304.Authorization of appropriations, Air Force
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					2305.Modification of authorities to carry out phased Joint Intelligence Analysis
					Complex consolidation
 (a)Fiscal year 2015 project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3679) for Royal Air Force Croughton, United Kingdom, for Phase 1 of the Joint Intelligence Analysis Complex consolidation, as specified in the funding table in section 4601 of such Act (128 Stat. 3973), the Secretary of the Air Force shall carry out the construction at Royal Air Force Molesworth, United Kingdom.
 (b)Fiscal year 2016 project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1153), for Royal Air Force Croughton, United Kingdom, for Phase 2 of the Joint Intelligence Analysis Complex consolidation, as specified in the funding table in section 4601 of such Act (129 Stat. 1294), the Secretary of the Air Force may construct a 5,152-square meter Intelligence Analytic Center, a 5,234-square meter Intelligence Fusion Center, and a 807-square meter Battlefield Information Collection and Exploitation System Center at Royal Air Force Molesworth, United Kingdom.
 (c)Fiscal year 2017 project authorityIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2697), for Royal Air Force Croughton, United Kingdom, for Phase 3 of the Joint Intelligence Analysis Complex consolidation, as specified in the funding table in section 4601 of such Act (130 Stat. 2878), the Secretary of the Air Force may construct a 1,562-square meter Regional Joint Intelligence Training Facility and a 4,495-square meter Combatant Command Intelligence Facility at Royal Air Force Molesworth, United Kingdom.
 (d)Conforming repealSection 2305 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2247) is repealed.
					2306.Modification of authority to carry out certain fiscal year 2016
 projectThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1152) is amended in the item relating to Nellis Air Force Base, Nevada, by striking $68,950,000 and inserting $72,050,000 for construction of F–35A Munitions Maintenance Facilities, as specified in the funding table in section 4601 of such Act (129 Stat. 1293).
				2307.Modification of authority to carry out certain fiscal year 2017
 projectThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2696) is amended in the item relating to Fairchild Air Force Base, Washington, by striking $27,000,000 and inserting $31,800,000 for construction of a SERE School Pipeline Dormitory, as specified in the funding table in section 4601 of such Act (130 Stat. 2878).
				2308.Modification of authority to carry out certain fiscal year 2018
					projects
 (a)Little rock air force base, ArkansasThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1825) is amended in the item relating to Little Rock Air Force Base, Arkansas, by striking $20,000,000 and inserting $27,000,000 for construction of a dormitory facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2002).
 (b)Joint base San Antonio, TexasIn the case of the authorization contained in the table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1826) for Joint Base San Antonio, Texas, the Secretary of the Air Force may construct—
 (1)a 750-square meter equipment building for construction of a Classrooms/Dining Facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2003); and
 (2)a 636-square meter air traffic control tower for construction of an Air Traffic Control Tower, as specified in the funding table in section 4601 of such Act (131 Stat. 2003).
 (c)F.E. Warren Air Force Base, WyomingThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1825) is amended in the item relating to F.E. Warren Air Force Base, Wyoming, by striking $62,000,000 and inserting $80,100,000 for construction of a Consolidated Helo/TRF Ops/AMU and Alert Facility, as specified in the funding table in section 4601 of such Act (131 Stat. 2004).
 (d)Rygge air station, NorwayIn the case of the authorization contained in the table in section 2903 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1876) for Rygge Air Station, Norway, for replacement/expansion of a Quick Reaction Alert Pad, as specified in the funding table in section 4602 of such Act (131 Stat. 2014), the Secretary of the Air Force may construct 1,327 square meters of aircraft shelter and a 404-square meter fire protection support building.
 (e)Incirlik air base, TurkeyIn the case of the authorization contained in the table in section 2903 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1876) for Incirlik Air Base, Turkey, for Relocating Base Main Access Control Point, as specified in the funding table in section 4602 of such Act (131 Stat. 2015), the Secretary of the Air Force may construct a 223-square meter pedestrian search building.
					2309.Modification of authority to carry out certain fiscal year 2019
					projects
 (a)Hanscom air force base, MassachusettsIn the case of the authorization contained in the table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) for Hanscom Air Force Base, Massachusetts, for the construction of a semi-conductor/microelectronics laboratory facility, as specified in the funding table in section 4601 of such Act (132 Stat. 2405), the Secretary of the Air Force may construct a 1,000 kilowatt stand-by generator.
 (b)Minot Air Force Base, North DakotaThe table in section 2301(a) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2246) is amended in the item relating to Minot Air Force Base, North Dakota, by striking $66,000,000 and inserting $71,500,000 for construction of a Consolidated Helo/TRF Ops/AMU and Alert Facility, as specified in the funding table in section 4601 of such Act (132 Stat. 2405).
 (c)Royal air force lakenheath, United KingdomIn the case of the authorization contained in the table in section 2301(b) of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2247) for Royal Air Force Lakenheath, United Kingdom, for the construction of an F–35A Dormitory, as specified in the funding table in section 4601 of such Act (132 Stat. 2405), the Secretary of the Air Force may construct a 5,900-square meter dormitory.
					XXIVDefense Agencies Military ConstructionSec. 2401. Authorized Defense Agencies construction and land acquisition
						projects.Sec. 2402. Authorized Energy Resilience and Conservation Investment Program
						projects.Sec. 2403. Authorization of appropriations, Defense Agencies.
				2401.Authorized Defense Agencies construction and land acquisition
					projects
 (a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Defense Agencies: Inside the United StatesStateInstallation or LocationAmountCaliforniaBeale Air Force Base $33,700,000Camp Pendleton$17,700,000FloridaEglin Air Force Base$16,500,000Hurlburt Field$108,386,000Naval Air Station Key West$16,000,000GuamJoint Region Marianas $19,200,000HawaiiJoint Base Pearl Harbor-Hickam$67,700,000MarylandFort Detrick$27,846,000MississippiColumbus Air Force Base$16,800,000 North CarolinaCamp Lejeune$13,400,000Fort Bragg$84,103,000OklahomaTulsa International Airport$18,900,000Rhode IslandQuonset State Airport$11,600,000South CarolinaJoint Base Charleston$33,300,000South DakotaEllsworth Air Force Base$24,800,000VirginiaDefense Distribution Depot Richmond$98,800,000Joint Expeditionary Base Little Creek - Fort
								Story$45,604,000Pentagon$28,802,000Training Center Dam Neck $12,770,000WashingtonJoint Base Lewis-McChord$47,700,000WisconsinGeneral Mitchell International Airport$25,900,000CONUS ClassifiedClassified Location$82,200,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Defense Agencies: Outside the United StatesCountryInstallation or LocationAmountGermanyGeilenkirchen Air Base$30,479,000GermanyRamstein$66,800,000Japan Yokota Air Base$136,411,000Worldwide
								ClassifiedClassified Location$52,000,000
					2402.Authorized Energy Resilience and Conservation Investment Program
					projects
 (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table:ERCIP Projects: Inside the United StatesStateInstallation or
									LocationAmountCaliforniaMountain View$9,700,000Naval
								Air Weapons Station China Lake$8,950,000Naval
								Support Activity Monterey$10,540,000 HawaiiJoint
								Base Pearl Harbor-Hickam$4,000,000MarylandNaval
								Support Activity Bethesda$13,840,000South
								Potomac$18,460,000New MexicoWhite
								Sands Missile Range$5,800,000TexasCamp
								Swift$4,500,000Fort
								Hood$16,500,000VirginiaNational Reconnaissance Office Headquarters$66,000WashingtonNaval
								Base Kitsap$23,670,000
 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table:ERCIP Projects: Outside the United StatesCountryInstallation or
									LocationAmountGuamNaval
								Base Guam$16,970,000Unspecified WorldwideUnspecified Worldwide Locations$150,000,000
					2403.Authorization of appropriations, Defense Agencies
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.
 (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.
					XXVInternational programs
				ANorth Atlantic Treaty Organization
					Security Investment ProgramSubtitle
						A—North Atlantic Treaty Organization Security
			 Investment ProgramSec. 2501. Authorized NATO construction and land acquisition
						projects.Sec. 2502. Authorization of appropriations, NATO.Subtitle
						B—Host country in-kind contributionsSec. 2511. Republic of Korea funded construction projects.
 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.
					2502.Authorization of appropriations, NATO
 (a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.
						(b)Authority to recognize NATO authorization amounts as budgetary resources for
 project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.
						BHost country in-kind
					contributions
 2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Korea, and in the amounts, set forth in the following table:Republic of Korea Funded Construction ProjectsComponentInstallation or LocationProjectAmountArmyCamp CarrollArmy Prepositioned Stock-4 Wheeled Vehicle
								Maintenance Facility $51,000,000ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing,
								P1$154,000,000ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing,
								P2$211,000,000ArmyCamp HumphreysSatellite Communications Facility $32,000,000Air
								ForceGwangju Air BaseHydrant Fuel System$35,000,000Air
								ForceKunsan Air BaseUpgrade Electrical Distribution System$14,200,000Air
								ForceKunsan Air BaseDining Facility$21,000,000Air
								ForceSuwon Air BaseHydrant Fuel System$24,000,000
					XXVIGuard and Reserve Forces
					FacilitiesSec. 2601. Authorized Army National Guard construction and land acquisition
						projects.Sec. 2602. Authorized Army Reserve construction and land acquisition
						projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction
						and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition
						projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition
						projects.Sec. 2606. Authorization of appropriations, National Guard and
						Reserve.
				2601.Authorized Army National Guard construction and land acquisition
 projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:Army National GuardStateLocationAmountAlabamaAnniston Army Depot$34,000,000Foley$12,000,000CaliforniaCamp Roberts$12,000,000IdahoOrchard Training Area$29,000,000MarylandHavre de Grace$12,000,000MassachusettsCamp Edwards$9,700,000MinnesotaNew Ulm$11,200,000MississippiCamp Shelby$8,100,000MissouriSpringfield$12,000,000NebraskaBellevue$29,000,000New HampshireConcord$5,950,000New YorkJamaica Armory$91,000,000PennsylvaniaMoon Township$23,000,000VermontJericho$30,000,000WashingtonRichland$11,400,000
 2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:Army ReserveStateLocationAmountDelaware Newark Army Reserve Center$21,000,000WisconsinFort McCoy$25,000,000
				2603.Authorized Navy Reserve and Marine Corps Reserve construction and land
 acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out the military construction project for the Navy Reserve and Marine Corps Reserve location inside the United States, and in the amount, set forth in the following table:Navy Reserve and Marine Corps ReserveStateLocationAmountLouisiana New Orleans$25,260,000
				2604.Authorized Air National Guard construction and land acquisition
 projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:Air National GuardStateLocationAmountCaliforniaMoffett Air National Guard Base $57,000,000GeorgiaSavannah/Hilton Head International Airport$24,000,000MissouriRosecrans Memorial Airport$9,500,000Puerto RicoLuis Munoz-Marin International Airport$50,000,000WisconsinTruax Field$34,000,000
				2605.Authorized Air Force Reserve construction and land acquisition
 projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table:Air Force ReserveStateLocationAmountGeorgiaRobins Air Force Base$43,000,000MarylandJoint Base Andrews$15,000,000MinnesotaMinneapolis-St. Paul International Airport$9,800,000
 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.
				XXVIIBase realignment and closure
					activitiesSec. 2701. Authorization of appropriations for base realignment and closure
						activities funded through Department of Defense
			 base closure
						account.Sec. 2702. Prohibition on conducting additional base realignment and
						closure (BRAC) round.
				2701.Authorization of appropriations for base realignment and closure activities
 funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601.
				2702.Prohibition on conducting additional base realignment and closure (BRAC)
 roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round.
				XXVIIIMilitary Construction General ProvisionsSubtitle
						A—Military Construction ProgramSec. 2801. Military installation resilience plans and projects.Sec. 2802. Improved consultation with tribal governments when proposed
						military construction projects potentially impact
			 Indian tribes.Sec. 2803. Increased authority for use of certain appropriations amounts
						for restoration or replacement of damaged or
			 destroyed
						facilities.Sec. 2804. Amendment of Unified Facilities Criteria to promote military
						installation resilience, energy resilience, energy
			 and climate resiliency,
						and cyber resilience.Sec. 2805. Modification to Department of Defense Form 1391 regarding
						consideration of potential long-term adverse
			 environmental
						effects.Sec. 2806. Improved flood risk disclosure for military
						construction.Sec. 2807. Prioritization of projects in annual report on unfunded
						requirements for laboratory military construction
			 projects.Sec. 2808. Technical corrections and improvements to defense access road
						resilience.Sec. 2809. Military construction projects for child development centers at
						military installations.Sec. 2810. Prohibition on use of funds to reduce air base resiliency or
						demolish protected aircraft shelters in the
			 European theater without
						creating a similar protection from attack.Sec. 2811. Prohibition on use of funds to close or return certain bases to
						the host nation.Subtitle
						B—Real Property and Facilities AdministrationSec. 2821. Improved energy security for main operating bases in
						Europe.Sec. 2822. Access to Department of Defense installations for credentialed
						transportation workers.Sec. 2823. Improved recording and maintaining of Department of Defense real
						property data.Subtitle
						C—Land ConveyancesSec. 2831. Land conveyance, Hill Air Force Base, Ogden, Utah.Sec. 2832. Release of interests retained in Camp Joseph T. Robinson,
						Arkansas, for use of such land as a veterans
			 cemetery.Sec. 2833. Modification of authorized uses of certain property conveyed by
						the United States in Los Angeles, California.Sec. 2834. Transfer of administrative jurisdiction over certain parcels of
						Federal land in Arlington, Virginia.Subtitle
						D—Military Land WithdrawalsSec. 2841. Public notice regarding upcoming periods of Secretary of the
						Navy management of Shared Use Area of the Johnson
			 Valley Off-Highway Vehicle
						Recreation Area.Subtitle
						E—White Sands National Park and White Sands Missile
			 RangeSec. 2851. White Sands Missile Range Land Enhancements.Subtitle
						F—Other MattersSec. 2861. Installation and maintenance of fire extinguishers in Department
						of Defense facilities.Sec. 2862. Definition of community infrastructure for purposes of military
						base reuse studies and community planning
			 assistance.Sec. 2863. Temporary authority for acceptance and use of contributions for
						certain design and construction projects mutually
			 beneficial to the
						Department of Defense and the Republic of Korea.Sec. 2864. Black start exercises at military installations.Sec. 2865. Pilot program to extend service life of roads and runways under
						the jurisdiction of the Secretary of Defense.Sec. 2866. Restrictions on rehabilitation of Over-the-Horizon Backscatter
						Radar System receiving station, Modoc County,
			 California.Sec. 2867. Designation of Sumpter Smith Joint National Guard
						Base.Sec. 2868. Santa Ynez Band of Chumash Indians land affirmation.Sec. 2869. Lands to be taken into trust as part of the reservation of the
						Lytton Rancheria.Sec. 2870. Little Shell Tribe of Chippewa Indians of Montana.Sec. 2871. Sense of Congress on restoration of Tyndall Air Force
						Base.
				AMilitary Construction Program
					2801.Military installation resilience plans and projects
						(a)Inclusion of military installation resilience information in certain
					installation master plans
 (1)RequirementSection 2864 of title 10, United States Code, is amended— (A)in subsection (a)(1), by inserting military installation resilience, after master planning,;
 (B)by redesignating subsections (c) and (d) as subsections (e) and (f), respectively; and
 (C)by inserting after subsection (b) the following new subsection:  (c)Military installation resilience componentTo address military installation resilience under subsection (a)(1), each installation master plan shall discuss the following:
 (1)Risks and threats to military installation resilience that exist at the time of the development of the plan and that are projected for the future, including from extreme weather events, mean sea level fluctuation, wildfires, flooding, and other changes in environmental conditions.
 (2)Assets or infrastructure located on the military installation vulnerable to the risks and threats described in paragraph (1), with a special emphasis on assets or infrastructure critical to the mission of the installation and the mission of members of the armed forces.
 (3)Lessons learned from the impacts of extreme weather events, including changes made to the military installation to address such impacts, since the prior master plan developed under this section.
 (4)Ongoing or planned infrastructure projects or other measures, as of the time of the development of the plan, to mitigate the impacts of the risks and threats described in paragraph (1).
 (5)Community infrastructure and resources located outside the installation (such as medical facilities, transportation systems, and energy infrastructure) that are—
 (A)necessary to maintain mission capability or that impact the resilience of the military installation; and
 (B)vulnerable to the risks and threats described in paragraph (1). (6)Agreements in effect or planned, as of the time of the development of the plan, with public or private entities for the purpose of maintaining or enhancing military installation resilience or resilience of the community infrastructure and resources described in paragraph (5).
 (7)Projections from recognized governmental and scientific entities such as the Census Bureau, the National Academies of Sciences, the United States Geological Survey, and the United States Global Change Research Office (or any similar successor entities) with respect to future risks and threats (including the risks and threats described in paragraph (1)) to the resilience of any project considered in the installation master plan during the 50-year lifespan of the installation..
 (2)Report on master plansSection 2864 of title 10, United States Code, is amended by inserting after subsection (c), as added by subsection (a), the following new subsection:
								
 (d)ReportNot later than March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report listing all master plans completed pursuant to this section in the prior calendar year..
							(b)Authority to carry out military installation resilience projects
 (1)In generalSubchapter I of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:
								
									2815.Military installation resilience
						projects
 (a)Projects requiredThe Secretary of Defense shall carry out military construction projects for military installation resilience, in accordance with section 2802 of this title.
 (b)Congressional notification(1)When a decision is made to carry out a project under this section, the Secretary of Defense shall notify the congressional defense committees of that decision.
 (2)The Secretary of Defense shall include in each notification submitted under paragraph (1) the rationale for how the project would—
 (A)enhance military installation resilience;
 (B)enhance mission assurance; (C)support mission critical functions; and
 (D)address known vulnerabilities. (c)Timing of projectsA project may be carried out under this section only after the end of the 14-day period beginning on the date that notification with respect to that project under subsection (b) is received by the congressional defense committees in an electronic medium pursuant to section 480 of this title.
 (d)Annual reportNot later than 90 days after the end of each fiscal year until December 31, 2025, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the planned and active projects carried out under this section (including completed projects), and shall include in the report with respect to each such project the following information:
 (1)The title, location, a brief description of the scope of work, the original project cost estimate, and the current working cost estimate.
 (2)The information provided under subsection (b)(2). (3)Such other information as the Secretary considers appropriate..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 169 of such title is amended by inserting after the item relating to section 2814 the following new item:
								2815. Military installation resilience
							projects..
							2802.Improved consultation with tribal governments when proposed military
 construction projects potentially impact Indian tribesSection 2802 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (f)(1)In addition to any other applicable consultation requirement pursuant to law or Department of Defense policy, if a proposed military construction project is likely to significantly impact tribal lands, known sacred sites, or tribal treaty rights, the Secretary concerned shall initiate consultation with the tribal government of each impacted Indian tribe—
 (A)to determine the nature and extent of such impact; (B)to determine whether such impact can be avoided or mitigated in the design and implementation of the project; and
 (C)if such impact cannot be avoided, to develop feasible measures consistent with applicable law to mitigate the impact and estimate the cost of the mitigation measures.
 (2)As part of the Department of Defense Form 1391 submitted to the appropriate committees of Congress for a military construction project covered by paragraph (1), the Secretary concerned, to the extent possible at the time of such submission, shall include a description of the current status of the consultation conducted under such paragraph and specifically address each of the items specified in subparagraphs (A), (B), and (C) of such paragraph.
 (3)The requirement under paragraph (1) does not affect the obligation of the Secretary concerned to comply with any other applicable consultation requirement pursuant to law or Department of Defense policy.
 (4)In this subsection: (A)The term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (B)The term tribal government means the recognized governing body of an Indian tribe.
 (C)The term sacred site has the meaning given that term in Executive Order No. 13007, as in effect on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020..
					2803.Increased authority for use of certain appropriations amounts for
					restoration or replacement of damaged or destroyed
 facilitiesSection 2854(c)(3) of title 10, United States Code, is amended by striking $50,000,000 and inserting $100,000,000.
					2804.Amendment of Unified Facilities Criteria to promote military installation
					resilience, energy resilience, energy and climate
			 resiliency, and cyber
					resilience
						(a)Amendment required
 (1)In generalNot later than September 1, 2020, the Secretary of Defense shall amend the Unified Facility Criteria relating to military construction planning and design, to ensure that building practices and standards of the Department of Defense promote military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience.
 (2)Considerations and consultationIn preparing amendments pursuant to paragraph (1), the Secretary of Defense—
 (A)shall take into account historical data, current conditions, and sea level rise projections; and
 (B)may consult with the heads of other Federal departments and agencies with expertise regarding military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience.
 (b)Conditional availability of fundsNot more than 25 percent of the funds authorized to be appropriated for fiscal year 2020 for Department of Defense planning and design accounts relating to military construction projects may be obligated until the date on which the Secretary of Defense submits to the Committees on Armed Services of the House of Representatives and the Senate a certification that the Secretary—
 (1)has initiated the amendment process required by subsection (a)(1); and (2)intends to complete such process by September 1, 2020.
							(c)Update of Unified Facilities Criteria to
 include changing environmental condition projectionsSection 2805(c) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2864 note) is amended—
 (1)by striking Not later than and inserting the following:
								
 (1)Fiscal year 2019Not later than; (2)in paragraph (1), as designated by paragraph (1), by striking United Facilities Criteria (UFC) 2-100-01 and UFC 2-100-02 and inserting Unified Facilities Criteria (UFC) 1-200-01 and UFC 1-200-02; and
 (3)by adding at the end the following new paragraph:
								
									(2)Fiscal year 2020
 (A)Amendments requiredNot later than 30 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary of Defense shall amend the Unified Facilities Criteria as follows:
 (i)To require that installations of the Department of Defense assess the risks from extreme weather and related effects, and develop plans to address such risks.
 (ii)To require in the development of such Criteria the use of—
 (I)land use change projections through the use of land use and land cover modeling by the United States Geological Survey; and
 (II)weather projections— (aa)from the United States Global Change Research Program, including in the National Climate Assessment; or
 (bb)from the National Oceanic and Atmospheric Administration, if such projections are more up-to-date than projections under item (aa).
 (iii)To require the Secretary of Defense to provide guidance to project designers and master planners on how to use weather projections.
 (iv)To require the use throughout the Department of the Naval Facilities Engineering Command Climate Change Installation Adaptation and Resilience planning handbook, as amended (or similar publication of the Army Corps of Engineers).
 (B)NotificationIf the Secretary of Defense determines that a projection other than a projection described in subparagraph (A)(ii) is more appropriate for use in amending the Unified Facilities Criteria, the Secretary shall notify the congressional defense committees of such determination, which shall include the rationale underlying such determination and a description of such other projection..
							(d)Implementation of Unified Facilities Criteria amendments
 (1)ImplementationAny Department of Defense Form 1391 submitted to Congress after September 1, 2020 shall comply with the Unified Facility Criteria, as amended pursuant to this section.
 (2)CertificationNot later than March 1, 2021, the Secretary of Defense shall certify to the Committees on Armed Services of the House of Representatives and the Senate the completion and full incorporation into military construction planning and design—
 (A)amendments made pursuant to subsection (a); and (B)amendments made pursuant to section 2805(c) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2864 note), as amended by subsection (c).
 (e)Annual reviewBeginning with fiscal year 2022, and annually thereafter, the Secretary of Defense shall conduct a review comparing the Unified Facility Criteria and industry best practices, for the purpose of ensuring that military construction building practices and standards of the Department of Defense relating to military installation resilience, energy resilience, energy and climate resiliency, and cyber resilience remain up-to-date.
 (f)DefinitionsIn this section: (1)The terms energy resilience and military installation resilience have the meanings given those terms in section 101(e) of title 10, United States Code.
 (2)The term energy and climate resiliency has the meaning given that term in section 2864 of title 10, United States Code.
							2805.Modification to Department of Defense Form 1391 regarding consideration of
					potential long-term adverse environmental effects
						(a)Modification
 (1)Certification requirementThe Secretary of Defense shall modify Department of Defense Form 1391 to require, with respect to any proposed major or minor military construction project requiring congressional notification or approval, the inclusion of a certification by the Secretary of Defense or the Secretary of the military department concerned that the proposed military construction project takes into consideration—
 (A)the potential adverse consequences of long-term changes in environmental conditions, such as increasingly frequent extreme weather events, that could affect the military installation resilience of the installation for which the military construction project is proposed; and
 (B)building requirements in effect for the locality in which the military construction project is proposed and industry best practices that are developed to withstand extreme weather events and other consequences of changes in environmental conditions.
 (2)Elements of certificationAs part of the certification required by paragraph (1) for a proposed military construction project, the Secretary concerned shall identify the potential changes in environmental conditions, such as increasingly frequent extreme weather events, considered and addressed under subparagraphs (A) and (B) of paragraph (1).
 (b)Relation to recent modification requirementThe modification of Department of Defense Form 1391 required by subsection (a) is in addition to, and expands upon, the modification of Department of Defense Form 1391 with respect to flood risk disclosure for military construction required by section 2805(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note).
 (c)Military installation resilience definedIn this section, the term military installation resilience has the meaning given that term in section 101(e)(8) of title 10, United States Code.
						2806.Improved flood risk disclosure for military construction
 (a)When disclosure requiredSection 2805(a)(1) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended—
 (1)in subparagraph (A), by inserting after hazard data the following: , or will be impacted by projected current and future mean sea level fluctuations over the lifetime of the project; and
 (2)in subparagraph (B), by inserting after floodplain the following: or will be impacted by projected current and future mean sea level fluctuations over the lifetime of the project.
 (b)Reporting requirementsSection 2805(a)(3) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended—
 (1)in the matter preceding the subparagraphs, by inserting after floodplain the following: or are to be impacted by projected current and future mean sea level fluctuations over the lifetime of the project; and
 (2)by adding at the end the following new subparagraph:  (D)A description of how the proposed project has taken into account projected current and future mean sea level fluctuations over the lifetime of the project..
 (c)Mitigation plan assumptionsSection 2805(a)(4) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2262; 10 U.S.C. 2802 note) is amended—
 (1)in the matter preceding the subparagraphs—
 (A)by inserting after floodplain the following: or that will be impacted by projected current and future mean sea level fluctuations over the lifetime of the project; and
 (B)by striking an additional; (2)in subparagraph (A)—
 (A)by inserting an additional before 2 feet; and
 (B)by striking and at the end of the subparagraph; (3)in subparagraph (B)—
 (A)by inserting an additional before 3 feet; and
 (B)by striking the period at the end of the subparagraph and inserting ; and; and
 (4)by adding at the end the following new subparagraph:  (C)any additional flooding that will result from projected current and future mean sea level fluctuations over the lifetime of the project..
							2807.Prioritization of projects in annual report on unfunded requirements for
 laboratory military construction projectsSection 2806 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 222a note) is amended—
 (1)by striking Assistant Secretary of Defense for Energy, Installations, and Environment and inserting Under Secretary of Defense for Acquisition and Sustainment;
 (2)by striking reporting and inserting report; and
 (3)by inserting in prioritized order, with specific accounts and program elements identified, after evaluation facilities,.
						2808.Technical corrections and improvements to defense access road
 resilienceSection 210 of title 23, United States Code, is amended—
 (1)in subsection (a), by striking (a)(1) The Secretary and all that follows through the end of paragraph (1) and inserting the following:
							
								(a)Authorization
 (1)In generalWhen defense access roads are certified to the Secretary as important to the national defense by the Secretary of Defense or such other official as the President may designate, the Secretary is authorized, out of the funds appropriated for defense access roads, to provide for—
 (A)the construction and maintenance of defense access roads (including bridges, tubes, tunnels, and culverts or other hydraulic appurtenances on those roads) to—
 (i)military reservations; (ii)defense industry sites;
 (iii)air or sea ports that are necessary for or are planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies; or
 (iv)sources of raw materials; (B)the reconstruction or enhancement of, or improvements to, those roads to ensure the continued effective use of the roads, regardless of current or projected increases in mean tides, recurrent flooding, or other weather-related conditions or natural disasters; and
 (C)replacing existing highways and highway connections that are shut off from general public use by necessary closures, closures due to mean sea level fluctuation and flooding, or restrictions at—
 (i)military reservations; (ii)air or sea ports that are necessary for or are planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies; or
 (iii)defense industry sites.; (2)in subsection (b), by striking the construction and maintenance of and inserting construction, reconstruction, resurfacing, restoration, rehabilitation, and preservation of, or enhancements to,;
 (3)in subsection (c)— (A)by striking him and inserting the Secretary;
 (B)by striking construction, maintenance, and repair work and inserting activities for construction, maintenance, reconstruction, enhancement, improvement, and repair;
 (C)by striking therein and inserting in those areas; and
 (D)by striking condition for such training purposes and for repairing the damage caused to such highways by the operations of men and equipment in such training. and inserting the following:
								
 condition for—(1)that training; and (2)repairing the damage to those highways caused by—
 (A)weather-related events, increases in mean high tide levels, recurrent flooding, or natural disasters; or
 (B)the operations of men and equipment in such training.; (4)in subsection (g)—
 (A)by striking he and inserting the Secretary; (B)by striking construction which has been and inserting construction and other activities; and
 (C)by striking upon his demand and inserting upon demand by the Secretary; and
 (5)by striking subsection (i) and inserting the following:  (i)Repair of certain damages and infrastructureThe funds appropriated to carry out this section may be used to pay the cost of repairing damage caused, or any infrastructure to mitigate a risk posed, to a defense access road by recurrent or projected recurrent flooding, sea level fluctuation, a natural disaster, or any other current or projected change in applicable environmental conditions, if the Secretary determines that continued access to a military installation, defense industry site, air or sea port necessary for or planned to be used for the deployment or sustainment of members of the Armed Forces, equipment, or supplies, or to a source of raw materials, has been or is projected to be impacted by those events or conditions..
						2809.Military construction projects for child development centers at military
					installations
 (a)Authorization of additional projectsIn addition to any other military construction projects authorized under this Act, the Secretary of the military department concerned may carry out military construction projects for child development centers at military installations, as specified in the funding table in section 4601.
						(b)Requiring report as condition of authorization
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary concerned shall submit to the congressional defense committees a report that describes the location, title, and cost, together with a Department of Defense Form 1391, for each project the Secretary concerned proposes to carry out under this section.
 (2)Timing of availability of fundsNo funds may be obligated or expended for a project under this section— (A)unless the project is included in the report submitted under paragraph (1); and
 (B)until the expiration of the 30-day period beginning on the date on which the Secretary concerned submits the report under paragraph (1).
 (c)Expiration of authorizationSection 2002 shall apply with respect to the authorization of a military construction project under this section in the same manner as such section applies to the authorization of a project contained in titles XXI through XXX.
						2810.Prohibition on use of funds to reduce air base resiliency or demolish
					protected aircraft shelters in the European theater without
			 creating a similar
 protection from attackNo funds authorized to be appropriated by this Act for fiscal year 2020 for the Department of Defense may be obligated or expended to implement any activity that reduces air base resiliency or demolishes protected aircraft shelters in the European theater, and the Department may not otherwise implement any such activity, without creating a similar protection from attack in the European theater until such time as the Secretary of Defense certifies to the congressional defense committees that protected aircraft shelters are not required in the European theater.
					2811.Prohibition on use of funds to close or return certain bases to the host
 nationNo funds authorized to be appropriated by this Act for fiscal year 2020 for the Department of Defense may be obligated or expended to implement any activity that closes or returns to the host nation any existing base under the European Consolidation Initiative, and the Department shall not implement any such activity in fiscal year 2020, until the Secretary of Defense certifies that there is no longer a need for a rotational military presence in the European theater.
					BReal Property and Facilities Administration
					2821.Improved energy security for main operating bases in Europe
 (a)Prohibition on use of certain energy sourceThe Secretary of Defense shall ensure that each contract for the acquisition of furnished energy for a covered military installation in Europe does not use any energy sourced from inside the Russian Federation as a means of generating the furnished energy for the covered military installation.
						(b)Waiver for national security interests
 (1)Waiver authority; certificationThe Secretary of Defense may waive application of subsection (a) to a specific contract for the acquisition of furnished energy for a covered military installation if the Secretary certifies to the congressional defense committees that—
 (A)the waiver of such subsection is necessary to ensure an adequate supply of furnished energy for the covered military installation; and
 (B)the Secretary has balanced these national security requirements against the potential risk associated with reliance upon the Russian Federation for furnished energy.
 (2)Submission of waiver noticeNot later than 14 days before the execution of any energy contract for which a waiver is granted under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees notice of the waiver. The waiver notice shall include the following:
 (A)The rationale for the waiver, including the basis for the certifications required by subparagraphs (A) and (B) of paragraph (1).
 (B)An assessment of how the waiver may impact the European energy resiliency strategy.
 (C)An explanation of the measures the Department of Defense is taking to mitigate the risk of using Russian Federation furnished energy.
 (c)DefinitionsIn this section: (1)The term covered military installation means a military installation in Europe identified by the Department of Defense as a main operating base.
 (2)The term furnished energy means energy furnished to a covered military installation in any form and for any purpose, including heating, cooling, and electricity.
 (d)Conforming repealSection 2811 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2266) is repealed.
						2822.Access to Department of Defense installations for credentialed
 transportation workersSection 1050(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 113 note) is amended to read as follows:
						
 (a)Access to installations for credentialed transportation workersThe Secretary of Defense, to the extent practicable, shall ensure that the Transportation Worker Identification Credential is accepted as a valid credential for unescorted access to Department of Defense installations by transportation workers..
					2823.Improved recording and maintaining of Department of Defense real property
					data
 (a)Initial reportNot later than 150 days after the date of the enactment of this Act, the Undersecretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report that evaluates service-level best practices for recording and maintaining real property data.
 (b)Issuance of guidanceNot later than 300 days after the date of the enactment of this Act, the Undersecretary of Defense for Acquisition and Sustainment shall issue service-wide guidance on the recording and collection of real property data based on the best practices described in the report.
						CLand Conveyances
					2831.Land conveyance, Hill Air Force Base, Ogden, Utah
 (a)Conveyance requiredThe Secretary of the Air Force may convey, for no monetary consideration, to the State of Utah or a designee of the State of Utah (in this section referred to as the State) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 35 acres located at Hill Air Force Base commonly known as the Defense Nontactical Generator and Rail Center and such real property adjacent to the Center as the parties consider to be appropriate, for the purpose of permitting the State to construct a new interchange for Interstate 15.
 (b)Condition precedentThe conveyance authorized by subsection (a) shall be contingent upon the relocation of the Defense Nontactical Generator and Rail Center.
 (c)Termination and reentryIf the State does not meet the conditions required under subsection (d) by the date that is five years after the date of the conveyance authorized by subsection (a), or such later date as the Secretary of the Air Force and the State may agree is reasonably necessary due to unexpected circumstances, the Secretary of the Air Force may terminate such conveyance and reenter the property.
 (d)Consideration and conditions of conveyanceIn consideration of and as a condition to the conveyance authorized by subsection (a), the State shall agree to the following:
 (1)Not later than two years after the conveyance, the State shall, at no cost to the United States Government—
 (A)demolish all improvements and associated infrastructure existing on the property; and
 (B)conduct environmental cleanup and remediation of the property, as required by law and approved by the Utah Department of Environmental Quality, for the planned redevelopment and use of the property.
 (2)Not later than three years after the completion of the cleanup and remediation under paragraph (1)(B), the State, at no cost to the United States Government, shall construct on Hill Air Force Base a new gate for vehicular and pedestrian traffic in and out of Hill Air Force Base in compliance with all applicable construction and security requirements and such other requirements as the Secretary of the Air Force may consider necessary.
 (3)That the State shall coordinate the demolition, cleanup, remediation, design, redevelopment, and construction activities performed pursuant to the conveyance under subsection (a) with the Secretary of the Air Force, the Utah Department of Transportation, and the Utah Department of Environmental Quality.
 (e)Environmental obligationsThe State shall not have any obligation with respect to cleanup and remediation of an environmental condition on the property to be conveyed under subsection (a) unless the condition was in existence and known before the date of the conveyance or the State exacerbates the condition which then requires further remediation.
						(f)Payment of costs of conveyance
 (1)Payment requiredThe Secretary of the Air Force shall require the State to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the State in advance of the Secretary incurring actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance under subsection (a) or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (g)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force and the State.
 (h)Savings provisionNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						2832.Release of interests retained in Camp Joseph T. Robinson, Arkansas, for use
					of such land as a veterans cemetery
						(a)Release of retained interests
 (1)In generalWith respect to a parcel of land at Camp Joseph T. Robinson, Arkansas, consisting of approximately 141.52 acres that lies in a part of section 35, township 3 north, range 12 west, Pulaski County, Arkansas, and comprising a portion of the property conveyed by the United States to the State of Arkansas for training of the National Guard and for other military purposes pursuant to An Act authorizing the transfer of part of Camp Joseph T. Robinson to the State of Arkansas, approved June 30, 1950 (64 Stat. 311, chapter 429), the Secretary of the Army may release the terms and conditions imposed, and reversionary interests retained, by the United States under section 2 of such Act, and the right to reenter and use the property retained by the United States under section 3 of such Act.
 (2)Impact on other rights or interestsThe release of terms and conditions and retained interests under paragraph (1) with respect to the parcel described in such paragraph shall not be construed to alter the rights or interests retained by the United States with respect to the remainder of the real property conveyed to the State of Arkansas under the Act described in such paragraph.
							(b)Instrument of release and description of property
 (1)In generalThe Secretary of the Army may execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument reflecting the release of terms and conditions and retained interests under subsection (a).
 (2)Legal descriptionThe exact acreage and legal description of the property described in subsection (a) shall be determined by a survey satisfactory to the Secretary of the Army.
							(c)Conditions on release and reversionary interest
							(1)Expansion of veterans cemetery and reversionary interest
 (A)Expansion of veterans cemeteryThe State of Arkansas may use the parcel of land described in subsection (a)(1) only for the expansion of the Arkansas State Veterans Cemetery.
 (B)Reversionary interestIf the Secretary of the Army determines at any time that the parcel of land described in subsection (a)(1) is not being used in accordance with the purpose specified in subparagraph (A), all right, title, and interest in and to the land, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such parcel.
 (2)Additional terms and conditionsThe Secretary of the Army may require in the instrument of release such additional terms and conditions in connection with the release of terms and conditions and retained interests under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.
							(d)Payment of administrative costs
							(1)Payment required
 (A)In generalThe Secretary of the Army may require the State of Arkansas to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the release of terms and conditions and retained interests under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the release.
 (B)Refund of amountsIf amounts paid to the Secretary by the State of Arkansas in advance under subparagraph (A) exceed the costs actually incurred by the Secretary to carry out the release, the Secretary shall refund the excess amount to the State.
 (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the release of terms and conditions and retained interests under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the release. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
							2833.Modification of authorized uses of certain property conveyed by the United
					States in Los Angeles, California
 (a)In generalSection 2 of Public Law 85–236 (71 Stat. 517) is amended in the first sentence by inserting after for other military purposes the following: and for purposes of meeting the needs of the homeless (as that term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).
						(b)Modification of use
 (1)ApplicationThe State of California shall submit to the Administrator of General Services an application for use of the property conveyed by section 2 of Public Law 85–236 for purposes of meeting the needs of the homeless in accordance with the amendment made by subsection (a).
 (2)Review of applicationNot later than 60 days after the date of receipt of an application pursuant to paragraph (1), the Administrator and the Secretary of Health and Human Services shall jointly determine whether the use of the property described in the application is a use for purposes of meeting the needs of the homeless.
 (3)Compatibility with military purposesBefore executing any instrument of modification of the deed of conveyance, the Administrator and the Secretary shall request a review by the Chief of the National Guard Bureau, in consultation with the Secretary of the Army, to ensure that any modification of the use of the property described in the application is compatible with the current and anticipated future use of the property for training members of the National Guard and other military purposes.
 (4)Modification of instrument of conveyanceIf the Chief of the National Guard Bureau determines pursuant to the review under paragraph (3) that the modification of the use of the property described in the application is compatible with the use of the property for training members of the National Guard and other military purposes, the Administrator shall execute and record in the appropriate office an instrument of modification of the deed of conveyance executed pursuant to Public Law 85–236 in order to authorize such use of the property described in the application. The instrument shall be filed within 60 days of such determination and include such additional terms and conditions as the Administrator considers appropriate to protect the interests of the United States.
							2834.Transfer of administrative jurisdiction over certain parcels of Federal land
					in Arlington, Virginia
						(a)Transfer to the Secretary of the Army
 (1)TransferAdministrative jurisdiction over the parcel of Federal land described in paragraph (2) is transferred from the Secretary of the Interior to the Secretary of the Army.
 (2)Description of landThe parcel of Federal land referred to in paragraph (1) is the approximately 16.09-acre parcel of land in Arlington, Virginia, as depicted on the map entitled Arlington National Cemetery, Memorial Ave–NPS Parcel and dated February 11, 2019.
							(b)Transfer to the Secretary of the Interior
 (1)TransferAdministrative jurisdiction over the parcel of Federal land described in paragraph (2) is transferred from the Secretary of the Army to the Secretary of the Interior.
 (2)Description of landThe parcel of Federal land referred to in paragraph (1) is the approximately 1.04-acre parcel of land in Arlington, Virginia, as depicted on the map entitled Arlington National Cemetery–Chaffee NPS Land Swap and dated October 31, 2018.
 (c)Land surveysThe exact acreage and legal description of a parcel of Federal land described in subsection (a)(2) or (b)(2) shall be determined by a survey satisfactory to the Secretary of the Army and the Secretary of the Interior.
 (d)Authority to correct errorsThe Secretary of the Army and the Secretary of the Interior may correct any clerical or typographical error in a map described in subsection (a)(2) or (b)(2).
						(e)Terms and conditions
 (1)No reimbursement or considerationA transfer by subsection (a)(1) or (b)(1) shall be without reimbursement or consideration.
 (2)Continued recreational accessThe use of a bicycle trail or recreational access within a parcel of Federal land described in subsection (a)(2) or (b)(2) in which the use or access is authorized before the date of the enactment of this Act shall be allowed to continue after the transfer of the applicable parcel of Federal land by subsection (a)(1) or (b)(1).
							(3)Management of parcel transferred to Secretary of the Army
 (A)In generalThe parcel of Federal land transferred to the Secretary of the Army by subsection (a)(1) shall be administered by the Secretary of the Army—
 (i)as part of Arlington National Cemetery; and (ii)in accordance with applicable law, including—
 (I)regulations; and (II)section 2409 of title 38, United States Code.
										(B)Memorandum of understanding on operation of maintenance of memorial
 (i)In generalThe Secretary of the Army shall seek to enter into a memorandum of understanding with the Women in Military Service for America Memorial Foundation, Inc., to define roles and responsibilities for the shared responsibility and resources for operation and maintenance of the Women in Military Service for America Memorial and the surrounding grounds.
 (ii)Allocation of amountsThe Secretary of the Army may, pursuant to the memorandum of understanding described in clause (i), allocate amounts to the foundation described in that clause to support operation and maintenance of the memorial described in that clause.
 (4)Management of parcel transferred to Secretary of the InteriorThe parcel of Federal land transferred to the Secretary of the Interior by subsection (b)(1) shall be—
 (A)included within the boundary of Arlington House, The Robert E. Lee Memorial; and
 (B)administered by the Secretary of the Interior— (i)as part of the memorial referred to in subparagraph (A); and
 (ii)in accordance with applicable law (including regulations). DMilitary Land Withdrawals 2841.Public notice regarding upcoming periods of Secretary of the Navy management of Shared Use Area of the Johnson Valley Off-Highway Vehicle Recreation Area (a)Public notice requiredSection 2942(b)(2) of the Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1036) is amended by adding at the end the following new subparagraph:
							
 (D)Public noticeNot later than one year before the date on which a 30-day period of Secretary of the Navy management of the Shared Use Area commences, the Secretary of the Navy, acting through the Resource Management Group established pursuant to section 2944, shall notify the public of such date of commencement and the intention of the Armed Forces to use the Shared Use Area for military training purposes. The Secretary of the Navy, upon notice to the Secretary of the Interior, may waive such public notice in the event of an emergent military training requirement..
 (b)Application of amendmentSubparagraph (D) of section 2942(b)(2) of the Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1036), as added by subsection (a), shall apply to periods of Secretary of the Navy management of the Shared Use Area of the Johnson Valley Off-Highway Vehicle Recreation Area under such section that commence on or after January 1, 2021.
						EWhite Sands National Park and White Sands Missile Range
					2851.White Sands Missile Range Land Enhancements
 (a)DefinitionsIn this section: (1)MapThe term Map means the map entitled White Sands National Park Proposed Boundary Revision & Transfer of Lands Between National Park Service & Department of the Army, numbered 142/136,271, and dated February 14, 2017.
 (2)Military munitionsThe term military munitions has the meaning given the term in section 101(e) of title 10, United States Code.
 (3)Missile rangeThe term missile range means the White Sands Missile Range, New Mexico, administered by the Secretary of the Army.
 (4)MonumentThe term Monument means the White Sands National Monument, New Mexico, established by Presidential Proclamation No. 2025 (54 U.S.C. 320301 note), dated January 18, 1933, and administered by the Secretary of the Interior.
 (5)Munitions debrisThe term munitions debris has the meaning given the term in volume 8 of the Department of Defense Manual Number 6055.09-M entitled DoD Ammunitions and Explosives Safety Standards and dated February 29, 2008 (as in effect on the date of the enactment of this Act).
 (6)ParkThe term Park means the White Sands National Park established by subsection (b)(1).
 (7)Public Land OrderThe term Public Land Order means Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822).
 (8)StateThe term State means the State of New Mexico. (b)White Sands National Park (1)EstablishmentTo protect, preserve, and restore its scenic, scientific, educational, natural, geological, historical, cultural, archaeological, paleontological, hydrological, fish, wildlife, and recreational values and to enhance visitor experiences, there is established in the State the White Sands National Park as a unit of the National Park System.
							(2)Abolishment of White Sands National Monument
 (A)AbolishmentDue to the establishment of the Park, the Monument is abolished. (B)IncorporationThe land and interests in land that comprise the Monument are incorporated in, and shall be considered to be part of, the Park.
 (3)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the White Sands National Monument shall be considered to be a reference to the White Sands National Park.
 (4)Availability of FundsAny funds available for the Monument shall be available for the Park. (5)AdministrationThe Secretary of the Interior shall administer the Park in accordance with—
 (A)this subsection; and (B)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of title 54, United States Code.
								(6)World Heritage List nomination
 (A)County concurrenceThe Secretary of the Interior shall not submit a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization unless each county in which the Park is located concurs in the nomination.
 (B)Army notificationBefore submitting a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization, the Secretary of the Interior shall notify the Secretary of the Army of the intent of the Secretary of the Interior to nominate the Park.
 (7)EffectNothing in this subsection affects— (A)valid existing rights (including water rights);
 (B)permits or contracts issued by the Monument; (C)existing agreements, including agreements with the Department of Defense;
 (D)the jurisdiction of the Department of Defense regarding the restricted airspace above the Park; or
 (E)the airshed classification of the Park under the Clean Air Act (42 U.S.C. 7401 et seq.). (c)Modification of boundaries of White Sands National Park and White Sands Missile Range (1)Transfers of administrative jurisdiction (A)Transfer of administrative jurisdiction to the Secretary of the Interior (i)In generalAdministrative jurisdiction over the land described in clause (ii) is transferred from the Secretary of the Army to the Secretary of the Interior.
 (ii)Description of landThe land referred to in clause (i) is—
 (I)the approximately 2,826 acres of land identified as To NPS, lands inside current boundary on the Map; and
 (II)the approximately 5,766 acres of land identified as To NPS, new additions on the Map.
										(B)Transfer of administrative jurisdiction to the Secretary of the
					Army
 (i)In generalAdministrative jurisdiction over the land described in clause (ii) is transferred from the Secretary of the Interior to the Secretary of the Army.
 (ii)Description of landThe land referred to in clause (i) is the approximately 3,737 acres of land identified as To DOA on the Map.
									(2)Boundary modifications
								(A)Park
 (i)In generalThe boundary of the Park is revised to reflect the boundary depicted on the Map.
									(ii)Map
 (I)In generalThe Secretary of the Interior, in coordination with the Secretary of the Army, shall prepare and keep on file for public inspection in the appropriate office of the Secretary of the Interior a map and a legal description of the revised boundary of the Park.
 (II)EffectThe map and legal description under subclause (I) shall have the same force and effect as if included in this section, except that the Secretary of the Interior may correct clerical and typographical errors in the map and legal description.
 (iii)Boundary surveyAs soon as practicable after the date of the establishment of the Park and subject to the availability of funds, the Secretary of the Interior shall complete an official boundary survey of the Park.
									(B)Missile range
 (i)In generalThe boundary of the missile range and the Public Land Order are modified to exclude the land transferred to the Secretary of the Interior under paragraph (1)(A) and to include the land transferred to the Secretary of the Army under paragraph (1)(B).
 (ii)MapThe Secretary of the Interior shall prepare a map and legal description depicting the revised boundary of the missile range.
 (C)Conforming amendmentSection 2854 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 54 U.S.C. 320301 note) is repealed.
								(3)Administration
 (A)ParkThe Secretary of the Interior shall administer the land transferred under paragraph (1)(A) in accordance with laws (including regulations) applicable to the Park.
 (B)Missile rangeSubject to subparagraph (C), the Secretary of the Army shall administer the land transferred to the Secretary of the Army under paragraph (1)(B) as part of the missile range.
								(C)Infrastructure; resource management
									(i)Range Road 7
 (I)Infrastructure managementTo the maximum extent practicable, in planning, constructing, and managing infrastructure on the land described in subclause (III), the Secretary of the Army shall apply low-impact development techniques and strategies to prevent impacts within the missile range and the Park from stormwater runoff from the land described in that subclause.
 (II)Resource managementThe Secretary of the Army shall— (aa)manage the land described in subclause (III) in a manner consistent with the protection of natural and cultural resources within the missile range and the Park and in accordance with section 101(a)(1)(B) of the Sikes Act (16 U.S.C. 670a(a)(1)(B)), division A of subtitle III of title 54, United States Code, and the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
 (bb)include the land described in subclause (III) in the integrated natural and cultural resource management plan for the missile range.
 (III)Description of landThe land referred to in subclauses (I) and (II) is the land that is transferred to the administrative jurisdiction of the Secretary of the Army under paragraph (1)(B) and located in the area east of Range Road 7 in—
 (aa)T. 17 S., R. 5 E., sec. 31; (bb)T. 18 S., R. 5 E.; and
 (cc)T. 19 S., R. 5 E., sec. 5. (ii)Fence (I)In generalThe Secretary of the Army shall continue to allow the Secretary of the Interior to maintain the fence shown on the Map until such time as the Secretary of the Interior determines that the fence is unnecessary for the management of the Park.
 (II)RemovalIf the Secretary of the Interior determines that the fence is unnecessary for the management of the Park under subclause (I), the Secretary of the Interior shall promptly remove the fence at the expense of the Department of the Interior.
 (D)ResearchThe Secretary of the Army and the Secretary of the Interior may enter into an agreement to allow the Secretary of the Interior to conduct certain research in the area identified as Cooperative Use Research Area on the Map.
								(E)Military munitions and munitions debris
 (i)Response actionWith respect to any Federal liability, the Secretary of the Army shall remain responsible for any response action addressing military munitions or munitions debris on the land transferred under paragraph (1)(A) to the same extent as on the day before the date of the enactment of this Act.
									(ii)Investigation of military munitions and munitions debris
 (I)In generalThe Secretary of the Interior may request that the Secretary of the Army conduct 1 or more investigations of military munitions or munitions debris on any land transferred under paragraph (1)(A).
 (II)AccessThe Secretary of the Interior shall give access to the Secretary of the Army to the land covered by a request under subclause (I) for the purposes of conducting the 1 or more investigations under that subclause.
 (III)LimitationAn investigation conducted under this clause shall be subject to available appropriations.
 (iii)Applicable lawAny activities undertaken under this subparagraph shall be carried out in accordance with—
 (I)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (II)the purposes for which the Park was established; and (III)any other applicable law.
										FOther Matters
					2861.Installation and maintenance of fire extinguishers in Department of Defense
 facilitiesThe Secretary of Defense shall ensure that portable fire extinguishers are installed and maintained in all Department of Defense facilities, in accordance with requirements of national model fire codes developed by the National Fire Protection Association and the International Code Council that require redundancy and extinguishers throughout occupancies regardless of the presence of other suppression systems or alarm systems.
					2862.Definition of community infrastructure for purposes of military base reuse
 studies and community planning assistanceParagraph (4) of section 2391(e) of title 10, United States Code, is amended to read as follows:
						
 (4)(A)The term community infrastructure means a project or facility described in subparagraph (B) that—
 (i)is located off of a military installation; and (ii)is—
 (I)owned by a State or local government; or (II)a not-for-profit, member-owned utility service.
 (B)A project or facility described in this subparagraph is any of the following:
 (i)Any transportation project. (ii)A school, hospital, police, fire, emergency response, or other community support facility.
 (iii)A water, waste-water, telecommunications, electric, gas, or other utility infrastructure project..
					2863.Temporary authority for acceptance and use of contributions for certain
					design and construction projects mutually beneficial to the
			 Department of
					Defense and the Republic of Korea
						(a)Acceptance of contributions
 (1)In generalThe Secretary concerned may accept cash contributions from the Republic of Korea to carry out the following:
 (A)The design and construction of the Black Hat Intelligence Fusion Center, Camp Humphreys, Republic of Korea.
 (B)The design of the Korean Air and Space Operations and Intelligence Center, Osan Air Base, Republic of Korea.
 (2)Cost-sharing agreementIn the event the contribution under paragraph (1) is insufficient to cover the entire cost of the activity authorized under that paragraph, the Secretary concerned shall enter into a cost-sharing agreement with the Republic of Korea detailing the portion of the authorized activity that is to be funded with the contribution and identifying sufficient other funds to undertake the entire authorized activity.
 (b)Establishment of accountContributions accepted under subsection (a) shall be placed in an account established by the Secretary concerned and shall remain available until expended as provided in such subsection.
						(c)Notice
 (1)In generalNot later than 14 days before carrying out a project using contributions accepted under subsection (a) for which the estimated cost of the project will exceed the thresholds prescribed by section 2805 of title 10, United States Code, the Secretary concerned shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives—
 (A)a written notice of the decision to carry out the project; (B)a justification for the project; and
 (C)the estimated cost of the project. (2)Notice for projects that require cost sharingNot later than 14 days before carrying out a project using contributions accepted under subsection (a) for which a cost-sharing agreement is entered into under paragraph (2) of such subsection, the Secretary concerned shall submit to the congressional defense committees in an electronic medium pursuant to section 480 of title 10, United States Code—
 (A)a written notice of the acceptance of the contributions for the project;
 (B)a copy of the Department of Defense Form 1391 for the project; (C)the estimated cost of the project; and
 (D)details on the cost-sharing agreement with the Republic of Korea. (d)Expiration of project authority (1)In generalThe authority to accept contributions and carry out projects under this section expires on September 30, 2030.
 (2)Continuation of projectsThe expiration of authority under paragraph (1) does not prevent the continuation of any project commenced before the date specified in that paragraph.
 (e)Mutually beneficialA project described in subsection (a) shall be considered to be mutually beneficial if—
 (1)the project is in support of a bilateral defense cooperation agreement between the United States and the Republic of Korea; or
 (2)the Secretary concerned determines that the United States may derive a benefit from the project, including—
 (A)access to and use of facilities of the military forces of the Republic of Korea;
 (B)ability or capacity for future force posture; and (C)increased interoperability between military forces of the Department of Defense and the Republic of Korea.
 (f)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(9) of title 10, United States Code.
						2864.Black start exercises at military installations
 (a)RequirementNot later than September 30, 2020, the Secretary of Defense shall conduct a black start exercise at three military installations, at least one of which shall be a Joint Base. The exercises shall be conducted at installations at which such an exercise has not previously been conducted, for the purpose of identifying any shortcomings in infrastructure, joint operations, joint coordination, and security that would result from a loss of power at the installation.
 (b)ReportNot later than June 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report that contains a discussion of lessons learned from black start exercises conducted by the Secretary of Defense during the period beginning with the first such exercise and ending on December 31, 2019, including the three most recurring issues identified as a result of such exercises with respect to infrastructure, joint coordination efforts, and security.
 (c)Black start exercise definedIn this section, the term black start exercise means, with respect to a military installation, an exercise in which commercial utility power at the installation is dropped before backup generation assets start, for the purpose of—
 (1)testing the ability of the backup systems to start, transfer the load, and carry the load until commercial power is restored;
 (2)aligning stakeholders on critical energy requirements to meet mission requirements;
 (3)validating mission operation plans, such as continuity of operations plans;
 (4)identifying infrastructure interdependencies; and (5)verifying backup electric power system performance.
							2865.Pilot program to extend service life of roads and runways under the
					jurisdiction of the Secretary of Defense
 (a)Pilot program authorizedThe Secretary of Defense, in consultation with the Secretary of Transportation, may carry out a pilot program to design, build, and test technologies, techniques, and materials in order to extend the service life of roads and runways under the jurisdiction of the Secretary of Defense.
 (b)ScopeThe pilot program under subsection (a) shall include the following: (1)The design, testing, and assembly of technologies and systems suitable for pavement applications.
 (2)Research, development, and testing of pavement materials for use in different geographic areas in the United States.
 (3)The design and procurement of platforms and equipment to test the performance, cost, feasibility, and effectiveness of the technologies, systems, and materials described in paragraphs (1) and (2).
							(c)Award of contracts or grants
 (1)In generalThe Secretary of Defense may carry out the pilot program under subsection (a) through the award of contracts or grants for the designing, building, or testing of technologies, techniques, and materials under the pilot program.
 (2)Merit-based selectionAny award of a contract or grant under the pilot program under subsection (a) shall be made using merit-based selection procedures.
							(d)Report
 (1)In generalNot later than two years after the commencement of the pilot program under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on the pilot program.
 (2)ContentsThe report under paragraph (1) with respect to the pilot program shall include the following:
 (A)An assessment of the effectiveness of activities under the pilot program in improving the service life of roads and runways under the jurisdiction of the Secretary.
 (B)An analysis of the potential lifetime cost savings and reduction in energy demands associated with the extended service life of such roads and runways.
 (e)Termination of authorityThe pilot program under subsection (a) shall terminate on September 30, 2024.
						2866.Restrictions on rehabilitation of Over-the-Horizon Backscatter Radar System
					receiving station, Modoc County, California
 (a)RestrictionsExcept as provided in subsection (b), the Secretary of the Air Force may not use any funds or resources of the Department of the Air Force to carry out the rehabilitation of the obsolete Over-the-Horizon Backscatter Radar System receiving station located in Modoc National Forest in the State of California.
 (b)Exception for removal of perimeter fenceNotwithstanding subsection (a), the Secretary of the Air Force may use funds and resources of the Department of the Air Force—
 (1)to remove the perimeter fence, which was treated with an arsenic-based weatherproof coating, surrounding the Over-the-Horizon Backscatter Radar System receiving station referred to in such subsection; and
 (2)to carry out the mitigation of soil contamination associated with such fence.
 (c)SunsetThe restrictions in subsection (a) shall terminate on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2025.
						2867.Designation of Sumpter Smith Joint National Guard Base
 (a)DesignationThe Sumpter Smith Air National Guard Base in Birmingham, Alabama, shall after the date of the enactment of this Act be known and designated as the Sumpter Smith Joint National Guard Base.
 (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the installation referred to in subsection (a) shall be considered to be a reference to the Sumpter Smith Joint National Guard Base.
						2868.Santa Ynez Band of Chumash Indians land affirmation
 (a)Short titleThis section may be cited as the Santa Ynez Band of Chumash Indians Land Affirmation Act of 2019.
 (b)FindingsCongress finds the following: (1)On October 13, 2017, the General Council of the Santa Ynez Band of Chumash Indians voted to approve the Memorandum of Agreement between the County of Santa Barbara and the Santa Ynez Band of Chumash Indians regarding the approximately 1,427.28 acres of land, commonly known as Camp 4, and authorized the Tribal Chairman to sign the Memorandum of Agreement.
 (2)On October 31, 2017, the Board of Supervisors for the County of Santa Barbara approved the Memorandum of Agreement on Camp 4 and authorized the Chair to sign the Memorandum of Agreement.
 (3)The Secretary of the Interior approved the Memorandum of Agreement pursuant to section 2103 of the Revised Statutes (25 U.S.C. 81).
							(c)Land to be taken into trust
 (1)In generalThe approximately l,427.28 acres of land in Santa Barbara County, CA described in paragraph (3), is hereby taken into trust for the benefit of the Tribe, subject to valid existing rights, contracts, and management agreements related to easements and rights-of-way.
							(2)Administration
 (A)AdministrationThe land described in paragraph (3) shall be a part of the Santa Ynez Indian Reservation and administered in accordance with the laws and regulations generally applicable to the land held in trust by the United States for an Indian tribe.
 (B)EffectFor purposes of certain California State laws (including the California Land Conservation Act of 1965, Government Code Section 51200, et seq.), placing the land described in paragraph (3) into trust shall remove any restrictions on the property pursuant to California Government Code Section 51295 or any other provision of such Act.
 (3)Legal description of lands transferredThe lands to be taken into trust for the benefit of the Tribe pursuant to this Act are described as follows:Legal Land Description/Site Location: Real property in the
						unincorporated area of the County of Santa Barbara,
			 State of California,
						described as follows: PARCEL 1: (APN: 141–121–51
			 AND PORTION OF APN
						141–140–10) LOTS 9 THROUGH 18, INCLUSIVE, OF TRACT
			 18, IN THE COUNTY OF
						SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE
			 MAP SHOWING THE
						SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE
			 RANCHO, FILED IN RACK 3,
						AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF
			 SAID COUNTY. THIS LEGAL IS
						MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF
			 COMPLIANCE RECORDED DECEMBER 5,
						2001 AS INSTRUMENT NO. 01–105580 OF OFFICIAL
			 RECORDS. PARCEL 2: (PORTION OF
						APN: 141–140–10) LOTS 1 THROUGH 12, INCLUSIVE, OF
			 TRACT 24, IN THE COUNTY OF
						SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE
			 MAP SHOWING THE
						SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE
			 RANCHO, FILED IN RACK 3,
						AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF
			 SAID COUNTY. THIS LEGAL IS
						MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF
			 COMPLIANCE RECORDED DECEMBER 5,
						2001 AS INSTRUMENT NO. 01–105581 OF OFFICIAL
			 RECORDS. PARCEL 3: (PORTIONS OF
						APNS: 141–230–23 AND 141–140–10) LOTS 19 AND 20 OF
			 TRACT 18 AND THAT PORTION
						OF LOTS 1, 2, 7, 8, 9, 10, AND 15 THROUGH 20,
			 INCLUSIVE, OF TRACT 16, IN THE
						COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, AS
			 SHOWN ON THE MAP SHOWING
						THE SUBDIVISIONS OF THE CANADA DE LOS PINOS OR
			 COLLEGE RANCHO, FILED IN RACK
						3, AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF
			 SAID COUNTY, THAT LIES
						NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND
			 GRANTED TO THE STATE OF
						CALIFORNIA BY AN EXECUTOR’S DEED RECORDED APRIL 2,
			 1968 IN BOOK 2227, PAGE
						136 OF OFFICIAL RECORDS OF SAID COUNTY. THIS LEGAL
			 IS MADE PURSUANT TO THAT
						CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER
			 5, 2001 AS INSTRUMENT
						NO. 01–105582 OF OFFICIAL RECORDS. PARCEL 4: (APN:
			 141–240–02 AND PORTION OF
						APN: 141–140–10) LOTS 1 THROUGH 12, INCLUSIVE, OF
			 TRACT 25, IN THE COUNTY OF
						SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE
			 MAP SHOWING THE
						SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE
			 RANCHO, FILED IN RACK 3,
						AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF
			 SAID COUNTY. THIS LEGAL IS
						MADE PURSUANT TO THAT CERTAIN CERTIFICATE OF
			 COMPLIANCE RECORDED DECEMBER 5,
						2001 AS INSTRUMENT NO. 01–105583 OF OFFICIAL
			 RECORDS. PARCEL 5: (PORTION OF
						APN: 141–230–23) THAT PORTION OF LOTS 3 AND 6 OF
			 TRACT 16, IN THE COUNTY OF
						SANTA BARBARA, STATE OF CALIFORNIA, AS SHOWN ON THE
			 MAP SHOWING THE
						SUBDIVISIONS OF THE CANADA DE LOS PINOS OR COLLEGE
			 RANCHO, FILED IN RACK 3,
						AS MAP 4 IN THE OFFICE OF THE COUNTY RECORDER OF
			 SAID COUNTY, THAT LIES
						NORTHEASTERLY OF THE NORTHEASTERLY LINE OF THE LAND
			 GRANTED TO THE STATE OF
						CALIFORNIA BY AN EXECUTOR’S DEED RECORDED APRIL 2,
			 1968 IN BOOK 2227, PAGE
						136 OF OFFICIAL RECORDS OF SAID COUNTY. THIS LEGAL
			 IS MADE PURSUANT TO THAT
						CERTAIN CERTIFICATE OF COMPLIANCE RECORDED DECEMBER
			 5, 2001 AS INSTRUMENT
						NO. 01–105584 OF OFFICIAL RECORDS.
 (4)Rules of constructionNothing in this section shall— (A)enlarge, impair, or otherwise affect any right or claim of the Tribe to any land or interest in land that is in existence before the date of the enactment of this Act;
 (B)affect any water right of the Tribe in existence before the date of the enactment of this Act; or
 (C)terminate or limit any access in any way to any right-of-way or right-of-use issued, granted, or permitted before the date of the enactment of this Act.
 (5)Restricted use of transferred landsThe Tribe may not conduct, on the land described in paragraph (3) taken into trust for the Tribe pursuant to this section, gaming activities—
 (A)as a matter of claimed inherent authority; or (B)under any Federal law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act.
 (6)DefinitionsFor the purposes of this subsection: (A)SecretaryThe term Secretary means the Secretary of the Interior.
 (B)TribeThe term Tribe means the Santa Ynez Band of Chumash Mission Indians.
								2869.Lands to be taken into trust as part of the reservation of the Lytton
					Rancheria
 (a)FindingsCongress finds the following: (1)The Lytton Rancheria of California is a federally recognized Indian tribe that lost its homeland after its relationship to the United States was unjustly and unlawfully terminated in 1958. The Tribe was restored to Federal recognition in 1991, but the conditions of its restoration have prevented it from regaining a homeland on its original lands.
 (2)Congress needs to take action to reverse historic injustices that befell the Tribe and that have prevented it from regaining a viable homeland for its people.
 (3)Prior to European contact there were as many as 350,000 Indians living in what is now the State of California. By the turn of the 19th century, that number had been reduced to approximately 15,000 individuals, many of them homeless and living in scattered bands and communities.
 (4)The Lytton Rancheria’s original homeland was purchased by the United States in 1926 pursuant to congressional authority designed to remedy the unique tragedy that befell the Indians of California and provide them with reservations called Rancherias to be held in trust by the United States.
 (5)After the Lytton Rancheria lands were purchased by the United States, the Tribe settled on the land and sustained itself for several decades by farming and ranching.
 (6)By the mid-1950s, Federal Indian policy had shifted back towards a policy of terminating the Federal relationship with Indian tribes. In 1958, Congress enacted the Rancheria Act of 1958 (72 Stat. 619), which slated 41 Rancherias in California, including the Lytton Rancheria, for termination after certain conditions were met.
 (7)On August 1, 1961, the Federal Government terminated its relationship with the Lytton Rancheria. This termination was illegal because the conditions for termination under the Rancheria Act had never been met. After termination was implemented, the Tribe lost its lands and was left without any means of supporting itself.
 (8)In 1987, the Tribe joined three other tribes in a lawsuit against the United States challenging the illegal termination of their Rancherias. A Stipulated Judgment in the case, Scotts Valley Band of Pomo Indians of the Sugar Bowl Rancheria v. United States, No. C–86–3660 (N.D.Cal. March 22, 1991), restored the Lytton Rancheria to its status as a federally recognized Indian tribe.
 (9)The Stipulated Judgment provides that the Lytton Rancheria would have the individual and collective status and rights which it had prior to its termination and expressly contemplated the acquisition of trust lands for the Lytton Rancheria.
 (10)The Stipulated Judgment contains provisions, included at the request of the local county governments and neighboring landowners, that prohibit the Lytton Rancheria from exercising its full Federal rights on its original homeland in the Alexander Valley.
 (11)In 2000, approximately 9.5 acres of land in San Pablo, California, was placed in trust status for the Lytton Rancheria for economic development purposes.
 (12)The Tribe has since acquired, from willing sellers at fair market value, property in Sonoma County near the Tribe’s historic Rancheria. This property, which the Tribe holds in fee status, is suitable for a new homeland for the Tribe.
 (13)On a portion of the land to be taken into trust, which portion totals approximately 124.12 acres, the Tribe plans to build housing for its members and governmental and community facilities.
 (14)A portion of the land to be taken into trust is being used for viniculture, and the Tribe intends to develop more of the lands to be taken into trust for viniculture. The Tribe’s investment in the ongoing viniculture operation has reinvigorated the vineyards, which are producing high-quality wines. The Tribe is operating its vineyards on a sustainable basis and is working toward certification of sustainability.
 (15)No gaming shall be conducted on the lands to be taken into trust by this section.
 (16)No gaming shall be conducted on any lands taken into trust on behalf of the Tribe in Sonoma County after the date of the enactment of this Act.
 (17)By directing that these lands be taken into trust, the United States will ensure that the Lytton Rancheria will finally have a permanently protected homeland on which the Tribe can once again live communally and plan for future generations. This action is necessary to fully restore the Tribe to the status it had before it was wrongfully terminated in 1961.
 (18)The Tribe and County of Sonoma have entered into a Memorandum of Agreement as amended in 2018 in which the County agrees to the lands in the County being taken into trust for the benefit of the Tribe in consideration for commitments made by the Tribe.
 (b)DefinitionsFor the purpose of this section, the following definitions apply: (1)CountyThe term County means Sonoma County, California.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TribeThe term Tribe means the Lytton Rancheria of California.
							(c)Lands to be taken into trust
 (1)In generalThe land owned by the Tribe and generally depicted on the map titled Lytton Fee Owned Property to be Taken into Trust and dated May 1, 2015, is hereby taken into trust for the benefit of the Tribe, subject to valid existing rights, contracts, and management agreements related to easements and rights-of-way.
 (2)Lands To Be Made Part of the ReservationLands taken into trust under paragraph (1) shall be part of the Tribe’s reservation and shall be administered in accordance with the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe.
							(d)Gaming
 (1)Lands taken into trust under this sectionLands taken into trust for the benefit of the Tribe under subsection (c) shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
 (2)Other lands taken into trustLands taken into trust for the benefit of the Tribe in Sonoma County after the date of the enactment of this Act shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
 (e)Applicability of certain lawNotwithstanding any other provision of law, the Memorandum of Agreement entered into by the Tribe and the County concerning taking land in the County into trust for the benefit of the Tribe, which was approved by the County Board of Supervisors on March 10, 2015, and any addenda and supplement or amendment thereto, is not subject to review or approval of the Secretary in order to be effective, including review or approval under section 2103 of the Revised Statutes (25 U.S.C. 81).
						2870.Little Shell Tribe of Chippewa Indians
					of Montana
 (a)FindingsCongress finds that— (1)the Little Shell Tribe of Chippewa Indians is a political successor to signatories of the Pembina Treaty of 1863, under which a large area of land in the State of North Dakota was ceded to the United States;
 (2)the Turtle Mountain Band of Chippewa of North Dakota and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of Montana, which also are political successors to the signatories of the Pembina Treaty of 1863, have been recognized by the Federal Government as distinct Indian tribes;
 (3)the members of the Little Shell Tribe continue to live in the State of Montana, as their ancestors have for more than 100 years since ceding land in the State of North Dakota as described in paragraph (1);
 (4)in the 1930s and 1940s, the Tribe repeatedly petitioned the Federal Government for reorganization under the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (commonly known as the Indian Reorganization Act);
 (5)Federal agents who visited the Tribe and Commissioner of Indian Affairs John Collier attested to the responsibility of the Federal Government for the Tribe and members of the Tribe, concluding that members of the Tribe are eligible for, and should be provided with, trust land, making the Tribe eligible for reorganization under the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (commonly known as the Indian Reorganization Act);
 (6)due to a lack of Federal appropriations during the Depression, the Bureau of Indian Affairs lacked adequate financial resources to purchase land for the Tribe, and the members of the Tribe were denied the opportunity to reorganize;
 (7)in spite of the failure of the Federal Government to appropriate adequate funding to secure land for the Tribe as required for reorganization under the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (commonly known as the Indian Reorganization Act), the Tribe continued to exist as a separate community, with leaders exhibiting clear political authority;
 (8)the Tribe, together with the Turtle Mountain Band of Chippewa of North Dakota and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of Montana, filed 2 law suits under the Act of August 13, 1946 (60 Stat. 1049) (commonly known as the Indian Claims Commission Act), to petition for additional compensation for land ceded to the United States under the Pembina Treaty of 1863 and the McCumber Agreement of 1892;
 (9)in 1971 and 1982, pursuant to Acts of Congress, the tribes received awards for the claims described in paragraph (8);
 (10)in 1978, the Tribe submitted to the Bureau of Indian Affairs a petition for Federal recognition, which is still pending as of the date of enactment of this Act; and
 (11)the Federal Government, the State of Montana, and the other federally recognized Indian tribes of the State have had continuous dealings with the recognized political leaders of the Tribe since the 1930s.
 (b)DefinitionsIn this section: (1)MemberThe term member means an individual who is enrolled in the Tribe pursuant to subsection (f).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TribeThe term Tribe means the Little Shell Tribe of Chippewa Indians of Montana.
							(c)Federal recognition
 (1)In generalFederal recognition is extended to the Tribe. (2)Effect of federal lawsExcept as otherwise provided in this section, all Federal laws (including regulations) of general application to Indians and Indian tribes, including the Act of June 18, 1934 (25 U.S.C. 5101 et seq.) (commonly known as the Indian Reorganization Act), shall apply to the Tribe and members.
							(d)Federal services and benefits
 (1)In generalBeginning on the date of enactment of this Act, the Tribe and each member shall be eligible for all services and benefits provided by the United States to Indians and federally recognized Indian tribes, without regard to—
 (A)the existence of a reservation for the Tribe; or (B)the location of the residence of any member on or near an Indian reservation.
 (2)Service areaFor purposes of the delivery of services and benefits to members, the service area of the Tribe shall be considered to be the area comprised of Blaine, Cascade, Glacier, and Hill Counties in the State of Montana.
							(e)Reaffirmation of rights
 (1)In generalNothing in this section diminishes any right or privilege of the Tribe or any member that existed before the date of enactment of this Act.
 (2)Claims of tribeExcept as otherwise provided in this section, nothing in this section alters or affects any legal or equitable claim of the Tribe to enforce any right or privilege reserved by, or granted to, the Tribe that was wrongfully denied to, or taken from, the Tribe before the date of enactment of this Act.
							(f)Membership roll
 (1)In generalAs a condition of receiving recognition, services, and benefits pursuant to this section, the Tribe shall submit to the Secretary, by not later than 18 months after the date of enactment of this Act, a membership roll consisting of the name of each individual enrolled as a member of the Tribe.
 (2)Determination of membershipThe qualifications for inclusion on the membership roll of the Tribe shall be determined in accordance with sections 1 through 3 of article 5 of the constitution of the Tribe dated September 10, 1977 (including amendments to the constitution).
 (3)Maintenance of rollThe Tribe shall maintain the membership roll under this subsection. (g)Acquisition of land (1)HomelandThe Secretary shall acquire, for the benefit of the Tribe, trust title to 200 acres of land within the service area of the Tribe to be used for a tribal land base.
 (2)Additional landThe Secretary may acquire additional land for the benefit of the Tribe pursuant to section 5 of the Act of June 18, 1934 (25 U.S.C. 5108) (commonly known as the Indian Reorganization Act).
 2871.Sense of Congress on restoration of Tyndall Air Force BaseIt is the sense of Congress that the Secretary of the Air Force should—
 (1)restore Tyndall Air Force Base to achieve military installation resilience, as defined in section 101(e)(8) of title 10, United States Code; and
 (2)use innovative construction methods, materials, designs, and technologies in carrying out such restoration in order to achieve efficiencies, cost savings, resiliency, and capability, which may include—
 (A)open architecture design to evolve with the national defense strategy; and
 (B)efficient ergonomic enterprise for members of the Air Force in the 21st century.
							XXIXAuthorization of Overseas Contingency
					Operations Military Construction and Emergency Military
			 ConstructionSubtitle
						A—Overseas Contingency Operations Military
			 ConstructionSec. 2901. Authorized Army construction and land acquisition
						projects.Sec. 2902. Authorized Navy construction and land acquisition
						projects.Sec. 2903. Authorized Air Force construction and land acquisition
						projects.Sec. 2904. Authorized Defense Agencies construction and land acquisition
						projects.Sec. 2905. Authorization of appropriations.Subtitle
						B—Emergency Military ConstructionSec. 2911. Authorization of emergency Navy construction and land
						acquisition projects.Sec. 2912. Authorization of emergency Air Force construction and land
						acquisition projects.Sec. 2913. Authorization of emergency Army National Guard construction and
						land acquisition projects.Sec. 2914. Authorization of emergency Defense Agencies construction and
						land acquisition projects.Sec. 2915. Authorization of emergency supplemental appropriations for
						military construction projects.
				AOverseas Contingency Operations Military Construction
					2901.Authorized Army construction and land acquisition projects
 (a)AuthorizationSubject to subsection (b), the Secretary of the Army may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Army: Outside the United StatesCountryLocationAmountCubaGuantanamo Bay Naval Station $33,800,000Worldwide Unspecified European Deterrence Initiative: Various Locations$78,412,000
 (b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report containing a plan to carry out each military construction project authorized in the final item in the table in subsection (a) for an unspecified location for the European Deterrence Initiative. The plan shall include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report has been submitted.
						2902.Authorized Navy construction and land acquisition projects
 (a)AuthorizationSubject to subsection (b), the Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryLocationAmountBahrainSW Asia$53,360,000ItalySigonella$77,400,000SpainRota$69,570,000Worldwide UnspecifiedEuropean Deterrence Initiative: Various Locations$36,211,000
 (b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report containing a plan to carry out each military construction project authorized in the final item in the table in subsection (a) for an unspecified location for the European Deterrence Initiative. The plan shall include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report has been submitted.
						2903.Authorized Air Force construction and land acquisition projects
 (a)AuthorizationSubject to subsection (b), the Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryLocationAmountIcelandKeflavik $57,000,000JordanAzraq $66,000,000SpainMoron$8,500,000Worldwide UnspecifiedEuropean Deterrence Initiative: Various Locations$211,211,000
 (b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report containing a plan to carry out each military construction project authorized in the final item in the table in subsection (a) for an unspecified location for the European Deterrence Initiative. The plan shall include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report has been submitted.
						2904.Authorized Defense Agencies construction and land acquisition
 projectsThe Secretary of Defense may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table:Defense Agencies: Outside the United StatesCountryLocationAmountGermanyGemersheim$46,000,000
 2905.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the military construction projects outside the United States authorized by this subtitle as specified in the funding table in section 4602.
					BEmergency Military Construction
					2911.Authorization of emergency Navy construction and land acquisition
					projects
 (a)Navy authorizationSubject to subsection (b), using amounts appropriated pursuant to the authorization of appropriations in section 2915 and available for military construction projects inside the United States as specified in the funding table in section 4603, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Navy AuthorizationState or LocationInstallation or LocationAmountCaliforniaNaval Air Weapons Station China Lake$1,152,680,000North CarolinaCamp Lejeune$627,747,000Marine Corps Air Station Cherry Point$66,551,000NCAS New River$465,822,000
 (b)Report required as a condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report containing a plan to carry out the military construction projects authorized by this section. The plan shall include an explanation of how each military construction project will incorporate mitigation measures that reduce the threat from extreme weather events, mean sea level fluctuation, flooding, and any other known environmental threat to resilience, including a list of any areas in which there is a variance from the local building requirements and an explanation of the reason for the variance. The plan shall also include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report required from the Secretary has been submitted.
						2912.Authorization of emergency Air Force construction and land acquisition
					projects
 (a)Air Force AuthorizationSubject to subsection (b), using amounts appropriated pursuant to the authorization of appropriations in section 2915 and available for military construction projects inside the United States as specified in the funding table in section 4603, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Air Force AuthorizationStateInstallation or LocationAmountFloridaTyndall Air Force Base$1,500,200,000NebraskaOffutt Air Force Base$140,500,000VirginiaJoint Base Langley-Eustis$31,000,000
 (b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing a plan to carry out the military construction projects authorized by this section. The plan shall include an explanation of how each military construction project will incorporate mitigation measures that reduce the threat from extreme weather events, mean sea level fluctuation, flooding, and any other known environmental threat to resilience, including a list of any areas in which there is a variance from the local building requirements and an explanation of the reason for the variance. The plan shall also include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report required from the Secretary has been submitted.
						2913.Authorization of emergency Army National Guard construction and land
					acquisition projects
 (a)Army National Guard authorizationSubject to subsection (b), using amounts appropriated pursuant to the authorization of appropriations in section 2915 and available for military construction projects inside the United States as specified in the funding table in section 4603, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Army National Guard AuthorizationStateLocationAmountLouisianaPineville$16,500,000NebraskaAshland$43,500,000
 (b)Report required as condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report containing a plan to carry out the military construction projects authorized by this section. The plan shall include an explanation of how each military construction project will incorporate mitigation measures that reduce the threat from extreme weather events, mean sea level fluctuation, flooding, and any other known environmental threat to resilience, including a list of any areas in which there is a variance from the local building requirements and an explanation of the reason for the variance. The plan shall also include a Department of Defense Form 1391 for each proposed project. The Secretary may not commence a project until the report required from the Secretary has been submitted.
						2914.Authorization of emergency Defense Agencies construction and land
					acquisition projects
 (a)Defense Agencies authorizationSubject to subsection (b), using amounts appropriated pursuant to the authorization of appropriations in section 2915 and available for military construction projects inside the United States as specified in the funding table in section 4603, the Secretary of Defense may acquire real property and carry out the military construction project for the installation inside the United States, and in the amount, set forth in the following table:Defense Agencies AuthorizationState or LocationInstallation or LocationAmountNorth CarolinaCamp Lejeune$75,313,000
 (b)Report required as a condition of authorizationNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a plan to carry out the military construction project authorized by this section. The plan shall include an explanation of how the military construction project will incorporate mitigation measures that reduce the threat from extreme weather events, mean sea level fluctuation, flooding, and any other known environmental threat to resilience, including a list of any areas in which there is a variance from the local building requirements and an explanation of the reason for the variance. The plan shall also include a Department of Defense Form 1391 for the proposed project. The Secretary may not commence the project until the report required from the Secretary has been submitted.
						2915.Authorization of emergency supplemental appropriations for military
 construction projectsFunds are hereby authorized to be appropriated for the Department of Defense for the military construction projects authorized by this subtitle as specified in the funding table in section 4603, in such amounts as may be designated as emergency requirements pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).
					XXXMilitary Housing Privatization ReformSec. 3001. Definitions.Subtitle
						A—Addition of New Reform SubchapterSec. 3011. Improved accountability and oversight of privatized military
						housing and protections and responsibilities for
			 tenants of privatized
						military housing.Sec. 3012. Designation of Chief Housing Officer for privatized military
						housing.Sec. 3013. Additional requirements relating to contracts for privatized
						military housing.Sec. 3014. Additional requirements relating to management of privatized
						military housing.Sec. 3015. Consideration of contractor history in contracts for privatized
						military housing.Sec. 3016. Additional improvements for management of privatized military
						housing.Sec. 3017. Maintenance work order system for privatized military
						housing.Sec. 3018. Access by tenants of privatized military housing to maintenance
						work order system.Sec. 3019. Access by tenants to historical maintenance information for
						privatized military housing.Sec. 3020. Prohibition on requirement to disclose personally identifiable
						information in certain requests for maintenance of
			 privatized military
						housing.Sec. 3021. Treatment of incentive fees for landlords of privatized military
						housing for failure to remedy a health or
			 environmental hazard.Sec. 3022. Dispute resolution process for landlord-tenant disputes
						regarding privatized military housing and requests
			 to withhold payments
						during dispute resolution process.Sec. 3023. Investigation of reports of reprisals relating to privatized
						military housing and congressional notification.Sec. 3024. Prohibition on use of nondisclosure agreements in connection
						with leases of privatized military housing.Subtitle
						B—Other Amendatory ProvisionsSec. 3031. Installation of carbon monoxide detectors in military family
						housing.Sec. 3032. Authority to furnish certain services in connection with use of
						alternative authority for acquisition and
			 improvement of military
						housing.Sec. 3033. Treatment of breach of contract for privatized military
						housing.Sec. 3034. Modification to requirements for window fall prevention devices
						in military family housing units.Sec. 3035. Expansion of direct hire authority for Department of Defense for
						childcare services providers for Department child
			 development centers to
						include direct hire authority for installation
			 military housing office
						personnel.Sec. 3036. Modification of authority to make payments to lessors of
						privatized military housing.Sec. 3037. Technical correction to definition used to make payments to
						lessors of privatized military housing.Subtitle
						C—One-Time Reporting RequirementsSec. 3041. Report on civilian personnel shortages for appropriate oversight
						of management of military housing constructed or
			 acquired using alternative
						authority for acquisition and improvement of
			 military housing.Sec. 3042. Plans for creation of councils on privatized military
						housing.Sec. 3043. Plan for establishment of Department of Defense jurisdiction
						over off-base privatized military housing.Sec. 3044. Inspector General review of Department of Defense oversight of
						privatized military housing.Sec. 3045. Information on legal services provided to members of the Armed
						Forces harmed by health or environmental hazards at
			 military
						housing.Subtitle
						D—Development of Housing Reform Standards and
			 ProcessesSec. 3051. Uniform code of basic standards for privatized military housing
						and plan to conduct inspections and assessments.Sec. 3052. Tool for assessment of hazards in Department of Defense
						housing.Sec. 3053. Process to identify and address environmental health hazards in
						Department of Defense housing.Sec. 3054. Department of Defense policy on lead-based paint testing on
						military installations.Sec. 3055. Standard for minimum credentials for health and environmental
						inspectors of privatized military housing.Sec. 3056. Requirements relating to move-in, move-out, and maintenance of
						privatized military housing.Sec. 3057. Standardized documentation, templates, and forms for privatized
						military housing.Sec. 3058. Satisfaction survey for tenants of military housing.Subtitle
						E—Other Housing Reform MattersSec. 3061. Radon testing of privatized military housing.Sec. 3062. Mitigation of risks posed by certain items in military family
						housing units.Sec. 3063. Suspension of Resident Energy Conservation Program and related
						programs for privatized military housing.Sec. 3064. Department of the Army pilot program to build and monitor use of
						single family homes.
				3001.Definitions
 (a)Definitions generallyIn this title: (1)The term landlord means an eligible entity that enters into, or has entered into, a contract as a partner with the Secretary concerned for the acquisition or construction of a housing unit under subchapter IV of chapter 169 of title 10, United States Code. The term includes any agent of the eligible entity or any subsequent lessor who owns, manages, or is otherwise responsible for a housing unit. The term does not include an entity of the Federal Government.
 (2)The term privatized military housing means military housing provided under subchapter IV of chapter 169 of title 10, United States Code.
 (3)The term tenant means a member of the armed forces, including a reserve component thereof in an active status, or a dependent of a member of the armed forces who resides at a housing unit, is a party to a lease for a housing unit, or is authorized to act on behalf of the member under subchapters IV and V of chapter 169 of title 10, United States Code, in the event of the assignment or deployment of a member.
						(b)New and Revised Title 10
 definitionsSection 2871 of title 10, United States Code, is amended—
 (1)in paragraph (4), by adding at the end the following new sentence: The fact that an agreement between an eligible entity and the Secretary concerned is designated as an agreement rather than a contract shall not be construed to exclude the agreement from the term contract for purposes of this subchapter and subchapter V.;
 (2)by redesignating paragraphs (7) and (8) as paragraphs (11) and (13), respectively;
 (3)by inserting after paragraph (6) the following new paragraphs:
							
 (7)The term housing document means a document developed by the Secretary of Defense under section 2890 of this title and known as the Military Housing Privatization Initiative Tenant Bill of Rights or the Military Housing Privatization Initiative Tenant Responsibilities.
 (8)The term housing unit means a unit of family housing or military unaccompanied housing acquired or constructed under this subchapter.
 (9)The term incentive fees means any amounts payable to a landlord for meeting or exceeding performance metrics as specified in a contract with the Department of Defense.
 (10)The term landlord means an eligible entity that enters into, or has entered into, a contract as a partner with the Secretary concerned for the acquisition or construction of a housing unit under this subchapter. The term includes any agent of the eligible entity or any subsequent lessor who owns, manages, or is otherwise responsible for a housing unit. The term does not include an entity of the Federal Government.; and
 (4)by inserting after paragraph (11), as redesignated by paragraph (2) of this subsection, the following new paragraph:
							
 (12)The term tenant means a member of the armed forces, including a reserve component thereof in an active status, or a dependent of a member of the armed forces who resides at a housing unit, is a party to a lease for a housing unit, or is authorized to act on behalf of the member under this subchapter and subchapter V of this chapter in the event of the assignment or deployment of a member..
 (c)Conforming amendments to existing definitionsSection 2871 of title 10, United States Code, is further amended in paragraphs (1), (3), and (5) by striking military before housing units.
					AAddition of New Reform Subchapter
					3011.Improved accountability and oversight of privatized military housing and
					protections and responsibilities for tenants of privatized
			 military
					housing
 (a)Applicability of definitionsSection 2871 of title 10, United States Code, as amended by section 3001, is further amended in the matter preceding the paragraphs by inserting and subchapter V of this chapter after this subchapter.
 (b)Military housing privatization reformsChapter 169 of title 10, United States Code, is amended by adding at the end the following new subchapter:
							
								VOversight of landlords and protections and responsibilities for tenants
						of privatized military housing
									2890.Rights and responsibilities of tenants of housing units
										(a)Development of Tenant Bill of Rights and Tenant Responsibilities
 documents(1)The Secretary of Defense shall develop two separate documents, to be known as the Military Housing Privatization Initiative Tenant Bill of Rights and the Military Housing Privatization Initiative Tenant Responsibilities, for tenants of housing units.
 (2)The Secretary of each military department shall ensure that the housing documents are attached to each lease agreement for a housing unit.
 (3)The rights and responsibilities contained in the housing documents are not intended to be exclusive. The omission of a tenant right or responsibility shall not be construed to deny the existence of such a right or responsibility for tenants.
 (4)Each contract between the Secretary concerned and a landlord shall incorporate the housing documents and guarantee the rights and responsibilities of tenants who reside in housing units covered by the contract.
 (5)The Secretary of Defense shall develop the housing documents in coordination with the Secretaries of the military departments.
 (b)Elements of Tenant Bill of RightsAt a minimum, the Military Housing Privatization Initiative Tenant Bill of Rights shall address the following rights of tenants of housing units:
 (1)The right to reside in a housing unit and community that meets applicable health and environmental standards.
 (2)The right to reside in a housing unit that has working fixtures, appliances, and utilities and to reside in a community with well-maintained common areas and amenity spaces.
 (3)The right to be provided with a maintenance history of the prospective housing unit before signing a lease, as provided in section 2892a of this title.
 (4)The right to a written lease with clearly defined rental terms to establish tenancy in a housing unit, including any addendums and other regulations imposed by the landlord regarding occupancy of the housing unit and use of common areas.
 (5)The right to a plain-language briefing, before signing a lease and 30 days after move-in, by the installation housing office on all rights and responsibilities associated with tenancy of the housing unit, including information regarding the existence of any additional fees authorized by the lease, any utilities payments, the procedures for submitting and tracking work orders, the identity of the military tenant advocate, and the dispute resolution process.
 (6)The right to have sufficient time and opportunity to prepare and be present for move-in and move-out inspections, including an opportunity to obtain and complete necessary paperwork.
 (7)The right to report inadequate housing standards or deficits in habitability of the housing unit to the landlord, the chain of command, and housing management office without fear of reprisal or retaliation, as provided in subsection (e), including reprisal or retaliation in the following forms:
 (A)Unlawful recovery of, or attempt to recover, possession of the housing unit.
 (B)Unlawfully increasing the rent, decreasing services, or increasing the obligations of a tenant.
 (C)Interference with a tenant's right to privacy. (D)Harassment of a tenant.
 (E)Refusal to honor the terms of the lease. (F)Interference with the career of a tenant.
 (8)The right of access to a military tenant advocate, as provided in section 2894(b)(4) of this title, through the housing management office of the installation of the Department at which the housing unit is located.
 (9)The right to receive property management services provided by a landlord that meet or exceed industry standards and that are performed by professionally and appropriately trained, responsive, and courteous customer service and maintenance staff.
 (10)The right to have multiple, convenient methods to communicate directly with the landlord maintenance staff, and to receive consistently honest, accurate, straightforward, and responsive communications.
 (11)The right to have access to an electronic work order system through which a tenant may request maintenance or repairs of a housing unit and track the progress of the work.
 (12)With respect to maintenance and repairs to a housing unit, the right to the following:
 (A)Prompt and professional maintenance and repair. (B)To be informed of the required time frame for maintenance or repairs when a maintenance request is submitted.
 (C)In the case of maintenance or repairs necessary to ensure habitability of a housing unit, to prompt relocation into suitable lodging or other housing at no cost to the tenant until the maintenance or repairs are completed.
 (13)The right to receive advice from military legal assistance on procedures involving mechanisms for resolving disputes with the property management company or property manager to include mediation, arbitration, and filing claims against a landlord.
 (14)The right to enter into a dispute resolution process, as provided in section 2894 of this title, should all other methods be exhausted and, in which case, a decision in favor of the tenant may include a reduction in rent or an amount to be reimbursed or credited to the tenant.
 (15)The right to have the tenant’s basic allowance housing payments segregated and held in escrow, with approval of a designated commander, and not used by the property owner, property manager, or landlord pending completion of the dispute resolution process.
 (16)The right to have reasonable, advance notice of any entrance by a landlord, installation housing staff, or chain of command into the housing unit, except in the case of an emergency or abandonment of the housing unit.
 (17)The right to not pay non-refundable fees or have application of rent credits arbitrarily held.
 (18)The right to expect common documents, forms, and processes for housing units will be the same for all installations of the Department, to the maximum extent applicable without violating local, State, and Federal regulations.
 (c)Elements of Tenant ResponsibilitiesAt a minimum, the Military Housing Privatization Initiative Tenant Responsibilities shall address the following responsibilities of tenants of housing units:
 (1)The responsibility to report in a timely manner any apparent environmental, safety, or health hazards of the housing unit to the landlord and any defective, broken, damaged, or malfunctioning building systems, fixtures, appliances, or other parts of the housing unit, the common areas, or related facilities.
 (2)The responsibility to maintain standard upkeep of the housing unit as instructed by the housing management office.
 (3)The responsibility to conduct oneself as a tenant in a manner that will not disturb neighbors, and to assume responsibility for one’s actions and those of a family member or guest in the housing unit or common areas.
 (4)The responsibility not to engage in any inappropriate, unauthorized, or criminal activity in the housing unit or common areas.
 (5)The responsibility to allow the landlord reasonable access to the rental home in accordance with the terms of the tenant lease agreement to allow the landlord to make necessary repairs in a timely manner.
 (6)The responsibility to read all lease-related materials provided by the landlord and to comply with the terms of the lease agreement, lease addenda, and any associated rules and guidelines.
 (d)Submission to congress and public availability(1)As part of the budget submission for fiscal year 2021, and biennially thereafter, the Secretary of Defense shall submit the then-current housing documents to the congressional defense committees.
 (2)Any change made to a housing document must be submitted to Congress at least 30 days before the change takes effect.
 (3)Upon submission of a housing document under paragraph (1) or (2), the Secretary of Defense shall publish the housing document on a publicly available Internet website of the Department of Defense..
						(c)Clerical amendments
 (1)Table of sectionsSubchapter V of chapter 169 of title 10, United States Code, as added by subsection (b), is amended by inserting after the subchapter heading the following table of sections:Sec.2890.
						Rights and responsibilities of tenants of housing
			 units.2890a.
						Chief Housing Officer.2891.
						Requirements relating to contracts for provision of
			 housing
						units.2891a.
						Requirements relating to management of housing
			 units.2891b.
						Considerations of eligible entity housing history
			 in contracts for
						privatized military housing.2891c.
						Financial transparency.2892.
						Maintenance work order system for housing units.2892a.
						Access by tenants to historical maintenance
			 information.2892b. Prohibition on requirement to disclose
						personally identifiable information in electronic
			 requests for
						maintenance.2893.
						Treatment of incentive fees for landlords of
			 housing units for failure to
						remedy health or environmental hazards.2894.
						 Landlord-tenant dispute resolution process and
			 treatment of certain
						payments during process.2894a.
						Complaint database.
 (2)Table of subchaptersThe table of subchapters at the beginning of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to subchapter IV the following new item:
								V.Oversight of Landlords and
							Protections and Responsibilities for
			 Tenants of Privatized Military
							Housing2890..
							3012.Designation of Chief Housing Officer for privatized military
					housing
 (a)Designation requiredSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2890 of such title, as added by section 3011 and amended by sections 3023 and 3024, the following new section:
							
								2890a.Chief Housing Officer
 (a)Designation(1)The Secretary of Defense shall designate, from among officials of the Department of Defense who are appointed by the President with the advice and consent of the Senate, a Chief Housing Officer who shall oversee housing units.
 (2)The official of the Department of Defense designated as Chief Housing Officer may be assigned duties in addition to the duties as Chief Housing Officer under subsection (b).
 (b)Principal Duties(1)The Chief Housing Officer shall oversee all aspects of the provision of housing under subchapter IV and this subchapter, including the following:
 (A)Creation and standardization of policies and processes regarding housing units.
 (B)Oversight of the administration of any Department of Defense-wide policies regarding housing units, to include, in coordination with the Secretaries of the military departments, the housing documents developed pursuant to section 2890 of this title entitled Military Housing Privatization Initiative Tenant Bill of Rights and Military Housing Privatization Initiative Tenant Responsibilities.
 (2)The duties specified in paragraph (1) may not be further delegated.. (b)Notification of designationNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall notify the congressional defense committees of the official of the Department of Defense designated as Chief Housing Officer under section 2890a of title 10, United States Code, as added by subsection (a). Any time the designation of Chief Housing Officer changes, the Secretary of Defense shall update the notification of the congressional defense committees within 30 days after the new designation.
						3013.Additional requirements relating to contracts for privatized military
					housing
 (a)In GeneralSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2890a of such title, as added by section 3012, the following new section:
							
								2891.Requirements relating to contracts for provision of housing
						units
 (a)In GeneralThe requirements of this section condition contracts entered into using the authorities provided to the Secretary concerned under section 2872 of this title and other authorities provided under subchapter IV of this chapter and this subchapter.
 (b)Exclusion of certain employeesA landlord providing a housing unit shall prohibit any employee of the landlord who commits work-order fraud under the contract from doing any work under the contract.
 (c)Dispute resolution processAny decision the commander renders in favor of the tenant in the formal dispute resolution process established pursuant to section 2894 of this title will be taken into consideration in determining whether to pay or withhold all or part of any incentive fees for which a landlord may otherwise be eligible under the contract.
									(d)Responsibility for certain medical costs
 (1)Reimbursement required under certain circumstancesIf the Secretary concerned finds that a landlord fails to maintain safe and sanitary conditions for a housing unit under the contract and that, subject to paragraph (2), these conditions result in a tenant of the housing unit receiving medical evaluations and treatment, the landlord shall be responsible for reimbursing the Department of Defense for any costs incurred by the Department to provide the medical evaluations and treatment to the tenant, whether such evaluations and treatment are provided in a military medical treatment facility or through the TRICARE provider network.
 (2)Review processBefore the Secretary concerned may submit a claim under paragraph (1) to a landlord for reimbursement of Department medical evaluation and treatment costs—
 (A)a military medical professional must determine that the tenant’s medical conditions were caused by unsafe and unsanitary conditions of the housing unit; and
 (B)the documentation of the medical evaluation showing causation must be sent to the Director of the Defense Health Agency for review and approval.
 (3)Uniform processes and proceduresNot later than 180 days after the date of the enactment of this section, the Director of the Defense Health Agency shall develop and publish uniform processes and procedures to be used by medical providers in military medical treatment facilities to make determinations regarding whether environmental hazards within housing units serve as causative factors for medical conditions being evaluated and treated in military medical treatment facilities or through the TRICARE provider network.
										(e)Responsibility for relocation costs
 (1)Permanent relocationA landlord providing a housing unit shall pay reasonable relocation costs associated with the permanent relocation of a tenant from the housing unit to a different housing due to health or environmental hazards—
 (A)present in the housing unit being vacated through no fault of the tenant; and
 (B)confirmed by the housing management office of the installation for which the housing unit is provided as making the unit uninhabitable or unable to be remediated safely while tenant occupies the housing unit.
 (2)Temporary relocationThe landlord shall pay reasonable relocation costs and actual costs of living, including per diem, associated with the temporary relocation of a tenant to a different housing unit due to health or environmental hazards—
 (A)present in the housing unit being vacated through no fault of the tenant; and
 (B)confirmed by the housing management office of the installation as making the unit uninhabitable or unable to be remediated safely while tenant occupies the housing unit.
 (f)Maintenance work order systemA landlord providing a housing unit shall ensure that the maintenance work order system of the landlord (hardware and software) is up to date, including—
 (1)by providing a reliable mechanism through which a tenant may submit work order requests through an Internet portal and mobile application, which shall incorporate the ability to upload photos, communicate with maintenance personnel, and rate individual service calls;
 (2)by allowing real-time access to such system by officials of the Department at the installation, major subordinate command, and service-wide levels; and
 (3)by allowing the work order or maintenance ticket to be closed only once the tenant and the head of the housing management office of the installation sign off.
 (g)ImplementationThe Secretary concerned shall create such legal documents as may be necessary to carry out this section..
 (b)Effective dateThe requirements set forth in section 2891 of title 10, United States Code, as added by subsection (a), shall apply to appropriate legal documents entered into or renewed on or after the date of the enactment of this Act between the Secretary of a military department and a landlord regarding privatized military housing.
						(c)Retroactive landlord agreements
 (1)In generalNot later than February 1, 2020, the Secretary of Defense shall seek agreement from all landlords to accept the application of the requirements set forth in section 2891 of title 10, United States Code, as added by subsection (a), to appropriate legal documents entered into or renewed before the date of the enactment of this Act between the Secretary of a military department and a landlord regarding privatized military housing
 (2)Submittal of list to congressNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a list of any landlords that did not agree under paragraph (1) to accept the requirements set forth in section 2891 of title 10, United States Code, as added by subsection (a).
 (3)Consideration of lack of agreement in future contractsThe Secretary of Defense and the Secretaries of the military departments shall include any lack of agreement under paragraph (1) as past performance considered under section 2891b of title 10, United States Code, as added by section 3015,with respect to entering into or renewing any future contracts regarding privatized military housing.
							3014.Additional requirements relating to management of privatized military
					housing
 (a)In generalSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2891 of such title, as added by section 3013, the following new section:
							
								2891a.Requirements relating to management of housing units
 (a)In generalThe Secretary of Defense shall ensure that each contract between the Secretary concerned and a landlord regarding the management of housing units for an installation of the Department of Defense includes the requirements set forth in this section.
 (b)Requirements for installation commanders(1)The installation commander shall be responsible for—
 (A)reviewing, on an annual basis, the mold mitigation plan and pest control plan of each landlord managing housing units for the installation; and
 (B)notifying the landlord and the major subordinate command of any deficiencies found in either plan.
 (2)In response to a request by the head of the housing management office of an installation, the installation commander shall use the assigned bio-environmental personnel or contractor equivalent at the installation to test housing units for mold, unsafe water conditions, and other health and safety conditions
 (c)Requirements for housing management office(1)The head of the housing management office of an installation shall be responsible for—
 (A)conducting a physical inspection of, and approving the habitability of, a vacant housing unit for the installation before the landlord managing the housing unit is authorized to offer the housing unit available for occupancy;
 (B)conducting a physical inspection of the housing unit upon tenant move-out; and
 (C)maintaining all test results relating to the health, environmental, and safety condition of the housing unit and the results of any inspection conducted by the housing management office, landlord, or third-party contractor for the life of the contract relating to that housing unit.
 (2)The head of the installation housing management office shall be provided a list of any move-out charges that a landlord seeks to collect from an outgoing tenant.
 (3)The head of the installation housing management office shall initiate contact with a tenant regarding the satisfaction of the tenant with the housing unit of the tenant not later than—
 (A)15 days after move-in; and (B)60 days after move-in.
 (d)Requirements for landlords(1)The landlord providing a housing unit shall disclose to the Secretary of Defense any bonus structures offered for community managers and regional executives and any bonus structures relating to maintenance of housing units, in order to minimize the impact of those incentives on the operating budget of the installation for which the housing units are provided.
 (2)With respect to test results relating to the health and safety condition of a housing unit, the landlord providing the housing unit shall—
 (A)not later than three days after receiving the test results, share the results with the tenant of the housing unit and submit the results to the head of the installation housing management office; and
 (B)include with any environmental hazard test results a simple guide explaining those results, preferably citing standards set forth by the Federal Government relating to environmental hazards.
 (3)Before a prospective tenant signs a lease to occupy a housing unit, the landlord providing the housing unit shall conduct a walkthrough inspection of the housing unit—
 (A)for the prospective tenant; or (B)if the prospective tenant is not able to be present for the inspection, with an official of the housing management office designated by the prospective tenant to conduct the inspection on the tenant’s behalf.
 (4)In the event that the installation housing management office determines that a housing unit does not meet minimum health, safety, and welfare standards set forth in Federal, State, and local law as a result of a walkthrough inspection or an inspection conducted under subsection (c), the landlord providing the housing unit shall remediate any issues and make any appropriate repairs to the satisfaction of the housing management office and subject to another inspection by the housing management office.
 (5)A landlord providing a housing unit may not conduct any promotional events to encourage tenants to fill out maintenance comment cards or satisfaction surveys of any kind, without the approval of the chief of the housing management office.
 (6)A landlord providing a housing unit may not award an installation of the Department of Defense or an officer or employee of the Department a Partner of the Year award or similar award.
 (7)A landlord providing a housing unit may not enter into any form of settlement, nondisclosure, or release of liability agreement with a tenant without—
 (A)first notifying the tenant of the tenant’s right to assistance from the legal assistance office at the installation; and
 (B)not later than five days before entering into such settlement, nondisclosure, or release of liability agreement, providing a copy of the agreement and terms to the Assistant Secretary of Defense for Sustainment.
 (8)A landlord providing a housing unit may not change the position of a prospective tenant on a waiting list for a housing unit or remove a prospective tenant from the waiting list in response to the prospective tenant turning down an offer for a housing unit, if the housing unit is determined unsatisfactory by the prospective tenant and the determination is confirmed by the housing management office and the installation commander.
 (9)A landlord providing a housing unit shall allow employees of the housing management office and other officers and employees of the Department to conduct—
 (A)with the permission of the tenant of the housing unit as appropriate, physical inspections of the housing unit; and
 (B)physical inspections of any common areas maintained by the landlord.
 (10)A landlord providing a housing unit shall agree to participate in the dispute resolution and payment-withholding processes established pursuant to section 2894 of this title.
 (11)A landlord providing a housing unit shall ensure that the needs of enrollees in the Exceptional Family Member Program, or any successor program, are considered in assigning prospective tenants to housing units provided by the landlord.
 (12)A landlord providing a housing unit shall maintain an electronic work order system that enables access by the tenant to view work order history, status, and other relevant information, as required by section 2892 of this title.
 (13)A landlord providing a housing unit shall agree to have any agreements or forms to be used by the landlord approved by the Assistant Secretary of Defense for Sustainment, including the following:
 (A)A common lease agreement. (B)Any disclosure or nondisclosure forms that could be given to a tenant.
 (e)Prohibition Against Collection of Amounts in Addition to Rent(1)A landlord providing a housing unit may not impose on a tenant of the housing unit a supplemental payment, such as an out-of-pocket fee, in addition to the amount of rent the landlord charges for a unit of similar size and composition to the housing unit, without regard to whether or not the amount of the any basic allowance for housing under section 403 of title 37 the tenant may receive as a member of the armed forces is less than the amount of the rent.
 (2)Nothing in paragraph (1) shall be construed— (A)to prohibit a landlord from imposing an additional payment—
 (i)for optional services provided to military tenants, such as access to a gym or a parking space;
 (ii)for non-essential utility services, as determined in accordance with regulations promulgated by the Secretary concerned; or
 (iii)to recover damages associated with tenant negligence, consistent with subsection (c)(2); or
 (B)to limit or otherwise affect the authority of the Secretary concerned to enter into rental guarantee agreements under section 2876 of this title or to make differential lease payments under section 2877 of this title, so long as such agreements or payments do not require a tenant to pay an out-of-pocket fee or payment in addition to the amount of the any basic allowance for housing under section 403 of title 37 the tenant may receive as a member of the armed forces..
 (b)Military department implementation plansNot later than February 1, 2020, the Secretary of each military department shall submit to the congressional defense committees a plan for the implementation by that military department of section 2891a of title 10, United States Code, as added by subsection (a).
 (c)Effective dateThe requirements set forth in section 2891a of title 10, United States Code, as added by subsection (a), shall apply to appropriate legal documents entered into or renewed on or after the date of the enactment of this Act between the Secretary of a military department and a landlord regarding privatized military housing.
						(d)Repeal of replaced provision
 (1)RepealSection 2886 of title 10, United States Code, is repealed.
 (2)Clerical amendmentThe table of sections at the beginning of subchapter IV of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2886.
							(e)Retroactive landlord agreements
 (1)In generalNot later than February 1, 2020, the Secretary of Defense shall seek agreement from all landlords to accept the application of the requirements set forth in section 2891a of title 10, United States Code, as added by subsection (a), to appropriate legal documents entered into or renewed before the date of the enactment of this Act between the Secretary of a military department and a landlord regarding privatized military housing
 (2)Submittal of list to congressNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a list of any landlords that did not agree under paragraph (1) to accept the requirements set forth in section 2891a of title 10, United States Code, as added by subsection (a).
 (3)Consideration of lack of agreement in future contractsThe Secretary of Defense and the Secretaries of the military departments shall include any lack of agreement under paragraph (1) as past performance considered under section 2891b of title 10, United States Code, as added by section 3015, with respect to entering into or renewing any future contracts regarding privatized military housing.
							3015.Consideration of contractor history in contracts for privatized military
 housingSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2891a of such title, as added by section 3014, the following new section:
						
							2891b.Considerations of eligible entity housing history in contracts for
						privatized military housing
 (a)Consideration requiredTo assist in making a determination whether to enter into a new contract, or renew an existing contract, with an eligible entity, the Secretary of Defense shall develop a standard process by which the Secretary concerned may evaluate the past performance of the eligible entity for purposes of informing future decisions regarding the award of such a contract.
 (b)Elements of processThe process developed under subsection (a) shall include, at a minimum, consideration of the following:
 (1)Any history of the eligible entity of providing substandard housing.
 (2)The recommendation of the commander of the installation for which housing units will be provided under the contract.
 (3)The recommendation of the commander of any other installation for which the eligible entity has provided housing units..
					3016.Additional improvements for management of privatized military
					housing
 (a)Improved financial transparencySubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2891b of such title, as added by section 3015, the following new section:
							
								2891c.Financial transparency
 (a)Submission of landlord financial information(1)Not less frequently than annually, the Secretary of Defense shall require that each landlord submit to the Secretary a report providing information regarding all housing units provided by the landlord.
 (2)Information provided under paragraph (1) by a landlord shall include the following:
 (A)A comprehensive summary of the landlord’s financial performance. (B)The amount of base management fees relating to all housing units provided by the landlord.
 (C)The amount of asset management fees relating to such housing units. (D)The amount of preferred return fees relating to such housing units.
 (E)The residual cashflow distributions relating to such housing units. (F)The amount of deferred fees or other fees relating to such housing units.
 (3)In this subsection: (A)The term base management fees means the monthly management fees collected for services associated with accepting and processing rent payments, ensuring tenant rent payments, property inspections, maintenance management, and emergency maintenance calls.
 (B)the term asset management fees means fees paid to manage a housing unit for the purpose of ensuring the housing unit is maintained in good condition and making repairs over the lifecycle of the housing unit.
 (C)the term preferred return fees means fees associated with any claims on profits furnished to preferred investors with an interest in the housing unit.
 (D)the term residual cashflow distribution means the steps a specific housing project takes to restructure after it is determined that the project is in an unacceptable financial condition.
 (E)the term deferred fee means any fee that was not paid to a person in a calendar year in order to meet other financial obligations of the landlord.
 (b)Availability of information on use of incentive fees(1)Not less frequently than annually, the Secretary of Defense shall publish, on a publicly accessible website, information regarding the use by the Secretary concerned of incentive fees to support contracts for the provision or management of housing units.
 (2)The information provided under paragraph (1) shall include, with respect to each contract, the following:
 (A)The applicable incentive fees. (B)The metrics used to determine the incentive fees.
 (C)Whether incentive fees were paid in full, or were withheld in part or in full, during the period covered by the release of information.
 (D)If any incentive fees were withheld, the reasons for such withholding..
 (b)Establishment and availability of complaint databaseSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2894 of such title, as added by section 3022, the following new section:
							
								2894a.Complaint database
 (a)Database requiredThe Secretary of Defense shall establish a database of complaints made regarding housing units.
 (b)Public availabilityThe database shall be available to the public.
 (c)Inclusion of tenant complaintsThe Secretary of Defense shall permit a tenant of a housing unit to file a complaint regarding the housing unit for inclusion in the database.
 (d)Inclusion of certain information(1)Information accessible in the database regarding a complaint shall include the following:
 (A)The name of the installation for which the housing unit is provided.
 (B)The name of the landlord responsible for the housing unit. (C)A description of the nature of the complaint.
 (2)The Secretary of Defense may not disclose personally identifiable information through the database.
 (e)Response by landlords(1)The Secretary of Defense shall include in any contract with a landlord responsible for a housing unit a requirement that the landlord respond in a timely manner to any complaints included in the database that relate to the housing unit.
 (2)The Secretary shall include landlord responses in the database.. (c)Audits of financial viability of privatized military housing partnerships (1)Audits requiredThe Comptroller General of the United States, in accordance with best audit practices, shall conduct an audit of the financial viability of each partnership for the provision of privatized military housing that the Comptroller General determines were impacted by extreme weather events or other natural disasters occurring during the 36-month period immediately preceding the date of the enactment of this Act.
 (2)Required informationThe audit under paragraph (1) shall assess the following:
 (A)The appropriateness of existing insurance caps contained in contracts for privatized military housing.
 (B)The structure of the cashflow waterfall, including the impact of expenses relating to disaster recovery.
 (3)Submission to congressNot later than February 1, 2021, the Comptroller General shall submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the audit conducted under paragraph (1).
							(d)Additional information in congressional reports on privatized military
 housingSection 2884(c) of title 10, United States Code, is amended by adding at the end the following new paragraphs:
							
 (7)An assessment of the condition of housing units based on the average age of those units and the estimated time until recapitalization.
 (8)An assessment of tenant complaints. (9)An assessment of maintenance response times and completion of maintenance requests.
 (10)An assessment of the dispute resolution process, which shall include a specific analysis of each denied tenant request to withhold rent payments and each instance in which the dispute resolution process resulted in a favorable outcome for the landlord.
 (11)An assessment of overall customer service for tenants. (12)A description of the results of any no-notice housing inspections conducted.
 (13)The results of any resident surveys conducted. (14)With regard to issues of lead-based paint in housing units, a summary of data relating to the presence of lead-based paint in such housing units, including the following by military department:
 (A)The total number of housing units containing lead-based paint. (B)A description of the reasons for the failure to inspect any housing unit that contains lead-based paint.
 (C)A description of all abatement or mitigation efforts completed or underway in housing units containing lead-based paint.
 (D)A certification as to whether military housing under the jurisdiction of the Secretary concerned complies with requirements relating to lead-based paint, lead-based paint activities, and lead-based paint hazards, as described in section 408 of the Toxic Substances Control Act (15 U.S.C. 2688)..
 3017.Maintenance work order system for privatized military housingSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2891c of such title, as added by section 3016(a), the following new section:
						
							2892.Maintenance work order system for housing units
 (a)Electronic work order system requiredThe Secretary of Defense shall require that each landlord of a housing unit have an electronic work order system to track all maintenance requests relating to the housing unit.
 (b)Access by department personnelThe Secretary of Defense shall require each landlord of a housing unit to provide access to the maintenance work order system of the landlord relating to the housing unit to the following persons:
 (1)Personnel of the housing management office at the installation for which the housing unit is provided.
 (2)Personnel of the installation and engineer command or center of the military department concerned.
 (3)Such other personnel of the Department of Defense as the Secretary determines necessary..
					3018.Access by tenants of privatized military housing to maintenance work order
 systemSection 2892 of title 10, United States Code, as added by section 3017, is amended by adding at the end the following new subsection:
						
 (c)Access by tenantsThe Secretary of Defense shall require each landlord of a housing unit to provide access to the maintenance work order system of the landlord relating to the housing unit to the tenant of the housing unit to permit the tenant, at a minimum, to track the status and progress of work orders for maintenance requests relating to the housing unit..
					3019.Access by tenants to historical
 maintenance information for privatized military housingSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2892, as added by section 3017 and amended by section 3018, the following new section:
						
							2892a.Access by tenants to historical
 maintenance informationThe Secretary concerned shall require each eligible entity or subsequent landlord that offers for lease a housing unit to provide to a prospective tenant of the housing unit, before the prospective tenant moves into the housing unit as a tenant, all information regarding maintenance conducted with respect to that housing unit for the previous seven years. In this section, the term maintenance includes any renovations of the housing unit during such period..
					3020.Prohibition on requirement to disclose personally identifiable information
					in certain requests for maintenance of privatized military
			 housing
 (a)In generalSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2892a of such title, as added by section 3019, the following new section:
							
								2892b.Prohibition on requirement to disclose personally identifiable
 information in requests for certain maintenanceA landlord responsible for a housing unit may not require the disclosure of personally identifiable information as a part of the submission of a request for maintenance regarding a housing unit or common area when the disclosure of personally identifiable information is not needed to identify the location at which such maintenance will be performed..
 (b)Effective dateThe prohibition in section 2892b of title 10, United States Code, as added by subsection (a), shall take effect on the date that is one year after the date of the enactment of this Act.
						3021.Treatment of incentive fees for landlords of privatized military housing for
 failure to remedy a health or environmental hazardSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2892b of such title, as added by section 3020, the following new section:
						
							2893.Treatment of incentive fees for landlords of housing units for failure
 to remedy health or environmental hazardsThe Secretary concerned shall not approve the payment of incentive fees otherwise authorized to be paid to a landlord that the Secretary determines has demonstrated a propensity for failing to remedy, or failing to remedy in a timely manner, a health or environmental hazard at a housing unit provided by the landlord..
					3022.Dispute resolution process for landlord-tenant disputes regarding privatized
					military housing and requests to withhold payments during
			 dispute resolution
					process
 (a)In generalSubchapter V of chapter 169 of title 10, United States Code, as added by section 3011, is amended by inserting after section 2893 of such title, as added by section 3021, the following new section:
							
								2894.Landlord-tenant dispute resolution process and treatment of certain
						payments during process
 (a)Process required; purposeThe Secretary concerned shall implement a standardized formal dispute resolution process to ensure the prompt and fair resolution of disputes that arise between landlords providing housing units and tenants residing in housing units concerning maintenance and repairs, damage claims, rental payments, move-out charges, and such other issues relating to housing units as the Secretary determines appropriate.
 (b)Process elements(1)The dispute resolution process shall include the process by which a tenant may request that certain payments otherwise authorized to be paid to a landlord are withheld, as provided in subsection (e).
 (2)The process shall designate the installation or regional commander in charge of oversight of housing units as the deciding authority under the dispute resolution process.
 (3)The Secretary concerned shall establish a standardized mechanism and forms by which a tenant of a housing unit may submit, through online or other means, a request for resolution of a landlord-tenant dispute through the dispute resolution process.
 (4)The Secretary shall ensure that, in preparing a request described in paragraph (3), a tenant has access to advice and assistance from a military housing advocate employed by the military department concerned or a military legal assistance attorney under section 1044 of this title.
 (5)The Secretary concerned shall minimize costs to tenants for participation in the dispute resolution process.
 (c)Resolution process(1)Not later than 24 hours after receiving a request from a tenant for resolution of a landlord-tenant dispute through the dispute resolution process, the Secretary concerned shall—
 (A)notify the tenant that the request has been received; (B)transmit a copy of the request to the installation or regional commander (as the case may be), housing management office responsible for the housing unit, and the landlord of the housing unit; and
 (C)if the request includes a request to withhold payments under subsection (e),initiate the process under such subsection.
 (2)For purposes of conducting an assessment necessary to render a decision under the dispute resolution process, both the landlord and representatives of the installation housing management office may access the housing unit at a time and for a duration mutually agreed upon amongst the parties.
 (3)Not later than seven days after the date on which the request was received by the installation housing management office shall complete an investigation that includes a physical inspection and transmit the results of the investigation to the installation or regional commander (as the case may be).
 (4)Before making any decision with respect to a dispute under the dispute resolution process, the commander shall certify that the commander has solicited recommendations or information relating to the dispute from the following persons:
 (A)The chief of the installation housing management office. (B)A representative of the landlord for the housing unit.
 (C)The tenant submitting the request for dispute resolution. (D)A qualified judge advocate or civilian attorney who is a Federal employee.
 (E)If the dispute involves maintenance or another facilities-related matter, a civil engineer.
 (5)(A)The commander shall make a decision with respect to a request under the dispute resolution process not later than 30 days after the request was submitted.
 (B)The commander may take longer than such 30-day period in limited circumstances as determined by the Secretary of Defense, but in no case shall such a decision be made more than 60 days after the request was submitted.
 (6)A final decision will be transmitted to the tenant and landlord no later than 30 days from initial receipt by the office of the commander, except as provided in paragraph (5)(B).
 (7)The decision shall include instructions for distribution of any funds that were withheld under subsection (e) and such instructions for the landlord for further remediation as the commander considers necessary.
 (8)The decision by the commander under this subsection shall be final.
 (d)Effect of failure to comply with decisionIf the landlord responsible for the housing unit does not remediate the issues in a manner consistent with the instructions contained in the decision rendered under subsection (c) and within a reasonable period of time, as provided in the decision, any amounts payable to the landlord for the housing unit shall be reduced by 10 percent for each period of five days during which the issues remain unremediated.
 (e)Request to withhold payments during resolution process(1)As part of the submission of a request for resolution of a landlord-tenant dispute through the dispute resolution process, the tenant may request that all or part of the payments described in paragraph (2) for lease of the housing unit be withheld from the landlord of the housing unit during the period in which—
 (A)the landlord has not met maintenance guidelines and procedures established by the Department of Defense, either through contract or otherwise; or
 (B)the housing unit is uninhabitable according to State and local law for the jurisdiction in which the housing unit is located.
 (2)Paragraph (1) applies to the following: (A)Any basic allowance for housing payable to the tenant (including for any dependents of the tenant in the tenant’s household) under section 403 of title 37.
 (B)All or part of any pay of a tenant subject to allotment as described in section 2882(c) of this title.
 (3)Upon the submission of a request by a tenant under this subsection and under such procedures as the Secretary of Defense shall establish, the Defense Finance and Accounting Service or such other appropriate office of the Department of Defense as the Secretary shall specify for purposes of such procedures, shall tentatively grant the request and hold any amounts withheld in escrow with notice to the landlord until the conclusion of the dispute resolution process.
 (f)Disclosure of rights(1)Each housing management office of the Department of Defense shall disclose in writing to each new tenant of a housing unit, upon the signing of the lease for the housing unit, the tenant’s rights under this section and the procedures under this section for submitting a request for resolution of a landlord-tenant dispute through the dispute resolution process, including the ability to submit a request to withhold payments during the resolution process.
 (2)The Secretary of Defense shall ensure that each lease entered into with a tenant for a housing unit clearly expresses, in a separate addendum, the dispute resolution procedures.
 (g)Rule of construction on use of other adjudicative bodiesNothing in this section or any other provision of law shall be construed to prohibit a tenant of a housing unit from pursuing a claim against a landlord in any adjudicative body with jurisdiction over the housing unit or the claim..
 (b)Modification of definition of military legal assistanceSection 1044(d)(3)(B) of title 10, United States Code, is amended by striking and 1565b(a)(1)(A) and inserting 1565b(a)(1)(A), and 2894(b)(4).
 (c)Timing of establishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish the dispute resolution process required under section 2894 of title 10, United States Code, as added by subsection (a).
						(d)Landlord agreements
 (1)In generalNot later than February 1, 2020, the Secretary of Defense shall seek agreement from all landlords to participate in the dispute resolution and payment-withholding processes required under section 2894 of title 10, United States Code, as added by subsection (a).
 (2)Submittal of list to congressNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a list of any landlords that did not agree under paragraph (1) to participate in the dispute resolution and payment-withholding processes.
 (3)Consideration of lack of agreement in future contractsThe Secretary of Defense and the Secretaries of the military departments shall include any lack of agreement under paragraph (1) as past performance considered under section 2891b of title 10, United States Code, as added by section 3015,with respect to entering into or renewing any future contracts regarding privatized military housing.
							3023.Investigation of reports of reprisals relating to privatized military
 housing and congressional notificationSection 2890 of title 10, United States Code, as added by section 3011, is amended by inserting after subsection (d) the following new subsection:
						
 (e)Investigation of reports of reprisals(1)The Assistant Secretary of Defense for Sustainment shall investigate all reports of reprisal against a member of the armed forces for reporting an issue relating to a housing unit.
 (2)If the Assistant Secretary of Defense for Sustainment determines under paragraph (1) that landlord has retaliated against a member of the armed forces for reporting an issue relating to a housing unit, the Assistant Secretary shall—
 (A)provide initial notice to the Committees on Armed Services of the Senate and the House of Representatives as soon as practicable after making that determination; and
 (B)following that initial notice, provide an update to such committees every 30 days thereafter until such time as the Assistant Secretary has taken final action with respect to the retaliation.
 (3)The Assistant Secretary of Defense for Sustainment shall carry out this subsection in coordination with the Secretary of the military department concerned..
					3024.Prohibition on use of nondisclosure agreements in connection with leases of
					privatized military housing
 (a)Nondisclosure agreements prohibitedSection 2890 of title 10, United States Code, as added by section 3011, is amended by inserting after subsection (e), as added by section 3023, the following new subsection:
							
 (f)Prohibition on use of nondisclosure agreements(1)A tenant or prospective tenant of a housing unit may not be required to sign a nondisclosure agreement in connection with entering into, continuing, or terminating a lease for the housing unit. Any such agreement against the interests of the tenant is invalid.
 (2)Paragraph (1) shall not apply to a nondisclosure agreement executed as part of the settlement of litigation..
 (b)ImplementationThe Secretary of Defense and the Secretaries of the military departments shall promulgate such regulations as may be necessary to give full force and effect to subsection (f) of section 2890 of title 10, United States Code, as added by subsection (a).
 (c)Retroactive application of amendmentSubsection (f) of section 2890 of title 10, United States Code, as added by subsection (a), shall apply with respect to any nondisclosure agreement covered by the terms of such subsection (f) regardless of the date on which the agreement was executed.
						BOther Amendatory Provisions
					3031.Installation of carbon monoxide detectors in military family
 housingSection 2821 of title 10, United States Code, is amended by adding at the end the following new subsection:
						
 (e)The Secretary concerned shall provide for the installation and maintenance of an appropriate number of carbon monoxide detectors in each unit of military family housing under the jurisdiction of the Secretary..
					3032.Authority to furnish certain services in connection with use of alternative
					authority for acquisition and improvement of military
 housingSection 2872a(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs:
						
 (13)Street sweeping. (14)Tree trimming and removal..
					3033.Treatment of breach of contract for privatized military housing
 (a)In generalSubchapter IV of chapter 169 of title 10, United States Code, is amended by inserting after section 2872a the following new section:
							
								2872b.Treatment of breach of contract
 (a)Response to material breachIn the case of a material breach of contract under this subchapter by a party to the contract, the Secretary concerned shall use the authorities available to the Secretary, including withholding amounts to be paid under the contract, to encourage the party to cure the breach.
 (b)Rescinding of ContractIf a material breach of the contract is not cured in a timely manner, as determined by the Secretary concerned, the Secretary may—
 (1)rescind the contract pursuant to the terms of the contract; and (2)prohibit the offending party from entering into a new contract or undertaking expansions of other existing contracts, or both, with the Secretary under this subchapter..
 (b)Clerical amendmentThe table of sections at the beginning of subchapter IV of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to section 2872a the following new item:
							2872b. Treatment of breach of
							contract..
						3034.Modification to requirements for window fall prevention devices in military
					family housing units
 (a)Fall prevention device requirementsSection 2879(a) of title 10, United States Code, is amended— (1)in paragraph (1), by striking that protect against unintentional window falls by young children and that are in compliance with applicable International Building Code (IBC) standards and inserting described in paragraph (3);
 (2)in paragraph (2)— (A)in subparagraph (A), by striking December 11, 2017 and inserting October 1, 2019; and
 (B)in subparagraph (B), by striking September 1, 2018 and inserting October 1, 2019; and
 (3)by adding at the end the following new paragraph:  (3)Fall prevention device describedA fall prevention device is a window screen or guard that complies with applicable standards in ASTM standard F2090–13 (or any successor standard)..
 (b)Modification to window descriptionSection 2879(c) of title 10, United States Code, is amended by striking 24 and inserting 42.
 (c)Conforming amendmentSection 2879(b)(1) of title 10, United States Code, is amended by striking paragraph (1) and inserting paragraph (3).
						3035.Expansion of direct hire authority for Department of Defense for childcare
					services providers for Department child development centers
			 to include direct
					hire authority for installation military housing office
			 personnel
 (a)In generalSection 559 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1406; 10 U.S.C. 1792 note) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by inserting , and individuals to fill vacancies in installation military housing offices, after childcare services providers;
 (B)in paragraph (1), by inserting or for employees at installation military housing offices before the semicolon; and
 (C)in paragraph (2), by inserting or for installation military housing office employees before the period;
 (2)by redesignating subsection (f) as subsection (g); and (3)by inserting after subsection (e) the following new subsection (f):
								
 (f)Installation military housing office definedThe term installation military housing office means any office whose primary function is performing day-to-day supervision of military housing covered by subchapter IV of chapter 169 of title 10, United States Code..
							(b)Heading and technical amendments
 (1)Heading amendmentThe heading of such section is amended to read as follows:  559.Direct hire authority for Department of Defense for childcare services providers for Department child development centers and employees at installation military housing offices. (2)Technical amendmentSubsection (d) of such section is amended by striking Oversight and Government Reform and inserting Oversight and Reform.
 (c)Use of existing regulationsThe Secretary of Defense shall use the authority in section 559 of the National Defense Authorization Act for Fiscal Year 2018 granted by the amendments made by this section in a manner consistent with the regulations prescribed for purposes of such section 559 pursuant to subsection (b) of such section 559, without the need to prescribe separate regulations for the use of such authority.
						3036.Modification of authority to make payments to lessors of privatized military
					housing
 (a)Modification of payment authoritySubsection (a) of section 606 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1795; 10 U.S.C. 2871 note) is amended to read as follows:
							
								(a)Use of funds in connection with MHPI
									(1)Payments to lessors generally
 (A)Payment authorityEach month beginning with the first month after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, each Secretary of a military department shall use funds, in an amount determined under subparagraph (B), to make payments to lessors of covered housing in the manner provided by this subsection, as in effect on the day before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020.
 (B)Calculation of monthly paymentsFor purposes of making payments under subparagraph (A) for a month, the Secretary of the military department concerned shall determine the amount equal to 2.5 percent of the aggregate of the amounts calculated under section 403(b)(3)(A)(i) of title 37, United States Code, for covered housing under the jurisdiction of the Secretary for that month.
										(2)Additional payments to lessors responsible for underfunded
						projects
 (A)Payment authorityEach month beginning with the first month after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, each Secretary of a military department shall use funds, in an amount determined under subparagraph (B), to make additional payments to certain lessors responsible for underfunded MHPI housing projects identified pursuant to subparagraph (C) for the purposes of future sustainment, recapitalization, and financial sustainability of the projects.
 (B)Calculation of monthly paymentsFor purposes of making payments under subparagraph (A) for a month, the Secretary of the military department concerned shall determine the amount equal to 2.5 percent of the aggregate of the amounts calculated under section 403(b)(3)(A)(i) of title 37, United States Code, for covered housing under the jurisdiction of the Secretary for that month.
 (C)Identification of underfunded projectsThe Chief Housing Officer of the Department of Defense, in conjunction with the Secretaries of the military departments, shall assess MHPI housing projects for the purpose of identifying all MHPI housing projects that are underfunded. Once identified, the Chief Housing Officer shall prioritize for payments under subparagraph (A) those MHPI housing projects most in need of funding to rectify such underfunding.
										(3)Alternative authority in event of lack of underfunded projects
 (A)In generalSubject to subparagraph (B), if the Chief Housing Officer determines that no MHPI housing projects for a military department require additional funding under paragraph (2) for a month, the Secretary of the military department concerned, in consultation with the Chief Housing Officer, may allocate the funds otherwise available to the Secretary under such paragraph for that month to support improvements designed to enhance the quality of life of members of the uniformed services and their families who reside in MHPI housing.
 (B)ConditionsBefore the Secretary of a military department may allocate funds as authorized by subparagraph (A), the Chief Housing Officer shall certify to the Committees on Armed Services of the Senate and the House of Representatives that there are no MHPI housing projects for the military department require additional funding under paragraph (2). The certification shall include sufficient details to show why no projects are determined to need the additional funds.
 (4)Briefing RequiredNot later than March 1, 2020, and each year thereafter, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the Senate and the House of Representatives detailing the expenditure of funds under paragraphs (2) and (3), the MHPI housing projects receiving funds under such paragraphs, and any other information the Secretary considers relevant..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act and shall apply with respect to months beginning after that date.
						3037.Technical correction to definition used to make payments to lessors of
 privatized military housingParagraph (3) of section 606(d) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1796; 10 U.S.C. 2871 note) is amended to read as follows:
						
 (3)The term MHPI housing means housing procured, acquired, constructed, or for which any phase or portion of a project agreement was first finalized and signed, under the alternative authority of subchapter IV of chapter 169 of title 10, United States Code (known as the Military Housing Privatization Initiative), on or before September 30, 2014..
					COne-Time Reporting Requirements
					3041.Report on civilian personnel shortages for appropriate oversight of
					management of military housing constructed or acquired
			 using alternative
					authority for acquisition and improvement of military
			 housing
 (a)ReportNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall submit to the congressional defense committees a report containing the following:
 (1)An evaluation of the extent to which shortages in the number of civilian personnel performing oversight functions at Department of Defense housing management offices or assigned to housing-related functions at headquarters levels contribute to problems regarding the management of privatized military housing.
 (2)Recommendations to address such personnel shortages—
 (A)to eliminate problems regarding the management of privatized military housing;
 (B)to ensure oversight of the partner's execution of the housing agreement and the delivery of all requirements in accordance with implementing guidance provided by the Secretaries of the military departments;
 (C)to improve oversight of and expedite the work-order process; and (D)to facilitate a positive experience for members of the Armed Forces and their dependents who reside in privatized military housing.
 (b)Personnel RecommendationsAs part of the recommendations required by subsection (a)(2), the Secretary of Defense shall identify the following:
 (1)The number of additional personnel who are required, the installation and headquarter locations at which they will be employed, the employment positions they will fill, and the duties they will perform, including a breakdown of duty requirements by function, such as oversight, home inspectors, and maintenance.
 (2)The number of such additional personnel already hired as of the date on which the report is submitted and their duty locations and the timeline for employing the remaining required personnel identified under paragraph (1).
 (3)The estimated cost of employing the additional required personnel identified under paragraph (1).
							3042.Plans for creation of councils on privatized military housing
 (a)Plans requiredNot later than February 1, 2020, the Assistant Secretary of each military department shall submit to the congressional defense committees a plan for the creation within the military department concerned of a council on privatized military housing for the purposes of maintaining adequate oversight of the military housing program and serving as a mechanism to identify and resolve problems regarding privatized military housing.
 (b)Plan elementsThe plan for a military department shall include— (1)an implementation schedule for the creation the council on privatized military housing;
 (2)proposed members of the council, which shall include, at a minimum, the Assistant Secretary concerned and a representative from the installation housing offices and the civil engineering community; and
 (3)the planned frequency of council meetings. 3043.Plan for establishment of Department of Defense jurisdiction over off-base privatized military housing (a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to establish jurisdiction by the Department of Defense for law enforcement and other specified purposes, concurrently with local community law enforcement, at locations with privatized military housing that is not located on an installation of the Department of Defense.
 (b)ConsultationThe Secretary of Defense shall prepare the plan in consultation with the Secretaries of the military departments.
						3044.Inspector General review of Department of Defense oversight of privatized
 military housingNot later than one year after the date of the enactment of this Act, and annually thereafter until 2022, the Inspector General of the Department of Defense shall—
 (1)conduct, at not less than three military installations, a review of the oversight by the Secretary of Defense of privatized military housing at such installations; and
 (2)make publicly available on a website of the Department a summary of the results of the review.
						3045.Information on legal services provided to members of the Armed Forces harmed
					by health or environmental hazards at military housing
 (a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the legal services that the Secretary may provide to members of the Armed Forces who have been harmed by a health or environmental hazard while living in military housing.
 (b)Availability of informationThe Secretary of the military department concerned shall make the information contained in the report submitted under subsection (a) available to members of the Armed Forces at all installations of the Department of Defense in the United States.
						DDevelopment of Housing Reform Standards and Processes
					3051.Uniform code of basic standards for privatized military housing and plan to
					conduct inspections and assessments
 (a)Uniform codeNot later than February 1, 2021, the Secretary of Defense shall establish and implement a uniform code of basic housing standards for safety, comfort, and habitability for privatized military housing, which shall meet or exceed requirements informed by a nationally recognized, consensus-based, model property maintenance code.
 (b)Inspection and assessment planNot later than February 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a Department of Defense plan to contract with qualified home inspectors to conduct a thorough inspection and assessment of the structural integrity and habitability of each unit of privatized military housing. The plan shall include the implementation plan for the uniform code to be established under subsection (a).
						(c)Implementation of inspections and assessments
 (1)ImplementationNot later than February 1, 2021, the Secretary of the military department concerned shall commence conducting inspections and assessments of units of privatized military housing pursuant to the plan submitted under subsection (b) to identify issues and ensure compliance with applicable housing codes, including the uniform code established under subsection (a).
 (2)ReportNot later than March 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the findings of the inspections and assessments conducted under paragraph (1).
 (d)Qualified home inspectors describedFor purposes of this section, a qualified home inspector must possess the appropriate credentials for the work the inspector will perform, as defined by the respective State in which the work will be performed. A qualified home inspector may not be an employee or in a fiduciary relationship with—
 (1)the Federal Government; or (2)an individual or entity who owns or manages privatized military housing.
							3052.Tool for assessment of hazards in Department of Defense housing
						(a)Hazard assessment tool
 (1)Development requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop an assessment tool, such as a rating system or similar mechanism, to identify and measure health and safety hazards in housing under the jurisdiction of the Department of Defense (including privatized military housing).
 (2)ComponentsThe assessment tool shall provide for the identification and measurement of the following hazards:
 (A)Physiological hazards, including dampness and mold growth, lead-based paint, asbestos and manmade fibers, radiation, biocides, carbon monoxide, and volatile organic compounds.
 (B)Psychological hazards, including ease of access by unlawful intruders, and lighting issues.
 (C)Infection hazards. (D)Safety hazards.
 (3)Public forumsIn developing the assessment tool, the Secretary of Defense shall provide for multiple public forums at which the Secretary may receive input with respect to such assessment tool from occupants of housing under the jurisdiction of the Department of Defense (including privatized military housing).
 (4)ReportNot later than 210 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment tool.
							(b)Hazard assessments
 (1)Assessments requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, using the assessment tool developed under subsection (a)(1), shall complete a hazard assessment for each housing facility under the jurisdiction of the Department of Defense (including privatized military housing).
 (2)Tenant informationAs soon as practicable after the completion of the hazard assessment conducted for a housing facility under paragraph (1), the Secretary of Defense shall provide to each individual who leases or is assigned to a housing unit in the facility a summary of the results of the assessment.
							3053.Process to identify and address environmental health hazards in Department
					of Defense housing
 (a)Process requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop a process to identify, record, and resolve environmental health hazards in housing under the jurisdiction of the Department of Defense (including privatized housing) in a timely manner.
 (b)Elements of processThe process developed under subsection (a) shall provide for the following with respect to each identified environmental health hazard:
 (1)Categorization of the hazard. (2)Identification of health risks posed by the hazard.
 (3)Identification of the number of housing occupants potentially affected by the hazard.
 (4)Recording and maintenance of information regarding the hazard. (5)Resolution of the hazard, which shall include—
 (A)the performance by the Secretary of Defense (or in the case of privatized housing, the landlord) of hazard remediation activities at the affected facility; and
 (B)follow-up by the Secretary of Defense to collect information on medical care related to the hazard sought or received by individuals affected by the hazard.
 (c)CoordinationThe Secretary of Defense shall ensure coordination between military treatment facilities, appropriate public health officials, and housing managers at military installations with respect to the development and implementation of the process required by subsection (a).
 (d)ReportNot later than 210 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the process required by subsection (a).
						3054.Department of Defense policy on lead-based paint testing on military
					installations
 (a)Access and testing PolicyNot later than February 1, 2020, the Secretary of Defense shall establish a policy under which the Secretary of the military department concerned may permit a qualified individual to access a military installation for the purpose of conducting testing for the presence of lead-based paint on the installation.
						(b)Transmission of results
 (1)Installations inside the united statesIn the case of military installations located inside the United States, the results of any testing for lead-based paint on a military installation shall be transmitted the following:
 (A)The civil engineer of the installation. (B)The housing management office of the installation.
 (C)The public health organization on the installation. (D)The major subordinate command of the Armed Force with jurisdiction over the installation.
 (E)If required by law, any relevant Federal, State, and local agencies. (2)Installations outside the United StatesIn the case of military installations located outside the United States, the results of any testing for lead-based paint on a military installation shall be transmitted to the civil engineer or commander of the installation who shall transmit those results to the major subordinate command of the Armed Force with jurisdiction over the installation.
 (c)DefinitionsIn this section: (1)The term United States has the meaning given that term in section 101(a)(1) of title 10, United States Code.
 (2)The term qualified individual means an individual who is certified by the Environmental Protection Agency or by a State as—
 (A)a lead-based paint inspector; or (B)a lead-based paint risk assessor.
								3055.Standard for minimum credentials for health and environmental inspectors of
					privatized military housing
 (a)Development and submission of standardNot later than February 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report that contains a standard for minimum credentials to be used throughout the Department of Defense for all inspectors of health and environmental hazards at privatized military housing, including inspectors contracted by the Department.
 (b)Inclusion of categories for specific environmental hazardsThe standard submitted under subsection (a) shall include categories for specific environmental hazards such as lead, mold, and radon.
						3056.Requirements relating to move-in, move-out, and maintenance of privatized
					military housing
						(a)Move-in and move-out checklist
 (1)Checklist requiredThe Secretary of Defense shall develop a uniform move-in and move-out checklist for use by landlords providing privatized military housing and by tenants of such housing.
 (2)Required move-in elementA tenant who will occupy a unit of privatized military housing is entitled to be present for an inspection of the housing unit before accepting occupancy of the housing unit to ensure that the unit is habitable and that facilities and common areas of the building are in good repair.
 (3)Required move-out elementA tenant of a unit of privatized military housing is entitled to be present for the move-out inspection of the housing unit and must be given sufficient time to address any concerns related to the tenant’s occupancy of the housing unit.
 (b)Maintenance checklistThe Secretary of Defense shall— (1)develop a uniform checklist to be used by housing management offices to validate the completion of all maintenance work related to health and safety issues at privatized military housing; and
 (2)require that all maintenance issues and work orders related to health and safety issues at privatized military housing be reported to the commander of the installation for which the housing is provided.
 (c)ConsultationThe Secretary of Defense shall carry out this section in consultation with the Secretaries of the military departments.
 (d)DeadlineThe uniform checklists required by this section shall be completed not later than 60 days after the date of the enactment of this Act.
						3057.Standardized documentation, templates, and forms for privatized military
					housing
						(a)Development required
 (1)In generalThe Secretary of Defense shall develop standardized documentation, templates, and forms for use throughout the Department of Defense with respect to privatized military housing. In developing such documentation, templates, and forms, the Secretary shall ensure that, to the maximum extent practicable, the documentation, templates, and forms do not conflict with applicable State and local housing regulations.
 (2)Initial guidanceNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance for the development of the following:
 (A)Policies and standard operating procedures of the Department for privatized military housing.
 (B)A universal lease agreement for privatized military housing that includes—
 (i)the documents developed pursuant to section 2890 of title 10, United States Code, as added by section 3011, entitled Military Housing Privatization Initiative Tenant Bill of Rights and Military Housing Privatization Initiative Tenant Responsibilities; and
 (ii)any lease addendum required by the law of the State in which the unit of privatized military housing is located.
 (3)ConsultationThe Secretary of Defense shall carry out this subsection in consultation with the Secretaries of the military departments.
 (b)Military department plansNot later than February 1, 2020, the Secretary of each military department shall submit to the congressional defense committees a plan for the implementation of this section by that military department.
						3058.Satisfaction survey for tenants of military housing
 (a)Survey requiredNot later than March 1, 2020, the Secretary of Defense shall require that each installation of the Department of Defense use the same satisfaction survey for tenants of military housing, including privatized military housing.
 (b)Form of surveyThe satisfaction survey required by subsection (a) shall be an electronic survey with embedded privacy and security mechanisms.
 (c)Privacy and security mechanismsThe privacy and security mechanisms used in the satisfaction survey required by subsection (a)—
 (1)may include a code unique to the tenant to be surveyed that is sent to the cell phone number of the tenant and required to be entered to access the survey; and
 (2)in the case of privatized military housing, shall ensure the survey is not shared with the landlord providing the privatized military housing until the survey is reviewed and the results are tallied by Department of Defense personnel.
							EOther Housing Reform Matters
					3061.Radon testing of privatized military housing
 (a)ReportNot later than March 1, 2020, the Secretary of Defense shall submit to the congressional defense committees a report identifying the installations of the Department of Defense that have privatized military housing that should be monitored for levels of radon at or above the action level.
 (b)Testing procedures and standardsThe Secretaries of the military departments shall ensure that landlords providing privatized military housing at installations identified under subsection (a) establish testing procedures that are consistent with then current national consensus standards and are in compliance with applicable Federal, State, and local radon regulations in order to ensure radon levels are below recommended levels established by the Environmental Protection Agency, whether through—
 (1)regular testing of privatized military housing by persons who possess certification pursuant to the proficiency program operated under section 305(a)(2) of the Toxic Substances Control Act (15 U.S.C. 2665(a)(2)); or
 (2)the installation of monitoring equipment in privatized military housing.
 (c)Notification regarding need for mitigationIf, as a result of testing described in subsection (b), a unit of privatized military housing needs radon mitigation to ensure radon levels are below recommended levels, the landlord providing the housing unit shall submit to the Secretary of the military department concerned, not later than seven days after the determination of the need for radon mitigation, the mitigation plan for the housing unit.
						3062.Mitigation of risks posed by certain items in military family housing
					units
 (a)Anchoring of items by residentsThe Secretary of Defense shall allow a resident of a military family housing unit to anchor any furniture, television, or large appliance to the wall of the unit for purposes of preventing such item from tipping over without incurring a penalty or obligation to repair the wall upon vacating the unit.
						(b)Anchoring of items for all units
 (1)Existing unitsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall ensure that all freestanding chests, door chests, armoires, dressers, entertainment centers, bookcases taller than 27 inches, televisions, and large appliances provided by the Department of Defense are securely anchored in each furnished military family housing unit under the jurisdiction of the Department as of the date of the enactment of this Act.
 (2)New unitsThe Secretary of Defense shall ensure that all freestanding chests, door chests, armoires, dressers, entertainment centers, bookcases taller than 27 inches, televisions, and large appliances provided by the Department of Defense are securely anchored in each furnished military family housing unit made available after the date of the enactment of this Act.
							3063.Suspension of Resident Energy Conservation Program and related programs for
					privatized military housing
 (a)Suspension requiredThe Secretary of Defense shall suspend the initiative of the Department of Defense known as the Resident Energy Conservation Program and instruct the Secretary of each military department to suspend any program carried out by such Secretary that measures the energy usage for individual units of privatized military housing on installations of the Department of Defense.
 (b)Term of suspensionSubject to subsection (c), the suspension required by subsection (a) shall remain in effect for an installation of the Department of Defense until the Secretary of Defense certifies to the congressional defense committees that 100 percent of the privatized military housing on the installation is individually metered to each respective unit of privatized military housing on the installation military housing unit and the meter accurately measures the energy usage of the unit.
 (c)TerminationIf the Secretary of Defense is unable to make the certification required by subsection (b) for an installation of the Department of Defense before the end of the two-year period beginning on the date of the enactment of this Act, each program suspended pursuant to subsection (a) at that installation shall terminate at the end of such period.
						3064.Department of the Army pilot program to build and monitor use of single
					family homes
 (a)In GeneralThe Secretary of the Army shall carry out a pilot program to build and monitor the use of not fewer than five single family homes for members of the Army and their families.
 (b)LocationThe Secretary of the Army shall carry out the pilot program at no less than two installations of the Army located in different climate regions of the United States as determined by the Secretary.
 (c)DesignIn building homes under the pilot program, the Secretary of the Army shall use the All-American Abode design from the suburban single-family division design by the United States Military Academy.
						CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER
					AUTHORIZATIONSTitle
						XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMSSubtitle
						A—National Security Programs and AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle
						B—Program Authorizations, Restrictions, and
			 LimitationsSec. 3111. Personnel matters at National Nuclear Security
						Administration.Sec. 3112. Estimation of costs of meeting defense environmental cleanup
						milestones required by consent orders.Sec. 3113. Office of Cost Estimating and Program Evaluation.Sec. 3114. Clarification of certain Stockpile Responsiveness Program
						objectives.Sec. 3115. Elimination of limitation on availability of funds relating to
						submission of annual reports on unfunded
			 priorities.Sec. 3116. Modification to certain requirements relating to plutonium pit
						production capacity.Sec. 3117. Annual certification of shipments to Waste Isolation Pilot
						Plant.Sec. 3118. Extension and modification of pilot program on unavailability
						for overhead costs of amounts specified for
			 laboratory-directed research and
						development.Sec. 3119. Modification to limitation on availability of funds for
						acceleration of nuclear weapons dismantlement.Sec. 3120. Implementation of common financial reporting system for nuclear
						security enterprise.Sec. 3121. Limitation relating to reclassification of high-level
						waste.Sec. 3122. National Laboratory Jobs ACCESS Program.Subtitle
						C—Reports and other mattersSec. 3131. Civil penalties for violations of certain whistleblower
						protections.Sec. 3132. Repeal of assessments of adequacy of budget requests relating to
						nuclear weapons stockpile.Sec. 3133. Repeal of requirement for review relating to enhanced
						procurement authority.Sec. 3134. Improvements to Energy Employees Occupational Illness
						Compensation Program Act of 2000.Sec. 3135. Replacement of W78 warhead.Sec. 3136. Independent review of capabilities for detection, verification,
						and monitoring of nuclear weapons and fissile
			 material.Sec. 3137. Assessment of high energy density physics.Sec. 3138. Determination of effect of treaty obligations with respect to
						producing tritium.Sec. 3139. Technical corrections to National Nuclear Security
						Administration Act and Atomic Energy Defense Act.
			XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS
				ANational Security Programs and Authorizations
					3101.National Nuclear Security
					Administration
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.
						(b)Authorization of new plant
 projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 20–D–931, KL Fuel Development Laboratory,
						Knolls Atomic Power Laboratory, Schenectady, New
			 York, $23,700,000.
					General Purpose Project, PF–4 Power and
						Communications Systems Upgrade, Los Alamos National
			 Laboratory, Los Alamos,
						New Mexico, $16,000,000.
						3102.Defense environmental cleanup
 (a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.
						(b)Authorization of new plant
 projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant projects:Project 20–D–401, Saltstone Disposal Units numbers
						10, 11, and 12, Savannah River Site, Aiken, South
			 Carolina,
						$1,000,000.Project 20–D–402, Advanced Manufacturing
						Collaborative, Savannah River Site, Aiken, South
			 Carolina,
						$50,000,000.Project 20–U–401, On-Site Waste Disposal Facility
						(Cell Lines 2 and 3), Portsmouth Site, Pike County,
			 Ohio,
						$10,000,000.
 3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for other defense activities in carrying out programs as specified in the funding table in section 4701.
 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2020 for nuclear energy as specified in the funding table in section 4701.
					BProgram Authorizations, Restrictions, and Limitations
					3111.Personnel matters at National Nuclear Security Administration
						(a)Personnel levels of the Office of the Administrator for Nuclear
					Security
							(1)Personnel levels
 (A)IncreaseSubsection (a) of section 3241A of the National Nuclear Security Administration Act (50 U.S.C. 2441a) is amended by striking 1,690 both places it appears and inserting 1,890.
 (B)Technical amendmentsSuch subsection is further amended— (i)in paragraph (1), by striking By October 1, 2015, the and inserting The; and
 (ii)in paragraph (2), by striking 2016 and inserting 2020.
 (2)Reports on service support contractsSubsection (f) of such section is amended— (A)in the matter preceding paragraph (1), by striking as of the date of the report and inserting for the most recent fiscal year for which data are available; and
 (B)by striking paragraph (5) and inserting the following new paragraphs:
									
 (5)With respect to each contract identified under paragraph (2)—
 (A)identification of each appropriations account that supports the contract; and
 (B)the amount obligated under the contract during the fiscal year, listed by each such account.
 (6)With respect to each appropriations account identified under paragraph (5)(A), the total amount obligated for contracts identified under paragraph (2)..
								(b)Increase in contracting, program
					management, scientific, engineering, and technical
 positionsSection 3241 of the National Nuclear Security Administration Act (50 U.S.C. 2441) is amended in the first sentence by striking 600 and inserting 800.
						3112.Estimation of costs of meeting defense
					environmental cleanup milestones required by consent orders
 (a)In generalSubtitle A of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2581 et seq.) is amended by adding at the end the following new section:
							
								4409.Estimation of costs of meeting
						defense environmental cleanup milestones required
 by consent ordersThe Secretary of Energy shall include in the budget justification materials submitted to Congress in support of the Department of Energy budget for each fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the cost, for that fiscal year and the four fiscal years following that fiscal year, of meeting milestones required by a consent order at each defense nuclear facility at which defense environmental cleanup activities are occurring. The report shall include, for each such facility—
 (1)a specification of the cost of meeting such milestones during that fiscal year; and
 (2)an estimate of the cost of meeting such milestones during the four fiscal years following that fiscal year..
 (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4408 the following new item:
							Sec. 4409. Estimation of costs of meeting
						defense environmental cleanup milestones required
			 by consent
							orders..
						3113.Office of Cost Estimating and Program Evaluation
 (a)ReportingSection 3221(b)(1) of the National Nuclear Security Administration Act (50 U.S.C. 2411(b)(1)) is amended by adding at the end the following new sentence: The Director shall report directly to the Administrator..
 (b)BriefingNot later than 180 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall provide to the congressional defense committees a briefing on the plan of the Administrator to fully staff the Office of Cost Estimating and Program Evaluation of the National Nuclear Security Administration pursuant to section 3221(f) of the National Nuclear Security Administration Act (50 U.S.C. 2411(f)).
						3114.Clarification of certain Stockpile Responsiveness Program
 objectivesSection 4220(c) of the Atomic Energy Defense Act (50 U.S.C. 2538b(c)) is amended—
 (1)in paragraph (3), by striking capabilities required, including prototypes and inserting capabilities as required, such as through the use of prototypes; and
 (2)in paragraph (6)— (A)by striking in consultation with the Director of National Intelligence and inserting in coordination with the Director of National Intelligence; and
 (B)by inserting if needed to meet intelligence requirements after foreign countries.
							3115.Elimination of limitation on availability of funds relating to submission of
 annual reports on unfunded prioritiesSection 4716 of the Atomic Energy Defense Act (50 U.S.C. 2756) is amended—
 (1)by striking subsection (a) and inserting the following new subsection:  (a)Annual report or certificationNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Administrator shall submit to the Secretary of Energy and the congressional defense committees either—
 (1)a report on the unfunded priorities of the Administration; or (2)if the Administrator determines that there are no unfunded priorities to include in such a report, a certification and explanation by the Administrator, without delegation, of the determination.;
 (2)in subsection (b), by striking report required by subsection (a) both places it appears and inserting report under subsection (a)(1);
 (3)by striking subsection (c); and (4)by redesignating subsection (d) as subsection (c).
						3116.Modification to certain requirements relating to plutonium pit production
					capacity
 (a)Sense of CongressIt is the sense of Congress that— (1)rebuilding a robust plutonium pit production infrastructure with a capacity of up to 80 pits per year is critical to maintaining the viability of the nuclear weapons stockpile;
 (2)that effort will require cooperation from experts across the nuclear security enterprise; and
 (3)any further delay to achieving a plutonium sustainment capability to support the planned stockpile life extension programs will result in an unacceptable capability gap to our deterrent posture.
 (b)Modification to requirementsSection 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a) is amended—
 (1)in subsection (a), by striking paragraph (5) and inserting the following:
								
 (5)during 2030, produces not less than 80 war reserve plutonium pits.; (2)by striking subsection (b);
 (3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;
 (4)in subsection (b), as redesignated by paragraph (2), by striking 2027 (or, if the authority under subsection (b) is exercised, 2029) and inserting 2030; and
 (5)in subsection (c), as redesignated by paragraph (2), by striking subsection (c) and inserting subsection (b).
 3117.Annual certification of shipments to Waste Isolation Pilot PlantSection 3115(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2759), as amended by section 3137(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2303), is further amended, in the matter preceding paragraph (1), by striking three-year period and inserting 10-year period.
					3118.Extension and modification of pilot program on unavailability for overhead
					costs of amounts specified for laboratory-directed research
			 and
 developmentSection 3119 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 50 U.S.C. 2791 note) is amended—
 (1)in subsection (c)(2), by striking three and inserting four; and
 (2)in subsection (d)— (A)by striking Before the termination under subsection (c)(2) of the pilot program required by subsection (a) and inserting Not later than February 15, 2020; and
 (B)by inserting before the end period the following: , including effects on laboratory-directed research and development and other programs.
							3119.Modification to limitation on availability of funds for acceleration of
 nuclear weapons dismantlementSubsection (a) of section 3125 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2766), as amended by section 3117 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1890), is amended by striking $56,000,000 and inserting $87,000,000.
					3120.Implementation of common financial
 reporting system for nuclear security enterpriseNot more than 90 percent of the funds authorized to be appropriated by section 3101 for the National Nuclear Security Administration for fiscal year 2020 for Federal salaries and expenses and available for travel and transportation may be obligated or expended before the date on which the Administrator for Nuclear Security completes implementation of the common financial reporting system for the nuclear security enterprise as required by section 3113(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 50 U.S.C. 2512 note).
 3121.Limitation relating to reclassification of high-level wasteNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2020 for the Department of Energy may be obligated or expended by the Secretary of Energy to apply the interpretation of high-level radioactive waste described in the notice published by the Secretary titled Supplemental Notice Concerning U.S. Department of Energy Interpretation of High-Level Radioactive Waste (84 Fed. Reg. 26835), or successor notice, with respect to such waste located in the State of Washington.
					3122.National Laboratory Jobs ACCESS Program
 (a)In generalOn or after the date that is 180 days after the date of the enactment of this Act, the Secretary may establish a program, to be known as the Department of Energy National Lab Jobs ACCESS Program, under which the Secretary may award, on a competitive basis, 5-year grants to eligible entities described in subsection (c) for the Federal share of the costs of pre-apprenticeship programs and apprenticeship programs described in subsection (b).
 (b)Pre-apprenticeship and apprenticeship programs describedA pre-apprenticeship program or apprenticeship program described in this subsection is a pre-apprenticeship program or apprenticeship program that—
 (1)leads to recognized postsecondary credentials for secondary school and postsecondary students;
 (2)is focused on skills and qualifications needed, as determined by the Secretary in consultation with the directors of the National Laboratories, to meet the immediate and ongoing needs of traditional and emerging technician positions (including machinists and cybersecurity technicians) at the National Laboratories and covered facilities of the National Nuclear Security Administration;
 (3)is established in consultation with a National Laboratory or covered facility of the National Nuclear Security Administration;
 (4)is registered with and approved by the Secretary of Labor or a State apprenticeship agency; and
 (5)ensures that participants in the pre-apprenticeship program or apprenticeship program do not displace paid employees.
 (c)Eligible Entities describedAn eligible entity described in this subsection is a workforce intermediary or an eligible sponsor of a pre-apprenticeship program or apprenticeship program that—
 (1)demonstrates experience in implementing and providing career planning and career pathways toward pre-apprenticeship programs or apprenticeship programs;
 (2)(A)has a relationship with a National Laboratory or covered facility of the National Nuclear Security Administration;
 (B)has knowledge of the technician workforce needs of the laboratory or facility and the associated security requirements of the laboratory or facility; and
 (C)is eligible to enter into an agreement with the laboratory or facility that would be paid for in part or entirely from grant funds received under this section;
 (3)demonstrates the ability to recruit and support individuals who plan to work in relevant technician positions upon the successful completion of the pre-apprenticeship program or apprenticeship program;
 (4)provides students who complete the pre-apprenticeship program or apprenticeship program with, or prepares such students for obtaining, a recognized postsecondary credential;
 (5)uses related instruction that is specifically aligned with the needs of the laboratory or facility and utilizes workplace learning advisors and on-the-job training to the greatest extent possible; and
 (6)demonstrates successful outcomes connecting graduates of the pre-apprenticeship program or apprenticeship program to careers relevant to the program.
 (d)ApplicationsIf the Secretary establishes the program described in subsection (a), an eligible entity described in subsection (c) seeking a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (e)PriorityIn selecting eligible entities described in subsection (c) to receive grants under this section, the Secretary may prioritize an eligible entity that—
 (1)is a member of an industry or sector partnership; (2)provides related instruction for a pre-apprenticeship program or apprenticeship program through—
 (A)a local educational agency, a secondary school, a provider of adult education, an area career and technical education school, or an institution of higher education (such as a community college) that includes basic science, technology, and mathematics education in the related instruction; or
 (B)an apprenticeship program that was registered with the Department of Labor or a State apprenticeship agency before the date on which the eligible entity applies for the grant under subsection (d);
 (3)works with the Secretary of Defense, the Secretary of Veterans Affairs, or veterans organizations to transition members of the Armed Forces and veterans to pre-apprenticeship programs or apprenticeship programs in a relevant sector;
 (4)plans to use the grant to carry out the pre-apprenticeship program or apprenticeship program with an entity that receives State funding or is operated by a State agency; and
 (5)plans to use the grant to carry out the pre-apprenticeship program or apprenticeship program for—
 (A)young adults ages 16 to 29, inclusive; or
 (B)individuals with barriers to employment.
 (f)Additional considerationIn making grants under this section, the Secretary may consider regional diversity.
 (g)Limitation on applicationsAn eligible entity described in subsection (c) may not submit, either individually or as part of a joint application, more than one application for a grant under this section during any one fiscal year.
 (h)Limitations on amount of grantThe amount of a grant provided under this section may not, for any 24-month period of the 5-year grant period, exceed $500,000.
 (i)Non-Federal shareThe non-Federal share of the cost of a pre-apprenticeship program or apprenticeship program carried out using a grant under this section shall be not less than 25 percent of the total cost of the program.
 (j)Technical assistanceThe Secretary may provide technical assistance to eligible entities described in subsection (c) to leverage the existing job training and education programs of the Department of Labor and other relevant programs at appropriate Federal agencies.
						(k)Report
 (1)In generalIf the Secretary establishes the program described in subsection (a), not less than once every 2 years thereafter, the Secretary shall submit to Congress, and make publicly available on the website of the Department of Energy, a report on the program, including—
 (A)a description of— (i)any entity that receives a grant under this section;
 (ii)any activity carried out using a grant under this section; and (iii)best practices used to leverage the investment of the Federal Government under this section; and
 (B)an assessment of the results achieved by the program, including the rate of employment for participants after completing a pre-apprenticeship program or apprenticeship program carried out using a grant under this section.
 (2)Performance reportsNot later than one year after the establishment of a pre-apprenticeship program or apprenticeship program using a grant awarded under this section, and annually thereafter, the entity carrying out the program shall submit to the Secretary and the Secretary of Labor a report on the effectiveness of the program based on the accountability measures described in clauses (i) and (ii) of section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)).
 (l)DefinitionsIn this section: (1)ESEA termsThe terms local educational agency and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)WIOA termsThe terms career planning, community-based organization, customized training, economic development agency, individual with a barrier to employment, industry or sector partnership, on-the-job training, recognized postsecondary credential, and workplace learning advisor have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (3)Apprenticeship programThe term apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (4)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (5)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
 (6)Covered facility of the National Nuclear Security AdministrationThe term covered facility of the National Nuclear Security Administration means a national security laboratory or a nuclear weapons production facility as such terms are defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).
 (7)Eligible SponsorThe term eligible sponsor means a public organization or nonprofit organization that—
 (A)with respect to an apprenticeship program, administers the program through a partnership that may include—
 (i)an industry or sector partnership; (ii)an employer or industry association;
 (iii)a labor-management organization; (iv)a local workforce development board or State workforce development board;
 (v)a 2- or 4-year institution of higher education that offers an educational program leading to an associate’s or bachelor’s degree in conjunction with a certificate of completion of apprenticeship;
 (vi)the Armed Forces (including the National Guard and Reserves); (vii)a community-based organization; or
 (viii)an economic development agency; and (B)with respect to a pre-apprenticeship program, is a local educational agency, a secondary school, an area career and technical education school, a provider of adult education, a State workforce development board, a local workforce development board, or a community-based organization, that administers the program with any required coordination and necessary approvals from the Secretary of Labor or a State department of labor.
 (8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (9)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (10)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (11)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (12)Pre-apprenticeship programThe term pre-apprenticeship program means a program— (A)designed to prepare individuals to enter and succeed in an apprenticeship program; and
 (B)that has a documented partnership with at least one, if not more, apprenticeship programs.
 (13)Provider of adult educationThe term provider of adult education has the meaning given the term eligible provider in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272).
 (14)Related instructionThe term related instruction means an organized and systematic form of instruction designed to provide an individual in a pre-apprenticeship program or apprenticeship program with the knowledge of the technical subjects related to the intended occupation of the individual after completion of the program.
 (15)SecretaryThe term Secretary means the Secretary of Energy, in consultation with the Secretary of Labor, except as otherwise specified in this section.
 (16)SponsorThe term sponsor means any person, association, committee, or organization operating a pre-apprenticeship program or apprenticeship program and in whose name the program is (or is to be) registered or approved.
 (17)State apprenticeship agencyThe term State apprenticeship agency has the meaning given that term in section 29.2 of title 29, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (18)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (19)Workforce intermediaryThe term workforce intermediary—
 (A)means a nonprofit organization that— (i)proactively addresses workforce needs using a dual customer approach, which considers the needs of both employees and employers; and
 (ii)has partnered with a sponsor of a pre-apprenticeship program or apprenticeship program or is a sponsor of a pre-apprenticeship program or apprenticeship program; and
 (B)may include a community organization, an employer organization, a community college, a temporary staffing agency, a State workforce development board, a local workforce development board, or a labor or labor-management organization.
								CReports and other matters
 3131.Civil penalties for violations of certain whistleblower protectionsSection 234A of the Atomic Energy Act of 1954 (42 U.S.C. 2282a) is amended—
 (1)in the heading, by inserting and Whistleblower after Safety;
 (2)in subsection a.— (A)by inserting , or who violates any applicable law, rule, regulation, or order related to nuclear safety whistleblower protections, before shall be subject to a civil penalty; and
 (B)by adding at the end the following new sentence: The Secretary of Energy may carry out this section with respect to the National Nuclear Security Administration by acting through the Administrator for Nuclear Security.; and
 (3)by adding at the end the following new subsection:  e.In this section, the term nuclear safety whistleblower protections means the protections for employees of contractors or subcontractors from reprisals pursuant to section 4712 of title 41, United States Code, section 211 of the Energy Reorganization Act of 1974 (42 U.S.C. 5851), or other provisions of Federal law (including rules, regulations, or orders) affording such protections, with respect to disclosures or other activities covered by such protections that relate to nuclear safety..
						3132.Repeal of assessments of adequacy of
					budget requests relating to nuclear weapons stockpile
 (a)In generalSection 3255 of the National Nuclear Security Administration Act (50 U.S.C. 2455) is repealed.
 (b)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by striking the item relating to section 3255.
						3133.Repeal of requirement for review
 relating to enhanced procurement authoritySection 4806 of the Atomic Energy Defense Act (50 U.S.C. 2786) is amended—
 (1)by striking subsection (e); and (2)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.
						3134.Improvements to Energy Employees Occupational Illness Compensation Program
					Act of 2000
 (a)Office of OmbudsmanSection 3686 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–15) is amended—
 (1)in subsection (c)— (A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (B)by inserting after paragraph (1) the following new paragraph:  (2)To provide guidance and assistance to claimants.; and
 (2)in subsection (h), by striking 2019 and inserting 2020.
 (b)Advisory Board on Toxic Substances and Worker HealthSection 3687 of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–16) is amended—
 (1)in subsection (b)(1)— (A)in subparagraph (C), by striking ; and and inserting a semicolon;
 (B)in subparagraph (D), by striking ; and and inserting a semicolon; and
 (C)by adding after subparagraph (D) the following:  (E)the claims adjudication process generally, including review of procedure manual changes prior to incorporation into the manual and claims for medical benefits; and
 (F)such other matters as the Secretary considers appropriate; and; 
 (2)in subsection (g)— (A)by striking The Secretary of Energy shall and inserting The Secretary of Energy and the Secretary of Labor shall each; and
 (B)by adding at the end the following new sentence: The Secretary of Labor shall make available to the Board the program’s medical director, toxicologist, industrial hygienist and program’s support contractors as requested by the Board.;
 (3)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and
 (4)by inserting after subsection (g) the following:  (h)Response to recommendationsNot later than 60 days after submission to the Secretary of Labor of the Board’s recommendations, the Secretary shall respond to the Board in writing, and post on the public internet website of the Department of Labor, a response to the recommendations that—
 (1)includes a statement of whether the Secretary accepts or rejects the Board’s recommendations;
 (2)if the Secretary accepts the Board’s recommendations, describes the timeline for when those recommendations will be implemented; and
 (3)if the Secretary does not accept the recommendations, describes the reasons the Secretary does not agree and provides all scientific research to the Board supporting that decision..
							3135.Replacement of W78 warhead
						(a)Report
 (1)In generalNot later than 210 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on replacing the W78 warhead.
 (2)Matters includedThe report under paragraph (1) shall include the following: (A)A discussion of the alternatives considered with respect to replacing the W78 warhead, including—
 (i)a description of the technical risks, schedule, and costs for each alternative to replacing the W78 warhead; and
 (ii)a description of any changes since January 15, 2014, to the requirements for such alternatives.
 (B)A review of the matters under subparagraph (A) by the Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration.
								(b)Independent study
 (1)In generalThe Administrator shall seek to enter into an arrangement with the private scientific advisory group known as JASON to conduct a study of the plan of the Administrator to replace the W78 warhead. Such study shall include—
 (A)an assessment of the risks to certification; and (B)the need for planned upgrades to such warhead.
 (2)SubmissionNot later than 150 days after the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees the study under paragraph (1), without change.
							3136.Independent review of capabilities for
					detection, verification, and monitoring of nuclear weapons
			 and fissile
					material
 (a)PlanNot later than 30 days after the date of the enactment of this Act, the Secretary of Energy, in consultation with the Secretary of Defense, shall seek to enter into a contract with the National Academy of Sciences to conduct an independent review and assessment of United States capabilities for detection, verification, and monitoring of nuclear weapons and fissile material.
 (b)ElementsThe review and assessment required by subsection (a) shall include the following:
 (1)An evaluation of the current national research enterprise for detection, verification, and monitoring of nuclear weapons and fissile material.
 (2)Integration of roles, responsibilities, and planning for such detection, verification, and monitoring within the Federal Government.
 (3)Opportunities to leverage the national research enterprise to further prevent the proliferation of nuclear weapons and fissile material, including with respect to policy, research and development, and testing and evaluation.
 (4)Opportunities for international engagement for building cooperation and transparency, including bilateral and multilateral efforts, to improve inspections, detection, and monitoring of nuclear weapons and fissile material, and to create incentives for such cooperation and transparency.
 (5)Opportunities for new or expanded research and development efforts to improve detection and monitoring of, and in-field inspection and analysis capabilities with respect to, nuclear weapons and fissile materials.
 (6)Opportunities for improved coordination between departments and agencies of the Federal Government and the military departments, national laboratories, commercial industry, and academia.
 (7)Opportunities for leveraging commercial capabilities. (c)Submission to Congress (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Energy shall submit to the congressional defense committees, without change, the findings of the National Academy resulting from the review and assessment conducted under subsection (a).
 (2)FormThe findings described in paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							3137.Assessment of high energy density
					physics
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct an assessment of recent advances and the current status of research in the field of high energy density physics.
 (b)ElementsThe assessment conducted under subsection (a) shall include the following:
 (1)Theoretical and computational modeling of high energy density material phases, radiation-matter interactions, plasmas atypical of astrophysical conditions, and conditions unique to the National Nuclear Security Administration.
 (2)The simulation of such phases, interactions, plasmas, and conditions.
 (3)Instrumentation and target fabrication.
 (4)Workforce training. (5)An assessment of advancements made by other countries in high energy density physics.
 (6)Such others items as are agreed upon by the Administrator and the National Academies.
							(c)Applicability of internal
 controlsThe assessment under subsection (a) shall be conducted in accordance with the internal controls of the National Academies.
 (d)Report to CongressNot later than 18 months after entering into the arrangement under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall submit to the congressional defense committees a report on the assessment conducted under that subsection.
						(e)High energy density physics
 definedIn this section, the term high energy density physics means the physics of matter and radiation at—
 (1)energy densities exceeding 100,000,000,000 joules per cubic meter; and
 (2)other temperature and pressure ranges within the warm dense matter regime.
							3138.Determination of effect of treaty
 obligations with respect to producing tritiumNot later than February 15, 2020, the Secretary of Energy shall—
 (1)determine whether the Agreement for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes, signed at Washington, July 3, 1958 (9 UST 1028), between the United States and the United Kingdom, permits the United States to obtain low-enriched uranium for the purposes of producing tritium in the United States; and
 (2)submit to the congressional defense committees a report on that determination.
						3139.Technical corrections to National
					Nuclear Security Administration Act and Atomic Energy
			 Defense Act
						(a)Definitions in National Nuclear Security
 Administration ActSection 3281(2)(A) of the National Nuclear Security Administration Act (50 U.S.C. 2471(2)(A)) is amended by striking Plant and inserting National Security Campus.
						(b)Amendments to Atomic Energy Defense
					Act
 (1)DefinitionsSection 4002(9)(A) of the Atomic Energy Defense Act (50 U.S.C. 2501(9)(A)) is amended striking Plant and inserting National Security Campus.
							(2)Stockpile stewardship, management, and
 responsiveness planSection 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) is amended—
 (A)in subsection (d)(4)(A)(ii), by striking quadrennial defense review if such strategy has not been submitted and inserting national defense strategy;
 (B)in subsection (e)(1)(A)(i), by striking or the most recent quadrennial defense review, as applicable under subsection (d)(4)(A), and the and inserting referred to in subsection (d)(4)(A)(i), the most recent the national defense strategy, and the most recent; and
 (C)in subsection (f)— (i)by striking paragraph (4);
 (ii)by redesignating paragraph (3) as paragraph (4); and
 (iii)by inserting after paragraph (2) the following new paragraph (3):
										
 (3)The term national defense strategy means the review of the defense programs and policies of the United States that is carried out every four years under section 113(g) of title 10, United States Code..
									(3)Manufacturing infrastructure for nuclear
 weapons stockpileSection 4212 of the Atomic Energy Defense Act (50 U.S.C. 2532) is amended—
 (A)in subsection (a)(1), in the matter preceding subparagraph (A), by inserting most recent before Nuclear Posture Review; and
 (B)in subsection (b)— (i)in paragraph (2), by striking Plant and inserting National Security Complex; and
 (ii)in paragraph (4), by striking Plant and inserting National Security Campus, Kansas City, Missouri.
									(4)Reports on life extension
					programs
 (A)In generalSection 4216 of the Atomic Energy Defense Act (50 U.S.C. 2536) is amended—
 (i)in the section heading, by striking lifetime and inserting life; and
 (ii)by striking lifetime each place it appears and inserting life.
 (B)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4216 and inserting the following new item:
									Sec. 4216. Reports on life extension
							programs..
								(5)Advice on safety, security, and
 reliability of nuclear weapons stockpileSection 4218 of the Atomic Energy Defense Act (50 U.S.C. 2538) is amended—
 (A)in subsection (d), by striking or the Commander of the United States Strategic Command; and
 (B)in subsection (e)(1)— (i)by striking , a member of and all that follows through Strategic Command and inserting or a member of the Nuclear Weapons Council; and
 (ii)by striking , member, or Commander and inserting or member.
 (6)Life-cycle cost estimatesSection 4714(a) of the Atomic Energy Defense Act (50 U.S.C. 2754(a)) is amended—
 (A)by striking 413.3 and inserting 413.3B; and
 (B)by inserting , or a successor order, after assets).
								(7)Unfunded priorities
 (A)In generalSection 4716 of the Atomic Energy Defense Act (50 U.S.C. 2756) is amended in the section heading by striking National Nuclear Security Administration and inserting Administration.
 (B)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4716 and inserting the following new item:
									Sec. 4716. Unfunded priorities of the
							Administration..
								(8)Reviews of capital assets acquisition
 projectsSection 4733(d)(3)(B) of the Atomic Energy Defense Act (50 U.S.C. 2773(d)(3)(B)) is amended by striking 413.3 and inserting 413.3B.
							XXXIIDefense Nuclear Facilities Safety BoardSec. 3201. Authorization.Sec. 3202. Improvements to Defense Nuclear Facilities Safety
						Board.Sec. 3203. Membership of Defense Nuclear Facilities Safety
						Board.
 3201.AuthorizationThere are authorized to be appropriated for fiscal year 2020, $29,450,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.).
				3202.Improvements to Defense Nuclear
					Facilities Safety Board
					(a)Staff
						(1)Executive Director of Operations
 (A)Establishment of positionSubsection (b) of section 313 of the Atomic Energy Act of 1954 (42 U.S.C. 2286b) is amended by adding at the end the following new paragraph:
								
 (3)(A)The Board shall have an Executive Director of Operations who shall be appointed under section 311(c)(6).
 (B)The Executive Director of Operations shall report to the Chairman. (C)The Executive Director of Operations shall be the senior employee of the Board responsible for—
 (i)general administration and technical matters; (ii)ensuring that the members of the Board are fully and currently informed with respect to matters for which the members are responsible; and
 (iii)the functions delegated by the Chairman pursuant to section 311(c)(3)(B)..
 (B)Delegation of functionsParagraph (3) of section 311(c) of such Act (42 U.S.C. 2286(c)) is amended—
 (i)by striking The Chairman and inserting (A) The Chairman; and
 (ii)by adding at the end the following new subparagraph:  (B)In carrying out subparagraph (A), the Chairman shall delegate to the Executive Director of Operations established under section 313(b)(3) the following functions:
 (i)Administrative functions of the Board.
 (ii)Appointment and supervision of employees of the Board not specified under paragraph (6).
 (iii)Distribution of business among the employees and administrative units and offices of the Board.
 (iv)Preparation of— (I)proposals for the reorganization of the administrative units or offices of the Board;
 (II)the budget estimate for the Board; and (III)the proposed distribution of funds according to purposes approved by the Board..
								(2)Provision of information to
 BoardSuch section 311(c), as amended by paragraph (1)(B), is further amended—
 (A)in paragraph (2), by striking paragraphs (5), (6), and (7) and inserting paragraphs (5) and (6);
 (B)by striking paragraph (6); and (C)by redesignating paragraph (7) as paragraph (6).
 (3)Appointment and removal powersParagraph (6) of such section 311(c), as redesignated by paragraph (2)(C), is amended to read as follows:
							
 (6)(A)The Chairman, subject to the approval of the Board, shall appoint the senior employees described in subparagraph (C). Any member of the Board may propose to the Chairman an individual to be so appointed.
 (B)The Chairman, subject to the approval of the Board, may remove a senior employee described in subparagraph (C). Any member of the Board may propose to the Chairman an individual to be so removed.
 (C)The senior employees described in this subparagraph are the following senior employees of the Board:
 (i)The Executive Director of Operations established under section 313(b)(3).
 (ii)The general counsel.. (4)Organization of staff of BoardSection 313(b) of such Act, as amended by paragraph (1)(A), is further amended—
 (A)in paragraph (1)(A), by striking section 311(c)(7) and inserting section 311(c)(6); and
 (B)by adding at the end the following new paragraph:
								
 (4)Subject to the approval of the Board, the Chairman may organize the staff of the Board as the Chairman considers appropriate to best accomplish the mission of the Board described in section 312(a)..
 (5)Temporary personnel levelsDuring fiscal year 2020, the Defense Nuclear Facilities Safety Board shall employ not fewer than the equivalent of 100 full-time employees.
 (b)Public health and safetySection 312(a) of such Act (42 U.S.C. 2286a(a)) is amended by inserting before the period at the end the following: , including with respect to the health and safety of employees and contractors at such facilities.
 (c)Access to facilities, personnel, and informationSection 314 of such Act (42 U.S.C. 2286c) is amended— (1)in subsection (a)—
 (A)by striking The Secretary of Energy and inserting Except as specifically provided by this section, the Secretary of Energy;
 (B)by striking ready access both places it appears and inserting prompt and unfettered access; and
 (C)by adding at the end the following new sentence: The access provided to defense nuclear facilities, personnel, and information under this subsection shall be provided without regard to the hazard or risk category assigned to a facility by the Secretary.; and
 (2)by striking subsection (b) and inserting the following new subsections:  (b)Authority of Secretary to deny information(1)The Secretary may deny access to information under subsection (a) only to any person who—
 (A)has not been granted an appropriate security clearance or access authorization by the Secretary; or
 (B)does not need such access in connection with the duties of such person.
 (2)If the Board requests access to information under subsection (a) in written form, and the Secretary denies access to such information pursuant to paragraph (1)—
 (A)the Secretary shall provide the Board notice of such denial in written form; and
 (B)not later than January 1 and July 1 of each year beginning in 2020— (i)the Board shall submit to the congressional defense committees a report identifying each request for access to information under subsection (a) submitted to the Secretary in written form during the preceding six-month period and denied by the Secretary; and
 (ii)the Secretary shall submit to the congressional defense committees a report identifying—
 (I)each such request denied by the Secretary during that period; and (II)the reason for the denial.
 (3)In this subsection, the term congressional defense committees has the meaning given that term in section 101(a) of title 10, United States Code.
 (c)Application of nondisclosure protections by BoardThe Board may not publicly disclose information provided under this section if such information is otherwise protected from disclosure by law, including deliberative process information..
						3203.Membership of Defense Nuclear Facilities
					Safety Board
					(a)List of candidates for
 nominationSubsection (b) of section 311 of the Atomic Energy Act of 1954 (42 U.S.C. 2286) is amended by adding at the end the following new paragraph:
						
 (4)The President shall enter into an arrangement with the National Academy of Sciences under which the National Academy shall maintain a list of individuals who meet the qualifications described in paragraph (1) to assist the President in selecting individuals to nominate for positions as members of the Board..
					(b)Terms of members
 (1)In generalSubsection (d) of such section is amended—
 (A)in paragraph (1), by striking the second sentence and inserting the following new sentences: A member may be reappointed for a second term only if the member was confirmed by the Senate more than two years into the member's first term. A member may not be reappointed for a third term.; and
 (B)in paragraph (3)— (i)by striking Any member and inserting (A) Any member;
 (ii)by striking the second sentence; and
 (iii)by adding at the end the following new subparagraph:
									
 (B)A member may not serve after the expiration of the member's term, unless the departure of the member would result in the loss of a quorum for the Board. If more than one member is serving after the expiration of the member's term and a new member is appointed to the Board so that one of the members serving after the expiration of the member's term is no longer necessary to maintain a quorum, the member whose term expired first may no longer serve on the Board..
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is one year after the date of the enactment of this Act.
 (c)Filling vacanciesSuch subsection is further amended by adding at the end the following new paragraph:
						
 (4)(A)Not later than 180 days after the expiration of the term of a member of the Board, the President shall—
 (i)submit to the Senate the nomination of an individual to fill the vacancy; or
 (ii)submit to the Committee on Armed Services of the Senate a report that includes—
 (I)a description of the reasons the President did not submit such a nomination; and
 (II)a plan for submitting such a nomination during the 90-day period following the submission of the report.
 (B)If the President does not submit to the Senate the nomination of an individual to fill a vacancy during the 90-day period described in subclause (II) of subparagraph (A)(ii), the President shall submit to the Committee on Armed Services a report described in that subparagraph not less frequently than every 90 days until the President submits such a nomination..
					XXXIVNaval Petroleum ReservesSec. 3401. Authorization of appropriations.
				3401.Authorization of appropriations
 (a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $14,000,000 for fiscal year 2020 for the purpose of carrying out activities under chapter 869 of title 10, United States Code, relating to the naval petroleum reserves.
 (b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended.
					XXXVMaritime MattersSubtitle
						A—Maritime AdministrationSec. 3501. Authorization of the Maritime Administration.Sec. 3502. Reauthorization of Maritime Security Program.Sec. 3503. Maritime technical assistance program.Sec. 3504. Appointment of candidates attending sponsored preparatory
						school.Sec. 3505. General support program.Sec. 3506. Improvements to the maritime guaranteed loan
						program.Sec. 3507. Requirement for small shipyard grantees.Sec. 3508. Salvage recoveries of cargoes.Sec. 3509. Salvage recoveries for subrogated ownership of vessels and
						cargoes.Sec. 3510. Maritime Occupational Safety and Health Advisory
						Committee.Sec. 3511. Military to mariner.Sec. 3512. Department of Transportation Inspector General
						Report.Sec. 3513. Independent study on the United States Merchant Marine
						Academy.Sec. 3514. Port operations, research, and technology.Sec. 3515. Assessment and report on strategic seaports.Sec. 3516. Technical corrections.Sec. 3517. United States Merchant Marine Academy sexual assault prevention
						and response program.Sec. 3518. Report on vessels for emerging offshore energy
						infrastructure.Sec. 3519. Report on United States flagged fuel tanker vessel
						capacity.Subtitle
						B—Cable Security FleetSec. 3521. Establishment of Cable Security Fleet.Subtitle
						C—Maritime SAFE ActSec. 3531. Short titles.Sec. 3532. Definitions.Sec. 3533. Purposes.Sec. 3534. Statement of policy.Part
						I—Programs to combat IUU fishing and increase
			 maritime securitySec. 3541. Coordination with international organizations.Sec. 3542. Engagement of diplomatic missions of the United
						States.Sec. 3543. Assistance by Federal agencies to improve law enforcement within
						priority regions and priority flag states.Sec. 3544. Expansion of existing mechanisms to combat IUU
						fishing.Sec. 3545. Improvement of transparency and traceability
						programs.Sec. 3546. Technology programs.Sec. 3547. Savings clause.Part
						II—Establishment of interagency working group on
			 IUU fishingSec. 3551. Interagency Working Group on IUU Fishing.Sec. 3552. Strategic plan.Sec. 3553. Reports.Sec. 3554. Gulf of Mexico IUU Fishing Subworking Group.Part
						III—Combating human trafficking in connection with
			 the catching and
						processing of seafood productsSec. 3561. Finding.Sec. 3562. Adding the Secretary of Commerce to the Interagency Task Force
						to Monitor and Combat Trafficking.Sec. 3563. Human trafficking in the seafood supply chain
						report.Part
						IV—Authorization of appropriationsSec. 3571. Authorization of appropriations.Sec. 3572. Accounting of funds.
				AMaritime Administration
					3501.Authorization of the Maritime
					Administration
 (a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2020, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States Merchant Marine, the following amounts:
 (1)For expenses necessary for operations of the United States Merchant Marine Academy, $95,944,000, of which—
 (A)$77,944,000 shall remain available until September 30, 2021 for Academy operations; and
 (B)$18,000,000 shall remain available until expended for capital asset management at the Academy.
 (2)For expenses necessary to support the State maritime academies, $50,280,000, of which—
 (A)$2,400,000 shall remain available until September 30, 2021, for the Student Incentive Program;
 (B)$6,000,000 shall remain available until expended for direct payments to such academies;
 (C)$30,080,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels;
 (D)$3,800,000 shall remain available until expended for training ship fuel assistance; and
 (E)$8,000,000 shall remain available until expended for offsetting the costs of training ship sharing.
 (3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $600,000,000, which shall remain available until expended.
 (4)For expenses necessary to support Maritime Administration operations and programs, $60,442,000, of which $5,000,000 shall remain available until expended for activities authorized under section 50307 of title 46, United States Code.
 (5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $5,000,000, which shall remain available until expended.
 (6)For expenses necessary to maintain and preserve a United States flag Merchant Marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000, which shall remain available until expended.
 (7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which—
 (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program, which shall remain available until expended; and
 (B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program.
 (8)For expenses necessary to provide assistance to small shipyards and for maritime training programs under section 54101 of title 46, United States Code, $40,000,000, which shall remain available until expended.
 (9)For expenses necessary to implement the Port and Intermodal Improvement Program, $500,000,000, except that no funds shall be used for a grant award to purchase fully automated cargo handling equipment that is remotely operated or remotely monitored with or without the exercise of human intervention or control, if the Secretary determines such equipment would result in a net loss of jobs within a port or port terminal.
							3502.Reauthorization of Maritime Security Program
 (a)Award of operating agreementsSection 53103 of title 46, United States Code, is amended by striking 2025 each place it appears and inserting 2035.
 (b)Effectiveness of operating agreementsSection 53104(a) of title 46, United States Code, is amended by striking 2025 and inserting 2035.
 (c)PaymentsSection 53106(a)(1) of title 46, United States Code, is amended—
 (1)in subparagraph (B), by striking and;
 (2)in subparagraph (C), by striking $3,700,000 for each of fiscal years 2022, 2023, 2024, and 2025. and inserting $5,300,000 for each of fiscal years 2022, 2023, 2024, and 2025;; and
 (3)by adding at the end the following new subparagraphs:  (D)$5,800,000 for each of fiscal years 2026, 2027, and 2028;
 (E)$6,300,000 for each of fiscal years 2029, 2030, and 2031; and (F)$6,800,000 for each of fiscal years 2032, 2033, 2034, and 2035..
 (d)Authorization of appropriationsSection 53111 of title 46, United States Code, is amended—
 (1)in paragraph (2), by striking and; (2)in paragraph (3), by striking $222,000,000 for each fiscal year thereafter through fiscal year 2025. and inserting $318,000,000 for each of fiscal years 2022, 2023, 2024, and 2025;; and
 (3)by adding at the end the following new paragraphs:  (4)$348,000,000 for each of fiscal years 2026, 2027, and 2028;
 (5)$378,000,000 for each of fiscal years 2029, 2030, and 2031; and (6)$408,000,000 for each of fiscal years 2032, 2033, 2034, and 2035..
							3503.Maritime technical assistance
 programSection 50307 of title 46, United States Code, is amended—
 (1)in subsection (a), by striking The Secretary of Transportation may engage in the environmental study and inserting The Secretary of Transportation, acting through the Maritime Administrator, shall engage in the study;
 (2)in subsection (b)— (A)by striking may— and all that follows through improvements by— and inserting shall identify, study, evaluate, test, demonstrate, or improve emerging marine technologies and practices to improve—;
 (B)by inserting before subparagraph (A) the following:  (1)environmental performance to meet United States Federal and international standards and guidelines, including—;
 (C)in subparagraph (C), by striking species; and and all that follows through the end of the subsection and inserting “species; or
								
 (D)reducing propeller cavitation; and
 (2)the efficiency and safety of domestic maritime industries..
 (3)in subsection (c)(2), by striking benefits and inserting or other benefits to domestic maritime industries; and
 (4)by adding at the end the following:  (e)Limitations on the use of fundsNot more than three percent of the funds appropriated to carry out this section may be used for administrative purposes..
						3504.Appointment of candidates attending
 sponsored preparatory schoolSection 51303 of title 46, United States Code, is amended—
 (1)by striking The Secretary and inserting the following:
							
 (a)In GeneralThe Secretary; and (2)by adding at the end the following:
							
								(b)Appointment of candidates selected
 for preparatory school sponsorshipThe Secretary of Transportation may appoint each year as cadets at the United States Merchant Marine Academy not more than 40 qualified individuals sponsored by the Academy to attend preparatory school during the academic year prior to entrance in the Academy, and who have successfully met the terms and conditions of sponsorship set by the Academy..
 3505.General support programSection 51501 of title 46, United States Code, is amended by adding at the end the following:
						
							(c)American maritime centers of
 excellenceThe Secretary shall designate each State maritime academy as an American Maritime Center of Excellence..
					3506.Improvements to the maritime guaranteed
					loan program
 (a)DefinitionsSection 53701 of title 46, United States Code, is amended—
 (1)by striking paragraph (5); (2)by redesignating paragraphs (6) through (15) as paragraphs (5) through (14), respectively; and
 (3)by adding at the end the following:  (15)Vessel of National InterestThe term Vessel of National Interest means a vessel deemed to be of national interest that meets characteristics determined by the Administrator, in consultation with the Secretary of Defense, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, or the heads of other Federal agencies, as described in section 53703(d)..
 (b)Preferred lenderSubsection (a) of section 53702 of title 46, United States Code, is amended to read as follows:
							
								(a)In general
 (1)Guarantee of paymentsThe Secretary or Administrator, on terms the Secretary or Administrator may prescribe, may guarantee or make a commitment to guarantee the payment of the principal of and interest on an obligation eligible to be guaranteed under this chapter. A guarantee or commitment to guarantee shall cover 100 percent of the principal and interest.
 (2)Preferred eligible lenderThe Federal Financing Bank shall be the preferred eligible lender of the principal and interest of the guaranteed obligations issued under this chapter..
 (c)Application and AdministrationSection 53703 of title 46, United States Code, is amended—
 (1)in the section heading, by striking procedures and inserting and administration; and
 (2)by adding at the end the following:  (c)Independent analysis (1)In GeneralTo assess and mitigate the risks due to factors associated with markets, technology, financial, or legal structures related to an application or guarantee under this chapter, the Secretary or Administrator may utilize third party experts, including legal counsel, to—
 (A)process and review applications under this chapter, including conducting independent analysis and review of aspects of an application;
 (B)represent the Secretary or Administrator in structuring and documenting the obligation guarantee;
 (C)analyze and review aspects of, structure, and document the obligation guarantee during the term of the guarantee;
 (D)recommend financial covenants or financial ratios to be met by the applicant during the time a guarantee under this chapter is outstanding that are—
 (i)based on the financial covenants or financial ratios, if any, that are then applicable to the obligor under private sector credit agreements; and
 (ii)in lieu of other financial covenants applicable to the obligor under this chapter with respect to requirements regarding long-term debt-to-equity, minimum working capital, or minimum amount of equity; and
 (E)represent the Secretary or Administrator to protect the security interests of the Government relating to an obligation guarantee.
 (2)Private sector expertIndependent analysis, review, and representation conducted under this subsection shall be performed by a private sector expert in the applicable field who is selected by the Secretary or Administrator.
										(d)Vessels of National
						Interest
 (1)Notice of fundingThe Secretary or Administrator may post a notice in the Federal Register regarding the availability of funding for obligation guarantees under this chapter for the construction, reconstruction, or reconditioning of a Vessel of National Interest and include a timeline for the submission of applications for such vessels.
										(2)Vessel characteristics
 (A)In GeneralThe Secretary or Administrator, in consultation with the Secretary of Defense, the Secretary of the Department in which the Coast Guard is operating when it is not operating as service in the Department of the Navy, or the heads of other Federal agencies, shall develop and publish a list of vessel types that would be considered Vessels of National Interest.
 (B)ReviewSuch list shall be reviewed and revised every four years or as necessary, as determined by the Administrator..
 (d)Funding limitsSection 53704 of title 46, United States Code, is amended—
 (1)in subsection (a)— (A)by striking that amount and all the follows through $850,000,000 and inserting that amount, $850,000,000; and
 (B)by striking facilities and all that follows through the end of the subsection and inserting facilities.; and
 (2)in subsection (c)(4)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) through (K), as subparagraphs (A) through (J), respectively.
								(e)Eligible purposes of
 obligationsSection 53706 of title 46, United States Code, is amended—
 (1)in subsection (a)(1)(A)— (A)in the matter preceding clause (i), by striking (including an eligible export vessel);
 (B)in clause (iv) by inserting or after the semicolon;
 (C)in clause (v), by striking ; or and inserting a period; and
 (D)by striking clause (vi); and (2)in subsection (c)(1)—
 (A)in subparagraph (A), by striking and after the semicolon;
 (B)in subparagraph (B)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)after applying subparagraphs (A) and (B), Vessels of National Interest..
 (f)Amount of obligationsSection 53709(b) of title 46, United States Code, is amended—
 (1)by striking paragraphs (3) and (6); and
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
 (g)Contents of obligationsSection 53710 of title 46, United States Code, is amended—
 (1)in subsection (a)(4)— (A)in subparagraph (A)—
 (i)by striking or, in the case of and all that follows through party; and
 (ii)by striking and after the semicolon; and
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)documented under the laws of the United States for the term of the guarantee of the obligation or until the obligation is paid in full, whichever is sooner.; and
 (2)in subsection (c)— (A)in the subsection heading, by inserting and Provide for the Financial Stability of the Obligor after Interests;
 (B)by striking provisions for the protection of and inserting “provisions, which shall include—
									
 (1)provisions for the protection of; 
 (C)by striking , and other matters that the Secretary or Administrator may prescribe. and inserting, ; and; and
 (D)by adding at the end the following:  (2)any other provisions that the Secretary or Administrator may prescribe..
 (h)Administrative feesSection 53713 of title 46, United States Code, is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking reasonable for— and inserting  reasonable for processing the application and monitoring the loan guarantee, including for—;
 (B)in paragraph (4), by striking ; and and inserting or a deposit fund under section 53716 of this title;;
 (C)in paragraph (5), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (6)monitoring and providing services related to the obligor’s compliance with any terms related to the obligations, the guarantee, or maintenance of the Secretary or Administrator’s security interests under this chapter.; and
 (2)in subsection (c)— (A)in paragraph (1), by striking under section 53708(d) of this title and inserting under section 53703(c) of this title;
 (B)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and adjusting the margins accordingly;
 (C)by striking The Secretary and inserting the following:
									
 (1)In GeneralThe Secretary; and (D)by adding at the end the following:
									
 (2)Fee limitation inapplicableFees collected under this subsection are not subject to the limitation of subsection (b)..
								(i)Best practices; eligible export
 vesselsChapter 537 of title 46, United States Code, is further amended—
 (1)in subchapter I, by adding at the end the following new section:
								
 53719.Best practicesThe Secretary or Administrator shall ensure that all standard documents and agreements that relate to loan guarantees made pursuant to this chapter are reviewed and updated every four years to ensure that such documents and agreements meet the current commercial best practices to the extent permitted by law.; and
 (2)in subchapter III, by striking section 53732.
							(j)Expedited consideration of low-risk
					applications
 (1)In generalIn accordance with the requirements of this subsection, the Administrator shall establish an administrative process and issue guidance for the expedited consideration of low-risk applications submitted under chapter 537 of title 46, United States Code.
 (2)Stakeholder commentNot later than 180 days after the date of enactment of this section, the Administrator of the Maritime Administration shall publish in the Federal Register a notice of a 45-day public comment period to request stakeholder input and recommendations to establish the administrative process required under this subsection, including proposals to assist applicants—
 (A)in the development and submission of initial applications;
 (B)in meeting requests for supplemental information made by the Administrator; and
 (C)to comply with other requirements made by the Administrator to ensure the expedited consideration of applications.
 (3)Industry best practicesThe administrative process established under this subsection shall utilize, to the extent practicable, relevant Federal and industry best practices found in the maritime and shipbuilding industries.
 (4)Final guidanceNot later than 90 days after the conclusion of the public comment period required under paragraph (2), the Administrator shall publish in the Federal Register final guidance to assist applicants in the preparation and filing of applications under this subsection.
							(k)Congressional notification
 (1)NotificationNot less than 60 days before reorganizing or consolidating the activities or personnel covered under chapter 537 of title 46, United States Code, the Secretary of Transportation shall notify, in writing, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the proposed reorganization or consolidation.
 (2)ContentsEach notification under paragraph (1) shall include an evaluation of, and justification for, the reorganization or consolidation.
 (l)Clerical amendmentsThe table of sections at the beginning of chapter 537 of title 46, United States Code, is amended—
 (1)by inserting after the item relating to section 53718 the following new item:
								53719. Best
							practices.;
							and
 (2)by striking the item relating to section 53732.
							3507.Requirement for small shipyard
					grantees
 (a)In generalSection 54101(d) of title 46, United States Code, is amended—
 (1)by striking Grants awarded and inserting the following:
								
 (1)In generalGrants awarded; and (2)by adding at the end the following:
								
									(2)Buy America
 (A)In generalSubject to subparagraph (B), no funds may be obligated by the Administrator of the Maritime Administration under this section, unless each product and material purchased with those funds (including products and materials purchased by a grantee), and including any commercially available off-the-shelf item, is—
 (i)an unmanufactured article, material, or supply that has been mined or produced in the United States; or
 (ii)a manufactured article, material, or supply that has been manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States.
											(B)Exceptions
 (i)In generalNotwithstanding subparagraph (A), the requirements of that subparagraph shall not apply with respect to a particular product or material if the Administrator determines—
 (I)that the application of those requirements would be inconsistent with the public interest;
 (II)that such product or material is not available in the United States in sufficient and reasonably available quantities, of a satisfactory quality, or on a timely basis; or
 (III)that inclusion of a domestic product or material will increase the cost of that product or material by more than 25 percent, with respect to a certain contract between a grantee and that grantee's supplier.
 (ii)Federal registerA determination made by the Administrator under this subparagraph shall be published in the Federal Register.
 (C)Definitionsln this paragraph: (i)The term commercially available off-the-shelf item means—
 (I)any item of supply (including construction material) that is—
 (aa)a commercial item, as defined by section 2.101 of title 48, Code of Federal Regulations (as in effect on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020); and
 (bb)sold in substantial quantities in the commercial marketplace; and
 (II)does not include bulk cargo, as defined in section 40102(4) of this title, such as agricultural products and petroleum products.
 (ii)The term product or material means an article, material, or supply brought to the site by the recipient for incorporation into the building, work, or project. The term also includes an item brought to the site preassembled from articles, materials, or supplies. However, emergency life safety systems, such as emergency lighting, fire alarm, and audio evacuation systems, that are discrete systems incorporated into a public building or work and that are produced as complete systems, are evaluated as a single and distinct construction material regardless of when or how the individual parts or components of those systems are delivered to the construction site.
 (iii)The term United States includes the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands..
 (b)Authorization of appropriationsSection 54101(i) of title 46, United States Code, is amended—
 (1)by striking 2018, 2019, and 2020 and inserting 2020 and 2021; and
 (2)by striking $35,000,000 and inserting $40,000,000.
 (c)Notification of committees of certain proposed obligationsThe first section of Public Law 85–804 (50 U.S.C. 1431) is amended, in the third sentence, by inserting and in addition, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate with respect to contracts, or modifications or amendments to contracts, or advance payments proposed to be made under this section by the Secretary of the Department in which the Coast Guard is operating with respect to the acquisition of Coast Guard cutters or aircraft, after House of Representatives.
 3508.Salvage recoveries of cargoesSection 57107 of title 46, United States Code, is amended by adding at the end the following:
						
							(c)Salvaging cargoes
 (1)Reimbursable agreementsThe Secretary of Transportation, acting through the Administrator of the Maritime Administration, may enter into reimbursable agreements with other Federal entities to provide legal services to such entities relating to the salvaging of cargoes for which such entities have custody, or control, or for which for such entities have trustee responsibilities from vessels in the custody or control of the Maritime Administration or its predecessor agencies. The Secretary may receive and retain reimbursement from such entities for all costs incurred related to the provision of such services.
 (2)Amounts receivedAmounts received as reimbursements under this subsection shall be credited to the fund or account that was used to cover the costs incurred by the Secretary or, if the period of availability of obligations for that appropriation has expired, to the appropriation of funds that is currently available to the Secretary for substantially the same purpose. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (3)Advance paymentsPayments made in advance shall be for any part of the estimated cost as determined by the Secretary of Transportation. Adjustments to the amounts paid in advance shall be made as agreed to by the Secretary of Transportation and the head of the ordering agency or unit based on the actual cost of goods or services provided..
					3509.Salvage recoveries for subrogated
					ownership of vessels and cargoes
 (a)In generalChapter 571 of title 46, United States Code, as amended by this title, is further amended by adding at the end the following new section:
							
								57111.Salvage recoveries for subrogated
						ownership of vessels and cargoes
 (a)Salvage agreementsThe Secretary of Transportation is authorized to enter into marine salvage agreements for the recoveries, sale, and disposal of sunken or damaged vessels, cargoes, or properties owned or insured by or on behalf of the Maritime Administration, the United States Shipping Board, the U.S. Shipping Bureau, the United States Maritime Commission, or the War Shipping Administration.
 (b)Military craftThe Secretary of Transportation shall consult with the Secretary of the military department concerned prior to engaging in or authorizing any activity under subsection (a) that will disturb sunken military craft, as such term is defined in section 1408(3) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 113 note).
 (c)RecoveriesNotwithstanding any other provision of law, the net proceeds from salvage agreements entered into as authorized in subsection (a) shall remain available until expended and be distributed as follows:
 (1)Fifty percent shall be available to the Administrator of the Maritime Administration for the payment or reimbursement of expenses incurred by or on behalf of State maritime academies or the United States Merchant Marine Academy for facility and training ship maintenance, repair, and modernization, and for the purchase of simulators and fuel.
 (2)The remainder shall be distributed for maritime heritage preservation to the Department of the Interior for grants as authorized by section 308703 of title 54..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by this title, is further amended by adding at the end the following new item:
							57111. Salvage recoveries for subrogated ownership of
						vessels and
							cargoes..
 3510.Maritime Occupational Safety and Health Advisory CommitteeSection 7 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 656) is amended by adding at the end the following:
						
 (d)There is established a Maritime Occupational Safety and Health Advisory Committee, which shall be a continuing body and shall provide advice to the Secretary in formulating maritime industry standards and regarding matters pertaining to the administration of this Act related to the maritime industry. The composition of such advisory committee shall be consistent with the advisory committees established under subsection (b). A member of the advisory committee who is otherwise qualified may continue to serve until a successor is appointed. The Secretary may promulgate or amend regulations as necessary to implement this subsection..
					3511.Military to mariner
 (a)Credentialing supportNot later than one year after the date of enactment of this title, the Secretary of Defense, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, the Secretary of Commerce, and the Secretary of Health and Human Services, with respect to the applicable services in their respective departments, and in coordination with one another and with the United States Committee on the Marine Transportation System, and in consultation with the Merchant Marine Personnel Advisory Committee, shall, consistent with applicable law, identify all training and experience within the applicable service that may qualify for merchant mariner credentialing and submit a list of all identified training and experience to the United States Coast Guard National Maritime Center for a determination of whether such training and experience counts for credentialing purposes.
 (b)Review of applicable serviceThe United States Coast Guard Commandant shall make a determination of whether training and experience counts for credentialing purposes, as described in subsection (a), not later than 6 months after the date on which the United States Coast Guard National Maritime Center receives a submission under subsection (a) identifying a training or experience and requesting such a determination.
 (c)Fees and servicesThe Secretary of Defense, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, and the Secretary of Commerce, with respect to the applicable services in their respective departments, shall—
 (1)take all necessary and appropriate actions to provide for the waiver of fees through the National Maritime Center license evaluation, issuance, and examination for members of the uniformed services on active duty, if a waiver is authorized and appropriate, and, if a waiver is not granted, take all necessary and appropriate actions to provide for the payment of fees for members of the uniformed services on active duty by the applicable service to the fullest extent permitted by law;
 (2)direct the applicable services to take all necessary and appropriate actions to provide for Transportation Worker Identification Credential cards for members of the uniformed services on active duty pursuing or possessing a mariner credential, such as implementation of an equal exchange process for members of the uniformed services on active duty at no or minimal cost;
 (3)ensure that members of the applicable services who are to be discharged or released from active duty and who request certification or verification of sea service be provided such certification or verification no later than one month after discharge or release;
 (4)ensure the applicable services have developed, or continue to operate, as appropriate, the online resource known as Credentialing Opportunities On-Line to support separating members of the uniformed services who are seeking information and assistance on merchant mariner credentialing; and
 (5)not later than 1 year after the date of enactment of this section, take all necessary and appropriate actions to review and implement service-related medical certifications to merchant mariner credential requirements.
							(d)Advancing military to mariner within the
					employer agencies
 (1)In GeneralThe Secretary of Defense, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, and the Secretary of Commerce shall have direct hiring authority to employ separated members of the uniformed services with valid merchant mariner licenses or sea service experience in support of United States national maritime needs, including the Army Corps of Engineers, U.S. Customs and Border Protection, and the National Oceanic and Atmospheric Administration.
							(2)Appointments of retired members of the
 Armed ForcesExcept in the case of positions in the Senior Executive Service, the requirements of section 3326(b) of title 5, United States Code, shall not apply with respect to the hiring of a separated member of the uniformed services under paragraph (1).
							(e)Separated member of the uniformed
 servicesIn this section, the term separated member of the uniformed services means an individual who—
 (1)is retiring or is retired as a member of the uniformed services;
 (2)is voluntarily separating or voluntarily separated from the uniformed services at the end of enlistment or service obligation; or
 (3)is administratively separating or has administratively separated from the uniformed services with an honorable or general discharge characterization.
							3512.Department of Transportation Inspector
 General ReportThe Inspector General of the Department of Transportation shall—
 (1)not later than 180 days after the date of enactment of this title, initiate an audit of the Maritime Administration’s actions to address only those recommendations from Chapter 3 and recommendations 5–1, 5–2, 5–3, 5–4, 5–5, and 5–6 identified by a National Academy of Public Administration panel in the November 2017 report entitled Maritime Administration: Defining its Mission, Aligning its Programs, and Meeting its Objectives; and
 (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the results of that audit once the audit is completed.
						3513.Independent study on the United States
					Merchant Marine Academy
 (a)In generalNot later than 180 days after the date of enactment of this title, the Secretary of Transportation shall seek to enter into an agreement with the National Academy of Public Administration (referred to in this section as the Academy) to carry out the activities described in this section.
 (b)Study elementsIn accordance with the agreement described in subsection (a), the Academy shall conduct a study of the United States Merchant Marine Academy that consists of the following:
 (1)A comprehensive assessment of the United States Merchant Marine Academy’s systems, training, facilities, infrastructure, information technology, and stakeholder engagement.
 (2)Identification of needs and opportunities for modernization to help the United States Merchant Marine Academy keep pace with more modern campuses.
 (3)Development of an action plan for the United States Merchant Marine Academy with specific recommendations for—
 (A)improvements or updates relating to the opportunities described in paragraph (2); and
 (B)systemic changes needed to help the United States Merchant Marine Academy achieve its mission of inspiring and educating the next generation of the mariner workforce on a long-term basis.
 (c)Deadline and reportNot later than 1 year after the date of the agreement described in subsection (a), the Academy shall prepare and submit to the Administrator of the Maritime Administration a report containing the action plan described in subsection (b)(3), including specific findings and recommendations.
						3514.Port operations, research, and
					technology
 (a)Short titleThis section may be cited as the Ports Improvement Act.
						(b)Port and intermodal improvement
 programSection 50302 of title 46, United States Code, is amended by striking subsection (c) and inserting the following:
							
								(c)Port and intermodal improvement
						program
 (1)General authoritySubject to the availability of appropriations, the Secretary of Transportation shall make grants, on a competitive basis, to eligible applicants to assist in funding eligible projects for the purpose of improving the safety, efficiency, or reliability of the movement of goods through ports and intermodal connections to ports.
 (2)Eligible applicantThe Secretary may make a grant under this subsection to the following:
 (A)A State. (B)A political subdivision of a State, or a local government.
 (C)A public agency or publicly chartered authority established by 1 or more States.
 (D)A special purpose district with a transportation function.
 (E)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304), without regard to capitalization), or a consortium of Indian Tribes.
 (F)A multistate or multijurisdictional group of entities described in this paragraph.
 (G)A lead entity described in subparagraph (A), (B), (C), (D), (E), or (F) jointly with a private entity or group of private entities.
 (3)Eligible projectsThe Secretary may make a grant under this subsection—
 (A)for a project, or package of projects, that—
 (i)is either— (I)within the boundary of a port; or
 (II)outside the boundary of a port, but is directly related to port operations or to an intermodal connection to a port; and
 (ii)will be used to improve the safety, efficiency, or reliability of—
 (I)the loading and unloading of goods at the port, such as for marine terminal equipment;
 (II)the movement of goods into, out of, around, or within a port, such as for highway or rail infrastructure, intermodal facilities, freight intelligent transportation systems, and digital infrastructure systems; or
 (III)environmental mitigation measures and operational improvements directly related to enhancing the efficiency of ports and intermodal connections to ports; or
 (B)notwithstanding paragraph (6)(A)(v), to provide financial assistance to 1 or more projects under subparagraph (A) for development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, and preliminary engineering and design work.
 (4)Prohibited usesA grant award under this subsection may not be used—
 (A)to finance or refinance the construction, reconstruction, reconditioning, or purchase of a vessel that is eligible for such assistance under chapter 537, unless the Secretary determines such vessel—
 (i)is necessary for a project described in paragraph (3)(A)(ii)(III) of this subsection; and
 (ii)is not receiving assistance under chapter 537; or
 (B)for any project within a small shipyard (as defined in section 54101).
										(5)Applications and process
 (A)ApplicationsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary considers appropriate.
 (B)Solicitation processNot later than 60 days after the date that amounts are made available for grants under this subsection for a fiscal year, the Secretary shall solicit grant applications for eligible projects in accordance with this subsection.
										(6)Project selection criteria
 (A)In generalThe Secretary may select a project described in paragraph (3) for funding under this subsection if the Secretary determines that—
 (i)the project improves the safety, efficiency, or reliability of the movement of goods through a port or intermodal connection to a port;
 (ii)the project is cost effective; (iii)the eligible applicant has authority to carry out the project;
 (iv)the eligible applicant has sufficient funding available to meet the matching requirements under paragraph (8);
 (v)the project will be completed without unreasonable delay; and
 (vi)the project cannot be easily and efficiently completed without Federal funding or financial assistance available to the project sponsor.
 (B)Additional considerationsIn selecting projects described in paragraph (3) for funding under this subsection, the Secretary shall give substantial weight to—
 (i)the utilization of non-Federal contributions; and
 (ii)the net benefits of the funds awarded under this subsection, considering the cost-benefit analysis of the project, as applicable.
 (C)Small projectsThe Secretary may waive the cost-benefit analysis under subparagraph (A)(ii), and establish a simplified, alternative basis for determining whether a project is cost effective, for a small project described in paragraph (7)(B).
										(7)Allocation of funds
 (A)Geographic distributionNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects in any 1 State.
 (B)Small projectsThe Secretary shall reserve 25 percent of the amounts made available for grants under this subsection each fiscal year to make grants for eligible projects described in paragraph (3)(A) that request the lesser of—
 (i)10 percent of the amounts made available for grants under this subsection for a fiscal year; or
 (ii)$10,000,000. (C)Development phase activitiesNot more than 10 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for development phase activities under paragraph (3)(B).
										(8)Federal share of total project
						costs
 (A)Total project costsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an estimate of the total costs of a project under this subsection based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
										(B)Federal share
 (i)In generalExcept as provided in clause (ii), the Federal share of the total costs of a project under this subsection shall not exceed 80 percent.
 (ii)Rural areasThe Secretary may increase the Federal share of costs above 80 percent for a project located in a rural area.
 (9)Procedural safeguardsThe Secretary shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that—
 (A)grant funds are used for the purposes for which those funds were made available;
 (B)each grantee properly accounts for all expenditures of grant funds; and
 (C)grant funds not used for such purposes and amounts not obligated or expended are returned.
										(10)Grant conditions
 (A)In generalThe Secretary shall require as a condition of making a grant under this subsection that a grantee—
 (i)maintain such records as the Secretary considers necessary;
 (ii)make the records described in clause (i) available for review and audit by the Secretary; and
 (iii)periodically report to the Secretary such information as the Secretary considers necessary to assess progress.
 (B)Additional requirementThe Secretary shall apply the same requirements of section 117(k) of title 23, United States Code, to a port project assisted in whole or in part under this section as the Secretary does a port-related freight project under section 117 of title 23, United States Code.
 (C)Construction, repair, or alteration of vesselsWith regard to the construction, repair, or alteration of vessels, the same requirements of section 117(k) of title 23, United States Code, shall apply regardless of whether the location of contract performance is known when bids for such work are solicited.
										(11)Administration
										(A)Administrative and oversight
 costsThe Secretary may retain not more than 2 percent of the amounts appropriated for each fiscal year under this subsection for the administrative and oversight costs incurred by the Secretary to carry out this subsection.
										(B)Availability
 (i)In generalAmounts appropriated for carrying out this subsection shall remain available until expended.
 (ii)Unexpended fundsAmounts awarded as a grant under this subsection that are not expended by the grantee during the 5-year period following the date of the award shall remain available to the Secretary for use for grants under this subsection in a subsequent fiscal year.
 (12)DefinitionsIn this subsection: (A)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; and
 (ii)the Committee on Transportation and Infrastructure of the House of Representatives.
 (B)PortThe term port includes—
 (i)any port on the navigable waters of the United States; and (ii)any harbor, marine terminal, or other shore side facility used principally for the movement of goods on inland waters.
 (C)ProjectThe term project includes construction, reconstruction, environmental rehabilitation, acquisition of property, including land related to the project and improvements to the land, equipment acquisition, and operational improvements.
 (D)Rural areaThe term rural area means an area that is outside an urbanized area.
										(d)Additional authority of the
 SecretaryIn carrying out this section, the Secretary may—
 (1)coordinate with other Federal agencies to expedite the process established under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the improvement of port facilities to improve the efficiency of the transportation system, to increase port security, or to provide greater access to port facilities;
 (2)seek to coordinate all reviews or requirements with appropriate Federal, State, and local agencies; and
 (3)in addition to any financial assistance provided under subsection (c), provide such technical assistance to port authorities or commissions or their subdivisions and agents..
 (c)Savings clauseA repeal made by subsection (b) of this section shall not affect amounts apportioned or allocated before the effective date of the repeal. Such apportioned or allocated funds shall continue to be subject to the requirements to which the funds were subject under—
 (1)section 50302(c) of title 46, United States Code, as in effect on the day before the date of enactment of this title;
 (2)section 9008 of the SAFETEA-LU Act (Public Law 109–59; 119 Stat. 1926); (3)section 10205 of the SAFETEA-LU Act (Public Law 109–59; 119 Stat. 1934); and
 (4)section 3512 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (48 U.S.C. 1421r).
 (d)Remedial actionsSection 533 of the Coast Guard Authorization Act of 2016 (Public Law 114–120; 130 Stat. 74) is amended by adding at the end the following:
							
 (f)Remedial actionsFor purposes of the conveyances under this section, the remedial actions required under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) may be completed by the United States Coast Guard after the date of such conveyance and a deed entered into for such conveyance shall include a clause granting the United States Coast Guard access to the property in any case in which remedial action or corrective action is found to be necessary after the date of such conveyance..
 (e)Environmental complianceSection 534(a) of the Coast Guard Authorization Act of 2016 (Public Law 114–120; 42 U.S.C. 9620 note) is amended—
 (1)by striking Nothing and inserting After the date on which the Secretary of the Interior conveys land under section 533 of this Act, nothing; and
 (2)by inserting , with respect to contaminants on such land prior to the date on which the land is conveyed before the period.
							3515.Assessment and report on strategic
					seaports
 (a)In generalNot later than 90 days after the date of the enactment of this title, the Secretary of Defense shall submit to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate a report on port facilities used for military purposes at ports designated by the Department of Defense as strategic seaports.
 (b)ElementsThe report required by subsection (a) shall include, with respect to port facilities included in the report, the following:
 (1)An assessment of whether there are structural integrity or other deficiencies in such facilities.
 (2)If there are such deficiencies— (A)an assessment of infrastructure improvements to such facilities that would be needed to meet, directly or indirectly, national security and readiness requirements;
 (B)an assessment of the impact on operational readiness of the Armed Forces if such improvements are not undertaken; and
 (C)an identification of, to the maximum extent practical, all potential funding sources for such improvements from existing authorities.
 (3)An identification of the support that would be appropriate for the Department of Defense to provide in the execution of the responsibilities of the Secretary of Transportation under section 50302 of title 46, United States Code, with respect to such facilities.
 (4)If additional statutory or administrative authorities would be required for the provision of support as described in paragraph (3), recommendations for legislative or administrative action to establish such authorities.
 (c)ConsultationThe Secretary of Defense shall prepare the report required by subsection (a) in consultation with the Maritime Administrator and the individual responsible for each port facility described in such subsection.
						3516.Technical corrections
						(a)Office of personnel management
 guidanceNot later than 120 days after the date of the enactment of this title, the Director of the Office of Personnel Management, in consultation with the Administrator of the Maritime Administration, shall identify key skills and competencies necessary to maintain a balance of expertise in merchant marine seagoing service and strategic sealift military service in each of the following positions within the Office of the Commandant of the Merchant Marine Academy:
 (1)Commandant. (2)Deputy Commandant.
 (3)Tactical company officers. (4)Regimental officers.
 (b)Sea Year complianceSection 3514(a)(1)(A) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 46 U.S.C. 51318 note) is amended by inserting domestic and international after criteria that.
						3517.United States Merchant Marine Academy
					sexual assault prevention and response program
						(a)Implementation of
 recommendationsThe Secretary of Transportation shall ensure that, not later than 180 days after the date of the enactment of this title, the recommendations in report of the Inspector General of the Department of Transportation on the effectiveness sexual assault prevention and response program of the United States Merchant Marine Academy (mandated under section 3512 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2786)), are fully implemented.
 (b)ReportNot later than 180 days after the date of the enactment of this title, the Secretary of Transportation shall submit to Congress a report that includes—
 (1)confirmation that the recommendations described in subsection (a) have been fully implemented, and explaining how those recommendations have been implemented; or
 (2)if such recommendations have not been fully implemented as of the date of the report, an explanation of why such recommendations have not been fully implemented and a description of the resources that are needed to fully implement such recommendations.
							3518.Report on vessels for emerging offshore
					energy infrastructure
 (a)In generalNot later than six months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Natural Resources of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the need for vessels documented under chapter 121 of title 46, United States Code, to install, operate, and maintain emerging offshore energy infrastructure, including offshore wind energy.
 (b)ContentsThe report required by subsection (a) shall include—
 (1)an inventory of vessels documented under chapter 121 of title 46, United States Code, (including existing vessels and vessels that have the potential to be refurbished) to install, operate, and maintain such emerging offshore energy infrastructure;
 (2)a projection of existing vessels needed to meet such emerging offshore energy needs over the next 10 years;
 (3)a summary of actions taken or proposed by offshore energy developers and producers, the United States domestic shipbuilding industry, and United States coastwise qualified operators to ensure sufficient vessel capacity in compliance with United States coastwise laws; and
 (4)a description of the potential benefits to the United States maritime and shipbuilding industries and to the United States economy associated with the use of United States coastwise qualified vessels to support offshore energy development and production.
							3519.Report on United States flagged fuel tanker vessel capacity
 (a)Report requiredConcurrent with the budget of the President for fiscal year 2021, as submitted to Congress under section 1105 of title 31, United States Code, the Secretary of Defense shall, in consultation with the Secretary of Transportation, submit to the appropriate committees of Congress a report on the capabilities of the United States to maintain adequate United States-flagged fuel tanker vessel capacity to support the full range of anticipated military operations over each period as follows:
 (1)In 2020. (2)Between 2020 and 2025.
 (3)Between 2020 and 2030. (b)ElementsThe report required by subsection (a) shall include, for each period specified in that subsection, the following:
 (1)A description of current and projected United States-flagged fuel tanker vessel capacity.
 (2)A description of current and projected United States military needs for United States-flagged fuel tanker vessel capacity, including the most stressing peacetime and wartime requirements.
 (3)A description and assessment of the number of foreign-flagged tanker vessels required to address United States military needs described pursuant to paragraph (2), including the most stressing peacetime and wartime requirements.
 (4)An identification and assessment of any gaps in the capacity described pursuant to paragraph (1) to meet the United States military needs described pursuant to paragraph (2), including quantities of tanker vessels, as well as an assessment of the risk to military objectives due to reliance on foreign-flagged tanker vessels described pursuant to paragraph (3).
 (5)A description and assessment of options to address the gaps identified pursuant to paragraph (4), including the establishment of a program for United States-flagged fuel tanker vessels modeled on the Maritime Security Program.
 (6)Such recommendations as the Secretary of Defense considers appropriate in light of the matters set forth in the report.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate; and
 (B)the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives.
 (2)The term Maritime Security Program means the program in connection with the Maritime Security Fleet under chapter 531 of title 46, United States Code.
							BCable Security Fleet
					3521.Establishment of Cable Security Fleet
 (a)In generalTitle 46, United States Code, is amended by inserting before chapter 533 the following new chapter:
							
								532Cable Security FleetSec. 
						53201. Definitions. 
						53202. Establishment of the Cable Security Fleet. 
						53203. Award of operating agreements. 
						53204. Effectiveness of operating agreements. 
						53205. Obligations and rights under operating agreements. 
						53206. Payments. 
						53207. National security requirements. 
						53208. Regulatory relief. 
						53209. Authorization of appropriations.
					
 53201.DefinitionsIn this chapter: (1)Cable servicesThe term cable services means the installation, maintenance, or repair of submarine cables and related equipment, and related cable vessel operations.
 (2)Cable vesselThe term cable vessel means a vessel— (A)classed as a cable ship or cable vessel by, and designed in accordance with the rules of, the American Bureau of Shipping, or another classification society accepted by the Secretary; and
 (B)capable of installing, maintaining, and repairing submarine cables. (3)Cable fleetThe term Cable Fleet means the Cable Security Fleet established under section 53202(a).
 (4)Contingency agreementThe term Contingency Agreement means the agreement required by section 53207.
 (5)ContractorThe term Contractor means an owner or operator of a vessel that enters into an Operating Agreement for a cable vessel with the Secretary under section 53203.
 (6)Fiscal yearThe term fiscal year means any annual period beginning on October 1 and ending on September 30.
 (7)Operating agencyThe term Operating Agency means that agency or component of the Department of Defense so designated by the Secretary of Defense under this chapter.
 (8)Operating agreement or agreementThe terms Operating Agreement or Agreement mean the agreement required by section 53203.
 (9)PersonThe term person includes corporations, partnerships, and associations existing under or authorized by the laws of the United States, or any State, Territory, District, or possession thereof, or of any foreign country.
 (10)SecretaryThe term Secretary means the Secretary of Transportation.
 (11)United statesThe term United States includes the States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the Virgin Islands.
										(12)United states citizen trust
 (A)Subject to paragraph (C), the term United States citizen trust means a trust that is qualified under this paragraph.
 (B)A trust is qualified under this paragraph with respect to a vessel only if—
 (i)it was created under the laws of a state of the United States; (ii)each of the trustees is a citizen of the United States; and
 (iii)the application for documentation of the vessel under chapter 121 of this title includes the affidavit of each trustee stating that the trustee is not aware of any reason involving a beneficiary of the trust that is not a citizen of the United States, or involving any other person that is not a citizen of the United States, as a result of which the beneficiary or other person would hold more than 25 percent of the aggregate power to influence, or limit the exercise of the authority of, the trustee with respect to matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States.
 (C)If any person that is not a citizen of the United States has authority to direct, or participate in directing, the trustee for a trust in matters involving any ownership or operation of the vessel that may adversely affect the interests of the United States or in removing a trustee for a trust without cause, either directly or indirectly through the control of another person, the trust is not qualified under this paragraph unless the trust instrument provides that persons who are not citizens of the United States may not hold more than 25 percent of the aggregate authority to direct or remove a trustee.
 (D)This paragraph shall not be considered to prohibit a person who is not a citizen of the United States from holding more than 25 percent of the beneficial interest in a trust.
											53202.Establishment of the Cable Security Fleet
 (a)In general(1)The Secretary, in consultation with the Operating Agency, shall establish a fleet of active, commercially viable, cable vessels to meet national security requirements. The fleet shall consist of privately owned, United States-documented cable vessels for which there are in effect Operating Agreements under this chapter, and shall be known as the Cable Security Fleet.
 (2)The Fleet described under this section shall include two vessels. (b)Vessel eligibilityA cable vessel is eligible to be included in the Fleet if—
 (1)the vessel meets the requirements of paragraph (1), (2), (3), or (4) of subsection (c);
 (2)the vessel is operated (or in the case of a vessel to be constructed, will be operated) in commercial service providing cable services;
 (3)the vessel is 40 years of age or less on the date the vessel is included in the Fleet;
 (4)the vessel is— (A)determined by the Operating Agency to be suitable for engaging in cable services by the United States in the interest of national security; and
 (B)determined by the Secretary to be commercially viable, whether independently or taking any payments which are the consequence of participation in the Cable Fleet into account; and
 (5)the vessel— (A)is a United States-documented vessel; or
 (B)is not a United States-documented vessel, but— (i)the owner of the vessel has demonstrated an intent to have the vessel documented under chapter 121 of this title if it is included in the Cable Fleet; and
 (ii)at the time an Operating Agreement is entered into under this chapter, the vessel is eligible for documentation under chapter 121 of this title.
													(c)Requirements regarding citizenship of owners and operators
 (1)Vessels owned and operated by section 50501 citizensA vessel meets the requirements of this paragraph if, during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be owned and operated by one or more persons that are citizens of the United states under section 50501 of this title.
											(2)Vessels owned by a section 50501 citizen, or united states citizen
 trust, and chartered to a documentation citizenA vessel meets the requirements of this paragraph if— (A)during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be—
 (i)owned by a person that is a citizen of the United States under section 50501 of this title or that is a United States citizen trust; and
 (ii)demise chartered to and operated by a person— (I)that is eligible to document the vessel under chapter 121 of this title;
 (II)the chairman of the board of directors, chief executive officer, and a majority of the members of the board of directors of which are citizens of the United States under section 50501 of this title, and are appointed and subject to removal only upon approval by the Secretary; and
 (III)that certifies to the Secretary that there are no treaties, statutes, regulations, or other laws that would prohibit the Contractor for the vessel from performing its obligations under an Operating Agreement under this chapter;
 (B)in the case of a vessel that will be demise chartered to a person that is owned or controlled by another person that is not a citizen of the United States under section 50501 of this title, the other person enters into an agreement with the Secretary not to influence the operation of the vessel in a manner that will adversely affect the interests of the United States; and
 (C)the Secretary and the Operating Agency notify the Committee on Armed Services and the Committee on Commerce, Science and Transportation of the Senate, and the Committee on Armed Services of the House of Representatives that they concur, and have reviewed the certification required under subparagraph (A)(ii)(III) and determined that there are no legal, operational, or other impediments that would prohibit the Contractor for the vessel from performing its obligations under an Operating Agreement under this chapter.
 (3)Vessel owned and operated by a defense contractorA vessel meets the requirements of this paragraph if— (A)during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be owned and operated by a person that—
 (i)is eligible to document a vessel under chapter 121 of this title; (ii)operates or manages other United States-documented vessels for the Secretary of Defense, or charters other vessels to the Secretary of Defense;
 (iii)has entered into a special security agreement for purposes of this paragraph with the Secretary of Defense;
 (iv)makes the certification described in paragraph (2)(A)(ii)(III); and (v)in the case of a vessel described in paragraph (2)(B), enters into an agreement referred to in that paragraph; and
 (B)the Secretary and the Secretary of Defense notify the Committee on Armed Services and Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services of the House of Representatives that they have reviewed the certification required by subparagraph (A)(iv) and determined that there are no other legal, operational, or other impediments that would prohibit the Contractor for the vessel from performing its obligations under an Operating Agreement under this chapter.
												(4)Vessel owned by a documentation citizen and chartered to a section 50501
 citizenA vessel meets the requirements of this paragraph if, during the period of an Operating Agreement under this chapter that applies to the vessel, the vessel will be—
 (A)owned by a person that is eligible to document a vessel under chapter 121 of this title; and
 (B)demise chartered to a person that is a citizen of the United States under section 50501 of this title.
												(d)Vessel standards
 (1)Certificate of inspectionA cable vessel which the Secretary of the Department in which the Coast Guard is operating determines meets the criteria of subsection (b) of this section but which, on the date of enactment of the Act, is not documented under chapter 121 of this title, shall be eligible for a certificate of inspection if that Secretary determines that—
 (A)the vessel is classed by, and designed in accordance with the rules of, the American Bureau of Shipping, or another classification society accepted by that Secretary;
 (B)the vessel complies with applicable international agreements and associated guidelines, as determined by the country in which the vessel was documented immediately before becoming documented under chapter 121; and
 (C)that country has not been identified by that Secretary as inadequately enforcing international vessel regulations as to that vessel.
 (2)Continued eligibility for certificateParagraph (1) does not apply to a vessel after any date on which the vessel fails to comply with the applicable international agreements and associated guidelines referred to in paragraph (1)(B).
											(3)Reliance on classification society
 (A)In generalThe Secretary of the Department in which the Coast Guard is operating may rely on a certification from the American Bureau of Shipping or, subject to subparagraph (B), another classification society accepted by that Secretary to establish that a vessel is in compliance with the requirements of paragraphs (1) and (2).
 (B)Foreign classification societyThe Secretary of the Department in which the Coast Guard is operating may accept certification from a foreign classification society under subparagraph (A) only—
 (i)to the extent that the government of the foreign country in which the society is headquartered provides access on a reciprocal basis to the American Bureau of Shipping; and
 (ii)if the foreign classification society has offices and maintains records in the United States.
 (e)Waiver of age registrationThe Secretary, in conjunction with the Operating Agency, may waive the application of the age restriction under subsection (b)(3) if they jointly determine that the waiver—
 (1)is in the national interest; (2)the subject cable vessel and any associated operating network is and will continue to be economically viable; and
 (3)is necessary due to the lack of availability of other vessels and operators that comply with the requirements of this chapter.
											53203.Award of operating agreements
 (a)In generalThe Secretary shall require, as a condition of including any vessel in the Cable Fleet, that the person that is the owner or operator of the vessel for purposes of section 53202(c) enter into an Operating Agreement with the Secretary under this section.
										(b)Procedure for applications
 (1)Acceptance of applicationsBeginning no later than 60 days after the effective date of this chapter, the Secretary shall accept applications for enrollment of vessels in the Cable Fleet.
 (2)Action on applicationsWithin 120 days after receipt of an application for enrollment of a vessel in the Cable Fleet, the Secretary shall approve the application in conjunction with the Operating Agency, and shall enter into an Operating Agreement with the applicant, or provide in writing the reason for denial of that application.
 (c)Priority for awarding agreementsSubject to the availability of appropriations, the Secretary shall enter into Operating Agreements with those vessels determined by the Operating Agency, in its sole discretion, to best meet the national security requirements of the United States. After consideration of national security requirements, priority shall be given to an applicant that is a United States citizen under section 50501 of this title.
										53204.Effectiveness of operating agreements
 (a)Effectiveness generallyThe Secretary may enter into an Operating Agreement under this chapter for fiscal year 2021. Except as provided in subsection (d), the agreement shall be effective only for one fiscal year, but shall be renewable, subject to available appropriations, for each subsequent year.
 (b)Vessels under charter to the United StatesVessels under charter to the United States are eligible to receive payments pursuant to their Operating Agreements.
										(c)Termination
 (1)Termination by the secretaryIf the Contractor with respect to an Operating Agreement materially fails to comply with the terms of the Agreement—
 (A)the Secretary shall notify the Contractor and provide a reasonable opportunity for it to comply with the Operating Agreement;
 (B)the Secretary shall terminate the Operating Agreement if the Contractor fails to achieve such compliance; and
 (C)upon such termination, any funds obligated by the Agreement shall be available to the Secretary to carry out this chapter.
 (2)Early termination by a contractorAn Operating Agreement under this chapter shall terminate on a date specified by the Contractor if the Contractor notifies the Secretary, not fewer than 60 days prior to the effective date of the termination, that the Contractor intends to terminate the Agreement.
 (d)Nonrenewal for lack of fundsIf, by the first day of a fiscal year, sufficient funds have not been appropriated under the authority provided by this chapter for that fiscal year for all Operating Agreements, then the Secretary shall notify the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Armed Services of the House of Representatives that Operating Agreements authorized under this chapter for which sufficient funds are not available will not be renewed for that fiscal year if sufficient funds are not appropriated by the 60th day of that fiscal year. If only partial funding is appropriated by the 60th day of such fiscal year, then the Secretary, in consultation with the Operating Agency, shall select the vessels to retain under Operating Agreements, based on their determinations of which vessels are most useful for national security. In the event that no funds are appropriated, then no Operating Agreements shall be renewed and each Contractor shall be released from its obligations under the Operating Agreement. Final payments under an Operating Agreement that is not renewed shall be made in accordance with section 53206. To the extent that sufficient funds are appropriated in a subsequent fiscal year, an Operating Agreement that has not been renewed pursuant to this subsection may be reinstated if mutually acceptable to the Secretary, in consultation with the Operating Agency, and the Contractor, provided the vessel remains eligible for participation pursuant to section 53202, without regard to subsection 53202 (b)(3).
 (e)Release of vessels from obligationsIf funds are not appropriated for payments under an Operating Agreement under this chapter for any fiscal year by the 60th day of a fiscal year, and the Secretary, in consultation with the Operating Agency determines to not renew a Contractor’s Operating Agreement for a vessel, then—
 (1)each vessel covered by the Operating Agreement that is not renewed is thereby released from any further obligation under the Operating Agreement;
 (2)the owner or operator of the vessel whose Operating Agreement was not renewed may transfer and register such vessel under a foreign registry that is acceptable to the Secretary and the Operating Agency, notwithstanding section 56101 of this title; and
 (3)if chapter 563 of this title is applicable to such vessel after registration, then the vessel is available to be requisitioned by the Secretary pursuant to chapter 563.
											53205.Obligations and rights under operating agreements
 (a)Operation of vesselAn Operating Agreement under this chapter shall require that, during the period the vessel is operating under the Agreement, the vessel—
 (1)shall be operated in the trade for Cable Services, or under a charter to the United States; and
 (2)shall be documented under chapter 121 of this title. (b)Annual payments by the secretary (1)In generalAn Operating Agreement under this chapter shall require, subject to the availability of appropriations, that the Secretary make payment to the Contractor in accordance with section 53206.
											(2)Operating agreement is an obligation of the united states
 governmentAn Operating Agreement under this chapter constitutes a contractual obligation of the United States Government to pay the amounts provided for in the Operating Agreement to the extent of actual appropriations.
 (c)Documentation requirementEach vessel covered by an Operating Agreement (including an Agreement terminated under section 53204(c)(2)) shall remain documented under chapter 121 of this title, until the date the Operating Agreement would terminate according to its own terms.
										(d)National security requirements
 (1)In generalA Contractor with respect to an Operating Agreement (including an Agreement terminated under section 53204(c)(2)) shall continue to be bound by the provisions of section 53207 until the date the Operating Agreement would terminate according to its terms.
 (2)Contingency agreement with operating agencyAll terms and conditions of a Contingency Agreement entered into under section 53207 shall remain in effect until a date the Operating Agreement would terminate according to its terms, except that the terms of such Contingency Agreement may be modified by the mutual consent of the Contractor, and the Operating Agency.
 (e)Transfer of operating agreementsOperating Agreements shall not be transferrable by the Contractor. (f)Replacement vesselA Contractor may replace a vessel under an Operating Agreement with another vessel that is eligible to be included in the Fleet under section 53202(b), if the Secretary and the Operating Agency jointly determine that the replacement vessel meets national security requirements and approve the replacement.
										53206.Payments
										(a)Annual payment
 (1)In generalThe Secretary, subject to availability of appropriations and other provisions of this section, shall pay to the Contractor for an operating agreement, for each vessel that is covered by the operating agreement, an amount equal to $5,000,000 for each fiscal year 2021 through 2035.
 (2)TimingThis amount shall be paid in equal monthly installments at the end of each month. The amount shall not be reduced except as provided by this section.
 (b)Certification required for paymentAs a condition of receiving payment under this section for a fiscal year for a vessel, the Contractor for the vessel shall certify that the vessel has been and will be operated in accordance with section 53205(a)(1) for 365 days in each fiscal year. Up to thirty (30) days during which the vessel is drydocked, surveyed, inspected, or repaired shall be considered days of operation for purposes of this subsection.
 (c)General limitationsThe Secretary shall not make any payment under this chapter for a vessel with respect to any days for which the vessel is—
 (1)not operated or maintained in accordance with an Operating Agreement under this chapter; or
 (2)more than 40 years of age. (d)Reductions in paymentsWith respect to payments under this chapter for a vessel covered by an Operating Agreement, the Secretary shall make a pro rata reduction for each day less than 365 in a fiscal year that the vessel is not operated in accordance with section 53205(a)(1), with days during which the vessel is drydocked or undergoing survey, inspection or repair to be considered days on which the vessel is operated as provided in subsection (b).
										53207.National security requirements
 (a)Contingency agreement requiredThe Secretary shall include in each Operating Agreement under this chapter a requirement that the Contractor enter into a Contingency Agreement with the Operating Agency. The Operating Agency shall negotiate and enter into a Contingency Agreement with each Contractor as promptly as practicable after the Contractor has entered into an Operating Agreement under this chapter.
										(b)Terms of contingency agreement
 (1)In generalA Contingency Agreement under this section shall require that a Contractor for a vessel covered by an Operating Agreement under this chapter make the vessel, including all necessary resources to engage in Cable Services required by the Operating Agency, available upon request by the Operating Agency.
											(2)Terms
 (A)In generalThe basic terms of a Contingency Agreement shall be established (subject to subparagraph (B)) by the Operating Agency.
 (B)Additional termsThe Operating Agency and a Contractor may agree to additional or modifying terms appropriate to the Contractor’s circumstances.
 (c)Defense measures against unauthorized seizures(1)The Contingency Agreement shall require that any vessel operating under the direction of the Operating Agency operating in area that is designated by the Coast Guard as an area of high risk of piracy shall be equipped with, at a minimum, appropriate non-lethal defense measures to protect the vessel and crew from unauthorized seizure at sea.
 (2)The Secretary of Defense and the Secretary of the department in which the Coast Guard is operating shall jointly prescribe the non-lethal defense measures that are required under this paragraph.
 (d)Participation after expiration of operating agreementExcept as provided by section 53205(d), the Operating Agency may not require, through a Contingency Agreement or an Operating Agreement, that a Contractor continue to participate in a Contingency Agreement after the Operating Agreement with the Contractor has expired according to its terms or is otherwise no longer in effect.
 (e)Resources made availableThe resources to be made available in addition to the vessel under a Contingency Agreement shall include all equipment, personnel, supplies, management services, and other related services as the Operating Agency may determine to be necessary to provide the Cable Services required by the Operating Agency.
										(f)Compensation
 (1)In generalThe Operating Agency shall include in each Contingency Agreement provisions under which the Operating Agency shall pay fair and reasonable compensation for use of the vessel and all Cable Services provided pursuant to this section and the Contingency Agreement.
 (2)Specific requirementsCompensation under this subsection— (A)shall be at the rate specified in the Contingency Agreement;
 (B)shall be provided from the time that a vessel is required by the Operating Agency under the Contingency Agreement until the time it is made available by the Operating Agency available to reenter commercial service; and
 (C)shall be in addition to and shall not in any way reflect amounts payable under section 53206.
												(g)Liability of the United States for damages
 (1)Limitation on the liability of the U.SExcept as otherwise provided by law, the Government shall not be liable for disruption of a Contractor’s commercial business or other consequential damages to a Contractor arising from the activation of the Contingency Agreement.
 (2)Affirmative defenseIn any action in any Federal or State court for breach of third-party contract, there shall be available as an affirmative defense that the alleged breach of contract was caused predominantly by action taken to carry out a Contingent Agreement. Such defense shall not release the party asserting it from any obligation under applicable law to mitigate damages to the greatest extent possible.
 53208.Regulatory reliefThe telecommunications and other electronic equipment on an existing vessel that is redocumented under the laws of the United States for operation under an Operating Agreement under this chapter shall be deemed to satisfy all Federal Communication Commission equipment certification requirements, if—
 (1)such equipment complies with all applicable international agreements and associated guidelines as determined by the country in which the vessel was documented immediately before becoming documented under the laws of the United States;
 (2)that country has not been identified by the Secretary of the Department in which the Coast Guard is operating as inadequately enforcing international regulations as to that vessel; and
 (3)at the end of its useful life, such equipment shall be replaced with equipment that meets Federal Communication Commission equipment certification standards.
 53209.Authorization of appropriationsThere are authorized to be appropriated for payments under section 53206, $10,000,000 for each of the fiscal years 2021 through 2035..
 (b)Conforming amendmentThe table of chapters at the beginning of subtitle V of title 46, United States Code, is amended by inserting before the item relating to chapter 533 the following new item:
							532.Cable Security Fleet53201.
						CMaritime SAFE Act
 3531.Short titlesThis subtitle may be cited as the Maritime Security and Fisheries Enforcement Act or the Maritime SAFE Act.
 3532.DefinitionsIn this subtitle: (1)AISThe term AIS means Automatic Identification System (as defined in section 164.46 of title 33, Code of Federal Regulations, or a similar successor regulation).
 (2)Combined maritime forcesThe term Combined Maritime Forces means the 33-nation naval partnership, originally established in February 2002, which promotes security, stability, and prosperity across approximately 3,200,000 square miles of international waters.
						(3)Exclusive economic zone
 (A)In generalUnless otherwise specified by the President as being in the public interest in a writing published in the Federal Register, the term exclusive economic zone means—
 (i)the area within a zone established by a maritime boundary that has been established by a treaty in force or a treaty that is being provisionally applied by the United States; or
 (ii)in the absence of a treaty described in clause (i)—
 (I)a zone, the outer boundary of which is 200 nautical miles from the baseline from which the breadth of the territorial sea is measured; or
 (II)if the distance between the United States and another country is less than 400 nautical miles, a zone, the outer boundary of which is represented by a line equidistant between the United States and the other country.
 (B)Inner boundaryWithout affecting any Presidential Proclamation with regard to the establishment of the United States territorial sea or exclusive economic zone, the inner boundary of the exclusive economic zone is—
 (i)in the case of coastal States, a line coterminous with the seaward boundary of each such State (as described in section 4 of the Submerged Lands Act (43 U.S.C. 1312));
 (ii)in the case of the Commonwealth of Puerto Rico, a line that is 3 marine leagues from the coastline of the Commonwealth of Puerto Rico;
 (iii)in the case of American Samoa, the United States Virgin Islands, Guam, and the Northern Mariana Islands, a line that is 3 geographic miles from the coastlines of American Samoa, the United States Virgin Islands, Guam, or the Northern Mariana Islands, respectively; or
 (iv)for any possession of the United States not referred to in clause (ii) or (iii), the coastline of such possession.
 (C)Rule of constructionNothing in this paragraph may be construed to diminish the authority of the Department of Defense, the Department of the Interior, or any other Federal department or agency.
 (4)Food securityThe term food security means access to, and availability, utilization, and stability of, sufficient food to meet caloric and nutritional needs for an active and healthy life.
						(5)Global record of fishing vessels,
 refrigerated transport vessels, and supply vesselsThe term global record of fishing vessels, refrigerated transport vessels, and supply vessels means the Food and Agriculture Organization of the United Nations’ initiative to rapidly make available certified data from state authorities about vessels and vessel related activities.
 (6)IUU fishingThe term IUU fishing means illegal fishing, unreported fishing, or unregulated fishing (as such terms are defined in paragraph 3 of the International Plan of Action to Prevent, Deter, and Eliminate Illegal, Unreported and Unregulated Fishing, adopted at the 24th Session of the Committee on Fisheries in Rome on March 2, 2001).
 (7)Port state measures agreementThe term Port State Measures Agreement means the Agreement on Port State Measures to Prevent, Deter, and Eliminate Illegal, Unreported, and Unregulated Fishing set forth by the Food and Agriculture Organization of the United Nations, done at Rome, Italy November 22, 2009, and entered into force June 5, 2016, which offers standards for reporting and inspecting fishing activities of foreign-flagged fishing vessels at port.
 (8)Priority flag stateThe term priority flag state means a country selected in accordance with section 3552 (b)(3)—
 (A)whereby the flagged vessels of which actively engage in, knowingly profit from, or are complicit in IUU fishing; and
 (B)that is willing, but lacks the capacity, to monitor or take effective enforcement action against its fleet.
 (9)Priority regionThe term priority region means a region selected in accordance with section 3552 (b)(2)—
 (A)that is at high risk for IUU fishing activity or the entry of illegally caught seafood into the markets of countries in the region; and
 (B)in which countries lack the capacity to fully address the illegal activity described in subparagraph (A).
							(10)Regional fisheries management
 organizationThe term Regional Fisheries Management Organization means an intergovernmental fisheries organization or arrangement, as appropriate, that has the competence to establish conservation and management measures.
 (11)SeafoodThe term seafood— (A)means marine finfish, mollusks, crustaceans, and all other forms of marine animal and plant life, including those grown, produced, or reared through marine aquaculture operations or techniques; and
 (B)does not include marine mammals, turtles, or birds.
							(12)Transnational organized illegal
 activityThe term transnational organized illegal activity means criminal activity conducted by self-perpetuating associations of individuals who operate transnationally for the purpose of obtaining power, influence, or monetary or commercial gains, wholly or in part by illegal means, while protecting their activities through a pattern of corruption or violence or through a transnational organizational structure and the exploitation of transnational commerce or communication mechanisms.
 (13)TransshipmentThe term transshipment means the use of refrigerated vessels that—
 (A)collect catch from multiple fishing boats;
 (B)carry the accumulated catches back to port; and
 (C)deliver supplies to fishing boats, which allows fishing vessels to remain at sea for extended periods without coming into port.
 3533.PurposesThe purposes of this subtitle are— (1)to support a whole-of-government approach across the Federal Government to counter IUU fishing and related threats to maritime security;
 (2)to improve data sharing that enhances surveillance, enforcement, and prosecution against IUU fishing and related activities at a global level;
 (3)to support coordination and collaboration to counter IUU fishing within priority regions;
 (4)to increase and improve global transparency and traceability across the seafood supply chain as—
 (A)a deterrent to IUU fishing; and (B)a tool for strengthening fisheries management and food security;
 (5)to improve global enforcement operations against IUU fishing through a whole-of-government approach by the United States; and
 (6)to prevent the use of IUU fishing as a financing source for transnational organized groups that undermine United States and global security interests.
 3534.Statement of policyIt is the policy of the United States―
 (1)to take action to curtail the global trade in seafood and seafood products derived from IUU fishing, including its links to forced labor and transnational organized illegal activity;
 (2)to develop holistic diplomatic, military, law enforcement, economic, and capacity-building tools to counter IUU fishing;
 (3)to provide technical assistance to countries in priority regions and priority flag states to combat IUU fishing, including assistance—
 (A)to increase local, national, and regional level capacities to counter IUU fishing through the engagement of law enforcement and security forces;
 (B)to enhance port capacity and security, including by supporting other countries in working toward the adoption and implementation of the Port State Measures Agreement;
 (C)to combat corruption and increase transparency and traceability in fisheries management and trade;
 (D)to enhance information sharing within and across governments and multilateral organizations through the development and use of agreed standards for information sharing; and
 (E)to support effective, science-based fisheries management regimes that promote legal and safe fisheries and act as a deterrent to IUU fishing;
 (4)to promote global maritime security through improved capacity and technological assistance to support improved maritime domain awareness;
 (5)to engage with priority flag states to encourage the use of high quality vessel tracking technologies where existing enforcement tools are lacking;
 (6)to engage with multilateral organizations working on fisheries issues, including Regional Fisheries Management Organizations and the Food and Agriculture Organization of the United Nations, to combat and deter IUU fishing;
 (7)to advance information sharing across governments and multilateral organizations in areas that cross multiple jurisdictions, through the development and use of an agreed standard for information sharing;
 (8)to continue to use existing and future trade agreements to combat IUU fishing;
 (9)to employ appropriate assets and resources of the United States Government in a coordinated manner to disrupt the illicit networks involved in IUU fishing;
 (10)to continue to declassify and make available, as appropriate and practicable, technologies developed by the United States Government that can be used to help counter IUU fishing;
 (11)to recognize the ties of IUU fishing to transnational organized illegal activity, including human trafficking and illegal trade in narcotics and arms, and as applicable, to focus on illicit activity in a coordinated, cross-cutting manner;
 (12)to recognize and respond to poor working conditions, labor abuses, and other violent crimes in the fishing industry;
 (13)to increase and improve global transparency and traceability along the seafood supply chain as—
 (A)a deterrent to IUU fishing; and (B)an approach for strengthening fisheries management and food security; and
 (14)to promote technological investment and innovation to combat IUU fishing.
						IPrograms to combat IUU fishing and
					increase maritime security
						3541.Coordination with international
 organizationsThe Secretary of State, in consultation with the Secretary of Commerce, shall coordinate with Regional Fisheries Management Organizations and the Food and Agriculture Organization of the United Nations, and may coordinate with other relevant international governmental or nongovernmental organizations, or the private sector, as appropriate, to enhance regional responses to IUU fishing and related transnational organized illegal activities.
						3542.Engagement of diplomatic missions of the
 United StatesNot later than 1 year after the date of the enactment of this title, each chief of mission (as defined in section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902)) to a relevant country in a priority region or to a priority flag state may, if the Secretary of State determines such action is appropriate—
 (1)convene a working group, led by Department of State officials, to examine IUU fishing, which may include stakeholders such as—
 (A)United States officials from relevant agencies participating in the interagency Working Group identified in section 3551, foreign officials, nongovernmental organizations, the private sector, and representatives of local fishermen in the region; and
 (B)experts on IUU fishing, law enforcement, criminal justice, transnational organized illegal activity, defense, intelligence, vessel movement monitoring, and international development operating in or with knowledge of the region; and
 (2)designate a counter-IUU Fishing Coordinator from among existing personnel at the mission if the chief of mission determines such action is appropriate.
							3543.Assistance by Federal agencies to
					improve law enforcement within priority regions and
			 priority flag
					states
 (a)In generalThe Secretary of State, in consultation with the Secretary of Commerce and the Commandant of the Coast Guard when the Coast Guard is not operating as a service in the Department of the Navy, as well as any other relevant department or agency, shall provide assistance, as appropriate, in accordance with this section.
							(b)Law enforcement training and
 coordination activitiesThe officials referred to in subsection (a) shall evaluate opportunities to provide assistance, as appropriate, to countries in priority regions and priority flag states to improve the effectiveness of IUU fishing enforcement, with clear and measurable targets and indicators of success, including—
 (1)by assessing and using existing resources, enforcement tools, and legal authorities to coordinate efforts to combat IUU fishing with efforts to combat other illegal trade, including weapons, drugs, and human trafficking;
 (2)by expanding existing IUU fishing enforcement training;
 (3)by providing targeted, country- and region-specific training on combating IUU fishing, including in those countries that have not adopted the Port State Measures Agreement;
 (4)by supporting increased effectiveness and transparency of the fisheries enforcement sectors of the governments of such countries; and
 (5)by supporting increased outreach to stakeholders in the affected communities as key partners in combating and prosecuting IUU fishing.
								(c)Implementation of port State
 measuresThe officials referred to in subsection (a) shall evaluate opportunities to provide assistance, as appropriate, to countries in priority regions and priority flag states to help those states implement programs related to port security and capacity for the purposes of preventing IUU fishing products from entering the global seafood market, including by supporting other countries in working toward the adoption and implementation of the Port State Measures Agreement.
							(d)Capacity building for investigations and
 prosecutionsThe officials referred to in subsection (a), in collaboration with the governments of countries in priority regions and of priority flag states, shall evaluate opportunities to assist those countries in designing and implementing programs in such countries, as appropriate, to increase the capacity of IUU fishing enforcement and customs and border security officers to improve their ability—
 (1)to conduct effective investigations, including using law enforcement techniques such as undercover investigations and the development of informer networks and actionable intelligence;
 (2)to conduct vessel boardings and inspections at sea and associated enforcement actions;
 (3)to exercise existing shiprider agreements and to enter into and implement new shiprider agreements, as appropriate, including in those countries that have not adopted the Port State Measures Agreement;
 (4)to conduct vessel inspections at port and associated enforcement actions;
 (5)to assess technology needs and promote the use of technology to improve monitoring, enforcement, and prosecution of IUU fishing;
 (6)to conduct DNA-based and forensic identification of seafood used in trade;
 (7)to conduct training on techniques, such as collecting electronic evidence and using computer forensics, for law enforcement personnel involved in complex investigations related to international matters, financial issues, and government corruption that include IUU fishing;
 (8)to assess financial flows and the use of financial institutions to launder profits related to IUU fishing;
 (9)to conduct training on the legal mechanisms that can be used to prosecute those identified in the investigations as alleged perpetrators of IUU fishing and other associated crimes such as trafficking and forced labor; and
 (10)to conduct training to raise awareness of the use of whistleblower information and ways to incentivize whistleblowers to come forward with original information related to IUU fishing.
								(e)Capacity building for information
 sharingThe officials referred to in subsection (a) shall evaluate opportunities to provide assistance, as appropriate, to key countries in priority regions and priority flag states in the form of training, equipment, and systems development to build capacity for information sharing related to maritime enforcement and port security.
							(f)Coordination with other relevant
 agenciesThe Secretary of State shall coordinate, as appropriate, with the Secretary of Commerce, the Commandant of the Coast Guard when the Coast Guard is not operating as a service in the Department of the Navy, and with other relevant Federal agencies in accordance with this section.
							3544.Expansion of existing mechanisms to
					combat IUU fishing
 (a)Mechanisms to combat IUU fishingThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, the Secretary of Defense, the Secretary of Commerce, the Attorney General, and the heads of other appropriate Federal agencies shall assess opportunities to combat IUU fishing by expanding, as appropriate, the use of the following mechanisms:
 (1)Including counter-IUU fishing in existing shiprider agreements in which the United States is a party.
 (2)Entering into shiprider agreements that include counter-IUU fishing with priority flag states and countries in priority regions with which the United States does not already have such an agreement.
 (3)Including counter-IUU fishing as part of the mission of the Combined Maritime Forces.
 (4)Including counter-IUU fishing exercises in the annual at-sea exercises conducted by the Department of Defense, in coordination with the United States Coast Guard.
 (5)Creating partnerships similar to the Oceania Maritime Security Initiative and the Africa Maritime Law Enforcement Partnership in other priority regions.
 (b)Information sharingThe Director of National Intelligence, in conjunction with other agencies, as appropriate, shall develop an enterprise approach to appropriately share information and data within the United States Government or with other countries or nongovernmental organizations, or the private sector, as appropriate, on IUU fishing and other connected transnational organized illegal activity occurring in priority regions and elsewhere, including big data analytics and machine learning.
							3545.Improvement of transparency and
 traceability programsThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, the Secretary of Commerce, and the heads of other Federal agencies, if merited, shall work, as appropriate, with priority flag states and key countries in priority regions—
 (1)to increase knowledge within such countries about the United States transparency and traceability standards for imports of seafood and seafood products;
 (2)to improve the capacity of seafood industries within such countries through information sharing and training to meet the requirements of transparency and traceability standards for seafood and seafood product imports, including catch documentation and trade tracking programs adopted by relevant regional fisheries management organizations; and
 (3)to improve the capacities of government, industry, and civil society groups to develop and implement comprehensive traceability systems that—
 (A)deter IUU fishing; (B)strengthen fisheries management; and
 (C)enhance maritime domain awareness. 3546.Technology programsThe Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of the Department in which the Coast Guard is operating when it is not operating as a service in the Department of the Navy, the Secretary of Defense, the Secretary of Commerce, and the heads of other Federal agencies, if merited, shall pursue programs, as appropriate, to expand the role of technology for combating IUU fishing, including by—
 (1)promoting the use of technology to combat IUU fishing;
 (2)assessing the technology needs, including vessel tracking technologies and data sharing, in priority regions and priority flag states;
 (3)engaging with priority flag states to encourage the mandated use of vessel tracking technologies, including vessel monitoring systems, AIS, or other vessel movement monitoring technologies on fishing vessels and transshipment vessels at all times, as appropriate, while at sea as a means to identify IUU fishing activities and the shipment of illegally caught fish products; and
 (4)building partnerships with the private sector, including universities, nonprofit research organizations, the seafood industry, and the technology, transportation and logistics sectors, to leverage new and existing technologies and data analytics to address IUU fishing.
 3547.Savings clauseNo provision of section 3532 or of this part shall impose, or be interpreted to impose, any duty, responsibility, requirement, or obligation on the Department of Defense, the Department of the Navy, the United States Coast Guard when operating as a service in the Department of Homeland Security, or any official or component of either.
						IIEstablishment of interagency working
					group on IUU fishing
						3551.Interagency Working Group on IUU
					Fishing
 (a)In generalThere is established a collaborative interagency working group on maritime security and IUU fishing (referred to in this subtitle as the Working Group).
 (b)MembersThe members of the Working Group shall be composed of—
 (1)1 chair, who shall rotate between the Secretary of the Department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard, the Secretary of State, and the National Oceanographic and Atmospheric Administration, acting through the Administrator, on a 3-year term;
 (2)2 deputy chairs, who shall be appointed by their respective agency heads and shall be from a different Department than that of the chair, from—
 (A)the Coast Guard; (B)the Department of State; and
 (C)the National Oceanic and Atmospheric Administration;
 (3)12 members, who shall be appointed by their respective agency heads, from—
 (A)the Department of Defense; (B)the United States Navy;
 (C)the United States Agency for International Development;
 (D)the United States Fish and Wildlife Service;
 (E)the Department of Justice; (F)the Department of the Treasury;
 (G)U.S. Customs and Border Protection; (H)U.S. Immigration and Customs Enforcement;
 (I)the Federal Trade Commission; (J)the Department of Agriculture;
 (K)the Food and Drug Administration; and
 (L)the Department of Labor; (4)1 or more members from the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), who shall be appointed by the Director of National Intelligence; and
 (5)5 members, who shall be appointed by the President, from—
 (A)the National Security Council; (B)the Council on Environmental Quality;
 (C)the Office of Management and Budget;
 (D)the Office of Science and Technology Policy; and
 (E)the Office of the United States Trade Representative.
 (c)ResponsibilitiesThe Working Group shall ensure an integrated, Federal Government-wide response to IUU fishing globally, including by—
 (1)improving the coordination of Federal agencies to identify, interdict, investigate, prosecute, and dismantle IUU fishing operations and organizations perpetrating and knowingly benefitting from IUU fishing;
 (2)assessing areas for increased interagency information sharing on matters related to IUU fishing and related crimes;
 (3)establishing standards for information sharing related to maritime enforcement;
 (4)developing a strategy to determine how military assets and intelligence can contribute to enforcement strategies to combat IUU fishing;
 (5)increasing maritime domain awareness relating to IUU fishing and related crimes and developing a strategy to leverage awareness for enhanced enforcement and prosecution actions against IUU fishing;
 (6)supporting the adoption and implementation of the Port State Measures Agreement in relevant countries and assessing the capacity and training needs in such countries;
 (7)outlining a strategy to coordinate, increase, and use shiprider agreements between the Department of Defense or the Coast Guard and relevant countries;
 (8)enhancing cooperation with partner governments to combat IUU fishing;
 (9)identifying opportunities for increased information sharing between Federal agencies and partner governments working to combat IUU fishing;
 (10)consulting and coordinating with the seafood industry and nongovernmental stakeholders that work to combat IUU fishing;
 (11)supporting the work of collaborative international initiatives to make available certified data from state authorities about vessel and vessel-related activities related to IUU fishing;
 (12)supporting the identification and certification procedures to address IUU fishing in accordance with the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.); and
 (13)publishing annual reports summarizing nonsensitive information about the Working Group’s efforts to investigate, enforce, and prosecute groups and individuals engaging in IUU fishing.
								3552.Strategic plan
 (a)Strategic planNot later than 2 years after the date of the enactment of this title, the Working Group, after consultation with the relevant stakeholders, shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives a 5-year integrated strategic plan on combating IUU fishing and enhancing maritime security, including specific strategies with monitoring benchmarks for addressing IUU fishing in priority regions.
							(b)Identification of priority regions and
					priority flag states
 (1)In generalThe strategic plan submitted under subsection (a) shall identify priority regions and priority flag states to be the focus of assistance coordinated by the Working Group under section 3551.
								(2)Priority region selection
 criteriaIn selecting priority regions under paragraph (1), the Working Group shall select regions that—
 (A)are at high risk for IUU fishing activity or the entry of illegally caught seafood into their markets; and
 (B)lack the capacity to fully address the issues described in subparagraph (A).
									(3)Priority flag states selection
 criteriaIn selecting priority flag states under paragraph (1), the Working Group shall select countries—
 (A)the flagged vessels of which actively engage in, knowingly profit from, or are complicit in IUU fishing; and
 (B)that lack the capacity to police their fleet.
 3553.ReportsNot later than 5 years after the submission of the 5-year integrated strategic plan under section 3552, and 5 years after, the Working Group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on the Judiciary of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Agriculture, Nutrition, and Forestry of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Natural Resources of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that contains—
 (1)a summary of global and regional trends in IUU fishing;
 (2)an assessment of the extent of the convergence between transnational organized illegal activity, including human trafficking and forced labor, and IUU fishing;
 (3)an assessment of the topics, data sources, and strategies that would benefit from increased information sharing and recommendations regarding harmonization of data collection and sharing;
 (4)an assessment of assets, including military assets and intelligence, which can be used for either enforcement operations or strategies to combat IUU fishing;
 (5)summaries of the situational threats with respect to IUU fishing in priority regions and an assessment of the capacity of countries within such regions to respond to those threats;
 (6)an assessment of the progress of countries in priority regions in responding to those threats as a result of assistance by the United States pursuant to the strategic plan developed under section 3552, including—
 (A)the identification of— (i)relevant supply routes, ports of call, methods of landing and entering illegally caught product into legal supply chains, and financial institutions used in each country by participants engaging in IUU fishing; and
 (ii)indicators of IUU fishing that are related to money laundering;
 (B)an assessment of the adherence to, or progress toward adoption of, international treaties related to IUU fishing, including the Port State Measures Agreement, by countries in priority regions;
 (C)an assessment of the implementation by countries in priority regions of seafood traceability or capacity to apply traceability to verify the legality of catch and strengthen fisheries management;
 (D)an assessment of the capacity of countries in priority regions to implement shiprider agreements;
 (E)an assessment of the capacity of countries in priority regions to increase maritime domain awareness; and
 (F)an assessment of the capacity of governments of relevant countries in priority regions to sustain the programs for which the United States has provided assistance under this subtitle;
 (7)an assessment of the capacity of priority flag states to track the movement of and police their fleet, prevent their flagged vessels from engaging in IUU fishing, and enforce applicable laws and regulations; and
 (8)an assessment of the extent of involvement in IUU fishing of organizations designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
							3554.Gulf of Mexico IUU Fishing Subworking
					Group
 (a)In generalNot later than 90 days after the date of the enactment of this title, the Administrator of the National Oceanic and Atmospheric Administration, in coordination with the Commandant of the Coast Guard and the Secretary of State, shall establish a subworking group to address IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico.
 (b)FunctionsThe subworking group established under subsection (a) shall identify—
 (1)Federal actions taken and policies established during the 5-year period immediately preceding the date of the enactment of this title with respect to IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico, including such actions and policies related to—
 (A)the surveillance, interdiction, and prosecution of any foreign nationals engaged in such fishing; and
 (B)the application of the provisions of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.) to any relevant nation, including the status of any past or ongoing consultations and certification procedures;
 (2)actions and policies, in addition to the actions and policies described in paragraph (1), each of the Federal agencies described in subsection (a) can take, using existing resources, to combat IUU fishing in the exclusive economic zone of the United States in the Gulf of Mexico; and
 (3)any additional authorities that could assist each such agency in more effectively addressing such IUU fishing.
 (c)ReportNot later than 1 year after the IUU Fishing Subworking Group is established under subsection (a), the group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Natural Resources of the House of Representatives that contains—
 (1)the findings identified pursuant to subsection (b); and
 (2)a timeline for each of the Federal agencies described in subsection (a) to implement each action or policy identified pursuant to subsection (b)(2).
								IIICombating human trafficking in
					connection with the catching and processing of seafood
			 products
 3561.FindingCongress finds that human trafficking, including forced labor, is a pervasive problem in the catching and processing of certain seafood products imported into the United States, particularly seafood products obtained through illegal, unreported, and unregulated fishing.
						3562.Adding the Secretary of Commerce to the
 Interagency Task Force to Monitor and Combat TraffickingSection 105(b) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting the Secretary of Commerce, after the Secretary of Education,.
						3563.Human trafficking in the seafood supply
					chain report
 (a)In generalNot later than 1 year after the date of the enactment of this title, the Secretary of State and the Administrator of the National Oceanic and Atmospheric Administration shall jointly submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the Senate, the Committee on Natural Resources of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Appropriations of the House of Representatives that describes the existence of human trafficking, including forced labor, in the supply chains of seafood products imported into the United States.
 (b)Report elementsThe report required under subsection (a) shall include—
 (1)a list of the countries at risk for human trafficking, including forced labor, in their seafood catching and processing industries, and an assessment of such risk for each listed country;
 (2)a description of the quantity and economic value of seafood products imported into the United States from the countries on the list compiled pursuant to paragraph (1);
 (3)a description and assessment of the methods, if any, in the countries on the list compiled pursuant to paragraph (1) to trace and account for the manner in which seafood is caught;
 (4)a description of domestic and international enforcement mechanisms to deter illegal practices in the catching of seafood in the countries on the list compiled pursuant to paragraph (1); and
 (5)such recommendations as the Secretary of State and the Administrator of the National Oceanic and Atmospheric Administration jointly consider appropriate for administrative action to enhance and improve actions against human trafficking, including forced labor, in the catching and processing of seafood products outside of United States waters.
								IVAuthorization of appropriations
						3571.Authorization of appropriations
 (a)FundingAmounts made available to carry out this subtitle shall be derived from amounts appropriated to the relevant agencies and departments.
 (b)No increase in contributionsNothing in this subtitle shall be construed to authorize an increase in required or voluntary contributions paid by the United States to any multilateral or international organization.
 3572.Accounting of fundsBy not later than 180 days after the date of enactment of this title, the head of each Federal agency receiving or allocating funds to carry out activities under this subtitle shall, to the greatest extent practicable, prepare and submit to Congress a report that provides an accounting of all funds made available under this subtitle to the Federal agency.
						DFunding TablesSec. 4001. Authorization of amounts in funding tables.Title
						XLI—PROCUREMENTSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.Sec. 4103. Procurement for emergency requirements.Title
						XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas
						contingency operations.Sec. 4203. Research, development, test, and evaluation for emergency
						requirements.Title
						XLIII—OPERATION AND MAINTENANCESec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency
						operations.Sec. 4303. Operation and maintenance for emergency
						requirements.Title
						XLIV—MILITARY PERSONNELSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency
						operations.Title
						XLV—OTHER AUTHORIZATIONSSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency
						operations.Title
						XLVI—MILITARY CONSTRUCTIONSec. 4601. Military construction.Sec. 4602. Military construction for overseas contingency
						operations.Sec. 4603. Military construction for emergency requirements.Title
						XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMSSec. 4701. Department of energy national security programs.
			4001.Authorization of amounts in funding tables
 (a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.
 (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—
 (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and
 (2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.
 (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.
				 XLIPROCUREMENTSec. 4101. Procurement.Sec. 4102. Procurement for overseas contingency operations.Sec. 4103. Procurement for emergency requirements.
				4101.ProcurementSEC.
									4101. PROCUREMENT(In Thousands of
								Dollars)LineItemFY 2020 RequestConference AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING002UTILITY F/W
								AIRCRAFT16,0000 Early to need[–16,000]004RQ–11 (RAVEN)23,51021,420 Unit cost growth[–2,090]ROTARY005TACTICAL UNMANNED
								AIRCRAFT SYSTEM (TUAS)12,1006,100 Program reduction[–6,000]007HELICOPTER, LIGHT
								UTILITY (LUH)11,000 Program increase for sustainment improvements[11,000]008AH–64 APACHE BLOCK IIIA
								REMAN806,849798,785 Unjustified cost growth[–8,064]009AH–64 APACHE BLOCK IIIA
								REMAN190,870190,870012UH–60 BLACKHAWK M MODEL
								(MYP)1,411,5401,397,740 Unit cost growth[–13,800]013UH–60 BLACKHAWK M MODEL
								(MYP)79,57279,572014UH–60 BLACK HAWK L AND
								V MODELS169,290169,290015CH–47
								HELICOPTER140,290131,290 Unit cost growth[–9,000]016CH–47
								HELICOPTER18,18646,186 Advance procurement for CH–47F Block II[28,000]MODIFICATION OF AIRCRAFT019UNIVERSAL GROUND
								CONTROL EQUIPMENT (UAS)2,0902,090020GRAY EAGLE
								MODS214,69914,699021MULTI SENSOR ABN RECON
								(MIP)35,18935,189022AH–64 MODS58,17258,172023CH–47 CARGO HELICOPTER
								MODS (MYP)11,78511,785024GRCS SEMA MODS
								(MIP)5,6775,677025ARL SEMA MODS
								(MIP)6,5666,566026EMARSS SEMA MODS
								(MIP)3,8593,859027UTILITY/CARGO AIRPLANE
								MODS15,47613,476 Unit cost discrepancy[–2,000]028UTILITY HELICOPTER
								MODS6,7446,744029NETWORK AND MISSION
								PLAN105,44298,442 Cost growth[–7,000]030COMMS, NAV
								SURVEILLANCE164,315164,315032GATM ROLLUP30,96630,966033RQ–7 UAV MODS8,9838,983034UAS MODS10,20510,205GROUND SUPPORT AVIONICS035AIRCRAFT SURVIVABILITY
								EQUIPMENT52,29752,297036SURVIVABILITY
								CM8,3888,388037CMWS13,99913,999038COMMON INFRARED
								COUNTERMEASURES (CIRCM)168,784168,784OTHER SUPPORT039AVIONICS SUPPORT
								EQUIPMENT1,7771,777040COMMON GROUND
								EQUIPMENT18,62418,624041AIRCREW INTEGRATED
								SYSTEMS48,25548,255042AIR TRAFFIC
								CONTROL32,73832,738044LAUNCHER, 2.75
								ROCKET2,2012,201045LAUNCHER GUIDED
								MISSILE: LONGBOW HELLFIRE XM2991991 TOTAL AIRCRAFT PROCUREMENT, ARMY3,696,4293,671,475MISSILE PROCUREMENT, ARMYSURFACE-TO-AIR MISSILE SYSTEM001SYSTEM INTEGRATION AND
								TEST PROCUREMENT113,857113,857002M-SHORAD—PROCUREMENT103,80071,800 Early to need[–32,000]003MSE MISSILE698,603698,603004INDIRECT FIRE
								PROTECTION CAPABILITY INC 2–I9,3379,337AIR-TO-SURFACE MISSILE SYSTEM006HELLFIRE SYS
								SUMMARY193,284186,084 Unit cost growth[–7,200]007JOINT AIR-TO-GROUND
								MSLS (JAGM)233,353199,295 Contract and schedule delays[–34,058]ANTI-TANK/ASSAULT MISSILE SYS008JAVELIN (AAWS-M) SYSTEM
								SUMMARY138,405138,405009TOW 2 SYSTEM
								SUMMARY114,340107,958 Unit cost growth[–6,382]010TOW 2 SYSTEM
								SUMMARY10,50010,500011GUIDED MLRS ROCKET
								(GMLRS)797,213767,213 Program adjustment[–30,000]012MLRS REDUCED RANGE
								PRACTICE ROCKETS (RRPR)27,55527,555014ARMY TACTICAL MSL SYS
								(ATACMS)—SYS SUM209,842170,013 Excess to need[–39,829]MODIFICATIONS016PATRIOT MODS279,464279,464017ATACMS MODS85,32080,320 Unit cost growth[–5,000]018GMLRS MOD5,0945,094019STINGER MODS81,61581,615020AVENGER MODS14,10714,107021ITAS/TOW MODS3,4693,469022MLRS MODS39,01939,019023HIMARS
								MODIFICATIONS12,48312,483SPARES AND REPAIR PARTS024SPARES AND REPAIR
								PARTS26,44426,444SUPPORT EQUIPMENT & FACILITIES025AIR DEFENSE
								TARGETS10,59310,593 TOTAL MISSILE PROCUREMENT, ARMY3,207,6973,053,228PROCUREMENT OF W&TCV, ARMYTRACKED COMBAT VEHICLES002ARMORED MULTI PURPOSE
								VEHICLE (AMPV)264,040230,307 Program reduction[–33,733]MODIFICATION OF TRACKED COMBAT VEHICLES003STRYKER (MOD)144,387393,587 Accelerate Stryker medium caliber weapon system—Army
								unfunded priority[249,200]004STRYKER UPGRADE550,000522,962 Unit cost growth[–27,038]005BRADLEY PROGRAM
								(MOD)638,781573,781 Program decrease[–65,000]006M109 FOV
								MODIFICATIONS25,75625,756007PALADIN INTEGRATED
								MANAGEMENT (PIM)553,425553,425009ASSAULT BRIDGE
								(MOD)2,8212,821010ASSAULT BREACHER
								VEHICLE31,69731,697011M88 FOV MODS4,5004,500012JOINT ASSAULT
								BRIDGE205,517205,517013M1 ABRAMS TANK
								(MOD)348,800401,800 Test support excess to need[–7,000] Vehicle protection system for one armored
								brigade[60,000]014ABRAMS UPGRADE
								PROGRAM1,752,7841,752,784WEAPONS & OTHER COMBAT VEHICLES016MULTI-ROLE ANTI-ARMOR
								ANTI-PERSONNEL WEAPONS19,42019,420017GUN AUTOMATIC 30MM
								M23020,0005,042 Program reduction[–14,958]019MORTAR SYSTEMS14,90714,907020XM320 GRENADE LAUNCHER
								MODULE (GLM)191191021PRECISION SNIPER
								RIFLE7,9777,977022COMPACT SEMI-AUTOMATIC
								SNIPER SYSTEM9,8609,860023CARBINE30,33130,331024SMALL ARMS—FIRE
								CONTROL8,0600 Late contract award[–8,060]025COMMON REMOTELY
								OPERATED WEAPONS STATION24,00724,007026HANDGUN6,1746,174MOD OF WEAPONS AND OTHER COMBAT VEH028MK–19 GRENADE MACHINE
								GUN MODS3,7373,737029M777 MODS2,3672,367030M4 CARBINE MODS17,59517,595033M240 MEDIUM MACHINE GUN
								MODS8,0008,000034SNIPER RIFLES
								MODIFICATIONS2,4262,426035M119
								MODIFICATIONS6,2696,269036MORTAR
								MODIFICATION1,6931,693037MODIFICATIONS LESS THAN
								$5.0M (WOCV-WTCV)4,3274,327SUPPORT EQUIPMENT & FACILITIES038ITEMS LESS THAN $5.0M
								(WOCV-WTCV)3,0663,066039PRODUCTION BASE SUPPORT
								(WOCV-WTCV)2,6512,651 TOTAL PROCUREMENT OF W&TCV,
								ARMY4,715,5664,868,977PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION001CTG, 5.56MM, ALL
								TYPES68,94965,520 Prior-year carryover[–3,429]002CTG, 7.62MM, ALL
								TYPES114,228112,228 Prior-year carryover[–2,000]003CTG, HANDGUN, ALL
								TYPES17,80717,807004CTG, .50 CAL, ALL
								TYPES63,96663,966005CTG, 20MM, ALL
								TYPES35,92027,920 Unit cost growth[–8,000]006CTG, 25MM, ALL
								TYPES8,9908,990007CTG, 30MM, ALL
								TYPES68,81365,337 Prior-year carry over[–1,134] Program adjustment[–2,342]008CTG, 40MM, ALL
								TYPES103,952103,952MORTAR AMMUNITION00960MM MORTAR, ALL
								TYPES50,58049,580 Unit cost discrepancy[–1,000]01081MM MORTAR, ALL
								TYPES59,37344,673 Contract delays[–14,700]011120MM MORTAR, ALL
								TYPES125,452123,452 Unit cost growth[–2,000]TANK AMMUNITION012CARTRIDGES, TANK, 105MM
								AND 120MM, ALL TYPES171,284120,464 Unit cost growth[–50,820]ARTILLERY AMMUNITION013ARTILLERY CARTRIDGES,
								75MM & 105MM, ALL TYPES44,67544,675014ARTILLERY PROJECTILE,
								155MM, ALL TYPES266,037266,037015PROJ 155MM EXTENDED
								RANGE M98257,43457,434016ARTILLERY PROPELLANTS,
								FUZES AND PRIMERS, ALL271,602268,022 Cost growth and unjustified product improvements[–3,580]MINES017MINES & CLEARING
								CHARGES, ALL TYPES55,43339,239 Contract delay[–16,194]ROCKETS018SHOULDER LAUNCHED
								MUNITIONS, ALL TYPES74,87874,878019ROCKET, HYDRA 70, ALL
								TYPES175,994165,994 Excess support costs[–10,000]OTHER AMMUNITION020CAD/PAD, ALL
								TYPES7,5957,595021DEMOLITION MUNITIONS,
								ALL TYPES51,65151,651022GRENADES, ALL
								TYPES40,59240,592023SIGNALS, ALL
								TYPES18,60918,609024SIMULATORS, ALL
								TYPES16,05416,054MISCELLANEOUS025AMMO COMPONENTS, ALL
								TYPES5,2615,261026NON-LETHAL AMMUNITION,
								ALL TYPES715715027ITEMS LESS THAN $5
								MILLION (AMMO)9,2139,213028AMMUNITION PECULIAR
								EQUIPMENT10,04410,044029FIRST DESTINATION
								TRANSPORTATION (AMMO)18,49218,492030CLOSEOUT
								LIABILITIES9999PRODUCTION BASE SUPPORT031INDUSTRIAL
								FACILITIES474,511474,511032CONVENTIONAL MUNITIONS
								DEMILITARIZATION202,512202,512033ARMS INITIATIVE3,8333,833 TOTAL PROCUREMENT OF AMMUNITION,
								ARMY2,694,5482,579,349OTHER PROCUREMENT, ARMYTACTICAL VEHICLES001TACTICAL TRAILERS/DOLLY
								SETS12,99312,993002SEMITRAILERS,
								FLATBED:102,386102,386003AMBULANCE, 4 LITTER,
								5/4 TON, 4X4127,271127,271004GROUND MOBILITY
								VEHICLES (GMV)37,03835,038 Unit cost growth[–2,000]006JOINT LIGHT TACTICAL
								VEHICLE996,007976,507 Army requested transfer to RDTE, A line 169[–4,500] Simulator delay[–15,000]007TRUCK, DUMP, 20T
								(CCE)10,83810,838008FAMILY OF MEDIUM
								TACTICAL VEH (FMTV)72,057138,057 Program increase[66,000]009FIRETRUCKS &
								ASSOCIATED FIREFIGHTING EQUIP28,04828,048010FAMILY OF HEAVY
								TACTICAL VEHICLES (FHTV)9,9699,969011PLS ESP6,2806,280012HVY EXPANDED MOBILE
								TACTICAL TRUCK EXT SERV30,84195,185 Program increase[64,344]013HMMWV RECAPITALIZATION
								PROGRAM5,7345,734014TACTICAL WHEELED
								VEHICLE PROTECTION KITS45,11345,113015MODIFICATION OF IN SVC
								EQUIP58,94658,946NON-TACTICAL VEHICLES017HEAVY ARMORED
								VEHICLE791791018PASSENGER CARRYING
								VEHICLES1,4161,416019NONTACTICAL VEHICLES,
								OTHER29,89129,891COMM—JOINT COMMUNICATIONS021SIGNAL MODERNIZATION
								PROGRAM153,933143,933 Excess funding for spares[–10,000]022TACTICAL NETWORK
								TECHNOLOGY MOD IN SVC387,439411,439 ITN-M for one armored brigade combat team[24,000]023SITUATION INFORMATION
								TRANSPORT46,69346,693025JCSE EQUIPMENT
								(USRDECOM)5,0755,075COMM—SATELLITE COMMUNICATIONS028DEFENSE ENTERPRISE
								WIDEBAND SATCOM SYSTEMS101,189101,189029TRANSPORTABLE TACTICAL
								COMMAND COMMUNICATIONS77,14177,141030SHF TERM16,05416,054031ASSURED POSITIONING,
								NAVIGATION AND TIMING41,07433,674 Program cancellation[–7,400]032SMART-T (SPACE)10,51510,515033GLOBAL BRDCST
								SVC—GBS11,80011,800034ENROUTE MISSION COMMAND
								(EMC)8,6098,609COMM—C3 SYSTEM038COE TACTICAL SERVER
								INFRASTRUCTURE (TSI)77,53357,533 Program reduction[–20,000]COMM—COMBAT COMMUNICATIONS039HANDHELD MANPACK SMALL
								FORM FIT (HMS)468,026488,026 SFAB technology refresh[20,000]040RADIO TERMINAL SET,
								MIDS LVT(2)23,77823,778044SPIDER FAMILY OF
								NETWORKED MUNITIONS INCR10,93010,930046UNIFIED COMMAND
								SUITE9,2919,291047COTS COMMUNICATIONS
								EQUIPMENT55,63055,630048FAMILY OF MED COMM FOR
								COMBAT CASUALTY CARE16,59016,590049ARMY COMMUNICATIONS
								& ELECTRONICS43,45743,457COMM—INTELLIGENCE COMM051CI AUTOMATION
								ARCHITECTURE (MIP)10,47010,470052DEFENSE MILITARY
								DECEPTION INITIATIVE3,7043,704INFORMATION SECURITY053FAMILY OF
								BIOMETRICS1,0001,000054INFORMATION SYSTEM
								SECURITY PROGRAM-ISSP3,6003,600055COMMUNICATIONS SECURITY
								(COMSEC)160,899147,097 Unit cost growth[–13,802]056DEFENSIVE CYBER
								OPERATIONS61,96261,962057INSIDER THREAT
								PROGRAM—UNIT ACTIVITY MONITO756756058PERSISTENT CYBER
								TRAINING ENVIRONMENT3,0003,000COMM—LONG HAUL COMMUNICATIONS059BASE SUPPORT
								COMMUNICATIONS31,77031,770COMM—BASE COMMUNICATIONS060INFORMATION
								SYSTEMS159,009159,009061EMERGENCY MANAGEMENT
								MODERNIZATION PROGRAM4,8544,854062HOME STATION MISSION
								COMMAND CENTERS (HSMCC)47,17447,174063INSTALLATION INFO
								INFRASTRUCTURE MOD PROGRAM297,994265,494 Insufficient budget justification[–32,500]ELECT EQUIP—TACT INT REL ACT (TIARA)066JTT/CIBS-M
								(MIP)7,6867,686068DCGS-A (MIP)180,350180,350070TROJAN (MIP)17,36817,368071MOD OF IN-SVC EQUIP
								(INTEL SPT) (MIP)59,05259,052ELECT EQUIP—ELECTRONIC WARFARE (EW)077LIGHTWEIGHT COUNTER
								MORTAR RADAR5,4005,400078EW PLANNING &
								MANAGEMENT TOOLS (EWPMT)7,5687,568079AIR VIGILANCE (AV)
								(MIP)8,9538,953081MULTI-FUNCTION
								ELECTRONIC WARFARE (MFEW) SYST6,4203,220 Program reduction[–3,200]083COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES501501084CI MODERNIZATION
								(MIP)121121ELECT EQUIP—TACTICAL SURV. (TAC SURV)085SENTINEL MODS115,210114,210 Excess support costs[–1,000]086NIGHT VISION
								DEVICES236,604160,379 Insufficient justification (IVAS)[–76,225]088SMALL TACTICAL OPTICAL
								RIFLE MOUNTED MLRF22,62322,623090INDIRECT FIRE
								PROTECTION FAMILY OF SYSTEMS29,12729,127091FAMILY OF WEAPON SIGHTS
								(FWS)120,88381,541 Excess unit cost growth[–39,342]094JOINT BATTLE
								COMMAND—PLATFORM (JBC-P)265,667256,567 Program adjustment[–9,100]095JOINT EFFECTS TARGETING
								SYSTEM (JETS)69,72044,720 Program delay[–25,000]096MOD OF IN-SVC EQUIP
								(LLDR)6,0446,044097COMPUTER BALLISTICS:
								LHMBC XM323,2683,268098MORTAR FIRE CONTROL
								SYSTEM13,19913,199099MORTAR FIRE CONTROL
								SYSTEMS MODIFICATIONS10,00010,000100COUNTERFIRE
								RADARS16,41616,416ELECT EQUIP—TACTICAL C2 SYSTEMS102FIRE SUPPORT C2
								FAMILY13,19713,197103AIR & MSL DEFENSE
								PLANNING & CONTROL SYS24,73024,730104IAMD BATTLE COMMAND
								SYSTEM29,62929,629105LIFE CYCLE SOFTWARE
								SUPPORT (LCSS)6,7746,774106NETWORK MANAGEMENT
								INITIALIZATION AND SERVICE24,44824,448107MANEUVER CONTROL SYSTEM
								(MCS)260260108GLOBAL COMBAT SUPPORT
								SYSTEM-ARMY (GCSS-A)17,96217,962109INTEGRATED PERSONNEL
								AND PAY SYSTEM-ARMY (IPP18,6748,674 Poor business process reengineering[–10,000]110RECONNAISSANCE AND
								SURVEYING INSTRUMENT SET11,00011,000111MOD OF IN-SVC EQUIPMENT
								(ENFIRE)7,31715,317 Program increase—land surveying systems[8,000]ELECT EQUIP—AUTOMATION112ARMY TRAINING
								MODERNIZATION14,57814,578113AUTOMATED DATA
								PROCESSING EQUIP139,342129,342 Program decrease[–5,000] Unjustified growth[–5,000]114GENERAL FUND ENTERPRISE
								BUSINESS SYSTEMS FAM15,80215,802115HIGH PERF COMPUTING MOD
								PGM (HPCMP)67,61067,610116CONTRACT WRITING
								SYSTEM15,0006,000 Program duplication[–9,000]117CSS
								COMMUNICATIONS24,70024,700118RESERVE COMPONENT
								AUTOMATION SYS (RCAS)27,87927,879ELECT EQUIP—AUDIO VISUAL SYS (A/V)120ITEMS LESS THAN $5M
								(SURVEYING EQUIPMENT)5,0005,000ELECT EQUIP—SUPPORT122BCT EMERGING
								TECHNOLOGIES22,30210,302 Program reduction[–12,000]CLASSIFIED PROGRAMS122ACLASSIFIED
								PROGRAMS11,91011,910CHEMICAL DEFENSIVE EQUIPMENT126CBRN DEFENSE25,82825,828127SMOKE & OBSCURANT
								FAMILY: SOF (NON AAO ITEM)5,0505,050BRIDGING EQUIPMENT128TACTICAL
								BRIDGING59,82157,821 Contract delays[–2,000]129TACTICAL BRIDGE,
								FLOAT-RIBBON57,66157,661130BRIDGE SUPPLEMENTAL
								SET17,96617,966131COMMON BRIDGE
								TRANSPORTER (CBT) RECAP43,15543,155ENGINEER (NON-CONSTRUCTION) EQUIPMENT132HANDHELD STANDOFF
								MINEFIELD DETECTION SYS-HST7,5707,570133GRND STANDOFF MINE
								DETECTN SYSM (GSTAMIDS)37,02537,025135HUSKY MOUNTED DETECTION
								SYSTEM (HMDS)83,08247,899 Unjustified unit cost growth[–35,183]136ROBOTIC COMBAT SUPPORT
								SYSTEM (RCSS)2,0002,000137EOD ROBOTICS SYSTEMS
								RECAPITALIZATION23,11523,115138ROBOTICS AND APPLIQUE
								SYSTEMS101,056101,056140RENDER SAFE SETS KITS
								OUTFITS18,68418,684142FAMILY OF BOATS AND
								MOTORS8,2456,245 Unit cost growth[–2,000]COMBAT SERVICE SUPPORT EQUIPMENT143HEATERS AND
								ECU'S7,3367,336145PERSONNEL RECOVERY
								SUPPORT SYSTEM (PRSS)4,2814,281146GROUND SOLDIER
								SYSTEM111,955111,955147MOBILE SOLDIER
								POWER31,36429,943 Unit cost growth[–1,421]149FIELD FEEDING
								EQUIPMENT1,6731,673150CARGO AERIAL DEL &
								PERSONNEL PARACHUTE SYSTEM43,62243,622151FAMILY OF ENGR COMBAT
								AND CONSTRUCTION SETS11,45111,451152ITEMS LESS THAN $5M
								(ENG SPT)5,1675,167PETROLEUM EQUIPMENT154DISTRIBUTION SYSTEMS,
								PETROLEUM & WATER74,86774,867MEDICAL EQUIPMENT155COMBAT SUPPORT
								MEDICAL68,22568,225MAINTENANCE EQUIPMENT156MOBILE MAINTENANCE
								EQUIPMENT SYSTEMS55,05355,053157ITEMS LESS THAN $5.0M
								(MAINT EQ)5,6085,608CONSTRUCTION EQUIPMENT161HYDRAULIC
								EXCAVATOR500500162TRACTOR, FULL
								TRACKED4,8354,835163ALL TERRAIN
								CRANES23,93623,936164HIGH MOBILITY ENGINEER
								EXCAVATOR (HMEE)27,18827,188166CONST EQUIP ESP34,79034,790167ITEMS LESS THAN $5.0M
								(CONST EQUIP)4,3814,381RAIL FLOAT CONTAINERIZATION EQUIPMENT168ARMY WATERCRAFT
								ESP35,19435,194169MANEUVER SUPPORT VESSEL
								(MSV)14,18514,185170ITEMS LESS THAN $5.0M
								(FLOAT/RAIL)6,9206,920GENERATORS171GENERATORS AND
								ASSOCIATED EQUIP58,56658,566172TACTICAL ELECTRIC POWER
								RECAPITALIZATION14,81414,814MATERIAL HANDLING EQUIPMENT173FAMILY OF
								FORKLIFTS14,86414,864TRAINING EQUIPMENT174COMBAT TRAINING CENTERS
								SUPPORT123,411123,411175TRAINING DEVICES,
								NONSYSTEM220,707220,707176SYNTHETIC TRAINING
								ENVIRONMENT (STE)20,74915,749 Program adjustment[–5,000]178AVIATION COMBINED ARMS
								TACTICAL TRAINER4,8404,840179GAMING TECHNOLOGY IN
								SUPPORT OF ARMY TRAINING15,46315,463TEST MEASURE AND DIG EQUIPMENT (TMD)180CALIBRATION SETS
								EQUIPMENT3,0303,030181INTEGRATED FAMILY OF
								TEST EQUIPMENT (IFTE)76,98076,980182TEST EQUIPMENT
								MODERNIZATION (TEMOD)16,41513,415 Historical underexecution[–3,000]OTHER SUPPORT EQUIPMENT184RAPID EQUIPPING SOLDIER
								SUPPORT EQUIPMENT9,8779,877185PHYSICAL SECURITY
								SYSTEMS (OPA3)82,15882,158186BASE LEVEL COMMON
								EQUIPMENT15,34015,340187MODIFICATION OF IN-SVC
								EQUIPMENT (OPA–3)50,45850,458189BUILDING, PRE-FAB,
								RELOCATABLE14,40014,400190SPECIAL EQUIPMENT FOR
								USER TESTING9,8219,821OPA2192INITIAL
								SPARES—C&E9,7579,757 TOTAL OTHER PROCUREMENT, ARMY7,451,3017,284,972AIRCRAFT PROCUREMENT, NAVYCOMBAT AIRCRAFT001F/A–18E/F (FIGHTER)
								HORNET1,748,9341,730,360 ECO and ancillary equipment excess growth[–18,574]002F/A–18E/F (FIGHTER)
								HORNET55,12851,180 Excess engine cost growth[–3,948]003JOINT STRIKE FIGHTER
								CV2,272,3012,217,821 Target cost savings[–54,480]004JOINT STRIKE FIGHTER
								CV339,053339,053005JSF STOVL1,342,0351,266,301 Target cost savings[–75,734]006JSF STOVL291,804291,804007CH–53K (HEAVY
								LIFT)807,876807,876008CH–53K (HEAVY
								LIFT)215,014215,014009V–22 (MEDIUM
								LIFT)966,6661,214,766 Program increase[248,100]010V–22 (MEDIUM
								LIFT)27,10427,104011H–1 UPGRADES
								(UH–1Y/AH–1Z)62,00353,003 Production line shutdown excess to need[–9,000]013MH–60R (MYP)894894014P–8A POSEIDON1,206,7011,680,601 Line shutdown costs early to need[–67,300] Navy unfunded priority[541,200]016E–2D ADV
								HAWKEYE744,484900,284 Navy unfunded priority[173,000] NRE excess cost growth[–17,200]017E–2D ADV
								HAWKEYE190,204190,204TRAINER AIRCRAFT019ADVANCED HELICOPTER
								TRAINING SYSTEM261,160261,160OTHER AIRCRAFT020KC–130J240,840221,904 Unit cost growth[–18,936]021KC–130J66,06166,061022F–539,67639,676023MQ–4 TRITON473,134448,134 PGSE excess cost growth[–25,000]024MQ–4 TRITON20,13920,139025MQ–8 UAV44,95744,957026STUASL0 UAV43,81943,819028VH–92A EXECUTIVE
								HELO658,067647,351 Program reduction[–10,716]MODIFICATION OF AIRCRAFT029AEA SYSTEMS44,47039,170 Program reduction[–5,300]030AV–8 SERIES39,47239,472031ADVERSARY3,4153,415032F–18 SERIES1,207,0891,128,089 Early to need[–79,000]033H–53 SERIES68,38568,385034MH–60 SERIES149,797147,297 NRE prior year carryover (OSIP 018–12)[–2,500]035H–1 SERIES114,059114,059036EP–3 SERIES8,6558,655038E–2 SERIES117,059117,059039TRAINER A/C
								SERIES5,6165,616040C–2A15,74715,747041C–130 SERIES122,671116,786 B kit cost growth (OSIP 019–14)[–3,009] GFE excess growth (OSIP 019–14)[–2,876]042FEWSG509509043CARGO/TRANSPORT A/C
								SERIES8,7678,767044E–6 SERIES169,827167,216 Program reduction[–2,611]045EXECUTIVE HELICOPTERS
								SERIES8,9338,933047T–45 SERIES186,022184,314 NRE previously funded[–1,708]048POWER PLANT
								CHANGES16,13616,136049JPATS SERIES21,82421,824050AVIATION LIFE SUPPORT
								MODS39,76239,762051COMMON ECM
								EQUIPMENT162,839152,839 Program decrease[–10,000]052COMMON AVIONICS
								CHANGES102,10775,107 Computing and displays concurrency and equipment growth
								early to need[–27,000]053COMMON DEFENSIVE WEAPON
								SYSTEM2,1002,100054ID SYSTEMS41,43741,437055P–8 SERIES107,53996,563 Increment 3 ECP 6 early to need (OSIP 006–18)[–10,976]056MAGTF EW FOR
								AVIATION26,53626,536057MQ–8 SERIES34,68634,686058V–22 (TILT/ROTOR ACFT)
								OSPREY325,367325,367059NEXT GENERATION JAMMER
								(NGJ)6,2233,111 Program reduction[–3,112]060F–35 STOVL
								SERIES65,58565,585061F–35 CV SERIES15,35815,358062QRC165,016146,558 Program decrease[–18,458]063MQ–4 SERIES27,99427,994064RQ–21 SERIES66,28261,032 EO/IR turret upgrades unit cost growth (OSIP
								004–20)[–5,250]AIRCRAFT SPARES AND REPAIR PARTS067SPARES AND REPAIR
								PARTS2,166,7882,146,788 MQ–4 Triton spares excess growth[–20,000]AIRCRAFT SUPPORT EQUIP & FACILITIES068COMMON GROUND
								EQUIPMENT491,025470,025 Other flight training previously funded[–21,000]069AIRCRAFT INDUSTRIAL
								FACILITIES71,33571,335070WAR CONSUMABLES41,08632,086 BRU–61 previously funded[–9,000]072SPECIAL SUPPORT
								EQUIPMENT135,740135,740073FIRST DESTINATION
								TRANSPORTATION892892 TOTAL AIRCRAFT PROCUREMENT, NAVY18,522,20418,961,816WEAPONS PROCUREMENT, NAVYMODIFICATION OF MISSILES001TRIDENT II MODS1,177,2511,177,251SUPPORT EQUIPMENT & FACILITIES002MISSILE INDUSTRIAL
								FACILITIES7,1427,142STRATEGIC MISSILES003TOMAHAWK386,730344,648 Unjustified tooling and facilitization costs[–42,082]TACTICAL MISSILES004AMRAAM224,502201,502 Unit cost growth[–23,000]005SIDEWINDER119,456117,404 Program reduction[–2,052]007STANDARD
								MISSILE404,523404,523008STANDARD
								MISSILE96,08596,085009SMALL DIAMETER BOMB
								II118,466115,828 Program reduction[–2,638]010RAM106,765106,765012HELLFIRE1,5251,525015AERIAL TARGETS145,880145,880016DRONES AND
								DECOYS20,00018,521 Excess to need[–1,479]017OTHER MISSILE
								SUPPORT3,3883,388018LRASM143,200143,200019LCS OTH MISSILE38,13738,137MODIFICATION OF MISSILES020ESSM128,059110,059 Production support excess to need[–18,000]021HARPOON MODS25,44725,447022HARM MODS183,740183,740023STANDARD MISSILES
								MODS22,5002,500 Early to need[–20,000]SUPPORT EQUIPMENT & FACILITIES024WEAPONS INDUSTRIAL
								FACILITIES1,9581,958025FLEET SATELLITE COMM
								FOLLOW-ON67,38067,380ORDNANCE SUPPORT EQUIPMENT027ORDNANCE SUPPORT
								EQUIPMENT109,42785,717 Insufficient budget justifcation[–23,710]TORPEDOES AND RELATED EQUIP028SSTD5,5615,561029MK–48 TORPEDO114,000130,000 Program increase[16,000]030ASW TARGETS15,09515,095MOD OF TORPEDOES AND RELATED EQUIP031MK–54 TORPEDO
								MODS119,453112,013 HAAWC cost growth[–7,440]032MK–48 TORPEDO ADCAP
								MODS39,50839,508033QUICKSTRIKE
								MINE5,1835,183SUPPORT EQUIPMENT034TORPEDO SUPPORT
								EQUIPMENT79,02879,028035ASW RANGE
								SUPPORT3,8903,890DESTINATION TRANSPORTATION036FIRST DESTINATION
								TRANSPORTATION3,8033,803GUNS AND GUN MOUNTS037SMALL ARMS AND
								WEAPONS14,79713,607 Program reduction[–1,190]MODIFICATION OF GUNS AND GUN MOUNTS038CIWS MODS44,12644,126039COAST GUARD
								WEAPONS44,98044,980040GUN MOUNT MODS66,37666,376041LCS MODULE
								WEAPONS14,58514,585043AIRBORNE MINE
								NEUTRALIZATION SYSTEMS7,1607,160SPARES AND REPAIR PARTSUNDISTRIBUTED045SPARES AND REPAIR
								PARTS126,138124,390 Program reduction[–1,748] TOTAL WEAPONS PROCUREMENT, NAVY4,235,2444,107,905PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION001GENERAL PURPOSE
								BOMBS36,02834,997 Fuze contract delay and unit cost growth[–1,031]002JDAM70,41370,413003AIRBORNE ROCKETS, ALL
								TYPES31,75627,707 Unit cost growth[–4,049]004MACHINE GUN
								AMMUNITION4,7934,793005PRACTICE BOMBS34,70827,208 Q1300 LGTR unit cost growth[–7,500]006CARTRIDGES & CART
								ACTUATED DEVICES45,73838,738 Contract and schedule delays[–7,000]007AIR EXPENDABLE
								COUNTERMEASURES77,30167,854 Unit cost growth[–9,447]008JATOS7,2627,2620095 INCH/54 GUN
								AMMUNITION22,59421,166 MK187 mod 0 projectile unit cost growth[–1,428]010INTERMEDIATE CALIBER
								GUN AMMUNITION37,19337,193011OTHER SHIP GUN
								AMMUNITION39,49139,291 CART 20MM contract award delay[–200]012SMALL ARMS &
								LANDING PARTY AMMO47,89647,896013PYROTECHNIC AND
								DEMOLITION10,62110,621015AMMUNITION LESS THAN $5
								MILLION2,3862,386MARINE CORPS AMMUNITION016MORTARS55,54350,543 Prior year underexecution[–5,000]017DIRECT SUPPORT
								MUNITIONS131,765131,765018INFANTRY WEAPONS
								AMMUNITION78,05652,088 Underexecution and schedule delays[–25,968]019COMBAT SUPPORT
								MUNITIONS40,04834,048 Unit cost growth[–6,000]020AMMO
								MODERNIZATION14,32514,325021ARTILLERY
								MUNITIONS188,876167,476 DA 54 contract delay[–21,400]022ITEMS LESS THAN $5
								MILLION4,5214,521 TOTAL PROCUREMENT OF AMMO, NAVY &
								MC981,314892,291SHIPBUILDING AND CONVERSION, NAVYFLEET BALLISTIC MISSILE SHIPS001OHIO REPLACEMENT
								SUBMARINE1,698,9071,821,907 Submarine supplier development[123,000]OTHER WARSHIPS002CARRIER REPLACEMENT
								PROGRAM2,347,0001,042,000 Basic construction/conversion excess cost growth[–20,000] Restoring acquisition accountability: Transfer CVN–81
								only to line 2X[–1,285,000]002ACARRIER REPLACEMENT
								PROGRAM1,285,000 For CVN–81 only[1,285,000]003VIRGINIA CLASS
								SUBMARINE7,155,9465,445,946 Block V program increase[1,490,000] SSN–812 program decrease[–3,200,000]004VIRGINIA CLASS
								SUBMARINE ADVANCE PROCUREMENT2,769,5522,969,552 Advance Procurement in support of a 10th multi-year
								procurement contract ship only[200,000]005CVN REFUELING
								OVERHAULS647,926631,926 CVN–74 RCOH unjustified cost growth[–16,000]006CVN REFUELING OVERHAULS
								ADVANCE PROCUREMENT16,900 Restore CVN–75 RCOH[16,900]007DDG 1000155,944155,944008DDG–515,099,2955,033,295 Basic Construction excess growth[–66,000]009DDG–51 ADVANCE
								PROCUREMENT224,028484,028 Accelerate LLTM for FY21 Flight III destroyers[260,000]011FFG-FRIGATE1,281,1771,281,177AMPHIBIOUS SHIPS012LPD FLIGHT II525,000 LPD–31 program increase[277,900] Transfer from line 13[247,100]013LPD FLIGHT II ADVANCE
								PROCUREMENT247,1000 Transfer to line 12[–247,100]015LHA REPLACEMENT650,000 LHA–9 program increase[650,000]AUXILIARIES, CRAFT AND PRIOR YR PROGRAM
								COST018TAO FLEET OILER981,215981,215019TAO FLEET OILER ADVANCE
								PROCUREMENT73,00073,000020TOWING, SALVAGE, AND
								RESCUE SHIP (ATS)150,282150,282022LCU 170085,67085,670023OUTFITTING754,679705,721 Excess cost growth[–40,000] Virginia class outfitting excess growth[–8,958]024SHIP TO SHORE
								CONNECTOR65,000 Program increase[65,000]025SERVICE CRAFT56,28981,789 Accelerate YP–703 Flight II[25,500]028COMPLETION OF PY
								SHIPBUILDING PROGRAMS55,700104,700 UPL EPF–14 conversion[49,000] TOTAL SHIPBUILDING AND CONVERSION,
								NAVY23,783,71023,590,052OTHER PROCUREMENT, NAVYSHIP PROPULSION EQUIPMENT001SURFACE POWER
								EQUIPMENT14,49014,490GENERATORS002SURFACE COMBATANT
								HM&E31,58331,561 Twisted rudder installation early to need[–22]NAVIGATION EQUIPMENT003OTHER NAVIGATION
								EQUIPMENT77,40477,404OTHER SHIPBOARD EQUIPMENT004SUB PERISCOPE, IMAGING
								AND SUPT EQUIP PROG160,803160,803005DDG MOD566,140553,490 Aegis modernization testing excess to need[–5,000] Combat system ship qualification trials excess to
								need[–7,650]006FIREFIGHTING
								EQUIPMENT18,22318,223007COMMAND AND CONTROL
								SWITCHBOARD2,0862,086008LHA/LHD MIDLIFE95,65179,563 Excess cost growth[–16,088]009POLLUTION CONTROL
								EQUIPMENT23,91023,910010SUBMARINE SUPPORT
								EQUIPMENT44,89544,895011VIRGINIA CLASS SUPPORT
								EQUIPMENT28,46528,465012LCS CLASS SUPPORT
								EQUIPMENT19,42619,426013SUBMARINE
								BATTERIES26,29025,297 Virginia class unit cost growth[–993]014LPD CLASS SUPPORT
								EQUIPMENT46,94546,945015DDG 1000 CLASS SUPPORT
								EQUIPMENT9,9309,930016STRATEGIC PLATFORM
								SUPPORT EQUIP14,33114,331017DSSP EQUIPMENT2,9092,909018CG
								MODERNIZATION193,990193,990019LCAC3,3923,392020UNDERWATER EOD
								PROGRAMS71,24071,240021ITEMS LESS THAN $5
								MILLION102,543102,543022CHEMICAL WARFARE
								DETECTORS2,9612,961023SUBMARINE LIFE SUPPORT
								SYSTEM6,6356,635REACTOR PLANT EQUIPMENT024REACTOR POWER
								UNITS5,3405,340025REACTOR
								COMPONENTS465,726462,749 Program decrease—unit cost growth[–2,977]OCEAN ENGINEERING026DIVING AND SALVAGE
								EQUIPMENT11,85411,854SMALL BOATS027STANDARD BOATS79,10279,102PRODUCTION FACILITIES EQUIPMENT028OPERATING FORCES
								IPE202,238202,238OTHER SHIP SUPPORT029LCS COMMON MISSION
								MODULES EQUIPMENT51,55351,553030LCS MCM MISSION
								MODULES197,129134,157 Excess cost growth[–62,972]031LCS ASW MISSION
								MODULES27,75427,754032LCS SUW MISSION
								MODULES26,56626,566033LCS IN-SERVICE
								MODERNIZATION84,97282,000 Habitability mod (Freedom variant) unit cost
								growth[–2,972]034SMALL & MEDIUM
								UUV40,54710,647 Knifefish early to need[–29,900]LOGISTIC SUPPORT035LSD MIDLIFE &
								MODERNIZATION40,26940,269SHIP SONARS036SPQ–9B RADAR26,19526,195037AN/SQQ–89 SURF ASW
								COMBAT SYSTEM125,237125,237038SSN ACOUSTIC
								EQUIPMENT366,968356,953 Low cost conformal array contract delay[–10,015]039UNDERSEA WARFARE
								SUPPORT EQUIPMENT8,9678,967ASW ELECTRONIC EQUIPMENT040SUBMARINE ACOUSTIC
								WARFARE SYSTEM23,54523,545041SSTD12,43912,439042FIXED SURVEILLANCE
								SYSTEM128,441128,441043SURTASS21,92321,923ELECTRONIC WARFARE EQUIPMENT044AN/SLQ–32420,154350,686 Block 3 kit early to need[–65,758] FMP block 1B3 for SLQ–32(V) 6 previously funded[–2,300] SEWIP block 1B2 for USCG ship forward fit contract
								delays[–1,410]RECONNAISSANCE EQUIPMENT045SHIPBOARD IW
								EXPLOIT194,758193,440 SSEE modifications kits unit cost growth[–1,318]046AUTOMATED
								IDENTIFICATION SYSTEM (AIS)5,3685,368OTHER SHIP ELECTRONIC EQUIPMENT047COOPERATIVE ENGAGEMENT
								CAPABILITY35,12835,128048NAVAL TACTICAL COMMAND
								SUPPORT SYSTEM (NTCSS)15,15415,154049ATDLS52,75352,753050NAVY COMMAND AND
								CONTROL SYSTEM (NCCS)3,3903,390051MINESWEEPING SYSTEM
								REPLACEMENT19,44819,448052SHALLOW WATER
								MCM8,7308,730053NAVSTAR GPS RECEIVERS
								(SPACE)32,67432,674054AMERICAN FORCES RADIO
								AND TV SERVICE2,6172,617055STRATEGIC PLATFORM
								SUPPORT EQUIP7,9737,973AVIATION ELECTRONIC EQUIPMENT056ASHORE ATC
								EQUIPMENT72,40672,406057AFLOAT ATC
								EQUIPMENT67,41065,779 ACLS mod kits installations cost growth[–1,631]058ID SYSTEMS26,05926,059059JOINT PRECISION
								APPROACH AND LANDING SYSTEM (92,69578,195 Early to need[–14,500]060NAVAL MISSION PLANNING
								SYSTEMS15,29615,296OTHER SHORE ELECTRONIC EQUIPMENT061TACTICAL/MOBILE C4I
								SYSTEMS36,22636,226062DCGS-N21,78821,427 DCGS-N increment 2 kit unit cost discrepancy[–361]063CANES426,654395,154 Program decrease[–31,500]064RADIAC6,4506,450065CANES-INTELL52,71352,713066GPETE13,02813,028067MASF5,1935,193068INTEG COMBAT SYSTEM
								TEST FACILITY6,0286,028069EMI CONTROL
								INSTRUMENTATION4,2094,209070ITEMS LESS THAN $5
								MILLION168,436144,636 NGSSR early to need[–23,800]SHIPBOARD COMMUNICATIONS071SHIPBOARD TACTICAL
								COMMUNICATIONS55,85350,053 DMR IW and MUOS system procurement afloat previously
								funded[–5,800]072SHIP COMMUNICATIONS
								AUTOMATION137,861122,380 STACC cost growth[–15,481]073COMMUNICATIONS ITEMS
								UNDER $5M35,09331,493 Improving funds management: prior year carryover[–3,600]SUBMARINE COMMUNICATIONS074SUBMARINE BROADCAST
								SUPPORT50,83350,833075SUBMARINE COMMUNICATION
								EQUIPMENT69,64360,794 Buoy shape improvement unjustified request[–8,849]SATELLITE COMMUNICATIONS076SATELLITE
								COMMUNICATIONS SYSTEMS45,84145,841077NAVY MULTIBAND TERMINAL
								(NMT)88,02182,148 Afloat ship kit cost growth[–4,055] Assured C2 modems installation cost excess
								growth[–1,818]SHORE COMMUNICATIONS078JOINT COMMUNICATIONS
								SUPPORT ELEMENT (JCSE)4,2934,293CRYPTOGRAPHIC EQUIPMENT079INFO SYSTEMS SECURITY
								PROGRAM (ISSP)166,540166,540080MIO INTEL EXPLOITATION
								TEAM968968CRYPTOLOGIC EQUIPMENT081CRYPTOLOGIC
								COMMUNICATIONS EQUIP13,09013,090OTHER ELECTRONIC SUPPORT083COAST GUARD
								EQUIPMENT61,37061,370SONOBUOYS085SONOBUOYS—ALL
								TYPES260,644310,644 UPL sonobuoy increase[50,000]AIRCRAFT SUPPORT EQUIPMENT086MINOTAUR5,0005,000087WEAPONS RANGE SUPPORT
								EQUIPMENT101,843101,843088AIRCRAFT SUPPORT
								EQUIPMENT145,601135,211 Excess cost growth[–10,390]089ADVANCED ARRESTING GEAR
								(AAG)4,7254,725090METEOROLOGICAL
								EQUIPMENT14,68712,407 ASOS upgrades unit cost growth[–2,280]092LEGACY AIRBORNE
								MCM19,25018,918 Modifications unjustified growth[–332]093LAMPS EQUIPMENT792792094AVIATION SUPPORT
								EQUIPMENT55,41552,415 Contract delay[–3,000]095UMCS-UNMAN CARRIER
								AVIATION(UCA)MISSION CNTRL32,66832,668SHIP GUN SYSTEM EQUIPMENT096SHIP GUN SYSTEMS
								EQUIPMENT5,4515,451SHIP MISSILE SYSTEMS EQUIPMENT097HARPOON SUPPORT
								EQUIPMENT1,1001,100098SHIP MISSILE SUPPORT
								EQUIPMENT228,104268,304 Program increase[40,200]099TOMAHAWK SUPPORT
								EQUIPMENT78,59378,593FBM SUPPORT EQUIPMENT100STRATEGIC MISSILE
								SYSTEMS EQUIP280,510280,510ASW SUPPORT EQUIPMENT101SSN COMBAT CONTROL
								SYSTEMS148,547143,678 Excess cost growth[–4,869]102ASW SUPPORT
								EQUIPMENT21,13021,130OTHER ORDNANCE SUPPORT EQUIPMENT103EXPLOSIVE ORDNANCE
								DISPOSAL EQUIP15,24415,244104ITEMS LESS THAN $5
								MILLION5,0715,071OTHER EXPENDABLE ORDNANCE105ANTI-SHIP MISSILE DECOY
								SYSTEM41,96241,962106SUBMARINE TRAINING
								DEVICE MODS75,05775,057107SURFACE TRAINING
								EQUIPMENT233,175222,647 BFFT ship sets excess to need[–1,515] LCS trainer equipment early to need[–9,013]CIVIL ENGINEERING SUPPORT EQUIPMENT108PASSENGER CARRYING
								VEHICLES4,5624,562109GENERAL PURPOSE
								TRUCKS10,97410,974110CONSTRUCTION &
								MAINTENANCE EQUIP43,19143,191111FIRE FIGHTING
								EQUIPMENT21,14211,642 Contract delays[–9,500]112TACTICAL
								VEHICLES33,43233,432114POLLUTION CONTROL
								EQUIPMENT2,6332,633115ITEMS UNDER $5
								MILLION53,46753,467116PHYSICAL SECURITY
								VEHICLES1,1731,173SUPPLY SUPPORT EQUIPMENT117SUPPLY
								EQUIPMENT16,73016,730118FIRST DESTINATION
								TRANSPORTATION5,3895,389119SPECIAL PURPOSE SUPPLY
								SYSTEMS654,674617,522 Insufficient budget justification[–37,152]TRAINING DEVICES120TRAINING SUPPORT
								EQUIPMENT3,6333,633121TRAINING AND EDUCATION
								EQUIPMENT97,63694,536 Excess growth[–3,100]COMMAND SUPPORT EQUIPMENT122COMMAND SUPPORT
								EQUIPMENT66,10250,434 Prior year underexecution[–15,668]123MEDICAL SUPPORT
								EQUIPMENT3,6333,633125NAVAL MIP SUPPORT
								EQUIPMENT6,0976,097126OPERATING FORCES
								SUPPORT EQUIPMENT16,90516,905127C4ISR EQUIPMENT30,14630,146128ENVIRONMENTAL SUPPORT
								EQUIPMENT21,98621,986129PHYSICAL SECURITY
								EQUIPMENT160,046160,046130ENTERPRISE INFORMATION
								TECHNOLOGY56,89956,899OTHER133NEXT GENERATION
								ENTERPRISE SERVICE122,832122,832CLASSIFIED PROGRAMS133ACLASSIFIED
								PROGRAMS16,34616,346SPARES AND REPAIR PARTS134SPARES AND REPAIR
								PARTS375,608352,140 JPALS spares early to need[–8,137] LCS spares early to need[–15,331] TOTAL OTHER PROCUREMENT, NAVY9,652,9569,302,099PROCUREMENT, MARINE CORPSTRACKED COMBAT VEHICLES001AAV7A1 PIP39,49539,495002AMPHIBIOUS COMBAT
								VEHICLE 1.1317,935313,131 Excess engineering change orders[–4,804]003LAV PIP60,73460,734ARTILLERY AND OTHER WEAPONS004155MM LIGHTWEIGHT TOWED
								HOWITZER25,06525,065005ARTILLERY WEAPONS
								SYSTEM100,00290,002 Equipment previously funded and cost growth[–10,000]006WEAPONS AND COMBAT
								VEHICLES UNDER $5 MILLION31,94531,945OTHER SUPPORT007MODIFICATION
								KITS22,76022,760GUIDED MISSILES008GROUND BASED AIR
								DEFENSE175,998175,998009ANTI-ARMOR
								MISSILE-JAVELIN20,20720,207010FAMILY ANTI-ARMOR
								WEAPON SYSTEMS (FOAAWS)21,91321,913011ANTI-ARMOR
								MISSILE-TOW60,50160,501012GUIDED MLRS ROCKET
								(GMLRS)29,06228,062 Unit cost discrepancy[–1,000]COMMAND AND CONTROL SYSTEMS013COMMON AVIATION COMMAND
								AND CONTROL SYSTEM (C37,20332,203 AN/MRQ–13 communications subsystems upgrades unjustified
								growth[–5,000]REPAIR AND TEST EQUIPMENT014REPAIR AND TEST
								EQUIPMENT55,15655,156OTHER SUPPORT (TEL)015MODIFICATION
								KITS4,9454,945COMMAND AND CONTROL SYSTEM (NON-TEL)016ITEMS UNDER $5 MILLION
								(COMM & ELEC)112,12482,424 Unit cost growth[–29,700]017AIR OPERATIONS C2
								SYSTEMS17,40817,408RADAR + EQUIPMENT (NON-TEL)018RADAR SYSTEMS329329019GROUND/AIR TASK
								ORIENTED RADAR (G/ATOR)273,022273,022INTELL/COMM EQUIPMENT (NON-TEL)021GCSS-MC4,4844,484022FIRE SUPPORT
								SYSTEM35,48835,488023INTELLIGENCE SUPPORT
								EQUIPMENT56,89654,396 Unjustified growth[–2,500]025UNMANNED AIR SYSTEMS
								(INTEL)34,71134,711026DCGS-MC32,56232,562OTHER SUPPORT (NON-TEL)030NEXT GENERATION
								ENTERPRISE NETWORK (NGEN)114,901114,901031COMMON COMPUTER
								RESOURCES51,09451,094032COMMAND POST
								SYSTEMS108,897108,897033RADIO SYSTEMS227,320212,320 Cost growth and early to need[–15,000]034COMM SWITCHING &
								CONTROL SYSTEMS31,68523,781 ECP small form factor previously funded[–7,904]035COMM & ELEC
								INFRASTRUCTURE SUPPORT21,14021,140036CYBERSPACE
								ACTIVITIES27,63227,632CLASSIFIED PROGRAMS036ACLASSIFIED
								PROGRAMS5,5355,535ADMINISTRATIVE VEHICLES037COMMERCIAL CARGO
								VEHICLES28,91328,913TACTICAL VEHICLES038MOTOR TRANSPORT
								MODIFICATIONS19,23419,234039JOINT LIGHT TACTICAL
								VEHICLE558,107556,107 ECP previously funded[–2,000]040FAMILY OF TACTICAL
								TRAILERS2,6932,693ENGINEER AND OTHER EQUIPMENT041ENVIRONMENTAL CONTROL
								EQUIP ASSORT495495042TACTICAL FUEL
								SYSTEMS5252043POWER EQUIPMENT
								ASSORTED22,44122,441044AMPHIBIOUS SUPPORT
								EQUIPMENT7,1017,101045EOD SYSTEMS44,70044,700MATERIALS HANDLING EQUIPMENT046PHYSICAL SECURITY
								EQUIPMENT15,40415,404GENERAL PROPERTY047FIELD MEDICAL
								EQUIPMENT2,8982,898048TRAINING
								DEVICES149,567126,567 ODS unjustified request[–23,000]049FAMILY OF CONSTRUCTION
								EQUIPMENT35,62235,622050ULTRA-LIGHT TACTICAL
								VEHICLE (ULTV)647647OTHER SUPPORT051ITEMS LESS THAN $5
								MILLION10,95610,956SPARES AND REPAIR PARTS052SPARES AND REPAIR
								PARTS33,47033,470 TOTAL PROCUREMENT, MARINE CORPS3,090,4492,989,541AIRCRAFT PROCUREMENT, AIR FORCETACTICAL FORCES001F–354,274,3595,566,409 Program increase[1,042,800] Program increase: Turkish F–35A Reallocation
								Initiative[440,000] Target cost savings[–190,750]002F–35655,500811,500 UPL Increase[156,000]003F–15E1,050,000985,500 Unjustified non-recurring engineering[–64,500]TACTICAL AIRLIFT005KC–46A MDAP2,234,5292,198,529 Excess to need[–36,000]OTHER AIRLIFT006C–130J12,156404,156 Program increase[392,000]008MC–130J871,207857,607 Excess to need[–13,600]009MC–130J40,00040,000HELICOPTERS010COMBAT RESCUE
								HELICOPTER884,235876,035 Excess to need[–8,200]MISSION SUPPORT AIRCRAFT011C–37A161,000147,500 Unit cost growth[–13,500]012CIVIL AIR PATROL
								A/C2,7672,767OTHER AIRCRAFT014TARGET DRONES130,837130,837015COMPASS CALL114,095114,095017MQ–9189,205175,205 Unit cost growth[–14,000]STRATEGIC AIRCRAFT019B–2A9,5829,582020B–1B22,11113,111 ADS-B ahead of need[–9,000]021B–5269,64869,648022LARGE AIRCRAFT INFRARED
								COUNTERMEASURES43,75843,758TACTICAL AIRCRAFT023A–10132,069132,069024E–11 BACN/HAG70,02770,027025F–15481,073467,767 ADCP unnecessary due to F–15X[–13,306]026F–16234,782309,782 Additional radars[75,000]028F–22A323,597323,597030F–35
								MODIFICATIONS343,590343,590031F–15 EPAW149,047125,417 Not required because of F–15X[–23,630]032INCREMENT 3.2B20,21320,213033KC–46A MDAP10,2135,213 Funding ahead of need[–5,000]AIRLIFT AIRCRAFT034C–573,55073,550036C–17A60,24460,244037C–21216216038C–32A11,51111,511039C–37A435435TRAINER AIRCRAFT040GLIDER MODS138138041T–611,82611,826042T–126,78726,787043T–3837,34137,341OTHER AIRCRAFT044U–2 MODS86,896106,896 Increase for U–2 enhancements[20,000]045KC–10A (ATCA)2,1082,108046C–123,0213,021047VC–25A MOD48,62448,624048C–40256256049C–13052,066186,066 3.5 Engine Enhancement Package[79,000] NP–2000 prop blade upgrades[55,000]050C–130J MODS141,686141,686051C–135124,491122,616 Low cost mods slow execution[–1,000] RPI installs[–875]053COMPASS CALL110,754110,754054COMBAT FLIGHT
								INSPECTION—CFIN508508055RC–135227,673227,673056E–3216,299128,992 NATO AWACS—Air Force requested transfer to line
								88[–87,307]057E–458,47758,477058E–828,77848,778 Increase for re-engining[20,000]059AIRBORNE WARNING AND
								CNTRL SYS (AWACS) 40/4536,00036,000060FAMILY OF BEYOND
								LINE-OF-SIGHT TERMINALS7,9107,910061H–13,8173,817062H–6020,87920,879063RQ–4 MODS1,7041,704064HC/MC–130
								MODIFICATIONS51,48251,482065OTHER AIRCRAFT50,09850,098066MQ–9 MODS383,594251,594 Production rate adjustment of DAS–4 sensor[–132,000]068CV–22 MODS65,34865,348AIRCRAFT SPARES AND REPAIR PARTS069INITIAL SPARES/REPAIR
								PARTS708,230799,230 F–35 spares[96,000] Program decrease[–30,000] RQ–4[25,000]COMMON SUPPORT EQUIPMENT072AIRCRAFT REPLACEMENT
								SUPPORT EQUIP84,93884,938POST PRODUCTION SUPPORT073B–2A1,4031,403074B–2B42,23442,234075B–524,6414,641076C–17A124,805124,805079F–152,5892,589081F–1615,34815,348084RQ–4 POST PRODUCTION
								CHARGES47,24647,246INDUSTRIAL PREPAREDNESS086INDUSTRIAL
								RESPONSIVENESS17,70517,705WAR CONSUMABLES087WAR CONSUMABLES32,10232,102OTHER PRODUCTION CHARGES088OTHER PRODUCTION
								CHARGES1,194,7281,222,035 F–22 NGEN lab excess[–60,000] NATO AWACS—Air Force requested transfer from line
								56[87,307]CLASSIFIED PROGRAMS090ACLASSIFIED
								PROGRAMS34,19334,193 TOTAL AIRCRAFT PROCUREMENT, AIR
								FORCE16,784,27918,569,718MISSILE PROCUREMENT, AIR FORCEMISSILE REPLACEMENT EQUIPMENT—BALLISTIC001MISSILE REPLACEMENT
								EQ-BALLISTIC55,88855,888TACTICAL002REPLAC EQUIP & WAR
								CONSUMABLES9,1009,100003JOINT AIR-TO-GROUND
								MUNITION15,0007,500 Unjustified requirement (JAGM-F)[–7,500]004JOINT AIR-SURFACE
								STANDOFF MISSILE482,525482,525006SIDEWINDER
								(AIM–9X)160,408160,408007AMRAAM332,250332,250008PREDATOR HELLFIRE
								MISSILE118,860118,860009SMALL DIAMETER
								BOMB275,438275,438010SMALL DIAMETER BOMB
								II212,434200,684 Unit cost growth[–11,750]INDUSTRIAL FACILITIES011INDUSTR'L
								PREPAREDNS/POL PREVENTION801801CLASS IV012ICBM FUZE MOD5,0005,000013ICBM FUZE MOD14,49714,497014MM III
								MODIFICATIONS50,83159,705 Air Force requested transfer[8,874]015AGM–65D
								MAVERICK294294016AIR LAUNCH CRUISE
								MISSILE (ALCM)77,38768,513 Air Force requested transfer[–8,874]MISSILE SPARES AND REPAIR PARTS018MSL SPRS/REPAIR PARTS
								(INITIAL)1,9101,910019REPLEN SPARES/REPAIR
								PARTS82,49082,490SPECIAL PROGRAMS023SPECIAL UPDATE
								PROGRAMS144,553144,553CLASSIFIED PROGRAMS023ACLASSIFIED
								PROGRAMS849,521849,521 TOTAL MISSILE PROCUREMENT, AIR
								FORCE2,889,1872,869,937SPACE PROCUREMENT, AIR FORCESPACE PROGRAMS001ADVANCED EHF31,89431,894002AF SATELLITE COMM
								SYSTEM56,29856,298004COUNTERSPACE
								SYSTEMS5,7005,700005FAMILY OF BEYOND
								LINE-OF-SIGHT TERMINALS34,02029,020 Unjustified growth[–5,000]007GENERAL INFORMATION
								TECH—SPACE3,2443,244008GPSIII FOLLOW
								ON414,625414,625009GPS III SPACE
								SEGMENT31,46631,466012SPACEBORNE EQUIP
								(COMSEC)32,03132,031013MILSATCOM11,09611,096015EVOLVED EXPENDABLE
								LAUNCH VEH(SPACE)1,237,6351,237,635016SBIR HIGH
								(SPACE)233,952233,952017NUDET DETECTION
								SYSTEM7,4327,432018ROCKET SYSTEMS LAUNCH
								PROGRAM11,47311,473019SPACE FENCE71,78471,784020SPACE MODS106,330106,330021SPACELIFT RANGE SYSTEM
								SPACE118,140118,140SPACE PROCUREMENT, AIR FORCESPARES022SPARES AND REPAIR
								PARTS7,2637,263 TOTAL SPACE PROCUREMENT, AIR FORCE2,414,3832,409,383PROCUREMENT OF AMMUNITION, AIR FORCEROCKETS001ROCKETS133,268115,068 APKWS Mk 66 rocket motor price adjustment[–18,200]CARTRIDGES002CARTRIDGES140,449140,449BOMBS003PRACTICE BOMBS29,31329,313004GENERAL PURPOSE
								BOMBS85,88585,885006JOINT DIRECT ATTACK
								MUNITION1,066,2241,034,224 Tailkit unit cost adjustment[–32,000]007B6180,77380,773OTHER ITEMS009CAD/PAD47,06947,069010EXPLOSIVE ORDNANCE
								DISPOSAL (EOD)6,1336,133011SPARES AND REPAIR
								PARTS533533012MODIFICATIONS1,2911,291013ITEMS LESS THAN
								$5,000,0001,6771,677FLARES015FLARES36,11636,116FUZES016FUZES1,7341,734SMALL ARMS017SMALL ARMS37,49637,496 TOTAL PROCUREMENT OF AMMUNITION, AIR
								FORCE1,667,9611,617,761OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES001PASSENGER CARRYING
								VEHICLES15,23815,238CARGO AND UTILITY VEHICLES002MEDIUM TACTICAL
								VEHICLE34,61634,616003CAP VEHICLES1,0403,567 Program increase—communications[1,867] Program increase—vehicles[660]004CARGO AND UTILITY
								VEHICLES23,13323,133SPECIAL PURPOSE VEHICLES005JOINT LIGHT TACTICAL
								VEHICLE32,02732,027006SECURITY AND TACTICAL
								VEHICLES1,3151,315007SPECIAL PURPOSE
								VEHICLES14,59314,593FIRE FIGHTING EQUIPMENT008FIRE FIGHTING/CRASH
								RESCUE VEHICLES28,60428,604MATERIALS HANDLING EQUIPMENT009MATERIALS HANDLING
								VEHICLES21,84821,848BASE MAINTENANCE SUPPORT010RUNWAY SNOW REMOV AND
								CLEANING EQU2,9252,925011BASE MAINTENANCE
								SUPPORT VEHICLES55,77655,776COMM SECURITY EQUIPMENT(COMSEC)013COMSEC
								EQUIPMENT91,46191,461INTELLIGENCE PROGRAMS014INTERNATIONAL INTEL
								TECH & ARCHITECTURES11,38611,386015INTELLIGENCE TRAINING
								EQUIPMENT7,6197,619016INTELLIGENCE COMM
								EQUIPMENT35,55832,058 IMAD unjustified procurement[–3,500]ELECTRONICS PROGRAMS017AIR TRAFFIC CONTROL
								& LANDING SYS17,93917,939019BATTLE CONTROL
								SYSTEM—FIXED3,0633,063021WEATHER OBSERVATION
								FORECAST31,44731,447022STRATEGIC COMMAND AND
								CONTROL5,0905,090023CHEYENNE MOUNTAIN
								COMPLEX10,14510,145024MISSION PLANNING
								SYSTEMS14,50814,508026INTEGRATED STRAT PLAN
								& ANALY NETWORK (ISPAN)9,9019,901SPCL COMM-ELECTRONICS PROJECTS027GENERAL INFORMATION
								TECHNOLOGY26,93326,933028AF GLOBAL COMMAND &
								CONTROL SYS2,7562,756029BATTLEFIELD AIRBORNE
								CONTROL NODE (BACN)48,47848,478030MOBILITY COMMAND AND
								CONTROL21,18621,186031AIR FORCE PHYSICAL
								SECURITY SYSTEM178,361178,361032COMBAT TRAINING
								RANGES233,993261,993 Joint threat emitters[28,000]033MINIMUM ESSENTIAL
								EMERGENCY COMM N132,648132,648034WIDE AREA SURVEILLANCE
								(WAS)80,81842,118 Program decrease[–38,700]035C3
								COUNTERMEASURES25,03625,036036INTEGRATED PERSONNEL
								AND PAY SYSTEM20,9000 Poor agile implementation[–20,900]037GCSS-AF FOS11,22611,226038DEFENSE ENTERPRISE
								ACCOUNTING & MGT SYS1,9051,905039MAINTENANCE REPAIR
								& OVERHAUL INITIATIVE1,9121,912040THEATER BATTLE MGT C2
								SYSTEM6,3376,337041AIR & SPACE
								OPERATIONS CENTER (AOC)33,24333,243AIR FORCE COMMUNICATIONS043BASE INFORMATION
								TRANSPT INFRAST (BITI) WIRED69,53062,280 Restoring acquisition accountability[–7,250]044AFNET147,063147,063045JOINT COMMUNICATIONS
								SUPPORT ELEMENT (JCSE)6,5056,505046USCENTCOM20,19020,190047USSTRATCOM11,24411,244ORGANIZATION AND BASE048TACTICAL C-E
								EQUIPMENT143,757143,757050RADIO EQUIPMENT15,40215,402051CCTV/AUDIOVISUAL
								EQUIPMENT3,2113,211052BASE COMM
								INFRASTRUCTURE43,12343,123MODIFICATIONS053COMM ELECT MODS14,50014,500PERSONAL SAFETY & RESCUE EQUIP054PERSONAL SAFETY AND
								RESCUE EQUIPMENT50,63450,634DEPOT PLANT+MTRLS HANDLING EQ055POWER CONDITIONING
								EQUIPMENT11,00011,000056MECHANIZED MATERIAL
								HANDLING EQUIP11,90111,901BASE SUPPORT EQUIPMENT057BASE PROCURED
								EQUIPMENT23,96323,963058ENGINEERING AND EOD
								EQUIPMENT34,12434,124059MOBILITY
								EQUIPMENT26,43926,439060FUELS SUPPORT EQUIPMENT
								(FSE)24,25524,255061BASE MAINTENANCE AND
								SUPPORT EQUIPMENT38,98638,986SPECIAL SUPPORT PROJECTS063DARP RC13526,71626,716064DCGS-AF116,055116,055066SPECIAL UPDATE
								PROGRAM835,148835,148CLASSIFIED PROGRAMS066ACLASSIFIED
								PROGRAMS18,292,80718,292,807SPARES AND REPAIR PARTS067SPARES AND REPAIR
								PARTS81,34081,340 TOTAL OTHER PROCUREMENT, AIR FORCE21,342,85721,303,034PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, OSD022MAJOR EQUIPMENT,
								DPAA1,5041,504045MAJOR EQUIPMENT,
								OSD43,70543,705MAJOR EQUIPMENT, NSA044INFORMATION SYSTEMS
								SECURITY PROGRAM (ISSP)1,533133 Realignment to DISA for Sharkseer[–1,400]MAJOR EQUIPMENT, WHS049MAJOR EQUIPMENT,
								WHS507507MAJOR EQUIPMENT, DISA008INFORMATION SYSTEMS
								SECURITY3,3184,718 Realignment for Sharkseer[1,400]009TELEPORT
								PROGRAM25,10325,103010ITEMS LESS THAN $5
								MILLION26,41626,416012DEFENSE INFORMATION
								SYSTEM NETWORK17,57417,574014WHITE HOUSE
								COMMUNICATION AGENCY45,07945,079015SENIOR LEADERSHIP
								ENTERPRISE78,66978,669016JOINT REGIONAL SECURITY
								STACKS (JRSS)88,00088,000017JOINT SERVICE
								PROVIDER107,907107,907MAJOR EQUIPMENT, DLA019MAJOR EQUIPMENT8,1228,122MAJOR EQUIPMENT, DSS023MAJOR EQUIPMENT496496MAJOR EQUIPMENT, TJS046MAJOR EQUIPMENT,
								TJS6,9056,905047MAJOR EQUIPMENT—TJS
								CYBER1,4581,458MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY028THAAD425,863388,543 Unit cost savings[–37,320]029GROUND BASED
								MIDCOURSE9,4719,471031AEGIS BMD600,773565,374 SM–3 Block IB multiyear unit cost savings[–35,399]032AEGIS BMD96,99596,995033BMDS AN/TPY–2
								RADARS10,04610,046034ARROW 3 UPPER TIER
								SYSTEMS55,00055,000035SHORT RANGE BALLISTIC
								MISSILE DEFENSE (SRBMD)50,00050,000036AEGIS ASHORE PHASE
								III25,65925,659037IRON DOME95,00095,000038AEGIS BMD HARDWARE AND
								SOFTWARE124,986124,986MAJOR EQUIPMENT, DHRA003PERSONNEL
								ADMINISTRATION5,0305,030MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION
								AGENCY025VEHICLES211211026OTHER MAJOR
								EQUIPMENT11,52111,521MAJOR EQUIPMENT, DODEA021AUTOMATION/EDUCATIONAL
								SUPPORT & LOGISTICS1,3201,320MAJOR EQUIPMENT, DCMA002MAJOR EQUIPMENT2,4322,432MAJOR EQUIPMENT, DMACT020MAJOR EQUIPMENT10,96110,961CLASSIFIED PROGRAMS049ACLASSIFIED
								PROGRAMS589,366589,366AVIATION PROGRAMS053ROTARY WING UPGRADES
								AND SUSTAINMENT172,020172,020054UNMANNED ISR15,20815,208055NON-STANDARD
								AVIATION32,31032,310056U–2810,89810,898057MH–47 CHINOOK173,812173,812058CV–22
								MODIFICATION17,25617,256059MQ–9 UNMANNED AERIAL
								VEHICLE5,3385,338060PRECISION STRIKE
								PACKAGE232,930232,930061AC/MC–130J173,419165,019 RFCM realignment to RDAF FVL[–8,400]062C–130
								MODIFICATIONS15,58215,582SHIPBUILDING063UNDERWATER
								SYSTEMS58,99158,991AMMUNITION PROGRAMS064ORDNANCE ITEMS
								<$5M279,992279,992OTHER PROCUREMENT PROGRAMS065INTELLIGENCE
								SYSTEMS100,641100,641066DISTRIBUTED COMMON
								GROUND/SURFACE SYSTEMS12,52212,522067OTHER ITEMS
								<$5M103,910103,910068COMBATANT CRAFT
								SYSTEMS33,08833,088069SPECIAL
								PROGRAMS63,46763,467070TACTICAL
								VEHICLES77,83277,832071WARRIOR SYSTEMS
								<$5M298,480298,480072COMBAT MISSION
								REQUIREMENTS19,70219,702073GLOBAL VIDEO
								SURVEILLANCE ACTIVITIES4,7874,787074OPERATIONAL
								ENHANCEMENTS INTELLIGENCE8,1758,175075OPERATIONAL
								ENHANCEMENTS282,532282,532CBDP076CHEMICAL BIOLOGICAL
								SITUATIONAL AWARENESS162,406162,406077CB PROTECTION &
								HAZARD MITIGATION188,188183,618 Unjustified growth[–4,570] TOTAL PROCUREMENT, DEFENSE-WIDE5,114,4165,028,727JOINT URGENT OPERATIONAL NEEDS FUNDJOINT URGENT OPERATIONAL NEEDS FUND001JOINT URGENT
								OPERATIONAL NEEDS FUND99,2000 Program decrease[–99,200] TOTAL JOINT URGENT OPERATIONAL NEEDS
								FUND99,2000 TOTAL PROCUREMENT132,343,701133,100,265
				4102.Procurement for overseas contingency operationsSEC.
									4102. PROCUREMENT FOR
			 OVERSEAS CONTINGENCY
									OPERATIONS(In Thousands of Dollars)LineItemFY 2020 RequestConference AuthorizedAIRCRAFT PROCUREMENT, ARMYFIXED WING003MQ–1 UAV54,00054,000ROTARY015CH–47
								HELICOPTER25,00025,000MODIFICATION OF AIRCRAFT021MULTI SENSOR ABN RECON
								(MIP)80,26080,260024GRCS SEMA MODS
								(MIP)750750026EMARSS SEMA MODS
								(MIP)22,18022,180027UTILITY/CARGO AIRPLANE
								MODS8,3628,362029NETWORK AND MISSION
								PLAN1010031DEGRADED VISUAL
								ENVIRONMENT49,45049,450GROUND SUPPORT AVIONICS037CMWS130,219130,219038COMMON INFRARED
								COUNTERMEASURES (CIRCM)9,3109,310OTHER SUPPORT045LAUNCHER GUIDED
								MISSILE: LONGBOW HELLFIRE XM22,0002,000TOTAL AIRCRAFT
									PROCUREMENT, ARMY381,541381,541MISSILE PROCUREMENT, ARMYSURFACE-TO-AIR MISSILE SYSTEM002M-SHORAD—PROCUREMENT158,300158,300003MSE MISSILE37,93837,938AIR-TO-SURFACE MISSILE SYSTEM006HELLFIRE SYS
								SUMMARY236,265236,265ANTI-TANK/ASSAULT MISSILE SYS008JAVELIN (AAWS-M) SYSTEM
								SUMMARY4,3894,389011GUIDED MLRS ROCKET
								(GMLRS)431,596431,596014ARMY TACTICAL MSL SYS
								(ATACMS)—SYS SUM130,770130,770015LETHAL MINIATURE AERIAL
								MISSILE SYSTEM (LMAMS83,30083,300MODIFICATIONS019STINGER MODS7,5007,500022MLRS MODS348,000336,500 Excess to need[–11,500]TOTAL MISSILE
									PROCUREMENT, ARMY1,438,0581,426,558PROCUREMENT OF W&TCV, ARMYTRACKED COMBAT VEHICLES002ARMORED MULTI PURPOSE
								VEHICLE (AMPV)221,638221,638MODIFICATION OF TRACKED COMBAT VEHICLES003STRYKER (MOD)4,1004,100008IMPROVED RECOVERY
								VEHICLE (M88A2 HERCULES)80,14680,146013M1 ABRAMS TANK
								(MOD)13,10013,100WEAPONS & OTHER COMBAT VEHICLES015M240 MEDIUM MACHINE GUN
								(7.62MM)900900016MULTI-ROLE ANTI-ARMOR
								ANTI-PERSONNEL WEAPONS2,4002,400019MORTAR SYSTEMS18,94118,941020XM320 GRENADE LAUNCHER
								MODULE (GLM)526526023CARBINE1,1831,183025COMMON REMOTELY
								OPERATED WEAPONS STATION4,1824,182026HANDGUN248248MOD OF WEAPONS AND OTHER COMBAT VEH031M2 50 CAL MACHINE GUN
								MODS6,0906,090TOTAL PROCUREMENT
									OF W&TCV, ARMY353,454353,454PROCUREMENT OF AMMUNITION, ARMYSMALL/MEDIUM CAL AMMUNITION001CTG, 5.56MM, ALL
								TYPES567567002CTG, 7.62MM, ALL
								TYPES4040003CTG, HANDGUN, ALL
								TYPES1717004CTG, .50 CAL, ALL
								TYPES189189007CTG, 30MM, ALL
								TYPES24,90024,900ARTILLERY AMMUNITION015PROJ 155MM EXTENDED
								RANGE M98236,05236,052016ARTILLERY PROPELLANTS,
								FUZES AND PRIMERS, ALL7,2717,271ROCKETS018SHOULDER LAUNCHED
								MUNITIONS, ALL TYPES176176019ROCKET, HYDRA 70, ALL
								TYPES79,45979,459MISCELLANEOUS027ITEMS LESS THAN $5
								MILLION (AMMO)1111TOTAL PROCUREMENT
									OF AMMUNITION, ARMY148,682148,682OTHER PROCUREMENT, ARMYTACTICAL VEHICLES010FAMILY OF HEAVY
								TACTICAL VEHICLES (FHTV)26,91726,917011PLS ESP16,94116,941012HVY EXPANDED MOBILE
								TACTICAL TRUCK EXT SERV62,73462,734014TACTICAL WHEELED
								VEHICLE PROTECTION KITS50,00050,000015MODIFICATION OF IN SVC
								EQUIP28,00028,000COMM—JOINT COMMUNICATIONS022TACTICAL NETWORK
								TECHNOLOGY MOD IN SVC40,00040,000COMM—SATELLITE COMMUNICATIONS029TRANSPORTABLE TACTICAL
								COMMAND COMMUNICATIONS6,9306,930031ASSURED POSITIONING,
								NAVIGATION AND TIMING11,77811,778032SMART-T (SPACE)825825COMM—COMBAT COMMUNICATIONS040RADIO TERMINAL SET,
								MIDS LVT(2)350350047COTS COMMUNICATIONS
								EQUIPMENT20,40020,400048FAMILY OF MED COMM FOR
								COMBAT CASUALTY CARE1,2311,231COMM—INTELLIGENCE COMM051CI AUTOMATION
								ARCHITECTURE (MIP)6,2006,200COMM—LONG HAUL COMMUNICATIONS059BASE SUPPORT
								COMMUNICATIONS20,48220,482COMM—BASE COMMUNICATIONS060INFORMATION
								SYSTEMS55,80055,800063INSTALLATION INFO
								INFRASTRUCTURE MOD PROGRAM75,82075,820ELECT EQUIP—TACT INT REL ACT (TIARA)068DCGS-A (MIP)38,61338,613070TROJAN (MIP)1,3371,337071MOD OF IN-SVC EQUIP
								(INTEL SPT) (MIP)2,0512,051075BIOMETRIC TACTICAL
								COLLECTION DEVICES (MIP)1,8001,800ELECT EQUIP—ELECTRONIC WARFARE (EW)082FAMILY OF PERSISTENT
								SURVEILLANCE CAP. (MIP)71,49331,493 Unjustified growth[–40,000]083COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES6,9176,917ELECT EQUIP—TACTICAL SURV. (TAC SURV)085SENTINEL MODS20,00020,000086NIGHT VISION
								DEVICES3,6763,676094JOINT BATTLE
								COMMAND—PLATFORM (JBC-P)25,56825,568097COMPUTER BALLISTICS:
								LHMBC XM32570570098MORTAR FIRE CONTROL
								SYSTEM15,97515,975ELECT EQUIP—TACTICAL C2 SYSTEMS103AIR & MSL DEFENSE
								PLANNING & CONTROL SYS14,33114,331ELECT EQUIP—AUTOMATION112ARMY TRAINING
								MODERNIZATION6,0146,014113AUTOMATED DATA
								PROCESSING EQUIP32,70032,700CHEMICAL DEFENSIVE EQUIPMENT124FAMILY OF NON-LETHAL
								EQUIPMENT (FNLE)25,48025,480125BASE DEFENSE SYSTEMS
								(BDS)47,11039,984 Unjustified growth[–7,126]126CBRN DEFENSE18,71117,461 Unit cost discrepancies[–1,250]BRIDGING EQUIPMENT128TACTICAL
								BRIDGING4,8844,884ENGINEER (NON-CONSTRUCTION) EQUIPMENT133GRND STANDOFF MINE
								DETECTN SYSM (GSTAMIDS)4,5003,655 Program reduction[–845]135HUSKY MOUNTED DETECTION
								SYSTEM (HMDS)34,25328,071 Program reduction[–6,182]136ROBOTIC COMBAT SUPPORT
								SYSTEM (RCSS)3,3003,300140RENDER SAFE SETS KITS
								OUTFITS84,00084,000COMBAT SERVICE SUPPORT EQUIPMENT143HEATERS AND
								ECU'S88145PERSONNEL RECOVERY
								SUPPORT SYSTEM (PRSS)5,1015,101146GROUND SOLDIER
								SYSTEM1,7601,760148FORCE PROVIDER56,40056,400150CARGO AERIAL DEL &
								PERSONNEL PARACHUTE SYSTEM2,0402,040PETROLEUM EQUIPMENT154DISTRIBUTION SYSTEMS,
								PETROLEUM & WATER13,98613,986MEDICAL EQUIPMENT155COMBAT SUPPORT
								MEDICAL2,7352,735CONSTRUCTION EQUIPMENT159SCRAPERS,
								EARTHMOVING4,6694,669160LOADERS380380162TRACTOR, FULL
								TRACKED8,2258,225164HIGH MOBILITY ENGINEER
								EXCAVATOR (HMEE)3,0003,000166CONST EQUIP ESP3,8703,870167ITEMS LESS THAN $5.0M
								(CONST EQUIP)350350GENERATORS171GENERATORS AND
								ASSOCIATED EQUIP2,4362,436MATERIAL HANDLING EQUIPMENT173FAMILY OF
								FORKLIFTS5,1525,152TRAINING EQUIPMENT175TRAINING DEVICES,
								NONSYSTEM2,1062,106TEST MEASURE AND DIG EQUIPMENT (TMD)181INTEGRATED FAMILY OF
								TEST EQUIPMENT (IFTE)1,3951,395OTHER SUPPORT EQUIPMENT184RAPID EQUIPPING SOLDIER
								SUPPORT EQUIPMENT24,12224,122185PHYSICAL SECURITY
								SYSTEMS (OPA3)10,01610,016187MODIFICATION OF IN-SVC
								EQUIPMENT (OPA–3)33,35433,354189BUILDING, PRE-FAB,
								RELOCATABLE62,65462,654TOTAL OTHER
									PROCUREMENT, ARMY1,131,4501,076,047AIRCRAFT PROCUREMENT, NAVYOTHER AIRCRAFT026STUASL0 UAV7,9217,921027MQ–9A REAPER77,00077,000MODIFICATION OF AIRCRAFT036EP–3 SERIES5,4885,488046SPECIAL PROJECT
								AIRCRAFT3,4983,498051COMMON ECM
								EQUIPMENT3,4063,406053COMMON DEFENSIVE WEAPON
								SYSTEM3,2743,274062QRC18,45818,458TOTAL AIRCRAFT
									PROCUREMENT, NAVY119,045119,045WEAPONS PROCUREMENT, NAVYTACTICAL MISSILES011JOINT AIR GROUND
								MISSILE (JAGM)90,96690,966015AERIAL TARGETS6,5006,500TOTAL WEAPONS
									PROCUREMENT, NAVY97,46697,466PROCUREMENT OF AMMO, NAVY & MCNAVY AMMUNITION001GENERAL PURPOSE
								BOMBS26,97826,978002JDAM12,26312,263003AIRBORNE ROCKETS, ALL
								TYPES45,02045,020004MACHINE GUN
								AMMUNITION33,57733,577005PRACTICE BOMBS11,90311,903006CARTRIDGES & CART
								ACTUATED DEVICES15,08115,081007AIR EXPENDABLE
								COUNTERMEASURES16,91116,911011OTHER SHIP GUN
								AMMUNITION3,2623,262012SMALL ARMS &
								LANDING PARTY AMMO1,0101,010013PYROTECHNIC AND
								DEMOLITION537537MARINE CORPS AMMUNITION016MORTARS1,9301,930017DIRECT SUPPORT
								MUNITIONS1,1721,172018INFANTRY WEAPONS
								AMMUNITION2,1582,158019COMBAT SUPPORT
								MUNITIONS965965021ARTILLERY
								MUNITIONS32,04732,047TOTAL PROCUREMENT
									OF AMMO, NAVY & MC204,814204,814OTHER PROCUREMENT, NAVYOTHER SHIPBOARD EQUIPMENT020UNDERWATER EOD
								PROGRAMS5,8005,800ASW ELECTRONIC EQUIPMENT042FIXED SURVEILLANCE
								SYSTEM310,503310,503SONOBUOYS085SONOBUOYS—ALL
								TYPES2,9102,910AIRCRAFT SUPPORT EQUIPMENT088AIRCRAFT SUPPORT
								EQUIPMENT13,42013,420094AVIATION SUPPORT
								EQUIPMENT500500OTHER ORDNANCE SUPPORT EQUIPMENT103EXPLOSIVE ORDNANCE
								DISPOSAL EQUIP15,30715,307CIVIL ENGINEERING SUPPORT EQUIPMENT108PASSENGER CARRYING
								VEHICLES173173109GENERAL PURPOSE
								TRUCKS408408111FIRE FIGHTING
								EQUIPMENT785785SUPPLY SUPPORT EQUIPMENT117SUPPLY
								EQUIPMENT100100118FIRST DESTINATION
								TRANSPORTATION510510COMMAND SUPPORT EQUIPMENT122COMMAND SUPPORT
								EQUIPMENT2,8002,800123MEDICAL SUPPORT
								EQUIPMENT1,7941,794126OPERATING FORCES
								SUPPORT EQUIPMENT1,0901,090128ENVIRONMENTAL SUPPORT
								EQUIPMENT200200129PHYSICAL SECURITY
								EQUIPMENT1,3001,300TOTAL OTHER
									PROCUREMENT, NAVY357,600357,600PROCUREMENT, MARINE CORPSGUIDED MISSILES012GUIDED MLRS ROCKET
								(GMLRS)16,91916,919ENGINEER AND OTHER EQUIPMENT045EOD SYSTEMS3,6703,670TOTAL
									PROCUREMENT, MARINE CORPS20,58920,589AIRCRAFT PROCUREMENT, AIR FORCEOTHER AIRCRAFT017MQ–9172,240172,240018RQ–20B PUMA12,15012,150STRATEGIC AIRCRAFT022LARGE AIRCRAFT INFRARED
								COUNTERMEASURES53,33553,335OTHER AIRCRAFT067MQ–9 UAS
								PAYLOADS19,80019,800AIRCRAFT SPARES AND REPAIR PARTS069INITIAL SPARES/REPAIR
								PARTS44,56044,560COMMON SUPPORT EQUIPMENT072AIRCRAFT REPLACEMENT
								SUPPORT EQUIP7,0257,025TOTAL AIRCRAFT
									PROCUREMENT, AIR FORCE309,110309,110MISSILE PROCUREMENT, AIR FORCETACTICAL004JOINT AIR-SURFACE
								STANDOFF MISSILE20,90020,900008PREDATOR HELLFIRE
								MISSILE180,771180,771TOTAL MISSILE
									PROCUREMENT, AIR FORCE201,671201,671PROCUREMENT OF AMMUNITION, AIR FORCEROCKETS001ROCKETS84,96084,960CARTRIDGES002CARTRIDGES52,64252,642BOMBS004GENERAL PURPOSE
								BOMBS545,309545,309FLARES015FLARES93,27293,272FUZES016FUZES157,155157,155SMALL ARMS017SMALL ARMS6,0956,095TOTAL PROCUREMENT
									OF AMMUNITION, AIR FORCE939,433939,433OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES001PASSENGER CARRYING
								VEHICLES1,2761,276CARGO AND UTILITY VEHICLES004CARGO AND UTILITY
								VEHICLES9,7029,702SPECIAL PURPOSE VEHICLES005JOINT LIGHT TACTICAL
								VEHICLE40,99940,999007SPECIAL PURPOSE
								VEHICLES52,50252,502FIRE FIGHTING EQUIPMENT008FIRE FIGHTING/CRASH
								RESCUE VEHICLES16,65216,652MATERIALS HANDLING EQUIPMENT009MATERIALS HANDLING
								VEHICLES2,9442,944BASE MAINTENANCE SUPPORT010RUNWAY SNOW REMOV AND
								CLEANING EQU3,7533,753011BASE MAINTENANCE
								SUPPORT VEHICLES11,83711,837SPCL COMM-ELECTRONICS PROJECTS027GENERAL INFORMATION
								TECHNOLOGY5,0005,000031AIR FORCE PHYSICAL
								SECURITY SYSTEM106,919106,919ORGANIZATION AND BASE048TACTICAL C-E
								EQUIPMENT306306052BASE COMM
								INFRASTRUCTURE4,3004,300PERSONAL SAFETY & RESCUE EQUIP054PERSONAL SAFETY AND
								RESCUE EQUIPMENT22,20022,200BASE SUPPORT EQUIPMENT059MOBILITY
								EQUIPMENT26,53526,535060FUELS SUPPORT EQUIPMENT
								(FSE)4,0404,040061BASE MAINTENANCE AND
								SUPPORT EQUIPMENT20,06720,067CLASSIFIED PROGRAMS066ACLASSIFIED
								PROGRAMS3,209,0663,209,066TOTAL OTHER
									PROCUREMENT, AIR FORCE3,538,0983,538,098PROCUREMENT, DEFENSE-WIDEMAJOR EQUIPMENT, DISA009TELEPORT
								PROGRAM3,8003,800012DEFENSE INFORMATION
								SYSTEM NETWORK12,00012,000MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION
								AGENCY027COUNTER IED &
								IMPROVISED THREAT TECHNOLOGIES4,5904,590CLASSIFIED PROGRAMS049ACLASSIFIED
								PROGRAMS51,38046,380 Program decrease[–5,000]AVIATION PROGRAMS050MANNED ISR5,0005,000051MC–125,0005,000052MH–60 BLACKHAWK28,10028,100054UNMANNED ISR8,2078,207056U–2831,50031,500057MH–47 CHINOOK37,50037,500059MQ–9 UNMANNED AERIAL
								VEHICLE1,9001,900AMMUNITION PROGRAMS064ORDNANCE ITEMS
								<$5M138,252138,252OTHER PROCUREMENT PROGRAMS065INTELLIGENCE
								SYSTEMS16,50016,500067OTHER ITEMS
								<$5M2828070TACTICAL
								VEHICLES2,9902,990071WARRIOR SYSTEMS
								<$5M37,51237,512072COMBAT MISSION
								REQUIREMENTS10,00010,000074OPERATIONAL
								ENHANCEMENTS INTELLIGENCE7,5947,594075OPERATIONAL
								ENHANCEMENTS45,19445,194TOTAL
									PROCUREMENT, DEFENSE-WIDE447,047442,047NATIONAL GUARD AND RESERVE EQUIPMENTUNDISTRIBUTED007UNDISTRIBUTED265,000 Program increase[265,000]TOTAL NATIONAL
									GUARD AND RESERVE EQUIPMENT265,000TOTAL
									PROCUREMENT9,688,0589,881,155
				4103.Procurement for emergency requirementsSEC. 4103. PROCUREMENT FOR EMERGENCY
									REQUIREMENTS(In Thousands of Dollars)LineItemFY 2020 RequestConference AuthorizedOTHER PROCUREMENT, NAVYCOMMAND SUPPORT EQUIPMENT122COMMAND SUPPORT
								EQUIPMENT0233,000 Earthquake damage recovery[233,000]TOTAL
									PROCUREMENT, NAVY233,000AIRCRAFT PROCUREMENT, AIR FORCETACTICAL FORCESOTHER AIRCRAFT055RC–1350204,448 Equipment replacement[204,448]COMMON SUPPORT EQUIPMENT072AIRCRAFT REPLACEMENT
								SUPPORT EQUIP46,000 Equipment replacement[46,000]TOTAL AIRCRAFT
									PROCUREMENT, AIR FORCE0250,448OTHER PROCUREMENT, AIR FORCEPASSENGER CARRYING VEHICLES001PASSENGER CARRYING
								VEHICLES0994 Equipment replacement[994]CARGO AND UTILITY VEHICLES004CARGO AND UTILITY
								VEHICLES0126 Equipment replacement[126]SPECIAL PURPOSE VEHICLES007SPECIAL PURPOSE
								VEHICLES0306 Equipment replacement[306]FIRE FIGHTING EQUIPMENT009MATERIALS HANDLING
								VEHICLES0276 Equipment replacement[994]BASE MAINTENANCE SUPPORT011BASE MAINTENANCE
								SUPPORT VEHICLES02,400 Equipment replacement[994]BASE SUPPORT EQUIPMENT057BASE PROCURED
								EQUIPMENT049,434 Equipment replacement[49,434]SPECIAL SUPPORT PROJECTS063DARP RC135029,438 Equipment replacement[29,438]TOTAL OTHER
									PROCUREMENT, AIR FORCE082,974TOTAL
									PROCUREMENT0566,422
				 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas
						contingency operations.Sec. 4203. Research, development, test, and evaluation for emergency
						requirements.
				4201.Research, development, test, and evaluationSEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND
									EVALUATION(In Thousands of Dollars)LineProgramElementItemFY 2020 RequestConference AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL,
								ARMYBASIC RESEARCH0020601102ADEFENSE RESEARCH
								SCIENCES297,976307,976 Counter UAS University Research[5,000] Cyber basic research[5,000]0030601103AUNIVERSITY RESEARCH
								INITIATIVES65,85875,858 Program increase[10,000]0040601104AUNIVERSITY AND INDUSTRY
								RESEARCH CENTERS86,16495,164 Program increase—artificial intelligence[5,000] University and industry biotechnology
								research[4,000]0050601121ACYBER COLLABORATIVE
								RESEARCH ALLIANCE4,9824,982 SUBTOTAL BASIC RESEARCH454,980483,980APPLIED RESEARCH0100602141ALETHALITY
								TECHNOLOGY26,96131,961 Program increase—next generation air-breathing
								propulsion technology[5,000]0110602142AARMY APPLIED
								RESEARCH25,31925,3190120602143ASOLDIER LETHALITY
								TECHNOLOGY115,274128,274 Expeditionary mobile base camp technology[5,000] HEROES program[5,000] UPL MDTF for INDOPACOM[3,000]0130602144AGROUND
								TECHNOLOGY35,19954,199 Advanced materials manufacturing process[2,000] Biopolymer structural materials[2,000] Cellulose structural materials[5,000] High performance polymers research[5,000] Manufacturing research technology[5,000]0140602145ANEXT GENERATION COMBAT
								VEHICLE TECHNOLOGY219,047225,047 Structural thermoplastics[6,000]0150602146ANETWORK C3I
								TECHNOLOGY114,516117,016 Next generation SAR small sat[2,500]0160602147ALONG RANGE PRECISION
								FIRES TECHNOLOGY74,32786,327 Composite tube and propulsion technology[10,000] Novel printed armament components[2,000]0170602148AFUTURE VERTICLE LIFT
								TECHNOLOGY93,60196,601 Program increase[3,000]0180602150AAIR AND MISSILE DEFENSE
								TECHNOLOGY50,77150,7710200602213AC3I APPLIED
								CYBER18,94718,9470380602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY20,87320,8730400602787AMEDICAL
								TECHNOLOGY99,155108,955 Female warfighter performance research[2,000] Musculoskeletal injury risk mitigation[4,800] Program increase[3,000] SUBTOTAL APPLIED RESEARCH893,990964,290ADVANCED TECHNOLOGY DEVELOPMENT0420603002AMEDICAL ADVANCED
								TECHNOLOGY42,03042,0300470603007AMANPOWER, PERSONNEL AND
								TRAINING ADVANCED TECHNOLOGY11,03811,0380500603117AARMY ADVANCED
								TECHNOLOGY DEVELOPMENT63,33863,3380510603118ASOLDIER LETHALITY
								ADVANCED TECHNOLOGY118,468128,468 Improvement of combat helmet suspension
								systems[5,000] Thermal mitigation technologies[5,000]0520603119AGROUND ADVANCED
								TECHNOLOGY12,59335,593 100 hour battery[10,000] Ground advanced technology for cold
								regions[5,000] Lightweight protective and hardening
								materials[3,000] Robotic construction research[5,000]0590603457AC3I CYBER ADVANCED
								DEVELOPMENT13,76913,7690600603461AHIGH PERFORMANCE
								COMPUTING MODERNIZATION PROGRAM184,755224,755 Program increase[40,000]0610603462ANEXT GENERATION COMBAT
								VEHICLE ADVANCED TECHNOLOGY160,035174,035 Ground vehicle sustainment research[4,000] Program increase—hydrogen fuel cells[10,000]0620603463ANETWORK C3I ADVANCED
								TECHNOLOGY106,899103,899 Underexecution[–3,000]0630603464ALONG RANGE PRECISION
								FIRES ADVANCED TECHNOLOGY174,386183,386 Hypersonics research[4,000] Program increase missile demonstrations[5,000]0640603465AFUTURE VERTICAL LIFT
								ADVANCED TECHNOLOGY151,640151,6400650603466AAIR AND MISSILE DEFENSE
								ADVANCED TECHNOLOGY60,61360,613 SUBTOTAL ADVANCED TECHNOLOGY
									DEVELOPMENT1,099,5641,192,564ADVANCED COMPONENT DEVELOPMENT &
								PROTOTYPES0730603305AARMY MISSLE DEFENSE
								SYSTEMS INTEGRATION10,98718,987 Conventional mission capabilities[8,000]0740603327AAIR AND MISSILE DEFENSE
								SYSTEMS ENGINEERING15,14815,1480750603619ALANDMINE WARFARE AND
								BARRIER—ADV DEV92,91592,9150770603639ATANK AND MEDIUM CALIBER
								AMMUNITION82,14682,1460780603645AARMORED SYSTEM
								MODERNIZATION—ADV DEV157,656157,6560790603747ASOLDIER SUPPORT AND
								SURVIVABILITY6,5146,5140800603766ATACTICAL ELECTRONIC
								SURVEILLANCE SYSTEM—ADV DEV34,89034,8900810603774ANIGHT VISION SYSTEMS
								ADVANCED DEVELOPMENT251,011222,791 IVAS insufficient justification[–28,220]0820603779AENVIRONMENTAL QUALITY
								TECHNOLOGY—DEM/VAL15,13215,1320830603790ANATO RESEARCH AND
								DEVELOPMENT5,4065,4060840603801AAVIATION—ADV
								DEV459,290534,890 Program increase: Future long-range assault
								aircraft[75,600]0850603804ALOGISTICS AND ENGINEER
								EQUIPMENT—ADV DEV6,2546,2540860603807AMEDICAL SYSTEMS—ADV
								DEV31,17531,1750870603827ASOLDIER
								SYSTEMS—ADVANCED DEVELOPMENT22,11322,1130880604017AROBOTICS
								DEVELOPMENT115,22288,222 Early to need[–27,000]0900604021AELECTRONIC WARFARE
								TECHNOLOGY MATURATION (MIP)18,04318,0430910604100AANALYSIS OF
								ALTERNATIVES10,02310,0230920604113AFUTURE TACTICAL
								UNMANNED AIRCRAFT SYSTEM (FTUAS)40,74535,745 Program adjustment[–5,000]0930604114ALOWER TIER AIR MISSILE
								DEFENSE (LTAMD) SENSOR427,772379,772 Rapid prototyping excess funding[–48,000]0940604115ATECHNOLOGY MATURATION
								INITIATIVES196,676161,676 Insufficient schedule detail[–35,000]0950604117AMANEUVER—SHORT RANGE
								AIR DEFENSE (M-SHORAD)33,10029,400 Excess testing cost[–3,700]0970604119AARMY ADVANCED COMPONENT
								DEVELOPMENT & PROTOTYPING115,116103,331 Early to need[–11,785]0990604121ASYNTHETIC TRAINING
								ENVIRONMENT REFINEMENT & PROTOTYPING136,761111,761 Early to need (IVAS)[–25,000]1000604182AHYPERSONICS228,000389,610 Transfer from RDTE Defense-Wide, line 124[31,000] UPL accelerate Hypersonic Weapons System[130,610]1020604403AFUTURE
								INTERCEPTOR8,0000 Early to need[–8,000]1030604541AUNIFIED NETWORK
								TRANSPORT39,60029,700 Early to need[–9,900]1040604644AMOBILE MEDIUM RANGE
								MISSILE20,00010,000 Program decrease[–10,000]1060305251ACYBERSPACE OPERATIONS
								FORCES AND FORCE SUPPORT52,10252,1021071206120AASSURED POSITIONING,
								NAVIGATION AND TIMING (PNT)192,562150,062 Project cancellation[–42,500]1081206308AARMY SPACE SYSTEMS
								INTEGRATION104,996104,996 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT
									& PROTOTYPES2,929,3552,920,460SYSTEM DEVELOPMENT & DEMONSTRATION1090604201AAIRCRAFT
								AVIONICS29,16429,1641100604270AELECTRONIC WARFARE
								DEVELOPMENT70,53970,5391130604601AINFANTRY SUPPORT
								WEAPONS106,121106,1211140604604AMEDIUM TACTICAL
								VEHICLES2,1522,1521150604611AJAVELIN17,89716,055 Qualification testing early to need[–1,842]1160604622AFAMILY OF HEAVY
								TACTICAL VEHICLES16,74516,7451170604633AAIR TRAFFIC
								CONTROL6,9896,9891180604642ALIGHT TACTICAL WHEELED
								VEHICLES10,4652,965 Program reduction[–7,500]1190604645AARMORED SYSTEMS
								MODERNIZATION (ASM)—ENG DEV310,152293,964 Program delay[–16,188]1200604710ANIGHT VISION
								SYSTEMS—ENG DEV181,732166,732 Insufficient justification (IVAS)[–15,000]1210604713ACOMBAT FEEDING,
								CLOTHING, AND EQUIPMENT2,3932,3931220604715ANON-SYSTEM TRAINING
								DEVICES—ENG DEV27,41227,4121230604741AAIR DEFENSE COMMAND,
								CONTROL AND INTELLIGENCE—ENG DEV43,50243,5021240604742ACONSTRUCTIVE SIMULATION
								SYSTEMS DEVELOPMENT11,63611,6361250604746AAUTOMATIC TEST
								EQUIPMENT DEVELOPMENT10,91510,9151260604760ADISTRIBUTIVE
								INTERACTIVE SIMULATIONS (DIS)—ENG
			 DEV7,8017,8011270604768ABRILLIANT ANTI-ARMOR
								SUBMUNITION (BAT)25,00020,000 PFAL excess[–5,000]1280604780ACOMBINED ARMS TACTICAL
								TRAINER (CATT) CORE9,2419,2411290604798ABRIGADE ANALYSIS,
								INTEGRATION AND EVALUATION42,63438,303 RCO support excess[–4,331]1300604802AWEAPONS AND
								MUNITIONS—ENG DEV181,023181,0231310604804ALOGISTICS AND ENGINEER
								EQUIPMENT—ENG DEV103,226103,2261320604805ACOMMAND, CONTROL,
								COMMUNICATIONS SYSTEMS—ENG DEV12,59512,5951330604807AMEDICAL
								MATERIEL/MEDICAL BIOLOGICAL DEFENSE
			 EQUIPMENT—ENG DEV48,26448,2641340604808ALANDMINE
								WARFARE/BARRIER—ENG DEV39,20839,2081350604818AARMY TACTICAL COMMAND
								& CONTROL HARDWARE & SOFTWARE140,637138,137 CPI2 testing previously funded[–2,500]1360604820ARADAR
								DEVELOPMENT105,243105,2431370604822AGENERAL FUND ENTERPRISE
								BUSINESS SYSTEM (GFEBS)46,68346,6831380604823AFIREFINDER17,29417,2941390604827ASOLDIER SYSTEMS—WARRIOR
								DEM/VAL5,8035,8031400604852ASUITE OF SURVIVABILITY
								ENHANCEMENT SYSTEMS—EMD98,698118,698 Program increase for vehicle active protection
								system evaluation[30,000] Program reduction[–10,000]1410604854AARTILLERY
								SYSTEMS—EMD15,83215,8321420605013AINFORMATION TECHNOLOGY
								DEVELOPMENT126,53771,537 Historical underexecution[–10,000] Program decrease[–45,000]1430605018AINTEGRATED PERSONNEL
								AND PAY SYSTEM-ARMY (IPPS-A)142,77392,073 Poor business process reengineering[–50,700]1440605028AARMORED MULTI-PURPOSE
								VEHICLE (AMPV)96,73092,130 Program reduction[–4,600]1450605029AINTEGRATED GROUND
								SECURITY SURVEILLANCE RESPONSE
			 CAPABILITY (IGSSR-C)6,6996,6991460605030AJOINT TACTICAL NETWORK
								CENTER (JTNC)15,88215,8821470605031AJOINT TACTICAL NETWORK
								(JTN)40,80840,8081490605033AGROUND-BASED
								OPERATIONAL SURVEILLANCE
			 SYSTEM—EXPEDITIONARY (GBOSS-E)3,8473,8471500605034ATACTICAL SECURITY
								SYSTEM (TSS)6,9286,9281510605035ACOMMON INFRARED
								COUNTERMEASURES (CIRCM)34,48834,4881520605036ACOMBATING WEAPONS OF
								MASS DESTRUCTION (CWMD)10,00010,0001540605038ANUCLEAR BIOLOGICAL
								CHEMICAL RECONNAISSANCE VEHICLE
			 (NBCRV) SENSOR SUITE6,0546,0541550605041ADEFENSIVE CYBER TOOL
								DEVELOPMENT62,26245,662 Contract delays[–10,000] Excess growth[–6,600]1560605042ATACTICAL NETWORK RADIO
								SYSTEMS (LOW-TIER)35,65429,254 Excess growth[–6,400]1570605047ACONTRACT WRITING
								SYSTEM19,68219,6821580605049AMISSILE WARNING SYSTEM
								MODERNIZATION (MWSM)1,5391,5391590605051AAIRCRAFT SURVIVABILITY
								DEVELOPMENT64,55764,5571600605052AINDIRECT FIRE
								PROTECTION CAPABILITY INC 2—BLOCK 1243,228236,428 EMAM development ahead of need[–6,800]1610605053AGROUND ROBOTICS41,30828,508 Excess to requirement[–12,800]1620605054AEMERGING TECHNOLOGY
								INITIATIVES45,89631,616 Testing and evaluation excess growth[–4,280] Unjustified request[–10,000]1630605203AARMY SYSTEM DEVELOPMENT
								& DEMONSTRATION164,883164,8831650605450AJOINT AIR-TO-GROUND
								MISSILE (JAGM)9,5009,5001660605457AARMY INTEGRATED AIR AND
								MISSILE DEFENSE (AIAMD)208,938193,938 Testing and evaluation excess growth[–15,000]1670605625AMANNED GROUND
								VEHICLE378,400228,400 Program decrease[–150,000]1680605766ANATIONAL CAPABILITIES
								INTEGRATION (MIP)7,8357,8351690605812AJOINT LIGHT TACTICAL
								VEHICLE (JLTV) ENGINEERING AND
			 MANUFACTURING DEVELOPMENT PH2,7327,232 Army requested realignment from OPA 7[4,500]1700605830AAVIATION GROUND SUPPORT
								EQUIPMENT1,6641,6641720303032ATROJAN—RH123,9363,9361740304270AELECTRONIC WARFARE
								DEVELOPMENT19,67519,675 SUBTOTAL SYSTEM DEVELOPMENT &
									DEMONSTRATION3,549,4313,189,390RDT&E MANAGEMENT SUPPORT1760604256ATHREAT SIMULATOR
								DEVELOPMENT14,11716,117 Cybersecurity threat simulation[2,000]1770604258ATARGET SYSTEMS
								DEVELOPMENT8,3278,3271780604759AMAJOR T&E
								INVESTMENT136,565136,5651790605103ARAND ARROYO
								CENTER13,11313,1131800605301AARMY KWAJALEIN
								ATOLL238,691238,6911810605326ACONCEPTS
								EXPERIMENTATION PROGRAM42,92236,922 Program reduction[–6,000]1830605601AARMY TEST RANGES AND
								FACILITIES334,468334,4681840605602AARMY TECHNICAL TEST
								INSTRUMENTATION AND TARGETS46,97451,974 Program increase—space and missile
								cybersecurity[5,000]1850605604ASURVIVABILITY/LETHALITY
								ANALYSIS35,07535,0751860605606AAIRCRAFT
								CERTIFICATION3,4613,4611870605702AMETEOROLOGICAL SUPPORT
								TO RDT&E ACTIVITIES6,2336,2331880605706AMATERIEL SYSTEMS
								ANALYSIS21,34221,3421890605709AEXPLOITATION OF FOREIGN
								ITEMS11,16811,1681900605712ASUPPORT OF OPERATIONAL
								TESTING52,72352,7231910605716AARMY EVALUATION
								CENTER60,81560,8151920605718AARMY MODELING & SIM
								X-CMD COLLABORATION & INTEG2,5272,5271930605801APROGRAMWIDE
								ACTIVITIES58,17558,1751940605803ATECHNICAL INFORMATION
								ACTIVITIES25,06025,0601950605805AMUNITIONS
								STANDARDIZATION, EFFECTIVENESS AND
			 SAFETY44,45844,4581960605857AENVIRONMENTAL QUALITY
								TECHNOLOGY MGMT SUPPORT4,6814,6811970605898AARMY DIRECT REPORT
								HEADQUARTERS—R&D - MHA53,82053,8201980606001AMILITARY GROUND-BASED
								CREW TECHNOLOGY4,2914,2911990606002ARONALD REAGAN BALLISTIC
								MISSILE DEFENSE TEST SITE62,06962,0692000606003ACOUNTERINTEL AND HUMAN
								INTEL MODERNIZATION1,0501,0502010606942AASSESSMENTS AND
								EVALUATIONS CYBER VULNERABILITIES4,5004,500 SUBTOTAL RDT&E MANAGEMENT
									SUPPORT1,286,6251,287,625OPERATIONAL SYSTEMS DEVELOPMENTUNDISTRIBUTED2040603778AMLRS PRODUCT
								IMPROVEMENT PROGRAM22,87719,877 HIMARS excess growth[–3,000]2060605024AANTI-TAMPER TECHNOLOGY
								SUPPORT8,4918,4912070607131AWEAPONS AND MUNITIONS
								PRODUCT IMPROVEMENT PROGRAMS15,64515,6452090607134ALONG RANGE PRECISION
								FIRES (LRPF)164,182164,1822110607136ABLACKHAWK PRODUCT
								IMPROVEMENT PROGRAM13,03913,0392120607137ACHINOOK PRODUCT
								IMPROVEMENT PROGRAM174,371168,371 Program reduction[–6,000]2130607138AFIXED WING PRODUCT
								IMPROVEMENT PROGRAM4,5450 Program reduction[–4,545]2140607139AIMPROVED TURBINE ENGINE
								PROGRAM206,434206,4342160607142AAVIATION ROCKET SYSTEM
								PRODUCT IMPROVEMENT AND DEVELOPMENT24,22121,130 Integrated munitions launcher early to
								need[–3,091]2170607143AUNMANNED AIRCRAFT
								SYSTEM UNIVERSAL PRODUCTS32,01625,516 Program reduction[–6,500]2180607145AAPACHE FUTURE
								DEVELOPMENT5,448448 Unjustified request[–5,000]2190607312AARMY OPERATIONAL
								SYSTEMS DEVELOPMENT49,52649,5262200607665AFAMILY OF
								BIOMETRICS1,7021,7022210607865APATRIOT PRODUCT
								IMPROVEMENT96,43063,630 Excess growth[–32,800]2220203728AJOINT AUTOMATED DEEP
								OPERATION COORDINATION SYSTEM
			 (JADOCS)47,39847,3982230203735ACOMBAT VEHICLE
								IMPROVEMENT PROGRAMS334,463290,545 Early to need[–41,918] Program support excess growth[–2,000]2250203743A155MM SELF-PROPELLED
								HOWITZER IMPROVEMENTS214,246192,746 Program reduction[–21,500]2260203744AAIRCRAFT
								MODIFICATIONS/PRODUCT IMPROVEMENT
			 PROGRAMS16,48613,778 Excess to need[–2,708]2270203752AAIRCRAFT ENGINE
								COMPONENT IMPROVEMENT PROGRAM1441442280203758ADIGITIZATION5,2705,2702290203801AMISSILE/AIR DEFENSE
								PRODUCT IMPROVEMENT PROGRAM1,2871,2872340205412AENVIRONMENTAL QUALITY
								TECHNOLOGY—OPERATIONAL SYSTEM DEV7327322350205456ALOWER TIER AIR AND
								MISSILE DEFENSE (AMD) SYSTEM107,74699,746 Testing excess to need[–8,000]2360205778AGUIDED MULTIPLE-LAUNCH
								ROCKET SYSTEM (GMLRS)138,594128,594 Testing excess to need[–10,000]2380303028ASECURITY AND
								INTELLIGENCE ACTIVITIES13,84513,8452390303140AINFORMATION SYSTEMS
								SECURITY PROGRAM29,18529,1852400303141AGLOBAL COMBAT SUPPORT
								SYSTEM68,97648,376 Program decrease[–20,600]2410303150AWWMCCS/GLOBAL COMMAND
								AND CONTROL SYSTEM2,0732,0732450305179AINTEGRATED BROADCAST
								SERVICE (IBS)4594592460305204ATACTICAL UNMANNED
								AERIAL VEHICLES5,0975,0972470305206AAIRBORNE RECONNAISSANCE
								SYSTEMS11,17711,1772480305208ADISTRIBUTED COMMON
								GROUND/SURFACE SYSTEMS38,12138,1212500305232ARQ–11 UAV3,2183,2182510305233ARQ–7 UAV7,8177,8172520307665ABIOMETRICS ENABLED
								INTELLIGENCE2,0002,0002530708045AEND ITEM INDUSTRIAL
								PREPAREDNESS ACTIVITIES59,84867,848 Nanoscale materials manufacturing[3,000] Program increase—additive manufacturing
								technology insertion[5,000]2541203142ASATCOM GROUND
								ENVIRONMENT (SPACE)34,16934,1692551208053AJOINT TACTICAL GROUND
								SYSTEM10,27510,275255A9999999999CLASSIFIED
								PROGRAMS7,2737,273 SUBTOTAL OPERATIONAL SYSTEMS
									DEVELOPMENT1,978,8261,819,164 SUBTOTAL UNDISTRIBUTED–159,662 TOTAL RESEARCH, DEVELOPMENT, TEST &
									EVAL, ARMY12,192,77111,857,473RESEARCH, DEVELOPMENT, TEST & EVAL,
								NAVYBASIC RESEARCH0010601103NUNIVERSITY RESEARCH
								INITIATIVES116,850146,850 Advanced radar research[5,000] Cyber basic research[10,000] Defense University research initiatives[5,000] Program increase[10,000]0020601152NIN-HOUSE LABORATORY
								INDEPENDENT RESEARCH19,12119,1210030601153NDEFENSE RESEARCH
								SCIENCES470,007470,007 SUBTOTAL BASIC RESEARCH605,978635,978APPLIED RESEARCH0040602114NPOWER PROJECTION
								APPLIED RESEARCH18,54625,546 Hypersonic testing facilities[7,000]0050602123NFORCE PROTECTION
								APPLIED RESEARCH119,517166,017 Carbon capture[8,000] Electric propulsion research[2,500] Energy resilience[5,000] Energy resilience research[3,000] Hybrid composite struct. res. enhanced
								mobility[5,000] Navy power and energy systems technology[5,000] Program increase[10,000] Test bed for autonomous ship systems[8,000]0060602131MMARINE CORPS LANDING
								FORCE TECHNOLOGY56,60461,604 Interdisciplinary expeditionary cybersecurity
								research[5,000]0070602235NCOMMON PICTURE APPLIED
								RESEARCH49,29744,297 Coordinate space activities[–5,000]0080602236NWARFIGHTER SUSTAINMENT
								APPLIED RESEARCH63,82563,8250090602271NELECTROMAGNETIC SYSTEMS
								APPLIED RESEARCH83,49783,4970100602435NOCEAN WARFIGHTING
								ENVIRONMENT APPLIED RESEARCH63,89463,8940110602651MJOINT NON-LETHAL
								WEAPONS APPLIED RESEARCH6,3466,3460120602747NUNDERSEA WARFARE
								APPLIED RESEARCH57,07574,075 Academic partnerships for undersea vehicle
								research[10,000] Resident autonomous undersea robotics[7,000]0130602750NFUTURE NAVAL
								CAPABILITIES APPLIED RESEARCH154,755154,7550140602782NMINE AND EXPEDITIONARY
								WARFARE APPLIED RESEARCH36,07436,0740150602792NINNOVATIVE NAVAL
								PROTOTYPES (INP) APPLIED RESEARCH153,062153,0620160602861NSCIENCE AND TECHNOLOGY
								MANAGEMENT—ONR FIELD ACITIVITIES73,96173,961 SUBTOTAL APPLIED RESEARCH936,4531,006,953ADVANCED TECHNOLOGY DEVELOPMENT0170603123NFORCE PROTECTION
								ADVANCED TECHNOLOGY35,28635,2860180603271NELECTROMAGNETIC SYSTEMS
								ADVANCED TECHNOLOGY9,4999,4990190603640MUSMC ADVANCED
								TECHNOLOGY DEMONSTRATION (ATD)172,847177,847 Program increase—modular advanced armed robotic
								system[5,000]0200603651MJOINT NON-LETHAL
								WEAPONS TECHNOLOGY DEVELOPMENT13,30713,3070210603673NFUTURE NAVAL
								CAPABILITIES ADVANCED TECHNOLOGY
			 DEVELOPMENT231,907231,9070220603680NMANUFACTURING
								TECHNOLOGY PROGRAM60,13865,138 Program increase[5,000]0230603729NWARFIGHTER PROTECTION
								ADVANCED TECHNOLOGY4,8494,8490250603758NNAVY WARFIGHTING
								EXPERIMENTS AND DEMONSTRATIONS67,73967,7390260603782NMINE AND EXPEDITIONARY
								WARFARE ADVANCED TECHNOLOGY13,33513,3350270603801NINNOVATIVE NAVAL
								PROTOTYPES (INP) ADVANCED
			 TECHNOLOGY DEVELOPMENT133,303150,330 Electromagnetic railgun[10,000] Funds excess to requirements[–7,973] Program increase[15,000] SUBTOTAL ADVANCED TECHNOLOGY
									DEVELOPMENT742,210769,237ADVANCED COMPONENT DEVELOPMENT &
								PROTOTYPES0280603207NAIR/OCEAN TACTICAL
								APPLICATIONS32,64338,643 Program increase for 1 REMUS 600 vehicle[6,000]0290603216NAVIATION
								SURVIVABILITY11,91911,9190300603251NAIRCRAFT
								SYSTEMS1,4731,4730310603254NASW SYSTEMS
								DEVELOPMENT7,1727,1720320603261NTACTICAL AIRBORNE
								RECONNAISSANCE3,4193,4190330603382NADVANCED COMBAT SYSTEMS
								TECHNOLOGY64,69464,6940340603502NSURFACE AND SHALLOW
								WATER MINE COUNTERMEASURES507,000310,500 Reduce one LUSV[–86,500] VLS concept design and LLTM early to need[–110,000]0350603506NSURFACE SHIP TORPEDO
								DEFENSE15,8007,242 Excess sundown costs[–8,558]0360603512NCARRIER SYSTEMS
								DEVELOPMENT4,9974,9970370603525NPILOT FISH291,148186,328 Program adjustment[–104,820]0380603527NRETRACT LARCH11,98011,9800390603536NRETRACT JUNIPER129,163129,1630400603542NRADIOLOGICAL
								CONTROL6896890410603553NSURFACE ASW1,1371,1370420603561NADVANCED SUBMARINE
								SYSTEM DEVELOPMENT148,756120,046 Program decrease[–19,000] Project 9710: Unjustified new start[–9,710]0430603562NSUBMARINE TACTICAL
								WARFARE SYSTEMS11,19211,1920440603563NSHIP CONCEPT ADVANCED
								DESIGN81,84657,846 Future surface combatant concept
								development[–24,000]0450603564NSHIP PRELIMINARY DESIGN
								& FEASIBILITY STUDIES69,08422,584 Early to need[–46,500]0460603570NADVANCED NUCLEAR POWER
								SYSTEMS181,652181,6520470603573NADVANCED SURFACE
								MACHINERY SYSTEMS25,408155,408 Program increase[5,000] Surface combatant component-level
								prototyping[125,000]0480603576NCHALK EAGLE64,87764,8770490603581NLITTORAL COMBAT SHIP
								(LCS)9,9349,9340500603582NCOMBAT SYSTEM
								INTEGRATION17,25117,2510510603595NOHIO
								REPLACEMENT419,051434,051 Accelerate advanced propulsor development[15,000]0520603596NLCS MISSION
								MODULES108,505105,595 Available prior year funds due to SUW MP testing
								delay[–2,910]0530603597NAUTOMATED TEST AND
								ANALYSIS7,6537,6530540603599NFRIGATE
								DEVELOPMENT59,00759,0070550603609NCONVENTIONAL
								MUNITIONS9,9889,9880560603635MMARINE CORPS GROUND
								COMBAT/SUPPORT SYSTEM86,46416,477 Insufficient justification and contract
								delay[–69,987]0570603654NJOINT SERVICE EXPLOSIVE
								ORDNANCE DEVELOPMENT33,47833,4780580603713NOCEAN ENGINEERING
								TECHNOLOGY DEVELOPMENT5,6195,6190590603721NENVIRONMENTAL
								PROTECTION20,56420,5640600603724NNAVY ENERGY
								PROGRAM26,51449,514 Battery development and safety enterprise[13,000] Marine energy systems for sensors and
								microgrids[10,000]0610603725NFACILITIES
								IMPROVEMENT3,4403,4400620603734NCHALK CORAL346,800310,400 Insufficient budget justification[–36,400]0630603739NNAVY LOGISTIC
								PRODUCTIVITY3,8573,8570640603746NRETRACT MAPLE258,519258,5190650603748NLINK PLUMERIA403,909396,509 Insufficient budget justification[–7,400]0660603751NRETRACT ELM63,43463,4340670603764NLINK EVERGREEN184,110184,1100680603790NNATO RESEARCH AND
								DEVELOPMENT7,6977,6970690603795NLAND ATTACK
								TECHNOLOGY9,0869,0860700603851MJOINT NON-LETHAL
								WEAPONS TESTING28,46628,4660710603860NJOINT PRECISION
								APPROACH AND LANDING
			 SYSTEMS—DEM/VAL51,34151,3410720603925NDIRECTED ENERGY AND
								ELECTRIC WEAPON SYSTEMS118,169118,1690730604014NF/A –18 INFRARED SEARCH
								AND TRACK (IRST)113,456112,456 Program delay[–1,000]0740604027NDIGITAL WARFARE
								OFFICE50,12025,120 Artificial intelligence development operations
								unjustified growth[–10,000] Program decrease[–15,000]0750604028NSMALL AND MEDIUM
								UNMANNED UNDERSEA VEHICLES32,52732,5270760604029NUNMANNED UNDERSEA
								VEHICLE CORE TECHNOLOGIES54,37654,3760770604030NRAPID PROTOTYPING,
								EXPERIMENTATION AND DEMONSTRATION.36,19736,1970780604031NLARGE UNMANNED UNDERSEA
								VEHICLES68,31068,3100790604112NGERALD R. FORD CLASS
								NUCLEAR AIRCRAFT CARRIER (CVN
			 78—80)121,310112,310 Integrated digital shipbuilding insufficient
								budget justification[–9,000]0800604126NLITTORAL AIRBORNE
								MCM17,24817,2480810604127NSURFACE MINE
								COUNTERMEASURES18,73518,7350820604272NTACTICAL AIR
								DIRECTIONAL INFRARED
			 COUNTERMEASURES (TADIRCM)68,34658,449 Excess to need[–9,897]0840604289MNEXT GENERATION
								LOGISTICS4,42013,420 Additive manufacturing logistics software
								pilot[9,000]0850604320MRAPID TECHNOLOGY
								CAPABILITY PROTOTYPE4,5584,5580860604454NLX (R)12,50012,5000870604536NADVANCED UNDERSEA
								PROTOTYPING181,967181,9670880604636NCOUNTER UNMANNED
								AIRCRAFT SYSTEMS (C-UAS)5,5005,5000890604659NPRECISION STRIKE
								WEAPONS DEVELOPMENT PROGRAM718,148688,148 Excess growth[–30,000]0900604707NSPACE AND ELECTRONIC
								WARFARE (SEW)
			 ARCHITECTURE/ENGINEERING SUPPORT5,2635,2630910604786NOFFENSIVE ANTI-SURFACE
								WARFARE WEAPON DEVELOPMENT65,41965,4190920303354NASW SYSTEMS
								DEVELOPMENT—MIP9,9919,9910930304240MADVANCED TACTICAL
								UNMANNED AIRCRAFT SYSTEM21,15739,657 KMAX Large Unmanned Logistics System USMC
								unfunded priority[18,500]0950304270NELECTRONIC WARFARE
								DEVELOPMENT—MIP609609 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT
									& PROTOTYPES5,559,0625,159,880SYSTEM DEVELOPMENT & DEMONSTRATION0960603208NTRAINING SYSTEM
								AIRCRAFT15,51415,5140970604212NOTHER HELO
								DEVELOPMENT28,83528,8350980604214MAV–8B AIRCRAFT—ENG
								DEV27,44127,4411000604215NSTANDARDS
								DEVELOPMENT3,6423,6421010604216NMULTI-MISSION
								HELICOPTER UPGRADE DEVELOPMENT19,19619,1961040604230NWARFARE SUPPORT
								SYSTEM8,6018,6011050604231NTACTICAL COMMAND
								SYSTEM77,23277,2321060604234NADVANCED
								HAWKEYE232,752232,7521070604245MH–1 UPGRADES65,35965,3591090604261NACOUSTIC SEARCH
								SENSORS47,01347,0131100604262NV–22A185,105190,105 Increase reliability and reduce vibrations of
								V–22 nacelles[5,000]1110604264NAIR CREW SYSTEMS
								DEVELOPMENT21,17221,1721120604269NEA–18143,585133,585 Unjustified cost growth[–10,000]1130604270NELECTRONIC WARFARE
								DEVELOPMENT116,811109,651 Unjustified request[–7,160]1140604273MEXECUTIVE HELO
								DEVELOPMENT187,436187,4361160604274NNEXT GENERATION JAMMER
								(NGJ)524,261448,261 Underexecution[–76,000]1170604280NJOINT TACTICAL RADIO
								SYSTEM—NAVY (JTRS-NAVY)192,345190,845 Early to need[–1,500]1180604282NNEXT GENERATION JAMMER
								(NGJ) INCREMENT II111,06890,922 Program reduction[–20,146]1190604307NSURFACE COMBATANT
								COMBAT SYSTEM ENGINEERING415,625413,684 Aegis development support studies and analysis
								early to need[–1,941]1200604311NLPD–17 CLASS SYSTEMS
								INTEGRATION6406401210604329NSMALL DIAMETER BOMB
								(SDB)50,09650,0961220604366NSTANDARD MISSILE
								IMPROVEMENTS232,391232,3911230604373NAIRBORNE MCM10,91610,9161240604378NNAVAL INTEGRATED FIRE
								CONTROL—COUNTER AIR SYSTEMS
			 ENGINEERING33,37933,3791250604501NADVANCED ABOVE WATER
								SENSORS34,55434,5541260604503NSSN–688 AND TRIDENT
								MODERNIZATION84,66384,6631270604504NAIR CONTROL44,92344,9231280604512NSHIPBOARD AVIATION
								SYSTEMS10,63210,6321290604518NCOMBAT INFORMATION
								CENTER CONVERSION16,09416,0941300604522NAIR AND MISSILE DEFENSE
								RADAR (AMDR) SYSTEM55,34952,349 Engineering changes testing and evaluation early
								to need[–3,000]1310604530NADVANCED ARRESTING GEAR
								(AAG)123,490123,4901320604558NNEW DESIGN SSN121,010221,010 Accelerate capability development[100,000]1330604562NSUBMARINE TACTICAL
								WARFARE SYSTEM62,42662,4261340604567NSHIP CONTRACT DESIGN/
								LIVE FIRE T&E46,80946,8091350604574NNAVY TACTICAL COMPUTER
								RESOURCES3,6923,6921370604601NMINE
								DEVELOPMENT28,96428,9641380604610NLIGHTWEIGHT TORPEDO
								DEVELOPMENT148,349115,541 Excess to need[–32,808]1390604654NJOINT SERVICE EXPLOSIVE
								ORDNANCE DEVELOPMENT8,2378,2371400604657MUSMC GROUND
								COMBAT/SUPPORTING ARMS SYSTEMS—ENG
			 DEV22,00022,0001410604703NPERSONNEL, TRAINING,
								SIMULATION, AND HUMAN FACTORS5,5005,5001420604727NJOINT STANDOFF WEAPON
								SYSTEMS18,72516,225 Excess to need[–2,500]1430604755NSHIP SELF DEFENSE
								(DETECT & CONTROL)192,603180,085 Project 2178 prior year carryover[–12,518]1440604756NSHIP SELF DEFENSE
								(ENGAGE: HARD KILL)137,268121,630 Project 2070 excess test assets[–15,638]1450604757NSHIP SELF DEFENSE
								(ENGAGE: SOFT KILL/EW)97,36397,3631460604761NINTELLIGENCE
								ENGINEERING26,71026,7101470604771NMEDICAL
								DEVELOPMENT8,1818,1811480604777NNAVIGATION/ID
								SYSTEM40,75540,7551490604800MJOINT STRIKE FIGHTER
								(JSF)—EMD1,7101,7101500604800NJOINT STRIKE FIGHTER
								(JSF)—EMD1,4901,4901530605013MINFORMATION TECHNOLOGY
								DEVELOPMENT1,4941,4941540605013NINFORMATION TECHNOLOGY
								DEVELOPMENT384,162268,364 Program decrease[–36,000] Unjustified growth over FY19 projection[–79,798]1550605024NANTI-TAMPER TECHNOLOGY
								SUPPORT4,8824,8821560605212MCH–53K RDTE516,955516,9551580605215NMISSION
								PLANNING75,88675,8861590605217NCOMMON AVIONICS43,18743,1871600605220NSHIP TO SHORE CONNECTOR
								(SSC)4,90919,909 Expand development and use of composite
								materials[15,000]1610605327NT-AO 205 CLASS1,6821,6821620605414NUNMANNED CARRIER
								AVIATION (UCA)671,258657,098 UMCS excess to need[–14,160]1630605450MJOINT AIR-TO-GROUND
								MISSILE (JAGM)18,39318,3931650605500NMULTI-MISSION MARITIME
								AIRCRAFT (MMA)21,47221,4721660605504NMULTI-MISSION MARITIME
								(MMA) INCREMENT III177,234177,2341670605611MMARINE CORPS ASSAULT
								VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION77,32269,121 Early to need[–2,201] Excess growth[–6,000]1680605813MJOINT LIGHT TACTICAL
								VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION2,1052,1051690204202NDDG–1000111,435111,4351720304785NTACTICAL CRYPTOLOGIC
								SYSTEMS101,339101,3391730306250MCYBER OPERATIONS
								TECHNOLOGY DEVELOPMENT26,40626,406 SUBTOTAL SYSTEM DEVELOPMENT &
									DEMONSTRATION6,332,0336,130,663MANAGEMENT SUPPORT1740604256NTHREAT SIMULATOR
								DEVELOPMENT66,67866,6781750604258NTARGET SYSTEMS
								DEVELOPMENT12,02712,0271760604759NMAJOR T&E
								INVESTMENT85,34885,3481780605152NSTUDIES AND ANALYSIS
								SUPPORT—NAVY3,9083,9081790605154NCENTER FOR NAVAL
								ANALYSES47,66947,6691800605285NNEXT GENERATION
								FIGHTER20,69820,6981820605804NTECHNICAL INFORMATION
								SERVICES9889881830605853NMANAGEMENT, TECHNICAL
								& INTERNATIONAL SUPPORT102,401102,4011840605856NSTRATEGIC TECHNICAL
								SUPPORT3,7423,7421860605863NRDT&E SHIP AND
								AIRCRAFT SUPPORT93,87293,8721870605864NTEST AND EVALUATION
								SUPPORT394,020394,0201880605865NOPERATIONAL TEST AND
								EVALUATION CAPABILITY25,14525,1451890605866NNAVY SPACE AND
								ELECTRONIC WARFARE (SEW) SUPPORT15,77315,7731900605867NSEW
								SURVEILLANCE/RECONNAISSANCE SUPPORT8,4028,4021910605873MMARINE CORPS PROGRAM
								WIDE SUPPORT37,26529,265 Unjustified growth[–8,000]1920605898NMANAGEMENT
								HQ—R&D39,67339,6731930606355NWARFARE INNOVATION
								MANAGEMENT28,75028,7501960305327NINSIDER THREAT2,6452,6451970902498NMANAGEMENT HEADQUARTERS
								(DEPARTMENTAL SUPPORT ACTIVITIES)1,4601,460 SUBTOTAL MANAGEMENT SUPPORT990,464982,464OPERATIONAL SYSTEMS DEVELOPMENTUNDISTRIBUTED2020604227NHARPOON
								MODIFICATIONS2,3022,3022030604840MF–35 C2D2422,881422,8812040604840NF–35 C2D2383,741383,7412050607658NCOOPERATIVE ENGAGEMENT
								CAPABILITY (CEC)127,924127,9242070101221NSTRATEGIC SUB &
								WEAPONS SYSTEM SUPPORT157,676113,492 D5LE2 unjustified request[–44,184]2080101224NSSBN SECURITY
								TECHNOLOGY PROGRAM43,35443,3542090101226NSUBMARINE ACOUSTIC
								WARFARE DEVELOPMENT6,8156,8152100101402NNAVY STRATEGIC
								COMMUNICATIONS31,17431,1742110204136NF/A–18
								SQUADRONS213,715208,215 Block III support prior year carryover[–7,500] Jet noise reduction research[2,000]2130204228NSURFACE SUPPORT36,38936,3892140204229NTOMAHAWK AND TOMAHAWK
								MISSION PLANNING CENTER (TMPC)320,134286,799 JMEWS schedule delays[–12,098] Maritime strike schedule delays[–21,237]2150204311NINTEGRATED SURVEILLANCE
								SYSTEM88,382103,382 Additional TRAPS units[15,000]2160204313NSHIP-TOWED ARRAY
								SURVEILLANCE SYSTEMS14,44914,4492170204413NAMPHIBIOUS TACTICAL
								SUPPORT UNITS (DISPLACEMENT CRAFT)6,9316,9312180204460MGROUND/AIR TASK
								ORIENTED RADAR (G/ATOR)23,89123,8912190204571NCONSOLIDATED TRAINING
								SYSTEMS DEVELOPMENT129,873129,8732210204575NELECTRONIC WARFARE (EW)
								READINESS SUPPORT82,32562,434 Prior year carryover[–19,891]2220205601NHARM
								IMPROVEMENT138,431132,371 AARGM ER test schedule discrepancy[–6,060]2240205620NSURFACE ASW COMBAT
								SYSTEM INTEGRATION29,57229,5722250205632NMK–48 ADCAP85,97385,9732260205633NAVIATION
								IMPROVEMENTS125,461125,4612270205675NOPERATIONAL NUCLEAR
								POWER SYSTEMS106,192106,1922280206313MMARINE CORPS
								COMMUNICATIONS SYSTEMS143,317134,317 Program delay[–9,000]2290206335MCOMMON AVIATION COMMAND
								AND CONTROL SYSTEM (CAC2S)4,4894,4892300206623MMARINE CORPS GROUND
								COMBAT/SUPPORTING ARMS SYSTEMS51,78851,7882310206624MMARINE CORPS COMBAT
								SERVICES SUPPORT37,76142,761 Airborne Power Generation Tech
								Development[5,000]2320206625MUSMC
								INTELLIGENCE/ELECTRONIC WARFARE
			 SYSTEMS (MIP)21,45821,4582330206629MAMPHIBIOUS ASSAULT
								VEHICLE5,4765,4762340207161NTACTICAL AIM
								MISSILES19,48819,4882350207163NADVANCED MEDIUM RANGE
								AIR-TO-AIR MISSILE (AMRAAM)39,02939,0292390303109NSATELLITE
								COMMUNICATIONS (SPACE)34,34434,3442400303138NCONSOLIDATED AFLOAT
								NETWORK ENTERPRISE SERVICES (CANES)22,87322,8732410303140NINFORMATION SYSTEMS
								SECURITY PROGRAM41,85341,8532430305192NMILITARY INTELLIGENCE
								PROGRAM (MIP) ACTIVITIES8,9138,9132440305204NTACTICAL UNMANNED
								AERIAL VEHICLES9,4519,4512450305205NUAS INTEGRATION AND
								INTEROPERABILITY42,31542,3152460305208MDISTRIBUTED COMMON
								GROUND/SURFACE SYSTEMS22,04222,0422480305220NMQ–4C TRITON11,78411,7842490305231NMQ–8 UAV29,61829,6182500305232MRQ–11 UAV5095092510305234NSMALL (LEVEL 0)
								TACTICAL UAS (STUASL0)11,54511,5452520305239MRQ–21A10,91410,9142530305241NMULTI-INTELLIGENCE
								SENSOR DEVELOPMENT70,61270,6122540305242MUNMANNED AERIAL SYSTEMS
								(UAS) PAYLOADS (MIP)3,7043,7042550305421NRQ–4
								MODERNIZATION202,346185,446 IFC 5.0 concurrency[–16,900]2560308601NMODELING AND SIMULATION
								SUPPORT7,1197,1192570702207NDEPOT MAINTENANCE
								(NON-IF)38,18238,1822580708730NMARITIME TECHNOLOGY
								(MARITECH)6,7796,7792591203109NSATELLITE
								COMMUNICATIONS (SPACE)15,86815,868259A9999999999CLASSIFIED
								PROGRAMS1,613,1371,613,137 SUBTOTAL OPERATIONAL SYSTEMS
									DEVELOPMENT5,104,2994,989,429 SUBTOTAL UNDISTRIBUTED–114,870 TOTAL RESEARCH, DEVELOPMENT, TEST &
									EVAL, NAVY20,270,49919,674,604RESEARCH, DEVELOPMENT, TEST & EVAL, AFBASIC RESEARCH0010601102FDEFENSE RESEARCH
								SCIENCES356,107356,1070020601103FUNIVERSITY RESEARCH
								INITIATIVES158,859163,859 Program increase[5,000]0030601108FHIGH ENERGY LASER
								RESEARCH INITIATIVES14,79514,795 SUBTOTAL BASIC RESEARCH529,761534,761APPLIED RESEARCH0040602102FMATERIALS128,851152,851 Advanced materials high energy x-ray[4,000] Advanced materials manufacturing flexible
								biosensors[5,000] Advanced thermal protection systems[5,000] Program increase[10,000]0050602201FAEROSPACE VEHICLE
								TECHNOLOGIES147,724147,7240060602202FHUMAN EFFECTIVENESS
								APPLIED RESEARCH131,795131,7950070602203FAEROSPACE
								PROPULSION198,775208,775 Educational partnership agreements for next
								generation liquid propulsion[5,000] Electrical power/thermal management
								systems[5,000]0080602204FAEROSPACE
								SENSORS202,912202,9120100602298FSCIENCE AND TECHNOLOGY
								MANAGEMENT— MAJOR HEADQUARTERS
			 ACTIVITIES7,9687,9680120602602FCONVENTIONAL
								MUNITIONS142,772142,7720130602605FDIRECTED ENERGY
								TECHNOLOGY124,379124,3790140602788FDOMINANT INFORMATION
								SCIENCES AND METHODS181,562199,562 Detection and countering of adversarial
								UAS[5,000] Quantum Information Science Innovation
								Center[8,000] Quantum science[5,000]0150602890FHIGH ENERGY LASER
								RESEARCH44,22144,2210161206601FSPACE
								TECHNOLOGY124,667124,667 SUBTOTAL APPLIED RESEARCH1,435,6261,487,626ADVANCED TECHNOLOGY DEVELOPMENT0170603112FADVANCED MATERIALS FOR
								WEAPON SYSTEMS36,58641,586 Metals affordability initiative[5,000]0180603199FSUSTAINMENT SCIENCE AND
								TECHNOLOGY (S&T)16,24916,2490190603203FADVANCED AEROSPACE
								SENSORS38,29238,2920200603211FAEROSPACE TECHNOLOGY
								DEV/DEMO102,949202,949 Low cost attritable aircraft technology[100,000]0210603216FAEROSPACE PROPULSION
								AND POWER TECHNOLOGY113,973128,973 Advanced turbine engine gas generator[10,000] Electrical power systems[5,000]0220603270FELECTRONIC COMBAT
								TECHNOLOGY48,40848,4080230603401FADVANCED SPACECRAFT
								TECHNOLOGY70,52573,525 Strategic radiation hardened microelectronic
								processors[3,000]0240603444FMAUI SPACE SURVEILLANCE
								SYSTEM (MSSS)11,87811,8780250603456FHUMAN EFFECTIVENESS
								ADVANCED TECHNOLOGY DEVELOPMENT37,54237,5420260603601FCONVENTIONAL WEAPONS
								TECHNOLOGY225,817225,8170270603605FADVANCED WEAPONS
								TECHNOLOGY37,40437,4040280603680FMANUFACTURING
								TECHNOLOGY PROGRAM43,11666,116 Advanced materials and materials
								manufacturing[7,000] Aerospace composites manufacturing[10,000] Program increase[6,000]0290603788FBATTLESPACE KNOWLEDGE
								DEVELOPMENT AND DEMONSTRATION56,41456,414 SUBTOTAL ADVANCED TECHNOLOGY
									DEVELOPMENT839,153985,153ADVANCED COMPONENT DEVELOPMENT &
								PROTOTYPES0310603260FINTELLIGENCE ADVANCED
								DEVELOPMENT5,6725,6720320603742FCOMBAT IDENTIFICATION
								TECHNOLOGY27,08527,0850330603790FNATO RESEARCH AND
								DEVELOPMENT4,9554,9550340603851FINTERCONTINENTAL
								BALLISTIC MISSILE—DEM/VAL44,10944,1090360604002FAIR FORCE WEATHER
								SERVICES RESEARCH7727720370604004FADVANCED ENGINE
								DEVELOPMENT878,442878,4420380604015FLONG RANGE
								STRIKE—BOMBER3,003,8993,003,8990390604032FDIRECTED ENERGY
								PROTOTYPING10,00020,000 High-value airborne asset protection[10,000]0400604033FHYPERSONICS
								PROTOTYPING576,000576,0000410604201FPNT RESILIENCY, MODS,
								AND IMPROVEMENTS92,600124,600 Program increase[32,000]0420604257FADVANCED TECHNOLOGY AND
								SENSORS23,14523,1450430604288FNATIONAL AIRBORNE OPS
								CENTER (NAOC) RECAP16,66916,6690440604317FTECHNOLOGY
								TRANSFER23,61423,6140450604327FHARD AND DEEPLY BURIED
								TARGET DEFEAT SYSTEM (HDBTDS)
			 PROGRAM113,121113,1210460604414FCYBER RESILIENCY OF
								WEAPON SYSTEMS-ACS56,32556,3250470604776FDEPLOYMENT &
								DISTRIBUTION ENTERPRISE R&D28,03428,0340480604858FTECH TRANSITION
								PROGRAM128,476134,476 Rapid repair[6,000]0490605230FGROUND BASED STRATEGIC
								DETERRENT570,373552,395 Program reduction[–40,000] Technical adjustment for NC3[22,022]0500207100FLIGHT ATTACK ARMED
								RECONNAISSANCE (LAAR) SQUADRONS35,00035,0000510207110FNEXT GENERATION AIR
								DOMINANCE1,000,000955,000 Cost-risk associated with development
								profile[–45,000]0520207455FTHREE DIMENSIONAL
								LONG-RANGE RADAR (3DELRR)37,29037,2900530208099FUNIFIED PLATFORM
								(UP)10,00010,0000540305236FCOMMON DATA LINK
								EXECUTIVE AGENT (CDL EA)36,91036,9100550305251FCYBERSPACE OPERATIONS
								FORCES AND FORCE SUPPORT35,00035,0000560305601FMISSION PARTNER
								ENVIRONMENTS8,5508,5500570306250FCYBER OPERATIONS
								TECHNOLOGY DEVELOPMENT198,864240,064 Accelerate development of Cyber National Mission
								Force capabilities[13,600] ETERNALDARKNESS[7,100] Joint Common Access Platform[20,500]0580306415FENABLED CYBER
								ACTIVITIES16,63216,6320600901410FCONTRACTING INFORMATION
								TECHNOLOGY SYSTEM20,83020,8300611203164FNAVSTAR GLOBAL
								POSITIONING SYSTEM (USER EQUIPMENT)
			 (SPACE)329,948329,9480621203710FEO/IR WEATHER
								SYSTEMS101,222101,2220631206422FWEATHER SYSTEM
								FOLLOW-ON225,660205,660 Unjustified growth[–20,000]0641206425FSPACE SITUATION
								AWARENESS SYSTEMS29,77629,7760651206427FSPACE SYSTEMS PROTOTYPE
								TRANSITIONS (SSPT)142,045142,0450671206438FSPACE CONTROL
								TECHNOLOGY64,23159,231 Unjustified growth[–5,000]0681206730FSPACE SECURITY AND
								DEFENSE PROGRAM56,38556,3850691206760FPROTECTED TACTICAL
								ENTERPRISE SERVICE (PTES)105,003105,0030701206761FPROTECTED TACTICAL
								SERVICE (PTS)173,694163,694 Unjustified growth[–10,000]0711206855FEVOLVED STRATEGIC
								SATCOM (ESS)172,206172,2060721206857FSPACE RAPID
								CAPABILITIES OFFICE33,74223,742 Program decrease[–10,000] SUBTOTAL ADVANCED COMPONENT DEVELOPMENT
									& PROTOTYPES8,436,2798,417,501SYSTEM DEVELOPMENT & DEMONSTRATION0730604200FFUTURE ADVANCED WEAPON
								ANALYSIS & PROGRAMS246,2000 Excess to need[–246,200]0740604201FPNT RESILIENCY, MODS,
								AND IMPROVEMENTS67,782148,782 UPL M-Code Acceleration[81,000]0750604222FNUCLEAR WEAPONS
								SUPPORT4,4064,4060760604270FELECTRONIC WARFARE
								DEVELOPMENT2,0662,0660770604281FTACTICAL DATA NETWORKS
								ENTERPRISE229,631210,331 Prior-year carryover[–19,300]0780604287FPHYSICAL SECURITY
								EQUIPMENT9,7009,7000790604329FSMALL DIAMETER BOMB
								(SDB)—EMD31,24141,241 Program efficiency initiative[10,000]0800604429FAIRBORNE ELECTRONIC
								ATTACK220810604602FARMAMENT/ORDNANCE
								DEVELOPMENT28,04328,0430820604604FSUBMUNITIONS3,0453,0450830604617FAGILE COMBAT
								SUPPORT19,94419,9440840604706FLIFE SUPPORT
								SYSTEMS8,6248,6240850604735FCOMBAT TRAINING
								RANGES37,36537,3650860604800FF–35—EMD7,6287,6280870604932FLONG RANGE STANDOFF
								WEAPON712,539712,5390880604933FICBM FUZE
								MODERNIZATION161,199161,1990890605030FJOINT TACTICAL NETWORK
								CENTER (JTNC)2,4142,4140910605056FOPEN ARCHITECTURE
								MANAGEMENT30,00030,0000930605221FKC–4659,56159,5610940605223FADVANCED PILOT
								TRAINING348,473348,4730950605229FCOMBAT RESCUE
								HELICOPTER247,047247,0470980605931FB–2 DEFENSIVE
								MANAGEMENT SYSTEM294,400294,4000990101125FNUCLEAR WEAPONS
								MODERNIZATION27,56427,5641000101213FMINUTEMAN
								SQUADRONS111010207171FF–15 EPAWSS47,32247,3221020207328FSTAND IN ATTACK
								WEAPON162,840162,8401030207701FFULL COMBAT MISSION
								TRAINING9,7979,7971060401310FC–32 EXECUTIVE
								TRANSPORT RECAPITALIZATION9,9309,9301070401319FVC–25B757,923757,9231080701212FAUTOMATED TEST
								SYSTEMS2,7872,7871091203176FCOMBAT SURVIVOR EVADER
								LOCATOR2,0002,0001101203269FGPS III FOLLOW-ON (GPS
								IIIF)462,875452,875 Unjustified growth[–10,000]1111203940FSPACE SITUATION
								AWARENESS OPERATIONS76,82956,829 GBOSS unjustified growth[–20,000]1121206421FCOUNTERSPACE
								SYSTEMS29,03729,0371131206422FWEATHER SYSTEM
								FOLLOW-ON2,2372,2371141206425FSPACE SITUATION
								AWARENESS SYSTEMS412,894412,8941161206431FADVANCED EHF MILSATCOM
								(SPACE)117,290117,2901171206432FPOLAR MILSATCOM
								(SPACE)427,400401,400 Prior year carryover[–26,000]1181206433FWIDEBAND GLOBAL SATCOM
								(SPACE)1,9201,9201191206441FSPACE BASED INFRARED
								SYSTEM (SBIRS) HIGH EMD111201206442FNEXT GENERATION
								OPIR1,395,2781,395,2781211206445FCOMMERCIAL SATCOM
								(COMSATCOM) INTEGRATION5,000 Accelerate integration of COMSATCOM
								capabilities[5,000]1221206853FNATIONAL SECURITY SPACE
								LAUNCH PROGRAM (SPACE)—EMD432,009432,009 SUBTOTAL SYSTEM DEVELOPMENT &
									DEMONSTRATION6,929,2446,703,744MANAGEMENT SUPPORT1230604256FTHREAT SIMULATOR
								DEVELOPMENT59,69359,6931240604759FMAJOR T&E
								INVESTMENT181,663219,663 Telemetry extension SATCOM relay[2,000] UPL M-Code Acceleration[36,000]1250605101FRAND PROJECT AIR
								FORCE35,25835,2581270605712FINITIAL OPERATIONAL
								TEST & EVALUATION13,79313,7931280605807FTEST AND EVALUATION
								SUPPORT717,895717,8951290605826FACQ WORKFORCE- GLOBAL
								POWER258,667258,6671300605827FACQ WORKFORCE- GLOBAL
								VIG & COMBAT SYS251,992251,9921310605828FACQ WORKFORCE- GLOBAL
								REACH149,191149,1911320605829FACQ WORKFORCE- CYBER,
								NETWORK, & BUS SYS235,360235,3601330605830FACQ WORKFORCE- GLOBAL
								BATTLE MGMT160,196160,1961340605831FACQ WORKFORCE-
								CAPABILITY INTEGRATION220,255220,2551350605832FACQ WORKFORCE- ADVANCED
								PRGM TECHNOLOGY42,39242,3921360605833FACQ WORKFORCE- NUCLEAR
								SYSTEMS133,231133,2311370605898FMANAGEMENT
								HQ—R&D5,5905,5901380605976FFACILITIES RESTORATION
								AND MODERNIZATION—TEST AND
			 EVALUATION SUPPORT88,44588,4451390605978FFACILITIES
								SUSTAINMENT—TEST AND EVALUATION
			 SUPPORT29,42429,4241400606017FREQUIREMENTS ANALYSIS
								AND MATURATION62,71562,7151410606398FMANAGEMENT
								HQ—T&E5,0135,0131420308602FENTEPRISE INFORMATION
								SERVICES (EIS)17,12817,1281430702806FACQUISITION AND
								MANAGEMENT SUPPORT5,9135,9131440804731FGENERAL SKILL
								TRAINING1,4751,4751461001004FINTERNATIONAL
								ACTIVITIES4,0714,0711471206116FSPACE TEST AND TRAINING
								RANGE DEVELOPMENT19,94219,9421481206392FSPACE AND MISSILE
								CENTER (SMC) CIVILIAN WORKFORCE167,810167,8101491206398FSPACE & MISSILE
								SYSTEMS CENTER—MHA10,17010,1701501206860FROCKET SYSTEMS LAUNCH
								PROGRAM (SPACE)13,19213,1921511206864FSPACE TEST PROGRAM
								(STP)26,09726,097 SUBTOTAL MANAGEMENT SUPPORT2,916,5712,954,571OPERATIONAL SYSTEMS DEVELOPMENTUNDISTRIBUTED1520604003FADVANCED BATTLE
								MANAGEMENT SYSTEM (ABMS)35,61133,611 Program increase—sensor fusion and artificial
								intelligence technology[8,000] Unjustified request[–10,000]1540604233FSPECIALIZED
								UNDERGRADUATE FLIGHT TRAINING2,5842,5841560604776FDEPLOYMENT &
								DISTRIBUTION ENTERPRISE R&D9039031570604840FF–35 C2D2694,455694,4551580605018FAF INTEGRATED PERSONNEL
								AND PAY SYSTEM (AF-IPPS)40,56740,5671590605024FANTI-TAMPER TECHNOLOGY
								EXECUTIVE AGENCY47,19347,1931600605117FFOREIGN MATERIEL
								ACQUISITION AND EXPLOITATION70,08370,0831610605278FHC/MC–130 RECAP
								RDT&E17,21817,2181620606018FNC3 INTEGRATION25,91725,9171640101113FB–52 SQUADRONS325,974325,9741650101122FAIR-LAUNCHED CRUISE
								MISSILE (ALCM)10,21710,2171660101126FB–1B SQUADRONS1,0001,0001670101127FB–2 SQUADRONS97,27697,2761680101213FMINUTEMAN
								SQUADRONS128,961128,9611700101316FWORLDWIDE JOINT
								STRATEGIC COMMUNICATIONS18,17718,1771710101324FINTEGRATED STRATEGIC
								PLANNING & ANALYSIS NETWORK24,26124,2611720101328FICBM REENTRY
								VEHICLES75,57141,271 Program delay[–34,300]1740102110FUH–1N REPLACEMENT
								PROGRAM170,975170,9751760205219FMQ–9 UAV154,996127,296 Program reduction[–27,700]1780207131FA–10 SQUADRONS36,81636,8161790207133FF–16 SQUADRONS193,013193,0131800207134FF–15E SQUADRONS336,079319,829 Unjustified F–15C requirements[–16,250]1810207136FMANNED DESTRUCTIVE
								SUPPRESSION15,52115,5211820207138FF–22A SQUADRONS496,298496,2981830207142FF–35 SQUADRONS99,94399,9431840207161FTACTICAL AIM
								MISSILES10,31410,3141850207163FADVANCED MEDIUM RANGE
								AIR-TO-AIR MISSILE (AMRAAM)55,38455,3841860207227FCOMBAT
								RESCUE—PARARESCUE2812811870207247FAF TENCAP21,36521,3651880207249FPRECISION ATTACK
								SYSTEMS PROCUREMENT10,69610,6961890207253FCOMPASS CALL15,88815,8881900207268FAIRCRAFT ENGINE
								COMPONENT IMPROVEMENT PROGRAM112,505112,5051910207325FJOINT AIR-TO-SURFACE
								STANDOFF MISSILE (JASSM)78,49878,4981920207410FAIR & SPACE
								OPERATIONS CENTER (AOC)114,864114,8641930207412FCONTROL AND REPORTING
								CENTER (CRC)8,1098,1091940207417FAIRBORNE WARNING AND
								CONTROL SYSTEM (AWACS)67,99667,9961950207418FTACTICAL AIRBORNE
								CONTROL SYSTEMS2,4622,4621970207431FCOMBAT AIR INTELLIGENCE
								SYSTEM ACTIVITIES13,66813,6681980207444FTACTICAL AIR CONTROL
								PARTY-MOD6,2176,2172000207452FDCAPES19,91019,9102010207573FNATIONAL TECHNICAL
								NUCLEAR FORENSICS1,7881,7882020207590FSEEK EAGLE28,23728,2372030207601FUSAF MODELING AND
								SIMULATION15,72515,7252040207605FWARGAMING AND
								SIMULATION CENTERS4,3164,3162050207610FBATTLEFIELD ABN COMM
								NODE (BACN)26,94626,9462060207697FDISTRIBUTED TRAINING
								AND EXERCISES4,3034,3032070208006FMISSION PLANNING
								SYSTEMS71,46571,4652080208007FTACTICAL
								DECEPTION7,4467,4462090208064FOPERATIONAL
								HQ—CYBER7,6027,6022100208087FDISTRIBUTED CYBER
								WARFARE OPERATIONS35,17835,1782110208088FAF DEFENSIVE CYBERSPACE
								OPERATIONS16,60916,6092120208097FJOINT CYBER COMMAND AND
								CONTROL (JCC2)11,60311,6032130208099FUNIFIED PLATFORM
								(UP)84,70284,7022190301025FGEOBASE2,7232,7232200301112FNUCLEAR PLANNING AND
								EXECUTION SYSTEM (NPES)44,19044,1902260301401FAIR FORCE SPACE AND
								CYBER NON-TRADITIONAL ISR FOR
			 BATTLESPACE AWARENESS3,5753,5752270302015FE–4B NATIONAL AIRBORNE
								OPERATIONS CENTER (NAOC)70,17342,623 Unclear acquisition strategy[–27,550]2280303131FMINIMUM ESSENTIAL
								EMERGENCY COMMUNICATIONS NETWORK
			 (MEECN)13,54313,5432290303133FHIGH FREQUENCY RADIO
								SYSTEMS15,88115,8812300303140FINFORMATION SYSTEMS
								SECURITY PROGRAM27,72627,7262320303142FGLOBAL FORCE
								MANAGEMENT—DATA INITIATIVE2,2102,2102340304115FMULTI DOMAIN COMMAND
								AND CONTROL (MDC2)150,880150,8802350304260FAIRBORNE SIGINT
								ENTERPRISE102,66785,167 Common development ahead of need[–8,500] Program reduction[–9,000]2360304310FCOMMERCIAL ECONOMIC
								ANALYSIS3,4313,4312390305015FC2 AIR OPERATIONS
								SUITE—C2 INFO SERVICES9,3139,3132400305020FCCMD INTELLIGENCE
								INFORMATION TECHNOLOGY1,1211,1212410305022FISR MODERNIZATION &
								AUTOMATION DVMT (IMAD)19,0003,000 Unjustified request[–16,000]2420305099FGLOBAL AIR TRAFFIC
								MANAGEMENT (GATM)4,5444,5442430305111FWEATHER SERVICE25,46127,461 Commercial weather data pilot[2,000]2440305114FAIR TRAFFIC CONTROL,
								APPROACH, AND LANDING SYSTEM
			 (ATCALS)5,6515,6512450305116FAERIAL TARGETS7,4487,4482480305128FSECURITY AND
								INVESTIGATIVE ACTIVITIES4254252490305145FARMS CONTROL
								IMPLEMENTATION54,54654,5462500305146FDEFENSE JOINT
								COUNTERINTELLIGENCE ACTIVITIES6,8586,8582520305179FINTEGRATED BROADCAST
								SERVICE (IBS)8,7288,7282530305202FDRAGON U–238,93938,9392550305206FAIRBORNE RECONNAISSANCE
								SYSTEMS122,909132,909 Program increase for Gorgon Stare sensor
								enhancements[10,000]2560305207FMANNED RECONNAISSANCE
								SYSTEMS11,78711,7872570305208FDISTRIBUTED COMMON
								GROUND/SURFACE SYSTEMS25,00925,0092580305220FRQ–4 UAV191,733191,7332590305221FNETWORK-CENTRIC
								COLLABORATIVE TARGETING10,75710,7572600305238FNATO AGS32,56732,5672610305240FSUPPORT TO DCGS
								ENTERPRISE37,77437,7742620305600FINTERNATIONAL
								INTELLIGENCE TECHNOLOGY AND
			 ARCHITECTURES13,51513,5152630305881FRAPID CYBER
								ACQUISITION4,3834,3832640305984FPERSONNEL RECOVERY
								COMMAND & CTRL (PRC2)2,1332,1332650307577FINTELLIGENCE MISSION
								DATA (IMD)8,6148,6142660401115FC–130 AIRLIFT
								SQUADRON140,425101,425 Contract award savings[–39,000]2670401119FC–5 AIRLIFT SQUADRONS
								(IF)10,22310,2232680401130FC–17 AIRCRAFT
								(IF)25,10125,1012690401132FC–130J PROGRAM8,6408,6402700401134FLARGE AIRCRAFT IR
								COUNTERMEASURES (LAIRCM)5,4245,4242720401219FKC–10S20202740401318FCV–2217,90617,9062760408011FSPECIAL TACTICS /
								COMBAT CONTROL3,6293,6292770702207FDEPOT MAINTENANCE
								(NON-IF)1,8901,8902780708055FMAINTENANCE, REPAIR
								& OVERHAUL SYSTEM10,31110,3112790708610FLOGISTICS INFORMATION
								TECHNOLOGY (LOGIT)16,06516,0652800708611FSUPPORT SYSTEMS
								DEVELOPMENT5395392810804743FOTHER FLIGHT
								TRAINING2,0572,0572820808716FOTHER PERSONNEL
								ACTIVITIES10102830901202FJOINT PERSONNEL
								RECOVERY AGENCY2,0602,0602840901218FCIVILIAN COMPENSATION
								PROGRAM3,8093,8092850901220FPERSONNEL
								ADMINISTRATION6,4766,4762860901226FAIR FORCE STUDIES AND
								ANALYSIS AGENCY1,4431,4432870901538FFINANCIAL MANAGEMENT
								INFORMATION SYSTEMS DEVELOPMENT9,3239,3232880901554FDEFENSE ENTERPRISE
								ACNTNG AND MGT SYS (DEAMS)46,78946,7892891201017FGLOBAL SENSOR
								INTEGRATED ON NETWORK (GSIN)3,6473,6472901201921FSERVICE SUPPORT TO
								STRATCOM—SPACE ACTIVITIES9889882911202140FSERVICE SUPPORT TO
								SPACECOM ACTIVITIES11,86311,8632931203001FFAMILY OF ADVANCED BLOS
								TERMINALS (FAB-T)197,388177,388 FET schedule slip[–15,000] Unjustified growth[–5,000]2941203110FSATELLITE CONTROL
								NETWORK (SPACE)61,89161,8912971203173FSPACE AND MISSILE TEST
								AND EVALUATION CENTER4,5664,5662981203174FSPACE INNOVATION,
								INTEGRATION AND RAPID TECHNOLOGY
			 DEVELOPMENT43,29243,2923001203182FSPACELIFT RANGE SYSTEM
								(SPACE)10,83710,8373011203265FGPS III SPACE
								SEGMENT42,44042,4403021203400FSPACE SUPERIORITY
								INTELLIGENCE14,42814,4283031203614FJSPOC MISSION
								SYSTEM72,76272,7623041203620FNATIONAL SPACE DEFENSE
								CENTER2,6532,6533061203873FBALLISTIC MISSILE
								DEFENSE RADARS15,88115,8813081203913FNUDET DETECTION SYSTEM
								(SPACE)49,30049,3003091203940FSPACE SITUATION
								AWARENESS OPERATIONS17,83417,8343101206423FGLOBAL POSITIONING
								SYSTEM III—OPERATIONAL CONTROL
			 SEGMENT445,302445,3023111206770FENTERPRISE GROUND
								SERVICES138,87099,070 Contract award delay[–39,800]311A9999999999CLASSIFIED
								PROGRAMS18,351,50618,229,506 Classified reduction[–122,000] SUBTOTAL OPERATIONAL SYSTEMS
									DEVELOPMENT24,851,48824,501,388 SUBTOTAL UNDISTRIBUTED–350,100 TOTAL RESEARCH, DEVELOPMENT, TEST &
									EVAL, AF45,938,12245,584,744RESEARCH, DEVELOPMENT, TEST & EVAL, DWBASIC RESEARCH0010601000BRDTRA BASIC
								RESEARCH26,00026,0000020601101EDEFENSE RESEARCH
								SCIENCES432,284432,2840030601110D8ZBASIC RESEARCH
								INITIATIVES48,87468,874 DEPSCOR[10,000] Program increase[10,000]0040601117EBASIC OPERATIONAL
								MEDICAL RESEARCH SCIENCE54,12254,1220050601120D8ZNATIONAL DEFENSE
								EDUCATION PROGRAM92,074102,074 Civics education grant program[2,000] Submarine industrial base workforce training and
								education[8,000]0060601228D8ZHISTORICALLY BLACK
								COLLEGES AND UNIVERSITIES/MINORITY
			 INSTITUTIONS30,70846,708 Aerospace research and education[2,000] Program increase[14,000]0070601384BPCHEMICAL AND BIOLOGICAL
								DEFENSE PROGRAM45,23845,238 SUBTOTAL BASIC RESEARCH729,300775,300APPLIED RESEARCH0080602000D8ZJOINT MUNITIONS
								TECHNOLOGY19,30619,3060090602115EBIOMEDICAL
								TECHNOLOGY97,77197,7710110602234D8ZLINCOLN LABORATORY
								RESEARCH PROGRAM52,31752,3170120602251D8ZAPPLIED RESEARCH FOR
								THE ADVANCEMENT OF S&T PRIORITIES62,20055,400 Computer modeling of PFAS[2,000] Excess growth[–8,800]0130602303EINFORMATION &
								COMMUNICATIONS TECHNOLOGY442,556437,556 Unjustified growth[–5,000]0140602383EBIOLOGICAL WARFARE
								DEFENSE34,58834,5880150602384BPCHEMICAL AND BIOLOGICAL
								DEFENSE PROGRAM202,587215,087 Program increase[12,500]0160602668D8ZCYBER SECURITY
								RESEARCH15,11825,118 Academic cyber institutes[10,000]0170602702ETACTICAL
								TECHNOLOGY337,602337,6020180602715EMATERIALS AND
								BIOLOGICAL TECHNOLOGY223,976223,9760190602716EELECTRONICS
								TECHNOLOGY332,192326,192 Unjustified growth[–6,000]0200602718BRCOUNTER WEAPONS OF MASS
								DESTRUCTION APPLIED RESEARCH179,096174,096 Unjustified growth[–5,000]0210602751D8ZSOFTWARE ENGINEERING
								INSTITUTE (SEI) APPLIED RESEARCH9,5809,5800221160401BBSOF TECHNOLOGY
								DEVELOPMENT40,56940,569 SUBTOTAL APPLIED RESEARCH2,049,4582,049,158ADVANCED TECHNOLOGY DEVELOPMENT0230603000D8ZJOINT MUNITIONS
								ADVANCED TECHNOLOGY25,77925,7790240603121D8ZSO/LIC ADVANCED
								DEVELOPMENT5,0005,0000250603122D8ZCOMBATING TERRORISM
								TECHNOLOGY SUPPORT70,51775,517 Program increase[5,000]0260603133D8ZFOREIGN COMPARATIVE
								TESTING24,97024,9700280603160BRCOUNTER WEAPONS OF MASS
								DESTRUCTION ADVANCED TECHNOLOGY
			 DEVELOPMENT340,065338,575 Excess growth[–1,490]0290603176CADVANCED CONCEPTS AND
								PERFORMANCE ASSESSMENT14,20814,2080300603178CWEAPONS
								TECHNOLOGY10,0000 MD72 program termination[–10,000]0310603180CADVANCED
								RESEARCH20,67427,674 Advanced carbon-carbon composites
								manufacturing[7,000]0320603225D8ZJOINT DOD-DOE MUNITIONS
								TECHNOLOGY DEVELOPMENT18,77318,7730330603286EADVANCED AEROSPACE
								SYSTEMS279,741279,7410340603287ESPACE PROGRAMS AND
								TECHNOLOGY202,606172,606 RSGS program delays[–30,000]0350603288D8ZANALYTIC
								ASSESSMENTS19,42919,4290360603289D8ZADVANCED INNOVATIVE
								ANALYSIS AND CONCEPTS37,64537,6450370603291D8ZADVANCED INNOVATIVE
								ANALYSIS AND CONCEPTS—MHA14,66814,6680380603294CCOMMON KILL VEHICLE
								TECHNOLOGY13,60013,6000400603342D8ZDEFENSE INNOVATION UNIT
								(DIU)29,39829,3980410603375D8ZTECHNOLOGY
								INNOVATION60,00030,000 Insufficient justification[–30,000]0420603384BPCHEMICAL AND BIOLOGICAL
								DEFENSE PROGRAM—ADVANCED
			 DEVELOPMENT172,486172,4860430603527D8ZRETRACT LARCH159,688159,6880440603618D8ZJOINT ELECTRONIC
								ADVANCED TECHNOLOGY12,06312,0630450603648D8ZJOINT CAPABILITY
								TECHNOLOGY DEMONSTRATIONS107,35989,859 Program reduction[–17,500]0460603662D8ZNETWORKED
								COMMUNICATIONS CAPABILITIES2,8582,8580470603680D8ZDEFENSE-WIDE
								MANUFACTURING SCIENCE AND
			 TECHNOLOGY PROGRAM96,397116,397 Additive manufacturing[10,000] Integrated silicon based lasers[5,000] Program increase[5,000]0480603680SMANUFACTURING
								TECHNOLOGY PROGRAM42,83442,8340490603699D8ZEMERGING CAPABILITIES
								TECHNOLOGY DEVELOPMENT80,91180,9110500603712SGENERIC LOGISTICS
								R&D TECHNOLOGY DEMONSTRATIONS10,81710,8170510603716D8ZSTRATEGIC ENVIRONMENTAL
								RESEARCH PROGRAM66,15766,1570520603720SMICROELECTRONICS
								TECHNOLOGY DEVELOPMENT AND SUPPORT171,771171,7710530603727D8ZJOINT WARFIGHTING
								PROGRAM4,8464,8460540603739EADVANCED ELECTRONICS
								TECHNOLOGIES128,616128,6160550603760ECOMMAND, CONTROL AND
								COMMUNICATIONS SYSTEMS232,134232,1340560603766ENETWORK-CENTRIC WARFARE
								TECHNOLOGY512,424507,424 Unjustified increase[–5,000]0570603767ESENSOR
								TECHNOLOGY163,903163,9030580603769D8ZDISTRIBUTED LEARNING
								ADVANCED TECHNOLOGY DEVELOPMENT13,72313,7230590603781D8ZSOFTWARE ENGINEERING
								INSTITUTE15,11115,1110600603826D8ZQUICK REACTION SPECIAL
								PROJECTS47,14747,1470610603833D8ZENGINEERING SCIENCE
								& TECHNOLOGY19,37619,3760620603924D8ZHIGH ENERGY LASER
								ADVANCED TECHNOLOGY PROGRAM85,22385,2230630603941D8ZTEST & EVALUATION
								SCIENCE & TECHNOLOGY175,574185,574 Program increase to support NDS
								technologies[10,000]0640603950D8ZNATIONAL SECURITY
								INNOVATION NETWORK25,00025,0000650604055D8ZOPERATIONAL ENERGY
								CAPABILITY IMPROVEMENT70,53653,900 Excess growth[–16,636]0660303310D8ZCWMD SYSTEMS28,90728,9070681160402BBSOF ADVANCED TECHNOLOGY
								DEVELOPMENT89,15489,1540691206310SDASPACE SCIENCE AND
								TECHNOLOGY RESEARCH AND DEVELOPMENT20,00020,000 SUBTOTAL ADVANCED TECHNOLOGY
									DEVELOPMENT3,742,0883,673,462ADVANCED COMPONENT DEVELOPMENT AND
								PROTOTYPES0700603161D8ZNUCLEAR AND
								CONVENTIONAL PHYSICAL SECURITY
			 EQUIPMENT RDT&E ADC&P42,69542,6950710603600D8ZWALKOFF92,79192,7910720603821D8ZACQUISITION ENTERPRISE
								DATA & INFORMATION SERVICES5,6595,6590730603851D8ZENVIRONMENTAL SECURITY
								TECHNICAL CERTIFICATION PROGRAM66,57268,572 ESTCP[2,000]0740603881CBALLISTIC MISSILE
								DEFENSE TERMINAL DEFENSE SEGMENT302,761302,7610750603882CBALLISTIC MISSILE
								DEFENSE MIDCOURSE DEFENSE SEGMENT1,156,5061,237,606 Common booster engineering early to need[–15,000] Homeland Defense Radar-Hawaii delay[–30,400] RKV cancellation—on demand communications[–13,500] RKV Program Termination—Trasfer from RD,DW 109
								for SLEP program[140,000]0760603884BPCHEMICAL AND BIOLOGICAL
								DEFENSE PROGRAM—DEM/VAL83,66283,6620770603884CBALLISTIC MISSILE
								DEFENSE SENSORS283,487283,4870780603890CBMD ENABLING
								PROGRAMS571,507571,5070790603891CSPECIAL
								PROGRAMS—MDA377,098512,098 Classified unfunded priority[135,000]0800603892CAEGIS BMD727,479699,479 Unjustified growth[–28,000]0810603896CBALLISTIC MISSILE
								DEFENSE COMMAND AND CONTROL, BATTLE
			 MANAGEMENT AND
								COMMUNICATI564,206562,706 IBCS integration delays[–1,500]0820603898CBALLISTIC MISSILE
								DEFENSE JOINT WARFIGHTER SUPPORT51,53251,5320830603904CMISSILE DEFENSE
								INTEGRATION & OPERATIONS CENTER (MDIOC)56,16156,1610840603906CREGARDING
								TRENCH22,42422,4240850603907CSEA BASED X-BAND RADAR
								(SBX)128,156128,1560860603913CISRAELI COOPERATIVE
								PROGRAMS300,000300,0000870603914CBALLISTIC MISSILE
								DEFENSE TEST395,924395,9240880603915CBALLISTIC MISSILE
								DEFENSE TARGETS554,171554,1710890603920D8ZHUMANITARIAN
								DEMINING10,82014,700 Program increase[3,880]0900603923D8ZCOALITION
								WARFARE11,31611,3160910604016D8ZDEPARTMENT OF DEFENSE
								CORROSION PROGRAM3,3653,3650920604115CTECHNOLOGY MATURATION
								INITIATIVES303,458269,458 Cancel Neutral Particle Beam[–34,000]0930604132D8ZMISSILE DEFEAT
								PROJECT17,81610,000 Unjustified budget request—program transitioned
								to services[–7,816]0950604181CHYPERSONIC
								DEFENSE157,425157,4250960604250D8ZADVANCED INNOVATIVE
								TECHNOLOGIES1,312,7351,312,735 Hypervelocity Gun Weapon System[80,000] Insufficient justification[–80,000]0970604294D8ZTRUSTED & ASSURED
								MICROELECTRONICS542,421547,421 Trusted and assured microelectronics
								research[5,000]0980604331D8ZRAPID PROTOTYPING
								PROGRAM100,95750,957 Uncoordinated prototyping efforts[–50,000]0990604341D8ZDEFENSE INNOVATION UNIT
								(DIU) PROTOTYPING92,00092,0001000604400D8ZDEPARTMENT OF DEFENSE
								(DOD) UNMANNED SYSTEM COMMON
			 DEVELOPMENT3,0213,0211020604672CHOMELAND DEFENSE
								RADAR—HAWAII (HDR-H)274,714173,598 Funding acceleration early to need[–60,000] Radar foundation and thermal control system early
								to need[–41,116]1030604673CPACIFIC DISCRIMINATING
								RADAR6,7116,7111040604682D8ZWARGAMING AND SUPPORT
								FOR STRATEGIC ANALYSIS (SSA)3,7513,7511050604775BRDEFENSE RAPID
								INNOVATION PROGRAM14,02114,0211070604826JJOINT C5 CAPABILITY
								DEVELOPMENT, INTEGRATION AND
			 INTEROPERABILITY ASSESSMENTS20,06220,0621080604873CLONG RANGE
								DISCRIMINATION RADAR (LRDR)136,423136,4231090604874CIMPROVED HOMELAND
								DEFENSE INTERCEPTORS412,363272,363 RKV Termination – transfer to RD,DW 075 for SLEP
								program[–140,000]1100604876CBALLISTIC MISSILE
								DEFENSE TERMINAL DEFENSE SEGMENT
			 TEST25,13725,1371110604878CAEGIS BMD TEST169,822169,8221120604879CBALLISTIC MISSILE
								DEFENSE SENSOR TEST105,530105,5301130604880CLAND-BASED SM–3
								(LBSM3)38,35238,3521150604887CBALLISTIC MISSILE
								DEFENSE MIDCOURSE SEGMENT TEST98,13998,1391170300206RENTERPRISE INFORMATION
								TECHNOLOGY SYSTEMS1,6001,6001180303191D8ZJOINT ELECTROMAGNETIC
								TECHNOLOGY (JET) PROGRAM3,1913,1911190305103CCYBER SECURITY
								INITIATIVE1,1381,1381201206410SDASPACE TECHNOLOGY
								DEVELOPMENT AND PROTOTYPING85,00055,000 Missile defense studies realignment[–30,000]1211206893CSPACE TRACKING &
								SURVEILLANCE SYSTEM35,84935,8491221206895CBALLISTIC MISSILE
								DEFENSE SYSTEM SPACE PROGRAMS27,565135,565 Hypersonic and Ballistic Tracking Space
								Sensor[108,000]122A0604011D8ZNEXT GENERATION
								INFORMATION COMMUNICATIONS
			 TECHNOLOGY (5G)275,000 NTTR and additional AF installation 5G
								network[100,000] Program increase[175,000] SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND
									PROTOTYPES9,797,49310,015,041SYSTEM DEVELOPMENT AND DEMONSTRATION1230604161D8ZNUCLEAR AND
								CONVENTIONAL PHYSICAL SECURITY
			 EQUIPMENT RDT&E SDD11,27611,2761240604165D8ZPROMPT GLOBAL STRIKE
								CAPABILITY DEVELOPMENT107,00076,000 Transfer to RDTE, Army Line 100[–31,000]1250604384BPCHEMICAL AND BIOLOGICAL
								DEFENSE PROGRAM—EMD384,047374,047 Excess growth[–10,000]1260604771D8ZJOINT TACTICAL
								INFORMATION DISTRIBUTION SYSTEM
			 (JTIDS)40,10240,1021270605000BRCOUNTER WEAPONS OF MASS
								DESTRUCTION SYSTEMS DEVELOPMENT13,10013,1001280605013BLINFORMATION TECHNOLOGY
								DEVELOPMENT3,0703,0701290605021SEHOMELAND PERSONNEL
								SECURITY INITIATIVE7,2957,2951300605022D8ZDEFENSE EXPORTABILITY
								PROGRAM17,61517,6151310605027D8ZOUSD(C) IT DEVELOPMENT
								INITIATIVES15,65315,6531320605070SDOD ENTERPRISE SYSTEMS
								DEVELOPMENT AND DEMONSTRATION2,3782,3781330605075D8ZCMO POLICY AND
								INTEGRATION1,6181,6181340605080SDEFENSE AGENCY
								INITIATIVES (DAI)—FINANCIAL SYSTEM27,94427,9441350605090SDEFENSE RETIRED AND
								ANNUITANT PAY SYSTEM (DRAS)6,6096,6091360605210D8ZDEFENSE-WIDE ELECTRONIC
								PROCUREMENT CAPABILITIES9,6199,6191370605294D8ZTRUSTED & ASSURED
								MICROELECTRONICS175,032175,0321380303140BLINFORMATION SYSTEMS
								SECURITY PROGRAM4254251390303141KGLOBAL COMBAT SUPPORT
								SYSTEM1,5781,5781400305304D8ZDOD ENTERPRISE ENERGY
								INFORMATION MANAGEMENT (EEIM)4,3734,3731410305310D8ZCWMD SYSTEMS: SYSTEM
								DEVELOPMENT AND DEMONSTRATION12,85412,854 SUBTOTAL SYSTEM DEVELOPMENT AND
									DEMONSTRATION841,588800,588MANAGEMENT SUPPORT1420603829JJOINT CAPABILITY
								EXPERIMENTATION13,00013,0001430604774D8ZDEFENSE READINESS
								REPORTING SYSTEM (DRRS)9,7249,7241440604875D8ZJOINT SYSTEMS
								ARCHITECTURE DEVELOPMENT9,5939,5931450604940D8ZCENTRAL TEST AND
								EVALUATION INVESTMENT DEVELOPMENT
			 (CTEIP)260,267260,2671460604942D8ZASSESSMENTS AND
								EVALUATIONS30,83430,8341470605001EMISSION SUPPORT68,49868,4981480605100D8ZJOINT MISSION
								ENVIRONMENT TEST CAPABILITY (JMETC)83,09189,091 Cyber range development[6,000]1490605104D8ZTECHNICAL STUDIES,
								SUPPORT AND ANALYSIS18,07918,0791500605126JJOINT INTEGRATED AIR
								AND MISSILE DEFENSE ORGANIZATION
			 (JIAMDO)70,03870,0381520605142D8ZSYSTEMS
								ENGINEERING37,14037,1401530605151D8ZSTUDIES AND ANALYSIS
								SUPPORT—OSD4,7594,7591540605161D8ZNUCLEAR
								MATTERS-PHYSICAL SECURITY8,3078,3071550605170D8ZSUPPORT TO NETWORKS AND
								INFORMATION INTEGRATION9,4419,4411560605200D8ZGENERAL SUPPORT TO USD
								(INTELLIGENCE)1,7001,7001570605384BPCHEMICAL AND BIOLOGICAL
								DEFENSE PROGRAM110,363110,3631660605790D8ZSMALL BUSINESS
								INNOVATION RESEARCH (SBIR)/ SMALL
			 BUSINESS TECHNOLOGY
								TRANSFER3,5683,5681670605797D8ZMAINTAINING TECHNOLOGY
								ADVANTAGE19,93619,9361680605798D8ZDEFENSE TECHNOLOGY
								ANALYSIS16,87519,875 National Science, Technology, and Security
								Roundtable with Academia[3,000]1690605801KADEFENSE TECHNICAL
								INFORMATION CENTER (DTIC)57,71657,7161700605803SER&D IN SUPPORT OF
								DOD ENLISTMENT, TESTING AND
			 EVALUATION34,44834,4481710605804D8ZDEVELOPMENT TEST AND
								EVALUATION22,20322,2031720605898EMANAGEMENT
								HQ—R&D13,20813,2081730605998KAMANAGEMENT HQ—DEFENSE
								TECHNICAL INFORMATION CENTER (DTIC)3,0273,0271740606100D8ZBUDGET AND PROGRAM
								ASSESSMENTS8,0178,0171750606225D8ZODNA TECHNOLOGY AND
								RESOURCE ANALYSIS3,1943,1941760606589D8WDEFENSE DIGITAL SERVICE
								(DDS) DEVELOPMENT SUPPORT1,0001,0001790203345D8ZDEFENSE OPERATIONS
								SECURITY INITIATIVE (DOSI)3,0373,0371800204571JJOINT STAFF ANALYTICAL
								SUPPORT9,2169,2161830303166JSUPPORT TO INFORMATION
								OPERATIONS (IO) CAPABILITIES5535531840303260D8ZDEFENSE MILITARY
								DECEPTION PROGRAM OFFICE (DMDPO)1,0141,0141850305172KCOMBINED ADVANCED
								APPLICATIONS58,66748,667 Unjustified growth[–10,000]1870305245D8ZINTELLIGENCE
								CAPABILITIES AND INNOVATION
			 INVESTMENTS21,08121,0811890307588D8ZALGORITHMIC WARFARE
								CROSS FUNCTIONAL TEAMS221,235221,2351910804768JCOCOM EXERCISE
								ENGAGEMENT AND TRAINING
			 TRANSFORMATION (CE2T2)—NON-MHA40,07340,0731920808709SEDEFENSE EQUAL
								OPPORTUNITY MANAGEMENT INSTITUTE
			 (DEOMI)1001001930901598CMANAGEMENT
								HQ—MDA27,06527,0651940903235KJOINT SERVICE PROVIDER
								(JSP)3,0903,090194A9999999999CLASSIFIED
								PROGRAMS51,47151,471 SUBTOTAL MANAGEMENT SUPPORT1,354,6281,353,628OPERATIONAL SYSTEM DEVELOPMENTUNDISTRIBUTED1950604130VENTERPRISE SECURITY
								SYSTEM (ESS)7,9457,9451960604532KJOINT ARTIFICIAL
								INTELLIGENCE208,834208,8341970605127TREGIONAL INTERNATIONAL
								OUTREACH (RIO) AND PARTNERSHIP FOR
			 PEACE INFORMATION MANA1,9471,9471980605147TOVERSEAS HUMANITARIAN
								ASSISTANCE SHARED INFORMATION
			 SYSTEM (OHASIS)3103101990607210D8ZINDUSTRIAL BASE
								ANALYSIS AND SUSTAINMENT SUPPORT10,05118,551 Advanced systems manufacturing[5,000] Rare earth element production[3,500]2000607310D8ZCWMD SYSTEMS:
								OPERATIONAL SYSTEMS DEVELOPMENT12,73412,7342010607327TGLOBAL THEATER SECURITY
								COOPERATION MANAGEMENT INFORMATION
			 SYSTEMS (G-TSCMIS)14,80010,350 Excess growth[–4,450]2020607384BPCHEMICAL AND BIOLOGICAL
								DEFENSE (OPERATIONAL SYSTEMS
			 DEVELOPMENT)54,02354,0232030208043JPLANNING AND DECISION
								AID SYSTEM (PDAS)4,5374,5372040208045KC4I
								INTEROPERABILITY64,12264,1222100302019KDEFENSE INFO
								INFRASTRUCTURE ENGINEERING AND
			 INTEGRATION15,79815,7982110303126KLONG-HAUL
								COMMUNICATIONS—DCS11,16611,1662120303131KMINIMUM ESSENTIAL
								EMERGENCY COMMUNICATIONS NETWORK
			 (MEECN)17,38317,3832140303136GKEY MANAGEMENT
								INFRASTRUCTURE (KMI)54,51654,5162150303140D8ZINFORMATION SYSTEMS
								SECURITY PROGRAM67,63192,631 AI and Cyber Center of Excellence[25,000]2160303140GINFORMATION SYSTEMS
								SECURITY PROGRAM289,080287,198 Realignment to DISA for Sharkseer[–1,882]2170303140KINFORMATION SYSTEMS
								SECURITY PROGRAM42,79644,678 Realignment for Sharkseer[1,882]2180303150KGLOBAL COMMAND AND
								CONTROL SYSTEM25,21825,2182190303153KDEFENSE SPECTRUM
								ORGANIZATION21,69821,6982200303228KJOINT REGIONAL SECURITY
								STACKS (JRSS)18,07718,0772220303430KFEDERAL INVESTIGATIVE
								SERVICES INFORMATION TECHNOLOGY44,00144,0012280305128VSECURITY AND
								INVESTIGATIVE ACTIVITIES2,4002,4002320305186D8ZPOLICY R&D
								PROGRAMS6,3016,3012330305199D8ZNET CENTRICITY21,38421,3842350305208BBDISTRIBUTED COMMON
								GROUND/SURFACE SYSTEMS6,3596,3592380305208KDISTRIBUTED COMMON
								GROUND/SURFACE SYSTEMS2,9812,9812410305327VINSIDER THREAT1,9641,9642420305387D8ZHOMELAND DEFENSE
								TECHNOLOGY TRANSFER PROGRAM2,2212,2212500708012KLOGISTICS SUPPORT
								ACTIVITIES1,3611,3612510708012SPACIFIC DISASTER
								CENTERS1,7701,7702520708047SDEFENSE PROPERTY
								ACCOUNTABILITY SYSTEM3,6793,6792541105219BBMQ–9 UAV20,69720,6972561160403BBAVIATION
								SYSTEMS245,795262,995 Program increase—Future Vertical Lift[8,800] UPL FVL realignment from RFCM[8,400]2571160405BBINTELLIGENCE SYSTEMS
								DEVELOPMENT15,48415,4842581160408BBOPERATIONAL
								ENHANCEMENTS166,922166,9222591160431BBWARRIOR SYSTEMS62,33262,3322601160432BBSPECIAL
								PROGRAMS21,80521,8052611160434BBUNMANNED ISR37,37737,3772621160480BBSOF TACTICAL
								VEHICLES11,15011,1502631160483BBMARITIME
								SYSTEMS72,62672,6262641160489BBGLOBAL VIDEO
								SURVEILLANCE ACTIVITIES5,3635,3632651160490BBOPERATIONAL
								ENHANCEMENTS INTELLIGENCE12,96212,9622661203610KTELEPORT
								PROGRAM6,1586,158266A9999999999CLASSIFIED
								PROGRAMS4,542,6404,542,640 SUBTOTAL OPERATIONAL SYSTEM
									DEVELOPMENT6,258,3986,304,648 SUBTOTAL UNDISTRIBUTED46,250 TOTAL RESEARCH, DEVELOPMENT, TEST &
									EVAL, DW24,772,95324,971,825OPERATIONAL TEST & EVAL, DEFENSEMANAGEMENT SUPPORT0010605118OTEOPERATIONAL TEST AND
								EVALUATION93,29193,2910020605131OTELIVE FIRE TEST AND
								EVALUATION69,17269,1720030605814OTEOPERATIONAL TEST
								ACTIVITIES AND ANALYSES58,73758,737 SUBTOTAL MANAGEMENT SUPPORT221,200221,200 TOTAL OPERATIONAL TEST & EVAL,
									DEFENSE221,200221,200 TOTAL RDT&E103,395,545102,309,846
				4202.Research, development, test, and evaluation for overseas contingency
					operationsSEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
									FOR OVERSEAS CONTINGENCY
			 OPERATIONS(In Thousands of
									Dollars)LineProgramElementItemFY 2020 RequestConference AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL,
								ARMYADVANCED COMPONENT DEVELOPMENT &
								PROTOTYPES0740603327AAIR AND MISSILE DEFENSE
								SYSTEMS ENGINEERING5005000790603747ASOLDIER SUPPORT AND
								SURVIVABILITY3,0003,0000850603804ALOGISTICS AND ENGINEER
								EQUIPMENT—ADV DEV1,0851,0850950604117AMANEUVER—SHORT RANGE
								AIR DEFENSE (M-SHORAD)6,0000 Unjustified request[–6,000]0970604119AARMY ADVANCED COMPONENT
								DEVELOPMENT & PROTOTYPING4,5294,5291050604785AINTEGRATED BASE DEFENSE
								(BUDGET ACTIVITY 4)2,0002,000SUBTOTAL ADVANCED
									COMPONENT DEVELOPMENT & PROTOTYPES17,11417,114SYSTEM DEVELOPMENT & DEMONSTRATION1510605035ACOMMON INFRARED
								COUNTERMEASURES (CIRCM)11,77011,7701590605051AAIRCRAFT SURVIVABILITY
								DEVELOPMENT77,42077,4201630605203AARMY SYSTEM DEVELOPMENT
								& DEMONSTRATION19,52719,5271740304270AELECTRONIC WARFARE
								DEVELOPMENT3,2003,200SUBTOTAL SYSTEM
									DEVELOPMENT & DEMONSTRATION111,917111,917RDT&E MANAGEMENT SUPPORT2000606003ACOUNTERINTEL AND HUMAN
								INTEL MODERNIZATION1,8751,875SUBTOTAL
									RDT&E MANAGEMENT SUPPORT1,8751,875OPERATIONAL SYSTEMS DEVELOPMENTUNDISTRIBUTED2380303028ASECURITY AND
								INTELLIGENCE ACTIVITIES22,90422,9042460305204ATACTICAL UNMANNED
								AERIAL VEHICLES34,10034,1002470305206AAIRBORNE RECONNAISSANCE
								SYSTEMS14,00014,0002520307665ABIOMETRICS ENABLED
								INTELLIGENCE2,2142,214SUBTOTAL
									OPERATIONAL SYSTEMS
			 DEVELOPMENT73,21873,218TOTAL RESEARCH,
									DEVELOPMENT, TEST & EVAL, ARMY204,124198,124RESEARCH, DEVELOPMENT, TEST & EVAL,
								NAVYADVANCED COMPONENT DEVELOPMENT &
								PROTOTYPES0280603207NAIR/OCEAN TACTICAL
								APPLICATIONS2,4002,4000380603527NRETRACT LARCH22,00022,0000570603654NJOINT SERVICE EXPLOSIVE
								ORDNANCE DEVELOPMENT14,17814,1780690603795NLAND ATTACK
								TECHNOLOGY1,4281,428SUBTOTAL ADVANCED
									COMPONENT DEVELOPMENT & PROTOTYPES40,00640,006SYSTEM DEVELOPMENT & DEMONSTRATION1430604755NSHIP SELF DEFENSE
								(DETECT & CONTROL)1,1221,122SUBTOTAL SYSTEM
									DEVELOPMENT & DEMONSTRATION1,1221,122OPERATIONAL SYSTEMS DEVELOPMENTUNDISTRIBUTED2280206313MMARINE CORPS
								COMMUNICATIONS SYSTEMS15,00015,000259A9999999999CLASSIFIED
								PROGRAMS108,282108,282SUBTOTAL
									OPERATIONAL SYSTEMS
			 DEVELOPMENT123,282123,282TOTAL RESEARCH,
									DEVELOPMENT, TEST & EVAL, NAVY164,410164,410RESEARCH, DEVELOPMENT, TEST & EVAL, AFADVANCED COMPONENT DEVELOPMENT &
								PROTOTYPES0480604858FTECH TRANSITION
								PROGRAM26,45026,4500721206857FSPACE RAPID
								CAPABILITIES OFFICE17,88517,885SUBTOTAL ADVANCED
									COMPONENT DEVELOPMENT & PROTOTYPES44,33544,335OPERATIONAL SYSTEMS DEVELOPMENTUNDISTRIBUTED1770205671FJOINT COUNTER RCIED
								ELECTRONIC WARFARE4,0004,0002170208288FINTEL DATA
								APPLICATIONS1,2001,200311A9999999999CLASSIFIED
								PROGRAMS78,71378,713SUBTOTAL
									OPERATIONAL SYSTEMS
			 DEVELOPMENT83,91383,913TOTAL RESEARCH,
									DEVELOPMENT, TEST & EVAL, AF128,248128,248RESEARCH, DEVELOPMENT, TEST & EVAL, DWAPPLIED RESEARCH0100602134BRCOUNTER
								IMPROVISED-THREAT ADVANCED STUDIES1,6771,677SUBTOTAL APPLIED
									RESEARCH1,6771,677ADVANCED TECHNOLOGY DEVELOPMENT0250603122D8ZCOMBATING TERRORISM
								TECHNOLOGY SUPPORT25,23025,2300270603134BRCOUNTER
								IMPROVISED-THREAT SIMULATION49,52849,528SUBTOTAL ADVANCED
									TECHNOLOGY DEVELOPMENT74,75874,758ADVANCED COMPONENT DEVELOPMENT AND
								PROTOTYPES0940604134BRCOUNTER
								IMPROVISED-THREAT DEMONSTRATION,
			 PROTOTYPE DEVELOPMENT, AND
								TESTING113,590113,590SUBTOTAL ADVANCED
									COMPONENT DEVELOPMENT AND
			 PROTOTYPES113,590113,590OPERATIONAL SYSTEM DEVELOPMENTUNDISTRIBUTED2581160408BBOPERATIONAL
								ENHANCEMENTS7267262591160431BBWARRIOR SYSTEMS6,0006,0002611160434BBUNMANNED ISR5,0005,000266A9999999999CLASSIFIED
								PROGRAMS200,199200,199SUBTOTAL
									OPERATIONAL SYSTEM
			 DEVELOPMENT211,925211,925TOTAL RESEARCH,
									DEVELOPMENT, TEST & EVAL, DW401,950401,950TOTAL
									RDT&E898,732892,732
				4203.Research, development, test, and evaluation for emergency
					requirementsSEC. 4203. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
									FOR EMERGENCY REQUIREMENTS(In Thousands of
									Dollars)LineProgramElementItemFY 2020 RequestConference AuthorizedRESEARCH, DEVELOPMENT, TEST & EVAL,
								NAVYMANAGEMENT SUPPORT1870605864NTEST AND EVALUATION
								SUPPORT0129,000 Earthquake damage recovery[129,000]TOTAL RESEARCH,
									DEVELOPMENT, TEST & EVAL, NAVY0129,000RESEARCH, DEVELOPMENT, TEST & EVAL, AFMANAGEMENT SUPPORT1280605807FTEST AND EVALUATION
								SUPPORT014,436 Earthquake damage recovery[14,436]1380605976FFACILITIES RESTORATION
								AND MODERNIZATION—TEST AND
			 EVALUATION SUPPORT01,060 Earthquake damage recovery[1,060]TOTAL RESEARCH,
									DEVELOPMENT, TEST & EVAL, AF015,496TOTAL
									RDT&E0144,496
				 XLIIIOPERATION AND MAINTENANCESec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency
						operations.Sec. 4303. Operation and maintenance for emergency
						requirements.
				4301.Operation and maintenanceSEC. 4301. OPERATION AND MAINTENANCE(In
									Thousands of Dollars)LineItemFY 2020 RequestConference AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS1,735,9221,398,674 Realignment to OCO[–260,548] Unjustified growth[–76,700]020MODULAR SUPPORT
								BRIGADES127,815124,665 Unjustified growth[–3,150]030ECHELONS ABOVE
								BRIGADE716,356709,356 Unjustified growth[–7,000]040THEATER LEVEL
								ASSETS890,891878,891 Unjustified growth[–12,000]050LAND FORCES OPERATIONS
								SUPPORT1,232,4771,222,977 Unjustified growth[–9,500]060AVIATION ASSETS1,355,6061,269,106 Excess to need[–86,500]070FORCE READINESS
								OPERATIONS SUPPORT3,882,3152,664,315 Female personal protective equipment[2,000] Realignment to OCO[–1,100,000] Unjustified growth[–120,000]080LAND FORCES SYSTEMS
								READINESS417,069446,269 UPL MDTF INDOPACOM[29,200]090LAND FORCES DEPOT
								MAINTENANCE1,633,3271,608,327 Unjustified growth[–25,000]100BASE OPERATIONS
								SUPPORT8,047,9338,002,933 Unjustified growth[–45,000]110FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION4,326,8404,326,840120MANAGEMENT AND
								OPERATIONAL HEADQUARTERS405,612405,612160US AFRICA
								COMMAND251,511243,011 Unjustified growth[–8,500]170US EUROPEAN
								COMMAND146,358146,358180US SOUTHERN
								COMMAND191,840209,840 Multi-Mission Support Vessel[18,000]190US FORCES KOREA57,60357,603200CYBERSPACE
								ACTIVITIES—CYBERSPACE OPERATIONS423,156423,156210CYBERSPACE
								ACTIVITIES—CYBERSECURITY551,185551,185 SUBTOTAL OPERATING FORCES26,393,81624,689,118MOBILIZATION220STRATEGIC
								MOBILITY380,577380,577230ARMY PREPOSITIONED
								STOCKS362,942362,942240INDUSTRIAL
								PREPAREDNESS4,6375,637 Advanced Manufacturing COE Tech Roadmapping[1,000] SUBTOTAL MOBILIZATION748,156749,156TRAINING AND RECRUITING250OFFICER
								ACQUISITION157,175157,175260RECRUIT
								TRAINING55,73955,739270ONE STATION UNIT
								TRAINING62,30062,300280SENIOR RESERVE OFFICERS
								TRAINING CORPS538,357538,357290SPECIALIZED SKILL
								TRAINING969,813969,813300FLIGHT TRAINING1,234,0491,234,049310PROFESSIONAL
								DEVELOPMENT EDUCATION218,338218,338320TRAINING
								SUPPORT554,659552,659 Excess travel request[–2,000]330RECRUITING AND
								ADVERTISING716,056706,056 Unjustified growth for recruiting[–10,000]340EXAMINING185,034185,034350OFF-DUTY AND VOLUNTARY
								EDUCATION214,275214,275360CIVILIAN EDUCATION AND
								TRAINING147,647147,647370JUNIOR RESERVE OFFICER
								TRAINING CORPS173,812173,812 SUBTOTAL TRAINING AND RECRUITING5,227,2545,215,254ADMIN & SRVWIDE ACTIVITIES390SERVICEWIDE
								TRANSPORTATION559,229559,229400CENTRAL SUPPLY
								ACTIVITIES929,944928,944 Excess personnel[–1,000]410LOGISTIC SUPPORT
								ACTIVITIES629,981629,981420AMMUNITION
								MANAGEMENT458,771451,771 Unjustified growth[–7,000]430ADMINISTRATION428,768418,768 Unjustified growth[–10,000]440SERVICEWIDE
								COMMUNICATIONS1,512,7361,472,736 Program decrease unaccounted for[–40,000]450MANPOWER
								MANAGEMENT272,738272,738460OTHER PERSONNEL
								SUPPORT391,869361,869 Unjustified growth[–30,000]470OTHER SERVICE
								SUPPORT1,901,1651,881,165 Unjustified headquarters growth[–20,000]480ARMY CLAIMS
								ACTIVITIES198,765191,265 Historical underexecution[–7,500]490REAL ESTATE
								MANAGEMENT226,248226,248500FINANCIAL MANAGEMENT
								AND AUDIT READINESS315,489292,489 Program decrease unaccounted for[–23,000]510INTERNATIONAL MILITARY
								HEADQUARTERS427,254427,254520MISC. SUPPORT OF OTHER
								NATIONS43,24843,248565CLASSIFIED
								PROGRAMS1,347,0531,347,053 SUBTOTAL ADMIN & SRVWIDE
								ACTIVITIES9,643,2589,504,758 TOTAL OPERATION & MAINTENANCE,
								ARMY42,012,48440,158,286OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES010MODULAR SUPPORT
								BRIGADES11,92711,927020ECHELONS ABOVE
								BRIGADE533,015533,015030THEATER LEVEL
								ASSETS119,517118,101 Insufficient justification[–1,416]040LAND FORCES OPERATIONS
								SUPPORT550,468543,468 Insufficient justification[–7,000]050AVIATION ASSETS86,67085,170 Unjustified growth[–1,500]060FORCE READINESS
								OPERATIONS SUPPORT390,061388,661 Excess civilian increase[–1,400]070LAND FORCES SYSTEMS
								READINESS101,890101,890080LAND FORCES DEPOT
								MAINTENANCE48,50348,503090BASE OPERATIONS
								SUPPORT598,907594,707 Insufficient justification[–4,200]100FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION444,376444,376110MANAGEMENT AND
								OPERATIONAL HEADQUARTERS22,09522,095120CYBERSPACE
								ACTIVITIES—CYBERSPACE OPERATIONS3,2883,288130CYBERSPACE
								ACTIVITIES—CYBERSECURITY7,6557,655 SUBTOTAL OPERATING FORCES2,918,3722,902,856ADMIN & SRVWD ACTIVITIESUNDISTRIBUTED140SERVICEWIDE
								TRANSPORTATION14,53314,533150ADMINISTRATION17,23117,231160SERVICEWIDE
								COMMUNICATIONS14,30414,304170MANPOWER
								MANAGEMENT6,1296,129180RECRUITING AND
								ADVERTISING58,54158,541 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES110,738110,738200UNDISTRIBUTED–25,000 Overestimation of civilian FTE targets[–25,000] SUBTOTAL UNDISTRIBUTED–25,000 TOTAL OPERATION & MAINTENANCE, ARMY
								RES3,029,1102,988,594OPERATION & MAINTENANCE, ARNGUNDISTRIBUTED010MANEUVER UNITS805,671775,671 Excess growth[–30,000]020MODULAR SUPPORT
								BRIGADES195,334193,334 Excess growth[–2,000]030ECHELONS ABOVE
								BRIGADE771,048770,548 Excess growth[–500]040THEATER LEVEL
								ASSETS94,72694,226 Excess growth[–500]050LAND FORCES OPERATIONS
								SUPPORT33,69635,185 Program increase—advanced trauma training
								program[1,489]060AVIATION ASSETS981,819973,819 Insufficient justification[–8,000]070FORCE READINESS
								OPERATIONS SUPPORT743,206743,206080LAND FORCES SYSTEMS
								READINESS50,96350,963090LAND FORCES DEPOT
								MAINTENANCE258,278254,028 Insufficient justification[–4,250]100BASE OPERATIONS
								SUPPORT1,153,0761,133,076 Insufficient justification[–20,000]110FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION1,113,4751,113,475120MANAGEMENT AND
								OPERATIONAL HEADQUARTERS1,001,042987,042 Insufficient justification[–14,000]130CYBERSPACE
								ACTIVITIES—CYBERSPACE OPERATIONS8,4488,448140CYBERSPACE
								ACTIVITIES—CYBERSECURITY7,7687,768 SUBTOTAL OPERATING FORCES7,218,5507,140,789210UNDISTRIBUTED–20,000 Overestimation of civilian FTE targets[–20,000] SUBTOTAL UNDISTRIBUTED–20,000ADMIN & SRVWD ACTIVITIES150SERVICEWIDE
								TRANSPORTATION9,8909,890160ADMINISTRATION71,07071,070170SERVICEWIDE
								COMMUNICATIONS68,21362,213 Program decrease unaccounted for[–6,000]180MANPOWER
								MANAGEMENT8,6288,628190OTHER PERSONNEL
								SUPPORT250,376250,376200REAL ESTATE
								MANAGEMENT2,6762,676 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES410,853404,853 TOTAL OPERATION & MAINTENANCE,
								ARNG7,629,4037,525,642OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER
								FLIGHT OPERATIONS5,309,1094,659,109 Projected underexecution[–50,000] Realignment to OCO[–600,000]020FLEET AIR
								TRAINING2,284,8282,249,828 Projected underexecution[–35,000]030AVIATION TECHNICAL DATA
								& ENGINEERING SERVICES59,29959,299040AIR OPERATIONS AND
								SAFETY SUPPORT155,896155,896050AIR SYSTEMS
								SUPPORT719,107719,107060AIRCRAFT DEPOT
								MAINTENANCE1,154,1811,154,181070AIRCRAFT DEPOT
								OPERATIONS SUPPORT60,40259,202 Excess growth[–1,200]080AVIATION
								LOGISTICS1,241,4211,219,421 Projected underexecution[–22,000]090MISSION AND OTHER SHIP
								OPERATIONS4,097,2623,547,262 Realignment to OCO[–450,000] Unjustified growth[–100,000]100SHIP OPERATIONS SUPPORT
								& TRAINING1,031,7921,029,792 Excess civilian growth[–2,000]110SHIP DEPOT
								MAINTENANCE8,061,2988,714,298 Program increase[653,000]120SHIP DEPOT OPERATIONS
								SUPPORT2,073,6412,066,141 Insufficient justification[–7,500]130COMBAT COMMUNICATIONS
								AND ELECTRONIC WARFARE1,378,8561,364,856 Unjustified growth[–14,000]140SPACE SYSTEMS AND
								SURVEILLANCE276,245273,745 Unjustified growth[–2,500]150WARFARE TACTICS675,209675,209160OPERATIONAL METEOROLOGY
								AND OCEANOGRAPHY389,516389,516170COMBAT SUPPORT
								FORCES1,536,3101,126,310 Realignment to OCO[–400,000] Unjustified growth[–10,000]180EQUIPMENT MAINTENANCE
								AND DEPOT OPERATIONS SUPPORT161,579161,579190COMBATANT COMMANDERS
								CORE OPERATIONS59,52159,521200COMBATANT COMMANDERS
								DIRECT MISSION SUPPORT93,97898,978 Posture site assessments INDOPACOM[5,000]210MILITARY INFORMATION
								SUPPORT OPERATIONS8,6418,641220CYBERSPACE
								ACTIVITIES496,385496,385230FLEET BALLISTIC
								MISSILE1,423,3391,423,339240WEAPONS
								MAINTENANCE924,069895,032 Insufficient justification[–29,037]250OTHER WEAPON SYSTEMS
								SUPPORT540,210540,210260ENTERPRISE
								INFORMATION1,131,6271,111,627 Unjustified growth[–20,000]270SUSTAINMENT,
								RESTORATION AND MODERNIZATION3,029,6343,029,634280BASE OPERATING
								SUPPORT4,414,9434,414,943 SUBTOTAL OPERATING FORCES42,788,29841,703,061MOBILIZATION290SHIP PREPOSITIONING AND
								SURGE942,902942,902300READY RESERVE
								FORCE352,044352,044310SHIP
								ACTIVATIONS/INACTIVATIONS427,555427,555320EXPEDITIONARY HEALTH
								SERVICES SYSTEMS137,597137,597330COAST GUARD
								SUPPORT24,60424,604 SUBTOTAL MOBILIZATION1,884,7021,884,702TRAINING AND RECRUITING340OFFICER
								ACQUISITION150,765150,765350RECRUIT
								TRAINING11,58411,584360RESERVE OFFICERS
								TRAINING CORPS159,133159,133370SPECIALIZED SKILL
								TRAINING911,316891,316 Insufficient justification[–20,000]380PROFESSIONAL
								DEVELOPMENT EDUCATION185,211186,261 Program increase: Sea Cadets[1,050]390TRAINING
								SUPPORT267,224267,224400RECRUITING AND
								ADVERTISING209,252204,252 Insufficient justification[–5,000]410OFF-DUTY AND VOLUNTARY
								EDUCATION88,90288,902420CIVILIAN EDUCATION AND
								TRAINING67,49267,492430JUNIOR ROTC55,16455,164 SUBTOTAL TRAINING AND RECRUITING2,106,0432,082,093ADMIN & SRVWD ACTIVITIES440ADMINISTRATION1,143,3581,103,358 Unjustified growth[–40,000]450CIVILIAN MANPOWER AND
								PERSONNEL MANAGEMENT178,342175,342 Excess civilian growth[–3,000]460MILITARY MANPOWER AND
								PERSONNEL MANAGEMENT418,413418,413490SERVICEWIDE
								TRANSPORTATION157,465157,465510PLANNING, ENGINEERING,
								AND PROGRAM SUPPORT485,397490,397 REPO[5,000]520ACQUISITION, LOGISTICS,
								AND OVERSIGHT654,137647,137 Unjustified growth[–7,000]530INVESTIGATIVE AND
								SECURITY SERVICES718,061718,061645CLASSIFIED
								PROGRAMS591,535591,535 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES4,346,7084,301,708UNDISTRIBUTED650UNDISTRIBUTED–20,000 Overestimation of civilian FTE targets[–20,000] SUBTOTAL UNDISTRIBUTED–20,000 TOTAL OPERATION & MAINTENANCE,
								NAVY51,125,75149,951,564OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL
								FORCES968,224727,224 Excess civilian growth[–1,000] Realignment to OCO[–200,000] Unjustified growth[–40,000]020FIELD LOGISTICS1,278,5331,064,533 Realignment to OCO[–200,000] Unjustified growth[–14,000]030DEPOT
								MAINTENANCE232,991232,991040MARITIME
								PREPOSITIONING100,396100,396050CYBERSPACE
								ACTIVITIES203,580203,580060SUSTAINMENT,
								RESTORATION & MODERNIZATION1,559,0341,559,034070BASE OPERATING
								SUPPORT2,253,7762,223,776 Unjustified growth[–30,000] SUBTOTAL OPERATING FORCES6,596,5346,111,534TRAINING AND RECRUITING080RECRUIT
								TRAINING21,24021,240090OFFICER
								ACQUISITION1,1681,168100SPECIALIZED SKILL
								TRAINING106,601106,601110PROFESSIONAL
								DEVELOPMENT EDUCATION49,09549,095120TRAINING
								SUPPORT407,315407,315130RECRUITING AND
								ADVERTISING210,475210,475140OFF-DUTY AND VOLUNTARY
								EDUCATION42,81042,810150JUNIOR ROTC25,18325,183 SUBTOTAL TRAINING AND RECRUITING863,887863,887ADMIN & SRVWD ACTIVITIES160SERVICEWIDE
								TRANSPORTATION29,89429,894170ADMINISTRATION384,352384,352225CLASSIFIED
								PROGRAMS52,05752,057 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES466,303466,303 TOTAL OPERATION & MAINTENANCE, MARINE
									CORPS7,926,7247,441,724OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES010MISSION AND OTHER
								FLIGHT OPERATIONS654,220629,220 Unjustified growth[–25,000]020INTERMEDIATE
								MAINTENANCE8,7678,767030AIRCRAFT DEPOT
								MAINTENANCE108,236108,236040AIRCRAFT DEPOT
								OPERATIONS SUPPORT463463050AVIATION
								LOGISTICS26,01426,014060SHIP OPERATIONS SUPPORT
								& TRAINING583583070COMBAT
								COMMUNICATIONS17,88317,883080COMBAT SUPPORT
								FORCES128,079128,079090CYBERSPACE
								ACTIVITIES356356100ENTERPRISE
								INFORMATION26,13326,133110SUSTAINMENT,
								RESTORATION AND MODERNIZATION35,39735,397120BASE OPERATING
								SUPPORT101,376101,376 SUBTOTAL OPERATING FORCES1,107,5071,082,507ADMIN & SRVWD ACTIVITIES130ADMINISTRATION1,8881,888140MILITARY MANPOWER AND
								PERSONNEL MANAGEMENT12,77812,778150ACQUISITION AND PROGRAM
								MANAGEMENT2,9432,943 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES17,60917,609 TOTAL OPERATION & MAINTENANCE, NAVY
								RES1,125,1161,100,116OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING
								FORCES106,484106,484020DEPOT
								MAINTENANCE18,42918,429030SUSTAINMENT,
								RESTORATION AND MODERNIZATION47,51647,516040BASE OPERATING
								SUPPORT106,073106,073 SUBTOTAL OPERATING FORCES278,502278,502ADMIN & SRVWD ACTIVITIES050ADMINISTRATION13,57413,574 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES13,57413,574 TOTAL OPERATION & MAINTENANCE, MC
									RESERVE292,076292,076OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT
								FORCES729,127729,127020COMBAT ENHANCEMENT
								FORCES1,318,770918,770 Realignment to OCO[–400,000]030AIR OPERATIONS TRAINING
								(OJT, MAINTAIN SKILLS)1,486,7901,446,790 Unjustified growth[–40,000]040DEPOT PURCHASE
								EQUIPMENT MAINTENANCE3,334,7923,299,792 Unjustified growth[–35,000]050FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION4,142,4354,142,435060CYBERSPACE
								SUSTAINMENT228,811228,811070CONTRACTOR LOGISTICS
								SUPPORT AND SYSTEM SUPPORT8,329,3648,347,364 Expansion of Conditions Based Maintenance Plus
								(CBM+)[18,000]080FLYING HOUR
								PROGRAM4,048,7733,418,773 Realignment to OCO[–550,000] Unjustified growth[–80,000]090BASE OPERATIONS
								SUPPORT7,223,9826,933,982 Insufficient justification[–90,000] Realignment to OCO[–200,000]100GLOBAL C3I AND EARLY
								WARNING964,553964,553110OTHER COMBAT OPS SPT
								PROGRAMS1,032,3071,026,161 Unjustified growth[–6,146]120CYBERSPACE
								ACTIVITIES670,076670,076140LAUNCH
								FACILITIES179,980179,980150SPACE CONTROL
								SYSTEMS467,990464,390 Insufficient justification[–3,600]160US
								NORTHCOM/NORAD184,655184,655170US STRATCOM478,357478,357180US CYBERCOM323,121347,921 Accelerate development of Cyber National Mission Force
								capabilities[1,500] Cyber National Mission Force mobile & modular hunt
								forward kit[5,300] ETERNALDARKNESS[18,000]190US CENTCOM160,989160,989200US SOCOM6,2256,225210US TRANSCOM544544220CENTCOM CYBERSPACE
								SUSTAINMENT2,0732,073230USSPACECOM70,58870,588235CLASSIFIED
								PROGRAMS1,322,9441,316,694 Unjustified increase[–6,250] SUBTOTAL OPERATING FORCES36,707,24635,339,050MOBILIZATION240AIRLIFT
								OPERATIONS1,158,1421,158,142250MOBILIZATION
								PREPAREDNESS138,672130,172 Unjustified growth[–8,500] SUBTOTAL MOBILIZATION1,296,8141,288,314TRAINING AND RECRUITING260OFFICER
								ACQUISITION130,835130,835270RECRUIT
								TRAINING26,02126,021280RESERVE OFFICERS
								TRAINING CORPS (ROTC)121,391121,391290SPECIALIZED SKILL
								TRAINING454,539414,539 Unjustified growth[–40,000]300FLIGHT TRAINING600,565600,565310PROFESSIONAL
								DEVELOPMENT EDUCATION282,788282,788320TRAINING
								SUPPORT123,988113,988 Unjustified growth[–10,000]330RECRUITING AND
								ADVERTISING167,731162,731 Unjustified growth[–5,000]340EXAMINING4,5764,576350OFF-DUTY AND VOLUNTARY
								EDUCATION211,911211,911360CIVILIAN EDUCATION AND
								TRAINING219,021219,021370JUNIOR ROTC62,09262,092 SUBTOTAL TRAINING AND RECRUITING2,405,4582,350,458ADMIN & SRVWD ACTIVITIESUNDISTRIBUTED380LOGISTICS
								OPERATIONS664,926664,926390TECHNICAL SUPPORT
								ACTIVITIES101,483101,483400ADMINISTRATION892,480892,480410SERVICEWIDE
								COMMUNICATIONS152,532122,532 Insufficient justification[–30,000]420OTHER SERVICEWIDE
								ACTIVITIES1,254,0891,204,089 Program decrease unaccounted for[–20,000] Remove one-time fiscal year 2019 increase[–30,000]430CIVIL AIR
								PATROL30,07037,200 Improved emergency crew readiness[7,130]460INTERNATIONAL
								SUPPORT136,110136,110465CLASSIFIED
								PROGRAMS1,269,6241,269,624 SUBTOTAL ADMIN & SRVWD
								ACTIVITIES4,501,3144,428,444 TOTAL OPERATION & MAINTENANCE, AIR
									FORCE44,910,83243,406,266OPERATION & MAINTENANCE, SPACE FORCEUNDISTRIBUTED010BASE SUPPORT72,43672,436 SUBTOTAL OPERATING FORCES72,43672,436 TOTAL OPERATION & MAINTENANCE, SPACE
									FORCE72,43672,436OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES010PRIMARY COMBAT
								FORCES1,781,4131,756,413 Delay in KC–46 aircraft delivery[–25,000]020MISSION SUPPORT
								OPERATIONS209,650204,150 Unjustified growth[–5,500]030DEPOT PURCHASE
								EQUIPMENT MAINTENANCE494,235484,235 Excess growth[–10,000]040FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION128,746128,746050CONTRACTOR LOGISTICS
								SUPPORT AND SYSTEM SUPPORT256,512256,512060BASE SUPPORT414,626414,626070CYBERSPACE
								ACTIVITIES1,6731,673 SUBTOTAL OPERATING FORCES3,286,8553,246,355ADMINISTRATION AND SERVICEWIDE ACTIVITIESUNDISTRIBUTED080ADMINISTRATION69,43669,436090RECRUITING AND
								ADVERTISING22,12422,124100MILITARY MANPOWER AND
								PERS MGMT (ARPC)10,94610,946110OTHER PERS SUPPORT
								(DISABILITY COMP)7,0097,009120AUDIOVISUAL448448 SUBTOTAL ADMINISTRATION AND SERVICEWIDE
									ACTIVITIES109,963109,963 TOTAL OPERATION & MAINTENANCE, AF
									RESERVE3,396,8183,356,318OPERATION & MAINTENANCE, ANGOPERATING FORCES010AIRCRAFT
								OPERATIONS2,497,9672,472,967 Delay in KC–46 aircraft delivery[–25,000]020MISSION SUPPORT
								OPERATIONS600,377585,377 Insufficient justification[–15,000]030DEPOT PURCHASE
								EQUIPMENT MAINTENANCE879,467879,467040FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION400,734400,734050CONTRACTOR LOGISTICS
								SUPPORT AND SYSTEM SUPPORT1,299,0891,299,089060BASE SUPPORT911,775911,775070CYBERSPACE
								SUSTAINMENT24,74224,742080CYBERSPACE
								ACTIVITIES25,50725,507 SUBTOTAL OPERATING FORCES6,639,6586,599,658ADMINISTRATION AND SERVICE-WIDE ACTIVITIESUNDISTRIBUTED090ADMINISTRATION47,21547,215100RECRUITING AND
								ADVERTISING40,35640,356 SUBTOTAL ADMINISTRATION AND SERVICE-WIDE
									ACTIVITIES87,57187,571110UNDISTRIBUTED–30,000 Maintain program affordability: Overestimation of
								civilian FTE targets[–30,000] SUBTOTAL UNDISTRIBUTED–30,000 TOTAL OPERATION & MAINTENANCE,
								ANG6,727,2296,657,229OPERATION AND MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF
								STAFF409,542392,542 Program decrease unaccounted for[–12,000] Remove one-time fiscal year 2019 costs[–5,000]020JOINT CHIEFS OF
								STAFF—CE2T2579,179579,179030JOINT CHIEFS OF
								STAFF—CYBER24,59824,598040SPECIAL OPERATIONS
								COMMAND COMBAT DEVELOPMENT
			 ACTIVITIES1,075,7621,070,262 Classified adjustment[–5,500]050SPECIAL OPERATIONS
								COMMAND CYBERSPACE ACTIVITIES14,40914,409060SPECIAL OPERATIONS
								COMMAND INTELLIGENCE501,747486,953 DCGS—SOF - excess to need[–5,794] Program decrease—SOCRATES[–9,000]070SPECIAL OPERATIONS
								COMMAND MAINTENANCE559,300544,300 Projected underexecution[–15,000]080SPECIAL OPERATIONS
								COMMAND MANAGEMENT/OPERATIONAL
			 HEADQUARTERS177,928177,928090SPECIAL OPERATIONS
								COMMAND OPERATIONAL SUPPORT925,262899,762 Base support underexecution[–5,900] Operational support underexecution[–9,600] Unjustified growth—C4IAS Saas[–10,000]100SPECIAL OPERATIONS
								COMMAND THEATER FORCES2,764,7382,250,038 Program decrease[–14,700] Realignment to OCO[–500,000] SUBTOTAL OPERATING FORCES7,032,4656,439,971TRAINING AND RECRUITING120DEFENSE ACQUISITION
								UNIVERSITY180,250180,250130JOINT CHIEFS OF
								STAFF100,610100,610140PROFESSIONAL
								DEVELOPMENT EDUCATION33,96733,967 SUBTOTAL TRAINING AND RECRUITING314,827314,827ADMIN & SRVWIDE ACTIVITIES160CIVIL MILITARY
								PROGRAMS165,707260,007 IRT Increase[14,300] National Guard Youth Challenge Program support[50,000] Program increase—STARBASE[30,000]180DEFENSE CONTRACT AUDIT
								AGENCY627,467627,467190DEFENSE CONTRACT AUDIT
								AGENCY—CYBER3,3623,362200DEFENSE CONTRACT
								MANAGEMENT AGENCY1,438,0681,418,068 Program decrease[–20,000]210DEFENSE CONTRACT
								MANAGEMENT AGENCY—CYBER24,39124,391220DEFENSE HUMAN RESOURCES
								ACTIVITY892,438882,438 Defense Manpower Data Center—Excess Growth[–5,000] Enterprise Operations Center—Excess Growth[–5,000]230DEFENSE INFORMATION
								SYSTEMS AGENCY2,012,8851,992,885 Unjustified growth[–20,000]240DEFENSE INFORMATION
								SYSTEMS AGENCY—CYBER601,223636,360 Sharkseer transfer[35,137]270DEFENSE LEGAL SERVICES
								AGENCY34,63234,632280DEFENSE LOGISTICS
								AGENCY415,699435,199 Program increase—PTAP[19,500]290DEFENSE MEDIA
								ACTIVITY202,792202,792300DEFENSE PERSONNEL
								ACCOUNTING AGENCY144,881144,881310DEFENSE SECURITY
								COOPERATION AGENCY696,884666,884 Assessment, monitoring, and evaluation[11,000] Security cooperation account[–11,000] Unjustified growth[–30,000]320DEFENSE SECURITY
								SERVICE889,664889,664340DEFENSE SECURITY
								SERVICE—CYBER9,2209,220360DEFENSE TECHNICAL
								INFORMATION CENTER3,0003,000370DEFENSE TECHNOLOGY
								SECURITY ADMINISTRATION35,62635,626380DEFENSE THREAT
								REDUCTION AGENCY568,133568,133400DEFENSE THREAT
								REDUCTION AGENCY—CYBER13,33913,339410DEPARTMENT OF DEFENSE
								EDUCATION ACTIVITY2,932,2262,912,226 Remove one-time fiscal year 2019 increase[–50,000] Overestimation of civilian FTE targets[–20,000] Program increase—impact aid for children with severe
								disabilites[10,000] Program increase—impact aid to schools with military
								dependents[40,000]420MISSILE DEFENSE
								AGENCY522,529509,859 THAAD prior year under-execution[–12,670]450OFFICE OF ECONOMIC
								ADJUSTMENT59,513134,513 Defense Community Infrastructure Program (DCIP)[75,000]460OFFICE OF THE SECRETARY
								OF DEFENSE1,604,7381,625,738 Bien Hoa dioxin cleanup[15,000] CDC study[10,000] Emerging contaminants[1,000] Excess growth[–37,000] Interstate compacts for licensure and
								credentialing[4,000] Military aviation safety commission[3,000] Readiness and Environmental Protection Initiative
								increase[25,000]470OFFICE OF THE SECRETARY
								OF DEFENSE—CYBER48,78348,783480SPACE DEVELOPMENT
								AGENCY44,75034,750 Insufficient justification[–10,000]500WASHINGTON HEADQUARTERS
								SERVICES324,001296,201 Insufficient justification[–27,800]505CLASSIFIED
								PROGRAMS15,816,59815,757,457 Classified adjustment[–24,004] Realignment to DISA for Sharkseer[–35,137] SUBTOTAL ADMIN & SRVWIDE
								ACTIVITIES30,132,54930,167,875 TOTAL OPERATION AND MAINTENANCE,
									DEFENSE-WIDE37,479,84136,922,673 TOTAL OPERATION & MAINTENANCE,
									DEFENSE-WIDE–557,168US COURT OF APPEALS FOR ARMED FORCES, DEFADMINISTRATION AND ASSOCIATED ACTIVITIES010US COURT OF APPEALS FOR
								THE ARMED FORCES, DEFENSE14,77114,771 SUBTOTAL ADMINISTRATION AND ASSOCIATED
									ACTIVITIES14,77114,771 TOTAL US COURT OF APPEALS FOR ARMED FORCES,
									DEF14,77114,771DOD ACQUISITION WORKFORCE DEVELOPMENT FUNDACQUISITION WORKFORCE DEVELOPMENT010ACQ WORKFORCE DEV
								FD400,000400,000 SUBTOTAL ACQUISITION WORKFORCE
								DEVELOPMENT400,000400,000 TOTAL DOD ACQUISITION WORKFORCE DEVELOPMENT
									FUND400,000400,000OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC
								AIDHUMANITARIAN ASSISTANCE010OVERSEAS HUMANITARIAN,
								DISASTER AND CIVIC AID108,600117,663 Increase for foreign disaster relief[6,822] Increase for humanitarian mine action program[2,241] SUBTOTAL HUMANITARIAN ASSISTANCE108,600117,663 TOTAL OVERSEAS HUMANITARIAN, DISASTER, AND CIVIC
									AID108,600117,663COOPERATIVE THREAT REDUCTION ACCOUNTCOOPERATIVE THREAT REDUCTION010COOPERATIVE THREAT
								REDUCTION338,700358,700 Cooperative biological engagement[20,000] SUBTOTAL COOPERATIVE THREAT
								REDUCTION338,700358,700 TOTAL COOPERATIVE THREAT REDUCTION
								ACCOUNT338,700358,700ENVIRONMENTAL RESTORATION, ARMYDEPARTMENT OF THE ARMY050ENVIRONMENTAL
								RESTORATION, ARMY207,518212,518 Perfluorinated chemicals[5,000] SUBTOTAL DEPARTMENT OF THE ARMY207,518212,518 TOTAL ENVIRONMENTAL RESTORATION,
								ARMY207,518290,582ENVIRONMENTAL RESTORATION, NAVYDEPARTMENT OF THE NAVY060ENVIRONMENTAL
								RESTORATION, NAVY335,932350,932 Perfluorinated chemicals[5,000] Unexploded ordnance remediation[10,000] SUBTOTAL DEPARTMENT OF THE NAVY335,932350,932 TOTAL ENVIRONMENTAL RESTORATION,
								NAVY335,932418,996ENVIRONMENTAL RESTORATION, AIR FORCEDEPARTMENT OF THE AIR FORCE070ENVIRONMENTAL
								RESTORATION, AIR FORCE302,744365,808 Perfluorinated chemicals[63,064] SUBTOTAL DEPARTMENT OF THE AIR
								FORCE302,744365,808 TOTAL ENVIRONMENTAL RESTORATION, AIR
								FORCE302,744385,808ENVIRONMENTAL RESTORATION, DEFENSE-WIDE080ENVIRONMENTAL
								RESTORATION, DEFENSE-WIDE9,1059,105 SUBTOTAL DEFENSE-WIDE9,1059,105 TOTAL ENVIRONMENTAL RESTORATION,
									DEFENSE-WIDE9,10592,169ENVIRONMENTAL RESTORATION FORMERLY USED
								SITESDEFENSE-WIDE090ENVIRONMENTAL
								RESTORATION FORMERLY USED SITES216,499216,499 SUBTOTAL DEFENSE-WIDE216,499216,499 TOTAL ENVIRONMENTAL RESTORATION FORMERLY USED
									SITES216,499216,499 TOTAL OPERATION & MAINTENANCE207,661,689201,610,944
				4302.Operation and maintenance for overseas contingency operationsSEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS
									CONTINGENCY OPERATIONS(In Thousands of
									Dollars)LineItemFY 2020 RequestConference AuthorizedOPERATION & MAINTENANCE, ARMYOPERATING FORCES010MANEUVER UNITS1,410,8741,671,422 Realignment from base[260,548]030ECHELONS ABOVE
								BRIGADE26,50226,502040THEATER LEVEL
								ASSETS2,274,4902,259,490 Unjustified growth[–15,000]050LAND FORCES OPERATIONS
								SUPPORT136,288136,288060AVIATION ASSETS300,240300,240070FORCE READINESS
								OPERATIONS SUPPORT3,415,0094,510,009 Insufficient justification[–5,000] Realignment from base[1,100,000]080LAND FORCES SYSTEMS
								READINESS29,98529,985090LAND FORCES DEPOT
								MAINTENANCE86,93186,931100BASE OPERATIONS
								SUPPORT115,706115,706110FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION72,65772,657130ADDITIONAL
								ACTIVITIES6,397,5866,385,586 Insufficient justification[–12,000]140COMMANDER'S EMERGENCY
								RESPONSE PROGRAM5,0002,500 Insufficient justification[–2,500]150RESET1,048,8961,048,896160US AFRICA
								COMMAND203,174203,174170US EUROPEAN
								COMMAND173,676173,676200CYBERSPACE
								ACTIVITIES—CYBERSPACE OPERATIONS188,529188,529210CYBERSPACE
								ACTIVITIES—CYBERSECURITY5,6825,682 SUBTOTAL OPERATING FORCES15,891,22517,217,273MOBILIZATION230ARMY PREPOSITIONED
								STOCKS131,954131,954 SUBTOTAL MOBILIZATION131,954131,954ADMIN & SRVWIDE ACTIVITIES390SERVICEWIDE
								TRANSPORTATION721,014721,014400CENTRAL SUPPLY
								ACTIVITIES66,84566,845410LOGISTIC SUPPORT
								ACTIVITIES9,3099,309420AMMUNITION
								MANAGEMENT23,65323,653460OTHER PERSONNEL
								SUPPORT109,019109,019490REAL ESTATE
								MANAGEMENT251,355251,355565CLASSIFIED
								PROGRAMS1,568,5641,568,564 SUBTOTAL ADMIN & SRVWIDE
									ACTIVITIES2,749,7592,749,759 TOTAL OPERATION & MAINTENANCE,
									ARMY18,772,93820,098,986OPERATION & MAINTENANCE, ARMY RESOPERATING FORCES020ECHELONS ABOVE
								BRIGADE20,44020,440060FORCE READINESS
								OPERATIONS SUPPORT689689090BASE OPERATIONS
								SUPPORT16,46316,463 SUBTOTAL OPERATING FORCES37,59237,592 TOTAL OPERATION & MAINTENANCE, ARMY
									RES37,59237,592OPERATION & MAINTENANCE, ARNGUNDISTRIBUTED010MANEUVER UNITS45,89645,896020MODULAR SUPPORT
								BRIGADES180180030ECHELONS ABOVE
								BRIGADE2,9822,982040THEATER LEVEL
								ASSETS548548060AVIATION ASSETS9,2299,229070FORCE READINESS
								OPERATIONS SUPPORT1,5841,584100BASE OPERATIONS
								SUPPORT22,06322,063120MANAGEMENT AND
								OPERATIONAL HEADQUARTERS606606 SUBTOTAL OPERATING FORCES83,08883,088ADMIN & SRVWD ACTIVITIES170SERVICEWIDE
								COMMUNICATIONS203203 SUBTOTAL ADMIN & SRVWD
									ACTIVITIES203203 TOTAL OPERATION & MAINTENANCE,
									ARNG83,29183,291AFGHANISTAN SECURITY FORCES FUNDAFGHAN NATIONAL ARMY090SUSTAINMENT1,313,0471,313,047100INFRASTRUCTURE37,15237,152110EQUIPMENT AND
								TRANSPORTATION120,868120,868120TRAINING AND
								OPERATIONS118,591118,591 SUBTOTAL AFGHAN NATIONAL
								ARMY1,589,6581,589,658AFGHAN NATIONAL POLICE130SUSTAINMENT422,806422,806140INFRASTRUCTURE2,3582,358150EQUIPMENT AND
								TRANSPORTATION127,081127,081160TRAINING AND
								OPERATIONS108,112108,112 SUBTOTAL AFGHAN NATIONAL
								POLICE660,357660,357AFGHAN AIR FORCE170SUSTAINMENT893,829893,829180INFRASTRUCTURE8,6118,611190EQUIPMENT AND
								TRANSPORTATION566,967566,967200TRAINING AND
								OPERATIONS356,108356,108 SUBTOTAL AFGHAN AIR FORCE1,825,5151,825,515AFGHAN SPECIAL SECURITY FORCES210SUSTAINMENT437,909437,909220INFRASTRUCTURE21,13121,131230EQUIPMENT AND
								TRANSPORTATION153,806153,806240TRAINING AND
								OPERATIONS115,602115,602 SUBTOTAL AFGHAN SPECIAL SECURITY
									FORCES728,448728,448UNDISTRIBUTED245UNDISTRIBUTED–300,000 Unjustified request[–300,000] SUBTOTAL UNDISTRIBUTED–300,000 TOTAL AFGHANISTAN SECURITY FORCES
									FUND4,803,9784,503,978COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)010IRAQ745,000545,000 Program decrease[–100,000] Transfer to DSCA Security Cooperation[–100,000]020SYRIA300,000300,000 SUBTOTAL COUNTER ISIS TRAIN AND EQUIP FUND
									(CTEF)1,045,000845,000 TOTAL COUNTER ISIS TRAIN AND EQUIP FUND
									(CTEF)1,045,000845,000OPERATION & MAINTENANCE, NAVYOPERATING FORCES010MISSION AND OTHER
								FLIGHT OPERATIONS373,047973,047 Realignment from base[600,000]030AVIATION TECHNICAL DATA
								& ENGINEERING SERVICES816816040AIR OPERATIONS AND
								SAFETY SUPPORT9,5829,582050AIR SYSTEMS
								SUPPORT197,262197,262060AIRCRAFT DEPOT
								MAINTENANCE168,246168,246070AIRCRAFT DEPOT
								OPERATIONS SUPPORT3,5943,594080AVIATION
								LOGISTICS10,61810,618090MISSION AND OTHER SHIP
								OPERATIONS1,485,1081,935,108 Realignment from base[450,000]100SHIP OPERATIONS SUPPORT
								& TRAINING20,33420,334110SHIP DEPOT
								MAINTENANCE2,365,6152,365,615130COMBAT COMMUNICATIONS
								AND ELECTRONIC WARFARE58,09258,092140SPACE SYSTEMS AND
								SURVEILLANCE18,00018,000150WARFARE TACTICS16,98416,984160OPERATIONAL METEOROLOGY
								AND OCEANOGRAPHY29,38229,382170COMBAT SUPPORT
								FORCES608,8701,008,870 Realignment from base[400,000]180EQUIPMENT MAINTENANCE
								AND DEPOT OPERATIONS SUPPORT7,7997,799200COMBATANT COMMANDERS
								DIRECT MISSION SUPPORT24,80024,800220CYBERSPACE
								ACTIVITIES363363240WEAPONS
								MAINTENANCE486,188486,188250OTHER WEAPON SYSTEMS
								SUPPORT12,18912,189270SUSTAINMENT,
								RESTORATION AND MODERNIZATION68,66768,667280BASE OPERATING
								SUPPORT219,099219,099 SUBTOTAL OPERATING FORCES6,184,6557,634,655MOBILIZATION320EXPEDITIONARY HEALTH
								SERVICES SYSTEMS17,58017,580330COAST GUARD
								SUPPORT190,000190,000 SUBTOTAL MOBILIZATION207,580207,580TRAINING AND RECRUITING370SPECIALIZED SKILL
								TRAINING52,16152,161 SUBTOTAL TRAINING AND
								RECRUITING52,16152,161ADMIN & SRVWD ACTIVITIES440ADMINISTRATION8,4758,475460MILITARY MANPOWER AND
								PERSONNEL MANAGEMENT7,6537,653490SERVICEWIDE
								TRANSPORTATION70,68370,683520ACQUISITION, LOGISTICS,
								AND OVERSIGHT11,13011,130530INVESTIGATIVE AND
								SECURITY SERVICES1,5591,559645CLASSIFIED
								PROGRAMS17,75417,754 SUBTOTAL ADMIN & SRVWD
									ACTIVITIES117,254117,254 TOTAL OPERATION & MAINTENANCE,
									NAVY6,561,6508,011,650OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES010OPERATIONAL
								FORCES714,653914,653 Realignment from base[200,000]020FIELD LOGISTICS232,508432,508 Realignment from base[200,000]030DEPOT
								MAINTENANCE54,10154,101050CYBERSPACE
								ACTIVITIES2,0002,000070BASE OPERATING
								SUPPORT24,57024,570 SUBTOTAL OPERATING FORCES1,027,8321,427,832TRAINING AND RECRUITING120TRAINING
								SUPPORT30,45930,459 SUBTOTAL TRAINING AND
								RECRUITING30,45930,459ADMIN & SRVWD ACTIVITIES160SERVICEWIDE
								TRANSPORTATION61,40061,400225CLASSIFIED
								PROGRAMS5,1005,100 SUBTOTAL ADMIN & SRVWD
									ACTIVITIES66,50066,500 TOTAL OPERATION & MAINTENANCE, MARINE
									CORPS1,124,7911,524,791OPERATION & MAINTENANCE, NAVY RESOPERATING FORCES020INTERMEDIATE
								MAINTENANCE510510030AIRCRAFT DEPOT
								MAINTENANCE11,62811,628080COMBAT SUPPORT
								FORCES10,89810,898 SUBTOTAL OPERATING FORCES23,03623,036 TOTAL OPERATION & MAINTENANCE, NAVY
									RES23,03623,036OPERATION & MAINTENANCE, MC RESERVEOPERATING FORCES010OPERATING
								FORCES7,6277,627040BASE OPERATING
								SUPPORT1,0801,080 SUBTOTAL OPERATING FORCES8,7078,707 TOTAL OPERATION & MAINTENANCE, MC
									RESERVE8,7078,707OPERATION & MAINTENANCE, AIR FORCEOPERATING FORCES010PRIMARY COMBAT
								FORCES163,632163,632020COMBAT ENHANCEMENT
								FORCES1,049,1701,449,170 Realignment from base[400,000]030AIR OPERATIONS TRAINING
								(OJT, MAINTAIN SKILLS)111,808111,808040DEPOT PURCHASE
								EQUIPMENT MAINTENANCE408,699408,699050FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION147,264147,264060CYBERSPACE
								SUSTAINMENT10,06110,061070CONTRACTOR LOGISTICS
								SUPPORT AND SYSTEM SUPPORT953,594953,594080FLYING HOUR
								PROGRAM2,495,2663,045,266 Realignment from base[550,000]090BASE OPERATIONS
								SUPPORT1,538,1201,738,120 Realignment from base[200,000]100GLOBAL C3I AND EARLY
								WARNING13,86313,863110OTHER COMBAT OPS SPT
								PROGRAMS272,020272,020120CYBERSPACE
								ACTIVITIES17,65717,657130TACTICAL INTEL AND
								OTHER SPECIAL ACTIVITIES36,09836,098140LAUNCH
								FACILITIES391391150SPACE CONTROL
								SYSTEMS39,99039,990160US
								NORTHCOM/NORAD725725170US STRATCOM926926180US CYBERCOM35,18935,189190US CENTCOM163,015163,015200US SOCOM19,00019,000 SUBTOTAL OPERATING FORCES7,476,4888,626,488MOBILIZATION240AIRLIFT
								OPERATIONS1,271,4391,271,439250MOBILIZATION
								PREPAREDNESS109,682109,682 SUBTOTAL MOBILIZATION1,381,1211,381,121TRAINING AND RECRUITING260OFFICER
								ACQUISITION200200270RECRUIT
								TRAINING352352290SPECIALIZED SKILL
								TRAINING26,80226,802300FLIGHT TRAINING844844310PROFESSIONAL
								DEVELOPMENT EDUCATION1,1991,199320TRAINING
								SUPPORT1,3201,320 SUBTOTAL TRAINING AND
								RECRUITING30,71730,717ADMIN & SRVWD ACTIVITIESUNDISTRIBUTED380LOGISTICS
								OPERATIONS164,701164,701390TECHNICAL SUPPORT
								ACTIVITIES11,60811,608400ADMINISTRATION4,8144,814410SERVICEWIDE
								COMMUNICATIONS145,204145,204420OTHER SERVICEWIDE
								ACTIVITIES98,84198,841460INTERNATIONAL
								SUPPORT29,89029,890465CLASSIFIED
								PROGRAMS52,99552,995 SUBTOTAL ADMIN & SRVWD
									ACTIVITIES508,053508,053 TOTAL OPERATION & MAINTENANCE, AIR
									FORCE9,396,37910,546,379OPERATION & MAINTENANCE, AF RESERVEOPERATING FORCES030DEPOT PURCHASE
								EQUIPMENT MAINTENANCE24,18824,188060BASE SUPPORT5,5705,570 SUBTOTAL OPERATING FORCES29,75829,758 TOTAL OPERATION & MAINTENANCE, AF
									RESERVE29,75829,758OPERATION & MAINTENANCE, ANGOPERATING FORCES020MISSION SUPPORT
								OPERATIONS3,6663,666030DEPOT PURCHASE
								EQUIPMENT MAINTENANCE66,94466,944050CONTRACTOR LOGISTICS
								SUPPORT AND SYSTEM SUPPORT93,62093,620060BASE SUPPORT12,67912,679 SUBTOTAL OPERATING FORCES176,909176,909 TOTAL OPERATION & MAINTENANCE,
									ANG176,909176,909OPERATION AND MAINTENANCE, DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF
								STAFF21,86621,866020JOINT CHIEFS OF
								STAFF—CE2T26,6346,634040SPECIAL OPERATIONS
								COMMAND COMBAT DEVELOPMENT
			 ACTIVITIES1,121,5801,111,580 Classified adjustment[–10,000]060SPECIAL OPERATIONS
								COMMAND INTELLIGENCE1,328,2011,328,201070SPECIAL OPERATIONS
								COMMAND MAINTENANCE399,845399,845090SPECIAL OPERATIONS
								COMMAND OPERATIONAL SUPPORT138,458103,458 Projected underexecution—communications[–35,000]100SPECIAL OPERATIONS
								COMMAND THEATER FORCES808,7291,308,729 Realignment from base[500,000] SUBTOTAL OPERATING FORCES3,825,3134,280,313ADMIN & SRVWIDE ACTIVITIES180DEFENSE CONTRACT AUDIT
								AGENCY1,8101,810200DEFENSE CONTRACT
								MANAGEMENT AGENCY21,72321,723230DEFENSE INFORMATION
								SYSTEMS AGENCY81,13381,133240DEFENSE INFORMATION
								SYSTEMS AGENCY—CYBER3,4553,455270DEFENSE LEGAL SERVICES
								AGENCY196,124196,124290DEFENSE MEDIA
								ACTIVITY14,37714,377310DEFENSE SECURITY
								COOPERATION AGENCY1,927,2171,677,217 Security cooperation account, unjustified
								growth[–37,030] Transfer from CTEF Iraq[100,000] Transfer of funds to Ukraine Security Assistance
								Initiative[–250,000] Unjustified growth[–62,970]380DEFENSE THREAT
								REDUCTION AGENCY317,558317,558410DEPARTMENT OF DEFENSE
								EDUCATION ACTIVITY31,62031,620460OFFICE OF THE SECRETARY
								OF DEFENSE16,66616,666500WASHINGTON HEADQUARTERS
								SERVICES6,3316,331505CLASSIFIED
								PROGRAMS1,924,7851,924,785 SUBTOTAL ADMIN & SRVWIDE
									ACTIVITIES4,542,7994,292,799 TOTAL OPERATION AND MAINTENANCE,
									DEFENSE-WIDE8,368,1128,573,112 TOTAL OPERATION & MAINTENANCE,
									DEFENSE-WIDE205,000UKRAINE SECURITY ASSISTANCEUKRAINE SECURITY ASSISTANCE010UKRAINE SECURITY
								ASSISTANCE INITIATIVE300,000 Program increase[50,000] Transfer of funds from Defense Security
								Cooperation Agency[250,000] SUBTOTAL UKRAINE SECURITY
								ASSISTANCE300,000 TOTAL UKRAINE SECURITY
								ASSISTANCE300,000 TOTAL OPERATION &
								MAINTENANCE50,432,14154,968,189
				4303.Operation and maintenance for emergency requirementsSEC. 4303. OPERATION AND MAINTENANCE FOR EMERGENCY
									REQUIREMENTS(In Thousands of Dollars)LineItemFY 2020 RequestConference AuthorizedOPERATION & MAINTENANCE, NAVYOPERATING FORCES270SUSTAINMENT,
								RESTORATION AND MODERNIZATION0462,000 Earthquake damage repair[370,000] Navy Working Capital Fund earthquake recovery
								losses[92,000]280BASE OPERATING
								SUPPORT09,000 Earthquake damage recovery[9,000]TOTAL OPERATION
									& MAINTENANCE, NAVY0471,000OPERATION & MAINTENANCE, MARINE CORPSOPERATING FORCES060SUSTAINMENT,
								RESTORATION & MODERNIZATION06,000 Earthquake damage repair[6,000]TOTAL OPERATION
									& MAINTENANCE, MARINE CORPS06,000OPERATION & MAINTENANCE, ANGOPERATING FORCES040FACILITIES SUSTAINMENT,
								RESTORATION & MODERNIZATION058,900 Hurricane recovery[58,900]TOTAL OPERATION
									& MAINTENANCE, ANG058,900TOTAL OPERATION
									& MAINTENANCE0535,900
				 XLIVMILITARY PERSONNELSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency
						operations.
				4401.Military personnelSEC. 4401. MILITARY PERSONNEL(In
									Thousands of Dollars)ItemFY 2020 RequestConference AuthorizedMilitary Personnel
								Appropriations143,476,503142,676,503Historical unobligated
								balances[–800,000]Medicare-Eligible Retiree
								Health Fund Contributions7,816,8157,816,815
				4402.Military personnel for overseas contingency operationsSEC. 4402. MILITARY PERSONNEL FOR OVERSEAS
									CONTINGENCY OPERATIONS(In Thousands of
									Dollars)ItemFY 2020 RequestConference AuthorizedMilitary Personnel
								Appropriations4,485,8084,485,808Total, Military
									Personnel Appropriations4,485,8084,485,808
				 XLVOTHER AUTHORIZATIONSSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency
						operations.
				4501.Other authorizationsSEC. 4501. OTHER
									AUTHORIZATIONS(In Thousands of
								Dollars)Program TitleFY 2020 RequestConference AuthorizedWORKING CAPITAL
									FUND, ARMYINDUSTRIAL
								OPERATIONS57,46757,467SUPPLY
								MANAGEMENT—ARMY32,13032,130TOTAL WORKING
									CAPITAL FUND, ARMY89,59789,597WORKING CAPITAL
									FUND, AIR FORCETRANSPORTATIONSUPPLIES AND
								MATERIALS92,49992,499TOTAL WORKING
									CAPITAL FUND, AIR FORCE92,49992,499WORKING CAPITAL
									FUND, DEFENSE-WIDESUPPLY CHAIN
								MANAGEMENT—DEF49,08549,085TOTAL WORKING
									CAPITAL FUND, DEFENSE-WIDE49,08549,085WORKING CAPITAL
									FUND, DECAWORKING CAPITAL FUND,
								DECA995,030995,030TOTAL WORKING
									CAPITAL FUND, DECA995,030995,030WCF, DEF
									COUNTERINTELLIGENCE & SECURITY AGENCYDEFENSE
								COUNTERINTELLIGENCE AND SECURITY
			 AGENCY200,000200,000TOTAL WCF, DEF
									COUNTERINTELLIGENCE & SECURITY AGENCY200,000200,000CHEM AGENTS &
									MUNITIONS DESTRUCTIONOPERATION &
								MAINTENANCE107,351107,351RDT&E875,930875,930PROCUREMENT2,2182,218TOTAL CHEM AGENTS
									& MUNITIONS DESTRUCTION985,499985,499DRUG INTERDICTION
									& CTR-DRUG ACTIVITIES, DEFCOUNTER-NARCOTICS
								SUPPORT581,739532,818 Realignment of
								National Guard Bureau funding[–30,921] Unjustified
								growth[–18,000]DRUG DEMAND REDUCTION
								PROGRAM120,922120,922NATIONAL GUARD
								COUNTER-DRUG PROGRAM91,370122,291 Realignment of
								National Guard Bureau funding[30,921]NATIONAL GUARD
								COUNTER-DRUG SCHOOLS5,3715,371TOTAL DRUG
									INTERDICTION & CTR-DRUG ACTIVITIES, DEF799,402781,402OFFICE OF THE
									INSPECTOR GENERALOFFICE OF THE INSPECTOR
								GENERAL359,022359,022OFFICE OF THE INSPECTOR
								GENERAL—CYBER1,1791,179OFFICE OF THE INSPECTOR
								GENERAL2,9652,965OFFICE OF THE INSPECTOR
								GENERAL333333TOTAL OFFICE OF
									THE INSPECTOR GENERAL363,499363,499DEFENSE HEALTH
									PROGRAMIN-HOUSE CARE9,570,6159,320,615 Unjustified
								growth[–250,000]PRIVATE SECTOR
								CARE15,041,00615,002,506 Historical
								underexecution[–38,500]CONSOLIDATED HEALTH
								SUPPORT1,975,5361,986,536 Wounded Warrior
								Service Dog program[11,000]INFORMATION
								MANAGEMENT2,004,5881,998,938 Historical
								underexecution[–5,650]MANAGEMENT
								ACTIVITIES333,246333,246EDUCATION AND
								TRAINING793,810793,310 Other costs excess
								growth[–3,000] Program
								increase—specialized medical pilot
			 program[2,500]BASE
								OPERATIONS/COMMUNICATIONS2,093,2892,093,289R&D
								RESEARCH12,62112,621R&D EXPLORATRY
								DEVELOPMENT84,26684,266R&D ADVANCED
								DEVELOPMENT279,766279,766R&D
								DEMONSTRATION/VALIDATION128,055128,055R&D ENGINEERING
								DEVELOPMENT143,527143,527R&D MANAGEMENT AND
								SUPPORT67,21967,219R&D CAPABILITIES
								ENHANCEMENT16,81916,819PROC INITIAL
								OUTFITTING26,13526,135PROC REPLACEMENT &
								MODERNIZATION225,774225,774PROC JOINT OPERATIONAL
								MEDICINE INFORMATION SYSTEM314314PROC MILITARY HEALTH
								SYSTEM—DESKTOP TO DATACENTER73,01073,010PROC DOD HEALTHCARE
								MANAGEMENT SYSTEM MODERNIZATION129,091129,091TOTAL DEFENSE
									HEALTH PROGRAM32,998,68732,715,037TOTAL OTHER
									AUTHORIZATIONS36,573,29836,271,648
				4502.Other authorizations for overseas contingency operationsSEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS
									CONTINGENCY OPERATIONS(In Thousands of
									Dollars)Program TitleFY 2020 RequestConference AuthorizedWORKING CAPITAL FUND, ARMYINDUSTRIAL OPERATIONSSUPPLY MANAGEMENT—ARMY20,10020,100TOTAL WORKING CAPITAL
									FUND, ARMY20,10020,100DRUG INTERDICTION & CTR-DRUG ACTIVITIES,
								DEFCOUNTER-NARCOTICS
								SUPPORT163,596163,596TOTAL DRUG INTERDICTION
									& CTR-DRUG ACTIVITIES, DEF163,596163,596OFFICE OF THE INSPECTOR GENERALOFFICE OF THE INSPECTOR
								GENERAL24,25424,254TOTAL OFFICE OF THE
									INSPECTOR GENERAL24,25424,254DEFENSE HEALTH PROGRAMIN-HOUSE CARE57,45957,459PRIVATE SECTOR CARE287,487287,487CONSOLIDATED HEALTH
								SUPPORT2,8002,800TOTAL DEFENSE HEALTH
									PROGRAM347,746347,746TOTAL OTHER
									AUTHORIZATIONS555,696555,696
				 XLVIMILITARY CONSTRUCTIONSec. 4601. Military construction.Sec. 4602. Military construction for overseas contingency
						operations.Sec. 4603. Military construction for emergency requirements.
				4601.Military constructionSEC. 4601. MILITARY
									CONSTRUCTION(In Thousands of Dollars)AccountState/Country and InstallationProject TitleFY 2020 RequestConference AuthorizedAlabamaArmyRedstone ArsenalAircraft and Flight
								Equipment Building38,00038,000ColoradoArmyFort CarsonCompany Operations
								Facility71,00071,000GeorgiaArmyFort GordonCyber Instructional Fac
								(Admin/Command)107,00067,000ArmyHunter Army
								AirfieldAircraft Maintenance
								Hangar62,00062,000HawaiiArmyFort ShafterCommand and Control
								Facility, Incr 560,00060,000HondurasArmySoto Cano Air BaseAircraft Maintenance
								Hangar34,00034,000KentuckyArmyFort CampbellAutomated Infantry
								Platoon Battle Course7,1007,100ArmyFort CampbellEasements3,2003,200ArmyFort CampbellGeneral Purpose
								Maintenance Shop51,00051,000KwajaleinArmyKwajalein AtollAir Traffic Control
								Tower and Terminal040,000MassachusettsArmyU.S. Army Natick Soldier
								Systems CenterHuman Engineering
								Lab50,00050,000MichiganArmyDetroit ArsenalSubstation24,00024,000New YorkArmyFort DrumRailhead021,000ArmyFort DrumUnmanned Aerial Vehicle
								Hangar23,00023,000North CarolinaArmyFort BraggDining Facility12,50012,500OklahomaArmyFort SillAdv Individual Training
								Barracks Cplx, Ph273,00073,000PennsylvaniaArmyCarlisle BarracksGeneral Instruction
								Building98,00060,000South CarolinaArmyFort JacksonReception Complex,
								Ph254,00054,000TexasArmyCorpus Christi Army
								DepotPowertrain Facility
								(Machine Shop)86,00086,000ArmyFort HoodBarracks32,00032,000ArmyFort HoodVehicle Bridge018,500VirginiaArmyFort BelvoirSecure Operations and
								Admin Facility60,00060,000ArmyJoint Base
								Langley-EustisAdv Individual Training
								Barracks Cplx, Ph455,00055,000WashingtonArmyJoint Base
								Lewis-McChordInformation Systems
								Facility46,00046,000Worldwide UnspecifiedArmyUnspecified Worldwide
								LocationsChild Development
								Centers027,000ArmyUnspecified Worldwide
								LocationsHost Nation
								Support31,00031,000ArmyUnspecified Worldwide
								LocationsPlanning and
								Design94,09994,099ArmyUnspecified Worldwide
								LocationsUnspecified Minor
								Construction70,60070,600ArmyUnspecified Worldwide
								LocationsUnspecified Worldwide
								Construction211,0000Military
									Construction, Army Total1,453,4991,270,999ArizonaNavyMarine Corps Air Station
								YumaBachelor Enlisted
								Quarters099,600NavyMarine Corps Air Station
								YumaHangar 95 Renovation
								& Addition90,16090,160AustraliaNavyDarwinAircraft Parking
								Apron050,000Bahrain IslandNavySW AsiaElectrical System
								Upgrade53,3600CaliforniaNavyCamp Pendleton62 Area Mess Hall and
								Consolidated Warehouse71,70071,700NavyCamp PendletonI MEF Consolidated
								Information Center113,86938,869NavyMarine Corps Air Station
								MiramarChild Development
								Center037,400NavyNaval Air Weapons Station
								China LakeRunway & Taxiway
								Extension64,50064,500NavyNaval Air Weapons Station
								China LakeUnspecified Military
								Construction—Earthquake Damage
			 Recovery00NavyNaval Base
								CoronadoAircraft Paint
								Complex079,000NavyNaval Base
								CoronadoNavy V–22
								Hangar86,83086,830NavyNaval Base San
								DiegoPier 8 Replacement
								(Inc)59,35359,353NavyNaval Base San
								DiegoPMO Facility
								Repair09,900NavyNaval Weapons Station Seal
								BeachAmmunition Pier95,31060,310NavyNaval Weapons Station Seal
								BeachMissile
								Magazine028,000NavyTravis Air Force
								BaseAlert Force
								Complex64,00064,000ConnecticutNavyNaval Submarine Base New
								LondonSSN Berthing Pier
								3272,26072,260District of ColumbiaNavyNaval ObservatoryMaster Time Clocks
								& Operations Fac (Inc)75,60020,000FloridaNavyBlount IslandPolice Station and EOC
								Facility018,700NavyNaval Air Station
								JacksonvilleTargeting &
								Surveillance Syst Prod Supp Fac32,42032,420GuamNavyJoint Region
								MarianasBachelor Enlisted
								Quarters H164,10034,100NavyJoint Region
								MarianasEOD Compound
								Facilities61,90061,900NavyJoint Region
								MarianasMachine Gun Range
								(Inc)91,28791,287HawaiiNavyMarine Corps Air Station
								Kaneohe BayBachelor Enlisted
								Quarters13,405065,490NavyNaval Ammunition Depot
								West LochMagazine Consolidation,
								Phase 153,79053,790ItalyNavyNaval Air Station
								SigonellaCommunications
								Station77,4000JapanNavyFleet Activities
								YokosukaPier 5 (Berths 2 and
								3)17,4692100,000NavyMarine Corps Air Station
								IwakuniVTOL Pad—South15,87015,870MarylandNavySaint InigoesAir Traffic Control
								Tower015,000North CarolinaNavyCamp Lejeune10th Marines Himars
								Complex35,11035,110NavyCamp Lejeune2nd MARDIV/2nd MLG Ops
								Center Replacement60,13060,130NavyCamp Lejeune2nd Radio BN Complex,
								Phase 2 (Inc)25,65025,650NavyCamp LejeuneACV-AAV Maintenance
								Facility Upgrades11,57011,570NavyCamp LejeuneII MEF Operations
								Center Replacement12,220092,200NavyMarine Corps Air Station
								Cherry PointAircraft Maintenance
								Hangar (Inc)73,97073,970NavyMarine Corps Air Station
								Cherry PointATC Tower &
								Airfield Operations61,34061,340NavyMarine Corps Air Station
								Cherry PointF–35 Training and
								Simulator Facility53,23053,230NavyMarine Corps Air Station
								Cherry PointFlightline Utility
								Modernization (Inc)51,86051,860NavyMarine Corps Air Station
								New RiverCH–53K Cargo Loading
								Trainer11,32011,320PennsylvaniaNavyPhiladelphiaMachinery Control
								Development Center074,630South CarolinaNavyParris IslandRange Improvements
								& Modernization Phase 3037,200UtahNavyHill Air Force
								BaseD5 Missile Motor
								Receipt/Storage Fac (Inc)50,52050,520VirginiaNavyMarine Corps Base
								QuanticoWargaming
								Center143,35033,350NavyNaval Station
								NorfolkMariner Skills Training
								Center79,10079,100NavyNaval Station
								NorfolkMH–60 & CMV–22B
								Corrison Control and Paint Facility060,000NavyPortsmouth Naval
								ShipyardDry Dock Flood
								Protection Improvements48,93048,930NavyYorktown Naval Weapons
								StationNMC Ordnance Facilities
								Recapitalization Phase 1059,000WashingtonNavyBremertonDry Dock 4 & Pier 3
								Modernization51,01051,010NavyKeyportUndersea Vehicle
								Maintenance Facility25,05025,050NavyNaval Base KitsapSeawolf Service Pier
								Cost-to-Complete048,000Worldwide UnspecifiedNavyUnspecified Worldwide
								LocationsChild Development
								Centers062,400NavyUnspecified Worldwide
								LocationsPlanning and
								Design167,715167,715NavyUnspecified Worldwide
								LocationsUnspecified Minor
								Construction81,23781,237Military
									Construction, Navy Total2,805,7432,774,961AlaskaAFEielson Air Force
								BaseF–35 AME Storage
								Facility8,6008,600ArkansasAFLittle Rock Air Force
								BaseC–130H/J Fuselage
								Trainer Facility47,00047,000AFLittle Rock Air Force
								BaseDormitory
								Cost-to-Complete07,000AustraliaAFTindalAPR—RAAF Tindal/Earth
								Covered Magazine11,60011,600AFTindalAPR-RAAF Tindal/Bulk
								Storage Tanks59,00059,000CaliforniaAFTravis Air Force
								BaseADAL Aerial Port
								Squadron Materiel Warehouse017,000AFTravis Air Force
								BaseKC–46A Alter
								B181/B185/B187 Squad Ops/AMU6,6006,600AFTravis Air Force
								BaseKC–46A Regional
								Maintenance Training Facility19,50019,500ColoradoAFPeterson Air Force
								BaseSOCNORTH Theater
								Operational Support Facility054,000AFSchriever Air Force
								BaseConsolidated Space
								Operations Facility148,00073,449AFUnited States Air Force
								AcademyConsolidate Cadet Prep
								School Dormitory049,000CyprusAFRoyal Air Force
								AkrotiriNew Dormitory for 1
								ERS27,00027,000GeorgiaAFMoody Air Force
								Base41 RQS HH–60W
								Apron012,500GuamAFJoint Region
								MarianasMunitions Storage
								Igloos III65,00065,000IllinoisAFScott Air Force
								BaseJoint Operations &
								Mission Planning Center100,000100,000JapanAFYokota Air BaseFuel Receipt &
								Distribution Upgrade12,40012,400JordanAFAzraqAir Traffic Control
								Tower24,0000AFAzraqMunitions Storage
								Area42,0000Mariana IslandsAFTinianAirfield Development
								Phase 1109,00010,000AFTinianFuel Tanks W/
								Pipeline/Hydrant System109,00010,000AFTinianParking Apron98,00025,000MarylandAFJoint Base AndrewsPresidential Aircraft
								Recap Complex Inc 386,00086,000MassachusettsAFHanscom Air Force
								BaseMIT-Lincoln Lab (West
								Lab CSL/MIF) Inc 2135,00080,000MissouriAFWhiteman Air Force
								BaseConsolidated Vehicle
								Ops and MX Facility027,000MontanaAFMalmstrom Air Force
								BaseWeapons Storage and
								Maintenance Facility235,00059,000NevadaAFNellis Air Force
								Base365th ISR Group
								Facility57,00057,000AFNellis Air Force
								BaseF–35 Munitions
								Maintenance Facilities
			 Cost-to-Complete03,100AFNellis Air Force
								BaseF–35A Munitions
								Assembly Conveyor Facility8,2008,200New MexicoAFHolloman Air Force
								BaseNC3 Support WRM
								Storage/Shipping Facility020,000AFKirtland Air Force
								BaseCombat Rescue
								Helicopter Simulator (CRH) ADAL15,50015,500AFKirtland Air Force
								BaseUH–1 Replacement
								Facility22,40022,400North DakotaAFMinot Air Force
								BaseHelo/Trfops/AMUfacility5,5005,500OhioAFWright-Patterson Air Force
								BaseADAL Intelligence Prod.
								Complex (NASIC) Inc 2120,900120,900TexasAFJoint Base San
								AntonioAFPC B-Wing036,000AFJoint Base San
								AntonioAquatics Tank69,00069,000AFJoint Base San
								AntonioBMT Recruit Dormitory
								8110,000110,000AFJoint Base San
								AntonioT-X ADAL Ground Based
								Trng Sys (GBTS) Sim9,3009,300AFJoint Base San
								AntonioT-X MX Trng Sys
								Centrailized Trng Fac19,00019,000United KingdomAFRoyal Air Force
								LakenheathF–35A PGM
								Facility14,30014,300UtahAFHill Air Force
								BaseGBSD Mission
								Integration Facility108,00033,000AFHill Air Force
								BaseJoint Advanced Tactical
								Missile Storage Fac6,5006,500WashingtonAFFairchild Air Force
								BaseConsolidated TFI Base
								Operations31,00031,000AFFairchild Air Force
								BaseSERE Pipeline Dormitory
								Cost-to-Complete04,800Worldwide UnspecifiedAFUnspecified Worldwide
								LocationsChild Development
								Centers031,500AFVarious Worldwide
								LocationsPlanning and
								Design142,148142,148AFVarious Worldwide
								LocationsUnspecified Minor
								Construction79,68279,682WyomingAFF. E. Warren Air Force
								BaseConsolidated Helo/TRF
								Ops/AMU and Alert Fac18,10018,100Military
									Construction, Air Force
			 Total2,179,2301,723,579CaliforniaDef-WideBeale Air Force
								BaseHydrant Fuel System
								Replacement33,70033,700Def-WideCamp PendletonAmbul Care
								Center/Dental Clinic Replacement17,70017,700Def-WideMountain View—63
								RSCInstall Microgrid
								Controller, 750 Kw PV, and 750 Kwh
			 Battery Storage09,700Def-WideNaval Air Weapons Station
								China LakeEnergy Storage
								System08,950Def-WideNSA MontereyCogeneration Plant at
								B236010,540CONUS ClassifiedDef-WideClassified
								LocationBattalion Complex, Ph
								382,20082,200FloridaDef-WideEglin Air Froce
								BaseSOF Combined Squadron
								Ops Facility16,50016,500Def-WideHurlburt FieldSOF AMU & Weapons
								Hangar72,92372,923Def-WideHurlburt FieldSOF Combined Squadron
								Operations Facility16,51316,513Def-WideHurlburt FieldSOF Maintenance
								Training Facility18,95018,950Def-WideNaval Air Station Key
								WestSOF Watercraft
								Maintenance Facility16,00016,000GermanyDef-WideGeilenkirchen Air
								BaseAmbulatory Care
								Center/Dental Clinic30,47930,479Def-WideRamsteinLandstuhl Elementary
								School066,800GuamDef-WideJoint Region
								MarianasXray Wharf Refueling
								Facility19,20019,200Def-WideNaval Base GuamNSA Anderson Smart Grid
								and ICS Infrustructure016,970HawaiiDef-WideJoint Base Pearl
								Harbor-HickamInstall 500kw Covered
								Parking PV System & Electric Vehicle Charging Stations
								B47904,000Def-WideJoint Base Pearl
								Harbor-HickamSOF Undersea
								Operational Training Facility67,70067,700JapanDef-WideYokosukaKinnick High School Inc
								2130,3860Def-WideYokota Air BaseBulk Storage Tanks
								PH1116,30520,000Def-WideYokota Air BasePacific East District
								Superintendent's Office20,10620,106MarylandDef-WideBethesda Naval
								HospitalMEDCEN
								Addition/Altertion Incr 396,90033,000Def-WideFort DetrickMedical Research
								Acquisition Building27,84627,846Def-WideFort MeadeNSAW Recapitalize
								Building #3 Inc 2426,000426,000Def-WideNSA BethesdaChiller 3–9
								Replacement013,840Def-WideSouth PotomacIH Water
								Project—CBIRF/IHEODTD/Housing018,460MississippiDef-WideColumbus Air Force
								BaseFuel Facilities
								Replacement16,80016,800MissouriDef-WideFort Leonard WoodHospital Replacement
								Incr 250,00050,000Def-WideSt. LouisNext NGA West (N2W)
								Complex Phase 2 Inc. 2218,800118,800New MexicoDef-WideWhite Sands Missile
								RangeInstall Microgrid,
								700kw PV, 150 Kw Generator, and
			 Batteries05,800North CarolinaDef-WideCamp LejeuneSOF Marine Raider
								Regiment HQ13,40013,400Def-WideFort BraggSOF Assessment and
								Selection Training Complex12,10312,103Def-WideFort BraggSOF Human
								Platform-Force Generation Facility43,00043,000Def-WideFort BraggSOF Operations Support
								Bldg29,00029,000OklahomaDef-WideTulsa IAPFuels Storage
								Complex18,90018,900Rhode IslandDef-WideQuonset State
								AirportFuels Storage Complex
								Replacement11,60011,600South CarolinaDef-WideJoint Base
								CharlestonMedical Consolidated
								Storage & Distrib Center33,30033,300South DakotaDef-WideEllsworth Air Force
								BaseHydrant Fuel System
								Replacement24,80024,800TexasDef-WideCamp SwiftInstall Microgrid,
								650KW OV, & 500 KW Generator04,500Def-WideFort HoodInstall a Central
								Energy Plant016,500VirginiaDef-WideDefense Distribution Depot
								RichmondOperations Center Phase
								298,80033,000Def-WideJoint Expeditionary Base
								Little Creek—Fort StorySOF NSWG–10 Operations
								Support Facility32,60032,600Def-WideJoint Expeditionary Base
								Little Creek—Fort StorySOF NSWG2 JSOTF Ops
								Training Facility13,00413,004Def-WideNRO HeadquartersIntergration System
								Upgrades066Def-WidePentagonBackup
								Generator8,6708,670Def-WidePentagonControl Tower &
								Fire Day Station20,13220,132Def-WideTraining Center Dam
								NeckSOF Demolition Training
								Compound Expansion12,77012,770WashingtonDef-WideJoint Base
								Lewis-McChordSOF 22 STS Operations
								Facility47,70047,700Def-WideNaval Base KitsapKeyport Main Substation
								Replacement023,670WisconsinDef-WideGen Mitchell IAPPOL Facilities
								Replacement25,90025,900Worldwide ClassifiedDef-WideClassified
								LocationMission Support
								Compound52,00052,000Worldwide UnspecifiedDef-WideUnspecified Worldwide
								LocationsContingency
								Construction10,0000Def-WideUnspecified Worldwide
								LocationsEnergy Resilience and
								Conserv. Invest. Prog.150,000150,000Def-WideUnspecified Worldwide
								LocationsERCIP Design10,00010,000Def-WideUnspecified Worldwide
								LocationsExercise Related Minor
								Construction11,77011,770Def-WideUnspecified Worldwide
								LocationsPlanning and
								Design15,00015,000Def-WideUnspecified Worldwide
								LocationsPlanning and
								Design29,67929,679Def-WideUnspecified Worldwide
								LocationsPlanning and
								Design35,47235,472Def-WideUnspecified Worldwide
								LocationsPlanning and
								Design4,8904,890Def-WideUnspecified Worldwide
								LocationsPlanning and
								Design14,40014,400Def-WideUnspecified Worldwide
								LocationsUnspecified Minor
								Construction3,0003,000Def-WideUnspecified Worldwide
								LocationsUnspecified Minor
								Construction31,46431,464Def-WideUnspecified Worldwide
								LocationsUnspecified Minor
								Construction3,2283,228Def-WideUnspecified Worldwide
								LocationsUnspecified Minor
								Construction10,00010,000Def-WideUnspecified Worldwide
								LocationsUnspecified Minor
								Construction8,0008,000Def-WideUnspecified Worldwide
								LocationsUnspecified Minor
								Construction4,9504,950Def-WideVarious Worldwide
								LocationsPlanning and
								Design52,53252,532Def-WideVarious Worldwide
								LocationsPlanning and
								Design63,38263,382Def-WideVarious Worldwide
								LocationsPlanning and
								Design27,00027,000Def-WideVarious Worldwide
								LocationsPlanning and Design:
								Military Installation Resiliency030,000Def-WideVarious Worldwide
								LocationsUnspecified Minor
								Construction10,00010,000Def-WideVarious Worldwide
								LocationsUnspecified Minor
								Construction16,73616,736Military
									Construction, Defense-Wide
			 Total2,504,1902,267,595Worldwide UnspecifiedNATONATO Security Investment
								ProgramNATO Security
								Investment Program144,040144,040NATO Security
									Investment Program Total144,040144,040AlabamaArmy
								NGAnniston Army
								DepotEnlisted Transient
								Barracks034,000Army
								NGFoleyNational Guard
								Readiness Center12,00012,000CaliforniaArmy
								NGCamp RobertsAutomated Multipurpose
								Machine Gun Range12,00012,000IdahoArmy
								NGOrchard Combat Training
								CenterRailroad Tracks29,00029,000MarylandArmy
								NGHavre de GraceCombined Support
								Maintenance Shop12,00012,000MassachusettsArmy
								NGCamp EdwardsAutomated Multipurpose
								Machine Gun Range9,7009,700MinnesotaArmy
								NGNew UlmNational Guard Vehicle
								Maintenance Shop11,20011,200MississippiArmy
								NGCamp ShelbyAutomated Multipurpose
								Machine Gun Range8,1008,100MissouriArmy
								NGSpringfieldNational Guard
								Readiness Center12,00012,000NebraskaArmy
								NGBellevueNational Guard
								Readiness Center29,00029,000New HampshireArmy
								NGConcordNational Guard
								Readiness Center5,9505,950New YorkArmy
								NGJamaica ArmoryNational Guard
								Readiness Center091,000PennsylvaniaArmy
								NGMoon TownshipCombined Support
								Maintenance Shop23,00023,000VermontArmy
								NGJerichoGeneral Instruction
								Builiding030,000WashingtonArmy
								NGRichlandNational Guard
								Readiness Center11,40011,400Worldwide UnspecifiedArmy
								NGUnspecified Worldwide
								LocationsPlanning and
								Design20,46920,469Army
								NGUnspecified Worldwide
								LocationsUnspecified Minor
								Construction15,00015,000Military
									Construction, Army National
			 Guard Total210,819365,819DelawareArmy
								ResNewarkArmy Reserve
								Center/BMA21,00021,000WisconsinArmy
								ResFort McCoyTransient Training
								Barracks25,00025,000Worldwide UnspecifiedArmy
								ResUnspecified Worldwide
								LocationsPlanning and
								Design6,0006,000Army
								ResUnspecified Worldwide
								LocationsUnspecified Minor
								Construction8,9288,928Military
									Construction, Army Reserve
			 Total60,92860,928LouisianaN/MC
								ResNew OrleansEntry Control Facility
								Upgrades25,26025,260Worldwide UnspecifiedN/MC
								ResUnspecified Worldwide
								LocationsPlanning and
								Design4,7804,780N/MC
								ResUnspecified Worldwide
								LocationsUnspecified Minor
								Construction24,91524,915Military
									Construction, Naval Reserve
			 Total54,95554,955CaliforniaAir
								NGMoffett Air National Guard
								BaseFuels/Corrosion Control
								Hanger and Shops057,000GeorgiaAir
								NGSavannah/Hilton Head
								IAPConsolidated Joint Air
								Dominance Hangar/Shops24,00024,000MissouriAir
								NGRosecrans Memorial
								AirportC–130 Flight Simulator
								Facility9,5009,500Puerto RicoAir
								NGLuis Munoz-Marin
								IAPCommunications
								Facility12,50012,500Air
								NGLuis Munoz-Marin
								IAPMaintenance
								Hangar37,50036,000WisconsinAir
								NGTruax FieldF–35 Simulator
								Facility14,00014,000Air
								NGTruax FieldFighter Alert
								Shelters20,00020,000Worldwide UnspecifiedAir
								NGUnspecified Worldwide
								LocationsUnspecified Minor
								Construction31,47131,471Air
								NGVarious Worldwide
								LocationsPlanning and
								Design17,00017,000Military
									Construction, Air National
			 Guard Total165,971221,471GeorgiaAF
								ResRobins Air Force
								BaseConsolidated Misssion
								Complex Phase 343,00043,000MarylandAF
								ResJoint Base AndrewsAES Training Admin
								Facility015,000MinnesotaAF
								ResMinneapolis-St.paul
								IAPAerial Port
								Facility09,800Worldwide UnspecifiedAF
								ResUnspecified Worldwide
								LocationsPlanning and
								Design4,6044,604AF
								ResUnspecified Worldwide
								LocationsUnspecified Minor
								Construction12,14612,146Military
									Construction, Air Force
			 Reserve Total59,75084,550GermanyFH Con
								ArmyBaumholderFamily Housing
								Improvements29,98329,983KoreaFH Con
								ArmyCamp HumphreysFamily Housing New
								Construction Incr 483,16783,167PennsylvaniaFH Con
								ArmyTobyhanna Army
								DepotFamily Housing
								Replacement Construction19,00019,000Worldwide UnspecifiedFH Con
								ArmyUnspecified Worldwide
								LocationsFamily Housing P &
								D9,22214,222Family Housing
									Construction, Army Total141,372146,372Worldwide UnspecifiedFH Ops
								ArmyUnspecified Worldwide
								LocationsFurnishings24,02724,027FH Ops
								ArmyUnspecified Worldwide
								LocationsHousing Privitization
								Support18,62763,627FH Ops
								ArmyUnspecified Worldwide
								LocationsLeasing128,938128,938FH Ops
								ArmyUnspecified Worldwide
								LocationsMaintenance81,065135,798FH Ops
								ArmyUnspecified Worldwide
								LocationsManagement38,89838,898FH Ops
								ArmyUnspecified Worldwide
								LocationsMiscellaneous484484FH Ops
								ArmyUnspecified Worldwide
								LocationsServices10,15610,156FH Ops
								ArmyUnspecified Worldwide
								LocationsUtilities5571255712Family Housing
									Operation And Maintenance,
			 Army Total357,907457,640Worldwide UnspecifiedFH Con
								NavyUnspecified Worldwide
								LocationsConstruction
								Improvements41,79841,798FH Con
								NavyUnspecified Worldwide
								LocationsPlanning &
								Design3,8633,863FH Con
								NavyUnspecified Worldwide
								LocationsUSMC DPRI/Guam Planning
								and Design2,0002,000Family Housing
									Construction, Navy And
			 Marine Corps Total47,66147,661Worldwide UnspecifiedFH Ops
								NavyUnspecified Worldwide
								LocationsFurnishings19,00919,009FH Ops
								NavyUnspecified Worldwide
								LocationsHousing Privatization
								Support21,97581,575FH Ops
								NavyUnspecified Worldwide
								LocationsLeasing64,12664,126FH Ops
								NavyUnspecified Worldwide
								LocationsMaintenance82,611137,344FH Ops
								NavyUnspecified Worldwide
								LocationsManagement50,12250,122FH Ops
								NavyUnspecified Worldwide
								LocationsMiscellaneous151151FH Ops
								NavyUnspecified Worldwide
								LocationsServices16,64716,647FH Ops
								NavyUnspecified Worldwide
								LocationsUtilities63,22963,229Family Housing
									Operation And Maintenance,
			 Navy And Marine Corps
								Total317,870432,203GermanyFH Con
								AFSpangdahlem Air
								BaseConstruct Deficit
								Military Family Housing53,58453,584Worldwide UnspecifiedFH Con
								AFUnspecified Worldwide
								LocationsConstruction
								Improvements46,63846,638FH Con
								AFUnspecified Worldwide
								LocationsPlanning &
								Design3,4093,409Family Housing
									Construction, Air Force
			 Total103,631103,631Worldwide UnspecifiedFH Ops
								AFUnspecified Worldwide
								LocationsFurnishings30,28330,283FH Ops
								AFUnspecified Worldwide
								LocationsHousing
								Privatization22,59353,793FH Ops
								AFUnspecified Worldwide
								LocationsLeasing15,76815,768FH Ops
								AFUnspecified Worldwide
								LocationsMaintenance117,704172,437FH Ops
								AFUnspecified Worldwide
								LocationsManagement56,02256,022FH Ops
								AFUnspecified Worldwide
								LocationsMiscellaneous2,1442,144FH Ops
								AFUnspecified Worldwide
								LocationsServices7,7707,770FH Ops
								AFUnspecified Worldwide
								LocationsUtilities42,73242,732Family Housing
									Operation And Maintenance,
			 Air Force Total295,016380,949Worldwide UnspecifiedFH Ops
								DWUnspecified Worldwide
								LocationsFurnishings8282FH Ops
								DWUnspecified Worldwide
								LocationsFurnishings645645FH Ops
								DWUnspecified Worldwide
								LocationsLeasing12,90612,906FH Ops
								DWUnspecified Worldwide
								LocationsLeasing39,22239,222FH Ops
								DWUnspecified Worldwide
								LocationsMaintenance3232FH Ops
								DWUnspecified Worldwide
								LocationsUtilities1313FH Ops
								DWUnspecified Worldwide
								LocationsUtilities4,1004,100Family Housing
									Operation And Maintenance,
			 Defense-Wide Total 57,00057,000Worldwide UnspecifiedFHIFUnspecified Worldwide
								LocationsAdministrative
								Expenses—FHIF3,0453,045DOD Family Housing
									Improvement Fund Total3,0453,045Worldwide UnspecifiedUHIFUnspecified Worldwide
								LocationsAdministrative
								Expenses—UHIF500500Unaccompanied
									Housing Improvement Fund
			 Total500500Worldwide UnspecifiedBRACWorldwide Unspecified
								LocationsBase Realignment and
								Closure66,11194,111Base Realignment
									and Closure—Army Total66,11194,111Worldwide UnspecifiedBRACUnspecified Worldwide
								LocationsBase Realignment &
								Closure158,349216,349Base Realignment
									and Closure—Navy Total158,349216,349Worldwide UnspecifiedBRACUnspecified Worldwide
								LocationsDod BRAC Activities—Air
								Force54,06682,066Base Realignment
									and Closure—Air Force Total54,06682,066Prior Year SavingsPYSPrior Year SavingsPrior Year
								Savings0–64685Prior Year Savings
									Total0–64,685Total, Military
									Construction11,241,65310,925,739
				4602.Military construction for overseas contingency operationsSEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS
									CONTINGENCY OPERATIONS(In Thousands of
									Dollars)ServiceState/Country and InstallationProjectFY 2020 RequestConference AuthorizedGuantanamo Bay, CubaArmyGuantanamo Bay Naval
								StationOCO: Communications
								Facility22,00022,000ArmyGuantanamo Bay Naval
								StationOCO: Detention Legal
								Office and Comms Ctr11,80011,800ArmyGuantanamo Bay Naval
								StationOCO: High Value
								Detention Facility88,5000Worldwide UnspecifiedArmyUnspecified Worldwide
								LocationsEDI/OCO Planning and
								Design19,49819,498ArmyUnspecified Worldwide
								LocationsEDI: Bulk Fuel
								Storage36,00036,000ArmyUnspecified Worldwide
								LocationsEDI: Information
								Systems Facility6,2006,200ArmyUnspecified Worldwide
								LocationsEDI: Minor
								Construction5,2205,220ArmyUnspecified Worldwide
								LocationsUnspecified Worldwide
								Construction9,200,0000ArmyVarious Worldwide
								LocationsEDI: Various Worldwide
								Locations Europe036,212Military Construction,
								Army Total9,389,218136,930BahrainNavySW AsiaElectrical System
								Upgrade053,360ItalyNavySigonellaCommunications
								Station077,400SpainNavyRotaEDI: In-Transit
								Munitions Facility9,9609,960NavyRotaEDI: Joint Mobility
								Center46,84046,840NavyRotaEDI: Small Craft
								Berthing Facility12,77012,770Worldwide UnspecifiedNavyUnspecified Worldwide
								LocationsPlanning and
								Design25,00025,000NavyVarious Worldwide
								LocationsEDI: Various Worldwide
								Locations Europe036,211Military Construction,
								Navy Total94,570261,541IcelandAFKeflavikEDI: Airfield
								Upgrades—Dangerous Cargo Pad18,00018,000AFKeflavikEDI: Beddown Site
								Prep7,0007,000AFKeflavikEDI: Expand Parking
								Apron32,00032,000JordanAFAzraqAir Traffic Control
								Tower024,000AFAzraqMunitions Storage
								Area042,000SpainAFMoronEDI: Hot Cargo
								Pad8,5008,500Worldwide UnspecifiedAFUnspecifiedPlanning &
								Design060,000AFUnspecified Worldwide
								LocationsEDI: ECAOS DABS/FEV
								EMEDS Storage107,000107,000AFUnspecified Worldwide
								LocationsEDI: Hot Cargo
								Pad29,00029,000AFUnspecified Worldwide
								LocationsEDI: Munitions Storage
								Area39,00039,000AFVarious Worldwide
								LocationsEDI: Various Worldwide
								Locations Europe036,211AFVarious Worldwide
								LocationsEDI: P&D61,43861,438AFVarious Worldwide
								LocationsEDI: UMMC12,80012,800Military Construction,
								Air Force Total314,738476,949GermanyDef-WideGemersheimEDI: Logistics
								Distribution Center Annex46,00046,000Military
								Construction,Defense-Wide Total46,00046,000Total, Military
									Construction9,844,526921,420
				4603.Military construction for emergency requirementsSEC. 4603. MILITARY CONSTRUCTION FOR
									EMERGENCY REQUIREMENTS(In Thousands of
									Dollars)ServiceState/Country and InstallationProjectFY 2020 RequestConference AuthorizedCaliforniaNavyNaval Air Weapons Station China
								LakePlanning and
								Design089,320NavyNaval Air Weapons Station China
								LakeHanger 3 Replacement,
								Apron, Taxiway & Utilities for RDT&E0514,600NavyNaval Air Weapons Station China
								LakeAircraft Parking Apron
								in Support of Hanger 2 Replacement050,800NavyNaval Air Weapons Station China
								LakeMichelson Mission
								Systems Intergration Laboratory0202,340NavyNaval Air Weapons Station China
								LakeMagazines & Inert
								Storage Facility0138,930NavyNaval Air Weapons Station China
								LakeAir Operations Facility
								& Air Traffic Control Tower070,900NavyNaval Air Weapons Station China
								LakeCommunity Support
								Facilities085,790North CarolinaNavyCamp LejeuneCourthouse Bay Fire
								Station Replacement021,336NavyCamp LejeuneHadnot Point Fire
								Station Replacement021,931NavyCamp LejeuneHadnot Point Mess Hall
								Replacement066,023NavyCamp LejeuneII MEF
								Simulation/Training Center
			 Replacement074,487NavyCamp LejeuneLOGCOM CSP Warehouse
								Replacement035,874NavyCamp LejeuneLSSS Facility
								Replacement026,815NavyCamp LejeuneMC Advisor Battalion
								HQS Replacement030,109NavyCamp LejeuneMCCSSS Log Ops
								School0179,617NavyCamp LejeuneMCES Applied
								Instruction Facility Replacement095,599NavyCamp LejeuneNCIS Facilities
								Replacement022,594NavyCamp LejeunePMO Facility
								Replacement034,718NavyCamp LejeuneWTBN Headquarters
								Replacement018,644NavyMCAS Cherry PointPhysical Security
								Compliance052,300NavyMCAS Cherry PointBT–11 Range Operations
								Center Replacement014,251NavyMCAS New RiverC–12W Aircraft
								Maintenance Hangar Replacement036,295NavyMCAS New RiverBachelor Enlisted
								Quarters Replacement062,104NavyMCAS New RiverCNATT Classroom
								Building Replacement0114,706NavyMCAS New RiverCH–53K Maintenance
								Hangar Replacement0252,717Military Construction,
								Navy Total02,312,800FloridaAFTyndall Air Force Base325th Fighting Wing HQ
								Facility038,000AFTyndall Air Force BaseAerospace &
								Operational Physiology Facility012,000AFTyndall Air Force BaseAircraft MX Fuel Cell
								Hangar037,000AFTyndall Air Force BaseAircraft Wash
								Rack09,100AFTyndall Air Force BaseAirfield
								Drainage0144,000AFTyndall Air Force BaseAuxiliary Ground
								Equipment Facility022,000AFTyndall Air Force BaseChapel026,000AFTyndall Air Force BaseCommunity Commons
								Facility064,000AFTyndall Air Force BaseDeployment
								Center/Flight Line Dining/AAFES043,000AFTyndall Air Force BaseDorm Complex Phase
								10145,000AFTyndall Air Force BaseDorm Complex Phase
								20131,000AFTyndall Air Force BaseEmergency Management,
								EOC, Alt CP020,000AFTyndall Air Force BaseFlightline—Muns
								Storage, 7000 Area036,000AFTyndall Air Force BaseLodging Facilities
								Phase 1090,000AFTyndall Air Force BaseLodging Facilities
								Phase 2089,000AFTyndall Air Force BaseOperations
								Group/Maintenance Group HQ024,000AFTyndall Air Force BaseOps/Aircraft
								Maintenance Unit/Hangar #2074,000AFTyndall Air Force BaseOps/Aircraft
								Maintenance Unit/Hangar #3075,000AFTyndall Air Force BaseOSS/Radar Approach
								Control Facility037,000AFTyndall Air Force BasePlanning and
								Design052,400AFTyndall Air Force BaseSecurity Forces
								Mobility Storage Facility06,700AFTyndall Air Force BaseSimulator
								Facility038,000AFTyndall Air Force BaseSite Development,
								Utilities & Demo Phase 20141,000AFTyndall Air Force BaseSmall Arms
								Range026,000AFTyndall Air Force BaseSpecial Purpose Vehicle
								Maintenance020,000AFTyndall Air Force BaseTyndall AFB Gate
								Complexes075,000AFTyndall Air Force BaseWeapons Load Training
								Hangar025,000NebraskaAFOffutt Air Force BaseEmergency Power
								Microgrid043,000AFOffutt Air Force BaseFlightline Hangars
								Campus010,000AFOffutt Air Force BaseLake Campus06,000AFOffutt Air Force BaseLogistics Readiness
								Squadron Campus018,500AFOffutt Air Force BaseSecurity Campus063,000VirginiaAFJoint Base Langley-EustisDormitory031,000Military Construction,
								Air Force Total01,671,700North CarolinaDef-WideCamp LejeuneAmbulatory Care Center
								(Camp Geiger)017,821Def-WideCamp LejeuneAmbulatory Care Center
								(Camp Johnson)027,492Def-WideCamp LejeuneMARSOC ITC Team
								Facility Replacement030,000Military Construction,
								Defense-Wide Total075,313LouisianaArmy NGPinevilleNational Guard
								Readiness Center016,500NebraskaArmy NGAshlandTraining Site, Various
								Facilities035,000Army NGAshlandFlood Control
								Levee/Floodwall08,500Military Construction,
								Army National Guard Total060,000Total, Military
									Construction04,119,813
				 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSec. 4701. Department of Energy national security programs.
				4701.Department of Energy national security programsSEC. 4701. DEPARTMENT OF ENERGY NATIONAL
									SECURITY PROGRAMS(In Thousands of
								Dollars)ProgramFY 2020 RequestConference AuthorizedDiscretionary Summary By AppropriationEnergy And Water Development, And Related
								AgenciesAppropriation Summary:Energy ProgramsNuclear Energy137,808137,808Atomic Energy Defense ActivitiesNational nuclear security administration:Weapons activities12,408,60312,444,780Defense nuclear
								nonproliferation1,993,3022,020,814Naval reactors1,648,3961,633,396Federal salaries and
								expenses434,699434,699Total, National nuclear
									security administration16,485,00016,533,689Environmental and other defense
								activities:Defense environmental
								cleanup5,506,5015,527,732Other defense
								activities1,035,339885,839Defense nuclear waste
								disposal26,0000Total, Environmental
									& other defense activities6,567,8406,413,571Total, Atomic Energy
									Defense Activities23,052,84022,947,260Total, Discretionary
									Funding23,190,64823,085,068Nuclear EnergyIdaho sitewide safeguards and
								security137,808137,808Total, Nuclear
									Energy137,808137,808Weapons ActivitiesDirected stockpile workLife extension programs and major
								alterationsB61–12 Life extension
								program792,611792,611W76–2 Modification
								program10,00010,000W88 Alt 370304,186304,186W80–4 Life extension
								program898,551898,551W87–1 Modification Program
								(formerly IW1)112,011112,011Total, Life extension
									programs and major
			 alterations2,117,3592,117,359Stockpile systemsB61 Stockpile systems71,23271,232W76 Stockpile systems89,80489,804W78 Stockpile systems81,29981,299W80 Stockpile systems85,81185,811B83 Stockpile systems51,54351,543W87 Stockpile systems98,26298,262W88 Stockpile systems157,815157,815Total, Stockpile
									systems635,766635,766Weapons dismantlement and dispositionOperations and
								maintenance47,50047,500Program increaseStockpile servicesProduction support543,964543,964Research and development
								support39,33939,339R&D certification and
								safety236,235236,235Management, technology, and
								production305,000305,000Total, Stockpile
									services1,124,5381,124,538Strategic materialsUranium sustainment94,14694,146Plutonium sustainment712,440712,440Tritium sustainment269,000269,000Lithium sustainment28,80028,800Domestic uranium
								enrichment140,000140,000Strategic materials
								sustainment256,808256,808Total, Strategic
									materials1,501,1941,501,194Total, Directed stockpile
									work5,426,3575,426,357Research, development, test and evaluation
									(RDT&E)ScienceAdvanced certification57,71057,710Primary assessment
								technologies95,16995,169Dynamic materials
								properties133,800133,800Advanced radiography32,54432,544Secondary assessment
								technologies77,55377,553Academic alliances and
								partnerships44,62544,625Enhanced Capabilities for
								Subcritical Experiments145,160145,160Total,
								Science586,561586,561EngineeringEnhanced surety46,50046,500Delivery Environments (formerly
								Weapons Systems Engineering
			 Assessment Technology)35,94535,945Nuclear survivability53,93253,932Enhanced surveillance57,74757,747Stockpile
								Responsiveness39,83080,630Program expansion[40,800]Total, Engineering
								233,954274,754Inertial confinement fusion ignition and high
									yieldIgnition and Other Stockpile
								Programs55,64955,649Diagnostics, cryogenics and
								experimental support66,12866,128Pulsed power inertial
								confinement fusion8,5718,571Joint program in high energy
								density laboratory plasmas12,00012,000Facility operations and target
								production338,247343,247Program increase[5,000]Total, Inertial
									confinement fusion and high
			 yield480,595485,595Advanced simulation and computingAdvanced simulation and
								computing789,849789,849Construction:18–D–620, Exascale Computing
								Facility Modernization Project,
			 LLNL50,00050,000Total,
									Construction50,00050,000Total, Advanced
									simulation and computing839,849839,849Advanced manufacturingAdditive manufacturing18,50018,500Component manufacturing
								development48,41052,000UFR list—technology
								maturation[3,590]Process technology
								development69,99869,998Total, Advanced
									manufacturing136,908140,498Total,
								RDT&E2,277,8672,327,257Infrastructure and operationsOperations of
								facilities905,000905,000Safety and environmental
								operations119,000119,000Maintenance and repair of
								facilities456,000456,000Recapitalization:Infrastructure and
								safety447,657447,657Capability based
								investments135,341135,341Total,
									Recapitalization582,998582,998Construction:19–D–670, 138kV Power
								Transmission System Replacement,
			 NNSS6,0006,00018–D–690, Lithium Processing
								Facility, Y–12 (formerly Lithium
			 Production Capability,
								Y–12)32,00032,00018–D–650, Tritium Finishing
								Facility, SRS27,00027,00017–D–640, U1a Complex
								Enhancements Project, NNSS35,00035,00015–D–612, Emergency Operations
								Center, LLNL5,0005,00015–D–611, Emergency Operations
								Center, SNL4,0004,00015–D–301, HE Science &
								Engineering Facility, PX123,000123,00006–D–141 Uranium processing
								facility Y–12, Oak Ridge, TN745,000745,00004–D–125, Chemistry and
								Metallurgy Research Replacement
			 Project, LANL168,444168,444Total,
									Construction1,145,4441,145,444Total, Infrastructure and
									operations3,208,4423,208,442Secure transportation assetOperations and
								equipment209,502209,502Program direction107,660107,660Total, Secure
									transportation asset317,162317,162Defense nuclear securityOperations and
								maintenance778,213765,000Excess to need[–13,213]Total, Defense nuclear
									security778,213765,000Information technology and
								cybersecurity309,362309,362Legacy contractor
								pensions91,20091,200Total, Weapons
									Activities12,408,60312,444,780Defense Nuclear NonproliferationDefense Nuclear Nonproliferation ProgramsGlobal material securityInternational nuclear
								security48,83948,839Domestic radiological
								security90,51390,513International radiological
								security60,82778,907Secure additional radiologic
								materials[18,080]Nuclear smuggling detection and
								deterrence142,171142,171Total, Global material
									security342,350360,430Material management and minimizationHEU reactor conversion114,00099,000Program decrease[–15,000]Nuclear material
								removal32,92532,925Material disposition186,608186,608Total, Material
									management & minimization333,533318,533Nonproliferation and arms
								control137,267137,267Defense nuclear
								nonproliferation R&D495,357499,789Additional verification and
								detection effort[4,432]Nonproliferation Construction:18–D–150 Surplus Plutonium
								Disposition Project79,00079,00099–D–143 Mixed Oxide (MOX) Fuel
								Fabrication Facility, SRS220,000220,000Low-enriched uranium research
								and development020,000Program increase[20,000]Total, Nonproliferation
									construction299,000299,000Total, Defense Nuclear
									Nonproliferation Programs1,607,5071,635,019Legacy contractor
								pensions13,70013,700Nuclear counterterrorism and
								incident response program372,095372,095DPRK phased denuclearization
								long-term monitoring and
			 verification0Total, Defense Nuclear
									Nonproliferation1,993,3022,020,814Naval ReactorsNaval reactors
								development531,205516,205Unjustified growth[–15,000]Columbia-Class reactor systems
								development75,50075,500S8G Prototype refueling155,000155,000Naval reactors operations and
								infrastructure553,591553,591Construction:20-D–931, KL Fuel Development
								Laboratory23,70023,70019–D–930, KS Overhead
								Piping20,90020,90014–D–901 Spent fuel handling
								recapitalization project, NRF238,000238,000Total,
									Construction282,600282,600Program direction50,50050,500Total, Naval
									Reactors1,648,3961,633,396Federal Salaries And ExpensesProgram direction434,699434,699Total, Office Of The
									Administrator434,699434,699Defense Environmental CleanupClosure sites:Closure sites
								administration4,9874,987Richland:River corridor and other
								cleanup operations139,750139,750Central plateau
								remediation472,949522,949Program increase[50,000]Richland community and
								regulatory support5,1215,121Construction:18–D–404 WESF Modifications and
								Capsule Storage11,00011,000Total,
									Construction11,00011,000Total, Hanford
									site628,820678,820Office of River Protection:Waste Treatment Immobilization
								Plant Commissioning15,00015,000Rad liquid tank waste
								stabilization and disposition677,460705,460Program increase[28,000]Construction:18–D–16 Waste treatment and
								immobilization plant—LBL/Direct
			 feed LAW640,000640,00001–D–16 D, High-level waste
								facility30,00025,000Program decrease[–5,000]01–D–16 E—Pretreatment
								Facility20,00015,000Program decrease[–5,000]Total,
									Construction690,000680,000ORP Low-level waste offsite
								disposal10,00010,000Total, Office of River
									Protection1,392,4601,410,460Idaho National Laboratory:Idaho cleanup and waste
								disposition331,354331,354Idaho community and regulatory
								support3,5003,500Total, Idaho National
									Laboratory334,854334,854NNSA sites and Nevada off-sitesLawrence Livermore National
								Laboratory1,7271,727LLNL Excess facilities
								D&D128,00055,000Program decrease[–73,000]Nuclear facility D & DSeparations Process Research
								Unit15,30015,300Nevada60,73760,737Sandia National
								Laboratories2,6522,652Los Alamos National
								Laboratory195,462195,462Total, NNSA sites and
									Nevada off-sites403,878330,878Oak Ridge Reservation:OR Nuclear facility D &
								D93,69393,693Total, OR Nuclear
									facility D & D93,69393,693U233 Disposition
								Program45,00045,000OR cleanup and waste dispositionOR cleanup and
								disposition82,00082,000Construction:17–D–401 On-site waste disposal
								facility15,26910,000Program decrease[–5,269]14–D–403 Outfall 200 Mercury
								Treatment Facility49,00049,000Total,
									Construction64,26959,000Total, OR cleanup and
									waste disposition146,269141,000OR community & regulatory
								support4,8194,819OR technology development and
								deployment3,0003,000Total, Oak Ridge
									Reservation292,781287,512Savannah River Sites:Savannah River risk management operationsSavannah River risk management
								operations490,613515,613Construction:18–D–402, Emergency Operations
								Center6,7926,792Total, risk management
									operations497,405522,405SR community and regulatory
								support4,74911,249Radioactive liquid tank waste
								stabilization and disposition797,706797,706Construction:20-D–402 Advanced Manufacturing
								Collaborative Facility (AMC)50,00050,00020-D–401 Saltstone Disposal
								Unit #10, 11, 1250050019–D–701 SR Security sytem
								replacement018–D–402 Saltstone Disposal
								Unit #8/951,75051,75017–D–402 Saltstone Disposal
								Unit #740,03440,03405–D–405 Salt waste processing
								facility, Savannah River Site20,98820,988Total,
									Construction163,272163,272Total, Savannah River
									site1,463,1321,494,632Waste Isolation Pilot PlantWaste Isolation Pilot
								Plant299,088299,088Construction:15–D–411 Safety significant
								confinement ventilation system,
			 WIPP58,05458,05415–D–412 Exhaust shaft,
								WIPP34,50034,500Total,
									Construction92,55492,554Total, Waste Isolation
									Pilot Plant391,642391,642Program direction278,908278,908Program support12,97912,979Safeguards and SecuritySafeguards and Security317,622317,622Total, Safeguards and
									Security317,622317,622Use of prior year
								balances–15,562–15,562Total, Defense
									Environmental Cleanup5,506,5015,527,732Other Defense ActivitiesEnvironment, health, safety and securityEnvironment, health, safety and
								security139,628139,628Program direction72,88172,881Total, Environment,
									Health, Safety and Security212,509212,509Independent enterprise assessmentsIndependent enterprise
								assessments24,06824,068Program direction57,21154,711Non-defense function
								realignment[–2,500]Total, Independent
									enterprise assessments81,27978,779Specialized security
								activities254,578254,578Office of Legacy ManagementLegacy management283,767142,767Program decrease[–141,000]Program direction19,26219,262Total, Office of Legacy
									Management303,029162,029Defense related administrative supportChief financial officer54,53854,538Chief information
								officer124,554118,554Program decrease[–6,000]Total, Defense related
									administrative support179,092173,092Office of Hearings and
								Appeals4,8524,852Subtotal, Other Defense
									Activities1,035,339885,839Total, Other Defense
									Activities1,035,339885,839Defense Nuclear Waste DisposalYucca Mountain and interim
								storage26,0000Program cut0[–26,000]Total, Defense Nuclear
									Waste Disposal26,0000
				EIntelligence authorizations for fiscal years 2018, 2019, and 2020
 5001.Short titleThis division may be cited as the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020.
			5002.Subdivisions and table of contents
 (a)DivisionsThis division is organized into two subdivisions as follows: (1)Subdivision 1—Intelligence Authorizations for Fiscal Year 2020.
 (2)Subdivision 2—Intelligence Authorizations for Fiscal Years 2018 and 2019.
 (b)Table of contentsThe table of contents for this division is as follows:Division
						E—Intelligence authorizations for fiscal years
			 2018, 2019, and
						2020Sec. 5001. Short title.Sec. 5002. Subdivisions and table of contents.Sec. 5003. Definitions.Subdivision 1—Intelligence authorizations for fiscal year 2020Sec. 5100. Table of contents.Title
						LI—Intelligence activitiesSec. 5101. Authorization of appropriations.Sec. 5102. Classified schedule of authorizations.Sec. 5103. Intelligence community management account.Title
						LII—Central intelligence agency retirement and
			 disability systemSec. 5201. Authorization of appropriations.Title
						LIII—Intelligence community mattersSubtitle
						A—General intelligence community mattersSec. 5301. Restriction on conduct of intelligence activities.Sec. 5302. Increase in employee compensation and benefits authorized by
						law.Sec. 5303. Expansion of scope of protections for identities of covert
						agents.Sec. 5304. Required counterintelligence assessments, briefings,
						notifications, and reports.Sec. 5305. Inclusion of security risks in program management plans required
						for acquisition of major systems in National
			 Intelligence
						Program.Sec. 5306. Intelligence community public-private talent
						exchange.Sec. 5307. Assessment of contracting practices to identify certain security
						and counterintelligence concerns.Subtitle
						B—Office of the Director of National IntelligenceSec. 5321. Establishment of Climate Security Advisory Council.Sec. 5322. Foreign Malign Influence Response Center.Sec. 5323. Encouragement of cooperative actions to detect and counter
						foreign influence operations.Sec. 5324. Transfer of National Intelligence University to the Office of
						the Director of National Intelligence.Subtitle
						C—Inspector General of the Intelligence CommunitySec. 5331. Definitions.Sec. 5332. Inspector General external review panel.Sec. 5333. Harmonization of whistleblower processes and
						procedures.Sec. 5334. Oversight by Inspector General of the Intelligence Community
						over intelligence community whistleblower matters.Sec. 5335. Report on cleared whistleblower attorneys.Subtitle
						D—Central Intelligence AgencySec. 5341. Clarification of certain authority of the Central Intelligence
						Agency.Title
						LIV—Security clearancesSec. 5401. Improving visibility into the security clearance
						process.Sec. 5402. Making certain policies and execution plans relating to
						personnel clearances available to industry
			 partners.Title
						LV—Matters relating to foreign countriesSubtitle
						A—Matters relating to RussiaSec. 5501. Annual reports on influence operations and campaigns in the
						United States by the Russian Federation.Sec. 5502. Assessment of legitimate and illegitimate financial and other
						assets of Vladimir Putin.Sec. 5503. Assessments of intentions of political leadership of the Russian
						Federation.Subtitle
						B—Matters relating to ChinaSec. 5511. Annual reports on influence operations and campaigns in the
						United States by the Communist Party of China.Sec. 5512. Report on repression of ethnic Muslim minorities in the Xinjiang
						region of the People’s Republic of China.Sec. 5513. Report on efforts by People’s Republic of China to influence
						election in Taiwan.Subtitle
						C—Matters relating to other countriesSec. 5521. Sense of Congress and report on Iranian efforts in Syria and
						Lebanon.Sec. 5522. Assessments regarding the Northern Triangle and
						Mexico.Title
						LVI—Federal Efforts Against Domestic TerrorismSec. 5601. Definitions.Sec. 5602. Strategic intelligence assessment of and reports on domestic
						terrorism.Title
						LVII—Reports and other mattersSubtitle
						A—Reports and briefingsSec. 5701.
						 Modification of requirements for submission to
			 Congress of certain
						reports.Sec. 5702. Increased transparency regarding counterterrorism budget of the
						United States.Sec. 5703. Study on role of retired and former personnel of intelligence
						community with respect to certain foreign
			 intelligence
						operations.Sec. 5704. Collection, analysis, and dissemination of workforce
						data.Sec. 5705. Plan for strengthening the supply chain intelligence
						function.Sec. 5706. Comprehensive economic assessment of investment in key United
						States technologies by companies or organizations
			 linked to
						China.Sec. 5707. Report by Director of National Intelligence on fifth-generation
						wireless network technology.Sec. 5708. Report on use by intelligence community of facial recognition
						technology.Sec. 5709. Report on deepfake technology, foreign weaponization of
						deepfakes, and related notifications.Sec. 5710. Annual report by Comptroller General of the United States on
						cybersecurity and surveillance threats to Congress.Sec. 5711. Analysis of and periodic briefings on major initiatives of
						intelligence community in artificial intelligence
			 and machine
						learning.Sec. 5712. Report on best practices to protect privacy and civil liberties
						of Chinese Americans.Sec. 5713. Oversight of foreign influence in academia.Sec. 5714. Report on death of Jamal Khashoggi.Sec. 5715. Report on terrorist screening database.Sec. 5716. Report containing threat assessment on terrorist use of
						conventional and advanced conventional weapons.Sec. 5717. Assessment of homeland security vulnerabilities associated with
						certain retired and former personnel of the
			 intelligence
						community.Sec. 5718. Study on feasibility and advisability of establishing
						Geospatial-Intelligence Museum and learning center.Subtitle
						B—Other mattersSec. 5721. Whistleblower disclosures to Congress and committees of
						Congress.Sec. 5722. Task force on illicit financing of espionage and foreign
						influence operations.Sec. 5723. Establishment of fifth-generation technology prize
						competition.Sec. 5724. Establishment of deepfakes prize competition.Sec. 5725. Identification of and countermeasures against certain
						International Mobile Subscriber Identity-catchers.Sec. 5726. Securing energy infrastructure.Subdivision 2—Intelligence authorizations for fiscal years 2018 and
						2019Sec. 6100. Table of contents.Title
						LXI—Intelligence activitiesSec. 6101. Authorization of appropriations.Sec. 6102. Intelligence Community Management Account.Title
						LXII—Central Intelligence Agency Retirement and
			 Disability
						SystemSec. 6201. Authorization of appropriations.Sec. 6202. Computation of annuities for employees of the Central
						Intelligence Agency.Title
						LXIII—General intelligence community mattersSec. 6301. Restriction on conduct of intelligence activities.Sec. 6302. Increase in employee compensation and benefits authorized by
						law.Sec. 6303. Modification of special pay authority for science, technology,
						engineering, or mathematics positions and addition
			 of special pay authority
						for cyber positions.Sec. 6304. Modification of appointment of Chief Information Officer of the
						Intelligence Community.Sec. 6305. Director of National Intelligence review of placement of
						positions within the intelligence community on the
			 Executive
						Schedule.Sec. 6306. Supply Chain and Counterintelligence Risk Management Task
						Force.Sec. 6307. Consideration of adversarial telecommunications and
						cybersecurity infrastructure when sharing
			 intelligence with foreign
						governments and entities.Sec. 6308. Cyber protection support for the personnel of the intelligence
						community in positions highly vulnerable to cyber
			 attack.Sec. 6309. Elimination of sunset of authority relating to management of
						supply-chain risk.Sec. 6310. Limitations on determinations regarding certain security
						classifications.Sec. 6311. Joint Intelligence Community Council.Sec. 6312. Intelligence community information technology
						environment.Sec. 6313. Report on development of secure mobile voice solution for
						intelligence community.Sec. 6314. Policy on minimum insider threat standards.Sec. 6315. Submission of intelligence community policies.Sec. 6316. Expansion of intelligence community recruitment
						efforts.Title
						LXIV—Matters relating to elements of the
			 intelligence communitySubtitle
						A—Office of the Director of National IntelligenceSec. 6401. Authority for protection of current and former employees of the
						Office of the Director of National Intelligence.Sec. 6402. Designation of the program manager-information-sharing
						environment.Sec. 6403. Technical modification to the executive schedule.Sec. 6404. Chief Financial Officer of the Intelligence
						Community.Sec. 6405. Chief Information Officer of the Intelligence
						Community.Subtitle
						B—Central Intelligence AgencySec. 6411. Central Intelligence Agency subsistence for personnel assigned
						to austere locations.Sec. 6412. Special rules for certain monthly workers’ compensation payments
						and other payments for Central Intelligence Agency
			 personnel.Sec. 6413. Expansion of security protective service jurisdiction of the
						Central Intelligence Agency.Sec. 6414. Repeal of foreign language proficiency requirement for certain
						senior level positions in the Central Intelligence
			 Agency.Subtitle
						C—Office of Intelligence and Counterintelligence of
			 Department of
						EnergySec. 6421. Consolidation of Department of Energy Offices of Intelligence
						and Counterintelligence.Sec. 6422. Repeal of Department of Energy Intelligence Executive Committee
						and budget reporting requirement.Subtitle
						D—Other elementsSec. 6431. Plan for designation of counterintelligence component of Defense
						Security Service as an element of intelligence
			 community.Sec. 6432. Notice not required for private entities.Sec. 6433. Establishment of advisory board for National Reconnaissance
						Office.Sec. 6434. Collocation of certain Department of Homeland Security personnel
						at field locations.Title
						LXV—Election mattersSec. 6501. Report on cyber attacks by foreign governments against United
						States election infrastructure.Sec. 6502. Review of intelligence community's posture to collect against
						and analyze Russian efforts to influence the
			 Presidential
						election.Sec. 6503. Assessment of foreign intelligence threats to Federal
						elections.Sec. 6504. Strategy for countering Russian cyber threats to United States
						elections.Sec. 6505. Assessment of significant Russian influence campaigns directed
						at foreign elections and referenda.Sec. 6506. Information sharing with State election officials.Sec. 6507. Notification of significant foreign cyber intrusions and active
						measures campaigns directed at elections for
			 Federal offices.Sec. 6508. Designation of counterintelligence officer to lead election
						security matters.Title
						LXVI—Security clearancesSec. 6601. Definitions.Sec. 6602. Reports and plans relating to security clearances and background
						investigations.Sec. 6603. Improving the process for security clearances.Sec. 6604. Goals for promptness of determinations regarding security
						clearances.Sec. 6605. Security Executive Agent.Sec. 6606. Report on unified, simplified, Governmentwide standards for
						positions of trust and security clearances.Sec. 6607. Report on clearance in person concept.Sec. 6608. Reports on reciprocity for security clearances inside of
						departments and agencies.Sec. 6609. Intelligence community reports on security
						clearances.Sec. 6610. Periodic report on positions in the intelligence community that
						can be conducted without access to classified
			 information, networks, or
						facilities.Sec. 6611. Information-sharing program for positions of trust and security
						clearances.Sec. 6612. Report on protections for confidentiality of
						whistleblower-related communications.Sec. 6613. Reports on costs of security clearance background
						investigations.Title
						LXVII—Reports and other mattersSubtitle
						A—Matters relating to Russia and other foreign
			 powersSec. 6701. Limitation relating to establishment or support of cybersecurity
						unit with the Russian Federation.Sec. 6702. Assessment of threat finance relating to Russia.Sec. 6703. Notification of an active measures campaign.Sec. 6704. Notification of travel by accredited diplomatic and consular
						personnel of the Russian Federation in the United
			 States.Sec. 6705. Report and annual briefing on Iranian expenditures supporting
						foreign military and terrorist activities.Sec. 6706. Expansion of scope of committee to counter active
						measures.Subtitle
						B—ReportsSec. 6711. Technical correction to Inspector General study.Sec. 6712. Reports on authorities of the Chief Intelligence Officer of the
						Department of Homeland Security.Sec. 6713. Review of intelligence community whistleblower
						matters.Sec. 6714. Report on role of Director of National Intelligence with respect
						to certain foreign investments.Sec. 6715. Report on surveillance by foreign governments against United
						States telecommunications networks.Sec. 6716. Biennial report on foreign investment risks.Sec. 6717. Modification of certain reporting requirement on travel of
						foreign diplomats.Sec. 6718. Semiannual reports on investigations of unauthorized disclosures
						of classified information.Sec. 6719. Congressional notification of designation of covered
						intelligence officer as persona non grata.Sec. 6720. Reports on intelligence community participation in
						vulnerabilities equities process of Federal
			 Government.Sec. 6721. Inspectors General reports on classification.Sec. 6722. Reports and briefings on national security effects of global
						water insecurity and emerging infectious disease
			 and pandemics.Sec. 6723. Annual report on memoranda of understanding between elements of
						intelligence community and other entities of the
			 United States Government
						regarding significant operational activities or
			 policy.Sec. 6724. Study on the feasibility of encrypting unclassified wireline and
						wireless telephone calls.Sec. 6725. Reports on intelligence community loan repayment and related
						programs.Sec. 6726. Repeal of certain reporting requirements.Sec. 6727. Inspector General of the Intelligence Community report on senior
						executives of the Office of the Director of
			 National
						Intelligence.Sec. 6728. Briefing on Federal Bureau of Investigation offering permanent
						residence to sources and cooperators.Sec. 6729. Intelligence assessment of North Korea revenue
						sources.Sec. 6730. Report on possible exploitation of virtual currencies by
						terrorist actors.Subtitle
						C—Other mattersSec. 6741. Public Interest Declassification Board.Sec. 6742. Technical and clerical amendments to the National Security Act
						of 1947.Sec. 6743. Bug bounty programs.Sec. 6744. Technical amendments related to the Department of
						Energy.Sec. 6745. Sense of Congress on notification of certain disclosures of
						classified information.Sec. 6746. Sense of Congress on consideration of espionage activities when
						considering whether or not to provide visas to
			 foreign individuals to be
						accredited to a United Nations mission in the
			 United States.Sec. 6747. Sense of Congress on WikiLeaks.
 5003.DefinitionsIn this division: (1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (2)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
				1Intelligence authorizations for fiscal year 2020
 5100.Table of contentsThe table of contents for this subdivision is as follows:Sec. 5100. Table of contents.Title
						LI—Intelligence activitiesSec. 5101. Authorization of appropriations.Sec. 5102. Classified schedule of authorizations.Sec. 5103. Intelligence community management account.Title
						LII—Central intelligence agency retirement and
			 disability systemSec. 5201. Authorization of appropriations.Title
						LIII—Intelligence community mattersSubtitle
						A—General intelligence community mattersSec. 5301. Restriction on conduct of intelligence activities.Sec. 5302. Increase in employee compensation and benefits authorized by
						law.Sec. 5303. Expansion of scope of protections for identities of covert
						agents.Sec. 5304. Required counterintelligence assessments, briefings,
						notifications, and reports.Sec. 5305. Inclusion of security risks in program management plans required
						for acquisition of major systems in National
			 Intelligence
						Program.Sec. 5306. Intelligence community public-private talent
						exchange.Sec. 5307. Assessment of contracting practices to identify certain security
						and counterintelligence concerns.Subtitle
						B—Office of the Director of National IntelligenceSec. 5321. Establishment of Climate Security Advisory Council.Sec. 5322. Foreign Malign Influence Response Center.Sec. 5323. Encouragement of cooperative actions to detect and counter
						foreign influence operations.Sec. 5324. Transfer of National Intelligence University to the Office of
						the Director of National Intelligence.Subtitle
						C—Inspector General of the Intelligence CommunitySec. 5331. Definitions.Sec. 5332. Inspector General external review panel.Sec. 5333. Harmonization of whistleblower processes and
						procedures.Sec. 5334. Oversight by Inspector General of the Intelligence Community
						over intelligence community whistleblower matters.Sec. 5335. Report on cleared whistleblower attorneys.Subtitle
						D—Central Intelligence AgencySec. 5341. Clarification of certain authority of the Central Intelligence
						Agency.Title
						LIV—Security clearancesSec. 5401. Improving visibility into the security clearance
						process.Sec. 5402. Making certain policies and execution plans relating to
						personnel clearances available to industry
			 partners.Title
						LV—Matters relating to foreign countriesSubtitle
						A—Matters relating to RussiaSec. 5501. Annual reports on influence operations and campaigns in the
						United States by the Russian Federation.Sec. 5502. Assessment of legitimate and illegitimate financial and other
						assets of Vladimir Putin.Sec. 5503. Assessments of intentions of political leadership of the Russian
						Federation.Subtitle
						B—Matters relating to ChinaSec. 5511. Annual reports on influence operations and campaigns in the
						United States by the Communist Party of China.Sec. 5512. Report on repression of ethnic Muslim minorities in the Xinjiang
						region of the People’s Republic of China.Sec. 5513. Report on efforts by People’s Republic of China to influence
						election in Taiwan.Subtitle
						C—Matters relating to other countriesSec. 5521. Sense of Congress and report on Iranian efforts in Syria and
						Lebanon.Sec. 5522. Assessments regarding the Northern Triangle and
						Mexico.Title
						LVI—Federal Efforts Against Domestic TerrorismSec. 5601. Definitions.Sec. 5602. Strategic intelligence assessment of and reports on domestic
						terrorism.Title
						LVII—Reports and other mattersSubtitle
						A—Reports and briefingsSec. 5701.
						 Modification of requirements for submission to
			 Congress of certain
						reports.Sec. 5702. Increased transparency regarding counterterrorism budget of the
						United States.Sec. 5703. Study on role of retired and former personnel of intelligence
						community with respect to certain foreign
			 intelligence
						operations.Sec. 5704. Collection, analysis, and dissemination of workforce
						data.Sec. 5705. Plan for strengthening the supply chain intelligence
						function.Sec. 5706. Comprehensive economic assessment of investment in key United
						States technologies by companies or organizations
			 linked to
						China.Sec. 5707. Report by Director of National Intelligence on fifth-generation
						wireless network technology.Sec. 5708. Report on use by intelligence community of facial recognition
						technology.Sec. 5709. Report on deepfake technology, foreign weaponization of
						deepfakes, and related notifications.Sec. 5710. Annual report by Comptroller General of the United States on
						cybersecurity and surveillance threats to Congress.Sec. 5711. Analysis of and periodic briefings on major initiatives of
						intelligence community in artificial intelligence
			 and machine
						learning.Sec. 5712. Report on best practices to protect privacy and civil liberties
						of Chinese Americans.Sec. 5713. Oversight of foreign influence in academia.Sec. 5714. Report on death of Jamal Khashoggi.Sec. 5715. Report on terrorist screening database.Sec. 5716. Report containing threat assessment on terrorist use of
						conventional and advanced conventional weapons.Sec. 5717. Assessment of homeland security vulnerabilities associated with
						certain retired and former personnel of the
			 intelligence
						community.Sec. 5718. Study on feasibility and advisability of establishing
						Geospatial-Intelligence Museum and learning center.Subtitle
						B—Other mattersSec. 5721. Whistleblower disclosures to Congress and committees of
						Congress.Sec. 5722. Task force on illicit financing of espionage and foreign
						influence operations.Sec. 5723. Establishment of fifth-generation technology prize
						competition.Sec. 5724. Establishment of deepfakes prize competition.Sec. 5725. Identification of and countermeasures against certain
						International Mobile Subscriber Identity-catchers.Sec. 5726. Securing energy infrastructure.
				LIIntelligence activities
 5101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
						5102.Classified schedule of authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 5101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 5101, are those specified in the classified Schedule of Authorizations prepared to accompany this division.
						(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
								5103.Intelligence community management account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2020 the sum of $565,637,000.
 (b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2020 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 5102(a).
						LIICentral intelligence agency retirement and disability system
 5201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2020.
					LIIIIntelligence community matters
					AGeneral intelligence community
					matters
 5301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this subdivision shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 5302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this subdivision for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
						5303.Expansion of scope of protections for
 identities of covert agentsSection 605(4) of the National Security Act of 1947 (50 U.S.C. 3126(4)) is amended—
 (1)in subparagraph (A)— (A)by striking clause (ii);
 (B)in clause (i), by striking , and and inserting ; or; and
 (C)by striking agency— and all that follows through whose identity and inserting agency whose identity; and
 (2)in subparagraph (B)(i), by striking resides and acts outside the United States and inserting acts.
							5304.Required counterintelligence assessments, briefings, notifications, and
					reports
							(a)Foreign counterintelligence and cybersecurity threats to Federal election
					campaigns
								(1)Reports required
 (A)In generalAs provided in subparagraph (B), with respect to an election for Federal office, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Director of the Federal Bureau of Investigation, shall make publicly available on an internet website an advisory report on foreign counterintelligence and cybersecurity threats to campaigns of candidates for Federal office. Each such report, consistent with the protection of sources and methods, shall include the following:
 (i)A description of foreign counterintelligence and cybersecurity threats to campaigns of candidates for Federal office.
 (ii)A summary of best practices that campaigns of candidates for Federal office can employ in seeking to counter such threats.
 (iii)An identification of publicly available resources, including United States Government resources, for countering such threats.
										(B)Schedule for submittal
 (i)In generalExcept as provided by clause (ii), with respect to an election for Federal office, a report under this subsection shall be first made available not later than the date that is 1 year before the date of such election, and may be subsequently revised as the Director of National Intelligence determines appropriate.
 (ii)2020 electionsWith respect to an election for Federal office that occurs during 2020, the report under this subsection shall be first made available not later than the date that is 60 days after the date of the enactment this Act, and may be subsequently revised as the Director of National Intelligence determines appropriate.
 (C)Information to be includedA report under this subsection shall reflect the most current information available to the Director of National Intelligence regarding foreign counterintelligence and cybersecurity threats.
 (2)Treatment of campaigns subject to heightened threatsIf the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis jointly determine that a campaign of a candidate for Federal office is subject to a heightened foreign counterintelligence or cybersecurity threat, the Director and the Under Secretary, consistent with the protection of sources and methods, may make available additional information to the appropriate representatives of such campaign.
								(b)Briefings on counterintelligence activities of the Federal Bureau of
					Investigation
 (1)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), is amended by adding at the end the following new section:
									
										512.Briefings and notifications on counterintelligence activities of the
						Federal Bureau of Investigation
 (a)Quarterly briefingsIn addition to, and without any derogation of, the requirement under section 501 to keep the congressional intelligence committees fully and currently informed of the intelligence and counterintelligence activities of the United States, not less frequently than once each quarter, or more frequently if requested by the congressional intelligence committees, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the counterintelligence activities of the Federal Bureau of Investigation. Such briefings shall include, at a minimum, an overview and update of—
 (1)the counterintelligence posture of the Bureau;
 (2)counterintelligence investigations; and
 (3)any other information relating to the counterintelligence activities of the Bureau that the Director determines necessary.
 (b)NotificationsIn addition to the quarterly briefings under subsection (a), the Director of the Federal Bureau of Investigation shall promptly notify the congressional intelligence committees of any counterintelligence investigation carried out by the Bureau with respect to any counterintelligence risk or threat that is related to an election or campaign for Federal office.
											(c)Guidelines
 (1)Development and consultationThe Director shall develop guidelines governing the scope of the briefings provided under subsection (a), the notifications provided under subsection (b), and the information required by section 5304(a)(2) of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020. The Director shall consult the congressional intelligence committees during such development.
 (2)SubmissionThe Director shall submit to the congressional intelligence committees—
 (A)the guidelines under paragraph (1) upon issuance; and (B)any updates to such guidelines by not later than 15 days after making such update..
 (2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 511 the following new item:
									Sec. 512. Briefings and notifications on
						counterintelligence activities of the Federal
			 Bureau of
							Investigation..
								(c)Director of National Intelligence
					assessment of foreign interference in Federal elections
 (1)Assessments requiredNot later than 45 days after the end of a Federal election cycle, the Director of National Intelligence, in consultation with the heads of such other executive departments and agencies as the Director considers appropriate, shall—
 (A)conduct an assessment of any information indicating that a foreign government, or any person acting as an agent of or on behalf of a foreign government, has acted with the intent or purpose of interfering in elections for Federal office occurring during the Federal election cycle; and
 (B)transmit the findings of the Director with respect to the assessment conducted under subparagraph (A), along with such supporting information as the Director considers appropriate, to the following:
 (i)The President. (ii)The Secretary of State.
 (iii)The Secretary of the Treasury. (iv)The Secretary of Defense.
 (v)The Attorney General. (vi)The Secretary of Homeland Security.
 (vii)Congress. (2)ElementsAn assessment conducted under paragraph (1)(A), with respect to an act described in such paragraph, shall identify, to the maximum extent ascertainable, the following:
 (A)The nature of any foreign interference and any methods employed to execute the act.
 (B)The persons involved. (C)The foreign government or governments that authorized, directed, sponsored, or supported the act.
 (3)PublicationThe Director shall, not later than 60 days after the end of a Federal election cycle, make available to the public, to the greatest extent possible consistent with the protection of sources and methods, the findings transmitted under paragraph (1)(B).
 (4)Federal election cycle definedIn this section, the term Federal election cycle means the period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the first regularly scheduled general election for Federal office held after such date.
 (5)Effective dateThis subsection shall apply with respect to the Federal election cycle that began during November 2018, and each succeeding Federal election cycle.
								5305.Inclusion of security risks in program
					management plans required for acquisition of major systems
			 in National
 Intelligence ProgramSection 102A(q)(1)(A) of the National Security Act of 1947 (50 U.S.C. 3024(q)(1)(A)) is amended by inserting security risks, after schedule,.
						5306.Intelligence community public-private talent exchange
 (a)Policies, processes, and procedures requiredNot later than 270 days after the date of the enactment of this Act, the Director of National Intelligence shall develop policies, processes, and procedures to facilitate the rotation of personnel of the intelligence community to the private sector, and personnel from the private sector to the intelligence community.
 (b)Detail authorityUnder policies developed by the Director pursuant to subsection (a), pursuant to a written agreement with a private-sector organization, and with the consent of the employee, a head of an element of the intelligence community may arrange for the temporary detail of an employee of such element to such private-sector organization, or from such private-sector organization to such element under this section.
							(c)Agreements
 (1)In generalA head of an element of the intelligence community exercising the authority of the head under subsection (a) shall provide for a written agreement among the element of the intelligence community, the private-sector organization, and the employee concerned regarding the terms and conditions of the employee’s detail under this section. The agreement—
 (A)shall require that the employee of the element, upon completion of the detail, serve in the element, or elsewhere in the civil service if approved by the head of the element, for a period that is at least equal to the length of the detail;
 (B)shall provide that if the employee of the element fails to carry out the agreement, such employee shall be liable to the United States for payment of all nonsalary and benefit expenses of the detail, unless that failure was for good and sufficient reason, as determined by the head of the element;
 (C)shall contain language informing such employee of the prohibition on sharing, using, or otherwise improperly handling classified or unclassified nonpublic information for the benefit or advantage of the private-sector organization;
 (D)shall contain language governing the handling of classified information by such employee during the detail; and
 (E)shall contain language requiring the employee to acknowledge the obligations of the employee under section 1905 of title 18, United States Code.
 (2)Amount of liabilityAn amount for which an employee is liable under paragraph (1) shall be treated as a debt due the United States.
 (3)WaiverThe head of an element of the intelligence community may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.
 (d)TerminationA detail under this section may, at any time and for any reason, be terminated by the head of the element of the intelligence community concerned or the private-sector organization concerned.
							(e)Duration
 (1)In generalA detail under this section shall be for a period of not less than 3 months and not more than 2 years, renewable up to a total of 3 years.
 (2)Longer periodsA detail under this section may be for a period in excess of 2 years, but not more than 3 years, if the head of the element making the detail determines that such detail is necessary to meet critical mission or program requirements.
 (3)LimitationNo employee of an element of the intelligence community may be detailed under this section for more than a total of 5 years, inclusive of all such details.
								(f)Status of Federal employees detailed to private-Sector
					organizations
 (1)In generalAn employee of an element of the intelligence community who is detailed to a private-sector organization under this section shall be considered, during the period of detail, to be on a regular work assignment in the element. The written agreement established under subsection (c)(1) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.
 (2)RequirementsIn establishing a temporary detail of an employee of an element of the intelligence community to a private-sector organization, the head of the element shall—
 (A)certify that the temporary detail of such employee shall not have an adverse or negative impact on mission attainment or organizational capabilities associated with the detail; and
 (B)in the case of an element of the intelligence community in the Department of Defense, ensure that the normal duties and functions of such employees are not, as a result of and during the course of such temporary detail, performed or augmented by contractor personnel in violation of the provisions of section 2461 of title 10, United States Code.
 (g)Terms and conditions for private-Sector employeesAn employee of a private-sector organization who is detailed to an element of the intelligence community under this section—
 (1)shall continue to receive pay and benefits from the private-sector organization from which such employee is detailed and shall not receive pay or benefits from the element, except as provided in paragraph (2);
 (2)is deemed to be an employee of the element for the purposes of— (A)chapters 73 and 81 of title 5, United States Code;
 (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code;
 (C)sections 1343, 1344, and 1349(b) of title 31, United States Code; (D)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) and any other Federal tort liability statute;
 (E)the Ethics in Government Act of 1978 (5 U.S.C. App.); and (F)chapter 21 of title 41, United States Code;
 (3)may perform work that is considered inherently governmental in nature only when requested in writing by the head of the element;
 (4)may not be used to circumvent any limitation or restriction on the size of the workforce of the element;
 (5)shall be subject to the same requirements applicable to an employee performing the same functions and duties proposed for performance by the private-sector employee; and
 (6)in the case of an element of the intelligence community in the Department of Defense, may not be used to circumvent the provisions of section 2461 of title 10, United States Code.
								(h)Prohibition against charging certain costs to the federal
 governmentA private-sector organization may not charge an element of the intelligence community or any other agency of the Federal Government, as direct costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee detailed to an element of the intelligence community under this section for the period of the detail and any subsequent renewal periods.
 (i)Additional administrative mattersIn carrying out this section, the Director, pursuant to procedures developed under subsection (a)—
 (1)shall, to the degree practicable, ensure that small business concerns are represented with respect to details authorized by this section;
 (2)may, notwithstanding any other provision of law, establish criteria for elements of the intelligence community to use appropriated funds to reimburse small business concerns for the salaries and benefits of its employees during the periods when the small business concern agrees to detail its employees to the intelligence community under this section;
 (3)shall take into consideration the question of how details under this section might best be used to help meet the needs of the intelligence community, including with respect to the training of employees;
 (4)shall take into consideration areas of private-sector expertise that are critical to the intelligence community; and
 (5)shall establish oversight mechanisms to determine whether the public-private exchange authorized by this section improves the efficiency and effectiveness of the intelligence community.
 (j)DefinitionsIn this section: (1)DetailThe term detail means, as appropriate in the context in which such term is used—
 (A)the assignment or loan of an employee of an element of the intelligence community to a private-sector organization without a change of position from the intelligence community element that employs the individual; or
 (B)the assignment or loan of an employee of a private-sector organization to an element of the intelligence community without a change of position from the private-sector organization that employs the individual.
 (2)Private-sector organizationThe term private-sector organization means— (A)a for-profit organization; or
 (B)a not-for-profit organization. (3)Small business concernThe term small business concern has the meaning given such term in section 3703(e)(2) of title 5, United States Code.
								5307.Assessment of contracting practices to identify certain security and
					counterintelligence concerns
							(a)Assessment
 (1)Contracting practicesThe Director of National Intelligence shall conduct an assessment of the authorities, policies, processes, and standards used by the elements of the intelligence community to ensure that the elements appropriately weigh security and counterintelligence risks in awarding a contract to a contractor that—
 (A)carries out any joint research and development activities with a covered foreign country; or
 (B)performs any contract or other agreement entered into with a covered foreign country.
 (2)ElementsThe assessment under paragraph (1) shall include the following: (A)An assessment of whether the authorities, policies, processes, and standards specified in paragraph (1) sufficiently identify security and counterintelligence concerns.
 (B)Identification of any authority gaps in such authorities, policies, processes, and standards that prevent the intelligence community from considering the activities specified in subparagraphs (A) and (B) of paragraph (1) when evaluating offers for a contract.
 (3)ConsultationIn carrying out paragraph (1), the Director shall consult with each head of an element of the intelligence community.
								(b)Report
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report on the assessment under subsection (a)(1).
 (2)Matters includedThe report under paragraph (1) shall include the following: (A)The assessment under subsection (a)(1).
 (B)An identification of any known contractors that have—
 (i)carried out activities specified in subparagraphs (A) and (B) of subsection (a)(1); and
 (ii)submitted an offer for a contract with an element of the intelligence community.
 (C)A description of the steps that the Director and the heads of the elements of the intelligence community took to identify contractors under subparagraph (B).
 (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (c)Covered foreign country definedIn this section, the term covered foreign country means the government, or any entity affiliated with the military or intelligence services of, the following foreign countries:
 (1)The People’s Republic of China. (2)The Russian Federation.
 (3)The Democratic People’s Republic of Korea. (4)The Islamic Republic of Iran.
 (5)Such other countries as the Director considers appropriate. BOffice of the Director of National Intelligence 5321.Establishment of Climate Security Advisory Council (a)EstablishmentTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by adding at the end the following new section:
								
									120.Climate Security Advisory Council
 (a)EstablishmentThe Director of National Intelligence shall establish a Climate Security Advisory Council for the purpose of—
 (1)assisting intelligence analysts of various elements of the intelligence community with respect to analysis of climate security and its impact on the areas of focus of such analysts;
 (2)facilitating coordination between the elements of the intelligence community and elements of the Federal Government that are not elements of the intelligence community in collecting data on, and conducting analysis of, climate change and climate security; and
 (3)ensuring that the intelligence community is adequately prioritizing climate change in carrying out its activities.
											(b)Composition of Council
 (1)MembersThe Council shall be composed of the following individuals appointed by the Director of National Intelligence:
 (A)An appropriate official from the National Intelligence Council, who shall chair the Council.
 (B)The lead official with respect to climate and environmental security analysis from—
 (i)the Central Intelligence Agency; (ii)the Bureau of Intelligence and Research of the Department of State;
 (iii)the National Geospatial-Intelligence Agency; (iv)the Office of Intelligence and Counterintelligence of the Department of Energy;
 (v)the Office of the Under Secretary of Defense for Intelligence; and (vi)the Defense Intelligence Agency.
 (C)Three appropriate officials from elements of the Federal Government that are not elements of the intelligence community that are responsible for—
 (i)providing decision makers with a predictive understanding of the climate;
 (ii)making observations of our Earth system that can be used by the public, policymakers, and to support strategic decisions; or
 (iii)coordinating Federal research and investments in understanding the forces shaping the global environment, both human and natural, and their impacts on society.
 (D)Any other officials as the Director of National Intelligence or the chair of the Council may determine appropriate.
 (2)Responsibilities of chairThe chair of the Council shall have responsibility for— (A)identifying agencies to supply individuals from elements of the Federal Government that are not elements of the intelligence community;
 (B)securing the permission of the relevant agency heads for the participation of such individuals on the Council; and
 (C)any other duties that the Director of National Intelligence may direct.
 (c)Duties and responsibilities of CouncilThe Council shall carry out the following duties and responsibilities:
 (1)To meet at least quarterly to— (A)exchange appropriate data between elements of the intelligence community and elements of the Federal Government that are not elements of the intelligence community;
 (B)discuss processes for the routine exchange of such data and implementation of such processes; and
 (C)prepare summaries of the business conducted at each meeting. (2)To assess and determine best practices with respect to the analysis of climate security, including identifying publicly available information and intelligence acquired through clandestine means that enables such analysis.
 (3)To assess and identify best practices with respect to prior efforts of the intelligence community to analyze climate security.
 (4)To assess and describe best practices for identifying and disseminating climate security indicators and warnings.
 (5)To recommend methods of incorporating analysis of climate security and the best practices identified under paragraphs (2) through (4) into existing analytic training programs.
 (6)To consult, as appropriate, with other elements of the intelligence community that conduct analysis of climate change or climate security and elements of the Federal Government that are not elements of the intelligence community that conduct analysis of climate change or climate security, for the purpose of sharing information about ongoing efforts and avoiding duplication of existing efforts.
 (7)To work with elements of the intelligence community that conduct analysis of climate change or climate security and elements of the Federal Government that are not elements of the intelligence community that conduct analysis of climate change or climate security—
 (A)to exchange appropriate data between such elements, establish processes, procedures and practices for the routine exchange of such data, discuss the implementation of such processes; and
 (B)to enable and facilitate the sharing of findings and analysis between such elements.
 (8)To assess whether the elements of the intelligence community that conduct analysis of climate change or climate security may inform the research direction of academic work and the sponsored work of the United States Government.
 (9)At the discretion of the chair of the Council, to convene conferences of analysts and nonintelligence community personnel working on climate change or climate security on subjects that the chair shall direct.
 (d)SunsetThe Council shall terminate on the date that is 4 years after the date of the enactment of this section.
 (e)DefinitionsIn this section: (1)Climate securityThe term climate security means the effects of climate change on the following:
 (A)The national security of the United States, including national security infrastructure.
 (B)Subnational, national, and regional political stability. (C)The security of allies and partners of the United States.
 (D)Ongoing or potential political violence, including unrest, rioting, guerrilla warfare, insurgency, terrorism, rebellion, revolution, civil war, and interstate war.
 (2)Climate intelligence indications and warningsThe term climate intelligence indications and warnings means developments relating to climate security with the potential to—
 (A)imminently and substantially alter the political stability or degree of human security in a country or region; or
 (B)imminently and substantially threaten—
 (i)the national security of the United States; (ii)the military, political, or economic interests of allies and partners of the United States; or
 (iii)citizens of the United States abroad.. (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 119B the following new item:
								Sec. 120. Climate Security Advisory
							Council..
 (c)Initial appointmentsNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall appoint the members of the Council under section 120 of the National Security Act of 1947, as added by subsection (a).
							5322.Foreign Malign Influence Response Center
 (a)EstablishmentThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 119B the following new section:
								
									119C.Foreign Malign Influence Response Center
 (a)EstablishmentThere is within the Office of the Director of National Intelligence a Foreign Malign Influence Response Center (in this section referred to as the Center).
 (b)Functions and compositionThe Center shall— (1)be comprised of analysts from all elements of the intelligence community, including elements with diplomatic and law enforcement functions;
 (2)have access to all intelligence and other reporting possessed or acquired by the United States Government pertaining to foreign malign influence;
 (3)serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to foreign malign influence; and
 (4)provide to employees and officers of the Federal Government in policy-making positions and Congress comprehensive assessments, and indications and warnings, of foreign malign influence.
											(c)Director
 (1)AppointmentThere is a Director of the Center, who shall be the head of the Center, and who shall be appointed by the Director of National Intelligence.
 (2)RoleThe Director of the Center shall— (A)report directly to the Director of National Intelligence;
 (B)carry out the functions under subsection (b); and (C)at the request of the President or the Director of National Intelligence, develop and provide recommendations for potential responses by the United States to foreign malign influence.
												(d)Annual reports
 (1)In generalIn addition to the matters submitted pursuant to subsection (b)(4), at the direction of the Director of National Intelligence, but not less than once each year, the Director of the Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on foreign malign influence.
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:
 (A)The most significant activities of the Center.
 (B)Any recommendations the Director determines necessary for legislative or other actions to improve the ability of the Center to carry out its functions, including recommendations regarding the protection of privacy and civil liberties.
 (e)DefinitionsIn this section: (1)Covered foreign countryThe term covered foreign country means the following:
 (A)The Russian Federation. (B)The Islamic Republic of Iran.
 (C)The Democratic People’s Republic of Korea. (D)The People’s Republic of China.
 (E)Any other foreign country that the Director of the Center determines appropriate for purposes of this section.
 (2)Foreign malign influenceThe term foreign malign influence means any hostile effort undertaken by, at the direction of, or on behalf of or with the substantial support of, the government of a covered foreign country with the objective of influencing, through overt or covert means—
 (A)the political, military, economic, or other policies or activities of the United States Government or State or local governments, including any election within the United States; or
 (B)the public opinion within the United States.. (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 119B the following new item:
								Sec. 119C. Foreign Malign Influence Response
							Center..
 (c)Conforming amendmentSection 507(a) of such Act (50 U.S.C. 3106) is amended by adding at the end the following new paragraph:
								
 (6)An annual report submitted under section 119C(d)(1)..
							5323.Encouragement of cooperative actions to detect and counter foreign influence
					operations
 (a)FindingsCongress makes the following findings: (1)The Russian Federation, through military intelligence units, also known as the GRU, and Kremlin-linked troll organizations often referred to as the Internet Research Agency, deploy information warfare operations against the United States, its allies and partners, with the goal of advancing the strategic interests of the Russian Federation.
 (2)One line of effort deployed as part of these information warfare operations is the weaponization of social media platforms with the goals of intensifying societal tensions, undermining trust in governmental institutions within the United States, its allies and partners in the West, and generally sowing division, fear, and confusion.
 (3)These information warfare operations are a threat to the national security of the United States and that of the allies and partners of the United States. As former Director of National Intelligence Dan Coats stated, These actions are persistent, they are pervasive and they are meant to undermine America’s democracy..
 (4)These information warfare operations continue to evolve and increase in sophistication.
 (5)Other foreign adversaries and hostile non-state actors are increasingly adopting similar tactics of deploying information warfare operations against the West, such as recent state-backed operations from China around the Hong Kong protests identified by social media companies.
 (6)Technological advances, including artificial intelligence, will only make it more difficult in the future to detect fraudulent accounts, deceptive material posted on social media, and malign behavior on social media platforms.
 (7)Because these information warfare operations are deployed within and across private social media platforms, the companies that own these platforms have a responsibility to detect and facilitate the removal or neutralization of foreign adversary networks operating clandestinely on their platforms.
 (8)The social media companies are inherently technologically sophisticated and adept at rapidly analyzing large amounts of data and developing software-based solutions to diverse and ever-changing challenges on their platforms, which makes them well-equipped to address the threat occurring on their platforms.
 (9)Independent analyses confirmed Kremlin-linked threat networks, based on data provided by several social media companies to the Select Committee on Intelligence of the Senate, thereby demonstrating that it is possible to discern both broad patterns of cross-platform information warfare operations and specific fraudulent behavior on social media platforms.
 (10)General Paul Nakasone, Director of the National Security Agency, emphasized the importance of these independent analyses to the planning and conducting of military cyber operations to frustrate Kremlin-linked information warfare operations against the 2018 mid-term elections. General Nakasone stated that the reports were very, very helpful in terms of being able to understand exactly what our adversary was trying to do to build dissent within our nation..
 (11)Institutionalizing ongoing robust, independent, and vigorous analysis of data related to foreign threat networks within and across social media platforms will help counter ongoing information warfare operations against the United States, its allies, and its partners.
 (12)Archiving and disclosing to the public the results of these analyses by the social media companies and trusted third-party experts in a transparent manner will serve to demonstrate that the social media companies are detecting and removing foreign malign activities from their platforms while protecting the privacy of the people of the United States and will build public understanding of the scale and scope of these foreign threats to our democracy, since exposure is one of the most effective means to build resilience.
 (b)Sense of CongressIt is the sense of Congress that— (1)the social media companies should cooperate among themselves and with independent organizations and researchers on a sustained and regular basis to share and analyze data and indicators relevant to foreign information warfare operations within and across their platforms in order to detect and counter foreign information warfare operations that threaten the national security of the United States and its allies and partners;
 (2)information from law enforcement and the intelligence community is also important in assisting efforts by these social media companies to identify foreign information warfare operations;
 (3)these analytic efforts should be organized in such a fashion as to meet the highest standards of ethics, confidentiality, and privacy protection of the people of the United States, while still allowing timely research access to relevant data;
 (4)these analytic efforts should be undertaken as soon as possible to facilitate countering ongoing state or state-backed foreign information warfare operations and to aid in preparations for the United States Presidential and congressional elections in 2020 and beyond;
 (5)the structure and operations of social media companies make them well positioned to work with independent organizations and researchers to address foreign adversary threat networks within and across their platforms, and these efforts could be conducted without direct Government involvement, direction, or regulation; and
 (6)if the social media industry fails to take sufficient action to address foreign adversary threat networks operating within or across their platforms, Congress would have to consider additional safeguards for ensuring that this threat is effectively mitigated.
								(c)Authority to facilitate establishment of Social Media Data and Threat
					Analysis Center
 (1)AuthorityThe Director of National Intelligence, in coordination with the Secretary of Defense, may facilitate, by grant or contract or under an existing authority of the Director, the establishment of a Social Media Data and Threat Analysis Center with the functions described in paragraph (2) at an independent, nonprofit organization.
 (2)FunctionsThe functions described in this paragraph are the following: (A)Acting as a convening and sponsoring authority for cooperative social media data analysis of foreign threat networks involving social media companies and third-party experts, nongovernmental organizations, data journalists, Federally funded research and development centers, academic researchers, traditional media, and international counterparts, as appropriate.
 (B)Facilitating analysis of foreign influence operation, within and across the individual social media platforms as well as hacking and leaking campaigns, and other tactics, and related unlawful activities that fund or subsidize such operations.
 (C)Developing processes to share information from government entities on foreign influence operations with the individual social media companies to inform threat analysis, and working with the Office of the Director of National Intelligence as appropriate.
 (D)Determining and making public criteria for identifying which companies, organizations, or researchers qualify for inclusion in the activities of the Center, and inviting entities that fit the criteria to join.
 (E)Determining jointly with the social media companies what data and metadata related to indicators of foreign adversary threat networks from their platforms and business operations will be made available for access and analysis.
 (F)Developing and making public the criteria and standards that must be met for companies, other organizations, and individual researchers to access and analyze data relating to foreign adversary threat networks within and across social media platforms and publish or otherwise use the results.
 (G)Developing and making public the ethical standards for investigation of foreign threat networks and use of analytic results and for protection of the privacy of the customers and users of the social media platforms and of the proprietary information of the social media companies.
 (H)Developing technical, contractual, and procedural controls to prevent misuse of data, including any necessary auditing procedures, compliance checks, and review mechanisms.
 (I)Developing and making public criteria and conditions under which the Center shall share information with the appropriate Government agencies regarding threats to national security from, or violations of the law involving, foreign activities on social media platforms.
 (J)Hosting a searchable archive aggregating information related to foreign influence and disinformation operations to build a collective understanding of the threats and facilitate future examination consistent with privacy protections.
 (K)Developing data standards to harmonize the sharing of information pursuant to this paragraph.
 (d)Reporting and notificationsIf the Director of National Intelligence chooses to use funds under subsection (c)(1) to facilitate the establishment of the Center, the Director of the Center shall—
 (1)not later than 180 days after the date of the enactment of this Act, submit to appropriate congressional committees a report on—
 (A)the estimated funding needs of the Center for fiscal year 2021 and for subsequent years;
 (B)such statutory protections from liability as the Director considers necessary for the Center, participating social media companies, and participating third-party analytical participants;
 (C)such statutory penalties as the Director considers necessary to ensure against misuse of data by researchers; and
 (D)such changes to the Center’s mission to fully capture broader unlawful activities that intersect with, complement, or support information warfare tactics; and
 (2)not less frequently than once each year, submit to the Director of National Intelligence, the Secretary of Defense, and the appropriate congressional committees a report—
 (A)that assesses— (i)degree of cooperation and commitment from the social media companies to the mission of the Center; and
 (ii)effectiveness of the Center in detecting and facilitating the removal or neutralization of clandestine foreign information warfare operations from social media platforms; and
 (B)includes such recommendations for legislative or administrative action as the Center considers appropriate to carry out the functions of the Center.
 (e)Periodic reporting to the publicThe Director of the Center shall— (1)once each quarter, make available to the public a report on key trends in foreign influence and disinformation operations, including any threats to campaigns and elections, to inform the public of the United States; and
 (2)as the Director considers necessary, provide more timely assessments relating to ongoing disinformation campaigns.
 (f)FundingOf the amounts appropriated or otherwise made available to the National Intelligence Program (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) in fiscal year 2020 and 2021, the Director of National Intelligence may use up to $30,000,000 to carry out this section.
 (g)Definition of appropriate congressional committeesIn this section, the term appropriate congressional committees means—
 (1)the Committee on Armed Services of the Senate; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (3)the Committee on Foreign Relations of the Senate; (4)the Committee on the Judiciary of the Senate;
 (5)the Select Committee on Intelligence of the Senate; (6)the Committee on Armed Services of the House of Representatives;
 (7)the Committee on Homeland Security of the House of Representatives; (8)the Committee on Foreign Affairs of the House of Representatives;
 (9)the Committee on the Judiciary of the House of Representatives; and (10)the Permanent Select Committee on Intelligence of the House of Representatives.
								5324.Transfer of National Intelligence University to the Office of the Director
					of National Intelligence
 (a)TransferUpon the submission of the joint certifications under subsection (b)(1), the Secretary of Defense and the Director of National Intelligence shall take such actions that the Director determines necessary to transfer the National Intelligence University from the Defense Intelligence Agency to the Director of National Intelligence.
							(b)Joint certifications
 (1)RequirementExcept as provided by paragraph (2), as soon as practicable after the date of the enactment of this Act, but not later than 18 months after the date of such enactment, the Secretary of Defense and the Director of National Intelligence shall jointly submit to the appropriate congressional committees written certifications of each of the following:
 (A)The Middle States Commission on Higher Education has provided regional academic accreditation for the National Intelligence University before the date of the certification, or will provide such academic accreditation as of the date on which the University is transferred under subsection (a).
 (B)Members of the Armed Forces attending the University will be eligible to receive credit for Phase I joint professional military education.
 (C)The Secretary of Education has informed the Director of National Intelligence that the Secretary has recommended approval of the degrees to be conferred pursuant to subsection (e)(2) or will provide such recommended approval as of the date on which the University is transferred under subsection (a).
 (D)The Director of National Intelligence, in collaboration with the Secretary of Defense, has established an appropriate governance model for the University.
 (E)The Secretary of Defense shall use the University to provide personnel of the Department of Defense with advanced intelligence education.
									(2)Failure to certify
 (A)Actions requiredIf the Secretary of Defense and the Director of National Intelligence fail to submit the certifications under paragraph (1) by the date specified in such paragraph, the Secretary and the Director shall—
 (i)jointly submit to the appropriate congressional committees a report on such failure by not later than 21 months after the date of the enactment of this Act; and
 (ii)jointly submit such certifications as soon as practicable. (B)Contents of reportThe report under subparagraph (A)(i) shall contain the following:
 (i)A description of the progress made toward fulfilling the conditions described in such paragraph as of the date of the report.
 (ii)A description of any obstacles preventing the fulfillment of such conditions.
 (iii)The estimated dates of completion for the fulfillment of such conditions and the submission of the certifications.
 (c)BriefingNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, the Director of the Defense Intelligence Agency, and the President of the National Intelligence University shall jointly provide to the appropriate congressional committees a briefing on the plan to carry out the transfer under subsection (a), including with respect to—
 (1)ensuring the provision of services to all elements of the intelligence community;
 (2)employing a military cadre at the University; and (3)addressing the current accreditation status of the National Intelligence University with the Middle States Commission on Higher Education.
								(d)Cost estimates of transfer
 (1)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Director of National Intelligence shall jointly submit to the appropriate congressional committees an estimate of—
 (A)the annual costs of operating the National Intelligence University; and
 (B)the costs to the Federal Government of transferring the National Intelligence University to the Director of National Intelligence.
 (2)Inclusion of indirect costsThe estimate submitted under paragraph (1) shall include all indirect costs, including with respect to human resources, security, facilities, and information technology.
								(e)Degree-granting authority
 (1)RegulationsBeginning on the date on which the National Intelligence University is transferred under subsection (a), under regulations prescribed by the Director of National Intelligence, the President of the National Intelligence University may, upon the recommendation of the faculty of the University, confer appropriate degrees upon graduates who meet the degree requirements.
 (2)LimitationA degree may not be conferred under this section unless—
 (A)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and
 (B)the University is accredited by the appropriate civilian academic accrediting agency or organization to award the degree, as determined by the Secretary of Education.
									(f)Congressional notification requirements
 (1)Actions on nonaccreditationBeginning on the date on which the National Intelligence University is transferred under subsection (a), the Director of National Intelligence shall promptly—
 (A)notify the congressional intelligence committees of any action by the Middle States Commission on Higher Education, or other appropriate academic accrediting agency or organization, to not accredit the University to award any new or existing degree; and
 (B)submit to such committees a report containing an explanation of any such action.
 (2)Modification or redesignation of degree-granting authorityBeginning on the date on which the National Intelligence University is transferred under subsection (a), upon any modification or redesignation of existing degree-granting authority, the Director shall submit to the congressional intelligence committees a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation of the Secretary of Education with respect to the proposed modification or redesignation.
								(g)Conforming repeal
 (1)In generalSection 2161 of title 10, United States Code, is repealed, and the table of sections at the beginning of chapter 108 of such title is amended by striking the item relating to such section 2161.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date on which the Secretary of Defense and the Director of National Intelligence jointly submit the joint certifications under subsection (b)(1). The Secretary and the Director shall jointly notify the Law Revision Counsel of the House of Representatives of the submission of the certifications so that the Law Revision Counsel may execute the amendments made by paragraph (1).
 (h)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; and
 (B)the Committees on Armed Services of the Senate and House of Representatives.
 (2)Phase I joint professional military educationThe term Phase I joint professional military education has the meaning given that term pursuant to section 2154 of title 10, United States Code.
								CInspector General of the Intelligence
					Community
 5331.DefinitionsIn this subtitle: (1)WhistleblowerThe term whistleblower means a person who makes a whistleblower disclosure.
 (2)Whistleblower disclosureThe term whistleblower disclosure means a disclosure that is protected under section 1104 of the National Security Act of 1947 (50 U.S.C. 3234) or section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)).
							5332.Inspector General external review
					panel
							(a)Authority to convene external review
					panels
 (1)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 6718, is amended by adding at the end the following new section:
									
										1106.Inspector General external review
						panel
 (a)Request for reviewAn individual with a claim described in subsection (b) may submit to the Inspector General of the Intelligence Community a request for a review of such claim by an external review panel convened under subsection (c).
											(b)Claims and individuals
 describedA claim described in this subsection is any—
 (1)claim by an individual— (A)that the individual has been subjected to a personnel action that is prohibited under section 1104; and
 (B)who has exhausted the applicable review process for the claim pursuant to enforcement of such section; or
 (2)claim by an individual— (A)that he or she has been subjected to a reprisal prohibited by paragraph (1) of section 3001(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)); and
 (B)who received a decision on an appeal regarding that claim under paragraph (4) of such section.
													(c)External review panel
						convened
 (1)Discretion to conveneUpon receipt of a request under subsection (a) regarding a claim, the Inspector General of the Intelligence Community may, at the discretion of the Inspector General, convene an external review panel under this subsection to review the claim.
												(2)Membership
 (A)CompositionAn external review panel convened under this subsection shall be composed of three members as follows:
 (i)The Inspector General of the Intelligence Community.
 (ii)Except as provided in subparagraph (B), two members selected by the Inspector General as the Inspector General considers appropriate on a case-by-case basis from among inspectors general of the following:
 (I)The Department of Defense. (II)The Department of Energy.
 (III)The Department of Homeland Security.
 (IV)The Department of Justice. (V)The Department of State.
 (VI)The Department of the Treasury. (VII)The Central Intelligence Agency.
 (VIII)The Defense Intelligence Agency.
 (IX)The National Geospatial-Intelligence Agency.
 (X)The National Reconnaissance Office.
 (XI)The National Security Agency. (B)LimitationAn inspector general of an agency may not be selected to sit on the panel under subparagraph (A)(ii) to review any matter relating to a decision made by such agency.
													(C)Chairperson
 (i)In generalExcept as provided in clause (ii), the chairperson of any panel convened under this subsection shall be the Inspector General of the Intelligence Community.
 (ii)Conflicts of interestIf the Inspector General of the Intelligence Community finds cause to recuse himself or herself from a panel convened under this subsection, the Inspector General of the Intelligence Community shall—
 (I)select a chairperson from inspectors general of the elements listed under subparagraph (A)(ii) whom the Inspector General of the Intelligence Community considers appropriate; and
 (II)notify the congressional intelligence committees of such selection.
 (3)Period of reviewEach external review panel convened under this subsection to review a claim shall complete review of the claim no later than 270 days after the date on which the Inspector General convenes the external review panel.
												(d)Remedies
 (1)Panel recommendationsIf an external review panel convened under subsection (c) determines, pursuant to a review of a claim submitted by an individual under subsection (a), that the individual was the subject of a personnel action prohibited under section 1104 or was subjected to a reprisal prohibited by section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)), the panel may recommend that the agency head take corrective action—
 (A)in the case of an employee or former employee—
 (i)to return the employee or former employee, as nearly as practicable and reasonable, to the position such employee or former employee would have held had the reprisal not occurred; or
 (ii)reconsider the employee's or former employee's eligibility for access to classified information consistent with national security; or
 (B)in any other case, such other action as the external review panel considers appropriate.
													(2)Agency action
 (A)In generalNot later than 90 days after the date on which the head of an agency receives a recommendation from an external review panel under paragraph (1), the head shall—
 (i)give full consideration to such recommendation; and
 (ii)inform the panel and the Director of National Intelligence of what action the head has taken with respect to the recommendation.
 (B)Failure to informThe Director shall notify the President of any failures to comply with subparagraph (A)(ii).
													(e)Annual reports
 (1)In generalNot less frequently than once each year, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees and the Director of National Intelligence a report on the activities under this section during the previous year.
 (2)ContentsSubject to such limitations as the Inspector General of the Intelligence Community considers necessary to protect the privacy of an individual who has made a claim described in subsection (b), each report submitted under paragraph (1) shall include, for the period covered by the report, the following:
 (A)The determinations and recommendations made by the external review panels convened under this section.
 (B)The responses of the heads of agencies that received recommendations from the external review panels..
 (2)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947, as amended by section 6718, is amended by adding at the end the following new item:
									Sec. 1106. Inspector General external
						review
							panel..
								(b)Recommendation on addressing
					whistleblower appeals relating to reprisal complaints
			 against inspectors
					general
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community, in consultation with the Intelligence Community Inspectors General Forum, shall submit to the congressional intelligence committees a recommendation on how to ensure that—
 (A)a whistleblower in the intelligence community who has a complaint against an inspector general in the intelligence community and who alleges a reprisal, has available the adjudication and review provided under section 1104 of the National Security Act of 1947 (50 U.S.C. 3234); and
 (B)any such whistleblower who has exhausted the applicable review process may request an external review panel and receive one, at the discretion of the Inspector General of the Intelligence Community.
 (2)ContentsThe recommendation submitted pursuant to paragraph (1) shall include the following:
 (A)A discussion of whether and to what degree section 1106 of the National Security Act of 1947, as added by subsection (a)(1), provides appropriate authorities and mechanisms to provide an external review panel as described in paragraph (1) of this subsection and for the purposes described in such paragraph.
 (B)Such recommendations for legislative or administrative action as the Inspector General may have with respect to providing an external review panel as described in paragraph (1) and for the purposes described in such paragraph.
									5333.Harmonization of whistleblower processes
					and procedures
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Intelligence Community, in coordination with the Intelligence Community Inspectors General Forum, shall develop recommendations, applicable to all inspectors general of elements of the intelligence community, regarding the harmonization, where appropriate, of instructions, policies, and directives relating to processes, procedures, and timelines for claims and appeals relating to allegations of personnel actions prohibited under section 1104 of the National Security Act of 1947 or reprisals prohibited by section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)).
 (b)Transparency and protectionIn developing recommendations under subsection (a), the Inspector General of the Intelligence Community shall make efforts to maximize transparency and protect whistleblowers.
							5334.Oversight by Inspector General of the
					Intelligence Community over intelligence community
			 whistleblower
					matters
							(a)System for notification of information relating to complaints by
 whistleblowers within the intelligence communitySubject to subsection (b), not later than 1 year after the date of the enactment of this Act, the Inspector General of the Intelligence Community, in consultation with the Intelligence Community Inspectors General Forum, shall establish a system whereby the Inspector General of the Intelligence Community is notified in near real time of the following:
 (1)Submission of complaints by whistleblowers to inspectors general of elements of the intelligence community relating to the programs and activities under the jurisdiction of the Director of National Intelligence, and information related to such complaints.
 (2)Actions taken by an inspector general of an element of the Intelligence Community relating to such complaints.
								(b)Policies for implementation
 (1)In generalThe system established under subsection (a) may not be implemented until the Inspector General of the Intelligence Community, in consultation with the Intelligence Community Inspectors General Forum, has developed and released to each of the inspectors general of the elements of the intelligence community written policies regarding the implementation of such subsection.
 (2)RequirementsThe policies required by paragraph (1) shall— (A)protect the privacy of whistleblowers, including by preventing dissemination without the consent of the whistleblower, of any information submitted previously by a whistleblower to an inspector general of an element of the intelligence community; and
 (B)ensure compliance with the requirements of subsection (a), while— (i)ensuring that the Inspector General of the Intelligence Community can oversee whistleblower policies and practices and identify matters that, in the judgment of the Inspector General of the Intelligence Community, may be the subject of an investigation, inspection, audit, or review by the Inspector General of the Intelligence Community; and
 (ii)avoiding the imposition of inappropriate resource burdens on inspectors general of elements of the intelligence community.
										5335.Report on cleared whistleblower
					attorneys
 (a)Report requiredNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Inspector General of the Intelligence Community and the Intelligence Community Inspectors General Forum, submit to the congressional intelligence committees a report on access to cleared attorneys by whistleblowers in the intelligence community.
 (b)ContentsThe report submitted pursuant to subsection (a) shall include the following with respect to the 3-year period preceding the date of the report:
 (1)The number of whistleblowers in the intelligence community who requested, through formal submission or verbal request, to retain a cleared attorney and at what stage they requested an attorney.
 (2)The number of such limited security agreements approved, rejected, or pending.
 (3)The scope and clearance levels of such limited security agreements.
 (4)The number of such whistleblowers represented by cleared counsel.
 (5)Recommendations for legislative or administrative action to ensure that whistleblowers in the intelligence community have access to cleared attorneys, including improvements to the limited security agreement process and such other options as the Inspector General of the Intelligence Community considers appropriate.
 (c)SurveyThe Inspector General of the Intelligence Community shall ensure that the report submitted under subsection (a) is based on—
 (1)data from a survey of whistleblowers whose identity may be shared, as appropriate, with the Inspector General of the Intelligence Community by means of the system established pursuant to section 5334;
 (2)information obtained from the inspectors general of the intelligence community; or
 (3)information from such other sources as may be identified by the Inspector General of the Intelligence Community.
								DCentral Intelligence Agency
						5341.Clarification of certain authority of the Central Intelligence
 AgencySection 8(a)(1) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3510(a)(1)) is amended by inserting before rental of the following: payment of death benefits in cases in which the circumstances of the death of an employee of the Agency, a detailee of the Agency or other employee of another department or agency of the Federal Government assigned to the Agency, or an individual affiliated with the Agency (as determined by the Director), is not covered by section 11, other similar provisions of Federal law, or any regulation issued by the Director providing death benefits, but that the Director determines such payment appropriate;.
						LIVSecurity clearances
					5401.Improving visibility into the security
					clearance process
						(a)Definition of Security Executive
 AgentIn this section, the term Security Executive Agent means the officer serving as the Security Executive Agent pursuant to section 803 of the National Security Act of 1947, as added by section 6605.
 (b)Policy requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall issue a policy that requires the head of each Federal agency to create, not later than December 31, 2023, an electronic portal that can be used by human resources personnel and applicants for security clearances to view information about the status of an application for a security clearance and the average time required for each phase of the security clearance process.
						5402.Making certain policies and execution
					plans relating to personnel clearances available to
			 industry partners
 (a)DefinitionsIn this section: (1)Security Executive AgentThe term Security Executive Agent means the officer serving as the Security Executive Agent pursuant to section 803 of the National Security Act of 1947, as added by section 6605.
 (2)Appropriate industry partnerThe term appropriate industry partner means a contractor, licensee, or grantee (as defined in section 101(a) of Executive Order 12829 (50 U.S.C. 3161 note; relating to National Industrial Security Program), as in effect on the day before the date of the enactment of this Act) that is participating in the National Industrial Security Program established by such Executive Order.
							(b)Sharing of policies and plans
 requiredEach head of a Federal agency shall share policies and plans relating to security clearances with appropriate industry partners directly affected by such policies and plans in a manner consistent with the protection of national security as well as the goals and objectives of the National Industrial Security Program administered pursuant to Executive Order 12829 (50 U.S.C. 3161 note; relating to the National Industrial Security Program).
						(c)Development of policies and procedures
 requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Director of the National Industrial Security Program shall jointly develop policies and procedures by which appropriate industry partners with proper security clearances and a need to know can have appropriate access to the policies and plans shared pursuant to subsection (b) that directly affect those industry partners.
						LVMatters relating to foreign countries
					AMatters relating to Russia
						5501.Annual reports on influence operations and campaigns in the United States by
					the Russian Federation
 (a)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 5511, is further amended by adding at the end the following new section:
								
									1108.Annual reports on influence operations and campaigns in the United
						States by the Russian Federation
 (a)RequirementOn an annual basis, the Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees a report on the influence operations and campaigns in the United States conducted by the Russian Federation.
 (b)ContentsEach report under subsection (a) shall include the following: (1)A description and listing of the Russian organizations and persons involved in influence operations and campaigns operating in the United States as of the date of the report.
 (2)An assessment of organizations that are associated with or receive funding from organizations and persons identified in paragraph (1), particularly such entities operating in the United States.
 (3)A description of the efforts by the organizations and persons identified in paragraph (1) to target, coerce, and influence populations within the United States.
 (4)An assessment of the activities of the organizations and persons identified in paragraph (1) designed to influence the opinions of elected leaders of the United States or candidates for election in the United States.
 (5)With respect to reports submitted after the first report, an assessment of the change in goals, tactics, techniques, and procedures of the influence operations and campaigns conducted by the organizations and persons identified in paragraph (1).
 (c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and any other relevant head of an element of the intelligence community.
 (d)FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947, as amended by section 5511, is further amended by inserting after the item relating to section 1107 the following new item:
								Sec. 1108. Annual reports on influence operations and
						campaigns in the United States by the Russian
							Federation..
 (c)Initial reportThe Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees the first report under section 1108 of the National Security Act of 1947, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
							5502.Assessment of legitimate and illegitimate financial and other assets of
					Vladimir Putin
 (a)Sense of CongressIt is the sense of Congress that the United States should do more to expose the corruption of Vladimir Putin, whose ill-gotten wealth is perhaps the most powerful global symbol of his dishonesty and his persistent efforts to undermine the rule of law and democracy in the Russian Federation.
 (b)AssessmentNot later than 180 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall submit to the appropriate congressional committees an assessment, based on all sources of intelligence, on the net worth and financial and other assets, legitimate as well as illegitimate, of Vladimir Putin and his family members, including—
 (1)the estimated net worth of Vladimir Putin and his family members; (2)a description of their legitimately and illegitimately obtained assets, including all real, personal, and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Russia;
 (3)the details of the legitimately and illegitimately obtained assets, including real, personal, and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Russia, that are owned or controlled by, accessible to, or otherwise maintained for the benefit of Vladimir Putin, including their nature, location, manner of acquisition, value, and publicly named owner (if other than Vladimir Putin);
 (4)the methods used by Vladimir Putin or others acting at his direction, with his knowledge, or for his benefit, to conceal Putin’s interest in his accounts, holdings, or other assets, including the establishment of front or shell companies and the use of intermediaries; and
 (5)an identification of the most significant senior Russian political figures, oligarchs, and any other persons who have engaged in activity intended to conceal the true financial condition of Vladimir Putin.
 (c)FormThe assessment required under subsection (b) shall be submitted either— (1)in unclassified form to the extent consistent with the protection of intelligence sources and methods, and may include a classified annex; or
 (2)simultaneously as both an unclassified version and a classified version.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Permanent Select Committee on Intelligence, Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
								5503.Assessments of intentions of political leadership of the Russian
					Federation
 (a)In generalNot later than 90 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence, and the head of any element of the intelligence community that the Director determines appropriate, shall submit to the appropriate congressional committees each of the assessments described in subsection (b).
 (b)Assessments describedThe assessments described in this subsection are assessments based on intelligence obtained from all sources that assess the current intentions of the political leadership of the Russian Federation with respect to the following:
 (1)Potential military action against members of the North Atlantic Treaty Organization (NATO).
 (2)Potential responses to an enlarged United States or NATO military presence in eastern Europe or to increased United States military support for allies and partners in the region, such as the provision of additional lethal military equipment to Ukraine or Georgia.
 (3)Potential actions taken for the purpose of exploiting perceived divisions among the governments of Russia’s Western adversaries.
 (c)FormEach assessment required under subsection (a) may be submitted in classified form but shall also include an unclassified executive summary, consistent with the protection of intelligence sources and methods.
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
 (1)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives; and
 (2)the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate.
								BMatters relating to China
						5511.Annual reports on influence operations and campaigns in the United States by
					the Communist Party of China
 (a)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 5332, is further amended by adding at the end the following new section:
								
									1107.Annual reports on influence operations and campaigns in the United
						States by the Communist Party of China
 (a)RequirementOn an annual basis, consistent with the protection of intelligence sources and methods, the Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the influence operations and campaigns in the United States conducted by the Communist Party of China.
 (b)ContentsEach report under subsection (a) shall include the following:
 (1)A description of the organization of the United Front Work Department of the People’s Republic of China, or the successors of the United Front Work Department, and the links between the United Front Work Department and the Central Committee of the Communist Party of China.
 (2)An assessment of the degree to which organizations that are associated with or receive funding from the United Front Work Department, particularly such entities operating in the United States, are formally tasked by the Chinese Communist Party or the Government of China.
 (3)A description of the efforts by the United Front Work Department and subsidiary organizations of the United Front Work Department to target, coerce, and influence foreign populations, particularly those of ethnic Chinese descent.
 (4)An assessment of attempts by the Chinese Embassy, consulates, and organizations affiliated with the Chinese Communist Party (including, at a minimum, the United Front Work Department) to influence the United States-based Chinese Student Scholar Associations.
 (5)A description of the evolution of the role of the United Front Work Department under the leadership of the President of China.
 (6)An assessment of the activities of the United Front Work Department designed to influence the opinions of elected leaders of the United States, or candidates for elections in the United States, with respect to issues of importance to the Chinese Communist Party.
 (7)A listing of all known organizations affiliated with the United Front Work Department that are operating in the United States as of the date of the report.
 (8)With respect to reports submitted after the first report, an assessment of the change in goals, tactics, techniques, and procedures of the influence operations and campaigns conducted by the Chinese Communist Party.
 (c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and any other relevant head of an element of the intelligence community.
 (d)FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947, as amended by section 5332, is further amended by inserting after the item relating to section 1106 the following new item:
								Sec. 1107. Annual reports on influence operations and
						campaigns in the United States by the Communist
			 Party of
							China..
 (c)Initial reportThe Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate the first report under section 1107 of the National Security Act of 1947, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
							5512.Report on repression of ethnic Muslim minorities in the Xinjiang region of
					the People’s Republic of China
 (a)ReportNot later than 150 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall, in consultation with the Secretary of State, submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on activity by the People’s Republic of China to repress ethnic Muslim minorities in the Xinjiang region of China.
 (b)ContentsThe report under subsection (a) shall include the following:
 (1)An assessment of the number of individuals detained in political reeducation camps, and the conditions in such camps for detainees, in the Xinjiang region of China, including whether detainees endure torture, forced renunciation of faith, or other mistreatment.
 (2)A description, as possible, of the geographic location of such camps.
 (3)A description, as possible, of the methods used by China to reeducate detainees and the elements of China responsible for such reeducation.
 (4)A description of any forced labor in such camps, and any labor performed in regional factories for low wages under the threat of being sent back to political reeducation camps.
 (5)An assessment of the level of access China grants to foreign persons observing the situation in Xinjiang and a description of measures used to impede efforts to monitor the conditions in Xinjiang.
 (6)An assessment of the surveillance, detection, and control methods used by China to target ethnic minorities, including new high-tech policing models and a description of any civil liberties or privacy protections provided under such models.
 (7)An assessment and identification of the technological and financial support provided by United States-based companies, including technological support for the development of facial recognition capabilities or technologies for digital surveillance, social control, or censorship, and financial support, including from financial institutions, investment vehicles, and pension funds, to China-based companies or Chinese government entities providing material support to the digital surveillance or repression of Uyghur and other ethnic minorities in Xinjiang by the Xinjiang authorities.
 (c)CoordinationThe Director of National Intelligence shall carry out subsection (a) in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the National Geospatial-Intelligence Agency, and the head of any other agency of the Federal Government that the Director of National Intelligence determines appropriate.
 (d)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
							5513.Report on efforts by People’s Republic of China to influence election in
					Taiwan
 (a)ReportConsistent with section 3(c) of the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3302(c)), and consistent with the protection of intelligence sources and methods, not later than 45 days after the date of the election for the President and Vice President of Taiwan in 2020, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on any—
 (1)influence operations conducted by China to interfere in or undermine such election; and
 (2)efforts by the United States to disrupt such operations. (b)ElementsThe report under subsection (a) shall include the following:
 (1)A description of any significant efforts by the intelligence community to coordinate technical and material support for Taiwan to identify, disrupt, and combat influence operations specified in subsection (a)(1).
 (2)A description of any efforts by the United States Government to build the capacity of Taiwan to disrupt external efforts that degrade a free and fair election process.
 (3)An assessment of whether and to what extent China conducted influence operations specified in subsection (a)(1), and, if such operations occurred—
 (A)a comprehensive list of specific governmental and nongovernmental entities of China that were involved in supporting such operations and a description of the role of each such entity; and
 (B)an identification of any tactics, techniques, and procedures used in such operations.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
							CMatters relating to other countries
						5521.Sense of Congress and report on Iranian efforts in Syria and
					Lebanon
 (a)Sense of CongressIt is the sense of Congress that, regardless of the ultimate number of United States military personnel deployed to Syria, it is a vital interest of the United States to prevent the Islamic Republic of Iran, Hizballah, and other Iranian-backed forces from establishing a strong and enduring presence in Syria that can be used to project power in the region and threaten the United States and its allies, including Israel.
							(b)Report
 (1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State and the Secretary of Defense, shall submit to the appropriate congressional committees a report that assesses—
 (A)efforts by Iran to establish long-term influence in Syria through military, political, economic, social, and cultural means;
 (B)the degree to which Iranian support of proxy forces in Syria and Lebanon contributes to Iranian strategy with respect to the region; and
 (C)the threat posed by the efforts described in subparagraph (A) to United States interests and allies.
 (2)ElementsThe report under paragraph (1) shall include each of the following: (A)An assessment of—
 (i)how Iran and Iranian-backed forces, including the Islamic Revolutionary Guard Corps and Hizballah, have provided or are currently providing manpower, training, weapons, equipment, and funding to the Syrian government led by President Bashar al-Assad;
 (ii)the support provided by Iran and Hizballah to Shia militias operating in Syria composed of domestic fighters from Syria and foreign fighters from countries such as Afghanistan, Iraq, Lebanon, and Pakistan;
 (iii)operational lessons learned by Hizballah based on the recent experiences of Hizballah in Syria;
 (iv)the threat posed by Iran and Iranian-backed forces to— (I)the al-Tanf garrison; and
 (II)areas of northeast Syria that are currently controlled by local partner forces of the United States;
 (v)the degree to which efforts of the United States to sustain and strengthen Kurdish forces in Syria may undermine the influence of Iran and Iranian-backed forces in Syria;
 (vi)how Iran and Iranian-backed forces seek to enhance the long-term influence of such entities in Syria through non-military means such as purchasing strategic real estate in Syria, constructing Shia religious centers and schools, securing loyalty from Sunni tribes in exchange for material assistance, and inducing the Assad government to open Farsi-language departments at Syrian universities;
 (vii)whether the prominent role of Iran in Syria, including the influence of Iran over government institutions, may increase the likelihood of the reconstitution of the Islamic State of Iraq and Syria in Syria; and
 (viii)the provision of goods, services, or technology transferred by Iran or its affiliates to Hizballah for the purpose of indigenously manufacturing or otherwise producing missiles.
 (B)An analysis of— (i)how Iran is working with the Russian Federation, Turkey, and other countries to increase the influence of Iran in Syria;
 (ii)the goals of Iran in Syria, including, but not limited to, protecting the Assad government, increasing the regional influence of Iran, threatening Israel from a more proximate location, building weapon-production facilities and other military infrastructure, and securing a land bridge to connect Iran through Iraq and Syria to the stronghold of Hizballah in southern Lebanon; and
 (iii)the foreign and domestic supply chains that significantly facilitate, support, or otherwise aid acquisition or development by Hizballah of missile production facilities, including the geographic distribution of such foreign and domestic supply chains.
 (C)A description of— (i)how the efforts of Iran to transfer advanced weapons to Hizballah and to establish a military presence in Syria has led to direct and repeated confrontations with Israel;
 (ii)the intelligence and military support that the United States provides to Israel to help Israel identify and appropriately address specific threats to Israel from Iran and Iranian-backed forces in Syria;
 (iii)the threat posed to Israel and other allies of the United States in the Middle East resulting from the transfer of arms or related material, or other support, by Iran to Hizballah and other proxies;
 (iv)Iranian and Iranian-controlled personnel operating within Syria, including Hizballah, Shiite militias, and Revolutionary Guard Corps forces of Iran, and the number and geographic distribution of such personnel;
 (v)any rocket-producing facilities in Lebanon for nonstate actors, including whether such facilities were assessed to be built at the direction of Hizballah leadership, Iranian leadership, or in consultation between Iranian leadership and Hizballah leadership; and
 (vi)Iranian expenditures in the previous calendar year on military and terrorist activities outside the country, including the amount of such expenditures with respect to each of Hizballah, Houthi rebels in Yemen, Hamas, proxy forces in Iraq and Syria, ballistic missile research and testing, and any other entity, country, or activity that the Director determines as destabilizing to the Middle East region.
 (3)Form of reportThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (4)DefinitionsIn this subsection: (A)Appropriate congressional committeesthe term appropriate congressional committees means—
 (i)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (ii)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (B)Arms or related materialThe term arms or related material means— (i)nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;
 (ii)ballistic or cruise missile weapons or materials or components of such weapons;
 (iii)destabilizing numbers and types of advanced conventional weapons; (iv)defense articles or defense services, as those terms are defined in paragraphs (3) and (4), respectively, of section 47 of the Arms Export Control Act (22 U.S.C. 2794);
 (v)defense information, as that term is defined in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403); or
 (vi)items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
										5522.Assessments regarding the Northern Triangle and Mexico
							(a)Assessment
 (1)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, the Assistant Secretary of State for Intelligence and Research, the Chief of Intelligence of the Drug Enforcement Administration, and other appropriate officials in the intelligence community, shall submit to the appropriate congressional committees a report containing a comprehensive assessment of drug trafficking, human trafficking, and human smuggling activities in the Northern Triangle and Mexico.
 (2)Matters includedThe report under paragraph (1) shall include, at a minimum, the following:
 (A)An assessment of the effect of drug trafficking, human trafficking, and human smuggling on the security and economic situation in the Northern Triangle.
 (B)An assessment of the effect of the activities of drug trafficking organizations on the migration of persons from the Northern Triangle to the United States-Mexico border.
 (C)A summary of any relevant activities by elements of the intelligence community in relation to drug trafficking, human trafficking, and human smuggling in the Northern Triangle and Mexico.
 (D)An assessment of methods and routes used by drug trafficking organizations, human traffickers, and human smugglers to move drugs, persons, or both from the Northern Triangle and Mexico to the United States.
 (E)An assessment of the intersection between the activities of drug trafficking organizations, human traffickers and human smugglers, and other organized criminal groups in the Northern Triangle and Mexico.
 (F)An assessment of the illicit funds and financial transactions that support the activities of drug trafficking organizations, human traffickers, and human smugglers, and connected criminal enterprises, in the Northern Triangle and Mexico.
 (G)A comprehensive review of the current collection priorities of the intelligence community for the Northern Triangle and Mexico, as of the date of the enactment of this Act, in order to identify whether such priorities are appropriate and sufficient in light of the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere.
 (3)FormThe report required by paragraph (1) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (4)AvailabilityThe report under paragraph (1), or the unclassified summary of the report described in paragraph (3), shall be made publicly available.
								(b)Briefings
 (1)Semiannual requirementNot later than 90 days after the date on which the report under subsection (a) is submitted, and every 180 days thereafter for a 5-year period, the Director of National Intelligence shall provide to the congressional intelligence committees a briefing on the intelligence community’s collection priorities and activities in the Northern Triangle and Mexico with a focus on the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere.
 (2)Matters includedEach briefing under paragraph (1) shall include a description of the funds expended by the intelligence community on the efforts described in such paragraph during the preceding fiscal year, except the first such briefing shall cover fiscal years 2018 and 2019.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)Human traffickingThe term human trafficking has the meaning given the term severe forms of trafficking in persons by section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).
 (3)Northern TriangleThe term Northern Triangle means El Salvador, Guatemala, and Honduras.
								LVIFederal Efforts Against Domestic Terrorism
 5601.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Domestic terrorismThe term domestic terrorism has the meaning given that term in section 2331 of title 18, United States Code.
 (3)Hate crimeThe term hate crime means a criminal offense under— (A)sections 241, 245, 247, and 249 of title 18, United States Code; and
 (B)section 3631 of title 42, United States Code. (4)International terrorismThe term international terrorism has the meaning given that term in section 2331 of title 18, United States Code.
 (5)Terms in Attorney General’s Guidelines for Domestic FBI OperationsThe terms assessments, full investigations, enterprise investigations, predicated investigations, and preliminary investigations have the meanings given those terms in the most recent, approved version of the Attorney General’s Guidelines for Domestic FBI Operations (or successor).
 (6)Terms in FBI budget materialsThe terms Consolidated Strategy Guide, Field Office Strategic Plan, Integrated Program Management Process, and Threat Review and Prioritization have the meanings given those terms in the materials submitted to Congress by the Attorney General in support of the Federal Bureau of Investigation budget for fiscal year 2020.
 (7)TerrorismThe term terrorism includes domestic terrorism and international terrorism.
 (8)Terrorism informationThe term terrorism information has the meaning given that term in section 1016(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485).
 (9)Time utilization and recordkeeping dataThe term time utilization and recordkeeping data means data collected on resource utilization and workload activity of personnel of the Federal Bureau of Investigation in accordance with Federal law.
						5602.Strategic intelligence assessment of and reports on domestic
					terrorism
						(a)Report on standardization of terminology and procedures relating to domestic
 terrorismNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence in a manner consistent with the authorities and responsibilities of such Director, shall jointly—
 (1)develop, to the fullest extent feasible and for purposes of internal recordkeeping and tracking, uniform and standardized—
 (A)definitions of the terms domestic terrorism, act of domestic terrorism, domestic terrorism groups, and any other commonly used terms with respect to domestic terrorism;
 (B)methodologies for tracking incidents of domestic terrorism; and (C)descriptions of categories and subcategories of—
 (i)domestic terrorism; and (ii)ideologies relating to domestic terrorism;
 (2)submit to the appropriate congressional committees a report containing the information developed under paragraph (1).
							(b)Report containing strategic intelligence assessment and data on domestic
					terrorism
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence in a manner consistent with the authorities and responsibilities of such Director, shall jointly submit to the appropriate congressional committees a report on domestic terrorism containing the following:
 (A)The strategic intelligence assessment under paragraph (2). (B)The discussion of activities under paragraph (3).
 (C)Data on domestic terrorism under paragraph (4). (D)Recommendations under paragraph (5).
								(2)Strategic intelligence assessment
 (A)Assessment requiredThe Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence in a manner consistent with the authorities and responsibilities of such Director, shall prepare and include in the report under paragraph (1) a strategic intelligence assessment of domestic terrorism in the United States during fiscal years 2017, 2018, and 2019.
 (B)StandardsThe Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence in a manner consistent with the authorities and responsibilities of such Director, shall ensure that the strategic assessment under subparagraph (A) complies with the analytic integrity and tradecraft standards of the intelligence community.
 (3)Discussion of activitiesThe report under paragraph (1) shall discuss and compare the following with respect to each applicable element of the intelligence community:
 (A)The criteria for opening, managing, and closing domestic and international terrorism investigations.
 (B)Standards and procedures for the Federal Bureau of Investigation with respect to the review, prioritization, and mitigation of domestic and international terrorism threats in the United States.
 (C)The planning (including plans of analysis of the Federal Bureau of Investigation, Department of Homeland Security, and National Counterterrorism Center), development, production, analysis, and evaluation of intelligence and intelligence products relating to terrorism, noting any differences with respect to domestic terrorism and international terrorism.
 (D)The sharing of information relating to domestic and international terrorism by and between—
 (i)the Federal Government; (ii)State, local, Tribal, territorial, and foreign governments;
 (iii)the appropriate congressional committees;
 (iv)nongovernmental organizations; and (v)the private sector.
 (E)The criteria and methodology used by the Federal Bureau of Investigation to identify or assign terrorism classifications to investigations of domestic terrorism.
 (F)Compliance by the Federal Government with privacy, civil rights, and civil liberties policies and protections applicable to the production of the report under paragraph (1), including protections against the public release of names or other personally identifiable information of individuals involved in incidents, investigations, indictments, prosecutions, or convictions for which data is reported under this section.
 (G)Information regarding any training or resources provided by the Federal Bureau of Investigation, the Department of Homeland Security, or the National Counterterrorism Center, to assist Federal, State, local, and Tribal law enforcement agencies in understanding, detecting, deterring, and investigating acts of domestic terrorism, including the date, type, subject, and recipient agencies of such training or resources.
								(4)Data on domestic terrorism
 (A)Data requiredIn accordance with subparagraph (B), the report under paragraph (1) shall include the following data for the period beginning on January 1, 2009, and ending on the date of the enactment of this Act:
 (i)For each completed or attempted incident of domestic terrorism that has occurred in the United States during such period—
 (I)a description of such incident; (II)the date and location of such incident;
 (III)the number and type of completed and attempted Federal nonviolent crimes committed during such incident;
 (IV)the number and type of completed and attempted Federal and State property crimes committed during such incident, including an estimate of economic damages resulting from such crimes; and
 (V)the number and type of completed and attempted Federal violent crimes committed during such incident, including the number of people injured or killed as a result of such crimes.
 (ii)For such period— (I)an identification of each assessment, preliminary investigation, full investigation, and enterprise investigation with a nexus to domestic terrorism opened, pending, or closed by the Federal Bureau of Investigation;
 (II)the number of assessments or investigations identified under subclause (I) associated with each domestic terrorism investigative classification (including subcategories);
 (III)the number of assessments or investigations described in subclause (II) initiated as a result of a referral or investigation by a Federal, State, local, Tribal, territorial, or foreign government, of a hate crime;
 (IV)the number of Federal criminal charges with a nexus to domestic terrorism, including the number of indictments and complaints associated with each domestic terrorism investigative classification (including subcategories), a summary of the allegations contained in each such indictment, the disposition of the prosecution, and, if applicable, the sentence imposed as a result of a conviction on such charges;
 (V)referrals of incidents of domestic terrorism by or to State, local, Tribal, territorial, or foreign governments, to or by departments or agencies of the Federal Government, for investigation or prosecution, including the number of such referrals associated with each domestic terrorism investigation classification (including any subcategories), and a summary of each such referral that includes the rationale for such referral and the disposition of the applicable Federal investigation or prosecution;
 (VI)intelligence products produced by the intelligence community relating to domestic terrorism, including, with respect to the Federal Bureau of Investigation, the number of such products associated with each domestic terrorism investigative classification (including any subcategories);
 (VII)with respect to the Federal Bureau of Investigation— (aa)the number of staff (expressed in terms of full-time equivalents and positions) working on matters relating to domestic terrorism described in subclauses (I) through (VI); and
 (bb)a summary of time utilization and recordkeeping data for personnel working on such matters, including the number or percentage of such personnel associated with each domestic terrorism investigative classification (including any subcategories) in the FBI Headquarters Operational Divisions and Field Divisions;
 (VIII)with respect to the Office of Intelligence and Analysis of the Department of Homeland Security, the number of staff (expressed in terms of full-time equivalents and positions) working on matters relating to domestic terrorism described in subclauses (I) through (VI); and
 (IX)with respect to the National Counterterrorism Center, the number of staff (expressed in terms of full-time equivalents and positions) working on matters relating to domestic terrorism described in subclauses (I) through (VI), and the applicable legal authorities relating to the activities of such staff.
 (B)Collection and compilationThe requirement to submit data under paragraph (1)—
 (i)may not be construed to require the creation or maintenance of any record that the Federal Bureau of Investigation, the Department of Homeland Security, or the National Counterterrorism Center, as the case may be, does not maintain in the ordinary course of business or pursuant to another provision of law; and
 (ii)shall be carried out by collecting, compiling, or otherwise using data and records that such entities otherwise maintain or create.
 (C)FormatThe information required under subparagraph (A) may be provided in a format that uses the marking associated with the Central Records System (or any successor system) of the Federal Bureau of Investigation.
								(5)Recommendations
 (A)In generalThe report under paragraph (1) shall include recommendations, including any constitutional analysis conducted relating to such recommendations, with respect to the following:
 (i)The necessity of changing authorities, roles, resources, or responsibilities within the Federal Government to more effectively prevent and counter domestic terrorism activities.
 (ii)Measures necessary to ensure the protection of privacy and civil liberties in the carrying out of activities relating to countering domestic terrorism.
 (B)ConsultationIn developing recommendations pursuant to subparagraph (A)(ii), the Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence, may seek the advice of the Privacy and Civil Liberties Oversight Board.
								(c)Provision of other documents and materials
 (1)In generalTogether with the report under subsection (b)(1), the Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence in a manner consistent with the authorities and responsibilities of such Director, shall also submit to the appropriate congressional committees the following documents and materials in complete and unredacted form:
 (A)With respect to the Federal Bureau of Investigation, at a minimum, the most recent, approved versions of—
 (i)the Attorney General’s Guidelines for Domestic FBI Operations (or any successor);
 (ii)the FBI Domestic Investigations and Operations Guide (or any successor);
 (iii)the FBI Counterterrorism Policy Guide (or any successor); and (iv)materials sufficient to show the rankings of domestic terrorism in relation to other threats within the Threat Review and Prioritization process, with respect to the headquarters and each field office of the Federal Bureau of Investigation.
 (B)With respect to the intelligence community— (i)a list of all intelligence products described in subsection (b)(4)(A)(ii)(VI); and
 (ii)a means of accessing each such product. (2)NonduplicationIf any documents or materials required under paragraph (1) have been previously submitted to the appropriate congressional committees under such paragraph and have not been modified since such submission, the Director of the Federal Bureau of Investigation, the Secretary of Homeland Security, and the Director of National Intelligence may provide a list of such documents or materials in lieu of making the submission under paragraph (1) for those documents or materials.
 (d)Annual updatesDuring the 5-year period following the date of the submission of the reports under subsections (b) and (c), the Director of the Federal Bureau of Investigation and the Secretary of Homeland Security, in consultation with the Director of National Intelligence in a manner consistent with the authorities and responsibilities of such Director, shall jointly submit to the appropriate congressional committees annual updates to the reports submitted under subsections (a), (b), and (c).
 (e)Classification and public releaseThe reports under subsections (a), (b), and (d) shall be—
 (1)unclassified, but may contain a classified annex; (2)with respect to the unclassified portion of the report, made available on the public internet websites of the Federal Bureau of Investigation, the Department of Homeland Security, and the National Counterterrorism Center—
 (A)not later than 30 days after submission to the appropriate congressional committees; and
 (B)in an electronic format that is fully indexed and searchable; and (3)with respect to a classified annex, submitted to the appropriate congressional committees in an electronic format that is fully indexed and searchable.
 (f)Information qualityThe reports under subsections (a), (b), and (d), to the extent applicable, shall comply with the guidelines issued by the Director of the Office of Management and Budget pursuant to section 515 of title V of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–154).
						LVIIReports and other matters
					AReports and briefings
						5701. Modification of requirements for submission to Congress of certain
					reports
							(a)Modification of reports relating to Guantanamo Bay
 (1)ModificationSection 506I(b) of the National Security Act of 1947 (50 U.S.C. 3105(b)) is amended by striking once every 6 months and inserting annually.
 (2)ModificationSection 319(a) of the Supplemental Appropriations Act, 2009 (10 U.S.C. 801 note) is amended by striking every 90 days and inserting annually.
 (b)Modification to reports on analytic integritySubsection (c) of section 1019 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3364) is amended—
 (1)in the heading, by striking reports and inserting briefings; and
 (2)by striking submit to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a report containing and inserting provide to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a briefing with.
 (c)Repeal of reports relating to intelligence functionsSection 506J of the National Security Act of 1947 (50 U.S.C. 3105a) is repealed and the table of contents in the first section of such Act is amended by striking the item relating to section 506J.
 (d)Modification of required reports relating to entertainment industrySection 308 of the Intelligence Authorization Act for Fiscal Year 2017 (50 U.S.C. 3332) is amended—
 (1)in subsection (b)(2)— (A)by striking paragraph (1) shall— and all that follows through permit an element and insert paragraph (1) shall permit an element;
 (B)by striking approval; and and inserting approval.; and
 (C)by striking subparagraph (B); and (2)by striking subsection (c) and inserting the following new subsection:
									
 (c)Information on prior year engagementsAt the written request of either of the congressional intelligence committees, the Director of National Intelligence shall submit to such committees information with respect to engagements occurring during the calendar year prior to the year during which such request is made. Such information may include—
 (1)a description of the nature and duration of each such engagement;
 (2)the cost incurred by the United States Government for each such engagement;
 (3)a description of the benefits to the United States Government for each such engagement;
 (4)a determination of whether any information was declassified, and whether any classified information was improperly disclosed, for each such engagement; and
 (5)a description of the work produced through each such engagement.. 5702.Increased transparency regarding counterterrorism budget of the United States (a)FindingsCongress finds the following:
 (1)Consistent with section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a)), the recent practice of the intelligence community has been to release to the public—
 (A)around the date on which the President submits to Congress a budget for a fiscal year pursuant to section 1105 of title 31, United States Code, the top-line amount of total funding requested for the National Intelligence Program for such fiscal year; and
 (B)the amount of requested and appropriated funds for the National Intelligence Program and Military Intelligence Program for certain prior fiscal years, consistent with the protection of intelligence sources and methods.
 (2)The Directorate of Strategic Operational Planning of the National Counterterrorism Center is responsible for producing an annual National Counterterrorism Budget report, which examines the alignment of intelligence and other resources in the applicable fiscal year budget with the counterterrorism goals and areas of focus in the National Strategy for Counterterrorism.
 (b)Sense of CongressIt is the sense of Congress that— (1)despite the difficulty of compiling and releasing to the public comprehensive information on the resource commitments of the United States to counterterrorism activities and programs, including with respect to such activities and programs of the intelligence community, the United States Government could take additional steps to enhance the understanding of the public with respect to such resource commitments, in a manner consistent with the protection of intelligence sources and methods and other national security interests; and
 (2)the United States Government should release to the public as much information as possible regarding the funding of counterterrorism activities and programs, including activities and programs of the intelligence community, in a manner consistent with the protection of intelligence sources and methods and other national security interests.
								(c)Briefing on public release of information
 (1)RequirementNot later than 90 days after the date of the enactment of this Act, and not later than 90 days after the beginning of each fiscal year thereafter, the President shall ensure that the congressional intelligence committees receive a briefing from appropriate personnel of the United States Government on the feasibility of releasing to the public additional information relating to counterterrorism efforts of the intelligence community.
 (2)ElementsEach briefing required by paragraph (1) shall include a discussion of the feasibility of—
 (A)subject to paragraph (3), releasing to the public the National Counterterrorism Budget report described in subsection (a)(2) for the prior fiscal year; and
 (B)declassifying other reports, documents, or activities of the intelligence community relating to counterterrorism and releasing such information to the public in a manner consistent with the protection of intelligence sources and methods and other national security interests.
 (3)Release of National Counterterrorism Budget reportThe President may satisfy the requirement under paragraph (2)(A) during a fiscal year by, not later than 90 days after the beginning of the fiscal year, releasing to the public the National Counterterrorism Budget report (with any redactions the Director determines necessary to protect intelligence sources and methods and other national security interests) for the prior fiscal year.
								5703.Study on role of retired and former personnel of intelligence community with
					respect to certain foreign intelligence operations
 (a)StudyThe Director of National Intelligence shall conduct a study on former intelligence personnel providing covered intelligence assistance.
 (b)ElementsThe study under subsection (a) shall include the following: (1)An identification of, and discussion of the effectiveness of, existing laws, policies, procedures, and other measures relevant to the ability of elements of the intelligence community to prevent former intelligence personnel from providing covered intelligence assistance—
 (A)without proper authorization; or (B)in a manner that would violate legal or policy controls if the personnel performed such assistance while working for the United States Government; and
 (2)Make recommendations for such legislative, regulatory, policy, or other changes as may be necessary to ensure that the United States consistently meets the objectives described in paragraph (1).
 (c)Report and planNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives—
 (1)a report on the findings of the Director with respect to each element of the study under subsection (a); and
 (2)a plan to implement any recommendations made by the Director that the Director may implement without changes to Federal law.
 (d)FormThe report and plan under subsection (c) may be submitted in classified form.
 (e)DefinitionsIn this section: (1)Covered intelligence assistanceThe term covered intelligence assistance means assistance—
 (A)provided by former intelligence personnel directly to, or for the benefit of, the government of a foreign country or indirectly to, or for the benefit of, such a government through a company or other entity; and
 (B)that relates to intelligence, military, or law enforcement activities of a foreign country, including with respect to operations that involve abuses of human rights, violations of the laws of the United States, or infringements on the privacy rights of United States persons.
 (2)Former intelligence personnelThe term former intelligence personnel means retired or former personnel of the intelligence community, including civilian employees of elements of the intelligence community, members of the Armed Forces, and contractors of elements of the intelligence community.
								5704.Collection, analysis, and dissemination of workforce data
							(a)Modification of requirement for annual report on hiring and retention of
					minority employees
 (1)Expansion of period of reportSubsection (a) of section 114 of the National Security Act of 1947 (50 U.S.C. 3050) is amended by inserting and the preceding 5 fiscal years after fiscal year.
								(2)Clarification on disaggregation of
 dataSubsection (b) of such section is amended, in the matter before paragraph (1), by striking disaggregated data by category of covered person from each element of the intelligence community and inserting data, disaggregated by category of covered person and by element of the intelligence community,.
								(b)Initial reporting
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and subject to paragraph (3), the Director of National Intelligence shall make available to the public, the appropriate congressional committees, and the workforce of the intelligence community a report which includes aggregate demographic data and other information regarding the diversity and inclusion efforts of the workforce of the intelligence community.
 (2)ContentsA report made available under paragraph (1)— (A)shall include unclassified reports and barrier analyses relating to diversity and inclusion efforts;
 (B)shall include aggregate demographic data— (i)by segment of the workforce of the intelligence community and grade or rank;
 (ii)relating to attrition and promotion rates; (iii)that addresses the compliance of the intelligence community with validated inclusion metrics, such as the New Inclusion Quotient index score; and
 (iv)that provides demographic comparisons to the relevant nongovernmental labor force and the relevant civilian labor force;
 (C)shall include an analysis of applicant flow data, including the percentage and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations;
 (D)shall include demographic data relating to participants in professional development programs of the intelligence community and the rate of placement into senior positions for participants in such programs;
 (E)shall include any voluntarily collected demographic data relating to the membership of any external advisory committee or board to which individuals in senior positions in the intelligence community appoint members; and
 (F)may include data in proportions or percentages to account for concerns relating to the protection of classified information.
 (c)UpdatesAfter making available a report under subsection (b), the Director of National Intelligence shall annually provide a report (which may be provided as part of an annual report required under another provision of law) to the workforce of the intelligence community (including senior leadership), the public, and the appropriate congressional committees that includes—
 (1)demographic data and information on the status of diversity and inclusion efforts of the intelligence community;
 (2)an analysis of applicant flow data, including the percentage and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations; and
 (3)demographic data relating to participants in professional development programs of the intelligence community and the rate of placement into senior positions for participants in such programs.
								(d)Expand the collection and analysis of voluntary applicant flow data
 (1)In generalThe Director of National Intelligence shall develop a system to collect and analyze applicant flow data for as many positions within the intelligence community as practicable, in order to identify areas for improvement in attracting diverse talent, with particular attention to senior and management positions.
 (2)Phased implementationThe collection of applicant flow data may be implemented by the Director of National Intelligence in a phased approach commensurate with the resources available to the intelligence community.
								(e)Identify additional categories for voluntary data collection of current
					employees
 (1)In generalThe Director of National Intelligence may submit to the Office of Management and Budget and to the appropriate congressional committees a recommendation regarding whether the intelligence community should voluntarily collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the statistical policy directive issued by the Office of Management and Budget entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity.
 (2)ProcessIn making a recommendation under paragraph (1), the Director of National Intelligence shall—
 (A)engage in close consultation with internal stakeholders, such as employee resource or affinity groups;
 (B)ensure that there is clear communication with the workforce of the intelligence community—
 (i)to explain the purpose of the potential collection of such data; and (ii)regarding legal protections relating to any anticipated use of such data; and
 (C)ensure adherence to relevant standards and guidance issued by the Federal Government.
 (f)DefinitionsIn this section: (1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
 (3)DiversityThe term diversity means diversity of persons based on gender, race, ethnicity, disability status, veteran status, sexual orientation, gender identity, national origin, and other demographic categories.
								5705.Plan for strengthening the supply chain intelligence function
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the National Counterintelligence and Security Center, in coordination with the Director of the Defense Counterintelligence and Security Agency and other interagency partners, shall submit to the appropriate congressional committees a plan for strengthening the supply chain intelligence function.
 (b)ElementsThe plan submitted under subsection (a) shall address the following: (1)The appropriate workforce model, including size, mix, and seniority, from the elements of the intelligence community and other interagency partners.
 (2)The budgetary resources necessary to implement the plan. (3)The appropriate governance structure within the intelligence community and with interagency partners.
 (4)The authorities necessary to implement the plan. (c)Appropriate congressional committees definedThe term appropriate congressional committees means—
 (1)the congressional intelligence committees; and (2)the Committees on Armed Services of the House of Representatives and the Senate.
								5706.Comprehensive economic assessment of
					investment in key United States technologies by companies
			 or organizations
					linked to China
 (a)Assessment requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the National Counterintelligence and Security Center, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Secretary of the Treasury, and the heads of such other Federal agencies as the Director of National Intelligence considers appropriate, shall submit to the congressional intelligence committees a comprehensive economic assessment of investment in key United States technologies, including emerging technologies, by companies or organizations linked to China, including the implications of these investments for the national security of the United States.
 (b)Form of assessmentThe assessment submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
							5707.Report by Director of National Intelligence on fifth-generation wireless
					network technology
 (a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
 (1)the congressional intelligence committees; (2)the Committee on Foreign Relations of the Senate; and
 (3)Committee on Foreign Affairs of the House of Representatives. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report on—
 (1)the threat to the national security of the United States posed by the global and regional adoption of fifth-generation wireless network (known as 5G) technology built by foreign companies;
 (2)the threat to the national security of the United States posed by telecommunications companies that are subject to the jurisdiction of a foreign adversary; and
 (3)possible efforts to mitigate the threat.
 (c)ContentsThe report under subsection (b) shall include—
 (1)the timeline and scale of global and regional adoption of foreign fifth-generation wireless network technology;
 (2)the implications of such global and regional adoption on the cyber and espionage threat to the United States, the interests of the United States, and the cyber and collection capabilities of the United States;
 (3)the threat to the national security of the United States from acquisition, importation, transfer, installation, or use of any communications technology by any person subject to the jurisdiction of the United States that involves communications technology designed, developed, manufactured or supplied by, controlled by, or subject to, the jurisdiction of a foreign adversary; and
 (4)the effect of possible mitigation efforts, including with respect to—
 (A)a policy of the United States Government promoting the use of strong, end-to-end encryption for data transmitted over fifth-generation wireless networks;
 (B)a policy of the United States Government promoting or funding free, open-source implementation of fifth-generation wireless network technology;
 (C)subsidies or incentives provided by the United States Government that could be used to promote the adoption of secure fifth-generation wireless network technology developed by companies of the United States or companies of allies of the United States; and
 (D)a strategy by the United States Government to reduce foreign influence and political pressure in international standard-setting bodies.
 (d)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
							5708.Report on use by intelligence community of facial recognition
					technology
 (a)Sense of CongressIt is the sense of Congress that— (1)the use of facial recognition technology for the purpose of suppressing or burdening criticism or dissent, or for disadvantaging persons based on their ethnicity, race, gender, sexual orientation, or religion, is contrary to the values of the United States;
 (2)the United States Government should not engage in the sale or transfer of facial recognition technology to any country that is using such technology for the suppression of human rights; and
 (3)it is incumbent upon the intelligence community to develop clear policies and procedures that prevent the abuse of facial recognition technology.
 (b)Report requiredNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the use of facial recognition technology by the intelligence community. Such report shall include each of the following:
 (1)An analysis of the current use of facial recognition technology by the intelligence community.
 (2)An analysis of the accuracy of facial recognition technology, including a discussion of the appropriate threshold for use, and data disaggregated by race, gender, ethnicity, and age.
 (3)Whether the Government has adequate procedures in place to audit or test technology they purchase to assess its accuracy, including on the basis of race, gender, ethnicity, and age.
 (4)The extent to which the intelligence community has codified policies governing the use of facial recognition technology that adequately prevent adverse impacts on privacy, civil rights, and civil liberties.
 (5)An analysis of the ability of the intelligence community to use facial recognition technology to identify individuals in a way that respects constitutional rights, civil rights, civil liberties, and privacy of such individuals.
 (6)Identification of risks and safeguards to uphold the constitutional rights, civil rights, civil liberties, and privacy of individuals, including for communities of color and religious minorities.
 (7)Whether such technology is deployed in public areas or on photos of public areas in a manner that could raise First Amendment concerns.
 (8)An identification of existing policies, procedures, or practices that permit the sharing of facial recognition data and technology with foreign governments or other non-United States Government entities.
 (9)An identification of measures in place to protect data security. (10)An identification of any redress procedures to address complaints in cases where the use of facial recognition resulted in harm to an individual.
 (11)An analysis of existing transparency, oversight, and audits of the use of facial recognition to measure the efficacy of the technology on an ongoing basis, as measured against the cost and impact on individual rights.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)Facial recognition data definedIn this section, the term facial recognition data means any unique attribute or feature of the face of an end user that is used by facial recognition technology to assign a unique, persistent identifier, or for the unique personal identification of a specific individual.
							5709.Report on deepfake technology, foreign weaponization of deepfakes, and
					related notifications
							(a)Report on foreign weaponization of deepfakes and deepfake
					technology
 (1)Report RequiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on—
 (A)the potential national security impacts of machine-manipulated media (commonly known as deepfakes); and
 (B)the actual or potential use of machine-manipulated media by foreign governments to spread disinformation or engage in other malign activities.
 (2)Matters to be includedThe report under subsection (a) shall include the following:
 (A)An assessment of the technical capabilities of foreign governments, including foreign intelligence services, foreign government-affiliated entities, and foreign individuals, with respect to machine-manipulated media, machine-generated text, generative adversarial networks, and related machine-learning technologies, including—
 (i)an assessment of the technical capabilities of the People’s Republic of China and the Russian Federation with respect to the production and detection of machine-manipulated media; and
 (ii)an annex describing those governmental elements within China and Russia known to have supported or facilitated machine-manipulated media research, development, or dissemination, as well as any civil-military fusion, private-sector, academic, or nongovernmental entities which have meaningfully participated in such activities.
 (B)An updated assessment of how foreign governments, including foreign intelligence services, foreign government-affiliated entities, and foreign individuals, could use or are using machine-manipulated media and machine-generated text to harm the national security interests of the United States, including an assessment of the historic, current, or potential future efforts of China and Russia to use machine-manipulated media, including with respect to—
 (i)the overseas or domestic dissemination of misinformation; (ii)the attempted discrediting of political opponents or disfavored populations; and
 (iii)intelligence or influence operations directed against the United States, allies or partners of the United States, or other jurisdictions believed to be subject to Chinese or Russian interference.
 (C)An updated identification of the countertechnologies that have been or could be developed and deployed by the United States Government, or by the private sector with Government support, to deter, detect, and attribute the use of machine-manipulated media and machine-generated text by foreign governments, foreign-government affiliates, or foreign individuals, along with an analysis of the benefits, limitations and drawbacks of such identified counter-technologies, including any emerging concerns related to privacy.
 (D)An identification of the offices within the elements of the intelligence community that have, or should have, lead responsibility for monitoring the development of, use of, and response to machine-manipulated media and machine-generated text, including—
 (i)a description of the coordination of such efforts across the intelligence community;
 (ii)a detailed description of the existing capabilities, tools, and relevant expertise of such elements to determine whether a piece of media has been machine manipulated or machine generated, including the speed at which such determination can be made, the confidence level of the element in the ability to make such a determination accurately, and how increasing volume and improved quality of machine-manipulated media or machine-generated text may negatively impact such capabilities; and
 (iii)a detailed description of planned or ongoing research and development efforts intended to improve the ability of the intelligence community to detect machine-manipulated media and machine-generated text.
 (E)A description of any research and development activities carried out or under consideration to be carried out by the intelligence community, including the Intelligence Advanced Research Projects Activity, relevant to machine-manipulated media and machine-generated text detection technologies.
 (F)Updated recommendations regarding whether the intelligence community requires additional legal authorities, financial resources, or specialized personnel to address the national security threat posed by machine-manipulated media and machine-generated text.
 (G)Other additional information the Director determines appropriate. (b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Requirement for notificationThe Director of National Intelligence, in cooperation with the heads of any other relevant departments or agencies of the Federal Government, shall notify the congressional intelligence committees each time the Director of National Intelligence determines—
 (1)there is credible information or intelligence that a foreign entity has attempted, is attempting, or will attempt to deploy machine-manipulated media or machine-generated text aimed at the elections or domestic political processes of the United States; and
 (2)that such intrusion or campaign can be attributed to a foreign government, a foreign government-affiliated entity, or a foreign individual.
 (d)Annual updateUpon submission of the report in subsection (a), on an annual basis, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees any significant updates with respect to the matters described in subsection (a).
							(e)Definitions
 (1)Machine-generated textThe term machine-generated text means text generated using machine-learning techniques in order to resemble writing in natural language.
 (2)Machine-manipulated mediaThe term machine-manipulated media has the meaning given that term in section 5724.
								5710.Annual report by Comptroller General of the United States on cybersecurity
					and surveillance threats to Congress
 (a)Annual report requiredNot later than 180 days after the date of the enactment of this Act and not less frequently than once each year thereafter, the Comptroller General of the United States shall submit to the congressional intelligence committees a report on cybersecurity and surveillance threats to Congress.
 (b)StatisticsEach report submitted under subsection (a) shall include statistics on cyber attacks and other incidents of espionage or surveillance targeted against Senators or the immediate families or staff of the Senators, and Representatives, Delegates, and the Resident Commissioner, or the immediate families or staff of the Representatives, Delegates, and the Resident Commissioner, in which the nonpublic communications and other private information of such targeted individuals were lost, stolen, or otherwise subject to unauthorized access.
 (c)ConsultationIn preparing a report to be submitted under subsection (a), the Comptroller General shall consult with the Director of National Intelligence, the Secretary of Homeland Security, the Sergeant at Arms of the House of Representatives, and the Sergeant at Arms and Doorkeeper of the Senate.
 (d)FormThe report under subsection (a), including the contents of the report in subsection (b), shall be submitted in unclassified form, but may include a classified annex to protect sources and methods and any appropriate redactions of personally identifiable information.
							5711.Analysis of and periodic briefings on
					major initiatives of intelligence community in artificial
			 intelligence and
					machine learning
							(a)Analysis
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the heads of such elements of the intelligence community as the Director considers appropriate—
 (A)complete a comprehensive analysis of the major initiatives of the intelligence community in artificial intelligence and machine learning; and
 (B)provide to the congressional intelligence committees a briefing on the findings of the Director with respect to the analysis conducted pursuant to subparagraph (A).
 (2)ElementsThe analysis conducted under paragraph (1)(A) shall include analyses of how the initiatives described in such paragraph—
 (A)correspond with the strategy of the intelligence community entitled Augmenting Intelligence Using Machines;
 (B)complement each other and avoid unnecessary duplication;
 (C)are coordinated with the efforts of the Defense Department on artificial intelligence, including efforts at the Joint Artificial Intelligence Center and Project Maven; and
 (D)leverage advances in artificial intelligence and machine learning in the private sector.
 (b)Periodic briefingsNot later than 30 days after the date of the enactment of this Act, not less frequently than twice each year thereafter until the date that is 2 years after the date of the enactment of this Act, and not less frequently than once each year thereafter until the date that is 7 years after the date of the enactment of this Act, the Director and the Chief Information Officer of the Department of Defense shall jointly provide to the congressional intelligence committees and congressional defense committees (as defined in section 101 of title 10, United States Code) briefings with updates on activities relating to, and the progress of, their respective artificial intelligence and machine learning initiatives, particularly the Augmenting Intelligence Using Machines initiative and the Joint Artificial Intelligence Center.
							5712.Report on best practices to protect privacy and civil liberties of Chinese
					Americans
 (a)Sense of CongressIt is the sense of Congress that— (1)the People’s Republic of China appears to be specifically targeting the Chinese-American community for intelligence purposes;
 (2)such targeting carries a substantial risk that the loyalty of such Americans may be generally questioned and lead to unacceptable stereotyping, targeting, and racial profiling;
 (3)the United States Government has a duty to warn and protect all Americans including those of Chinese descent from these intelligence efforts by the People’s Republic of China;
 (4)the broad stereotyping, targeting, and racial profiling of Americans of Chinese descent is contrary to the values of the United States and reinforces the flawed narrative perpetuated by the People’s Republic of China that ethnically Chinese individuals worldwide have a duty to support the People’s Republic of China; and
 (5)the United States efforts to combat the People’s Republic of China’s intelligence activities should actively safeguard and promote the constitutional rights of all Chinese Americans.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, acting through the Office of Civil Liberties, Privacy, and Transparency, in coordination with the civil liberties and privacy officers of the elements of the intelligence community, shall submit a report to the congressional intelligence committees containing—
 (1)a review of how the policies, procedures, and practices of the intelligence community that govern the intelligence activities and operations targeting the People’s Republic of China affect policies, procedures, and practices relating to the privacy and civil liberties of Americans of Chinese descent who may be targets of espionage and influence operations by China; and
 (2)recommendations to ensure that the privacy and civil liberties of Americans of Chinese descent are sufficiently protected.
 (c)FormThe report under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
							5713.Oversight of foreign influence in
					academia
 (a)DefinitionsIn this section: (1)Covered institution of higher educationThe term covered institution of higher education means an institution described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002) that receives Federal funds in any amount and for any purpose.
 (2)Sensitive research subjectThe term sensitive research subject means a subject of research that is carried out at a covered institution of higher education that receives funds that were appropriated for—
 (A)the National Intelligence Program; or
 (B)any Federal agency the Director of National Intelligence deems appropriate.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act and not less frequently than once each year thereafter, the Director of National Intelligence, in consultation with such elements of the intelligence community as the Director considers appropriate and consistent with the privacy protections afforded to United States persons, shall submit to congressional intelligence committees a report on risks to sensitive research subjects posed by foreign entities in order to provide Congress and covered institutions of higher education with more complete information on these risks and to help ensure academic freedom.
 (c)ContentsThe report required by subsection (b) shall include the following:
 (1)A list of sensitive research subjects that could affect national security.
 (2)A list of foreign entities, including governments, corporations, nonprofit organizations and for-profit organizations, and any subsidiary or affiliate of such an entity, that the Director determines pose a counterintelligence, espionage (including economic espionage), or other national security threat with respect to sensitive research subjects.
 (3)A list of any known or suspected attempts by foreign entities to exert pressure on covered institutions of higher education, including attempts to limit freedom of speech, propagate misinformation or disinformation, or to influence professors, researchers, or students.
 (4)Recommendations for collaboration between covered institutions of higher education and the intelligence community to mitigate threats to sensitive research subjects associated with foreign influence in academia, including any necessary legislative or administrative action.
								(d)Congressional notifications
 requiredNot later than 30 days after the date on which the Director identifies a change to either list described in paragraph (1) or (2) of subsection (c), the Director shall notify the congressional intelligence committees of the change.
							5714.Report on death of Jamal
					Khashoggi
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on the death of Jamal Khashoggi, consistent with protecting sources and methods. Such report shall include identification of those who carried out, participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi.
 (b)FormThe report submitted under subsection (a) shall be submitted in unclassified form.
							5715.Report on terrorist screening database
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary of State shall jointly submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the terrorist screening database of the Federal Bureau of Investigation.
 (b)Matters includedThe report under subsection (a) shall identify the following:
 (1)Which foreign countries receive access to the terrorist screening database.
 (2)Which foreign countries have successfully petitioned to add individuals to the terrorist screening database.
 (3)What standards exist for determining which countries get access to the terrorist screening database.
 (4)The extent to which the human rights record of the government of a foreign country is considered in the determination to give the country access to the terrorist screening database.
 (5)What procedures, if any, exist to remove access to the terrorist screening database from a foreign country.
 (6)What procedures, if any, exist to inform an individual, or the legal counsel of an individual, of the placement of the individual on the terrorist screening database.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
							5716.Report containing threat assessment on terrorist use of conventional and
					advanced conventional weapons
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter for a period of 4 years, the Under Secretary of Homeland Security for Intelligence and Analysis, in coordination with the Director of the Federal Bureau of Investigation, shall develop and submit to the entities in accordance with subsection (b) a report containing a threat assessment regarding the availability of conventional weapons, including conventional weapons lacking serial numbers, and advanced conventional weapons, for use in furthering acts of terrorism, including the provision of material support or resources to a foreign terrorist organization and to individuals or groups supporting or engaging in domestic terrorism.
 (b)Dissemination of reportConsistent with the protection of classified and confidential unclassified information, the Under Secretary shall—
 (1)submit the initial report required under subsection (a) to Federal, State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers under the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established by section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h); and
 (2)submit each report required under subsection (a) to the appropriate congressional committees.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Domestic terrorismThe term domestic terrorism has the meaning given that term in section 2331 of title 18, United States Code.
 (3)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
								5717.Assessment of homeland security vulnerabilities associated with certain
					retired and former personnel of the intelligence community
 (a)Assessment requiredNot later than the date that is 120 days after submission of the report required under section 5703, and annually thereafter, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, and the Director of the Defense Counterintelligence and Security Agency, shall submit to the appropriate congressional committees an assessment of the homeland security vulnerabilities associated with retired and former personnel of the intelligence community providing covered intelligence assistance.
 (b)FormThe assessment under subsection (a) may be submitted in classified form.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committee on Homeland Security of the House of Representatives. (2)Covered intelligence assistanceThe term covered intelligence assistance has the meaning given that term in section 5703.
								5718.Study on feasibility and advisability of
					establishing Geospatial-Intelligence Museum and learning
			 center
 (a)Study requiredNot later than 180 days after the date of the enactment of this Act, the Director of the National Geospatial-Intelligence Agency shall complete a study on the feasibility and advisability of establishing a Geospatial-Intelligence Museum and learning center.
 (b)ElementsThe study required by subsection (a) shall include the following:
 (1)Identifying the costs, opportunities, and challenges of establishing the museum and learning center as described in such subsection.
 (2)Developing recommendations concerning such establishment.
 (3)Identifying and reviewing lessons learned from the establishment of the Cyber Center for Education and Innovation-Home of the National Cryptologic Museum under section 7781(a) of title 10, United States Code.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees and the congressional defense committees (as defined in section 101 of title 10, United States Code) a report on the findings of the Director with respect to the study completed under subsection (a).
							BOther matters
 5721.Whistleblower disclosures to Congress and committees of CongressSection 2302 of title 5, United States Code, is amended—
 (1)in subsection (b)(8)— (A)in subparagraph (A), by striking ; or and inserting a semicolon;
 (B)in subparagraph (B)(ii), by striking the semicolon at the end and inserting ; or; and
 (C)by inserting after subparagraph (B) the following new subparagraph:  (C)any disclosure to Congress (including any committee of Congress) by any employee of an agency or applicant for employment at an agency of information described in subparagraph (B) that is—
 (i)not classified; or (ii)if classified—
 (I)has been classified by the head of an agency that is not an element of the intelligence community (as defined by section 3 of the National Security Act of 1947 (50 U.S.C. 3003)); and
 (II)does not reveal intelligence sources and methods.; and (2)in subsection (c)(2)(C)(iii)(III), by inserting after Congress the following: (including any committee of Congress with respect to information that is not classified or, if classified, has been classified by the head of an agency that is not an element of the intelligence community and does not reveal intelligence sources and methods).
							5722.Task force on illicit financing of espionage and foreign influence
					operations
 (a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall establish a task force to study and assess the illicit financing of espionage and foreign influence operations directed at the United States.
 (b)MembershipThe task force shall be composed of the following individuals (or designees of the individual):
 (1)The Director of the Central Intelligence Agency.
 (2)The Director of the Federal Bureau of Investigation. (3)The Assistant Secretary of the Treasury for Intelligence and Analysis.
 (4)The Assistant Secretary of State for Intelligence and Research. (5)Such other heads of the elements of the intelligence community that the Director of National Intelligence determines appropriate.
								(c)Chairperson; Meetings
 (1)ChairpersonThe Director of National Intelligence shall appoint a senior official within the Office of the Director of National Intelligence to serve as the chairperson of the task force.
 (2)MeetingsThe task force shall meet regularly but not less frequently than on a quarterly basis.
								(d)Reports
 (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the task force shall submit to the appropriate congressional committees a report on the illicit financing of espionage and foreign influence operations directed at the United States. The report shall address the following:
 (A)The extent of the collection by the intelligence community, from all sources (including the governments of foreign countries), of intelligence and information relating to illicit financing of espionage and foreign influence operations directed at the United States, and any gaps in such collection.
 (B)Any specific legal, regulatory, policy, or other prohibitions, or financial, human, technical, or other resource limitations or constraints, that have affected the ability of the Director of National Intelligence or other heads of relevant elements of the intelligence community in collecting or analyzing intelligence or information relating to illicit financing of espionage and foreign influence operations directed at the United States.
 (C)The methods, as of the date of the report, by which hostile governments of foreign countries or foreign organizations, and any groups or persons acting on behalf of or with the support of such governments or organizations, seek to disguise or obscure relationships between such governments, organizations, groups, or persons and United States persons, for the purpose of conducting espionage or foreign influence operations directed at the United States, including by exploiting financial laws, systems, or instruments, of the United States.
 (D)The existing practices of the intelligence community for ensuring that intelligence and information relating to the illicit financing of espionage and foreign influence operations is analyzed and shared with other elements of the intelligence community, and any recommendations for improving such analysis and sharing.
 (2)Annual updateNot later than 1 year after the date of the enactment of this Act, and each year thereafter through the date specified in subsection (e), the task force shall submit to the appropriate congressional committees an update on the report.
 (3)FormEach report submitted under this subsection may be submitted in classified form, but if submitted in such form, shall include an unclassified summary.
 (e)TerminationThe task force shall terminate on January 1, 2025. (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional intelligence committees. (2)The Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (3)The Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
								5723.Establishment of fifth-generation technology prize competition
 (a)Prize competitionPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency, shall carry out a program to award prizes competitively to stimulate research and development relevant to fifth-generation technology.
 (b)Prize amountIn carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.
 (c)ConsultationIn carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.
 (d)Fifth-generation technology definedIn this section, the term fifth-generation technology means hardware, software, or other technologies relating to fifth-generation wireless networks (known as 5G).
							5724.Establishment of deepfakes prize competition
 (a)Prize competitionPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency, shall carry out a program to award prizes competitively to stimulate the research, development, or commercialization of technologies to automatically detect machine-manipulated media.
 (b)Prize amountIn carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.
 (c)ConsultationIn carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.
 (d)Machine-Manipulated media definedIn this section, the term machine-manipulated media means video, image, or audio recordings generated or substantially modified using machine-learning techniques in order to falsely depict events, to falsely depict the speech or conduct of an individual, or to depict individuals who do not exist.
							5725.Identification of and countermeasures against certain International Mobile
					Subscriber Identity-catchers
 (a)In generalThe Director of National Intelligence and the Director of the Federal Bureau of Investigation, in collaboration with the Under Secretary of Homeland Security for Intelligence and Analysis, and the heads of such other Federal, State, or local agencies as the Directors determine appropriate, and in accordance with applicable law and policy, may—
 (1)undertake an effort to identify International Mobile Subscriber Identity-catchers operated within the United States by—
 (A)hostile foreign governments; and (B)individuals who have violated a criminal law of the United States or of any State, or who have committed acts that would be a criminal violation if committed within the jurisdiction of the United States or any State; and
 (2)when appropriate, develop countermeasures against such International Mobile Subscriber Identity-catchers, with prioritization given to such International Mobile Subscriber Identity-catchers identified in the National Capital Region.
 (b)Briefing requiredPrior to developing countermeasures under subsection (a)(2), the Director of National Intelligence and the Director of the Federal Bureau of Investigation shall provide a briefing to the appropriate congressional committees on—
 (1)the use of International Mobile Subscriber Identity-catchers operated within the United States by the individuals and governments described in subsection (a)(1);
 (2)potential countermeasures by the intelligence community against such International Mobile Subscriber Identity-catchers; and
 (3)any legal or policy limitations with respect to the development or carrying out of such countermeasures.
								(c)Definitions
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional intelligence committees;
 (B)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committees on the Judiciary of the House of Representatives and the Senate.
 (2)International Mobile Subscriber Identity-catcherThe term International Mobile Subscriber Identity-catcher means a device used for intercepting mobile phone identifying information and location data.
								5726.Securing energy infrastructure
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Homeland Security and Governmental Affairs and the Committee on Energy and Natural Resources of the Senate; and
 (C)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives.
 (2)Covered entityThe term covered entity means an entity identified pursuant to section 9(a) of Executive Order No. 13636 of February 12, 2013 (78 Fed. Reg. 11742), relating to identification of critical infrastructure where a cybersecurity incident could reasonably result in catastrophic regional or national effects on public health or safety, economic security, or national security.
 (3)ExploitThe term exploit means a software tool designed to take advantage of a security vulnerability.
 (4)Industrial control systemThe term industrial control system means an operational technology used to measure, control, or manage industrial functions, and includes supervisory control and data acquisition systems, distributed control systems, and programmable logic or embedded controllers.
 (5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
 (6)ProgramThe term Program means the pilot program established under subsection (b).
 (7)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Energy.
 (8)Security vulnerabilityThe term security vulnerability means any attribute of hardware, software, process, or procedure that could enable or facilitate the defeat of a security control.
 (b)Pilot program for securing energy infrastructureNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a 2-year control systems implementation pilot program within the National Laboratories for the purposes of—
 (1)partnering with covered entities in the energy sector (including critical component manufacturers in the supply chain) that voluntarily participate in the Program to identify new classes of security vulnerabilities of the covered entities; and
 (2)evaluating technology and standards, in partnership with covered entities, to isolate and defend industrial control systems of covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities, including—
 (A)analog and nondigital control systems; (B)purpose-built control systems; and
 (C)physical controls. (c)Working group To evaluate program standards and develop strategy (1)EstablishmentThe Secretary shall establish a working group—
 (A)to evaluate the technology and standards used in the Program under subsection (b)(2); and
 (B)to develop a national cyber-informed engineering strategy to isolate and defend covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities.
 (2)MembershipThe working group established under paragraph (1) shall be composed of not fewer than 10 members, to be appointed by the Secretary, at least 1 member of which shall represent each of the following:
 (A)The Department of Energy. (B)The energy industry, including electric utilities and manufacturers recommended by the Energy Sector coordinating councils.
 (C)(i)The Department of Homeland Security; or (ii)the Industrial Control Systems Cyber Emergency Response Team.
 (D)The North American Electric Reliability Corporation. (E)The Nuclear Regulatory Commission.
 (F)(i)The Office of the Director of National Intelligence; or (ii)the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).
 (G)(i)The Department of Defense; or (ii)the Assistant Secretary of Defense for Homeland Security and America's Security Affairs.
 (H)A State or regional energy agency. (I)A national research body or academic institution.
 (J)The National Laboratories. (d)Reports on the Program (1)Interim reportNot later than 180 days after the date on which funds are first disbursed under the Program, the Secretary shall submit to the appropriate congressional committees an interim report that—
 (A)describes the results of the Program;
 (B)includes an analysis of the feasibility of each method studied under the Program; and
 (C)describes the results of the evaluations conducted by the working group established under subsection (c)(1).
 (2)Final reportNot later than 2 years after the date on which funds are first disbursed under the Program, the Secretary shall submit to the appropriate congressional committees a final report that—
 (A)describes the results of the Program;
 (B)includes an analysis of the feasibility of each method studied under the Program; and
 (C)describes the results of the evaluations conducted by the working group established under subsection (c)(1).
 (e)Exemption from disclosureInformation shared by or with the Federal Government or a State, Tribal, or local government under this section—
 (1)shall be deemed to be voluntarily shared information; (2)shall be exempt from disclosure under section 552 of title 5, United States Code, or any provision of any State, Tribal, or local freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring the disclosure of information or records; and
 (3)shall be withheld from the public, without discretion, under section 552(b)(3) of title 5, United States Code, and any provision of any State, Tribal, or local law requiring the disclosure of information or records.
								(f)Protection from liability
 (1)In generalA cause of action against a covered entity for engaging in the voluntary activities authorized under subsection (b)—
 (A)shall not lie or be maintained in any court; and (B)shall be promptly dismissed by the applicable court.
 (2)Voluntary activitiesNothing in this section subjects any covered entity to liability for not engaging in the voluntary activities authorized under subsection (b).
 (g)No new regulatory authority for Federal agenciesNothing in this section authorizes the Secretary or the head of any other department or agency of the Federal Government to issue new regulations.
							(h)Authorization of appropriations
 (1)Pilot ProgramThere is authorized to be appropriated $10,000,000 to carry out subsection (b).
 (2)Working Group and ReportThere is authorized to be appropriated $1,500,000 to carry out subsections (c) and (d).
 (3)AvailabilityAmounts made available under paragraphs (1) and (2) shall remain available until expended.
								2Intelligence authorizations for fiscal years 2018 and 2019
 6100.Table of contentsThe table of contents for this subdivision is as follows:Sec. 6100. Table of contents.Title
						LXI—Intelligence activitiesSec. 6101. Authorization of appropriations.Sec. 6102. Intelligence Community Management Account.Title
						LXII—Central Intelligence Agency Retirement and
			 Disability
						SystemSec. 6201. Authorization of appropriations.Sec. 6202. Computation of annuities for employees of the Central
						Intelligence Agency.Title
						LXIII—General intelligence community mattersSec. 6301. Restriction on conduct of intelligence activities.Sec. 6302. Increase in employee compensation and benefits authorized by
						law.Sec. 6303. Modification of special pay authority for science, technology,
						engineering, or mathematics positions and addition
			 of special pay authority
						for cyber positions.Sec. 6304. Modification of appointment of Chief Information Officer of the
						Intelligence Community.Sec. 6305. Director of National Intelligence review of placement of
						positions within the intelligence community on the
			 Executive
						Schedule.Sec. 6306. Supply Chain and Counterintelligence Risk Management Task
						Force.Sec. 6307. Consideration of adversarial telecommunications and
						cybersecurity infrastructure when sharing
			 intelligence with foreign
						governments and entities.Sec. 6308. Cyber protection support for the personnel of the intelligence
						community in positions highly vulnerable to cyber
			 attack.Sec. 6309. Elimination of sunset of authority relating to management of
						supply-chain risk.Sec. 6310. Limitations on determinations regarding certain security
						classifications.Sec. 6311. Joint Intelligence Community Council.Sec. 6312. Intelligence community information technology
						environment.Sec. 6313. Report on development of secure mobile voice solution for
						intelligence community.Sec. 6314. Policy on minimum insider threat standards.Sec. 6315. Submission of intelligence community policies.Sec. 6316. Expansion of intelligence community recruitment
						efforts.Title
						LXIV—Matters relating to elements of the
			 intelligence communitySubtitle
						A—Office of the Director of National IntelligenceSec. 6401. Authority for protection of current and former employees of the
						Office of the Director of National Intelligence.Sec. 6402. Designation of the program manager-information-sharing
						environment.Sec. 6403. Technical modification to the executive schedule.Sec. 6404. Chief Financial Officer of the Intelligence
						Community.Sec. 6405. Chief Information Officer of the Intelligence
						Community.Subtitle
						B—Central Intelligence AgencySec. 6411. Central Intelligence Agency subsistence for personnel assigned
						to austere locations.Sec. 6412. Special rules for certain monthly workers’ compensation payments
						and other payments for Central Intelligence Agency
			 personnel.Sec. 6413. Expansion of security protective service jurisdiction of the
						Central Intelligence Agency.Sec. 6414. Repeal of foreign language proficiency requirement for certain
						senior level positions in the Central Intelligence
			 Agency.Subtitle
						C—Office of Intelligence and Counterintelligence of
			 Department of
						EnergySec. 6421. Consolidation of Department of Energy Offices of Intelligence
						and Counterintelligence.Sec. 6422. Repeal of Department of Energy Intelligence Executive Committee
						and budget reporting requirement.Subtitle
						D—Other elementsSec. 6431. Plan for designation of counterintelligence component of Defense
						Security Service as an element of intelligence
			 community.Sec. 6432. Notice not required for private entities.Sec. 6433. Establishment of advisory board for National Reconnaissance
						Office.Sec. 6434. Collocation of certain Department of Homeland Security personnel
						at field locations.Title
						LXV—Election mattersSec. 6501. Report on cyber attacks by foreign governments against United
						States election infrastructure.Sec. 6502. Review of intelligence community's posture to collect against
						and analyze Russian efforts to influence the
			 Presidential
						election.Sec. 6503. Assessment of foreign intelligence threats to Federal
						elections.Sec. 6504. Strategy for countering Russian cyber threats to United States
						elections.Sec. 6505. Assessment of significant Russian influence campaigns directed
						at foreign elections and referenda.Sec. 6506. Information sharing with State election officials.Sec. 6507. Notification of significant foreign cyber intrusions and active
						measures campaigns directed at elections for
			 Federal offices.Sec. 6508. Designation of counterintelligence officer to lead election
						security matters.Title
						LXVI—Security clearancesSec. 6601. Definitions.Sec. 6602. Reports and plans relating to security clearances and background
						investigations.Sec. 6603. Improving the process for security clearances.Sec. 6604. Goals for promptness of determinations regarding security
						clearances.Sec. 6605. Security Executive Agent.Sec. 6606. Report on unified, simplified, Governmentwide standards for
						positions of trust and security clearances.Sec. 6607. Report on clearance in person concept.Sec. 6608. Reports on reciprocity for security clearances inside of
						departments and agencies.Sec. 6609. Intelligence community reports on security
						clearances.Sec. 6610. Periodic report on positions in the intelligence community that
						can be conducted without access to classified
			 information, networks, or
						facilities.Sec. 6611. Information-sharing program for positions of trust and security
						clearances.Sec. 6612. Report on protections for confidentiality of
						whistleblower-related communications.Sec. 6613. Reports on costs of security clearance background
						investigations.Title
						LXVII—Reports and other mattersSubtitle
						A—Matters relating to Russia and other foreign
			 powersSec. 6701. Limitation relating to establishment or support of cybersecurity
						unit with the Russian Federation.Sec. 6702. Assessment of threat finance relating to Russia.Sec. 6703. Notification of an active measures campaign.Sec. 6704. Notification of travel by accredited diplomatic and consular
						personnel of the Russian Federation in the United
			 States.Sec. 6705. Report and annual briefing on Iranian expenditures supporting
						foreign military and terrorist activities.Sec. 6706. Expansion of scope of committee to counter active
						measures.Subtitle
						B—ReportsSec. 6711. Technical correction to Inspector General study.Sec. 6712. Reports on authorities of the Chief Intelligence Officer of the
						Department of Homeland Security.Sec. 6713. Review of intelligence community whistleblower
						matters.Sec. 6714. Report on role of Director of National Intelligence with respect
						to certain foreign investments.Sec. 6715. Report on surveillance by foreign governments against United
						States telecommunications networks.Sec. 6716. Biennial report on foreign investment risks.Sec. 6717. Modification of certain reporting requirement on travel of
						foreign diplomats.Sec. 6718. Semiannual reports on investigations of unauthorized disclosures
						of classified information.Sec. 6719. Congressional notification of designation of covered
						intelligence officer as persona non grata.Sec. 6720. Reports on intelligence community participation in
						vulnerabilities equities process of Federal
			 Government.Sec. 6721. Inspectors General reports on classification.Sec. 6722. Reports and briefings on national security effects of global
						water insecurity and emerging infectious disease
			 and pandemics.Sec. 6723. Annual report on memoranda of understanding between elements of
						intelligence community and other entities of the
			 United States Government
						regarding significant operational activities or
			 policy.Sec. 6724. Study on the feasibility of encrypting unclassified wireline and
						wireless telephone calls.Sec. 6725. Reports on intelligence community loan repayment and related
						programs.Sec. 6726. Repeal of certain reporting requirements.Sec. 6727. Inspector General of the Intelligence Community report on senior
						executives of the Office of the Director of
			 National
						Intelligence.Sec. 6728. Briefing on Federal Bureau of Investigation offering permanent
						residence to sources and cooperators.Sec. 6729. Intelligence assessment of North Korea revenue
						sources.Sec. 6730. Report on possible exploitation of virtual currencies by
						terrorist actors.Subtitle
						C—Other mattersSec. 6741. Public Interest Declassification Board.Sec. 6742. Technical and clerical amendments to the National Security Act
						of 1947.Sec. 6743. Bug bounty programs.Sec. 6744. Technical amendments related to the Department of
						Energy.Sec. 6745. Sense of Congress on notification of certain disclosures of
						classified information.Sec. 6746. Sense of Congress on consideration of espionage activities when
						considering whether or not to provide visas to
			 foreign individuals to be
						accredited to a United Nations mission in the
			 United States.Sec. 6747. Sense of Congress on WikiLeaks.
				LXIIntelligence activities
					6101.Authorization of appropriations
 (a)Fiscal year 2019Funds that were appropriated for fiscal year 2019 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government are hereby authorized:
 (1)The Office of the Director of National Intelligence.
 (2)The Central Intelligence Agency. (3)The Department of Defense.
 (4)The Defense Intelligence Agency. (5)The National Security Agency.
 (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration.
 (14)The National Reconnaissance Office. (15)The National Geospatial-Intelligence Agency.
 (16)The Department of Homeland Security.
 (b)Fiscal year 2018Funds that were appropriated for fiscal year 2018 for the conduct of the intelligence and intelligence-related activities of the elements of the United States set forth in subsection (a) are hereby authorized.
						6102.Intelligence Community Management
 AccountThe amounts that were appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal years 2018 and 2019 are hereby authorized.
					LXIICentral Intelligence Agency Retirement
					and Disability System
 6201.Authorization of appropriationsThe amounts that were appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal years 2018 and 2019 are hereby authorized.
					6202.Computation of annuities for employees of the Central Intelligence
					Agency
						(a)Computation of annuities
 (1)In generalSection 221 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2031) is amended—
 (A)in subsection (a)(3)(B), by striking the period at the end and inserting , as determined by using the annual rate of basic pay that would be payable for full-time service in that position.;
 (B)in subsection (b)(1)(C)(i), by striking 12-month and inserting 2-year;
 (C)in subsection (f)(2), by striking one year and inserting two years;
 (D)in subsection (g)(2), by striking one year each place such term appears and inserting two years;
 (E)by redesignating subsections (h), (i), (j), (k), and (l) as subsections (i), (j), (k), (l), and (m), respectively; and
 (F)by inserting after subsection (g) the following:  (h)Conditional election of insurable interest survivor annuity by participants married at the time of retirement (1) Authority to make designationSubject to the rights of former spouses under subsection (b) and section 222, at the time of retirement a married participant found by the Director to be in good health may elect to receive an annuity reduced in accordance with subsection (f)(1)(B) and designate in writing an individual having an insurable interest in the participant to receive an annuity under the system after the participant's death, except that any such election to provide an insurable interest survivor annuity to the participant's spouse shall only be effective if the participant's spouse waives the spousal right to a survivor annuity under this Act. The amount of the annuity shall be equal to 55 percent of the participant's reduced annuity.
 (2)Reduction in participant's annuityThe annuity payable to the participant making such election shall be reduced by 10 percent of an annuity computed under subsection (a) and by an additional 5 percent for each full 5 years the designated individual is younger than the participant. The total reduction under this subparagraph may not exceed 40 percent.
 (3)Commencement of survivor annuityThe annuity payable to the designated individual shall begin on the day after the retired participant dies and terminate on the last day of the month before the designated individual dies.
											(4)Recomputation of participant's annuity on death of designated
 individualAn annuity that is reduced under this subsection shall, effective the first day of the month following the death of the designated individual, be recomputed and paid as if the annuity had not been so reduced..
								(2)Conforming amendments
 (A)Central Intelligence Agency Retirement ActThe Central Intelligence Agency Retirement Act (50 U.S.C. 2001 et seq.) is amended—
 (i)in section 232(b)(1) (50 U.S.C. 2052(b)(1)), by striking 221(h), and inserting 221(i),; and
 (ii)in section 252(h)(4) (50 U.S.C. 2082(h)(4)), by striking 221(k) and inserting 221(l).
 (B)Central Intelligence Agency Act of 1949Subsection (a) of section 14 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3514(a)) is amended by striking 221(h)(2), 221(i), 221(l), and inserting 221(i)(2), 221(j), 221(m),.
 (b)Annuities for former spousesSubparagraph (B) of section 222(b)(5) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2032(b)(5)(B)) is amended by striking one year and inserting two years.
 (c)Prior service creditSubparagraph (A) of section 252(b)(3) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2082(b)(3)(A)) is amended by striking October 1, 1990 both places that term appears and inserting March 31, 1991.
 (d)Reemployment compensationSection 273 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2113) is amended—
 (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Part-Time reemployed annuitantsThe Director shall have the authority to reemploy an annuitant on a part-time basis in accordance with section 8344(l) of title 5, United States Code..
 (e)Effective date and applicationThe amendments made by subsection (a)(1)(A) and subsection (c) shall take effect as if enacted on October 28, 2009, and shall apply to computations or participants, respectively, as of such date.
						LXIIIGeneral intelligence community matters
 6301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this subdivision shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 6302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this subdivision for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
					6303.Modification of special pay authority for science, technology, engineering,
					or mathematics positions and addition of special pay
			 authority for cyber
 positionsSection 113B of the National Security Act of 1947 (50 U.S.C. 3049a) is amended—
 (1)by amending subsection (a) to read as follows:
							
								(a)Special rates of pay for positions
						requiring expertise in science, technology,
			 engineering, or
						mathematics
 (1)In generalNotwithstanding part III of title 5, United States Code, the head of each element of the intelligence community may, for one or more categories of positions in such element that require expertise in science, technology, engineering, or mathematics—
 (A)establish higher minimum rates of pay; and
 (B)make corresponding increases in all rates of pay of the pay range for each grade or level, subject to subsection (b) or (c), as applicable.
 (2)TreatmentThe special rate supplements resulting from the establishment of higher rates under paragraph (1) shall be basic pay for the same or similar purposes as those specified in section 5305(j) of title 5, United States Code.;
 (2)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;
 (3)by inserting after subsection (a) the following:  (b)Special rates of pay for cyber positions (1)In generalNotwithstanding subsection (c), the Director of the National Security Agency may establish a special rate of pay—
 (A)not to exceed the rate of basic pay payable for level II of the Executive Schedule under section 5313 of title 5, United States Code, if the Director certifies to the Under Secretary of Defense for Intelligence, in consultation with the Under Secretary of Defense for Personnel and Readiness, that the rate of pay is for positions that perform functions that execute the cyber mission of the Agency; or
 (B)not to exceed the rate of basic pay payable for the Vice President of the United States under section 104 of title 3, United States Code, if the Director certifies to the Secretary of Defense, by name, individuals that have advanced skills and competencies and that perform critical functions that execute the cyber mission of the Agency.
 (2)Pay limitationEmployees receiving a special rate under paragraph (1) shall be subject to an aggregate pay limitation that parallels the limitation established in section 5307 of title 5, United States Code, except that—
 (A)any allowance, differential, bonus, award, or other similar cash payment in addition to basic pay that is authorized under title 10, United States Code, (or any other applicable law in addition to title 5 of such Code, excluding the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.)) shall also be counted as part of aggregate compensation; and
 (B)aggregate compensation may not exceed the rate established for the Vice President of the United States under section 104 of title 3, United States Code.
 (3)Limitation on number of recipientsThe number of individuals who receive basic pay established under paragraph (1)(B) may not exceed 100 at any time.
 (4)Limitation on use as comparative referenceNotwithstanding any other provision of law, special rates of pay and the limitation established under paragraph (1)(B) may not be used as comparative references for the purpose of fixing the rates of basic pay or maximum pay limitations of qualified positions under section 1599f of title 10, United States Code, or section 226 of the Homeland Security Act of 2002 (6 U.S.C. 147).;
 (4)in subsection (c), as redesignated by paragraph (2), by striking A minimum and inserting Except as provided in subsection (b), a minimum;
 (5)in subsection (d), as redesignated by paragraph (2), by inserting or (b) after by subsection (a); and
 (6)in subsection (g), as redesignated by paragraph (2)— (A)in paragraph (1), by striking Not later than 90 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2017 and inserting Not later than 90 days after the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019; and
 (B)in paragraph (2)(A), by inserting or (b) after subsection (a).
							6304.Modification of appointment of Chief
 Information Officer of the Intelligence CommunitySection 103G(a) of the National Security Act of 1947 (50 U.S.C. 3032(a)) is amended by striking President and inserting Director.
					6305.Director of National Intelligence review of placement of positions within
					the intelligence community on the Executive Schedule
 (a)ReviewThe Director of National Intelligence, in coordination with the Director of the Office of Personnel Management, shall conduct a review of positions within the intelligence community regarding the placement of such positions on the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code. In carrying out such review, the Director of National Intelligence, in coordination with the Director of the Office of Personnel Management, shall determine—
 (1)the standards under which such review will be conducted;
 (2)which positions should or should not be on the Executive Schedule; and (3)for those positions that should be on the Executive Schedule, the level of the Executive Schedule at which such positions should be placed.
 (b)ReportNot later than 60 days after the date on which the review under subsection (a) is completed, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Reform of the House of Representatives an unredacted report describing the standards by which the review was conducted and the outcome of the review.
						6306.Supply Chain and Counterintelligence Risk Management Task Force
 (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional intelligence committees.
 (2)The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)The Committee on Armed Services, the Committee on Homeland Security, and the Committee on Oversight and Reform of the House of Representatives.
 (b)Requirement to establishThe Director of National Intelligence shall establish a Supply Chain and Counterintelligence Risk Management Task Force to standardize information sharing between the intelligence community and the acquisition community of the United States Government with respect to the supply chain and counterintelligence risks.
 (c)MembersThe Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall be composed of—
 (1)a representative of the Defense Security Service of the Department of Defense;
 (2)a representative of the General Services Administration; (3)a representative of the Office of Federal Procurement Policy of the Office of Management and Budget;
 (4)a representative of the Department of Homeland Security; (5)a representative of the Federal Bureau of Investigation;
 (6)the Director of the National Counterintelligence and Security Center; and
 (7)any other members the Director of National Intelligence determines appropriate.
 (d)Security clearancesEach member of the Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall have a security clearance at the top secret level and be able to access sensitive compartmented information.
 (e)Annual reportThe Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall submit to the appropriate congressional committees an annual report that describes the activities of the Task Force during the previous year, including identification of the supply chain, cybersecurity, and counterintelligence risks shared with the acquisition community of the United States Government by the intelligence community.
						6307.Consideration of adversarial
					telecommunications and cybersecurity infrastructure when
			 sharing intelligence
 with foreign governments and entitiesWhenever the head of an element of the intelligence community enters into an intelligence-sharing agreement with a foreign government or any other foreign entity, the head of the element shall consider the pervasiveness of telecommunications and cybersecurity infrastructure, equipment, and services provided by adversaries of the United States, particularly China and Russia, or entities of such adversaries in the country or region of the foreign government or other foreign entity entering into the agreement.
					6308.Cyber protection support for the personnel of the intelligence community in
					positions highly vulnerable to cyber attack
 (a)DefinitionsIn this section: (1)Personal accountsThe term personal accounts means accounts for online and telecommunications services, including telephone, residential internet access, email, text and multimedia messaging, cloud computing, social media, health care, and financial services, used by personnel of the intelligence community outside of the scope of their employment with elements of the intelligence community.
 (2)Personal technology devicesThe term personal technology devices means technology devices used by personnel of the intelligence community outside of the scope of their employment with elements of the intelligence community, including networks to which such devices connect.
							(b)Authority To provide cyber protection support
 (1)In generalSubject to a determination by the Director of National Intelligence, the Director may provide cyber protection support for the personal technology devices and personal accounts of the personnel described in paragraph (2).
 (2)At-risk personnelThe personnel described in this paragraph are personnel of the intelligence community—
 (A)who the Director determines to be highly vulnerable to cyber attacks and hostile information collection activities because of the positions occupied by such personnel in the intelligence community; and
 (B)whose personal technology devices or personal accounts are highly vulnerable to cyber attacks and hostile information collection activities.
 (c)Nature of cyber protection supportSubject to the availability of resources, the cyber protection support provided to personnel under subsection (b) may include training, advice, assistance, and other services relating to cyber attacks and hostile information collection activities.
 (d)Limitation on supportNothing in this section shall be construed— (1)to encourage personnel of the intelligence community to use personal technology devices for official business; or
 (2)to authorize cyber protection support for senior intelligence community personnel using personal devices, networks, and personal accounts in an official capacity.
 (e)ReportNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report on the provision of cyber protection support under subsection (b). The report shall include—
 (1)a description of the methodology used to make the determination under subsection (b)(2); and
 (2)guidance for the use of cyber protection support and tracking of support requests for personnel receiving cyber protection support under subsection (b).
							6309.Elimination of sunset of authority relating to management of supply-chain
 riskSection 309 of the Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87; 50 U.S.C. 3329 note) is amended by striking subsection (g).
					6310.Limitations on determinations regarding
					certain security classifications
 (a)ProhibitionAn officer of an element of the intelligence community who has been nominated by the President for a position that requires the advice and consent of the Senate may not make a classification decision with respect to information related to such officer's nomination.
						(b)Classification determinations
 (1)In generalExcept as provided in paragraph (2), in a case in which an officer described in subsection (a) has been nominated as described in such subsection and classification authority rests with the officer or another officer who reports directly to such officer, a classification decision with respect to information relating to the officer shall be made by the Director of National Intelligence.
 (2)Nominations of Director of National IntelligenceIn a case described in paragraph (1) in which the officer nominated is the Director of National Intelligence, the classification decision shall be made by the Principal Deputy Director of National Intelligence.
 (c)ReportsWhenever the Director or the Principal Deputy Director makes a decision under subsection (b), the Director or the Principal Deputy Director, as the case may be, shall submit to the congressional intelligence committees a report detailing the reasons for the decision.
						6311.Joint Intelligence Community Council
 (a)MeetingsSection 101A(d) of the National Security Act of 1947 (50 U.S.C. 3022(d)) is amended—
 (1)by striking regular; and (2)by inserting as the Director considers appropriate after Council.
							(b)Report on function and utility of the Joint Intelligence Community
					Council
 (1)In generalNo later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Executive Office of the President and members of the Joint Intelligence Community Council, shall submit to the congressional intelligence committees a report on the function and utility of the Joint Intelligence Community Council.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The number of physical or virtual meetings held by the Council per year since the Council’s inception.
 (B)A description of the effect and accomplishments of the Council. (C)An explanation of the unique role of the Council relative to other entities, including with respect to the National Security Council and the Executive Committee of the intelligence community.
 (D)Recommendations for the future role and operation of the Council. (E)Such other matters relating to the function and utility of the Council as the Director considers appropriate.
 (3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							6312.Intelligence community information technology environment
 (a)DefinitionsIn this section: (1)Core serviceThe term core service means a capability that is available to multiple elements of the intelligence community and required for consistent operation of the intelligence community information technology environment.
 (2)Intelligence community information technology environmentThe term intelligence community information technology environment means all of the information technology services across the intelligence community, including the data sharing and protection environment across multiple classification domains.
							(b)Roles and responsibilities
 (1)Director of National IntelligenceThe Director of National Intelligence shall be responsible for coordinating the performance by elements of the intelligence community of the intelligence community information technology environment, including each of the following:
 (A)Ensuring compliance with all applicable environment rules and regulations of such environment.
 (B)Ensuring measurable performance goals exist for such environment. (C)Documenting standards and practices of such environment.
 (D)Acting as an arbiter among elements of the intelligence community related to any disagreements arising out of the implementation of such environment.
 (E)Delegating responsibilities to the elements of the intelligence community and carrying out such other responsibilities as are necessary for the effective implementation of such environment.
 (2)Core service providersProviders of core services shall be responsible for— (A)providing core services, in coordination with the Director of National Intelligence; and
 (B)providing the Director with information requested and required to fulfill the responsibilities of the Director under paragraph (1).
								(3)Use of core services
 (A)In generalExcept as provided in subparagraph (B), each element of the intelligence community shall use core services when such services are available.
 (B)ExceptionThe Director of National Intelligence may provide for a written exception to the requirement under subparagraph (A) if the Director determines there is a compelling financial or mission need for such exception.
 (c)Management accountabilityNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall designate and maintain one or more accountable executives of the intelligence community information technology environment to be responsible for—
 (1)management, financial control, and integration of such environment; (2)overseeing the performance of each core service, including establishing measurable service requirements and schedules;
 (3)to the degree feasible, ensuring testing of each core service of such environment, including testing by the intended users, to evaluate performance against measurable service requirements and to ensure the capability meets user requirements; and
 (4)coordinate transition or restructuring efforts of such environment, including phaseout of legacy systems.
 (d)Security planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall develop and maintain a security plan for the intelligence community information technology environment.
 (e)Long-Term roadmapNot later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a long-term roadmap that shall include each of the following:
 (1)A description of the minimum required and desired core service requirements, including—
 (A)key performance parameters; and (B)an assessment of current, measured performance.
 (2)Implementation milestones for the intelligence community information technology environment, including each of the following:
 (A)A schedule for expected deliveries of core service capabilities during each of the following phases:
 (i)Concept refinement and technology maturity demonstration. (ii)Development, integration, and demonstration.
 (iii)Production, deployment, and sustainment. (iv)System retirement.
 (B)Dependencies of such core service capabilities. (C)Plans for the transition or restructuring necessary to incorporate core service capabilities.
 (D)A description of any legacy systems and discontinued capabilities to be phased out.
 (3)Such other matters as the Director determines appropriate. (f)Business planNot later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a business plan that includes each of the following:
 (1)A systematic approach to identify core service funding requests for the intelligence community information technology environment within the proposed budget, including multiyear plans to implement the long-term roadmap required by subsection (e).
 (2)A uniform approach by which each element of the intelligence community shall identify the cost of legacy information technology or alternative capabilities where services of the intelligence community information technology environment will also be available.
 (3)A uniform effort by which each element of the intelligence community shall identify transition and restructuring costs for new, existing, and retiring services of the intelligence community information technology environment, as well as services of such environment that have changed designations as a core service.
 (g)Quarterly presentationsBeginning not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the congressional intelligence committees quarterly updates regarding ongoing implementation of the intelligence community information technology environment as compared to the requirements in the most recently submitted security plan required by subsection (d), long-term roadmap required by subsection (e), and business plan required by subsection (f).
 (h)Additional notificationsThe Director of National Intelligence shall provide timely notification to the congressional intelligence committees regarding any policy changes related to or affecting the intelligence community information technology environment, new initiatives or strategies related to or impacting such environment, and changes or deficiencies in the execution of the security plan required by subsection (d), long-term roadmap required by subsection (e), and business plan required by subsection (f).
 (i)SunsetThe section shall have no effect on or after September 30, 2024. 6313.Report on development of secure mobile voice solution for intelligence community (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the Central Intelligence Agency and the Director of the National Security Agency, shall submit to the congressional intelligence committees a classified report on the feasibility, desirability, cost, and required schedule associated with the implementation of a secure mobile voice solution for the intelligence community.
 (b)ContentsThe report required by subsection (a) shall include, at a minimum, the following:
 (1)The benefits and disadvantages of a secure mobile voice solution.
 (2)Whether the intelligence community could leverage commercially available technology for classified voice communications that operates on commercial mobile networks in a secure manner and identifying the accompanying security risks to such networks.
 (3)A description of any policies or community guidance that would be necessary to govern the potential solution, such as a process for determining the appropriate use of a secure mobile telephone and any limitations associated with such use.
							6314.Policy on minimum insider threat standards
 (a)Policy requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall establish a policy for minimum insider threat standards that is consistent with the National Insider Threat Policy and Minimum Standards for Executive Branch Insider Threat Programs.
 (b)ImplementationNot later than 180 days after the date of the enactment of this Act, the head of each element of the intelligence community shall implement the policy established under subsection (a).
						6315.Submission of intelligence community policies
 (a)DefinitionsIn this section: (1)Electronic repositoryThe term electronic repository means the electronic distribution mechanism, in use as of the date of the enactment of this Act, or any successor electronic distribution mechanism, by which the Director of National Intelligence submits to the congressional intelligence committees information.
 (2)PolicyThe term policy, with respect to the intelligence community, includes unclassified or classified—
 (A)directives, policy guidance, and policy memoranda of the intelligence community;
 (B)executive correspondence of the Director of National Intelligence; and (C)any equivalent successor policy instruments.
								(b)Submission of policies
 (1)Current policyNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees using the electronic repository all nonpublicly available policies issued by the Director of National Intelligence for the intelligence community that are in effect as of the date of the submission.
 (2)Continuous updatesNot later than 15 days after the date on which the Director of National Intelligence issues, modifies, or rescinds a policy of the intelligence community, the Director shall—
 (A)notify the congressional intelligence committees of such addition, modification, or removal; and
 (B)update the electronic repository with respect to such addition, modification, or removal.
 6316.Expansion of intelligence community recruitment effortsIn order to further increase the diversity of the intelligence community workforce, not later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with heads of elements of the Intelligence Community, shall create, implement, and submit to the congressional intelligence committees a written plan to ensure that rural and underrepresented regions are more fully and consistently represented in such elements’ employment recruitment efforts. Upon receipt of the plan, the congressional committees shall have 60 days to submit comments to the Director of National Intelligence before such plan shall be implemented.
					LXIVMatters relating to elements of the intelligence community
					AOffice of the Director of National Intelligence
						6401.Authority for protection of current and former employees of the Office of
 the Director of National IntelligenceSection 5(a)(4) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506(a)(4)) is amended by striking such personnel of the Office of the Director of National Intelligence as the Director of National Intelligence may designate; and inserting current and former personnel of the Office of the Director of National Intelligence and their immediate families as the Director of National Intelligence may designate;.
						6402.Designation of the program manager-information-sharing environment
 (a)Information-sharing environmentSection 1016(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(b)) is amended—
 (1)in paragraph (1), by striking President and inserting Director of National Intelligence; and
 (2)in paragraph (2), by striking President both places that term appears and inserting Director of National Intelligence.
 (b)Program managerSection 1016(f)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(f)(1)) is amended by striking The individual designated as the program manager shall serve as program manager until removed from service or replaced by the President (at the President's sole discretion). and inserting Beginning on the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019 and 2020, each individual designated as the program manager shall be appointed by the Director of National Intelligence..
 6403.Technical modification to the executive scheduleSection 5315 of title 5, United States Code, is amended by adding at the end the following:
							Director of the National Counterintelligence and Security
							Center..
 6404.Chief Financial Officer of the Intelligence CommunitySection 103I(a) of the National Security Act of 1947 (50 U.S.C. 3034(a)) is amended by adding at the end the following new sentence: The Chief Financial Officer shall report directly to the Director of National Intelligence..
 6405.Chief Information Officer of the Intelligence CommunitySection 103G(a) of the National Security Act of 1947 (50 U.S.C. 3032(a)) is amended by adding at the end the following new sentence: The Chief Information Officer shall report directly to the Director of National Intelligence..
						BCentral Intelligence Agency
						6411.Central Intelligence Agency subsistence for personnel assigned to austere
 locationsSubsection (a) of section 5 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506) is amended—
 (1)in paragraph (1), by striking (50 U.S.C. 403–4a)., and inserting (50 U.S.C. 403–4a),;
 (2)in paragraph (6), by striking and at the end; (3)in paragraph (7), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following new paragraph:  (8)Upon the approval of the Director, provide, during any fiscal year, with or without reimbursement, subsistence to any personnel assigned to an overseas location designated by the Agency as an austere location..
							6412.Special rules for certain monthly workers’ compensation payments and other
					payments for Central Intelligence Agency personnel
 (a)In generalThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by inserting after section 19 the following new section:
								
									19A.Special rules for certain individuals injured by reason of war,
						insurgency, hostile act, terrorist activities, or
			 incidents designated by
						the Director
 (a)DefinitionsIn this section: (1)Covered dependentThe term covered dependent means a family member (as defined by the Director) of a covered employee who, on or after September 11, 2001—
 (A)accompanies the covered employee to an assigned duty station in a foreign country; and
 (B)becomes injured by reason of a qualifying injury.
 (2)Covered employeeThe term covered employee means an officer or employee of the Central Intelligence Agency who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.
 (3)Covered individualThe term covered individual means an individual who—
 (A)(i)is detailed to the Central Intelligence Agency from other agencies of the United States Government or from the Armed Forces; or
 (ii)is affiliated with the Central Intelligence Agency, as determined by the Director; and
 (B)who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.
 (4)Qualifying injuryThe term qualifying injury means the following:
 (A)With respect to a covered dependent, an injury incurred—
 (i)during a period in which the covered dependent is accompanying the covered employee to an assigned duty station in a foreign country;
 (ii)in connection with war, insurgency, hostile act, terrorist activity, or an incident designated for purposes of this section by the Director; and
 (iii)that was not the result of the willful misconduct of the covered dependent.
 (B)With respect to a covered employee or a covered individual—
 (i)an injury incurred— (I)during a period of assignment to a duty station in a foreign country;
 (II)in connection with war, insurgency, hostile act, or terrorist activity; and
 (III)that was not the result of the willful misconduct of the covered employee or the covered individual; or
 (ii)an injury incurred— (I)in connection with an incident designated for purposes of this section by the Director; and
 (II)that was not the result of the willful misconduct of the covered employee or the covered individual.
														(b)Adjustment of compensation for certain injuries
 (1)IncreaseThe Director may increase the amount of monthly compensation paid to a covered employee under section 8105 of title 5, United States Code. Subject to paragraph (2), the Director may determine the amount of each such increase by taking into account—
 (A)the severity of the qualifying injury; (B)the circumstances by which the covered employee became injured; and
 (C)the seniority of the covered employee.
 (2)MaximumNotwithstanding chapter 81 of title 5, United States Code, the total amount of monthly compensation increased under paragraph (1) may not exceed the monthly pay of the maximum rate of basic pay for GS–15 of the General Schedule under section 5332 of such title.
 (c)Costs for treating qualifying injuriesThe Director may pay the costs of treating a qualifying injury of a covered employee, a covered individual, or a covered dependent, or may reimburse a covered employee, a covered individual, or a covered dependent for such costs, that are not otherwise covered by chapter 81 of title 5, United States Code, or other provision of Federal law..
 (b)RegulationsNot later than 120 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall—
 (1)prescribe regulations ensuring the fair and equitable implementation of section 19A of the Central Intelligence Agency Act of 1949, as added by subsection (a); and
 (2)submit to the congressional intelligence committees such regulations. (c)ApplicationSection 19A of the Central Intelligence Agency Act of 1949, as added by subsection (a), shall apply with respect to—
 (1)payments made to covered employees (as defined in such section) under section 8105 of title 5, United States Code, beginning on or after the date of the enactment of this Act; and
 (2)treatment described in subsection (b) of such section 19A occurring on or after the date of the enactment of this Act.
								6413.Expansion of security protective service
 jurisdiction of the Central Intelligence AgencySubsection (a)(1) of section 15 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3515(a)(1)) is amended—
 (1)in subparagraph (B), by striking 500 feet; and inserting 500 yards;; and
 (2)in subparagraph (D), by striking 500 feet. and inserting 500 yards..
							6414.Repeal of foreign language proficiency requirement for certain senior level
					positions in the Central Intelligence Agency
 (a)Repeal of foreign language proficiency requirementSection 104A of the National Security Act of 1947 (50 U.S.C. 3036) is amended by striking subsection (g).
 (b)Conforming repeal of report requirementSection 611 of the Intelligence Authorization Act for Fiscal Year 2005 (Public Law 108–487) is amended by striking subsection (c).
							COffice of Intelligence and Counterintelligence of Department of
					Energy
						6421.Consolidation of Department of Energy Offices of Intelligence and
					Counterintelligence
 (a)In generalSection 215 of the Department of Energy Organization Act (42 U.S.C. 7144b) is amended to read as follows:
								215.Office of Intelligence and
 Counterintelligence(a)DefinitionsIn this section, the terms intelligence community and National Intelligence Program have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (b)In generalThere is in the Department an Office of Intelligence and Counterintelligence. Such office shall be under the National Intelligence Program.
 (c)Director(1)The head of the Office shall be the Director of the Office of Intelligence and Counterintelligence, who shall be an employee in the Senior Executive Service, the Senior Intelligence Service, the Senior National Intelligence Service, or any other Service that the Secretary, in coordination with the Director of National Intelligence, considers appropriate. The Director of the Office shall report directly to the Secretary.
 (2)The Secretary shall select an individual to serve as the Director from among individuals who have substantial expertise in matters relating to the intelligence community, including foreign intelligence and counterintelligence.
 (d)Duties(1)Subject to the authority, direction, and control of the Secretary, the Director shall perform such duties and exercise such powers as the Secretary may prescribe.
 (2)The Director shall be responsible for establishing policy for intelligence and counterintelligence programs and activities at the Department..
 (b)Conforming repealSection 216 of the Department of Energy Organization Act (42 U.S.C. 7144c) is hereby repealed.
 (c)Clerical amendmentThe table of contents at the beginning of the Department of Energy Organization Act is amended by striking the items relating to sections 215 and 216 and inserting the following new item:
								Sec. 215. Office of Intelligence and
							Counterintelligence..
							6422.Repeal of Department of Energy Intelligence Executive Committee and budget
 reporting requirementSection 214 of the Department of Energy Organization Act (42 U.S.C. 7144a) is amended—
 (1)by striking (a); and (2)by striking subsections (b) and (c).
							DOther elements
						6431.Plan for designation of counterintelligence component of Defense Security
 Service as an element of intelligence communityNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence and Under Secretary of Defense for Intelligence, in coordination with the Director of the National Counterintelligence and Security Center, shall submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a plan to designate the counterintelligence component of the Defense Security Service of the Department of Defense as an element of the intelligence community by not later than January 1, 2021. Such plan shall—
 (1)address the implications of such designation on the authorities, governance, personnel, resources, information technology, collection, analytic products, information sharing, and business processes of the Defense Security Service and the intelligence community; and
 (2)not address the personnel security functions of the Defense Security Service.
 6432.Notice not required for private entitiesSection 3553 of title 44, United States Code, is amended—
 (1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following:
								
 (j)Rule of constructionNothing in this section shall be construed to require the Secretary to provide notice to any private entity before the Secretary issues a binding operational directive under subsection (b)(2)..
							6433.Establishment of advisory board for National Reconnaissance Office
 (a)EstablishmentSection 106A of the National Security Act of 1947 (50 U.S.C. 3041a) is amended by adding at the end the following new subsection:
								
									(d)Advisory board
 (1)EstablishmentThere is established in the National Reconnaissance Office an advisory board (in this section referred to as the Board).
 (2)DutiesThe Board shall— (A)study matters relating to the mission of the National Reconnaissance Office, including with respect to promoting innovation, competition, and resilience in space, overhead reconnaissance, acquisition, and other matters; and
 (B)advise and report directly to the Director with respect to such matters.
											(3)Members
											(A)Number and appointment
 (i)In generalThe Board shall be composed of five members appointed by the Director from among individuals with demonstrated academic, government, business, or other expertise relevant to the mission and functions of the National Reconnaissance Office.
 (ii)NotificationNot later than 30 days after the date on which the Director appoints a member to the Board, the Director shall notify the congressional intelligence committees and the congressional defense committees (as defined in section 101(a) of title 10, United States Code) of such appointment.
 (B)TermsEach member shall be appointed for a term of 2 years. Except as provided by subparagraph (C), a member may not serve more than three terms.
 (C)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.
 (D)ChairThe Board shall have a Chair, who shall be appointed by the Director from among the members.
 (E)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (F)Executive SecretaryThe Director may appoint an executive secretary, who shall be an employee of the National Reconnaissance Office, to support the Board.
 (4)MeetingsThe Board shall meet not less than quarterly, but may meet more frequently at the call of the Director.
 (5)ReportsNot later than March 31 of each year, the Board shall submit to the Director and to the congressional intelligence committees a report on the activities and significant findings of the Board during the preceding year.
 (6)Nonapplicability of certain requirementsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board.
 (7)TerminationThe Board shall terminate on the date that is 3 years after the date of the first meeting of the Board..
 (b)Initial appointmentsNot later than 180 days after the date of the enactment of this Act, the Director of the National Reconnaissance Office shall appoint the initial five members to the advisory board under subsection (d) of section 106A of the National Security Act of 1947 (50 U.S.C. 3041a), as added by subsection (a).
							6434.Collocation of certain Department of Homeland Security personnel at field
					locations
 (a)Identification of opportunities for collocationNot later than 60 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis shall identify, in consultation with the Commissioner of U.S. Customs and Border Protection, the Administrator of the Transportation Security Administration, the Director of U.S. Immigration and Customs Enforcement, and the heads of such other elements of the Department of Homeland Security as the Under Secretary considers appropriate, opportunities for collocation of officers of the Office of Intelligence and Analysis in the field outside of the greater Washington, District of Columbia, area in order to support operational units from U.S. Customs and Border Protection, the Transportation Security Administration, U.S. Immigration and Customs Enforcement, and other elements of the Department of Homeland Security.
 (b)Plan for collocationNot later than 120 days after the date of the enactment of this Act, the Under Secretary shall submit to the congressional intelligence committees a report that includes a plan for collocation as described in subsection (a).
							LXVElection matters
					6501.Report on cyber attacks by foreign governments against United States
					election infrastructure
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives;
 (D)the Committee on Foreign Relations of the Senate; and (E)the Committee on Foreign Affairs of the House of Representatives.
 (2)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (3)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis shall submit to congressional leadership and the appropriate congressional committees a report on cyber attacks and attempted cyber attacks by foreign governments on United States election infrastructure in States and localities in connection with the 2016 Presidential election in the United States and such cyber attacks or attempted cyber attacks as the Under Secretary anticipates against such infrastructure. Such report shall identify the States and localities affected and shall include cyber attacks and attempted cyber attacks against voter registration databases, voting machines, voting-related computer networks, and the networks of Secretaries of State and other election officials of the various States.
 (c)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
						6502.Review of intelligence community's posture to collect against and analyze
					Russian efforts to influence the Presidential election
 (a)Review requiredNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall—
 (1)complete an after action review of the posture of the intelligence community to collect against and analyze efforts of the Government of Russia to interfere in the 2016 Presidential election in the United States; and
 (2)submit to the congressional intelligence committees a report on the findings of the Director with respect to such review.
 (b)ElementsThe review required by subsection (a) shall include, with respect to the posture and efforts described in paragraph (1) of such subsection, the following:
 (1)An assessment of whether the resources of the intelligence community were properly aligned to detect and respond to the efforts described in subsection (a)(1).
 (2)An assessment of the information sharing that occurred within elements of the intelligence community.
 (3)An assessment of the information sharing that occurred between elements of the intelligence community.
 (4)An assessment of applicable authorities necessary to collect on any such efforts and any deficiencies in those authorities.
 (5)A review of the use of open source material to inform analysis and warning of such efforts.
 (6)A review of the use of alternative and predictive analysis. (c)Form of reportThe report required by subsection (a)(2) shall be submitted to the congressional intelligence committees in a classified form.
						6503.Assessment of foreign intelligence threats to Federal elections
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committee on Homeland Security of the House of Representatives.
 (2)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (3)Security vulnerabilityThe term security vulnerability has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501).
 (b)In generalThe Director of National Intelligence, in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Federal Bureau of Investigation, the Secretary of Homeland Security, and the heads of other relevant elements of the intelligence community, shall—
 (1)commence not later than 1 year before any regularly scheduled Federal election occurring after December 31, 2018, and complete not later than 180 days before such election, an assessment of security vulnerabilities of State election systems; and
 (2)not later than 180 days before any regularly scheduled Federal election occurring after December 31, 2018, submit a report on such security vulnerabilities and an assessment of foreign intelligence threats to the election to—
 (A)congressional leadership; and (B)the appropriate congressional committees.
 (c)UpdateNot later than 90 days before any regularly scheduled Federal election occurring after December 31, 2018, the Director of National Intelligence shall—
 (1)update the assessment of foreign intelligence threats to that election; and
 (2)submit the updated assessment to— (A)congressional leadership; and
 (B)the appropriate congressional committees.
								6504.Strategy for countering Russian cyber threats to United States
					elections
 (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional intelligence committees.
 (2)The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)The Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.
 (4)The Committee on Foreign Relations of the Senate. (5)The Committee on Foreign Affairs of the House of Representatives.
 (b)Requirement for a strategyNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Secretary of State, the Secretary of Defense, and the Secretary of the Treasury, shall develop a whole-of-government strategy for countering the threat of Russian cyber attacks and attempted cyber attacks against electoral systems and processes in the United States, including Federal, State, and local election systems, voter registration databases, voting tabulation equipment, and equipment and processes for the secure transmission of election results.
 (c)Elements of the strategyThe strategy required by subsection (b) shall include the following elements:
 (1)A whole-of-government approach to protecting United States electoral systems and processes that includes the agencies and departments indicated in subsection (b) as well as any other agencies and departments of the United States, as determined appropriate by the Director of National Intelligence and the Secretary of Homeland Security.
 (2)Input solicited from Secretaries of State of the various States and the chief election officials of the States.
 (3)Technical security measures, including auditable paper trails for voting machines, securing wireless and internet connections, and other technical safeguards.
 (4)Detection of cyber threats, including attacks and attempted attacks by Russian government or nongovernment cyber threat actors.
 (5)Improvements in the identification and attribution of Russian government or nongovernment cyber threat actors.
 (6)Deterrence, including actions and measures that could or should be undertaken against or communicated to the Government of Russia or other entities to deter attacks against, or interference with, United States election systems and processes.
 (7)Improvements in Federal Government communications with State and local election officials.
 (8)Public education and communication efforts. (9)Benchmarks and milestones to enable the measurement of concrete steps taken and progress made in the implementation of the strategy.
 (d)Congressional briefingNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary of Homeland Security shall jointly brief the appropriate congressional committees on the strategy developed under subsection (b).
						6505.Assessment of significant Russian influence campaigns directed at foreign
					elections and referenda
 (a)Russian influence campaign definedIn this section, the term Russian influence campaign means any effort, covert or overt, and by any means, attributable to the Russian Federation directed at an election, referendum, or similar process in a country other than the Russian Federation or the United States.
 (b)Assessment requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing an analytical assessment of the most significant Russian influence campaigns, if any, conducted during the 3-year period preceding the date of the enactment of this Act, as well as the most significant current or planned such Russian influence campaigns, if any. Such assessment shall include—
 (1)a summary of such significant Russian influence campaigns, including, at a minimum, the specific means by which such campaigns were conducted, are being conducted, or likely will be conducted, as appropriate, and the specific goal of each such campaign;
 (2)a summary of any defenses against or responses to such Russian influence campaigns by the foreign state holding the elections or referenda;
 (3)a summary of any relevant activities by elements of the intelligence community undertaken for the purpose of assisting the government of such foreign state in defending against or responding to such Russian influence campaigns; and
 (4)an assessment of the effectiveness of such defenses and responses described in paragraphs (2) and (3).
 (c)FormThe report required by subsection (b) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
						6506.Information sharing with State election officials
 (a)State definedIn this section, the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
						(b)Security clearances
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall support the Under Secretary of Homeland Security for Intelligence and Analysis, and any other official of the Department of Homeland Security designated by the Secretary of Homeland Security, in sponsoring a security clearance up to the top secret level for each eligible chief election official of a State or the District of Columbia, and additional eligible designees of such election official as appropriate, at the time that such election official assumes such position.
 (2)Interim clearancesConsistent with applicable policies and directives, the Director of National Intelligence may issue interim clearances, for a period to be determined by the Director, to a chief election official as described in paragraph (1) and up to one designee of such official under such paragraph.
							(c)Information sharing
 (1)In generalThe Director of National Intelligence shall assist the Under Secretary of Homeland Security for Intelligence and Analysis and the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department (as specified in section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H))) with sharing any appropriate classified information related to threats to election systems and to the integrity of the election process with chief election officials and such designees who have received a security clearance under subsection (b).
 (2)CoordinationThe Under Secretary of Homeland Security for Intelligence and Analysis shall coordinate with the Director of National Intelligence and the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department (as specified in section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H))) to facilitate the sharing of information to the affected Secretaries of State or States.
							6507.Notification of significant foreign cyber intrusions and active measures
					campaigns directed at elections for Federal offices
 (a)DefinitionsIn this section: (1)Active measures campaignThe term active measures campaign means a foreign semi-covert or covert intelligence operation.
 (2)Candidate, election, and political partyThe terms candidate, election, and political party have the meanings given those terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (3)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (4)Cyber intrusionThe term cyber intrusion means an electronic occurrence that actually or imminently jeopardizes, without lawful authority, electronic election infrastructure, or the integrity, confidentiality, or availability of information within such infrastructure.
 (5)Electronic election infrastructureThe term electronic election infrastructure means an electronic information system of any of the following that is related to an election for Federal office:
 (A)The Federal Government. (B)A State or local government.
 (C)A political party. (D)The election campaign of a candidate.
 (6)Federal officeThe term Federal office has the meaning given that term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (7)High confidenceThe term high confidence, with respect to a determination, means that the determination is based on high-quality information from multiple sources.
 (8)Moderate confidenceThe term moderate confidence, with respect to a determination, means that a determination is credibly sourced and plausible but not of sufficient quality or corroborated sufficiently to warrant a higher level of confidence.
 (9)Other appropriate congressional committeesThe term other appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.
								(b)Determinations of significant foreign cyber intrusions and active measures
 campaignsThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly carry out subsection (c) if such Directors and the Secretary jointly determine—
 (1)that on or after the date of the enactment of this Act, a significant foreign cyber intrusion or active measures campaign intended to influence an upcoming election for any Federal office has occurred or is occurring; and
 (2)with moderate or high confidence, that such intrusion or campaign can be attributed to a foreign state or to a foreign nonstate person, group, or other entity.
							(c)Briefing
 (1)In generalNot later than 14 days after making a determination under subsection (b), the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly provide a briefing to the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the other appropriate congressional committees. The briefing shall be classified and address, at a minimum, the following:
 (A)A description of the significant foreign cyber intrusion or active measures campaign, as the case may be, covered by the determination.
 (B)An identification of the foreign state or foreign nonstate person, group, or other entity, to which such intrusion or campaign has been attributed.
 (C)The desirability and feasibility of the public release of information about the cyber intrusion or active measures campaign.
 (D)Any other information such Directors and the Secretary jointly determine appropriate.
 (2)Electronic election infrastructure briefingsWith respect to a significant foreign cyber intrusion covered by a determination under subsection (b), the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall offer to the owner or operator of any electronic election infrastructure directly affected by such intrusion, a briefing on such intrusion, including steps that may be taken to mitigate such intrusion. Such briefing may be classified and made available only to individuals with appropriate security clearances.
 (3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.
							6508.Designation of counterintelligence officer to lead election security
					matters
 (a)In generalThe Director of National Intelligence shall designate a national counterintelligence officer within the National Counterintelligence and Security Center to lead, manage, and coordinate counterintelligence matters relating to election security.
 (b)Additional responsibilitiesThe person designated under subsection (a) shall also lead, manage, and coordinate counterintelligence matters relating to risks posed by interference from foreign powers (as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)) to the following:
 (1)The Federal Government election security supply chain. (2)Election voting systems and software.
 (3)Voter registration databases. (4)Critical infrastructure related to elections.
 (5)Such other Government goods and services as the Director of National Intelligence considers appropriate.
							LXVISecurity clearances
 6601.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Armed Services of the Senate;
 (C)the Committee on Appropriations of the Senate;
 (D)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (E)the Committee on Armed Services of the House of Representatives;
 (F)the Committee on Appropriations of the House of Representatives;
 (G)the Committee on Homeland Security of the House of Representatives; and
 (H)the Committee on Oversight and Reform of the House of Representatives.
 (2)Appropriate industry partnerThe term appropriate industry partner means a contractor, licensee, or grantee (as defined in section 101(a) of Executive Order No. 12829 (50 U.S.C. 3161 note; relating to National Industrial Security Program)) that is participating in the National Industrial Security Program established by such Executive order.
 (3)Continuous vettingThe term continuous vetting has the meaning given such term in Executive Order No. 13467 (50 U.S.C. 3161 note; relating to reforming processes for determining suitability for government employment, fitness for contractor employees, and eligibility for access to classified national security information).
 (4)CouncilThe term Council means the Security, Suitability, and Credentialing Performance Accountability Council established pursuant to such Executive order, or any successor entity.
 (5)ReciprocityThe term reciprocity means reciprocal recognition by Federal departments and agencies of eligibility for access to classified information.
 (6)Security Executive AgentThe term Security Executive Agent means the officer serving as the Security Executive Agent pursuant to section 803 of the National Security Act of 1947, as added by section 6605.
 (7)Suitability and Credentialing Executive AgentThe term Suitability and Credentialing Executive Agent means the Director of the Office of Personnel Management acting as the Suitability and Credentialing Executive Agent in accordance with Executive Order No. 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for Government employment, fitness for contractor employees, and eligibility for access to classified national security information), or any successor entity.
						6602.Reports and plans relating to security clearances and background
					investigations
 (a)Sense of CongressIt is the sense of Congress that— (1)ensuring the trustworthiness and security of the workforce, facilities, and information of the Federal Government is of the highest priority to national security and public safety;
 (2)the President and Congress should prioritize the modernization of the personnel security framework to improve its efficiency, effectiveness, and accountability;
 (3)the current system for background investigations for security clearances, suitability and fitness for employment, and credentialing lacks efficiencies and capabilities to meet the current threat environment, recruit and retain a trusted workforce, and capitalize on modern technologies; and
 (4)changes to policies or processes to improve this system should be vetted through the Council to ensure standardization, portability, and reciprocity in security clearances across the Federal Government.
							(b)Accountability plans and reports
 (1)PlansNot later than 90 days after the date of the enactment of this Act, the Council shall submit to the appropriate congressional committees and make available to appropriate industry partners the following:
 (A)A plan, with milestones, to reduce the background investigation inventory to 200,000, or an otherwise sustainable steady-level, by the end of year 2020. Such plan shall include notes of any required changes in investigative and adjudicative standards or resources.
 (B)A plan to consolidate the conduct of background investigations associated with the processing for security clearances in the most effective and efficient manner in the Defense Counterintelligence and Security Agency. Such plan shall address required funding, personnel, contracts, information technology, field office structure, policy, governance, schedule, transition costs, and effects on stakeholders.
								(2)Report on the future of personnel security
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Chairman of the Council, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a report on the future of personnel security to reflect changes in threats, the workforce, and technology.
 (B)ContentsThe report submitted under subparagraph (A) shall include the following:
 (i)A risk framework for granting and renewing access to classified information.
 (ii)A discussion of the use of technologies to prevent, detect, and monitor threats.
 (iii)A discussion of efforts to address reciprocity and portability. (iv)A discussion of the characteristics of effective insider threat programs.
 (v)An analysis of how to integrate data from continuous vetting, insider threat programs, and human resources data.
 (vi)Recommendations on interagency governance. (3)Plan for implementationNot later than 180 days after the date of the enactment of this Act, the Chairman of the Council, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a plan to implement the report’s framework and recommendations submitted under paragraph (2)(A).
 (4)Congressional notificationsNot less frequently than quarterly, the Security Executive Agent shall make available to the public a report regarding the status of the disposition of requests received from departments and agencies of the Federal Government for a change to, or approval under, the Federal investigative standards, the national adjudicative guidelines, continuous vetting, or other national policy regarding personnel security.
							6603.Improving the process for security clearances
 (a)ReviewsNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a report that includes the following:
 (1)A review of whether the information requested on the Questionnaire for National Security Positions (Standard Form 86) and by the Federal Investigative Standards prescribed by the Suitability and Credentialing Executive Agent and the Security Executive Agent appropriately supports the adjudicative guidelines under Security Executive Agent Directive 4 (known as the National Security Adjudicative Guidelines). Such review shall include identification of whether any such information currently collected is unnecessary to support the adjudicative guidelines.
 (2)An assessment of whether such Questionnaire, Standards, and guidelines should be revised to account for the prospect of a holder of a security clearance becoming an insider threat.
 (3)Recommendations to improve the background investigation process by— (A)simplifying the Questionnaire for National Security Positions (Standard Form 86) and increasing customer support to applicants completing such Questionnaire;
 (B)using remote techniques and centralized locations to support or replace field investigation work;
 (C)using secure and reliable digitization of information obtained during the clearance process;
 (D)building the capacity of the background investigation workforce; and (E)replacing periodic reinvestigations with continuous vetting techniques in all appropriate circumstances.
 (b)Policy, strategy, and implementationNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent shall, in coordination with the members of the Council, establish the following:
 (1)A policy and implementation plan for the issuance of interim security clearances.
 (2)A policy and implementation plan to ensure contractors are treated consistently in the security clearance process across agencies and departments of the United States as compared to employees of such agencies and departments. Such policy shall address—
 (A)prioritization of processing security clearances based on the mission the contractors will be performing;
 (B)standardization in the forms that agencies issue to initiate the process for a security clearance;
 (C)digitization of background investigation-related forms; (D)use of the polygraph;
 (E)the application of the adjudicative guidelines under Security Executive Agent Directive 4 (known as the National Security Adjudicative Guidelines);
 (F)reciprocal recognition of clearances across agencies and departments of the United States, regardless of status of periodic reinvestigation;
 (G)tracking of clearance files as individuals move from employment with an agency or department of the United States to employment in the private sector;
 (H)collection of timelines for movement of contractors across agencies and departments;
 (I)reporting on security incidents and job performance, consistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), that may affect the ability to hold a security clearance;
 (J)any recommended changes to the Federal Acquisition Regulations (FAR) necessary to ensure that information affecting contractor clearances or suitability is appropriately and expeditiously shared between and among agencies and contractors; and
 (K)portability of contractor security clearances between or among contracts at the same agency and between or among contracts at different agencies that require the same level of clearance.
 (3)A strategy and implementation plan that— (A)provides for periodic reinvestigations as part of a security clearance determination only on an as-needed, risk-based basis;
 (B)includes actions to assess the extent to which automated records checks and other continuous vetting methods may be used to expedite or focus reinvestigations; and
 (C)provides an exception to the requirement under subparagraph (A) for certain populations if the Security Executive Agent—
 (i)determines such populations require reinvestigations at regular intervals; and
 (ii)provides written justification to the appropriate congressional committees for any such determination.
 (4)A policy and implementation plan for agencies and departments of the United States, as a part of the security clearance process, to accept automated records checks generated pursuant to a security clearance applicant’s employment with a prior employer.
 (5)A policy for the use of certain background information on individuals collected by the private sector for background investigation purposes.
 (6)Uniform standards for agency continuous vetting programs to ensure quality and reciprocity in accepting enrollment in a continuous vetting program as a substitute for a periodic investigation for continued access to classified information.
							6604.Goals for promptness of determinations regarding security
					clearances
 (a)In generalThe Council shall reform the security clearance process with the objective that, by December 31, 2021, 90 percent of all determinations, other than determinations regarding populations identified under section 6603(b)(3)(C), regarding—
 (1)security clearances— (A)at the secret level are issued in 30 days or fewer; and
 (B)at the top secret level are issued in 90 days or fewer; and (2)reciprocity of security clearances at the same level are recognized in 2 weeks or fewer.
 (b)Certain reinvestigationsThe Council shall reform the security clearance process with the goal that by December 31, 2021, reinvestigation on a set periodicity is not required for more than 10 percent of the population that holds a security clearance.
						(c)Equivalent metrics
 (1)In generalIf the Council develops a set of performance metrics that it certifies to the appropriate congressional committees should achieve substantially equivalent outcomes as those outlined in subsections (b) and (c), the Council may use those metrics for purposes of compliance within this provision.
 (2)NoticeIf the Council uses the authority provided by paragraph (1) to use metrics as described in such paragraph, the Council shall, not later than 30 days after communicating such metrics to departments and agencies, notify the appropriate congressional committees that it is using such authority.
 (d)PlanNot later than 180 days after the date of the enactment of this Act, the Council shall submit to the appropriate congressional committees and make available to appropriate industry partners a plan to carry out this section. Such plan shall include recommended interim milestones for the goals set forth in subsections (b) and (c) for 2019, 2020, and 2021.
						6605.Security Executive Agent
 (a)In generalTitle VIII of the National Security Act of 1947 (50 U.S.C. 3161 et seq.) is amended—
 (1)by redesignating sections 803 and 804 as sections 804 and 805, respectively; and
 (2)by inserting after section 802 the following:  803.Security Executive Agent (a)In generalThe Director of National Intelligence, or such other officer of the United States as the President may designate, shall serve as the Security Executive Agent for all departments and agencies of the United States.
 (b)DutiesThe duties of the Security Executive Agent are as follows: (1)To direct the oversight of investigations, reinvestigations, adjudications, and, as applicable, polygraphs for eligibility for access to classified information or eligibility to hold a sensitive position made by any Federal agency.
 (2)To review the national security background investigation and adjudication programs of Federal agencies to determine whether such programs are being implemented in accordance with this section.
 (3)To develop and issue uniform and consistent policies and procedures to ensure the effective, efficient, timely, and secure completion of investigations, polygraphs, and adjudications relating to determinations of eligibility for access to classified information or eligibility to hold a sensitive position.
 (4)Unless otherwise designated by law, to serve as the final authority to designate a Federal agency or agencies to conduct investigations of persons who are proposed for access to classified information or for eligibility to hold a sensitive position to ascertain whether such persons satisfy the criteria for obtaining and retaining access to classified information or eligibility to hold a sensitive position, as applicable.
 (5)Unless otherwise designated by law, to serve as the final authority to designate a Federal agency or agencies to determine eligibility for access to classified information or eligibility to hold a sensitive position in accordance with Executive Order No. 12968 (50 U.S.C. 3161 note; relating to access to classified information).
 (6)To review and approve the policies of the Federal agencies that ensure reciprocal recognition of eligibility for access to classified information or eligibility to hold a sensitive position among Federal agencies, and to act as the final authority to arbitrate and resolve disputes among such agencies involving the reciprocity of investigations and adjudications of eligibility.
 (7)To execute all other duties assigned to the Security Executive Agent by law.
 (c)AuthoritiesThe Security Executive Agent shall— (1)issue guidelines and instructions to the heads of Federal agencies to ensure appropriate uniformity, centralization, efficiency, effectiveness, timeliness, and security in processes relating to determinations by such agencies of eligibility for access to classified information or eligibility to hold a sensitive position, including such matters as investigations, polygraphs, adjudications, and reciprocity;
 (2)have the authority to grant exceptions to, or waivers of, national security investigative requirements, including issuing implementing or clarifying guidance, as necessary;
 (3)have the authority to assign, in whole or in part, to the head of any Federal agency (solely or jointly) any of the duties of the Security Executive Agent described in subsection (b) or the authorities described in paragraphs (1) and (2), provided that the exercise of such assigned duties or authorities is subject to the oversight of the Security Executive Agent, including such terms and conditions (including approval by the Security Executive Agent) as the Security Executive Agent determines appropriate; and
 (4)define and set standards for continuous vetting for continued access to classified information and for eligibility to hold a sensitive position..
 (b)Report on recommendations for revising authoritiesNot later than 30 days after the date on which the Chairman of the Council submits to the appropriate congressional committees the report required by section 6602(b)(2)(A), the Chairman shall submit to the appropriate congressional committees such recommendations as the Chairman may have for revising the authorities of the Security Executive Agent.
 (c)Conforming amendmentSection 103H(j)(4)(A) of such Act (50 U.S.C. 3033(j)(4)(A)) is amended by striking in section 804 and inserting in section 805.
 (d)Clerical amendmentThe table of contents in the matter preceding section 2 of such Act (50 U.S.C. 3002) is amended by striking the items relating to sections 803 and 804 and inserting the following:
							Sec. 803. Security Executive Agent. 
					Sec. 804. Exceptions. 
					Sec. 805.
							Definitions..
						6606.Report on unified, simplified, Governmentwide standards for positions of
 trust and security clearancesNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent, in coordination with the other members of the Council, shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a report regarding the advisability and the risks, benefits, and costs to the Government and to industry of consolidating to not more than three tiers for positions of trust and security clearances.
					6607.Report on clearance in person concept
 (a)Sense of congressIt is the sense of Congress that to reflect the greater mobility of the modern workforce, alternative methodologies merit analysis to allow greater flexibility for individuals moving in and out of positions that require access to classified information, while still preserving security.
 (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall submit to the appropriate congressional committees and make available to appropriate industry partners a report that describes the requirements, feasibility, and advisability of implementing a clearance in person concept described in subsection (c).
 (c)Clearance in person conceptThe clearance in person concept— (1)permits an individual who once held a security clearance to maintain his or her eligibility for access to classified information, networks, and facilities for up to 3 years after the individual’s eligibility for access to classified information would otherwise lapse; and
 (2)recognizes, unless otherwise directed by the Security Executive Agent, an individual’s security clearance and background investigation as current, regardless of employment status, contingent on enrollment in a continuous vetting program.
 (d)ContentsThe report required under subsection (b) shall address—
 (1)requirements for an individual to voluntarily remain in a continuous vetting program validated by the Security Executive Agent even if the individual is not in a position requiring access to classified information;
 (2)appropriate safeguards for privacy; (3)advantages to government and industry;
 (4)the costs and savings associated with implementation; (5)the risks of such implementation, including security and counterintelligence risks;
 (6)an appropriate funding model; and (7)fairness to small companies and independent contractors.
							6608.Reports on reciprocity for security clearances inside of departments and
					agencies
 (a)Reports to Security Executive AgentThe head of each Federal department or agency shall submit an annual report to the Security Executive Agent that, with respect to the period covered by the report—
 (1)identifies the number of individuals whose security clearances took more than 2 weeks for reciprocity recognition after such individuals move to another part of such department or agency; and
 (2)breaks out the information described in paragraph (1) by type of clearance and the reasons for any delays.
 (b)Annual reportNot less frequently than once each year, the Security Executive Agent shall submit to the appropriate congressional committees and make available to industry partners a report that summarizes the information received pursuant to subsection (b) during the period covered by such report.
						6609.Intelligence community reports on
					security clearances
 (a)Sense of CongressIt is the sense of Congress that— (1)despite sustained efforts by Congress and the executive branch, an unacceptable backlog in processing and adjudicating security clearances persists, both within elements of the intelligence community and in other departments of the Federal Government, with some processing times exceeding a year or even more;
 (2)the protracted clearance timetable threatens the ability of elements of the intelligence community to hire and retain highly qualified individuals, and thus to fulfill the missions of such elements;
 (3)the prospect of a lengthy clearance process deters some such individuals from seeking employment with the intelligence community in the first place, and, when faced with a long wait time, those with conditional offers of employment may opt to discontinue the security clearance process and pursue different opportunities;
 (4)now more than ever, therefore, the broken security clearance process badly needs fundamental reform; and
 (5)in the meantime, to ensure the ability of elements of the intelligence community to hire and retain highly qualified personnel, elements should consider, to the extent possible and consistent with national security, permitting new employees to enter on duty immediately or nearly so, and to perform, on a temporary basis pending final adjudication of their security clearances, work that either does not require a security clearance or requires only a low-level interim clearance.
 (b)Reports requiredSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (A)(ii), by adding and at the end;
 (B)in subparagraph (B)(ii), by striking ; and and inserting a period; and
 (C)by striking subparagraph (C); (2)by redesignating subsection (b) as subsection (c);
 (3)by inserting after subsection (a) the following:
								
									(b)Intelligence community
 reports(1)(A)Not later than March 1 of each year, the Director of National Intelligence shall submit a report to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Oversight and Reform of the House of Representatives regarding the security clearances processed by each element of the intelligence community during the preceding fiscal year.
 (B)The Director shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives such portions of the report submitted under subparagraph (A) as the Director determines address elements of the intelligence community that are within the Department of Defense.
 (C)Each report submitted under this paragraph shall separately identify security clearances processed for Federal employees and contractor employees sponsored by each such element.
 (2)Each report submitted under paragraph (1)(A) shall include, for each element of the intelligence community for the fiscal year covered by the report, the following:
 (A)The total number of initial security clearance background investigations sponsored for new applicants.
 (B)The total number of security clearance periodic reinvestigations sponsored for existing employees.
 (C)The total number of initial security clearance background investigations for new applicants that were adjudicated with notice of a determination provided to the prospective applicant, including—
 (i)the total number of such adjudications that were adjudicated favorably and granted access to classified information; and
 (ii)the total number of such adjudications that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (D)The total number of security clearance periodic background investigations that were adjudicated with notice of a determination provided to the existing employee, including—
 (i)the total number of such adjudications that were adjudicated favorably; and
 (ii)the total number of such adjudications that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (E)The total number of pending security clearance background investigations, including initial applicant investigations and periodic reinvestigations, that were not adjudicated as of the last day of such year and that remained pending, categorized as follows:
 (i)For 180 days or shorter. (ii)For longer than 180 days, but shorter than 12 months.
 (iii)For 12 months or longer, but shorter than 18 months.
 (iv)For 18 months or longer, but shorter than 24 months.
 (v)For 24 months or longer. (F)For any security clearance determinations completed or pending during the year preceding the year for which the report is submitted that have taken longer than 12 months to complete—
 (i)an explanation of the causes for the delays incurred during the period covered by the report; and
 (ii)the number of such delays involving a polygraph requirement.
 (G)The percentage of security clearance investigations, including initial and periodic reinvestigations, that resulted in a denial or revocation of a security clearance.
 (H)The percentage of security clearance investigations that resulted in incomplete information.
 (I)The percentage of security clearance investigations that did not result in enough information to make a decision on potentially adverse information.
 (3)The report required under this subsection shall be submitted in unclassified form, but may include a classified annex.; and
 (4)in subsection (c), as redesignated, by striking subsection (a)(1) and inserting subsections (a)(1) and (b).
							6610.Periodic report on positions in the
					intelligence community that can be conducted without access
			 to classified
 information, networks, or facilitiesNot later than 180 days after the date of the enactment of this Act and not less frequently than once every 5 years thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report that reviews the intelligence community for which positions can be conducted without access to classified information, networks, or facilities, or may only require a security clearance at the secret level.
					6611.Information-sharing program for positions of trust and security
					clearances
						(a)Program required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall establish and implement a program to share between and among agencies of the Federal Government and industry partners of the Federal Government relevant background information regarding individuals applying for and currently occupying national security positions and positions of trust, in order to ensure the Federal Government maintains a trusted workforce.
 (2)DesignationThe program established under paragraph (1) shall be known as the Trusted Information Provider Program (in this section referred to as the Program).
 (b)Privacy safeguardsThe Security Executive Agent and the Suitability and Credentialing Executive Agent shall ensure that the Program includes such safeguards for privacy as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate.
 (c)Provision of information to the Federal GovernmentThe Program shall include requirements that enable investigative service providers and agencies of the Federal Government to leverage certain pre-employment information gathered through private-sector means during the employment or military recruiting process, and other relevant security or human resources information obtained during employment with or for the Federal Government, that satisfy Federal investigative standards, while safeguarding personnel privacy.
 (d)Information and recordsThe information and records considered under the Program shall include the following:
 (1)Date and place of birth. (2)Citizenship or immigration and naturalization information.
 (3)Education records. (4)Employment records.
 (5)Employment or social references. (6)Military service records.
 (7)State and local law enforcement checks. (8)Criminal history checks.
 (9)Financial records or information. (10)Foreign travel, relatives, or associations.
 (11)Social media checks. (12)Such other information or records as may be relevant to obtaining or maintaining national security, suitability, fitness, or credentialing eligibility.
							(e)Implementation plan
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a plan for the implementation of the Program.
 (2)ElementsThe plan required by paragraph (1) shall include the following: (A)Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.
 (B)Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate to carry out or improve the Program.
								(f)Plan for pilot program on two-way information sharing
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a plan for the implementation of a pilot program to assess the feasibility and advisability of expanding the Program to include the sharing of information held by the Federal Government related to contract personnel with the security office of the employers of those contractor personnel.
 (2)ElementsThe plan required by paragraph (1) shall include the following: (A)Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.
 (B)Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate to carry out or improve the pilot program.
 (g)ReviewNot later than 1 year after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a review of the plans submitted under subsections (e)(1) and (f)(1) and utility and effectiveness of the programs described in such plans.
						6612.Report on protections for confidentiality of whistleblower-related
 communicationsNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent shall, in coordination with the Inspector General of the Intelligence Community, submit to the appropriate congressional committees a report detailing the controls employed by the intelligence community to ensure that continuous vetting programs, including those involving user activity monitoring, protect the confidentiality of whistleblower-related communications.
					6613.Reports on costs of security clearance
					background investigations
 (a)ReportsNot later than March 1, 2020, and each year thereafter through 2022, the Security Executive Agent, in coordination with the Council, shall submit to the appropriate congressional committees a report on the resources expended by each agency of the Federal Government during the fiscal year prior to the date of the report for processing security clearance background investigations and continuous vetting programs, disaggregated by tier and whether the individual was a Government employee or contractor.
 (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report—
 (1)the costs of background investigations;
 (2)the costs of reinvestigations; (3)the costs associated with background investigations and reinvestigations for Government personnel;
 (4)the costs associated with background investigations and reinvestigations for contract personnel;
 (5)costs associated with continuous evaluation initiatives monitoring for personnel for whom a background investigation or reinvestigation was conducted, other than costs associated with adjudication;
 (6)the average cost per person for each type of background investigation; and
 (7)a summary of transfers and reprogrammings that were executed to support the processing of security clearances.
							LXVIIReports and other matters
					AMatters relating to Russia and other foreign powers
						6701.Limitation relating to establishment or support of cybersecurity unit with
					the Russian Federation
 (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional intelligence committees; (2)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
 (3)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
								(b)Limitation
 (1)In generalNo amount may be expended by the Federal Government, other than the Department of Defense, to enter into or implement any bilateral agreement between the United States and the Russian Federation regarding cybersecurity, including the establishment or support of any cybersecurity unit, unless, at least 30 days prior to the conclusion of any such agreement, the Director of National Intelligence submits to the appropriate congressional committees a report on such agreement that includes the elements required by subsection (c).
 (2)Department of Defense agreementsAny agreement between the Department of Defense and the Russian Federation regarding cybersecurity shall be conducted in accordance with section 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
 (c)ElementsIf the Director submits a report under subsection (b) with respect to an agreement, such report shall include a discussion of each of the following:
 (1)The purpose of the agreement. (2)The nature of any intelligence to be shared pursuant to the agreement.
 (3)The expected value to national security resulting from the implementation of the agreement.
 (4)Such counterintelligence concerns associated with the agreement as the Director may have and such measures as the Director expects to be taken to mitigate such concerns.
 (d)Rule of constructionThis section shall not be construed to affect any existing authority of the Director of National Intelligence, the Director of the Central Intelligence Agency, or another head of an element of the intelligence community, to share or receive foreign intelligence on a case-by-case basis.
							6702.Assessment of threat finance relating to Russia
 (a)Threat finance definedIn this section, the term threat finance means— (1)the financing of cyber operations, global influence campaigns, intelligence service activities, proliferation, terrorism, or transnational crime and drug organizations;
 (2)the methods and entities used to spend, store, move, raise, conceal, or launder money or value, on behalf of threat actors;
 (3)sanctions evasion; and (4)other forms of threat finance activity domestically or internationally, as defined by the President.
 (b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Assistant Secretary of the Treasury for Intelligence and Analysis, shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report containing an assessment of Russian threat finance. The assessment shall be based on intelligence from all sources, including from the Office of Terrorism and Financial Intelligence of the Department of the Treasury.
 (c)ElementsThe report required by subsection (b) shall include each of the following:
 (1)A summary of leading examples from the 3-year period preceding the date of the submittal of the report of threat finance activities conducted by, for the benefit of, or at the behest of—
 (A)officials of the Government of Russia; (B)persons subject to sanctions under any provision of law imposing sanctions with respect to Russia;
 (C)Russian nationals subject to sanctions under any other provision of law; or
 (D)Russian oligarchs or organized criminals. (2)An assessment with respect to any trends or patterns in threat finance activities relating to Russia, including common methods of conducting such activities and global nodes of money laundering used by Russian threat actors described in paragraph (1) and associated entities.
 (3)An assessment of any connections between Russian individuals involved in money laundering and the Government of Russia.
 (4)A summary of engagement and coordination with international partners on threat finance relating to Russia, especially in Europe, including examples of such engagement and coordination.
 (5)An identification of any resource and collection gaps. (6)An identification of—
 (A)entry points of money laundering by Russian and associated entities into the United States;
 (B)any vulnerabilities within the United States legal and financial system, including specific sectors, which have been or could be exploited in connection with Russian threat finance activities; and
 (C)the counterintelligence threat posed by Russian money laundering and other forms of threat finance, as well as the threat to the United States financial system and United States efforts to enforce sanctions and combat organized crime.
 (7)Any other matters the Director determines appropriate. (d)Form of reportThe report required under subsection (b) may be submitted in classified form.
							6703.Notification of an active measures campaign
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
 (C)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (b)Requirement for notificationThe Director of National Intelligence, in cooperation with the Director of the Federal Bureau of Investigation and the head of any other relevant agency, shall notify the congressional leadership and the chairman and vice chairman or ranking member of each of the appropriate congressional committees, and of other relevant committees of jurisdiction, each time the Director of National Intelligence determines there is credible information that a foreign power has, is, or will attempt to employ a covert influence or active measures campaign with regard to the modernization, employment, doctrine, or force posture of the nuclear deterrent or missile defense.
 (c)Content of notificationEach notification required by subsection (b) shall include information concerning actions taken by the United States to expose or halt an attempt referred to in subsection (b).
							6704.Notification of travel by accredited diplomatic and consular personnel of
 the Russian Federation in the United StatesIn carrying out the advance notification requirements set out in section 502 of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 131 Stat. 825; 22 U.S.C. 254a note), the Secretary of State shall—
 (1)ensure that the Russian Federation provides notification to the Secretary of State at least 2 business days in advance of all travel that is subject to such requirements by accredited diplomatic and consular personnel of the Russian Federation in the United States, and take necessary action to secure full compliance by Russian personnel and address any noncompliance; and
 (2)provide notice of travel described in paragraph (1) to the Director of National Intelligence and the Director of the Federal Bureau of Investigation within 1 hour of receiving notice of such travel.
							6705.Report and annual briefing on Iranian expenditures supporting foreign
					military and terrorist activities
							(a)Report
 (1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report, and not less frequently than once each year thereafter provide a briefing to Congress, describing Iranian expenditures in the previous calendar year on military and terrorist activities outside the country, including each of the following:
 (A)The amount spent in such calendar year on activities by the Islamic Revolutionary Guard Corps, including activities providing support for—
 (i)Hizballah; (ii)Houthi rebels in Yemen;
 (iii)Hamas; (iv)proxy forces in Iraq and Syria; or
 (v)any other entity or country the Director determines to be relevant. (B)The amount spent in such calendar year for ballistic missile research and testing or other activities that the Director determines are destabilizing to the Middle East region.
 (2)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (b)Annual briefingFollowing the submission of the report under subsection (a), the Director shall annually provide a briefing to the congressional intelligence committees on the information described in such subsection.
							6706.Expansion of scope of committee to
					counter active measures
							(a)Scope of committee to counter active
 measuresSection 501 of the Intelligence Authorization Act for Fiscal Year 2017 (Public Law 115–31; 50 U.S.C. 3001 note) is amended—
 (1)in subsections (a) through (h)— (A)by inserting , the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or other nation state after Russian Federation each place it appears; and
 (B)by inserting , China, Iran, North Korea, or other nation state after Russia each place it appears; and
 (2)in the section heading, by inserting , the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or other nation state after Russian Federation.
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 501 and inserting the following new item:
								Sec. 501. Committee to counter active
						measures by the Russian Federation, the People's
			 Republic of China, the
						Islamic Republic of Iran, the Democratic People's
			 Republic of Korea, and
						other nation states to exert covert influence over
			 peoples and
							governments..
							BReports
 6711.Technical correction to Inspector General studySection 11001(d) of title 5, United States Code, is amended—
 (1)in the subsection heading, by striking Audit and inserting Review;
 (2)in paragraph (1), by striking audit and inserting review; and
 (3)in paragraph (2), by striking audit and inserting review.
							6712.Reports on authorities of the Chief Intelligence Officer of the Department
					of Homeland Security
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional intelligence committees; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committee on Homeland Security of the House of Representatives. (2)Homeland Security Intelligence EnterpriseThe term Homeland Security Intelligence Enterprise has the meaning given such term in Department of Homeland Security Instruction Number 264–01–001, or successor authority.
 (b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Under Secretary of Homeland Security for Intelligence and Analysis, shall submit to the appropriate committees of Congress a report on the authorities of the Under Secretary.
 (c)ElementsThe report required by subsection (b) shall include each of the following:
 (1)An analysis of whether the Under Secretary has the legal and policy authority necessary to organize and lead the Homeland Security Intelligence Enterprise, with respect to intelligence, and, if not, a description of—
 (A)the obstacles to exercising the authorities of the Chief Intelligence Officer of the Department and the Homeland Security Intelligence Council, of which the Chief Intelligence Officer is the chair; and
 (B)the legal and policy changes necessary to effectively coordinate, organize, and lead intelligence activities of the Department of Homeland Security.
 (2)A description of the actions that the Secretary has taken to address the inability of the Under Secretary to require components of the Department, other than the Office of Intelligence and Analysis of the Department to—
 (A)coordinate intelligence programs; and (B)integrate and standardize intelligence products produced by such other components.
									6713.Review of intelligence community whistleblower matters
 (a)Review of whistleblower mattersThe Inspector General of the Intelligence Community, in consultation with the inspectors general for the Central Intelligence Agency, the National Security Agency, the National Geospatial-Intelligence Agency, the Defense Intelligence Agency, and the National Reconnaissance Office, shall conduct a review of the authorities, policies, investigatory standards, and other practices and procedures relating to intelligence community whistleblower matters, with respect to such inspectors general.
 (b)Objective of reviewThe objective of the review required under subsection (a) is to identify any discrepancies, inconsistencies, or other issues, which frustrate the timely and effective reporting of intelligence community whistleblower matters to appropriate inspectors general and to the congressional intelligence committees, and the fair and expeditious investigation and resolution of such matters.
 (c)Conduct of reviewThe Inspector General of the Intelligence Community shall take such measures as the Inspector General determines necessary in order to ensure that the review required by subsection (a) is conducted in an independent and objective fashion.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a written report containing the results of the review required under subsection (a), along with recommendations to improve the timely and effective reporting of intelligence community whistleblower matters to inspectors general and to the congressional intelligence committees and the fair and expeditious investigation and resolution of such matters.
							6714.Report on role of Director of National Intelligence with respect to certain
					foreign investments
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on the role of the Director in preparing analytic materials in connection with the evaluation by the Federal Government of national security risks associated with potential foreign investments into the United States.
 (b)ElementsThe report under subsection (a) shall include— (1)a description of the current process for the provision of the analytic materials described in subsection (a);
 (2)an identification of the most significant benefits and drawbacks of such process with respect to the role of the Director, including the sufficiency of resources and personnel to prepare such materials; and
 (3)recommendations to improve such process. 6715.Report on surveillance by foreign governments against United States telecommunications networks (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional intelligence committees.
 (2)The Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)The Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security, submit to the appropriate congressional committees a report describing—
 (1)any attempts known to the intelligence community by foreign governments to exploit cybersecurity vulnerabilities in United States telecommunications networks (including Signaling System No. 7) to target for surveillance United States persons, including employees of the Federal Government; and
 (2)any actions, as of the date of the enactment of this Act, taken by the intelligence community to protect agencies and personnel of the United States Government from surveillance conducted by foreign governments.
								6716.Biennial report on foreign investment risks
							(a)Intelligence community interagency working group
 (1)Requirement to establishThe Director of National Intelligence shall establish an intelligence community interagency working group to prepare the biennial reports required by subsection (b).
 (2)ChairpersonThe Director of National Intelligence shall serve as the chairperson of such interagency working group.
 (3)MembershipSuch interagency working group shall be composed of representatives of each element of the intelligence community that the Director of National Intelligence determines appropriate.
								(b)Biennial report on foreign investment risks
 (1)Report requiredNot later than 180 days after the date of the enactment of this Act and not less frequently than once every 2 years thereafter, the Director of National Intelligence shall submit to the appropriate congressional committees a report on foreign investment risks prepared by the interagency working group established under subsection (a).
 (2)ElementsEach report required by paragraph (1) shall include identification, analysis, and explanation of the following:
 (A)Any current or projected major threats to the national security of the United States with respect to foreign investment.
 (B)Any strategy used by a foreign country that such interagency working group has identified to be a country of special concern to use foreign investment to target the acquisition of critical technologies, critical materials, or critical infrastructure.
 (C)Any economic espionage efforts directed at the United States by a foreign country, particularly such a country of special concern.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the congressional intelligence committees;
 (2)the Committee on Homeland Security and Governmental Affairs and the Committee on Foreign Relations of the Senate; and
 (3)the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives.
								6717.Modification of certain reporting
 requirement on travel of foreign diplomatsSection 502(d)(2) of the Intelligence Authorization Act for Fiscal Year 2017 (Public Law 115–31) is amended by striking the number and inserting a best estimate.
						6718.Semiannual reports on investigations of unauthorized disclosures of
					classified information
 (a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the end the following new section:
								
									1105.Semiannual reports on investigations of unauthorized disclosures of
						classified information
 (a)DefinitionsIn this section: (1)Covered officialThe term covered official means—
 (A)the heads of each element of the intelligence community; and (B)the inspectors general with oversight responsibility for an element of the intelligence community.
 (2)InvestigationThe term investigation means any inquiry, whether formal or informal, into the existence of an unauthorized public disclosure of classified information.
 (3)Unauthorized disclosure of classified informationThe term unauthorized disclosure of classified information means any unauthorized disclosure of classified information to any recipient.
 (4)Unauthorized public disclosure of classified informationThe term unauthorized public disclosure of classified information means the unauthorized disclosure of classified information to a journalist or media organization.
											(b)Intelligence community reporting
 (1)In generalNot less frequently than once every 6 months, each covered official shall submit to the congressional intelligence committees a report on investigations of unauthorized public disclosures of classified information.
 (2)ElementsEach report submitted under paragraph (1) shall include, with respect to the preceding 6-month period, the following:
 (A)The number of investigations opened by the covered official regarding an unauthorized public disclosure of classified information.
 (B)The number of investigations completed by the covered official regarding an unauthorized public disclosure of classified information.
 (C)Of the number of such completed investigations identified under subparagraph (B), the number referred to the Attorney General for criminal investigation.
												(c)Department of Justice reporting
 (1)In generalNot less frequently than once every 6 months, the Assistant Attorney General for National Security of the Department of Justice, in consultation with the Director of the Federal Bureau of Investigation, shall submit to the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the status of each referral made to the Department of Justice from any element of the intelligence community regarding an unauthorized disclosure of classified information made during the most recent 365-day period or any referral that has not yet been closed, regardless of the date the referral was made.
 (2)ContentsEach report submitted under paragraph (1) shall include, for each referral covered by the report, at a minimum, the following:
 (A)The date the referral was received. (B)A statement indicating whether the alleged unauthorized disclosure described in the referral was substantiated by the Department of Justice.
 (C)A statement indicating the highest level of classification of the information that was revealed in the unauthorized disclosure.
 (D)A statement indicating whether an open criminal investigation related to the referral is active.
 (E)A statement indicating whether any criminal charges have been filed related to the referral.
 (F)A statement indicating whether the Department of Justice has been able to attribute the unauthorized disclosure to a particular entity or individual.
 (d)Form of reportsEach report submitted under this section shall be submitted in unclassified form, but may have a classified annex..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1104 the following new item:
								Sec. 1105.
						Semiannual reports on investigations of
			 unauthorized disclosures of
						classified
							information..
							6719.Congressional notification of designation of covered intelligence officer as
					persona non grata
 (a)Covered intelligence officer definedIn this section, the term covered intelligence officer means—
 (1)a United States intelligence officer serving in a post in a foreign country; or
 (2)a known or suspected foreign intelligence officer serving in a United States post.
 (b)Requirement for reportsNot later than 72 hours after a covered intelligence officer is designated as a persona non grata, the Director of National Intelligence, in consultation with the Secretary of State, shall submit to the congressional intelligence committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification of that designation. Each such notification shall include—
 (1)the date of the designation; (2)the basis for the designation; and
 (3)a justification for the expulsion. 6720.Reports on intelligence community participation in vulnerabilities equities process of Federal Government (a)DefinitionsIn this section:
 (1)Vulnerabilities Equities Policy and Process documentThe term Vulnerabilities Equities Policy and Process document means the executive branch document entitled Vulnerabilities Equities Policy and Process dated November 15, 2017.
 (2)Vulnerabilities Equities ProcessThe term Vulnerabilities Equities Process means the interagency review of vulnerabilities, pursuant to the Vulnerabilities Equities Policy and Process document or any successor document.
 (3)VulnerabilityThe term vulnerability means a weakness in an information system or its components (for example, system security procedures, hardware design, and internal controls) that could be exploited or could affect confidentiality, integrity, or availability of information.
								(b)Reports on process and criteria under Vulnerabilities Equities Policy and
					Process
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a written report describing—
 (A)with respect to each element of the intelligence community— (i)the title of the official or officials responsible for determining whether, pursuant to criteria contained in the Vulnerabilities Equities Policy and Process document or any successor document, a vulnerability must be submitted for review under the Vulnerabilities Equities Process; and
 (ii)the process used by such element to make such determination; and (B)the roles or responsibilities of that element during a review of a vulnerability submitted to the Vulnerabilities Equities Process.
 (2)Changes to process or criteriaNot later than 30 days after any significant change is made to the process and criteria used by any element of the intelligence community for determining whether to submit a vulnerability for review under the Vulnerabilities Equities Process, such element shall submit to the congressional intelligence committees a report describing such change.
 (3)Form of reportsEach report submitted under this subsection shall be submitted in unclassified form, but may include a classified annex.
								(c)Annual reports
 (1)In generalNot less frequently than once each calendar year, the Director of National Intelligence shall submit to the congressional intelligence committees a classified report containing, with respect to the previous year—
 (A)the number of vulnerabilities submitted for review under the Vulnerabilities Equities Process;
 (B)the number of vulnerabilities described in subparagraph (A) disclosed to each vendor responsible for correcting the vulnerability, or to the public, pursuant to the Vulnerabilities Equities Process; and
 (C)the aggregate number, by category, of the vulnerabilities excluded from review under the Vulnerabilities Equities Process, as described in paragraph 5.4 of the Vulnerabilities Equities Policy and Process document.
 (2)Unclassified informationEach report submitted under paragraph (1) shall include an unclassified appendix that contains—
 (A)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process; and
 (B)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process known to have been patched.
 (3)NonduplicationThe Director of National Intelligence may forgo submission of an annual report required under this subsection for a calendar year, if the Director notifies the intelligence committees in writing that, with respect to the same calendar year, an annual report required by paragraph 4.3 of the Vulnerabilities Equities Policy and Process document already has been submitted to Congress, and such annual report contains the information that would otherwise be required to be included in an annual report under this subsection.
								6721.Inspectors General reports on
					classification
 (a)Reports requiredNot less than once per year in each of the three fiscal years immediately following the date of the enactment of this Act, each Inspector General listed in subsection (b) shall submit to the congressional intelligence committees a report that includes, with respect to the department or agency of the Inspector General, analyses of the following with respect to the prior fiscal year:
 (1)The accuracy of the application of classification and handling markers on a representative sample of finished reports, including such reports that are compartmented.
 (2)Compliance with declassification procedures.
 (3)The effectiveness of processes for identifying topics of public or historical importance that merit prioritization for a declassification review.
 (b)Inspectors General listedThe Inspectors General listed in this subsection are as follows:
 (1)The Inspector General of the Intelligence Community.
 (2)The Inspector General of the Central Intelligence Agency.
 (3)The Inspector General of the National Security Agency.
 (4)The Inspector General of the Defense Intelligence Agency.
 (5)The Inspector General of the National Reconnaissance Office.
 (6)The Inspector General of the National Geospatial-Intelligence Agency.
								6722.Reports and briefings on national security effects of global water
					insecurity and emerging infectious disease and pandemics
							(a)Global water insecurity
								(1)Report
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the implications of water insecurity on the national security interests of the United States, including consideration of social, economic, agricultural, and environmental factors.
 (B)Assessment scope and focusThe report submitted under subparagraph (A) shall include an assessment of water insecurity described in such subsection with a global scope, but focus on areas of the world—
 (i)of strategic, economic, or humanitarian interest to the United States— (I)that are, as of the date of the report, at the greatest risk of instability, conflict, human insecurity, or mass displacement; or
 (II)where challenges relating to water insecurity are likely to emerge and become significant during the 5-year or the 20-year period beginning on the date of the report; and
 (ii)where challenges relating to water insecurity are likely to imperil the national security interests of the United States or allies of the United States.
 (C)ConsultationIn researching the report required by subparagraph (A), the Director shall consult with—
 (i)such stakeholders within the intelligence community, the Department of Defense, and the Department of State as the Director considers appropriate; and
 (ii)such additional Federal agencies and persons in the private sector as the Director considers appropriate.
 (D)FormThe report submitted under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.
 (2)Quinquennial briefingsBeginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter, the Director shall provide to the committees specified in such paragraph a briefing that updates the matters contained in the report.
								(b)Emerging infectious disease and pandemics
								(1)Report
 (A)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate congressional committees a report on the anticipated geopolitical effects of emerging infectious disease (including deliberate, accidental, and naturally occurring infectious disease threats) and pandemics, and their implications on the national security of the United States.
 (B)ContentsThe report under subparagraph (A) shall include an assessment of— (i)the economic, social, political, and security risks, costs, and impacts of emerging infectious diseases on the United States and the international political and economic system;
 (ii)the economic, social, political, and security risks, costs, and impacts of a major transnational pandemic on the United States and the international political and economic system; and
 (iii)contributing trends and factors to the matters assessed under clauses (i) and (ii).
 (C)Examination of response capacityIn examining the risks, costs, and impacts of emerging infectious disease and a possible transnational pandemic under subparagraph (B), the Director of National Intelligence shall also examine in the report under subparagraph (A) the response capacity within affected countries and the international system. In considering response capacity, the Director shall include—
 (i)the ability of affected nations to effectively detect and manage emerging infectious diseases and a possible transnational pandemic;
 (ii)the role and capacity of international organizations and nongovernmental organizations to respond to emerging infectious disease and a possible pandemic, and their ability to coordinate with affected and donor nations; and
 (iii)the effectiveness of current international frameworks, agreements, and health systems to respond to emerging infectious diseases and a possible transnational pandemic.
 (2)Quinquennial briefingsBeginning on the date that is 5 years after the date on which the Director submits the report under paragraph (1), and every 5 years thereafter, the Director shall provide to the congressional intelligence committees a briefing that updates the matters contained in the report.
 (3)FormThe report under paragraph (1) and the briefings under paragraph (2) may be classified.
 (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives; and
 (C)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate.
									6723.Annual report on memoranda of understanding between elements of intelligence
					community and other entities of the United States
			 Government regarding
 significant operational activities or policySection 311 of the Intelligence Authorization Act for Fiscal Year 2017 (50 U.S.C. 3313) is amended—
 (1)by redesignating subsection (b) as subsection (c); and (2)by striking subsection (a) and inserting the following:
								
 (a)In generalEach year, concurrent with the annual budget request submitted by the President to Congress under section 1105 of title 31, United States Code, each head of an element of the intelligence community shall submit to the congressional intelligence committees a report that lists each memorandum of understanding or other agreement regarding significant operational activities or policy entered into during the most recently completed fiscal year between or among such element and any other entity of the United States Government.
 (b)Provision of documentsEach head of an element of an intelligence community who receives a request from the Select Committee on Intelligence of the Senate or the Permanent Select Committee on Intelligence of the House of Representatives for a copy of a memorandum of understanding or other document listed in a report submitted by the head under subsection (a) shall submit to such committee the requested copy as soon as practicable after receiving such request..
							6724.Study on the feasibility of encrypting
					unclassified wireline and wireless telephone calls
 (a)Study requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall complete and submit to the congressional intelligence committees a study on the feasibility of encrypting unclassified wireline and wireless telephone calls between personnel in the intelligence community.
 (b)BriefingNot later than 90 days after the date on which the Director submits the study required by subsection (a), the Director shall provide to the congressional intelligence committees a briefing on the Director's findings with respect to such study.
							6725.Reports on intelligence community loan repayment and related
					programs
 (a)Sense of CongressIt is the sense of Congress that— (1)there should be established, through the issuing of an Intelligence Community Directive or otherwise, an intelligence-community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, for employees of the intelligence community;
 (2)creating such a program would enhance the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions;
 (3)such a program, including with respect to eligibility requirements, should be designed so as to maximize the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions; and
 (4)to the extent possible, such a program should be uniform throughout the intelligence community and publicly promoted by each element of the intelligence community to both current employees of the element as well as to prospective employees of the element.
								(b)Report on potential intelligence community-Wide program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in cooperation with the heads of the elements of the intelligence community and the heads of any other appropriate department or agency of the Federal Government, shall submit to the congressional intelligence committees a report on potentially establishing and carrying out an intelligence-community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, as described in subsection (a).
 (2)Matters includedThe report under paragraph (1) shall include, at a minimum, the following:
 (A)A description of the financial resources that the elements of the intelligence community would require to establish and initially carry out the program specified in paragraph (1).
 (B)A description of the practical steps to establish and carry out such a program.
 (C)The identification of any legislative action the Director determines necessary to establish and carry out such a program.
									(c)Annual reports on established programs
 (1)Covered programs definedIn this subsection, the term covered programs means any loan repayment program, loan forgiveness program, financial counseling program, or similar program, established pursuant to title X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) or any other provision of law that may be administered or used by an element of the intelligence community.
 (2)Annual reports requiredNot less frequently than once each year, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the covered programs. Each such report shall include, with respect to the period covered by the report, the following:
 (A)The number of personnel from each element of the intelligence community who used each covered program.
 (B)The total amount of funds each element expended for each such program. (C)A description of the efforts made by each element to promote each covered program pursuant to both the personnel of the element of the intelligence community and to prospective personnel.
									6726.Repeal of certain reporting requirements
 (a)Correcting long-Standing material weaknessesSection 368 of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 110–259; 50 U.S.C. 3051 note) is hereby repealed.
 (b)Interagency threat assessment and coordination groupSection 210D of the Homeland Security Act of 2002 (6 U.S.C. 124k) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively; and
 (3)in subsection (c), as so redesignated— (A)in paragraph (8), by striking ; and and inserting a period; and
 (B)by striking paragraph (9). (c)Inspector General reportSection 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)by striking subsection (g); and (2)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively.
								6727.Inspector General of the Intelligence Community report on senior executives
					of the Office of the Director of National Intelligence
 (a)Senior Executive Service position definedIn this section, the term Senior Executive Service position has the meaning given that term in section 3132(a)(2) of title 5, United States Code, and includes any position above the GS–15, step 10, level of the General Schedule under section 5332 of such title.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a report on the number of Senior Executive Service positions in the Office of the Director of National Intelligence.
 (c)Matters includedThe report under subsection (b) shall include the following: (1)The number of required Senior Executive Service positions for the Office of the Director of National Intelligence.
 (2)Whether such requirements are reasonably based on the mission of the Office.
 (3)A discussion of how the number of the Senior Executive Service positions in the Office compare to the number of senior positions at comparable organizations.
 (d)CooperationThe Director of National Intelligence shall provide to the Inspector General of the Intelligence Community any information requested by the Inspector General of the Intelligence Community that is necessary to carry out this section by not later than 14 calendar days after the date on which the Inspector General of the Intelligence Community makes such request.
							6728.Briefing on Federal Bureau of Investigation offering permanent residence to
 sources and cooperatorsNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the ability of the Federal Bureau of Investigation to offer, as an inducement to assisting the Bureau, permanent residence within the United States to foreign individuals who are sources or cooperators in counterintelligence or other national-security-related investigations. The briefing shall address the following:
 (1)The extent to which the Bureau may make such offers, whether independently or in conjunction with other agencies and departments of the United States Government, including a discussion of the authorities provided by section 101(a)(15)(S) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(S)), section 7 of the Central Intelligence Agency Act (50 U.S.C. 3508), and any other provision of law under which the Bureau may make such offers.
 (2)An overview of the policies and operational practices of the Bureau with respect to making such offers.
 (3)The sufficiency of such policies and practices with respect to inducing individuals to cooperate with, serve as sources for such investigations, or both.
 (4)Whether the Director recommends any legislative actions to improve such policies and practices, particularly with respect to the counterintelligence efforts of the Bureau.
							6729.Intelligence assessment of North Korea revenue sources
 (a)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Assistant Secretary of State for Intelligence and Research and the Assistant Secretary of the Treasury for Intelligence and Analysis, shall produce an intelligence assessment of the revenue sources of the North Korean regime. Such assessment shall include revenue from the following sources:
 (1)Trade in coal, iron, and iron ore. (2)The provision of fishing rights to North Korean territorial waters.
 (3)Trade in gold, titanium ore, vanadium ore, copper, silver, nickel, zinc, or rare earth minerals, and other stores of value.
 (4)Trade in textiles. (5)Sales of conventional defense articles and services.
 (6)Sales of controlled goods, ballistic missiles, and other associated items.
 (7)Other types of manufacturing for export, as the Director of National Intelligence considers appropriate.
 (8)The exportation of workers from North Korea in a manner intended to generate significant revenue, directly or indirectly, for use by the government of North Korea.
 (9)The provision of nonhumanitarian goods (such as food, medicine, and medical devices) and services by other countries.
 (10)The provision of services, including banking and other support, including by entities located in the Russian Federation, China, and Iran.
 (11)Online commercial activities of the Government of North Korea, including online gambling.
 (12)Criminal activities, including cyber-enabled crime and counterfeit goods.
 (b)ElementsThe assessment required under subsection (a) shall include an identification of each of the following:
 (1)The sources of North Korea’s funding. (2)Financial and nonfinancial networks, including supply chain management, transportation, and facilitation, through which North Korea accesses the United States and international financial systems and repatriates and exports capital, goods, and services; and
 (3)the global financial institutions, money services business, and payment systems that assist North Korea with financial transactions.
 (c)Submittal to congressUpon completion of the assessment required under subsection (a), the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a copy of such assessment.
							6730.Report on possible exploitation of virtual currencies by terrorist
					actors
 (a)Short titleThis section may be cited as the Stop Terrorist Use of Virtual Currencies Act.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of the Treasury and the Under Secretary of Homeland Security for Intelligence and Analysis, shall submit to Congress a report on the possible exploitation of virtual currencies by terrorist actors. Such report shall include the following elements:
 (1)An assessment of the means and methods by which international terrorist organizations and State sponsors of terrorism use virtual currencies.
 (2)An assessment of the use by terrorist organizations and state sponsors of terrorism of virtual currencies compared to the use by such organizations and states of other forms of financing to support operations, including an assessment of the collection posture of the intelligence community on the use of virtual currencies by such organizations and states.
 (3)A description of any existing legal impediments that inhibit or prevent the intelligence community from collecting information on or helping prevent the use of virtual currencies by international terrorist organizations and state sponsors of terrorism and an identification of any gaps in existing law that could be exploited for illicit funding by such organizations and States.
 (c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.
 (d)Dissemination to State and local partnersConsistent with the protection of classified and confidential unclassified information, the Under Secretary shall share the report required by subsection (b) with State, local, and regional officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
							COther matters
						6741.Public Interest Declassification
					Board
 (a)MeetingsSection 703(e) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended by striking funds. and inserting funds, but shall meet in person not less frequently than on a quarterly basis..
 (b)Removal of sunsetSection 710 of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended—
 (1)by striking subsection (b); (2)in the section heading, by striking ; Sunset; and
 (3)by striking (a) Effective date.—. (c)Status of BoardNotwithstanding section 710(b) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) as in effect on the day before the date of the enactment of this Act—
 (1)the Public Interest Declassification Board shall be deemed to not have terminated for purposes of the appointment of members to the Board;
 (2)section 703(h) of such Act shall not apply with respect to the period beginning on December 31, 2018, and ending on the day before the date of the enactment of this Act; and
 (3)the length of the terms of the members serving on the Board as of December 30, 2018, shall be calculated by not counting the period specified in paragraph (2).
								6742.Technical and clerical amendments to the National Security Act of
					1947
 (a)Table of contentsThe table of contents at the beginning of the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—
 (1)by inserting after the item relating to section 2 the following new item:
									Sec. 3.
							Definitions.;
 (2)by striking the item relating to section 107; (3)by striking the item relating to section 113B and inserting the following new item:
									Sec. 113B. Special pay authority for science,
						technology, engineering, or mathematics
							positions.;
 (4)by striking the items relating to sections 202, 203, 204, 208, 209, 210, 211, 212, 213, and 214; and
 (5)by inserting after the item relating to section 311 the following new item:
									Sec. 312. Repealing and saving
							provisions..
 (b)Other technical correctionsSuch Act is further amended— (1)in section 102A—
 (A)in subparagraph (G) of paragraph (1) of subsection (g), by moving the margins of such subparagraph 2 ems to the left; and
 (B)in paragraph (3) of subsection (v), by moving the margins of such paragraph 2 ems to the left;
 (2)in section 106— (A)by inserting Sec. 106. before (a) and conforming the typeface and typestyle accordingly; and
 (B)in subparagraph (I) of paragraph (2) of subsection (b), by moving the margins of such subparagraph 2 ems to the left;
 (3)by striking section 107; (4)in section 108(c), by striking in both a classified and an unclassified form and inserting to Congress in classified form, but may include an unclassified summary;
 (5)in section 112(c)(1), by striking section 103(c)(7) and inserting section 102A(i);
 (6)by amending section 201 to read as follows:
									
 201.Department of DefenseExcept to the extent inconsistent with the provisions of this Act or other provisions of law, the provisions of title 5, United States Code, shall be applicable to the Department of Defense.;
 (7)in section 205, by redesignating subsections (b) and (c) as subsections (a) and (b), respectively;
 (8)in section 206, by striking (a); (9)in section 207, by striking (c);
 (10)in section 308(a), by striking this Act and inserting sections 2, 101, 102, 103, and 303 of this Act;
 (11)by redesignating section 411 as section 312; (12)in section 503—
 (A)in paragraph (5) of subsection (c)— (i)by moving the margins of such paragraph 4 ems to the left; and
 (ii)by moving the margins of subparagraph (B) of such paragraph 2 ems to the left; and
 (B)in paragraph (2) of subsection (d), by moving the margins of such paragraph 2 ems to the left; and
 (13)in subparagraph (B) of paragraph (3) of subsection (a) of section 504, by moving the margins of such subparagraph 2 ems to the right.
								6743.Bug bounty programs
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional intelligence committees;
 (B)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.
 (2)Bug bounty programThe term bug bounty program means a program under which an approved computer security specialist or security researcher is temporarily authorized to identify and report vulnerabilities within the information system of an agency or department of the United States in exchange for compensation.
 (3)Information systemThe term information system has the meaning given that term in section 3502 of title 44, United States Code.
								(b)Bug bounty program plan
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Defense, shall submit to appropriate committees of Congress a strategic plan for appropriate agencies and departments of the United States to implement bug bounty programs.
 (2)ContentsThe plan required by paragraph (1) shall include—
 (A)an assessment of— (i)the Hack the Pentagon pilot program carried out by the Department of Defense in 2016 and subsequent bug bounty programs in identifying and reporting vulnerabilities within the information systems of the Department of Defense; and
 (ii)private sector bug bounty programs, including such programs implemented by leading technology companies in the United States; and
 (B)recommendations on the feasibility of initiating bug bounty programs at appropriate agencies and departments of the United States.
									6744.Technical amendments related to the
					Department of Energy
							(a)National Nuclear Security Administration
 ActSection 3233(b) of the National Nuclear Security Administration Act (50 U.S.C. 2423(b)) is amended—
 (1)by striking Administration and inserting Department; and
 (2)by inserting Intelligence and after the Office of.
 (b)Atomic Energy Defense ActSection 4524(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2674(b)(2)) is amended by inserting Intelligence and after The Director of.
 (c)National Security Act of 1947Paragraph (2) of section 106(b) of the National Security Act of 1947 (50 U.S.C. 3041(b)(2)) is amended—
 (1)in subparagraph (E), by inserting and Counterintelligence after Office of Intelligence;
 (2)by striking subparagraph (F); and (3)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (F), (G), and (H), respectively.
								6745.Sense of Congress on notification of certain disclosures of classified
					information
 (a)DefinitionsIn this section: (1)Adversary foreign governmentThe term adversary foreign government means the government of any of the following foreign countries:
 (A)North Korea. (B)Iran.
 (C)China. (D)Russia.
 (E)Cuba. (2)Covered classified informationThe term covered classified information means classified information that was—
 (A)collected by an element of the intelligence community; or (B)provided by the intelligence service or military of a foreign country to an element of the intelligence community.
 (3)Established intelligence channelsThe term established intelligence channels means methods to exchange intelligence to coordinate foreign intelligence relationships, as established pursuant to law by the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Security Agency, or other head of an element of the intelligence community.
 (4)Individual in the executive branchThe term individual in the executive branch means any officer or employee of the executive branch, including individuals—
 (A)occupying a position specified in article II of the Constitution; (B)appointed to a position by an individual described in subparagraph (A); or
 (C)serving in the civil service or the Senior Executive Service (or similar service for senior executives of particular departments or agencies).
 (b)FindingsCongress finds that section 502 of the National Security Act of 1947 (50 U.S.C. 3092) requires elements of the intelligence community to keep the congressional intelligence committees fully and currently informed about all intelligence activities of the United States, and to furnish to the congressional intelligence committees any information or material concerning intelligence activities * * * which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities..
 (c)Sense of CongressIt is the sense of Congress that— (1)section 502 of the National Security Act of 1947 (50 U.S.C. 3092), together with other intelligence community authorities, obligates an element of the intelligence community to submit to the congressional intelligence committees written notification, by not later than 7 days after becoming aware, that an individual in the executive branch has disclosed covered classified information to an official of an adversary foreign government using methods other than established intelligence channels; and
 (2)each such notification should include— (A)the date and place of the disclosure of classified information covered by the notification;
 (B)a description of such classified information; (C)identification of the individual who made such disclosure and the individual to whom such disclosure was made; and
 (D)a summary of the circumstances of such disclosure. 6746.Sense of Congress on consideration of espionage activities when considering whether or not to provide visas to foreign individuals to be accredited to a United Nations mission in the United StatesIt is the sense of the Congress that the Secretary of State, in considering whether or not to provide a visa to a foreign individual to be accredited to a United Nations mission in the United States, should consider—
 (1)known and suspected intelligence activities, espionage activities, including activities constituting precursors to espionage, carried out by the individual against the United States, foreign allies of the United States, or foreign partners of the United States; and
 (2)the status of an individual as a known or suspected intelligence officer for a foreign adversary.
 6747.Sense of Congress on WikiLeaksIt is the sense of Congress that WikiLeaks and the senior leadership of WikiLeaks resemble a nonstate hostile intelligence service often abetted by state actors and should be treated as such a service by the United States.
						FOther Matters
			LXXISanctions with respect to North
					KoreaSec. 7101. Short title.Subtitle
						A—Sanctions with respect to North KoreaSec. 7111. Sense of Congress.Sec. 7112. Definitions.Part
						I—Expansion of sanctions and related mattersSec. 7121. Sanctions with respect to foreign financial institutions that
						provide financial services to certain sanctioned
			 persons.Sec. 7122. Mandatory designations under North Korea Sanctions and Policy
						Enhancement Act of 2016.Sec. 7123. Extension of applicability period of proliferation prevention
						sanctions.Sec. 7124. Opposition to assistance by the international financial
						institutions.Sec. 7125. Support for capacity of the International Monetary Fund to
						prevent money laundering and financing of
			 terrorism.Sec. 7126. Report and briefings on compliance, penalties, and technical
						assistance.Sec. 7127. Sense of Congress on identification and blocking of property of
						North Korean officials.Sec. 7128. Modification of report on implementation of United Nations
						Security Council resolutions by other governments.Sec. 7129. Report on use by the Government of North Korea of beneficial
						ownership rules to access the international
			 financial system.Part
						II—Congressional review and oversightSec. 7131. Notification of termination or suspension of
						sanctions.Sec. 7132. Reports on certain licensing actions.Sec. 7133. Report and briefings on financial networks and financial methods
						of the Government of North Korea.Sec. 7134. Report on countries of concern with respect to transshipment,
						reexportation, or diversion of certain items to
			 North Korea.Part
						III—General mattersSec. 7141. Rulemaking.Sec. 7142. Authority to consolidate reports.Sec. 7143. Waivers, exemptions, and termination.Sec. 7144. Procedures for review of classified and certain other
						information.Sec. 7145. Briefing on resourcing of sanctions programs.Sec. 7146. Briefing on proliferation financing.Sec. 7147. Exception relating to importation of goods.Subtitle
						B—Financial industry guidance to halt traffickingSec. 7151. Short title.Sec. 7152. Sense of Congress.Sec. 7153. Coordination of human trafficking issues by the Office of
						Terrorism and Financial Intelligence.Sec. 7154. Strengthening the role of anti-money laundering and other
						financial tools in combating human trafficking.Sec. 7155. Sense of Congress on resources to combat human
						trafficking.
 7101.Short titleThis title may be cited as the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019.
				ASanctions with respect to North
					Korea
 7111.Sense of CongressIt is the sense of Congress that— (1)the United States is committed to working with its allies and partners to halt the nuclear and ballistic missile programs of North Korea through a policy of maximum pressure and diplomatic engagement;
 (2)the imposition of sanctions, including those under this title, should not be construed to limit the authority of the President to fully engage in diplomatic negotiations to further the policy objective described in paragraph (1);
 (3)the successful use of sanctions to halt the nuclear and ballistic missile programs of North Korea is part of a broader diplomatic and economic strategy that relies on effective coordination among relevant Federal agencies and officials, as well as with international partners of the United States; and
 (4)the coordination described in paragraph (3) should include proper vetting of external messaging and communications from all parts of the Executive branch to ensure that those communications are an intentional component of and aligned with the strategy of the United States with respect to North Korea.
 7112.DefinitionsIn this subtitle, the terms applicable Executive order, applicable United Nations Security Council resolution, appropriate congressional committees, Government of North Korea, North Korea, North Korean financial institution, and North Korean person have the meanings given those terms in section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9202).
					IExpansion of sanctions and related
					matters
						7121.Sanctions with respect to foreign
					financial institutions that provide financial services to
			 certain sanctioned
					persons
 (a)In generalTitle II of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9221 et seq.) is amended by inserting after section 201A the following:
								
									201B.Sanctions with respect to foreign
						financial institutions that provide financial
			 services to certain sanctioned
						persons
 (a)In generalThe Secretary of the Treasury shall impose one or more of the sanctions described in subsection (b) with respect to a foreign financial institution that the Secretary determines, in consultation with the Secretary of State, knowingly, on or after the date that is 120 days after the date of the enactment of the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019, provides significant financial services to any person designated for the imposition of sanctions with respect to North Korea under—
 (1)subsection (a), (b), or (g) of section 104;
 (2)an applicable Executive order; or
 (3)an applicable United Nations Security Council resolution.
 (b)Sanctions describedThe sanctions that may be imposed with respect to a foreign financial institution subject to subsection (a) are the following:
 (1)Asset blockingThe Secretary may block and prohibit, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of the foreign financial institution if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
											(2)Restrictions on correspondent and
 payable-through accountsThe Secretary may prohibit, or impose strict conditions on, the opening or maintaining in the United States of a correspondent account or a payable-through account by the foreign financial institution.
											(c)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (d)RegulationsNot later than 120 days after the date of the enactment of the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019, the President shall, as appropriate, prescribe regulations to carry out this section.
										(e)Exception relating to importation of
						goods
 (1)In generalNotwithstanding section 404(b) or any provision of this section, the authorities and requirements to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.
 (2)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (f)DefinitionsIn this section: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
											(2)Foreign financial
 institutionThe term foreign financial institution has the meaning given that term in section 510.309 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (3)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
											201C.Prohibition on transactions with certain sanctioned persons by persons
						owned or controlled by United States financial
			 institutions
 (a)In generalNot later than 180 days after the date of the enactment of the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019, the Secretary of the Treasury, in consultation with the Secretary of State, shall prohibit an entity owned or controlled by a United States financial institution and established or maintained outside the United States from knowingly engaging in any transaction described in subsection (b) directly or indirectly with the Government of North Korea or any person designated for the imposition of sanctions with respect to North Korea under—
 (1)subsection (a), (b), or (g) of section 104; (2)an applicable Executive order; or
 (3)an applicable United Nations Security Council resolution.
 (b)Transactions describedA transaction described in this subsection is a transaction that would be prohibited by an order or regulation issued pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) if the transaction were engaged in in the United States or by a United States person.
 (c)Civil penaltiesThe civil penalty provided for in section 206(b) of the International Emergency Economic Powers Act (50 U.S.C. 1705(b)) shall apply to a United States financial institution to the same extent that such penalty applies to a person that commits an unlawful act described in section 206(a) of that Act if an entity owned or controlled by the United States financial institution and established or maintained outside the United States violates, attempts to violate, conspires to violate, or causes a violation of any order or regulation issued to implement subsection (a).
 (d)United States financial institution definedIn this section, the term United States financial institution has the meaning given the term U.S. financial institution in section 510.328 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling)..
 (b)Clerical amendmentThe table of contents for the North Korea Sanctions and Policy Enhancement Act of 2016 is amended by inserting after the item relating to section 201A the following:
								Sec. 201B. Sanctions with respect to
						foreign financial institutions that provide
			 financial services to certain
						sanctioned persons. 
					Sec. 201C. Prohibition on transactions
						with certain sanctioned persons by persons owned or
			 controlled by United
						States financial
							institutions..
							7122.Mandatory designations under North Korea Sanctions and Policy Enhancement
					Act of 2016
 (a)In generalSection 104 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9214) is amended—
 (1)by adding at the end the following:  (g)Additional mandatory designations (1)In generalExcept as provided in section 208, the President shall designate under this subsection any person that the President determines—
 (A)knowingly, directly or indirectly, engages in the importation from or exportation to North Korea of significant quantities of—
 (i)(I)coal, textiles, seafood, iron, or iron ore; or (II)refined petroleum products or crude oil above limits set by the United Nations Security Council and with which the United States concurs; or
 (ii)services or technology related to goods specified in clause (i); (B)knowingly facilitates a significant transfer of funds or property of the Government of North Korea that materially contributes to any violation of an applicable United Nations Security Council resolution;
 (C)knowingly, directly or indirectly, engages in, facilitates, or is responsible for the exportation of workers from North Korea, or the employment of such workers, in a manner that generates significant revenue, directly or indirectly, for use by the Government of North Korea or by the Workers' Party of Korea;
 (D)knowingly, directly or indirectly, sells or transfers a significant number of vessels to North Korea, except as specifically approved by the United Nations Security Council;
 (E)knowingly engages in a significant activity to charter, insure, register, facilitate the registration of, or maintain insurance or a registration for, a vessel owned, controlled, commanded, or crewed by a North Korean person; or
 (F)knowingly contributes to and participates in— (i)a significant act of bribery of an official of the Government of North Korea or any person acting for or on behalf of that official;
 (ii)the misappropriation, theft, or embezzlement of a significant amount of public funds by, or for the benefit of, an official of the Government of North Korea or any person acting for or on behalf of that official; or
 (iii)the use of any proceeds of any activity described in subparagraph (A) or (B).;
 (2)in subsection (c), by inserting or (g) after subsection (a);
 (3)in subsection (d)— (A)by striking or the first place it appears and inserting a comma; and
 (B)by inserting , or (g) after (b); and (4)in subsection (e)—
 (A)by striking or the last place it appears and inserting a comma; and
 (B)by inserting , or (g) after (b). (b)Conforming amendmentsThe North Korea Sanctions and Policy Enhancement Act of 2016 is amended—
 (1)in section 3(4) (22 U.S.C. 9202(4))— (A)by striking or the first place it appears and inserting a comma; and
 (B)by inserting , or (g) after (b); and (2)in section 102 (22 U.S.C. 9212)—
 (A)in subsection (a), by inserting or (g) after section 104(a) each place it appears; and
 (B)in subsection (b)(1)— (i)by striking and the first place it appears and inserting a comma; and
 (ii)by inserting , and (g) after (b); and (3)in section 204 (22 U.S.C. 9224), by inserting or (g) after section 104(a) each place it appears; and
 (4)in section 302(b)(3) (22 U.S.C. 9241(b)(3)) is amended by striking section 104(b)(1)(M) and inserting section 104(g)(1)(C).
								7123.Extension of applicability period of
 proliferation prevention sanctionsSection 203(b)(2) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9223(b)(2)) is amended by striking 2 years and inserting 5 years.
						7124.Opposition to assistance by the international financial
					institutions
 (a)In generalThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the following:
								
									73.Opposition to assistance for any government that fails to implement
						sanctions on North Korea
 (a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c))) that it is the policy of the United States to oppose the provision by that institution of financial assistance to a foreign government, other than assistance to support basic human needs, if the President determines that, in the year preceding consideration of approval of such assistance, the government has knowingly failed to adequately enforce sanctions under an applicable United Nations Security Council resolution (as defined in section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9202)).
 (b)WaiverThe President may waive subsection (a) for up to 180 days at a time with respect to a foreign government if the President—
 (1)determines that— (A)the failure of the foreign government described in subsection (a) is due exclusively to a lack of capacity on the part of the foreign government;
 (B)the foreign government is taking effective steps to prevent recurrence of such failure; or
 (C)the waiver is in the national security interests of the United States; and
 (2)submits to Congress a report on the reasons for the determination under paragraph (1)..
 (b)TerminationEffective on the date that is 10 years after the date of the enactment of this Act, section 73 of the Bretton Woods Agreements Act, as added by subsection (a), is repealed.
							7125.Support for capacity of the International Monetary Fund to prevent money
					laundering and financing of terrorism
 (a)In generalTitle XVI of the International Financial Institutions Act (22 U.S.C. 262p et seq.) is amended by adding at the end the following:
								
									1629.Support for capacity of the International Monetary Fund to prevent money
 laundering and financing of terrorismThe Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to support the increased use of the administrative budget of the Fund for technical assistance that strengthens the capacity of members of the Fund to prevent money laundering and the financing of terrorism..
 (b)TerminationEffective on the date that is 5 years after the date of the enactment of this Act, section 1629 of the International Financial Institutions Act, as added by subsection (a), is repealed.
 (c)National advisory council report to CongressThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in each report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) after the date of the enactment of this Act and before December 31, 2023, a description of—
 (1)the activities of the International Monetary Fund in the fiscal year covered by the report to provide technical assistance that strengthens the capacity of members of the Fund to prevent money laundering and the financing of terrorism, and the effectiveness of the assistance; and
 (2)the efficacy of efforts by the United States to support such technical assistance through the use of the Fund’s administrative budget, and the level of such support.
								7126.Report and briefings on compliance, penalties, and technical
					assistance
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the committees specified in subsection (d) a report that includes—
 (1)a list of financial institutions that, during the period beginning on the date that is one year before the date of the enactment of this Act and ending on the date of the report, knowingly facilitated a significant transaction or transactions or provided significant financial services for—
 (A)any North Korean person designated under an applicable Executive order;
 (B)any North Korean person that knowingly facilitates the transfer of bulk cash or covered goods (as defined under section 1027.100 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling));
 (C)any person that knowingly invests in, or participates in a joint venture with, an entity in which the Government of North Korea participates or an entity that is created or organized under the laws of North Korea;
 (D)any person that knowingly provides financial services, including through a subsidiary or joint venture, in North Korea;
 (E)any person that knowingly provides specialized teaching, training, or information or provides material or technological support to a North Korean person that—
 (i)may contribute to North Korea’s development and proliferation of weapons of mass destruction, including systems designed in whole or in part for the delivery of such weapons; or
 (ii)may contribute to significant activities undermining cybersecurity; and (2)a description of efforts by the Department of the Treasury during the period described in paragraph (1), through outreach, consultations, technical assistance, or other appropriate activities, to strengthen the capacity of financial institutions and foreign governments to prevent the provision of financial services benefitting any person subject to sanctions under—
 (A)this Act or an amendment made by this Act;
 (B)an applicable Executive order; or (C)an applicable United Nations Security Council resolution.
 (b)Annual briefingsNot later than one year after the submission of the report required by subsection (a), and annually thereafter until the date that is 5 years after the date of the enactment of this Act, the Secretary of the Treasury shall brief the committees specified in subsection (d) on the matters covered by the report for the one-year period preceding the briefing.
 (c)Testimony requiredUpon request of either of the committees specified in subsection (d), the Under Secretary of the Treasury for Terrorism and Financial Crimes shall testify to explain the effects of this Act and the amendments made by this Act on North Korea’s access to illicit finance channels.
 (d)Committees specifiedThe committees specified in this subsection are— (1)the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Banking, Housing, and Urban Affairs of the Senate. 7127.Sense of Congress on identification and blocking of property of North Korean officialsIt is the sense of Congress that the President should—
 (1)encourage international collaboration to counter the money laundering, terrorist financing, and proliferation financing threats emanating from North Korea; and
 (2)prioritize multilateral efforts to identify and block—
 (A)any property owned or controlled by a North Korean official; and
 (B)any significant proceeds of kleptocracy by the Government of North Korea or a North Korean official.
								7128.Modification of report on implementation
					of United Nations Security Council resolutions by other
 governmentsSection 317 of the Korean Interdiction and Modernization of Sanctions Act (title III of Public Law 115–44; 131 Stat. 950) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking Not later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, and inserting Not later than 180 days after the date of the enactment of the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019, and annually thereafter for 5 years,;
 (B)in paragraph (3), by striking ; or and inserting a semicolon;
 (C)by redesignating paragraph (4) as paragraph (8); and
 (D)by inserting after paragraph (3) the following:
									
 (4)prohibit, in the territories of such countries or by persons subject to the jurisdiction of such governments, the opening of new joint ventures or cooperative entities with North Korean persons or the expansion of existing joint ventures through additional investments, whether or not for or on behalf of the Government of North Korea, unless such joint ventures or cooperative entities have been approved by the committee of the United Nations Security Council established by United Nations Security Council Resolution 1718 (2006);
 (5)prohibit the unauthorized clearing of funds by North Korean financial institutions through financial institutions subject to the jurisdiction of such governments;
 (6)prohibit the unauthorized conduct of commercial trade with North Korea that is prohibited under applicable United Nations Security Council resolutions;
 (7)prevent the provision of significant financial services to North Korean persons or the transfer of such services to North Korean persons to, through, or from the territories of such countries or by persons subject to the jurisdiction of such governments; or; and
 (2)by amending subsection (c) to read as follows:
								
 (c)DefinitionsIn this section: (1)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—
 (A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the majority and minority leaders of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Speaker, the majority leader, and the minority leader of the House of Representatives.
											(2)Applicable United Nations Security
						Council resolution; North Korean financial
			 institution; North Korean
 personThe terms applicable United Nations Security Council resolution, North Korean financial institution, and North Korean person have the meanings given those terms in section 3 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9202)..
							7129.Report on use by the Government of North
					Korea of beneficial ownership rules to access the
			 international financial
					system
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report setting forth the findings of the Secretary regarding how the Government of North Korea is exploiting the laws of countries other than the United States with respect to the beneficial owner of an entity in order to access the international financial system.
 (b)ElementsThe Secretary shall include in the report required under subsection (a) proposals for such legislative and administrative action as the Secretary considers appropriate to combat the abuse by the Government of North Korea of shell companies and other similar entities subject to the jurisdiction of governments other than the United States Government to avoid or evade sanctions.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
							IICongressional review and
					oversight
						7131.Notification of termination or
 suspension of sanctionsBefore taking any action to terminate or suspend the application of sanctions under this subtitle or an amendment made by this subtitle, the President shall notify the appropriate congressional committees of the President’s intent to take the action and the reasons for the action.
						7132.Reports on certain licensing
					actions
							(a)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the committees specified in paragraph (2) a report on the operation of the system for issuing licenses for transactions under covered regulatory provisions during the preceding 180-day period that includes—
 (A)the number and types of such licenses applied for during that period; and
 (B)the number of such licenses issued during that period and information identifying the person receiving each such license.
 (2)Committees specifiedThe committees specified in this paragraph are the following: (A)The Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.
 (B)The Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
 (b)Submission of copies of licenses on requestThe Secretary of the Treasury shall expeditiously provide a copy of any license identified in a report required by subsection (a)(1) to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate if an appropriate Member of Congress requests a copy of that license not later than 30 days after submission of the report.
 (c)FormEach report required by subsection (a), and each copy of a license submitted under subsection (b), shall be submitted in unclassified form but may include a classified annex.
 (d)DefinitionsIn this section: (1)Appropriate Member of CongressThe term appropriate Member of Congress means—
 (A)the chairman or ranking member of the Committee on Financial Services of the House of Representatives; or
 (B)the chairman or ranking member of the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)Covered regulatory provisionThe term covered regulatory provision means any of the following provisions, as in effect on the day before the date of the enactment of this Act and as such provisions relate to North Korea:
 (A)Part 743, 744, or 746 of title 15, Code of Federal Regulations.
 (B)Part 510 of title 31, Code of Federal Regulations.
 (C)Any other provision of title 31, Code of Federal Regulations.
									7133.Report and briefings on financial
					networks and financial methods of the Government of North
			 Korea
							(a)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on sources of external support for the Government of North Korea that includes—
 (A)a description of the methods used by the Government of North Korea to deal in, transact in, or conceal the ownership, control, or origin of, goods and services exported by North Korea;
 (B)an assessment of the relationship between the proliferation of weapons of mass destruction by the Government of North Korea and the financial industry or financial institutions;
 (C)an assessment of the relationship between the acquisition by the Government of North Korea of military expertise, equipment, and technology and the financial industry or financial institutions;
 (D)a description of the export by any person to the United States of goods, services, or technology that are made with significant amounts of North Korean labor, material, or goods, including minerals, manufacturing, seafood, overseas labor, or other exports from North Korea;
 (E)an assessment of the involvement of any person in human trafficking involving citizens or nationals of North Korea;
 (F)a description of how the President plans to address the flow of funds generated by activities described in subparagraphs (A) through (E), including through the use of sanctions or other means;
 (G)an assessment of the extent to which the Government of North Korea engages in criminal activities, including money laundering, to support that Government;
 (H)information relating to the identification, blocking, and release of property described in section 201B(b)(1) of the North Korea Sanctions and Policy Enhancement Act of 2016, as added by section 7121;
 (I)a description of the metrics used to measure the effectiveness of law enforcement and diplomatic initiatives of Federal, State, and foreign governments to comply with the provisions of applicable United Nations Security Council resolutions; and
 (J)an assessment of the effectiveness of programs within the financial industry to ensure compliance with United States sanctions, applicable United Nations Security Council resolutions, and applicable Executive orders.
 (2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (b)BriefingsNot later than one year after the submission of the report required by subsection (a), and annually thereafter until the date that is 5 years after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the matters covered by the report for the one-year period preceding the briefing.
 (c)Interagency coordinationThe President shall ensure that any information collected pursuant to subsection (a) is shared among the Federal departments and agencies involved in investigations described in section 102(b) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9212(b)).
							7134.Report on countries of concern with
					respect to transshipment, reexportation, or diversion of
			 certain items to North
					Korea
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2023, the Director of National Intelligence shall submit to the President, the Secretary of Defense, the Secretary of Commerce, the Secretary of State, the Secretary of the Treasury, and the appropriate congressional committees a report that identifies all countries that the Director determines are of concern with respect to transshipment, reexportation, or diversion of items subject to the provisions of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, to an entity owned or controlled by the Government of North Korea.
 (b)FormEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
							IIIGeneral matters
 7141.RulemakingThe President shall prescribe such rules and regulations as may be necessary to carry out this subtitle and amendments made by this subtitle.
						7142.Authority to consolidate
					reports
 (a)In generalAny and all reports required to be submitted to the appropriate congressional committees under this subtitle or an amendment made by this subtitle that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report that is submitted pursuant to that deadline.
 (b)ContentsAny reports consolidated under subsection (a) shall contain all information required under this subtitle or an amendment made by this subtitle and any other elements that may be required by existing law.
							7143.Waivers, exemptions, and
					termination
							(a)Application and modification of
					exemptions from and waivers of North Korea Sanctions and
			 Policy Enhancement Act
 of 2016Section 208 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9228) is amended by inserting 201B, 201C, after 201A, each place it appears.
							(b)Suspension
 (1)In generalSubject to section 7131, the President may suspend the application of any provision of or amendment made by this subtitle (other than section 7147 of this title or section 201B(e) of the North Korea Sanctions and Policy Enhancement Act of 2016, as added by section 7121 of this title) with respect to an entity, individual, or transaction, for renewable periods of not more than 180 days each if, before such a suspension or renewal of such a suspension takes effect, the President submits to the appropriate congressional committees—
 (A)a certification that— (i)the Government of North Korea has—
 (I)committed to the verifiable suspension of North Korea’s proliferation and testing of weapons of mass destruction, including systems designed in whole or in part for the delivery of such weapons; and
 (II)has agreed to multilateral talks including the Government of the United States, with the goal of permanently and verifiably limiting North Korea’s weapons of mass destruction and ballistic missile programs; or
 (ii)the suspension is vital to the national security interests of the United States; and
 (B)if the President submits a certification under subparagraph (A)(ii), an explanation of the reasons the suspension is vital to the national security interests of the United States.
 (2)Conforming amendmentSection 401(a) of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9251(a)) is amended by inserting (other than section 104(g), 201B, or 201C) after such titles).
 (c)TerminationSubject to section 7131, any requirement to impose sanctions under this subtitle or the amendments made by this subtitle, and any sanctions imposed pursuant to this subtitle or any such amendment, shall terminate on the date on which the President makes the certification described in section 402 of the North Korea Sanctions and Policy Enhancement Act of 2016 (22 U.S.C. 9252).
							7144.Procedures for review of classified and
					certain other information
 (a)In generalIf a finding under this subtitle or an amendment made by this subtitle, a prohibition, condition, or penalty imposed as a result of any such finding, or a penalty imposed under this subtitle or an amendment made by this subtitle, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)), law enforcement information, or any other information protected from disclosure by statute, and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the Secretary of the Treasury may submit such information to the court ex parte and in camera.
 (b)Rule of constructionNothing in this section shall be construed to confer or imply any right to judicial review of any finding under this subtitle or an amendment made by this subtitle, any prohibition, condition, or penalty imposed as a result of any such finding, or any penalty imposed under this subtitle or an amendment made by this subtitle.
							7145.Briefing on resourcing of sanctions
 programsNot later than 30 days after the date of the enactment of this Act, the Secretary of the Treasury shall provide to the appropriate congressional committees a briefing on—
 (1)the resources allocated by the Department of the Treasury to support each sanctions program administered by the Department; and
 (2)recommendations for additional authorities or resources necessary to expand the capacity or capability of the Department related to implementation and enforcement of such programs.
							7146.Briefing on proliferation
					financing
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of State, shall provide to the appropriate congressional committees a briefing on addressing proliferation finance.
 (b)ElementsThe briefing required by subsection (a) shall include the following:
 (1)The Department of the Treasury’s description of the principles underlying appropriate methods for combating the financing of the proliferation of weapons of mass destruction.
 (2)An assessment of— (A)Federal financial regulatory agency oversight, including by the Financial Crimes Enforcement Network, of United States financial institutions and the adoption by their foreign subsidiaries, branches, and correspondent institutions of the principles described under paragraph (1); and
 (B)whether financial institutions in foreign jurisdictions known by the United States intelligence and law enforcement communities to be jurisdictions through which North Korea moves substantial sums of licit and illicit finance are applying a risk-based approach to proliferation financing, and if that approach is comparable to the approach required by United States financial institution supervisors.
 (3)A survey of the technical assistance the Office of Technical Assistance of the Department of the Treasury and other appropriate Executive branch offices currently provide foreign governments on implementing counter-proliferation financing best practices.
 (4)An assessment of the ability of foreign subsidiaries, branches, and correspondent institutions of United States financial institutions to implement a risk-based approach to proliferation financing.
								7147.Exception relating to importation of goods
 (a)In generalThe authorities and requirements to impose sanctions authorized under this subtitle or any amendment made by this subtitle shall not include the authority or requirement to impose sanctions on the importation of goods.
 (b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
							BFinancial industry guidance to halt
					trafficking
 7151.Short titleThis subtitle may be cited as the Financial Industry Guidance to Halt Trafficking Act or the FIGHT Act.
 7152.Sense of CongressIt is the sense of Congress that— (1)the President should aggressively apply, as appropriate, existing sanctions for human trafficking authorized under section 111 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7108);
 (2)the Financial Crimes Enforcement Network of the Department of the Treasury should continue—
 (A)to monitor reporting required under subchapter II of chapter 53 of title 31, United States Code (commonly known as the Bank Secrecy Act) and to update advisories, as warranted;
 (B)to periodically review its advisories to provide covered financial institutions, as appropriate, with a list of new red flags for identifying activities of concern, particularly human trafficking;
 (C)to encourage entities covered by the advisories described in subparagraph (B) to incorporate relevant elements provided in the advisories into their current transaction and account monitoring systems or in policies, procedures, and training on human trafficking to enable financial institutions to maintain ongoing efforts to examine transactions and accounts;
 (D)to use geographic targeting orders, as appropriate, to impose additional reporting and recordkeeping requirements under section 5326(a) of title 31, United States Code, to carry out the purposes of, and prevent evasions of, the Bank Secrecy Act; and
 (E)to utilize the Bank Secrecy Act Advisory Group and other relevant entities to identify opportunities for nongovernmental organizations to share relevant actionable information on human traffickers’ use of the financial sector for nefarious purposes;
 (3)Federal banking regulators, the Department of the Treasury, relevant law enforcement agencies, and the Human Smuggling and Trafficking Center, in partnership with representatives from the United States financial community, should adopt regular forms of sharing information to disrupt human trafficking, including developing protocols and procedures to share actionable information between and among covered institutions, law enforcement, and the United States intelligence community;
 (4)training frontline bank and money service business employees, school teachers, law enforcement officers, foreign service officers, counselors, and the general public is an important factor in identifying trafficking victims;
 (5)the Department of Homeland Security’s Blue Campaign, training by the BEST Employers Alliance, and similar efforts by industry, human rights, and nongovernmental organizations focused on human trafficking provide good examples of current efforts to educate employees of critical sectors with respect to how to save victims and disrupt trafficking networks;
 (6)the President should intensify diplomatic efforts, bilaterally and in appropriate international fora such as the United Nations, to develop and implement a coordinated, consistent, multilateral strategy for addressing the international financial networks supporting human trafficking; and
 (7)in deliberations between the United States Government and any foreign country, including through participation in the Egmont Group of Financial Intelligence Units, regarding money laundering, corruption, and transnational crimes, the United States Government should—
 (A)encourage cooperation by foreign governments and relevant international fora in identifying the extent to which the proceeds from human trafficking are being used to facilitate terrorist financing, corruption, or other illicit financial crimes;
 (B)encourage cooperation by foreign governments and relevant international fora in identifying the nexus between human trafficking and money laundering;
 (C)advance policies that promote the cooperation of foreign governments, through information sharing, training, or other measures, in the enforcement of this subtitle;
 (D)encourage other countries to assess their human trafficking and money laundering risks in light of updated guidance provided by the Financial Action Task Force in 2018; and
 (E)encourage the Egmont Group of Financial Intelligence Units to study the extent to which human trafficking operations are being used for money laundering, terrorist financing, or other illicit financial purposes.
							7153.Coordination of human trafficking issues
					by the Office of Terrorism and Financial Intelligence
 (a)FunctionsSection 312(a)(4) of title 31, United States Code, is amended—
 (1)by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively; and
 (2)by inserting after subparagraph (D) the following:
								
 (E)combating illicit financing relating to human trafficking;.
 (b)Interagency coordinationSection 312(a) of such title is amended by adding at the end the following:
							
 (8)Interagency coordinationThe Secretary of the Treasury, after consultation with the Undersecretary for Terrorism and Financial Crimes, shall designate an office within the OTFI that shall coordinate efforts to combat the illicit financing of human trafficking with—
 (A)other offices of the Department of the Treasury;
 (B)other Federal agencies, including—
 (i)the Office to Monitor and Combat Trafficking in Persons of the Department of State; and
 (ii)the Interagency Task Force to Monitor and Combat Trafficking;
 (C)State and local law enforcement agencies; and
 (D)foreign governments.. 7154.Strengthening the role of anti-money laundering and other financial tools in combating human trafficking (a)Interagency task force recommendations targeting money laundering related to human trafficking (1)In generalNot later than 270 days after the date of the enactment of this Act, the Interagency Task Force to Monitor and Combat Trafficking, with the concurrence of the Secretary of State and the Secretary of the Treasury, shall submit to the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Committee on the Judiciary of the Senate, the Committee on Financial Services, the Committee on Foreign Affairs, and the Committee on the Judiciary of the House of Representatives, and each appropriate Federal banking agency—
 (A)an analysis of anti-money laundering efforts of the United States Government, United States financial institutions, and international financial institutions (as defined in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c))) related to human trafficking; and
 (B)appropriate legislative, administrative, and other recommendations to strengthen efforts against money laundering related to human trafficking.
 (2)Required recommendationsThe recommendations under paragraph (1) shall include—
 (A)best practices based on successful anti-human trafficking programs currently in place at domestic and international financial institutions that are suitable for broader adoption;
 (B)feedback from stakeholders, including victims of severe forms of trafficking in persons, advocates of persons at risk of becoming victims of severe forms of trafficking in persons, the United States Advisory Council on Human Trafficking, civil society organizations, and financial institutions on policy proposals derived from the analysis conducted by the task force referred to in paragraph (1) that would enhance the efforts and programs of financial institutions to detect and deter money laundering related to human trafficking, including any recommended changes to internal policies, procedures, and controls related to human trafficking;
 (C)any recommended changes to training programs at financial institutions to better equip employees to deter and detect money laundering related to human trafficking; and
 (D)any recommended changes to expand human trafficking-related information sharing among financial institutions and between such financial institutions, appropriate law enforcement agencies, and appropriate Federal agencies.
								(b)Additional reporting
 requirementSection 105(d)(7) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—
 (1)in the matter preceding subparagraph (A)—
 (A)by inserting the Committee on Financial Services, after the Committee on Foreign Affairs; and
 (B)by inserting the Committee on Banking, Housing, and Urban Affairs, after the Committee on Foreign Relations,;
 (2)in subparagraph (Q)(vii), by striking ; and and inserting a semicolon;
 (3)in subparagraph (R), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (S)the efforts of the United States to eliminate money laundering related to human trafficking and the number of investigations, arrests, indictments, and convictions in money laundering cases with a nexus to human trafficking..
 (c)Required review of proceduresNot later than 180 days after the date of the enactment of this Act, the Federal Financial Institutions Examination Council, in consultation with the Secretary of the Treasury, victims of severe forms of trafficking in persons, advocates of persons at risk of becoming victims of severe forms of trafficking in persons, the United States Advisory Council on Trafficking, civil society organizations, the private sector, and appropriate law enforcement agencies, shall—
 (1)review and enhance training and examination procedures to improve the surveillance capabilities of anti-money laundering programs and programs countering the financing of terrorism to detect human trafficking-related financial transactions;
 (2)review and enhance procedures for referring potential human trafficking cases to the appropriate law enforcement agency; and
 (3)determine, as appropriate, whether requirements for financial institutions and covered financial institutions are sufficient to detect and deter money laundering related to human trafficking.
 (d)LimitationsNothing in this section shall be construed to—
 (1)grant rulemaking authority to the Interagency Task Force to Monitor and Combat Trafficking; or
 (2)authorize financial institutions to deny services to or violate the privacy of victims of trafficking, victims of severe forms of trafficking, or individuals not responsible for promoting severe forms of trafficking in persons.
							7155.Sense of Congress on resources to combat
 human traffickingIt is the sense of Congress that— (1)adequate funding should be provided for critical Federal efforts to combat human trafficking;
 (2)the Department of the Treasury should have the appropriate resources to vigorously investigate human trafficking networks under section 111 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7108) and other relevant statutes and Executive orders;
 (3)the Department of the Treasury and the Department of Justice should each have the capacity and appropriate resources to support technical assistance to develop foreign partners’ ability to combat human trafficking through strong national anti-money laundering programs and programs countering the financing of terrorism;
 (4)each United States Attorney’s Office should be provided appropriate funding to increase the number of personnel for community education and outreach and investigative support and forensic analysis related to human trafficking; and
 (5)the Department of State should be provided additional resources, as necessary, to carry out the Survivors of Human Trafficking Empowerment Act (section 115 of Public Law 114–22; 129 Stat. 243).
						LXXIISanctions with respect to foreign
					traffickers of illicit synthetic opioidsSec. 7201. Short title.Sec. 7202. Sense of Congress.Sec. 7203. Definitions.Subtitle
						A—Sanctions with Respect to Foreign Opioid
			 TraffickersSec. 7211. Identification of foreign opioid traffickers.Sec. 7212. Imposition of sanctions.Sec. 7213. Description of sanctions.Sec. 7214. Waivers.Sec. 7215. Procedures for judicial review of classified
						information.Sec. 7216. Briefings on implementation.Sec. 7217. Inclusion of additional material in International Narcotics
						Control Strategy Report.Subtitle
						B—Commission on Combating Synthetic Opioid
			 TraffickingSec. 7221. Commission on combating synthetic opioid
						trafficking.Subtitle
						C—Other MattersSec. 7231. Director of National Intelligence program on use of intelligence
						resources in efforts to sanction foreign opioid
			 traffickers.Sec. 7232. Authorization of appropriations.Sec. 7233. Regulatory authority.Sec. 7234. Termination.Sec. 7235. Exception relating to importation of goods.
 7201.Short titleThis title may be cited as the Fentanyl Sanctions Act.
 7202.Sense of CongressIt is the sense of Congress that— (1)the United States should apply economic and other financial sanctions to foreign traffickers of illicit opioids to protect the national security, foreign policy, and economy of the United States and the health of the people of the United States;
 (2)it is imperative that the People's Republic of China follow through on full implementation of the new regulations, adopted May 1, 2019, to treat all fentanyl analogues as controlled substances under the laws of the People's Republic of China, including by devoting sufficient resources for implementation and strict enforcement of the new regulations; and
 (3)the effective enforcement of the new regulations should result in diminished trafficking of illicit fentanyl originating from the People’s Republic of China into the United States.
 7203.DefinitionsIn this title: (1)Alien; national; national of the United StatesThe terms alien, national, and national of the United States have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
					(2)Appropriate congressional committees and
 leadershipThe term appropriate congressional committees and leadership means—
 (A)the Committee on Appropriations, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, the Select Committee on Intelligence, and the majority leader and the minority leader of the Senate; and
 (B)the Committee on Appropriations, the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, the Committee on Oversight and Reform, the Permanent Select Committee on Intelligence, and the Speaker and the minority leader of the House of Representatives.
						(3)Controlled substance; listed
 chemicalThe terms controlled substance, listed chemical, narcotic drug, and opioid have the meanings given those terms in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (4)EntityThe term entity means a partnership, joint venture, association, corporation, organization, network, group, or subgroup, or any form of business collaboration.
 (5)Foreign opioid traffickerThe term foreign opioid trafficker means any foreign person that the President determines plays a significant role in opioid trafficking.
 (6)Foreign personThe term foreign person—
 (A)means— (i)any citizen or national of a foreign country; or
 (ii)any entity not organized under the laws of the United States or a jurisdiction within the United States; and
 (B)does not include the government of a foreign country.
 (7)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (8)Opioid traffickingThe term opioid trafficking means any illicit activity—
 (A)to produce, manufacture, distribute, sell, or knowingly finance or transport—
 (i)synthetic opioids, including controlled substances that are synthetic opioids and listed chemicals that are synthetic opioids; or
 (ii)active pharmaceutical ingredients or chemicals that are used in the production of controlled substances that are synthetic opioids;
 (B)to attempt to carry out an activity described in subparagraph (A); or
 (C)to assist, abet, conspire, or collude with other persons to carry out such an activity.
 (9)PersonThe term person means an individual or entity.
 (10)United States personThe term United States person means—
 (A)any citizen or national of the United States;
 (B)any alien lawfully admitted for permanent residence in the United States;
 (C)any entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of such an entity); or
 (D)any person located in the United States.
						ASanctions with Respect to Foreign Opioid
					Traffickers
					7211.Identification of foreign opioid
					traffickers
						(a)Public report
 (1)In generalThe President shall submit to the appropriate congressional committees and leadership, in accordance with subsection (c), a report—
 (A)identifying the foreign persons that the President determines are foreign opioid traffickers;
 (B)detailing progress the President has made in implementing this subtitle; and
 (C)providing an update on cooperative efforts with the governments of Mexico, the People’s Republic of China, and other countries of concern with respect to combating foreign opioid traffickers.
								(2)Identification of additional
 personsIf, at any time after submitting a report required by paragraph (1) and before the submission of the next such report, the President determines that a foreign person not identified in the report is a foreign opioid trafficker, the President shall submit to the appropriate congressional committees and leadership an additional report containing the information required by paragraph (1) with respect to the foreign person.
 (3)ExclusionThe President shall not be required to include in a report under paragraph (1) or (2) any persons with respect to which the United States has imposed sanctions before the date of the report under this subtitle or any other provision of law with respect to opioid trafficking.
							(4)Form of report
 (A)In generalEach report required by paragraph (1) or (2) shall be submitted in unclassified form but may include a classified annex.
 (B)Availability to publicThe unclassified portion of a report required by paragraph (1) or (2) shall be made available to the public.
								(b)Classified report
 (1)In generalThe President shall submit to the appropriate congressional committees and leadership, in accordance with subsection (c), a report, in classified form—
 (A)describing in detail the status of sanctions imposed under this subtitle, including the personnel and resources directed toward the imposition of such sanctions during the preceding fiscal year;
 (B)providing background information with respect to persons newly identified as foreign opioid traffickers and their illicit activities;
 (C)describing actions the President intends to undertake or has undertaken to implement this subtitle; and
 (D)providing a strategy for identifying additional foreign opioid traffickers.
								(2)Effect on other reporting
 requirementsThe report required by paragraph (1) is in addition to, and in no way delimits or restricts, the obligations of the President to keep Congress fully and currently informed pursuant to the provisions of the National Security Act of 1947 (50 U.S.C. 3001 et seq.).
 (c)Submission of reportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter until the date that is 5 years after such date of enactment, the President shall submit the reports required by subsections (a) and (b) to the appropriate congressional committees and leadership.
						(d)Exclusion of certain
					information
 (1)IntelligenceNotwithstanding any other provision of this section, a report required by subsection (a) or (b) shall not disclose the identity of any person if the Director of National Intelligence determines that such disclosure could compromise an intelligence operation, activity, source, or method of the United States.
 (2)Law enforcementNotwithstanding any other provision of this section, a report required by subsection (a) or (b) shall not disclose the identity of any person if the Attorney General, in coordination, as appropriate, with the Director of the Federal Bureau of Investigation, the Administrator of the Drug Enforcement Administration, the Secretary of the Treasury, the Secretary of State, and the head of any other appropriate Federal law enforcement agency, determines that such disclosure could reasonably be expected—
 (A)to compromise the identity of a confidential source, including a State, local, or foreign agency or authority or any private institution that furnished information on a confidential basis;
 (B)to jeopardize the integrity or success of an ongoing criminal investigation or prosecution;
 (C)to endanger the life or physical safety of any person; or
 (D)to cause substantial harm to physical property.
 (3)Notification requiredIf the Director of National Intelligence makes a determination under paragraph (1) or the Attorney General makes a determination under paragraph (2), the Director or the Attorney General, as the case may be, shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.
 (4)Rule of constructionNothing in this section may be construed to authorize or compel the disclosure of information determined by the President to be law enforcement information, classified information, national security information, or other information the disclosure of which is prohibited by any other provision of law.
							(e)Provision of information required for
 reportsThe Secretary of the Treasury, the Attorney General, the Secretary of Defense, the Secretary of State, the Secretary of Homeland Security, and the Director of National Intelligence shall consult among themselves and provide to the President and the Director of the Office of National Drug Control Policy the appropriate and necessary information to enable the President to submit the reports required by subsection (a).
 7212.Imposition of sanctionsThe President shall impose five or more of the sanctions described in section 7213 with respect to each foreign person that is an entity, and four or more of such sanctions with respect to each foreign person that is an individual, that—
 (1)is identified as a foreign opioid trafficker in a report submitted under section 7211(a); or
 (2)the President determines is owned, controlled, directed by, knowingly supplying or sourcing precursors for, or knowingly acting for or on behalf of, such a foreign opioid trafficker.
						7213.Description of sanctions
 (a)In generalThe sanctions that may be imposed with respect to a foreign person under section 7212 are the following:
							(1)Loans from United States financial
 institutionsThe United States Government may prohibit any United States financial institution from making loans or providing credits to the foreign person.
							(2)Prohibitions on financial
 institutionsThe following prohibitions may be imposed with respect to a foreign person that is a financial institution:
								(A)Prohibition on designation as primary
 dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments.
								(B)Prohibition on service as a repository
 of Government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.
								The imposition of either sanction under subparagraph (A) or (B) shall be
					treated as one sanction for purposes of section 7212, and
			 the imposition of both
					such sanctions shall be treated as 2 sanctions for purposes
 of that section.(3)Procurement banThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the foreign person.
 (4)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the foreign person has any interest.
 (5)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the foreign person.
 (6)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—
 (A)acquiring, holding, withholding, using, transferring, withdrawing, or transporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign person has any interest;
 (B)dealing in or exercising any right, power, or privilege with respect to such property; or
 (C)conducting any transaction involving such property.
								(7)Ban on investment in equity or debt of
 sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the foreign person.
 (8)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the foreign person.
							(9)Sanctions on principal executive
 officersThe President may impose on the principal executive officer or officers of the foreign person, or on individuals performing similar functions and with similar authorities as such officer or officers, any of the sanctions described in paragraphs (1) through (8) that are applicable.
 (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
						(c)Exceptions
							(1)Intelligence and law enforcement
 activitiesSanctions under this section shall not apply with respect to—
 (A)any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.); or
 (B)any authorized intelligence or law enforcement activities of the United States.
								(2)Exception to comply with United Nations
 headquarters agreementSanctions under subsection (a)(8) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations.
 (d)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
						7214.Waivers
						(a)Waiver for State-owned entities in
					countries that cooperate in multilateral anti-trafficking
			 efforts
 (1)In generalThe President may waive for a period of not more than 12 months the application of sanctions under this subtitle with respect to an entity that is owned or controlled, directly or indirectly, by a foreign government or any political subdivision, agency, or instrumentality of a foreign government, if, not less than 15 days before the waiver is to take effect, the President certifies to the appropriate congressional committees and leadership that the foreign government is closely cooperating with the United States in efforts to prevent opioid trafficking.
 (2)CertificationThe President may certify under paragraph (1) that a foreign government is closely cooperating with the United States in efforts to prevent opioid trafficking if that government is—
 (A)implementing domestic laws to schedule all fentanyl analogues as controlled substances; and
 (B)doing two or more of the following: (i)Implementing substantial improvements in regulations involving the chemical and pharmaceutical production and export of illicit opioids.
 (ii)Implementing substantial improvements in judicial regulations to combat transnational criminal organizations that traffic opioids.
 (iii)Increasing efforts to prosecute foreign opioid traffickers.
 (iv)Increasing intelligence sharing and law enforcement cooperation with the United States with respect to opioid trafficking.
 (3)Subsequent renewal of waiverThe President may renew a waiver under paragraph (1) for subsequent periods of not more than 12 months each if, not less than 15 days before the renewal is to take effect, the Secretary of State certifies to the appropriate congressional committees and leadership that the government of the country to which the waiver applies has effectively implemented and is effectively enforcing the measures that formed the basis for the certification under paragraph (2).
							(b)Waivers for national security and access
					to prescription medications
 (1)In generalThe President may waive the application of sanctions under this subtitle if the President determines that the application of such sanctions would harm—
 (A)the national security interests of the United States; or
 (B)subject to paragraph (2), the access of United States persons to prescription medications.
 (2)MonitoringThe President shall establish a monitoring program to verify that a person that receives a waiver under paragraph (1)(B) is not trafficking illicit opioids.
 (3)NotificationNot later than 15 days after making a determination under paragraph (1), the President shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.
 (c)Humanitarian waiverThe President may waive, for renewable periods of 180 days, the application of the sanctions under this subtitle if the President certifies to the appropriate congressional committees and leadership that the waiver is necessary for the provision of humanitarian assistance.
						7215.Procedures for judicial review of
					classified information
 (a)In generalIf a finding under this subtitle, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.
 (b)Rule of constructionNothing in this section shall be construed—
 (1)to confer or imply any right to judicial review of any finding under this subtitle, or any prohibition, condition, or penalty imposed as a result of any such finding; or
 (2)to limit or restrict any other practice, procedure, right, remedy, or safeguard that—
 (A)relates to the protection of classified information; and (B)is available to the United States in connection with any type of administrative hearing, litigation, or other proceeding.
 7216.Briefings on implementationNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the President, acting through the Secretary of State and the Director of National Intelligence, in coordination with the Secretary of the Treasury, shall provide to the appropriate congressional committees and leadership a comprehensive briefing on efforts to implement this subtitle.
					7217.Inclusion of additional material in
					International Narcotics Control Strategy Report
 (a)Sense of CongressIt is the sense of Congress that, in order to apply economic and other financial sanctions to foreign traffickers of illicit opioids to protect the national security, foreign policy, and economy of the United States—
 (1)the President should instruct the Secretary of State to intensify diplomatic efforts, both in appropriate international fora such as the United Nations, the Group of Seven, the Group of Twenty, and trilaterally and bilaterally with partners of the United States, to combat foreign opioid trafficking, including by working to establish a multilateral sanctions regime with respect to foreign opioid trafficking; and
 (2)the Secretary of State, in consultation with the Secretary of the Treasury, should intensify efforts to maintain and strengthen the coalition of countries formed to combat foreign opioid trafficking.
							(b)Amendment to Foreign Assistance Act of
 1961Section 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(a)) is amended by adding at the end the following:
							
 (9)(A)An assessment conducted by the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, of the extent to which any diplomatic efforts described in section 7217(a) of the Fentanyl Sanctions Act have been successful.
 (B)Each assessment required by subparagraph (A) shall include an identification of—
 (i)the countries the governments of which have agreed to undertake measures to apply economic or other financial sanctions to foreign traffickers of illicit opioids and a description of those measures; and
 (ii)the countries the governments of which have not agreed to measures described in clause (i), and, with respect to those countries, other measures the Secretary of State recommends that the United States take to apply economic and other financial sanctions to foreign traffickers of illicit opioids..
						BCommission on Combating Synthetic Opioid
					Trafficking
					7221.Commission on combating synthetic opioid
					trafficking
						(a)Establishment
 (1)In generalThere is established a commission to develop a consensus on a strategic approach to combating the flow of synthetic opioids into the United States.
 (2)DesignationThe commission established under paragraph (1) shall be known as the Commission on Combating Synthetic Opioid Trafficking (in this section referred to as the Commission).
							(b)Membership
							(1)Composition
 (A)In generalSubject to subparagraph (B), the Commission shall be composed of the following members:
 (i)The Director of the Office of National Drug Control Policy. (ii)The Administrator of the Drug Enforcement Administration.
 (iii)The Secretary of Homeland Security. (iv)The Secretary of Defense.
 (v)The Secretary of the Treasury. (vi)The Secretary of State.
 (vii)The Director of National Intelligence. (viii)Two members appointed by the majority leader of the Senate, one of whom shall be a Member of the Senate and one of whom shall not be.
 (ix)Two members appointed by the minority leader of the Senate, one of whom shall be a Member of the Senate and one of whom shall not be.
 (x)Two members appointed by the Speaker of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be.
 (xi)Two members appointed by the minority leader of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be.
 (B)(i)The members of the Commission who are not Members of Congress and who are appointed under clauses (viii) through (xi) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in—
 (I)transnational criminal organizations conducting synthetic opioid trafficking;
 (II)the production, manufacturing, distribution, sale, or transportation of synthetic opioids; or
 (III)relations between— (aa)the United States; and
 (bb)the People’s Republic of China, Mexico, or any other country of concern with respect to trafficking in synthetic opioids.
 (ii)An official who appoints members of the Commission may not appoint an individual as a member of the Commission if the individual possesses any personal or financial interest in the discharge of any of the duties of the Commission.
 (iii)(I)All members of the Commission described in clause (i) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information.
 (II)For the purpose of facilitating the activities of the Commission, the Director of National Intelligence shall expedite to the fullest degree possible the processing of security clearances that are necessary for members of the Commission.
										(2)Co-chairs
 (A)In generalThe Commission shall have 2 co-chairs, selected from among the members of the Commission, one of whom shall be a member of the majority party and one of whom shall be a member of the minority party.
 (B)SelectionThe individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives.
 (c)DutiesThe duties of the Commission are as follows:
 (1)To define the core objectives and priorities of the strategic approach described in subsection (a)(1).
 (2)To weigh the costs and benefits of various strategic options to combat the flow of synthetic opioids from the People’s Republic of China, Mexico, and other countries of concern with respect to trafficking in synthetic opioids.
 (3)To evaluate whether the options described in paragraph (2) are exclusive or complementary, the best means for executing such options, and how the United States should incorporate and implement such options within the strategic approach described in subsection (a)(1).
 (4)To review and make determinations on the difficult choices present within such options, among them what norms-based regimes the United States should seek to establish to encourage the effective regulation of dangerous synthetic opioids.
 (5)To report on efforts by actors in the People’s Republic of China to subvert United States laws and to supply illicit synthetic opioids to persons in the United States, including up-to-date estimates of the scale of illicit synthetic opioids flows from the People’s Republic of China.
 (6)To report on the deficiencies in the regulation of pharmaceutical and chemical production of controlled substances and export controls with respect to such substances in the People’s Republic of China and other countries that allow opioid traffickers to subvert such regulations and controls to traffic illicit opioids into the United States.
 (7)To report on the scale of contaminated or counterfeit drugs originating from Mexico, the People’s Republic of China, India, and other countries of concern with respect to the exportation of contaminated or counterfeit drugs.
 (8)To report on how the United States could work more effectively with subnational and local officials in the People’s Republic of China and other countries to combat the illicit production of synthetic opioids.
 (9)In weighing the options for defending the United States against the dangers of trafficking in synthetic opioids, to consider possible structures and authorities that need to be established, revised, or augmented within the Federal Government.
 (d)Functioning of CommissionThe provisions of subsections (c), (d), (e), (g), (h), (i), and (m) of section 1652 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) shall apply to the Commission to the same extent and in the same manner as such provisions apply to the commission established under that section, except that—
 (1)subsection (c)(1) of that section shall be applied and administered by substituting 30 days for 45 days;
 (2)subsection (g)(4)(A) of that section shall be applied and administered by inserting and the Attorney General after Secretary of Defense; and
 (3)subsections (h)(2)(A) and (i)(1)(A) of that section shall be applied and administered by substituting level V of the Executive Schedule under section 5316 for level IV of the Executive Schedule under section 5315.
							(e)Treatment of information provided to
					Commission
							(1)Information relating to national
					security
								(A)Responsibility of Director of National
 IntelligenceThe Director of National Intelligence shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this section.
								(B)Access after termination of
 CommissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (h), only the members and designated staff of the appropriate congressional committees and leadership, the Director of National Intelligence (and the designees of the Director), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission.
 (2)Information provided by CongressThe Commission may obtain information from any Member, committee, or office of Congress, including information related to the national security of the United States, only with the consent of the Member, committee, or office involved and only in accordance with any applicable rules and procedures of the House of Representatives or Senate (as the case may be) governing the provision of such information by Members, committees, and offices of Congress to entities in the executive branch.
 (f)ReportsThe Commission shall submit to the appropriate congressional committees and leadership—
 (1)not later than 270 days after the date of the enactment of this Act, an initial report on the activities and recommendations of the Commission under this section; and
 (2)not later than 270 days after the submission of the initial report under paragraph (1), a final report on the activities and recommendations of the Commission under this section.
							(g)Termination
 (1)In generalThe Commission, and all the authorities of this section, shall terminate at the end of the 120-day period beginning on the date on which the final report required by subsection (f)(2) is submitted to the appropriate congressional committees and leadership.
 (2)Winding up of affairsThe Commission may use the 120-day period described in paragraph (1) for the purposes of concluding its activities, including providing testimony to Congress concerning the final report required by subsection (f)(2) and disseminating the report.
							COther Matters
					7231.Director of National Intelligence
					program on use of intelligence resources in efforts to
			 sanction foreign opioid
					traffickers
						(a)Program required
 (1)In generalThe Director of National Intelligence shall, in consultation with the Director of the Office of National Drug Control Policy, carry out a program to allocate and enhance use of resources of the intelligence community, including intelligence collection and analysis, to assist the Secretary of the Treasury, the Secretary of State, and the Administrator of the Drug Enforcement Administration in efforts to identify and impose sanctions with respect to foreign opioid traffickers under subtitle A.
 (2)Focus on illicit financeTo the extent practicable, efforts described in paragraph (1) shall—
 (A)take into account specific illicit finance risks related to narcotics trafficking; and
 (B)be developed in consultation with the Undersecretary of the Treasury for Terrorism and Financial Crimes, appropriate officials of the Office of Intelligence and Analysis of the Department of the Treasury, the Director of the Financial Crimes Enforcement Network, and appropriate Federal law enforcement agencies.
								(b)Review of counternarcotics efforts of
 the intelligence communityThe Director of National Intelligence shall, in coordination with the Director of the Office of National Drug Control Policy, carry out a comprehensive review of the current intelligence collection priorities of the intelligence community for counternarcotics purposes in order to identify whether such priorities are appropriate and sufficient in light of the number of lives lost in the United States each year due to use of illegal drugs.
						(c)Reports
 (1)Quarterly reports on programNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Director of National Intelligence and the Director of the Office of National Drug Control Policy shall jointly submit to the appropriate congressional committees and leadership a report on the status and accomplishments of the program required by subsection (a) during the 90-day period ending on the date of the report. The first report under this paragraph shall also include a description of the amount of funds devoted by the intelligence community to the efforts described in subsection (a) during each of fiscal years 2017 and 2018.
 (2)Report on reviewNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Director of the Office of National Drug Control Policy and other relevant agencies, shall submit to the appropriate congressional committees and leadership—
 (A)a comprehensive description of the results of the review required by subsection (b); and
 (B)an assessment of whether— (i)the priorities described in that subsection are appropriate and sufficient in light of the number of lives lost in the United States each year due to use of illegal drugs; and
 (ii)any changes to such priorities are necessary.
 (d)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
						7232.Authorization of appropriations
 (a)Department of the TreasuryThere are authorized to be appropriated to the Secretary of the Treasury such sums as may be necessary for fiscal year 2020 to carry out operations and activities of the Department of the Treasury solely for purposes of carrying out this title.
 (b)Commission on Combating Synthetic Opioid TraffickingOf the amount authorized to be appropriated by section 1403 for fiscal year 2020 and available for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501, the Secretary of Defense may, notwithstanding section 2215 of title 10, United States Code, transfer $5,000,000 to the Commission on Combating Synthetic Opioid Trafficking established under section 7221 in order to carry out the duties of the Commission.
 (c)Supplement not supplantAmounts authorized to be appropriated by subsection (a) shall supplement and not supplant other amounts available to carry out operations and activities described in such subsections.
 (d)Notification requirementAmounts authorized to be appropriated by subsection (a) may not be obligated until 15 days after the date on which the President notifies the appropriate committees of Congress of the President's intention to obligate such funds.
						(e)Appropriate committees of Congress
 definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives.
 7233.Regulatory authorityNot later than 90 days after the date of the enactment of this Act, the President shall issue such regulations as are necessary to carry out this title, including guidance with respect to what activities are included under the definition of opioid trafficking under section 7203(8).
 7234.TerminationThe provisions of this title, and any sanctions imposed pursuant to this title, shall terminate on the date that is 7 years after the date of the enactment of this Act.
					7235.Exception relating to importation of
					goods
 (a)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or a requirement to impose sanctions on the importation of goods.
 (b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.
						LXXIIIPFASSec. 7301. Short title.Sec. 7302. Definition of Administrator.Subtitle
						A—Drinking WaterSec. 7311. Monitoring and detection.Sec. 7312. Drinking water state revolving funds.Subtitle
						B—PFAS Release DisclosureSec. 7321. Additions to toxics release inventory.Subtitle
						C—USGS Performance StandardSec. 7331. Definitions.Sec. 7332. Performance standard for the detection of highly fluorinated
						compounds.Sec. 7333. Nationwide sampling.Sec. 7334. Data usage.Sec. 7335. Collaboration.Subtitle
						D—Emerging ContaminantsSec. 7341. Definitions.Sec. 7342. Research and coordination plan for enhanced response on emerging
						contaminants.Subtitle
						E—Toxic Substances Control ActSec. 7351. PFAS data call.Sec. 7352. Significant new use rule for long-chain PFAS.Subtitle
						F—Other MattersSec. 7361. PFAS destruction and disposal guidance.Sec. 7362. PFAS research and development.
 7301.Short titleThis title may be cited as the PFAS Act of 2019.
 7302.Definition of AdministratorIn this title, the term Administrator means the Administrator of the Environmental Protection Agency.
				ADrinking Water
					7311.Monitoring and detection
						(a)Monitoring program for unregulated
					contaminants
 (1)In generalThe Administrator shall include each substance described in paragraph (2) in the fifth publication of the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(B)(i)).
 (2)Substances describedThe substances referred to in paragraph (1) are perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances—
 (A)for which a method to measure the level in drinking water has been validated by the Administrator; and
 (B)that are not subject to a national primary drinking water regulation.
 (3)ExceptionThe perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances included in the list of unregulated contaminants to be monitored under section 1445(a)(2)(B)(i) of the Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)(B)(i)) under paragraph (1) shall not count towards the limit of 30 unregulated contaminants to be monitored by public water systems under that section.
							(b)Applicability
 (1)In generalThe Administrator shall— (A)require public water systems serving more than 10,000 persons to monitor for the substances described in subsection (a)(2);
 (B)subject to paragraph (2) and the availability of appropriations, require public water systems serving not fewer than 3,300 and not more than 10,000 persons to monitor for the substances described in subsection (a)(2); and
 (C)subject to paragraph (2) and the availability of appropriations, ensure that only a representative sample of public water systems serving fewer than 3,300 persons are required to monitor for the substances described in subsection (a)(2).
 (2)RequirementIf the Administrator determines that there is not sufficient laboratory capacity to carry out the monitoring required under subparagraphs (B) and (C) of paragraph (1), the Administrator may waive the monitoring requirements in those subparagraphs.
 (3)FundsThe Administrator shall pay the reasonable cost of such testing and laboratory analysis as is necessary to carry out the monitoring required under subparagraphs (B) and (C) of paragraph (1) using—
 (A)funds made available pursuant to subsection (a)(2)(H) or subsection (j)(5) of section 1445 of the Safe Drinking Water Act (42 U.S.C. 300j–4); or
 (B)any other funds made available for that purpose.
								7312.Drinking water state revolving
 fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—
 (1)in subsection (a)(2), by adding at the end the following:
							
								(G)Emerging contaminants
 (i)In generalNotwithstanding any other provision of law and subject to clause (ii), amounts deposited under subsection (t) in a State loan fund established under this section may only be used to provide grants for the purpose of addressing emerging contaminants, with a focus on perfluoroalkyl and polyfluoroalkyl substances.
									(ii)Requirements
										(I)Small and disadvantaged
 communitiesNot less than 25 percent of the amounts described in clause (i) shall be used to provide grants to—
 (aa)disadvantaged communities (as defined in subsection (d)(3)); or
 (bb)public water systems serving fewer than 25,000 persons.
 (II)PrioritiesIn selecting the recipient of a grant using amounts described in clause (i), a State shall use the priorities described in subsection (b)(3)(A).
										(iii)No increased bonding
 authorityThe amounts deposited in the State loan fund of a State under subsection (t) may not be used as a source of payment of, or security for (directly or indirectly), in whole or in part, any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.;
 (2)in subsection (m)(1), in the matter preceding subparagraph (A), by striking this section and inserting this section, except for subsections (a)(2)(G) and (t); and
 (3)by adding at the end the following:  (t)Emerging contaminants (1)In generalAmounts made available under this subsection shall be allotted to a State as if allotted under subsection (a)(1)(D) as a capitalization grant, for deposit into the State loan fund of the State, for the purposes described in subsection (a)(2)(G).
									(2)Authorization of
 appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000 for each of fiscal years 2020 through 2024, to remain available until expended..
						BPFAS Release Disclosure
					7321.Additions to toxics release
					inventory
						(a)Definition of toxics release
 inventoryIn this section, the term toxics release inventory means the list of toxic chemicals subject to the requirements of section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(c)).
						(b)Immediate inclusion
 (1)In generalSubject to subsection (e), beginning January 1 of the calendar year following the date of enactment of this Act, the following chemicals shall be deemed to be included in the toxics release inventory:
 (A)Perfluorooctanoic acid (commonly referred to as PFOA) (Chemical Abstracts Service No. 335–67–1).
 (B)The salts associated with the chemical described in subparagraph (A) (Chemical Abstracts Service Nos. 3825–26–1, 335–95–5, and 68141–02–6).
 (C)Perfluorooctane sulfonic acid (commonly referred to as PFOS) (Chemical Abstracts Service No. 1763–23–1).
 (D)The salts associated with the chemical described in subparagraph (C) (Chemical Abstracts Service Nos. 2795–39–3, 29457–72–5, 56773–42–3, 29081–56–9, and 70225–14–8).
 (E)A perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that is—
 (i)listed as an active chemical substance in the February 2019 update to the inventory under section 8(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2607(b)(1)); and
 (ii)on the date of enactment of this Act, subject to the provisions of—
 (I)section 721.9582 of title 40, Code of Federal Regulations; or
 (II)section 721.10536 of title 40, Code of Federal Regulations.
 (F)Hexafluoropropylene oxide dimer acid (commonly referred to as GenX) (Chemical Abstracts Service No. 13252–13–6).
 (G)The compound associated with the chemical described in subparagraph (F) identified by Chemical Abstracts Service No. 62037–80–3.
 (H)Perfluorononanoic acid (commonly referred to as PFNA) (Chemical Abstracts Service No. 375–95–1).
 (I)Perfluorohexanesulfonic acid (commonly referred to as PFHxS) (Chemical Abstracts Service No. 355–46–4).
								(2)Threshold for reporting
 (A)In generalSubject to subparagraph (B), the threshold for reporting the chemicals described in paragraph (1) under section 313 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023) is 100 pounds.
 (B)RevisionsNot later than 5 years after the date of enactment of this Act, the Administrator shall—
 (i)determine whether revision of the threshold under subparagraph (A) is warranted for any chemical described in paragraph (1); and
 (ii)if the Administrator determines a revision to be warranted under clause (i), initiate a revision under section 313(f)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(2)).
									(c)Inclusion following assessment
							(1)In general
 (A)Date of inclusionSubject to subsection (e), notwithstanding section 313 of the Emergency Planning and Community Right-To-Know Act of 1986, a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances not described in subsection (b)(1) shall be deemed to be included in the toxics release inventory beginning January 1 of the calendar year after any of the following dates:
 (i)Final toxicity valueThe date on which the Administrator finalizes a toxicity value for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
 (ii)Significant new use ruleThe date on which the Administrator makes a covered determination for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances.
									(iii)Addition to existing significant new use
 ruleThe date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is added to a list of substances covered by a covered determination.
									(iv)Addition as active chemical
 substanceThe date on which the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances to which a covered determination applies is—
 (I)added to the list published under paragraph (1) of section 8(b) of the Toxic Substances Control Act and designated as an active chemical substance under paragraph (5)(A) of such section; or
 (II)designated as an active chemical substance on such list under paragraph (5)(B) of such section.
 (B)Covered determinationFor purposes of this paragraph, a covered determination is a determination made, by rule, under section 5(a)(2) of the Toxic Substances Control Act that a use of a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is a significant new use (except such a determination made in connection with a determination described in section 5(a)(3)(B) or section 5(a)(3)(C) of such Act).
								(2)Threshold for reporting
 (A)In generalSubject to subparagraph (B), notwithstanding subsection (f)(1) of section 313 of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023), the threshold for reporting under such section 313 the substances and classes of substances included in the toxics release inventory under paragraph (1) is 100 pounds.
 (B)RevisionsNot later than 5 years after the date on which a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances is included in the toxics release inventory under paragraph (1), the Administrator shall—
 (i)determine whether revision of the threshold under subparagraph (A) is warranted for the substance or class of substances; and
 (ii)if the Administrator determines a revision to be warranted under clause (i), initiate a revision under section 313(f)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(f)(2)).
									(d)Inclusion following
					determination
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall determine whether the substances and classes of substances described in paragraph (2) meet any one of the criteria described in section 313(d)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(d)(2)) for inclusion in the toxics release inventory.
 (2)Substances describedThe substances and classes of substances referred to in paragraph (1) are perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances not described in subsection (b)(1), including—
 (A)perfluoro[(2-pentafluoroethoxy-ethoxy)acetic acid] ammonium salt (Chemical Abstracts Service No. 908020–52–0);
 (B)2,3,3,3-tetrafluoro 2–(1,1,2,3,3,3-hexafluoro)–2–(trifluoromethoxy) propanoyl fluoride (Chemical Abstracts Service No. 2479–75–6);
 (C)2,3,3,3-tetrafluoro 2–(1,1,2,3,3,3-hexafluoro)–2–(trifluoromethoxy) propionic acid (Chemical Abstracts Service No. 2479–73–4);
 (D)3H-perfluoro-3-[(3-methoxy-propoxy) propanoic acid] (Chemical Abstracts Service No. 919005–14–4);
 (E)the salts associated with the chemical described in subparagraph (D) (Chemical Abstracts Service Nos. 958445–44–8, 1087271–46–2, and NOCAS 892452);
 (F)1-octanesulfonic acid 3,3,4,4,5,5,6,6,7,7,8,8-tridecafluoro-potassium salt (Chemical Abstracts Service No. 59587–38–1);
 (G)perfluorobutanesulfonic acid (Chemical Abstracts Service No. 375–73–5);
 (H)1–Butanesulfonic acid, 1,1,2,2,3,3,4,4,4-nonafluoro-potassium salt (Chemical Abstracts Service No. 29420–49–3);
 (I)the component associated with the chemical described in subparagraph (H) (Chemical Abstracts Service No. 45187–15–3);
 (J)heptafluorobutyric acid (Chemical Abstracts Service No. 375–22–4);
 (K)perfluorohexanoic acid (Chemical Abstracts Service No. 307–24–4);
 (L)the compound associated with the chemical described in subsection (b)(1)(F) identified by Chemical Abstracts Service No. 2062–98–8;
 (M)perfluoroheptanoic acid (commonly referred to as PFHpA) (Chemical Abstracts Service No. 375–85–9);
 (N)each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances for which a method to measure levels in drinking water has been validated by the Administrator; and
 (O)a perfluoroalkyl and polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances other than the chemicals described in subparagraphs (A) through (N) that is used to manufacture fluorinated polymers, as determined by the Administrator.
								(3)Addition to toxics release
 inventorySubject to subsection (e), if the Administrator determines under paragraph (1) that a substance or a class of substances described in paragraph (2) meets any one of the criteria described in section 313(d)(2) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(d)(2)), the Administrator shall revise the toxics release inventory in accordance with such section 313(d) to include that substance or class of substances not later than 2 years after the date on which the Administrator makes the determination.
							(e)Confidential business
					information
 (1)In generalPrior to including on the toxics release inventory pursuant to subsection (b)(1), (c)(1), or (d)(3) any perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances the chemical identity of which is subject to a claim of a person of protection from disclosure under subsection (a) of section 552 of title 5, United States Code, pursuant to subsection (b)(4) of that section, the Administrator shall—
 (A)review any such claim of protection from disclosure; and
 (B)require that person to reassert and substantiate or resubstantiate that claim in accordance with section 14(f) of the Toxic Substances Control Act (15 U.S.C. 2613(f)).
								(2)Nondisclosure of protection
 informationIf the Administrator determines that the chemical identity of a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances qualifies for protection from disclosure pursuant to paragraph (1), the Administrator shall include the substance or class of substances, as applicable, on the toxics release inventory in a manner that does not disclose the protected information.
							(f)Emergency Planning and Community
 Right-To-Know Act of 1986Section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11023(c)) is amended—
 (1)by striking the period at the end and inserting ; and;
 (2)by striking are those chemicals and inserting the following: “are—
								
 (1)the chemicals; and (3)by adding at the end the following:
								
 (2)the chemicals included on such list under subsections (b)(1), (c)(1), and (d)(3) of section 7321 of the PFAS Act of 2019..
							CUSGS Performance Standard
 7331.DefinitionsIn this subtitle: (1)DirectorThe term Director means the Director of the United States Geological Survey.
						(2)Highly fluorinated compound
 (A)In generalThe term highly fluorinated compound means a perfluoroalkyl substance or a polyfluoroalkyl substance with at least one fully fluorinated carbon atom.
 (B)DefinitionsIn this paragraph: (i)Fully fluorinated carbon atomThe term fully fluorinated carbon atom means a carbon atom on which all the hydrogen substituents have been replaced by fluorine.
 (ii)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a chemical of which all of the carbon atoms are fully fluorinated carbon atoms.
 (iii)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a chemical containing at least one fully fluorinated carbon atom and at least one carbon atom that is not a fully fluorinated carbon atom.
								7332.Performance standard for the detection
					of highly fluorinated compounds
 (a)In generalThe Director, in consultation with the Administrator, shall establish a performance standard for the detection of highly fluorinated compounds.
						(b)Emphasis
 (1)In generalIn developing the performance standard under subsection (a), the Director shall emphasize the ability to detect as many highly fluorinated compounds present in the environment as possible using validated analytical methods that—
 (A)achieve limits of quantitation (as defined in the document of the United States Geological Survey entitled Analytical Methods for Chemical Analysis of Geologic and Other Materials, U.S. Geological Survey and dated 2002); and
 (B)are as sensitive as is feasible and practicable.
 (2)RequirementIn developing the performance standard under subsection (a), the Director may—
 (A)develop quality assurance and quality control measures to ensure accurate sampling and testing;
 (B)develop a training program with respect to the appropriate method of sample collection and analysis of highly fluorinated compounds; and
 (C)coordinate as necessary with the Administrator, including, if appropriate, to develop methods to detect individual and different highly fluorinated compounds simultaneously.
								7333.Nationwide sampling
 (a)In generalThe Director shall carry out a nationwide sampling to determine the concentration of highly fluorinated compounds in estuaries, lakes, streams, springs, wells, wetlands, rivers, aquifers, and soil using the performance standard developed under section 7332(a).
 (b)RequirementsIn carrying out the sampling under subsection (a), the Director shall—
 (1)first carry out the sampling at sources of drinking water near locations with known or suspected releases of highly fluorinated compounds;
 (2)when carrying out sampling of sources of drinking water under paragraph (1), carry out the sampling prior to and, at the request of the Administrator, after any treatment of the water;
 (3)survey for ecological exposure to highly fluorinated compounds, with a priority in determining direct human exposure through drinking water; and
 (4)consult with— (A)States to determine areas that are a priority for sampling; and
 (B)the Administrator— (i)to enhance coverage of the sampling; and
 (ii)to avoid unnecessary duplication. (c)ReportNot later than 120 days after the completion of the sampling under subsection (a), the Director shall prepare a report describing the results of the sampling and submit the report to—
 (1)the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate;
 (2)the Committee on Energy and Commerce and the Committee on Natural Resources of the House of Representatives;
 (3)the Senators of each State in which the Director carried out the sampling; and
 (4)each Member of the House of Representatives who represents a district in which the Director carried out the sampling.
							7334.Data usage
 (a)In generalThe Director shall provide the sampling data collected under section 7333 to—
 (1)the Administrator; and (2)other Federal and State regulatory agencies on request.
 (b)UsageThe sampling data provided under subsection (a) shall be used to inform and enhance assessments of exposure, likely health and environmental impacts, and remediation priorities.
 7335.CollaborationIn carrying out this subtitle, the Director shall collaborate with—
 (1)appropriate Federal and State regulators;
 (2)institutions of higher education; (3)research institutions; and
 (4)other expert stakeholders. DEmerging Contaminants 7341.DefinitionsIn this subtitle:
 (1)ContaminantThe term contaminant means any physical, chemical, biological, or radiological substance or matter in water.
						(2)Contaminant of emerging concern;
 emerging contaminantThe terms contaminant of emerging concern and emerging contaminant mean a contaminant—
 (A)for which the Administrator has not promulgated a national primary drinking water regulation; and
 (B)that may have an adverse effect on the health of individuals.
 (3)Federal research strategyThe term Federal research strategy means the coordinated cross-agency plan for addressing critical research gaps related to detecting, assessing exposure to, and identifying the adverse health effects of emerging contaminants in drinking water developed by the Office of Science and Technology Policy in response to the report of the Committee on Appropriations of the Senate accompanying S. 1662 of the 115th Congress (S. Rept. 115–139).
						(4)Technical assistance and
 supportThe term technical assistance and support includes—
 (A)assistance with— (i)identifying appropriate analytical methods for the detection of contaminants;
 (ii)understanding the strengths and limitations of the analytical methods described in clause (i);
 (iii)troubleshooting the analytical methods described in clause (i);
 (B)providing advice on laboratory certification program elements;
 (C)interpreting sample analysis results;
 (D)providing training with respect to proper analytical techniques;
 (E)identifying appropriate technology for the treatment of contaminants; and
 (F)analyzing samples, if— (i)the analysis cannot be otherwise obtained in a practicable manner otherwise; and
 (ii)the capability and capacity to perform the analysis is available at a Federal facility.
 (5)Working GroupThe term Working Group means the Working Group established under section 7342(b)(1).
						7342.Research and coordination plan for
					enhanced response on emerging contaminants
 (a)In generalThe Administrator shall— (1)review Federal efforts—
 (A)to identify, monitor, and assist in the development of treatment methods for emerging contaminants; and
 (B)to assist States in responding to the human health risks posed by contaminants of emerging concern; and
 (2)in collaboration with owners and operators of public water systems, States, and other interested stakeholders, establish a strategic plan for improving the Federal efforts referred to in paragraph (1).
							(b)Interagency working group on emerging
					contaminants
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator and the Secretary of Health and Human Services shall jointly establish a Working Group to coordinate the activities of the Federal Government to identify and analyze the public health effects of drinking water contaminants of emerging concern.
 (2)MembershipThe Working Group shall include representatives of the following:
 (A)The Environmental Protection Agency, appointed by the Administrator.
 (B)The following agencies, appointed by the Secretary of Health and Human Services:
 (i)The National Institutes of Health. (ii)The Centers for Disease Control and Prevention.
 (iii)The Agency for Toxic Substances and Disease Registry.
 (C)The United States Geological Survey, appointed by the Secretary of the Interior.
 (D)Any other Federal agency the assistance of which the Administrator determines to be necessary to carry out this subsection, appointed by the head of the respective agency.
 (3)Existing working groupThe Administrator may expand or modify the duties of an existing working group to perform the duties of the Working Group under this subsection.
							(c)National Emerging Contaminant Research
					Initiative
							(1)Federal research strategy
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Director of the Office of Science and Technology Policy (referred to in this subsection as the Director) shall coordinate with the heads of the agencies described in subparagraph (C) to establish a research initiative, to be known as the National Emerging Contaminant Research Initiative, that shall—
 (i)use the Federal research strategy to improve the identification, analysis, monitoring, and treatment methods of contaminants of emerging concern; and
 (ii)develop any necessary program, policy, or budget to support the implementation of the Federal research strategy, including mechanisms for joint agency review of research proposals, for interagency cofunding of research activities, and for information sharing across agencies.
									(B)Research on emerging
 contaminantsIn carrying out subparagraph (A), the Director shall—
 (i)take into consideration consensus conclusions from peer-reviewed, pertinent research on emerging contaminants; and
 (ii)in consultation with the Administrator, identify priority emerging contaminants for research emphasis.
 (C)Federal participationThe agencies referred to in subparagraph (A) include—
 (i)the National Science Foundation; (ii)the National Institutes of Health;
 (iii)the Environmental Protection Agency;
 (iv)the National Institute of Standards and Technology;
 (v)the United States Geological Survey; and
 (vi)any other Federal agency that contributes to research in water quality, environmental exposures, and public health, as determined by the Director.
									(D)Participation from additional
 entitiesIn carrying out subparagraph (A), the Director shall consult with nongovernmental organizations, State and local governments, and science and research institutions determined by the Director to have scientific or material interest in the National Emerging Contaminant Research Initiative.
								(2)Implementation of research
					recommendations
 (A)In generalNot later than 1 year after the date on which the Director and heads of the agencies described in paragraph (1)(C) establish the National Emerging Contaminant Research Initiative under paragraph (1)(A), the head of each agency described in paragraph (1)(C) shall—
 (i)issue a solicitation for research proposals consistent with the Federal research strategy and that agency’s mission; and
 (ii)make grants to applicants that submit research proposals consistent with the Federal research strategy and in accordance with subparagraph (B).
 (B)Selection of research proposalsThe head of each agency described in paragraph (1)(C) shall select research proposals to receive grants under this paragraph on the basis of merit, using criteria identified by the head of each such agency, including the likelihood that the proposed research will result in significant progress toward achieving the objectives identified in the Federal research strategy.
 (C)Eligible entitiesAny entity or group of 2 or more entities may submit to the head of each agency described in paragraph (1)(C) a research proposal in response to the solicitation for research proposals described in subparagraph (A)(i), including, consistent with that agency’s grant policies—
 (i)State and local agencies; (ii)public institutions, including public institutions of higher education;
 (iii)private corporations; and (iv)nonprofit organizations.
									(d)Federal technical assistance and support
					for States
							(1)Study
 (A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall conduct a study on actions the Administrator can take to increase technical assistance and support for States with respect to emerging contaminants in drinking water samples.
 (B)Contents of studyIn carrying out the study described in subparagraph (A), the Administrator shall identify—
 (i)methods and effective treatment options to increase technical assistance and support with respect to emerging contaminants to States, including identifying opportunities for States to improve communication with various audiences about the risks associated with emerging contaminants;
 (ii)means to facilitate access to qualified contract testing laboratory facilities that conduct analyses for emerging contaminants; and
 (iii)actions to be carried out at existing Federal laboratory facilities, including the research facilities of the Administrator, to provide technical assistance and support for States that require testing facilities for emerging contaminants.
									(C)Availability of analytical
 resourcesIn carrying out the study described in subparagraph (A), the Administrator shall consider—
 (i)the availability of— (I)Federal and non-Federal laboratory capacity; and
 (II)validated methods to detect and analyze contaminants; and
 (ii)other factors determined to be appropriate by the Administrator.
 (2)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the results of the study described in paragraph (1).
							(3)Program to provide Federal assistance to
					States
 (A)In generalNot later than 3 years after the date of enactment of this Act, based on the findings in the report described in paragraph (2), the Administrator shall develop a program to provide technical assistance and support to eligible States for the testing and analysis of emerging contaminants.
								(B)Application
 (i)In generalTo be eligible for technical assistance and support under this paragraph, a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (ii)CriteriaThe Administrator shall evaluate an application for technical assistance and support under this paragraph on the basis of merit using criteria identified by the Administrator, including—
 (I)the laboratory facilities available to the State;
 (II)the availability and applicability of existing analytical methodologies;
 (III)the potency and severity of the emerging contaminant, if known; and
 (IV)the prevalence and magnitude of the emerging contaminant.
 (iii)PrioritizationIn selecting States to receive technical assistance and support under this paragraph, the Administrator—
 (I)shall give priority to States with affected areas primarily in financially distressed communities;
 (II)may— (aa)waive the application process in an emergency situation; and
 (bb)require an abbreviated application process for the continuation of work specified in a previously approved application that continues to meet the criteria described in clause (ii); and
 (III)shall consider the relative expertise and availability of—
 (aa)Federal and non-Federal laboratory capacity available to the State;
 (bb)analytical resources available to the State; and
 (cc)other types of technical assistance available to the State.
 (C)Database of available resourcesThe Administrator shall establish and maintain a database of resources available through the program developed under subparagraph (A) to assist States with testing for emerging contaminants that—
 (i)is— (I)available to States and stakeholder groups determined by the Administrator to have scientific or material interest in emerging contaminants, including—
 (aa)drinking water and wastewater utilities;
 (bb)laboratories; (cc)Federal and State emergency responders;
 (dd)State primacy agencies; (ee)public health agencies; and
 (ff)water associations; (II)searchable; and
 (III)accessible through the website of the Administrator; and
 (ii)includes a description of— (I)qualified contract testing laboratory facilities that conduct analyses for emerging contaminants; and
 (II)the resources available in Federal laboratory facilities to test for emerging contaminants.
										(D)Water Contaminant Information
 ToolThe Administrator shall integrate the database established under subparagraph (C) into the Water Contaminant Information Tool of the Environmental Protection Agency.
 (4)FundingOf the amounts available to the Administrator, the Administrator may use not more than $15,000,000 in a fiscal year to carry out this subsection.
 (e)ReportNot less frequently than once every 2 years until 2029, the Administrator shall submit to Congress a report that describes the progress made in carrying out this subtitle.
 (f)EffectNothing in this section modifies any obligation of a State, local government, or Indian Tribe with respect to treatment methods for, or testing or monitoring of, drinking water.
						EToxic Substances Control Act
 7351.PFAS data callSection 8(a) of the Toxic Substances Control Act (15 U.S.C. 2607(a)) is amended by adding at the end the following:
						
 (7)PFAS dataNot later than January 1, 2023, the Administrator shall promulgate a rule in accordance with this subsection requiring each person who has manufactured a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance in any year since January 1, 2011, to submit to the Administrator a report that includes, for each year since January 1, 2011, the information described in subparagraphs (A) through (G) of paragraph (2)..
					7352.Significant new use rule for long-chain
 PFASNot later than June 22, 2020, the Administrator shall take final action on the proposed rule entitled Long-Chain Perfluoroalkyl Carboxylate and Perfluoroalkyl Sulfonate Chemical Substances; Significant New Use Rule (80 Fed. Reg. 2885 (January 21, 2015)).
					FOther Matters
					7361.PFAS destruction and disposal
					guidance
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall publish interim guidance on the destruction and disposal of perfluoroalkyl and polyfluoroalkyl substances and materials containing perfluoroalkyl and polyfluoroalkyl substances, including—
 (1)aqueous film-forming foam; (2)soil and biosolids;
 (3)textiles, other than consumer goods, treated with perfluoroalkyl and polyfluoroalkyl substances;
 (4)spent filters, membranes, resins, granular carbon, and other waste from water treatment;
 (5)landfill leachate containing perfluoroalkyl and polyfluoroalkyl substances; and
 (6)solid, liquid, or gas waste streams containing perfluoroalkyl and polyfluoroalkyl substances from facilities manufacturing or using perfluoroalkyl and polyfluoroalkyl substances.
 (b)Considerations; inclusionsThe interim guidance under subsection (a) shall—
 (1)take into consideration— (A)the potential for releases of perfluoroalkyl and polyfluoroalkyl substances during destruction or disposal, including through volatilization, air dispersion, or leachate; and
 (B)potentially vulnerable populations living near likely destruction or disposal sites; and
 (2)provide guidance on testing and monitoring air, effluent, and soil near potential destruction or disposal sites for releases described in paragraph (1)(A).
 (c)RevisionsThe Administrator shall publish revisions to the interim guidance under subsection (a) as the Administrator determines to be appropriate, but not less frequently than once every 3 years.
						7362.PFAS research and development
 (a)In generalThe Administrator, acting through the Assistant Administrator for the Office of Research and Development, shall—
 (1)(A)further examine the effects of perfluoroalkyl and polyfluoroalkyl substances on human health and the environment; and
 (B)make publicly available information relating to the findings under subparagraph (A);
 (2)develop a process for prioritizing which perfluoroalkyl and polyfluoroalkyl substances, or classes of perfluoroalkyl and polyfluoroalkyl substances, should be subject to additional research efforts that is based on—
 (A)the potential for human exposure to the substances or classes of substances;
 (B)the potential toxicity of the substances or classes of substances; and
 (C)information available about the substances or classes of substances;
 (3)develop new tools to characterize and identify perfluoroalkyl and polyfluoroalkyl substances in the environment, including in drinking water, wastewater, surface water, groundwater, solids, and the air;
 (4)evaluate approaches for the remediation of contamination by perfluoroalkyl and polyfluoroalkyl substances in the environment; and
 (5)develop and implement new tools and materials to communicate with the public about perfluoroalkyl and polyfluoroalkyl substances.
 (b)FundingThere is authorized to be appropriated to the Administrator to carry out this section $15,000,000 for each of fiscal years 2020 through 2024.
						LXXIVCaesar Syria Civilian Protection Act of 2019Sec. 7401. Short title.Sec. 7402. Statement of policy.Subtitle
						A—Additional actions in connection with the
			 national emergency with respect
						to SyriaSec. 7411. Measures with respect to Central Bank of Syria.Sec. 7412. Sanctions with respect to foreign persons that engage in certain
						transactions.Sec. 7413. Strategy relating to areas of Syria in which civilians are
						subject to forced displacement.Subtitle
						B—Assistance for the people of SyriaSec. 7421. Sense of Congress.Sec. 7422. Briefing on monitoring and evaluating of ongoing assistance
						programs in Syria and to the Syrian people.Sec. 7423. Assessment of potential methods to enhance the protection of
						civilians.Sec. 7424. Assistance to support entities taking actions relating to
						gathering evidence for investigations into war
			 crimes or crimes against
						humanity in Syria since March 2011.Sec. 7425. Codification of certain services in support of nongovernmental
						organizations’ activities authorized.Sec. 7426. Briefing on strategy to facilitate humanitarian
						assistance.Subtitle
						C—General provisionsSec. 7431. Suspension of sanctions.Sec. 7432. Waivers and exemptions.Sec. 7433. Implementation and regulatory authorities.Sec. 7434. Exception relating to importation of goods.Sec. 7435. Cost limitation.Sec. 7436. Rule of construction.Sec. 7437. Prohibition on construction of provisions of this title as an
						authorization for use of military force.Sec. 7438. Sunset.
 7401.Short titleThis title may be cited as the Caesar Syria Civilian Protection Act of 2019.
 7402.Statement of policyIt is the policy of the United States that diplomatic and coercive economic means should be utilized to compel the government of Bashar al-Assad to halt its murderous attacks on the Syrian people and to support a transition to a government in Syria that respects the rule of law, human rights, and peaceful co-existence with its neighbors.
				AAdditional actions in connection with the national emergency with respect to
					Syria
					7411.Measures with respect to Central Bank of Syria
 (a)Determination regarding Central Bank of SyriaNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern.
 (b)Enhanced due diligence and reporting requirementsIf the Secretary of the Treasury determines under subsection (a) that reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose one or more of the special measures described in section 5318A(b) of title 31, United States Code, with respect to the Central Bank of Syria.
						(c)Report required
 (1)In generalNot later than 90 days after making a determination under subsection (a) with respect to whether the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.
 (2)FormA report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
								7412.Sanctions with respect to foreign persons that engage in certain
					transactions
						(a)Imposition of sanctions
 (1)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to a foreign person if the President determines that the foreign person, on or after such date of enactment, knowingly engages in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person—
 (A)knowingly provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with—
 (i)the Government of Syria (including any entity owned or controlled by the Government of Syria) or a senior political figure of the Government of Syria;
 (ii)a foreign person that is a military contractor, mercenary, or a paramilitary force knowingly operating in a military capacity inside Syria for or on behalf of the Government of Syria, the Government of the Russian Federation, or the Government of Iran; or
 (iii)a foreign person subject to sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria;
 (B)knowingly sells or provides significant goods, services, technology, information, or other support that significantly facilitates the maintenance or expansion of the Government of Syria's domestic production of natural gas, petroleum, or petroleum products;
 (C)knowingly sells or provides aircraft or spare aircraft parts that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area directly or indirectly controlled by the Government of Syria or foreign forces associated with the Government of Syria;
 (D)knowingly provides significant goods or services associated with the operation of aircraft that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area described in subparagraph (C); or
 (E)knowingly, directly or indirectly, provides significant construction or engineering services to the Government of Syria.
 (3)Sense of CongressIt is the sense of Congress that, in implementing this section, the President should consider financial support under paragraph (2)(A) to include the provision of loans, credits, or export credits.
							(b)Sanctions described
 (1)In generalThe sanctions to be imposed with respect to a foreign person described in subsection (a) are the following:
 (A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
								(B)Ineligibility for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien described in subsection (a) is— (I)inadmissible to the United States;
 (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
										(ii)Current visas revoked
 (I)In generalAn alien described in subsection (a) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.
 (II)Immediate effectA revocation under subclause (I) shall— (aa)take effect immediately; and
 (bb)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 7433(b) to carry out paragraph (1)(A) to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
 (3)ExceptionsSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—
 (A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or
 (B)to carry out or assist law enforcement activity in the United States. 7413.Strategy relating to areas of Syria in which civilians are subject to forced displacement (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall—
 (1)identify the areas described in subsection (b); and (2)submit to the appropriate congressional committees the strategy described in subsection (c).
 (b)Areas describedThe areas described in this subsection are areas in Syria that the President determines—
 (1)are under the control of— (A)the Government of Syria;
 (B)the Government of the Russian Federation; (C)the Government of Iran; or
 (D)a foreign person described in section 7412(a)(2)(A)(ii); and (2)are areas in which civilians have been subject to forced displacement by—
 (A)a government specified in subparagraph (A), (B), or (C) of paragraph (1); or
 (B)a foreign person described in section 7412(a)(2)(A)(ii). (c)Strategy describedThe strategy described in this subsection is a strategy to deter foreign persons from entering into contracts related to reconstruction in the areas described in subsection (b) for or on behalf of—
 (1)a government specified in subparagraph (A), (B), or (C) of subsection (b)(1); or
 (2)a foreign person described in section 7412(a)(2)(A)(ii). (d)FormThe strategy required by subsection (a)(2) shall be submitted in unclassified form but may include a classified annex.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs of the House of Representatives; and (2)the Committee on Foreign Relations of the Senate.
							BAssistance for the people of Syria
 7421.Sense of CongressIt is the sense of Congress that it is in the interests of the United States to continue to provide assistance to the people of Syria in order to promote peace, stability, and development, including through multilateral organizations.
					7422.Briefing on monitoring and evaluating of ongoing assistance programs in
					Syria and to the Syrian people
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the monitoring and evaluation of ongoing assistance programs in Syria and for the Syrian people, including assistance provided through multilateral organizations.
 (b)Matters To be includedThe briefing required by subsection (a) shall include a description of— (1)the specific project monitoring and evaluation efforts, including measurable goals and performance metrics for assistance in Syria;
 (2)the memoranda of understanding entered into by the Department of State, the United States Agency for International Development, and their respective Inspectors General, and the multilateral organizations through which United States assistance will be delivered that formalize requirements for the sharing of information between such entities for the conduct of audits, investigations, and evaluations; and
 (3)the major challenges to monitoring and evaluating programs described in subsection (a).
							7423.Assessment of potential methods to enhance the protection of
					civilians
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the potential effectiveness, risks, and operational requirements of military and non-military means to enhance the protection of civilians inside Syria, especially civilians who are in besieged areas, trapped at borders, or internally displaced.
 (b)ConsultationThe briefing required by subsection (a) shall be informed by consultations with the Department of State, the United States Agency for International Development, the Department of Defense, and international and local humanitarian aid organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.
							7424.Assistance to support entities taking actions relating to gathering evidence
					for investigations into war crimes or crimes against
			 humanity in Syria since
					March 2011
 (a)In generalExcept as provided in subsection (b), the Secretary of State, after consultation with the Attorney General and the heads of other appropriate Federal agencies, is authorized, consistent with the national interest, to provide assistance to support entities that are conducting criminal investigations, supporting prosecutions, or collecting evidence and preserving the chain of custody for such evidence for eventual prosecution, against those who have committed war crimes or crimes against humanity in Syria, including the aiding and abetting of such crimes by foreign governments and organizations supporting the Government of Syria, since March 2011.
 (b)LimitationNo assistance may be provided under subsection (a) while President Bashar al-Assad remains in power—
 (1)to build the investigative or judicial capacities of the Government of Syria; or
 (2)to support prosecutions in the domestic courts in Syria. (c)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of State shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on assistance provided under subsection (a).
						7425.Codification of certain services in support of nongovernmental
					organizations’ activities authorized
 (a)In generalExcept as provided in subsection (b), section 542.516 of title 31, Code of Federal Regulations (relating to certain services in support of nongovernmental organizations’ activities authorized), as in effect on the day before the date of the enactment of this Act, shall—
 (1)remain in effect on and after such date of enactment; and (2)in the case of a nongovernmental organization that is authorized to export or reexport services to Syria under such section on the day before such date of enactment, apply to such organization on and after such date of enactment to the same extent and in the same manner as such section applied to such organization on the day before such date of enactment.
							(b)Exception
 (1)In generalSection 542.516 of title 31, Code of Federal Regulations, as codified under subsection (a), shall not apply with respect to a foreign person that has been designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), or otherwise designated as a terrorist organization, by the Secretary of State, in consultation with or upon the request of the Attorney General or the Secretary of Homeland Security.
 (2)Effective dateParagraph (1) shall apply with respect to a foreign person on and after the date on which the designation of that person as a terrorist organization is published in the Federal Register.
							7426.Briefing on strategy to facilitate humanitarian assistance
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the strategy of the President to help facilitate the ability of humanitarian organizations to access financial services to help facilitate the safe and timely delivery of assistance to communities in need in Syria.
						(b)Consideration of data from other countries and nongovernmental
 organizationsIn preparing the strategy required by subsection (a), the President shall consider credible data already obtained by other countries and nongovernmental organizations, including organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
							CGeneral provisions
					7431.Suspension of sanctions
 (a)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this Act or the imposition of sanctions required by any amendment made by this title for renewable periods not to exceed 180 days if the President determines that the following criteria have been met in Syria:
 (1)The air space over Syria is no longer being utilized by the Government of Syria or the Government of the Russian Federation to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms (including air-delivered missiles and explosives).
 (2)Areas besieged by the Government of Syria, the Government of the Russian Federation, the Government of Iran, or a foreign person described in section 7412(a)(2)(A)(ii) are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care.
 (3)The Government of Syria is releasing all political prisoners forcibly held within the prison system of the regime of Bashar al-Assad and the Government of Syria is allowing full access to prison system facilities for investigations by appropriate international human rights organizations.
 (4)The forces of the Government of Syria, the Government of the Russian Federation, the Government of Iran, and any foreign person described in section 7412(a)(2)(A)(ii) are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in violation of international norms.
 (5)The Government of Syria is— (A)taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention), and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483); and
 (B)making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow April 10, 1972, and entered into force March 26, 1975 (26 UST 583).
 (6)The Government of Syria is permitting the safe, voluntary, and dignified return of Syrians displaced by the conflict.
 (7)The Government of Syria is taking verifiable steps to establish meaningful accountability for perpetrators of war crimes in Syria and justice for victims of war crimes committed by the Assad regime, including through participation in a credible and independent truth and reconciliation process.
 (b)Briefing requiredNot later than 30 days after the President makes a determination described in subsection (a), the President shall provide a briefing to the appropriate congressional committees on the determination and the suspension of sanctions pursuant to the determination.
 (c)Reimposition of sanctionsAny sanctions suspended under subsection (a) shall be reimposed if the President determines that the criteria described in that subsection are no longer being met.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President to terminate the application of sanctions under section 7412 with respect to a person that no longer engages in activities described in subsection (a)(2) of that section.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
							7432.Waivers and exemptions
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this title or any amendment made by this title:
 (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under—
 (A)the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States;
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967; or
 (C)any other international agreement to which the United States is a party.
								(b)Waiver
 (1)In generalThe President may, for renewable periods not to exceed 180 days, waive the application of any provision of this title (other than section 7434) with respect to a foreign person if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
							(c)Humanitarian waiver
 (1)In generalThe President may waive, for renewable periods not to exceed 2 years, the application of any provision of this title (other than section 7434) with respect to a nongovernmental organization providing humanitarian assistance not covered by the authorization described in section 7425 if the President certifies to the appropriate congressional committees that such a waiver is important to address a humanitarian need and is consistent with the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
							7433.Implementation and regulatory authorities
 (a)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this title and the amendments made by this title.
 (b)Regulatory authorityThe President shall, not later than 180 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this title and the amendments made by this title.
						7434.Exception relating to importation of goods
 (a)In generalThe authorities and requirements to impose sanctions authorized under this title or the amendments made by this title shall not include the authority or a requirement to impose sanctions on the importation of goods.
 (b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 7435.Cost limitationNo additional funds are authorized to be appropriated to carry out the requirements of this title and the amendments made by this title. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.
 7436.Rule of constructionExcept for section 7434 with respect to the importation of goods, nothing in this title shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
					7437.Prohibition on construction of
					provisions of this title as an authorization for use of
 military forceNothing in this title may be construed as an authorization for use of military force.
 7438.SunsetThis title shall cease to be effective on the date that is 5 years after the date of the enactment of this Act.
					LXXVProtecting Europe’s Energy SecuritySec. 7501. Short title.Sec. 7502. Sense of Congress.Sec. 7503. Imposition of sanctions with respect to provision of certain
						vessels for the construction of certain Russian
			 energy export
						pipelines.
 7501.Short titleThis title may be cited as the Protecting Europe’s Energy Security Act of 2019.
 7502.Sense of CongressIt is the sense of Congress that— (1)the United States and Europe share a common history, a common identity, and common values built upon the principles of democracy, rule of law, and individual freedoms;
 (2)the United States has encouraged and admired the European project, which has resulted in a common market and common policies, has achieved unprecedented prosperity and stability on the continent, and serves as a model for other countries to reform their institutions and prioritize anticorruption measures;
 (3)the relationships between the United States and Europe and the United States and Germany are critical to the national security interests of the United States as well as to global prosperity and peace, and Germany in particular is a crucial partner for the United States in multilateral efforts aimed at promoting global prosperity and peace;
 (4)the United States should stand against any effort designed to weaken those relationships; and
 (5)Germany has demonstrated leadership within the European Union and in international fora to ensure that sanctions imposed with respect to the Russian Federation for its malign activities are maintained.
					7503.Imposition of sanctions with respect to provision of certain vessels for the
					construction of certain Russian energy export pipelines
					(a)Report required
 (1)In generalNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report that identifies, for the period specified in paragraph (2)—
 (A)vessels that engaged in pipe-laying at depths of 100 feet or more below sea level for the construction of the Nord Stream 2 pipeline project, the TurkStream pipeline project, or any project that is a successor to either such project; and
 (B)foreign persons that the Secretary of State, in consultation with the Secretary of the Treasury, determines have knowingly—
 (i)sold, leased, or provided those vessels for the construction of such a project; or
 (ii)facilitated deceptive or structured transactions to provide those vessels for the construction of such a project.
 (2)Period specifiedThe period specified in this paragraph is— (A)in the case of the first report required to be submitted by paragraph (1), the period beginning on the date of the enactment of this Act and ending on the date on which the report is submitted; and
 (B)in the case of any subsequent such report, the 90-day period preceding submission of the report.
							(b)Ineligibility for visas, admission, or parole of identified persons and
					corporate officers
						(1)In general
 (A)Visas, admission, or paroleAn alien described in paragraph (2) is— (i)inadmissible to the United States;
 (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(B)Current visas revoked
 (i)In generalThe visa or other entry documentation of an alien described in paragraph (2) shall be revoked, regardless of when such visa or other entry documentation is or was issued.
 (ii)Immediate effectA revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)Aliens describedAn alien is described in this paragraph if the alien is— (A)a foreign person identified under subsection (a)(1)(B);
 (B)a corporate officer of a person described in subparagraph (A); or (C)a principal shareholder with a controlling interest in a person described in subparagraph (A).
 (c)Blocking of property of identified personsThe President shall exercise all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of any person identified under subsection (a)(1)(B) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (d)Wind-down periodThe President may not impose sanctions under this section with respect to a person identified in the first report submitted under subsection (a) if the President certifies in that report that the person has, not later than 30 days after the date of the enactment of this Act, engaged in good faith efforts to wind down operations that would otherwise subject the person to the imposition of sanctions under this section.
					(e)Exceptions
						(1)Exception for intelligence, law enforcement, and national security
 activitiesSanctions under this section shall not apply to any authorized intelligence, law enforcement, or national security activities of the United States.
 (2)Exception to comply with United Nations Headquarters AgreementSanctions under this section shall not apply with respect to the admission of an alien to the United States if the admission of the alien is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations.
 (3)Exception for safety of vessels and crewSanctions under this section shall not apply with respect to a person providing provisions to a vessel identified under subsection (a)(1)(A) if such provisions are intended for the safety and care of the crew aboard the vessel, the protection of human life aboard the vessel, or the maintenance of the vessel to avoid any environmental or other significant damage.
 (4)Exception for repair or maintenance of pipelinesSanctions under this section shall not apply with respect to a person for engaging in activities necessary for or related to the repair or maintenance of, or environmental remediation with respect to, a pipeline project described in subsection (a)(1)(A).
						(5)Exception relating to importation of goods
 (A)In generalNotwithstanding any other provision of this section, the authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.
 (B)Good definedIn this paragraph, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
							(f)Waivers
 (1)National interest waiver for visa banThe President may waive the application of sanctions under subsection (b) with respect to an alien if the President—
 (A)determines that the waiver is in the national interests of the United States; and
 (B)submits to the appropriate congressional committees a report on the waiver and the reasons for the waiver.
 (2)National security waiver for economic and other sanctionsThe President may waive the application of sanctions under subsection (c) with respect to a person if the President—
 (A)determines that the waiver is in the national security interests of the United States; and
 (B)submits to the appropriate congressional committees a report on the waiver and the reasons for the waiver.
							(g)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (h)Termination and sunsetThe authority to impose sanctions under this section with respect to a person involved in the construction of a pipeline project described in subsection (a)(1)(A), and any sanctions imposed under this section with respect to that project, shall terminate on the date that is the earlier of—
 (1)the date on which the President certifies to the appropriate congressional committees that appropriate safeguards have been put in place—
 (A)to minimize the ability of the Government of the Russian Federation to use that project as a tool of coercion and political leverage, including by achieving the unbundling of energy production and transmission so that entities owned or controlled by that Government do not control the transmission network for the pipeline; and
 (B)to ensure, barring unforeseen circumstances, that the project would not result in a decrease of more than 25 percent in the volume of Russian energy exports transiting through existing pipelines in other countries, particularly Ukraine, relative to the average monthly volume of Russian energy exports transiting through such pipelines in 2018; or
 (2)the date that is 5 years after the date of the enactment of this Act. (i)DefinitionsIn this section:
 (1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (3)Foreign personThe term foreign person means an individual or entity that is not a United States person.
 (4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (5)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
 (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or
 (C)any person within the United States. LXXVIOther MattersSubtitle A—Federal Employee Paid Leave ActSec. 7601. Short title.Sec. 7602. Paid parental leave under title 5.Sec. 7603. Paid parental leave for congressional employees.Sec. 7604. Conforming amendment to Family and Medical Leave Act for GAO and Library of Congress employees.Sec. 7605. Clarification for members of the National Guard and Reserves.Sec. 7606. Conforming amendment for certain TSA employees.Subtitle B—Other MattersSec. 7611. Liberian refugee immigration fairness.Sec. 7612. Pensacola Dam and Reservoir, Grand River, Oklahoma.Sec. 7613. Limitation on certain rolling stock procurements; cybersecurity certification for rail rolling stock and operations. AFederal Employee Paid Leave Act 7601.Short titleThis subtitle may be cited as the Federal Employee Paid Leave Act.
					7602.Paid parental leave under title 5
 (a)In generalSubsection (d) of section 6382 of title 5, United States Code, is amended—
 (1)by striking An employee and inserting (1) An employee;
 (2)by striking subparagraph (A), (B), (C), and inserting subparagraph (C),; and
 (3)by adding at the end the following:  (2)(A)An employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of subsection (a)(1) any paid leave which is available to such employee for that purpose.
 (B)The paid leave that is available to an employee for purposes of subparagraph (A) is—
 (i)12 administrative workweeks of paid parental leave under this subparagraph in connection with the birth or placement involved; and
 (ii)during the 12-month period referred to in subsection (a)(1), and in addition to the 12 administrative workweeks under clause (i), any annual or sick leave accrued or accumulated by such employee under subchapter I.
 (C)Nothing in this subsection shall be considered to require that an employee first use all or any portion of the leave described in subparagraph (B)(ii) before being allowed to use the paid parental leave described in subparagraph (B)(i).
 (D)Paid parental leave under subparagraph (B)(i)— (i)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency;
 (ii)shall not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose; and
 (iii)if not used by the employee before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use.
 (E)Nothing in this paragraph shall be construed to modify the requirement to complete at least 12 months of service as an employee (within the meaning of section 6381(1)(A)) before the date of the applicable birth or placement involved to be eligible for paid parental leave under subparagraph (B)(i) of this paragraph.
 (F)(i)An employee may not take leave under this paragraph unless the employee agrees (in writing), before the commencement of such leave, to work for the applicable employing agency for not less than a period of 12 weeks beginning on the date such leave concludes.
 (ii)The head of the agency shall waive the requirement in clause (i) in any instance where the employee is unable to return to work because of the continuation, recurrence, or onset of a serious health condition (including mental health), related to the applicable birth or placement of a child, of the employee or the child.
 (iii)The head of the employing agency may require that an employee who claims to be unable to return to work because of a health condition described under clause (ii) provide certification supporting such claim by the health care provider of the employee or the child (as the case may be). The employee shall provide such certification to the head in a timely manner.
 (G)(i)If an employee fails to return from paid leave provided under this paragraph after the date such leave concludes, the employing agency may recover, from such employee, an amount equal to the total amount of Government contributions paid by the agency under section 8906 on behalf of the employee for maintaining such employee’s health coverage under chapter 89 during the period of such leave.
 (ii)Clause (i) shall not apply to any employee who fails to return from such leave due to—
 (I)the continuation, recurrence, or onset of a serious health condition as described under, and consistent with the requirements of, subparagraph (F); or
 (II)any other circumstance beyond the control of the employee.. (b)Conforming amendmentsSection 6382(a) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A) by inserting and subsection (d)(2) of this section after section 6383; and
 (2)in paragraph (4), by striking During and inserting Subject to subsection (d)(2), during.
 (c)Effective dateThe amendments made by this section shall not be effective with respect to any birth or placement occurring before October 1, 2020.
						7603.Paid parental leave for congressional employees
 (a)Amendments to congressional accountability actSection 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended—
 (1)in subsection (a)(1), by adding at the end the following: In applying section 102 of such Act with respect to leave for an event described in subsection (a)(1)(A) or (B) of such section to covered employees, subsection (d) of this section shall apply. Paragraphs (1) and (4) of section 102(a) of such Act shall be subject to subsection (d) of this section.;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (3)by inserting after subsection (c) the following:  (d)Special rule for paid parental leave (1)Substitution of paid leaveA covered employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) any paid leave which is available to such employee for that purpose.
 (2)Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is—
 (A)the number of weeks of paid parental leave in connection with the birth or placement involved that corresponds to the number of administrative workweeks of paid parental leave available to employees under section 6382(d)(2)(B)(i) of title 5, United States Code; and
 (B)during the 12-month period referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) and in addition to the administrative workweeks described in subparagraph (A), any additional paid vacation, personal, family, medical, or sick leave provided by the employing office to such employee.
 (3)LimitationNothing in this section or section 102(d)(2)(A) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)(A)) shall be considered to require or permit an employing office to require that an employee first use all or any portion of the leave described in paragraph (2)(B) before being allowed to use the paid parental leave described in paragraph (2)(A).
 (4)Additional rulesPaid parental leave under paragraph (2)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office;
 (B)if not used by the covered employee before the end of the 12-month period (as referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, shall not accumulate for any subsequent use; and
 (C)shall apply without regard to the limitations in subparagraph (E), (F), or (G) of section 6382(d)(2) of title 5, United States Code, or section 104(c)(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(2)).. 
 (b)Conforming amendmentSection 202(a)(2) of the Congressional Accountability Act of 1995 (2 U.S.C. 1312(a)(2)) is amended by adding at the end the following: The requirements of subparagraph (B) shall not apply with respect to leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))..
 (c)Effective dateThe amendments made by this section shall not be effective with respect to any birth or placement occurring before October 1, 2020.
						7604.Conforming amendment to Family and Medical Leave Act for GAO and Library of
					Congress employees
 (a)Amendment to family and medical leave act of 1993Section 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting and subsection (d)(3) after section 103; and
 (B)in paragraph (4), by striking During and inserting Subject to subsection (d)(3), during; and
 (2)in subsection (d), by adding at the end the following:  (3)Special rule for gao employees (A)Substitution of paid leaveAn employee of the Government Accountability Office may elect to substitute for any leave without pay under subparagraph (A) or (B) of subsection (a)(1) any paid leave which is available to such employee for that purpose.
 (B)Amount of paid leaveThe paid leave that is available to an employee of the Government Accountability Office for purposes of subparagraph (A) is—
 (i)the number of weeks of paid parental leave in connection with the birth or placement involved that corresponds to the number of administrative workweeks of paid parental leave available to employees under section 6382(d)(2)(B)(i) of title 5, United States Code; and
 (ii)during the 12-month period referred to in section 102(a)(1) and in addition to the administrative workweeks described in clause (i), any additional paid vacation, personal, family, medical, or sick leave provided by such employer.
 (C)LimitationNothing in this section shall be considered to require or permit an employer to require that an employee first use all or any portion of the leave described in subparagraph (B)(ii) before being allowed to use the paid parental leave described in clause (i) of subparagraph (B).
 (D)Additional rulesPaid parental leave under subparagraph (B)(i)— (i)shall be payable from any appropriation or fund available for salaries or expenses for positions with the Government Accountability Office;
 (ii)if not used by the employee of such employer before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use; and
 (iii)shall apply without regard to the limitations in subparagraph (E), (F), or (G) of section 6382(d)(2) of title 5, United States Code or section 104(c)(2) of this Act.
 (4)Special rule for library of congress employeesConsistent with section 101(a)(3)(J) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301(a)(3)(J)), the rights and protections established by sections 101 through 105, including section 102(d)(3), shall apply to employees of the Library of Congress under section 202 of that Act (2 U.S.C. 1312).. 
 (b)Conforming amendmentSection 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the following:
							
 (E)GAO employeesIn the case of an employee of the Government Accountability Office, the requirements of subparagraph (A) shall not apply with respect to leave under section 102(a)(1)(A) or (B)..
 (c)Effective dateThe amendments made by this section shall not be effective with respect to any birth or placement occurring before October 1, 2020.
						7605.Clarification for members of the National Guard and Reserves
 (a)Executive branch employeesFor purposes of determining the eligibility of an employee who is a member of the National Guard or Reserves to take leave under section 6382(a) of title 5, United States Code, or to substitute such leave pursuant to subsection (d)(2)(A) of section 6382 of such title (as added by section 1102), any service by such employee on active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of section 6381(1)(B) of such title.
 (b)Congressional employeesFor purposes of determining the eligibility of a covered employee (as such term is defined in section 101(3) of the Congressional Accountability Act) who is a member of the National Guard or Reserves to take leave under section 102(a) of the Family and Medical Leave Act of 1993 (pursuant to section 202(a)(1) of the Congressional Accountability Act), any service by such employee on active duty (as defined in section 101(14) of the Family and Medical Leave Act of 1993) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act.
 (c)Gao and library of congress employeesFor purposes of determining the eligibility of an employee of the Government Accountability Office or Library of Congress who is a member of the National Guard or Reserves to take leave under section 102(a) of the Family and Medical Leave Act of 1993, any service by such employee on active duty (as defined in section 101(14) of such Act) shall be counted as time during which such employee has been employed for purposes of section 101(2)(A) of such Act.
 7606.Conforming amendment for certain TSA employeesSection 111(d)(2) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended to read as follows:
						
							(2)Exceptions
 (A)ReemploymentIn carrying out the functions authorized under paragraph (1), the Under Secretary shall be subject to the provisions set forth in chapter 43 of title 38, United States Code.
 (B)LeaveThe provisions of subchapter V of chapter 63 of title 5, United States Code, shall apply to any individual appointed under paragraph (1) as if such individual were an employee (within the meaning of subparagraph (A) of section 6381(1) of such title)..
					BOther Matters
					7611.Liberian refugee immigration fairness
 (a)DefinitionsIn this section: (1)In generalExcept as otherwise specifically provided, any term used in this Act that is used in the immigration laws shall have the meaning given the term in the immigration laws.
 (2)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security.
							(b)Adjustment of status
 (1)In generalExcept as provided in paragraph (3), the Secretary shall adjust the status of an alien described in subsection (c) to that of an alien lawfully admitted for permanent residence if the alien—
 (A)applies for adjustment not later than 1 year after the date of the enactment of this Act;
 (B)is otherwise eligible to receive an immigrant visa; and (C)subject to paragraph (2), is admissible to the United States for permanent residence.
 (2)Applicability of grounds of inadmissibilityIn determining the admissibility of an alien under paragraph (1)(C), the grounds of inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
 (3)ExceptionsAn alien shall not be eligible for adjustment of status under this subsection if the Secretary determines that the alien—
 (A)has been convicted of any aggravated felony; (B)has been convicted of two or more crimes involving moral turpitude (other than a purely political offense); or
 (C)has ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.
								(4)Relationship of application to certain orders
 (A)In generalAn alien present in the United States who has been subject to an order of exclusion, deportation, removal, or voluntary departure under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) may, notwithstanding such order, submit an application for adjustment of status under this subsection if the alien is otherwise eligible for adjustment of status under paragraph (1).
 (B)Separate motion not requiredAn alien described in subparagraph (A) shall not be required, as a condition of submitting or granting an application under this subsection, to file a separate motion to reopen, reconsider, or vacate an order described in subparagraph (A).
								(C)Effect of decision by Secretary
 (i)GrantIf the Secretary adjusts the status of an alien pursuant to an application under this subsection, the Secretary shall cancel any order described in subparagraph (A) to which the alien has been subject.
 (ii)DenialIf the Secretary makes a final decision to deny such application, any such order shall be effective and enforceable to the same extent that such order would be effective and enforceable if the application had not been made.
									(c)Aliens eligible for adjustment of status
 (1)In generalThe benefits provided under subsection (b) shall apply to any alien who—
 (A)(i)is a national of Liberia; and (ii)has been continuously present in the United States during the period beginning on November 20, 2014, and ending on the date on which the alien submits an application under subsection (b); or
 (B)is the spouse, child, or unmarried son or daughter of an alien described in subparagraph (A).
 (2)Determination of continuous physical presenceFor purposes of establishing the period of continuous physical presence referred to in paragraph (1)(A)(ii), an alien shall not be considered to have failed to maintain continuous physical presence based on one or more absences from the United States for one or more periods amounting, in the aggregate, of not more than 180 days.
							(d)Stay of removal
 (1)In generalThe Secretary shall promulgate regulations establishing procedures by which an alien who is subject to a final order of deportation, removal, or exclusion, may seek a stay of such order based on the filing of an application under subsection (b).
							(2)During certain proceedings
 (A)In generalExcept as provided in subparagraph (B), notwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary may not order an alien to be removed from the United States if the alien—
 (i)is in exclusion, deportation, or removal proceedings under any provision of such Act; and
 (ii)has submitted an application for adjustment of status under subsection (b).
 (B)ExceptionThe Secretary may order an alien described in subparagraph (A) to be removed from the United States if the Secretary has made a final determination to deny the application for adjustment of status under subsection (b) of the alien.
								(3)Work authorization
 (A)In generalThe Secretary may— (i)authorize an alien who has applied for adjustment of status under subsection (b) to engage in employment in the United States during the period in which a determination on such application is pending; and
 (ii)provide such alien with an employment authorized endorsement or other appropriate document signifying authorization of employment.
 (B)Pending applicationsIf an application for adjustment of status under subsection (b) is pending for a period exceeding 180 days and has not been denied, the Secretary shall authorize employment for the applicable alien.
 (e)Record of permanent residenceOn the approval of an application for adjustment of status under subsection (b) of an alien, the Secretary shall establish a record of admission for permanent residence for the alien as of the date of the arrival of the alien in the United States.
 (f)Availability of administrative reviewThe Secretary shall provide applicants for adjustment of status under subsection (b) with the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255); and
 (2)aliens subject to removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
							(g)Limitation on judicial review
 (1)In generalA determination by the Secretary with respect to the adjustment of status of any alien under this section is final and shall not be subject to review by any court.
 (2)Rule of constructionNothing in paragraph (1) shall be construed to preclude the review of a constitutional claim or a question of law under section 704 of title 5, United States Code, with respect to a denial of adjustment of status under this section.
 (h)No offset in number of visas availableThe Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) to offset the adjustment of status of an alien who has been lawfully admitted for permanent residence pursuant to this section.
						(i)Application of Immigration and Nationality
						Act provisions
 (1)Savings provisionNothing in this Act may be construed to repeal, amend, alter, modify, effect, or restrict the powers, duties, function, or authority of the Secretary in the administration and enforcement of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) or any other law relating to immigration, nationality, or naturalization.
 (2)Effect of eligibility for adjustment of statusThe eligibility of an alien to be lawfully admitted for permanent residence under this section shall not preclude the alien from seeking any status under any other provision of law for which the alien may otherwise be eligible.
							7612.Pensacola Dam and Reservoir, Grand River, Oklahoma
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
 (2)Conservation poolThe term conservation pool means all land and water of Grand Lake O' the Cherokees, Oklahoma, below the flood pool.
 (3)Flood poolThe term flood pool means all land and water of Grand Lake O' the Cherokees, Oklahoma, allocated for flood control or navigation by the Secretary pursuant to section 7 of the Flood Control Act of 1944 (33 U.S.C. 709).
 (4)ProjectThe term project means the Pensacola Hydroelectric Project (FERC No. 1494).
 (5)SecretaryThe term Secretary means the Secretary of the Army. (b)Conservation pool management (1)Federal landNotwithstanding section 3(2) of the Federal Power Act (16 U.S.C. 796(2)), any Federal land within the project boundary, including any right, title, or interest in or to land held by the United States for any purpose, shall not—
 (A)be subject to the first proviso in section 4(e) of the Federal Power Act (16 U.S.C. 797(e)); or
 (B)be considered to be— (i)land or other property of the United States for purposes of recompensing the United States for the use, occupancy, or enjoyment of the land under section 10(e)(1) of that Act (16 U.S.C. 803(e)(1)); or
 (ii)land of the United States for purposes of section 24 of that Act (16 U.S.C. 818).
									(2)License conditions
 (A)In generalExcept as may be required by the Secretary to carry out responsibilities under section 7 of the Flood Control Act of 1944 (33 U.S.C. 709), the Commission or any other Federal or State agency shall not include in any license for the project any condition or other requirement relating to—
 (i)surface elevations of the conservation pool; or
 (ii)the flood pool (except to the extent it references flood control requirements prescribed by the Secretary).
 (B)ExceptionNotwithstanding subparagraph (A), the project shall remain subject to the Commission’s rules and regulations for project safety and protection of human health.
								(3)Project scope
 (A)Licensing jurisdictionThe licensing jurisdiction of the Commission for the project shall not extend to any land or water outside the project boundary.
 (B)Outside infrastructureAny land, water, or physical infrastructure or other improvement outside the project boundary shall not be considered to be part of the project.
 (C)Boundary jurisdiction amendmentsThe Commission may, consistent with the requirements of the Federal Power Act, amend the project boundary, only with the expressed written agreement of the project licensee. If the licensee does not agree to a project boundary change proposed by the Commission, the purposes and requirements of part I of the Federal Power Act (16 U.S.C. 791a et seq.) shall be deemed to be satisfied without the Commission’s proposed boundary or jurisdiction change.
 (c)Exclusive jurisdiction of flood pool managementThe Secretary shall have exclusive jurisdiction and responsibility for management of the flood pool for flood control operations at Grand Lake O' the Cherokees.
 (d)Study of upstream infrastructureNot later than 90 days after the date of the enactment of this Act, the Secretary shall initiate a study of infrastructure and lands upstream from the project to evaluate resiliency to flooding. Not later than one year after initiating the study, the Secretary shall issue a report advising local communities and State departments of transportation of any identified deficiencies and potential mitigation options.
 (e)Savings provisionNothing in this section affects, with respect to the project— (1)any authority or obligation of the Secretary or the Chief of Engineers pursuant to section 2 of the Act of June 28, 1938 (commonly known as the Flood Control Act of 1938) (33 U.S.C. 701c–1);
 (2)any authority of the Secretary or the Chief of Engineers pursuant to section 7 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (33 U.S.C. 709);
 (3)any obligation of the United States to obtain flowage or other property rights pursuant to the Act of July 31, 1946 (60 Stat. 743, chapter 710);
 (4)any obligation of the United States to acquire flowage or other property rights for additional reservoir storage pursuant to Executive Order 9839 (12 Fed. Reg. 2447; relating to the Grand River Dam Project);
 (5)any authority of the Secretary to acquire real property interest pursuant to section 560 of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3783);
 (6)any obligation of the Secretary to conduct and pay the cost of a feasibility study pursuant to section 449 of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2641);
 (7)the National Flood Insurance Program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), including any policy issued under that Act; or
 (8)any disaster assistance made available under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or other Federal disaster assistance program.
							7613.Limitation on certain rolling stock procurements; cybersecurity
 certification for rail rolling stock and operationsSection 5323 of title 49, United States Code, is amended by adding at the end the following:
						
							(u)Limitation on certain rolling stock procurements
 (1)In generalExcept as provided in paragraph (5), financial assistance made available under this chapter shall not be used in awarding a contract or subcontract to an entity on or after the date of enactment of this subsection for the procurement of rolling stock for use in public transportation if the manufacturer of the rolling stock—
 (A)is incorporated in or has manufacturing facilities in the United States; and
 (B)is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—
 (i)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this subsection;
 (ii)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a foreign country included on the priority watch list defined in subsection (g)(3) of that section; and
 (iii)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).
 (2)ExceptionFor purposes of paragraph (1), the term otherwise related legally or financially does not include a minority relationship or investment.
 (3)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.
								(4)Certification for rail rolling stock
 (A)In generalExcept as provided in paragraph (5), as a condition of financial assistance made available in a fiscal year under section 5337, a recipient that operates rail fixed guideway service shall certify in that fiscal year that the recipient will not award any contract or subcontract for the procurement of rail rolling stock for use in public transportation with a rail rolling stock manufacturer described in paragraph (1).
 (B)Separate certificationThe certification required under this paragraph shall be in addition to any certification the Secretary establishes to ensure compliance with the requirements of paragraph (1).
									(5)Special rules
 (A)Parties to executed contractsThis subsection, including the certification requirement under paragraph (4), shall not apply to the award of any contract or subcontract made by a public transportation agency with a rail rolling stock manufacturer described in paragraph (1) if the manufacturer and the public transportation agency have executed a contract for rail rolling stock before the date of enactment of this subsection.
 (B)Rolling stockExcept as provided in subparagraph (C) and for a contract or subcontract that is not described in subparagraph (A), this subsection, including the certification requirement under paragraph (4), shall not apply to the award of a contract or subcontract made by a public transportation agency with any rolling stock manufacturer for the 2-year period beginning on or after the date of enactment of this subsection.
 (C)ExceptionSubparagraph (B) shall not apply to the award of a contract or subcontract made by the Washington Metropolitan Area Transit Authority.
									(v)Cybersecurity certification for rail rolling stock and
						operations
 (1)CertificationAs a condition of financial assistance made available under this chapter, a recipient that operates a rail fixed guideway public transportation system shall certify that the recipient has established a process to develop, maintain, and execute a written plan for identifying and reducing cybersecurity risks.
 (2)ComplianceFor the process required under paragraph (1), a recipient of assistance under this chapter shall—
 (A)utilize the approach described by the voluntary standards and best practices developed under section 2(c)(15) of the National Institute of Standards and Technology Act (15 U.S.C. 272(c)(15)), as applicable;
 (B)identify hardware and software that the recipient determines should undergo third-party testing and analysis to mitigate cybersecurity risks, such as hardware or software for rail rolling stock under proposed procurements; and
 (C)utilize the approach described in any voluntary standards and best practices for rail fixed guideway public transportation systems developed under the authority of the Secretary of Homeland Security, as applicable.
 (3)Limitations on statutory constructionNothing in this subsection shall be construed to interfere with the authority of—
 (A)the Secretary of Homeland Security to publish or ensure compliance with requirements or standards concerning cybersecurity for rail fixed guideway public transportation systems; or
 (B)the Secretary of Transportation under section 5329 to address cybersecurity issues as those issues relate to the safety of rail fixed guideway public transportation systems..Speaker of the House of RepresentativesVice President of the United States and President of the Senate